                                                                                     GA NCOA Out of State


                       CAMDEN     05708151   POWELL    SHANNON     LEE        132    PINE BLUFF TER         KINGSLAND GA    31548        Aug 1 2019   VI
                       CAMDEN     11831762   PRESCOTT EMERSON      FRANCES    615    E ROYAL AVE            KINGSLAND GA    31548        Jun 1 2019   WA
                       CAMDEN     08716696   PRICE     MARCENIA    RIVERS     169    SCHOOL HOUSE CREEK    DSAINT MARY GA   31558-3979   Oct 1 2018   WA
                       CLAYTON    03791881   ADAMS     CANDREA                9246   RIVER CHASE WAY        JONESBORO GA    30238-5769   Mar 1 2020   AZ
                       CLAYTON    07249533   ADAMS     DARIEN                 6992   CHESWICK DR            RIVERDALE GA    30296        Jul 1 2020   SC
                       CHATHAM    12494560   ROWELL    EASTON      RYAN       653    LITTLE NECKAPT 1806    SAVANNAH GA     31419        May 1 2020   SC
                       CHATHAM    12199684   ROWELL    ELIZABETH   MORROW     196    LAKEPOINTE DR          SAVANNAH GA     31407        Sep 1 2020   VA
                       CHATHAM    08760790   ROWELL    MALLORY     LOGAN      653    LITTLE NECKAPT 1806    SAVANNAH GA     31419        May 1 2020   SC
                       BARROW     06128994   BALL      CYNTHIA     LYNNE      1938   PARKER DR              STATHAM    GA   30666-2036   Apr 1 2020   MT
                       BARROW     11021020   OSTROSKI JESSE        MICHAEL    412    LAYTHAN CT             WINDER     GA   30680        Mar 1 2017   FL
                       CHEROKEE   01752626   NEEL      JACQUELYN              106    GLENCEDARS LN          CANTON     GA   30115-6454   Jun 1 2017   FL
                       CHEROKEE   04922233   NEEL      MICHAEL     JASON      106    GLENCEDARS LN          CANTON     GA   30115-6454   Jun 1 2017   FL
                       CHEROKEE   10091604   TURNER    APRIL                  546    KEENELAND AVE          WOODSTOCKGA     30189        Aug 1 2020   VA
                       CHEROKEE   03431650   DAVIS     DOROTHEA    GROSS      146    BEVINGTON LN           WOODSTOCKGA     30188        Oct 1 2020   FL
                       COBB       11591432   BOOKER    ANGELA      MARIE      1296   CELEBRATION WAY SE     MABLETON GA     30126        Jun 1 2020   OH
                       COBB       07760932   BOOKER    VAUGHN      JAMEL      1296   CELEBRATION WAY SE     MABLETON GA     30126        Jun 1 2020   OH
                       CHATHAM    11192300   BAZINET   CLARISSA    OLIVANE ANN1800   GROVE POINAPT 208      SAVANNAH GA     31419        Jul 1 2020   CT
                       CHATHAM    06795175   FOSTER    LEAH        BLACKMON 34       NEW SAVANNAH DR        SAVANNAH GA     31405        Aug 1 2019   TN
                       CANDLER    11029961   SCOTT     SYDNEY      MARIE      1622   VICTORIA RD            METTER     GA   30439        Oct 1 2018   VA
                       CLAYTON    05480490   HATTON    CORY        STEVEN     1615   CHATTAHOOCHEE CT       COLLEGE PAGA    30349        Jan 1 2020   TX
                       CHEROKEE   06167756   HARBISON JASON        TERRY      306    JASON CT               WOODSTOCKGA     30188        Aug 1 2020   AL
                       COBB       12376950   GRAHAM    YANNIQUE    TONI       6303   MOUNT PISGAH LN        AUSTELL    GA   30168        Jul 1 2020   OH
                       COBB       11203299   DORTA     NANCY       M          2093   LAKE PARK DB           SMYRNA     GA   30080        Oct 1 2020   NJ
                       COBB       10313607   DOSS      CHEYENNE    SUMMER     4394   OVERLOOK DR            ACWORTH GA      30101        Dec 1 2019   NV
                       CLAYTON    03892138   HEWITT    RAYMOND     VAN        985    MOUNT ZIONAPT 23D      MORROW     GA   30260        Oct 1 2018   IL
                       CATOOSA    06849535   BRYSON    KIMBERLY    FRANCES    9777   HIGHWAY 41             RINGGOLD GA     30736        Jul 1 2020   TN
                       CATOOSA    05596157   TODD      LINDA       SUE        65     TARA DR                RINGGOLD GA     30736-3701   Sep 1 2020   TN




  Ex. 2 to Petition:
                       CATOOSA    06505411   TRIPP     DANIEL      RAY        386    HOOPER RD              RINGGOLD GA     30736        Jul 1 2020   TN




Braynard Declaration
                       CATOOSA    08056693   TRIPP     SARAH       ELIZABETH 386     HOOPER RD              RINGGOLD GA     30736        Jul 1 2020   TN
                       CHATHAM    11639411   FLOHE     JAMES       WILLARD    2301   E 41ST ST              SAVANNAH GA     31404        Apr 1 2020   SC
                       CAMDEN     08735944   FEREBEE   UNDREA      LEE        108    JULIANA PL             SAINT MARY GA   31558        Oct 1 2020   NC
                       CAMDEN     12060469   FIGUEROA VICTOR       ANTONIO    70     SAPALO DR              SAINT MARY GA   31558        Oct 1 2020   SC
                       CAMDEN     12107297   FIKES     MALVIN      LAMONT     142    CAMELLIA DR            KINGSLAND GA    31548        Mar 1 2019   AL
                       CAMDEN     11747733   DUNCAN    MONYA       LA'NYE     301    N GROSS RDAPT 914      KINGSLAND GA    31548        Apr 1 2019   SC
                       CAMDEN     12647683   DUNSTON TARA          NICOLE     2495   DOUGLAS DR             SAINT MARY GA   31558        Aug 1 2020   NC
                       CHEROKEE   11648412   DRAPER    VICTORIA    SUZANNE    403    GOLDI CT               ACWORTH GA      30102        Sep 1 2020   FL
                       CHEROKEE   07987090   TURNER    TRAVIS      SENTELL    546    KEENELAND AVE          WOODSTOCKGA     30189        Aug 1 2020   VA
                       COBB       03206537   FLOCCARI JOSEPH       THADDEUS 1245     BANK ST SE             SMYRNA     GA   30080        Mar 1 2020   NY
                       COBB       10348926   FLORENCE IKEEM        JAMEEL     4370   PORT LN                POWDER SP GA    30127        Jan 1 2020   CA
                       BIBB       00147932   KOEHNEMANBARBARA      JO         643    ORANGE ST A            MACON      GA   31201-8601   Sep 1 2020   TN
                       BIBB       10484665   KONANS    SHANE       BARRETT    518    ORANGE ST APT 4        MACON      GA   31201        May 1 2019   MD
                       BIBB       12329904   KOUSOURIS ABBY        MARIE      1345   HARDEMAN AAPT 431B     MACON      GA   31201        Apr 1 2020   TN
                       CHEROKEE   10282080   SPRUILL   CHRISTINA   LOUISE ROS 823    SOCIETY CT             WOODSTOCKGA     30188        Oct 1 2019   DC
                       BARTOW     08776551   BROOKSHIR TYLER       AUSTIN     575    S ERWIN ST APT 710     CARTERSVIL GA   30120        Aug 1 2020   KY
                       CLAYTON    12499284   WHITE     ALEXIS      LILLIAN    2016   ECHOTA WAY             RIVERDALE GA    30296        Jul 1 2018   AE
                       CLAYTON    05265082   WHITE     ALVIN       VINCENT    2016   ECHOTA WAY             RIVERDALE GA    30296        Jul 1 2018   AE
                       CHEROKEE   05816881   BURSON    LLOYD       DANIEL     409    VILLAGE WAY            WOODSTOCKGA     30188        Aug 1 2020   PA
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 1 of 585




                       BARROW     10966139   WITTER    ERIC        WESLEY     1045   PUCKETT RD             AUBURN     GA   30011        Sep 1 2020   TN




                                                                                           Page 60
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -•
                                                                                                                                                      -
                                                                                   GA NCOA Out of State


                       BARROW     04878867   FINDLAY   JOSHUA    JENSEN    525     CHEROKEE RD           WINDER     GA   30680-7442   May 1 2019   VA
                       BARROW     07303852   FINDLAY   NATALIE   MARIE     525     CHEROKEE RD           WINDER     GA   30680-7442   May 1 2019   VA
                       CHATHAM    06481825   BOYLE     KENDRA    B         1112    WHITEMARSH WAY        SAVANNAH GA     31410        Aug 1 2020   NC
                       CHATHAM    12163734   BRACCI    ALEXANDRA ANN       4207    TENNYSON LN           SAVANNAH GA     31405        May 1 2019   FL
                       CHEROKEE   10725312   KENDRA    AMANDA    RENEE     507     WINTERGREEN WAY       CANTON     GA   30115        May 1 2018   NC
                       CHATHAM    11049093   HENNELLY EMILY      PATRICIA  533     E 38TH ST -APT. 117   SAVANNAH GA     31401        Jul 1 2020   CA
                       CHATHAM    11425699   OKEEFE    BETHANY   GRACE     141     SPRING LAKES DR       SAVANNAH GA     31407        Aug 1 2020   TN
                       BULLOCH    10724140   WHITEHEAD BRITTANI' FAITH     130     LANIER DR APT #1210   STATESBOR GA    30458        Jul 1 2020   FL
                       COBB       03022117   HUFSTETLERMARTHA    LUSK      957     CHESTNUT HILL RD SW   MARIETTA GA     30064-2958   Sep 1 2020   TN
                       COBB       03231350   HUFSTETLERTHOMAS    ROLAND    957     CHESTNUT HILL RD SW   MARIETTA GA     30064-2958   Sep 1 2020   TN
                       COBB       07287046   GYESI     ROBERT    KWESI     3979    COVEY FLUSH CT SW     SMYRNA     GA   30082-3559   Jul 1 2017   OH
                       CATOOSA    05437461   MILLER    SHERIL    ANN       6839    LAFAYETTE RD          CHICKAMAU GGA   30707-6090   Oct 1 2020   AL
                       CATOOSA    05365968   MONTGOMERJENNIFER ANNE        130     STANDARD CT           RINGGOLD GA     30736-2798   Jun 1 2019   TN
                       CLAYTON    07530567   CABELL    MARJORIE MAE        703     VILLA VIEW WAY        HAMPTON GA      30228-3620   Aug 1 2020   IN
                       COBB       02795635   BUETTNER BETSY      FLOYDETTE 1938    LIGHTWOOD WAY NW      ACWORTH GA      30102        Jul 1 2020   FL
                       COBB       12542501   DEJESUS   ARIANNA   ISABEL    730     FRANKLIN GTS2         MARIETTA GA     30067        Sep 1 2020   FL
                       CLAY       06709653   NORRIS    GINA      CARLISE   23087   US HIGHWAY 27         BLUFFTON GA     39824        Mar 1 2018   SC
                       COBB       08570407   GREEN     SYDNEY    T'SARA    2383    AKERS MILL V15        ATLANTA    GA   30339        May 1 2020   VA
                       CARROLL    03529567   ALLEY     ELIZABETH JONES     29      FOREST LN             WHITESBUR GGA   30185        Jun 1 2019   OH
                       CHEROKEE   07345875   WOOD      LAUREN    ELIZABETH 5150    SHADOWOOD DR          CANTON     GA   30114        Jul 1 2020   TX
                       CARROLL    02984869   SISK      GLENDA    ELLEN     305     HICKORY POINTE CT     VILLA RICA GA   30180        Aug 1 2019   MO
                       CLARKE     08873651   KOVACH    BENJAMIN JOSEPH     180     BENTWOOD TRL          WINTERVILL GA   30683        Oct 1 2020   VT
                       CLARKE     08417672   KOVAL     COURTNEY LAUREN     2365    S LUMPKIN SAPT 6      ATHENS     GA   30606        Jul 1 2020   NC
                       CLAYTON    06084722   BRYANT    AARON     K         5271    W FAYETTEVAPT C12     COLLEGE PAGA    30349        Mar 1 2019   FL
                       CHATHAM    06491017   JUDAH     LORI      SUE       239     LONGLEAF CIR          POOLER     GA   31322-9395   Oct 1 2019   MT
                       CHATHAM    06478173   JUDAH     SAMUEL    ANTHONY 239       LONGLEAF CIR          POOLER     GA   31322-9395   Oct 1 2019   MT
                       CHARLTON   08241669   CRUMBLEY CHANDLER JORDAN      168     GUINN LN              HOMELAND GA     31537        Sep 1 2020   FL




  Ex. 2 to Petition:
                       CHARLTON   08607852   CRUMBLEY MISTI      ANN       168     GUINN LN              HOMELAND GA     31537-1932   Sep 1 2020   FL




Braynard Declaration
                       CATOOSA    10130829   JONES     BRYAN     DARNELL   374     MORRIS DR             RINGGOLD GA     30736        Aug 1 2018   TN
                       CATOOSA    10830435   JONES     TAYLOR    NOELLE    201     HAMPTON RD            FORT OGLETGA    30742        Dec 1 2016   VA
                       CHEROKEE   10529386   YU        MARC                230     ROXBURY CIR           ALPHARETTAGA    30004        Sep 1 2020   FL
                       CHEROKEE   00473711   ADAMS     MARY      K         228     TAYLORS FARM DR       CANTON     GA   30115-9023   Dec 1 2019   CO
                       BARROW     06396571   BEDDARD DALE        LESTER    767     MOSS SIDE DR          BETHLEHEM GA    30620        Sep 1 2020   FL
                       BARROW     10835397   BEDDARD SHANNON MARIE         767     MOSS SIDE DR          BETHLEHEM GA    30620        Sep 1 2020   FL
                       COBB       03048479   HOLMES    TERESSA   C         44      RADFORD CT SW         MARIETTA GA     30060-6369   Aug 1 2020   NC
                       CAMDEN     11590701   FORD      JOY       LYNN      108     W VICTORIA BLVD       KINGSLAND GA    31548        Oct 1 2020   OH
                       CAMDEN     08290939   FOSTER    ALNISA    DENICE    104     EDWARDS DR            KINGSLAND GA    31548        Aug 1 2020   FL
                       CAMDEN     11519694   FRANKLIN JUANITA    PATRICIA  123     MILLER CT             KINGSLAND GA    31548        Mar 1 2019   FL
                       CAMDEN     10999038   FRAZIER   OLLIE     ALEXANDER 608     HOLLY CT APT B        SAINT MARY GA   31558        Oct 1 2020   NV
                       COBB       03232922   BAKER     ROBIN     SAYLOR    1634    PRINCETON WEST TRL    MARIETTA GA     30062-5970   May 1 2020   FL
                       CHEROKEE   07040559   RAY       HELENA    MARIE     901     WOODBURY RD           CANTON     GA   30114        Sep 1 2020   FL
                       CHEROKEE   07040563   RAY       JERREL    LAMONT    901     WOODBURY RD           CANTON     GA   30114        Sep 1 2020   FL
                       BRYAN      12201631   HARRIS    DEBBIE    DIANNE    233     BLUE LAKE ST          RICHMOND HGA    31324        May 1 2019   AP
                       BRYAN      12206766   HARRIS    DOYLE     GEOFFREY 233      BLUE LAKE ST          RICHMOND HGA    31324        May 1 2019   AP
                       BRYAN      11740814   HATFIELD  AMANDA    CIMONE    335     RIDGEWOOD PARK N DR   RICHMOND HGA    31324        Aug 1 2019   AE
                       BRYAN      11441072   HATFIELD  ROBERT    LEE       335     RIDGEWOOD PARK N DR   RICHMOND HGA    31324        Aug 1 2019   AE
                       CHEROKEE   06238573   JENKINS   NICHOLAS RYAN       180     ARROWRIDGE            WALESKA    GA   30183        Sep 1 2020   TX
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 2 of 585




                       COBB       12095004   ALFEROVA YEKATERINAKAUR ALEXE 5213    TALL OAK DR           MARIETTA GA     30068        Aug 1 2020   AR




                                                                                         Page 61
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        Ii

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                  GA NCOA Out of State


                       COBB       11194074   ALFORD    THERON    TERRAE    4400   GEORGE DAVID WAY      POWDER SP GA     30127        May 1 2020             NY
                       CARROLL    10814853   MASON     SHERI     ANTONETTE 155    BERKLEY DR            VILLA RICA GA    30180        Aug 1 2019             DC
                       BARTOW     08393596   CRUSE     JEFFERSON NEAL      21     MERCER LN             CARTERSVI L GA   30120        Oct 1 2020             AL
                       BARROW     11843689   PARISO    AMANDA    KRISTI    1497   HIGHWAY 82            WINDER      GA   30680        Aug 1 2020             IA
                       BARROW     04490501   PARKER    KATHRYN   MARIE     1313   SMOKERISE LN          AUBURN      GA   30011        Oct 1 2020             AL
                       BARROW     08128628   SCOBELL   MATTHEW JOHN        488    TUCKER RD             WINDER      GA   30680        Oct 1 2020             IN
                       BARROW     08219449   SCOBELL   SARAH     ANN       488    TUCKER RD             WINDER      GA   30680        Oct 1 2020             IN
                       CHEROKEE   10655034   MARTINDALECOURTNEY SUSANNE    1133   BLANKETS CREEK DR     CANTON      GA   30114        Jan 1 2019             FL
                       CHEROKEE   11647028   MARTINEAU GREGORY             125    CHILDERS RD           CANTON      GA   30115        Jul 1 2020             OK
                       CHEROKEE   03125751   MARTINEZ KATHLEEN DOWNS       130    CHURCHCLIFF DR        WOODSTOCKGA      30188-7059   Apr 1 2019             VA
                       COBB       11286958   BRUTUS    LYNN      ANTOINETTE1650   BARNES MIL 1212       MARIETTA GA      30062        Aug 1 2020             NY
                       CHEROKEE   06839321   KILGORE   CARI      DARLENE   4062   DREAM CATCHER DR      WOODSTOCKGA      30189        Aug 1 2020             FL
                       CHEROKEE   05287093   KILGORE   KENNETH   WAYNE     4062   DREAM CATCHER DR      WOODSTOCKGA      30189        Aug 1 2020             FL
                       BARTOW     04569339   SAMPSON DAHLENA     D         13     GREENWAY LN           CARTERSVIL GA    30120        May 1 2019             MS
                       COBB       12496104   DENNISON JARVIS     DENARD    1615   COBB PKWY 2004        MARIETTA GA      30062        Aug 1 2020             AL
                       COBB       03201729   COSGROVE JULIA      TUMEY     5089   SHETLAND CT SW        MABLETON GA      30126-1642   Jan 1 2019             OH
                       COBB       03193541   COSGROVE MICHAEL    E         5089   SHETLAND CT SW        MABLETON GA      30126-1642   Jan 1 2019             OH
                       COBB       12725673   COSSEBOOMCHRIS      MATTHEW 1960     SHILLINGS RD NW       KENNESAW GA      30152        Aug 1 2020             FL
                       COBB       06645941   COSSEBOOMSUZANNE    LEIGH     1960   SHILLINGS RD NW       KENNESAW GA      30152-4135   Aug 1 2020             FL
                       BERRIEN    08831912   BROWN     KRISTEN   NICOLE    291    WALTON WAY            NASHVILLE GA     31639        Jul 1 2018             WY
                       BULLOCH    00934667   KIBLER    CHRISTOPHETHOMAS    3943   COUNTRY CLUB RD       STATESBOR GA     30458        Sep 1 2020             FL
                       CLARKE     02333042   SACHS     MARGARET V          458    HIGHLAND AVE          ATHENS      GA   30606        Oct 1 2020             NC
                       COBB       04594504   MCCLENDONDORIS      M         1625   ROSWELL RD314         MARIETTA GA      30062        Oct 1 2020             SC
                       COBB       12808822   MCCLENDONROBERTA    CHRISTINE 1400   PRESTIGE VALLEY DR    MARIETTA GA      30062        Oct 1 2020             TX
                       COBB       06733987   MCCLENDONTHOMAS     TILLMAN   4954   DURLEY WALK SE        SMYRNA      GA   30082        Jul 1 2019             NC
                       BRYAN      11379842   LIS       ALINE     MASHEYA 569      HOGAN DR              RICHMOND HGA     31324        Aug 1 2020             VA
                       BRYAN      11418727   LIS       BARTOSZ   HENRYK    569    HOGAN DR              RICHMOND HGA     31324        Aug 1 2020             VA




  Ex. 2 to Petition:
                       BARROW     12217287   WYCHE     RONALD    WAYNE     29     ALEXANDER LN          BETHLEHEM GA     30620        Oct 1 2020             SC




Braynard Declaration
                       BRYAN      07678726   CHAPMAN MARTHA      LIVESAY   60     OAKCREST CT           RICHMOND HGA     31324        Jun 1 2019             AE
                       BRYAN      10811649   CHAPMAN MARY        LOU       743    STEELE WOOD DR        RICHMOND HGA     31324        Aug 1 2020             FL
                       BRYAN      10961645   CHEBEN    BAILEY    ELIZABETH 1137   KELSALL DR            RICHMOND HGA     31324        Sep 1 2020             NJ
                       BRYAN      12888911   CHEBEN    LANDON              1137   KELSALL DR            RICHMOND HGA     31324        Sep 1 2020             NJ
                       CHEROKEE   06681358   GUIDEBECK NICHOLAS DALE       237    SERENOA DR            CANTON      GA   30114-8457   Sep 1 2019             HI
                       CATOOSA    12674178   BEERMAN CARLY       ELIZABETH 3      WALKER AVEAPT A       FORT OGLETGA     30742        Oct 1 2020             TN
                       CATOOSA    11827893   KOSTELAK LEE        SANDRA    303    GRACIE AVE            FORT OGLETGA     30742        Oct 1 2020             CA
                       CATOOSA    03707252   KRAUS     IRA       HENRI     20     DOGWOOD TRL           RINGGOLD GA      30736-2725   Sep 1 2020             MT
                       CLARKE     11071575   RAY       COURTNEY GAIL LORRA 1287   CEDAR SHOAAPT# 1108   ATHENS      GA   30605        Aug 1 2018             NJ
                       CLARKE     11161269   REARDON DAVIS       ALLEN     200    ROGERS RD APT P101    ATHENS      GA   30605        Dec 1 2019             SC
                       CLARKE     11161284   REARDON RUTHANNA              200    ROGERS RD APT P101    ATHENS      GA   30605        Dec 1 2019             SC
                       CAMDEN     03962221   HUTCHINSONLORETTA   MARIE     501    FLAMINGO DR           SAINT MAR Y GA   31558-3623   Oct 1 2020             FL
                       CHATHAM    08917194   SMITH     JESSICA   LYN BUSMAN31     TRANQUIL PL           POOLER      GA   31322-3627   Jun 1 2018             MD
                       CHATHAM    03880966   SMITH     JULIAN    LEE       601    WILD TURKEY RD        SAVANNAH GA      31406-4451   Sep 1 2019             SC
                       CHATHAM    12250504   SMITH     KELLI     NICOLE    1207   E 48TH ST             SAVANNAH GA      31404        Jun 1 2020             TX
                       CHATHAM    06180265   SMITH     MARLON    ROBERT    101    LAGOON VIEW XING      SAVANNAH GA      31410-2648   Aug 1 2017             AE
                       CLAYTON    04291976   MILLS     DAVID               9479   ASHLEY OAKS DR        JONESBORO GA     30236        Jun 1 2019             AL
                       CHEROKEE   08162305   CARLISI   SHAWN     THERESA   316    BREEZE CT             CANTON      GA   30114-7272   Dec 1 2016             MI
                       CHEROKEE   06251739   CARMICHAELDANNY     LAFAYETTE 501    ROCKING PORCH WAY     WOODSTOCKGA      30189        Apr 1 2019             FL
                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 3 of 585




                       CHEROKEE   05870396   REESE     JESSICA   MEGHAN    808    CHASE PT              WOODSTOCKGA      30189-6841   Oct 1 2020             FL




                                                                                         Page 62
                                                                                                                                                        ra


                                                                                                                                             ~
                                                                                                                                                   ID
                                                                                                                                               -i
                                                                                                                                                                  I!
                                                                                                                                                                  It
                                                                                                                                                                  Si
                                                                                                                                               -
                                                                                     GA NCOA Out of State


                       CLARKE     10651659   CRUMLEY MEAGAN                  60      WOODSON G UNIT 18      ATHENS     GA   30605        Jul 1 2020   MA
                       COBB       12238339   MATHUR     NIKHIL     MOHAN     2351    MONTE VILLA CTS        MARIETTA GA     30062        Feb 1 2020   DC
                       BANKS      06657960   ARMOUR     ASHLEY     PAIGE     105     BENNETT CIR            GILLSVILLE GA   30543-4212   Jun 1 2020   AZ
                       CHATHAM    12101128   EGGLESTON GENELLE     LACEY     260     PARK AVE APT 2303      POOLER     GA   31322        May 1 2020   VA
                       CHATHAM    12094216   EGGLESTON GENITA      LYNN      260     PARK AVE APT 2303      POOLER     GA   31322        May 1 2020   VA
                       CHATHAM    12094242   EGGLESTON GREGORY BLAIR         260     PARK AVE APT 2303      POOLER     GA   31322        May 1 2020   VA
                       CLARKE     03762961   HICKS      RICHARD    ALLEN     192     CITATION CT            ATHENS     GA   30605        Jul 1 2020   FL
                       CLARKE     11608073   HILL       ANA        MARISA    1020    E BROAD ST APT A       ATHENS     GA   30601        Aug 1 2020   TN
                       COBB       10837234   COTTRELL PATRICIA     FOSTER    63      LATHHOUSE LN           MARIETTA GA     30066        Oct 1 2020   TN
                       COBB       08047651   COUCH      DAVID      ALEXANDER 1271    RIVERSOUND DR          MARIETTA GA     30068        Jan 1 2018   NC
                       COBB       10952323   COUCH      MARY       KATE      19      CARRIAGE OAKS DR SW    MARIETTA GA     30064        Aug 1 2019   OK
                       COBB       11059796   COULOMBE BEATRICE HELEN         1357    KILMARNOCK PT NW       KENNESAW GA     30152        Sep 1 2020   NH
                       COBB       11062285   COULOMBE GARY         EDWARD    1357    KILMARNOCK PT NW       KENNESAW GA     30152        Sep 1 2020   NH
                       COBB       07693885   FANE       JA NADA    VALISHA   5382    WINDSOR GREEN CT SE    MABLETON GA     30126        Mar 1 2018   OH
                       BARTOW     07291461   ENGLAND    JACOB      WILLIAM   23      DRY HOLLOW WAY SE      CARTERSVIL GA   30120        Sep 1 2020   TN
                       BULLOCH    12107162   BENNETT    JON        PAUL      17931   GA HIGHWAYAPT 1605     STATESBOR GA    30458        Aug 1 2019   IN
                       BURKE      03927646   LEWIS      JEROME               703     OLD MILLEN HWY         WAYNESBORGA     30830        Jan 1 2020   FL
                       COBB       03662964   HALL-MILLS TONYA      YOLANDA   6833    BLACKSTONE PL          MABLETON GA     30126-5472   Mar 1 2020   MD
                       COBB       07106769   MCNEILL-WILMICHELLE RENEE       5442    STIRRUP WAY            POWDER SP GA    30127-4083   Sep 1 2020   CA
                       COBB       10626111   MCNUTT     RYAN       THOMAS    810     WINDY HILL 9C          SMYRNA     GA   30080        Feb 1 2019   CA
                       COBB       11395524   MOORE      MARK       LORANT    1718    ARDGLASS CT NW         KENNESAW GA     30152        Sep 1 2020   FL
                       COBB       00318957   HANSEN     LARS       CHRISTIAN 4410    FELIX WAY SE           SMYRNA     GA   30082-4701   Jul 1 2020   FL
                       COBB       03227544   HANSEN     LISA       FRYE      4410    FELIX WAY SE           SMYRNA     GA   30082        Jul 1 2020   FL
                       COBB       08877211   LUTTRELL JAMES        WESLEY    1836    ROSWELL ST7402         SMYRNA     GA   30080        Apr 1 2020   AL
                       COBB       12188577   HANLIN     HALEY      CHRISTINE 3593    EDENBOURGH CT          MARIETTA GA     30066        May 1 2020   FL
                       COBB       06570114   HANNON     LISA       ANN       1483    COLLIER DR SE          SMYRNA     GA   30080        Jun 1 2020   KY
                       COBB       11515792   MOORE      KASIA      MARIE     1718    ARDGLASS CT NW         KENNESAW GA     30152-6755   Sep 1 2020   FL




  Ex. 2 to Petition:
                       COBB       05331493   MOSTELLER JAMES       SCOTT     4652    STEPPING STONE LN NW   KENNESAW GA     30152        Jul 1 2020   KS




Braynard Declaration
                       COBB       05470021   MOSTELLER KAREN       BROWN     4652    STEPPING STONE LN NW   KENNESAW GA     30152        Jul 1 2020   KS
                       COBB       08599904   MOSTELLER MADISON     SIGMON    4652    STEPPING STONE LN NW   KENNESAW GA     30152        Jul 1 2020   KS
                       COBB       10806452   MADISON    MALCOLM JAMAR        3350    SLATE DR               AUSTELL    GA   30106        Mar 1 2020   MA
                       COBB       10086159   MAGAM      SAI GREESHMA         2715    DENIAN CT NW           KENNESAW GA     30152        May 1 2020   CT
                       COBB       08599571   MAGAM      SAI RESHMA           2715    DENIAN CT NW           KENNESAW GA     30152        Dec 1 2019   CT
                       COBB       10803685   MAGAN      DARSHANA FHILPA      4518    OAK BROOK DR SE        SMYRNA     GA   30082        Aug 1 2017   IL
                       COLUMBIA   12358605   MALM       AYDEN      BRADY     645     N LOUISVILLE ST        HARLEM     GA   30814        Jan 1 2017   SC
                       COLUMBIA   04614135   MALONE     JOSEPH     PATRICK   961     NAPIERS POST DR        EVANS      GA   30809        Jul 1 2020   AE
                       COLUMBIA   11338875   MALONE     MARINA               961     NAPIERS POST DR        EVANS      GA   30809        Jul 1 2020   AE
                       COLUMBIA   10383927   MANFREDI SARAH                  1932    KENLOCK DR             GROVETOW NGA    30813        Oct 1 2017   AE
                       COLUMBIA   01497053   MANUEL     CARMELITA G          465     RILEY LN               GROVETOWNGA     30813        Jun 1 2020   CO
                       COBB       02980615   WILSON     DEBORAH PAYLO        3375    BRIDLE RUN TRL NW      MARIETTA GA     30064        Oct 1 2019   TN
                       COLUMBIA   11666121   ANDERSON JACOB        ALLEN     5139    PARNELL WAY            MARTINEZ GA     30907        May 1 2019   NY
                       COLUMBIA   00825688   MADDOX     JEFFREY    RANDALL   104     SHADOWOOD DR           MARTINEZ GA     30907        Oct 1 2020   SC
                       COLUMBIA   06056315   MAGGIONI ALEXANDER REID         515     ARLINGTON CT           EVANS      GA   30809        Jul 1 2020   KY
                       COLUMBIA   06067309   MAGGIONI LORI         WALKER    515     ARLINGTON CT           EVANS      GA   30809        Jul 1 2020   KY
                       COLUMBIA   10388004   MAJCHER    LAURIE     BETH      414     RILEY LN               GROVETOWNGA     30813        Sep 1 2017   KY
                       COBB       10462848   SUMBLER    DELORES    WINFIELD  1293    CREEKSIDE PL SE        SMYRNA     GA   30082        Sep 1 2020   LA
                       COBB       10476239   SUMMEROURKATIE        MARGARET R508     CUMBERLAND CT SE       SMYRNA     GA   30080        Sep 1 2020   CA
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 4 of 585




                       COLUMBIA   10051454   BATTISE    JOANNA     MARIE     3023    PARKRIDGE DR           GROVETOW NGA    30813        Sep 1 2017   AP




                                                                                           Page 63
                                                                                                                                                           B
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                   GA NCOA Out of State


                       COLUMBIA   12001541   BATTLE    AMBER     ELIZABETH 705     JOINER CIR             GROVETOW NGA    30813        May 1 2019   LA
                       COBB       10953947   OYEMADE ADEOLA      MODUPE    5861    RIVERSTONE CIR         ATLANTA    GA   30339        Feb 1 2020   CA
                       COLUMBIA   05828015   YUNE      CARMEN    SIMONS    3781    WINCHESTER TRL         MARTINEZ GA     30907-3340   Jul 1 2017   KY
                       COBB       12156158   RAINFORD PAULA      NORDEA NAD1947    LAKE HEIGHTS CIR NW KENNESAW GA        30152        May 1 2020   FL
                       COLUMBIA   06439787   YELTON    ANGEL     LEIGH     357     HIGH MEADOWS PL        GROVETOW NGA    30813        Sep 1 2020   HI
                       COLUMBIA   10801003   YELVERTON NICHOLAS BRUCE      626     SURREY LN              MARTINEZ GA     30907        Oct 1 2020   VA
                       COBB       12570466   STALEY    MATTHEW ROBERT      2121    WINDY HILL 426         MARIETTA GA     30060        Sep 1 2020   VA
                       COBB       06072676   SLOAN     JEFFERY   BRIAN     677     KIOWA DR N H9          MARIETTA GA     30060        Sep 1 2020   TN
                       COBB       12226835   WALKER    VICKY     LYNN      2671    OXBOW WAY SW           MARIETTA GA     30008        Oct 1 2020   FL
                       COBB       10331396   WALKER-HO MIZZANI   RYLE'     1673    E LAKE DR              MARIETTA GA     30062        Oct 1 2020   WI
                       COBB       07549334   ROBINETTE CHERI     KAY       2128    MONHEGAN WAY SE        SMYRNA     GA   30080        Sep 1 2019   CA
                       COBB       05210040   ROBINETTE DANIEL    JOSEPH    2128    MONHEGAN WAY SE        SMYRNA     GA   30080        Sep 1 2019   CA
                       COBB       08072061   SCHLEPER EDWARD     RICHARD   2040    HERITAGE GREEN DR      MARIETTA GA     30064-5052   Aug 1 2020   ME
                       COBB       08548916   SCHLESSINGBARBARA   ANN       1029    WINDY OAKS CT SE       SMYRNA     GA   30080-2277   Apr 1 2018   AZ
                       COBB       10616877   SKINNER   MADELINE ANN        5232    CENTENNIAL HILL DR NW ACWORTH GA       30102        Jun 1 2017   NC
                       COBB       03049258   SCHAUBEN PETER      JESSE     2081    STANRICH CT            MARIETTA GA     30062        Aug 1 2020   CA
                       COBB       00513786   WALKER    RALPH     WALDO     1389    SANDTOWN GRN SW        MARIETTA GA     30008-3305   Nov 1 2017   FL
                       COBB       06193490   BROADWELL BRETT     ARNOLD    254     BLAIR PL NW            MARIETTA GA     30064-1766   Oct 1 2020   FL
                       COBB       06193494   BROADWELL SHARON    LEE       254     BLAIR PL NW            MARIETTA GA     30064-1766   Oct 1 2020   FL
                       BARTOW     03162498   POYNTER   DEBORAH             236     COOK ST                CARTERSVIL GA   30120        Jan 1 2020   FL
                       BARTOW     06792672   POYNTER   MICHAEL             236     COOK ST                CARTERSVIL GA   30120        Jan 1 2020   FL
                       BARTOW     00672019   PRICE     CURTIS    J         96      LEWIS DR               CARTERSVIL GA   30120        Jun 1 2020   FL
                       BARTOW     00672035   PRICE     REBECCA   INEZ      96      LEWIS DR               CARTERSVIL GA   30120        Jun 1 2020   FL
                       CAMDEN     10525105   CRUMMEY STEPHANIE RHEA        12676   GA HWY 110             WOODBINE GA     31569        Sep 1 2020   SC
                       CHATHAM    10453907   MARTIN    PATRICK   STEWART 6         WATERCREST WAY         SAVANNAH GA     31419        Jun 1 2018   AP
                       CHATHAM    11517658   MARTIN    YONA      CHANG     6       WATERCREST WAY         SAVANNAH GA     31419        Jun 1 2018   AP
                       CHEROKEE   01662115   HALE      TIMOTHY   D         2173    SUMMERCHASE DR         WOODSTOCKGA     30189-8170   Sep 1 2020   NC




  Ex. 2 to Petition:
                       COBB       06891672   KHANNA    KANAD               6640    AKERS MILL 5212        ATLANTA    GA   30339        May 1 2020   NM




Braynard Declaration
                       COBB       11297347   NELSON    ELAN      MARY      1406    LINCOLN CREST DR       AUSTELL    GA   30106        Feb 1 2020   CO
                       COBB       11735624   HOYME     CARSON    CHRISTOPHE1738    DOONBEG CT NW          KENNESAW GA     30152        Sep 1 2019   FL
                       COBB       06706989   MCCOY     GLENN     DONALD    1860    HICKORY CREEK CT NW ACWORTH GA         30102        Aug 1 2020   FL
                       COBB       05326686   RUCKER    DARCEY              3101    ANDORA TRL SW          MARIETTA GA     30064        Feb 1 2019   FL
                       COBB       03620249   RUCKER    ORRIN     CALVIN    3101    ANDORA TRL SW          MARIETTA GA     30064        Feb 1 2019   FL
                       CLARKE     12884262   SCHOFIELD AMELIA    HUNTER    150     BLACKTHORNE HTS        ATHENS     GA   30606        May 1 2020   WI
                       COBB       08644927   MENSAH    NANA AKOSUKUFFOUR   4501    CIRCLE 75 PK2307       ATLANTA    GA   30339        Nov 1 2019   PA
                       COBB       10807560   MENTOR    LIANA     CLEANTE   805     MARDEN CT SE           SMYRNA     GA   30082        Feb 1 2020   MD
                       COBB       11465545   MERCADO EDWARD      JAMES     405     NOTTINGHAM DR          MARIETTA GA     30066        Mar 1 2020   FL
                       CLAYTON    10901212   SORRELL   RITA      IRENE     6462    GRANADA DR             FOREST PARGA    30297        Nov 1 2017   LA
                       COBB       04777019   BENSON    FRED      WILLIAM   4650    HIRAM LITHIA SPRINGS R POWDER SP GA    30127        Sep 1 2020   FL
                       COBB       11931122   LEHRMAN NICOLE                1106    TAMARRON PKWY SE       ATLANTA    GA   30339        Oct 1 2019   IN
                       CHATHAM    11880787   HUGHES    BRANDON JAMAL       1113    FORDS POINTE CIR       SAVANNAH GA     31419        Sep 1 2020   VA
                       CHATHAM    03888577   KARMIEL   CORINNE   REESE     111     W 31ST LN              SAVANNAH GA     31401        Sep 1 2020   OH
                       CHATHAM    05033922   KAUFFMAN ESTHER     AUGUSTA   113     SABAL LN               SAVANNAH GA     31405        Mar 1 2018   SC
                       COBB       06767122   GOODWIN GILLIAN     MARIE     1860    HAMLIN DR SW           MARIETTA GA     30064-2818   Jul 1 2019   MD
                       CARROLL    10611797   FELIX     SHANTEL   ANN       1321    LOVVORN RDAPT # 603    CARROLLTO GA    30117        Oct 1 2019   CA
                       COBB       01761444   GRUM      SCOTT     PETER     4464    DOBBS XING             MARIETTA GA     30068-2714   Oct 1 2020   OH
                       CAMDEN     08751179   THORNTON BARBARA    ANN       53      OAK WELL RD            KINGSLAND GA    31548-4437   Aug 1 2019   FL
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 5 of 585




                       BULLOCH    11103533   WYNKOOP BRIANNA     MICHELLE 6533     BUCHAN RD              PEMBROKE GA     31321        Nov 1 2019   HI




                                                                                          Page 64
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         Ii

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                     GA NCOA Out of State


                       BULLOCH    11832821   CHILDRESS SUE        KATHRYN    134     TURKEY TRL           STATESBOR GA    30458        Jan 1 2019   FL
                       BIBB       01635911   HOPWOOD VICKI        JEANE      616     JUNIPER LN           MACON      GA   31220        Oct 1 2020   NC
                       CLARKE     10186201   DAVIS      JAMI      L          360     OLD WINTE R APT 7    ATHENS     GA   30601        Jun 1 2020   VA
                       BARROW     10587885   PENDLEY    SUSAN     JOAN       310     CASEYS CT            WINDER     GA   30680        Mar 1 2020   NC
                       CHATHAM    10307929   MILLER     COLLEEN   CHRISTINA 2026     COLONIAL DR          SAVANNAH GA     31406        Jul 1 2020   FL
                       CHATHAM    10195179   MILLER     ERIN      LOUISE     117     OAKTRACE PL          SAVANNAH GA     31419        Nov 1 2018   AP
                       CHATHAM    06493695   KILLINGSWO LOTYEASE TONAYA      60      RICE MILL RD         PORT WENT WGA   31407        Sep 1 2018   FL
                       CHATHAM    12531500   GARRANT KRISTINE     CARMEN     241     PINK DOGWOOD LN      POOLER     GA   31322        Jun 1 2020   NC
                       CHATHAM    10801162   GARVIN     TIFFANY   RENEA      17      GREENBRIAR DR        SAVANNAH GA     31419        May 1 2020   FL
                       COBB       12614717   BAXA       CHRISTOPHEBLAINE     1029    OAKS PKWY SE         SMYRNA     GA   30082        Aug 1 2020   MD
                       COBB       12614719   BAXA       ELLEN     FRANCES    1029    OAKS PKWY SE         SMYRNA     GA   30082        Aug 1 2020   MD
                       CLAYTON    08883676   KIRKWOOD EUNICE      DENISE     183     HICKORY TRL          RIVERDALE GA    30274        Feb 1 2020   IL
                       CHEROKEE   12285787   NAGY       GLEN      ALAN       110     LAUREL CANYON TRL    CANTON     GA   30114        Jul 1 2020   TX
                       CHEROKEE   12285788   NAGY       MIRI                 110     LAUREL CANYON TRL    CANTON     GA   30114        Jul 1 2020   TX
                       COBB       10882489   HARNESS LATONYA      HOPE       2151    CUMBERLAN APT 1214   ATLANTA    GA   30339        Jul 1 2017   TX
                       BIBB       08425191   KERSEY     MARY      KATHERINE 4351     LOCH LOMOND DR       MACON      GA   31217-6363   Jun 1 2017   WA
                       BIBB       11431275   KIECHEL    CHRISTIAN LEE        1058    GEORGIA AV APT 10    MACON      GA   31201        May 1 2020   NC
                       CHATHAM    11522559   SIMMONS    THOMAS    ROBERT     209     E 32ND ST            SAVANNAH GA     31401        Jun 1 2020   MA
                       CHATHAM    12764303   SIMMONS    TYLER     REESE      313     E HENRY ST APT # A   SAVANNAH GA     31401        Oct 1 2020   FL
                       CHATHAM    11552065   SIMPSON    JOSHUA    ROBERT     12422   LARGO DR             SAVANNAH GA     31419        Jun 1 2020   MD
                       CHATHAM    11510112   SIMPSON    SARA      LYNN       12422   LARGO DR             SAVANNAH GA     31419        Jun 1 2020   MD
                       CLARKE     12031409   DAVIS      ROBERT    TRAYNHAM 360       OLD WINTERVILLE RD   ATHENS     GA   30601        Jun 1 2020   VA
                       COBB       07131969   BRADSHAW VENUS       MONIQUE    4108    MISTYMORN LN         POWDER SP GA    30127        May 1 2019   NC
                       COBB       03111540   BRADY      EMILY     HAZEL      490     ORIOLE DR SE         MARIETTA GA     30067        Jan 1 2020   FL
                       COBB       11414440   BRADY      MORGAN    ELISE      1281    ROLLING OAKS DR NW   KENNESAW GA     30152        Sep 1 2020   FL
                       COBB       02628209   BRADY      RICHARD   DEAN       1281    ROLLING OAKS DR NW   KENNESAW GA     30152        Sep 1 2020   FL
                       COBB       03239441   BRADY      SUSAN     BENNETT    1281    ROLLING OAKS DR NW   KENNESAW GA     30152-3928   Sep 1 2020   FL




  Ex. 2 to Petition:
                       COBB       08478652   FRAM       BRANDON IAN          3036    WINDROSE GLN         MARIETTA GA     30062        Jul 1 2020   VA




Braynard Declaration
                       COBB       10442085   LATENSER ALISSA      COLLINS    4705    W VILLAGE W2436      SMYRNA     GA   30080        Jun 1 2020   NJ
                       COBB       10441148   LATENSER JOHN                   4705    W VILLAGE W2436      SMYRNA     GA   30080        Jun 1 2020   NJ
                       COBB       10957768   LATHEM     LIM                  660     FAIRFIELD DR         MARIETTA GA     30068        Jul 1 2020   FL
                       COBB       03097316   LATHEM     RACHAEL   LYNNE      2969    OWENS MEADOW DR NW   KENNESAW GA     30152        Aug 1 2020   SC
                       COBB       06826344   LATONIS    AMANDA    PHILLIPS   4930    TREMONT DR NE        MARIETTA GA     30066        Sep 1 2019   AP
                       COBB       02841784   HENDERSONLUCY        A          3577    DYER PARKE LN SW     MARIETTA GA     30060        Jul 1 2020   FL
                       BIBB       12615289   PAIGE      TABERTHY DENISE      5578    RIVERSIDE DAPT 313   MACON      GA   31210        Jul 1 2020   TX
                       CLAYTON    04413391   TODD       AMBER     RAE        2888    JODECO TER           LAKE SPIVEYGA   30236-6254   Jul 1 2020   MS
                       CHATHAM    12209631   FREASE     MCKENNA TAYLOR       805     WHITAKER S APT#9     SAVANNAH GA     31401        Mar 1 2020   FL
                       BRYAN      04871714   SCHMITZ    WILLIAM   AUGUST     117     WHIPPOORWILL LN W    RICHMOND HGA    31324        Oct 1 2018   TN
                       BRYAN      08443433   SCHULTZ    HERMAN    JERMAINE 100       TUPELO TRL           RICHMOND HGA    31324        Jun 1 2018   AE
                       BRYAN      08786514   SCHULTZ    TASHA     NICOLE     100     TUPELO TRL           RICHMOND HGA    31324        Jun 1 2018   AE
                       CAMDEN     08208048   DAVIS      CAMBREIA LASHA       223     LIGHTHOUSE REACH     SAINT MARY GA   31558        Sep 1 2020   FL
                       CAMDEN     06041805   DAVIS      CHESSIE   LEE        223     LIGHTHOUSEAPT #223   SAINT MARY GA   31558        Sep 1 2020   FL
                       CAMDEN     08289547   DAVIS      ELIZABETH ANN COLLEE121      LAKE MANOR DR        KINGSLAND GA    31548-6275   Jul 1 2020   LA
                       CAMDEN     03780005   DAVIS      HOWARD    HALL       2450    OAK WELL RD          KINGSLAND GA    31548-4669   Oct 1 2017   GU
                       CAMDEN     08289550   DAVIS      JASON     LEWIS      121     LAKE MANOR DR        KINGSLAND GA    31548-6275   Jul 1 2020   LA
                       BARTOW     11463249   SMITH      WALTER    DANIEL PADE16      HUNTERS CV NE        CARTERSVIL GA   30121        Nov 1 2018   IL
                       CHATHAM    08548474   LANGLEY    CECILIA   MARIE R    2202    E 37TH ST            SAVANNAH GA     31404        Aug 1 2020   SC
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 6 of 585




                       CHATHAM    06709901   LANGLEY    JAMES     LYONS      2202    E 37TH ST            SAVANNAH GA     31404        Aug 1 2020   SC




                                                                                           Page 65
                                                                                                                                                         B
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 7 Fulton
                                                                         of 585County Superior Court
                                                                                                ***EFILED***QW
                                                                                        Date: 12/4/2020 6:26 PM
                                                                                       Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

                    PETITIONERS’ NOTICE OF FILING OF EXHIBIT 17 (PART 2)
                                   TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 17 (Part 2) to their Verified Petition to Contest Georgia’s

Presidential Election Results for Violations of the Constitution and Laws of the State of Georgia,

and Request for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000

{00585369. }
                     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 8 of 585




               Facsimile: (404) 760-0225




{00585369. }
                                                    2
                                                                                     GA NCOA Out of State


                       CHATHAM    06709188   LANGLEY     LISA       JANE      2202   E 37TH ST              SAVANNAH GA     31404        Aug 1 2020   SC
                       CHATHAM    10195159   TURNER      DIANA      LOUISE    132    KINGFISHER CIR         POOLER     GA   31322        Sep 1 2020   SC
                       BRYAN      03784564   GLASGOW LORI           ANN       730    CANYON OAK LOOP        RICHMOND HGA    31324        Oct 1 2018   HI
                       BRYAN      07260844   GONZALEZ EMILITZA                123    LANCASTER WAY          RICHMOND HGA    31324        Apr 1 2018   PR
                       BRYAN      11930150   GORALZICK DONNA        JEAN      144    WILLIAMS AVE           RICHMOND HGA    31324        Feb 1 2020   FL
                       CHATHAM    12457196   REAGAN      ALLEN      MICHAEL   23     LAKE SHORE BLVD        PORT WENTW GA   31407        Jun 1 2020   TN
                       CHATHAM    12457203   REAGAN      JESSICA    OGDEN     23     LAKE SHORE BLVD        PORT WENTW GA   31407        Jun 1 2020   TN
                       CHATHAM    02244529   SMITH MCKE SHAUNDRA    DENEEN    1404   STALEY AVE             SAVANNAH GA     31405        Mar 1 2017   TX
                       COBB       03061261   HOWARD      TONY       CARROLL   2667   WENATCHEE DR           MARIETTA GA     30066        Jun 1 2018   FL
                       BARROW     11794300   GUIMARAES JOSEPH       AUGUSTO 2233     WAGON WHEEL TR         STATHAM    GA   30666        Oct 1 2020   VA
                       BARROW     11797822   GUIMARAES NICOLE       KUKIEZA   2233   WAGON WHEEL TR         STATHAM    GA   30666        Oct 1 2020   VA
                       CLARKE     12400641   HANCOCK DANIEL         ISAAC     115    SAPPHIRE CT            ATHENS     GA   30605        Jul 1 2020   NC
                       CHATHAM    12372983   CARRION     MICHAEL    ALEXANDER 644    STONEBRIDGE CIR        SAVANNAH GA     31419        Jan 1 2020   LA
                       CHATHAM    06520772   CARTER      ANDRE      LAMAR     237    E BROAD ST             SAVANNAH GA     31401        Apr 1 2020   PA
                       CLARKE     06208393   HARPER      AMY        LYNNE     390    FORTSON DR             ATHENS     GA   30606        Jun 1 2020   VA
                       CLARKE     11234589   ZIMMER      JENNIFER   LYNN      103    ASHLEY CIR APT 3       ATHENS     GA   30605        Sep 1 2020   MI
                       CLARKE     04438000   ZITZOW      LOIS       ANNE      310    RESEARCH D1004         ATHENS     GA   30605        Jan 1 2019   WA
                       CLARKE     11515091   THOMAS      STEPHEN    WAYNE     364    CLEVELAND AVE          ATHENS     GA   30601        May 1 2020   FL
                       CHEROKEE   10724756   BERGER      DEBRA      SUE       102    PARK VILLAGE DR        CANTON     GA   30114        Sep 1 2019   HI
                       CHEROKEE   11064896   PHILLIPS    BLAKELY    LAUREN    206    BLUFF CREEK DR         WOODSTOCKGA     30188        Aug 1 2019   OK
                       CHEROKEE   11963887   PHILLIPS-LEOLINDSEY    PAIGE     930    ROSE CREEK TRL         WOODSTOCKGA     30189        Feb 1 2020   KY
                       BIBB       06842994   PETERSEN TARVER        ALEXANDER 870    NORTH AVE              MACON      GA   31211        Aug 1 2019   FL
                       CHATHAM    10435593   FORTENBER LINDA        MARQUIS   701    WOODLEY RD             SAVANNAH GA     31419        Mar 1 2020   VA
                       CHATHAM    03555619   FORTNEY     KARA       AMYX      7      AMBERWOOD CIR          SAVANNAH GA     31405        Aug 1 2020   SC
                       CHATHAM    10792615   FORTNEY     ROBERT     BRIAN     7      AMBERWOOD CIR          SAVANNAH GA     31405        Aug 1 2020   SC
                       CHATHAM    12294027   FORTUNE     GALATHIA   QUA'TAVUS 117    BLUELAKE BLVD          POOLER     GA   31322        Oct 1 2020   OH
                       CHATHAM    06322059   HOILMAN     SHIRLEY    ANNE      7      REARDON CT             SAVANNAH GA     31406-6204   Aug 1 2017   OH




  Ex. 2 to Petition:
                       CHATHAM    11345407   HOKE        AISHA      MAYA      423    LIONS DEN DR           POOLER     GA   31322        Jan 1 2018   VA




Braynard Declaration
                       CAMDEN     12471628   LAURENT     CRAIG      THOMAS    104    DUFOUR RD              SAINT MARY GA   31558        Oct 1 2020   MI
                       CAMDEN     08839176   LEAVY       RACHEL     ELIZABETH 201    ACORN ST               SAINT MARY GA   31558        May 1 2020   NY
                       CAMDEN     08529963   LEE         MARY                 190    SUNSET VISTA CIR       SAINT MARY GA   31558-4273   Oct 1 2020   FL
                       CHATHAM    03752962   LYONS       DOROTHY    B         8803   RIVERS END DR          SAVANNAH GA     31406-6029   Nov 1 2017   NE
                       CHATHAM    01610029   LYONS       ROBERT     W         8803   RIVERS END DR          SAVANNAH GA     31406-6029   Nov 1 2017   NE
                       CHATHAM    06709972   LYONS       THOMAS     DANIEL    1      SAINT GEOR APT 501     SAVANNAH GA     31419        Oct 1 2020   NY
                       BULLOCH    04869802   ARRINGTON EMILY        SANDOW    2808   RUSTY RD               STATESBOR GA    30461        Aug 1 2020   NC
                       CLARKE     07222420   PHILLIPS    DAVID      ALEXANDER 267    DUBOSE AVE             ATHENS     GA   30601        May 1 2018   NM
                       CLARKE     10268117   PHILLIPS    NICOLE     TAYLOR    148    OLD WILL HUAPT C6      ATHENS     GA   30606        Jul 1 2018   NC
                       COBB       11464952   ALVARADO ZOE           MICHAELA 3505    PARKVIEW DR            MARIETTA GA     30062        Mar 1 2020   NY
                       CLAYTON    06286078   SMITH       QUANISHA   GERALD    1938   ESHELMAN CT            COLLEGE PAGA    30349-7518   May 1 2020   AR
                       CHEROKEE   05371149   JACKSON     IDA        CHRISTINE 1001   BLANKETS CREEK DR      CANTON     GA   30114-8126   Aug 1 2019   AL
                       BUTTS      07497325   PACE        WESLEY     REID      513    COLWELL RD             JACKSON    GA   30233        Jul 1 2017   NY
                       CATOOSA    00319823   HENSON      VICTORIA   B         51     SUMMER DR              RINGGOLD GA     30736-3258   Sep 1 2020   MD
                       BIBB       08803133   AJIBADE     OMOTOLA              176    SPRINGFIELD BLVD       MACON      GA   31210        Jun 1 2019   NJ
                       BIBB       08341561   AKE         KYLE       LEE       604    FOREST LAKE DR N       MACON      GA   31210        Oct 1 2020   FL
                       BARTOW     12690930   DEAN        MARTHA     FAY       1023   JONES MILL RD          CARTERSVIL GA   30120        Jun 1 2020   KY
                       COBB       08893101   DUDLEY      REBECCA    COATES    409    PLANTATION RD SW       SMYRNA     GA   30082        Oct 1 2020   TX
                       COBB       12094738   DUFFY       PATRICK    RYAN      1266   SHILOH TRAIL EAST NW   KENNESAW GA     30144        Apr 1 2020   ME
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 9 of 585




                       CLAYTON    11398817   WILSON      MELVIN               7483   WOODBINE PL            RIVERDALE GA    30296        Feb 1 2019   PA




                                                                                            Page 66
                                                                                                                                                           ~
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                    GA NCOA Out of State


                       CHATHAM 10271378    WILLIAMS  MARTIN     WALLACE     1381    LAVON AVE            SAVANNAH GA     31406        Oct 1 2020   KY
                       BUTTS    10951136   POWELL    MARISSA    NICOLE      115     RIVERSIDE DR         JACKSON    GA   30233        Jun 1 2018   AL
                       CHEROKEE 00495266   KING      MARY CLAIR M           875     JEP WHEELER RD       WOODSTOCKGA     30188-6507   Nov 1 2018   FL
                       CLAYTON  07143288   STEVENSON SANOVIA    LATONYA     7726    BERNARDO DR          RIVERDALE GA    30296        Oct 1 2020   FL
                       CATOOSA 12889739    PRESTON FRLATONYA    VERON       95      MOUNTAIN VIEW DR     RINGGOLD GA     30736        Apr 1 2019   TN
                       CATOOSA 11284078    PRICE     MONTANA MARRIE         51      WILLOWIND LN         RINGGOLD GA     30736        Jul 1 2020   TN
                       CLAYTON  07146412   MAYS      TRACEY     MICHELLE    2410    SUMMERCOURT DR       JONESBOR O GA   30236        May 1 2020   FL
                       CLAYTON  08949647   LEE       LAVAEDEAY              934     GARDEN WA APT 105    COLLEGE PAGA    30349        Oct 1 2017   VA
                       CLARKE   11382913   LEE       DESTINY    SKYLER      105     WESTCHEST APT E4     ATHENS     GA   30606        Aug 1 2020   LA
                       CLARKE   11120526   LEE       ERIC       YOUNG       105     WESTCHEST APT E4     ATHENS     GA   30606        Jul 1 2020   LA
                       CLARKE   11312259   LEE HING  ROBYN-ANN CHERIE       229     MEELER CIR           BOGART     GA   30622        Aug 1 2020   SC
                       BERRIEN  11510169   ALDER     SARAH      ANNE        138     OAK ST               RAY CITY   GA   31645        Jul 1 2020   MO
                       BERRIEN  05671154   ALEXANDER CLARENCE M             1050    INDIAN CAMP RD       NASHVILLE GA    31639        Mar 1 2020   FL
                       BERRIEN  00577423   ALEXANDER DIANE      R           1050    INDIAN CAMP RD       NASHVILLE GA    31639-6719   Mar 1 2020   FL
                       COBB     10365636   MATLOCK RACHEL       M           5320    HERMITAGE DR         POWDER SP GA    30127        Feb 1 2018   VA
                       COBB     12085153   BRAVO     SYLVIA     ELSA        4283    COUNTRY GARDEN WALK KENNESAW GA      30152        Oct 1 2020   CA
                       COBB     12085156   BRAVO CHAVALEJANDRO              4283    COUNTRY GARDEN WALK KENNESAW GA      30152        Oct 1 2020   CA
                       COBB     10515753   COUVILLON SUSAN      BRYANT      2046    ARBOR FOREST DR SW MARIETTA GA       30064        Oct 1 2020   PA
                       CLARKE   10699000   BASS      MORGAN     LAINE       1055    BAXTER ST APT 406    ATHENS     GA   30606        Jun 1 2018   VA
                       CLARKE   08249424   BAXTER    GARY       MICHAEL     435     SNAPFINGER DR        ATHENS     GA   30605        Sep 1 2020   CO
                       CLARKE   12446405   BEACHBOAR DAVID      MARSHALL    2360    W BROAD S TAPT 326   ATHENS     GA   30606        Sep 1 2020   NC
                       BRYAN    12640600   NATTER    ANNA                   79      SHEARWATER LN        RICHMOND HGA    31324        Jul 1 2020   AE
                       BRYAN    12010189   NATTER    JOSEPH                 79      SHEARWATER LN        RICHMOND HGA    31324        Jul 1 2020   AE
                       BRYAN    10715221   NEAL      DIANA      LEE         164     RICHMOND WALK DR     RICHMOND HGA    31324        Oct 1 2018   MD
                       COBB     04043130   MYERS     ROBERT     FREDERICK   3015    FAIRHAVEN RDG NW     KENNESAW GA     30144-6148   Oct 1 2020   TN
                       CHATHAM 10015401    MANN      GENEVA     DIANNE      100     HARLEY LN -APT. 3106 POOLER     GA   31322        Feb 1 2020   FL
                       CHATTOOGA00434208   GREESON NAN          GRAY        521     GREESON ST           SUMMERVIL LGA   30747        Jul 1 2017   OH




  Ex. 2 to Petition:
                       COBB     11937995   DAEHN     DESTINY    MARIE       1114    CALIBRE LAKE PKWY SE SMYRNA     GA   30082        Jun 1 2020   KS




Braynard Declaration
                       CATOOSA 07371290    SHELNUTT ROBERT      LOUIS       322     INDIAN SPRINGS RD    RINGGOLD GA     30736-6808   Oct 1 2020   VA
                       BALDWIN  10895052   LOVE      GINA       RENEE       260     LAKESHORE DR         MILLEDGEVILGA   31061        Dec 1 2019   UT
                       CHEROKEE 07928227   ROMAN     DEBRA      MARIE       157     CHEROKEE RESERVE CIRCANTON      GA   30115        May 1 2020   WA
                       CHEROKEE 10709300   ROOKS     CAROLE     LISA        817     SOCIETY CT           WOODSTOCKGA     30188        Sep 1 2019   MD
                       COBB     04464688   BLUE      CHRISTIAN DAVID        3165    INDIAN HILLS DR      MARIETTA GA     30068        Jul 1 2020   IN
                       CHATHAM 11874356    TAYLOR    MORGAN     ALEXA       12300   APACHE AVEAPT 1022   SAVANNAH GA     31419        Sep 1 2020   MD
                       CAMDEN   08620973   BUCK      SALLY      ELIZABETH   60      HIGHLAND OAKS CT S   SAINT MARY GA   31558        Jul 1 2018   AK
                       CLAYTON  07703792   GRANT     ANTHONY                479     WHITE CEDAR CT       RIVERDALE GA    30274        Jan 1 2018   TN
                       CLAYTON  06063110   FINNIE    DIANE                  466     CLARA DR             RIVERDALE GA    30274        Mar 1 2018   VA
                       CHATHAM 10243973    PAIGE     JILLIAN    CALLIE      5       WYMBERLY WAY         SAVANNAH GA     31406        Aug 1 2018   TN
                       CATOOSA 05709927    JACOBS    MARK       DAVID       233     MAPLE WAY            RINGGOLD GA     30736        Oct 1 2020   TN
                       CATOOSA 11813731    JAMESON   AMBER      DAWN        130     BISCAYNE BLVD        ROSSVILLE GA    30741        Mar 1 2020   OK
                       CATOOSA 11813736    JAMESON   TRISTAN    GABRIEL     130     BISCAYNE BLVD        ROSSVILLE GA    30741        Mar 1 2020   OK
                       CATOOSA 11796887    JOHNSON ALYSSA       MAKENZIE    132     ROCKY FORD RD        ROSSVILLE GA    30741        Oct 1 2019   TN
                       CLAYTON  07542448   SEAY-SOLOMMIYA       NICOLE      10441   SAND CT              JONESBOR O GA   30238-7954   Jun 1 2019   IL
                       CLAYTON  06837731   TODD      JAY        JIBRI       2888    JODECO TER           JONESBORO GA    30236        Jul 1 2020   MS
                       BRYAN    10595511   BARNETT   KELLY                  3203    GARDEN HILL LOOP LOOPRICHMOND HGA    31324        Sep 1 2017   VA
                       BRYAN    12318246   BARROWS BECKA                    94      RAILROAD ST E        PEMBROKE GA     31321        Jul 1 2020   VA
                       BIBB     07401515   WILLIS    CHRISTOPHEM            110     OAKVIEW CLUB DR      MACON      GA   31216-4103   Jan 1 2018   NC
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 10 of 585




                       BIBB     03255009   WILLIS    ESTELLA    ROBERTS     1154    N PLANTATION PKWY    MACON      GA   31220-2813   Jan 1 2020   MD




                                                                                           Page 67
                                                                                                                                                        II
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                     GA NCOA Out of State


                       BIBB       03253783   WILLIS     JOHN      R          1154    N PLANTATION PKWY      MACON       GA   31220-2813   Jan 1 2020   MD
                       BARTOW     12811651   HETHER     CHRISTOPHEJORDAN     18      KEYSTONE LN            ADAIRSVILL EGA   30103        Nov 1 2019   NC
                       CARROLL    04914724   JONES      MICHAEL   EUGENE     934     CLEM LOWELL RD         CARROLLTO GA     30116-6204   Apr 1 2020   AL
                       CARROLL    11510680   JUNOR      ARIANA               141     OVERLOOK WAY           CARROLLTO GA     30117        Oct 1 2020   TX
                       CARROLL    11592496   JUNOR      CHELIF               141     OVERLOOK WAY           CARROLLTO GA     30117        Oct 1 2020   TX
                       BARROW     00362987   DIXON      JOSEPH    ALAN       1075    BELMONT PL             BRASELTON GA     30517        Oct 1 2020   NC
                       CLARKE     10048554   WEAVER     ANDIE     BRYNN      170     BARRINGTONAPT # 105    ATHENS      GA   30605        Oct 1 2019   VA
                       COBB       11389031   DAILEY-HOX MONET     CHARICE    2856    CARMAIN DR NW          MARIETTA GA      30064        May 1 2020   CA
                       COBB       03087698   DALE       SUSAN     HOLLEN     1920    ROSEBRIAR DR           MARIETTA GA      30066        Oct 1 2019   TN
                       COBB       12536533   GATLIN     MINNIE    A          603     COBB XING SE           SMYRNA      GA   30080        Aug 1 2020   LA
                       CAMDEN     08153162   ZIMMERMAN RICHARD    ADAM       108     CEDAR CIRCLE DR        KINGSLAND GA     31548-6082   Jan 1 2020   VA
                       CAMDEN     08153167   ZIMMERMAN YKEA       DANNETTA 108       CEDAR CIRCLE DR        KINGSLAND GA     31548-6082   Jan 1 2020   VA
                       CLAYTON    03388299   TURNER     GENE      PATRICK    3782    PADDINGTON TRL         REX         GA   30273        Aug 1 2020   OK
                       APPLING    04532237   BLANTON    JEAN      C          508     JOHN HERNDON RD        SURRENCY GA      31563-3631   Sep 1 2020   FL
                       APPLING    07370861   BRANCH     TYLER     WINTON     953     KELLY DAVIS RD         BAXLEY      GA   31513        Mar 1 2020   NY
                       CHEROKEE   00668141   LONG       RICHARD   ARTHUR     140     CARMEL RIDGE RD        CANTON      GA   30114-7612   Jun 1 2020   TN
                       CHEROKEE   03759038   MURPHY     GERARD    CLEMENT    3020    SUMMER POINT DR        WOODSTOCKGA      30189        Sep 1 2020   TX
                       BARTOW     11621994   PIERRE-ANT MARI      ELIZABETH A37      CLINE DR SW            CARTERSVIL GA    30120        Oct 1 2020   MA
                       CLAYTON    05982664   JOHNSON LILLIAN      ANN        6511    RIVER RUN RD           RIVERDALE GA     30274        Sep 1 2020   LA
                       CHATHAM    07055526   DE MARCHIS DEBORAH ANN          2010    E PRESIDEN APT 3101    SAVANNAH GA      31404        Oct 1 2020   RI
                       CHATHAM    10820296   DEAN       RAVEN     TRANIA     7348    LEGHORN ST             SAVANNAH GA      31406        Oct 1 2020   TN
                       CHEROKEE   01664307   BRYANT     JOHN      WILLIAM    120     HOLT DR                ACWORTH GA       30101-2023   Jul 1 2020   NV
                       BULLOCH    03680013   BRYANT     JASON     EDWARD     1128    BARTLETT DR            STATESBOR GA     30461-6899   Jul 1 2020   TN
                       BULLOCH    00294284   BRYANT     JONATHAN MILTON      709     ANNA WAY               STATESBOR GA     30458-9153   Oct 1 2020   FL
                       BULLOCH    00394527   BRYANT     MIRIAM    MOORE      709     ANNA WAY               STATESBOR GA     30458-9153   Oct 1 2020   FL
                       BULLOCH    01144191   BURNS      PEARL     E          16      S FOSS ST              STATESBOR GA     30458-5242   Apr 1 2020   SC
                       CLARKE     10062385   BROCK      ASHLEY    DANIELLE   145     SUSSEX DR APT #6       ATHENS      GA   30606        Aug 1 2020   AL




  Ex. 2 to Petition:
                       CLARKE     11255003   BROOKER ALYSSA       JO         528     LACEBARK DR            ATHENS      GA   30605        Oct 1 2020   NJ




Braynard Declaration
                       CHATHAM    10604381   CHARLES    BONNIE    PAULINE    2837    WHITEMARSH WAY         SAVANNAH GA      31410        Jun 1 2020   AL
                       CHATHAM    10604361   CHARLES    MARIA     NOEL       2837    WHITEMARSH WAY         SAVANNAH GA      31410        Jun 1 2020   AL
                       BALDWIN    01094908   BERTOLI    ANN       M          342     LOG CABIN RUNIT 21-D   MILLEDGEVILGA    31061        Sep 1 2020   AZ
                       CHATHAM    06736039   MURRAY     CHERYL    ANN        115     SHADY GROVE LN         SAVANNAH GA      31419        Jan 1 2020   SC
                       CHATHAM    10463306   PRESCOTT CHRISTOPHELEE          178     CALM OAK CIR           SAVANNAH GA      31419        Apr 1 2020   VA
                       CLAYTON    08929156   ANDERSON LAUNGA      MA         2445    REX RD      APT P4     ELLENWOODGA      30294        Dec 1 2019   AL
                       CLARKE     02334259   MASON      FRANK     WILLIAM    244     BARBER ST APT C5       ATHENS      GA   30601        Oct 1 2018   VA
                       CLARKE     10716880   MATTINGLY VICTORIA   ANN        1092    WEST LAKE DR           ATHENS      GA   30606        Aug 1 2020   FL
                       CLAYTON    10353805   GILBERT    LINDSEY   MONET      10435   IVYGATE TER            JONESBORO GA     30238        Dec 1 2019   NY
                       CAMDEN     10361134   ABBOTT     ALLYSON   JORDAN     114     PARADISE CT            KINGSLAND GA     31548        May 1 2019   VA
                       CAMDEN     03569479   ABBOTT     KRYSTAL   MARIE      114     PARADISE CT            KINGSLAND GA     31548        May 1 2019   VA
                       COBB       10460605   LEWIS      ANTHONY              1280    VILLA RICA RD          POWDER SP GA     30127        Mar 1 2019   KY
                       CHATHAM    11890726   KEMPTHORNROSEMARY GRACE         101     OLDE TOWNE RD          SAVANNAH GA      31410        Nov 1 2019   AE
                       CHATHAM    06548107   KENNEDY KRISTINE     KAREN      401     N CROMWEL APT E6       SAVANNAH GA      31410        Sep 1 2019   VA
                       COBB       08404358   BAILEY     MOSELL    DONTA      2089    POWERS FE H            MARIETTA GA      30067        Feb 1 2020   MS
                       CHEROKEE   06878660   DOWNEY     JASON     MICHAEL    4164    DREAM CATCHER DR       WOODSTOCKGA      30189-7043   Aug 1 2020   FL
                       BEN HILL   12021655   DOUGLAS DEBORAH ELAINE          140     SHADY LN               FITZGERALD GA    31750        Oct 1 2020   SC
                       CHEROKEE   07174043   MEISTER    BARBARA   ANN        4416    HOLLY SPRINAPT 13203   HOLLY SPRINGA    30115        Oct 1 2020   FL
                       CLAYTON    06084212   THORNTON RAYLA       TANAE      10974   STATION DR             HAMPTON GA       30228        May 1 2020   TX
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 11 of 585




                       CLAYTON    05184613   THORNTON TIMOTHY     EUGENE     10974   STATION DR             HAMPTON GA       30228        May 1 2020   TX




                                                                                            Page 68
                                                                                                                                                            I!
                                                                                                                                                            It
                                                                                                                                                            !S

                                                                                                                                                       -
                                                                                                                                                       -
                                                                                     GA NCOA Out of State


                       CHATHAM    07086374   DICKINSON SEMILY     ESTELLE BRA19      ROMERLY RD          SAVANNAH GA      31411-1423   Jul 1 2020   NC
                       CHATHAM    10542498   DIEGO      MICHAEL   ALLEN      52      ASHLEIGH LN         SAVANNAH GA      31407        Oct 1 2019   CA
                       CHATHAM    10476974   DIES       ANDREW    JACOB      1699    CHATHAM PKAPT 606B  SAVANNAH GA      31405        Jul 1 2019   KS
                       CHEROKEE   12435563   KELLY      ZACHERY   ANDREW     2204    WALDEN CROSSING DR CANTON       GA   30115        Aug 1 2020   WA
                       CHATHAM    08796069   WELDE      JESSICA   KATHRYN    1423    BLAKELEY RD         SAVANNAH GA      31406-6202   May 1 2019   WV
                       BERRIEN    10752264   BLACKWELL AMANDA     CARR       1415    WOODLAND WAY        NASHVILLE GA     31639        Sep 1 2020   AL
                       APPLING    05700228   HARRIS     MICHAEL   TILDON     1240    OAK RIDGE RD        BAXLEY      GA   31513        May 1 2020   FL
                       BIBB       08487385   TYSON      ALENA     RAVEN      311     WESLEYAN DR         MACON       GA   31210        Jul 1 2019   IL
                       BULLOCH    06147434   MCLEOD     ASIA      LEON       30      SOMERSET TOWNHOUSE STATESBOR GA      30458        Aug 1 2020   WV
                       CHATHAM    06316925   GAINES     GRAHAM    LEWIS      1704    REYNOLDS ST         SAVANNAH GA      31401        Aug 1 2020   SC
                       CHATHAM    07124242   GALE       ALBERT    LAMAR      5       CEDAR VIEW DR       SAVANNAH GA      31410        Jul 1 2020   SC
                       CAMDEN     10891148   RANDEN     EMILY     MARGUERIT 102      OAK GROVE CIR       KINGSLAND GA     31548        Aug 1 2019   HI
                       CAMDEN     10891156   RANDEN     JARED                102     OAK GROVE CIR       KINGSLAND GA     31548        Aug 1 2019   HI
                       CAMDEN     10790868   REGO       DANA      YVONNE     402     W 6TH ST            WOODBINE GA      31569        Sep 1 2020   FL
                       COBB       11235093   GALBREATH MICHAEL    BRADLEY    1647    PINEFIELD RD        MARIETTA GA      30066        Oct 1 2020   SC
                       BARROW     11960150   HARTMAN CHASE                   673     RIVERMILL RD        BETHLEHEM GA     30620        Jul 1 2019   AL
                       BARROW     08359111   HATCHETT ASHLEY      ELAINE HARD1117    OLD HOG MOUNIT #B   AUBURN      GA   30011        Aug 1 2020   FL
                       BARROW     08043745   HATCHETT SPENCER     LEE        1117    OLD HOG MOAPT B     AUBURN      GA   30011        Aug 1 2020   FL
                       CHEROKEE   07177708   TEDESCHI NINA        MARIE      519     WINDER TRL          CANTON      GA   30114-7539   Jan 1 2020   AZ
                       CHATHAM    12097360   TRASK      ROBERT    SANJAY     1310    TENNYSON LN         SAVANNAH GA      31405        Oct 1 2019   SC
                       COBB       12190369   GREEN      ARMAN     ALEXANDER 1750     SHILOH RD N210      KENNESAW GA      30144        Jan 1 2020   MA
                       COBB       08879375   GREEN      BRIANNA   ELIZABETH 1775     E PIEDMONT RD       MARIETTA GA      30062        Aug 1 2019   MD
                       CHATHAM    05539505   PROVEAUX ERIK        KEITH      1601    CHATHAM AVE         TYBEE ISLA NGA   31328        Mar 1 2020   NC
                       BIBB       08613184   WILSON     DASHIMER ALLANTE     6687    SKIPPER RD APT 715  MACON       GA   31216        Aug 1 2020   FL
                       CLARKE     12522927   KASOWSKI AVIVA                  365     S CHURCH S APT B    ATHENS      GA   30605        Oct 1 2020   PA
                       CLARKE     02337823   KEHOE      CHRISTOPHELYNWOOD 150        FOREMAN DR          ATHENS      GA   30605        Jan 1 2019   DE
                       CLARKE     05121668   KELLY      BRIAN     EDWARD     142     E RUTHERFORD ST     ATHENS      GA   30605        Jul 1 2019   AL




  Ex. 2 to Petition:
                       CLARKE     10269132   KELLY      CHELSEA   RAE        1287    CEDAR SHOAAPT 718   ATHENS      GA   30605        Aug 1 2020   DE




Braynard Declaration
                       CLARKE     08162138   KELLY      GRACLYNN RUTH        142     E RUTHERFORD ST     ATHENS      GA   30605        Jul 1 2019   AL
                       CLARKE     10269133   KELLY      KEVIN     MICHAEL    1287    CEDAR SHOAAPT 718   ATHENS      GA   30605        Aug 1 2020   DE
                       CAMDEN     07518966   VERLAQUE CHRISTIAN GEORGES 109          AUSTIN RYAN DR      KINGSLAND GA     31548-6190   Oct 1 2020   SC
                       CAMDEN     07425505   VERLAQUE MARY        BURNS      109     AUSTIN RYAN DR      KINGSLAND GA     31548-6190   Oct 1 2020   SC
                       CAMDEN     07909026   WALL       KAITLIN   RENE       110     JULIANA PL          SAINT MARY GA    31558        Sep 1 2019   HI
                       COBB       06823308   BUCHANAN SARA        RENEE      509     STEPNEY CT SE       MARIETTA GA      30067-2719   Sep 1 2018   IL
                       CHATHAM    10869716   BINGHAM    KIRSTIE   LEE        26      CHINOOK AVE         SAVANNAH GA      31405        Aug 1 2020   AL
                       CHATHAM    10460632   BINGHAM    ZACKARY   CLARK      26      CHINOOK AVE         SAVANNAH GA      31405        Aug 1 2020   AL
                       CHATHAM    08411547   BISBERG    JILL      AMANDA     1825    GROVE POINAPT 802   SAVANNAH GA      31419        Oct 1 2019   FL
                       CARROLL    04290317   BRADLEY    LESLIE    ANN        610     S PARK ST APT 1     CARROLLTO GA     30117        Oct 1 2020   TN
                       CARROLL    10789398   HARRIS     BARBARA   L          85      LAKE CONNIE RD      CARROLLTO GA     30116        Sep 1 2020   TN
                       CARROLL    08588807   HARRIS     CAITLIN   WISE       119     PINEHURST WAY       CARROLLTO GA     30116-7558   Jan 1 2020   TX
                       CARROLL    02161923   HARRIS     JACKSON   T          85      LAKE CONNIE RD      CARROLLTO GA     30116-5234   Sep 1 2020   TN
                       CHATHAM    12073682   PARHAM     KAREN     NICOLE     13      OAKHAVEN LN         SAVANNAH GA      31419        Aug 1 2020   TN
                       CHATHAM    11321596   PARKER     BRIANNA              2010    E PRESIDEN 3317     SAVANNAH GA      31404        Jun 1 2020   LA
                       CHATHAM    03445166   PARKER     BRIDGET   BROWN      10612   DORCHESTER RD       SAVANNAH GA      31406-4406   Dec 1 2018   CA
                       CLAYTON    07132378   EVERETT    WENDI     DONYELL    377     EAGLES CROSSING CIR RIVERDALE GA     30274        Aug 1 2020   NC
                       CLAYTON    06925405   EVERETT-SMCORLIS     GAIL       205     FAYETTEVILLE RD     JONESBOR O GA    30236        Sep 1 2017   VA
                       CAMDEN     11349166   SWEARINGE PATRICK    WAYNE      311     WOODBRIDGE RD       KINGSLAND GA     31548        Apr 1 2019   HI
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 12 of 585




                       CAMDEN     00523044   TAYLOR     ALBERT    RUBEN      72      COVE WAY W          WAVERLY GA       31565        Mar 1 2019   KS




                                                                                            Page 69
                                                                                                                                                         ~
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                       GA NCOA Out of State


                       CAMDEN     01570599   TAYLOR     LINDA     N            411     STEPHEN LN           SAINT MAR Y GA   31558        Jul 1 2018   FL
                       CHATHAM    11250845   SANDER     RANDON    DARIN KELI'I 1561    BRADLEY BLVD         SAVANNAH GA      31419        Dec 1 2017   NV
                       CHATHAM    12156307   ROBBINS    THERESA   MARGARET 2105        E 60TH ST            SAVANNAH GA      31404        Jun 1 2019   NY
                       CHATHAM    05313300   HALL       BARRY     KEITH        7       SHADY GROVE CT       SAVANNAH GA      31419-8711   Feb 1 2018   AE
                       CHATHAM    12311772   HALL       JUANETTE SMITH         8505    WATERS AVE-APT. 154  SAVANNAH GA      31406        Jan 1 2020   TN
                       CARROLL    10005394   ALSIP      DEBORAH JEAN           370     ROME ST              TEMPLE      GA   30179        Sep 1 2020   FL
                       CARROLL    08904043   ALSIP      GILBERT   RAY          370     ROME ST              TEMPLE      GA   30179-3870   Sep 1 2020   FL
                       CARROLL    11703645   ANDERSON TYLER       MATTHEW 135          WALKER LAKE DR       CARROLLTO GA     30117        Apr 1 2020   UT
                       CATOOSA    05901429   JOHNSON WILLIAM      VERNON       80      LARRY DR UNIT 6      RINGGOLD GA      30736        Mar 1 2020   TN
                       CHEROKEE   11745346   CHRISTY    JENNIFER LYNN          199     DEBORD CIR           WALESKA     GA   30183        Feb 1 2020   NY
                       BIBB       12450437   COMFORT KATHRYN      ROTHERT      5801    ZEBULON RDUNIT 311   MACON       GA   31210        Apr 1 2020   FL
                       COBB       10205158   ANDERSON RYAN        DAVID        2040    CHEYANNE DR SE       SMYRNA      GA   30080        Oct 1 2020   IL
                       COBB       05228946   ANDERSON SHAWN       DAVID        2040    CHEYANNE DR SE       SMYRNA      GA   30080        Oct 1 2020   IL
                       COBB       03096177   CAMPBELL MARY        LANE         4155    GATESWALK DR SE      SMYRNA      GA   30080        Oct 1 2020   FL
                       CHEROKEE   12370773   ALAVI      SETAREH   KAVANAGH 706         TALL OAKS DR         CANTON      GA   30114        Oct 1 2020   MS
                       CAMDEN     11331298   MATHERLY NATHAN      PERRY        100     BRAEBURN LN          KINGSLAND GA     31548        May 1 2019   CT
                       CAMDEN     07728394   MATHIS     TYISHA    PERNELL      107     BOBWHITE BLVD        SAINT MARY GA    31558-4627   May 1 2017   FL
                       CAMDEN     06681134   MCALLISTER TYLER     SCOTT        49      MARYS CT             SAINT MAR Y GA   31558        Nov 1 2018   SC
                       CAMDEN     05524862   MCCLEARY GEORGE      REDMAN       705     CINNAMON FERN TRL    SAINT MARY GA    31558-4160   Nov 1 2019   MD
                       CAMDEN     05524864   MCCLEARY JUNG        SOOK         705     CINNAMON FERN TRL    SAINT MARY GA    31558-4160   Nov 1 2019   MD
                       CHEROKEE   00473745   ADAMS      STEPHEN   WRIGHT       1036    CAMDEN LN            WOODSTOCKGA      30189        May 1 2019   AL
                       COBB       11462367   JOHNSON CHAD         EVERETTE 872         GRAND WESTON WAY     MABLETON GA      30126        Sep 1 2020   TN
                       BROOKS     11932741   BEECHER    MADELYN   PALMON       704     PINE CIR             QUITMAN     GA   31643        Sep 1 2020   IN
                       COBB       07913043   LOTSON     KATRINA   BARBARA      502     CALIBRE LAKE PKWY SE SMYRNA      GA   30082        May 1 2018   MD
                       APPLING    08493434   JACKSON    ERIC      B            715     DAVID CARTER RD      BAXLEY      GA   31513        Aug 1 2020   OR
                       APPLING    04084013   JACKSON    OLLIE     MAE          306     DYAL RD              BAXLEY      GA   31513-8519   May 1 2019   FL
                       CLARKE     08697934   WALLS      TRENTON   RICHARD      106     PINEVIEW CT          ATHENS      GA   30606        Jul 1 2019   TX




  Ex. 2 to Petition:
                       COBB       03215525   DUNLAP     SARAH     CASON        4987    LAKELAND DR          MARIETTA GA      30068-4320   Jul 1 2020   SC




Braynard Declaration
                       COBB       08069848   JOHNSON MARA         DANIELLE     2222    E WEST CON112        AUSTELL     GA   30106        Jul 1 2020   MI
                       COBB       06676716   JOHNSON MELANIE      LYNN         292     TRAIL POINTE SE      SMYRNA      GA   30082        Jul 1 2019   NC
                       CANDLER    10581915   MCNEELY    DYLAN     R            32001   SAINT MATHEWS CHURCHMETTER       GA   30439        Jun 1 2019   AL
                       CAMDEN     05767845   HUCKS      KACY      ANNETTE      702     VICTORIAS CIR        SAINT MARY GA    31558        Feb 1 2020   CT
                       CAMDEN     05978287   HUDSON     GREGORY SCOTT          30      SANDHILL CRANE DR    SAINT MARY GA    31558        Sep 1 2020   TX
                       BIBB       11190328   WELKLEY    ASHLEY    ANNE         112     BRIEGHTON CT         MACON       GA   31210        Feb 1 2020   NC
                       BRYAN      07510142   PURCELL    LYNDA     ANN          330     BOWERS ST            PEMBROKE GA      31321        Oct 1 2020   RI
                       CHEROKEE   06772227   HOFFMAN ERNEST       RICHARD      822     PLANTATION RIDGE OVERWOODSTOCKGA      30188        Oct 1 2020   FL
                       CHATHAM    12372349   NYARIBO    LINET     NYANGANYI 101        SPRING LAK APT 707   SAVANNAH GA      31407        Jun 1 2020   SC
                       CATOOSA    10015704   TURNER     JACQUELYN JENNETT      37      WAVERLY DR           ROSSVILLE GA     30741        Sep 1 2020   MI
                       CATOOSA    10014067   TURNER     TERRANCE WAYNE         37      WAVERLY DR           ROSSVILLE GA     30741        Sep 1 2020   MI
                       COBB       10782145   HARTMAN JULIANNE     SCHENEWER2550        ELITE LN NW T        KENNESAW GA      30144        Aug 1 2020   CO
                       COBB       10125081   FOSTER JONJACQUELINE MARCEL       712     LANDERS DRA          MABLETON GA      30126        Dec 1 2016   TX
                       COBB       10623419   HELLIER    WILLIAM   SHELTON      1243    GRAND VIEW DR SE     MABLETON GA      30126        Jun 1 2020   OK
                       COBB       12796176   HELLYER    MARTIN    JACOB        3340    CUMBERLAN 353        ATLANTA     GA   30339        Oct 1 2020   VA
                       COBB       02396010   HELTON     CAROL     NORMAN       2151    CUMBERLAN 1117       ATLANTA     GA   30339        Sep 1 2020   NV
                       CAMDEN     08731971   ROWELL     DON                    7779    HARRIETTS BLUFF RD   WOODBINE GA      31569        Jan 1 2017   NC
                       COBB       12188187   OCHOTORENEDWARD      BLAS         187     WEATHERSTONE PKWY MARIETTA GA         30068        Sep 1 2018   CA
                       COBB       03136603   PARKER     EDWARD    PAUL         330     HICKORY WALK SW      MARIETTA GA      30064-3090   Oct 1 2020   FL
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 13 of 585




                       COBB       03201350   PARKER     JANELLE   PEARCE       3527    BILLINGSLEY DR       MARIETTA GA      30062-5584   Dec 1 2019   LA




                                                                                              Page 70
                                                                                                                                                            I!
                                                                                                                                                            It
                                                                                                                                                            !!

                                                                                                                                                       -
                                                                                                                                                       -
                                                                                    GA NCOA Out of State


                       COBB       07937690   PARKER    JASON       JEROME    4222   HIGHCROFT MAIN NW     KENNESAW GA    30144        Aug 1 2020   LA
                       COBB       03184221   PARKER    MARY        SUE       330    HICKORY WALK SW       MARIETTA GA    30064-3090   Oct 1 2020   FL
                       COBB       02348349   PYNN      THOMAS      MALCOLM   241    CASTLEAIR DR NE       KENNESAW GA    30144        Jul 1 2020   NY
                       COBB       12549036   QUASHIE   AL          ALERON    1995   POWERS FE C           MARIETTA GA    30067        Apr 1 2020   VA
                       COLQUITT   00959742   FOSTER    LADENE      C         221    SHADY GROVE RD        MOULTRIE GA    31768-7198   Sep 1 2020   NC
                       COBB       12318453   WERTZ     LEWIS       CARTER    1650   BARNES MIL 1314       MARIETTA GA    30062        Jul 1 2020   SC
                       COBB       12733688   OBEN      AYAMO                 763    EDGEWATER LN NW       KENNESAW GA    30144        Nov 1 2019   AL
                       COBB       10692773   OBEN      VICTOR      AKAP ETA 763     EDGEWATER LN NW       KENNESAW GA    30144        Nov 1 2019   AL
                       COBB       06437520   OBIOFUMA JENNIFER     O         2899   HILTON CIR NW         KENNESAW GA    30152        Aug 1 2019   TX
                       COLUMBIA   08708912   ANGELO    MELISSA     LEE       210    BEALE LN              EVANS     GA   30809-5446   Jul 1 2020   IL
                       COLUMBIA   10051453   ANGELO    STEPHEN     JOSEPH    210    BEALE LN              EVANS     GA   30809        Sep 1 2017   TX
                       COLUMBIA   10052466   LARACUENT SHANNON     NORA      1142   FAWN FOREST RD        GROVETOW NGA   30813        Sep 1 2020   TX
                       COLUMBIA   12387929   LARKIN    CHAD        DOUGLAS 404      BELGLADE RD           GROVETOWNGA    30813        Jul 1 2020   IL
                       COLUMBIA   12553170   LARKIN    LINDSAY     BROOKE    404    BELGLADE RD           GROVETOWNGA    30813        Jul 1 2020   IL
                       COLUMBIA   10548140   LATHROP   MARY LYNN             4025   PAYTEN PL             EVANS     GA   30809        Oct 1 2020   VA
                       COLQUITT   04078197   BYRD      KEVIN       EDWARD    128    L B NEVELS RD         MOULTRIE GA    31768        Jan 1 2020   NC
                       COBB       11505533   NIX       WILLIAM     BYRON     580    BOYDS DR SE           MARIETTA GA    30067        Aug 1 2020   FL
                       COFFEE     10856613   PURVIS    DON         R         291    JOYCE DR              DOUGLAS GA     31535        Sep 1 2020   NC
                       COBB       05376331   THOMPSON LATASHIA     MYRAIN    2657   FOXGLOVE CT SW        MARIETTA GA    30064-4553   Aug 1 2019   TX
                       COBB       06777847   THOMPSON LINDA        ELAINE    1702   FAIR OAK WAY          MABLETON GA    30126        Oct 1 2020   FL
                       COBB       08958849   VANNIER   ALEXIS      CORDELL   3552   CHATTAHOOCHEE SUMM ATLANTA      GA   30339        Oct 1 2020   FL
                       COBB       08348485   SIMS      MEAH        YAVELL    5226   CENTENNIAL HILL DR NW ACWORTH GA     30102-8512   Oct 1 2018   TX
                       COBB       08171319   SINCLAIR  MORGAN      BROOKE    428    NOTTINGHAM DR         MARIETTA GA    30066        Oct 1 2019   FL
                       COBB       07407179   ROBERTS MARVIN        JAMES     6202   CARRIAGE GATE LN SE MABLETON GA      30126        Nov 1 2018   UT
                       COBB       02577993   ROBERTS MORRIS        WADDELL   4949   WOODLAND WAY NW       ACWORTH GA     30102-6357   Oct 1 2020   CA
                       COBB       03043792   ROBERTS RAY           ANDERSON 2071    DAYRON CIR            MARIETTA GA    30062        Aug 1 2020   FL
                       COBB       02562057   WALKER    LORYN       ELIZABETH 1389   SANDTOWN GRN SW       MARIETTA GA    30008        Nov 1 2017   FL




  Ex. 2 to Petition:
                       COBB       10791433   SIMPKINS  KWAMAE      SIMONE    3375   SPRING HILL 119       SMYRNA    GA   30080        Dec 1 2019   AL




Braynard Declaration
                       COBB       07884737   SCALES    MYRNA                 6070   AUTUMN VIEW TRL NW ACWORTH GA        30101        Nov 1 2017   KS
                       COBB       08042898   SCALES    STERLING    DEONTE    6070   AUTUMN VIEW TRL NW ACWORTH GA        30101        Nov 1 2017   KS
                       COBB       06551242   SILVA     AARON       GREGORY 4687     OLD WESTSIDE RD       AUSTELL   GA   30106        Jun 1 2020   AL
                       COBB       10341241   OWENS     SEAN        PATRICK   2850   DELK RD SE 31I        MARIETTA GA    30067        Jun 1 2020   TN
                       COLUMBIA   11945205   CARR      AZARIYAH    B         231    OLD BERZELIA RD       GROVETOW NGA   30813        Jul 1 2020   MD
                       COLUMBIA   06067116   EYRICH    MARK        JOSEPH    4736   RHETT DR              EVANS     GA   30809        Aug 1 2019   NE
                       COLUMBIA   08011842   EZELL     JAMES       JOSPEH    4487   SWEET GUM CT          EVANS     GA   30809        Apr 1 2020   NC
                       COLUMBIA   01557163   EZELL     NELL        M         4487   SWEET GUM CT          EVANS     GA   30809        Apr 1 2020   NC
                       COLUMBIA   06818157   FABRE     BRYAN                 393    BOWEN FALLS           GROVETOWNGA    30813        Jun 1 2019   TX
                       COLUMBIA   11827876   BRYSON    PAMELA      JOAN      1111   HUNTERS COVE          EVANS     GA   30809        Oct 1 2020   IL
                       COLUMBIA   08815025   JORDAN    RONESHA     WINSTON   4511   STERLINGTON DR        GROVETOWNGA    30813        May 1 2018   AE
                       COLUMBIA   05663592   JOWERS    DONALD      WAYNE     4481   MORNINGSIDE DR        EVANS     GA   30809        May 1 2020   SC
                       COLUMBIA   12745353   CALNON    MORGAN                581    BLUE RIDGE XING       EVANS     GA   30809        May 1 2018   FL
                       COLUMBIA   11157275   CAMARGO BRITNEY       LATOYA    320    FIRELIGHT DR          GROVETOWNGA    30813        May 1 2018   VA
                       COLUMBIA   11566458   CAMARGO OSVALDO       JR        320    FIRELIGHT DR          GROVETOWNGA    30813        May 1 2018   VA
                       COLUMBIA   07788289   CAMPBELL CHARLETTE    LYNETTE   601    LORY LN               GROVETOWNGA    30813-4874   Aug 1 2020   OK
                       COLUMBIA   11025840   CAMPBELL PATRICK                601    LORY LN               GROVETOWNGA    30813        Aug 1 2020   OK
                       COLUMBIA   11772493   CLARK     AUTUMN      LYNN      419    SEBASTIAN DR          GROVETOWNGA    30813        Jun 1 2017   OH
                       COOK       10078506   MORRIS    JOSEPHINE             909    W 5TH ST              ADEL      GA   31620        Jan 1 2018   FL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 14 of 585




                       COLUMBIA   11411865   BURKETT   LAMENDA     DALE      4873   SOMERSET DR           EVANS     GA   30809        Jan 1 2020   TX




                                                                                           Page 71
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        !I

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                    GA NCOA Out of State


                       COLUMBIA   11808470   BURKETT   RICHARD    EDWARD     4873   SOMERSET DR          EVANS      GA   30809        Jan 1 2020   TX
                       COLUMBIA   08632073   BURNETT   ELIZABETH MARIE       4403   MISTY COVE CT        MARTINEZ GA     30907        Sep 1 2019   DE
                       COFFEE     00941982   NICHOLS   BETH       POWELL     1112   KAREN LN             DOUGLAS GA      31533-3404   Jul 1 2020   FL
                       COFFEE     00941984   NICHOLS   RICHARD    MACE       1112   KAREN LN             DOUGLAS GA      31533-2000   Jul 1 2020   FL
                       COFFEE     05983970   NORTHCUTT DENISE     VALDIVIESO 171    CHEROKEE HILLS RD    DOUGLAS GA      31533-7404   Mar 1 2020   FL
                       COLUMBIA   06294772   JONES     RAYMOND DEAN          520    JULIA CT             GROVETOW NGA    30813        Aug 1 2020   SC
                       COWETA     04775002   POWERS    SHRONE     RICHARDSON2237    HIGHWAY 29 N         NEWNAN     GA   30263        Apr 1 2018   FL
                       COLUMBIA   05648223   KELTNER   JASON                 4980   WHITE OAK RD         APPLING    GA   30802        Aug 1 2019   MA
                       COLUMBIA   08828915   KELTNER   TIARRA     LEWIS      4980   WHITE OAK RD         APPLING    GA   30802        Aug 1 2019   MA
                       COLUMBIA   02268594   WIGINGTON DEBRA      L          4576   WATERFORD DR         EVANS      GA   30809-9508   Oct 1 2020   CA
                       COLUMBIA   07865355   WIGINGTON HANNAH     ELIZABETH 4576    WATERFORD DR         EVANS      GA   30809-3814   Oct 1 2020   CA
                       COLUMBIA   02268595   WIGINGTON WILLIAM    NORMAN     4576   WATERFORD DR         EVANS      GA   30809-9508   Oct 1 2020   CA
                       COLUMBIA   11480581   WILCOX    SHUVAVA               1185   BISON WAY            GROVETOW NGA    30813        Aug 1 2019   FL
                       COLUMBIA   10800502   GRIFFIN   ANNA       BRIDGETT 4597     BEDFORD DR           EVANS      GA   30809        Sep 1 2020   SC
                       COWETA     10199842   SKAGGS    ERIN       NICOLE     35     PINE NEEDLE CT       NEWNAN     GA   30263        Jul 1 2020   FL
                       COBB       11880384   WITT      RENE       ANGELIQUE 3024    HIDDEN FOR 6302      MARIETTA GA     30066        Jun 1 2020   TX
                       COBB       08853158   WITTES    DAVID      MAXWELL 803       MADISON LN SE        SMYRNA     GA   30080        Dec 1 2019   DC
                       COWETA     07210646   MAUSSER EMILY        RENEE      130    WOODSTREAM DR        NEWNAN     GA   30265        Oct 1 2020   PA
                       COWETA     12375749   MAYFIELD ADAM        JOHN       161    HOPE SHIREY WAY      NEWNAN     GA   30263        Oct 1 2020   VA
                       COWETA     07781848   COMEAUX RONALD       E          959    MINIX RD             SHARPSBU R GA   30277-1729   Aug 1 2018   AL
                       COBB       10070285   WOLFE     JENNY      TUCKER     3768   WHITHORN WAY         KENNESAW GA     30152        Jul 1 2020   AL
                       COBB       10070286   WOLFE     JONATHAN MICHAEL      3768   WHITHORN WAY         KENNESAW GA     30152        Jul 1 2020   AL
                       COBB       03105594   TAYLOR    MARK       DOUGLAS 774       SHARPSHOOTERS RDG N MARIETTA GA      30064-4730   Jul 1 2020   FL
                       COBB       10889965   WINSTON   DAIYAAN    LE'VERT    1356   CHURCHILL WAY        MARIETTA GA     30062        Nov 1 2016   MD
                       COBB       11581336   WINTER    STEFAN                3146   RAMBLEWOOD CT        POWDER SP GA    30127        Jul 1 2020   WA
                       COLUMBIA   12289662   OBRADOVIC KATHERINE             407    CONGRESSIONAL CT     MARTINEZ GA     30907        Sep 1 2020   AE
                       COLUMBIA   12289635   OBRADOVIC NICHOLAS RAYMOND 407         CONGRESSIONAL CT     MARTINEZ GA     30907        Oct 1 2020   TN




  Ex. 2 to Petition:
                       COLUMBIA   02276532   SMITH     CAROLANN M            4363   WISTERIA CT          EVANS      GA   30809-5289   Oct 1 2020   SC




Braynard Declaration
                       COLUMBIA   08924298   ROBINSON JIMMY       TODD       509    OCONEE CIR           EVANS      GA   30809-7089   Dec 1 2019   HI
                       COWETA     12310895   WILSON    HOLLY      ANN        149    SPRINGDALE ESTATES DRSENOIA     GA   30276        Jul 1 2020   LA
                       COWETA     11557802   WILSON    MICHAEL    JAMES      320    SOUTHRIDGE           SENOIA     GA   30276        Aug 1 2020   AE
                       COWETA     11550797   WILSON    STEPHANIE DAWN        320    SOUTHRIDGE           SENOIA     GA   30276        Aug 1 2020   AE
                       COWETA     10042303   WILSON    CAMERON LEE           135    CRESCENT CIR         NEWNAN     GA   30265        Dec 1 2019   CO
                       COWETA     08018855   SMITH     DAVID      C          129    OLMSTEAD TRCE        NEWNAN     GA   30263        Aug 1 2020   HI
                       COWETA     06666472   SMITH     GREGORY ERVIN         285    WINDERMERE CIR       NEWNAN     GA   30265-2219   Oct 1 2020   TN
                       COWETA     12714525   SMITH     HUNTER     ALLAN      107    CASWELL DR           NEWNAN     GA   30263        Oct 1 2020   MI
                       CRAWFORD   06859545   LINDSAY   KEVIN                 3873   UNION CHURCH RD      FORT VALLE GA   31030        May 1 2020   CO
                       CRAWFORD   00286999   MATHEWS JOE          TERRELL    291    ANDREWS DR           ROBERTA    GA   31078        Oct 1 2020   NC
                       CRAWFORD   06417013   MATHEWS JULIA        ROBINSON 291      ANDREWS DR           ROBERTA    GA   31078        Oct 1 2020   NC
                       CRAWFORD   00287000   MATHEWS NANCY        P          291    ANDREWS DR           ROBERTA    GA   31078        Oct 1 2020   NC
                       CRAWFORD   08311672   CALLAWAY BRITTANY ANN           534    LAKERIDGE DR         FORT VALLE GA   31030        Sep 1 2020   MI
                       CRAWFORD   07495281   CALLAWAY MARK        RYAN       534    LAKERIDGE DR         FORT VALLE GA   31030-9511   Sep 1 2020   MI
                       COWETA     12067882   WILLIAMS  JAMES      ROBERT     5135   LOWER FAYETTEVILLE RDSHARPSBUR GA    30277        Sep 1 2020   MA
                       DEKALB     08705906   AKIN      SCOTT                 233    DERRYDOWN WAY        DECATUR    GA   30030        Aug 1 2017   NM
                       COWETA     02920367   HUBBELL   PAUL       HENRIK     685    CHRISTOPHER RD       SHARPSBUR GA    30277-2440   Sep 1 2020   CO
                       COWETA     02924969   HUBBELL   SUSAN      VANSANT    685    CHRISTOPHER RD       SHARPSBUR GA    30277        Sep 1 2020   CO
                       COWETA     12448714   HUFFMAN LILLIAN      HOPE       35     SADDLEBROOK CT       SENOIA     GA   30276        Jun 1 2020   CA
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 15 of 585




                       DECATUR    12289607   HALL      JACQUELINE LORRAINE 702      ROSE CIR             BAINBRIDGE GA   39819        Jul 1 2019   FL




                                                                                           Page 72
                                                                                                                                                        f&
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                   GA NCOA Out of State


                       DAWSON   10070953   ELZEY      HEATHER   TROJAHN    163     NORTHFIELD CIR         DAWSONVIL LGA   30534        Aug 1 2020   SC
                       DAWSON   10395555   ELZEY      JEREMY    JACOB      163     NORTHFIELD CIR         DAWSONVILLGA    30534        Aug 1 2020   SC
                       DADE     07417347   TEMPLES    ELLEN     LOUISA     895     HICKS HOLLOW RD        TRENTON    GA   30752        Mar 1 2020   TN
                       DADE     07943921   TEMPLES    JAMES     CLIFTON    895     HICKS HOLLOW RD        TRENTON    GA   30752        Mar 1 2020   TN
                       DADE     01066914   PETTIT     ETHAN     P          14101   SCENIC HIGHWAY         LOOKOUT MOGA    30750-4170   Jun 1 2019   TN
                       DEKALB   01899742   BOLLMAN    KELLIE    J          172     WILLOW LN              DECATUR    GA   30030-1428   Jun 1 2020   MI
                       DEKALB   10395556   EVANS      TYRONE    ANDRA      225     MISTYBROOK CIR         STONE MOU GA    30087        May 1 2020   CA
                       DEKALB   10396544   EVANS      VANESSA   DIANNE     225     MISTYBROOK CIR         STONE MOU GA    30087        May 1 2020   CA
                       DEKALB   12196830   BLACK      ASHLEY    SIMONS     1295    E ROCK SPR APT 402     ATLANTA    GA   30306        Oct 1 2020   AL
                       DEKALB   12196839   BLACK      DANIEL    WATSON     1295    E ROCK SPR APT 402     ATLANTA    GA   30306        Oct 1 2020   AL
                       DEKALB   12227631   DANIEL     JONATHAN MARSHALL 3261       FORREST BLUFF WAY      LITHONIA   GA   30038        Mar 1 2020   VA
                       DEKALB   10469964   COLLINS    JASMINE   LILLIE     8107    CAVALIER XING          LITHONIA   GA   30038        Oct 1 2020   CT
                       DEKALB   12498655   CHAMBERS MICHAEL     STEVEN     1420    CATHERINE ST           DECATUR    GA   30030        Jul 1 2020   NC
                       DEKALB   11960582   GAMMELTOFKASPER      LORENS     2360    COLLIER DR             DECATUR    GA   30032        Jul 1 2020   SC
                       DEKALB   04106106   GAMSON     BARRY     JAY        1968    FAIRWAY CIR NE         ATLANTA    GA   30319-3823   Aug 1 2020   FL
                       DEKALB   12498651   CHAMBERS LAURA       RIDGWAY    1420    CATHERINE ST           DECATUR    GA   30030        Jul 1 2020   NC
                       DEKALB   11747336   BROWN      AMIA      VIRENA     6914    ROCKLAND RD            LITHONIA   GA   30038        Jun 1 2020   CA
                       DEKALB   04959750   BROWN      ANTHONY BERNARD 5137         MADELINE PL            STONE MOU GA    30083-1619   Mar 1 2019   MD
                       DEKALB   07337883   BROWN      ARTHUR    DAVID      3483    ASHWOOD LN             ATLANTA    GA   30341-4537   May 1 2020   FL
                       DEKALB   10191542   BAND       VICTOR    IRA        480     DURAND DR NE           ATLANTA    GA   30307        Aug 1 2019   MD
                       FULTON   05083967   ROY        ANDREW    CARTER     747     RALPH MCGI UNIT 1369   ATLANTA    GA   30312        Oct 1 2020   NY
                       FULTON   10624138   ROY        ELIZABETH ASHLEY     461     HEMLOCK CIR SE         ATLANTA    GA   30316        Sep 1 2020   VA
                       FULTON   06260285   ROY        MEGAN     NICHOLSON 747      RALPH MCGI UNIT 1369   ATLANTA    GA   30312        Oct 1 2020   NY
                       FULTON   12768850   REIN       ANNA      ANGELOU 1045       MARYLAND AVE NE        ATLANTA    GA   30306        Aug 1 2017   VA
                       FULTON   03803925   REIN       MARIA     ANGELOU 1045       MARYLAND AVE NE        ATLANTA    GA   30306        Aug 1 2017   VA
                       FULTON   08337037   PRICE      AYANA     BIBI       4830    EMBARCADEAPT 38-2      COLLEGE PAGA    30337        Nov 1 2018   NY
                       FULTON   08041864   NEELY      MICHAEL   BRIAN      374     E PACES FERAPT 610     ATLANTA    GA   30305        Mar 1 2020   FL




  Ex. 2 to Petition:
                       FULTON   10687856   SIMAKAS DR ASHLEY               811     JUNIPER ST APT #1529   ATLANTA    GA   30309        Aug 1 2019   NH




Braynard Declaration
                       FULTON   12368774   RUTHERFOR KEVIENE    WAYNE      772     BROOKSHADE PKWY        ALPHARETT AGA   30022-4982   Oct 1 2020   TN
                       FULTON   02690300   PINKSTON TAMMIE      SHAWN      2210    PINE HEIGHTS DR NE     ATLANTA    GA   30324-2845   Sep 1 2020   SC
                       FULTON   11216531   SCRUGGS TYLER        SEBASTIAN 300      MARTIN LUT APT 303     ATLANTA    GA   30312        Nov 1 2019   SC
                       FULTON   02476141   SCULLY     GERTRUDE LILLIAN     9220    MACKINAC DR            ALPHARETTAGA    30022        Sep 1 2020   FL
                       FULTON   10902840   SCULLY     MICHAEL   CUNNINGHA 530      WHEATRIDGE BLF         ROSWELL GA      30075        Aug 1 2017   AL
                       FULTON   12885209   RUSSO      ANNEMARIE            523     BRANYAN TRL            ALPHARETTAGA    30004        Oct 1 2020   FL
                       FULTON   10561987   RUSSO      CHARLOTTE ANNE       190     HIGH BLUFF CT          DULUTH     GA   30097        Oct 1 2020   NY
                       FULTON   05724938   SCHWEITZERMICHELLE YVONNE       355     BRENTWOOD TER NE       ATLANTA    GA   30305        Jun 1 2020   NM
                       FULTON   12724943   SCHWELM NINA         PAIGE      171     RIVER COURT PKWY NW    ATLANTA    GA   30328        Apr 1 2020   FL
                       FULTON   04423178   SCHWENCK PRICE       FREDRICK 659       AUBURN AVEAPT 221      ATLANTA    GA   30312        Aug 1 2020   FL
                       FULTON   11737325   SCHWIMMEREMILY       MEGAN MAR 174      SAVANNAH ST SE         ATLANTA    GA   30316        Jun 1 2020   CA
                       FULTON   10528208   SCHWIMMERHENRY       DAVID MARS 174     SAVANNAH ST SE         ATLANTA    GA   30316        Jun 1 2020   CA
                       FULTON   07244352   PAYNE-OWE MICHAEL    KEVIN      693     PEACHTREE APT 16F      ATLANTA    GA   30308        May 1 2019   ME
                       FULTON   11699957   WAKEMAN MAUREEN ANN             478     LINDBERGH APT 242      ATLANTA    GA   30324        Feb 1 2020   PA
                       FULTON   05451928   WALD       SANDRA    KAY        235     CRYSTALAIRE CT         MILTON     GA   30004        Oct 1 2019   MD
                       FULTON   07584891   WALDEN     THAIRON              4865    PROMENADE DR SW        ATLANTA    GA   30331        Aug 1 2019   MS
                       FULTON   11877693   STAPEL     ANTHONY JAY          2963    LOOKOUT PL NE          ATLANTA    GA   30305        Sep 1 2020   MD
                       FULTON   11877697   STAPEL     ERIK      SIMON      2963    LOOKOUT PL NE          ATLANTA    GA   30305        Sep 1 2020   MD
                       FULTON   11426803   STAPEL     NICOLAAS             2963    LOOKOUT PL NE          ATLANTA    GA   30305        Sep 1 2020   MD
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 16 of 585




                       FULTON   11503662   STAPEL     TONI      JAE        2963    LOOKOUT PL NE          ATLANTA    GA   30305        Sep 1 2020   MD



                                                                                          Page 73
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         !f!

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                      GA NCOA Out of State


                       FULTON     10037048   STAPLES   CHANTAL                190     HAYGOOD AVE SE        ATLANTA     GA   30315        Jun 1 2019   PA
                       FULTON     10544980   ROMANO    FIOLDALISA             3405    TREELODGE PKWY        ATLANTA     GA   30350        May 1 2020   FL
                       FULTON     08958553   REYNERTSO RICHARD    PAUL        605     SOCIETY ST            ALPHARETT AGA    30022        Aug 1 2020   MN
                       FULTON     11636254   RODGERS-D ROSE                   231     18TH ST NW APT 7330   ATLANTA     GA   30363        Mar 1 2019   NY
                       FULTON     12128818   RODRIGUES MICHAEL    WAYNE       2400    PARKLAND DUNIT 225    ATLANTA     GA   30324        Sep 1 2020   VA
                       FULTON     12536120   SHADA     JEREMY     JADEN       215     SEMEL DR N UNIT 460   ATLANTA     GA   30309        Sep 1 2020   FL
                       FULTON     12701686   ROLLE     LAWRENCE HADLEY        4292    SAVANNAH DR           ATLANTA     GA   30349        Sep 1 2018   AL
                       FULTON     12497856   SMITH     IAN                    70      BRADLEY ST NE         ATLANTA     GA   30312        Aug 1 2020   TX
                       FULTON     03421880   ROBERTSONROBERT      ALAN        12430   STEVENS CREEK DR      JOHNS CRE EGA    30005        Oct 1 2020   FL
                       FULTON     07940982   ROBICHAUX LAURA      BETH        805     PEACHTREE UNIT 304    ATLANTA     GA   30308        Apr 1 2019   LA
                       FULTON     10315451   SANDERS MARKESE ANTHONY          950     MARIETTA ST3116       ATLANTA     GA   30318        Dec 1 2019   NY
                       GRADY      07611641   JESSON    WILLIAM    EUGENE      183     GRINER LN             CAIRO       GA   39827        May 1 2017   AL
                       GLYNN      06736130   PARRIS    CHARLOTTE FAYE         1404    PALMETTO AVE          BRUNSWICK GA     31520        Aug 1 2020   VA
                       GWINNETT   12085106   ANDREWS JACQUISE KATHYANN        516     CHASE COMMON DR       NORCROSS GA      30071        Oct 1 2020   FL
                       FULTON     08710114   SOBEK     ERIN       ELIZABETH   430     VALLEY GREEN DR NE    ATLANTA     GA   30342        Aug 1 2017   NY
                       FULTON     11468367   SODEMANN ELIZABETH MARIE         707     PARK AVE N APT 1555   ATLANTA     GA   30326        Oct 1 2020   TN
                       FULTON     10743627   TRICERI   ANTHONY DANIEL         621     N HIGHLAND 6          ATLANTA     GA   30306        Sep 1 2020   FL
                       FULTON     06039360   TRESSLER JOHN        THOMAS      6400    BLUE STONEUNIT 4015   SANDY SPRI GA    30328        Jul 1 2020   TN
                       GWINNETT   05851092   ANDRAD    JACK       RANDALL     1121    CASANOVA CT           LAWRENCEVGA      30044        Oct 1 2019   CA
                       GWINNETT   10672876   ANDRE     MARIE                  734     WELLER PATH           SUGAR HILL GA    30518        Sep 1 2019   AL
                       GLYNN      10224992   PRIESMEYERJAMES      THOMAS      178     KING COTTON RD        BRUNSWIC K GA    31525        Oct 1 2020   TN
                       FULTON     06707112   SNOW      ALLISON    NICOLE      120     HEMMINGWOOD WAY       ATLANTA     GA   30350        Dec 1 2019   OR
                       FULTON     02107154   SNOW      VICKI      L           257     ROBIN HOOD RD NE      ATLANTA     GA   30309-2635   Aug 1 2018   FL
                       FULTON     04127654   SNYDER    CHARLES    JOEL        3563    KINGSBORO RD NE       ATLANTA     GA   30319        Oct 1 2020   TN
                       FULTON     04127665   SNYDER    KATHERINE ANN          3563    KINGSBORO RD NE       ATLANTA     GA   30319        Oct 1 2020   TN
                       FULTON     10549381   TRIPOLI   MICHELE                3612    TIMBERCREEK CIR       ROSWELL GA       30076        Apr 1 2019   FL
                       FULTON     11165938   TRIPP     RYAN       THOMAS      1621    GILSTRAP LN NW        ATLANTA     GA   30318        Jun 1 2020   AL




  Ex. 2 to Petition:
                       FULTON     10427265   WITHROW CARLY        HOPE        440     CLEAR CREEK TER       ROSWELL GA       30076        May 1 2017   CO




Braynard Declaration
                       FULTON     11835282   WITT      DRAKE                  1043    HAMPTON ST NW         ATLANTA     GA   30318        Dec 1 2019   KY
                       GORDON     10027464   STEED     BRITTANY MICHELLE      277     NIX LOOP SE           FAIRMOUNT GA     30139        Mar 1 2020   KS
                       GORDON     04018418   STEEN     JAMES      BURTON      125     CHARLES DR NE         CALHOUN GA       30701        Oct 1 2020   FL
                       GORDON     04197308   STEEN     KAREN      MALLORY     125     CHARLES DR NE         CALHOUN GA       30701-4952   Oct 1 2020   FL
                       FULTON     06265540   SWANSON JEFFERY      ALLAN       356     SUMMERSET LN NE       SANDY SPRI GA    30328        Jan 1 2019   AL
                       FULTON     10425178   SWANSON MARISSA      LOUISE      1240    W PEACHTR APT 801     ATLANTA     GA   30309        Jun 1 2020   IA
                       FULTON     11729235   SWEAT     ALISON     EMILY       3015    BENT CREEK TER        ALPHARETTAGA     30005        Feb 1 2017   IL
                       FULTON     08508047   WHITMIRE CLARISSA                824     GREENWOO UNIT 5       ATLANTA     GA   30306-3738   Dec 1 2017   NC
                       FULTON     10073322   WHITMIRE LUCAS       AUSTIN      824     GREENWOO APT 5        ATLANTA     GA   30306        Dec 1 2017   NC
                       FULTON     12750271   WHITSON   ANSLEY     GRACE       2755    MANOR BRIDGE DR       ALPHARETTAGA     30004        Aug 1 2020   SC
                       FULTON     12052063   WHITSON   MADISON    E           2755    MANOR BRIDGE DR       ALPHARETTAGA     30004        Aug 1 2020   SC
                       GLYNN      10734664   HALL      ROBERT     STEPHEN     533     CLEMENT CIR           ST SIMONS I GA   31522        Jun 1 2020   TN
                       FULTON     02099448   SHULMAN SCOTT        JEFFERY     110     DUNWOODY CREEK CT     ATLANTA     GA   30350-4318   Sep 1 2020   UT
                       GILMER     08675380   WILSON    BRIGITTE   ELISE       964     KNIGHT RD             ELLIJAY     GA   30540-6526   Jun 1 2019   SC
                       GILMER     07249356   WILSON    JUSTIN     MICHAEL     964     KNIGHT RD             ELLIJAY     GA   30540        Jun 1 2019   SC
                       GILMER     07548089   WOODS     BARRY      ALLEN       66      LOGAN LN              ELLIJAY     GA   30540-9001   Sep 1 2019   FL
                       GILMER     07548077   WOODS     THERESA    HAMM        66      LOGAN LN              ELLIJAY     GA   30540-9001   Sep 1 2019   FL
                       FULTON     10830824   WALSH     LOI                    1746    MARCEL AVE SW         ATLANTA     GA   30311        Jun 1 2020   IN
                       FULTON     12444787   WALN      KAMEREN ELAINE         741     MOROSGO DAPT 1412     ATLANTA     GA   30324        Sep 1 2020   LA
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 17 of 585




                       FULTON     02441174   WEBSTER DEBI         W           1355    TAYLOR OAKS DR        ROSWELL GA       30076-1168   Oct 1 2020   SC




                                                                                             Page 74
                                                                                                                                                            ~
                                                                                                                                                            I!
                                                                                                                                                            It
                                                                                                                                                       -
                                                                                                                                                       -
                                                                                    GA NCOA Out of State


                       FULTON     10609167   WEDERMYERLANDON       JAMES     9645   N POND CIR            ROSWELL GA       30076        Jul 1 2017   OH
                       GWINNETT   10865442   BAUGHMAN IAN          MICHAEL   1873   WINDCREST DR SW       LILBURN     GA   30047        Oct 1 2020   MI
                       GLYNN      10365825   RIDDLE     KELLY                141    SARAH DR              BRUNSWICK GA     31525        Aug 1 2020   FL
                       GLYNN      01127148   RIMSNIDER HARRY       EDGAR     203    LAKE VIEW CT          BRUNSWICK GA     31525-2490   Aug 1 2019   NC
                       GWINNETT   02886044   BATTLE     VANESSA    ALLEN     613    DUNKIRK CT            LAWRENCEVGA      30046        Apr 1 2019   NJ
                       GLYNN      05910229   SHERRILL CLAIRE       GARDNER 23       TABBY PLACE LN        ST SIMONS I GA   31522        Aug 1 2020   NC
                       GLYNN      05651269   RENTZ      STEPHEN    ANTHONY 829      CLEBURNE ST           BRUNSWICK GA     31520-7710   May 1 2019   FL
                       GLYNN      01123093   REYNA      SARAH      M         116    WINTON DR             BRUNSWICK GA     31525-8400   Aug 1 2020   FL
                       GLYNN      11192969   JACKSON    MADISON    HANNAH    150    E COMMONS DR          ST SIMONS I GA   31522        Jan 1 2020   OK
                       GLYNN      11878552   JACOB      ELIZA      ANILA     1506   PLANTATION POINT DR ST SIMONS I GA     31522        Apr 1 2020   VA
                       FULTON     12350361   WEATHERS PATRICK      JOSEPH    1791   LANGSTON AVE SW       ATLANTA     GA   30310        Feb 1 2020   VA
                       GILMER     04404852   CAMPBELL EDITH        RUTH      182    LUCIUS RD             CHERRY LOGGA     30522        Aug 1 2019   TN
                       GILMER     10183931   CARLSON    ANN        FLODDER   84     WALNUT MOUNTAIN CT ELLIJAY        GA   30536        Sep 1 2020   NC
                       GILMER     12007644   CARLSON    STEVEN     E         84     WALNUT MOUNTAIN CT ELLIJAY        GA   30536        Sep 1 2020   NC
                       GILMER     11240788   CARNEY     ELLEN      RUTH      410    MYNA DR               ELLIJAY     GA   30540        Oct 1 2020   TN
                       GREENE     07124425   HILSMIER   DONALD     CARL      1030   PORTAGE TRUNIT D      GREENSBORGA      30642        Oct 1 2020   NC
                       GLYNN      08075241   JONES      KATHY      ANN       420    PALM CLUB CIR         BRUNSWICK GA     31525        Apr 1 2020   NC
                       GILMER     01850233   BRYANT     CAROL      SEGERSTRO 571    HILLSDALE DR          ELLIJAY     GA   30540        May 1 2020   AL
                       GORDON     01693468   MANN       JEREMY     AMERY     517    EVERETT SPRINGS RD SWCALHOUN GA        30701        Aug 1 2020   NV
                       GWINNETT   11638630   BERHANE YAFIET                  3333   NEWTONS CREST CIR     SNELLVILLE GA    30078        May 1 2020   CA
                       GWINNETT   10959775   BERHE      MULUGETA             3705   RIVER SUMMIT TRL      DULUTH      GA   30097        Aug 1 2020   VA
                       FULTON     10938055   WILSON     CORIE      LASHA     655    MEAD ST SE UNIT 44    ATLANTA     GA   30312        Sep 1 2019   AL
                       GREENE     12772683   CRAWLEY BETTY         MARIE     1020   GREYFIELD RD          GREENSBORGA      30642        Oct 1 2020   WV
                       GREENE     05164699   CRAWLEY CHARLES       B         1020   GREYFIELD RD          GREENSBORGA      30642        Oct 1 2020   WV
                       GWINNETT   08635892   BELL       CARMEN     D         200    CONGRESS PKWY         LAWRENCEVGA      30044        Jan 1 2020   NY
                       GWINNETT   11732886   BELL       DAWN       MARIE     3934   TRISTAN WAY           SUWANEE GA       30024        Oct 1 2020   NC
                       FULTON     07503298   TUCK       KENNON     TAVOR     1110   HAMMOND D APT #748    ATLANTA     GA   30328        Apr 1 2019   AL




  Ex. 2 to Petition:
                       GWINNETT   10335677   BOWEN      CATHY      LYNN      4028   SPRING COVE DR        DULUTH      GA   30097        Jul 1 2020   TN




Braynard Declaration
                       GREENE     08730914   JARKOW     LYDIA      ENTIN     1061   INVERNESS DR          GREENSBORGA      30642        Sep 1 2020   NY
                       GWINNETT   02891886   HALL       SHARON     LEE       4843   ALLSTON CV            PEACHTREE GA     30092        Sep 1 2020   SC
                       GWINNETT   11727878   HALL       SHELBY     MORRISON 5960    RIVER RIDGE LN        SUGAR HILL GA    30518        Oct 1 2020   AL
                       GREENE     04738481   FANNING    BRYAN      GEOFFREY 2970    ATHENS HWY            GREENSBORGA      30642        Jul 1 2019   FL
                       FULTON     11584228   TURNER     NAKIA                888    JUNIPER ST APT # 2918 ATLANTA     GA   30309        Feb 1 2020   AL
                       GWINNETT   11276894   BAJALCALIEVDALILA     TOLEDO    5635   CARDIGAN TRCE         SUGAR HILL GA    30518        Aug 1 2020   FL
                       GREENE     11480771   MROZ       CHERAL     LYNN      1071   CAREYWOOD ST          GREENSBO RGA     30642        Sep 1 2020   TN
                       GREENE     11480772   MROZ       JOSEPH     MICHAEL   1071   CAREYWOOD ST          GREENSBORGA      30642        Sep 1 2020   TN
                       GWINNETT   12203766   BAKER      KAILYN     LAIGH     4267   AUSTIN LEE TRL        SNELLVILLE GA    30039        Aug 1 2019   OH
                       GWINNETT   05051583   BAKER      KLADE      M         3953   SPRINGTREE LN         HOSCHTON GA      30548        Jan 1 2020   MD
                       GWINNETT   03745919   CASANOVA MIGUEL       D         2910   DOGWOOD HOLLOW LN LAWRENCEVGA          30043        Sep 1 2017   TX
                       GWINNETT   10718150   CASE       LEAH       DANYELLE 734     LAURA JEAN CT         BUFORD      GA   30518        Jul 1 2020   TX
                       GWINNETT   04444232   HAMILTON ANDREW       STEVEN    535    COALVILLE DR          LAWRENCEVGA      30046        Feb 1 2020   VA
                       GWINNETT   11561641   HAMILTON CATHERINE    E         1336   CHASE COMMON DR       NORCROSS GA      30071        Jul 1 2019   MO
                       GWINNETT   02738765   DORLAND PETER         ROBERT    4843   MARYDALE CIR SW       LILBURN     GA   30047        Nov 1 2016   FL
                       GWINNETT   11254290   CLIFFORD SCOTT                  1407   BRAINARD DR           LAWRENCEVGA      30043        Jul 1 2020   TX
                       GWINNETT   03844580   BONELLI    CHARLES              4225   SUGARBERRY LN SW      LILBURN     GA   30047        Sep 1 2020   VA
                       GWINNETT   03701101   BONELLI    IRENE      CAROLINA 4225    SUGARBERRY LN SW      LILBURN     GA   30047-3140   Sep 1 2020   VA
                       GWINNETT   11716684   BONGIORNO SARAH       ANGELIQUE 2810   PRESTON RIDGE LN      DACULA      GA   30019        Aug 1 2020   FL
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 18 of 585




                       GWINNETT   07403106   BONHEUR YOLIE         SAMENTHA 6402    GRAND HICKORY DR      BRASELTON GA     30517        May 1 2019   SC




                                                                                           Page 75
                                                                                                                                                          B
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                    GA NCOA Out of State


                       GWINNETT   12059112   BREWER    KWAMIA               1525    STATION CE NAPT 131 SUWANEE GA      30024        Jun 1 2020   OH
                       GWINNETT   05759377   BRYANT    VERONICA CHOMSUN 2052        PERRIN DR           LAWRENCEVGA     30043        May 1 2020   CA
                       GWINNETT   12518555   CARTLIDGE JACQUELINE RENEE     504     WYNFIELD TRCE       PEACHTREE GA    30092        Oct 1 2020   TX
                       GWINNETT   02868871   COLLINS   JAN        Z         8538    LAKE DR             SNELLVILLE GA   30039        Aug 1 2020   MI
                       GWINNETT   02751269   CLEMENTS ANN         M         4651    RIDGELAND DR SW     LILBURN    GA   30047-4349   Mar 1 2020   FL
                       GWINNETT   08199971   CLARK-BURRERIN       C         3037    HOLDEN SPRING CT    DACULA     GA   30019        Sep 1 2020   PA
                       GWINNETT   08635180   BOLTON    KAITLYN    CHEYENNE 410      HUNTERS COVE CT     LAWRENCE VGA    30044        Dec 1 2019   AR
                       GWINNETT   08441327   BOLTON    KENNETH    WILLIAM   1205    WYCKFIELD PL        LAWRENCEVGA     30044        Nov 1 2019   AR
                       GWINNETT   05851148   BOMBAIRE CLEMENT     I         1480    RILLA CIR           LAWRENCEVGA     30043        Dec 1 2018   VA
                       GWINNETT   08795018   BRYANT    MARCIA     ANTIONETTE11108   WATERSTONE PL       BUFORD     GA   30518        Nov 1 2019   TN
                       GWINNETT   08426253   CUSTODIO JANINE      GARCIA    1420    HIGHLAND FARM DR    SUWANEE GA      30024-3699   Jul 1 2019   SC
                       GWINNETT   08062883   CUSTODIO RODOLFO SAN JOSE 1420         HIGHLAND FARM DR    SUWANEE GA      30024-3699   Apr 1 2020   CA
                       GWINNETT   10966527   FORMAN    MARQUIS    AMIR      1844    TULIP PETAL RD      AUBURN     GA   30011        Jan 1 2019   VA
                       GWINNETT   05156098   HAMILTON LORI        FINLAY    4751    OUTER BANK DR       PEACHTREE GA    30092-1113   Sep 1 2020   FL
                       GWINNETT   11356887   HAMILTON NICOLLES BERNARD 103          PARK LAKE LN        PEACHTREE GA    30092        Oct 1 2020   TN
                       GWINNETT   05902548   DEBERRY MARVIN                 623     RED TIP LN          LOGANVILLE GA   30052        May 1 2017   VA
                       GWINNETT   08255628   CURTIS    JODI       W         6039    CAMERON POINTE      PEACHTREE GA    30092        May 1 2019   NY
                       GWINNETT   12343421   DUCKWORTHDEVONTE     JAMAL     332     WHEAT BERRY CT      GRAYSON GA      30017        May 1 2020   MD
                       GWINNETT   08299536   HERNANDEZ NATALIE    GRACE     1130    ROSE LILY PL        DACULA     GA   30019        Aug 1 2017   CT
                       GWINNETT   02813960   DUNSMOOR GEORGIA     K         1444    BANIFF CT           SNELLVILLE GA   30078-6706   Oct 1 2020   FL
                       GWINNETT   02904418   DUNSMOOR KURT        DOUGLAS 1444      BANIFF CT           SNELLVILLE GA   30078        Oct 1 2020   FL
                       GWINNETT   10553127   DUONG     ERICA      VY        1735    LAWRENCEVILLE SUWAN LAWRENCE VGA    30043        Sep 1 2019   FL
                       GWINNETT   12072175   DUPAY     RYAN       MICHAEL   1525    STATION CENAPT 627  SUWANEE GA      30024        Sep 1 2020   MN
                       GWINNETT   10432726   ESTRADA   ERICKA               2295    WILDCAT CLIFFS WAY  LAWRENCEVGA     30043        Sep 1 2020   CA
                       GWINNETT   02137398   HENRY     CYNTHIA    W         5264    SANDY SHOALS LN     STONE MOU GA    30087        Aug 1 2020   FL
                       GWINNETT   10065546   GARZON    VALENTINA            3972    BROCKENHURST DR     BUFORD     GA   30519        Oct 1 2019   DC
                       GWINNETT   02754812   HARRIS    RICHARD    B         3327    REMEMBERANCE TRCE LAWRENCEVGA       30044-4864   Oct 1 2020   TN




  Ex. 2 to Petition:
                       GWINNETT   00857080   HARGROVE BETTY       L         1796    SATELLITE B APT 518 DULUTH     GA   30097        Aug 1 2020   NC




Braynard Declaration
                       GWINNETT   08832123   JOHNSON CRYSTAL      SHANTEL   1110    BALLPARK L APT 7203 LAWRENCEVGA     30043        Jun 1 2020   MI
                       GWINNETT   11765708   HARRISON JENAE                 1126    PRESTON PARK DR     DULUTH     GA   30096        Oct 1 2019   VA
                       GWINNETT   10621082   GRAY      THOMAS     ROSS      303     WESTWATER RDG       SUGAR HILL GA   30518        Aug 1 2020   MA
                       GWINNETT   03738046   GRAYSON PHYLLIS      MYRA      1000    DULUTH HWYAPT 2202  LAWRENCEVGA     30043        May 1 2019   FL
                       GWINNETT   12044227   GARRETT   TAYLOR     L         4417    MILTON TRL          SNELLVILLE GA   30039        Oct 1 2020   SC
                       GWINNETT   07870318   GARUBA    SOFIA      KARIN     3698    DUNLIN SHORE CT     PEACHTREE GA    30092        Feb 1 2017   OR
                       GWINNETT   08103775   LARSEN    KATIE      ELIZABETH 780     ALLEN LAKE LN       SUWANEE GA      30024-4166   Jun 1 2020   SC
                       GWINNETT   11301931   LARSEN    SARA       ANN       780     ALLEN LAKE LN       SUWANEE GA      30024        Jun 1 2020   SC
                       GWINNETT   07731476   JEFFERSON ANGELICA MARIA       186     SWEETSPRING WAY     LAWRENCEVGA     30045        Sep 1 2019   KY
                       GWINNETT   08200819   JEFFERSON BREIA      DANYELLE 2951     SATELLITE B APT 433 DULUTH     GA   30096        Oct 1 2020   CT
                       GWINNETT   12830062   PLUNKETT ELISIA      DANIELLE  2320    CAIN CIR            DACULA     GA   30019        Feb 1 2019   FL
                       GWINNETT   11446645   PLYBURN   JAMES                3830    ELMSIDE VIL APT B   PEACHTREE GA    30092        Aug 1 2020   WV
                       GWINNETT   05209274   POEKHAN CAAN         P         888     STILLWATER LN       LAWRENCEVGA     30044        Sep 1 2019   FL
                       GWINNETT   06716548   POEKHAN ELENITA      M         888     STILLWATER LN       LAWRENCEVGA     30044        Sep 1 2019   FL
                       GWINNETT   10704972   KING      GARY       SCOTT     1103    LAKEBEND DR         LAWRENCEVGA     30045        Feb 1 2020   FL
                       GWINNETT   06539287   KENDALL   BILLY      WADE      1998    TRESTLEBROOK WAY    BUFORD     GA   30519        Mar 1 2020   TN
                       GWINNETT   06650985   KENDALL   ROSEMARY MIGLIACCIO 1998     TRESTLEBROOK WAY    BUFORD     GA   30519-6745   Mar 1 2020   TN
                       GWINNETT   12868980   JENKINS   ELEANOR    ARWEN     1450    STONEY FIELD PL     LAWRENCEVGA     30043        May 1 2019   MS
                       GWINNETT   11238011   MCIVER    AARON      DIONTE    5205    COUNTRY LAKE CT SW LILBURN     GA   30047        Dec 1 2019   WA
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 19 of 585




                       GWINNETT   10869140   MILLER    TAYLOR     JOSEPH    1833    WILSON MANOR CIR    LAWRENCEVGA     30045        Sep 1 2020   LA




                                                                                          Page 76
                                                                                                                                                       ~
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                  GA NCOA Out of State


                       GWINNETT 12069052   REID       PRESTON    JONA      3978   HAMILTON MILL RD      BUFORD      GA   30519        Oct 1 2019   TX
                       GWINNETT 06830096   REID       REBECCA    JUNE      234    ROCKINGHAM DR         LOGANVILL E GA   30052        Aug 1 2020   AL
                       GWINNETT 12435428   NARAYANA BALAJI                 5102   MICAELA WAY           DULUTH      GA   30096        Sep 1 2020   NJ
                       GWINNETT 12438347   MATHIS     ZOIYAH     KEIONNA   2140   BROOKS RD             DACULA      GA   30019        Apr 1 2020   FL
                       GWINNETT 12442573   LUNSFORD DAVID        WAYNE     400    BUFORD HW APT 3207    SUWANEE GA       30024        Aug 1 2020   VA
                       GWINNETT 11928127   MCINTOSH CHARVA                 1635   PIRKLE RD APT 810     NORCROSS GA      30093        Jun 1 2019   TX
                       GWINNETT 07780171   LLEWELLYN- SUZETTE    MARVA     464    SADDLE SHOAL TRL      LAWRENCE VGA     30046        Apr 1 2019   LA
                       GWINNETT 05129888   MASSEY     RAQUEL     SHONELL   2105   THORNDALE DR SW       LILBURN     GA   30047        Nov 1 2019   TX
                       GWINNETT 10332053   MASSEY     THOMAS     ANDREW    3761   MOUNTAIN WAY CV       SNELLVILLE GA    30039        Jul 1 2020   MD
                       GWINNETT 04576523   MILLER     PASHA      K         3815   LIGNEY CREEK CT       SNELLVILLE GA    30039-7944   Aug 1 2020   MO
                       GWINNETT 03548312   ROBB       STARR                980    WALTHER BLAPT 1818    LAWRENCEVGA      30043        May 1 2017   FL
                       GWINNETT 06584900   ROBERSON DONNA        LYNN      755    DEAN WAY              LAWRENCEVGA      30044        Aug 1 2020   FL
                       GWINNETT 10877407   RUSSELL    LYNDA      JOAN      3815   COURTSIDE TER         PEACHTREE GA     30092        Oct 1 2020   NC
                       GWINNETT 05049215   RUSSELL    STEVEN     CHARLES   2313   HIDDEN LN             SNELLVILLE GA    30078        Jul 1 2020   KS
                       GWINNETT 10919855   RUSSELL    ZACHARY    EUGENE    3815   COURTSIDE TER         PEACHTREE GA     30092        Oct 1 2020   NC
                       GWINNETT 07224001   PULSIFER JEANETTE MARIE         2841   TRAILING IVY WAY      BUFORD      GA   30519        Oct 1 2020   NY
                       GWINNETT 12076511   ROBINSON NICQUITA     RONNETTE 3920    CLUB DR     APT 716   DULUTH      GA   30096        Sep 1 2020   MD
                       GWINNETT 11556753   ROBINSON RICKY        LOUIS     359    VILLAGE BROAD ST      DACULA      GA   30019        May 1 2019   FL
                       GWINNETT 11654037   REESE      KENYATTA MONIQUE     3640   PEACHTREE APT 1601    PEACHTREE GA     30092        Oct 1 2019   FL
                       GWINNETT 10178298   PRAZAK     MICHAEL    WILLIAM   82     LAKESHORE DR          BERKELEY L GA    30096        Sep 1 2020   DE
                       GWINNETT 02075631   PUERTA     LUIS       HORACIO   1196   RUBY NELSON CT        LAWRENCEVGA      30043        May 1 2020   PR
                       GWINNETT 10055489   RIVERA     SONIA      M         428    WATERBURY DR          LAWRENCEVGA      30046        Aug 1 2018   OH
                       GWINNETT 08893661   WALTON     D'ANDRA    ROCHELLE E4990   TOWER VIEW TRL        SNELLVILLE GA    30039        Sep 1 2020   VA
                       GWINNETT 05757577   WALTON     LEE        MARVIN    4990   TOWER VIEW TRL        SNELLVILLE GA    30039        Sep 1 2020   VA
                       GWINNETT 12008646   PATEL      NATASHA              2761   GREY MOSS PASS        DULUTH      GA   30097        May 1 2019   NJ
                       GWINNETT 11493137   ROMAN      HILDA      PILAR     534    BRADFORD PARK CT      LOGANVILLE GA    30052        Sep 1 2020   PR
                       GWINNETT 05742020   TAYLOR     MARK       ALLEN     4208   WESTRIVER PARK        BERKELEY L GA    30096        Jan 1 2020   CO




  Ex. 2 to Petition:
                       HALL     08135913   BROWN      SHAMEKA DIANE        6614   CLUB VIEW CT          FLOWERY BRGA     30542        Sep 1 2017   FL




Braynard Declaration
                       GWINNETT 07162890   VARGAS     DANIELA              3689   CLEARBROOKE WAY       DULUTH      GA   30097        Aug 1 2017   ME
                       GWINNETT 03710501   WARD       SHONITA    NIKEISA   2378   BRITT ST              GRAYSON GA       30017        Jul 1 2018   CO
                       HALL     12390294   BROOKS     CHELSEA    TANE      901    ORCHARD BROOK DR      GAINESVILLEGA    30504        Jun 1 2020   NC
                       HALL     10265378   BROOKS     MADISON    AMANDA    1614   HASTINGS CT           GAINESVILLEGA    30504        Oct 1 2020   KY
                       GWINNETT 03224932   TEDESCO    DANNY                3157   WYESHAM CIR           DULUTH      GA   30096        Feb 1 2020   NY
                       GWINNETT 10148340   PEMBERTONELIZABETH J            2686   SARDIS WAY            BUFORD      GA   30519        Oct 1 2020   FL
                       GWINNETT 10142790   PEMBERTONPETER        J         2686   SARDIS WAY            BUFORD      GA   30519        Oct 1 2020   FL
                       GWINNETT 08434443   PENA       JACQUELINE           4455   ALPINE CT             SNELLVILLE GA    30039        Jul 1 2020   OR
                       GWINNETT 07367137   SMITH      STEVE                1611   TIMBER HEIGHTS DR     LOGANVILLE GA    30052        Mar 1 2017   TX
                       GWINNETT 11081894   SMITH      STEVEN     TERRANCE 4396    KERRINGTON AVE        SUGAR HILL GA    30518        Sep 1 2020   PA
                       HALL     08269940   DYER       ANA        MICHELLE 3677    LAKEVIEW DR           GAINESVILLEGA    30501        Aug 1 2018   SC
                       GWINNETT 02781155   SMITH      LUCY       D         4569   BALMORAL CT           SNELLVILLE GA    30039        Oct 1 2020   FL
                       GWINNETT 04992485   UPCHURCH FRANKIE      L         5520   WINDSWEPT TRCE        SUGAR HILL GA    30518        Mar 1 2020   NC
                       GWINNETT 05877208   SERRANO GRECIA                  1095   STONE MILL RUN        LAWRENCEVGA      30046        Oct 1 2020   FL
                       GWINNETT 05193440   SERRANO IRIS          ZOE       640    GRIMSBY CT            SUWANEE GA       30024        Aug 1 2020   PR
                       HABERSHAM00098400   KRAUSE     BOBBIE     LYNN      700    OLD LAKE RUSSELL RD   CORNELIA GA      30531-4422   Oct 1 2020   CO
                       HABERSHAM00098356   KRAUSE     SCOTT      LINDEN    700    OLD LAKE RUSSELL RD   CORNELIA GA      30531-4422   Oct 1 2020   CO
                       GWINNETT 11709133   THOMAS     CHEROKEE             1505   CREEK BEND LN         LAWRENCE VGA     30043        Mar 1 2020   CT
                       GWINNETT 07525462   SULLIVAN   BRITTANY C           814    OVERLOOK PARK LN      LAWRENCEVGA      30043        Sep 1 2020   TX
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 20 of 585




                       HALL     05003230   ANASTASIO WILLIAM     EDWARD    4212   HOLLAND DR            GAINESVILLEGA    30504        May 1 2019   OK




                                                                                         Page 77
                                                                                                                                                        ~
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                      GA NCOA Out of State


                       GWINNETT   08583014   WILLIAMS    RODGENRIC            11004   HOLLAND PL           LAWRENCE VGA    30043        Mar 1 2020   TN
                       GWINNETT   08764967   WILLIAMS    SARAH     DANIELLE   161     N PEACHTREE ST       NORCROSS GA     30071-2001   Sep 1 2018   MD
                       HALL       06995435   ROE         JAMES     COLEMAN 6196       COMPASS DR           FLOWERY BRGA    30542        Dec 1 2019   NC
                       HARALSON   10593215   HARROD      TURNER    WEST       211     STONEBRIDGE BLVD     BREMEN     GA   30110        Sep 1 2020   AL
                       GWINNETT   06042064   SUDDERTH    ANSLEY    JOLEN      5581    REBECCA CT           STONE MOU GA    30087        Jul 1 2019   CA
                       GWINNETT   10221616   WILLIAMS    PATRICE   YVETTE     1470    BOGGS RD APT 1204    DULUTH     GA   30096        May 1 2018   FL
                       GWINNETT   11767227   WILLIAMS    PHALISHIA L          1495    RIDGEMILL TER        DACULA     GA   30019        May 1 2019   SC
                       HALL       10460839   ROBLES      SONIA                516     PARK ST    UNIT A    GAINESVILLEGA   30501        Dec 1 2016   AR
                       GWINNETT   02735035   WALKER      DONNA     A          66      DARCEE CT            LAWRENCEVGA     30046-7401   Oct 1 2020   FL
                       HENRY      05718220   CHOICE      SHANNON SADE         341     ASHTON PL            MCDONOUG GA     30253        Aug 1 2017   NC
                       HENRY      00110950   CHRISTIAN   SHANNON LEA          325     OTHELLO DR           HAMPTON GA      30228        May 1 2020   CO
                       GWINNETT   05164974   TRESSLER    JEAN      MARIE      1170    THISTLE GATE PATH    LAWRENCEVGA     30045-5471   Jun 1 2020   NC
                       GWINNETT   05122273   TRESSLER    ROBBIE    DANIEL     1170    THISTLE GATE PATH    LAWRENCEVGA     30045        Jun 1 2020   NC
                       GWINNETT   07996606   TRIBBET     MARTHA    RENEE      4287    SHORESIDE CIR        SNELLVILLE GA   30039        Jun 1 2020   IN
                       HALL       10251280   AVERY       JOHN      ROBERT     5422    REDFIELD WAY         FLOWERY BRGA    30542        Jun 1 2018   MD
                       HALL       05991111   MCLEOD      LISA      KELLY      6061    BLACKBERRY LN        BUFORD     GA   30518        Oct 1 2020   TN
                       HALL       07866638   MCMILLIN    KRISTI    ELIZABETH 7448     VINTAGE DR           FLOWERY BRGA    30542        Nov 1 2016   NY
                       GWINNETT   08434924   TILLMAN     MAURICE   ANTHONY 309        CLUB PL              DULUTH     GA   30096        May 1 2017   VA
                       GWINNETT   10101083   TREMBLAY    MARCELLE LEGERE      5701    SPALDING D APT 342   PEACHTREE GA    30092        Mar 1 2020   SC
                       HALL       00389041   EDWARDS     ELIZABETH            4020    SUNDOWN DR           GAINESVILLEGA   30506-3605   Jan 1 2020   OR
                       HALL       03558626   EDWARDS     JOHN      WILSON     4020    SUNDOWN DR           GAINESVILLEGA   30506-3605   Jan 1 2020   OR
                       HALL       07491636   EDWARDS     RASHELLE ANN         4460    STRICKLAND RD        FLOWERY BRGA    30542        May 1 2020   SC
                       HALL       06204718   EDWARDS     SUZANNE   LOUISE     4020    SUNDOWN DR           GAINESVILLEGA   30506-3605   Jan 1 2020   OR
                       HALL       00389996   EFFLER      DANNY     RAY        2577    OCONEE CIR           GAINESVILLEGA   30507        Aug 1 2020   NC
                       HALL       00389939   EFFLER      LEILANI   I          2577    OCONEE CIR           GAINESVILLEGA   30507        Aug 1 2020   NC
                       HALL       11793363   FLETCHER    KYLIE     ELIZABETH 2124     INDEPENDENCE LN      BUFORD     GA   30519        Jun 1 2019   AP
                       GWINNETT   08482943   YANCEY      RICHARD   L          1839    COLEVILLE OAK LN     LAWRENCEVGA     30046        Jun 1 2020   NY




  Ex. 2 to Petition:
                       HALL       11618941   PARHAM      KARIN     RUTH       6148    PORTSMOUTH DR        FLOWERY BRGA    30542        Jan 1 2020   AP




Braynard Declaration
                       HALL       02350934   PARHAM      RUSSEL    TODD       6148    PORTSMOUTH DR        FLOWERY BRGA    30542        Jan 1 2020   AP
                       HALL       07261931   PARKER      CHASE     EUGENE     1402    COVENTRY CT          GAINESVILLEGA   30504        Sep 1 2017   VA
                       HALL       00386864   JARDINE     MARY      DOLORES 506        BRADFORD ST NW       GAINESVILLEGA   30501        Mar 1 2020   SC
                       GWINNETT   11713861   ZHENG       HONG                 4340    CAMELLIA RIDGE WAY SWLILBURN    GA   30047        Oct 1 2018   MN
                       HALL       03556434   THOMAS      COURTNEY             260     CAPRI DR             GAINESVILLEGA   30506        Jun 1 2019   LA
                       HALL       05453247   FONDA       DAVID     WESLEY     3240    LAKE SEMINOLE PL     BUFORD     GA   30519        Jul 1 2019   VA
                       HALL       03326292   ROBERTS     MICHAEL   MADISON    1179    SPRINGDALE RD        GAINESVILLEGA   30501        Sep 1 2018   NJ
                       HALL       04226597   ROBERTS     REBECCA   HOSFORD 1179       SPRINGDALE RD        GAINESVILLEGA   30501        Sep 1 2018   NJ
                       HARRIS     08529925   CRYE        KATHERINE CORINNE    714     J ST                 PINE MOUNT GA   31823-3818   Jul 1 2018   CO
                       GWINNETT   08454774   WRIGHT      TAUSHIA   MARIE      4088    TIFFANY RAE CV       BUFORD     GA   30519        Apr 1 2020   OH
                       HALL       00384112   JOHNSON     LESLIE    MARCIA NOR4648     AUTUMN LEAF WAY      GILLSVILLE GA   30543        Feb 1 2020   MD
                       HARRIS     01901355   BOWEN       SABRIENA LAETA       144     MOBLEY CT            HAMILTON GA     31811        Sep 1 2020   VA
                       HARRIS     11516656   TRUAX       JASON     MICHAEL    759     SWEETBAY PKWY        HAMILTON GA     31811        Aug 1 2018   VA
                       HARRIS     11434908   TRUAX       KARI      LEANNE     759     SWEETBAY PKWY        HAMILTON GA     31811        Aug 1 2018   VA
                       HARRIS     03481019   BROWNING    DAVID     SCOTT      5253    GA HIGHWAY 354       PINE MOUNT GA   31822        Aug 1 2020   FL
                       HARRIS     03593478   BROWNING    JAI       SHANNON 5253       GA HIGHWAY 354       PINE MOUNT GA   31822        Aug 1 2020   FL
                       HARRIS     12385592   BROWNING    JESSE     JAMES TYLE 5253    GA HIGHWAY 354       PINE MOUNT GA   31822        Aug 1 2020   FL
                       HARRIS     06472434   BRUCE       BIANCA    P          355     BOYD BRANCH DR       UPATOI     GA   31829        Feb 1 2017   AL
                       HARRIS     06056403   BURKE       SYDNEY    LANIER     452     GOOSE CREEK RD       WEST POINT GA   31833-3734   Jul 1 2019   AL
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 21 of 585




                       HALL       07537451   LAURIA      RACHEL    MARIE      5919    TERRACE LAKE PT      FLOWERY BRGA    30542        Jan 1 2020   NY




                                                                                             Page 78
                                                                                                                                                          ~
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                   GA NCOA Out of State


                       HALL      08847797   WILSON    ANN       M           6551   GROVE PARK DR         HOSCHTON GA     30548-8264 Oct 1 2020   IN
                       HALL      10925430   WILSON    CATHERINE KIGHT       5755   SHORE ISLE CT         FLOWERY B RGA   30542      Jul 1 2020   VA
                       HALL      10636154   WILSON    HENRY     SHIELD      5949   LEGEND CT             HOSCHTON GA     30548      Oct 1 2020   CA
                       HARRIS    00027875   THOMPSON CHARLES    A           1751   KINGS GAP RD          HAMILTON GA     31811      Feb 1 2020   ND
                       HARRIS    01251090   THURMAN CYD         C           2715   GA HIGHWAY 208        CATAULA    GA   31804-3645 Sep 1 2019   KY
                       HARRIS    01249103   TIDD      MICHAEL   H           2282   FORTSON RD            FORTSON GA      31808      Aug 1 2020   AL
                       HOUSTON   08282155   LOUVIERE LEAH       JANE        408    MINTER DR             WARNER RO GA    31088-0729 Dec 1 2016   CO
                       HENRY     03936664   BARNES    LAWRENCE EDWARD       120    BRIANNA DR            STOCKBRIDGGA    30281-4883 Jun 1 2020   IL
                       HENRY     08514164   BALDWIN   SHANTAY   MONAY       304    HAWKEN TRL            MCDONOUG GA     30253      Sep 1 2020   FL
                       HENRY     07559080   BALDWIN   TIMOTHY               309    DANDELION CIR         MCDONOUG GA     30252-3717 Jun 1 2019   MS
                       HENRY     01721644   BALL      MARY      L           261    STONE RD              MCDONOUG GA     30253-7270 Sep 1 2020   TX
                       HENRY     02448879   LLOYD     ERNEST    C           2001   AMBER CHASE DR        MCDONOUG GA     30253-7038 Oct 1 2020   AR
                       HENRY     01403257   LOCKLIER CARY       ANN         250    DAILEYS PLANTATION DR MCDONOUG GA     30253      Aug 1 2020   SC
                       HENRY     02645315   LOCKLIER RICHARD    A           250    DAILEYS PLANTATION DR MCDONOUG GA     30253      Aug 1 2020   SC
                       HOUSTON   10025702   BROEILS   ALLISON   KATHERINE   100    DYNASTY TER           WARNER RO GA    31088      May 1 2020   VA
                       HOUSTON   08811125   BROOKS    AMANDA    LEIGH       102    COLUM CT              WARNER RO GA    31088      Jul 1 2020   NV
                       HOUSTON   11673578   BELCHER   TYANNE    C           514    GREENVIEW CT          BONAIRE    GA   31005      Jul 1 2020   AE
                       HOUSTON   08671776   BELL      GARRETT   MORGAN      142    PINEWOOD DR           BONAIRE    GA   31005      Jul 1 2020   FL
                       HENRY     10025433   TEKNIPP   WILLIAM   PHILIP      249    SUFFOLK WAY           MCDONOUG GA     30252      Jul 1 2018   FL
                       HENRY     06747732   WATTS     BENJAMIN MICHAEL      200    DINK SCOTT CT         ELLENWOODGA     30294      Jul 1 2019   TX
                       HENRY     01401239   WATTS     BETTY     AILINE      15     COUNTRY ROADS CIR     STOCKBRIDGGA    30281      Oct 1 2020   TX
                       HENRY     05264244   WATTS     KYLA      ARRIANNE    200    DINK SCOTT CT         ELLENWOODGA     30294-3172 Jul 1 2019   TX
                       HENRY     11497608   DOAN      AARON     WAYNE       100    CHIMNEY RIDGE TRL     STOCKBRIDGGA    30281      Oct 1 2020   KY
                       HENRY     11497605   DOAN      AIDAH     W           100    CHIMNEY RIDGE TRL     STOCKBRIDGGA    30281      Oct 1 2020   KY
                       HOUSTON   11039773   LINETT    MELANIE   TROUTMAN    4023   COOSA DR              BONAIRE    GA   31005      Oct 1 2020   SC
                       HOUSTON   07155022   BATTEN    JIMMY     DEAN        1012   PINE PL               PERRY      GA   31069      Oct 1 2019   TN
                       HOUSTON   08092580   BEASLEY   KAREN     LYNN        1513   SAM NUNN B LOT 57     PERRY      GA   31069      Sep 1 2019   FL




  Ex. 2 to Petition:
                       HENRY     10472451   WEST      SYLVIA    ELIZABETH   1145   EAGLES BROOKE DR      LOCUST GROGA    30248      Aug 1 2019   WA




Braynard Declaration
                       HENRY     01419327   WHARTON FAITH       DIANNE      264    DUE WEST DR           STOCKBRIDGGA    30281-6211 Sep 1 2020   KS
                       HENRY     10237752   MCDUFFIE TARYN      IMANI       1461   GRANBY LN             LOCUST GROGA    30248      Oct 1 2019   VA
                       HENRY     10385549   MCFARLANE OMAR      DANIEL      153    WAYPOINT DR           STOCKBRID GGA   30281      May 1 2020   TX
                       HOUSTON   11496698   KONING    DANIEL                274    HATHERSAGE DR         KATHLEEN GA     31047      Oct 1 2019   AE
                       HOUSTON   11497753   KONING    PATRICIA  ANNE        274    HATHERSAGE DR         KATHLEEN GA     31047      Oct 1 2019   AE
                       HENRY     10673407   CUADRADO LORI       ANN         152    LOSSIE LN             MCDONOUG GA     30253      Apr 1 2020   NC
                       HENRY     10771981   PATEL     DHARMESH B            3252   ALHAMBRA CIR          HAMPTON GA      30228      Sep 1 2020   VA
                       HOUSTON   11197997   JOHNSON M KIMBERLY DENISE       211    AUTUMN WOODS DR       WARNER RO GA    31088      Jun 1 2020   VA
                       HOUSTON   10286430   JOINER    MARK                  205    CROSSFIELD DR         WARNER RO GA    31088      May 1 2018   CA
                       HOUSTON   08562033   JOLLEY    DYLAN     MICHAEL     101    CHAPARRAL DR          PERRY      GA   31069      Sep 1 2019   DC
                       HENRY     05893728   WESLEY    NYRI      HYLTON      108    SHARPSTONE BND        STOCKBRIDGGA    30281      Oct 1 2020   FL
                       HOUSTON   12107927   KLING     ADAM      MICHAEL     222    MISTY VALLEY LN       BONAIRE    GA   31005      May 1 2019   VA
                       HENRY     07611465   KABO      VINCENT   KARIUKI     140    ADRIAN DR             STOCKBRIDGGA    30281-3012 Sep 1 2020   PA
                       HENRY     12099575   THORPE    DEVON     JAMES       125    TRADITIONS LN         HAMPTON GA      30228      May 1 2020   CA
                       HOUSTON   08730368   HULL      ADAM      BLAKE       124    SHADY GROVE LN        KATHLEEN GA     31047-2043 Feb 1 2017   NC
                       HOUSTON   04290629   HUNT      NORMAN    J           109    WOODCARVER TRL        WARNER RO GA    31093-1049 Jun 1 2020   WA
                       HENRY     10113234   HARRELL   KEREISHA EARLENE      261    HUNTING CT            JONESBORO GA    30236      Dec 1 2019   IL
                       HOUSTON   12526464   TURNER    KASSANDRA             1485   LEVERETTE APT # 1704 WARNER RO GA     31088      Oct 1 2020   CO
                       HOUSTON   04896107   TURNER    KENNETH   CARDALE     131    LINDA KAY CT          WARNER RO GA    31088      Nov 1 2018   AE
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 22 of 585




                       HOUSTON   10861014   WILSON    KAREEM    ANTINIO     106    WESTON DR             KATHLEEN GA     31047      Jun 1 2019   IL




                                                                                          Page 79
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                      Ii

                                                                                                                                                 -
                                                                                                                                                 -
                                                                                    GA NCOA Out of State


                       HOUSTON 08729368      WILSON     MARISA    GAIL       124    AMELIA DR             BYRON      GA   31008        Mar 1 2019   MO
                       HENRY      05697635   MITCHELL BRYAN       STEVEN     324    ROYAL CRESCENT WAY    STOCKBRID GGA   30281        Sep 1 2020   VA
                       HENRY      07697654   ZAMORA     ILEANA    RAQUEL     7005   DUNCAN WALK           MCDONOUG GA     30252-8619   Oct 1 2020   CA
                       HOUSTON 04052611      DALY       JASON     PHILLIPS   6080   LAKEVIEW R APT 2404   WARNER RO GA    31088        Sep 1 2020   FL
                       HENRY      07467258   NEWALU     KENNETH   BLAKE      4020   BROOKDALE CT          MCDONOUG GA     30253        Jun 1 2019   AZ
                       HENRY      10549546   SAMUEL     PAMELA    HAYGOOD    322    GOLDENROD DR          STOCKBRIDGGA    30281        Oct 1 2018   SC
                       HENRY      10999309   SANDERS ARIANNA      MARIE      904    STONE RDG             MCDONOUG GA     30252        Aug 1 2017   FL
                       HOUSTON 05419471      MEADOWS CHAD         WESLEY     110    JANA CT               WARNER RO GA    31088        Aug 1 2019   TX
                       HOUSTON 07954824      MEADOWS MORGANNE LEIGH          110    JANA CT               WARNER RO GA    31088        Aug 1 2019   TX
                       JACKSON    11829936   LEIGHOW    ANGELA    R          160    OLD RIDGE RD          COMMERCE GA     30529        May 1 2020   AR
                       HENRY      05644731   WRIGHT     CHRYSTAL MICHELLE    280    EDISON DR             STOCKBRIDGGA    30281        Jan 1 2020   TX
                       JOHNSON 04936953      LILLARD    MATTHEW GALEN        1564   JIM UNDERWOOD RD      WRIGHTSVIL GA   31096        Aug 1 2019   PA
                       HOUSTON 00777907      REGISTER MARTHA      C          108    LAKE POINTE DR        WARNER RO GA    31088-7601   Oct 1 2020   VA
                       HENRY      06597272   REYNOLDS LOUIS       DAVID      271    LANTANA DR            LOCUST GROGA    30248        Oct 1 2020   TX
                       JEFF DAVIS 07659960   WARNOCK JESSICA      RENEE      16     PECAN DR              HAZLEHURS GA    31539        Nov 1 2019   PA
                       JEFF DAVIS 07325169   WARNOCK NOLAN        EVERETT    16     PECAN DR              HAZLEHURS GA    31539        Jan 1 2020   PA
                       JEFF DAVIS 01170752   WATERS     LAURA     LAND       33     S CROMARTIE ST        HAZLEHURS GA    31539        Sep 1 2019   FL
                       JEFF DAVIS 10884449   WHITE      ALLISON   BEVERLY    203    OWL HEAD TRL          HAZLEHURS GA    31539        Sep 1 2018   AK
                       JONES      07253886   SHUPE      CASSANDRA SUE        412    OLD RIVER RD          JULIETTE   GA   31046        Jul 1 2018   ND
                       LOWNDES 07636933      EDWARDS KAMEIL                  4033   STUDSTILL RD          VALDOSTA GA     31605-4880   May 1 2017   AE
                       MERIWETHE 12786912    BOOKER     TEQUILA   SHAMEZ     50     RIGGINS FERRY RD      WOODBURY GA     30293        Dec 1 2017   HI
                       LIBERTY    11911478   LEDET-HILL CHRISTINE AMAN       7226   FRASER CT APT # A     FORT STEWAGA    31315        Oct 1 2019   CO
                       LOWNDES 01205218      AMIOT      JAMES     P          3772   LITTLE JOHN CIR       VALDOSTA GA     31606-1333   Dec 1 2018   FL
                       LOWNDES 11719768      ANDERSON ASHLEY      DICKERT    4915   SINGLE BARRELL RD     LAKE PARK GA    31636        Jan 1 2020   FL
                       LOWNDES 01222360      ANDERSON CARL        WILLIS     4773   MADISON HWY           VALDOSTA GA     31601-8104   Sep 1 2020   TN
                       LOWNDES 10933215      ANDERSON JASON       DAVID      5140   NORTHWIND APT 101     VALDOSTA GA     31605        May 1 2019   MS
                       LOWNDES 10586026      ANDERSON JOSHUA      JORDAN     318    CRESTVIEW DR          VALDOSTA GA     31602        Mar 1 2017   AL




  Ex. 2 to Petition:
                       LIBERTY    11998844   HAGERTY MICHAEL      DENNIS     9      WYNN PL               FORT STEWAGA    31315        Jul 1 2019   PA




Braynard Declaration
                       LIBERTY    12771933   HANNA      MADISON   JULIA      475    LAKE ROSALIND DR      MIDWAY     GA   31320        Jul 1 2017   NC
                       LIBERTY    06117751   KINSEY     ALISHA    LA FAY     416    MELONEY DR            HINESVILLE GA   31313        Aug 1 2019   IN
                       LIBERTY    10449838   KINSEY     DONTELLE SHAUN       416    MELONEY DR            HINESVILLE GA   31313        Aug 1 2019   IN
                       JACKSON    04362972   EDMUNDS NANCY        BROOME     540    JAMES MAXWELL RD      COMMERCE GA     30529        Feb 1 2019   SC
                       JACKSON    12674256   KRAUS      ASHLEY    RENEE      3748   ATHENS HWY            JEFFERSON GA    30549        Sep 1 2020   NY
                       LAURENS    07152244   WARD       SHELDON   RODREGAS   1701   CLAXTON DAAPT E2      DUBLIN     GA   31021        Aug 1 2020   AL
                       LOWNDES 01206599      MOORE      ROSSIE    B          402    GORNTO RD             VALDOSTA GA     31602        Jun 1 2019   FL
                       LOWNDES 12483145      MORALES SHIQUITA     DENISE     4707   MCALLISTER ST         VALDOSTA GA     31605        Aug 1 2020   IL
                       MADISON    11012355   BRENNAN LILA                    4207   NOWHERE RD            ATHENS     GA   30601        Sep 1 2019   NC
                       LOWNDES 08479112      HOFFMAN ELLSWORTH LEONARD       4878   LORI ST               VALDOSTA GA     31605-6348   Apr 1 2018   IL
                       LOWNDES 08763571      HOFFMAN NANCY        ANN        4878   LORI ST               VALDOSTA GA     31605        Apr 1 2018   IL
                       LOWNDES 05650964      HOLSENDOL BRANDY     NICOLE     3808   MERRIMAN CT           VALDOSTA GA     31605        Sep 1 2018   WY
                       LIBERTY    08528418   WISTEHUFF KASSANDRA MARIE       4746   SUNBURY RD            MIDWAY     GA   31320        Jun 1 2020   AZ
                       LIBERTY    05935202   WOOD       ALICIA    CHEVETTE   208    SEQUOIA CIR           HINESVILLE GA   31313        Aug 1 2019   LA
                       LIBERTY    01074052   WOOD       DORIS     JEAN       208    SEQUOIA CIR           HINESVILLE GA   31313-5617   Aug 1 2019   LA
                       LIBERTY    10941617   WILLIAMS   SAMANTHA JO          121    CROSBY DR             HINESVILLE GA   31313        Oct 1 2019   NJ
                       MADISON    12042096   BIRCHFIELD FRANKLIN DAVID       407    VETERANS DR           DANIELSVILLGA   30633        Jul 1 2020   IN
                       LIBERTY    12392921   ZABRISKIE CHRISTINE MURPHY      28     SUNFLOWER ST          FORT STEWAGA    31315        Jul 1 2020   NC
                       LEE        11337975   ABBOTT     TONI      JEAN       166    LIVE OAK DR           LEESBURG GA     31763        Aug 1 2020   VA
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 23 of 585




                       LIBERTY    12394400   WILLIAMS   ASHANI    SYMONE     12     AUDIE MURPHY WAY      FORT STEWAGA    31315        Mar 1 2020   NC




                                                                                          Page 80
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         !I

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                  GA NCOA Out of State


                       MCDUFFIE 11702779    BROOKS    JOSHUA    CALEB      232    WHITEOAK ESTATES CIR THOMSON GA      30824        Jun 1 2020   SC
                       LOWNDES 03966825     EMANUEL TERESA      DANETTE    5      PINEDALE CIR         VALDOSTA GA     31602        Nov 1 2017   AZ
                       LOWNDES 11773980     EMERY     EMILY     LUCILLE    3715   N VALDOST AAPT 198   VALDOSTA GA     31602        Aug 1 2018   VA
                       LOWNDES 03385978     EPLEY     HEATHER   CATLETT    3606   KNIGHTS MILL DR      VALDOSTA GA     31605        Aug 1 2017   AE
                       LOWNDES 06641078     EPLEY     JEREMY    DAVID      3606   KNIGHTS MILL DR      VALDOSTA GA     31605        Aug 1 2017   AE
                       LOWNDES 11043128     EVANS     AMARI     JA'NAE     4318   SANDY SPRINGS DR     VALDOSTA GA     31605        Aug 1 2020   NE
                       LIBERTY   11949150   AUGUST    RAPHAEL   RENE       501    BURKE DR UNIT 817    HINESVILLE GA   31313        Sep 1 2020   TX
                       LIBERTY   12390094   AUSTIN    KATIE     MALINDA    13     FORREST AVE          FORT STEWAGA    31315        Jul 1 2020   AE
                       LIBERTY   10346852   AWOH      CHRISTIAN AWOHASONG124      GRANDVIEW DR         HINESVILLE GA   31313        Oct 1 2020   SC
                       LEE       12347277   WILSON    JAY       THOMAS     242    SCOTT RD             LEESBURG GA     31763        Oct 1 2020   CO
                       LEE       06022907   WYATT     HOLLY     CAMILLE    102    IVEY GREEN TRL       LEESBURG GA     31763        Oct 1 2019   UT
                       LEE       12309483   WYATT     JOSEPH    DEWAYNE 126       SENAH DR             LEESBURG GA     31763        Aug 1 2020   UT
                       MONROE    00167515   HILL      MARVIN    EUGENE     190    CHEROKEE TRAIL       FORSYTH    GA   31029        Sep 1 2019   AL
                       LEE       04330080   WILLIS    ELIZABETH DENISE     106    CRIS ANN ST          LEESBURG GA     31763-4335   Feb 1 2020   AL
                       LEE       10731965   WILLIS    REBECCA   JORDAN     106    CRIS ANN ST          LEESBURG GA     31763        Feb 1 2020   AL
                       LOWNDES 12151891     GIBBS     CHARLES   LEE        1805   N LEE ST             VALDOSTA GA     31602        Mar 1 2020   FL
                       LOWNDES 11537638     GARDNER JULIA       MARIE      3715   N VALDOSTAAPT 4      VALDOSTA GA     31602        Aug 1 2019   TX
                       LOWNDES 10667009     GARNER    SHELBY    RENEE      3501   TRIPLE LAKE CIR      VALDOSTA GA     31601        Oct 1 2020   FL
                       LOWNDES 10051477     GARRETT   TYLER     BRITTON    3670   KNIGHTS MILL DR      VALDOSTA GA     31605        May 1 2017   ND
                       MUSCOGEE 12511889    FERGUSON KATY       ANN        1700   FOUNTAIN C APT 107   COLUMBUS GA     31904        Jul 1 2020   PA
                       LONG      07693945   FORBES    ASHLEY               663    MANCEY GARRASON LOOLUDOWICI GA       31316        Jul 1 2020   TX
                       MERIWETHE 10462501   SMITH     KERSTEN   VICTORIA   610    CLARK RD             GAY        GA   30218        May 1 2020   AL
                       LUMPKIN   10627547   WHETSTONEHAYDEN     ANDREW     29     S DERRICK SAPT 3     DAHLONEGA GA    30533        Jun 1 2020   AR
                       MUSCOGEE 10384117    FALLIN    CRAIG     LAMAR      4      MOSSDALE CT          COLUMBUS GA     31909        Jul 1 2020   AL
                       LOWNDES 08576613     BURT      THAD      NEWTON     3608   BECKY ST             VALDOSTA GA     31605        Apr 1 2019   IL
                       MORGAN    12283967   WRIGHT    AR'MOND   RYDEZ      149    WILLIAMS ST          RUTLEDGE GA     30663        Nov 1 2017   CO
                       MORGAN    03183545   ZIMMER    MICHAEL   PETER      317    PINE ST              MADISON    GA   30650        Aug 1 2019   LA




  Ex. 2 to Petition:
                       MUSCOGEE 01784907    EVERMON ADA         J          965    FARWELL DR           COLUMBUS GA     31906        Aug 1 2018   AL




Braynard Declaration
                       LOWNDES 11395809     JOHNSON BRADLEY     OSCAR      3504   EMMAUS RD            VALDOSTA GA     31605        Feb 1 2020   FL
                       MONROE    00162434   TERRELL   DAVID     TRENT      71     WADLEY STATION LN    MACON      GA   31210        Jul 1 2020   LA
                       MUSCOGEE 10723035    EDWARDS JENNIFER PERKINSON 1602       SUMMIT DR            COLUMBUS GA     31906        Jul 1 2020   VA
                       MUSCOGEE 06361473    EDWARDS JESSICA     DENISE     518    SOUTHERN PINES DR    COLUMBUS GA     31907        Nov 1 2017   KS
                       MUSCOGEE 12489964    ALEXANDER DERCRESHA ADDIDORA 6300     MILGEN RD APT 1369   COLUMBUS GA     31907        Oct 1 2020   AL
                       MUSCOGEE 04403688    DEAN      GERRY     D          3715   ROBIN RD             COLUMBUS GA     31906-4532   Apr 1 2020   TX
                       MURRAY    03821101   SOSEBEE   SONJA     MARIE      310    WILDWOOD DR          CHATSWOR TGA    30705        Oct 1 2020   TN
                       MUSCOGEE 11017981    ALEXANDER WESLEY               1670   WILDWOOD AVE         COLUMBUS GA     31906        Aug 1 2017   TN
                       MUSCOGEE 10723036    EDWARDS PHILIP      BRIAN      1602   SUMMIT DR            COLUMBUS GA     31906        Jul 1 2020   VA
                       MONROE    00791880   BRANCH    LISA      LARKIN     228    GARR RD              JACKSON    GA   30233-6465   Aug 1 2018   SC
                       MUSCOGEE 07144733    AKINS     REIA      CHRISTINE 18      WHITEHAVEN CT        COLUMBUS GA     31909        Jan 1 2018   CO
                       MUSCOGEE 05375902    AKINS     WILLIAM   BRADLEY    18     WHITEHAVEN CT        COLUMBUS GA     31909        Jan 1 2018   CO
                       LOWNDES 10930148     NEEMAN    EDWARD    JAMES      480    MURRAY RD APT E 101  VALDOSTA GA     31602        Apr 1 2018   NY
                       MUSCOGEE 07843824    DAVIS     TAMARA    JAI        130    BUTTS ST    B        FORT BENNI GA   31905        Jun 1 2019   MD
                       MUSCOGEE 10975633    DAVIS     TREAVON   SHAHEIM    5800   MILGEN RD APT 10     COLUMBUS GA     31907        May 1 2020   AL
                       MUSCOGEE 03654845    DAWAHARE ANNE       GARGIULO 7358     WINDING RIDGE RD     COLUMBUS GA     31904-1940   Oct 1 2020   NC
                       MUSCOGEE 10704206    DAWAHARE JAMES      HARDING    7358   WINDING RIDGE RD     COLUMBUS GA     31904        Oct 1 2020   NC
                       MUSCOGEE 03654838    DAWAHARE WILLIAM    J          7358   WINDING RIDGE RD     COLUMBUS GA     31904-1940   Oct 1 2020   NC
                       MUSCOGEE 07526742    DAWSON    JESSIE    LAURICE    1514   FOREST AVEAPT 28     COLUMBUS GA     31906        Feb 1 2020   AL
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 24 of 585




                       MILLER    11021059   WORSLEY JOHN        CALEB DAVIS139    OLD STEER HOLE RD    COLQUITT GA     39837        Apr 1 2020   TX




                                                                                         Page 81
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                      Pl

                                                                                                                                                 -
                                                                                                                                                 -
                                                                                   GA NCOA Out of State


                       LOWNDES    10676674   LLOYD     MEGHAN    AILEEN     4763   WILBANKS AVE          VALDOSTA GA      31605        Jun 1 2018   AE
                       LIBERTY    08637546   NORRIS    ELIZABETH KATHERINE 249     GLENN BRYANT RD       HINESVILLE GA    31313        Jun 1 2020   MD
                       LIBERTY    01071414   O'NEAL    BOBBY     E          623    HUCKLEBERRY LN        HINESVILLE GA    31313-4709   Aug 1 2019   LA
                       LOWNDES    07741800   JONES     DAWN      LARAE      4079   GRAMERCY APT AA2      VALDOSTA GA      31605        Aug 1 2020   SC
                       LOWNDES    11038788   JONES     ISAAC     MICHAEL    4573   SAN SABA DR           HAHIRA      GA   31632        Aug 1 2019   AL
                       OCONEE     10629875   SMITH     NICHOLAS             1420   JULIAN DR             WATKINSVIL GA    30677        Jun 1 2018   FL
                       MORGAN     03246159   KUMAR     SAMANTHA ROBINSON 568       BURNEY ST             MADISON     GA   30650        Jan 1 2018   NJ
                       MURRAY     11160218   HAZY      DIANA     JEAN       149    MCBRYER RD            CHATSWOR TGA     30705        Aug 1 2020   FL
                       LOWNDES    07642330   JOHNSON JANICE      BROOKE     4217   ROXBURY DR            VALDOSTA GA      31605        Jul 1 2020   MA
                       LOWNDES    08081332   JOHNSON KEVIN       BARRY      3841   STRATFORD CIR         VALDOSTA GA      31605        Jul 1 2020   FL
                       LOWNDES    10989393   JOHNSON LOGAN       MCKINLEY 3841     STRATFORD CIR         VALDOSTA GA      31605        Jul 1 2020   FL
                       LOWNDES    12495010   JOHNSON NICKOLAS TURNER        3841   STRATFORD CIR         VALDOSTA GA      31605        Jul 1 2020   FL
                       LOWNDES    08014207   JOHNSON STEPHANIE RENEA        3841   STRATFORD CIR         VALDOSTA GA      31605        Jul 1 2020   FL
                       MILLER     07549691   JACKSON   EARNEST              2129   GRIGGS LUCILLE RD     BLAKELY     GA   39823-3067   Feb 1 2020   FL
                       MILLER     03361246   JONES     SARAH     BEDSOLE    920    GA HIGHWAY 27 S       COLQUITT GA      39837        May 1 2019   SC
                       NEWTON     08798570   BRATHWAITESHIMIKA   ALEXANDRIA90      ROSEWOOD CIR          COVINGTON GA     30016        Jul 1 2019   NY
                       NEWTON     10726125   BRIGGS    SHAYLA    MARIE      416    GREENLEAF RD          CONYERS GA       30013        Jul 1 2019   MD
                       MUSCOGEE   12075160   HAILEY    SABRINA   M          3390   N LUMPKIN RAPT 1108   COLUMBUS GA      31903        Jul 1 2019   AL
                       MUSCOGEE   12428124   SAMUEL    ALEXANDRA CHEYANNE 8500     FRANCISCANAPT 1034    COLUMBUS GA      31909        Aug 1 2020   TN
                       MUSCOGEE   05857441   SANDERS CHRISTOPHEALLAN        3911   CRESTVIEW DR          COLUMBUS GA      31904        Dec 1 2019   AL
                       COBB       11941407   CONNELL   ELIZABETH EILEEN     4555   RIVER PKW Y J         ATLANTA     GA   30339        Oct 1 2020   NV
                       CHATHAM    05855303   ANDREWS HENRY       CHARLES    832    TIBET AVE             SAVANNAH GA      31406-4450   Jun 1 2017   VA
                       CHATHAM    04209681   ANDREWS KATHY       MARTIN     832    TIBET AVE             SAVANNAH GA      31406-4450   Jun 1 2017   VA
                       CHATHAM    03323696   ANDREWS LISA        ELAINE     255    PINK DOGWOOD LN       POOLER      GA   31322        Apr 1 2020   FL
                       CHEROKEE   11967841   MULLANEY SEAN       P          216    REGENCY CT            ACWORTH GA       30102        Sep 1 2020   NC
                       CHEROKEE   11967007   MULLANEY TARYN      MARANDA 216       REGENCY CT            ACWORTH GA       30102        Sep 1 2020   NC
                       COBB       07976105   CARBALLAL CRYSTAL   COFFMAN 4295      KING VALLEY DR SE     SMYRNA      GA   30082-4224   Aug 1 2017   KY




  Ex. 2 to Petition:
                       COBB       08586739   CARBERRY ROXIE      CATHERINE 1806    LAKESIDE LN           ATLANTA     GA   30339        Sep 1 2018   WA




Braynard Declaration
                       COBB       08878011   CARD      AUSTIN    LAWRENCE 2858     ARABIAN CT NE         MARIETTA GA      30062-4648   Jul 1 2020   VA
                       BRYAN      06846528   MILNER    JOSEPH    A          250    RED OAK DR            RICHMOND HGA     31324        Oct 1 2017   NY
                       BALDWIN    05868120   STEVENSON APRIL     CHRISTINA 232     CORRAL RD NE          MILLEDGEVI LGA   31061        Sep 1 2017   VA
                       COBB       07188609   HOPE      HOWARD    LEE        1003   SOARING WAY           MARIETTA GA      30062        Aug 1 2017   PA
                       COBB       11409718   HOPE      MORGAN    ASHLEY     1510   AUGUSTA DR SE         MARIETTA GA      30067        May 1 2020   NY
                       CLAYTON    05298673   NEWSOME CHRISTINE              2285   LANIER PL             MORROW      GA   30260        Jun 1 2020   FL
                       BIBB       11634824   POWELL    JERRIONNA ALEESHA    5744   THOMASTONUNIT 8401    MACON       GA   31220        Jul 1 2020   TX
                       BIBB       11583134   POWELL    MARTIN    LUTHER     5744   THOMASTONUNIT 8401    MACON       GA   31220        Jul 1 2020   TX
                       COBB       07348276   FREY      WESLEY    SEVERIN    1166   BUTTON HILL RD NW     KENNESAW GA      30152        Nov 1 2019   SC
                       CHEROKEE   07321790   SEPULVEDA ALICE     CHAVEZ     320    SCARLETT LN           WOODSTOCKGA      30188-2868   Oct 1 2020   NC
                       CHEROKEE   05904259   SEPULVEDA MIGUEL    ANGEL SAAIB320    SCARLETT LN           WOODSTOCKGA      30188-2868   Oct 1 2020   NC
                       BIBB       02600553   WILLIAMS  MARJORIE DENISE      2782   LAKESHORE AVE         MACON       GA   31217        Jan 1 2019   VA
                       COBB       10463310   MCKENZIE COURTNEY TAYLOR       3222   AVIARY CT NW          ACWORTH GA       30101        Jul 1 2019   AL
                       CHEROKEE   06956314   CONDREY JESSICA     MARIE      905    RANCH DR              CANTON      GA   30114        May 1 2020   CA
                       CHEROKEE   08542895   CONDREY SETH        BRANDON 905       RANCH DR              CANTON      GA   30114        May 1 2020   CA
                       CAMDEN     11363108   KURTZ     LEAH      DAWSON     241    BROOKLET CIR          SAINT MARY GA    31558        Jun 1 2020   KY
                       CAMDEN     12004726   KURTZ     TYLER     PAGE       241    BROOKLET CIR          SAINT MARY GA    31558        Jun 1 2020   KS
                       CHEROKEE   03220500   EVANS     STEPHEN   GARDNER 100       DOWNSBY LN114         WOODSTOCKGA      30189        Apr 1 2020   TN
                       CHATHAM    12038515   FATZINGER SEAN      DOUGLAS 10        MACKAY LN             SAVANNAH GA      31411        Jun 1 2020   TX
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 25 of 585




                       CHATHAM    11018268   FAVOR     RAVEN     DENISE     117    ACAPELLA AVE          POOLER      GA   31322        Jun 1 2020   SC




                                                                                          Page 82
                                                                                                                                                         ~
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                    GA NCOA Out of State


                       COBB     07153144   CRAWFORD ERIKA       DANIELLE    2151    CUMBERLA N 1007       ATLANTA    GA   30339        Sep 1 2020   TX
                       CHATHAM 12161887    MOLNAR     ROBYN                 114     W GASTON S1/2         SAVANNAH GA     31401        Mar 1 2020   NC
                       CHATHAM 12156512    MONTANEZ MICHAEL     JAMES       309     GALLERY WAY           POOLER     GA   31322        Aug 1 2020   AL
                       CHATHAM 08801372    MONTGOMERCRYSTAL     SHANIECE    209     HOLIDAY CIR           SAVANNAH GA     31419-9611   Jan 1 2018   VA
                       BAKER    00575515   MATHIS     CANDI     LEEANN      1250    PRETORIA RD           NEWTON    GA    39870        Jun 1 2020   SC
                       BRYAN    11667279   VELEZ      JUAN      RUBEN       15      GENTRY WAY            RICHMOND HGA    31324        Jun 1 2019   AE
                       BRYAN    08732253   VERNON     DIANE     ELIZABETH   599     OXFORD DR             RICHMOND HGA    31324        Feb 1 2019   NC
                       CHATTOOGA10575208   PRICE      TYLER     LEE         42      RALPH CHA MAPT 42     MENLO      GA   30731        Aug 1 2018   TN
                       CHATTOOGA11924998   RATLIFF    MICHAEL   LEN         64      ELLENBURG SUBDIVISIO NSUMMERVILLGA    30747        Nov 1 2019   AL
                       CHATTOOGA04550579   RATLIFF    REGENA    KAYE        64      ELLENBURG SUBDIVISIO NSUMMERVILLGA    30747-5104   Nov 1 2019   AL
                       BRANTLEY 12073115   GRIMSHAW BEVERLY     A           19221   HWY 82 E              NAHUNTA    GA   31553        Oct 1 2020   FL
                       BIBB     10013273   NEWMAN     KAREN     LEIGH       3990    RIVERSIDE PAPT 1103   MACON      GA   31210        Sep 1 2020   SC
                       BIBB     10988373   NEWSOME SARAH        NELL        3876    NORTHSIDE APT 901     MACON      GA   31210        Aug 1 2020   TX
                       COBB     02586547   CLARK      MARY      ANN         3065    MISSION RIDGE CT      ATLANTA    GA   30339        Aug 1 2018   MD
                       CLARKE   10641668   CONLAN     JAIME     NICOLE      211     NORTH AVE APT 811     ATHENS     GA   30601        Jan 1 2020   WA
                       CARROLL  08441753   FOSTER     CHRISTOPHERASHAD      912     LOVVORN RDAPT 514B    CARROLLTO GA    30117        Jun 1 2020   NC
                       CARROLL  06757444   MUNDY      HARCOURT BRENT        106     DUNES CT              CARROLLTO GA    30116-6077   Oct 1 2020   FL
                       CARROLL  06889753   MUNDY      MARGARET ANN          106     DUNES CT              CARROLLTO GA    30116-6077   Oct 1 2020   FL
                       CARROLL  08203004   MURRAY     DEVON     DENZELL     915     LOVVORN RDAPT 510     CARROLLTO GA    30117        Sep 1 2020   NV
                       CANDLER  11703194   PAGE       CHARLES   EDWARD      460     MILES RD              METTER     GA   30439        Oct 1 2020   OH
                       BULLOCH  12475930   KLEINLEIN AUSTIN     PARRISH     1020    HUNTERS POINTE DR     STATESBOR GA    30461        Aug 1 2020   MS
                       COBB     07851572   HUNTER     CHRISTOPHEEUGENE      750     FRANKLIN GT29E        MARIETTA GA     30067        Sep 1 2020   IN
                       COBB     05048755   HUNTER     JOSHUA    REID        3926    PINEVIEW DR SE        SMYRNA     GA   30080        Jul 1 2020   TX
                       COBB     11506606   HUNTER     MARY      M           1716    TERRELL MILQ13        MARIETTA GA     30067        Oct 1 2019   VA
                       BURKE    07812242   TEPPENPAW CHARLES    HUTSON      227     CREST RIDGE DR        WAYNESBO RGA    30830        Jun 1 2020   TN
                       BARTOW   11997520   WATERS     JOHN      R           13      WALNUT LN NE          CARTERSVIL GA   30121        Aug 1 2020   FL
                       COBB     10754544   KETCHUP    CHRISTIAN MICHAEL     5800    OAKDALE RD167         MABLETON GA     30126        Aug 1 2020   FL




  Ex. 2 to Petition:
                       CHATHAM 11264824    BAILEY     DUSTIN    RYAN        824     E 34TH ST             SAVANNAH GA     31401        May 1 2019   NY




Braynard Declaration
                       BRYAN    01604533   WESTBERRYDENISE      LOVELL      54      BLUE HERON CT         RICHMOND HGA    31324-3424   Oct 1 2020   NC
                       BRYAN    01519282   WESTBERRYRONNIE      GILFORD     54      BLUE HERON CT         RICHMOND HGA    31324-3424   Oct 1 2020   NC
                       CLAYTON  12273090   MONTGOMERJOSHUA      BRANDON     625     COUNTRY LANE DR       JONESBOR O GA   30238        Sep 1 2020   FL
                       BARTOW   03021763   FARMERY KARI         ANN         6631    OAK FARM DR SE        ACWORTH GA      30102        Dec 1 2019   AL
                       CARROLL  06375417   NEWLIN     KATHERINE REBECCA     207     TURTLE CV             CARROLLTO GA    30116        Nov 1 2019   NC
                       CHATHAM 05527581    TALLANT    LINDA     COSTIN      802     OEMLER LOOP           SAVANNAH GA     31410        Apr 1 2020   FL
                       CHATHAM 03821076    GREENE     THOMAS    DAVID       1336    W US HIGHWAY 80       BLOOMINGD GA    31302        Jul 1 2018   DC
                       CARROLL  08196175   HOYLE      PATRICK   W           126     W WOODLAND MNR        TEMPLE     GA   30179-5808   Oct 1 2020   FL
                       CARROLL  08144826   HOYLE      SHARON    MICHELE     126     W WOODLAND MNR        TEMPLE     GA   30179-5808   Oct 1 2020   FL
                       CHATHAM 10657152    MCKINNEY SCOTT       CASEY       4       W 52ND ST APT D       SAVANNAH GA     31405        Apr 1 2019   CA
                       CHATHAM 10591829    MCKINSTRY SEAN       PAUL        601     MCLAWS ST             SAVANNAH GA     31405        Aug 1 2020   WI
                       CHEROKEE 00510422   STANLEY    CLARENCE DAVID        236     FAYE DR               CANTON     GA   30114-9752   Jun 1 2020   FL
                       CHATHAM 11689446    STERK      DOUGLAS JAY           15      ASHWOOD CT            POOLER     GA   31322        Sep 1 2018   AE
                       CHATHAM 12634581    STERK      JENNY     SUE         15      ASHWOOD CT            POOLER     GA   31322        Sep 1 2018   AE
                       CHATHAM 01576038    STEVENS    CHRISTINE             82      RISTONA DR            SAVANNAH GA     31419        Apr 1 2020   NC
                       BRYAN    10593468   WILLIAMSON KAMILI    MONTRICE    3770    GARDEN HILL LOOP LOO PRICHMOND HGA    31324        Sep 1 2018   SC
                       BRYAN    06695780   WILSON     DEMETRIUS GARRY       165     TRALEE CT             RICHMOND HGA    31324-5363   Aug 1 2018   AE
                       BRYAN    06541920   WILSON     NATASSIA RENEE        335     MINER DR              RICHMOND HGA    31324        Oct 1 2020   TN
                       BRYAN    12519192   WINE       KELLIE    ANN         142     DEARBORN DR           RICHMOND HGA    31324        Aug 1 2020   VA
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 26 of 585




                       COBB     11514848   DEANS      SHARON    DENISE      2116    PEACH LN SE           SMYRNA     GA   30080        Oct 1 2020   MO




                                                                                           Page 83
                                                                                                                                                         II
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                   GA NCOA Out of State


                       COBB       06583154   FRIESON    GWENDOLYNDEENEEN    1557   TERRELL MIL3800B      MARIETTA GA     30067        May 1 2019   MS
                       COBB       07056765   DUDLEY     JACOB     TAYLOR    409    PLANTATION RD SW      SMYRNA     GA   30082        Oct 1 2020   TX
                       BARTOW     10479252   RODRIGUEZ EZEKIEL    LEE       12     TABASCO CAT CT        CARTERSVIL GA   30120        Sep 1 2020   NM
                       CATOOSA    06090320   WALKER     BEVERLY   DENISE    92     AGAPPA LN             RINGGOLD GA     30736        Apr 1 2020   TN
                       CLAYTON    10693625   WILSON     ALTON               2708   STANCIL BLVD          JONESBORO GA    30236        Nov 1 2018   DC
                       CARROLL    06326189   ODEN       CINTHIA   RENEE     604    SAGE ST               TEMPLE     GA   30179-3759   Oct 1 2020   AL
                       CARROLL    02173278   ODEN       JEFFERY   WAYNE     604    SAGE ST               TEMPLE     GA   30179-3759   Oct 1 2020   AL
                       CHEROKEE   05234654   MOODY      IVONNE    FERNANDEZ 201    VILLAGE SQUARE DR     WOODSTOCKGA     30188        Jun 1 2020   FL
                       CHEROKEE   06825212   MOORE      BRANDON GREGORY 702        RIDGEVIEW LN          WOODSTOCKGA     30188        Dec 1 2018   AP
                       CHEROKEE   10092792   GARDNER KATIE        ELIZABETH 2026   MEADOWS DR            WOODSTOCKGA     30188        Oct 1 2019   NC
                       CHEROKEE   02566124   GARDNER LESLIE       THOMAS    2073   FAIRWAY CROSSING DR WOODSTOCKGA       30188-3543   Jul 1 2020   SC
                       BRYAN      06973599   ZORNES     HUGH      JERRELD   24     DEMERIES LAKE CT      RICHMOND HGA    31324        Oct 1 2019   LA
                       BRYAN      06589064   ZORNES     LINDA     J         24     DEMERIES LAKE CT      RICHMOND HGA    31324        Oct 1 2019   LA
                       COBB       08931374   GORDON     ALEXIS    PARIS     1264   EMMA JEAN PL SW       MARIETTA GA     30064        May 1 2019   MS
                       COBB       01969230   GORDON     BASIL     E         1206   TREES OF KENNESAW PK KENNESAW GA      30152        Aug 1 2020   FL
                       CATOOSA    00407687   CAIN       MAVIS     BROCK     607    BROCK CIR             RINGGOLD GA     30736-7436   Dec 1 2018   TX
                       CATOOSA    08121009   CALHOON JOHN         DALE      31     HICKEY LN             RINGGOLD GA     30736        Oct 1 2020   TN
                       BARROW     10055339   LEONIDOV FAKATRINA             311    ALEXANDER LN          BETHLEHEM GA    30620        Oct 1 2020   SC
                       CAMDEN     11088143   PATON      MALLORY  LANAE      170    DEALS CIR S           WOODBINE GA     31569        Sep 1 2020   NY
                       BIBB       08598283   SMALLS     BRYANNA  CHRISTINE 1968    CLINTON RD APT J      MACON      GA   31211        Jul 1 2020   SC
                       COBB       10171365   NORWOOD KENDRA      NICOL      1848   KRISTEN MILL CT       MARIETTA GA     30062        Mar 1 2020   HI
                       COBB       10961222   NOVOSELLE JARED     ROSS       969    OTTER WAY NE          MARIETTA GA     30068        May 1 2018   PA
                       BARROW     08136719   KLEJA      CAROLYN  AGNES      1455   DILLARD HEIGHTS DR    BETHLEHEM GA    30620-7701   Oct 1 2020   OH
                       BARROW     08136714   KLEJA      JOHN     L          1455   DILLARD HEIGHTS DR    BETHLEHEM GA    30620-7701   Oct 1 2020   OH
                       BARTOW     12467682   KROPAC     JOHNCLAYTON         1018   ROSEWOOD APT # 1018 CARTERSVIL GA     30121        Sep 1 2020   FL
                       CLAYTON    10274889   STALLWORT BRANDY    LATREAL    9368   DEER CROSSING COVE JONESBOR O GA      30236        Sep 1 2020   AL
                       CLAYTON    01571653   STANLEY    TIMOTHY   LEONARD   81     COURTNEYS LN          FAYETTEVILLGA   30215        Mar 1 2019   SC




  Ex. 2 to Petition:
                       CAMDEN     08035157   STAENGLEN SAMANTHA SUSAN       125    ROYAL CIR             KINGSLAND GA    31548        Jul 1 2020   FL




Braynard Declaration
                       CAMDEN     10489270   MICHAUD    JOSEPH    NEAL      103    CRAIG WAY             SAINT MARY GA   31558        Apr 1 2020   FL
                       CAMDEN     11104718   MILES      MAIZY     HANNAH    142    LAUREL MARSH WAY      KINGSLAND GA    31548        Jul 1 2020   FL
                       CAMDEN     11383762   MILLER     BETTY     JANE      277    AUDUBON WYND          WAVERLY GA      31565        Feb 1 2020   FL
                       COBB       03186722   BENNETT    JOE       HOWARD    3344   MARLBORO CT NW        KENNESAW GA     30144-1067   Oct 1 2020   CO
                       CATOOSA    04333475   ANDERSON MICHAEL     LEE       1904   CEDAR CREEK DR        ROSSVILLE GA    30741        Jul 1 2020   FL
                       CATOOSA    08765346   ANELLO     WILLIAM   FRANK     34     TERI LN               ROSSVILLE GA    30741        Nov 1 2017   FL
                       CATOOSA    10233345   ARNT       LOGAN     NATHANIAL 145    CANYON TRL            RINGGOLD GA     30736        Jul 1 2018   TX
                       CATOOSA    10746244   ARNT       MADISON   OLIVIA    145    CANYON TRL            RINGGOLD GA     30736        Jul 1 2020   TN
                       CATOOSA    07343437   CARD       KIM       RENEE     395    ARBOR WOODS CIR       RINGGOLD GA     30736-8195   Nov 1 2018   TN
                       CHEROKEE   03070237   SUISSA     DANIEL    SHALOM    195    N ETOWAH DB           CANTON     GA   30114        Sep 1 2020   FL
                       COBB       10807821   CARLISLE MARY        JO        5530   DEERFIELD PL NW       KENNESAW GA     30144        Mar 1 2017   AL
                       CLARKE     10860108   NICKELBERRMARSHAE MARIE        505    RIVERBEND APT # 137   ATHENS     GA   30605        Aug 1 2020   TN
                       BARTOW     03487040   MATTHEWS BENJAMIN THOMAS       41     ROVING HILLS CIR      CARTERSVIL GA   30121-2217   Nov 1 2017   MS
                       BUTTS      06541550   DELONG     JOSEPH    ROBERT    376    HALEY RD              JACKSON    GA   30233        Apr 1 2019   AP
                       COBB       08705356   BILLINGSLEAMORGEN    RICHELLE 1500    PARKWOOD 3231         ATLANTA    GA   30339        Oct 1 2020   TN
                       BRYAN      06361404   KIRCHOFF ANNA       NICHOLE    2552   HARRIS TRAIL RD       RICHMOND HGA    31324-4228   Jun 1 2017   WA
                       BRYAN      06523151   KIRKPATRICKCARISSA  MARIE      90     MATTIE BELLE DAVIS ST ELLABELL GA     31308        May 1 2018   TX
                       BRYAN      10605862   KRAFT      BRIAN    MATTHEW 250       CANTLE DR             RICHMOND HGA    31324        Sep 1 2019   AE
                       BRYAN      10783122   KRAFT      SAMANTHA N          250    CANTLE DR             RICHMOND HGA    31324        Sep 1 2019   AE
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 27 of 585




                       BIBB       05063568   ARMSTRONGLAILAWNA D            475    CRABAPPLE APT 124     MACON      GA   31217        Mar 1 2019   NY




                                                                                          Page 84
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        51

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                    GA NCOA Out of State


                       CLAYTON    05259975   LIGHTFOOT REGINALD TYRONE      8869    RAVEN DR              JONESBOR O GA    30238-4425   Dec 1 2019   AL
                       CLAYTON    12446653   LIGON-ROBININDIA     SANTIA    10950   CIMMARON CT           HAMPTON GA       30228        Aug 1 2020   AL
                       CHATHAM    10760214   HICKCOX    BROOKE              2824    OSPREY POINT CIR      POOLER      GA   31322        Jun 1 2019   CA
                       CHATHAM    12382648   PERRY      MADISON   SHEA      2334    OSPREY POINT CIR      POOLER      GA   31322        Aug 1 2020   FL
                       CHATHAM    02068789   PERSON     GLORIA    ANN       101     SPRING LAK APT 206    SAVANNAH GA      31407        Sep 1 2020   FL
                       CHEROKEE   11220898   PURVIS     LAUREN    ANAI      217     S SEQUOYA DR          WOODSTOCKGA      30188        Jun 1 2019   KS
                       CHATHAM    04965723   JEAN       RONALD    GERARD    118     WASSAW RD             SAVANNAH GA      31410-3009   Aug 1 2020   NC
                       CATOOSA    03530262   CLARK      LOUIS     F         106     CINDY LN              RINGGOLD GA      30736        Jul 1 2020   TN
                       COBB       08026236   WILLIAMS   TAQWELA MARIE       7209    GOLD MINE AVE         AUSTELL     GA   30168        Jun 1 2019   TN
                       COBB       11690547   WILLIAMS   TAUHEED   S         1133    MABLE ST SW           MABLETON GA      30126        Jan 1 2020   PA
                       COBB       12097927   GEIB       CREUZA    SALLES    1747    TISBURY DR NW         KENNESAW GA      30152        Apr 1 2020   FL
                       COBB       03056755   GEIB       DONNA     H         4399    WHITE SURREY DR NW    KENNESAW GA      30144-5106   Aug 1 2020   MS
                       COBB       08844320   GEIB       HERIBERT JOHANN MAR1747     TISBURY DR NW         KENNESAW GA      30152-6921   Apr 1 2020   FL
                       COBB       05362233   HORNE      TAMARA    SHEREE    2241    ASQUITH AVE SW        MARIETTA GA      30008        Oct 1 2020   FL
                       COBB       02499566   DITZEL     JOANN     NEAL      2306    FALMOUTH CT SE        SMYRNA      GA   30080-6583   Apr 1 2020   NC
                       COBB       02700918   DITZEL     WILLIAM   JAMES     2306    FALMOUTH CT SE        SMYRNA      GA   30080-6583   Apr 1 2020   NC
                       BANKS      02115177   SUMMERLIN CHARLOTTE LEE        574     W RIDGEWAY RD         MAYSVILLE GA     30558        May 1 2019   MD
                       BULLOCH    08482240   STOE       CATHERINE E         12161   US HIGHWAYLOT 104     STATESBOR GA     30458        Dec 1 2016   DE
                       COBB       04309707   BROWN      MINDY     JOYCE     676     RED SUNSET CIR        POWDER SP GA     30127        Oct 1 2020   PA
                       COBB       05444401   BROWN      OLIVIA    NICHOLE   780     FRASIER CIR SE        MARIETTA GA      30060-2316   Aug 1 2020   CA
                       COBB       08293435   BROWN      PATRICIA  WILLIAMS  344     VININGS VINTAGE CIR   MABLETON GA      30126        Oct 1 2020   NC
                       CARROLL    08690105   BURNETT    JACOB     ADAM      35      MILL HOLW             CARROLLTO GA     30116        Sep 1 2020   AL
                       CLARKE     00259327   TRUMBULL PATRICIA    ANN       189     WAKEFIELD TRCE        ATHENS      GA   30605-4319   Aug 1 2019   NJ
                       BARROW     01764236   EVERETT    CANDACE MCRAE       176     ARNOLD RD NE          STATHAM     GA   30666-2202   Nov 1 2018   FL
                       BARROW     10053700   FAIRCHILD JEFFREY    ALLAN     311     ALEXANDER LN          BETHLEHEM GA     30620        Oct 1 2020   SC
                       CATOOSA    05596943   TERRY      JAMES     RICHARD   41      SQUIRREL CIR          RINGGOLD GA      30736        Jan 1 2020   TN
                       CATOOSA    06772805   TERRY      KIMBERLY W          41      SQUIRREL CIR          RINGGOLD GA      30736-7104   Oct 1 2018   TN




  Ex. 2 to Petition:
                       CATOOSA    04833030   THOMAS     MARK      ALAN      20      HARTFORD LN           ROSSVILLE GA     30741        May 1 2019   TN




Braynard Declaration
                       CHATHAM    11509162   MILLER     SARA      LEE ANN   10612   MIDDLEGRO APT 511     SAVANNAH GA      31419        Oct 1 2020   NM
                       CHATHAM    03973457   BAKER      REGINALD RYAN       32      NEW SAVANNAH DR       SAVANNAH GA      31405        Oct 1 2020   OK
                       CHATHAM    10494410   BAKER      VINCENT             121     FOX CHASE RD          SAVANNAH GA      31406        May 1 2020   MD
                       CAMDEN     12160766   TROJANOWSALLEN       JOSEPH    412     MALLARD CT            SAINT MAR Y GA   31558        Aug 1 2020   WA
                       BALDWIN    05434326   CHAMBLISS JENNIFER LANE        120     HODGES CIR            MILLEDGEVILGA    31061-2336   Oct 1 2020   TN
                       BALDWIN    01094922   CHAMBLISS MARGARET G           120     HODGES CIR            MILLEDGEVILGA    31061-2336   Oct 1 2020   TN
                       CLARKE     10329717   MIRANDA    HALEY     ELIZABETH 955     N CHASE ST            ATHENS      GA   30601        Sep 1 2020   CO
                       CLARKE     08126589   MIRANDA    NICHOLAS MICAH T    955     N CHASE ST            ATHENS      GA   30601        Sep 1 2020   CO
                       COBB       10888086   LOOMIS     KERRY     M         2275    MILLHAVEN ST SE       SMYRNA      GA   30080        Feb 1 2020   CO
                       BARTOW     07335253   BELL       NIKKI     LYNNE     33      RIVER BIRCH RD NW     CARTERSVIL GA    30121        Sep 1 2020   CA
                       COLUMBIA   01479047   MCGRADY SONYA        MIAIA     141     KNOB HILL DR          EVANS       GA   30809        Jul 1 2017   MD
                       COLUMBIA   05340101   MCGUIRE    MARIA     VERONICA 5011     REYNOLDS WAY          GROVETOWNGA      30813        May 1 2019   NC
                       COLUMBIA   10821845   MCGUIRK    KEVIN               2905    ADMORE LN             EVANS       GA   30809        Sep 1 2018   MD
                       COLUMBIA   10649595   MCHENRY JONATHAN               2140    GROVE LANDING WAY     GROVETOWNGA      30813        Oct 1 2019   AP
                       COLUMBIA   10649924   MCHENRY KATIE        N         2140    GROVE LANDING WAY     GROVETOWNGA      30813        Oct 1 2019   AP
                       COLUMBIA   11371476   MCKEE      TERRI     JO        1207    GREENWICH PASS        GROVETOWNGA      30813        Aug 1 2020   TX
                       COLUMBIA   10808198   MCKEE      TYLER     JOSEPH    1207    GREENWICH PASS        GROVETOWNGA      30813        Aug 1 2020   TX
                       CLARKE     04675597   DICARLO    COURTNEY BETH       172     GRADY AVE             ATHENS      GA   30601        Feb 1 2020   SC
                       COBB       11518322   HENRY      AYANNA    MALIKA    4683    WEBSTER WAY NW        ACWORTH GA       30101        Sep 1 2020   FL
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 28 of 585




                       COBB       08012703   HENRY      BREYONA N           1425    RIDENOUR B 5109       KENNESAW GA      30152        Sep 1 2020   TX




                                                                                           Page 85
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                          Ii

                                                                                                                                                     -
                                                                                                                                                     -
                                                                                  GA NCOA Out of State


                       CARROLL  02964400   WALDROP JAMES        MARK      289     OLD BREMEN RD        TEMPLE     GA   30179        Jul 1 2020   FL
                       CARROLL  02968013   WALDROP NEYSA        DAWN CAMP 289     OLD BREMEN RD        TEMPLE     GA   30179        Jul 1 2020   FL
                       COBB     08951877   ROBINSON HEATHER     MARIE     2850    DELK RD SE 15B       MARIETTA GA     30067        Sep 1 2020   NV
                       CLARKE   10158709   LOVE      CARA       NICOLE    266     KING AVE             ATHENS     GA   30606        Jul 1 2020   NC
                       COBB     05487642   IVERSON   IVAN       RAMON     3201    MISSION RIDGE LN     ATLANTA    GA   30339        Oct 1 2019   MD
                       CHATHAM 08160075    BONANO    AMY        LEIGH     13      ROLLING SPRINGS LN   POOLER     GA   31322        May 1 2019   LA
                       BULLOCH  03280076   CROSBY    DONNIE     CARLTON   101     RODDIE CIR           STATESBOR GA    30461        Dec 1 2019   SC
                       BULLOCH  01153309   CROSS     ALISA      CHARLOTTE 729     W JONES AVE          STATESBOR GA    30458        Aug 1 2018   MD
                       BARROW   03156397   BLACKFORD JOHN       EDWARD    1484    BOX CIR              WINDER     GA   30680-8374   Oct 1 2020   FL
                       CARROLL  11804064   GORCE     JENNIFER   SHANNON 426       COLLEGE ST           CARROLLTO GA    30117        May 1 2019   SC
                       BARTOW   07635762   CALLARI   MORGAN     ELIZABETH 284     MCKASKEY CREEK RD SE CARTERSVIL GA   30121        Jun 1 2017   NY
                       BALDWIN  10640419   GAY       CALEIGH    SIOBHAN   129     EBONY LOUNGE RD NE MILLEDGEVILGA     31061        Apr 1 2018   NC
                       CHATHAM 05313327    UNEMORI   MARY       ANN WHITWO17      SHERWOOD RD          SAVANNAH GA     31406        Aug 1 2019   SC
                       CHATHAM 10142966    UPDEGRAFF MARGARET   HOWELL    25      WEDGEFIELD XING      SAVANNAH GA     31405        Jul 1 2020   SC
                       CLARKE   10348694   LOWENTHAL APRIL      LAUREN    230     NACOOCHEE AVE        ATHENS     GA   30601        Aug 1 2020   HI
                       CLARKE   12263911   LOWERY    MEGAN      RHEA      270     STRICKLANDAPT A7     ATHENS     GA   30601        Jul 1 2020   VA
                       COBB     07763666   JACKSON   MARCEDES   YVONTA    1512    CUMBERLAND GLEN LN S SMYRNA     GA   30080        Aug 1 2020   SC
                       COBB     10543776   FITZHUGH HEATHER               570     CONCORD RD SW        SMYRNA     GA   30082        Jul 1 2020   VA
                       CHATHAM 06001033    MCDOUGAL MARY        CATHERINE 34      CARDINAL RD          SAVANNAH GA     31406        Jun 1 2017   CA
                       CAMDEN   10503313   STOSIEK   MICHELLE   ANNE      100     SAINT HELENA CT      SAINT MARY GA   31558        Apr 1 2020   NV
                       CAMDEN   02303975   STRICKLANDJAMES      BARRY     145     CANTERBURY WAY       WAVERLY GA      31565        Nov 1 2018   FL
                       CHATHAM 12291225    HARRIS    RIQUI      JANIECE   908     OGLETHORPE DR        POOLER     GA   31322        Sep 1 2019   PA
                       CHEROKEE 10031412   SCHLUTER GARY        ROBERT    283     RED GATE DR          CANTON     GA   30115        Aug 1 2020   FL
                       CHEROKEE 10031475   SCHLUTER KRISTINE    LYNN      283     RED GATE DR          CANTON     GA   30115        Aug 1 2020   FL
                       CHATTOOGA05911366   WESTBROOKHEATHER     MARIE     81      WILLOW ST            SUMMERVIL LGA   30747        Aug 1 2019   LA
                       CATOOSA 07427805    SANDERS MELISSA      RENEE     322     INDIAN SPRINGS RD    RINGGOLD GA     30736-6808   Sep 1 2020   VA
                       CHATHAM 11126979    POSER     LAUREN     ASHLEY    2417    LARKIN AVE           SAVANNAH GA     31404        Apr 1 2020   SC




  Ex. 2 to Petition:
                       CHEROKEE 11136773   HAYS      AMY        CATHERINE 1033    FAIRWAY VALLEY DR    WOODSTOCKGA     30189        Sep 1 2020   MI




Braynard Declaration
                       CHEROKEE 11931791   HAZARD    LINDSEY    CAMERON 557       LOST CREEK DR        WOODSTOCKGA     30188        May 1 2019   TX
                       CHEROKEE 05455883   OLSON     HEATHER    WILLEY    431     OLD DEERFIELD LN     WOODSTOCKGA     30189        Oct 1 2020   FL
                       CHEROKEE 04636243   OLSON     JEREMY     DEAN      431     OLD DEERFIELD LN     WOODSTOCKGA     30189        Oct 1 2020   FL
                       CARROLL  03004268   CROWE     CAREY      NINETTE   680     BETHEL CHURCH RD     CARROLLTO GA    30117        Oct 1 2020   SC
                       CATOOSA 08419881    KILGO     COLE       THOMAS    46      KRISTY LN            RINGGOLD GA     30736        Sep 1 2020   TN
                       CATOOSA 08496507    KIRK      BETTY      ANN       112     CLUBVIEW CT          FORT OGLETGA    30742        Nov 1 2016   TN
                       CLARKE   04176010   SCANLAN   MARGARET   BLEEKER   205     DEVONSHIRE DR        ATHENS     GA   30606        Sep 1 2020   PA
                       CLARKE   08051305   SCANLAN   ROBERT     FRANCIS   205     DEVONSHIRE DR        ATHENS     GA   30606        Sep 1 2020   PA
                       CLARKE   10283103   D'ADDUZIO JOSEPH     WILSON    80      ARCH ST              ATHENS     GA   30601        May 1 2019   OR
                       CLARKE   10283042   DADDUZIO JENNA       MARIA     80      ARCH ST              ATHENS     GA   30601        May 1 2019   OR
                       CLARKE   07644857   DANIEL    TAYLOR     AKINS     200     LAKEVIEW RD          ATHENS     GA   30606-3805   Jun 1 2020   NC
                       CLARKE   12763340   DANIELS   DIANTE               1907    S MILLEDGE APT # J7  ATHENS     GA   30605        Sep 1 2020   TN
                       COBB     07009532   ARRINGTON JARRETT    GLENN     4933    PAYSON WAY SE        ATLANTA    GA   30339        Oct 1 2018   CA
                       CLAYTON  04618412   ISHAM     VICKIE     J         10177   CLEARWATER TRL       JONESBORO GA    30238-6495   Jul 1 2020   OH
                       CHATHAM 05763499    HOOKER    ABRAHAM    DAVID     5       DEL MAR CIR          SAVANNAH GA     31419        Oct 1 2019   NY
                       CHEROKEE 11757187   WALTON    JOHN       DOZIER    7121    BIG WOODS DR         WOODSTOCKGA     30189        Sep 1 2020   NC
                       CHEROKEE 11355532   WALTON    JULIE      MARIA     7121    BIG WOODS DR         WOODSTOCKGA     30189        Sep 1 2020   NC
                       CHEROKEE 12695920   WALTON    LINDY      MARIE     7121    BIG WOODS DR         WOODSTOCKGA     30189        Sep 1 2020   NC
                       CHATHAM 11906953    WRIGHT    WILLIAM              303     E HENRY ST APT #B    SAVANNAH GA     31401        Aug 1 2020   KS
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 29 of 585




                       CHATHAM 08551888    WYATT     DEBORAH    JEAN      22      TURNING LEAF WAY     SAVANNAH GA     31419-9886   Oct 1 2020   OH




                                                                                         Page 86
                                                                                                                                                      ~
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                    GA NCOA Out of State


                       COBB       06228562   GREINER   TIMOTHY    E         3711    HICKORY CIR SE       SMYRNA     GA   30080        Dec 1 2017   OH
                       COBB       11919007   JAFFER    JORDYN     OLIVIA    3208    POST WOO D C         ATLANTA    GA   30339        Dec 1 2019   NY
                       CLAYTON    08758280   OZILIGBO  CHIBUZOR   PAUL      5703    HIDDEN BROOK CIR     COLLEGE PAGA    30349        Jan 1 2018   CA
                       CLAYTON    06509782   PACE      ALEXIS     NICOLE    9148    FAIRFIELD APPROACH   JONESBORO GA    30236        Jul 1 2018   TN
                       BALDWIN    05445203   NAYLOR    KEVIN      RAYMOND 358       SALEM CHURCH RD SW MILLEDGEVILGA     31061        Apr 1 2020   WY
                       CLARKE     10645533   DAUGHDRILLWILLIAM    SPENSER   110     INTERNATIO APT 73    ATHENS     GA   30605        Sep 1 2018   SC
                       CHEROKEE   11339436   AYERS     DORIS      LYNNETTE 324      WILLOW WALK          CANTON     GA   30114        Jul 1 2020   VA
                       CHEROKEE   11339435   AYERS     JOSEPH     NICHOLAS 324      WILLOW WALK          CANTON     GA   30114        Jul 1 2020   VA
                       BIBB       07632084   MARTIN    TONY       DEWAYNE 3166      OHARA DR S           MACON      GA   31206-3838   Jul 1 2017   FL
                       COBB       11256712   HERMECZ HILARY       LEIGH     4855    IVY RIDGE D 103      VININGS    GA   30339        Aug 1 2020   AL
                       COBB       11739425   HERMRECK ANDREW      BLAIR     509     TACKETT FARMS RD     SMYRNA     GA   30082        Sep 1 2020   KS
                       COBB       11783903   HERMRECK MOLLY       HUEBNER KL509     TACKETT FARMS RD     SMYRNA     GA   30082        Sep 1 2020   KS
                       COBB       12528328   HERNANDEZ EDUARDO    CRUZ      2275    LOREN FALLS CT SW    MARIETTA GA     30008        Aug 1 2020   FL
                       CAMDEN     06370935   JOHNSON MELISSA      CHASE     164     PINE BLUFF BLVD W    KINGSLAND GA    31548        Mar 1 2019   CT
                       CAMDEN     11839058   LYFORD    JOSEPH     IGNATIUS  402     BROOKLET CIR         SAINT MARY GA   31558        Jun 1 2019   NJ
                       CAMDEN     11241215   LYFORD    TIFFANY    MARIE     402     BROOKLET CIR         SAINT MARY GA   31558        Jun 1 2019   NJ
                       CAMDEN     10479009   MACFARLAN HEATHER    SUE       135     HUNTINGTON DR        KINGSLAND GA    31548        Jun 1 2017   NC
                       CARROLL    10121148   HERNANDEZ SARA       ISBELL    7112    W ISLEWAY CT         VILLA RICA GA   30180        Oct 1 2020   AL
                       BULLOCH    07166653   TANSEY    ASHLEY     DRYMAN    17931   GA HIGHWAYAPT 1109   STATESBOR GA    30458        May 1 2020   TX
                       CAMDEN     04315270   SIMMS     LAURY      LYNN      207     MUSKOGEE CT          SAINT MARY GA   31558-4251   Jun 1 2020   WA
                       CAMDEN     00036136   SIMPSON   DANIEL     WEBSTER 303       LAUREL LANDING BLVD KINGSLAND GA     31548        Jun 1 2020   VA
                       CAMDEN     00041718   SIMPSON   KIMBERLY   S         303     LAUREL LANDING BLVD KINGSLAND GA     31548        Jun 1 2020   VA
                       CAMDEN     12639398   SIMPSON   OLIVIA     ELISE     303     LAUREL LANDING BLVD KINGSLAND GA     31548        Jun 1 2020   VA
                       CLAYTON    06258211   SMITH     TORNETTA   CORINE    5689    GRANDE RIVER RD      COLLEGE PAGA    30349        Jul 1 2019   TX
                       CLARKE     12533827   FAYE      CHEIKH               355     RIVERBEND APT # 12   ATHENS     GA   30605        Aug 1 2018   MD
                       CLARKE     02319078   FELSON    NANCY      R         145     HENDERSON AVE        ATHENS     GA   30605-1034   Mar 1 2019   NY
                       CLAYTON    06869733   MINOR     LAURA      PAULETTE 345      STATEN ST            JONESBORO GA    30238        Sep 1 2020   NY




  Ex. 2 to Petition:
                       CHATHAM    04605166   CHISHOLM TASHAUNA    LYNETTE   1601    ELEANOR ST           SAVANNAH GA     31415        Aug 1 2019   NY




Braynard Declaration
                       CHATHAM    10924787   CHRETIEN ALAINNA     JANE      57      MISTY MARSH DR       SAVANNAH GA     31419        Jul 1 2017   AP
                       CHATHAM    05110385   CHRETIEN GREGORY     SCOTT     57      MISTY MARSH DR       SAVANNAH GA     31419-9872   Jul 1 2017   AP
                       CHATHAM    05105871   CHRETIEN KATHY       S         57      MISTY MARSH DR       SAVANNAH GA     31419        Jul 1 2017   AP
                       CLARKE     11028300   NALL      ZACHARY    DANIEL    155     INTERNATIO APT 201   ATHENS     GA   30605        Mar 1 2020   MA
                       CHATHAM    08399769   JOHNSTON APRIL       CHRISTINE 3223    CEDAR ST             SAVANNAH GA     31404        Mar 1 2019   FL
                       CHATHAM    10714571   MURPHY    PARRISH    ANNABELLE 421     E 53RD ST            SAVANNAH GA     31405        Jun 1 2020   CA
                       BARTOW     12496282   STEPHENS JOHN        MARSHALL 108      HERITAGE DR NW       ADAIRSVILLEGA   30103        May 1 2020   WV
                       COBB       10630885   MILLER    EVAN                 1935    RIPPLE CREEK CT SW   MARIETTA GA     30060        Jul 1 2018   IL
                       COBB       06930425   EVERHEART JULIA      CAROL     4159    HAYNES MILL CT NW    KENNESAW GA     30144-4206   Jul 1 2020   NC
                       COBB       07032574   EVERHEART WILLIAM    TRACY     1435    WILLIS LAKE DR NW    KENNESAW GA     30152        Sep 1 2020   NC
                       CHARLTON   00043962   MAINOR    ALINE      ELAINE    51      HUGH CREWS LN        FOLKSTON GA     31537-7246   Dec 1 2017   CO
                       CHATHAM    06942028   BALL      ALICE      ELIZABETH 303     E 60TH ST            SAVANNAH GA     31405        Jan 1 2020   TN
                       CHATHAM    08916349   BANKARD   TERESA     LYNN      249     SILVER BROOK CIR     POOLER     GA   31322        Sep 1 2020   FL
                       COBB       04460887   GOLDEN    MICHELE    MARIE     570     S KEELER WOODS DR N WMARIETTA GA     30064        Oct 1 2019   NY
                       COBB       10628711   GOLDEN    MITCHELL   THOMAS    570     S KEELER WOODS DR NWMARIETTA GA      30064        Oct 1 2019   NY
                       COBB       04460898   GOLDEN    PETER      GRAVES    570     S KEELER WOODS DR NWMARIETTA GA      30064-2028   Oct 1 2019   NY
                       CLAYTON    05406613   PLUNKETT WARNECIA    MICHELLE 573      VAUGHAN DR           HAMPTON GA      30228-5323   Aug 1 2020   SC
                       CLARKE     06304548   MAYO      DEBRA      JAN       27      BRAEBURN DR          ATHENS     GA   30601-1594   May 1 2020   FL
                       COBB       07413992   MCBRIDE   JEREMIAH   JERROD    111     DEARING CT           MABLETON GA     30126        Jul 1 2019   FL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 30 of 585




                       CHEROKEE   12580749   JORDAN    MARY       LOUISE    12730   HIGHWAY 92 APT 225   WOODSTOCKGA     30188        Oct 1 2020   FL




                                                                                           Page 87
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        Pl

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                     GA NCOA Out of State


                       CHEROKEE 04004401    MENDEL      MONIKA    EUGENIE    205     ALEXANDER CT          CANTON      GA   30114-8409   Feb 1 2020   MI
                       CHEROKEE 12083982    MENENDEZ VICTORIA     ALEJANDRA 708      CAPRI RDG             CANTON      GA   30114        Aug 1 2020   FL
                       CHEROKEE 11672525    MENOSKY TREY          MILES      200     PICADILLY PL          CANTON      GA   30114        Jan 1 2019   OR
                       CHEROKEE 11185265    SCHULZ      CLAIRE    GORDON     3432    FATE CONN RD          CANTON      GA   30114        Jun 1 2020   VA
                       CHEROKEE 03808045    SCHUYLER GLORIA       AUSTIN     206     COURTYARD DR          WOODSTOC KGA     30189-8238   Jun 1 2020   IL
                       CHEROKEE 08465267    SCHWARTZ JARED         PAUL      211     SESSIONS ST           WOODSTOCKGA      30188        May 1 2020   FL
                       COBB      03144293   BOWERS      LILY       ANN       4693    NORMAN DR NW          KENNESAW GA      30144-1331   Apr 1 2018   NC
                       COBB      03194022   BOWERS      ROBERT     HALE      1626    FLYWAY CT             MARIETTA GA      30068-1621   Sep 1 2020   SC
                       COBB      03193975   BOWERS      VALERIE    ANN       1626    FLYWAY CT             MARIETTA GA      30068-1621   Sep 1 2020   SC
                       COBB      05767818   BOWLING     LEDONNA    GRAY      4805    IVY RIDGE D 205       ATLANTA     GA   30339        Jul 1 2020   MA
                       COBB      04930338   BOWMAN      GAIL       JEANNINE 1411     RAVEN ROCK TRL NW     KENNESAW GA      30152-7696   Apr 1 2019   TX
                       BIBB      00518443   MONEY       LAURA      A         797     WIMBISH RD            MACON       GA   31210-4317   Sep 1 2020   PA
                       BIBB      07536922   MONEY       RACHEL     ELIZABETH 797     WIMBISH RD            MACON       GA   31210        Sep 1 2020   PA
                       COBB      07970622   KNOX        JAJUAN     TYRRELL   414     ABBEYGLEN WAY NW      KENNESAW GA      30144        Jun 1 2020   KY
                       CHEROKEE 07264498    HENSON      NANCY      LYNN      1351    HICKORY RD            CANTON      GA   30115        Mar 1 2020   TN
                       CHATHAM 05860861     RUTH        GAYLE      TODD      2415    E 40TH ST             SAVANNAH GA      31404        Aug 1 2018   FL
                       BARTOW    00491602   HILL        RANDY      ALLEN     12      S OAKS DR SE          CARTERSVIL GA    30121        Jan 1 2020   FL
                       CHATTAHOO 12619361   KLOEPPER ALEXANDER KILLIAN       503     RUNNING AVE           FORT BENNI GA    31905        Jul 1 2020   PA
                       CHATTAHOO 11449399   LISIUS      ADAM      CHARLES    6045    BAKER ST              FORT BENNI GA    31905        Jun 1 2019   HI
                       CHATTAHOO 11901515   LIVERMORE - JULIE     SKYE       407     LUMPKIN ST            FORT BENNI GA    31905        Aug 1 2019   TX
                       CHATTAHOO 12882918   MCARTHY GARY                     219     GARRETT ST            FORT BENNI GA    31905        Jan 1 2019   AL
                       CHATTAHOO 11842133   MCCARTHY CHARLIEAMONA            219     GARRETT ST            FORT BENNI GA    31905        Jan 1 2019   AL
                       CHATTAHOO 08805974   MEDARIS     WESLEY    BRIAN      8       NASH CT     A         FORT BENNI GA    31905        Oct 1 2020   NY
                       CARROLL   06867162   WILLIAMS    SHANON    AN         368     WHOOPING CREEK RD     CARROLLTO GA     30116        Oct 1 2020   NC
                       CARROLL   02175341   ROBERTS     JAMES     E          4685    W HIGHWAY 166         CARROLLTO GA     30117        Sep 1 2020   NC
                       CARROLL   02175567   ROBERTS     JAMES     EDWIN      4685    W HIGHWAY 166         CARROLLTO GA     30117        Sep 1 2020   NC
                       CHEROKEE 10123079    TAYLOR      RICARDO   MONTENEZ 238       HARMONY LAKE DR       CANTON      GA   30115        Dec 1 2019   TX




  Ex. 2 to Petition:
                       CAMDEN    00520316   MORGAN      EARL      E          395     FOXWOOD CIR           SAINT MAR Y GA   31558-3331   Jul 1 2020   OK




Braynard Declaration
                       CAMDEN    07980564   MORGAN      KATHRYN    FRAZIER   395     FOXWOOD CIR           SAINT MARY GA    31558-3331   Jul 1 2020   OK
                       CHEROKEE 05968358    DUNNINGTO SHEILA       S         4141    GOLD MILL RDG         CANTON      GA   30114-6529   Sep 1 2020   FL
                       COBB      10561339   CLEMENTS SHIMAR        TIARA     2204    PEACEDALE CT          MARIETTA GA      30064        Sep 1 2020   CA
                       COBB      10894752   FADER       ADRIANA              609     RIVERVIEW DR SE       MARIETTA GA      30067        Oct 1 2020   FL
                       COBB      12270593   FAIKES      MICHAEL    RANDALL   2603    CREST LANE DR SE      SMYRNA      GA   30080        Dec 1 2019   SC
                       CLAYTON   11466450   LOCKLIN     ANTOINETTE           11746   SARAH LOOP            HAMPTON GA       30228        Apr 1 2020   FL
                       CLAYTON   05409358   LOGAN       RACHEL     LORETHA   7731    TARA RD               JONESBORO GA     30236        Dec 1 2018   NC
                       CHATHAM 11466441     GRECO       KRIEG      MARSHALL 2        HAWKHORN CT           SAVANNAH GA      31407        Sep 1 2020   SC
                       BARTOW    07092140   FORD        JOHN       JAMES     13      PENNY CT              CARTERSVIL GA    30120        Apr 1 2020   NY
                       CLARKE    08833148   MCCURRY KATIE                    266     HIGHLAND PARK DR      ATHENS      GA   30605        Jul 1 2020   SC
                       CLARKE    04102828   MCCURRY TERI           LYNNE     1050    CLEVELAND RD          BOGART      GA   30622        Aug 1 2019   SC
                       COBB      08549033   BEGAY       LAMAR      JOHNSON 1814      HIGHLAND PARC PL SE   MARIETTA GA      30067        Oct 1 2020   MI
                       CHATHAM 06552330     SMITH       DANIEL     JAMES     31      TRANQUIL PL           POOLER      GA   31322-3627   Jun 1 2018   MD
                       CHATHAM 10053594     SMITH       DEMOND     JAMAR     142     BERWICK LAKES BLVD    POOLER      GA   31322        Nov 1 2017   VA
                       COBB      11341873   PITTMAN     ANEISHA    ANGELIC   3680    SOUTHWICK DR NW       KENNESAW GA      30144        Jun 1 2019   NJ
                       COBB      10652618   PITTS       ANDREA     LEE ZUCCAR4531    MADISON RIDGE PL NW   MARIETTA GA      30064        Aug 1 2019   AL
                       COBB      10820962   PITTS       ASHLEY    MARIE ZUCC 4531    MADISON RIDGE PL NW   MARIETTA GA      30064        Aug 1 2019   AL
                       CLAYTON   03910224   WALKER      ESTELLA   MAE        8886    RAVEN DR              JONESBORO GA     30238-4426   Oct 1 2020   MS
                       BARROW    07915640   REEVES      ADRIENNE DANIELLE    1318    LOOWIT FALLS WAY      BRASELTON GA     30517        Feb 1 2017   MO
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 31 of 585




                       BARROW    07915645   REEVES      TARL       BENJAMIN 1318     LOOWIT FALLS WAY      BRASELTON GA     30517        Feb 1 2017   MO




                                                                                           Page 88
                                                                                                                                                           ~
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                  GA NCOA Out of State


                       CHATHAM   10488819   WHITESIDE JAMES     ANDREW     406    E 38TH ST #APT - D   SAVANNAH GA      31401        Jul 1 2020   KY
                       BARTOW    08536023   PITSOS    COURTNEY ELIZABETH 11       CANYON TRL           CARTERSVI L GA   30121        Mar 1 2020   MS
                       BARTOW    08380407   PITSOS    STEVEN    MICHAEL    11     CANYON TRL           CARTERSVIL GA    30121        Mar 1 2020   MS
                       BARTOW    03492263   PLASKETT JUSTIN     CLEO       77     INDIAN HILLS DR      RYDAL       GA   30171        Jun 1 2020   AL
                       BARTOW    08472387   PLASKETT KIMBERLY JANAE        77     INDIAN HILLS DR      RYDAL       GA   30171-1677   Jun 1 2020   AL
                       BARTOW    08411529   POE       RACHEL    NICOLE     317    ROAD 2 SOUTH SW      CARTERSVIL GA    30120        Dec 1 2018   VA
                       COBB      08548367   MILES     SENYA     MARIE HISCO1881   FOX CHAPEL DR SE     SMYRNA      GA   30080-6383   May 1 2020   AL
                       COBB      03019111   MILHOLLIN JAMES     L          2864   DELLINGER DR         MARIETTA GA      30062-4708   Oct 1 2020   TN
                       COBB      03631507   MILHOLLIN MABLE     JEAN       2864   DELLINGER DR         MARIETTA GA      30062-4708   Oct 1 2020   TN
                       BARROW    11800064   HARDY     ELAINA               313    GOLDEN ROD LN        AUBURN      GA   30011        Feb 1 2020   MI
                       BARROW    06883081   HARRIS    IAN       JOSEPH     333    BLACKBERRY LN        AUBURN      GA   30011        Aug 1 2019   VA
                       CARROLL   01774536   ANTOINE   AARON     JAMES      506    IRIS WAY             VILLA RICA GA    30180-7388   Jul 1 2020   VA
                       CARROLL   06474481   ANTOINE   KIMBERLY LEEN        506    IRIS WAY             VILLA RICA GA    30180-7388   Jul 1 2020   VA
                       CARROLL   05999500   ARMSTRONGSTEVEN     PATRICK    204    STONEWOOD CT         TEMPLE      GA   30179        Sep 1 2020   IN
                       COBB      08680303   JOHNSON LISA        KAY        2005   LAKE PARK DH         SMYRNA      GA   30080        Aug 1 2020   AR
                       CHATHAM   11934108   BREEN COM TIMOTHY   RYAN       1004   TRAFFORD LN          SAVANNAH GA      31410        Mar 1 2019   AL
                       CAMDEN    07072462   TAYLOR    SARAH     ANN        510    S MAY ST             KINGSLAND GA     31548        Mar 1 2018   VA
                       CAMDEN    12518884   TELOW     MICHAEL   ALAN       4729   BAILEY MILL RD       WHITE OAK GA     31568        Mar 1 2020   ME
                       COBB      12720019   DATE      RISHABH              83     ERNEST W B 1227      MARIETTA GA      30066        Aug 1 2020   NJ
                       COBB      11300096   DAUGHTRY KIEONTE    LEONADRIS 2905    SOAPSTONE CT         POWDER SP GA     30127        Jun 1 2018   VA
                       COBB      10124407   BOUHAFS AMIR                   3122   HUDSON POND LN       MARIETTA GA      30062        Sep 1 2018   MA
                       CLAYTON   10053683   HYDARA    MUHAMADOUK           6455   GRANADA DR           FOREST PARGA     30297        Mar 1 2018   WI
                       CLAYTON   08297659   HYDARA    YAKUBAA              6455   GRANADA DR           FOREST PARGA     30297-3424   Mar 1 2018   WI
                       COBB      03838409   FRASER    JODI      KERNS      927    LEROSE CT NE         MARIETTA GA      30068-4232   May 1 2020   SC
                       COBB      05205314   FRAZIER   BARBARA   ANN        2985   CHRISTOPHERS CT      MARIETTA GA      30062        Feb 1 2020   AR
                       COBB      06947694   FRAZIER   LOUIS     BERNARD 1624      DEBBIE DR SW         MABLETON GA      30126        Jul 1 2020   TX
                       CHATHAM   01593840   HARDY     MARGARET O           12     DEER RUN             SAVANNAH GA      31411-1373   Mar 1 2020   CO




  Ex. 2 to Petition:
                       CHATHAM   10041137   HARKLESS THOMAS     O'NEIL     920    MOHAWK ST APT 9C     SAVANNAH GA      31419        Jul 1 2020   SC




Braynard Declaration
                       CHATHAM   04749244   GUYTON    APRIL     MCGEHEE 1401      BRIDGEWATER DR       SAVANNAH GA      31419        Nov 1 2016   AE
                       CHATHAM   01588182   HAAS      HESTER    ANN        42     SHIPWATCH RD         SAVANNAH GA      31410-2949   Mar 1 2020   VA
                       CHATHAM   00040522   HABERMAN STEPHANIE ELIZABETH 10       MARSH HARBOR CV      SAVANNAH GA      31410        Sep 1 2020   FL
                       CHATHAM   11188145   HACKER    KIARA     SHANICE    27     HASTY POINT RD       PORT WENTW  GA   31407        Mar 1 2020   VA
                       CHATHAM   12458213   HADWIN    GARTH     RYAN       1508   E 48TH ST            SAVANNAH GA      31404        Jul 1 2020   WI
                       CARROLL   05389916   PEPPERS   JEFFERY   ALLEN      93     HIDDEN BRANCHES DR   CARROLLTO GA     30116        Oct 1 2020   TN
                       CARROLL   06142775   PEPPERS   JENNIFER LYNN        93     HIDDEN BRANCHES DR   CARROLLTO GA     30116        Oct 1 2020   TN
                       CARROLL   12622551   PEPPERS   MICHAELA LYNN        93     HIDDEN BRANCHES DR   CARROLLTO GA     30116        Oct 1 2020   TN
                       COBB      08822001   ADAMS     EBONY     LAQUISHA 1805     ROSWELL RD13C        MARIETTA GA      30062        Dec 1 2019   OH
                       CATOOSA   06589124   GASS      STEVEN    DALE       1425   CLEARBROOK CT        FORT OGLETGA     30742        Mar 1 2018   AL
                       COBB      05166116   HICKS     CHARLES   WALTER     6175   INDIAN WOOD CIR SE   MABLETON GA      30126        Feb 1 2020   AP
                       CLARKE    10995555   RAMSEY    EMILY     FERREL     329    DEARING ST APT 22A   ATHENS      GA   30605        Jan 1 2020   TN
                       BERRIEN   00583027   WASHINGTO WILLIE    JAMES      694    TURNER CHURCH RD     ENIGMA      GA   31749        Oct 1 2019   LA
                       CLAYTON   08853623   JOSIAH    JALIYAH   BRENDA     1803   CHASE VILLAGE DR     JONESBOR O GA    30236        Sep 1 2018   WA
                       CHATHAM   10749768   NORPHLEET DOMINIQUE NICOLE     8      TIMBER CREST CT      SAVANNAH GA      31407        Apr 1 2018   MD
                       CHATHAM   04313792   NUNLEY    ELIZABETH C          10     WYCKFIELD CT         SAVANNAH GA      31410-3916   Oct 1 2020   VA
                       CHATHAM   10628075   NUSBAUM CHRISTOPHER            3      FALL LAKE WAY        SAVANNAH GA      31407        Oct 1 2020   CA
                       CLAYTON   01906280   WESLEY    ANDREA    RAQUEL     1784   GLEN VIEW WAY        HAMPTON GA       30228-6365   May 1 2018   VA
                       BIBB      03469114   LEE       JUSTINE   HON        1900   WESLEYAN DAPT 2105   MACON       GA   31210        May 1 2019   FL
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 32 of 585




                       BIBB      04707209   LEEK      CHARITA   ARLECIA    201    ASHTON CT            MACON       GA   31220        Nov 1 2019   AL




                                                                                        Page 89
                                                                                                                                                       E
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                    GA NCOA Out of State


                       CHATHAM    10571672   ZANFARDINOJOHN                 1407    ADDISON PL             POOLER      GA   31322        Jul 1 2019        AZ
                       CHATHAM    11927879   SUTOR     JEREMY     JOEL      18      ANDERSON CT            TYBEE ISLA NGA   31328        Aug 1 2020        IL
                       COBB       10816673   MILLS     DERECK     SCOTT     2660    POST SPRINGS CT NE     MARIETTA GA      30062        Jun 1 2020        OH
                       CARROLL    11734771   BELLIVEAU KATELYNN   ALEXANDRA 113     DANNY DR APT F         CARROLLTO GA     30117        Mar 1 2020        VA
                       CHATHAM    11601997   SCHULZE   JESSICA    LYNN      25      FREEDOM AVE            SAVANNAH GA      31405        Sep 1 2019        VA
                       CHATHAM    10018629   SCHULZE   NEAL       PATRICK   11400   WHITE BLUF APT 159     SAVANNAH GA      31419        Mar 1 2020        OR
                       CHATHAM    11522592   SCHUMACHECLAIRE      ELIZABETH 411     E PARK AVE             SAVANNAH GA      31401        Nov 1 2018        WA
                       CHATHAM    12331692   SCHURING CRAIG       ANTHONY 303       W TAYLOR S APT A       SAVANNAH GA      31401        Sep 1 2020        SC
                       BURKE      07814441   SNIPES    KAREN      MAXINE    959     FOUR POINTS RD W       KEYSVILLE GA     30816-4503   Sep 1 2020        SC
                       BURKE      01443653   SNIPES    ROGER      D         959     FOUR POINTS RD W       KEYSVILLE GA     30816-4503   Apr 1 2019        SC
                       BURKE      12516568   STEMBRIDGEIAN        WESLEY    430     PINE ST                WAYNESBO RGA     30830        Sep 1 2018        AE
                       CATOOSA    04829983   WOODY     FLOYD      LABRON    107     FRANKLIN CIR           FORT OGLETGA     30742        Sep 1 2020        TN
                       COBB       10754131   FOWLER    BRUCE      HAYES     4933    PAYSON WAY SE          ATLANTA     GA   30339        Nov 1 2018        CA
                       CHATHAM    07840630   FORD      EFFIE      ANTOINETTE126     ARBOR VILLAGE DR       POOLER      GA   31322-5011   Dec 1 2018        VA
                       CHATHAM    01568791   FORKNER SAMUEL       L         10      FLAGSHIP CT            SAVANNAH GA      31410        Mar 1 2020        FL
                       CHATHAM    04871219   FORREST   CAROL      LYNN      136     CROSS CREEK DR         POOLER      GA   31322-9310   Nov 1 2017        NC
                       CHATHAM    04907576   FORREST   CHARLES    WILFORD   136     CROSS CREEK DR         POOLER      GA   31322-9310   Nov 1 2017        NC
                       COBB       12200127   FUJIMOTO DERICK      MASASHI   1314    BENBROOKE LN NW        ACWORTH GA       30101        Jul 1 2020        LA
                       COBB       05100675   FULGINITI SUSAN      KAY       1794    CIMARRON CT SE         SMYRNA      GA   30080-4511   Oct 1 2020        SC
                       CATOOSA    10239847   HARRIS    CHADRICK   LEE       52      MCKINLEY LN            RINGGOLD GA      30736        Mar 1 2017        TN
                       CATOOSA    10239852   HARRIS    MARGARET   ASHTON    52      MCKINLEY LN            RINGGOLD GA      30736        Mar 1 2017        TN
                       CHEROKEE   10858567   RIVERA    HECTOR     HIRAM     233     COLEMANS BLUFF DR      WOODSTOCKGA      30188        Jan 1 2017        LA
                       CHEROKEE   10476370   RIVERA    JASMINE    ROSE      1345    TOWNE LAKEAPT 14-103   WOODSTOCKGA      30189        Oct 1 2020        FL
                       CHATHAM    12575271   TRIPP     DAVID                16      SUGAR CANE DR          SAVANNAH GA      31419        Jul 1 2020        CA
                       CAMDEN     07980317   WASHINGTO DARLENE    PATRICIA  121     ROYAL CIR              KINGSLAND GA     31548        Feb 1 2019        FL
                       CAMDEN     11738673   WEBER     SARA       BETH      202     CREEKWOOD DR           KINGSLAND GA     31548        Jul 1 2020        NC
                       CAMDEN     00518960   WEIS      DAVID      O         226     W PEACH AVE            KINGSLAND GA     31548-4222   Dec 1 2019        TX




  Ex. 2 to Petition:
                       CAMDEN     00525187   WEIS      JACKIE     L         226     W PEACH AVE            KINGSLAND GA     31548-4208   Dec 1 2019        TX




Braynard Declaration
                       CAMDEN     12028961   WELTON    VANESSA    LEE       102     HYDRANGEA RD           KINGSLAND GA     31548        Jan 1 2020        SC
                       CLARKE     08067876   PODOLSKY SUSAN       BYRNES    170     COHEN ST               ATHENS      GA   30601        Aug 1 2020        NJ
                       COBB       10887954   EMMERT    JAMES      SCOTT     2528    COUNTRY LA7L           POWDER SP GA     30127        Oct 1 2020        ME
                       COBB       06289770   ENCISCO   SARA       ELAINE    3383    BROOKHILL CIR          MARIETTA GA      30062        Jun 1 2018        MD
                       CARROLL    08480360   HOOD      PHOEBE     IRENE     209     E WILSON STAPT 39      VILLA RICA GA    30180        May 1 2020        CA
                       CLAYTON    06326954   SHARMA    SUCHETA    C         8541    SHOREVIEW CT           JONESBOR O GA    30236        Aug 1 2019        AE
                       CLAYTON    10689637   DUNCAN    BRENDA     JEAN      605     CLARIDGE PARK DR       MORROW      GA   30260        Sep 1 2019        NJ
                       COBB       11305886   MAGEE     AUGUST     JOHN      5816    RUTLAND LN             POWDER SP GA     30127        Jun 1 2020        IA
                       COBB       04615942   MCDONALD DAVID       ARTHUR    3935    MILL CREEK RD NW       KENNESAW GA      30152-2342   Jun 1 2018        OR
                       COBB       05241639   RICKS     EMMA       DELL      2100    ELLISON LAK1014        KENNESAW GA      30152        May 1 2020        AL
                       COBB       06727131   RICKS     SHAKEA     LYNQUANET 2470    PARK AVE               AUSTELL     GA   30106        Jan 1 2018        NC
                       COBB       10819823   HAIRSTON TIMIA       JENINE    105     CREST LANE DR SE       SMYRNA      GA   30080        Jul 1 2020        MI
                       COBB       07925774   HAITH     TAWANA     MICHELLE 3355     GEORGE BU 603          KENNESAW GA      30144        Jan 1 2020        NC
                       COLUMBIA   11497346   LEMON     JANELLI    MARIE     425     SEBASTIAN DR           GROVETOW NGA     30813        Oct 1 2020        AP
                       COBB       08770361   NORTON    TIFFANI    AMBER     429     LANDERS DR SW          MABLETON GA      30126-2333   Oct 1 2020        IN
                       COBB       12253928   NORVILLE RYAN        FREDRICK 1675     ROSWELL RD1338         MARIETTA GA      30062        Jun 1 2019        MD
                       COBB       08687608   MCNAIR    MONIQUE    DONTE'    6608    COVENTRY PT            AUSTELL     GA   30168        Mar 1 2020        NC
                       COBB       12139434   MCDERMOTTMADISON     CARTER    3277    ARTESSA LN NE          ROSWELL GA       30075        Aug 1 2020        MT
                       COBB       08931842   MOORER    PADEITRA   DESHAY    1650    ANDERSON M2305         AUSTELL     GA   30106        Sep 1 2020        TX
                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 33 of 585




                       COBB       11035878   MORALES LAURA        MAE       5821    WILLIAM VERNON DR      POWDER SP GA     30127        Feb 1 2019        CA




                                                                                           Page 90
                                                                                                                                                      ra


                                                                                                                                                I
                                                                                                                                                  -i
                                                                                                                                                                ~
                                                                                                                                                                I!
                                                                                                                                                                It
                                                                                                                                                  -
                                                                                GA NCOA Out of State


                       COBB     10300855   SZWELNIS JOHN       JOSEPH    2010   ROSWELL R D25A6       MARIETTA GA      30068        Oct 1 2020   TX
                       COBB     03031926   SWIFT     GUY                 511    WINDGROVE RD SE       MARIETTA GA      30067-5659   Jun 1 2020   VA
                       COBB     10181007   NYGAARD KRISTIN     ERIKA     699    SAN FERNANDO DR SE SMYRNA         GA   30080        May 1 2020   CA
                       COBB     10731372   PUGH      GESSIQUA SAMBREELLA750     FRANKLIN RD25C        MARIETTA GA      30067        Apr 1 2019   MD
                       COBB     08361088   STROUD    DANYELLE MICHELLE 2695     ELMHURST CT NW        KENNESAW GA      30152        Sep 1 2020   AL
                       COLUMBIA 12004931   MCCRAW    DAWN      RENEE     7008   HAWTHORN WAY          GROVETOW NGA     30813        Nov 1 2019   TN
                       COBB     03625909   OLIVER    CHRISTINA MARIE     3651   SILVER LEAF LN SW     MARIETTA GA      30008-5889   Jul 1 2020   IN
                       COLUMBIA 10383314   LAMB      ERIC      JAMES     830    ERIKA LN              GROVETOWNGA      30813        Mar 1 2017   NJ
                       COLUMBIA 02268071   LANDS     BEVERLY   BROWN     1120   DODGE LN APT 10       GROVETOWNGA      30813        Aug 1 2019   SC
                       COLUMBIA 02289750   LANE      GEORGE    FRANK     4679   WALNUT HILL DR        EVANS       GA   30809        Jul 1 2018   VA
                       COLUMBIA 05051742   LANE      JOSEPH    BURTON    150    W LYNNE DR            MARTINEZ GA      30907        Apr 1 2020   TX
                       COLUMBIA 02289751   LANE      LAURIE    COOPER    4679   WALNUT HILL DR        EVANS       GA   30809-5821   Jul 1 2018   VA
                       COBB     03393061   PRUIETT   PAMELA    ANN       562    MAYJO CT SE           MARIETTA GA      30067        Aug 1 2020   FL
                       COBB     06640982   PRUNKA    JEANNE    L         4747   SHALLOW RIDGE RD NE KENNESAW GA        30144-5304   Jul 1 2020   NY
                       COBB     07620679   REID      SHANTE    AISHA     2050   AUSTELL RD S11        MARIETTA GA      30008        May 1 2020   NC
                       COBB     10175577   REILLY    CAROLINE VIRGINIA   2250   LORING OAK PL NW      MARIETTA GA      30064        Oct 1 2020   CA
                       COBB     03177193   SWANSON GERRI       LYNN      2683   VININGS CENTRAL DR SE ATLANTA     GA   30339        Feb 1 2018   TN
                       COBB     06599141   SWARN     BRYAN     MARCUS    2188   DRESDEN GRN NW        KENNESAW GA      30144-1282   Aug 1 2018   CO
                       COBB     07749344   SWARN     NICOLE    JANELL    2188   DRESDEN GRN NW        KENNESAW GA      30144        Aug 1 2018   CO
                       COBB     08956458   SCOTT     WINTER    KATHRYN   925    OLD FARM WALK         MARIETTA GA      30066        Jul 1 2019   AR
                       COBB     11962711   PATTERSON ETAN      S         3350   SLATE DR              AUSTELL     GA   30106        Mar 1 2020   MA
                       COBB     11603449   CORTES    FELIX     ROMAN     1865   HAZELWOOD DR SE       MARIETTA GA      30067        Oct 1 2020   TN
                       COBB     10184966   KRIDER    SHEREE    NICOLE    2151   CUMBERLAN 1236        ATLANTA     GA   30339        Feb 1 2020   NC
                       CHEROKEE 03930382   COLBY     DAVID     ANTHONY 123      HIGHLANDS DR          WOODSTOCKGA      30188-6051   Sep 1 2020   NC
                       CHEROKEE 08934412   COLEMAN BRIAN       DAVIS     551    W OAKS DR             WOODSTOCKGA      30188        May 1 2018   MS
                       BACON    11491577   DELLAR    LOIS      ANN       249    PINEVIEW RD           ALMA        GA   31510        Sep 1 2020   FL
                       CAMDEN   10722285   MCCONNELL CASEY     LYNN      203    PINEDALE DR           SAINT MAR Y GA   31558        Jul 1 2017   FL




  Ex. 2 to Petition:
                       CAMDEN   06318101   MCCOY     JAMES     ROBERT    517    LAKE JORDAN BLVD W    KINGSLAND GA     31548        Jun 1 2020   FL




Braynard Declaration
                       CAMDEN   11318767   MCGARY    SAMANTHA TAYLOR     316    SONCEL DR             KINGSLAND GA     31548        May 1 2020   IN
                       CAMDEN   12367145   MCLEOD    CHASE     BAKER     158    HUNTINGTON DR         KINGSLAND GA     31548        Aug 1 2020   FL
                       CAMDEN   12367147   MCLEOD    SHANNON EILEEN      158    HUNTINGTON DR         KINGSLAND GA     31548        Aug 1 2020   FL
                       CHATHAM 10083620    LOVE      HAMISH    DELANO    13     DOE TAIL CT           SAVANNAH GA      31406        Oct 1 2020   SC
                       CHATHAM 07465204    LOVE      MATTHEW YEOMAN      5      PORT ROYAL DR         SAVANNAH GA      31410        Jul 1 2017   NC
                       COBB     04055143   BARLOW    WILLIAM   FRANK     212    CREEL CHASE NW        KENNESAW GA      30144        Mar 1 2020   FL
                       COBB     08886342   MARSH     COURTNEY RENEE      2511   N LINCOLN TRACE AVE SESMYRNA      GA   30080        Dec 1 2016   IL
                       BARROW   05522371   KILGORE   LISA      JANE      925    DOWNING DR            BETHLEHEM GA     30620-2053   Mar 1 2018   VA
                       COBB     04543129   CASEY     MICHAEL   K         4570   CHATSWORTH OVERLOO ROSWELL GA          30075        Jun 1 2020   TX
                       CHATHAM 01593392    TENENBAUM BERT      M         140    MODENA ISLAND DR      SAVANNAH GA      31411-1008   Jul 1 2020   NM
                       CHATHAM 06215626    TENENBAUM JONATHAN BLAKE      140    MODENA ISLAND DR      SAVANNAH GA      31411-1008   Jul 1 2020   NM
                       CHATHAM 01593393    TENENBAUM NANCY     FAYE      140    MODENA ISLAND DR      SAVANNAH GA      31411-1008   Jul 1 2020   NM
                       CHATHAM 11611141    TERRAGO ASHLEY      NICOLE    2106   WALDEN PARK DR        SAVANNAH GA      31410        Aug 1 2020   LA
                       CAMDEN   12255600   GARIBALDI KYA       MYSTYK    402    BROOKLET CIR          SAINT MARY GA    31558        May 1 2020   NJ
                       CAMDEN   10764571   GASKIN    SARAH     ELIZABETH 100    TEMPLE TER            WOODBINE GA      31569        Apr 1 2020   MI
                       CHATTOOGA04001792   PERRY     BRENDA    MERCHANT 500     OAK HILL ALPINE RD    SUMMERVIL LGA    30747-5520   Jun 1 2019   VA
                       CHATHAM 11462328    ROGERS    DONALD    STEPHEN   42     OLD MILL RD           PORT WENTW  GA   31407        Dec 1 2018   FL
                       CLAYTON  05594388   MCCHRISTO GWENDOLYNFRANCES    3501   POPLAR POINTE DR      COLLEGE PAGA     30349        Oct 1 2020   IL
                       CHATHAM 01539114    HODGES    CALVIN    L         1      RAMSGATE RD           SAVANNAH GA      31419        Jul 1 2020   AL
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 34 of 585




                       CHATHAM 01539116    HODGES    FAYE      KESSLER   1      RAMSGATE RD           SAVANNAH GA      31419        Jul 1 2020   AL




                                                                                       Page 91
                                                                                                                                                      ~
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                     GA NCOA Out of State


                       CHEROKEE 11857199    LACROIX    ERICA       ELISABETH 1421    SILVER FOX RUN        WOODSTOC KGA     30188        Oct 1 2020   ME
                       CHATHAM 11352940     BRUST      ALLISON     SD         505    WHEELER ST            SAVANNAH GA      31405        Jun 1 2020   SC
                       CHATHAM 10347577     BRUST      JUSTIN      IAN        505    WHEELER ST            SAVANNAH GA      31405        Jun 1 2020   SC
                       CLAYTON   00352669   FROST      NICOLE      STEWART 246       SHENANDOAH DR         RIVERDALE GA     30274        Jan 1 2019   TN
                       CARROLL   07810564   LANDMAN EMMA           LEE WEBB G 627    LONGVIEW SAPT 2       CARROLLTO GA     30117        Dec 1 2018   NC
                       CARROLL   02158873   BYRD       JAMES       LEWIS      5      HILLVIEW DR           CARROLLTO GA     30116-8646   Sep 1 2020   FL
                       CLAY      05963833   STOKES     MICHELLE    WATSON     754    DAYS AVE              MORRIS      GA   39867-3125   Jul 1 2020   AL
                       BALDWIN   08727663   SINGLETON MICHAEL      JUSTIN     265    WILL PL NW            MILLEDGEVI LGA   31061        Apr 1 2020   SC
                       COBB      10889536   HEDRICK    SHANNON     NICOLE     2002   GREYFIELD DR NW       KENNESAW GA      30152        Mar 1 2019   HI
                       COBB      04828643   FLESH      ANNE        BRISTOL    4949   COLCHESTER CT SE      ATLANTA     GA   30339        Nov 1 2018   SC
                       CHEROKEE 10455176    SMITH      ELIZABETH   DARNELL    295    LINGEFELT LN          CANTON      GA   30115        May 1 2020   SC
                       CLARKE    10575216   MAZZIO     ANTHONY     ALEXANDER 320     AUGUSTA AVE           ATHENS      GA   30601        Jun 1 2019   NY
                       CLARKE    01076125   MC CULLERSCYNTHIA      ANN        860    MITCHELL B RAPT 5     ATHENS      GA   30606-6461   Sep 1 2019   WV
                       CARROLL   10225441   LOYD       LAUREN      ELISABETH 164     HARLAN TRCE           VILLA RICA GA    30180        Jun 1 2020   FL
                       CARROLL   05870409   PHILLIPS   LINDA       MCCLURE 1144      MAGNOLIA DR           VILLA RICA GA    30180-3960   Sep 1 2020   AL
                       CARROLL   02159200   PHILLIPS   PAUL        LOUIS      1144   MAGNOLIA DR           VILLA RICA GA    30180        Sep 1 2020   AL
                       BEN HILL  05809349   STURKEY    MARY        ELLEN      342    LOWER REBECCA RD      FITZGERALD GA    31750-8100   Feb 1 2019   OH
                       CAMDEN    11718696   HAYWOOD TAJAH          MICHELLE AN354    OAKRIDGE RD           SAINT MARY GA    31558        Jul 1 2019   TX
                       COBB      10375145   GEE        TRISTIAN    DERRON     5057   CRIDER CREEK DR       POWDER SP GA     30127        Jun 1 2020   NV
                       CLARKE    10375234   PRIEST     KELLAND     CHRISTOPHE2160    S MILLEDGE UNIT 1     ATHENS      GA   30605        Jul 1 2020   TN
                       BROOKS    08939158   SHIERLING KELLIE       BOLENA     230    TRAIL OF HAWK RD      QUITMAN     GA   31643        Apr 1 2019   FL
                       CLARKE    10690254   CALDWELL LAUREN        TAYLOR     139    SAINT ANDREWS CT      ATHENS      GA   30605        Aug 1 2020   OH
                       CLARKE    10047449   KAHN       KATELIN     ROSE       200    CONRAD DR             ATHENS      GA   30601        Jul 1 2020   RI
                       CLARKE    12450256   KAIRAB     HALEY       KAMLA      314    BARNETT SHUNIT 302    ATHENS      GA   30605        May 1 2020   FL
                       CLAYTON   03561863   ANDERSON DEMETRIS      LORRAINE 7571     LYLE DR               RIVERDALE GA     30296-1537   Jun 1 2020   VA
                       CLAYTON   12319650   THURMON TROY           LARRELL    7166   GREYSTONE DR          RIVERDALE GA     30296        Apr 1 2020   VA
                       BIBB      12145583   NORWOOD GALEN          SCOTT      138    BENTWOOD CIR          MACON       GA   31210        Sep 1 2020   SC




  Ex. 2 to Petition:
                       BIBB      12191443   NORWOOD LORI           ANGELA     138    BENTWOOD CIR          MACON       GA   31210        Sep 1 2020   SC




Braynard Declaration
                       CHATHAM 06931703     STEGE      BILLIE      CLAIR      28     HARVEST MOON DR       SAVANNAH GA      31419        Oct 1 2020   SC
                       CHATHAM 05140247     STENZEL    CHAD        DEAN       31     LYNN AVE              GARDEN CIT GA    31408        May 1 2019   VA
                       CHATHAM 03773952     STENZEL    TASHA       W          31     LYNN AVE              GARDEN CIT GA    31408-1319   May 1 2019   VA
                       COBB      12205111   CHAPPEL-COJILYIAN      TARESE     3375   SPRING HILL 345       SMYRNA      GA   30080        May 1 2019   VA
                       CHEROKEE 00477183    KAIB       LAURIE      S          4003   POND VIEW CT          ROSWELL GA       30075-1517   Sep 1 2020   MT
                       BULLOCH   05138298   GALLETTA JASON         DANIEL     118    WOODLAWN DR           STATESBOR GA     30458        Jun 1 2020   VA
                       BULLOCH   11100421   GAPAC      MELODIE     AMBRE      4012   DENTON LOOP           STATESBOR GA     30461        Jun 1 2020   NC
                       CARROLL   08086717   JOHNSON EMMANUEL       TERANCE    105    FOLDS RD              CARROLLTO GA     30116-6160   Jun 1 2017   TN
                       CANDLER   11916683   FITCH      BRITTANY    ANN        2029   MEMPHIS RD            METTER      GA   30439        Mar 1 2019   FL
                       CHATTAHOO 12053555   CLARKE     OMAR        PHILLIP    509    HARTSOCK LAPT # B     FORT BENNI GA    31905        Feb 1 2019   KY
                       CHATHAM 10761138     TAGLIARENI CAITLIN     MCCULLOUG100      LAKE SHORE BLVD       PORT WENTW  GA   31407        Nov 1 2019   CO
                       CHATHAM 10662543     TAGLIARENI KEVIN       PAUL       100    LAKE SHORE BLVD       PORT WENTW  GA   31407        Nov 1 2019   CO
                       CHATHAM 10578324     TAIT       ANNA        MARIA      934    TRAFFORD LN           SAVANNAH GA      31410        Oct 1 2020   KY
                       CHEROKEE 08111288    COOPER     RACHEL      ELIZABETH 313     ALCOVY WAY            WOODSTOCKGA      30188        Dec 1 2019   DC
                       CLAYTON   12063516   WILLIAMSON MAKESHA                4753   WEST DR               FOREST PA RGA    30297        Feb 1 2020   NY
                       BALDWIN   12448383   WELLS      CHAD        MICHAEL    5163   COBBLESTONE PARK DR   MILLEDGEVILGA    31061        May 1 2020   NC
                       COBB      11723449   BERRYMAN AYRIELLE      SIERRAH    1766   ORANGE GROVE PL       AUSTELL     GA   30106        Aug 1 2018   PA
                       CHATHAM 11347895     FISHER     ANNA        MARIE      47     GANNAM AVE            SAVANNAH GA      31405        May 1 2020   AL
                       CHATHAM 12875801     FITE       SETH                   217    W 40TH ST             SAVANNAH GA      31401        Nov 1 2019   OH
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 35 of 585




                       CHATHAM 12875995     FITZGERALD MICHAEL     VINCENT    610    E 52ND ST             SAVANNAH GA      31405        Jun 1 2020   NJ




                                                                                           Page 92
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           Ii

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                    GA NCOA Out of State


                       CHATHAM    12875980   FITZGERALD PAMELA     MARIE     610    E 52ND ST            SAVANNAH GA     31405        Jun 1 2020   NJ
                       CHEROKEE   06344629   CHERRY      JASON               164    CORNERSTONE CIR      WOODSTOCKGA     30188        Sep 1 2020   MS
                       CHEROKEE   10101693   CHERRY      SUNNY LYNNVANLANDING164    CORNERSTONE CIR      WOODSTOCKGA     30188        Sep 1 2020   MS
                       CHEROKEE   08857050   CHESNUT     BROOKE    CAROLINE 118     APPLE VALLEY DR      WOODSTOCKGA     30188        Aug 1 2020   SC
                       CHEROKEE   08009151   CHESNUT     ERIK      THOMAS    118    APPLE VALLEY DR      WOODSTOCKGA     30188        Aug 1 2020   SC
                       CHEROKEE   11684559   CHILDREE REGAN        LYNN      255    OLD TASSEL CT        WOODSTOCKGA     30189        Apr 1 2020   SC
                       CARROLL    07399189   GARCIA      ARTHUR              2439   S HIGHWAY 27         CARROLLTO GA    30117-8907   Jun 1 2020   FL
                       CARROLL    07399319   GARCIA      LINDA               2439   S HIGHWAY 27         CARROLLTO GA    30117-8907   Jun 1 2020   FL
                       CARROLL    11530861   GARNER      MADISON   OLIVIA    200    SOMERSET PAPT A3     CARROLLTO GA    30116        Jan 1 2019   AL
                       COBB       02679104   GREAR       TERESA              2709   WAYMAR DR SW         MARIETTA GA     30008        Jul 1 2017   AP
                       BRANTLEY   10378271   LINGERFELT ASHLEY     RENEE     1378   HONDO RD             NAHUNTA    GA   31553        Jun 1 2018   NJ
                       BRANTLEY   10306985   LOWTHER BETHANY       ELIZA     804    ARCHIE LN            NAHUNTA   GA    31553        Oct 1 2020   FL
                       CARROLL    06902190   BRYANT      SHANNON DUFRENE     204    STAPLES DAIRY RD     CARROLLTO GA    30116        Sep 1 2020   FL
                       BRYAN      12019644   KENNEDY HAYLEE        LAUNA     185    DOVE DRAKE DR        RICHMOND HGA    31324        Jul 1 2019   LA
                       BRYAN      11117695   KENNEDY JESSICA       OHL       185    DOVE DRAKE DR        RICHMOND HGA    31324        Jul 1 2019   LA
                       CLAYTON    10855782   KEBE        ASHLEY    JANEL     627    HANNOVER CIR         STOCKBRIDGGA    30281        Aug 1 2020   MD
                       CLAYTON    03580669   HILL        ANGELA    RENE      1910   MAGNOLIA CIR         JONESBORO GA    30236        Aug 1 2020   FL
                       CHATHAM    11577877   LEIBNITZ-AR ELOISE    RUTH      716    E HENRY ST           SAVANNAH GA     31401        Jun 1 2020   MN
                       CHATHAM    10797894   LEIV        MATTHEW STERLING 126       ENDICOTT DR          SAVANNAH GA     31419        Oct 1 2018   NY
                       CHATHAM    10867614   LEMIEUX     DEREK     ROBERT    628    E 36TH ST            SAVANNAH GA     31401        Oct 1 2020   NC
                       CAMDEN     08483940   WILLIAMS    JACOB     WALTER    852    OLD RED BLUFF RD     WHITE OAK GA    31568        Nov 1 2019   SC
                       CHATHAM    12277568   CARMONA JESSE         MAX       510    E 63RD ST APT-A      SAVANNAH GA     31405        Sep 1 2020   CA
                       CHATHAM    05728543   CARPENTER MATTHEW GRANT         5      GABLES CT            POOLER     GA   31322        May 1 2018   AL
                       CHATHAM    11008919   CARR        HALLIE    MILLETT   14     ALE HOUSE RETREAT    SAVANNAH GA     31411        Sep 1 2020   NC
                       CHATHAM    11227273   CARR        JACK      LAWRENCE 14      ALE HOUSE RETREAT    SAVANNAH GA     31411        Sep 1 2020   NC
                       CHATHAM    12164779   CARR        ROBERT    TULLY     225    W 41ST ST APT A      SAVANNAH GA     31401        Mar 1 2020   ME
                       BULLOCH    04841688   GRIFFIS     JEREMY    RYAN      655    DAVIS RD             NEVILS    GA    31321-3291   Jan 1 2019   OK




  Ex. 2 to Petition:
                       BULLOCH    06553563   GRINGER     ESTHER              510    E MAIN ST APT 18B    STATESBOR GA    30458        Aug 1 2019   SC




Braynard Declaration
                       BULLOCH    10825511   GROHN       REBEKAH             206    BONIELANE UNIT # 109 STATESBOR GA    30458        Jun 1 2020   TX
                       CHATHAM    08220097   PARTHASAR VANAJA                113    TAHOE DR             POOLER     GA   31322-4101   Aug 1 2020   SC
                       CHATHAM    11107596   PATE        LEE       SCOTT     166    JUNCO WAY            SAVANNAH GA     31419        Sep 1 2017   FL
                       COBB       10483990   LEBOEUF     ALIYAH    NOELLE    755    HEYFORD VW           AUSTELL   GA    30106        Jun 1 2020   AL
                       CHEROKEE   07357673   HOLDING     DAVID     HAYNES    969    ROPER RD             CANTON    GA    30115        Oct 1 2020   UT
                       CHEROKEE   11944487   HOLLAND-EVMALINDA     LEONA     701    DOWNSBY L N113       WOODSTOCKGA     30189        Oct 1 2019   UT
                       CHATHAM    07197785   HESS        MISTY     DOUCET    629    E 50TH ST            SAVANNAH GA     31405        Sep 1 2020   NE
                       CHATHAM    01592781   HESSEL      ROLAND    GLENN     95     SKIDAWAY ISUNIT 54   SAVANNAH GA     31411        Aug 1 2018   CA
                       CHATHAM    10867400   BEERS       AARON     LOZANO    109    COURTLAND DR         SAVANNAH GA     31419        Nov 1 2019   PA
                       CHATHAM    11480052   BEHNKE      MELISSA   ROCKETT   19     MIDDLETON RD         SAVANNAH GA     31411        Jun 1 2020   CT
                       BIBB       03491917   HADAWAY BRANDIAN E              103    NORTHLAKE DR         LIZELLA    GA   31052        Dec 1 2018   CO
                       BIBB       00187622   HADAWAY JOEL                    103    NORTHLAKE DR         LIZELLA    GA   31052        Mar 1 2019   AL
                       BIBB       00182436   HAGUE       GARY      JAMES     119    CLARKSVILLE CT       MACON      GA   31210        Sep 1 2020   OH
                       COBB       10605388   BARBER      MADISON   LEIGH     1901   BRIGHTLEAF WAY       MARIETTA GA     30060        May 1 2020   AK
                       COBB       06076199   JOHNSON GWENDOLYNLOUD           3840   JILES RD NW219       KENNESAW GA     30144        Aug 1 2020   CA
                       COBB       10527605   HOLLOWAY JEAN         FRANCES   209    GOLDEN BANNER AVE SE MARIETTA GA     30060        Aug 1 2020   MN
                       COBB       11917091   HOLLOWAY MARGARET LOUISE        4600   W VILLAGE P4207      SMYRNA     GA   30080        Sep 1 2020   AL
                       CHEROKEE   08247559   IVY         BRANDEN YARNELL     1067   DUNEDIN TRL          WOODSTOCKGA     30188        Nov 1 2018   CA
                       BARTOW     10991091   MCBEE       MATTHEW TYLER       114    W MAIN ST APT # B    CARTERSVIL GA   30120        May 1 2020   NC
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 36 of 585




                       COBB       08326431   BESS        CAROLYN             2166   CANERIDGE DR SW      MARIETTA GA     30064-4362   Jan 1 2019   FL




                                                                                           Page 93
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        !I

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                 GA NCOA Out of State


                       COBB     07679491   BESSES     VALERIE   MICHELLE 3969    DEVON OAKS DR NE     MARIETTA GA     30066        Jan 1 2019   CO
                       COBB     08022934   BESTER     ASHLEY    IKIA      1820   MULKEY RD 1108       AUSTELL    GA   30106        Dec 1 2018   MS
                       COBB     03064803   BLISS      BONNIE    BELLE     3577   DYER PARKE LN SW     MARIETTA GA     30060-7529   Jul 1 2020   FL
                       CHATHAM 10487410    APPLE      CHRISTOPHEWALON     507    E BOLTON ST          SAVANNAH GA     31401        Jan 1 2018   OH
                       CHATHAM 12399023    ARANA      JOSEPH    PETER     625    E 46TH ST            SAVANNAH GA     31405        May 1 2020   NJ
                       CHATHAM 05789267    ARCAND     LINDSEY   ALEXANDRA 111    BRIDGEWATER DR       SAVANNAH GA     31419        May 1 2017   AK
                       CHATHAM 12167185    ARDELEAN ALEXIS      C         2010   E PRESIDEN APT 3139  SAVANNAH GA     31404        Feb 1 2020   IN
                       CARROLL  12387926   LULAY      JAYLEE    CORRINE   119    SOUTH ST             CARROLLTO GA    30117        Sep 1 2020   FL
                       COBB     05175215   BOST       JOSEPH    W         2151   KENSINGTON GATES DR NKENNESAW GA     30152        Sep 1 2018   ID
                       COBB     07074898   CASTLE     CELESTE             571    SHOAL MILL RD SW     SMYRNA     GA   30082-3542   Oct 1 2020   NJ
                       COBB     12146398   CASTLE     DAVID     JONATHAN 202     TIBARRON PKWY SE     SMYRNA     GA   30080        Sep 1 2019   DC
                       COBB     12572338   CASTLE     PEYTON    CHRISTINA 571    SHOAL MILL RD SW     SMYRNA     GA   30082        Oct 1 2020   NJ
                       COBB     11626375   CASTLE     RYAN      ELIZABETH 571    SHOAL MILL RD SW     SMYRNA     GA   30082        Oct 1 2020   NJ
                       CHATHAM 01516759    PINKNEY    TRINA     LATOSHA   2158   BARBARA ST           SAVANNAH GA     31406        May 1 2020   SD
                       CHATHAM 06714970    PIPKIN     WILLIAM   JOSHUA    1631   MCKINNON DR          SAVANNAH GA     31404        Oct 1 2019   WA
                       CLARKE   07460440   THOMPSON KALEE       KIRTS     225    GEORGIA AVE          ATHENS     GA   30606        Mar 1 2018   KY
                       CLAYTON  10413243   DRAYTON DESMOND DENARD         543    SAVANNAH SAPT I      JONESBORO GA    30236        Jun 1 2020   FL
                       CHEROKEE 00504228   PIERI      DANIEL    F         2870   CREEKSTONE DR        ACWORTH GA      30102-2141   Mar 1 2020   CT
                       APPLING  06386260   THORNTON ANGELA      CANDACE 1114     JOHNNY THORNTON RD ODUM         GA   31555-6208   Jun 1 2017   SC
                       COBB     11481149   HARRISON JERRY       JULIENNE  4687   JEFFERSON TOWNSHIP L MARIETTA GA     30066        Aug 1 2020   FL
                       COBB     10462529   HARRISON JOHN                  304    PARK FOREST CT NW    KENNESAW GA     30144        Aug 1 2019   AL
                       COBB     12618212   HARRISON LAUREN      ASHLEY    118    DICKERSON RD NE      MARIETTA GA     30067        Oct 1 2020   NJ
                       BALDWIN  04979629   BECKLEY    SHELLIE   A         566    PARHAM RD NW         MILLEDGEVILGA   31061        Feb 1 2017   IN
                       COBB     06973461   HILL       ADENA     ALYSSA    6236   PROVIDENCE CLUB DR MABLETON GA       30126        Nov 1 2018   MI
                       CHARLTON 10105799   JORDAN     ANNE      CHESSER   3088   MAIN ST              FOLKSTON GA     31537        Feb 1 2019   FL
                       CHATHAM 08123159    BAKER      DEBRA     ANTHONETT 32     NEW SAVANNAH DR      SAVANNAH GA     31405        Jan 1 2019   OK
                       CHATHAM 12495489    BAKER      EVAN      JARRARD   234    ISLAND CREEK LN      SAVANNAH GA     31410        May 1 2020   OK




  Ex. 2 to Petition:
                       CHATHAM 11321934    BAKER      JULIE     CURREN    311    STONEBRIDGE CIR      SAVANNAH GA     31419        Jul 1 2018   VA




Braynard Declaration
                       CHATTOOGA04986897   TRAUTNER CONRAD      OSCAR     74     GADSDEN AVE          CLOUDLAN D GA   30731-6204   May 1 2019   AL
                       CLAYTON  07188807   HARRIS     NICOLE    STEPHANIE 1011   WYNTHROPE CV         RIVERDALE GA    30274        Apr 1 2020   NC
                       CLARKE   04691984   MUNROE     ELIZA     RAE       125    RIVERMONT RD         ATHENS     GA   30606        Sep 1 2018   TX
                       CLARKE   06846389   MURPHY     KELLIE    NICOLE    1907   S MILLEDGE APT # E6  ATHENS     GA   30605        Jul 1 2019   LA
                       CHATHAM 01580215    SOUTH      HARRY     EDWARD    102    HARLAN DR            SAVANNAH GA     31406        Jun 1 2017   SC
                       CHATHAM 05370616    SPADONI    MARK      ALLEN     121    GREENVIEW DR         SAVANNAH GA     31405-1073   Sep 1 2020   SC
                       BULLOCH  10511542   HOADLEY    NATHAN    MILES     116    HERSCHEL DR          STATESBOR GA    30458        Jul 1 2019   NC
                       CAMDEN   10938631   PHINNEY    TONI      NICOLE    30     WARBLER CTAPT A      SAINT MARY GA   31558        Mar 1 2019   VA
                       CAMDEN   04889651   PICKREN-DA DARA      EVAN      2450   OAK WELL RD          KINGSLAND GA    31548        Nov 1 2018   GU
                       CAMDEN   05684312   PITCHON    FRANCES   PERRY     610    GOLDENROD WAY        ST. MARYS GA    31558        Feb 1 2017   CO
                       CHEROKEE 06528768   SCOTT      STEPHANIE LYNN      109    CHEROKEE DR S        WALESKA    GA   30183        Sep 1 2020   AL
                       CHEROKEE 00939947   SCOTT      THOMAS    GOODWIN 109      CHEROKEE DR S        WALESKA    GA   30183        Sep 1 2020   AL
                       CATOOSA 00410418    WHITTAKER ERNESTENE B          171    LEOTA DR             RINGGOLD GA     30736-6509   Oct 1 2020   TN
                       CATOOSA 00410244    WHITTAKER JAMES      D         171    LEOTA DR             RINGGOLD GA     30736-6509   Oct 1 2020   TN
                       CARROLL  03212775   WORD       TIMOTHY   RONALD    268    OLD GOLDMINE RD      VILLA RICA GA   30180        Oct 1 2020   FL
                       CLARKE   11439809   KERECHANINKAREN      JEAN      1005   MACON HWYAPT 513     ATHENS     GA   30606        Jul 1 2020   SC
                       BALDWIN  07586878   CLARK      MATTHEW LAMAR       4148   COBBLESTONE PARK DR MILLEDGEVI LGA   31061        Feb 1 2018   IN
                       CHEROKEE 07545286   VAUGHN     DELLA     CHERIE    2929   CEDAR MILL XING      ACWORTH GA      30102        Jul 1 2020   LA
                       BALDWIN  10765430   TUTTLE     JACOB     SCOTT     104    MAPLEWOOD AVE SW     MILLEDGEVILGA   31061        May 1 2019   SC
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 37 of 585




                       BALDWIN  10499193   UPCHURCH JENNIFER ERIN         167    LAKESHORE LOT E      MILLEDGEVILGA   31061        Sep 1 2020   NY




                                                                                        Page 94
                                                                                                                                                     ~
                                                                                                                                                     I!
                                                                                                                                                     It
                                                                                                                                                -
                                                                                                                                                -
                                                                                     GA NCOA Out of State


                       COBB     11384627   DESOUZA ASHLEY         LEIVAS     1214    WOODRIDGE DR          ATLANTA     GA   30339        Nov 1 2019   AL
                       CHATHAM 10373579    JENNINGS KEVIN         WILLIAM    263     SUGAR MILL DR         SAVANNAH GA      31419        Sep 1 2020   TN
                       CHATHAM 10373581    JENNINGS SARA          ANN        263     SUGAR MILL DR         SAVANNAH GA      31419        Sep 1 2020   TN
                       CHATHAM 07702293    JENSEN     KEVIN       LICORISH   1113    E 39TH ST             SAVANNAH GA      31404        Dec 1 2016   SC
                       CHATHAM 10359633    JERIDO     NICHELLE    ALETHIA    6       WILLIAMSBURG CT       SAVANNAH GA      31419        Apr 1 2018   FL
                       CHATHAM 11466694    JOHNS      MARK        KENDALL    11400   WHITE BLUF APT 26     SAVANNAH GA      31419        Aug 1 2019   SC
                       CHATHAM 11526816    JOHNS      TONYA       DILL       11400   WHITE BLUF APT 26     SAVANNAH GA      31419        Aug 1 2019   SC
                       COBB     10970382   MUSGROVE KENEICE       DONJE      3347    MISSION RIDGE RD      ATLANTA     GA   30339        Sep 1 2019   KS
                       COBB     03120669   MUSSIG     RONALD      C          729     BUTLERS GATE NE       MARIETTA GA      30068-4207   Oct 1 2020   AL
                       BEN HILL 08734971   BAHIN      SAVANNAH    MARIE      140     HAILE BOOKER RD       FITZGERAL D GA   31750        Aug 1 2020   FL
                       BIBB     05773362   HOLDEN     NATASHA     MARIE      444     FOREST HILLAPT 612    MACON       GA   31210        Sep 1 2019   MS
                       CHATHAM 11053813    BUONFORTE ELIZABETH    AMORELLO 533       E BROAD ST            SAVANNAH GA      31401        Jun 1 2018   VA
                       CHATHAM 11053791    BUONFORTE MARK         ANGELO     533     E BROAD ST            SAVANNAH GA      31401        Jun 1 2018   VA
                       CHATHAM 01568542    BURCH      HARRY       B          11      VAN NUYS BLVD         SAVANNAH GA      31419-1338   Jun 1 2020   FL
                       CHEROKEE 08024778   KLOCK      DIXIE       LEE        279     SOMERSET CIR          WOODSTOCKGA      30189-7903   Sep 1 2020   AR
                       CHEROKEE 07958498   KLOCK      ROGER       RANCH      279     SOMERSET CIR          WOODSTOCKGA      30189-7903   Sep 1 2020   AR
                       CLARKE   11076871   SPIVEY     GORDON      RUSSELL    403     MEADOW LN             ATHENS      GA   30605        Oct 1 2020   MA
                       COBB     07780612   GAMBLE     ANDREA      MAHONEY 510        WINDGROVE RD SE       MARIETTA GA      30067        Mar 1 2018   NY
                       COBB     04950145   GAMBLE     CHERRY      ZORANA     2245    INTERSTATE 622        ATLANTA     GA   30339        Oct 1 2020   AL
                       COBB     08579419   GAMBLE     KELLY       CHRISTINE 4154     BRASHER DR NE         MARIETTA GA      30066-2958   Jun 1 2020   TX
                       COBB     07371710   AMEY       BRANDON     DARNELL AN 1702    HAZELWOOD DR SE       MARIETTA GA      30067        Sep 1 2020   AL
                       CHATTOOGA06580789   HENDERSONREBEKAH       DYANN      10724   HIGHWAY 114           LYERLY      GA   30730-5008   Aug 1 2018   AL
                       CHATHAM 10040120    ADLER      MELISSA     SUZANNE    4901    TAYLOR RD             SAVANNAH GA      31404        Jan 1 2017   MD
                       CHATHAM 05108316    ADLER      SETH        COURTNEY 4901      TAYLOR RD             SAVANNAH GA      31404-6030   Jan 1 2017   MD
                       CHATHAM 10613024    AIKEN      JAMEEKA     TINISE     285     PARK AVE -APT.11203   POOLER      GA   31322        Oct 1 2019   SC
                       BACON    11491580   KIJOWSKI   MICHAEL     HENRY      249     PINEVIEW RD           ALMA        GA   31510        Sep 1 2020   FL
                       COBB     08852807   FISHER     JAMES       ANDREW     1164    PATHFINDER RD         MARIETTA GA      30066        Aug 1 2019   NC




  Ex. 2 to Petition:
                       CATOOSA 07364406    ROUECHE KRISTIN        MICHELLE 57        W HIGHLAND DR         RINGGOLD GA      30736-6517   May 1 2019   TN




Braynard Declaration
                       CATOOSA 04392942    RUSSELL    EMERSON     E          630     NORTH AVE             ROSSVILLE GA     30741-8349   Mar 1 2019   TN
                       CLARKE   05597278   BUSH       JOHN        T          2085    S MILLEDGE UNIT 136   ATHENS      GA   30605        Aug 1 2020   FL
                       BARTOW   08404193   REDD       JULIE       ANN        1497    OLD ALABAMA RD        TAYLORSVIL GA    30178        May 1 2018   TX
                       CHATHAM 10090383    THOMAS     DUSTIN      MEDLEY     920     TRAFFORD LN           SAVANNAH GA      31410        Jun 1 2020   NC
                       CHATHAM 04388654    THOMAS     HANNAH      LISA       112     CHISWICK ST           PORT WENTW  GA   31407        Aug 1 2020   SC
                       CHATHAM 12456015    THOMAS     JENNIFER    HOLTSFORD 920      TRAFFORD LN           SAVANNAH GA      31410        Jun 1 2020   NC
                       CHATHAM 11144711    PATEL KELAVKALPANA                114     FOX CHASE RD          SAVANNAH GA      31406        May 1 2020   WA
                       CHATHAM 10429973    PATINO     CARMEN      ANGELICA 1333      ADDISON PL            POOLER      GA   31322        Jul 1 2019   AE
                       CHATHAM 12808961    FENNO      EMILY       ELIZABETH 206      COFFEE POINTE CIR     SAVANNAH GA      31419        Jun 1 2019   WI
                       COBB     11939388   CREASY     JERRY       PLEASANT 3294      COACHMANS WAY NE      ROSWELL GA       30075        Sep 1 2020   FL
                       COBB     03076515   CREASY     MICHAEL     BRADLEY    3294    COACHMANS WAY NE      ROSWELL GA       30075-3162   Sep 1 2020   FL
                       BRYAN    10412672   HAGAN      AMBER       NICHOLE    190     WINDSONG DR           RICHMOND HGA     31324        Dec 1 2018   NV
                       BRYAN    05894222   KROKOSKI REBECCA       SWEENEY 311        MONTAUK DR            RICHMOND HGA     31324        Aug 1 2020   KS
                       BRYAN    12753876   KRUGER     HEATHER     LORRAINE 653       LAUREL HILL CIR       RICHMOND HGA     31324        Oct 1 2020   FL
                       CHEROKEE 06830953   DARCE      ELIZABETH   MARIE      154     COLEMANS BLUFF DR     WOODSTOCKGA      30188-5357   Oct 1 2020   FL
                       CHEROKEE 05872281   DARCE      SCOTT       LIAM       154     COLEMANS BLUFF DR     WOODSTOCKGA      30188-5357   Oct 1 2020   FL
                       CHEROKEE 11017328   SLEDGE     PAULA       GAY        2630    GLADSTONE TER         WOODSTOCKGA      30189        Sep 1 2018   KY
                       CHEROKEE 00509256   SLOTTER    NANCY       SUSAN      402     JULIE CT              CANTON      GA   30115-7227   Jul 1 2020   SC
                       CHEROKEE 00509257   SLOTTER    RICHARD     G          402     JULIE CT              CANTON      GA   30115-7227   Jul 1 2020   SC
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 38 of 585




                       CATOOSA 08521518    DAVENPORT LESHERIAN    MICHELLE 1021      CLEARBRO O APT 1021   FORT OGLETGA     30742        Apr 1 2018   TN




                                                                                           Page 95
                                                                                                                                                           E
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                      GA NCOA Out of State


                       CAMDEN     12303242   CASTILLO-HAVILMA                 606     EAGLE BLVD            KINGSLAND GA    31548        Oct 1 2020          FL
                       COBB       08892704   BAILEY     DAMON       ALEXANDER 2207    LAKE PARK DK          SMYRNA     GA   30080        May 1 2020          AL
                       CHATHAM    10758986   JOHNSON PER            HENNING   12      E JONES LN            SAVANNAH GA     31401        Jan 1 2019          NC
                       CHATHAM    10901759   ROSADO     CRISTINA    SOFIA     1825    GROVE POINAPT 621     SAVANNAH GA     31419        Oct 1 2020          TX
                       CLAYTON    01036501   RICHARDSONNATHANIEL              4693    SHADED OAK LN         FOREST PA RGA   30297-1946   Jul 1 2020          MS
                       CLARKE     02314891   DYER       ANNA        BURNS     220     WESTVIEW DR           ATHENS     GA   30606        Jul 1 2020          CA
                       CLARKE     10967315   GIBSON     ALEXIS      RENE      136     GRADY AVE APT A5      ATHENS     GA   30601        Aug 1 2017          PA
                       COBB       03756870   ABBOTT     DONNA       LEIGH     4040    MAXANNE DR NW         KENNESAW GA     30144        Mar 1 2020          FL
                       CLAYTON    12041853   THOMAS     ERICA       ARIEL     1404    GARDEN WOOD DR        COLLEGE PAGA    30349        Mar 1 2020          MI
                       CHATHAM    12864568   AMBROSE MICHA          NOEL      9       BROOKHAVEN DR         SAVANNAH GA     31407        Oct 1 2020          FL
                       CHATHAM    07653477   AMERSON MARC           ANTHONY 28        TARA MANOR DR         SAVANNAH GA     31406-6300   Mar 1 2019          SC
                       CHATHAM    08275887   AMORES     VICKY       DIANA     53      E 66TH ST UNIT 1      SAVANNAH GA     31405        Apr 1 2019          NY
                       CHATHAM    11166031   NISSEN     ISABELLE    HOWE      735     E 52ND ST APT# 3      SAVANNAH GA     31405        Aug 1 2019          OR
                       CLAYTON    07872971   EDWARDS BRITTANI       TYRIESHA 2592     MEAD CT               JONESBORO GA    30236        Jul 1 2019          FL
                       CLAYTON    04473753   EDWARDS DORIS                    9532    DEER CROSSING TRACE   JONESBORO GA    30236        Aug 1 2020          FL
                       CHATHAM    11445130   WEATHERSPANGELINA      VIRIGINIA 101     SPRING LAK APT 2304   SAVANNAH GA     31407        Jun 1 2020          AR
                       CHEROKEE   10617420   HAMILTON KATHERINE               755     MARKET ST 2109        WOODSTOCKGA     30188        Oct 1 2020          OR
                       CHATHAM    12410388   ENERING    ADRIANNE    POWELL    41      RAMSGATE RD           SAVANNAH GA     31419        Sep 1 2020          FL
                       CHATHAM    12366808   ENERING    MATTHEW     JOSEPH    41      RAMSGATE RD           SAVANNAH GA     31419        Sep 1 2020          FL
                       CHATHAM    12102689   ERDOES     GRANT       CHARLES   1125    BRIDGEWATER DR        SAVANNAH GA     31419        May 1 2020          TN
                       CHATHAM    12070340   ERICKSON DALE          MCLOONE 1324      E HENRY ST            SAVANNAH GA     31404        Jun 1 2020          VA
                       COBB       11947179   SAASKILAHT JOEL        WILLIAM   4201    WINTHROP DOWNS NW     KENNESAW GA     30144        Jul 1 2020          MN
                       BARTOW     01110314   COUSINS    ROBERT      JOHN      472     ETOWAH DR             CARTERSVIL GA   30120        Aug 1 2018          NC
                       CLAYTON    07762008   ELLIS      CHRISTINE   MARIE     203     DEERFIELD DR          JONESBORO GA    30238-5811   Sep 1 2019          CA
                       CHATHAM    11664064   MURRELL    TESSA       JANE      12300   APACHE AVEAPT 1105    SAVANNAH GA     31419        Mar 1 2020          SC
                       COBB       12610271   CARTER     ANDREW      BORLAND   317     AKERS RIDGE DR SE     ATLANTA    GA   30339        Jun 1 2020          AL
                       CHEROKEE   03144208   DAVIS      LAVERNA     ANN       228     MANOUS WAY            CANTON     GA   30115        Oct 1 2020          WY




  Ex. 2 to Petition:
                       COBB       07894652   MONTGOMERCARRIE        WIMBISH   3754    CHEROKEE PL SE        MARIETTA GA     30067        Oct 1 2020          TX




Braynard Declaration
                       COBB       11572310   MONTGOMERKIMBERLY      DIANE     2826    OVERLAKE RUN          POWDER SP GA    30127        Dec 1 2019          MD
                       COBB       10912238   MONTGOMERVASHAY        PATRICE   17      RIDGE RUN SQ          MARIETTA GA     30067        Sep 1 2020          IN
                       COBB       12336231   MOODY      GABRIELLE   TIANNA    4224    SEMINOLE CIR          AUSTELL    GA   30106        Sep 1 2017          NY
                       CHEROKEE   08117139   OZIAS      SANDRA      KAY       300     ALEXANDER 204         CANTON     GA   30114        Oct 1 2020          MI
                       BIBB       12255178   FLEISCHACK MATTHEW     DAVID     5744    THOMASTONUNIT 3108    MACON      GA   31220        Mar 1 2020          NY
                       CHATHAM    11937274   PRICE      JACQUELYN   CHRISTINE 625     E 46TH ST             SAVANNAH GA     31405        May 1 2020          NJ
                       CHATHAM    10751439   RICO       OSCAR                 285     PARK AVE APT 1201     POOLER     GA   31322        Aug 1 2019          NC
                       CHATHAM    12874594   RIDEOUT    DEMETRIA    SUZANNE   8000    WATERS AVEAPT # 128   SAVANNAH GA     31406        Jul 1 2019          TX
                       CLAYTON    01750415   MATTHEWS DONNA         J         9538    ASHLEY OAKS DR        JONESBOR O GA   30236        Sep 1 2020          NC
                       COBB       11329360   EJIOFOR    MARTINA     CHIKAMNELE2731    WOODLAND 309          SMYRNA     GA   30080        Sep 1 2020          TN
                       CHATHAM    06923292   KENT       AHDRI       A         1118    E DUFFY ST            SAVANNAH GA     31404        Jun 1 2020          CA
                       CHATHAM    05698748   KOWALSKI SIMONE        MONAY     1600    HABERSHAMAPT 27       SAVANNAH GA     31401        Dec 1 2019          FL
                       COBB       03064514   HARE       ALICE       CHAMBERS 2591     ORCHARD KNOB SE       ATLANTA    GA   30339-4620   Sep 1 2020          NC
                       COBB       03035756   HARE       WILLIAM     BURKE     2591    ORCHARD KNOB SE       ATLANTA    GA   30339        Sep 1 2020          NC
                       CHATHAM    11835652   GASTINEAU ELISE        GABRIELLE 310     W BOLTON S APT F1     SAVANNAH GA     31401        Aug 1 2020          PA
                       CAMDEN     10921016   AGUIRRE    LISA        MILLER    239     BROOKLET CIR          SAINT MARY GA   31558        Apr 1 2020          TN
                       CAMDEN     10516073   AGUIRRE    MARIO                 239     BROOKLET CIR          SAINT MARY GA   31558        Apr 1 2020          TN
                       CAMDEN     03758081   ALBERTO    JAMES       MICHAEL   51      BUNTIN ST             WOODBINE GA     31569        Mar 1 2020          TX
                       CAMDEN     10229132   ALICEA     TAYLOR      JUSTINE   205     MUSH BLUFF RD         SAINT MARY GA   31558        Feb 1 2020          AL
                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 39 of 585




                       COBB       12511452   FIDDER     BRIDGETTE   NICHOLE   4574    VALLEY PKWH           SMYRNA     GA   30082        Aug 1 2020          TX




                                                                                            Page 96
                                                                                                                                                        ra


                                                                                                                                                  ill
                                                                                                                                                ;;;
                                                                                                                                                  -i
                                                                                                                                                                  I!
                                                                                                                                                                  It
                                                                                                                                                  -•
                                                                                   GA NCOA Out of State


                       BRYAN     10668518   CARMODY KELLAM       M         50      SUNBURY CT              RICHMOND HGA     31324        Mar 1 2019   AE
                       BRYAN     10670642   CARMODY MARY         E         50      SUNBURY CT              RICHMOND HGA     31324        Mar 1 2019   AE
                       BRYAN     12032804   CARNOT     ASHLEY    KATE      190     FAIRVIEW DR             RICHMOND HGA     31324        May 1 2020   CT
                       BRYAN     11810754   CARNOT     CALE      JAMES     190     FAIRVIEW DR             RICHMOND HGA     31324        May 1 2020   CT
                       CLAYTON   06797848   ARRINDELL SHANITA    ESTELLE   8104    WEBB RD      APT 2502   RIVERDALE GA     30274        Feb 1 2020   TX
                       CHATHAM 08551710     WEST       LAUREN    HERRICK   11330   WHITE BLUF UNIT 59      SAVANNAH GA      31419        May 1 2020   NH
                       CHATHAM 11105377     WESTBERG PAIGE       LAUREL    2311    E 38TH ST               SAVANNAH GA      31404        Jun 1 2020   AZ
                       BIBB      07532318   AYOUB      EVAN      MACRAM    635     ORANGE ST APT 9         MACON       GA   31201        Jan 1 2017   KY
                       COBB      10652164   DE ABREU LUIZA                 4805    HILLSIDE CT             POWDER SP GA     30127        May 1 2019   FL
                       COBB      08694888   DE ARISTEG INIGO     JOSE      1704    GALLERIA LN SE          SMYRNA      GA   30080-7528   Feb 1 2020   FL
                       BRYAN     12013481   DAVIS      KAMURA    PLESHETTE 45      LULLWATER UNIT 1223     RICHMOND HGA     31324        Dec 1 2019   FL
                       CLAYTON   05969964   KNOX       REGINALD TERRELL    513     MAGGIE LN               JONESBORO GA     30238-3405   Aug 1 2019   DC
                       CHATHAM 12259170     PALISZEWSKANNA       MARIE     9400    ABERCORN S-APT.303      SAVANNAH GA      31406        Jul 1 2020   CO
                       CHATHAM 11347697     PRUITT     STEPHANIE NICOLE    2       SUNNYDALE LN            PORT WENTW  GA   31407        Sep 1 2019   NC
                       CHATHAM 06281089     PRZEPIORA RACHEL     LYNN      26      ANCHORAGE CT            SAVANNAH GA      31410        Aug 1 2020   CA
                       CHATHAM 11890775     RIVERA     KASSANDRA LISETTE   1952    BACON PARK DR           SAVANNAH GA      31406        Jun 1 2020   TX
                       CHEROKEE 11152225    HUFFMAN MADISON                717     TALL OAKS DR            CANTON      GA   30114        Sep 1 2020   FL
                       CHEROKEE 03000680    HUFFMAN TIMOTHY      RAY       717     TALL OAKS DR            CANTON      GA   30114        Sep 1 2020   FL
                       COBB      12269803   MANUEL     ANITA     ANN       1857    BARRINGTON CT           MARIETTA GA      30066        Oct 1 2020   MD
                       CHEROKEE 04849280    HESSE      DANIEL    J         443     HATHAWAY AVE            WOODSTOCKGA      30188        May 1 2020   AZ
                       CHEROKEE 10499410    HETZLER    HAROLD              2012    QUEENSBURY DR           ACWORTH GA       30102        Oct 1 2020   KY
                       BIBB      10198016   CULLENS    SIMEON    ANTRON    3395    HALLWOOD CIR            MACON       GA   31204        Aug 1 2019   WV
                       CLAYTON   03429162   LAMAR      DEVIN     JAMAAL    907     SOUTHLAKE COVE CT       JONESBORO GA     30236        May 1 2020   AL
                       CLAYTON   07130969   LAMOTHE ERICA        JALEESA   8216    CANYON FORGE DR         RIVERDALE GA     30274        Nov 1 2018   WA
                       CHATTAHOO 10824526   OBRIEN     ANGELA    LYNN      6044    ALABAMU LOOP            FORT BENNI GA    31905        Mar 1 2019   HI
                       CHATTAHOO 11617861   OWEN       BRENDAN MICHAEL     301     1ST DIVISIO NC          FORT BENNI GA    31905        Aug 1 2019   OK
                       CHATTAHOO 12406136   PATINO     CESAR     A         215     BLESSING ST             FORT BENNI GA    31905        Jul 1 2020   AE




  Ex. 2 to Petition:
                       CHATTAHOO 11342863   PLACK      MICHELLE ELIZABETH 100      LAVOIE AVE              FORT BENNI GA    31905        Jun 1 2020   WA




Braynard Declaration
                       CHATTAHOO 11863587   PRINCE     KIAMESHA LYNETTE    203     MCFALLS ST              FORT BENNI GA    31905        Sep 1 2020   OH
                       CHATHAM 11143325     WINN       JENNIFER BAILEY     326     E BRYAN ST              SAVANNAH GA      31401        Apr 1 2020   VA
                       CAMDEN    07224856   BARBER     RYAN      MATTHEW 209       W BRYANT ST             SAINT MAR Y GA   31558        Oct 1 2020   MS
                       CAMDEN    11228319   BARNES     MARY      CARMEN    119     CHELSEA PL              SAINT MARY GA    31558        Sep 1 2020   NC
                       CAMDEN    11228317   BARNES     PETER               119     CHELSEA PL              SAINT MARY GA    31558        Sep 1 2020   NC
                       COBB      12089757   ESCOFFERY ELIJAH     BARRINGTON3079    HIDDEN FO R 2390        MARIETTA GA      30066        Jun 1 2020   LA
                       COBB      04236543   LEE        NIKKI     NATASHA   25      FAIR HAVEN WAY SE       SMYRNA      GA   30080        May 1 2020   LA
                       COBB      07810003   LEE        ROBERT    NEAL      2423    SAWMILL RD SW           MARIETTA GA      30064-4247   Oct 1 2020   OH
                       CARROLL   04253725   DANIEL     ANNA      MARIE     7981    W CARROLL RD            CARROLLTO GA     30116-5909   Jan 1 2020   CA
                       CARROLL   02979022   DANIEL     DAVID     LEE       7981    W CARROLL RD            CARROLLTO GA     30116-5909   Jan 1 2020   CA
                       COBB      07924452   COOPER     WILLIAM   JEFFREY   3032    LANGLEY CLOSE NW        KENNESAW GA      30144        Mar 1 2020   CA
                       BARTOW    08751630   JONES      CHELSI    ANGELIQUE 16      ABBEY LN NW             CARTERSVIL GA    30120-7741   Apr 1 2020   MA
                       CHEROKEE 10101111    MADDEN     OMAR      JERMAINE 703      MOUNTAIN LAUREL DR      CANTON      GA   30114        Jan 1 2020   NY
                       CHEROKEE 10266401    GREENE     RICHARD   CHARLES   104     JOE GREEN LN            CANTON      GA   30114        Aug 1 2020   FL
                       CLAYTON   07343906   SALCEDO    CLARISHA ELISA      1008    CAMERON LANDING DR      STOCKBRIDGGA     30281        Apr 1 2019   MD
                       CHEROKEE 11227113    WYCUFF     JOSHUA    BLAKE     915     WILSON ST 202           WOODSTOCKGA      30189        Jul 1 2020   TN
                       CHEROKEE 08421354    WYCUFF     STEPHANIE AMBER     915     WILSON ST 202           WOODSTOCKGA      30189        Jul 1 2020   TN
                       CHEROKEE 11065252    STEPHENSO DAVID      LEVI      303     SABLE TRACE CT          ACWORTH GA       30102        Apr 1 2019   NM
                       CLARKE    11700907   DEES       CHARITY   EUNICE    289     JANICE DR               ATHENS      GA   30606        Dec 1 2019   NC
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 40 of 585




                       BARTOW    00453573   HALL       MARTHA    DIANNE    950     E MAIN ST APT 110       CARTERSVIL GA    30121        Jul 1 2020   KS




                                                                                          Page 97
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -•
                                                                                                                                                      -
                                                                                   GA NCOA Out of State


                       BARROW     08851004   PRATER    GEORGE     R         1264   HARVEST LN          HOSCHTON GA       30548-3450   Aug 1 2018   FL
                       BARROW     06119523   PRATER    SHIRLEY    PATRICIA  1264   HARVEST LN          HOSCHTON GA       30548-3450   Aug 1 2018   FL
                       BARROW     08681906   PREYER    FRANK      ALVIN     216    OCEANLINER DR       WINDER       GA   30680        Jun 1 2020   CO
                       CHEROKEE   08867499   CAMPANILE ELIZABETH CHO        2418   TIPPIN TRL          WOODSTOC KGA      30188        Oct 1 2018   AE
                       CHEROKEE   08192108   CAMPANILE KEVIN      JAMES     2418   TIPPIN TRL           WOODSTOCKGA      30188        Oct 1 2018   AE
                       CHEROKEE   06137088   CAMPBELL LAUREN      STEPHANIE 136    LOVE LN              WOODSTOCKGA      30188        Jul 1 2020   FL
                       CHEROKEE   05736780   MAIORANO STEPHEN     SAVERIO   1504   MAPLEWOOD CT         WOODSTOCKGA      30189-1552   Oct 1 2018   NY
                       CHATHAM    08118438   ROBERTS GLORIA       BERNADINE 5      CRYSTAL LAKE DR      SAVANNAH GA      31407        Jul 1 2020   NY
                       CAMDEN     07622229   RICHARDSONCHRISTY              306    MAGGIE WAY           SAINT MAR Y GA   31558        Jul 1 2020   LA
                       CAMDEN     07971531   RICHARDSONJUSTIN     ROBERT    306    MAGGIE WAY           SAINT MAR Y GA   31558        Jul 1 2020   LA
                       COBB       08261448   LEATHERS ABBY        KAITLYN   83     JESSICA PL           MARIETTA GA      30062        Oct 1 2020   SC
                       COBB       12257293   DEWEY     KAREN      SUE       2337   CAJUN DR             MARIETTA GA      30066        Jun 1 2020   TN
                       COBB       12265496   DEWEY     PATRICK    LYLE      2337   CAJUN DR             MARIETTA GA      30066        Jun 1 2020   TN
                       COBB       03540316   DEWITT    KIMBERLEY DAWN       1346   PARKVIEW LN NW       KENNESAW GA      30152        Sep 1 2019   CA
                       COBB       05123026   DEWITT    KURT       ALAN      1346   PARKVIEW LN NW       KENNESAW GA      30152        Sep 1 2019   CA
                       COBB       05143328   DEWS      CHERYL     DENISE    5572   SYLVANIA DR SE       MABLETON GA      30126-5662   Dec 1 2016   OH
                       COBB       10801586   HARRISON CHAMETAYA CHALDRA     304    PARK FOREST CT NW    KENNESAW GA      30144        Aug 1 2019   AL
                       CHEROKEE   05665664   SWANSON ELIZABETH CHRISTINE 119       HOLLYTRACE LN        BALL GROU NGA    30107        Apr 1 2020   VA
                       CHEROKEE   10621616   SWANSON MATHEW       GRANT     119    HOLLYTRACE LN        BALL GROUNGA     30107        Apr 1 2020   VA
                       CHATHAM    10186509   DUNTZ     ALEXANDER JOHN       1520   E 50TH ST            SAVANNAH GA      31404        Oct 1 2020   FL
                       CHATHAM    08598157   DUNTZ     AUTUMN     ELIZABETH 1520   E 50TH ST            SAVANNAH GA      31404        Oct 1 2020   FL
                       CHATHAM    10061307   DURAY     JORDAN     MCCORMACK1       PLATINUM CT          POOLER      GA   31322        Jun 1 2019   TX
                       COBB       01916234   CAREY     SHERRY               3150   WOODWALK 3205        ATLANTA     GA   30339        Sep 1 2020   FL
                       COBB       10446905   EMENIKE   KINGSLEY CHUKWUMA 4243      AKINS RIDGE LN       POWDER SP GA     30127        Jun 1 2019   AL
                       CLARKE     10783746   HARPER    KYLE       GERALD    930    BARNETT SHAPT 704    ATHENS      GA   30605        Jul 1 2020   IL
                       CLARKE     07531989   HARPER    LAUREN     SIMONE    100    DOWNING W APT A      ATHENS      GA   30606        Aug 1 2018   OR
                       CLARKE     10687007   HARPER    MARGARET JEAN        930    BARNETT SHAPT 704    ATHENS      GA   30605        Jul 1 2020   IL




  Ex. 2 to Petition:
                       CLARKE     10978075   HARRIS    THOMAS     BAISLEY   178    E RUTHERFOAPT B      ATHENS      GA   30605        Jul 1 2020   CT




Braynard Declaration
                       COBB       04898342   KEMP      BARBARA    JOAN      2863   BARBARA LN NE        MARIETTA GA      30062        Oct 1 2020   OR
                       CATOOSA    00414553   ANDERSON GRADY       R         28     TEMPERANCE HALL RD RINGGOLD GA        30736-7901   Jul 1 2020   FL
                       CHATHAM    11394469   MARMOLEJOMARGARITA MARIA       1501   E 49TH ST           SAVANNAH GA       31404        Jun 1 2020   VA
                       CHATHAM    11886785   MARSHALL CHRISTINE ALBA SOSOB163      CLAXTON RD           POOLER      GA   31322        Mar 1 2020   NC
                       COBB       10813118   BEZERRA   JULIA-STEPHDE CARVALH203    TREES OF KENNESAW PK KENNESAW GA      30152        Oct 1 2020   FL
                       COBB       11981596   MIMS      LA SHONDA            3340   CUMBERLAN 371        ATLANTA     GA   30339        Jul 1 2020   TN
                       COBB       10548436   MINCEY    KIANA      LATRELLE 821     CREEKSIDE DR NW      KENNESAW GA      30144        Jan 1 2020   CT
                       CHATHAM    06716862   GAMEL     JENNIFER SPANGLER 105       WINSLOW CIR          SAVANNAH GA      31407        Apr 1 2020   TX
                       CHATHAM    08011647   GARCIA    DIANA      LIZ       106    AUSTIN WAY           SAVANNAH GA      31419        Apr 1 2020   VA
                       BROOKS     07472725   RUSZLER   JONATHAN DANIEL      101    KNOTTY PINE DR       VALDOSTA GA      31602-7734   Feb 1 2020   AR
                       BROOKS     10047233   SADLER    MARY       ANNABETH 127     QUAIL DR             VALDOSTA GA      31602        Oct 1 2019   OR
                       CANDLER    04512655   CHAMBERS WENDY       RENEE     140    ALINE AVE APT A      METTER      GA   30439        Mar 1 2017   AL
                       CHATHAM    10660065   WILLIAMS  CHADWICK HALES       406    CHERRY ST            BLOOMINGD GA     31302        Jun 1 2020   CA
                       CHATHAM    03510780   WILLIAMS  CHARLES    R         20     S MILLWARD RD        SAVANNAH GA      31410        Aug 1 2018   SC
                       CHEROKEE   11409498   BALFOUR   DARRELL              2057   BRITLEY PARK XING    WOODSTOCKGA      30189        May 1 2020   IN
                       BARTOW     00673331   SCHREMS CAROLINE C             102    PINE RIDGE LN NW     WHITE       GA   30184        Mar 1 2020   ND
                       BARTOW     03516779   BEACH     MITA       DEAN      33     RIVER BIRCH RD NW    CARTERSVIL GA    30121        Sep 1 2020   CA
                       BARTOW     00656829   BEARDEN   GENEVIEVE JANE       160    GADDIS RD NW         CARTERSVIL GA    30120-4679   Feb 1 2020   AL
                       CHEROKEE   10498353   ELK       WILLIAM    CHARLES   954    FIELDS CHAPEL RD     CANTON      GA   30114        Jun 1 2017   PA
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 41 of 585




                       CHATHAM    08510788   GEORGES CICELY       FRANCES   1436   ADDISON PL           POOLER      GA   31322        Apr 1 2018   AE




                                                                                          Page 98
                                                                                                                                                        ~
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                    GA NCOA Out of State


                       CHATHAM    11926253   GERALD     LAWRENCE KEITH       330    CRABAPPLE CIR        PORT WENT W
                                                                                                                   GA   31407        Sep 1 2020   SC
                       CHATHAM    11926257   GERALD     PARIS     VICTORIA   330    CRABAPPLE CIR        PORT WENTWGA   31407        Sep 1 2020   SC
                       CHATHAM    06116843   GERHEIM    LINDSEY   J          210    E 32ND ST            SAVANNAH GA    31401        Aug 1 2020   DC
                       COBB       06928861   GOODRICH KAITLIN     ELIZABETH 1414    INDEPENDENCE WAY     MARIETTA GA    30062-6260   Oct 1 2017   VA
                       CLAYTON    06199614   COX        DONNELL              3652   MITCHELLS VALLEY CT ELLENWOODGA     30294        Jul 1 2017   MD
                       COBB       06661439   DOBSON     CHRISTOPHEJAMES AUGU315     BRIARWOOD CT         MARIETTA GA    30068        Aug 1 2020   FL
                       BURKE      08705367   HANSFORD CHYERL      E          505    VICTORY CIR          WAYNESBORGA    30830        Feb 1 2017   FL
                       CHATHAM    11109994   SHEFFIELD ALIAH      NICOLE     5      LARCHMONT CT         SAVANNAH GA    31419        Dec 1 2017   NC
                       BRYAN      10307214   GARDNER JAMAR        DEJOUR RIV 95     CHESTNUT OAK DR      RICHMOND HGA   31324        Jul 1 2017   SC
                       COBB       01834051   BLACKMAN SHERRY      FAYE       3150   WOODWALK 3103        ATLANTA   GA   30339        Aug 1 2020   CO
                       COBB       04891187   BURKE      LINDSEY   ANN        458    INDIAN HILLS TRL     MARIETTA GA    30068        Aug 1 2020   FL
                       COBB       11159070   BARRETT    TRAVIS    WAYNE      425    WILLIAMS DR114       MARIETTA GA    30066        Mar 1 2020   MD
                       COBB       03042447   ROWEN      GARY      SCOTT      1902   FALCON WOOD DR NE    MARIETTA GA    30066-1274   Jul 1 2020   FL
                       COBB       07015436   ROWEN      LAURA                1902   FALCON WOOD DR NE    MARIETTA GA    30066-1274   Jul 1 2020   FL
                       COBB       04860781   LAND       CYNTHIA   HAWKINS    5728   OLD GORDON RD        MABLETON GA    30126-3308   Jan 1 2018   TX
                       CLARKE     10762040   MONTEIL    MICHELE   ANNE       175    HAROLD DR            ATHENS    GA   30606        Jun 1 2020   VA
                       CLARKE     10768511   MONTEIL    RENE      LEON       175    HAROLD DR            ATHENS    GA   30606        Jun 1 2020   VA
                       CHEROKEE   10129879   HAAS       HALEY     ELIZABETH 503     WINDY SKY BLF        CANTON    GA   30114        Feb 1 2020   FL
                       CLARKE     05048996   LITTLE     SYDNEY    HELEN      188    BERLIN CT            ATHENS    GA   30601        Jul 1 2020   OR
                       CLARKE     02325893   LOCKHART LETTIE      L          112    TRILLIUM LN          ATHENS    GA   30605-4972   Aug 1 2019   LA
                       CHEROKEE   08455846   MCCARTHY LAUREN      MEGAN      109    RIDGEWOOD DR         WOODSTOCKGA    30188        Mar 1 2019   WA
                       COBB       05838831   JERRY      TRONDI    L          1105   COBB XING SE         SMYRNA    GA   30080        May 1 2019   SC
                       BIBB       11034094   SIMON      ERIN      JOHANNA PO1665    WESLEYAN DAPT 707    MACON     GA   31210        Jan 1 2020   LA
                       COBB       05662133   JONES      SYDNEY    JULIANN    3652   CHATTAHOOCHEE SUMM ATLANTA     GA   30339-3254   Nov 1 2019   NC
                       COBB       07940098   JONES      TANEKA    IRIEL      1631   WHITE CIR 1207       MARIETTA GA    30066        Sep 1 2020   TX
                       COBB       10652607   JONES      TREVON    DESHAWN 1400      ROBERTA DR2101       MARIETTA GA    30008        Jun 1 2020   SC
                       COBB       11948625   HAMBRIC    JENNIFER             4501   CIRCLE 75 PK3309     ATLANTA   GA   30339        Dec 1 2019   NC




  Ex. 2 to Petition:
                       COBB       11589857   MULLINGS-WBRANDON ANTONIO       3340   CUMBERLAN 689        ATLANTA   GA   30339        Mar 1 2020   DC




Braynard Declaration
                       COBB       11430721   MULLINGS-WMICHAEL    LAMAR      3340   CUMBERLAN 689        ATLANTA   GA   30339        Mar 1 2020   DC
                       COBB       11258660   MULLINS    CHRISTEL R           3719   TOWN SQUARE CIR NW KENNESAW GA      30144        Jul 1 2019   NY
                       COBB       12544534   ORTIZ ZAYASJOSE      LUIS       6000   BROOKSIDE LN SE      MABLETON GA    30126        Oct 1 2020   MI
                       COBB       11478700   ORTMANN SARAH        ANNETTE    446    OAK VALLEY CIR SE    SMYRNA    GA   30082        Aug 1 2020   WA
                       COBB       03056623   JONES      JULIE     A          2184   BERRYHILL CIR SE     SMYRNA    GA   30082        Aug 1 2020   KY
                       COBB       12263268   PRESNELL GARY        BRADFORD 2323     KENNESAW OAKS TRL NWKENNESAW GA     30152        Oct 1 2020   TN
                       COBB       12622078   LYONS      CORRINA              1235   WOOD HOLLOW LN SE    MARIETTA GA    30067        Jul 1 2020   OR
                       COBB       05603008   LYONS      DENISE    CAROL      2100   MESA VALLE UNIT 807  AUSTELL   GA   30106        May 1 2019   LA
                       COBB       04720971   LYONS      TONYA     GAIL       549    WHITE OAK DR SW      MARIETTA GA    30060        Oct 1 2020   KY
                       COBB       12293982   LYONS      WESTIN    SCOTT      4185   BROOKWOOD DR         AUSTELL   GA   30106        Oct 1 2020   WY
                       COBB       10310308   VALDEZ     CINTHYA   RAQUEL     2281   AKERS MILL 3914      ATLANTA   GA   30339        Jul 1 2020   TX
                       COBB       03211608   WILSON     MIREILLE  MARTHE     4155   BURNT HICKORY RD NW MARIETTA GA     30064-1007   Sep 1 2017   TN
                       COLUMBIA   07532497   ACS        WENDY     LOU        138    SEATON AVE           GROVETOW NGA   30813        Oct 1 2020   IL
                       COBB       11309358   NUCKOLLS JORDAN      ELIZABETH 1404    FEROCITY RIDGE WAY NWKENNESAW GA    30152        Sep 1 2019   NC
                       COBB       07126170   SUTTON     VIRGINIA  G          146    HURT RD SE           SMYRNA    GA   30082-2713   Oct 1 2020   KY
                       COLUMBIA   10582683   AKGIRAY    SELIN     ALIX       4300   RIVERWATC APT 308    MARTINEZ GA    30907        Nov 1 2018   FL
                       COLUMBIA   00965439   ALDERMAN BARBARA     ELAINE     7260   WHITE OAK CAMPGROUN APPLING    GA   30802        Nov 1 2019   UT
                       COLUMBIA   11432650   ALDERMAN JESSICA     MADELYN    7260   WHITE OAK CAMPGROUN APPLING    GA   30802        Nov 1 2019   UT
                       COBB       11200404   WILLIAMS   MAGALINE MCCRAY      4337   STONECREST DR        AUSTELL   GA   30106        May 1 2020   FL
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 42 of 585




                       COOK       08210421   BIRDINE    MYRICK    DELON      2526   HUTCHINSON PARRISH R ADEL      GA   31620-4937   Sep 1 2019   FL




                                                                                          Page 99
                                                                                                                                                       II
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                   GA NCOA Out of State


                       COBB       06247254   STRICKLER DARLENE   K          914    BRENTWOOD DR SE      SMYRNA     GA   30082-3406   Oct 1 2020   FL
                       COBB       08894226   SHELTON   DIAMOND   MARQUISE 1857     BARRINGTON CT        MARIETTA GA     30066        Oct 1 2020   MD
                       COBB       08393320   SHELTON   JOHNTAVIOUBISHOP     1857   BARRINGTON CT        MARIETTA GA     30066        Oct 1 2020   MD
                       COBB       10158673   SHELTON   SARAH     NICOLE     2825              229
                                                                                   S MAIN ST NW         KENNESAW GA     30144-2747   Jul 1 2019   FL
                       COBB       04990165   WILSON    ESSIE     KIM        2285   PIEDMONT GLEN CT     MARIETTA GA     30062        Jul 1 2017   AE
                       COLUMBIA   07155101   MARLOW    DANIELLE  HOPE       4220   WOOD CREEK CT        MARTINEZ GA     30907        Aug 1 2017   AE
                       COLUMBIA   06755366   MARLOW    JAY       LEE        4220   WOOD CREEK CT        MARTINEZ GA     30907        Aug 1 2017   AE
                       COBB       12172848   SIEBERT   ELAYNA    ROSE       4044   GEORGE BU 1109       KENNESAW GA     30144        Apr 1 2020   TN
                       COBB       03638314   SIEMEN    JOHN      CARL       4425   BLOWING WIND DR NW   ACWORTH GA      30101-8312   Oct 1 2018   NC
                       COBB       05241688   WHITEMORE KEITH     WILLIAM    1021   SUNSHINE LN NW       ACWORTH GA      30102-6314   May 1 2020   VT
                       COBB       11689487   WHITEMORE TORI      MARIE      1021   SUNSHINE LN NW       ACWORTH GA      30102        May 1 2020   VT
                       COBB       11612607   NORRIS    KYANI     JANISE     3428   VANDIVER DR          MARIETTA GA     30066        Dec 1 2019   FL
                       COBB       12581868   PENALOZA GILBERT    JESUS      429    PAT MELL RD SW       MARIETTA GA     30060        Jul 1 2020   NC
                       COBB       08063285   PENDALWARSUYASH     SHEKHAR    677    HUNTINGTON PL SE     MARIETTA GA     30067        May 1 2020   NC
                       COBB       12150671   PENDER    NELLE     CLARK      396    SAINT MARYS LN NW    MARIETTA GA     30064        Mar 1 2020   SC
                       COBB       11932646   PERKINS   ANTOYA    NICOLE     1920   RUSSTON DR SW        MABLETON GA     30126        Aug 1 2020   SC
                       COBB       06831441   SMITH     JAMES     JOEL       2550   AKERS MILL A11       ATLANTA    GA   30339        Jul 1 2020   NC
                       COBB       06499159   SAMFORD KRISTINA    MCKAY      3515   NETTLE LN NE         ROSWELL GA      30075        Sep 1 2020   NC
                       COBB       05604112   SAMFORD TIMOTHY     JAMES      3515   NETTLE LN NE         ROSWELL GA      30075-2652   Sep 1 2020   NC
                       COBB       11245242   SIMMONS   NATHANIEL            3109   BRIDGEWALK TRL       ACWORTH GA      30101        Oct 1 2020   NC
                       COBB       11909174   SIMMONS   SAVANNAH LEIGH       4221   SENOA DR NW          KENNESAW GA     30144        Aug 1 2020   TX
                       COBB       08324075   SPIVA     LINDSEY   ANN        3230   LARAMIE DR SE        ATLANTA    GA   30339        Jun 1 2020   NC
                       BRANTLEY   08062990   CHRISTENSOSTACY     LYNN       7178   OLD HIGHWAY 259      WAYNESVIL LGA   31566-4344   Sep 1 2020   WV
                       CHATHAM    11158731   MCCALL    LAUREN    ELIZABETH 285     PARK AVE APT 10306   POOLER     GA   31322        Sep 1 2017   AL
                       CATOOSA    06757780   TAYLOR    DARLYNN   BYRD       58     SAGE BRUSH LN        ROSSVILLE GA    30741-8341   Mar 1 2018   TN
                       BIBB       04281156   AARON     LABRENDA EDITH       3385   AARON PL             MACON      GA   31217        Jul 1 2018   AE
                       COBB       12231042   DAVIS     JADEN     DAVON      1174   DURDENTON TRCE       KENNESAW GA     30152        Sep 1 2020   MD




  Ex. 2 to Petition:
                       COBB       12236851   EPPERSON BILLY      SHAUN      2055   BARRETT LA 1335      KENNESAW GA     30144        May 1 2020   TN




Braynard Declaration
                       CLAYTON    10691360   WATSON    NAOMI     SIMONE     8406   CREEKRIDGE CIR       RIVERDALE GA    30296        Aug 1 2020   OK
                       CHATHAM    12389239   WILLIAMS  JOHN      MICHAEL    10     MONTERO DR           SAVANNAH GA     31405        Oct 1 2019   NJ
                       CARROLL    10808456   MERREM    ANNE      MARIE MATH 141    MILL POND XAPT J5    CARROLLTO GA    30116        Aug 1 2019   CA
                       CLAYTON    06760228   ALEXANDER PAMELA    DENISE     3696   SHEBA DR             ELLENWOODGA     30294        Jan 1 2020   NC
                       COBB       10718852   MCINNIS   ALLISON   JULIA      2586   WILLOW GROVE RD NW   ACWORTH GA      30101        Jul 1 2019   TN
                       COBB       08557246   MCINNIS   LATOYA    SHAUNTAE 2383     AKERS MILL G7        ATLANTA    GA   30339-2511   Aug 1 2017   MS
                       CHEROKEE   10707139   HALL      MATTHEW HAROLD       240    OAK GROVE WAY        ACWORTH GA      30102        Apr 1 2020   FL
                       CHATHAM    10221977   SHUMATE AUTUMN      JADE       186    CARLISLE WAY         SAVANNAH GA     31419        Nov 1 2019   TN
                       CAMDEN     05813918   KIRKLAND PRISCILLA LYMAN       106    TAPIQUE CIR          SAINT MARY GA   31558-3759   Nov 1 2017   CT
                       CAMDEN     10169292   KLOTZBACH CHARLOTTE C          100    HOLLY OAK DR         SAINT MARY GA   31558        Jul 1 2020   SC
                       CAMDEN     11088115   KNIGHT    DEVON     MICHELE    119    CHERRY POINT DR      SAINT MARY GA   31558        Sep 1 2017   CA
                       CAMDEN     03492956   KNIGHT    KENNETH   JUNIOR     673    POWDER HORN RD       SAINT MARY GA   31558-2636   Sep 1 2020   VA
                       CAMDEN     01332923   KNIGHT    RACHEL    C          673    POWDER HORN RD       SAINT MARY GA   31558-2636   Sep 1 2020   VA
                       CAMDEN     12601871   KNIGHT    TURNER    ASHBY      119    CHERRY POINT DR      SAINT MARY GA   31558        Sep 1 2017   MI
                       COBB       11677512   HOLT      ANTHONY ALFONSO      2697   DELK RD SE A         MARIETTA GA     30067        Jul 1 2019   NY
                       COBB       07645543   BELLAMY   ASHLEIGH LASANDRA 2560      CHIMNEY HILL PL      AUSTELL    GA   30106        Oct 1 2020   DC
                       COBB       10687543   BELLE     DAURYL    ANEEL      4094   ELSDON DR            AUSTELL    GA   30106        Feb 1 2020   VA
                       COBB       11211502   BRIDGERS MORGANNA MAY          2281   AKERS MILL 3733      ATLANTA    GA   30339        Sep 1 2020   NC
                       COBB       06395432   BRIDGES   LISA      LYNN       267    MARK AVE             MARIETTA GA     30066-6162   Jun 1 2019   LA
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 43 of 585




                       COBB       02171108   BRIDGES   RITA      D          912    CANNONGATE XING SW   MARIETTA GA     30064        Jul 1 2020   FL




                                                                                        Page 100
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                       Pl

                                                                                                                                                  -
                                                                                                                                                  -
                                                                                    GA NCOA Out of State


                       COBB      12730287   BRIGGS    HYDIA                 423     WALTON GREEN WAY N W KENNESAW GA      30144        Sep 1 2020   DE
                       COBB      07338684   LACOUR    ERIC       MAURICE    2550    AKERS MILL Q9         ATLANTA    GA   30339        Mar 1 2019   CO
                       COBB      12912806   BRACKENRIDJOANNE                4210    DEFOORS FARM TRL      POWDER SP GA    30127        Sep 1 2020   IL
                       COBB      12865067   BRACKENRIDLORENZO    ELIJAH     4210    DEFOORS FARM TRL      POWDER SP GA    30127        Sep 1 2020   IL
                       COBB      12912810   BRACKENRIDMIA        T          4210    DEFOORS FARM TRL      POWDER SP GA    30127        Sep 1 2020   IL
                       COBB      12513270   BRADLE    ERIC       STEWART 3808       VALLEY GREEN DR       MARIETTA GA     30068        Sep 1 2020   TX
                       CLARKE    12526951   WEBB      TEAGAN     ROSE STAFF 100     CHATEAU TEAPT 11      ATHENS     GA   30606        Jun 1 2020   CO
                       CLARKE    08862003   WEGER     JACOB      ORION      835     BOULEVARD APT A       ATHENS     GA   30601        Jul 1 2020   OR
                       CLARKE    11802529   WEGRZYN KAITLIN      MARIE      2375    S LUMPKIN SAPT 210    ATHENS     GA   30606        Jul 1 2020   IL
                       CLARKE    04850615   WEINER    THOMAS     PATRICK    230     NACOOCHEE AVE         ATHENS     GA   30601        Aug 1 2020   HI
                       CLARKE    08706678   GOODRICH AARON       JAMES      322     HAMPTON PARK DR       ATHENS     GA   30606        Oct 1 2020   FL
                       CLARKE    08535011   GOODRICH NANCY       JOAN       322     HAMPTON PARK DR       ATHENS     GA   30606-2493   Oct 1 2020   FL
                       BULLOCH   05811639   EGESDAHL HALEY       ALICIA     6545    BUCHAN RD             PEMBROKE GA     31321        Dec 1 2018   AE
                       BULLOCH   11674633   EIGHMIE   LILIAN                365     N COLLEGE SAPT B      STATESBOR GA    30458        Jul 1 2019   FL
                       BULLOCH   10334574   EIGHMIE   LOREN      ASHLEY     365     N COLLEGE SAPT B      STATESBOR GA    30458        Jul 1 2019   FL
                       CHEROKEE 10103792    LOTT-CALDWBRODERICK DEMOND      326     STONEY HOLLOW RD      CANTON     GA   30114        Jan 1 2020   AR
                       CHATHAM 03625016     DAVIS     SUSAN      LOUISE     927     TRAFFORD LN           SAVANNAH GA     31410        May 1 2020   AL
                       CHATHAM 07913663     DAWKINS   MELODY     BETH       1504    E 49TH ST             SAVANNAH GA     31404-4020   Jun 1 2020   AL
                       CHATHAM 06294752     STAFFORD JOSHUA      IAN        6       S NICHOLSON CIR       SAVANNAH GA     31419        Sep 1 2020   OH
                       CHATHAM 10050237     MOTEN     FRANK                 12350   MERCY BLVDAPT 280     SAVANNAH GA     31419        Jul 1 2020   NC
                       APPLING   04506084   DEAL      FEBE ESTHE BRIONES    1606    PINEY GROVE CHURCH R BRISTOL     GA   31518        Sep 1 2020   NV
                       APPLING   04506064   DEAL      RONALD     WILLIAM    1606    PINEY GROVE CHURCH R BRISTOL     GA   31518        Sep 1 2020   NV
                       BRYAN     11557735   MADSEN    SARA       ELIZABETH 210      KEPLER LOOP           RICHMOND HGA    31324        Aug 1 2020   NC
                       BRYAN     07593101   MAPES     ARTHUR     HARRY      112     BLUE LAKE ST          RICHMOND HGA    31324-4435   Sep 1 2020   AA
                       BRYAN     07946865   MAPES     LAURA      SOBECK     112     BLUE LAKE ST          RICHMOND HGA    31324-4435   Sep 1 2020   AA
                       CLARKE    10594890   MCQUEARY HOLLY       CELINA     120     MARK TWAINAPT J3      ATHENS     GA   30605        Jul 1 2020   SC
                       CLARKE    10814428   MCSWIGAN LINDSAY     PAIGE      805     E BROAD ST APT 506    ATHENS     GA   30601        May 1 2020   PA




  Ex. 2 to Petition:
                       CLAYTON   10910676   HEREDIA   KAREN      LEE        19      FLEETWOOD DR          RIVERDALE GA    30296        Jun 1 2018   FL




Braynard Declaration
                       CATOOSA 04891623     WEEKS     JERRI      LOUISE     3706    SALEM VALLEY RD       RINGGOLD GA     30736        Jul 1 2019   AR
                       COBB      12388962   ADKINS    ABIGAIL    RILEY      1824    AKERS RIDGE DR SE     ATLANTA    GA   30339        May 1 2020   VA
                       COBB      12579123   ADKINS    LUZ        STELLA     3952    GRISSOM TARN NE       MARIETTA GA     30066        Sep 1 2020   VA
                       COBB      05501609   ADKISSON HAYLEY      YVONNE     441     WOODVALLEY DR SW      MARIETTA GA     30064        Oct 1 2019   NY
                       CHATHAM 07642985     ZOSEL     RHONDA     LEE        11      RIVERMOOR CT          SAVANNAH GA     31407        Sep 1 2019   SC
                       CHATTAHOO 12869701   AANAM-NDU NDIFREKE EKENG        3       RABEL CT APT C        FORT BENNI GA   31905        Oct 1 2020   AL
                       CHATTAHOO 11774118   BRASHER   JAMES      JOSEPH     407     LUMPKIN ST            FORT BENNI GA   31905        Aug 1 2019   TX
                       CHEROKEE 12214385    FARLEY    ANTHONY LEE           130     HICKORY VILLAGE CIR   CANTON     GA   30115        Sep 1 2020   IN
                       CLAYTON   11409187   QUEDENS GREG         ALLEN      10954   CLEARWATER DR         HAMPTON GA      30228        Oct 1 2020   TN
                       COBB      10599637   KIMBELL   JUANITA    PATRICIA   3413    WINDRIDGE DR          MARIETTA GA     30066        Oct 1 2019   TX
                       COBB      12253433   ROBINSON KYLA        ANNE       1940    ATLANTA R D N2        SMYRNA     GA   30080        Sep 1 2020   PA
                       BARTOW    05176219   COLLUM    JOSEPH     COREY      36      CHESTNUT RIDGE DR NE CARTERSVIL GA    30121        Jul 1 2020   SC
                       BARTOW    01028788   COLLUM    SHELLY     CANNADY 36         CHESTNUT RIDGE DR NE CARTERSVIL GA    30121        Jul 1 2020   SC
                       BARTOW    07132733   CONWAY    GARY       LEE        114     HILL ST               ADAIRSVILLEGA   30103        Apr 1 2019   UT
                       CATOOSA 05887473     SNYDER    ASHLEY     NICHOLE    408     SMOKETREE CIR         RINGGOLD GA     30736        Oct 1 2017   TN
                       CHATHAM 11940682     DYE       MARY       CATHERINE 12510    WHITE BLUF -APT. 1104 SAVANNAH GA     31419        Jan 1 2019   WA
                       CHATHAM 10606186     BERSON    NARA       ROSA       104     MONTGOMERAPT 9        SAVANNAH GA     31401        Aug 1 2020   NY
                       CHEROKEE 03671275    WARREN    JIM        DAVID      429     KILLIAN ST            CANTON     GA   30114-3749   Mar 1 2019   VA
                       BRYAN     11096005   CONNELL   LISA       LOUISE     1002    RIVER OAKS DR         RICHMOND HGA    31324        Jun 1 2018   KS
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 44 of 585




                       BRYAN     11526078   COOK      MELISSA               240     SHELTON ST            RICHMOND HGA    31324        Aug 1 2020   TN




                                                                                          Page 101
                                                                                                                                                         ~
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                   GA NCOA Out of State


                       BRYAN    11526087   COOK        WAYNE     SULLIVAN  240     SHELTON ST            RICHMOND HGA    31324        Aug 1 2020   TN
                       BRYAN    01605095   CORBETT     ELNORA              217     BACONTOWN RD          PEMBROKE GA     31321        Mar 1 2020   NC
                       CHATHAM 12452880    SINCLAIR    AIYSHA    NATASHIA 4035     KESSLER AV 601        GARDEN CIT GA   31408        May 1 2020   CA
                       CLINCH   01058286   HUGHES      GEORGE    GREER     315     BERRY PATCH RD        HOMERVILLEGA    31634-3807   Nov 1 2017   FL
                       COBB     03066705   LAMBERT     JANI      M         2221    ADDERBURY CT SW       SMYRNA     GA   30082-3670   Oct 1 2020   LA
                       COBB     10402735   LAMBEY      MARVA     CARMITA   2500    ELITE LN NW C         KENNESAW GA     30144        Oct 1 2019   FL
                       COBB     07499632   NELSON      LACEY     DENYEA    4345    LAURIAN DR NW         KENNESAW GA     30144        Jun 1 2018   NY
                       BROOKS   00585695   HANCOCK     CARRIE              5865    VALDOSTA HWY          BARNEY     GA   31625-4826   Jun 1 2017   SC
                       BROOKS   04389638   HARRIS      DOUGLAS S           13690   VALDOSTA HWY          QUITMAN    GA   31643-8408   Jul 1 2020   FL
                       CHATHAM 05603553    MCCLINTON   KIMONICIA FIBRA     62      BEARING CIR           PORT WENTW GA   31407        Feb 1 2018   CA
                       CHATHAM 12673480    MCCLOUD     CECIL     CARLOS    129     SPOONBILL CIR         SAVANNAH GA     31405        Sep 1 2020   NC
                       CHATHAM 08153704    MCCOOL      BRIDGETTE ASHLEY    401     E DUFFY ST            SAVANNAH GA     31401        Feb 1 2020   SC
                       CHATHAM 10963058    BOCIOACA    ALEXANDRU RADU      112     WAVERLY WAY           SAVANNAH GA     31407        Jun 1 2020   NJ
                       CHATHAM 08631239    BOCIOACA    KATHLEEN MARIE      112     WAVERLY WAY           SAVANNAH GA     31407        Jun 1 2020   NJ
                       CHATHAM 12855483    BOGGS       BRANDON HOKU        1811    MILLS B LANE BLVD     SAVANNAH GA     31405        Mar 1 2020   KY
                       CHATHAM 12855415    BOGGS       SHARIA    EVONNE    1811    MILLS B LANE BLVD     SAVANNAH GA     31405        Mar 1 2020   KY
                       CLAYTON  07308931   BARBOZA     ATONYA    CAMILLE   9026    SNIPE LN              JONESBORO GA    30236        Aug 1 2020   FL
                       CLAYTON  12068893   CURRY       REGINA    MARIE     1525    WYNTHROPE CV          RIVERDALE GA    30274        Sep 1 2020   NY
                       CHATHAM 08404699    BYNES       OCTAVIA   MICHELLE 84       TALL PINE AVE         SAVANNAH GA     31404-5232   Oct 1 2020   SC
                       CHATHAM 10388889    BYRD        BRITTANY YVONNE     10      SHERWOOD RD           SAVANNAH GA     31406        Mar 1 2020   AL
                       CHATHAM 11912420    BYRD        CHRISTOPHERYAN      522     E 51ST ST             SAVANNAH GA     31405        Oct 1 2020   FL
                       CARROLL  05882587   COVALLI     CHRISTOPHEJAMES     319     BARTON LN             VILLA RICA GA   30180        Jul 1 2020   ME
                       CARROLL  06884190   COVALLI     HALEY     KATHERINE 319     BARTON LN             VILLA RICA GA   30180        Jul 1 2020   ME
                       CAMDEN   05247215   WHITTLE     ALBERT    O         108     BLOSSOM CT            KINGSLAND GA    31548        Oct 1 2018   VA
                       COBB     06278779   DYER        PATTI     D         1286    PARKWOOD CHASE NW     ACWORTH GA      30102-3400   Oct 1 2020   TX
                       COBB     07491379   DYER        WILLIAM   ANTHONY 1286      PARKWOOD CHASE NW     ACWORTH GA      30102-3400   Oct 1 2020   TX
                       CHATTOOGA04558419   SIMPSON     KELLY     AMANDA    277     DENSON RD             SUMMERVIL LGA   30747        Apr 1 2020   AL




  Ex. 2 to Petition:
                       CHATTOOGA08571376   DAVIS       PORSCHA BRICOLLA 310        GEORGIA AVE           SUMMERVIL LGA   30747-1371   Mar 1 2020   TN




Braynard Declaration
                       CHATTOOGA10802526   DEAN        JONATHAN ANDREW     90      MILLICAN ST           SUMMERVIL LGA   30747-1194   Jul 1 2020   TX
                       CHATTOOGA00434417   DENNY       TERESA              271     MAPLE DR              SUMMERVIL LGA   30747-1743   Oct 1 2019   TN
                       CHATHAM 10488804    STEWART     CHARISE   CAROLYN   8       LAUREL RIDGE CT       PORT WENTW GA   31407        Jun 1 2017   MD
                       CHATHAM 08951745    STEWART     DUSTIN    EDWARD    209     PARADISE DR           SAVANNAH GA     31406-5735   Oct 1 2018   IL
                       CHATHAM 07063268    STEWART     JANET     CYNTHIA   135     HAMPSTEAD APT 809     SAVANNAH GA     31405        Jan 1 2019   FL
                       CHATHAM 01074471    STEWART     RAYMOND THOMAS      2204    E 56TH ST             SAVANNAH GA     31404        Feb 1 2020   SC
                       BIBB     11763851   JACKSON     ANAYA     IMANI     399     APPLE BLOSSOM WAY     MACON      GA   31217        Dec 1 2018   FL
                       BANKS    06305204   MATSON      NEIL      FREDERICK 813     ED REED RD            LULA       GA   30554-3914   Mar 1 2020   TX
                       CLAYTON  05163359   HAYES       FREDDY    LEE       7023    LODGEPOLE DR          MORROW     GA   30260        Sep 1 2017   AL
                       CLAYTON  06804079   HAYES       LACONDA   AMETRIA   5248    RIVER WALK APT A      COLLEGE PAGA    30349        May 1 2020   FL
                       COBB     03469137   KNAACK      KELLY     LYNN      1200    LAUREL SUMMIT DR SE   SMYRNA     GA   30082        Jun 1 2020   FL
                       CHATHAM 11513581    EMERLING    IAN                 16      BITTERROOT LN         SAVANNAH GA     31419        May 1 2020   MD
                       CATOOSA 00418562    LONG        EDWARD    LEON      129     TRAILER LN            RINGGOLD GA     30736        Jul 1 2017   TN
                       CATOOSA 10565839    LOPEZ       NORMA     LYNN      115     CLYDESDALELOT #58     RINGGOLD GA     30736        Oct 1 2020   IL
                       CHARLTON 08146136   HAGEN       TODD      CHRISTOPHE263     BUCHANAN LANDING DR   FOLKSTON GA     31537        Jul 1 2020   FL
                       CHATHAM 04410238    SMITH       CHARLES   NICHOLIS  131     LAURELWOOD DR         SAVANNAH GA     31419        Aug 1 2019   AR
                       BANKS    11812828   COTTOM      TATE      ALLAN     2737    SAMPLES SCALES RD     HOMER      GA   30547        Sep 1 2020   AL
                       CAMDEN   11523744   BOUDROW     WILLIAM   ELMER     365     W WILLIAM AVE         KINGSLAND GA    31548        Feb 1 2020   AP
                       CAMDEN   11256768   BOWDEN      TYNE      MARIE     197     CARDINAL ST           WOODBINE GA     31569        Sep 1 2020   CT
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 45 of 585




                       CAMDEN   06257134   BOWLES      JENNA     GALLOPS   604     WILD GRAPE DR         SAINT MARY GA   31558        Jun 1 2019   TX




                                                                                         Page 102
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        st

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                    GA NCOA Out of State


                       CAMDEN    11721009   BRANTLEY JOSEPH       SAMUEL    169     HUNTINGTON DR         KINGSLAND GA     31548        Jun 1 2020   SC
                       BULLOCH   10916187   BORDERS ANDREW        JOHNSON   1009    HOUNDSBARK CT         STATESBOR GA     30461        Oct 1 2020   SC
                       BULLOCH   11082151   BORDERS SARAH                   1009    HOUNDSBARK CT         STATESBOR GA     30461        Oct 1 2020   SC
                       BRYAN     10491201   SHONKA    BRADLEY     CHRISTIAN 123     MAHAFFEY DR           RICHMOND HGA     31324        May 1 2020   NC
                       CHATHAM 11053714     RECINOS   CLAUDIA     CIERRA    10875   ABERCORN SAPT 127     SAVANNAH GA      31419        Feb 1 2020   KS
                       CLAYTON   03695962   JACKSON   FELICIA     RENEE     6431    STONE WAY             MORROW      GA   30260        Aug 1 2018   FL
                       BARTOW    08908075   LONG      TROY        TIMOTHY   151     PRINCETON AVE         ADAIRSVILLEGA    30103        Mar 1 2020   TN
                       CHATHAM 06013221     FRUITS    LAUREN      ELIZABETH 106     SUFFOLK RD            SAVANNAH GA      31410-4014   Dec 1 2016   TN
                       CHATHAM 05458684     FRY       BRANDON     COURVILLE 323     PIERPONT AVE          SAVANNAH GA      31404-2451   Jul 1 2020   NC
                       CHATHAM 08271802     FULLERTON JAY         GOULD     103     SETTLEMENT WAY        SAVANNAH GA      31410        Feb 1 2019   AE
                       COBB      12000554   BABIKIR   AMMAR       M         1106    CLAYMORE DC           MARIETTA GA      30060        Sep 1 2020   TX
                       CATOOSA 10243755     FORD      RACHEL      LOREN     57      DIGBY LN   #12        RINGGOLD GA      30736        Apr 1 2020   TN
                       COBB      05418343   DELINCE   DANIELLE    MARIE     3880    STRAWBERRY PATH NW    MARIETTA GA      30064-1056   Jan 1 2020   MA
                       COBB      10383515   DELIZ     BRYAN                 4545    RIVER PKWY 2G         ATLANTA     GA   30339        Sep 1 2020   CT
                       CLARKE    06693078   WAINRIGHT ROBERT      JOHN      174     CIVITAN CLUB DR       ATHENS      GA   30605        Nov 1 2019   AL
                       COBB      06686620   DAVIS     TERRY       LEVON     1174    DURDENTON TRCE        KENNESAW GA      30152        Sep 1 2020   MD
                       COBB      07509499   DAVIS     TRENTON     SCOTT     3244    CONCORD CIR SE        SMYRNA      GA   30080        Jul 1 2020   MS
                       COBB      05443433   DAVIS     VANESSA     LYNN      2099    PLANTERS MILL LN      MARIETTA GA      30062        Sep 1 2020   MD
                       COBB      11128139   CHARLES   WAYNE       OSWALD    4214    HIGHCROFT MAIN NW     KENNESAW GA      30144-6122   Aug 1 2020   NJ
                       COBB      12085287   CHARLOTTE CARON       MICHELLE 1995     POWERS FE C           MARIETTA GA      30067        Apr 1 2020   VA
                       CHATHAM 01521311     MOORE     JOYCE       COLES     7324    GARFIELD ST           SAVANNAH GA      31406        Dec 1 2016   FL
                       CHATTAHOO 10876068   DODSON    JERRY       LEE       503     BALTZELL AVE          FORT BENNI GA    31905        Sep 1 2020   AP
                       CLARKE    11108167   ILLG      GABRIELLE   ELIZABETH 202     EAGLEWOOD CT          ATHENS     GA    30606        Mar 1 2020   AZ
                       CLARKE    10853574   INGLE     STEPHEN     MORRIS    135     GREENWOOD LN          ATHENS     GA    30605        Aug 1 2020   MD
                       BARTOW    11213218   SHIRLEY   ERIC        DUNCAN    22      RIDGEWATER DR SE      CARTERSVI L GA   30121        Sep 1 2019   VA
                       BARTOW    11198988   SHIRLEY   SARAH       JEANETTE 22       RIDGEWATER DR SE      CARTERSVIL GA    30121        Sep 1 2019   VA
                       CATOOSA 06997073     SIKES     DIANA       LYNN      213     FAIRLANE DR           ROSSVILLE GA     30741-7677   Jun 1 2020   TN




  Ex. 2 to Petition:
                       CATOOSA 10239727     BERKELEY DOUGLAS      KEITH     89      LAKE AVE              RINGGOLD GA      30736        Sep 1 2020   AZ




Braynard Declaration
                       CHATHAM 01611063     POLITE    SHONDA      CARESE    49      GIMBAL CIR            PORT WENTW  GA   31407        Dec 1 2019   AP
                       CHEROKEE 10701502    CULVER    JADA        SYMONE    5023    WINDING HILLS LN      WOODSTOCKGA      30189        Dec 1 2019   AL
                       BIBB      03641977   HICKS     KEITH       BRIAN     113     LEGARE CT             MACON       GA   31210-4956   Feb 1 2020   NY
                       BIBB      02661366   HICKS     SHERIDA     PATRICE   113     LEGARE CT             MACON       GA   31210-4956   Feb 1 2020   NY
                       CHEROKEE 04639592    REDD      DONNA       LISA      2018    WOODSIDE PARK DR      WOODSTOCKGA      30188-2365   Sep 1 2020   NC
                       CHEROKEE 04605013    REDD      TERRY       LEE       2018    WOODSIDE PARK DR      WOODSTOCKGA      30188-2365   Sep 1 2020   NC
                       COBB      03105124   LINDSAY   MARILYN     T         1652    OAKFORD CT SW         MARIETTA GA      30064-4183   Aug 1 2019   UT
                       COBB      10484520   CRAWFORD THOMAS       CHARLES   1528    TENNESSEE WALKER DR   ROSWELL GA       30075        Feb 1 2019   VA
                       COBB      04480108   CRAWLEY ROBERT        MORRIS    246     INDIAN TRL            MARIETTA GA      30068        Apr 1 2020   SC
                       COLUMBIA 10331298    ATCHISON SHERINA      ANN       2034    SILVER RUN FLS        GROVETOWNGA      30813        Oct 1 2020   FL
                       COLUMBIA 10662476    ATKINS    EMILYN      LOUISE    4569    COUNTRY GLEN CIR      GROVETOWNGA      30813        Aug 1 2019   MD
                       COLUMBIA 08443286    ATKINS    LEE         ALEXANDER 4569    COUNTRY GLEN CIR      GROVETOWNGA      30813        Aug 1 2019   MD
                       COLUMBIA 06441380    AUSSEM    CHRISTINE   MARIE     3903    BEAVER BROOK DR       MARTINEZ GA      30907        Feb 1 2019   SC
                       COLUMBIA 11893616    AUSTIN    ALEXIS      ANN       4511    KAYE CT               EVANS       GA   30809        Aug 1 2019   SC
                       COLUMBIA 07635570    AZBELL    CHARLES     DOUGLAS 306       BURNHILL AVE          EVANS       GA   30809-6721   Oct 1 2020   IN
                       COLUMBIA 07635578    AZBELL    LORI        KELLY     306     BURNHILL AVE          EVANS       GA   30809-6721   Oct 1 2020   IN
                       CLARKE    03524907   LEWALLEN TREVOR       C         190     COVEY LN              ATHENS      GA   30606        Oct 1 2020   NC
                       CARROLL   10639145   RIGGINS   JAMES       BLAKE     480     HOLDER RD             TEMPLE      GA   30179        Jul 1 2020   AL
                       CARROLL   11083958   RIGGINS   JENNIFER    DAWN      480     HOLDER RD             TEMPLE      GA   30179        Jul 1 2020   AL
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 46 of 585




                       BULLOCH   08936627   DANIEL    HARLEE      ELIZABETH 6255    STILSON LEEFIELD RD   BROOKLET GA      30415-5880   Jul 1 2020   TN



                                                                                          Page 103
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                          IS

                                                                                                                                                     -
                                                                                                                                                     -
                                                                                      GA NCOA Out of State


                       CLAYTON    10347938   LANG       CASSANDRA MARI        8669    W BOURNE DR           JONESBOR O GA   30238        Oct 1 2020   TN
                       CLAYTON    10102925   ETHERIDGE EBONY      SIMONE      4241    HENDRIX DR APT J9     FOREST PARGA    30297        Aug 1 2020   TX
                       BIBB       08501294   WIGLEY     DAVID     MATTHEW     2037    DERBYSHIRE DR         MACON      GA   31216-7561   May 1 2020   TN
                       BIBB       05011541   WILCOX     SOMERS    TRINETT N   680     HERRING DR            MACON      GA   31204        Mar 1 2020   FL
                       CATOOSA    12262284   NOVAK      SHYANNE   ALYSSA      180     JALOPY RIDGE DR       RINGGOLD GA     30736        Oct 1 2020   AZ
                       CARROLL    06892908   RICE       MELINDA   S           301     NORTHSIDE APT F2      CARROLLTO GA    30117        Oct 1 2018   CA
                       CHATHAM    01592845   JOHNSON CHRISTINE M              18      COTTON XING           SAVANNAH GA     31411        Nov 1 2019   MA
                       BALDWIN    11005289   LOVE       CHANDY    TRUE        260     LAKESHORE DR          MILLEDGEVILGA   31061        Dec 1 2019   UT
                       BALDWIN    10667176   LOVE       DESTINY               260     LAKESHORE DR          MILLEDGEVILGA   31061        Dec 1 2019   UT
                       COBB       08831881   EUGENE     WILKENS               2725    BEAVER CREEK XING     POWDER SP GA    30127        May 1 2020   VA
                       CHEROKEE   11651581   ROSCH      SUSAN     E           614     KNIGHTS BRIDGE DR     CANTON     GA   30115        Aug 1 2020   SC
                       COBB       06016572   BROWN      ADAM      TODD        676     RED SUNSET CIR        POWDER SP GA    30127        Oct 1 2020   PA
                       BARTOW     10282173   GIBBONS    FREDRICK EUGENE       203     EVERGREEN TRL         CARTERSVIL GA   30121        Dec 1 2016   TX
                       CAMDEN     00526819   WORKMAN WILLIAM      M           115     NANCY DR              SAINT MARY GA   31558-8674   Aug 1 2020   SC
                       CAMDEN     10088903   WORKMAN ZAREZZA      ANDREA      115     NANCY DR              SAINT MARY GA   31558        Aug 1 2020   SC
                       CAMDEN     04280035   WRIGHT     DELBERT   EARL        202     SEAIRE CT             SAINT MARY GA   31558        Dec 1 2019   MD
                       CHATHAM    11145259   REVELS     ALEXANDER GAGE BEAR   309     KENSINGTON DR         SAVANNAH GA     31405        May 1 2020   SC
                       CHATHAM    10762713   REVELS     KATHERINE ELIZABETH   309     KENSINGTON DR         SAVANNAH GA     31405        May 1 2020   SC
                       CHATHAM    10786855   REYNOLDS LINSEY      ANNE        101     SPRING LAK -APT.903   SAVANNAH GA     31407        Jul 1 2019   VA
                       CLAYTON    07647162   LOURENCO CHRISTOPHELOUIS         5234    COLLINGWOOD TER       COLLEGE PAGA    30349        Aug 1 2019   FL
                       COBB       10415220   FREE       DOROTHY O             3574    W HAMPTON DR NW       MARIETTA GA     30064        May 1 2018   NC
                       CHEROKEE   02992342   AGAR       SHARON    MARIE       303     CORNERSTONE TRCE      WOODSTOCKGA     30188        Apr 1 2020   FL
                       CHEROKEE   02904178   AGAR       THOMAS                303     CORNERSTONE TRCE      WOODSTOCKGA     30188        Apr 1 2020   FL
                       CHEROKEE   07618681   AGUILAR-LERPATRICIA              6749    GALTS FERRY RD        ACWORTH GA      30102-1186   May 1 2020   TX
                       CHEROKEE   08543300   AJAYI      SIBUSISO              10247   HIGHWAY 92 UNIT 7-114 WOODSTOCKGA     30188        Oct 1 2020   CA
                       BIBB       12573371   JACKSON    PASHON    NAJA        928     UNDERWOOD DR          MACON      GA   31210        Jun 1 2018   WI
                       CHATHAM    08496073   WASHINGTO SHEMONIQU DONTE        52      FIORE DR              SAVANNAH GA     31419        Sep 1 2019   FL




  Ex. 2 to Petition:
                       COBB       11985001   MOLHO      CAMILA                3005    RIVERSTONE TRL        ATLANTA    GA   30339        Nov 1 2018   TX




Braynard Declaration
                       CHATHAM    11512344   FERNANDEZ ABRAHAM                143     WIMBLEDON DR          SAVANNAH GA     31419        Aug 1 2020   NC
                       CHATHAM    12112739   FERNANDEZ SARAH      KATHLEEN    143     WIMBLEDON DR          SAVANNAH GA     31419        Aug 1 2020   NC
                       CHATHAM    11860656   FERREIRA SHAYNAH     RUBINIA     285     PARK AVE APT 1203     POOLER     GA   31322        Sep 1 2019   RI
                       CATOOSA    11273726   SPARKS     EMILLY    ELIZABETH   195     KAILORS COVE CIR      RINGGOLD GA     30736        Mar 1 2020   TN
                       CHATHAM    05893009   CASEY      JEFFREY   DAVID       148     VILLAGE LAKE DR       POOLER     GA   31322        Jul 1 2020   FL
                       CHATHAM    10150686   CASTANOS MICHELLE                120     WAVERLY WAY           SAVANNAH GA     31407        Oct 1 2017   FL
                       COBB       11596355   CALA       EMMA      CASAOL      2762    PRADO LN              MARIETTA GA     30066        Apr 1 2020   FL
                       CHEROKEE   08397804   SMITH      JARED     TAYLOR      1357    LIVE OAK LN           ACWORTH GA      30102        Aug 1 2019   MD
                       CHEROKEE   12528918   ATLAS      JUDITH    L           131     HOLLY ST    RM 124    CANTON     GA   30114        Sep 1 2020   MO
                       CHEROKEE   10656104   DAULT      PRESTON   LEE         206     RED FOX CT            CANTON     GA   30114        Oct 1 2019   VA
                       CHATHAM    03922560   ROSE       ROBERT    ANDREW      5       CHESTERFIELD CV       SAVANNAH GA     31419-2713   Sep 1 2020   AZ
                       CHATHAM    01566692   ROSE       SHARLENE S            5       CHESTERFIELD CV       SAVANNAH GA     31419-2713   Sep 1 2020   AZ
                       CLAYTON    07486837   WOODWARD PHILLIP     RANDALL     746     GARDEN W A C21        COLLEGE PAGA    30349        Oct 1 2020   OH
                       BIBB       03625940   DELVES     BETSY     IVY         2695    STANISLAUS CIR        MACON      GA   31204-2849   Jun 1 2020   TN
                       BIBB       03147545   DELVES     JOHN      JASON       2695    STANISLAUS CIR        MACON      GA   31204-2849   Jun 1 2020   TN
                       CATOOSA    12400140   MARTIN     TARNISHA CHANDELL     362     TRACE LN              ROSSVILLE GA    30741        Jul 1 2020   TN
                       BRYAN      10847651   SMOOT      NICOLAS   ALLEN       114     BLUE HERON CT         RICHMOND HGA    31324        Apr 1 2017   TX
                       COBB       11644181   BRUCE      LEONARD   PAUL        4700    W VILLAGE X5242       SMYRNA     GA   30080        Jun 1 2020   FL
                       COBB       10818783   GIANNITTI JASON      LAWRENCE    3610    CHATTAHOOCHEE SUMM ATLANTA       GA   30339        Jul 1 2019   CT
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 47 of 585




                       COBB       08207476   OLOWOJESIKRONKE                  3346    MCEVER PARK CIR       ACWORTH GA      30101        May 1 2020   MD




                                                                                            Page 104
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           Pl

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                   GA NCOA Out of State


                       COBB       03916543   HENRY     TANYA      A         400    BELMONT P L3209       SMYRNA     GA   30080        Oct 1 2020   VA
                       COBB       08297511   LOZANO    DAVID      MATTHEW 2302     KISSING TREE LN SE    SMYRNA     GA   30080        Apr 1 2020   TX
                       COBB       08045876   LOZITO    JEFFREY    PAUL      2530   CAMATA WAY            MARIETTA GA     30066        May 1 2017   FL
                       COBB       10734822   LOZITO    NADINE     ANN       2530   CAMATA WAY            MARIETTA GA     30066        May 1 2017   FL
                       CLARKE     04649441   ROBERTS THOMAS       B         190    STANTON WAY           ATHENS     GA   30606-4246   Sep 1 2020   SC
                       BIBB       11922873   BORDERS CANDACE MARIE          3871   NORTHSIDE APT T7      MACON      GA   31210        Sep 1 2020   FL
                       CHATHAM    06696649   WEBBER    CLAUDIA    C         139    MONTICELLO WAY        POOLER     GA   31322        Aug 1 2020   FL
                       CHATHAM    10401769   WEBBER    NOAH       R         208    HILLARY RD            SAVANNAH GA     31410        Sep 1 2020   VA
                       BRANTLEY   07113990   CARDELL   DAMION     SCOTT     571    BELLEFIELD RD         HOBOKEN GA      31542        Jan 1 2020   NC
                       COBB       07578704   ROSS      LORENA     BELL      3655   LIBERTY LN            MARIETTA GA     30062        Jul 1 2020   MI
                       CLAYTON    05465627   HARRIS    DARRICK    JAVONNE' 9509    CARNES CROSSING CIR   JONESBOR O GA   30236        Dec 1 2018   TN
                       CAMDEN     12647993   ESTRADA   JANICE     SANTIAGO 67      FOX SQUIRR APT # B    SAINT MARY GA   31558        Aug 1 2020   NV
                       CAMDEN     12647991   ESTRADA   VINCENT OL JUTIE     67     FOX SQUIRR APT # B    SAINT MARY GA   31558        Aug 1 2020   NV
                       CAMDEN     10326417   EVANS     THOMAS     JAY       330    DEALS CIR S           WOODBINE GA     31569        Jul 1 2018   SC
                       CAMDEN     04338651   EVELINE   RONALD     LLOYD     44     NATURES DR            SAINT MARY GA   31558-3982   Nov 1 2019   MD
                       CAMDEN     10532823   EVITTS    JONATHAN DAVID       548    CARDINAL CIR E        SAINT MARY GA   31558        Aug 1 2017   WI
                       CAMDEN     10101700   EVITTS    KATHLEEN LORRAINE 548       CARDINAL CIR E        SAINT MARY GA   31558        Aug 1 2017   WI
                       CAMDEN     12269778   FARLEY    TOMSANNA MARIE       563    EAGLE BLVD            KINGSLAND GA    31548        Aug 1 2020   FL
                       CAMDEN     11057367   FELDER    MICHAEL    WHITE     28     WARBLER CTA           SAINT MARY GA   31558        May 1 2017   SC
                       CHARLTON   07364282   LLOYD     DONNA      LEE       120    COUNTRY CLAPT F       FOLKSTON GA     31537        Apr 1 2019   FL
                       CATOOSA    07737078   DYER      DANIEL     DAYTON    446    LAKESHORE CV          FORT OGLETGA    30742-3992   Aug 1 2020   TN
                       CHEROKEE   12003728   ARGANBRIG ALYSSA               3502   GREAT SKY PKWY        CANTON     GA   30114        Sep 1 2020   MN
                       CHEROKEE   11929500   ARGANBRIG DANE       MICHAEL   3502   GREAT SKY PKWY        CANTON     GA   30114        Sep 1 2020   MN
                       COBB       08124931   NARANJO   LAUREN     ELIZABETH 2302   ARABIAN DR NE         MARIETTA GA     30062-4682   Mar 1 2020   FL
                       COBB       03150708   COX       ALAN       B         4772   JAMERSON FOREST CIR   MARIETTA GA     30066-1291   Aug 1 2020   FL
                       COBB       11836161   BUZZETTI  AIDEN      JAMES     2251   CHIMNEY SWIFT CIR     MARIETTA GA     30062        Aug 1 2020   DC
                       BRYAN      11259688   BYRNES    MEGAN                3203   FORT MCALLISTER RD    RICHMOND HGA    31324        Nov 1 2019   FL




  Ex. 2 to Petition:
                       BRYAN      11923957   CARAZO    MIA        C         176    BYRON DR              RICHMOND HGA    31324        Feb 1 2020   RI




Braynard Declaration
                       CHATHAM    10882946   RUGGIERO JANEEN                714    W 57TH ST APT 316     SAVANNAH GA     31405        Sep 1 2019   OH
                       COBB       11291256   GRIZZLE   NINA       SIMONE    571    SHANNON DR            MARIETTA GA     30066        Feb 1 2018   NY
                       COBB       08400393   JENKINS   RICHARD    LEWIS     2413   GREENHOUSE PATIO DR   KENNESAW GA     30144        Nov 1 2016   AE
                       BARTOW     08573552   BROWN     HALEY      ELIZABETH 25     RIVER BIRCH CIR       EUHARLEE GA     30145-2886   Aug 1 2019   VA
                       BARROW     05486698   FOGG      CYNTHIA    LYNETTE   1406   LANGDON PARK CT       WINDER     GA   30680-8016   Oct 1 2020   MD
                       CHATHAM    12180605   AL ZAIDY  ZAID       ABDULJABBA107    MONTICELLO WAY        POOLER     GA   31322        Aug 1 2020   VA
                       CHATHAM    12670806   ALBAUGH   MICHAEL    DAVID     3      CRAGER CT             GARDEN CIT GA   31408        Jan 1 2018   AE
                       CHATHAM    04791465   ALDERMAN KENDA       LOUISE    215    E 57TH ST             SAVANNAH GA     31405        Apr 1 2020   FL
                       BARROW     08404235   BORG      GINA       JOSEPHINE 205    CROFTON RDG           BETHLEHEM GA    30620-3310   Jun 1 2020   UT
                       BARROW     11275550   BOWEN     ERNEST     ALLEN     1303   BAYLOR DR             BETHLEHEM GA    30620        Oct 1 2020   WV
                       CHATHAM    11289413   CHAMBERLA MONIKA     LEE       15     OAKVIEW DR            SAVANNAH GA     31405        May 1 2017   AE
                       CATOOSA    04258295   MILLER    ELLA       RAE       1202   CEDAR CREEK DR        ROSSVILLE GA    30741        Oct 1 2020   TN
                       CATOOSA    01846786   MILLER    JEFFREY    JAMES     6839   LAFAYETTE RD          CHICKAMAU GGA   30707-6090   Oct 1 2020   AL
                       CLARKE     10062574   STONE     ALAN       FRANKLIN 100     GAINES CT             ATHENS     GA   30605        Jan 1 2020   WA
                       COBB       11521244   LIJOFI    OLUWATOSINMODUPE     1468   EVANSTON LN           MARIETTA GA     30062        Dec 1 2019   MS
                       COBB       11297083   RUE       DANIELLE   BERNADETT 20     PINE CLUB DR NW       KENNESAW GA     30152        Jul 1 2020   FL
                       CHATHAM    08677766   WHITE     DAYSHA     SHALOM    100    SAINT GEOR APT 210    SAVANNAH GA     31419        Jun 1 2019   OH
                       CARROLL    08881233   JACKS     CHRISTOPHECONRAD     509    COLLEGE ST            CARROLLTO GA    30117        Jun 1 2020   MO
                       CARROLL    11711926   JACKS     TAYLOR     SHAVER    509    COLLEGE ST            CARROLLTO GA    30117        Jun 1 2020   MO
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 48 of 585




                       CAMDEN     12036004   GUINN     ARLO       ALBERT    432    S MAY ST    APT A     KINGSLAND GA    31548        Oct 1 2020   FL




                                                                                         Page 105
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        !I

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                    GA NCOA Out of State


                       CAMDEN     11877396   GUNNELS    NANCY     LEANNE     1110   BIRDSONG TRL           SAINT MAR Y GA   31558        Oct 1 2020   SC
                       CAMDEN     05688755   GUTHRIE    KATELYN   MICHELLE 404      MCDOWELL ST            SAINT MARY GA    31558        Sep 1 2019   FL
                       BRYAN      06663519   DAVIS      SOPHIA    LORAND     618    YOUNG WAY              RICHMOND HGA     31324-7208   Jul 1 2020   VA
                       BRYAN      07770986   MCCUMBER SHERRY                 550    STRATHY HALL DR        RICHMOND HGA     31324        Jul 1 2019   AE
                       CHEROKEE   10184093   WAHL       DOREEN    EVELYN     507    SKYRIDGE DR            WOODSTOCKGA      30188        Oct 1 2020   FL
                       CHEROKEE   08711528   BRICKER    DANIEL    EUGENE     402    CANDLER TRL            CANTON      GA   30115-2011   Sep 1 2020   FL
                       BUTTS      08605671   BELL       REBECCA   SHEA       100    CLEARWATER DR          JACKSON     GA   30233-3834   Oct 1 2020   CO
                       CHEROKEE   11742041   LECLERC    BARBARA   VALENZUELA1039    AVERY CREEK DR         WOODSTOCKGA      30188        Nov 1 2019   AL
                       CHEROKEE   04135066   LECLERC    NICHOLAS ANDREW      1039   AVERY CREEK DR         WOODSTOCKGA      30188        Nov 1 2019   AL
                       CHEROKEE   07099318   LEE        ALICIA               824    NORTHWOODS DR          BALL GROUNGA     30107-6805   Jan 1 2020   AL
                       BARTOW     10640352   POLLAK     REBECCA   LYNN       201    OLD MILL RD NE         WHITE       GA   30184        Jun 1 2018   NJ
                       CAMDEN     08648733   MARTENSEN TIMOTHY    JAMES      432    BROOKLET CIR           SAINT MAR Y GA   31558        Jun 1 2020   FL
                       CAMDEN     08478887   MARTINEZ CLARISSA ANTOINETTE493        KINLAW RD              WOODBINE GA      31569        Sep 1 2020   SC
                       BARROW     04291651   POTTS      TRACY                907    LOCHWOLDE LN           BETHLEHEM GA     30620        Oct 1 2019   FL
                       COBB       07874381   CHANG      LESONG    LINGUERE K 2311   OAKTON PL SE           SMYRNA      GA   30082        Nov 1 2018   MD
                       CHATHAM    11034714   SHAW       FRANCESCA ELENA      310    E HALL ST UNIT A       SAVANNAH GA      31401        Dec 1 2019   RI
                       CHATHAM    07591882   SHAW       KERRY     MICHELLE 29       SAINT JOHNS AVE        SAVANNAH GA      31404        Mar 1 2020   IL
                       COBB       11810855   JACKSON    TERRELL   ANTHONY 1635      BRIDGE MILLM           MARIETTA GA      30067        Jan 1 2020   CO
                       COBB       04759302   JACKSON-SUANGELA     GAIL       2685   CLAREDON TRCE NW       KENNESAW GA      30144-6188   May 1 2020   CT
                       CHEROKEE   08335271   MOBLEY     NANCY     PAULK      122    LAUREL GLORY RD        CANTON      GA   30114        Mar 1 2020   TN
                       CLARKE     05002710   CHERRY     AMY       BROOKS     265    BEST DR                ATHENS      GA   30606        May 1 2018   MD
                       CLARKE     04946075   CHERRY     NICHOLAS JOHN        265    BEST DR                ATHENS      GA   30606        May 1 2018   MD
                       CLARKE     10048401   CHRISTIAN COURTNEY HOPE         490    BARNETT SHAPT 237      ATHENS      GA   30605        Jul 1 2019   SC
                       CATOOSA    11956705   ALEXANDER HANNAH     MORGAN     124    LAFERRY LN             RINGGOLD GA      30736        Jul 1 2020   TN
                       CHATHAM    12410529   GAMEL      BENJAMIN CARL        105    WINSLOW CIR            SAVANNAH GA      31407        Apr 1 2020   TX
                       COBB       03393546   KULLMANN JENNIFER BRUNO         105    NORTHCUTT STATION PL   ACWORTH GA       30101        Oct 1 2019   SC
                       COBB       07828259   KULLMANN WILLIAM     ELMER      4145   FAWN CT                MARIETTA GA      30068        Nov 1 2019   SC




  Ex. 2 to Petition:
                       COBB       10860906   KUMAR      AVNISH               1084   BERKLEY DR SE          SMYRNA      GA   30082        Apr 1 2019   NC




Braynard Declaration
                       COBB       10649888   CASSELL    ERIKA     JUNAE      4805   W VILLAGE W2310        SMYRNA      GA   30080        Jul 1 2020   FL
                       CHEROKEE   08024480   EDGAR      ROBERT    EVAN       500    GOLD RUSH CT           BALL GROU NGA    30107-8807   Jun 1 2020   FL
                       CHEROKEE   08027909   EDGAR      SUZANNE   GIBSON     500    GOLD RUSH CT           BALL GROUNGA     30107-8807   Jun 1 2020   FL
                       CHATHAM    01557233   MEYERS     LYDIA     H PALMER 121      REDROCK CT             SAVANNAH GA      31407-4944   Sep 1 2017   FL
                       CHATHAM    01089926   MIDDLETON EVELYN     WOODS      21     W 51ST ST              SAVANNAH GA      31405-2150   Jan 1 2017   SC
                       COBB       11742769   DEL BOSQUESERGIO                2905   CHASTAIN M 3103        MARIETTA GA      30066        Apr 1 2019   TX
                       COBB       03038791   DEL RIO-BARPATRICIA  ELAINE     629    TAMAQUA DR             MARIETTA GA      30066        Sep 1 2020   TN
                       BUTTS      06940828   COAN       MILES     TIMOTHY    1937   HIGHWAY 42 S           FLOVILLA    GA   30216        Apr 1 2019   LA
                       CANDLER    03997040   BULLARD    ELOISE               707    RONNIE ST              METTER      GA   30439        Jan 1 2020   RI
                       COBB       10998074   PORTER     HOWARD    THOMAS     181    MERRITT ST SE          MARIETTA GA      30060        Nov 1 2019   FL
                       CHATHAM    01518596   LEWIS      JOHN      ERICH      106    DRY DOCK CT            SAVANNAH GA      31410        May 1 2019   CA
                       CARROLL    03393105   CHANDLER KIMBERLY MANNING       7      BILL HEARN RD          CARROLLTO GA     30117        Jun 1 2020   KS
                       CLAYTON    08432963   DAVIS      MIKAL     JAHCOL     2445   REX RD     APT M1      ELLENWOO DGA     30294        Jun 1 2020   LA
                       COBB       10833835   POWELL     MARIA     LUISA      2326   SEBRING CT SW          MARIETTA GA      30064        Aug 1 2019   TN
                       CHEROKEE   12552002   SIDOTI     FRANCO    W          253    TAYLORS FARM DR        CANTON      GA   30115        Oct 1 2020   FL
                       CHEROKEE   12552015   SIDOTI     MICHELLE LOUISE      253    TAYLORS FARM DR        CANTON      GA   30115        Oct 1 2020   FL
                       CHEROKEE   04837175   SIKES      STEPHEN   JAMES      245    CHEROKEE GOLD TRL      BALL GROUNGA     30107-2862   Mar 1 2019   AL
                       CHEROKEE   08828339   GUERRA     MARIA     L          347    BALABAN CIR            WOODSTOCKGA      30188-5190   Jan 1 2020   ID
                       COBB       10095383   COPELAND RENEE       MICHELLE 4213     CLAREMONT TER NW       KENNESAW GA      30144        Jul 1 2019   SC
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 49 of 585




                       BULLOCH    02812599   MILLER     RACHEL    CLAY       605    IMPALA CT              STATESBOR GA     30458-9200   Sep 1 2020   FL




                                                                                          Page 106
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           ii

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                   GA NCOA Out of State


                       BULLOCH    10178162   CARNES    CHARLES   ROBERT     3100   MP MARTIN RD         BROOKLET GA     30415        May 1 2018   SC
                       CHATHAM    06462095   SCHLOSSBE ANITA                12     SASSAFRAS TRL        SAVANNAH GA     31404-1130   Jul 1 2020   SC
                       CHATHAM    10534846   SCHLOSSER CLAUDIA   ANNA-MARIA 716    BARNARD ST           SAVANNAH GA     31401        Aug 1 2020   CA
                       CHATHAM    08425634   AVANT     VICTORIA  KATE       324    PIERPONT AVE         SAVANNAH GA     31404        Aug 1 2020   SC
                       CHATHAM    11440664   AYERS     RICHARD   CHARLES    19     ARBORS CIR           POOLER     GA   31322        Nov 1 2019   AL
                       CHATHAM    12108158   AYSCUE    CHRISTOPHEGENE       1007   JEFFERSON UNIT 1/2   SAVANNAH GA     31401        Oct 1 2019   NY
                       CATOOSA    05718255   HARDING   JANICE    BOZEMAN 215       CANNONBALL LN        RINGGOLD GA     30736-5327   Jul 1 2020   SC
                       COBB       08488273   DAVIS     CHRISTOPHELEE        1436   GLYNN OAKS DR SW     MARIETTA GA     30008        Aug 1 2020   OH
                       COBB       10418537   DAVIS     DANIELLE  ANN        3244   CONCORD CIR SE       SMYRNA     GA   30080        Jul 1 2020   MS
                       CLARKE     08288903   WILLIAMS  JANICE    MARIE      102    BRANFORD PL          ATHENS     GA   30606        Feb 1 2020   TN
                       CHATHAM    11390491   VUCICH    JOHN      MICHAEL    1699   CHATHAM PKAPT 212B   SAVANNAH GA     31405        Mar 1 2020   WV
                       COBB       10998183   HACKNEY JEREMY      BLAKE      3926   ARDSLEY DR           MARIETTA GA     30062        Oct 1 2020   TX
                       CHEROKEE   04874625   MCFADDEN DAWN       AMELIA     1204   RED FOX CIR          WOODSTOCKGA     30188-5625   Sep 1 2020   MI
                       CLARKE     10477508   YANDELL   AMY                  290    CLARKE DR            ATHENS     GA   30605        Sep 1 2020   NC
                       CLARKE     10477509   YANDELL   MICHAEL   STEPHEN    290    CLARKE DR            ATHENS     GA   30605        Sep 1 2020   NC
                       CARROLL    11355421   PRYBYLOSK CHARLES   THOMAS     122    HIGH BLUFF TRL       CARROLLTO GA    30116        Jul 1 2020   AL
                       COBB       03145535   ADAMS     KATHY     DARNELL    307    WINKFIELD LN SW      MARIETTA GA     30064        Aug 1 2020   FL
                       BULLOCH    01940009   ISOM      LETITIA   DENISE     1650   ARCOLA RD            PEMBROKE GA     31321-8397   Aug 1 2020   FL
                       BULLOCH    00648820   ISOM      WALLACE   GENE       1650   ARCOLA RD            PEMBROKE GA     31321-8397   Aug 1 2020   FL
                       BULLOCH    08337935   JACKSON   DIANNA    MARIE      317    LANGSTON CHAPEL RD   STATESBOR GA    30458-3773   May 1 2020   TN
                       BULLOCH    11447524   JACKSON   ERICK     VON        1018   MOSS CREEK CIR       STATESBOR GA    30461        Sep 1 2019   AL
                       BULLOCH    11243756   JACKSON   GLADYS    MILES      1018   MOSS CREEK CIR       STATESBOR GA    30461        Sep 1 2019   AL
                       CLAYTON    11039514   SIMON     LATONYA   CHERISE    1885   HARPER DR APT 26B    LAKE CITY GA    30260        Jul 1 2019   IL
                       CHATHAM    04498978   SHEPPARD CAROLYN               127    LAUREL GREEN CT      SAVANNAH GA     31419-9174   Aug 1 2020   VA
                       COBB       10992213   KING      TYLER     LEWIS      2993   BANCROFT GLN NW      KENNESAW GA     30144        Apr 1 2020   CO
                       CHATHAM    04501555   SCOTT     JOHN      THOMAS     210    W HALL ST APT B      SAVANNAH GA     31401        Aug 1 2020   VA
                       CAMDEN     10444940   SMITH     JESSICA   D          351    OAKRIDGE RD          SAINT MARY GA   31558        Nov 1 2017   CA




  Ex. 2 to Petition:
                       CAMDEN     12920541   SMITH     TOMMY     LEWIS      347    OSPREY CIR           SAINT MARY GA   31558        Dec 1 2019   AE




Braynard Declaration
                       CAMDEN     08446098   SMITH     VERONICA             125    BROOKSHIRE CT        KINGSLAND GA    31548        Aug 1 2020   VA
                       CAMDEN     10444946   SMITH     ZACHARY   B          351    OAKRIDGE RD          SAINT MARY GA   31558        Nov 1 2017   CA
                       CLAYTON    06131006   WILKINS   MELISSA              701    MOUNT ZIONAPT 2108   JONESBORO GA    30236        Jun 1 2019   NC
                       COBB       08339121   IRWIN     ROBERT    CARLSON    4270   OLD CHEROKEE ST      ACWORTH GA      30101        Jan 1 2018   CA
                       BALDWIN    01435121   HUDSON    LISA      HELTON     2650   VINSON HWY SE        MILLEDGEVILGA   31061        Sep 1 2020   SC
                       COBB       11908687   MUELLER   CASSANDRA            2245   INTERSTATE 629       ATLANTA    GA   30339        Sep 1 2020   VA
                       COBB       08722487   NEPTUNE   CHRISTINE THERESE    4018   BENELL CT SE         SMYRNA     GA   30082-3905   Jan 1 2020   FL
                       COBB       08887537   NESBITT   SHAYLA    NICHELLE 2907     WOODLANDS DR SE      SMYRNA     GA   30080        Jul 1 2019   CA
                       COBB       11304953   NESBITT   TIARA     CHANTE     1050   WILLOW CREST LNDG    AUSTELL    GA   30168        Jun 1 2019   FL
                       COBB       11166268   PENNINGTONNIA       MONET      3073   HALLMAN CIR SW       MARIETTA GA     30064        Sep 1 2020   OR
                       COLUMBIA   05315497   MCDANIEL LACHELL    MARIE      7589   PLEASANTVILLE WAY    GROVETOW NGA    30813        Jul 1 2019   AE
                       COLUMBIA   05764222   MCDOWELL LELAND     J          4715   PARK RIDGE CT        EVANS      GA   30809        Sep 1 2020   SC
                       COLUMBIA   02273436   MCDOWELL RENEE      PAGE       4715   PARK RIDGE CT        EVANS      GA   30809        Sep 1 2020   SC
                       COBB       10964188   PETERS    JADA      KIARA      2245   MAINSAIL CT          MARIETTA GA     30062        Jun 1 2020   TX
                       COBB       08326313   NELSON    MARGARETT Y          4355   BRIDGEHAVEN DR SE    SMYRNA     GA   30080-6552   Mar 1 2020   AL
                       COBB       08939704   RODRIGUEZ VICTOR    MANUEL     1811   AKERS RIDGE DR SE    ATLANTA    GA   30339        Jul 1 2020   VA
                       COBB       05754719   STOKES    JONATHAN RAY         2738   ALLYN WAY NW         KENNESAW GA     30152        May 1 2019   MI
                       COLUMBIA   06291403   LEE       MARILYN   WASHINGTO 703     HELEN CT             EVANS      GA   30809-6090   Aug 1 2019   AE
                       COLUMBIA   07661576   LEE       WILLIE               703    HELEN CT             EVANS      GA   30809-6090   Aug 1 2019   AE
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 50 of 585




                       COLUMBIA   10923947   LEE       WON       SOK        430    LONG NEEDLE CIR      EVANS      GA   30809        Jul 1 2020   VA




                                                                                         Page 107
                                                                                                                                                       ~
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                  GA NCOA Out of State


                       COLUMBIA   07202675   LEETS     EDMUNDO JOSE        716    ASHEPOO CT            EVANS     GA   30809-8229   Dec 1 2019   KY
                       COBB       07033358   PIERCE    MARLYNCIA WILANA    4332   KOUSA RD              AUSTELL   GA   30106        Sep 1 2020   TN
                       COBB       00232262   PIERCE    NIKKI     BUSH      5116   WHITEOAK TER SE       SMYRNA    GA   30080        Jan 1 2020   FL
                       COBB       10924011   PARKER    BRYANA    TENE      2667   DELK RD SE I          MARIETTA GA    30067        Jul 1 2019   NC
                       COBB       08599411   RAMDEEN GERALD      DAVID     3290   YORKTOWN DR           ROSWELL GA     30075-3116   Oct 1 2020   VA
                       COLUMBIA   11359210   MASON     ANTHONY             8514   CRENSHAW DR           GROVETOW NGA   30813        Dec 1 2019   SC
                       COLUMBIA   03837601   MCNAIR    HEATHER   HUNTER    423    SHORTLEAF TRL         MARTINEZ GA    30907        Jun 1 2020   SC
                       COLUMBIA   06977122   MCNAIR    VASHAWN ANTWON      423    SHORTLEAF TRL         MARTINEZ GA    30907        Jun 1 2020   SC
                       COLUMBIA   11851220   MCSHERRY DEVON                704    LOW MEADOW DR         EVANS     GA   30809        May 1 2020   CA
                       COLUMBIA   12592911   MCSHERRY TIMOTHY    JUSTIN    704    LOW MEADOW DR         EVANS     GA   30809        May 1 2020   CA
                       COBB       04893864   PALMER    CORDELL             1493   DOLCETTO TRCE NW      KENNESAW GA    30152        May 1 2020   TN
                       COBB       03430895   RICKS     CHARLES   EDWARD    2470   PARK AVE              AUSTELL   GA   30106        Jan 1 2018   NC
                       COBB       11528718   RATLIFF   STEPHANIE L         3228   POST WOOD G           ATLANTA   GA   30339        Oct 1 2020   SC
                       COLUMBIA   05665365   MCKINNEY CHERESE    L         564    JACKSON ST            GROVETOW NGA   30813-3715   Aug 1 2020   AP
                       COBB       11730111   NICKELBERRVERNA     VERNELL   1311   WOODRIDGE DR          ATLANTA   GA   30339        Dec 1 2019   TN
                       COBB       05232514   SMITH     AMANDA    JA'NET    5462   CATHERS CREEK DR      POWDER SP GA   30127        May 1 2019   FL
                       COBB       10981308   SINGLETON KRISTINA  NICOLE    216    TWIN HILL RDU         AUSTELL   GA   30168        Aug 1 2019   LA
                       COBB       11656963   SMITH     VINCENT   RENARD    5084   WHITEOAK TER SE       SMYRNA    GA   30080        Jan 1 2020   FL
                       COBB       10995583   THOMAS    ANGELIQUE CHRISTINA 513    COVE PL               ATLANTA   GA   30339        Sep 1 2020   LA
                       COBB       11864668   THOMAS    CHELSEA   LYN       3758   STILLWOOD CT          MARIETTA GA    30066        Sep 1 2020   FL
                       COBB       05546724   WALLACE   CHESTER   CHRISTOPHE4999   OLDE MILL DR          MARIETTA GA    30066-1168   Aug 1 2020   FL
                       COBB       06153425   WALLACE   DANIELLE  ELYSE     3533   TEN OAKS CIR          POWDER SP GA   30127-3682   Jul 1 2020   NC
                       COBB       10888471   WALLACE   JADE      SHAUNATI 875     FRANKLIN GT1027       MARIETTA GA    30067        Apr 1 2020   LA
                       COBB       11749880   WALLACE   LEON      FRANKLIN 3533    TEN OAKS CIR          POWDER SP GA   30127        Jul 1 2020   NC
                       COBB       05525609   WALLACE   MELANIE   LYNNE     4999   OLDE MILL DR          MARIETTA GA    30066-1168   Jul 1 2019   VA
                       COBB       08527114   SAPP      KATHERINE LEIGH     4202   MAMIE WAY NW          KENNESAW GA    30152        Jun 1 2020   FL
                       COBB       06278149   SARLIN    ELANA     HELENE    4017   BLACKWELL PARK DR     MARIETTA GA    30062        Oct 1 2020   FL




  Ex. 2 to Petition:
                       COBB       10779057   STAFFORD ASHTON     NICOLE    5084   WHITEOAK TER SE       SMYRNA    GA   30080        Jan 1 2020   FL




Braynard Declaration
                       COBB       06778569   TURNER    JESSICA   DIONNE    209    DUNLEITH PKWY SW      MARIETTA GA    30008        May 1 2019   VA
                       COBB       12071805   TURNER    LAUREN    ASHLEY    1500   PARKWOOD 8211         ATLANTA   GA   30339        Sep 1 2020   TX
                       COOK       06041426   SMITH     IRIS      SHERMONE 2159    ANTIOCH RD            ADEL      GA   31620        Jan 1 2020   CA
                       COBB       01326121   SNIPES    PATSY     LAW       1223   SANDRA DR             MARIETTA GA    30062        Oct 1 2019   FL
                       COBB       02428559   SNOW      DONNA     JO        3915   MANOR HOUSE DR        MARIETTA GA    30062-5032   Mar 1 2020   NC
                       COBB       12553691   WARD      SYDNEY    JEAN      2901   PREAKNESS DR NW       MARIETTA GA    30064        Jun 1 2020   IL
                       COBB       07108745   WRIGHT    PAMELA    IRENE     652    E LAKE PKWY           MARIETTA GA    30062        Oct 1 2019   KY
                       COBB       06959024   YI        FERRON    MARIE     3102   WOODLANDS DR SE       SMYRNA    GA   30080        Sep 1 2019   OH
                       COBB       10605628   YORAWAY TYLER       JASON     504    S LINCOLN TRACE AVE SESMYRNA    GA   30080        Aug 1 2020   FL
                       COLUMBIA   11120732   HOWARD    CHRISTINE LEIGHANNE 850    MORRIS RD             GROVETOW NGA   30813        Jan 1 2020   OK
                       COLUMBIA   10383300   JEFFERSON COURTNEY MICHELLE 510      HARDWICK CT           EVANS     GA   30809        Sep 1 2018   SC
                       COBB       07213736   YANTEN    ANGELICA MARIA      3146   RAMBLEWOOD CT         POWDER SP GA   30127        Jul 1 2020   WA
                       COFFEE     00949196   LUKE      DEBRA     COLEMAN 355      LEYLAND DR            BROXTON GA     31519-6457   Sep 1 2020   FL
                       COFFEE     00949204   LUKE      RAYMOND ALAN        355    LEYLAND DR            BROXTON GA     31519-6457   Sep 1 2020   FL
                       COLUMBIA   02287298   JENKINS   CARLA     GRACEY    4481   WOODBERRY CT          EVANS     GA   30809-4458   Feb 1 2019   SC
                       COLUMBIA   07945199   JAMES     PAUL      EDWARD    1219   GREENWICH PASS        GROVETOWNGA    30813-5864   Oct 1 2020   SC
                       COFFEE     08902359   MIDDLETON DAWN      MICHELLE 135     CALLAWAY DR           DOUGLAS GA     31535-6558   Mar 1 2020   FL
                       COBB       08962856   YATES     SARAH     ANDREWS 3079     HILLSIDE CT NE        MARIETTA GA    30066        Sep 1 2017   TN
                       COBB       12223684   YBARRA    CHRISTOPHEMICHAEL   1400   PRESTIGE VALLEY DR    MARIETTA GA    30062        Sep 1 2020   TX
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 51 of 585




                       COBB       05877882   WYNN      CRISTY    DANIELLE  6039   MAYFIELD WAY SE       MABLETON GA    30126-2960   Feb 1 2017   MS




                                                                                        Page 108
                                                                                                                                                      ~
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                    GA NCOA Out of State


                       COLUMBIA   11949584   IVEY       DARIUS     M         536    BERETTA DR            GROVETOW NGA   30813        Aug 1 2020   SC
                       COLUMBIA   01434007   IVEY       TERESA     MICHELLE 536     BERETTA DR            GROVETOWNGA    30813        Aug 1 2020   SC
                       COLUMBIA   06148328   HUGHES     ANNA       CATUDAL   1214   TYLER WOODS WAY       GROVETOWNGA    30813        Jun 1 2019   NC
                       COLUMBIA   11817471   FRITCH     THOMAS     EDWIN     301    HALTON DR             GROVETOWNGA    30813        Oct 1 2020   UT
                       COLUMBIA   11817474   FRITCH     VEDA       JEAN      301    HALTON DR             GROVETOWNGA    30813        Oct 1 2020   UT
                       COLUMBIA   10198910   FRIZZI     NICHOLAS JAMES       1128   VILLAGE CT            EVANS     GA   30809        Aug 1 2019   AZ
                       COLUMBIA   12492013   PACE       ANTHONY PAUL         427    BLUE RIDGE APT C43    MARTINEZ GA    30907        Oct 1 2020   WI
                       COLUMBIA   03328639   PADGETT    CAROL      ANN       128    LENOX DR              MARTINEZ GA    30907-1473   Sep 1 2020   MI
                       COLUMBIA   10886578   GARVIN     COREY      MICHAEL   4416   JEFFERY LN            GROVETOWNGA    30813        Sep 1 2020   SC
                       COBB       08839734   WOODS      CARTAVIOUS           1416   AKERS RIDGE DR SE     ATLANTA   GA   30339        Nov 1 2019   MA
                       COLUMBIA   06067885   TOMASZEWSMICHAEL      S         459    CREEK RDG             MARTINEZ GA    30907-4918   Aug 1 2020   VA
                       COLUMBIA   10967540   GOLSTON KEENAN        VAN       126    SUGAR MAPLE LN        MARTINEZ GA    30907        Jan 1 2020   SC
                       COLUMBIA   12697332   TIMMERMAN MADISON     ANN       1592   CLARY CUT RD          HARLEM    GA   30814        Aug 1 2020   AL
                       COLUMBIA   02833648   TODD       SHAWNA     LUTCHER   771    SWEET BAY CT          EVANS     GA   30809-4490   Aug 1 2020   SC
                       COLUMBIA   10129512   SULLIVAN   DENNIS     JOHN      869    LAKE ROYAL DR         GROVETOW NGA   30813        Aug 1 2017   AE
                       COLUMBIA   04786402   SULLIVAN   LUCINDA    ROSS      607    HIGH HAMPTON DR       MARTINEZ GA    30907-9149   Aug 1 2020   MD
                       COLUMBIA   12725072   HANES      JEDIDIAH   FRANKLIN 260     WENTWORTH PL          GROVETOWNGA    30813        Oct 1 2020   CA
                       COLUMBIA   11665888   HANSON     HOWARD     HARRY     429    WADE PLANTATION DR MARTINEZ GA       30907        Jul 1 2020   FL
                       COLUMBIA   02287670   HARDIN     PAMELA     ACITO     5080   FAIRINGTON DR         EVANS     GA   30809        Mar 1 2020   SC
                       COLUMBIA   11707601   HARDWICK FAYETTE      ANTONIO   110    KASCHWITNA CT         GROVETOWNGA    30813        Oct 1 2020   FL
                       COLUMBIA   07273807   SABIA      AMANDA     HOKE      442    KIRKWOOD DR           EVANS     GA   30809        Oct 1 2020   SC
                       COLUMBIA   06906045   SABIA      DANIEL     ROBERT    442    KIRKWOOD DR           EVANS     GA   30809        Oct 1 2020   SC
                       COWETA     10879535   ALEXANDER ASHLI       MICHELLE 74      FOX RIDGE DR          NEWNAN    GA   30265        Nov 1 2016   VA
                       DEKALB     07555600   CATALANO GINA                   4228   HIDEAWAY DR           TUCKER    GA   30084        Jun 1 2020   MS
                       DEKALB     07815102   BROWN      ROBERTO CLEMENTE 1019       HILBURN DR SE         ATLANTA   GA   30316-2808   Feb 1 2017   CA
                       DEKALB     07251971   BIKINEYEVA ALINA      R         332    MELL AVE NE           ATLANTA   GA   30307        Apr 1 2017   MD
                       DEKALB     11484738   BOGANS     LAUREN     T         2209   BRIARCLIFF APT 5      ATLANTA   GA   30329        Jun 1 2019   VA




  Ex. 2 to Petition:
                       DEKALB     08636930   BOGLE      ANDREW     FRANCIS   2286   EASTWAY RD            DECATUR   GA   30033        Mar 1 2020   HI




Braynard Declaration
                       DEKALB     08412601   BOGLE      ELISABETH ANN PENDER2286    EASTWAY RD            DECATUR   GA   30033        Mar 1 2020   HI
                       DEKALB     11974619   BALDOROSS MC KENZIE ELIZABETH 3450     BLAIR CIR NEUNIT 1301 ATLANTA   GA   30319        Aug 1 2020   NJ
                       DEKALB     08590619   BEAMAN     JEROMEY    CHADERIAS 4000   MARSEILLE TER         CONLEY    GA   30288        Aug 1 2019   AL
                       DEKALB     06302842   BYRD       DENISE     LAVERNE   1281   BROCKETT R41K         CLARKSTON GA   30021        Jan 1 2018   FL
                       DEKALB     06792518   CAFFREY    CHRISTIAN PATRICK    109    WHITEFOORD AVE NE     ATLANTA   GA   30307        Dec 1 2019   TN
                       DEKALB     11207507   BONO       BRENT                2515   SKYLAND TRL NE        ATLANTA   GA   30319        Jun 1 2020   TX
                       DEKALB     06684232   DAVIDSON TIARA        JA'NESE   3046   BONNES DR             LITHONIA  GA   30038        Jul 1 2019   TX
                       DEKALB     01934739   DALIA      GEORGE     C         65     CLARENDON AVE         AVONDALE EGA   30002-1405   Oct 1 2020   MA
                       DEKALB     05324741   BROWN      LORI       MARIE     3483   ASHWOOD LN            ATLANTA   GA   30341-4537   May 1 2020   FL
                       DEKALB     07872620   BROWN      MARK       DARNELL   487    CRESTWOOD CT          LITHONIA  GA   30058-5996   Jan 1 2018   VA
                       DEKALB     07889172   BAYNARD    JAVON                8005   UNION GROVE RD        LITHONIA  GA   30058        Mar 1 2018   FL
                       DEKALB     08938660   FULLER     SERENA     ROSE      4393   BRIERS WAY            STONE MOU GA   30083        Sep 1 2020   CA
                       DEKALB     11033029   FULLER     TAWANA     KIM       2345   PEACHWOODAPT # 1109 ATLANTA     GA   30345        Dec 1 2017   FL
                       DEKALB     08378004   CADIGAN    HILARY     MEGAN     410    E HOWARD A1           DECATUR   GA   30030        Apr 1 2018   NY
                       DEKALB     10540611   GALLEGO    MARIA FATIMA CARLOTA 3450   MILLER DR UNIT 3307   ATLANTA   GA   30341        Oct 1 2020   TX
                       DEKALB     10540657   GALLEGO    MARIA LUZ CRUZ       3450   MILLER DR UNIT 3307   ATLANTA   GA   30341        Oct 1 2020   TX
                       DEKALB     04805463   GALLETTI   ROCHELLE MARIE       2515   NORTHEAST APT U3      ATLANTA   GA   30345        Oct 1 2020   OH
                       DEKALB     04874573   BLACKHOUS DAWSON      CURTIS    427    MAYNARD TER SE        ATLANTA   GA   30316        May 1 2017   NY
                       DEKALB     01939520   DEGRACE THOMAS        J         1284   ASHFORD CREEK WAY NEATLANTA     GA   30319-5064   Aug 1 2020   FL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 52 of 585




                       DEKALB     05925509   DEHAYES    KAREN                916    STRATFORD RD          AVONDALE EGA   30002        Sep 1 2020   OR




                                                                                          Page 109
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        Pl

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                  GA NCOA Out of State


                       DEKALB   08324410   DELAGUARD MICHAEL   MARIO      97      WHITEFOORD AVE SE       ATLANTA   GA   30317        Jul 1 2020   CA
                       DEKALB   01944887   DREYER    ERNESTENE            4408    VILLAGE OAKS TRL        DUNWOODY GA    30338-5726   Oct 1 2020   FL
                       DEKALB   11209795   DROEGE    LAURA     ASHLEY     2380    DUNWOODY APT I          DUNWOODY GA    30338        May 1 2018   IN
                       DEKALB   08093885   ECHEAZU   UCHENNA E            1006    CARLISLE RD             STONE MOU GA   30083        Mar 1 2018   FL
                       DEKALB   11956299   DAVIS     ANQUANIA             15305   SKYLINE LN NE           ATLANTA   GA   30345        Nov 1 2019   CA
                       DEKALB   04746465   CRAWFORD SHERRI     LYNN       7999    UNION GROVE RD          LITHONIA  GA   30058        Sep 1 2019   TX
                       DEKALB   10135128   CRAWFORD TAKEYSHIA             1902    WYNDALE CT              CHAMBLEE GA    30341        Nov 1 2018   NY
                       DEKALB   04511187   DOZIER    ANTHONY D            7396    HARBOR COVE CT          STONE MOU GA   30087-6197   Mar 1 2018   DC
                       DEKALB   12424975   DEFAY     PEGGY     RACHEL     101     PONCE DE L #101         DECATUR   GA   30030        Jan 1 2020   MD
                       DEKALB   11531930   CASTLE    MELVA     L DIXON    1502    WILD CIR                CLARKSTON GA   30021        Oct 1 2020   VA
                       DEKALB   08063881   GENTLE    BRADLEY   ALAN       3427    NORTHLAKE TRL           DORAVILLE GA   30340        Mar 1 2020   TX
                       DEKALB   11442368   GENTRY    VANESSA   RENEE      307     BRIARHILL LN NE         ATLANTA   GA   30324        Jun 1 2020   VA
                       DEKALB   06530255   DAVIS     LATONYA   MICHELLE 2102      WALDEN BROOK DR         LITHONIA  GA   30038        May 1 2020   CA
                       DEKALB   06274866   MARKS     LUCIA     KATHERINE 111      CANDLER POINTE WAY      DECATUR   GA   30030        Feb 1 2020   MD
                       DEKALB   11305243   GHISELLI  MARGHERITAEMILIA     220     PONCE DE L UNIT 426     DECATUR   GA   30030        Sep 1 2020   DC
                       DEKALB   06578553   HARRIS    MATTHEW ALAN         2542    SKYLAND DR NE           ATLANTA   GA   30319        Aug 1 2020   TX
                       DEKALB   10721150   HARRIS    NICHOLE   MICHELLE 12212     KENSINGTON TRL          LITHONIA  GA   30038        Apr 1 2020   TX
                       DEKALB   10647328   HARRIS    MARKITA   RAE'NIQ    4615    RIVER VISTA TRL         ELLENWOODGA    30294        Nov 1 2019   OH
                       DEKALB   08458010   FOOTE     AMIRAH               6002    DENMEADE DR NE          ATLANTA   GA   30345        Apr 1 2018   TX
                       DEKALB   11225732   FORD      BEN                  952     SHADOW RIDGE TRL        LITHONIA  GA   30058        Oct 1 2020   NY
                       DEKALB   08715177   FORD      CAROLYNE             952     SHADOW RIDGE TRL        LITHONIA  GA   30058-3219   Oct 1 2020   NY
                       DEKALB   08662236   FORD      ELGIN                952     SHADOW RIDGE TRL        LITHONIA  GA   30058-3219   Oct 1 2020   NY
                       DEKALB   10108009   GOLDING   ERIN      BROWN      2465    W MADISON DR            ATLANTA   GA   30360        Oct 1 2020   SC
                       DEKALB   11193266   GRACE     MARIE     CECELIA    2476    CALADIUM DR NE          ATLANTA   GA   30345        Jul 1 2017   PA
                       DEKALB   11788346   GRAESSLE JAMES THOMAS          1235    VIRGINIA AV APT # C2    ATLANTA   GA   30306        Sep 1 2020   FL
                       DEKALB   06380168   GOTTESMANJUDITH                483     SHERMAN WAY             DECATUR   GA   30033-5466   Sep 1 2020   NY
                       DEKALB   01974713   GUILLORY JOSEPH     CURTIS     559     LYNN VALLEY WAY         STONE MOU GA   30087-4862   Jan 1 2020   LA




  Ex. 2 to Petition:
                       DEKALB   01974714   GUILLORY RUBY       L          559     LYNN VALLEY WAY         STONE MOU GA   30087-4862   Feb 1 2020   LA




Braynard Declaration
                       DEKALB   05586292   GREEN     DERNARD CAVIN        2220    DILLARD XING            TUCKER    GA   30084        Aug 1 2019   FL
                       DEKALB   11166320   GOLDBLATT RACHEL    MORGAN     1437    BRIARCLIFF RD NE        ATLANTA   GA   30306        Aug 1 2020   FL
                       DEKALB   07031697   KOENIG    JOSEPH    RYAN       2459    OAK GROVE VIS           DECATUR   GA   30033-2054   Jul 1 2019   IN
                       DEKALB   12782480   KOENIG    KATRIN               2459    OAK GROVE VIS           DECATUR   GA   30033        Jul 1 2019   IN
                       DEKALB   01513320   HOLMES    CHERYL    DENISE     5102    WALDEN BR OAPT # 5102   LITHONIA  GA   30038        Dec 1 2018   SC
                       DEKALB   11066620   HOLMES    MICHAEL   SPIERENBUR1105     TOWN BLVD UNIT 2605     ATLANTA   GA   30319        Aug 1 2020   IL
                       DEKALB   08863956   HOUSTON SHANIECE LYNELLE       4602    GARDEN CITY DR          LITHONIA  GA   30038-6240   Jan 1 2020   LA
                       DEKALB   12356903   JOHNSON APRIL       LYNN       1006    ALFORD XING             LITHONIA  GA   30058        Mar 1 2020   KS
                       DEKALB   07908733   OSASONA AYODELE     R          2004    OAK TERRACE DR SE       ATLANTA   GA   30316        Jul 1 2019   LA
                       DEKALB   12392181   HOLLOWAY JAMES      DAVID      4209    BRIARCLIFF GABLES CIR   ATLANTA   GA   30329        Mar 1 2020   TX
                       DEKALB   11598892   JACKSON   TIARA     RAVEN MARI 184     GARDEN LN               DECATUR   GA   30030        Jul 1 2020   LA
                       DEKALB   12471334   LANE      CRYSTAL   LYNN       811     TUXWORTH CIR            DECATUR   GA   30033        Apr 1 2020   MI
                       DEKALB   12399682   LANDRY    MARK      ANDREW     1850    COTILLION D UNIT 4416   ATLANTA   GA   30338        Jun 1 2020   MD
                       DEKALB   11303697   LANDRY    TIANA     ISABEL CRUZ6204    JEFFERSON SQUARE CT     DECATUR   GA   30030        Oct 1 2020   HI
                       DEKALB   07675160   HOWARD    KIRSTAN   TALIA      6625    PINE VALLEY TRCE        STONE MOU GA   30087        Aug 1 2018   TX
                       DEKALB   07174798   INGRAHAM CHARLES    WALKER     1523    VAN EPPS ST SE          ATLANTA   GA   30316        Aug 1 2020   TN
                       DEKALB   08183682   HOLLOWAY BENJAMIN KYLE         4420    PEACHTREE 2238          ATLANTA   GA   30319        Oct 1 2020   CO
                       DEKALB   08477428   LANG      ERIC      DANIEL     175     OLYMPIC PL APT 6        DECATUR   GA   30030        Aug 1 2020   VA
                       DEKALB   11436476   KAHOOK    SAMA      EMMATULLA 618      HIGHLAND LAKE CIR       DECATUR   GA   30033        May 1 2020   IL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 53 of 585




                       DEKALB   10563478   KAISER    MICHELLE MARIE WHAL2510      N CROSSING WAY          DECATUR   GA   30033        Sep 1 2017   OK




                                                                                        Page 110
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        Ii

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                  GA NCOA Out of State


                       DEKALB   10172083   PALM       JOLAYNA             3507    WALDROP TRL         DECATUR   GA   30034        Sep 1 2020   MI
                       DEKALB   05342467   NOLAN      MARSHALL CLAY       105     WALDEN WALK DR      STONE MOU GA   30088        Aug 1 2020   TX
                       DEKALB   10716035   KINNARD    KRISTINA            1195    OGLETHORPE AVE NE   ATLANTA   GA   30319        Jul 1 2020   WY
                       DEKALB   07248089   MINGO      ANDREA              3034    APPLING DR          ATLANTA   GA   30341        Jul 1 2020   TX
                       DEKALB   08888531   MARRAZZO JANE        DOROTHY 1992      VARIATIONS DR NE    ATLANTA   GA   30329-1067   Jul 1 2019   MN
                       DEKALB   02044740   MESA       JOHN      ANTHONY 3439      KESWICK DR          CHAMBLEE GA    30341        Sep 1 2020   FL
                       DEKALB   03959791   MARSHALL CYNTHIA               1962    GLENWOOD DOWNS DR DECATUR     GA   30035        Sep 1 2019   TN
                       DEKALB   10495093   SULLIVAN   SHEVONNE TAMIKA     600     ABBERLEY WAPT 26    STONE MOU GA   30083        Jun 1 2018   SC
                       DEKALB   10390654   SATCHELL STEVEN                978     OAKWOOD CHASE CIR   STONE MOU GA   30083        Jul 1 2018   TX
                       DEKALB   02055059   MUSE       CHRISTOPHENEAL      5605    MOUNTAIN CRES       STONE MOU GA   30087-5275   Sep 1 2020   LA
                       DEKALB   10565185   MUSE       CHRISTOPHENEAL      5605    MOUNTAIN CRES       STONE MOU GA   30087        Sep 1 2020   LA
                       DEKALB   12234002   MUSE       NICHOLAS BRUCE      5605    MOUNTAIN CRES       STONE MOU GA   30087        Sep 1 2020   LA
                       DEKALB   11608098   OUELLETTE REBECCA    SUE       1105    TOWN BLVD UNIT 2605 ATLANTA   GA   30319        Aug 1 2020   IL
                       DEKALB   06058180   MOORE      ZACHARY   STEVEN    223     SISSON AVE NE       ATLANTA   GA   30317        Mar 1 2020   NC
                       DEKALB   10411934   PIRONIS    JESSICA   A         1522    STONE GATE LN SE    ATLANTA   GA   30317        Aug 1 2020   MD
                       DEKALB   12402347   ROGERS     HOLLY     GABRIELLE 3590    WELLHAUN RD         DECATUR   GA   30034        Apr 1 2020   UT
                       DEKALB   10958398   MEDINA     KAYLA               1215    VIRGINIA AV APT 3   ATLANTA   GA   30306        Jul 1 2020   NY
                       DEKALB   10537327   ROMANS     TIMOTHY   REID      1412    CAMDEN WALK         DECATUR   GA   30033        Dec 1 2017   CO
                       DEKALB   11661617   MORRIS     JOHN      PATRICK   1450    LA FRANCE SAPT 120  ATLANTA   GA   30307        Feb 1 2020   NJ
                       DEKALB   10788632   MORRIS     KINARI              2679    PENDERS RIDGE TRL   ELLENWOODGA    30294        Aug 1 2019   SC
                       DEKALB   10559414   MOROF      DIANE     FAY       234     SUPERIOR AVE        DECATUR   GA   30030        Mar 1 2019   VA
                       DEKALB   03839000   RHODES     VINCENT   EUGENE    6009    PATTILLO LN         LITHONIA  GA   30058        Jul 1 2018   NC
                       DEKALB   12394310   RECHTEN    CALEB     FREDERICK 5202    SLOAN SQ NE         ATLANTA   GA   30329        Sep 1 2020   NJ
                       DEKALB   03244875   STEELE     STEFANIE            2017    AUSTIN PARK CIR     DECATUR   GA   30032        Dec 1 2019   NY
                       DEKALB   11786436   STEELE     WINTER    ALEXIS    2224    ASBURY SQ           ATLANTA   GA   30346        Dec 1 2018   PR
                       DEKALB   11596163   SYLVESTER KIRSTIN    MICHELLE 1425     DRUID OAKS NE       ATLANTA   GA   30329        Jul 1 2020   OK
                       DEKALB   11749003   SYMONS     CATHRINE ANN        1396    NORMANDY APT 2      ATLANTA   GA   30306        Oct 1 2020   AL




  Ex. 2 to Petition:
                       DEKALB   10512922   TAATI      ESTHER    KARIMI    1266    MILL LAKE CIR       STONE MOU GA   30088        Jul 1 2017   TN




Braynard Declaration
                       DEKALB   10702577   TABAK      SHANA     MARIE     1453    FAIRVIEW RD NE      ATLANTA   GA   30306        Aug 1 2020   DC
                       DEKALB   08429516   TABARES    MARCELLA            4106    MORGAN PLACE CT NE BROOKHAVEGA     30324        Jun 1 2019   MI
                       DEKALB   07936067   SWIFT      TEANDREA SHAUNTE' 4492      RIVERWOOD FOREST CT DECATUR   GA   30035        May 1 2019   CA
                       DEKALB   07715214   SWINDLE    STEPHANIE MARIE     5580    EMERALD GLN         STONE MOU GA   30088        Jan 1 2019   VA
                       DEKALB   08113739   TARICA     MAX                 1548    DONALDSON PARK DR NEATLANTA   GA   30319        Jun 1 2020   CT
                       DEKALB   07419658   WILLIAMS   GISELE    ANDREA    3755    GLEN MORA DR        DECATUR   GA   30032-5142   Dec 1 2018   LA
                       DEKALB   12362502   RAY        GREGORY N           5455    PHEASANT RUN        STONE MOU GA   30087        Aug 1 2020   AL
                       DEKALB   12352900   RAY        KRISTA    EDWARDS 2729      IMPERIAL HILLS DR   TUCKER    GA   30084        Nov 1 2019   AL
                       DEKALB   04482451   REUTER     LEAH      KELLY     1450    LA FRANCE SAPT 120  ATLANTA   GA   30307        Mar 1 2020   NJ
                       DOUGHERTY10044618   MCGHEE     MASAALIH SALIM      820     W 2ND AVE           ALBANY    GA   31701        Apr 1 2017   AL
                       DEKALB   11493551   WHITMORE GREGORY ADAM          135     SHADOWMO APT B      DECATUR   GA   30030        Oct 1 2020   VA
                       DEKALB   11621072   SMITH      ALLISON   LAUREN    8004    PERIMETER LOFTS CIR ATLANTA   GA   30346        Jul 1 2019   IL
                       DEKALB   01077143   SMITH      ANTHONY BERNARD 3833        PEACHTREE APT 602   ATLANTA   GA   30319        Jul 1 2019   SC
                       DEKALB   04894927   WHITE      DARRELL   TYRON     3982    ROCKEY VALLEY DR    CONLEY    GA   30288        Jun 1 2020   MD
                       DOOLY    05403631   RICHARDSO NLINDA     E         217     N 5TH ST            VIENNA    GA   31092-1122   Oct 1 2020   MS
                       DEKALB   03870009   VINCENT    RUTH      THOMPSON 812      WATERBURY CT        CLARKSTON GA   30021-2548   Sep 1 2020   CO
                       DOOLY    07380639   MORRIS     EVA       ANN       1100    FRANKLIN RD         VIENNA    GA   31092-8132   Dec 1 2019   FL
                       DEKALB   02141265   WILBURN    MYRNA     LORRAINE 925      ABINGDON CT         STONE MOU GA   30083-2473   Nov 1 2016   NC
                       DEKALB   08717320   WILCOX     ERICA     BROOKE    2709    THE OAKS            CLARKSTON GA   30021        Aug 1 2019   NV
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 54 of 585




                       DOUGHERTY11649924   HILTON     RICKIE    CHRISTOPHE12062   MCCLINTOCK CT       ALBANY    GA   31705        Oct 1 2020   NC




                                                                                        Page 111
                                                                                                                                                    I!
                                                                                                                                                    It
                                                                                                                                                    !I

                                                                                                                                               -
                                                                                                                                               -
                                                                                   GA NCOA Out of State


                       DOUGLAS 04866842     FORD      MELINDA   CAROL       5040   OLD BRIAR TRL        DOUGLASVI LGA    30135        May 1 2020   FL
                       DOUGLAS 04156813     FORD      RONALD    EUGENE      5040   OLD BRIAR TRL        DOUGLASVILGA     30135        May 1 2020   FL
                       DEKALB    03902190   WATTS     CURTIS                620    LONE OAK DR          LITHONIA    GA   30058-8289   Mar 1 2018   AE
                       DOUGHERTY00011641    MURPHY    MARGARET MATHIS       707    GOODALL AVE          ALBANY      GA   31705-1218   Sep 1 2020   NC
                       DOUGHERTY08883424    BUCKHOUT KORY       DANIEL      3303   WEXFORD DR           ALBANY      GA   31721-2017   Apr 1 2017   AE
                       DOUGHERTY00014567    BURKS     MARTHA    SPRY        3127   WAR EAGLE AVE        ALBANY      GA   31705-2567   Sep 1 2018   CA
                       DOUGLAS 10381352     ALMODOVA RAKILAH    JAHA        2580   SUMMER LAK4208       LITHIA SPRINGA   30122        Oct 1 2019   TN
                       DOUGLAS 11463213     APPELHANZ DARRELL               1673   INDEPENDENCE DR      DOUGLASVILGA     30134        Oct 1 2020   KS
                       ECHOLS    10635738   PADGETT   BAILEY    MERAN       1439   TOMS CREEK RD        FARGO       GA   31631        Jul 1 2020   FL
                       DOUGHERTY04644307    LEWIS     CHARLIE               401    FLINT AVE UNIT 413   ALBANY      GA   31701-5005   Jan 1 2019   NC
                       DOUGHERTY03643165    PARKER    ROY       TATE        2208   WESLEY RD            ALBANY      GA   31721-9213   Jan 1 2019   AL
                       DOUGLAS 02970369     COLEMAN KATURAH     ANNE        4406   CENTRAL CHURCH RD    DOUGLASVI LGA    30135        Jun 1 2020   TX
                       DOUGLAS 08833474     COLEMAN REGINICE                4183   SITKA DR             DOUGLASVILGA     30135        Oct 1 2020   TN
                       DEKALB    08218937   WOODS     BRITNAY   GANEA       3375   TONEY DR             DECATUR     GA   30032        Nov 1 2019   MS
                       DOUGHERTY07494821    BUCHANAN WILLIAM    BENNETT     2316   E DOUBLEGATE DR      ALBANY      GA   31721        Dec 1 2018   FL
                       DOUGHERTY10911874    CLARK     SHAQUENCIADESHAYDRA 539      N WESTOVE APT 2221   ALBANY      GA   31707        Sep 1 2019   FL
                       DOUGLAS 07498564     COLON     CARMEN    M           1016   SPRING CREEK WAY     DOUGLASVILGA     30134        Feb 1 2019   OH
                       DEKALB    11846021   WRIGHT    HAILLE    PAIGE       1456   VERNON RIDGE CT      DUNWOODY GA      30338        Mar 1 2020   NJ
                       DOUGLAS 08955452     BLAKE     STANLEY   EARL        4414   STRATFORD DR         DOUGLASVILGA     30135        Jan 1 2019   MD
                       DOUGLAS 04696528     MOUNT JOHNMELVENIA DENISE       1835   TARA CIR             DOUGLASVI LGA    30135        Jan 1 2020   AL
                       FAYETTE   11011395   DESCHENES REAL                  506    HIGHTOWER DR         FAYETTEVIL LGA   30215        Jan 1 2019   MI
                       DOUGLAS 11523159     GRANT     KYLA      ALEXANDRIA7090     ARBOR PKW APT 1425   DOUGLASVILGA     30135        Feb 1 2020   TX
                       DOUGHERTY00024497    TRULOCK   GEORGINA TODD         3510   OLD DAWSON RD        ALBANY      GA   31721-1556   Jun 1 2019   CO
                       DOUGLAS 02415226     FRANCIS   CAROL     WILSON      4396   CHIMNEY HILL DR      DOUGLASVI LGA    30135-7281   Dec 1 2019   OH
                       DOUGLAS 04481225     FRANCIS   JOHN      HALL        4396   CHIMNEY HILL DR      DOUGLASVILGA     30135-7281   Dec 1 2019   OH
                       DOUGLAS 11903263     HUSSAIN   SUMERA                5064   CHAPEL LAKE CIR      DOUGLASVILGA     30135        Feb 1 2020   FL
                       DOUGLAS 02207320     HUDSON    LAKEISHA              432    SPRING CREEK WAY     DOUGLASVILGA     30134        May 1 2019   NJ




  Ex. 2 to Petition:
                       DOUGLAS 07567152     FORTNER   CANDISS   DEMETRIA 3501      WILLOW TREE CIR      DOUGLASVILGA     30135        Aug 1 2020   SC




Braynard Declaration
                       DOUGLAS 10988026     FOSTER    KENDRA    DIONA       3627   KIMBROUGH PT         DOUGLASVILGA     30135        Sep 1 2020   CO
                       DOUGLAS 03053958     FOULKS    CHRISTY   WRIGHT      6553   PHILLIPS MILL RD     DOUGLASVILGA     30135-5611   Apr 1 2020   TN
                       DOUGLAS 02814491     ONEIL     NANCY     A           6880   MARK TURNER RD       LITHIA SPRINGA   30122-1924   Oct 1 2020   TX
                       EFFINGHAM 11103795   COOK      DONALD    EDWARD      137    SWEETWATER CIR       RINCON      GA   31326        Sep 1 2019   FL
                       DOUGLAS 01736919     CLONINGER JUANITA   DIANN       8590   DOWNS RD             WINSTON     GA   30187        Apr 1 2017   KY
                       FAYETTE   10832792   EVANS     CHRISTINA SLAVOVA     401    TABERON RD           PEACHTREE GA     30269        Jun 1 2020   VA
                       FAYETTE   02567288   EVANS     LARAHNDA MICHELLE FL136      WESTMONT WAY         TYRONE      GA   30290        Jun 1 2018   AE
                       FAYETTE   10832796   EVANS     THOMAS    HATHAWAY 401       TABERON RD           PEACHTREE GA     30269        Jun 1 2020   VA
                       FAYETTE   11421467   EVANS     WILSON    SCOTT       100    MIDDLETON DR         PEACHTREE GA     30269        May 1 2020   AZ
                       DOUGLAS 10991290     RODRIGUEZ ALBERTO               4005   TARNWOOD PL          DOUGLASVILGA     30135        Jul 1 2020   TN
                       EFFINGHAM 11340271   CARTER    MELISSA   LEE         220    NELLIE RD            RINCON      GA   31326        Oct 1 2020   SC
                       FAYETTE   04733320   EVANS     ADRIAN    LERON       136    WESTMONT WAY         TYRONE      GA   30290        Jun 1 2018   AE
                       DOUGLAS 05369593     ROUSE     ROBERT    BENJAMIN 3415      LAUREL SPRINGS CV    VILLA RICA GA    30180-3392   Mar 1 2019   AL
                       FAYETTE   06073624   BARLOW    JUKABIEA  KWASI       1313   BARBERRY LN          PEACHTREE GA     30269        Mar 1 2020   IN
                       FAYETTE   10664247   BARNHILL ERICA                  104    TERRANE RDG          PEACHTREE GA     30269        Sep 1 2019   AL
                       FAYETTE   03032328   BARNHILL JEANETTE SMITH         104    TERRANE RDG          PEACHTREE GA     30269-4014   Sep 1 2019   AL
                       DOUGLAS 07254501     SAULSBERRYLADONNA   TRUSS       5138   LAKECOVE CT          DOUGLASVI LGA    30135        Jul 1 2020   VA
                       DOUGLAS 05117660     WRIGHT    NATIKA    CHEVONNE 9360      PARKWOOD AVE         DOUGLASVILGA     30135        Dec 1 2019   AR
                       DOUGLAS 11188897     SMITH     S'MOYNE   QUINITA JOI 9571   BLACKWOLF RUN        DOUGLASVILGA     30135        Feb 1 2019   MS
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 55 of 585




                       DOUGLAS 12439372     SMITH     SHAVONNA ROCHEL       101    FOUNTAIN OAK         VILLA RICA GA    30180        Oct 1 2020   MD




                                                                                         Page 112
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        Pl

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                    GA NCOA Out of State


                       FANNIN      11174075   GEMELLI   CHARLES   JOSEPH     2040   OLD MOBILE RD        MCCAYSVIL LGA   30555        Aug 1 2020   WA
                       FANNIN      11174085   GEMELLI   TINA      MARIE      2040   OLD MOBILE RD        MCCAYSVILLGA    30555        Aug 1 2020   WA
                       FAYETTE     00108518   UNDERWOO SUSAN      ELAINE     300    ASHBOROUGH PARK      FAYETTEVILLGA   30215        Oct 1 2020   FL
                       FAYETTE     11744558   VAHEY     GRACE     MARIE      310    SHARON DR            FAYETTEVILLGA   30214        Jul 1 2019   CO
                       EFFINGHAM   07994157   SIMS      JEREMY    TODD       116    STERLING DR          RINCON     GA   31326-9423   Dec 1 2019   NV
                       EFFINGHAM   11353036   SIMS      ROBERT    JALEEL     210    MADISON OAKS DR      RINCON     GA   31326        Sep 1 2020   NC
                       FANNIN      00393694   RAY       JOSEPH    M          401    CHOCTAW RIDGE        BLUE RIDGE GA   30513-7507   Sep 1 2020   AL
                       FANNIN      06464762   RAVEN     MICHAEL   JOSEPH     60     SWEET CREEK DR       BLUE RIDGE GA   30513        Oct 1 2020   FL
                       FANNIN      07495648   RAVEN     PAULA                60     SWEET CREEK DR       BLUE RIDGE GA   30513        Oct 1 2020   FL
                       FAYETTE     10153063   GAUCHER PRISCILLA ANN          104    PONDEROSA TRCE       FAYETTEVILLGA   30214        Sep 1 2020   NY
                       FLOYD       03443814   PITTS     ANGELA    M          1509   SPRING CREEK ST SW   ROME       GA   30161-6580   Feb 1 2019   AL
                       DOUGLAS     07983158   WATSON    LAMONTE   EUGENE     3421   W STEWART 6D         DOUGLASVILGA    30135        Oct 1 2019   NC
                       EFFINGHAM   04656388   HICKS     NICOLE               201    BIRCH DR             RINCON     GA   31326        Jun 1 2018   TX
                       EFFINGHAM   07812194   HILL      GEORGIA   J          1022   ROEBLING RD          BLOOMINGD GA    31302        Jul 1 2020   WI
                       DOUGLAS     03843157   WARREN    TERESA    ANN        4690   W GLEN RIDGE CIR     WINSTON    GA   30187        Aug 1 2020   AL
                       FAYETTE     11893457   PEKARI    KATHRYN   BROWN      135    ZELKOVA DR           FAYETTEVILLGA   30215        Mar 1 2020   FL
                       FAYETTE     06589545   BOOKER    ALICIA    A          103    WESTMONT WAY         TYRONE     GA   30290-1570   Oct 1 2020   FL
                       FAYETTE     10553128   BOOKER    AMBER     IMANI      103    WESTMONT WAY         TYRONE     GA   30290        Oct 1 2020   FL
                       FAYETTE     12724392   BOOKER    JORDAN    ISAIAH     103    WESTMONT WAY         TYRONE     GA   30290        Oct 1 2020   FL
                       FLOYD       06626574   STOCKS    ROBIN     JOREAL     109    JIM LEE DR NE        ROME       GA   30161        Oct 1 2019   TX
                       FANNIN      07562042   CRAIG     ERIC      ROBERT     97     CEDAR LN MORGANTON MORGANTONGA       30560        Aug 1 2020   VA
                       FAYETTE     02971642   BOEHNE    SANDRA    LEE        133    COASTLINE RD         FAYETTEVILLGA   30214        Oct 1 2020   SC
                       FLOYD       08847229   DAVIS     ALEXANDER JAMES      7      CRESTRIDGE DR SW     ROME       GA   30165-3417   Mar 1 2020   SC
                       FLOYD       10640055   DAVIS     ELIZABETH ANN        53     BROW RD SW           ROME       GA   30165        Aug 1 2020   SC
                       FLOYD       03731320   SMITH     NORMA     B          2191   BOOGER HOLLOW RD SW LINDALE     GA   30147        Feb 1 2020   TN
                       FAYETTE     05975774   ODOM      AUTREY    ELVIN      285    SEAY RD              FAYETTEVILLGA   30215-2609   May 1 2019   AL
                       FAYETTE     11305671   YOUNTZ    GENE      CHRISTY    100    THOMAS TRL           FAYETTEVILLGA   30215        Feb 1 2020   ME




  Ex. 2 to Petition:
                       DOUGLAS     12609434   TRIGG     JARED                4325   DOUBLEGATE DR        DOUGLASVILGA    30135        Apr 1 2020   NY




Braynard Declaration
                       DOUGLAS     10497938   TROTTER   NOAH      ANISA COMIL4830   CREEK RIDGE CT       DOUGLASVI LGA   30135        Aug 1 2019   NC
                       FAYETTE     11526759   PRESNAL   KELLY     SHAFFER    160    WICKHAM DR           TYRONE     GA   30290        Oct 1 2020   TX
                       FAYETTE     07234299   VAUGHN    CAMMERON             101    SILVER LAKE WAY      FAYETTEVILLGA   30215        Aug 1 2020   AL
                       FAYETTE     07447901   VAUGHN    VICKI     L          101    SILVER LAKE WAY      FAYETTEVILLGA   30215        Aug 1 2020   AL
                       FAYETTE     10968163   VELA      AMANDA    CHRISTINE 675     LAFAYETTE AAPT 4303  FAYETTEVILLGA   30214        Oct 1 2020   TX
                       FAYETTE     12836761   RAMSEY    SIERRA    RENEE      335    ASTER RIDGE TRL      PEACHTREE GA    30269        Jun 1 2020   AL
                       FAYETTE     11327038   RASER     ERIN      WELLS      130    ASHBOROUGH PARK      FAYETTEVILLGA   30215        Oct 1 2020   SC
                       FLOYD       06621231   DUKE      ASHLEY    ALEXANDER 25      VIRGINIA CIR SW      ROME       GA   30161        May 1 2019   VA
                       FLOYD       07072273   DUKE      MICAH     WILLIAM    25     VIRGINIA CIR SW      ROME       GA   30161        May 1 2019   VA
                       FLOYD       00975623   DUNCAN    JOAN      LEE        181    BEARD LAKE RD SE     ROME       GA   30161        Jun 1 2020   AL
                       FORSYTH     02798774   BIALEK    BARBARA   ANNE       1570   ROLLING VIEW DR      CUMMING GA      30040        Sep 1 2020   FL
                       FORSYTH     05486141   BENNETT   CAROL     E          8980   MOOR PARK RUN        DULUTH     GA   30097        Sep 1 2020   AZ
                       FORSYTH     11275940   BENNETT   COLE      JACKSON    8980   MOOR PARK RUN        DULUTH     GA   30097        Sep 1 2020   AZ
                       FORSYTH     10525510   DAVILA    BAILEY    LOGAN      1245   MOUNT LAUREL PL      SUWANEE GA      30024        Aug 1 2018   MA
                       FLOYD       08730303   HUFSTETLERMEREDITH             705    OLD DALTON RD NE     ROME       GA   30165-9021   Sep 1 2019   TX
                       FLOYD       10772862   HULSEY    JACOB     WARD       3108   KINGSTON HWY SE      ROME       GA   30161        May 1 2019   AL
                       FLOYD       00985258   MORTON    JEFFERY   CARL       692    HARMONY RD SE        ARAGON     GA   30104        Sep 1 2019   AL
                       FLOYD       04103490   MORTON    MELISSA   GAIL       692    HARMONY RD SE        ARAGON     GA   30104        Sep 1 2019   AL
                       FLOYD       10847084   MOTES     JOSEPH    MICHAEL    205    TURKEY MOUNTAIN CT NEROME       GA   30165        Oct 1 2020   CA
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 56 of 585




                       FLOYD       10847086   MOTES     SHERRY    LYNN       205    TURKEY MOUNTAIN CT NEROME       GA   30165        Oct 1 2020   CA




                                                                                          Page 113
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        5j


                                                                                                                                                   -
                                                                                                                                                   -
                                                                                     GA NCOA Out of State


                       FLOYD     11904468   MURCKO     JOSEPH     JOHN        12     JORDAN DR NW           ROME       GA   30165        Apr 1 2020   NC
                       FORSYTH   10590571   CORDERO JACOB         ADRIAN      1705   WINSHIRE CV            ALPHARETT AGA   30004        Aug 1 2019   FL
                       FORSYTH   07122060   DANIELS    JACQUELINE A           5315   REGAL CT               SUWANEE GA      30024        Jul 1 2020   TN
                       FORSYTH   06909601   DANIELS    MICHAEL    DAVID       5315   REGAL CT               SUWANEE GA      30024-3413   Jul 1 2020   TN
                       FORSYTH   11732043   HAWKINS    JOSHUA     J           755    EARLHAM DR             SUWANEE GA      30024        Nov 1 2018   SC
                       FORSYTH   07448583   HAWKINS    SEAN       ALLAN       2660   MONT JOLI DR           CUMMING GA      30041        Sep 1 2020   FL
                       FORSYTH   10410809   HAWKINS    SETH       THOMAS      2660   MONT JOLI DR           CUMMING GA      30041        Sep 1 2020   FL
                       FORSYTH   07448630   HAWKINS    TRACY      GREER       2660   MONT JOLI DR           CUMMING GA      30041        Sep 1 2020   FL
                       FLOYD     03707877   HOWARD     DONNA      JOE         5      BERKSHIRE LN NE        ROME       GA   30161        Oct 1 2020   AL
                       FORSYTH   04185793   CLEPPER    CONNIE     RENEE       2350   FAIR OAKS CT           CUMMING GA      30040-7134   May 1 2017   AR
                       FLOYD     08404335   MORRIS     CONSTANCE RENE         210    DODD ST NW             ROME       GA   30165-1514   Jun 1 2018   TN
                       FORSYTH   10242465   WHEELER JOSHUA        BRYAN       640    RIVERHAVEN DR          SUWANEE GA      30024        Aug 1 2018   CO
                       FORSYTH   11576127   LEDUC      SAMANTHA ROSE          6170   YORKRIDGE DR           ALPHARETT AGA   30005        Jul 1 2020   TN
                       FORSYTH   12720663   LEE        DEBORAH HYUN-JI        7040   LAUREL OAK DR          SUWANEE GA      30024        Sep 1 2020   CA
                       FORSYTH   10697685   KOWALCHIK SCHAFER     ALLISON     5970   POLO DR                CUMMING GA      30040        May 1 2020   FL
                       FORSYTH   10674572   ROBINSON AIDAN        JACK        2195   STONEY POINT FARM RD   CUMMING GA      30041        Jun 1 2020   SC
                       FORSYTH   05623864   ROBINSON ERIC         ANTHONY     2195   STONEY POINT FARM RD   CUMMING GA      30041        Jun 1 2020   SC
                       FORSYTH   12298413   ROBINSON JACOB        MCLAINE     2195   STONEY POINT FARM RD   CUMMING GA      30041        Jun 1 2020   SC
                       FORSYTH   05624047   ROBINSON STACY        MCLAINE     2195   STONEY POINT FARM RD   CUMMING GA      30041        Jun 1 2020   SC
                       FORSYTH   10634205   MCDOWELL MAGGY        MASON       895    MILL GARDEN PL         CUMMING GA      30040        Feb 1 2018   NC
                       FORSYTH   10206017   KOHLER     CARA       ANN         4430   AMBASSADOR WAY         CUMMING GA      30040        Aug 1 2020   FL
                       FORSYTH   05857364   KOHLER     REBECCA    ANN         4430   AMBASSADOR WAY         CUMMING GA      30040-9395   Aug 1 2020   FL
                       FORSYTH   07125470   TADDONIO FILOMENA MARIE           7265   HIGHBROOK CIR E        CUMMING GA      30041        Sep 1 2020   FL
                       FORSYTH   07032799   TADDONIO JOSEPH                   7265   HIGHBROOK CIR E        CUMMING GA      30041        Sep 1 2020   FL
                       FORSYTH   07983915   ESSINGER DIONE        R           5410   BURMA RD               CUMMING GA      30041        Sep 1 2020   OH
                       FORSYTH   03344834   FULLER     EVERETT    MARION      7340   WINTHROP RD            ALPHARETTAGA    30005        Oct 1 2020   FL
                       FORSYTH   04762999   FULLER     SHIRLEY    CYNTHIA     7340   WINTHROP RD            ALPHARETTAGA    30005        Oct 1 2020   FL




  Ex. 2 to Petition:
                       FORSYTH   11805468   PIERCE     CARLEE     ARLENE      3915   PLEASANT WOODS DR      CUMMING GA      30028        Jun 1 2019   TN




Braynard Declaration
                       FORSYTH   11805472   PIERCE     JESSE      SCOTT       3915   PLEASANT WOODS DR      CUMMING GA      30028        Jun 1 2019   TN
                       FORSYTH   04381963   ROBARGE CHRISTOPHEALLEN           6625   STILLMEADOW DR         CUMMING GA      30040        Jul 1 2019   CO
                       FORSYTH   03080755   SCARBROUGASHLEY       HARRIS      5245   HARRIS SPRINGS DR      CUMMING GA      30040        Dec 1 2019   CA
                       FORSYTH   07502950   TRINH      DEANNA                 1710   CLAYTON CIR            CUMMING GA      30040        Aug 1 2018   NC
                       FORSYTH   10719922   WHITNEY    DAVID      WILLIAM     5310   JONATHANS WAY          CUMMING GA      30040        Jun 1 2017   NM
                       FORSYTH   04290188   SHIRLEY    VICTOR     Q           1880   EDGEMONT CT            CUMMING GA      30041-8055   Oct 1 2020   AL
                       FORSYTH   12478585   SAYLOR     CHARLIN    MIA         5855   CLARION ST             CUMMING GA      30040        Oct 1 2020   SC
                       FULTON    10880090   BARGER     RACHEL     ANN         1400   PIEDMONT A UNIT 3      ATLANTA    GA   30309        Apr 1 2018   VA
                       FORSYTH   11464274   STEVENS    GRANT      RYAN        1646   HUTTON PL              CUMMING GA      30041        Aug 1 2018   TN
                       FULTON    08555470   ANDERSON BRITTNEY                 1233   LIBERTY PKWY NW        ATLANTA    GA   30318        Aug 1 2018   VA
                       FULTON    10134559   BROWN      LARRY      JEROME      915    FAITH AVE SE           ATLANTA    GA   30316        Jan 1 2020   NC
                       FULTON    07963844   CLAYTON    DARNELL                950    MARIETTA STAPT 1104    ATLANTA    GA   30318        Jun 1 2017   MS
                       FULTON    12765175   CLEARY     CAITLYN                4065   ROCKINGHAM DR          ROSWELL GA      30075        Oct 1 2017   PA
                       FULTON    08159105   CLEARY     CHARLES    BRIAN       4065   ROCKINGHAM DR          ROSWELL GA      30075        Oct 1 2017   PA
                       FULTON    12347666   ABDUL-RAZZ HUDA                   1459   MECASLIN S APT 5318    ATLANTA    GA   30318        Jun 1 2020   TX
                       FULTON    01821955   COAR       SIDNEY     TORRANCE    520    FITZGERALD PL          ATLANTA    GA   30349-1053   Jun 1 2018   KS
                       FULTON    02391264   CLOTFELTERCAROLINE P              4270   E BROOKHAVEN DR NE     ATLANTA    GA   30319-1076   Apr 1 2020   NC
                       FULTON    06604642   CLOUD      SARAH      ELIZABETH   560    DUTCH VALL UNIT 2407   ATLANTA    GA   30324-5385   Oct 1 2020   MO
                       FULTON    05590299   COOPER     SHERMAN ALEXIS         507    BISHOP ST NAPT #3407   ATLANTA    GA   30318        Sep 1 2019   NY
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 57 of 585




                       FULTON    05244481   COOPER     THOKOZANI DAMALI       1501   STOKES AVE SW          ATLANTA    GA   30310-1521   Sep 1 2020   NM




                                                                                           Page 114
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           !I

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                   GA NCOA Out of State


                       FULTON   08694800   AZZIZ BAUMGCECILIA   ESTHER     3071    LENOX RD N APT 24       ATLANTA    GA   30324   Jul 1 2018   CA
                       FULTON   06533843   BUFFINGTONTESSA      WHITNEY    1084    EDIE AVE SE             ATLANTA    GA   30312   Dec 1 2019   NY
                       FULTON   11165476   BUIE       CHRISTOPHER          464     BISHOP ST NAPT 349      ATLANTA    GA   30318   Jul 1 2020   FL
                       FULTON   06285191   BELLAYUTO JAMIE      CHRISTOPHE2758     GLENLOCKE CIR NW        ATLANTA    GA   30318   Jul 1 2019   MS
                       FULTON   06285219   BELLAYUTO NICHOLAS THOMAS       2758    GLENLOCKE CIR NW        ATLANTA    GA   30318   Jul 1 2019   MS
                       FULTON   10981342   ANVID      TERI      LYNN       563     MEMORIAL DUNIT # 407    ATLANTA    GA   30312   Feb 1 2020   NY
                       FULTON   04632528   BARTON     TORRIE    JEAN       3201    DOWNWOODUNIT 2411       ATLANTA    GA   30327   Aug 1 2020   FL
                       FULTON   02695826   BARTON     VARICK    C          3201    DOWNWOODAPT 2411        ATLANTA    GA   30327   Aug 1 2020   FL
                       FULTON   06980840   BURTNIK    SYDNEY    G          745     HANSELL ST APT 103      ATLANTA    GA   30312   Aug 1 2019   TN
                       FULTON   04307184   CAPO       ROBERT               1701    LIBERTY LN              ROSWELL GA      30075   Aug 1 2017   FL
                       FULTON   03485008   CARAVATI KEVIN       CHARLES    4417    NORTHSIDE APT 167       ATLANTA    GA   30327   May 1 2020   SC
                       FULTON   11869936   CHAMBERLA BRANDON MICHAEL       1084    HOWELL MIL UNIT 542     ATLANTA    GA   30318   Oct 1 2020   TN
                       FULTON   10706514   BUTLER     JULIAN    ROBERT     520     FARTHINGALE CT          ALPHARETT AGA   30022   Aug 1 2020   SC
                       FULTON   04896088   CHAUDHARYMUZAFFAR IQBAL         8490    VALEMONT DR             ATLANTA    GA   30350   Mar 1 2020   FL
                       FULTON   03976461   CHAUDHARYNADRA                  8490    VALEMONT DR             ATLANTA    GA   30350   Mar 1 2020   FL
                       FULTON   03405069   BUTLER     JAMES     RODNEY     270     17TH ST NW UNIT 3203    ATLANTA    GA   30363   Dec 1 2018   MD
                       FULTON   10503633   BUTCH      CHRISTOPHEJOSEPH     114     ROSAIRE PL NW           ATLANTA    GA   30327   Oct 1 2017   SC
                       FULTON   04773082   CHAPMAN ROBERT       MERCER     2580    WOODWARD WAY NW         ATLANTA    GA   30305   Sep 1 2020   IL
                       FULTON   07064908   BUCKEL     JOSEPH               1065    PEACHTREE UNIT 3501     ATLANTA    GA   30309   Dec 1 2019   IL
                       FULTON   04697240   BUCKEL     TERRI     JAN        1065    ADMIRAL XING            ALPHARETT AGA   30005   Jun 1 2020   FL
                       FULTON   10935263   BRACKETT MONALESA DIAMOND       950     MARIETTA STAPT 3202     ATLANTA    GA   30318   Dec 1 2016   NY
                       FULTON   07391873   DEVINE     JOHN      ANDREW     255     ELAINE DR               ROSWELL GA      30075   Aug 1 2018   AL
                       FULTON   12510132   DALE       ALAN      HUGH       1719    BARNESDALE WAY NE       ATLANTA    GA   30309   Apr 1 2018   CA
                       FULTON   12351316   DALEY      EMILY     LAURA      240     N HIGHLAND UNIT 3408    ATLANTA    GA   30307   Sep 1 2020   NY
                       FULTON   08795188   DAVIS      CHRISTOPHEPATRICK    1040    HUFF RD NWAPT 4303      ATLANTA    GA   30318   Jun 1 2020   MI
                       FULTON   07487723   GODSHALL JEFFREY     ALLEN      4707    SPRING CREEK LN         SANDY SPRI GA   30350   Aug 1 2020   SC
                       FULTON   08253811   CORLETT    BRITTANY LANE        800     PEACHTREE APT 8315      ATLANTA    GA   30308   Aug 1 2020   TX




  Ex. 2 to Petition:
                       FULTON   03622204   GREENSTRE SUSAN      ANNE       9101    CREEK VIEW CT           ALPHARETT AGA   30004   Jul 1 2019   IN




Braynard Declaration
                       FULTON   06117039   GREENWOO MOLLY       ELIZABETH 7925     INNSBRUCK DR            ATLANTA    GA   30350   Mar 1 2018   FL
                       FULTON   03036124   DAVIS      KELVIN    EARL       1000    PARK AVE N UNIT 2103    ATLANTA    GA   30326   Aug 1 2020   IL
                       FULTON   08894492   DAVIS      KNDIA                265     PONCE DE L APT 2402     ATLANTA    GA   30308   Oct 1 2017   LA
                       FULTON   04822785   COLLIER    VERONICA LACHELLE 2108       WOOD TRL NW             ATLANTA    GA   30318   Jan 1 2017   AL
                       FULTON   08252957   COLLINS    ANDREW    JOHN       28      DANIEL ST S APT 1       ATLANTA    GA   30312   Jan 1 2019   TN
                       FULTON   07889003   DANDRIDGE ANGELICA M            2788    DEFOORS FEAPT 222       ATLANTA    GA   30318   Jul 1 2018   OH
                       FULTON   12170786   CONDE      LAURA     CAROLINA 3410      ALEXANDER UNIT 752      ATLANTA    GA   30326   Aug 1 2020   NY
                       FULTON   10868708   CONE       SKYE      LEILANI    225     RIVER LANDING DR        ROSWELL GA      30075   Oct 1 2020   NY
                       FULTON   02402552   COLTON     CHRISTOPHED          8885    BUCKHORN                SANDY SPRI GA   30350   Sep 1 2020   NC
                       FULTON   02660136   COLTON     SUSAN     M          8885    BUCKHORN                SANDY SPRI GA   30350   Sep 1 2020   NC
                       FULTON   02548371   COLVIN     LOIS      J          300     JOHNSON FEAPT #A709     SANDY SPRI GA   30328   Oct 1 2020   TN
                       FULTON   08790053   CRAWFORD LINDSEY                820     MARIETTA STAPT # 1471   ATLANTA    GA   30318   Apr 1 2020   VA
                       FULTON   02584179   CRAWFORD MARY        E          2108    HARVEST RIDGE LN        ALPHARETT AGA   30022   Oct 1 2020   VA
                       FULTON   11657231   GIVENS     STEVEN    ROMEL      1055    PIEDMONT A UNIT 113     ATLANTA    GA   30309   Aug 1 2020   TN
                       FULTON   10680901   HAYES      CARLA     ERICA LORO 40      PEACHTREE APT 2318      ATLANTA    GA   30309   Jun 1 2020   MD
                       FULTON   11392107   DIVERS     CATHERINE PATRICIA   11830   RED MAPLE FOREST DR     ALPHARETTAGA    30005   Sep 1 2020   NY
                       FULTON   08650096   HEBRON     CAMILLE   M          600     PHIPPS BLVDAPT 1115     ATLANTA    GA   30326   Feb 1 2020   MD
                       FULTON   11727012   HEDGEPETH JOELLE                89      MANGUM S T UNIT 112     ATLANTA    GA   30313   Jun 1 2020   TX
                       FULTON   11195560   HEDIN      DANIEL    ROBERT     391     17TH ST NW UNIT 4002    ATLANTA    GA   30363   Aug 1 2020   FL
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 58 of 585




                       FULTON   10698188   HOFFMAN CHRISTOPHER             720     RALPH MCGI 635          ATLANTA    GA   30312   Oct 1 2019   CA




                                                                                         Page 115
                                                                                                                                                     I!
                                                                                                                                                     It
                                                                                                                                                     st

                                                                                                                                                -
                                                                                                                                                -
                                                                                   GA NCOA Out of State


                       FULTON   10136079   GREEN     MORGAN      TAYLOR     7180   RIVERSIDE DR NW       ATLANTA    GA   30328        Apr 1 2020   FL
                       FULTON   08790573   GRIEN     DYLAN       ALFRED     1130   PIEDMONT A APT 913    ATLANTA    GA   30309        Aug 1 2019   MA
                       FULTON   06560193   HAYDEL    EVE         MARIE C    407    N HIGHLAND AVE NE     ATLANTA    GA   30307        Mar 1 2020   LA
                       FULTON   06768490   JOHNSON SHARINA       E          6518   CHERRY TREE LN NE     ATLANTA    GA   30328        Jun 1 2017   NC
                       FULTON   08828086   JOHNSON SHENAIE       KRYSTAL-AN 202    SUMMIT PLACE DR       ATLANTA    GA   30350        Nov 1 2018   NY
                       FULTON   10181966   ILL       JAMIE       LEE        843    PERENNIAL DR NE       SANDY SPRI GA   30328        Oct 1 2020   IL
                       FULTON   11246965   IMHOF     NICOLE      KATHERINE 940     SABLEGREEN WAY        ALPHARETTAGA    30004        Oct 1 2020   FL
                       FULTON   10179082   IMHOF     SCOTT       ANTHONY 940       SABLEGREEN WAY        ALPHARETTAGA    30004        Oct 1 2020   FL
                       FULTON   11275273   GARDNER LAURA         ELIZABETH 90      ELIZABETH SAPT #4     ATLANTA    GA   30307        Feb 1 2020   WA
                       FULTON   10259323   GARDNER ERICA         LATRES     550    KINGS PEAK DR         ALPHARETT AGA   30022        Mar 1 2020   LA
                       FULTON   08963839   HARDISON LEAH         PATE       252    BRIGHTON RD NE        ATLANTA    GA   30309        Sep 1 2018   DC
                       FULTON   08628192   FAGBEMI   STELLA      O          2479   PEACHTREE APT 502     ATLANTA    GA   30305        Jun 1 2020   NY
                       FULTON   02399379   FAGGIONI CATHLEEN     C          1143   CHURCH ST NW          ATLANTA    GA   30318-4968   Oct 1 2020   FL
                       FULTON   10847271   FAHRNEY   JOSEPH      PERRY      2115   COUNTRY RIDGE RD      MILTON     GA   30004        Sep 1 2020   SC
                       FULTON   10847304   FAHRNEY   LAUREN      RENE       2115   COUNTRY RIDGE RD      ALPHARETTAGA    30004        Sep 1 2020   SC
                       FULTON   11662703   GUTHRIE   KIMBERLY    ANNE       3325   PIEDMONT R UNIT 2702 ATLANTA     GA   30305        May 1 2020   CT
                       FULTON   12617460   GRIMES    JORDAN                 727    BERNICE ST SW         ATLANTA    GA   30310        Sep 1 2020   IL
                       FULTON   10057755   GRIMES    JOSTIN                 1888   EMERY ST N APT 552    ATLANTA    GA   30318        Jun 1 2019   CA
                       FULTON   10634672   HARRIS    ALEXES      LANAE      640    WAYNES CT SE          ATLANTA    GA   30354        Oct 1 2020   MD
                       FULTON   08938342   EUBANKS   CHARLES     WALTERS    1010   ANGELO CT NE          ATLANTA    GA   30319        Sep 1 2020   NY
                       FULTON   04015543   EUBANKS   MARY        LYNN       1010   ANGELO CT NE          ATLANTA    GA   30319        Sep 1 2020   NY
                       FULTON   07221273   EUBANKS   MICHAEL     ALAN       183    VANIRA AVE SE         ATLANTA    GA   30315        Aug 1 2020   NC
                       FULTON   11385869   EVANS     MATTHEW                4725   BRIGHTWOOD LN SW      ATLANTA    GA   30331        Dec 1 2019   MD
                       FULTON   12434760   EVANS     PERNELL                5475   ROSEHALL PL           ATLANTA    GA   30349        Dec 1 2016   CA
                       FULTON   02631856   EVANS     RANDALL     KEITH      5245   WOODRIDGE FOREST TRLATLANTA      GA   30327-4577   Oct 1 2020   MT
                       FULTON   02578912   HARRIS    MARK        ANTHONY 547       LAWTON ST SW          ATLANTA    GA   30310        May 1 2018   AL
                       FULTON   11959479   FABBRO EVAOLIVIA      LAUREN     1146   SAINT LOUIS PL NE     ATLANTA    GA   30306        Aug 1 2020   MD




  Ex. 2 to Petition:
                       FULTON   06664369   HARPER    BRANDON     JAMAAL M 1905     WILLSHIRE GLN         ALPHARETT AGA   30009        Jun 1 2020   NC




Braynard Declaration
                       FULTON   02393069   HARPER    CONNIE      ESTHER     1316   MARTIN LUTHER KING JR ATLANTA    GA   30314        Mar 1 2020   MD
                       FULTON   05368822   INGRAM    MELISSA     ELIZABETH 1371    DOWNS DR SW           ATLANTA    GA   30311        Feb 1 2018   AL
                       FULTON   12428637   HARRELSON SAMANTHA    HAILEY     5104   SPRING CREEK LN       SANDY SPRI GA   30350        Jul 1 2020   SC
                       FULTON   07031848   KING      KATHERINE   NICOLE     33     11TH ST NE APT # 903  ATLANTA    GA   30309        Jan 1 2019   AL
                       FULTON   10075991   KING      KATHLEEN    B          75     PONCE DE L APT 906E   ATLANTA    GA   30308        Apr 1 2018   LA
                       FULTON   07689748   HARRIS    JULIE       REBECCA    170    BOULEVARD APT # H516 ATLANTA     GA   30312-2382   Oct 1 2019   AE
                       FULTON   11653524   HARRIS    KACHARIE    BETTIE     5605   TREELODGE PKWY        ATLANTA    GA   30350        Jan 1 2019   LA
                       FULTON   07385752   HARRIS    KURAHN                 1627   JASMINE PKWY          ROSWELL GA      30022        Mar 1 2020   FL
                       FULTON   10330707   MARDER    ELLYN       PATRICIA   701    HIGHLAND A APT 1504   ATLANTA    GA   30312        Aug 1 2020   WA
                       FULTON   02563827   MARESCA LINDA         BAUERMEIST1338    HEMINGWAY LN          ROSWELL GA      30075        Jul 1 2020   FL
                       FULTON   11259281   HENGESBAU BRIAN       SAYLOR     785    PONCE DE L APT 1      ATLANTA    GA   30306        Aug 1 2019   CA
                       FULTON   03833101   EDWARDS CYNTHIA       YVONNE     4719   HEATH TER             COLLEGE P AGA   30349-3941   Oct 1 2020   FL
                       FULTON   08875497   KELLER    DIANE       MARIE      114    ROSAIRE PL NW         ATLANTA    GA   30327        Sep 1 2017   SC
                       FULTON   10365886   KELLER    TROY        DANIEL     187    N COLONIAL HOMES CIR NATLANTA    GA   30309        Oct 1 2020   MD
                       FULTON   02928455   KELLEY    BRENDA      M          508    JACKSON AVE           PALMETTO GA     30268-1024   Oct 1 2020   PA
                       FULTON   10529059   KELLEY    CHRISTINA   MARIE      240    N HIGHLAND UNIT 3321 ATLANTA     GA   30307        May 1 2017   MA
                       FULTON   06843969   MCGREGOR KARROLL      PAYNE      3077   HAYNES TRL            JOHNS CREEGA    30022        Oct 1 2020   NC
                       FULTON   06107432   MCGREGOR SEAN                    3077   HAYNES TRL            JOHNS CREEGA    30022        Oct 1 2020   NC
                       FULTON   07490574   MCGRUDER TENESIA      RHEENE     472    MARTIN ST SUNIT 3     ATLANTA    GA   30312        Jul 1 2020   AL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 59 of 585




                       FULTON   06557725   KROLL     KATHLEEN    MARIE      425    LOST FOREST CT NW     SANDY SPRI GA   30328-2101   Apr 1 2020   MA




                                                                                         Page 116
                                                                                                                                                        B
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                  GA NCOA Out of State


                       FULTON   08926728   JOHNS      ROBERT    WAYNE      3435   KINGSBORO UNIT 1701   ATLANTA    GA   30326-3303   Aug 1 2020   NC
                       FULTON   05366206   ROWLAND JIMMIA                  7222   SPALDING FOREST CT N EATLANTA    GA   30328        Feb 1 2020   MD
                       FULTON   10410666   JIN        ALIYAH               435    CHIPPENHAM CT         JOHNS CREEGA    30005        Sep 1 2020   SC
                       FULTON   11238567   MANTELL    ELISE     BROOKE     655    MEAD ST SE UNIT 25    ATLANTA    GA   30312        Aug 1 2018   NY
                       FULTON   08253284   MANYAPU MALLIKA                 3475   OAK VALLEY APT 850    ATLANTA    GA   30326        Jun 1 2019   NY
                       FULTON   10235370   JONES      DONNA     ROBERTA    3324   HARBOR LAKES PKWY     FAIRBURN GA     30213        Jul 1 2019   FL
                       FULTON   10152839   OLIVER     CLINETTE  ELEY       7680   WROTHAM CIR           COLLEGE PAGA    30349        May 1 2020   VA
                       FULTON   00235542   OLIVER     JONATHAN DANIEL      7680   WROTHAM CIR           COLLEGE PAGA    30349        May 1 2020   VA
                       FULTON   08369038   KELLEY     MELISSA   JANELLE    6405   RADIANT TRCE          SANDY SPRI GA   30328        Sep 1 2020   KS
                       FULTON   12048534   JONES      ALEXANDER ZOEY       2323   PIEDMONT R APT 4224   ATLANTA    GA   30324        Oct 1 2019   TN
                       FULTON   12510782   JONES      ALLISON   ELIZABETH 249     BEREAN AVE SE         ATLANTA    GA   30316        Sep 1 2020   NC
                       FULTON   12424798   LEMETYINENTOPIAS     JUHANI     699    PONCE DE L APT 339    ATLANTA    GA   30308        Aug 1 2020   WI
                       FULTON   04688780   ROSS       GWENDOLYNJAIME       2344   HURST DR NE           ATLANTA    GA   30305-4233   Feb 1 2020   AZ
                       FULTON   08064552   PHILLIPS   JAMES     MCLESKEY 3655     HABERSHAMAPT # A320 ATLANTA      GA   30305        Oct 1 2020   ID
                       FULTON   06101576   MCINTYRE EFFIE       LOUISE     898    OAK ST SW UNIT 1411   ATLANTA    GA   30310        Mar 1 2020   AL
                       FULTON   11743761   LYONS      MATHEW    JOSEPH     605    GLENWOOD PL SE        ATLANTA    GA   30316        Oct 1 2020   CA
                       FULTON   11898702   LYTLE      BRENNAN MICHAEL      33     11TH ST NE UNIT 1513  ATLANTA    GA   30309        Oct 1 2019   NJ
                       FULTON   10541723   MA         RUILONG              1080   W PEACHTR APT 1511    ATLANTA    GA   30309        Mar 1 2020   CA
                       FULTON   07169080   ORTIZ      MIKAILA   NATASHIA 5871     JAMERSON DR           ATLANTA    GA   30349        Aug 1 2020   FL
                       FULTON   12301503   ORU        CHANTAL   KENKOR     4276   SHAMROCK DR           ATLANTA    GA   30349        Feb 1 2020   TN
                       FULTON   07243541   OSBORNE BARBARA      JOHNSON 6540      ASHDALE DR            COLLEGE PAGA    30349        Feb 1 2017   WI
                       FULTON   11987274   GEDEON     KENDRA    L          1092   MEADOW GLEN CIR       FAIRBURN GA     30213        Jul 1 2020   AR
                       FULTON   11720829   GEDEON     WILLY                1092   MEADOW GLEN CIR       FAIRBURN GA     30213        Jul 1 2020   AR
                       FULTON   05358115   MCCOWAN BRADLEY      SCOTT      110    DRUID CIR NE          ATLANTA    GA   30307        Dec 1 2019   NM
                       FULTON   02603773   MILLS      MARY      E          570    BRIDGEWATER DR NW     ATLANTA    GA   30328        Oct 1 2020   SC
                       FULTON   04680123   RATLIFF    ROSILINE  R          301    GLENN ST SW           ATLANTA    GA   30312-2671   Sep 1 2019   CA
                       FULTON   10694846   HOLLOWAY EMILY                  901    PLYMOUTH RD NE        ATLANTA    GA   30306        Jul 1 2019   OH




  Ex. 2 to Petition:
                       FULTON   11238517   JARVA      STEVEN    ANTHONY 660       RALPH MCGI APT 4216   ATLANTA    GA   30312        Mar 1 2018   MN




Braynard Declaration
                       FULTON   12431237   KANU       OKEZIKA   CHIJIOKE   925    CANTERBUR APT 865     ATLANTA    GA   30324        Jul 1 2020   TX
                       FULTON   10978605   KAPIL      SHIKHA               305    WILLOW GLADE PT       ALPHARETT AGA   30022        Aug 1 2019   DC
                       FULTON   10510815   KAPLAN     JOSHUA               605    JOHN WESLEY DOBBS AV ATLANTA     GA   30312        Jul 1 2019   FL
                       FULTON   11644964   KAPLAN     MARK      ANDREW     148    ORMOND ST SE          ATLANTA    GA   30315        May 1 2020   NC
                       FULTON   02696032   RUHMKORFFVIRGINIA    DRAKE      6200   RIVERSHORE PKWY NW SANDY SPRI GA      30328        Dec 1 2016   SC
                       FULTON   12124176   MCALLISTER AUSTIN               776    AZALIA ST SW          ATLANTA    GA   30310        Nov 1 2019   NC
                       FULTON   11988621   KIM        WENDY     YEA JI     477    WILMER ST N2219       ATLANTA    GA   30308        Aug 1 2020   MN
                       FULTON   10239977   PARKS      SAMANTHA L           401    17TH ST NW APT 3414   ATLANTA    GA   30363        Apr 1 2020   MS
                       FULTON   07543767   KIDD       READE     DOUGLAS 5875      PINE BROOK RD NE      ATLANTA    GA   30328        Aug 1 2020   NC
                       FULTON   11179843   MAZZEI     AMELIA    ELIZABETH A824    GREENWOO APT 9        ATLANTA    GA   30306        Jul 1 2017   VA
                       FULTON   04238854   PRICE      JAMIE     ADAM       109    PEACHTREE HILLS CIR NEATLANTA    GA   30305        May 1 2020   FL
                       FULTON   11635155   PERRIELLO PATRICK    JOSEPH     165    KIVETON PARK DR       ROSWELL GA      30075        Jul 1 2020   MD
                       FULTON   11210091   MC KEOWN BERKELEY ANN           235    PHARR RD N APT 2414   ATLANTA    GA   30305        May 1 2020   NC
                       FULTON   11963537   MC NEILL   CAMERON CALDWELL 1020       PIEDMONT A UNIT 2300 ATLANTA     GA   30309        Oct 1 2020   NC
                       FULTON   01767997   MCAFEE     WISTERIA  ANGELETTE 488     LINDBERGH UNIT 409    ATLANTA    GA   30324        Feb 1 2017   IL
                       FULTON   12132314   MCALISTER MARGARET FOSTER       923    PEACHTREE UNIT 1124   ATLANTA    GA   30309        Sep 1 2020   NC
                       FULTON   11659485   MITCHELL CYNTHIA                150    PEYTON PL SAPT 2311   ATLANTA    GA   30311        Aug 1 2020   AZ
                       FULTON   06859279   KRENEK     MEENA     S          815    BERNE ST SEUNIT # B   ATLANTA    GA   30316        Sep 1 2019   CA
                       FULTON   08072829   KREPPS     ANNE      ALDERSON 2609     BROOKWOOD DR NE       ATLANTA    GA   30305        Feb 1 2019   NY
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 60 of 585




                       FULTON   10675740   RAMAKRISHNSHANTA                390    LAMME CHASE           DULUTH     GA   30097        Aug 1 2020   NJ




                                                                                        Page 117
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                       Pl

                                                                                                                                                  -
                                                                                                                                                  -
                                                                                   GA NCOA Out of State


                       FULTON     08509486   MAZA       NICHOLAS ALEXANDER 2175    LAKE SHORE LNDG       ALPHARETT AGA   30005        Nov 1 2016   NY
                       FULTON     06249888   KOLODZIEJS BRIAN     SCOT      747    KIRKWOOD AVE SE       ATLANTA    GA   30316        Jan 1 2017   TN
                       FULTON     10805725   KOM MOYOP NADINE     Z         8364   ROSWELL RDAPT F       SANDY SPRI GA   30350        Oct 1 2020   VA
                       FULTON     12591078   PRICE      LAURYN    ANAYA     4830   EMBARCADE#38-2        COLLEGE PAGA    30337        Nov 1 2018   NY
                       FULTON     03408236   PRICE      LAWRANCE ELLIOTT    4830   EMBARCADEAPT 38-2     COLLEGE PAGA    30337        Nov 1 2018   NY
                       FULTON     10389066   PRICE      NICOLE    ASHLEY    4418   CLUB DR NE            ATLANTA    GA   30319        Nov 1 2019   FL
                       FULTON     06968809   SIMPSON    CHRISTOPHESCOTT     275    13TH ST NE UNIT 803   ATLANTA    GA   30309-7600   Oct 1 2020   FL
                       FULTON     05973744   SIMPSON    JEANETTE ELISE      3091   VERDUN DR NW          ATLANTA    GA   30305        Dec 1 2019   IL
                       FULTON     08513135   NELWAN     MONIKA              1203   WATERS EDGE TRL       ROSWELL GA      30075        Mar 1 2017   FL
                       FULTON     08345497   MITCHELL VA SHAWN DEVAL        1120   PARK ROW SOUTH SE     ATLANTA    GA   30312        Sep 1 2019   TN
                       FULTON     10446629   PITTMAN    MICHAEL   RICHARD   44     PEACHTREE UNIT 1534   ATLANTA    GA   30309        Dec 1 2019   FL
                       FULTON     08082956   PITTS      JENNIFER MEGAN MAN 455     14TH ST NW 526        ATLANTA    GA   30318        Nov 1 2019   FL
                       FULTON     10531284   MILAM      MEGAN     RUTH      1700   NORTHSIDE APT 1409    ATLANTA    GA   30318        Aug 1 2018   TN
                       FULTON     08667233   MONTERO CARLOS       ESTEBAN   1510   MAYFIELD RD           ALPHARETTAGA    30009        Dec 1 2018   NC
                       FULTON     10716294   MOUALEU ANTONIO MARIUS WILFRE995      HAMPTON ST NW         ATLANTA    GA   30318        Aug 1 2017   IL
                       FULTON     11854333   MITCHELL MEGAN       LAVERY    2399   PARKLAND DAPT 1127    ATLANTA    GA   30324        Nov 1 2019   DC
                       FULTON     04696786   RUSSELL    COURTHNEYF          25     TERMINUS P APT 2511   ATLANTA    GA   30305        Nov 1 2019   CO
                       FULTON     11314999   RUSS       MAXWELL DUPREY      77     E ANDREWS 407         ATLANTA    GA   30305        Aug 1 2020   NC
                       FULTON     04766950   RUSS       MILES     DUPREY    77     E ANDREWS UNIT 407    ATLANTA    GA   30305        Aug 1 2020   NC
                       FULTON     04780602   RUSS       RUTH      BALDWIN   77     E ANDREWS UNIT 407    ATLANTA    GA   30305        Aug 1 2020   NC
                       COBB       11182862   SEE        LAURA     ASHLEI    3021   HACIENDA CT           MARIETTA GA     30066        Dec 1 2019   CA
                       COBB       11213472   SEE        RYAN      MATTHEW 3021     HACIENDA CT           MARIETTA GA     30066        Dec 1 2019   CA
                       COLUMBIA   11781402   AMIGO      LEIGH     ALEXANDRIA244    TULIP DR              EVANS      GA   30809        Aug 1 2020   NC
                       COLUMBIA   10388010   ANDERSEN GLORIANNE MARY MARG 3815     GORDON HWY            HARLEM     GA   30814        Oct 1 2019   NE
                       COBB       04962224   WILLIAMS   JOHN      HENRY     2022   CHESLEY DR SW         AUSTELL    GA   30106        Aug 1 2019   AL
                       COBB       03340945   WILLIAMSON LISA      DALE      2854   WATER WHEEL CT NE     MARIETTA GA     30062-6683   Sep 1 2020   AL
                       COBB       07279778   WILLIE     JARITA    NICOLE    1027   BROWNSTONE DR         MARIETTA GA     30008-3233   Mar 1 2019   VA




  Ex. 2 to Petition:
                       COLUMBIA   06071127   BARKER     HOPE      LAFFERMAN 991    WINDMILL LN           EVANS      GA   30809-6649   Aug 1 2018   AE




Braynard Declaration
                       COLUMBIA   05628791   BARKER     KEVIN     MICHAEL   991    WINDMILL LN           EVANS      GA   30809-6649   Aug 1 2018   AE
                       COLUMBIA   07314874   BARNES     KEITH     JOSEPH    9018   BATTLE CT             GROVETOW NGA    30813-1258   May 1 2017   SC
                       COLUMBIA   12383436   BARNES     MELISSA   LYNN      3126   ALEXANDRIA DR         GROVETOWNGA     30813        Aug 1 2020   MD
                       COBB       02456522   REAMES     ELIZABETH B         3702   STONEWALL CIR SE      ATLANTA    GA   30339-3337   Sep 1 2020   LA
                       COBB       08161963   REARDON GABRIELLE C            4349   STOCKTON WAY          MARIETTA GA     30066-2136   Aug 1 2019   IL
                       COBB       03008549   REAGAN     SUSAN     D         1864   FALCON WOOD DR NE     MARIETTA GA     30066        Apr 1 2020   TX
                       COLUMBIA   07037513   BANKS      JOSHUA    ADAM      1066   BLACKFOOT DR          EVANS      GA   30809        Feb 1 2019   SC
                       COBB       07239058   SANTOS     HANNAH    NICOLE    3817   NOWLIN RD NW          KENNESAW GA     30144        Jun 1 2017   CA
                       COBB       03189700   SIRMS      AUSTIN    C         3947   LOCH HIGHLAND PASS NEROSWELL GA       30075-2029   Feb 1 2019   FL
                       COBB       06887015   SANTASIEROWILLIAM    M         3750   RIDGE RD SE           SMYRNA     GA   30080        Aug 1 2020   ME
                       COBB       07355363   WAKEFIELD JENNIFER MARION      1951   HAROLD AVE SE         SMYRNA     GA   30080        Oct 1 2020   NC
                       COBB       05815767   WAKEFIELD ZACHARY    GARRETT   1951   HAROLD AVE SE         SMYRNA     GA   30080        Oct 1 2020   NC
                       COBB       05517334   OWENS      KATHY     MAJALIAN 4439    CRESTOAK DR           SMYRNA     GA   30082-4482   Jan 1 2020   CT
                       COBB       04622320   SIMPSON    STEVEN    KENNETH   2356   KENNESAW OAKS TRL NWKENNESAW GA       30152        Jul 1 2020   CO
                       COBB       07252531   SIMS       COREY     DESHAW    5226   CENTENNIAL HILL DR NW ACWORTH GA      30102        Oct 1 2018   TX
                       COBB       03038984   SIVANESAN NARAYANAN            4829   OLD TIMBER RIDGE RD MARIETTA GA       30068-1683   Jul 1 2020   FL
                       COBB       08668150   SIWIK      HANNAH    NICOLE    5586   CATHERS CREEK DR      POWDER SP GA    30127        Aug 1 2017   TX
                       COBB       11615007   SIMMONS    WENDY     PLEASANTS 3109   BRIDGEWALK TRL        ACWORTH GA      30101        Oct 1 2020   NC
                       COBB       11194226   WAGNER     GARY      ALLEN     4401   OGLETHORPE LOOP NW ACWORTH GA         30101        Oct 1 2017   NV
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 61 of 585




                       COBB       08283897   RICHARD    ALEXANDRIAMARSAN    3418   SANDLAKE DR SW        MARIETTA GA     30008        Mar 1 2020   MO




                                                                                         Page 118
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        !I

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                  GA NCOA Out of State


                       COBB       06320442   RICHARD   DANIEL    MARKUS    2799   BROOKCLIFF LNDG     MARIETTA GA    30062-4860   Nov 1 2018   MD
                       COBB       06881629   RICHARD   ZELDA     WATSON    3418   SANDLAKE DR SW      MARIETTA GA    30008        Dec 1 2018   LA
                       COLUMBIA   11906593   KIHIU     PATRICK   GITAU     835    WILLIFORD RUN DR    GROVETOW NGA   30813        Jul 1 2020   NC
                       COLUMBIA   11669783   KIM       JOSEPH              4610   STERLINGTON DR      GROVETOWNGA    30813        Sep 1 2018   MD
                       COBB       08422398   WRIGHT    INDIA     MONET     2177   LAKE PARK DL        SMYRNA    GA   30080        Sep 1 2019   CO
                       COLQUITT   06162126   JOHNSON ANDREW      THOMAS    60     BAELL TRACE CT SE   MOULTRIE GA    31788        Aug 1 2020   AP
                       COBB       11222402   THOMPSON- LATIA               4780   EWING RD            AUSTELL   GA   30106        Mar 1 2020   MD
                       COBB       05919263   WHITTON   KYRA      NOELE     1359   SUMMIT LN NW        ACWORTH GA     30102        Jul 1 2017   KY
                       COBB       10812402   WHORTON EMILY       LAUREN    3040   BRISTLEWOOD LN NW   MARIETTA GA    30064        Dec 1 2019   FL
                       COBB       11935745   WEBER     ALLISON   MARIE     3006   SPRING HILL D       SMYRNA    GA   30080        Jun 1 2020   MN
                       COBB       12488756   WEBER     RACHAEL   MARGARET 322     KEMOLAY RD SW       MABLETON GA    30126        Jul 1 2020   TN
                       COLUMBIA   10274940   KHATOD    LORIE     ANNE      1014   EMERALD PL          EVANS     GA   30809        Dec 1 2019   DC
                       COLQUITT   00964595   HOLMES    CLAUDE    LAMAR     459    COOL SPRINGS RD     NORMAN PA GA   31771        Oct 1 2018   CA
                       COFFEE     07396035   SPENCE    SHARON    SINGLETON 555    EDGEWOOD CIR        DOUGLAS GA     31533-8301   Sep 1 2020   FL
                       COFFEE     07020535   SPENCE    WILLIE    FRANK     555    EDGEWOOD CIR        DOUGLAS GA     31533-8301   Sep 1 2020   FL
                       COBB       04918483   WILDER    ROBERT    DAMON     5929   VININGS VINTAGE WAY MABLETON GA    30126        Mar 1 2020   NJ
                       COBB       04356821   WILEY     CHARLES   MONROE    4505   SILVER PTE          ACWORTH GA     30101        Apr 1 2020   CA
                       COBB       08835945   WILLIAMS  BEVON     DONAHUE 1112     SHADOWOOD PKWY SE ATLANTA     GA   30339        Sep 1 2020   TX
                       COBB       12187691   WEBB      GINA      LAFAE     3353   PIONEER TRL SW      MARIETTA GA    30060        Oct 1 2020   TX
                       COFFEE     06680291   JOHNSON FANNIE                6958   BROXTON WEST GREEN HDOUGLAS GA     31533-7812   Jun 1 2020   NJ
                       COFFEE     05443222   MAYO      TRACY     R         512    PINE NEEDLE RD      DOUGLAS GA     31535-6526   Mar 1 2018   FL
                       COLUMBIA   03249478   CHASSEREA MELISSA   NICHOLS   4558   CRAIG DR            EVANS     GA   30809        Oct 1 2019   NC
                       COLUMBIA   10662042   SPARE     MICHAEL   PHILIP    103    3RD AVE             GROVETOW NGA   30813        Dec 1 2017   FL
                       COOK       06414331   RASPBERRY PATRICK   DEE       106    S COLLEGE ST        SPARKS    GA   31647        Oct 1 2019   NY
                       COLUMBIA   06021115   CHILDS    ALTOMESHA E         1814   PRINCE GEORGE AVE   EVANS     GA   30809        Jul 1 2020   SC
                       COLUMBIA   08270402   CHIVERS   CRAIG     OWEN      359    JOSHUA TREE DR      MARTINEZ GA    30907        May 1 2018   VA
                       COLUMBIA   05961339   COMTOIS   SHAWN     LEWIS     567    HUNTERDALE RD       EVANS     GA   30809        Jun 1 2020   SC




  Ex. 2 to Petition:
                       COLUMBIA   08093598   CONKLE    ROBERT    SCOTT     2215   MILLSHAVEN TRAIL    EVANS     GA   30809        Apr 1 2019   FL




Braynard Declaration
                       COLUMBIA   12446317   COOK      JOAN      LYNN      712    KENSEY PARK LN      GROVETOW NGA   30813        Jun 1 2020   VA
                       COLUMBIA   11117158   IRELAND   MICHAEL             775    WHITNEY PASS        EVANS     GA   30809        Aug 1 2019   VA
                       COLUMBIA   11117591   IRELAND   STACIE              775    WHITNEY PASS        EVANS     GA   30809        Aug 1 2019   VA
                       COLUMBIA   12731224   PAYNE     AMBER     ELISABETH 4008   LEE PL              MARTINEZ GA    30907        Jul 1 2020   UT
                       COLUMBIA   11088098   PAYNE     DANIELA   VENDITTO 1035    EMERALD PL          EVANS     GA   30809        Mar 1 2019   SC
                       COLUMBIA   10540746   PEARCE    LORI      SUZANNE   654    CHIMNEY HILL CIR    EVANS     GA   30809        Jan 1 2018   HI
                       COLUMBIA   10540751   PEARCE    ROBERT    LEE       654    CHIMNEY HILL CIR    EVANS     GA   30809        Jan 1 2018   HI
                       COLUMBIA   08764092   CARROLL   DONNA     BOND      621    CHIMNEY HILL CIR    EVANS     GA   30809        Jan 1 2020   AE
                       COLUMBIA   08161024   CARROLL   JOEY      EVERETT J 621    CHIMNEY HILL CIR    EVANS     GA   30809        Jan 1 2020   AE
                       COLUMBIA   04620455   CARTER    AMANDA    LYN       111    FRED CT             GROVETOWNGA    30813        Jul 1 2020   RI
                       COLUMBIA   12644927   CARTER    JUSTIN              111    FRED CT             GROVETOWNGA    30813        Jul 1 2020   RI
                       COLUMBIA   08271281   HAMILTON ROSITA               401    HALTON DR           GROVETOWNGA    30813        Aug 1 2019   VA
                       COLUMBIA   11851137   STOCKMAN BRYAN      LEE       407    BLOEDEL RE APT 101  MARTINEZ GA    30907        Aug 1 2020   MD
                       COLUMBIA   10895309   STOCKMAN JACQUELINE HIRMIS    407    BLOEDEL RE APT 101  MARTINEZ GA    30907        Aug 1 2020   MD
                       COLUMBIA   10234838   COCHRAN MACY        CADLE     202    NEWLAND CIR         EVANS     GA   30809        Sep 1 2020   VA
                       COLUMBIA   02270634   SMITH     LINDA     JOYCE     3861   BLACKSTONE CAMP RD MARTINEZ GA     30907        Aug 1 2020   CT
                       COLUMBIA   08637588   SMITH     RAYMOND ALEXANDER 4363     WISTERIA CT         EVANS     GA   30809-5289   Oct 1 2020   SC
                       COLUMBIA   02276533   SMITH     RAYMOND C           4363   WISTERIA CT         EVANS     GA   30809-5289   Oct 1 2020   SC
                       COLUMBIA   12537326   SMITH     ROBERT    ALAN      4779   ORCHARD HILL DR     GROVETOW NGA   30813        May 1 2020   MD
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 62 of 585




                       COLUMBIA   11114168   WADE      HANNALEE COLE       968    MITCHELL LN         EVANS     GA   30809        Jun 1 2017   CO




                                                                                        Page 119
                                                                                                                                                    I!
                                                                                                                                                    It
                                                                                                                                                    a
                                                                                                                                               -
                                                                                                                                               -
                                                                                   GA NCOA Out of State


                       COLUMBIA   04939894   WADE      JULIE     LYNN       4794   SILVER LAKE DR        EVANS      GA   30809        Apr 1 2019   FL
                       COLUMBIA   11825318   WOODS     SHAINA    MARISSA    637    WALDEN GLEN LN        EVANS      GA   30809        Jul 1 2019   TX
                       COLUMBIA   08834361   SIMMONS   SASHA     M          327    CLEARWATER LN         GROVETOW NGA    30813        Nov 1 2018   SC
                       COWETA     10943121   HARPER    CHRISTINE ELIZABETH 16      CHESTERFIELD DR       NEWNAN     GA   30265        Oct 1 2020   AL
                       COWETA     03273630   HARPER    STEVEN    WALTER     16     CHESTERFIELD DR       NEWNAN     GA   30265-2709   Oct 1 2020   AL
                       COWETA     11395201   JACKSON   WILMER    LYLE       190    HOMEPORT DR           NEWNAN     GA   30265        Dec 1 2019   AL
                       COWETA     02935593   HARMON    JEROME    ANTONIO    80     HARRIS TRL            NEWNAN     GA   30263        Nov 1 2019   AL
                       COLUMBIA   06193591   PRITCHETT NANDRE    EUGENE     3236   ALEXANDRIA DR         GROVETOWNGA     30813        Jul 1 2020   HI
                       COLUMBIA   10264580   WOOD      BARBARA   AUDREY     244    BOHLER DR             EVANS      GA   30809        Oct 1 2020   NM
                       COLUMBIA   10264585   WOOD      CLYDE     ALAN       244    BOHLER DR             EVANS      GA   30809        Oct 1 2020   NM
                       COLUMBIA   07041666   ROCK      ELLIN     AMY        4707   DURHAM RD             GROVETOWNGA     30813        Jun 1 2019   AE
                       COLUMBIA   10177851   RODEN     PIA       RHOSALIE 712      ERIKA LN              GROVETOWNGA     30813        Oct 1 2020   AP
                       COLUMBIA   10119648   RODRIGUEZ TAYLOR    RENEE      221    BROOKS DR             MARTINEZ GA     30907        Aug 1 2020   NJ
                       COLUMBIA   11401385   RODRIGUEZ DERIK                3012   KILKNOCKIE DR         GROVETOWNGA     30813        Dec 1 2019   KY
                       COLUMBIA   12192996   RIVERA    ELISA     JO         527    STEVENS CREEK RD      AUGUSTA    GA   30907        Oct 1 2019   NC
                       COLUMBIA   07136501   RIVERA    LUIS      ARMANDO 6230      FREEDOM CIR           GROVETOWNGA     30813-1212   Apr 1 2018   WA
                       COLUMBIA   11158598   WRIGHT    COURTNEY MICHELLE 465       WEYANOKE DR           EVANS      GA   30809        Oct 1 2018   AE
                       COLUMBIA   11146734   WRIGHT    JUSTIN    GREGORY 465       WEYANOKE DR           EVANS      GA   30809        Oct 1 2018   AE
                       COLUMBIA   04821010   WALLACE   CONSTANCE NECOLE     659    VENTANA DR            EVANS      GA   30809        Oct 1 2020   NC
                       COLUMBIA   11517619   WILSON    VICTORIA             565    TUDOR BRANCH          GROVETOW NGA    30813        May 1 2019   MD
                       COWETA     10923622   CHESANIUK KRISTINA             19     WOODSHIRE             NEWNAN     GA   30265        Sep 1 2020   NJ
                       COWETA     10971598   CHESANIUK ROSS      ANDREW     19     WOODSHIRE             NEWNAN     GA   30265        Sep 1 2020   NJ
                       COLUMBIA   10579975   SHARIFI   BABAK                7517   LUCAS AVE             EVANS      GA   30809        Oct 1 2020   VA
                       COLUMBIA   10845588   SHARP     CODY                 323    CRAWFORD MILL LN      GROVETOWNGA     30813        Dec 1 2018   MD
                       COLUMBIA   10183507   SHARPE    BRYAN     FRANKLIN 4504     HEREFORD FARM RD      EVANS      GA   30809        Dec 1 2019   SC
                       COLUMBIA   10444169   RICHARDSONFAITH     PETER OMO K652    FIELDSTONE WAY        EVANS      GA   30809        Apr 1 2019   AE
                       COLUMBIA   07843577   RICHARDSONYASITU    PETER      652    FIELDSTONE WAY        EVANS      GA   30809        Apr 1 2019   AE




  Ex. 2 to Petition:
                       COWETA     08501913   OKEEFFE   ANDREW    PATRICK    40     NICKLAUS WALK         NEWNAN     GA   30265        Oct 1 2020   VA




Braynard Declaration
                       COWETA     10893824   BAKER     SANDRA    L          69     BEAVER RUN RD         NEWNAN     GA   30263        Jun 1 2020   FL
                       COWETA     12682376   PHILLIPS  TERENIA   JORDAN     3901   LAKESIDE WAY          NEWNAN     GA   30265        Jun 1 2020   AL
                       DADE       08221414   CLARK     JESSICA   RADDISON 15003    HIGHWAY 11            TRENTON    GA   30752        Feb 1 2020   TN
                       DADE       04912013   DAVIS     SONYA     ANN        154    GASS RD    APT G4     TRENTON    GA   30752        Jun 1 2019   TN
                       COWETA     10863736   PERRY     JOHN      THOMAS     19     LAUREL DR             NEWNAN     GA   30265        Feb 1 2018   NC
                       COWETA     08218862   PERRY     MEAGHAN FLYNT        19     LAUREL DR             NEWNAN     GA   30265        Feb 1 2018   NC
                       COWETA     12384453   BERGER    CYNTHIA   ELAYNE     128    CHASTAIN WAY          NEWNAN     GA   30263        Oct 1 2020   CO
                       COWETA     12680282   BERGER    ERIKA     ELAYNE     128    CHASTAIN WAY          NEWNAN     GA   30263        Oct 1 2020   NY
                       COWETA     11845641   UCHAL     NORBERT              1450   NEWNAN CR APT 4303    NEWNAN     GA   30265        Jun 1 2020   FL
                       COWETA     10150683   WEEKS     JENNIFER JILL        156    BROOKS LAKE DR        NEWNAN     GA   30263        Sep 1 2020   VT
                       COWETA     10144342   WEEKS     JEREMIAH JENSEN      156    BROOKS LAKE DR        NEWNAN     GA   30263        Sep 1 2020   VT
                       COWETA     01021374   WELSH     DARRELL   BRUCE      20     ROCKLAND CT           SHARPSBU R GA   30277        Aug 1 2019   AE
                       COWETA     01021375   WELSH     WYNELLE   DUNHAM     20     ROCKLAND CT           SHARPSBUR GA    30277        Aug 1 2019   AE
                       COWETA     11871866   WREDE     JENNIFER YVONNE      300    ASHLEY PAR APT 1103   NEWNAN     GA   30263        May 1 2020   CA
                       COWETA     11871876   WREDE     MATTHIAS             300    ASHLEY PAR APT 1103   NEWNAN     GA   30263        May 1 2020   CA
                       COWETA     10377196   SHANNON MEGAN       MICHELLE 193      HICKORY HILLS DR      NEWNAN     GA   30263        Aug 1 2020   AL
                       COWETA     02552279   SHARP     LINDA     JOHNSON 21        CAMELLIA CIR          NEWNAN     GA   30263-3101   Jun 1 2019   AL
                       COWETA     11865868   SHEA      CHRIS     COADY      300    ASHLEY PAR APT 924    NEWNAN     GA   30263        Mar 1 2019   TX
                       COWETA     10234330   NUCCIO    MARILYN   THELMA     151    PARKWAY N UNIT 323    NEWNAN     GA   30265        Oct 1 2020   FL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 63 of 585




                       COWETA     08607544   MASKE     JOHN      DAVID      47     TRIBUNE LN            SHARPSBU R GA   30277-2472   Oct 1 2020   AL




                                                                                         Page 120
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        SI

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                    GA NCOA Out of State


                       COWETA   08632000   MASKE       REGINA     ANN BARNET47      TRIBUNE LN           SHARPSBU R GA   30277-2472   Oct 1 2020   AL
                       COWETA   00118183   MASON       VICKI      L          1186   ELDERS MILL RD       SENOIA     GA   30276-1733   May 1 2018   TN
                       DAWSON   10098978   SANCHEZ     ARIANA                243    EVERGREEN DR         DAWSONVILLGA    30534        Jun 1 2019   TX
                       DEKALB   01877604   ABERNETHY RICHARD      K          4685   CHAMBLEE DM5         ATLANTA    GA   30338        Oct 1 2020   OH
                       COWETA   07249550   THORNTON TRAVIS        LASHON     57     ASHLYNN BROOK WAY    SENOIA     GA   30276-4618   Sep 1 2020   SC
                       COWETA   03460052   KEMP        RONALD     SCOTT      13     MADRID AVE           NEWNAN     GA   30263-1280   Jan 1 2020   TN
                       CRISP    00598834   PASS        GEORGE     LLOYD      1316   ORIOLE ST APT 106    CORDELE    GA   31015        Dec 1 2019   FL
                       DEKALB   11436091   ABEBE       FEKADU     NIGUSSIE   4676   STONE LN             STONE MOU GA    30083        Sep 1 2020   VA
                       DEKALB   04002485   ABEL        TERI       ONETA      1470   WEMBLEY CT NE        ATLANTA    GA   30329-3968   Dec 1 2018   TX
                       DADE     06266241   WHITEHEAD BOYD         LEE        83     LAKE HILLS PL        TRENTON    GA   30752        Dec 1 2019   TN
                       DADE     07934942   WADE        TED        JUNIOR     2805   CREEK RD             WILDWOOD GA     30757-3850   Jan 1 2019   TN
                       DEKALB   12146629   BERG        LOUIS-ALEXANDRE       1453   FAIRVIEW RD NE       ATLANTA    GA   30306        Aug 1 2020   DC
                       DAWSON   08854207   HICKS       HAYLEY                125    BRUCE RD             DAWSONVILLGA    30534-4340   Jun 1 2019   NC
                       DEKALB   12213057   BARTON      FREDERICK LOUIS       187    VIDAL BLVD           DECATUR    GA   30030        Jan 1 2020   VA
                       DEKALB   11195541   BARTZ       ZACHARY    LAWRENCE 2351     PINEWOOD DR          DECATUR    GA   30032        Jun 1 2019   TN
                       DEKALB   11058052   BASKERVILL MURAD       NADIR      1742   LOVELY LN            TUCKER     GA   30084        Jun 1 2020   NY
                       DEKALB   10266591   ARNOLD      WALLACE    KELLEY     2778   FAIRLANE DR          ATLANTA    GA   30340        Jul 1 2020   IL
                       DEKALB   12422936   ALMAGUER MELISSA       ANN        2942   WINTERCREST DR       DORAVILLE GA    30360        Sep 1 2020   NV
                       DEKALB   11815036   ALMEKINDERDANIEL       WAYNE      2409   BOULDER CREEK WAY SEATLANTA     GA   30316        May 1 2020   CA
                       DEKALB   06489750   ALMESTICA NAYKIA                  5428   LEAMAN CT            LITHONIA   GA   30038        Feb 1 2017   FL
                       DEKALB   10602499   BARNES      MASON      NEAL       2035   MEMORIAL DAPT 902    ATLANTA    GA   30317        Jul 1 2020   TX
                       DEKALB   01890302   BARNES      TIMOTHY    WITT       5498   SMOKE RISE DR        STONE MOU GA    30087        Oct 1 2020   NC
                       DEKALB   07970796   ANDRESEN AMY           FERRIS     1612   ALDER CT SE          ATLANTA    GA   30317        Aug 1 2017   NC
                       DEKALB   08481929   BRIGGS      KEELY      ANN JOCHYM499     MORELAND AG          ATLANTA    GA   30307        May 1 2020   TN
                       DEKALB   10449797   CORRIGAN CURRAN        MICHAEL    1338   HOOPER AVE NE        ATLANTA    GA   30307        Jul 1 2020   FL
                       DEKALB   07426327   BROCK       KRISTIN    ELIZABETH 182     WATSON CIR SE        ATLANTA    GA   30317        Oct 1 2020   TX
                       DEKALB   02850765   GONZALES JAMES         LAWRENCE 5625     WOODSONG TRL         ATLANTA    GA   30338-2830   Oct 1 2020   VA




  Ex. 2 to Petition:
                       DEKALB   11264740   GONZALES JOSEPH        ROMEL      3063   SPRINGSIDE RUN       DECATUR    GA   30034        Aug 1 2018   NY




Braynard Declaration
                       DEKALB   03208156   GONZALES MARY          JANE       5625   WOODSONG TRL         DUNWOODY GA     30338-2830   Oct 1 2020   VA
                       DEKALB   04736292   GONZALEZ HENRY         H          1367   RUPERT RD            DECATUR    GA   30030        Sep 1 2020   FL
                       DEKALB   11951398   GOOCH       DUSTIN     JACOBI     1225   DRUID OAKS NE        ATLANTA    GA   30329        Sep 1 2019   TX
                       DEKALB   02449443   BRYANT      EDWIN      THOMAS     1116   BELLEWOOD SQ         ATLANTA    GA   30338-4047   May 1 2020   NC
                       DEKALB   02707508   ENDSLEY     WILAENA    MARIE      6565   OLD HAMPTON DR       CLARKSTON GA    30021-2458   Sep 1 2018   AL
                       DEKALB   11891136   ENGEL       JORDAN     BENJAMIN 204      DREXEL AVE APT A     DECATUR    GA   30030        Oct 1 2020   NY
                       DEKALB   08316972   CLARK       ALVIN      D          6415   TREEHILLS PKWY       STONE MOU GA    30088        Mar 1 2020   NC
                       DEKALB   06478495   CARMAN      MATT       S          2354   POPLAR SPRINGS DR NE ATLANTA    GA   30319-3942   Jun 1 2020   VA
                       DEKALB   02553227   BRYANT      ALMA       LORRAINE B 1116   BELLEWOOD SQ         DUNWOODY GA     30338        May 1 2020   NC
                       DEKALB   06823768   BRYANT      COURTNEY MICHELLE 4145       NORTHSTRAND DR       DECATUR    GA   30035        Jan 1 2020   SC
                       DEKALB   06883938   CLAIRY      JASON      PAUL       180    MURRAY HILL AVE NE   ATLANTA    GA   30317        Jun 1 2020   FL
                       DEKALB   12475563   CARTER      RAYMA      NICOLE-WILL1000   MONTREAL RAPT 58E    CLARKSTON GA    30021        Jul 1 2020   AL
                       DEKALB   05664412   DAVIDSON LAUREN        BETH       1357   HOLLY LN NE          ATLANTA    GA   30329-3513   Jun 1 2020   NY
                       DEKALB   08120049   CHANDLER PETER                    1181   CHURCH ST F          DECATUR    GA   30030        Jul 1 2020   CA
                       DEKALB   07997163   GARDNER SIMONE         CHAVEZ     4763   CANDY CV             LITHONIA   GA   30038-7719   Jan 1 2019   NC
                       DEKALB   01930444   COWAN       JEROME     HARRIETT 3508     MIDVALE RD           TUCKER     GA   30084-3219   May 1 2020   TX
                       DEKALB   10638196   ERO-PHILLIP AKINTUNDE M           2623   DRUID OAKS NE        ATLANTA    GA   30329        Oct 1 2018   TX
                       DEKALB   08148054   FRANZEN     SARAH      MARIE      1104   WILLIVEE DR          DECATUR    GA   30033        Jul 1 2019   LA
                       DEKALB   08748536   DONNELLY VICTOR        JOSEPH     913    BRIARCLIFF APT C5    ATLANTA    GA   30306        Sep 1 2018   NH
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 64 of 585




                       DEKALB   11207243   DENNIS      GABRIEL    BRYANT     2425   CANDLER RDAPT C3     DECATUR    GA   30032        Aug 1 2019   LA




                                                                                          Page 121
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        Pl

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                  GA NCOA Out of State


                       DEKALB   08048850   DENNIS    RICK        DOUGLAS   2425   CANDLER R DA1          DECATUR   GA   30032        Aug 1 2018   VA
                       DEKALB   11006363   EASTERDAY THOMAS                1625   PEACHCREST RD          DECATUR   GA   30032        Aug 1 2020   TN
                       DEKALB   08933503   DISMUKE   DAMEION               3512   WALDROP RIDGE LN       DECATUR   GA   30034-6747   Aug 1 2017   FL
                       DEKALB   12397756   GUSTAFSON DAVID       BROC      3590   WELLHAUN RD            DECATUR   GA   30034        Apr 1 2020   UT
                       DEKALB   07597387   GILROY    LISA                  2051   TUXEDO AVE NE          ATLANTA   GA   30307        Aug 1 2020   AL
                       DEKALB   12417373   GILSTRAP JUSTIN       ROBERT    818    GENTRYS WALK           ATLANTA   GA   30341        Jun 1 2020   SC
                       DEKALB   00364427   DODSON    JOY         CLAIRE    3547   OLD CHAMBLK            ATLANTA   GA   30340-4179   May 1 2019   NJ
                       DEKALB   03481616   GILLIS    JUANITA     ANN       4431   TARRAGON LN            DECATUR   GA   30034-6339   May 1 2017   MD
                       DEKALB   11894614   DUNFORD MELANIE       ANN       2907   COHASSETT LN           DECATUR   GA   30034        May 1 2019   NC
                       DEKALB   08795525   EDWARDS COURTNEY      ELYSE     4306   N SHALLOWFAPT# 1401    CHAMBLEE GA    30341        Apr 1 2020   TX
                       DEKALB   01948460   EDWARDS DONALD        HINE      225    E PONCE DE APT #202    DECATUR   GA   30030        Sep 1 2020   WI
                       DEKALB   01948514   EDWARDS GENEVIEVE     S         225    E PONCE DE #202        DECATUR   GA   30030        Sep 1 2020   WI
                       DEKALB   11017300   KIM       ELIZABETH   CHI SOON 1857    LOMITA RD SE           ATLANTA   GA   30316        Jun 1 2020   NY
                       DEKALB   11919265   GROSECLOSDAVID        LEE       872    BRIARCLIFF APT B3      ATLANTA   GA   30306        Jul 1 2020   SC
                       DEKALB   03477984   KILBURN   BETTINA     BAECHTOLD 1132   PROVIDENCE PL          DECATUR   GA   30033-3465   Oct 1 2020   SC
                       DEKALB   03376713   KILBURN   NORMAN      WHIPPLE   1132   PROVIDENCE PL          DECATUR   GA   30033-3465   Oct 1 2020   SC
                       DEKALB   06233945   KILLION   LAUREN      NEALE     20     LESLIE ST NE           ATLANTA   GA   30307        Jan 1 2020   TN
                       DEKALB   04686066   GRIFFIN   CARL        LEONARD   2488   CHESTNUT LNDG          DORAVILLE GA   30360        Aug 1 2020   NY
                       DEKALB   08622962   GRIFFIN   EBONI       RACHELLE 2488    CHESTNUT LNDG          DORAVILLE GA   30360        Aug 1 2020   NY
                       DEKALB   12197577   GOODE     CRYSTAL               5436   BRISBANE CT            LITHONIA  GA   30038        Apr 1 2019   NY
                       DEKALB   08627125   HENDERSONCAMERON      QUINN     5274   FOX PATH               STONE MOU GA   30088        Jun 1 2020   FL
                       DEKALB   10319470   HAHN      MARSHALL    BRADLEY   1332   BRIARHILL LN NE        ATLANTA   GA   30324        Jun 1 2019   AL
                       DEKALB   12546155   HALEY     PAMELA      SMITH     3263   CLAIRMONT NORTH NE     ATLANTA   GA   30329        Oct 1 2020   LA
                       DEKALB   08505438   HALIDAY   LATEEFAH    KIBIBI    2402   DUNWOODY APT H         DUNWOODY GA    30338        Oct 1 2020   AL
                       DEKALB   05960270   HALL      ANDREA                3777   LANDGRAF CV            DECATUR   GA   30034-4775   Mar 1 2017   IL
                       DEKALB   03902555   JOHNSON TRACY         ANN       3027   FAIR CREEK CT          LITHONIA  GA   30038        Feb 1 2020   FL
                       DEKALB   08615066   JOHNSON WESLEY        RODRIQUEZ 1098   SHERRINGTON DR         STONE MOU GA   30083        Jun 1 2019   NC




  Ex. 2 to Petition:
                       DEKALB   10256556   HARGROVE MILEESHA     ALANA     5631   BOGGS DR APT: G        STONE MOU GA   30087        Jun 1 2019   NC




Braynard Declaration
                       DEKALB   11193697   HARRISON HOGAN        SANDERS   2342   CORTEZ WAY NE          ATLANTA   GA   30319        Nov 1 2018   TX
                       DEKALB   11193889   GRANT     TANIKQUA              3056   LAUREN PARC RD         DECATUR   GA   30032        Feb 1 2018   AL
                       DEKALB   02046397   MILLER    RANDALL     DAVID     3168   SMOKETREE RD NE        ATLANTA   GA   30345        Oct 1 2020   AL
                       DEKALB   11461140   HAJDINAJ  BORANA                239    STERLING ST            DECATUR   GA   30030        Oct 1 2020   MN
                       DEKALB   11965506   HAKIMIAN  NABIL                 5133   MOUNT VERNON WAY       ATLANTA   GA   30338        Mar 1 2020   FL
                       DEKALB   07435851   LLOYD     JEFFREY               3419   WESLEY CHAPEL RD       DECATUR   GA   30034        Oct 1 2019   MS
                       DEKALB   04312719   LLOYD     PAULETTE              585    ROBIN RDG              STONE MOU GA   30087        Sep 1 2020   MS
                       DEKALB   06731004   LLOYD     SIERRA      COGAN     4119   CHAPEL LAKE DR         DECATUR   GA   30034-3568   Jul 1 2020   TX
                       DEKALB   10103621   LOCKE     ANTHONY     ALLAN     3479   BROOKLEIGH LN NE       ATLANTA   GA   30319        Aug 1 2019   CA
                       DEKALB   12265619   KARPICKI  KATHLEEN    MARIE     1201   SUMMIT POINTE WAY NE   ATLANTA   GA   30329        Aug 1 2020   NJ
                       DEKALB   11914367   LEWIS     ATIANA      CHRISTEN 1106    PALMER RD              LITHONIA  GA   30058        May 1 2019   MS
                       DEKALB   02027856   LOONEY    RILEY       KEITH     2445   COVE CIR NE            ATLANTA   GA   30319-3755   Oct 1 2020   TX
                       DEKALB   02031239   MAGEE     OLIVER      W         3050   ALBATROSS LN           DECATUR   GA   30034-4210   Jul 1 2020   LA
                       DEKALB   07508109   MOMBERG SARAH         LINDSEY   562    HAROLD AVE NE          ATLANTA   GA   30307        Mar 1 2020   FL
                       DEKALB   12408733   LONG      ROBERT      GRAHAM    1097   LYNMOOR DR NE          ATLANTA   GA   30319        Apr 1 2020   NC
                       DEKALB   12378340   LEVY      JESSICA     A         268    MARTHA AVE NE          ATLANTA   GA   30317        Oct 1 2020   WA
                       DEKALB   02375417   MADISON   BETTE       BAKER     1434   VALLEY GLEN WAY        DUNWOODY GA    30338-5522   Jun 1 2020   FL
                       DEKALB   11747884   MCCABE    COLLEEN     CONWAY    406    CARLYLE LK             DECATUR   GA   30033        Jul 1 2020   TN
                       DEKALB   10297372   MCCABE    KIRA        CLAYBORNE 214    LOCUST ST NE           ATLANTA   GA   30317        Oct 1 2019   DE
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 65 of 585




                       DEKALB   08412878   MCCALL    SHAWANA     GAYLE     408    N HILL PKWY            ATLANTA   GA   30341        Jun 1 2020   TX




                                                                                        Page 122
                                                                                                                                                       la
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                 GA NCOA Out of State


                       DEKALB   08715546   IAMURRI   SAMANTHA MICHELE     478    DURAND DR NE         ATLANTA   GA   30307-1163   May 1 2020   SC
                       DEKALB   08166497   IDLER     ELLEN     LOUISE     423    CLAIREMON TUNIT 15   DECATUR   GA   30030-1881   Mar 1 2020   NJ
                       DEKALB   07530456   JOHNSON ROBERT      LEON       2186   LEAFMORE DR          DECATUR   GA   30033-1911   Jul 1 2018   AE
                       DEKALB   05605710   JACKSON   SONIA     C          2523   LAWRENCEVAPT. 1      DECATUR   GA   30033        Aug 1 2020   WI
                       DEKALB   10290460   JACKSON   TERRANCE DEMETRIUS 3726     LARKSPUR TER         DECATUR   GA   30032        Oct 1 2020   FL
                       DEKALB   02601506   LINNEY    MARY      ALICE      2105   WILDROSE DR          DECATUR   GA   30032-5452   Jul 1 2020   NC
                       DEKALB   07631088   KELLY     DONNA     M          663    ROYAL ABBEY DR       STONE MOU GA   30088-1817   Dec 1 2018   NY
                       DEKALB   10534750   KELLY     MARK      HOGAN      2306   ASBURY SQ            ATLANTA   GA   30346        Sep 1 2020   NJ
                       DEKALB   10420421   MILLS     PEGGY     JEAN       3769   GLADNEY DR           CHAMBLEE GA    30341        Sep 1 2020   FL
                       DEKALB   10518822   MOYE      BRITTANY CAMILLE     2114   GABLES WAY NE        ATLANTA   GA   30329        Aug 1 2020   DE
                       DEKALB   08351445   MOYER     STEPHANIE ALEXANDRA 1025    LINCOLN COURT AVE NE ATLANTA   GA   30329        Mar 1 2020   IL
                       DEKALB   11817808   OLIVER    NICOLE    ELISE      1180   AUSTIN GLEN DR       DUNWOODY GA    30338        Aug 1 2019   SC
                       DEKALB   11630496   ROBINSON BRETT      MERRILL    1445   CAMROSE LN SE        ATLANTA   GA   30316        Sep 1 2020   UT
                       DEKALB   10534343   MOORE     JAMES     ROBERT     1705   ARROWHEAD TRL NE     ATLANTA   GA   30345        Oct 1 2020   VA
                       DEKALB   06562925   MOORE     JENNIFER TUCKER      10     KINGS WALK NE        ATLANTA   GA   30307        Jun 1 2020   SC
                       DEKALB   00229800   MOORE     JEREMY    ASTOUN     4287   CEDAR RIDGE TRL      STONE MOU GA   30083-5720   Apr 1 2020   VA
                       DEKALB   11711589   RZAGULIYEVANTWAUNETL           506    RYAN PL              STONE MOU GA   30087        Jan 1 2019   OH
                       DEKALB   04574563   KAMMAN    ROSA      MONIKA     3055   SKYLAND DR NE        ATLANTA   GA   30341-4725   Aug 1 2019   NC
                       DEKALB   10790468   JENKINS   KEVIN     LAMONT     6910   GLEN COVE LN         STONE MOU GA   30087        Dec 1 2017   CO
                       DEKALB   12032810   JENKINS   MADISON   JEREMIAH JA3757   MARKET CRES          CLARKSTON GA   30021        Oct 1 2020   ND
                       DEKALB   07203570   MOORE     FRANZANETACAMILLE    3302   JEFFERSON SQUARE CT DECATUR    GA   30030        May 1 2020   CA
                       DEKALB   08800755   WALKER    RALPHEAL JOSE        10     PERIMETER UNIT 440   ATLANTA   GA   30341        May 1 2020   MI
                       DEKALB   07600936   ONIVOGUI ZEZE                  2619   CLAIRMONT RD NE      ATLANTA   GA   30329-2710   Nov 1 2018   VA
                       DEKALB   10225249   ONYENWE WELLINGTONCHUKWUMA 1035       HIGHLAND LAKE CIR    DECATUR   GA   30033        Jun 1 2017   CA
                       DEKALB   05998362   MILLER    SONIA     A          6530   LAKE MILL CT         LITHONIA  GA   30038        Dec 1 2017   MD
                       DEKALB   02046537   MILLER    SUSAN     JOYCE      3168   SMOKETREE RD NE      ATLANTA   GA   30345        Oct 1 2020   AL
                       DEKALB   02046559   MILLER    THERESA   D          952    MANOR PARC DR        DECATUR   GA   30033        May 1 2017   NM




  Ex. 2 to Petition:
                       DEKALB   07038745   REESE     DECODA    PATRICIA   6523   ROCKBRIDGE RD        STONE MOU GA   30087        Mar 1 2020   WA




Braynard Declaration
                       DEKALB   11135857   SIMPSON   COURTNEY NICOLE      2180   WELDONBERRY DR NE ATLANTA      GA   30319        Aug 1 2019   CA
                       DEKALB   11219301   SIMPSON   EMILY     ANN        103    HIGHLAND SQUARE DR N ATLANTA   GA   30306        Jul 1 2017   FL
                       DEKALB   11579496   SIMPSON   SYDNEY    JENAE      302    PERIMETER APT 1233   ATLANTA   GA   30346        Jan 1 2020   IL
                       DEKALB   04835761   ROWLAND ANGELA      CATHERINE 3101    DUPONT LN            TUCKER    GA   30084        Oct 1 2020   TN
                       DEKALB   08115467   RUCKER    VALERIE              5815   HOWELL HIGHLANDS PL STONE MOU GA    30087        Sep 1 2017   DC
                       DEKALB   02639777   ROBERSON CAROLYN    DELORES    449    NAVARRE DR           STONE MOU GA   30087-5108   Aug 1 2020   MD
                       DEKALB   11656916   ROBERSON ERIN       SUMMERS 6551      LAURENS WAY          STONE MOU GA   30087        Jul 1 2020   TN
                       DEKALB   05242507   POWELL    JAMES     DAVID      1307   CITADEL DR NE        BROOKHAVEGA    30324        Oct 1 2020   MN
                       DEKALB   04387965   POWELL    KEVIN     J          124    OAKLAND ST           DECATUR   GA   30030        Jul 1 2019   AR
                       DEKALB   11547453   SMITH     RYANN     SUZANNE    623    LINCOLN COURT AVE NE ATLANTA   GA   30329        May 1 2018   CO
                       DEKALB   05218943   RYAN      SARA      MOORE      4417   VILLAGE SPRINGS RUN DUNWOODY GA     30338        Oct 1 2020   FL
                       DEKALB   10449612   RYAN      WILLIAM   MARK       4417   VILLAGE SPRINGS RUN DUNWOODY GA     30338        Oct 1 2020   FL
                       DEKALB   11582880   SMITH     JANET     M          5060   WOODRIDGE WAY        TUCKER    GA   30084        Aug 1 2020   TX
                       DEKALB   12379272   SMITH     JAVON     TODDREUS 139      E HILL ST  APT 57    DECATUR   GA   30030        Sep 1 2020   MD
                       DEKALB   11616784   MCGHEE    VANESSA              1281   CAROLINE S APT 1114  ATLANTA   GA   30307        May 1 2018   NY
                       DEKALB   02040703   MCGINNIS ROBIN      IRENE      2284   N SHALLOWFORD RD     CHAMBLEE GA    30341-1644   Oct 1 2020   SC
                       DEKALB   05456413   RANDOLPH BRANDIN    EARL M     414    SHERWOOD CIR         STONE MOU GA   30087        Sep 1 2017   CA
                       DEKALB   10848072   ROACH     TIMMIE    DANIELLE   1040   NOBLE VINESAPT 2     CLARKSTON GA   30021        Jul 1 2020   FL
                       DEKALB   10807635   ROBBINS   HOPE      ELIZABETH A2079   STREET DEVILLE NE    ATLANTA   GA   30345        Sep 1 2019   NY
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 66 of 585




                       DEKALB   10842810   ROBBINS   JAMES     JOHN       2079   STREET DEVILLE NE    ATLANTA   GA   30345        Sep 1 2019   NY




                                                                                       Page 123
                                                                                                                                                    ~
                                                                                                                                                    I!
                                                                                                                                                    It
                                                                                                                                               -
                                                                                                                                               -
                                                                                   GA NCOA Out of State


                       DEKALB    11971944   WINSTON     ELIJAH              3444   N DRUID HIL LAPT # F  DECATUR      GA   30033        Sep 1 2020   CA
                       DEKALB    08713012   TAYLOR      LUKE      KENDRICK 3164    ASHFORD DUNWOODY RDATLANTA         GA   30319        Jul 1 2020   IL
                       DEKALB    08581018   TAYLOR      MAEGAN    MARIE     5053   GOLF LINK CT          STONE MOU GA      30088-3705   Aug 1 2019   CA
                       DEKALB    03449906   WALKER      SHAKUR    A         1526   1ST ST NE             ATLANTA      GA   30307        Jan 1 2020   DC
                       DEKALB    07664989   WALKER      SHANTAE             1501   N HILL PKWY           ATLANTA      GA   30341        Oct 1 2020   AZ
                       DEKALB    10898582   WALKER      TIERRA    ANTOINETTE3429   LEYANNE CT            DECATUR      GA   30034        Jan 1 2020   FL
                       DEKALB    07639763   STEPP       CAROLYN   MINESINGER2075   FAIRWOOD LN NE        ATLANTA      GA   30345-3418   Sep 1 2020   NC
                       DEKALB    07657631   STEPP       OWEN      RAIFORD   2075   FAIRWOOD LN NE        ATLANTA      GA   30345-3418   Sep 1 2020   NC
                       DEKALB    10851761   TURNER      JASMINE   CAPRICE   6101   WESTCHESTER LN NE     ATLANTA      GA   30345        Aug 1 2019   VA
                       DEKALB    10374672   SCHULZ      KELSEY    NICOLE    3650   CANADIAN WAY          TUCKER       GA   30084        Jun 1 2019   CO
                       DEKALB    04228161   WIMBISH     TIFFANY   MARIE     3865   RIVER RIDGE CT        DECATUR      GA   30034-6902   Jan 1 2019   NJ
                       DEKALB    08453854   SMITH       CAMILLE   SMITH     3765   LANDGRAF CV           DECATUR      GA   30034        Mar 1 2019   CA
                       DEKALB    10177347   SHULKES     RUSS      HONOR     1037   BURTON DR NE          ATLANTA      GA   30329        Dec 1 2019   NJ
                       DEKALB    04778065   SIDES       HOLLEY    ALLENE    1922   N DECATUR RD NE       ATLANTA      GA   30307        Apr 1 2020   NC
                       DEKALB    10899898   SIGLER      CELIA               8302   DRUID HILLS RESERVE DRATLANTA      GA   30329        Aug 1 2017   NC
                       DEKALB    11892628   WILLETTE JOANN                  795    TWIN OAKS DAPT 1      DECATUR      GA   30030        Jul 1 2020   TX
                       DOUGHERTY03020435    HOWE        CHRISTOPHEEDWARD    2609   RIDGEWOOD LN          ALBANY       GA   31707        Jul 1 2018   AE
                       DOUGHERTY06606613    HOWE        DEANNA    LINN      2609   RIDGEWOOD LN          ALBANY       GA   31707        Jul 1 2018   AE
                       DEKALB    11548773   TOWNER      MYRIAH              206    ROGERS ST UNIT # 201 ATLANTA       GA   30317        Apr 1 2018   NY
                       DEKALB    02880752   TOWNS       MARCHELLE           1098   ERIE CIR              STONE MOU GA      30087        May 1 2020   MS
                       DEKALB    04051240   WHITE       LARRY     RUSSELL   4603   HOLLISTON RD          DORAVILLE GA      30360        Oct 1 2020   AL
                       DEKALB    02139582   WHITE       LAURAINE ELIZABETH 3521    WOODS DR              DECATUR      GA   30032        Jul 1 2020   VA
                       DEKALB    07949032   WEATHERS BMARIAH      ROXANNE 1096     NIMBLEWOOD WAY        STONE MOU GA      30088-2329   Aug 1 2018   CA
                       DEKALB    02135946   WEAVER      AMY       L         129    GLENDALE AVE          DECATUR      GA   30030-1915   Oct 1 2020   SC
                       DEKALB    12251933   MCGUINNES ELIZABETH ANASTASIA 1450     LA FRANCE SAPT 301    ATLANTA      GA   30307        Mar 1 2020   FL
                       DEKALB    10410211   MCHORNEY STERLING YVONNE        1938   SAXON VALLEY CIR NE ATLANTA        GA   30319        Sep 1 2017   NY
                       DEKALB    06585817   MCGLOTHLINSARA        ABIGAIL   1625   CECILE AVE SE         ATLANTA      GA   30316        Aug 1 2020   VA




  Ex. 2 to Petition:
                       DOUGLAS 11843400     MYERS       WESTON    JAMES     8545   NOLANDWOOD LN         VILLA RICA GA     30180        Feb 1 2019   TX




Braynard Declaration
                       DOUGLAS 11024442     NARAMORE LYNDA        KEYES     7993   WHITESTONE BLVD       DOUGLASVILGA      30135        Oct 1 2020   TX
                       DOUGLAS 11024465     NARAMORE RONNIE       ALLEN     7993   WHITESTONE BLVD       DOUGLASVILGA      30135        Oct 1 2020   TX
                       DOUGHERTY00020611    PETERSON GAIL         DELOIS    1303   HAMPTON CT            ALBANY       GA   31701        Feb 1 2020   FL
                       DEKALB    02067361   PEELER      GARY      R         2981   HILLTOP DR            CHAMBLEE GA       30341-3701   Apr 1 2020   FL
                       DEKALB    11493550   SEGELL      ELIZA     DEAN      2630   TALLEY ST UNIT 320    DECATUR      GA   30030        Oct 1 2020   VA
                       DOUGLAS 10152443     BUTLER      RODNEY    ANDREA    1022   CROSSINGS DR          LITHIA SPRI NGA   30122        Nov 1 2017   AR
                       DOUGHERTY10922187    CONE        ASHLEE    MARIA     107    DALE DR               ALBANY       GA   31701        Mar 1 2018   TX
                       DOUGHERTY12114690    CONE        TYLER               107    DALE DR               ALBANY       GA   31701        Mar 1 2018   TX
                       DEKALB    02905569   ZACHAROP OAFRODITE KOSKINAS 1941       SAXON VALLEY CIR NE ATLANTA        GA   30319        Oct 1 2020   FL
                       DEKALB    08200673   WRIGHT      MORGAN    SNYDER    475    MEDLOCK RDA           DECATUR      GA   30030        Jun 1 2020   NY
                       DOUGLAS 05727054     MILLER ONIF TIFFIANI  JOY       6565   OAKWOOD DR            DOUGLASVI LGA     30135        Jan 1 2020   PR
                       EFFINGHAM 10761943   FLOWERS KYLE          THOMAS    316    FLAT BUSH DR          GUYTON       GA   31312        Jun 1 2019   TX
                       DOUGLAS 07393137     LEE         CYNTHIA   LASHANDRA 2955   HIGHLAND HILL PKWY    DOUGLASVI LGA     30135-5183   Jul 1 2019   TX
                       DOUGLAS 07171893     MORGAN      TIFFANY   NAKIA     945    CRESTMARK APT 235     LITHIA SPRINGA    30122        Mar 1 2020   OH
                       DOUGLAS 05506281     HOWARD      KRISTIE   NICOLETTE 5210   BLACK BEAR TRL        DOUGLASVILGA      30135        Nov 1 2018   NY
                       DOUGLAS 02975439     HOWELL      JOHN      EDWARD    4241   CHARLEY RD            DOUGLASVILGA      30135        Aug 1 2020   AL
                       DOUGLAS 02964354     HOWELL      PATTI     KECK      4241   CHARLEY RD            DOUGLASVILGA      30135        Aug 1 2020   AL
                       EFFINGHAM 07467884   BOHL        NICHOLAS JAMES      115    SAINT MATTHEWS RD     GUYTON       GA   31312        Aug 1 2020   DC
                       FAYETTE   10158865   DANIELS     ERIC      T         110    SAGAMORE LN           PEACHTREE GA      30269        May 1 2020   MO
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 67 of 585




                       FAYETTE   05837523   CURRY       ERICA     UNDREA    7308   MERRICK DR            PEACHTREE GA      30269        Jul 1 2020   AL




                                                                                          Page 124
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                          51

                                                                                                                                                     -
                                                                                                                                                     -
                                                                                    GA NCOA Out of State


                       FAYETTE     06435197   CURRY     WILLIAM    CHARLES   7308   MERRICK DR           PEACHTREE GA     30269        Jul 1 2020   AL
                       DOUGLAS     03955334   HORTON    TAMMY      LOUISE    9741   SPYGLASS DR          VILLA RICA GA    30180        Oct 1 2020   AL
                       FAYETTE     05081217   DAVIS     ALMA       JEFFERSON 706    NEW HOPE RD          FAYETTEVIL LGA   30214        Mar 1 2020   LA
                       FAYETTE     11092013   CUMMINGS DERRICK               225    ROCK HILL DR         FAYETTEVILLGA    30215        Oct 1 2020   SD
                       FAYETTE     11972907   CUMMINGS MEGHAN                225    ROCK HILL DR         FAYETTEVILLGA    30215        Oct 1 2020   SD
                       DOUGLAS     06565333   EVANS     ROBERT     EUGENE    6245   QUEENS RD            DOUGLASVILGA     30135-4611   Oct 1 2019   FL
                       DOUGLAS     08139458   MICHEL    NAISHA     JENELLE   3215   THORNERIDGE TRL      DOUGLASVILGA     30135        Dec 1 2019   MD
                       DOUGLAS     06374001   FLEMING   MARTHA     ANN       2014   REFLECTIVE WATERS RD VILLA RICA GA    30180-6973   May 1 2020   CA
                       DOUGLAS     02968493   CLARK     DAVID      LEWIS     3428   STEMBLER RDG         DOUGLASVILGA     30135        Sep 1 2020   AL
                       DOUGLAS     03534634   CLARK     DEBRA      KAY       3428   STEMBLER RDG         DOUGLASVILGA     30135        Sep 1 2020   AL
                       DOUGLAS     11245219   CLARK     WILLIAM    HENRY     3428   STEMBLER RDG         DOUGLASVILGA     30135        Sep 1 2020   AL
                       DOUGLAS     11198789   MOORE     DESMOND MAURICE      375    PACES DR LOT # 28    LITHIA SPRINGA   30122        Jul 1 2020   LA
                       DOUGLAS     04696504   MOORE     LARRYSTINE K         1835   TARA CIR             DOUGLASVILGA     30135        Jan 1 2020   AL
                       DOUGLAS     07207585   ROBINSON DINISHA     DANAE     6988   STONERIDGE DR        DOUGLASVILGA     30134        Feb 1 2019   CO
                       DOUGLAS     07647121   VANDUYNE NAIESHA     ARLENA    1294   WATERTON TRL         DOUGLASVILGA     30134-3689   Nov 1 2017   NY
                       EFFINGHAM   11996410   GEORGE    TOSHEBA    TAYONA    209    CROOKED OAKS DR      RINCON      GA   31326        Jun 1 2020   NC
                       FANNIN      12500503   MICHAUD   MONIQUE    MARIE     330    EAST SECOND ST       BLUE RIDGE GA    30513        Oct 1 2020   FL
                       FANNIN      10009107   MILLER    PAULA      COLKER    52     WHISPERING LN        BLUE RIDGE GA    30513        Jun 1 2020   NC
                       FANNIN      10009141   MILLER    PHILIP     VERNON    52     WHISPERING LN        BLUE RIDGE GA    30513        Jun 1 2020   NC
                       FAYETTE     10041743   BARBEE    BRENDA     AMANDA    155    VALLEY BLUFF DR      FAYETTEVILLGA    30215        Jan 1 2020   FL
                       FAYETTE     11724326   BARBEE    KAYLA      ALEXANDRA 155    VALLEY BLUFF DR      FAYETTEVILLGA    30215        Jan 1 2020   FL
                       FAYETTE     05085171   GALE      GEORGE     SIDNEY    302    WINTNEY WAY          PEACHTREE GA     30269-3248   Sep 1 2020   MA
                       FAYETTE     11039966   ANDERSON JENNIFER ALEXANDRA 140       WATERSHED WAY        FAYETTEVILLGA    30215        Nov 1 2019   MD
                       FAYETTE     07551505   ANDREWS LAUREN       JACKSON   110    CHANTILLY LN         FAYETTEVILLGA    30215        Sep 1 2018   LA
                       FAYETTE     10065921   ANDRIATE DAVID       ALEXANDER 700    HENNA PL             PEACHTREE GA     30269        Mar 1 2018   CA
                       FAYETTE     07374470   IMES      RACHEL               412    SHERRELS FRD         PEACHTREE GA     30269        Aug 1 2019   OR
                       EMANUEL     00529900   FARMER    KEVIN      PAUL      701    HALLS BRIDGE RD      SWAINSBOR GA     30401        Jun 1 2019   FL




  Ex. 2 to Petition:
                       EMANUEL     00199865   FARMER    NONA       BOHANNON 701     HALLS BRIDGE RD      SWAINSBOR GA     30401        Jun 1 2019   FL




Braynard Declaration
                       EMANUEL     00529902   FARMER    SALLY      BETH      701    HALLS BRIDGE RD      SWAINSBOR GA     30401-5636   Jun 1 2019   FL
                       FAYETTE     08414710   GARNER    ANNIE      KATHERINE 125    OLD IVY              FAYETTEVILLGA    30215-5640   Aug 1 2020   MS
                       EFFINGHAM   06872500   SEITZ     CAROLE     SIGMAN    561    SPRINGFIELD TUSCULUM GUYTON      GA   31312        Aug 1 2020   NC
                       DOUGLAS     10522934   WELCH     JADA       LEBRIE    6053   ORCHARD RD           DOUGLASVILGA     30135        Dec 1 2018   AL
                       DOUGLAS     11860441   SOTO      CANDACE LASHELLE 3108       CUNNINGHAM LN        DOUGLASVILGA     30135        Oct 1 2020   CA
                       DOUGLAS     11855755   SOTO      JASON      VINNY     3108   CUNNINGHAM LN        DOUGLASVILGA     30135        Oct 1 2020   CA
                       DOUGLAS     05609797   SPARKS    CODY       MONROE    5067   W CHAPEL HILL RD     DOUGLASVILGA     30135        Mar 1 2020   FL
                       ELBERT      05300705   MORRISS   MARTHA     ELLEN     2498   KURT ANDERSON RD     ELBERTON GA      30635-3873   Oct 1 2019   TN
                       FAYETTE     03425223   WILLIAMS  ASHLEY     MILLER    810    CARNELLIAN LN        PEACHTREE GA     30269-6925   Aug 1 2020   AL
                       FAYETTE     08578439   WILEY     GAIL       INGRAM    136    WESTMONT WAY         TYRONE      GA   30290        Apr 1 2019   AP
                       FAYETTE     10849854   WILEY     GEORGE     M         136    WESTMONT WAY         TYRONE      GA   30290        Apr 1 2019   AP
                       FAYETTE     00099982   BLACKMAN SHEILA                108    ST ANDREWS SQ        PEACHTREE GA     30269        Jun 1 2017   ME
                       FAYETTE     00105109   STEWART PAULETTE F             105    MEETING PLAAPT 113   FAYETTEVILLGA    30214        Apr 1 2020   FL
                       FAYETTE     11002814   OLIVER    GLORIA               506    HIGHTOWER DR         FAYETTEVILLGA    30215        Jan 1 2019   MI
                       FAYETTE     02061607   ONESI     LINDA      GAIL      165    SILVERTHORN DR       TYRONE      GA   30290-1837   Jan 1 2020   MS
                       FAYETTE     12839170   BUNYAN    KERRY                218    OMIN RD              FAYETTEVILLGA    30214        Apr 1 2019   TX
                       FAYETTE     11635481   REBEL     CHANDLER JOSEPH      1005   MICKLETON LN         PEACHTREE GA     30269        Aug 1 2019   TX
                       FAYETTE     08046270   PIETROMONABRETT      JAMES     167    RAVENHURST LN        FAYETTEVIL LGA   30214        Jun 1 2020   FL
                       FAYETTE     08196892   PINE      ANDREW               812    HYACINTH LN          PEACHTREE GA     30269        Mar 1 2020   NJ
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 68 of 585




                       FAYETTE     10404180   PINE      JANE       G         812    HYACINTH LN          PEACHTREE GA     30269        Mar 1 2020   NJ




                                                                                          Page 125
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         !I

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                     GA NCOA Out of State


                       FAYETTE    05966362   PITCHFORD ALLAN      JOHNSON     115    PENDLETON TRL         TYRONE      GA   30290        Aug 1 2019   KY
                       FAYETTE    05455645   PITCHFORD SUZANNE    SIMS        115    PENDLETON TRL         TYRONE      GA   30290        Aug 1 2019   KY
                       FAYETTE    10807535   PICKETT    BRADLEY   THOMAS      140    TURNBERRY CIR         FAYETTEVIL LGA   30215        Jul 1 2020   AL
                       FAYETTE    00115442   COTTEN     JOSEPH    EDWARD      240    GRANDCHESTER WAY      FAYETTEVILLGA    30215        Oct 1 2020   TX
                       FAYETTE    00114364   COTTEN     KELLEY    LYNNE       240    GRANDCHESTER WAY      FAYETTEVILLGA    30215        Oct 1 2020   TX
                       FORSYTH    05439087   BELL       JESSE     DUANE       8155   KNIGHT LN             GAINESVILLEGA    30506        Jan 1 2019   NC
                       FAYETTE    08677829   CALLAHAN ROBERT      TREY        130    LISMORE CT            TYRONE      GA   30290        Jul 1 2020   CA
                       ELBERT     00842604   BODKIN     DAVID     EDWARD      1724   MARTIN VILLA RD       ELBERTON GA      30635        Oct 1 2020   FL
                       FAYETTE    04952537   CRAWFORD DEANNA      KAYE        113    HICKORY DR            PEACHTREE GA     30269        Jul 1 2020   CO
                       FAYETTE    00114656   CRAWFORD GEORGE      W           113    HICKORY DR            PEACHTREE GA     30269-2014   Jul 1 2020   CO
                       FAYETTE    00114657   CRAWFORD JESSIKA     MOBBS       113    HICKORY DR            PEACHTREE GA     30269-2014   Jul 1 2020   CO
                       FLOYD      00983006   COOK       CHARLOTTE TERRY       475    NEW ROSEDALE RD NE    ARMUCHEE GA      30105-2207   Oct 1 2020   SC
                       FLOYD      05979608   COOK       JAMES     C           475    NEW ROSEDALE RD NE    ARMUCHEE GA      30105-2207   Oct 1 2020   SC
                       FORSYTH    10461299   FARNEY     TYLER     STEPHEN     5535   FALLS LANDING DR      CUMMING GA       30040        Feb 1 2020   AL
                       FORSYTH    03579110   GARRISON JAMES       ANDREW      6020   BENTLEY WAY           CUMMING GA       30040        Jul 1 2020   NC
                       FORSYTH    00742210   MOODY      GERALD    EDWARD      7055   PARRISH WAY           CUMMING GA       30040        Sep 1 2020   SC
                       FORSYTH    11162543   CHRISTENSEALEK       HUNTER      1060   CASCADE RUN CT        SUWANEE GA       30024        Apr 1 2019   SC
                       FORSYTH    07955034   CHRISTIANS SHARLINE              1835   N CLEMENT RD          CUMMING GA       30041        Sep 1 2020   FL
                       FORSYTH    06718598   CICHY      WENDY     LOUISE      4425   WOODSIDE CT           CUMMING GA       30041-9425   Jun 1 2020   MA
                       FORSYTH    05042576   CIMS       GARY      ORHAN       1840   HABERSHAM TRCE        CUMMING GA       30041        Aug 1 2020   CA
                       FORSYTH    07815482   CARR       MICHELLE WELLEH       488    WINDSTONE TRL         ALPHARETT AGA    30004        Feb 1 2017   TX
                       FORSYTH    06890978   CHEUNG     ANNA      BOVE        5125   TRANQUILITY CV        CUMMING GA       30028        Nov 1 2018   MS
                       FORSYTH    10300583   CHEUNG     GARY      DICK KWAN   5125   TRANQUILITY CV        CUMMING GA       30028        Nov 1 2018   MS
                       FLOYD      10750454   O'CONNOR TAYLOR      BRIDY       8      WENTWORTH PL NW       ROME        GA   30165        Aug 1 2020   VT
                       FLOYD      10338957   OBERG      BRANT     NELS        1      OAKMONT DR SW         ROME        GA   30161        Sep 1 2020   SC
                       FLOYD      10338958   OBERG      THERESA   HOGAN       1      OAKMONT DR SW         ROME        GA   30161        Sep 1 2020   SC
                       FORSYTH    11325228   MCCARTER CHRISTOPHEPINKNEY       3135   ROCKY BROOK DR        ALPHARETT AGA    30005        Dec 1 2019   NY




  Ex. 2 to Petition:
                       FORSYTH    11721128   MARRERO PABLO        ENRIQUE     3830   NEW SALEM CT          CUMMING GA       30040        Dec 1 2018   FL




Braynard Declaration
                       FORSYTH    07691289   MARRERO TARA         ANN         3830   NEW SALEM CT          CUMMING GA       30040-1887   Dec 1 2018   FL
                       FORSYTH    10885158   MARSCHKE GARRETT     MICHAEL     927    LAKEMERE CRST         SUWANEE GA       30024        Jul 1 2018   TN
                       FORSYTH    05948855   FITZHARRIS LAUREN    ELIZABETH   520    NEW HAVEN DR          SUWANEE GA       30024        Sep 1 2020   NY
                       FORSYTH    07566853   FITZPATRICKCHRISTOPHETHOMAS      2390   FLINT CREEK DR        CUMMING GA       30041        Jul 1 2020   FL
                       FORSYTH    10558500   KLIPHOUSE ALEC       MICHAEL     2435   WAYWARD RUN           CUMMING GA       30041        Mar 1 2020   SC
                       FORSYTH    10278596   KLIPHOUSE GARRETT    ALLEN       2435   WAYWARD RUN           CUMMING GA       30041        Mar 1 2020   SC
                       GWINNETT   10122208   HAWKINS    KRYSTAL   JANELLE     2608   SOUTHHAVEN LN         BUFORD      GA   30519        Jul 1 2018   IN
                       FORSYTH    12590726   KELSALL    BRANDON DOUGLAS       910    DEERFIELD CAPT 3308   ALPHARETTAGA     30004        Sep 1 2020   TX
                       FORSYTH    04608398   KELLAM     DAVID     RANDOLPH    2955   CORDURY TER           CUMMING GA       30041        May 1 2019   FL
                       FORSYTH    08685869   KELLEHER EMILY       NEASE       9240   FRIARBRIDGE DR        SUWANEE GA       30024        Feb 1 2017   NC
                       FORSYTH    08505240   KELLEHER JACKSON     MACGILL     9240   FRIARBRIDGE DR        SUWANEE GA       30024        Feb 1 2017   NC
                       FORSYTH    11642117   EMERY      KRISTIE   SPENCER     5950   CRESTWICK WAY         CUMMING GA       30040        Aug 1 2020   ID
                       FORSYTH    11464531   EMERY      MARK      DAVID       5950   CRESTWICK WAY         CUMMING GA       30040        Aug 1 2020   ID
                       FULTON     10917339   BANISTER WILLIAM     WATSON      185    MONTAG CIRUNIT 252    ATLANTA     GA   30307        Jan 1 2019   TX
                       FULTON     06533598   BANKERT    LORELEE   ABRAHAMS    1117   MORNINGSIDE PL NE     ATLANTA     GA   30306        May 1 2020   NY
                       FORSYTH    04482137   SIMMS      WILLIAM   T           7370   LANIER COVE CT        CUMMING GA       30041-2195   Aug 1 2020   SC
                       FORSYTH    07201020   SIMPSON    KRYSTAL   MARIE       1417   CORNUCOPIA DR         CUMMING GA       30040        Sep 1 2018   FL
                       FORSYTH    11862102   WOXLAND CAMRYN       RENEE       3860   STEPNEY WAY           CUMMING GA       30041        Aug 1 2020   WA
                       FORSYTH    02819883   SHRIVER    CONNIE    ANN         1435   JACKSON DR            CUMMING GA       30040        Oct 1 2020   FL
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 69 of 585




                       FORSYTH    02862239   SHRIVER    RICHARD   DEAN        1435   JACKSON DR            CUMMING GA       30040        Oct 1 2020   FL




                                                                                           Page 126
                                                                                                                                                           fll
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                     GA NCOA Out of State


                       FORSYTH    04353543   ROBERTS JOHN         THOMAS     3325    PARSONS RUN             SUWANEE GA       30024-1092   Jul 1 2020   VA
                       FORSYTH    07121520   PIKUL      NADEZHDA             5703    CASTLEBERRY RD          CUMMING GA       30040        Sep 1 2020   FL
                       FORSYTH    05787313   PIKUL      NIKOLAY   VASILEVICH 5703    CASTLEBERRY RD          CUMMING GA       30040        Sep 1 2020   FL
                       FORSYTH    11564031   THORNTON VICTORIA               6355    WESTCHESTER PL          CUMMING GA       30040        Jul 1 2020   IL
                       FULTON     07624610   BRYANT     HOLLY     LAUREN     940     GRIMES BRI DUNIT 3312   ROSWELL GA       30075        Sep 1 2019   SC
                       FULTON     11653295   BOURRAINE RAYMOND               1750    COMMERCE APT 1323       ATLANTA     GA   30318        Jun 1 2020   FL
                       FULTON     06871994   ARMWOOD KRISTA                  535     STONEGLEN CHASE SW      ATLANTA     GA   30331        Aug 1 2018   TX
                       FULTON     12359812   AGEE       ANGEL     LYNN       4106    BROOKWOO APT 4106       ATLANTA     GA   30309        Aug 1 2020   AP
                       FULTON     12123531   AGHALARPO ALBERT                10220   RIVERTOWN RD            CHATTAHO O GA    30213        Sep 1 2020   HI
                       FULTON     08686171   ARMSTRONGDEWEY       ALLEN      507     BISHOP ST NAPT 2302     ATLANTA     GA   30318        Feb 1 2020   IN
                       FULTON     11306892   ARMSTRONGMAKEBA      RAVEEN     1510    RIVER GREEN DR NW       ATLANTA     GA   30327        Jul 1 2020   VA
                       FRANKLIN   00863843   BOIVIN     DONALD    HARRY      55      HIGHWAY 198             CARNESVIL L GA   30521        Oct 1 2020   MA
                       FULTON     11462260   ADAMS      RACHEL               2144    PEACHTREE APT 631       ATLANTA     GA   30309        Oct 1 2020   MD
                       FULTON     11985014   BLANCHARD SHEREE     ANN        1155    WINTHROPE CHASE DR      ALPHARETT AGA    30009        Oct 1 2020   MO
                       FULTON     12494347   ALEXANDER JAMES      SUDDUTH 240        N HIGHLAND UNIT 3313    ATLANTA     GA   30307        Aug 1 2020   NC
                       FULTON     11439626   ADEOSUN OLADIPO      JAMES      215     NORTH AVE APT 1211      ATLANTA     GA   30308        Jun 1 2018   NY
                       FULTON     10241850   ADESEYE    ALEXANDER WILLIAM    5845    SUNSET MAPLE DR         ALPHARETT AGA    30005        Aug 1 2019   FL
                       FULTON     10449477   BLANCHARD JOSHUA     THOMAS     1155    WINTHROPE CHASE DR      ALPHARETT AGA    30009        Oct 1 2020   MS
                       FULTON     10192693   BLATCHFOR ASHLEY     DECAMILLIS 275     CROWN VETCH LN          ALPHARETTAGA     30005        Jun 1 2019   FL
                       FULTON     10702690   BLATCHFOR TYLER      JOHN       275     CROWN VETCH LN          ALPHARETTAGA     30005        Jun 1 2019   FL
                       FULTON     06643645   BENTON     MATTHEW              140     BRAIDED BLANKET BLF     JOHNS CREEGA     30022        Apr 1 2019   VA
                       COLUMBIA   11559122   SWARTZ HRYDENISE     MICHELLE 452       SEBASTIAN DR            GROVETOW NGA     30813        Aug 1 2019   MD
                       COLUMBIA   10495434   SWENSON PAUL                    289     ASHBROOK DR             MARTINEZ GA      30907        Jun 1 2018   AE
                       COLUMBIA   12697721   HUFFMAN EVAN                    1442    COLLINS DR              MARTINEZ GA      30907        Oct 1 2020   UT
                       COLUMBIA   11603439   STROTHER DEANNA      M          708     BROWNSFIELD LN          EVANS       GA   30809        Jun 1 2020   SC
                       COLUMBIA   07848521   HAZARD     BRITTNEY LYNN        4008    ROSEDALE PL             GROVETOWNGA      30813-4896   Mar 1 2018   NC
                       COLUMBIA   06787608   HAZARD     JEREMY    PETER      4008    ROSEDALE PL             GROVETOWNGA      30813-4896   Mar 1 2018   NC




  Ex. 2 to Petition:
                       COOK       03987544   FRANKS     DEBORAH DAUGHTREY 4411       SPRINGHILL RD           SPARKS      GA   31647        May 1 2020   AL




Braynard Declaration
                       COOK       01639749   FRANKS     JACK      RICHARD    4411    SPRINGHILL RD           SPARKS      GA   31647        May 1 2020   AL
                       COLUMBIA   08157658   PICHETTE CAITLYN     ANN        970     ARBOR SPRINGS CIR       GROVETOW NGA     30813-6618   Nov 1 2016   NC
                       COLUMBIA   02276379   BROSSEAU MARJORIE LOUISE        326     COLONNADES DR           EVANS       GA   30809        Sep 1 2020   SC
                       COLUMBIA   12532439   SATTER     SAIMA     ABDUS      404     BLOEDEL RE APT 302      MARTINEZ GA      30907        Aug 1 2020   SC
                       COLUMBIA   11427693   PORTER     KARIS     RACHEL     1156    PARKSIDE TRL            EVANS       GA   30809        Aug 1 2017   AE
                       COLUMBIA   11343268   PORTER     RACHEL    LAURA      1156    PARKSIDE TRL            EVANS       GA   30809        Aug 1 2017   AE
                       COLUMBIA   10660983   PORTERFIEL KELLY     ELIZABETH 4613     MULBERRY CREEK DR       EVANS       GA   30809        Apr 1 2019   PA
                       COWETA     02929060   ADDISON    ROBYN     T          1082    ADCOCK RD               NEWNAN      GA   30263-3450   Sep 1 2019   AL
                       COLUMBIA   03636013   PHEARSDORSHAUNA      RUTH       150     KEENER ST               HARLEM      GA   30814        Jul 1 2020   FL
                       COLUMBIA   10219220   PHILLIPS   JARIEL    ANTONIO    720     SPOTSWOOD DR            EVANS       GA   30809        Jun 1 2020   VA
                       COLUMBIA   10219418   PHILLIPS   JENNIFER ANN         1028    LANCASTER WAY           GROVETOW NGA     30813        Feb 1 2017   MD
                       COLUMBIA   11102390   SAWYER     SYDNEY    LEIGH      4851    TANNER OAKS DR          EVANS       GA   30809        Sep 1 2020   SC
                       COLUMBIA   10672479   SCALIA     AUSTIN    WINSTON    489     RACHEL DR               EVANS       GA   30809        Jul 1 2020   SC
                       COLUMBIA   06187676   DAVIS      DEREK     CORNELIUS 107      THORTON DR              GROVETOWNGA      30813        Jul 1 2020   HI
                       COLUMBIA   02260477   DAVIS      ELIZABETH A          4634    DEVER DR                MARTINEZ GA      30907        Sep 1 2020   FL
                       COLUMBIA   12541293   WHITGROVE ANNE       THERESE    1501    AMBERLEY DR             EVANS       GA   30809        Sep 1 2020   IL
                       COLUMBIA   10630096   REVILLS    GEROL     J'CODY     338     CONNOR CIR              EVANS       GA   30809        Apr 1 2019   DC
                       COWETA     08056335   ROCKWELL CHRISTOPHEL            106     CHASTAIN LOOP           NEWNAN      GA   30263        Jan 1 2020   TX
                       COWETA     10079090   CERASOLI NATALIE     CHRISTINA 27       LAKE FOREST DR          NEWNAN      GA   30265        Apr 1 2019   AL
                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 70 of 585




                       COWETA     10056048   CHAPMAN JULIE        ANN        25      MORNING DOVE LN         NEWNAN      GA   30265        Sep 1 2020   FL




                                                                                           Page 127
                                                                                                                                                             I!
                                                                                                                                                             It
                                                                                                                                                             !I

                                                                                                                                                        -
                                                                                                                                                        -
                                                                                   GA NCOA Out of State


                       COWETA     02943069   CHAPMAN KENDAL      LYNN      25      MORNING DOVE LN     NEWNAN     GA   30265-2704   Sep 1 2020   FL
                       COWETA     08800737   RICHARD   JESSICA   LAUREN    174     GRANITE WAY         NEWNAN     GA   30265        Mar 1 2020   LA
                       COWETA     04862859   RICHARDSONJESSICA   LYNN      500     BARRINGTON FARMS PKWSHARPSBUR GA    30277        Feb 1 2020   AA
                       COWETA     10514768   RICHARDSONMATTHEW T           500     BARRINGTON FARMS PKWSHARPSBUR GA    30277        Feb 1 2020   AA
                       COLUMBIA   12081606   BOYER     ASHLEY    M         4014    STERLINGTON DR      GROVETOWNGA     30813        May 1 2020   SC
                       COLUMBIA   12081607   BOYER     JASON     HOWARD    4014    STERLINGTON DR      GROVETOWNGA     30813        May 1 2020   SC
                       COWETA     00106226   REYNOLDS BRANDEE    CHIREE    423     STILLWOOD DR        NEWNAN     GA   30265        Oct 1 2020   AL
                       DECATUR    05974528   TRAVIESO REGINA     DIANE     136     ASHLEY ST           BAINBRIDGE GA   39819-6468   Aug 1 2020   CO
                       DECATUR    11731114   TURNER    CONNIE    MICHELLE 232      HODGES RILEY RD     ATTAPULGUSGA    39815        Dec 1 2018   AL
                       DECATUR    01674929   VULGAMOREKAREN      DAWN      128     PHILLIPS POPE RD    CLIMAX     GA   39834        Aug 1 2020   NC
                       DECATUR    12598742   VULGAMORESTACY      WAYNE     128     PHILLIPS POPE RD    CLIMAX     GA   39834        Aug 1 2020   NC
                       DECATUR    08937338   WADE      BILLY     THADDAEUS 2131    PELHAM RD           CLIMAX     GA   39834        Feb 1 2019   AL
                       COWETA     08485587   ATHENS    ZOE                 45      NAVAHO LN           SHARPSBUR GA    30277        Jun 1 2020   CT
                       COWETA     12811158   AUSTIN    KATHRYN   MARIE     80      NEWNAN LAKAPT # 127 NEWNAN     GA   30263        Oct 1 2020   TX
                       COWETA     08542755   ARTMAN    TRACI     LINCOLN   136     BARRINGTON GRANGE DRSHARPSBUR GA    30277-1861   Jul 1 2020   FL
                       COWETA     02920109   BROWN     ELIZABETH NELSON    2927    SMOKEY RD           NEWNAN     GA   30263-5037   Mar 1 2020   LA
                       COWETA     11269825   BROWN     HAYLEY    CHRISTINE 206     ROCKHOUSE RD        SENOIA     GA   30276        Sep 1 2020   RI
                       COWETA     10264398   BROWN     JOHN      DEWAYNE 7         PECAN TRCE          NEWNAN     GA   30265        Oct 1 2020   TX
                       COWETA     02930135   BROWN     RICHARD   J         2927    SMOKEY RD           NEWNAN     GA   30263-5037   Mar 1 2020   LA
                       COLUMBIA   01872451   MILNER    CHRISTOPHEMARTIN    3834    BERKSHIRE WAY       GROVETOWNGA     30813        May 1 2019   FL
                       COWETA     10622256   REINA     JENNIFER JOYCE      344     CLIFFHAVEN CIR      NEWNAN     GA   30263        Oct 1 2020   NC
                       COWETA     05788793   DANIELS   EDMOND    DEON      54      TERERO TRL          NEWNAN     GA   30263        Sep 1 2019   AL
                       COWETA     04382944   EVANS     RUBY      DARLENE   1157    SID HUNTER RD       SENOIA     GA   30276        Jan 1 2020   IL
                       COWETA     07094738   MATHEWS JAYLEE      NICHOLE   15      CONCORD CIR         SENOIA     GA   30276        Mar 1 2020   VA
                       COWETA     07892712   CRAWFORD AMBER      NICOLE    841     FINCHER RD          MORELAND GA     30259        Oct 1 2020   AL
                       COWETA     02923780   HEAD      DEMETRIS            706     LULLWATER CIR       NEWNAN     GA   30263        Sep 1 2020   SC
                       COWETA     12076145   SZUMLOZ   MELISSA   ANN       65      SPRING CIR          SENOIA     GA   30276        Jan 1 2020   NJ




  Ex. 2 to Petition:
                       DEKALB     05205242   BIDELMAN MARLENE    JOAN      1010    S MCDONOUGH ST      DECATUR    GA   30030        Aug 1 2020   TN




Braynard Declaration
                       DAWSON     11214361   STITES    JENNIFER LAUREN     287     SHADOW LN           DAWSONVILLGA    30534        Apr 1 2019   AL
                       DECATUR    04964644   CLARK     BETTY     JEANNE    453     LAKESHORE DR        BAINBRIDGE GA   39819-6240   Nov 1 2019   FL
                       CRISP      10459914   BRINSON   JESSE     GRANT     1741    CEMETERY RD         PITTS      GA   31072        Feb 1 2020   AE
                       COWETA     05171734   GIDDENS   MARK                2050    NEWNAN CR APT 4303  NEWNAN     GA   30265        Apr 1 2020   AL
                       DECATUR    11952907   HOEHNE    MATTHEW JOHN        2009    ASHTON WAY          BAINBRIDGE GA   39819        Jul 1 2019   KY
                       DEKALB     11186250   COOK      JENISE    RENEE     112     VALLEYBROOK XING    DECATUR    GA   30033        Jul 1 2019   MO
                       DEKALB     11121946   COOK      ALAINA    DANIELLE  3817    AUSTIN PARK LN      DECATUR    GA   30032        Feb 1 2017   CA
                       DEKALB     06710319   ADAMS     KEITH     DEMAURICE 1377    DRESDEN DR#3121     ATLANTA    GA   30319        Mar 1 2020   VA
                       DEKALB     07450515   ADAMS     LALEAH    LANE      1133    VILLA DR NE 6       ATLANTA    GA   30306        Oct 1 2018   CT
                       DEKALB     03954550   ADAMS     MICHAEL   D         291     BEECHWOOD LN        STONE MOU GA    30087-6217   May 1 2020   NV
                       DEKALB     03811524   ADAMS     PEGGY     JEAN      291     BEECHWOOD LN        STONE MOU GA    30087-6217   May 1 2020   NV
                       DEKALB     01944089   ADAMS     TERESA    D         3155    SPRINGSIDE XING     DECATUR    GA   30034-4242   Mar 1 2019   MD
                       DEKALB     06704140   ADAMS-DALLFRANCES   C         169     EASTWYCK CIR        DECATUR    GA   30032-6637   Oct 1 2018   AL
                       DEKALB     12418501   BREESE    PAIGE     TERYN     1521    BRIARVISTA WAY NE   ATLANTA    GA   30329        Oct 1 2020   WV
                       DAWSON     07977309   TEALE     CHARLES   ARTHUR    12651   HIGHWAY 136 W       DAWSONVIL LGA   30534-1103   Oct 1 2020   FL
                       DAWSON     05169439   TEALE     JACK                12651   HIGHWAY 136 W       DAWSONVILLGA    30534-1103   Oct 1 2020   FL
                       DAWSON     06680221   TEALE     RICHARD             12651   HIGHWAY 136 W       DAWSONVILLGA    30534-1103   Oct 1 2020   FL
                       DAWSON     06202241   TELLEY    CHRISTOPHEJASON     528     CHESTATEE CIR       DAWSONVILLGA    30534        Jan 1 2019   FL
                       DEKALB     04347793   ADAMS     JARROD    DUSTIN    1230    WOODLAND UNIT 1     ATLANTA    GA   30324-4545   Sep 1 2020   SC
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 71 of 585




                       DEKALB     05316321   ADEROHUNMTALESA     BARNES    2528    KELLY LAKE DR       DECATUR    GA   30032        Nov 1 2019   VI




                                                                                         Page 128
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                      Ii

                                                                                                                                                 -
                                                                                                                                                 -
                                                                                  GA NCOA Out of State


                       DADE      11481505   BOENINGER PATRICIA   LYNN      372    MEMORIAL DR          RISING FAW NGA   30738        Apr 1 2020   TN
                       DADE      01064321   BOLTON    ALBERT     REECE     74     MAY AVE              TRENTON     GA   30752-2519   Sep 1 2017   TN
                       DADE      04320856   BOLTON    VALINDA    F         74     MAY AVE              TRENTON     GA   30752-2519   Sep 1 2017   TN
                       DADE      07528993   BOWMAN    MEGHAN     ELIZABETH 295    BARTON AVE           TRENTON     GA   30752        Apr 1 2017   TN
                       DECATUR   05514457   KENION    ANTHONY              1405   DRANE SMITH RD       BAINBRIDGE GA    39819-6679   May 1 2017   FL
                       DAWSON    10679023   BENNETT   ROBERT     WILLIAM   373    HARRIS RD            ELLIJAY     GA   30536        Feb 1 2020   NJ
                       DAWSON    10705766   BENNETT   SHARON     LEE       373    HARRIS RD            ELLIJAY     GA   30536        Feb 1 2020   NJ
                       DADE      08623761   ANDERSON CORINA      FEROL     2790   NEW HOME LOOP        TRENTON     GA   30752        Feb 1 2020   SC
                       DADE      10046020   ANDERSON DENISE      KAY       2281   SUNSET DR            RISING FAWNGA    30738        Aug 1 2020   FL
                       DADE      10629493   ANDERSON JASON       REID      209    JOHN ST              TRENTON     GA   30752        Feb 1 2020   NY
                       DADE      10046014   ANDERSON LYLE        SCOTT     2281   SUNSET DR            RISING FAWNGA    30738        Aug 1 2020   FL
                       DEKALB    11436120   DAUGHTRY ROBERT      BRUCE     2038   ZELDA DR NE          ATLANTA     GA   30345        Aug 1 2019   SC
                       DEKALB    10172389   ARRINGTON ROBERT     EVERETTE 964     STOKESWOOD AVE SE    ATLANTA     GA   30316        Sep 1 2020   SC
                       DEKALB    01884978   ARROWSMIT SHARON     B         3960   THORNRIDGE WAY       ATLANTA     GA   30340        Oct 1 2020   OH
                       DEKALB    11898017   COTHERN CARMEN                 2062   LADOVIE LN NE        ATLANTA     GA   30345        Feb 1 2020   CA
                       DEKALB    10569383   COTHRAN CANDACE      YEVONNE 305      E PONCE D E APT C3   DECATUR     GA   30030        Nov 1 2019   AL
                       DEKALB    10808994   COTTEN    MARILYN              3947   CAIN MILL DR         LITHONIA    GA   30038        Oct 1 2020   NC
                       DEKALB    01929954   COTTON    ALVIN      HORNER    638    STRATFORD GRN        AVONDALE EGA     30002-1358   Aug 1 2018   AL
                       DEKALB    10418236   BROCKINGTOANGELA     ARETTA    1986   TWIN FALLS RD        DECATUR     GA   30032        Aug 1 2017   IN
                       DEKALB    11349164   BROMBACHEAPRIL       SUMMER    596    STRATFORD GRN        AVONDALE EGA     30002        Dec 1 2019   CA
                       DEKALB    08936875   FLETCHER DIXON       JACK      3110   GABLES DR NE         ATLANTA     GA   30319        Aug 1 2020   KY
                       DEKALB    11207242   ATKINS    MIKAYLA    GABRIELLE 1418   POST OAK D APT O     CLARKSTON GA     30021        Aug 1 2020   CA
                       DEKALB    12732641   CARTAGENA ANGEL      MANUEL    2628   STONEKEY BND         LITHONIA    GA   30058        Oct 1 2020   NC
                       DEKALB    12187743   CARTER    ASHTON     MARSALIS 3772    STANFORD CIR         DECATUR     GA   30034        Apr 1 2020   CA
                       DEKALB    10382394   COX       SHAWN                3109   JEFFERSON SQUARE CT DECATUR      GA   30030        Sep 1 2017   IN
                       DEKALB    01900033   BONE      JULIA      HAZEL     1218   MILE POST DR         DUNWOODY GA      30338-4709   May 1 2018   NC
                       DEKALB    06729891   BELFLOWER KIMBERLY   GRACE     2298   LAVISTA RD 19        ATLANTA     GA   30329        Apr 1 2020   NC




  Ex. 2 to Petition:
                       DEKALB    01885579   ATHERHOLT CAROLYN    WELSH     2014   DEREN WAY NE         ATLANTA     GA   30345-3710   Oct 1 2020   VA




Braynard Declaration
                       DEKALB    08157005   ATHERTON JOHN        GREGORY 1651     BRISTOL DR NE        ATLANTA     GA   30329        Jan 1 2020   CA
                       DEKALB    10211028   AMANQUAH KOFI                  3013   FLAT SHOALS RD       DECATUR     GA   30034        Aug 1 2018   FL
                       DEKALB    10537609   BROWN     HARLI      MICHELLE 5012    FAIRFOREST DR        STONE MOU GA     30088        Oct 1 2018   IN
                       DEKALB    11352638   CREAMER PATRICK      LAWRENCE 1541    RUNNYMEADE RD NE     ATLANTA     GA   30319        Feb 1 2020   LA
                       DEKALB    08365703   DOUGLAS ORANE        K         683    SHADOW LAKE DR       LITHONIA    GA   30058        Jun 1 2017   NC
                       DEKALB    08709629   BUCHANAN PAULA       RENE'     373    MORELAND AUNIT 207   ATLANTA     GA   30307-2061   Aug 1 2019   AL
                       DEKALB    11739813   BUCHANAN RADIYA      ANEESHA   6205   WESTCHESTER LN NE    ATLANTA     GA   30345        Sep 1 2019   NY
                       DEKALB    11923443   CUSHMAN GRACE                  2532   N DECATUR APT 1529   DECATUR     GA   30033        May 1 2020   RI
                       DEKALB    08230535   COLEMAN MATTHEW      RICHARD   5105   WESTCHESTER LN NE    ATLANTA     GA   30345        Sep 1 2020   MI
                       DEKALB    12489483   COLES     ANGELA     MONIQUE   1208   THICKET WAY          DECATUR     GA   30035        Aug 1 2020   NJ
                       DEKALB    03552041   CARTER    MONICA     ELAINE    4643   WEYBURN LN           STONE MOU GA     30083        Apr 1 2020   TN
                       DEKALB    11711844   DEBERRY AHSHA        DANIELLE  2122   GABLES WAY NE        ATLANTA     GA   30329        Apr 1 2019   AL
                       DEKALB    12462664   DECLERCK ESTHER      CATHARENA 4005   SNAPFINGER WAY       DECATUR     GA   30035        Jul 1 2020   OK
                       DEKALB    11605354   DEDMON    DEWAYNE    JAMAL     1730   BUCKHEAD VALLEY LN NEATLANTA     GA   30324        May 1 2019   CA
                       DEKALB    02471052   CLARK     GREGORY    WADE      936    LINSLEY WAY          STONE MOU GA     30087-6084   Sep 1 2020   AL
                       DEKALB    11904982   CHEN      HSINDY               127    FELD AVE             DECATUR     GA   30030        Jul 1 2020   MA
                       DEKALB    12535794   HODGE     JORDYN     RUBY      1210   CALIBRE WOODS DR NE ATLANTA      GA   30329        Apr 1 2020   NC
                       DEKALB    10057115   COLEMAN KIANA        SHAMILLE 1450    BOULDERCR APT F3     ATLANTA     GA   30316        Sep 1 2020   CA
                       DEKALB    10389453   HORNBUCKL RUSSELL    PAULING   1901   HARTS MILL RD NE     CHAMBLEE GA      30341        Jan 1 2020   VA
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 72 of 585




                       DEKALB    10445971   HALL      ANDREW     ASHER     1951   N AKIN DR NE         ATLANTA     GA   30345        Sep 1 2020   AK




                                                                                        Page 129
                                                                                                                                                       ~
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                GA NCOA Out of State


                       DEKALB   11131606   DAVIS     COURTNEE CHENEE     7      EXECUTIVE PAPT 3317   ATLANTA   GA   30329        Jul 1 2020   FL
                       DEKALB   10801656   FAVORS    STACY     ROBERTO 3826     BROOKSIDE PKWY        DECATUR   GA   30034        Jul 1 2019   CA
                       DEKALB   04085755   FAY       JOANNE    PARRY     4023   BAYSIDE CIR           DORAVILLE GA   30340        Sep 1 2020   PA
                       DEKALB   07256052   MATHIS    JENNIFER CLARICE    3196   MANITOBA TRL          TUCKER    GA   30084        Aug 1 2020   MD
                       DEKALB   08891449   KING      CARLOS    REGINALD 3131    SMOKECREEK CT NE      ATLANTA   GA   30345        Mar 1 2018   CA
                       DEKALB   03550200   HARRIS    BRIAN     CHRISTOPHE2410   HENDERSON RD          TUCKER    GA   30084        Oct 1 2019   NC
                       DEKALB   08364601   HARRIS    CATHERINE E         1850   BERKELEY MEWS NE      ATLANTA   GA   30329-3361   Feb 1 2017   NY
                       DEKALB   05801691   FELTON    JENNIFER            4578   HEARTHSTONE CT        STONE MOU GA   30083-2515   May 1 2019   FL
                       DEKALB   08931206   GERMAIN   MICHAEL   TYRHON    507    BRIARLAKE CT NE       ATLANTA   GA   30345        Nov 1 2019   NJ
                       DEKALB   00815184   FORD      STEVEN    ROBERT    518    HAMMETT DR            DECATUR   GA   30032        Jul 1 2020   CO
                       DEKALB   01968036   GOGGINS   TRACY     L         6887   MAX CLELAN#221        LITHONIA  GA   30058        Jan 1 2020   NY
                       DEKALB   10798993   GOINGS    ERIN      TAYLOR    3560   MEADOWGLER            DORAVILLE GA   30340        Dec 1 2017   AL
                       DEKALB   11915266   EL KAMRAOUTONIA               1908   THE OAKS              CLARKSTON GA   30021        Mar 1 2020   VA
                       DEKALB   11420572   KIM       SOO       YUN       4709   EIDSON RD             DUNWOODY GA    30360        Dec 1 2019   NY
                       DEKALB   05614801   HILL      LAURALYN JANIQUE    10     PERIMETER APT 413     ATLANTA   GA   30341        Feb 1 2020   SC
                       DEKALB   07840119   HALL      THERRELL LENARD     3878   SKIDMORE DR           DECATUR   GA   30034        May 1 2020   MS
                       DEKALB   03289192   KRAFTCHICKSTEVEN    J         1289   OXFORD RD NE          ATLANTA   GA   30306-2426   Sep 1 2020   MD
                       DEKALB   10915298   KRAMB     STEVEN    RANDALL   1683   ROCKCLIFF PL SE       ATLANTA   GA   30316        May 1 2019   VA
                       DEKALB   06820487   KRANS     MARY      LOUISE    1195   EUCLID AVE APT # 2    ATLANTA   GA   30307        Mar 1 2020   TN
                       DEKALB   07933924   HASELL    SUSAN     FRANCES   3918   DOWNING LN NE         ATLANTA   GA   30319-1685   Aug 1 2020   FL
                       DEKALB   05300966   HARRELL   ROBERT    KEVIN     4897   WINDWOOD DR           ATLANTA   GA   30360-1657   Oct 1 2020   HI
                       DEKALB   10417912   SALLID    MICAH     ST CLAIR  1006   VISTAVIA CIR          DECATUR   GA   30033        Aug 1 2020   CA
                       DEKALB   01115327   JOHNSON EDNA        MERRION   1200   GLENWOOD 1016         ATLANTA   GA   30316        Mar 1 2020   FL
                       DEKALB   03812187   JORDAN    IMELDA    BACATE    205    RIDGELAND AVE         DECATUR   GA   30030-2057   Jun 1 2019   CA
                       DEKALB   11247103   JORDAN    KEITH     ADU       358    HAAS AVE SE           ATLANTA   GA   30316        May 1 2020   IL
                       DEKALB   01995082   HOWLEY    GERARD    HUSSION   5138   MEADOWCREEK DR        DUNWOODY GA    30338-3847   Oct 1 2020   MA
                       DEKALB   11723191   HOWORTH SARAH       AMANDA    1360   FENWAY CIR            DECATUR   GA   30030        Oct 1 2020   DC




  Ex. 2 to Petition:
                       DEKALB   03679475   JONES     RICHARD             811    GRESHAM AVE SE        ATLANTA   GA   30316-2636   Aug 1 2018   AL




Braynard Declaration
                       DEKALB   05361438   JONES     ROGER     DALE      1509   GREEN BARK CIR W      STONE MOU GA   30083-1574   Sep 1 2020   NC
                       DEKALB   00032371   JONES     SAM       ANTONIO   3464   FOX HOUND RUN         LITHONIA  GA   30038        Jun 1 2019   IL
                       DEKALB   08470265   HALL      GARY      CORNELIOUS3109   CHARLESTON PL         DUNWOODY GA    30338        Sep 1 2020   SC
                       DEKALB   04857247   RUBIN     MARGERY E           1728   WAYLAND CIR NE        ATLANTA   GA   30319        Oct 1 2020   FL
                       DEKALB   07306947   RUBIO     JORDAN    KARST     5434   PEACHTREE UNIT 109    ATLANTA   GA   30341        Aug 1 2020   TN
                       DEKALB   10504608   NAQVI     HASSAN    A         1135   VILLA DR NE APT 6     ATLANTA   GA   30306        Jul 1 2019   CT
                       DEKALB   05739098   MOORE     SHARON    MICHELLE 6215    KLONDIKE RIVER RD     LITHONIA  GA   30038        Sep 1 2018   VA
                       DEKALB   04161382   MEYERS    GARRETT   MICHAEL   2706   HILO CT               DECATUR   GA   30033-2317   Mar 1 2017   SC
                       DEKALB   11587867   NICHOLSON WALTER    CRAIG     3582   PARKSIDE WAY          BROOKHAVEGA    30319        Oct 1 2020   NE
                       DEKALB   12115746   MATTHEWS KAITLYN    LEIGH     1514   SHERIDAN R APT 3103   ATLANTA   GA   30324        Oct 1 2020   IL
                       DEKALB   12515217   JONES     FELICIA   FAYE      6309   CHARLESTON PL         DUNWOODY GA    30338        Jun 1 2020   FL
                       DEKALB   11750243   NIGUSSIE  KALKIDAN FEKADU     4676   STONE LN              STONE MOU GA   30083        Oct 1 2020   VA
                       DEKALB   10711121   NILAND    RUSSELL   JAY       3073   COLONIAL W APT C      CHAMBLEE GA    30341        Jun 1 2017   CA
                       DEKALB   10178997   JOHNSON KELSEY      MEGHAN    1624   BRIARCLIFF UNIT #4    ATLANTA   GA   30306        Jun 1 2020   IL
                       DEKALB   06211496   JOHNSON KERI        MARIE     1597   COBBS CREEK CV        DECATUR   GA   30032-3073   Aug 1 2019   MS
                       DEKALB   08265548   JOHNSON KHAFRE      AVANTE    710    EAGLE SPRINGS WAY     STONE MOU GA   30083        Aug 1 2020   CA
                       DEKALB   05855501   MAOR      YAACOV              1182   HOUSTON MILL RD NE    ATLANTA   GA   30329-3833   Sep 1 2019   CT
                       DEKALB   03841760   MCCARTHY CHRISTOPHEA          1745   COVENTRY RD           DECATUR   GA   30030        Aug 1 2020   CO
                       DEKALB   03841761   MCCARTHY KAREN      HILDA     1745   COVENTRY RD           DECATUR   GA   30030        Aug 1 2020   CO
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 73 of 585




                       DEKALB   10638900   MCCARTHY TIMOTHY              885    BRIARCLIFF APT 42     ATLANTA   GA   30306        Aug 1 2019   AE




                                                                                      Page 130
                                                                                                                                                    I!
                                                                                                                                                    It
                                                                                                                                                    Ii

                                                                                                                                               -
                                                                                                                                               -
                                                                                     GA NCOA Out of State


                       DEKALB   06558050   JONES      ENDIA       DWASHAY    2373    DUNWOODY APT B      DUNWOODY GA     30338        Jan 1 2020   TX
                       DEKALB   10169905   JONES      ERIC        SAMUEL     28      VINSON DR SE        ATLANTA    GA   30317        Apr 1 2020   SC
                       DEKALB   11582885   SMITH      KEVIN       JOHN       5060    WOODRIDGE WAY       TUCKER     GA   30084        Aug 1 2020   TX
                       DEKALB   10149062   PETERSON KIZZY         B          3018    WALDROP CIR         DECATUR    GA   30034        Sep 1 2020   IL
                       DEKALB   10788634   MORRIS     ZURIEL                 2679    PENDERS RIDGE TRL   ELLENWOO DGA    30294        Aug 1 2019   SC
                       DEKALB   11043318   MORRIS SOL KIRSTEN     GWENDINE 1786      BOULDER CV          LITHONIA   GA   30058        Feb 1 2018   FL
                       DEKALB   12529712   MORRISON BETH          MEERA LALA 867     ROSEDALE RAPT 7A    ATLANTA    GA   30306        Aug 1 2020   CA
                       DEKALB   02485067   TAYLOR     HAROLD                 647     COBBLESTONE LN      STONE MOU GA    30087-5314   Jul 1 2019   FL
                       DEKALB   08533325   RIDARD     MARIE       ANNE EVELY 880     GRESHAM AVE SE      ATLANTA    GA   30316        Jan 1 2018   TN
                       DEKALB   07640155   RIDLEY     LATRECE     M          310     WEATHERLY DR        STONE MOU GA    30083        Jun 1 2017   NY
                       DEKALB   12178218   PRICE      TEANNA                 2204    WESLEY PROVIDENCE PKLITHONIA   GA   30038        Jun 1 2020   TX
                       DEKALB   06599562   PRICE      VERNETTE    MARIE      7208    STONECREST TRL      LITHONIA   GA   30038        Jun 1 2020   WA
                       DEKALB   11311996   PRIESTER JHAUNAI       MALIA      3288    ISSA TRL            TUCKER     GA   30084        Feb 1 2019   MD
                       DEKALB   07205034   PRIMM      JAMES       RANDALL    2791    ROCKCLIFF RD SE     ATLANTA    GA   30316        Oct 1 2020   TX
                       DEKALB   07247612   PRIMM      SHANNON     JEAN       2791    ROCKCLIFF RD SE     ATLANTA    GA   30316        Oct 1 2020   TX
                       DEKALB   04226542   ROBINSON SUMMIYA       MUHAMMAD 687       LAKES CIR           LITHONIA   GA   30058        Jul 1 2020   NH
                       DOUGHERTY08373109   DANIEL     DERINIQUE   REHNQUIST 104      S INGLESIDE DR      ALBANY     GA   31707        Jul 1 2017   MD
                       DEKALB   10081697   THOMAS    HAYLEY       MARIE      2400    RIVERGLENN CT       DUNWOODY GA     30338        Aug 1 2019   NY
                       DEKALB   07992324   THOMAS    IAN          MATTHEW 510        COVENTRY RAPT 19-B  DECATUR    GA   30030        Jul 1 2018   AL
                       DEKALB   07927281   ROBERSON TIA           RENEE      518     BARBASHELA CIR      STONE MOU GA    30088        Aug 1 2020   DE
                       DEKALB   02091267   ROBERTS ANNETTE        S          3020    MIRIAM CT           DECATUR    GA   30032-5704   Sep 1 2020   MS
                       DEKALB   11176562   SIVALOGAN KASTHURI                1343    BRIARVISTA WAY NE   ATLANTA    GA   30329        Jul 1 2020   MA
                       DEKALB   11559583   SOLANO     NICOLAS                1594    N DRUID HILLS RD NE ATLANTA    GA   30319        Mar 1 2020   NC
                       DEKALB   10606970   SOLICH     MONIKA      KINGA      2500    SHALLOWFO APT 4210  ATLANTA    GA   30345        Feb 1 2020   NY
                       DEKALB   12465513   SIRINENI   GOPI        KIRAN REDD 1462    NORTH AVE NE        ATLANTA    GA   30307        Jun 1 2020   AL
                       DEKALB   10932456   PETITTI    ZACHARY                178     BRIARVISTA WAY NE   ATLANTA    GA   30329        Jul 1 2018   NY
                       DEKALB   10785363   RYAN       RACHEL      ANN        1000    BARONE AVEAPT 2507  ATLANTA    GA   30329        Aug 1 2019   FL




  Ex. 2 to Petition:
                       DEKALB   11451322   TRUMBO     KIMBERLY    SHELON     4874    SHIRE DR            LITHONIA   GA   30038        May 1 2018   VA




Braynard Declaration
                       DEKALB   11617249   REDDING    PHAEDRA     MICHELLE 5596      WELLS CIR           STONE MOU GA    30087        Jul 1 2019   FL
                       DEKALB   08652199   MCCOY      RUFUS       SONBOY     2214    HIDDEN CREEK DR     DECATUR    GA   30035        Aug 1 2020   TN
                       DEKALB   10453360   MCCOY      SAMANTHA    N          5918    CRESCENT RIDGE CT   LITHONIA   GA   30058        Sep 1 2018   TX
                       DEKALB   11200158   MCCOY      SHANNON     MICHELE    5309    SAINT CLAIR DR NE   ATLANTA    GA   30329        Mar 1 2020   FL
                       DEKALB   11555304   SUTTER     APRIL       ELIZABETH A2351    PINEWOOD DR         DECATUR    GA   30032        Jun 1 2019   TN
                       DEKALB   02597516   SUTTON     DAVID       MICHAEL    4293    OLD HOUSE LN        CONLEY     GA   30288        Jan 1 2020   NY
                       DOUGLAS 11273442    CASTRO     PEDRO                  6301    WELLINGTON CT       DOUGLASVILGA    30134        May 1 2020   CA
                       DOUGHERTY06113546   WILLIS     CHRISTINA   DEANN      5615    MCIVER DR           ALBANY     GA   31705        Dec 1 2016   SC
                       DOUGHERTY10548550   WILSON     CHARLES     STEVEN     225     W 4TH AVE UNIT 201A ALBANY     GA   31701        Jun 1 2020   KS
                       DEKALB   08286232   VAZQUEZ   ANGEL        MANUEL     12205   JEFFERSON CIR N     CHAMBLEE GA     30341        Sep 1 2020   FL
                       DEKALB   07575172   WHITEHEAD LORI                    8       PERIMETER #2212     ATLANTA    GA   30346        Jun 1 2017   TN
                       DEKALB   12470676   WHITFIELD RUCHELLE     DEBORAH 7105       PACES PARK DR       DECATUR    GA   30033        Jan 1 2020   NJ
                       DEKALB   05932636   WHOOPER CRYSTAL        YVONNE     3077    COLONIAL W APT F    CHAMBLEE GA     30341        Apr 1 2017   TN
                       DEKALB   10636075   WHYLINGS JACK          JOSEPH     258     EASTSIDE AVAPT#B    ATLANTA    GA   30316        Sep 1 2020   VA
                       DEKALB   10406500   MCCRORY ELIZABETH      CAROLYN FA1920     JOHNSON FEAPT D     ATLANTA    GA   30319        Feb 1 2018   TX
                       DOUGHERTY06470538   DAVIS      TRACY       ANN        1505    5TH AVE             ALBANY     GA   31707        Jan 1 2020   TN
                       DEKALB   10083181   STALLCUP KIEANNA       MICHELLE 4135      STILLWATER PT       ELLENWOO DGA    30294        Sep 1 2020   CA
                       DOUGLAS 12211418    BEAVER     SHAWN       KRISTOPHER3720     BROOKHOLLOW DR      DOUGLASVI LGA   30135        May 1 2020   TN
                       DOUGLAS 02956506    BECKUM     KATHRYN     SCOTT      3152    SMITH HILL RD       AUSTELL    GA   30106        Oct 1 2020   SC
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 74 of 585




                       DEKALB   06081561   PEAKS      MARQUIS     QUARTEZ    2979    TRIBUTARY WAY       DECATUR    GA   30034        Jul 1 2020   SC




                                                                                           Page 131
                                                                                                                                                        ti
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                   GA NCOA Out of State


                       DEKALB    11205020   TIMAKONDU NIKILESH              3015   ELTHAM PL             DECATUR     GA   30033        Aug 1 2020   CT
                       DEKALB    11887857   TIMBERLAKEJOE        WALKER     2616   BROOKHAVEN VW NE      ATLANTA     GA   30319        Oct 1 2020   AL
                       DEKALB    05041159   TIMMONS    KISIAH    KATICE     2194   WATERS RUN            DECATUR     GA   30035-2536   Aug 1 2020   VA
                       DEKALB    11894960   TINSLEY    ERIAUNA   MARIE      4142   OXFORD CROSSING DR    DECATUR     GA   30034        Mar 1 2020   VA
                       DEKALB    11378910   WOOLFORD SAMONE      MARKEDIA 3403     PERIMETER LOFTS CIR   ATLANTA     GA   30346        Apr 1 2018   NC
                       DEKALB    08915481   WORASILPC SATIEAN               2545   AVERY PARK CIR        DORAVILLE GA     30360        Oct 1 2020   CO
                       DEKALB    02066822   PEACE      EUSTIA    DEMOS      1656   CANBERRA DR           STONE MOU GA     30088-3607   Jul 1 2020   WA
                       DOUGHERTY04103740    LAMB       ROGER     D          6020   JAMES DR              ALBANY      GA   31705-5172   Nov 1 2017   NM
                       DOUGHERTY04103518    LAMB       SHARON    ANN        6020   JAMES DR              ALBANY      GA   31705-5172   Nov 1 2017   NM
                       DEKALB    11436420   WOODS      TATIYANA LEANNE      3207   CEDAR CREEK PKWY      DECATUR     GA   30033        Apr 1 2019   MI
                       DEKALB    05218182   PEREBOOM JEFFREY     D          4897   WINDWOOD DR           ATLANTA     GA   30360        Oct 1 2020   HI
                       DOUGHERTY12210648    STRINGFELL FAITH     MICHELLE 2420     BASSFORD LN           ALBANY      GA   31707        Oct 1 2020   TN
                       DOUGHERTY12210649    STRINGFELL KRYSTAL   ANN        2420   BASSFORD LN           ALBANY      GA   31707        Oct 1 2020   TN
                       DOUGHERTY00024289    VICKERS    ARRIE     LEONARD    2300   BETTYS DR             ALBANY      GA   31705-4302   Jun 1 2017   IN
                       DOUGHERTY10501876    VILDIBILL  HARRY     DOUGLAS 4122      QUAIL HOLLOW RD       ALBANY      GA   31721        Jul 1 2019   SC
                       DOUGHERTY10984789    VILLARREAL JENNIFER             3303   WEXFORD DR            ALBANY      GA   31721        Mar 1 2017   AE
                       DOUGLAS 04591097     GIBBONS    KATHRYN   LESLIE     3410   SWAN DR               DOUGLASVI LGA    30134        Sep 1 2020   NC
                       DODGE     11119477   JONES      NATHANIEL RAY        2397   HAWKINSVILLE HWY      EASTMAN     GA   31023        Apr 1 2019   MA
                       DODGE     10014274   KINGSTON PHILIP      DANIEL     525    5TH AVE               EASTMAN     GA   31023        Jun 1 2018   MA
                       DEKALB    07423500   THORNTON KELVIN      JEROME     2221   ROLLINGVIEW DR        DECATUR     GA   30032-6142   Jul 1 2017   AP
                       ECHOLS    00685869   JOHNS      JOYCE     M          490    MELROSE RD            LAKE PARK GA     31636-5700   Aug 1 2020   FL
                       DOUGLAS 07517806     EL         MAHDI     NASIR SHABA1007   LONDON WAY            LITHIA SPRINGA   30122        Sep 1 2018   MD
                       FANNIN    11057997   LENTS      TAYLOR    NICOLE     212    WEST OAK CREST RD     EPWORTH GA       30541        Sep 1 2020   MA
                       DOUGLAS 05767296     FARD       AMIRAH    NAFEESAH 7613     AUTUMN BREEZE         DOUGLASVILGA     30134        Aug 1 2020   KS
                       DOUGLAS 02989455     FARRAR     MICHAEL   SCOTT      8734   CAMRON DR             WINSTON     GA   30187        Aug 1 2020   AL
                       DOUGLAS 02989456     FARRAR     MICHELLE K           8734   CAMRON DR             WINSTON     GA   30187        Aug 1 2020   AL
                       DOUGLAS 11840241     MCCALL     JANAE     SIERRA     1023   COLUMNS DR            LITHIA SPRINGA   30122        Sep 1 2019   CA




  Ex. 2 to Petition:
                       DOUGLAS 03649747     KELLEY     BLAKE     CHRISTOPHE5049    CHAPEL LAKE CIR       DOUGLASVI LGA    30135-2687   Aug 1 2017   SC




Braynard Declaration
                       DOUGLAS 11311954     FEARS      KRISTOFER KASE       2391   PATRIOT WAY           DOUGLASVILGA     30135        Jun 1 2018   SC
                       DOUGLAS 10194007     FELIX      ARTHUR    WAYNE      1017   BALSAM WOOD TRL       VILLA RICA GA    30180        Jul 1 2020   FL
                       DOUGLAS 06297010     RICHARDS TRAMIKA     LAKISHA    2564   BOMAR RD              DOUGLASVILGA     30135        Jul 1 2020   FL
                       DOUGLAS 11780993     RICHARDS TRANIQUA CHINYIA-LEO2564      BOMAR RD              DOUGLASVI LGA    30135        Jul 1 2020   FL
                       EFFINGHAM 11565031   BELL       LINDSAY   DENISE     89     COTTONWOOD DR         RINCON      GA   31326        May 1 2018   SC
                       DOUGLAS 02964936     WOOD       DEBORAH A            5625   MOUNTAIN PARK WAY     DOUGLASVILGA     30135-3427   Sep 1 2020   AL
                       DOUGLAS 08051873     DOUGLAS DHANMATIE               8126   VINCENT MILL DR       DOUGLASVILGA     30134        Dec 1 2019   TX
                       DOUGLAS 08539402     DOUGLAS QUONESHA CORISHUN 919          TREE LODGE PKWY       LITHIA SPRINGA   30122        Sep 1 2020   TX
                       DOUGLAS 03988810     DOWDY      JAMES     JAMAL      7604   FOREST GLEN WAY       LITHIA SPRINGA   30122        Feb 1 2020   OH
                       DOUGLAS 10685315     DUNAWAY ZACKERY      JARRETT    4839   W LAKE WAY            DOUGLASVILGA     30135        Jan 1 2019   FL
                       DOUGLAS 07021538     LAMB       KIMBERLY S           5309   BROOKHOLLOW DR        DOUGLASVILGA     30135-2096   Jun 1 2018   NY
                       DOUGLAS 07436918     MCGIRT     NATHAN    RICKY      5808   SHOAL CREEK CT        DOUGLASVILGA     30135-4877   Sep 1 2020   NC
                       FLOYD     00995022   PUCKETT    HARVEY    JAY        4      RASBEARY RD SW        ROME        GA   30165        Sep 1 2020   SC
                       FLOYD     00991366   PUCKETT    TERESA    YVONNE     4      RASBEARY RD SW        ROME        GA   30165        Sep 1 2020   SC
                       FAYETTE   11476103   SIGMON     SUSAN     RENEE      1210   WEATHERSTONE WAY      PEACHTREE GA     30269        Aug 1 2020   MA
                       EFFINGHAM 10873639   LYNCH      JEFFERY   TODD       204    WOOD DUCK WAY         SPRINGFIELDGA    31329        Jul 1 2019   WA
                       ELBERT    12844165   WILLINGHAMSAVANNAH NICOLE       1432   S RAINBOW DR          ELBERTON GA      30635        Aug 1 2020   FL
                       EFFINGHAM 08418908   LEYSATH    LESTER    EARL       181    CLOVER POINT CIR      GUYTON      GA   31312        Aug 1 2020   FL
                       EFFINGHAM 11929582   MARTINEZ MARIA ELENA            141    COLDBROOK CIR         RINCON      GA   31326        Sep 1 2019   CA
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 75 of 585




                       EFFINGHAM 05037737   MAXWELL JOSHUA       ROBERT     129    LAUREL LN             GUYTON      GA   31312        Aug 1 2020   SC




                                                                                         Page 132
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         lj


                                                                                                                                                    -
                                                                                                                                                    -
                                                                                     GA NCOA Out of State


                       EFFINGHAM   10721766   MAXWELL LISA        ANN         129    LAUREL LN           GUYTON      GA   31312        Aug 1 2020   SC
                       FAYETTE     04536456   AIKEN     ERIC      LAMAR       253    OTTER CIR           FAYETTEVIL LGA   30215        May 1 2020   TX
                       FAYETTE     04046392   AIKEN     STACHIA   NICOLE      253    OTTER CIR           FAYETTEVILLGA    30215        May 1 2020   TX
                       FANNIN      10518845   ZIMMERMAN GAIL      ANN         104    BROADVIE W APT 307  BLUE RIDGE GA    30513        Oct 1 2020   NC
                       FAYETTE     11043235   ABBEY     ELIZABETH             303    LEGACY LN           PEACHTREE GA     30269        Oct 1 2017   FL
                       FAYETTE     08679073   ADAMS     KHADIJAH AMIRAH       1317   HIGHWAY 85 S        FAYETTEVILLGA    30215        May 1 2019   FL
                       EFFINGHAM   11489009   ROHAN     EMILY     JEAN        101    SANTA ANITA WAY     RINCON      GA   31326        Jun 1 2019   MO
                       EFFINGHAM   12272380   LEQUIN    DONALD    ROBERT      617    TOWNE PAR APT 714   RINCON      GA   31326        Jun 1 2020   AL
                       FAYETTE     11045944   COLEMAN KHALIL      KASAI       125    MISTY FOREST DR     FAYETTEVILLGA    30215        Jun 1 2020   TN
                       FAYETTE     10927779   HUMPHRIES JOSEPH    BARR        105    LEISURE TRL         PEACHTREE GA     30269        Aug 1 2020   TN
                       FLOYD       12512994   BETHEA    TALYSA    SHANTE      31     S HEATHROW DR NW    ROME        GA   30165        Sep 1 2020   NC
                       FAYETTE     12596328   O'BRIEN   SARAH     ANNA        1025   BARBERRY LN         PEACHTREE GA     30269        Jun 1 2020   CO
                       FANNIN      03122302   DECESARE KENNETH    M           634    SUNRISE VALLEY      BLUE RIDGE GA    30513        Dec 1 2018   NC
                       FANNIN      10560919   DERRICO   SARA      MATTAS      686    EAST SECOND ST      BLUE RIDGE GA    30513        Oct 1 2019   TN
                       FAYETTE     10388630   NURSE     JOSHUAH   KAMERON     100    SUSAN LN            FAYETTEVILLGA    30215        Sep 1 2020   FL
                       ELBERT      03574412   HUNT      PATRICIA  ANN         428    ELM ST     A2       ELBERTON GA      30635        Apr 1 2020   SC
                       FAYETTE     10666681   MOUNT     ABIGAIL   ELIZABETH   220    GAELIC WAY          TYRONE      GA   30290        Oct 1 2020   CA
                       FLOYD       10723343   ROSS      GARY      LEE         24     RIVERPOINT APT 316  ROME        GA   30161        Sep 1 2019   TN
                       FAYETTE     07070549   BAUMGARTNDIANNA     DEE         100    COMPTON DR          FAYETTEVIL LGA   30215        Sep 1 2020   UT
                       FORSYTH     11826330   BOWNS     CAROLINE              3770   DUCKCOVE WAY        CUMMING GA       30041        May 1 2020   NC
                       FORSYTH     12252336   BOYD      LYDIA     ANN         6430   YELLOW BIRCH ST     CUMMING GA       30040        Jul 1 2020   KY
                       FAYETTE     10124926   MORSE     RYAN      AARON       140    SILVERTHORN DR      TYRONE      GA   30290        Feb 1 2019   NM
                       FAYETTE     05800549   MIDDLETON KSHAKI                150    DOGWOOD DR          FAYETTEVILLGA    30214        Aug 1 2020   VA
                       FLOYD       00973678   FOSS      JOY       B           441    HERRING RD NE       ARMUCHEE GA      30105-2437   Nov 1 2017   TN
                       FAYETTE     11903055   TILLERY   JAEDYN    KAELA       675    LAFAYETTE AAPT 3312 FAYETTEVILLGA    30214        Feb 1 2019   FL
                       ELBERT      05927971   BROWN     RAYMOND CECIL         101    W HENDRICKS ST      BOWMAN      GA   30624        Jul 1 2020   SC
                       ELBERT      07645629   BROWN     SHERRI    M           325    E CHURCH ST         ELBERTON GA      30635        Jul 1 2020   SC




  Ex. 2 to Petition:
                       ELBERT      07122342   BRUCE     ERIC      DEWAYNE     814    WINSTON DRIVE EXT   BOWMAN      GA   30624        Mar 1 2020   FL




Braynard Declaration
                       FLOYD       10188597   LOONEY    CHARLES   BRABHAM     12     MARGO TRL SE        ROME        GA   30161        Oct 1 2020   SC
                       FLOYD       10188601   LOONEY    LILLIAN   RACHAEL     12     MARGO TRL SE        ROME        GA   30161        Oct 1 2020   SC
                       FORSYTH     10308450   ARNOLD    CAMERON HOPE          4030   DOROTHY DR          CUMMING GA       30041        Aug 1 2020   TN
                       FORSYTH     00839207   ARNOLD    EUGENIA   P           4030   DOROTHY DR          CUMMING GA       30041-4613   Aug 1 2020   TN
                       FORSYTH     00839208   ARNOLD    JEFFERSON RAMEY       4030   DOROTHY DR          CUMMING GA       30041        Aug 1 2020   TN
                       FORSYTH     12224191   BROWN     MARGARET FRANCES      4800   ASHWELL LN          SUWANEE GA       30024        Jun 1 2020   MS
                       FORSYTH     02954481   BROWN     NANCY     J           6896   HEARDSVILLE RD      CUMMING GA       30028        Sep 1 2020   SC
                       FLOYD       11125837   HENDERSONMYRTLE     YVONNE      2696   OLD CEDARTOWN HWY S LINDALE     GA   30147        Jan 1 2018   TN
                       FLOYD       00975395   HENDERSONWILLIAM    GLENN       2696   OLD CEDARTOWN HWY S LINDALE     GA   30147        Jan 1 2018   TN
                       FLOYD       03554307   HERRING   GLENDA    GARRETT     140    DRUMMOND LOT 3      ROME        GA   30165        Jun 1 2020   AL
                       FLOYD       01859888   HERRING   JAMES     ALLEN       140    DRUMMOND LOT 3      ROME        GA   30165        Jun 1 2020   AL
                       FORSYTH     02815873   BURROUGHSSHERRY     RENEA       1114   FIRETHORNE PASS     CUMMING GA       30040-7721   Jul 1 2020   FL
                       FORSYTH     05328063   CODY      CELIA     M           4845   BELCREST WAY        CUMMING GA       30040        Jun 1 2020   TX
                       FORSYTH     07522518   EDWARDS CHRISTOPHEJERVIS        8910   PINE TREE CIR       GAINESVILLEGA    30506        Feb 1 2020   NC
                       FORSYTH     04784260   MACDONALDJANICE     MATUBIS     1970   RIDGE RD            CUMMING GA       30041        Aug 1 2020   FL
                       FORSYTH     00464722   DICKERSON ANGELA    JANE        8600   NICHOLSON RD        CUMMING GA       30028        Jul 1 2017   FL
                       FLOYD       08009418   TRAMMELL ALIX       MACALL      1      FOREST HILL DR SE   SILVER CRE EGA   30173-2415   Sep 1 2020   HI
                       FORSYTH     07328441   CHAHOY    BRADLEY   CHRISTIAN   1615   WOODALL VIEW CT     ALPHARETTAGA     30004        Sep 1 2019   NY
                       FORSYTH     11578836   CHAI      JENNIFER HEESUN       6275   DEERWOODS TRL       ALPHARETTAGA     30005        Oct 1 2020   NY
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 76 of 585




                       FORSYTH     12390025   COOK      TYLER     ALBIE       2155   EAGLE TRCE          CUMMING GA       30040        Jul 1 2020   FL




                                                                                           Page 133
                                                                                                                                                         B
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                       GA NCOA Out of State


                       FORSYTH    12055722   HOWELL     ELAINE      JOY        8945    CREEKSTONE PL        GAINESVILL EGA   30506        Sep 1 2020   TX
                       FORSYTH    03803169   LESTER     TRACEY      B          2767    GLOVER DR            CUMMING GA       30040-6392   Apr 1 2020   KY
                       FORSYTH    03807004   LESTER     WENDELL     KEVIN      2767    GLOVER DR            CUMMING GA       30040-6392   Apr 1 2020   KY
                       FORSYTH    08944407   MOYERS     BRIAN       JEFFREY    3540    LAKEHEATH DR         CUMMING GA       30041        Jul 1 2020   FL
                       FORSYTH    08150088   SHANNON-PASHARON       ANNE       2665    WESTLINGTON CIR      CUMMING GA       30040        Oct 1 2020   MI
                       FORSYTH    10275968   SIMERLY    NICHOLAS    RYAN       3835    RYANS BLUFF DR       CUMMING GA       30040        Jul 1 2020   CA
                       FULTON     10608391   BAR        KEVIN       MICHAEL    240     N HIGHLAND UNIT 3425 ATLANTA     GA   30307        Nov 1 2017   NY
                       FULTON     11317915   BANKS NETT FREDRICK    LAWRENCE   2900    PHARR COU APT 3305   ATLANTA     GA   30305        Jul 1 2020   AL
                       FORSYTH    03907357   PADANIA    ZEENATH                7830    SAINT MARLO COUNTRY CDULUTH      GA   30097        Dec 1 2017   TN
                       FORSYTH    03045399   MEYER      TERRI       CATO       7055    COLLINS POINT RD     CUMMING GA       30041        Aug 1 2020   FL
                       FULTON     10872752   BHARDWAJ NEVIN                    608     RALPH MCGI UNIT 325  ATLANTA     GA   30312        May 1 2020   VT
                       FORSYTH    10089270   SARKI      BINTA       T          2625    SENTINEL CHASE WAY   CUMMING GA       30041        Oct 1 2020   VA
                       FORSYTH    03576653   SARKI      NAFISATU    ASABE      2625    SENTINEL CHASE WAY   CUMMING GA       30041        Oct 1 2020   VA
                       FRANKLIN   00209087   PHILLIPS   MELBA       BRAY       2566    SANDY CROSS RD       ROYSTON GA       30662-6402   Apr 1 2020   ND
                       FRANKLIN   00211311   POOLE      TROY        ANDREW     2376    PLEASANT HILL CIR    MARTIN      GA   30557        Oct 1 2020   TX
                       FULTON     01938830   DAY        ROBIN       LOUISE     515     MOUNT WASHINGTON LN ALPHARETT AGA     30022-5276   Oct 1 2020   FL
                       FULTON     05466399   ADAMS      DWAN        MARIE      407     N HIGHLAND AVE NE    ATLANTA     GA   30307        Dec 1 2019   LA
                       FRANKLIN   00466382   HAYES      JONATHAN    LEV        4229    NEW FRANKLIN CHURCH CANON        GA   30520        Jul 1 2019   AE
                       FRANKLIN   07121935   SIEBOLD    JEREMY      PAUL       3648    GUMLOG RD            LAVONIA     GA   30553        Sep 1 2020   NY
                       FRANKLIN   07517164   SIEBOLD    SUNI        DAE        3648    GUMLOG RD            LAVONIA     GA   30553        Sep 1 2020   NY
                       FRANKLIN   10836888   SMITH      CHRISTINA   NOELLE     272     GUMLOG DR            LAVONIA     GA   30553        Mar 1 2020   AL
                       FRANKLIN   11335911   SMITH      JONATHAN    ROBERT     272     GUMLOG DR            LAVONIA     GA   30553        Mar 1 2020   AL
                       FULTON     12102189   AMECKSON EDDIE         KOFI       303     AVALON SQ            SOUTH FULT GA    30213        Sep 1 2020   NC
                       FULTON     10717405   CLEVELAND TAMIKA       ALECIA     1211    APPERLEY PL          SANDY SPRI GA    30350        Sep 1 2020   MD
                       FULTON     04232005   ALSTON     TAYLOR      DAY        2       GILBERT TRL NE       ATLANTA     GA   30308        Sep 1 2020   NJ
                       FULTON     08605393   BLACK      ELEANOR     SUSAN      6375    GLENRIDGE UNIT 201   ATLANTA     GA   30328        Aug 1 2020   NC
                       FULTON     08452967   ADAMS      SAMUEL      MICHAEL    1170    N HIGHLAND UNIT B14  ATLANTA     GA   30306        Oct 1 2020   VA




  Ex. 2 to Petition:
                       FULTON     04986774   ANDERSON JAMES         CHRISTOPHE165      WINDLAKE CV          ALPHARETT AGA    30022        Oct 1 2020   CA




Braynard Declaration
                       FULTON     10521757   CASTANEIRAKAITLYN      MARIE      1925    MONROE D R APT 1405  ATLANTA     GA   30324        Aug 1 2019   IL
                       FULTON     06915452   CHARLES    JOSHUA      JOSEPH     245     N HIGHLAND APT 205   ATLANTA     GA   30307        Jul 1 2020   FL
                       FULTON     07256825   BILLINGS   ANDREW      RAYMOND 154        LE BRUN RD NE        ATLANTA     GA   30342        Jul 1 2020   SC
                       FULTON     12679681   BILLINGS   KELSON      NICHOLAS 361       PHARR RD N UNIT 403  ATLANTA     GA   30305        Sep 1 2020   OK
                       FULTON     08105698   BILLINGS   MCKENZIE    NICOLE DOD 154     LE BRUN RD NE        ATLANTA     GA   30342        Jul 1 2020   SC
                       FULTON     10883733   BILLINGS   ROBERT      RAYMOND 1163       W PEACHTR APT 1014   ATLANTA     GA   30309        Sep 1 2020   TN
                       FULTON     06045871   BILLINGS   WILLIAM     M          760     SIDNEY MAR APT 623   ATLANTA     GA   30324        Mar 1 2019   FL
                       FULTON     04114040   BEAVER     SANFORD                475     LETCHAS LN           ALPHARETT AGA    30009        Jul 1 2020   TX
                       FULTON     03598008   BOURDEAUXWARD          C          4415    NORTHSIDE APT 158    ATLANTA     GA   30327        Nov 1 2019   AL
                       FULTON     11075714   CAMPBELL CORDELL       DAVID      3628    PRINCETON AVE        COLLEGE P AGA    30337        Dec 1 2019   NE
                       FULTON     05678811   CAMPBELL CRYSTAL                  4289    BEN HILL RD          ATLANTA     GA   30349        Jul 1 2017   OR
                       FULTON     10767600   DUNCAN     SARAH       BROOKE     231     12TH ST NE UNIT11    ATLANTA     GA   30309        Dec 1 2019   MS
                       FULTON     08520134   BRANNON MELANIE        ELIZABETH 815      FAIRBROOK LN         ROSWELL GA       30075-1354   Jul 1 2020   SC
                       FULTON     03435472   BRANSON GREGORY        PAUL       140     CABOTS COVE CT       ALPHARETTAGA     30022-4473   Jun 1 2019   VA
                       FULTON     06140862   BRANSON JENNIFER       LYNNE      3313    AVALON BLVD          ALPHARETTAGA     30009        Aug 1 2020   VA
                       FULTON     10518517   COOK       HANNAH                 555     MARSH PARK DR        DULUTH      GA   30097        Jul 1 2020   TN
                       FULTON     11186854   BROWN      MONIFA                 8001    LEXINGTON FARMS DR ALPHARETTAGA       30004        Oct 1 2017   FL
                       FULTON     10685670   BERKOWITZ ANDREW                  525     GLEN IRIS DRAPT 1401 ATLANTA     GA   30308        Aug 1 2020   NJ
                       FULTON     10328013   BROWN      MATTHEW     ELIJAH     10440   HIGH FALLS CIR       ALPHARETT AGA    30022        Apr 1 2020   CO
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 77 of 585




                       FULTON     04387830   BOONE      MARIO       LAMONT     1270    W PEACHTR UNIT 9A    ATLANTA     GA   30309        Nov 1 2017   MD




                                                                                             Page 134
                                                                                                                                                            I!
                                                                                                                                                            It
                                                                                                                                                            !I

                                                                                                                                                       -
                                                                                                                                                       -
                                                                                    GA NCOA Out of State


                       FULTON   11780184   BOOTH      BRANDON MARSHALL      1855    W FORREST AVE           EAST POINT GA   30344        Oct 1 2020   CA
                       FULTON   04993995   BOOTH      PETER     SCOTT       7585    BRIDGEGATE CT           ATLANTA    GA   30350-4604   Aug 1 2019   FL
                       FULTON   08856149   BOSTWICK DILLON                  299     N HIGHLAND APT # 2049   ATLANTA    GA   30307        Jun 1 2018   MD
                       FULTON   10324324   BOTANA     CHANTAL   LEAH        84      WEATHERBY ST SE         ATLANTA    GA   30316        Feb 1 2018   DC
                       FULTON   11649301   BOTTOMLEY DENISE     LYNNE       2003    HUNTINGDON CHASE        ATLANTA    GA   30350        Jul 1 2019   VA
                       FULTON   10880977   BOROUGHS REBEKAH     ELIZABETH   443     DARGAN PL APT 9         ATLANTA    GA   30310        Jul 1 2019   CA
                       FULTON   10877495   BORSCH     ADAM      ANDREW      1128    HAWTHORNE ST NE         ATLANTA    GA   30307        Apr 1 2020   CO
                       FULTON   04955404   BORTE      STEPHEN   LEO         508     MAIN ST NE APT 3169     ATLANTA    GA   30324        Apr 1 2020   OR
                       FULTON   11387388   BOSK       ABIGAIL   MORIAH      77      12TH ST NE UNIT 1106    ATLANTA    GA   30309        Sep 1 2020   PA
                       FULTON   10984868   BERGHOLCS SHELLEY    CHRISTINE   2828    PEACHTREE APT 1902      ATLANTA    GA   30305        Oct 1 2019   TN
                       FULTON   08196677   BUTLER     CARLA     BATRICE     6005    STATE BRIDGAPT 308      JOHNS CREEGA    30097        Jun 1 2019   VA
                       FULTON   05404341   CARMACK JEFFREY      MITCHELL    713     MCGILL PARK AVE NE      ATLANTA    GA   30312        Feb 1 2017   TN
                       FULTON   07115870   CHAMBERS KEVAN       F           10831   BOSSIER DR              ALPHARETTAGA    30022-7360   Jun 1 2017   NY
                       FULTON   12140024   CHAMBERS RASHAE      SHENIECE    1925    MONROE DR APT 1472      ATLANTA    GA   30324        Oct 1 2019   MD
                       FULTON   10342704   CHAMBERS TED         RADCLIFFE   10831   BOSSIER DR              ALPHARETT AGA   30022        Jun 1 2017   NY
                       FULTON   11547292   DELLA ROSA NATALIE   DANE        3305    E WOOD VALLEY RD NW     ATLANTA    GA   30327        Jul 1 2018   FL
                       FULTON   10228100   CROSBY     CELISSA   WILLIAMS    3067    STONE GATE DR NE        ATLANTA    GA   30324        Nov 1 2017   AL
                       FULTON   10695188   CROSKEY ROECHELLE                2788    DEFOORS F EAPT # 61     ATLANTA    GA   30318        Jun 1 2017   TX
                       FULTON   01958205   FOSTER     DONALD                4408    BELLWOOD CIR            ATLANTA    GA   30349        Jun 1 2020   AZ
                       FULTON   02473281   FOSTER     GEORGE    HERBERT     11475   COTTONTON RD            JOHNS CREEGA    30022        Sep 1 2020   SC
                       FULTON   02788890   FOSTER     JEAN      LANE        11475   COTTONTON RD            JOHNS CREEGA    30022        Sep 1 2020   SC
                       FULTON   11815110   COMERFORDSAMANTHA ROSE           1009    MCGILL PARK AVE NE      ATLANTA    GA   30312        Oct 1 2019   MA
                       FULTON   12415381   CULKAR     LEAH      MARY        857     MYRTLE ST NAPT 5        ATLANTA    GA   30308        Sep 1 2020   CO
                       FULTON   08681607   CURTIS     MARQUAVEUGARRETT      3640    S FULTON AVUNIT 1533    HAPEVILLE GA    30354        Sep 1 2018   NC
                       FULTON   08491791   DEDERA     ABIGAIL   P           380     GRANT CIR SUNIT 106     ATLANTA    GA   30315        Oct 1 2018   NJ
                       FULTON   11972901   DEEGAN     KAMRYN    MARIE       2399    PARKLAND DUNIT 2119     ATLANTA    GA   30324        Aug 1 2020   FL
                       FULTON   11308119   COLLIER    AMANDA    LYNN        361     PHARR RD N UNIT 321     ATLANTA    GA   30305        Sep 1 2020   CA




  Ex. 2 to Petition:
                       FULTON   06333286   COOPER     CHRISTOPHEB           1916    JOSEPH E BOAPT B        ATLANTA    GA   30314        Feb 1 2019   MD




Braynard Declaration
                       FULTON   04627279   FRIGON     CAROL     ANN         705     STOVALL BLVD NE         ATLANTA    GA   30342        Oct 1 2020   FL
                       FULTON   06610095   FRIGON     KYLE      PETER       705     STOVALL BLVD NE         ATLANTA    GA   30342        Oct 1 2020   FL
                       FULTON   12401681   FRISBIE    JORDAN    TAYLOR      1925    MONROE DR APT 1230      ATLANTA    GA   30324        Jun 1 2020   MA
                       FULTON   11636464   COLEY      KATHERINE BURNS       3131    SLATON DR NAPT 32       ATLANTA    GA   30305        Dec 1 2019   TX
                       FULTON   06795704   CARUSO     ALICIA    KRISTIN     6205    BANNERHORN RUN          ALPHARETT AGA   30005        Aug 1 2020   FL
                       FULTON   05940090   CARUSO     MARK      PATRICK     6205    BANNERHORN RUN          ALPHARETTAGA    30005        Aug 1 2020   FL
                       FULTON   11006131   CURTIN     CATHERINE ANN         500     NORTHSIDE APT #A-1      ATLANTA    GA   30309        Sep 1 2020   SD
                       FULTON   03385783   COX        RANDAL    RAY         240     PUTTING GREEN LN        ROSWELL GA      30076        Oct 1 2020   CA
                       FULTON   11481291   CORDIER    LEAH      EVETTE      630     ROUNSAVILLE RD          ROSWELL GA      30076        May 1 2020   FL
                       FULTON   05020690   DENMON     JASON     M           8515    SENTINAE CHASE DR       ROSWELL GA      30076-4465   Sep 1 2020   NM
                       FULTON   02481017   GLOVER     HELEN     JONES       2819    COLLIER DR NW           ATLANTA    GA   30318-7254   Sep 1 2020   FL
                       FULTON   10456026   HAMMOUD MAZEN                    701     HIGHLAND A APT 1217     ATLANTA    GA   30312        Sep 1 2020   VA
                       FULTON   07021354   HAMPTON EMILY        ELIZABETH   3655    HABERSHAMAPT 121        ATLANTA    GA   30305        Jan 1 2018   TN
                       FULTON   06504973   HAMPTON FREDERICK LENEAL         2657    LENOX RD N APT 165      ATLANTA    GA   30324        Jun 1 2019   TN
                       FULTON   11816928   DRUIN      CHANANEL MENASHE      5524    PARKERTON LN NE         ATLANTA    GA   30342        Jul 1 2020   NY
                       FULTON   08799808   DRUMMOND JENNIFER LEIGH          784     PONCE DE L APT 321      ATLANTA    GA   30306        Sep 1 2019   VA
                       FULTON   11750417   FULLENWILDJARVIS                 2399    PARKLAND DUNIT 1308     ATLANTA    GA   30324        Jun 1 2020   DC
                       FULTON   11615643   GLEN       HILARY    ELIZABETH   914     COLLIER RD APT 6301     ATLANTA    GA   30318        Aug 1 2018   IN
                       FULTON   11905715   HAMILTON CHRISTINA RAYE          740     SIDNEY MAR APT 2008     ATLANTA    GA   30324        Aug 1 2019   NC
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 78 of 585




                       FULTON   10162662   HAMILTON COREY       LAMONT      740     SIDNEY MAR APT 2008     ATLANTA    GA   30324        Aug 1 2019   NC




                                                                                          Page 135
                                                                                                                                                           II
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                     GA NCOA Out of State


                       FULTON     11533084   HAYWARD NICHOLAS ANDREW          3865   GREY ABBEY DR          ALPHARETT AGA   30022        Jun 1 2020   FL
                       FULTON     11036008   HAYWARD TYLER        STEPHEN     3865   GREY ABBEY DR          ALPHARETTAGA    30022        Jun 1 2020   FL
                       FULTON     11408838   HAZEL      CHRISTOPHETAPP        405    LINDBERGH DR NE        ATLANTA    GA   30305        Oct 1 2020   TX
                       FULTON     12142362   HAZEL      MADELEINE SCHUTTE     405    LINDBERGH DR NE        ATLANTA    GA   30305        Oct 1 2020   TX
                       FULTON     11312341   GOLDSTEIN MICHAEL    ALLEN       425    OVERHILL BND           ALPHARETT AGA   30005        Jul 1 2018   FL
                       FULTON     06115282   LIPSCOMB RYAN        TIMOTHY     255    JUDSON WAY             ALPHARETTAGA    30022        Oct 1 2017   CA
                       FULTON     12147620   HARKINS    CARSEN    OLIVIA      3315   ROSWELL RDAPT 3053     ATLANTA    GA   30305        Aug 1 2020   WA
                       FULTON     11739063   HUDAK      KATHERINE LENA        850    PIEDMONT A UNIT 2303   ATLANTA    GA   30308        Jun 1 2019   IL
                       FULTON     12582164   HUDSON     ADONIS    KESHAWN 7405       GOSSAMER ST            UNION CITY GA   30291        Oct 1 2020   FL
                       FULTON     11992411   HUDSON     AYANA                 3432   PIEDMONT R APT 224     ATLANTA    GA   30305        May 1 2020   MS
                       FULTON     05662266   GRUTTADAU DAVID      M           131    PONCE DE L APT 208     ATLANTA    GA   30308        Sep 1 2020   FL
                       FULTON     12721936   GRYGLEWIC JEFFREY    STANLEY     323    4TH ST NE APT 302      ATLANTA    GA   30308        Oct 1 2020   NY
                       FULTON     08330278   ISKHAKOV MARK                    154    WILLOW STREAM CT       ROSWELL GA      30076        Mar 1 2019   MD
                       FULTON     06952563   ISMAIL     ANIL      SULTAN      950    W PEACHTR UNIT 1302    ATLANTA    GA   30309        Nov 1 2018   CA
                       FULTON     10318801   FAJANS     MARK      ASMOENI     1151   ROSEDALE DR NE         ATLANTA    GA   30306        Aug 1 2020   WA
                       FULTON     05591773   JACKSON    JAMIE     LEANDER     2400   PARKLAND DUNIT 210     ATLANTA    GA   30324        May 1 2019   MD
                       FULTON     02829239   HARRIS     ROY       HILLHOUSE 4212     AVALON BLVD            ALPHARETT AGA   30009        Sep 1 2020   FL
                       FULTON     10075896   EMERSON ALAN         ROY         623    GLENOVER DR            ALPHARETTAGA    30004        Mar 1 2019   IL
                       FULTON     07657901   LOUIS      LYMAN     O           5185   SKIDAWAY DR            ALPHARETTAGA    30022-4577   Oct 1 2020   CT
                       FULTON     07547982   LOUIS      VIRGINIA  G           5185   SKIDAWAY DR            ALPHARETTAGA    30022-4577   Oct 1 2020   CT
                       COBB       08145699   SPARKES    ERIC      FREDERICK 5893     HIGH HAMPTON LN SE     MABLETON GA     30126        Jul 1 2019   TN
                       COBB       05265230   SINI BERUBEIRENE                 4100   PACES WALK4102         ATLANTA    GA   30339-1831   Oct 1 2020   FL
                       COBB       12546348   SINON      MELANIE   ELIZABETH 3425     SHADOWOOD PKWY SE      ATLANTA    GA   30339        Apr 1 2020   MI
                       COBB       11508596   WALKER     SHANE     MIKUL       3950   TAMARACK DR NW         KENNESAW GA     30152        Jun 1 2020   AL
                       COBB       04860705   WALSH      MARGARET ANN          3401   CAMELOT DR             MARIETTA GA     30062-4408   Jun 1 2020   FL
                       COLUMBIA   12670114   HOLLOWAY JOCELYN     NICOLE      4009   BATTERY DR             EVANS      GA   30809        Mar 1 2018   AE
                       COLUMBIA   12890767   HOLROYD WILLIAM                  681    CLINTON WAY W          MARTINEZ GA     30907        Feb 1 2020   MD




  Ex. 2 to Petition:
                       COLUMBIA   10587077   HOLTON     HUNT      BENOIST     779    SWEET BAY CT           EVANS      GA   30809        Aug 1 2020   SC




Braynard Declaration
                       COLUMBIA   10055508   HOLTZCLAW ARTHUR     WESLEY      4253   WAYLON DR              MARTINEZ GA     30907        Jun 1 2017   MD
                       COLUMBIA   06171381   HOLTZCLAW DEBORAH ROOS           4253   WAYLON DR              MARTINEZ GA     30907        Jun 1 2017   MD
                       COFFEE     11369167   JONES      CHRISTOPHELANE        937    TIMBER TRL             NICHOLLS GA     31554        Mar 1 2019   LA
                       COFFEE     11697161   KELLEY     MARY      ANN         613    FOREST CIR             DOUGLAS GA      31533        Apr 1 2020   NC
                       COFFEE     11256373   HAMILTON WILLIAM     ALEXANDER 121      BASSWOOD RD            DOUGLAS GA      31535        Jan 1 2019   WI
                       COBB       07762773   VERMA      NAVNEET               3442   FOX HOLLOW DR          MARIETTA GA     30068-2403   Feb 1 2020   UT
                       COWETA     12280586   HANBY      COURTNEY ROSE         99     HUNTINGTON CT          NEWNAN     GA   30265        Jun 1 2019   NJ
                       COLUMBIA   02886249   HOLLIFIELD WENDY     ARGO        4679   BROOKWOOD LN           GROVETOW NGA    30813        Feb 1 2020   SC
                       COBB       11512685   ZECHER     LISA      PAIGE JUSTI 3300   BEECH FERN DR          MARIETTA GA     30062        Mar 1 2020   NC
                       COLUMBIA   11034135   JOHNSON NICHOLE                  116    SUMMERFIELD CIR        GROVETOWNGA     30813        May 1 2019   MD
                       COLUMBIA   08673042   JOHNSON ROYCE                    454    TIMBER WOLF TRL        AUGUSTA    GA   30907        Jul 1 2018   NJ
                       COLUMBIA   10476723   HALL       WILLIAM   STUART      278    ASHBROOK DR            MARTINEZ GA     30907        Feb 1 2019   VA
                       COLUMBIA   10119955   THOMPKINS STEPHAN    ALEXANDER 427      BLUE RIDGE APT E78     MARTINEZ GA     30907        Sep 1 2020   SC
                       COLUMBIA   08352949   THOMPSON AMANDA      LYNNE       6041   GREAT GLEN             GROVETOWNGA     30813-8111   Jun 1 2017   AE
                       COLUMBIA   08352989   THOMPSON MATHEW      JAMES       6041   GREAT GLEN             GROVETOWNGA     30813-8111   Jun 1 2017   AE
                       COLUMBIA   08215093   COLLINS    KENNETH               5557   CONNOR DR              EVANS      GA   30809        Nov 1 2019   SC
                       COLUMBIA   02287527   CHESHIRE MELODY      E           513    SOUTHERN HILLS DR      EVANS      GA   30809        Nov 1 2019   KY
                       COLUMBIA   12062339   FLECKNER KAREN       JOAN        2112   WYTHE DR               EVANS      GA   30809        Jun 1 2020   OH
                       COLUMBIA   10419559   CASAS      DENISE                918    WINDMILL LN            EVANS      GA   30809        Oct 1 2019   AE
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 79 of 585




                       COLUMBIA   08134626   HILLARD    ANDRE     TERRELL     216    DRY CREEK RD           EVANS      GA   30809        Apr 1 2019   NC




                                                                                           Page 136
                                                                                                                                                           ~
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                       GA NCOA Out of State


                       COLUMBIA   05810026   HILLARD    LUCRISA     CECEILA    216     DRY CREEK RD        EVANS      GA   30809-3012   Apr 1 2019   NC
                       COLUMBIA   10393770   FOWLER     JEFFREY     ERIC       836     MITCHAM AVE         GROVETOW NGA    30813        Sep 1 2020   FL
                       COLUMBIA   10957608   FOWLER     MAGNOLIA    MACARAYO 836       MITCHAM AVE         GROVETOWNGA     30813        Sep 1 2020   FL
                       COOK       10653368   STREVEL    KARA        MARIE      19261   HWY 41              LENOX      GA   31637        Dec 1 2019   FL
                       COLUMBIA   11958511   CRESS      JANE        ANNE       1047    GLENHAVEN DR        EVANS      GA   30809        Jul 1 2020   TX
                       COLUMBIA   11347397   CRIPPS     ELIZABETH   DAWN       4428    GROVE LANDING DR    GROVETOWNGA     30813        Aug 1 2020   AE
                       COLUMBIA   12399467   CRIPPS     JON         MICHAEL    4428    GROVE LANDING DR    GROVETOWNGA     30813        Aug 1 2020   AE
                       COLUMBIA   12267767   CRIPPS     KADEN       MICHEAL    4428    GROVE LANDING DR    GROVETOWNGA     30813        Aug 1 2020   AE
                       COLUMBIA   06399399   CLARK      TASHA       DENICE MAR 326     AMERSHAM WAY        EVANS      GA   30809        Jul 1 2020   NC
                       COLUMBIA   04249359   OLIVER     TIFFANY                219     DAKOTA CT           EVANS      GA   30809        Mar 1 2020   NV
                       COLUMBIA   04298822   FOWLER     CHRISTINE   ASHLYNN    319     FOREST CT           MARTINEZ GA     30907        Jul 1 2020   SC
                       COLUMBIA   08282166   HAUKAAS    KELLY       JO         4712    MILL POND CT        GROVETOW NGA    30813-5324   May 1 2020   NY
                       COLUMBIA   08282172   HAUKAAS    LARRY       ALLEN      4712    MILL POND CT        GROVETOWNGA     30813-5324   May 1 2020   NY
                       COBB       08740608   TATE       DARRYL      GOVENOR 773        FARM CREEK RD NE    WOODSTOCKGA     30188        Aug 1 2020   NE
                       COBB       08740612   TATE       THELMA      MARIE      773     FARM CREEK RD NE    WOODSTOCKGA     30188        Aug 1 2020   NE
                       COBB       08624758   TANKSLEY DILLON        CHARLIE    1500    PARKWOOD 3231       ATLANTA    GA   30339        Oct 1 2020   TN
                       COBB       06743631   TAPIA-GRULLKIMBERLY               2099    CORSICA WAY SW      MARIETTA GA     30008        Feb 1 2017   OH
                       COLUMBIA   12521516   WARF       CALEB       DANIEL     1022    HIGHGRASS CT        EVANS      GA   30809        Jun 1 2020   AL
                       COLUMBIA   02262513   RHODEN     JERRY       A          276     HINMAN DR           MARTINEZ GA     30907-2210   Dec 1 2018   SC
                       COLUMBIA   02262514   RHODEN     NAOMI       ELIZABETH 276      HINMAN DR           MARTINEZ GA     30907-2210   Dec 1 2018   SC
                       COLUMBIA   05272398   WILLIAMS   TUERE       MAIA PORCH1123     BLACKFOOT DR        EVANS      GA   30809        Jul 1 2017   HI
                       COLUMBIA   05450935   SESSIONS COURTNEY      REAGAN     562     ANSLEY WAY          EVANS      GA   30809        Aug 1 2017   CO
                       COLUMBIA   05057128   SESSIONS TIMOTHY       THOMAS     562     ANSLEY WAY          EVANS      GA   30809        Aug 1 2017   CO
                       COLUMBIA   11793315   ROLLEY     JOHN        EDWARD     4588    COLDWATER ST        GROVETOW NGA    30813        May 1 2020   MD
                       COLUMBIA   10737762   ROLLEY     TANNESIA    CATRICE    4588    COLDWATER ST        GROVETOWNGA     30813        May 1 2020   MD
                       COLUMBIA   10512452   ROMAIN     FABIOLA                726     SPOTSWOOD DR        EVANS      GA   30809        Apr 1 2020   NY
                       COLUMBIA   07573566   RORIE      DIAMOND                2069    LAKE FOREST DR      GROVETOWNGA     30813        Sep 1 2018   VA




  Ex. 2 to Petition:
                       COLUMBIA   08736188   ROSENBAUE LEAH         BRADLEY    3616    MOSSLAND DR         MARTINEZ GA     30907        Oct 1 2020   SC




Braynard Declaration
                       COLUMBIA   06066472   BRIANT     WILLIAM     WOLFER     817     PLAYER WAY          EVANS      GA   30809        Oct 1 2020   VA
                       COLUMBIA   10437682   BRIDGERS AERIAL        NICOLE     5421    MEADOWLARK LN       GROVETOW NGA    30813        Aug 1 2019   CA
                       COLUMBIA   12445185   BRIDGEWAT KATHERINE    PAIGE      116     MADDIE RD           MARTINEZ GA     30907        Jul 1 2020   NC
                       COLUMBIA   04528429   BRINSON    OSMOND      LARENZO    227     DRY CREEK RD        EVANS      GA   30809-3011   Nov 1 2019   NC
                       COLUMBIA   10215222   BRITTON    AMBER       NICOLE     3757    WINCHESTER TRL      MARTINEZ GA     30907        Jul 1 2017   TX
                       COLUMBIA   10215221   BRITTON    GARRETT     WILLIAM    3757    WINCHESTER TRL      MARTINEZ GA     30907        Jan 1 2019   TX
                       COLUMBIA   10886647   BROCK      DONNA       ANN        4014    CORNERS WAY         GROVETOWNGA     30813        Aug 1 2020   MO
                       COLUMBIA   12553841   RICKERMAN BARBARA      ANN        1454    NEWMANTOWN RD       GROVETOWNGA     30813        Jul 1 2020   TX
                       COLUMBIA   12553843   RICKERMAN DAVID        MATTHEW 1454       NEWMANTOWN RD       GROVETOWNGA     30813        Jul 1 2020   TX
                       COLUMBIA   02282521   RIKARD     TAMMY       KAY        718     EDENBERRY ST        GROVETOWNGA     30813        Apr 1 2020   SC
                       COLUMBIA   11374730   WALKER     CHERYL      DARLENE    891     CHASE RD            EVANS      GA   30809        Aug 1 2018   LA
                       COLUMBIA   08718165   WALKER     REYNA       JUANITA    1351    SHADOW OAK DR       EVANS      GA   30809-5292   Jan 1 2020   VA
                       COLUMBIA   05498716   WALLACE    AMANDA      NICOLE     4430    JEFFERY LN          GROVETOWNGA     30813        Aug 1 2019   HI
                       COLUMBIA   11772763   WARD       NICHOLAS    DANIEL     3817    BLUE SPRINGS TRCE   EVANS      GA   30809        Oct 1 2019   LA
                       COWETA     11471537   MAZZA      GREGG                  138     JEFFERSON APT 104   NEWNAN     GA   30263        Oct 1 2020   FL
                       COWETA     08501915   O'KEEFFE JAMIE         KRISTINE   40      NICKLAUS WALK       NEWNAN     GA   30265        Oct 1 2020   VA
                       DECATUR    07614219   LOWE       FELISA      REMONA     1732    BETHEL RD APT. 6B   BAINBRIDGE GA   39817        Jan 1 2020   FL
                       DECATUR    01668621   MAPLES     LAWANNA     SCARBROUG564       BERT PHILLIPS RD    CLIMAX     GA   39834        May 1 2020   FL
                       COWETA     08256192   WOODEN     STEVEN      EDWARD     443     BUDDY WEST RD       NEWNAN     GA   30263        Jul 1 2020   NY
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 80 of 585




                       COWETA     08272483   WOODEN     VANESSA     IDALINE    443     BUDDY WEST RD       NEWNAN     GA   30263        Jul 1 2020   NY




                                                                                             Page 137
                                                                                                                                                          I!
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                   GA NCOA Out of State


                       COWETA     10208287   HOEVE      CALLAN    RENAE     138    ELDERS MILL ESTATES D RSENOIA     GA   30276        Aug 1 2017   TN
                       CRAWFORD   00288346   RANDALL    LINDA     M         1490   PEA RIDGE RD           FORT VALLE GA   31030        Jun 1 2020   KS
                       COWETA     07445395   SMITH      RAVEN     SIMONE    129    OLMSTEAD TRCE          NEWNAN     GA   30263        Aug 1 2020   HI
                       COWETA     11369138   SMITH      SUNNY     VIOLA     107    CASWELL DR             NEWNAN     GA   30263        Oct 1 2020   MI
                       COWETA     08609775   SMITH      SUSAN               107    CASWELL DR             NEWNAN     GA   30263        Oct 1 2020   MI
                       COWETA     06829570   WITT       LARRY     RAY       3098   HAPPY VALLEY CIR       NEWNAN     GA   30263        Jan 1 2020   FL
                       COWETA     02932905   WOLLEAT    DEBRA     A         175    GEN LONGSTREET LINE NEWNAN        GA   30265        Sep 1 2020   FL
                       COWETA     02925651   WOLLEAT    JON       LOWELL    175    GEN LONGSTREET LINE NEWNAN        GA   30265-2109   Oct 1 2020   FL
                       COWETA     08901885   SEPANSKI AVERY       RUTH      85     CHICKASAW CIR          SHARPSBUR GA    30277        Aug 1 2020   AL
                       COWETA     07079112   SEPANSKI RICHARD     ANDREW    85     CHICKASAW CIR          SHARPSBUR GA    30277        Aug 1 2020   AL
                       COWETA     08609742   SMITH      KEITH     ALLAN     107    CASWELL DR             NEWNAN     GA   30263        Oct 1 2020   MI
                       DAWSON     07225727   PRATLEY    SARA      ELIZABETH 22     WATERFRONT DR          DAWSONVILLGA    30534        Sep 1 2020   TX
                       DADE       08138034   HALL       ASHLEY    MICHELLE 145     OAKWOOD A APT D7       TRENTON    GA   30752        Mar 1 2020   TN
                       COWETA     05253436   FISHER     SANDRA    FULLER    130    BRANDISH DR            NEWNAN     GA   30263        Oct 1 2020   MO
                       COWETA     03666208   FITCH      GLENDA    RUTH      1350   MOUNT CARMEL RD        NEWNAN     GA   30263        Oct 1 2020   KY
                       COWETA     03666213   FITCH      WILLIAM   WALTER    1350   MOUNT CARMEL RD        NEWNAN     GA   30263        Oct 1 2020   KY
                       COWETA     07516641   MORRIS     GREGORY DALE        45     HIGHLAND PARK DR       SHARPSBU R GA   30277        Sep 1 2020   AL
                       COWETA     04518405   MORRIS     MARLA     PENTECOST 45     HIGHLAND PARK DR       SHARPSBU R GA   30277        Sep 1 2020   AL
                       DEKALB     12270597   COOKE      ELYSE     ELIZABETH 1772   BEACON HILL BLVD NE    ATLANTA    GA   30329        Jul 1 2020   MI
                       DEKALB     11626677   COOMBS     CHRISTOPHEPHILIP    722    ROCK SPRINGS CT NE     ATLANTA    GA   30306        Oct 1 2020   NY
                       DEKALB     07042123   BLACKWELL GRETCHEN NAIL        6      KINGS WALK NE          ATLANTA    GA   30307        Sep 1 2020   NC
                       DEKALB     06616908   BLACKWELL ROY        DWAYNE    6      KINGS WALK NE          ATLANTA    GA   30307        Sep 1 2020   NC
                       DEKALB     11139945   BRANNON COREY        TERENCE   1207   BRIXWORTH PL NE        ATLANTA    GA   30319        Sep 1 2020   TX
                       DADE       12393636   KEITH      JENNA     MARIE     195    PINECREST DR           WILDWOOD GA     30757        Oct 1 2020   TN
                       DADE       12393637   KEITH      SCOTT     WAIN      195    PINECREST DR           WILDWOOD GA     30757        Oct 1 2020   TN
                       DEKALB     12127913   BRANTLEY MARLON      CORTNEY 948      PALMER RD              LITHONIA   GA   30058        Feb 1 2020   NC
                       DEKALB     12419304   BERNARDINI RONALD    CLAUDE    1708   N HILL PKWY            ATLANTA    GA   30341        Oct 1 2020   WI




  Ex. 2 to Petition:
                       DEKALB     11918965   AGUILAR    LUIS      FELIPE    581    GRESHAM AVE SE         ATLANTA    GA   30316        Aug 1 2020   LA




Braynard Declaration
                       DEKALB     01890426   BARNETT    MICHAEL             1436   DIAMOND HEAD DR        DECATUR    GA   30033        Jul 1 2020   CA
                       DEKALB     08884580   ANDREWS BRITISCHE STEPHENIE T1003     SUMMIT POINTE WAY NE ATLANTA      GA   30329        Feb 1 2017   CA
                       DEKALB     03415827   BECK       HELEN     SUMMER    2697   SKYLAND DR NE          ATLANTA    GA   30319-3644   Jun 1 2019   CA
                       DEKALB     08784000   BERLIN     DAVID     FRANK     1291   BILTMORE DR NE         ATLANTA    GA   30329        Apr 1 2019   MA
                       DEKALB     08954636   BLUMLING AMY         ANNE      723    HIGHLAND SQUARE DR N ATLANTA      GA   30306        Aug 1 2020   OH
                       DECATUR    12008875   NELSON     KEIARA    NICOLE    1034   OLD QUINCY RD          BAINBRIDGE GA   39819        Oct 1 2020   FL
                       DEKALB     11271099   FIGUEROA JESSICA     DANIELLE  1945   SAXON VALLEY CIR NE ATLANTA       GA   30319        Mar 1 2020   TN
                       DEKALB     11675713   DELVEAUX SEAN        CHARLES   2345   BYNUM RD NE            ATLANTA    GA   30319        Mar 1 2020   FL
                       DEKALB     06896112   BEAUDRY KAITLYN      KING      344    ASHFORD CIR            DUNWOODY GA     30338        Oct 1 2019   ME
                       DEKALB     10844103   BROWN      STEVEN    RAY       1115   BOULDERCREST DR SE ATLANTA        GA   30316        Oct 1 2019   PA
                       DEKALB     01410479   BARTLETT DIANA       GAIL      315    WINTERS CREEK DR       DORAVILLE GA    30360        Jul 1 2020   KY
                       DEKALB     07875451   BAILEY     SAMANTHA DENISE     1385   NORMANDY #4            ATLANTA    GA   30306        Dec 1 2019   FL
                       DEKALB     11478411   CARIS      ELIZABETH JOANNE    468    SHERMAN WAY            DECATUR    GA   30033        Jun 1 2020   NY
                       DEKALB     11129354   CARLOCK ELLEN        MARIE     1850   COTILLION D 3209       ATLANTA    GA   30338        Mar 1 2020   CA
                       DEKALB     11656672   FINGERMAN MICHAEL    BRADLEY   1291   BILTMORE DR NE         ATLANTA    GA   30329        Jul 1 2019   MA
                       DEKALB     10918427   HILL       YVETTE    LAVERNE   4867   INVERMERE CT           LITHONIA   GA   30038        Jan 1 2019   VA
                       DEKALB     06834826   HILLEY     JESSICA   NICOLE    1295   DRESDEN DR226          ATLANTA    GA   30319        Sep 1 2019   IL
                       DEKALB     11965441   CUNNINGHA WILLIAM              2460   HILLSIDE AVE           DECATUR    GA   30032        Sep 1 2020   WA
                       DEKALB     08655219   CURE       JOURNI    SIMONE    3429   LEYANNE CT             DECATUR    GA   30034        Jan 1 2020   FL
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 81 of 585




                       DEKALB     10067850   CULLIGAN ELIZABETH SETON       1664   CECILIA DR SE          ATLANTA    GA   30316        Sep 1 2019   CA




                                                                                         Page 138
                                                                                                                                                         B
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                  GA NCOA Out of State


                       DEKALB   12188933   CARDOZA JACQUELINE ELIZABETH 1274      LINDEN CT              ATLANTA   GA   30329        Mar 1 2020   VA
                       DEKALB   05341053   BUCHANON SHERI       MAUREEN 6438      BERRYSIDE DR           LITHONIA  GA   30058        Oct 1 2017   VI
                       DEKALB   01909987   BUCHSBAUMAMY         H          1888   WYNDALE CT             ATLANTA   GA   30341-1706   Aug 1 2020   CO
                       DEKALB   01909988   BUCHSBAUMDAVID       J          1888   WYNDALE CT             ATLANTA   GA   30341-1706   Aug 1 2020   CO
                       DEKALB   04108975   CUMMINGS ANGELA      FAYE       1904   VICKI LN SE            ATLANTA   GA   30316        Sep 1 2020   AL
                       DEKALB   04800639   GARRETT   JENNIFER L            2852   HOLLYWOOD DR           DECATUR   GA   30033        May 1 2018   VA
                       DEKALB   11234749   GARRETT   SHERRI     LYNN       107    CLAY ST SE             ATLANTA   GA   30317        Sep 1 2020   SC
                       DEKALB   12472588   CHARANIA SANA        N          3169   FLOWERS R DAPT Q       ATLANTA   GA   30341        Sep 1 2020   FL
                       DEKALB   01933796   CUNNINGHA DONNA      H          1259   PASADENA AVE NE        ATLANTA   GA   30306-3100   Oct 1 2020   AK
                       DEKALB   01933810   CUNNINGHA G          BRUCE      1259   PASADENA AVE NE        ATLANTA   GA   30306-3100   Oct 1 2020   AK
                       DEKALB   10913364   CRANE     NICOLE     JEWEL      362    ELEANOR ST SE          ATLANTA   GA   30317        Oct 1 2020   PA
                       DEKALB   10057267   CRAWFORD ALEXIS      MONIQUE    7419   MADISON DR             ATLANTA   GA   30346        Feb 1 2020   MD
                       DEKALB   12276438   CRAWFORD ALICHEA     GERMAINE 7        EXECUTIVE PAPT 2119    ATLANTA   GA   30329        Apr 1 2020   VA
                       DEKALB   03673629   GARMON    PAMELA     JAN        2729   TUPELO ST SE           ATLANTA   GA   30317-2925   Oct 1 2020   FL
                       DEKALB   08429456   BUCKNER KRISTIN      SHARRELL 705      TOWN BLVD APT 317      ATLANTA   GA   30319        Sep 1 2020   NC
                       DEKALB   11518687   CULBREATH ONI        ALYASA     5220   ROUND TABLE DR         ELLENWOODGA    30294        Jul 1 2018   CA
                       DEKALB   10517112   CARNEVALE CAROLINE ROGERS       729    HILLMONT AVE           DECATUR   GA   30030        Aug 1 2019   AE
                       DEKALB   08458750   FAIRBANKS BAILEY     ROSE MARIE 250    2ND AVE                DECATUR   GA   30030        Jul 1 2020   AR
                       DEKALB   05402547   CRUZ      JOSE       ANTONIO    2086   STOCKBRIDGE DR SE      ATLANTA   GA   30316-2710   Oct 1 2020   TN
                       DEKALB   07695740   DICKINSON CARLEY     DANIELL    3777   PEACHTREE APT 1217     ATLANTA   GA   30319        Sep 1 2020   AL
                       DEKALB   10182433   DICKINSON LAKEISHA YVETTE       6396   DOGWOOD TRL            LITHONIA  GA   30058        Nov 1 2018   AL
                       DEKALB   10103244   DICKSON   SUSANE     ALVAREZ    1965   RIDGEWOOD DR NE        ATLANTA   GA   30307        Nov 1 2018   RI
                       DEKALB   10637110   ELLIOTT   KATHLEEN MARY         8      WHITEFOORD AVE NE      ATLANTA   GA   30307        Aug 1 2020   NY
                       DEKALB   07710088   DENBOW    HUGH       HAROLD     3634   RIVER RIDGE CT         DECATUR   GA   30034-4797   Nov 1 2016   NJ
                       DEKALB   12280949   ENCARNACIOMANUEL     P          8      PERIMETER APT 1517     ATLANTA   GA   30346        Sep 1 2020   MD
                       DEKALB   08331548   DENNIS    TIFFANY    TUCK       7497   FERRARA DR             LITHONIA  GA   30058-6537   Sep 1 2020   MO
                       DEKALB   06428073   DENNIS    TYRONE     JERRELL    7497   FERRARA DR             LITHONIA  GA   30058-6537   Sep 1 2020   MO




  Ex. 2 to Petition:
                       DEKALB   11457286   GILLETTE  ALEXANDER THEODORE 1644      EASTLAND RD SE         ATLANTA   GA   30316        Jul 1 2019   VA




Braynard Declaration
                       DEKALB   10480401   FREASE    MATHEW     BURL       4421   DUNHAVEN RD            ATLANTA   GA   30338        Oct 1 2020   FL
                       DEKALB   10712351   EMERSON DOUGLAS W               3121   ROBINSON AVE           SCOTTDALE GA   30079        Sep 1 2020   FL
                       DEKALB   12419478   DEMARCO ALEX         VITANZA    1521   BRIARVISTA WAY NE      ATLANTA   GA   30329        Oct 1 2020   WV
                       DEKALB   06561133   DAVIS     SHARMAINE L           238    BENTLEY PL             TUCKER    GA   30084-2177   Sep 1 2020   MD
                       DEKALB   08856138   GILLHAMER TAYLOR                1450   LA FRANCE S305         ATLANTA   GA   30307        Sep 1 2020   UT
                       DEKALB   04509316   HIGHTOWER REGINALD STEVEN       3800   FLAT SHOAL APT 6I      DECATUR   GA   30034        Oct 1 2020   MI
                       DEKALB   12180921   HUGGINS   SAMANTHA PATRECE SM2004      POTOMAC RD             ATLANTA   GA   30338        Dec 1 2019   AL
                       DEKALB   11443809   GUPTA     PREEYAL               70     PERIMETER APT 1221     ATLANTA   GA   30346        Oct 1 2020   FL
                       DEKALB   06803920   GURLEN    STEVEN     GRIGSBY    1905   WILLA WAY              DECATUR   GA   30032        Jun 1 2020   VA
                       DEKALB   05225775   GRAHAM    JENNIFER INGRAM       2164   PRESTWICK CT NE        BROOKHAVEGA    30319        Apr 1 2020   SC
                       DEKALB   06136429   HILL      JASON      LOMAR      2663   OAK LEAF PL SE         ATLANTA   GA   30316        Jun 1 2019   TN
                       DEKALB   12044965   LENAHAN   MEGHAN     FRANCES    2276   PERNOSHAL CT           ATLANTA   GA   30338        Oct 1 2020   PA
                       DEKALB   01741587   LANSING   LYNN       RENEE      1039   LENOX CRST NE          ATLANTA   GA   30324        Aug 1 2020   FL
                       DEKALB   03170372   LAY       MARTHA     L          2335   SPRINGSIDE WAY         DECATUR   GA   30032-6851   Sep 1 2020   NC
                       DEKALB   12089760   LAYCOCK   ROBERT     MICHAEL    2365   BRIARCREST TRL NE      ATLANTA   GA   30345        Aug 1 2020   IN
                       DEKALB   12197255   LAYCOCK   SARA       THERESE    2365   BRIARCREST TRL NE      ATLANTA   GA   30345        Aug 1 2020   IN
                       DEKALB   06218935   LEWIS     LA KYISHIA NICOLE     1947   PRESTON PARK PL        DECATUR   GA   30032        Apr 1 2020   NC
                       DEKALB   08359996   ROSE      ANDREW     THOMAS     2153   SECOND AVE             DECATUR   GA   30032        Sep 1 2020   WA
                       DEKALB   11605394   ROSE      CARTER     DRAKE      1168   OGLETHORPE AVE NE      ATLANTA   GA   30319        Mar 1 2020   FL
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 82 of 585




                       DEKALB   05462578   ROSE      CODI       L          319    GLEN WAY N UNIT 1459   ATLANTA   GA   30319        Feb 1 2018   SC




                                                                                        Page 139
                                                                                                                                                       ~
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                 GA NCOA Out of State


                       DEKALB   10583772   PARUNGAO CHRISTOPHEE           1957   TOWNSEND CT NE          ATLANTA   GA   30329        Sep 1 2020   CA
                       DEKALB   11438270   MALDONADOLAURA      MARIE      1955   TOWNSEND UNIT # 19      ATLANTA   GA   30329        Jun 1 2019   TX
                       DEKALB   08676446   LAWSON    BENJAMIN WILSE       1979   CHICKADEE WAY           ATLANTA   GA   30316        Sep 1 2020   NY
                       DEKALB   08879921   LAWSON    ELIJAH    J          5230   HOLLYFIELD DR           STONE MOU GA   30088        Oct 1 2018   AL
                       DEKALB   05133545   LAWSON    JESSICA   LYNN       4371   WINTERS CHUNIT 2814 ATLANTA       GA   30360-2750   Oct 1 2017   IN
                       DEKALB   02027977   LORD      JEANNE    MARIE      2614   STOLAND DR NE           ATLANTA   GA   30319        Oct 1 2020   IN
                       DEKALB   12517570   LORD      JOSEPHINE ELIZABETH 2614    STOLAND DR NE           ATLANTA   GA   30319        Oct 1 2020   IN
                       DEKALB   07702620   MALMS     JESSICA   CAROLINE 1        BROOKHAVEUNIT 303       ATLANTA   GA   30319-3059   Mar 1 2020   TX
                       DEKALB   10152072   MALONE    ANDRE     LOUIS      4310   CHARLESTON PL           DUNWOODY GA    30338        Jul 1 2019   TX
                       DEKALB   12306789   LUPIAN    MELISSA   NICHOLE TO 4000   DUNWOODY APT # 2216 ATLANTA       GA   30338        Jul 1 2020   CA
                       DEKALB   10780606   JONES     DANIEL    TYLER      5676   QUEENSBOROUGH DR        DUNWOODY GA    30338        Jul 1 2020   AL
                       DEKALB   07380506   JONES     DAVID     WAGNER     203    4TH AVE                 DECATUR   GA   30030        Mar 1 2020   NC
                       DEKALB   10890256   LISBONA   LAURA     ELIZABETH 150     WYMAN ST SE             ATLANTA   GA   30317        Apr 1 2018   MI
                       DEKALB   12059438   LISTER    PAUL                 1389   WALLACE WA85            ATLANTA   GA   30316        Jun 1 2020   CA
                       DEKALB   10080317   KIRSHENBAUCHEN                 5162   CORNERS DR              ATLANTA   GA   30338        Aug 1 2019   NY
                       DEKALB   08167724   MILLER    AISHA     CHANTA     1805   ROLLINGWOOD DR SE       ATLANTA   GA   30316        Jun 1 2018   CA
                       DEKALB   08370230   KENNEDY-KESHANIECE ANNE        2662   RAINBOW CREEK DR        DECATUR   GA   30034        Aug 1 2020   TX
                       DEKALB   01913682   KENNESON-AAILEEN               1804   ROSEWOOD RD             DECATUR   GA   30032        Aug 1 2019   NY
                       DEKALB   11301037   KENNESON-AANTHONY              1804   ROSEWOOD RD             DECATUR   GA   30032        Aug 1 2019   NY
                       DEKALB   06697428   KENT      ASHLEIGH JOY         192    WARREN ST NE            ATLANTA   GA   30317-1034   Jul 1 2017   TN
                       DEKALB   10328520   NAPIER    COURTNEY DANIELLE    3081   FLOWERS R DAPT E        ATLANTA   GA   30341        Apr 1 2019   VA
                       DEKALB   07289071   KAMPH     LINDA                1105   TOWN BLVD UNIT 1411     ATLANTA   GA   30319        Apr 1 2020   NY
                       DEKALB   07225698   KAMPH     RICHARD   W          1105   TOWN BLVD UNIT 1411     ATLANTA   GA   30319        Apr 1 2020   NY
                       DEKALB   12516615   MILLER    CHANCE    DOMINIC    3131   N DRUID HILLAPT 9210    DECATUR   GA   30033        Apr 1 2020   MI
                       DEKALB   08638748   KIRKSEY   ALEXIS    MONIQUE    3303   FLOWERS RDAPT Q         ATLANTA   GA   30341        Sep 1 2020   PA
                       DEKALB   08521873   OGUNSANMI AYORINDE BAMIDELE 2339      BRIAR KNOLL RD          LITHONIA  GA   30058-8390   Feb 1 2019   MD
                       DEKALB   08337671   O'NEIL    BOONE                510    COVENTRY RUNIT 15-C     DECATUR   GA   30030-5036   Oct 1 2019   DC




  Ex. 2 to Petition:
                       DEKALB   10535011   POLLITT   STEPHANIE LYNN       942    BRIARVISTA WAY NE       ATLANTA   GA   30329        Jul 1 2020   MD




Braynard Declaration
                       DEKALB   05306884   POMEROY THOMAS                 1412   VAN EPPS AVE SE         ATLANTA   GA   30316        Jun 1 2018   VA
                       DEKALB   07876455   POMPEY    BRIAN     ALLEN      2113   ASBURY SQ               ATLANTA   GA   30346        Aug 1 2020   SC
                       DEKALB   10434301   POMPEY    DENISHA   MILLER     2113   ASBURY SQ               ATLANTA   GA   30346        Aug 1 2020   SC
                       DEKALB   11064009   ROBINSON GERA       DENISE     6205   FIVE OAKS WAY           TUCKER    GA   30084        Aug 1 2017   PA
                       DEKALB   12400743   ROBINSON JORDAN     LINDSAY    216    HUTCHINSONUNIT B        ATLANTA   GA   30307        Oct 1 2020   MD
                       DEKALB   10628987   TETALI    SIENA     BHARATHI 231      COVENTRY RD             DECATUR   GA   30030        Aug 1 2020   WA
                       DEKALB   11442343   TEWODROS JONATHAN BELETE       1136   BRIARCLIFF APT 1        ATLANTA   GA   30306        Sep 1 2018   VA
                       DEKALB   12188617   RAMIREZ   EDGAR     BRANDEN 105       SYCAMORE P215A          DECATUR   GA   30030        Apr 1 2020   CA
                       DEKALB   02112671   STODDARD GERALD     M          5163   LAKESIDE DR             DORAVILLE GA   30360-1722   Aug 1 2020   UT
                       DEKALB   12855884   ROSENZWEI MAX       BENJAMIN 215      N CANDLER ST            DECATUR   GA   30030        Oct 1 2020   MA
                       DEKALB   03787339   STRAWS    NIKEYA    ANGUINETTE1225    ASHFORD CREEK PARK N ATLANTA      GA   30319-5057   Sep 1 2017   NY
                       DEKALB   12287953   TERVO     CAILEY    ANN        1138   ARLINGTON PKWY NE       ATLANTA   GA   30324        Oct 1 2020   IL
                       DEKALB   08328673   RIVERO    ROLANDO ALFREDO      540    KIRK RD                 DECATUR   GA   30030        Jul 1 2020   FL
                       DEKALB   11609058   RIVERS    DANNETTA LYNN        4257   SEBRING WALK            DECATUR   GA   30034        Sep 1 2020   SC
                       DEKALB   06905640   NGA       AMIR      NICHOLAS 1205     ARKWRIGHT PL SE         ATLANTA   GA   30317        Jan 1 2018   CA
                       DEKALB   06949408   NGA       BRYANNA   JON-PATRIC 1205   ARKWRIGHT PL SE         ATLANTA   GA   30317        Jan 1 2018   CA
                       DEKALB   11009283   ROSS      KIMBERLYN SHANICE    1850   COTILLION D UNIT # 1425 ATLANTA   GA   30338        Jan 1 2020   CA
                       DEKALB   06844489   ROYAL     AMELIA    RENEE      2430   DUNWOODY APT H          DUNWOODY GA    30338        Sep 1 2017   KS
                       DEKALB   03607120   MCCOY     ARNELL               5022   VILLAS TER              STONE MOU GA   30088        Apr 1 2019   IN
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 83 of 585




                       DEKALB   10801181   STEVENSON JOSHUA    DOMINIQUE 3103    WESLEY STONECREST C I LITHONIA    GA   30038        Mar 1 2017   SC




                                                                                       Page 140
                                                                                                                                                       B
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                    GA NCOA Out of State


                       DEKALB    05327707   SCARPERO ANTONIO     MIGUEL     452     CLIFTON RD NE       ATLANTA     GA   30307        Oct 1 2020   CO
                       DEKALB    12170311   SOSA      JACQUELINE ANDREA     1514    SHERIDAN R APT 4107 ATLANTA     GA   30324        Oct 1 2020   FL
                       DEKALB    05017192   WALLER    TERETHIA R            2343    COVE LAKE WAY       LITHONIA    GA   30058-1809   Oct 1 2019   SC
                       DEKALB    06008700   WALLS     CHRISHAWN LATRICE     3061    DEL MONICO DR       DECATUR     GA   30032        May 1 2018   AR
                       DOUGHERTY10980708    LOFT      DYLAN      MICHAEL    2018    PEARL AVE           ALBANY      GA   31707        Sep 1 2019   FL
                       DEKALB    08501339   STEWART CHAZ         JAMARIS    306     ASHFORD PKWY        DUNWOODY GA      30338        Jul 1 2020   TN
                       DEKALB    11493411   STEWART IAN          JAMES      4011    ARBORWOOD LN        TUCKER      GA   30084        Jul 1 2020   HI
                       DEKALB    11107199   TRAN      DANNY                 1945    SAVOY DR APT # 5204 ATLANTA     GA   30341        Jun 1 2020   CA
                       DEKALB    08494379   WEINSTOCK SAMUEL     YEAGER     1790    HOMESTEAD AVE NE    ATLANTA     GA   30306-3136   Sep 1 2019   MA
                       DEKALB    10457872   SCHROEDE RTY         MALONE     3058    HATHAWAY CT         ATLANTA     GA   30341        Sep 1 2020   NY
                       DEKALB    03871551   STEWART SUSAN        S          4011    ARBORWOOD LN        TUCKER      GA   30084-5522   Jul 1 2020   HI
                       DEKALB    07385608   SCOBEL    PHILLIP    NORTON     2697    SKYLAND DR NE       ATLANTA     GA   30319-3644   Jun 1 2019   CA
                       DEKALB    11201247   SCOBEY    LEON                  1297    EMERALD AVE SE      ATLANTA     GA   30316        Nov 1 2019   OK
                       DEKALB    04536570   WENDT     KERRY      HIGGINS    2833    ROYAL PATH CT       DECATUR     GA   30030-4184   Sep 1 2020   NY
                       DEKALB    05304277   WESLEY    SHANE      R          4231    REDAN RD            STONE MOU GA     30083        Sep 1 2017   MI
                       DEKALB    10099189   PATEL     SONALI     GIRISH     15215   SKYLINE LN NE       ATLANTA     GA   30345        Jun 1 2020   NJ
                       DOUGHERTY04532736    MENGELKOCJERRY       GEORGE     3309    WILDFAIR RD         ALBANY      GA   31721-9368   Oct 1 2020   VA
                       DEKALB    06171275   MCGOWAN YMA                     5099    KING ARTHUR LN      ELLENWOO DGA     30294-6544   Aug 1 2018   CA
                       DEKALB    12235659   WHITE     RHEMA      FAITH      5304    WESLEY PROVIDENCE PKLITHONIA    GA   30038        Sep 1 2020   MD
                       DEKALB    02139873   WHITE     ROLAND     ALEXIS     3874    POPLAR CHASE CT     ELLENWOODGA      30294        Apr 1 2020   LA
                       DEKALB    10874133   PATEL     PARTH      MUKUND     153     WYMAN ST SE         ATLANTA     GA   30317        Jul 1 2019   MA
                       DOUGHERTY00017173    WEEKS     MILDRED    JOHNSON 1110       SAINT ANDREWS DR    ALBANY      GA   31707-5034   Sep 1 2018   VA
                       DEKALB    02065877   PATRONIS CONSTANTING            2272    FORESTGLADE DR      STONE MOU GA     30087-1320   Jun 1 2019   NC
                       DEKALB    10425151   PATT      RACHEL     CATHERINE 1813     CALIBRE WOODS DR NE ATLANTA     GA   30329        Aug 1 2019   OR
                       DEKALB    10742916   PATRICK   MARINA     MORROW     1203    GLEN WAY N 1203     ATLANTA     GA   30319        Dec 1 2016   NY
                       DEKALB    05125428   WADE      WALTER     PATRICK    2036    COBBLESTONE CIR NE  ATLANTA     GA   30319        Jan 1 2020   AR
                       DOUGHERTY01845911    MANRY     LAWRENCE EDWARD       1028    SUMMIT DR           ALBANY      GA   31707        Oct 1 2020   FL




  Ex. 2 to Petition:
                       DOUGHERTY06557311    WHITE     JANIYA     NATE'      308     GRANT PL APT G      ALBANY      GA   31701        Apr 1 2020   VA




Braynard Declaration
                       DOUGLAS 02705954     CARMACK WESLEY                  3655    KACI CT             DOUGLASVI LGA    30135        Mar 1 2019   AL
                       DOUGLAS 12095992     CRAFT     GRACE      MARIE      7787    GUSTY TRL           DOUGLASVILGA     30135        Oct 1 2020   MN
                       DOUGLAS 07342365     CRAFT     KAREN      MARIE      7787    GUSTY TRL           DOUGLASVILGA     30135-6566   Oct 1 2020   MN
                       DOUGLAS 02990334     CRAFT     LESLIE     J          3945    MASON CREEK RD      WINSTON     GA   30187-1560   Sep 1 2020   AL
                       DOUGLAS 07342424     CRAFT     RAYMOND S             7787    GUSTY TRL           DOUGLASVILGA     30135-6566   Oct 1 2020   MN
                       DOUGLAS 02966859     CRAFT     WILLIAM    MAX        3945    MASON CREEK RD      WINSTON     GA   30187        Sep 1 2020   AL
                       DEKALB    06810225   WRIGHT    LATOYA     PATRICE    3637    PLEASANTDAAPT E12   ATLANTA     GA   30340        Oct 1 2019   VA
                       DOUGHERTY05596341    WILLIAMS  CHRISTOPHENATHANIEL 222       RAINTREE DR         ALBANY      GA   31705-4212   Dec 1 2018   FL
                       DOUGHERTY01041530    WILLIAMS  CYNTHIA    THOMAS     1601    ORCHARD DR          ALBANY      GA   31707        Jul 1 2020   AL
                       DOUGHERTY11000958    WILLIAMS  DAVID      ALTON      4801    MILLBROOKE RD       ALBANY      GA   31721        Oct 1 2018   LA
                       EFFINGHAM 12548912   DIX       DOUGLAS HARLEY        339     HIGH BLUFF RD       RINCON      GA   31326        Apr 1 2020   MI
                       EMANUEL 12030794     SCARBORO ANNIE       NOEL       57      GROUSE LN           SWAINSBO R GA    30401        Jun 1 2020   UT
                       FAYETTE   01767496   SMITH     KIMBERLY DENNIS       137     ARDENLEE DR         PEACHTREE GA     30269        Oct 1 2017   FL
                       FAYETTE   06847785   RESNICK   LINDSEY    MARIE      289     HAMPTON RD          FAYETTEVILLGA    30215        Jul 1 2018   HI
                       EFFINGHAM 12664900   MORRISON DEVAN       RENEE      104     CLYDESDALE CT       GUYTON      GA   31312        May 1 2020   OH
                       DOUGLAS 08390663     MARTINEZ REGAN       HELMER     4415    LAMAR DR            DOUGLASVILGA     30134        Aug 1 2020   FL
                       DOUGLAS 05316592     MATHIS    CATRESHA ANN          605     VILLAS RIDGE DR     LITHIA SPRINGA   30122        Aug 1 2017   SC
                       FAYETTE   10588978   DYCE      KAREITH    DELANO ST C102     BANKS WAY CT        TYRONE      GA   30290        Oct 1 2020   CA
                       FAYETTE   11423095   DYESS     ASHLEIGH MIMMS        1133    TWIN BRIDGE LN      PEACHTREE GA     30269        Sep 1 2020   AL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 84 of 585




                       FAYETTE   10174234   DYESS     CHELSEA    NOEL       1133    TWIN BRIDGE LN      PEACHTREE GA     30269        Sep 1 2020   AL




                                                                                          Page 141
                                                                                                                                                        ~
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                    GA NCOA Out of State


                       FAYETTE     12415486   REICHEL    JONATHAN ROBERT     126    SHADOWOOD LN         PEACHTREE GA      30269        Jul 1 2020              VA
                       FAYETTE     12415491   REICHEL    LAURA     ANN       126    SHADOWOOD LN         PEACHTREE GA      30269        Jul 1 2020              VA
                       DOUGLAS     07067399   MARBUTT    BARBARA   FAYE      6356   AMBER DR             DOUGLASVI LGA     30135-3322   Oct 1 2020              TX
                       DOUGLAS     02979108   MARIETTA THOMAS      GERARD    9263   BROOK CT             DOUGLASVILGA      30135-1245   Oct 1 2020              AL
                       DOUGLAS     08556986   LAMAR      JONATHAN MICHAEL H 1796    SILVERDALE LN        LITHIA SPRINGA    30122-2896   Feb 1 2020              KY
                       DOUGLAS     12308183   BROUSSARDALEX        CHRISTIAN 3916   S MARTIN WAY         LITHIA SPRI NGA   30122        Oct 1 2020              MD
                       FAYETTE     10631458   DAVIS      THERESA             430    HILLSDALE DR         FAYETTEVILLGA     30214        Jul 1 2020              CA
                       DOUGLAS     07299561   SAULSBERRYBRIAN      KEITH     5138   LAKECOVE CT          DOUGLASVI LGA     30135-7656   Jul 1 2020              VA
                       DOUGLAS     02559721   PHOENIX    LETECIA   NICOLE    2280   CHARLESTON PL        LITHIA SPRINGA    30122        Aug 1 2018              CA
                       DOUGLAS     02705194   PHOENIX    WILLIAM   ERIC      2280   CHARLESTON PL        LITHIA SPRINGA    30122        Aug 1 2018              CA
                       DOUGLAS     04934020   SCROGGY JOSHUA       WULFF     6275   SHALLOW CREEK LN     DOUGLASVILGA      30135        Jun 1 2017              SC
                       DOUGLAS     02200212   SEALY-LEON DAWN      RAE       3456   SPRING RIDGE DR      DOUGLASVI LGA     30135        Sep 1 2020              TX
                       FANNIN      12057109   COBB       MATTHEW JOSEPH      114    BROOKWOO APT 46      BLUE RIDGE GA     30513        Jul 1 2020              VA
                       DOUGLAS     08925479   SEXTON     TIFFANY   LAUREN    3760   LANDMARK DR          DOUGLASVILGA      30135        Oct 1 2020              AL
                       DOUGLAS     10532886   SHAPIRO    CHARLYNN MARIE      5031   LIBERTY RD           VILLA RICA GA     30180        Oct 1 2020              KY
                       DOUGLAS     10527257   SHAPIRO    DOUGLAS YORK        5031   LIBERTY RD           VILLA RICA GA     30180        Oct 1 2020              KY
                       FAYETTE     00087943   FLYNN      MARYJANE            77     SMOKERISE PT         PEACHTREE GA      30269        Jun 1 2017              VA
                       FAYETTE     04624477   FODY       EUGENE    JAMES     210    SCOTT BLVD           TYRONE       GA   30290        Oct 1 2020              AL
                       FAYETTE     04624496   FODY       RONICA    INGRAHAM 210     SCOTT BLVD           TYRONE       GA   30290-2513   Oct 1 2020              AL
                       FAYETTE     10146676   FORBES     EMILY     JORDAN    518    BARBERRY LN          PEACHTREE GA      30269        Aug 1 2020              MD
                       DOUGLAS     11004202   SWEENEY ESTEFANIA ESTHER ANG6821      LAUREL VIEW CT       DOUGLASVI LGA     30135        Aug 1 2020              AL
                       DOUGLAS     06098224   SWEEZY     LOY       BUFORD    3340   THORNERIDGE TRL      DOUGLASVILGA      30135        Jan 1 2020              KS
                       FAYETTE     08710402   JOHNSON SANDRA       LEE       120    NESMITH CT           PEACHTREE GA      30269        Sep 1 2020              ID
                       EFFINGHAM   10432545   HOLT       STEPHEN   ROBERT    502    COBBLESTONE CIR      BLOOMINGD GA      31302        Mar 1 2019              MS
                       FAYETTE     07132575   ALLEN      CHRISTOPHEFONZ      320    ANTEBELLUM WAY       FAYETTEVILLGA     30215        Feb 1 2019              UT
                       EFFINGHAM   08601155   GREEN      BRIANNA   MAE       428    SIR ARTHUR CT        GUYTON       GA   31312        Aug 1 2019              AZ
                       DOUGLAS     10754595   WALKER     WENDY     MECHELLE 6344    COOPER ST APT A      DOUGLASVILGA      30134        Dec 1 2019              TX




  Ex. 2 to Petition:
                       FANNIN      04590806   NORTON     ALLEN     MYRON     326    QUEEN RD             EPWORTH GA        30541-2651   May 1 2019              FL




Braynard Declaration
                       FANNIN      04590800   NORTON     CAROLYN   JOHNSON 326      QUEEN RD             EPWORTH GA        30541-2651   May 1 2019              FL
                       FANNIN      07257090   O'NEAL     ALBERT    GUINN     125    STONE LN             BLUE RIDGE GA     30513        Apr 1 2020              NC
                       FANNIN      10053320   O'NEILL    CATHERINE PATRICIA  130    BROADVIEW APT 315    BLUE RIDGE GA     30513        Jul 1 2020              FL
                       FANNIN      10857795   OWEN       BEVERLY   KAY       325    EMELIA RD            MORGANTONGA       30560        Jul 1 2020              NC
                       FANNIN      11027673   OWEN       JAMES     DURWOOD 325      EMELIA RD            MORGANTONGA       30560        Jul 1 2020              NC
                       FAYETTE     05122263   JOHNSON JOSEPH       ATWARD    140    TANA DR              FAYETTEVILLGA     30214        Aug 1 2020              MI
                       FAYETTE     10516555   JOHNSON LACIE        ERINNE    130    EVANS WAY            FAYETTEVILLGA     30215        Aug 1 2020              IL
                       FAYETTE     10136683   JOHNSON LUCAS        BAKER     120    NESMITH CT           PEACHTREE GA      30269        Sep 1 2020              ID
                       FAYETTE     06034841   SOLBERG    JOSEPH    RICHARD   111    CROWN CT             PEACHTREE GA      30269        Mar 1 2020              AL
                       DOUGLAS     02000256   STEVENSON KATHERINE J          3000   HIGHWAY 5 APT 1204   DOUGLASVI LGA     30135        Aug 1 2020              MS
                       FAYETTE     10493995   JASMINE    DARA      AFIYA     475    HILLSDALE DR         FAYETTEVILLGA     30214        Jul 1 2019              LA
                       FAYETTE     11601076   BENTS      ALAINA    MAE       130    COUCH CT             FAYETTEVILLGA     30214        Sep 1 2020              MN
                       FAYETTE     11966842   BENTS      JOSEPH              130    COUCH CT             FAYETTEVILLGA     30214        Oct 1 2020              MN
                       FAYETTE     10730511   WILLIAMS   EMMA      CAROLINE 810     CARNELLIAN LN        PEACHTREE GA      30269        Aug 1 2020              AL
                       ELBERT      00200749   HOWELL     JODY      LEE       311    E CHURCH ST          ELBERTON GA       30635        Dec 1 2019              SC
                       FAYETTE     10857946   NEWCOMB JEROD        CHAMBERS 150     NESMITH CT           PEACHTREE GA      30269        Oct 1 2020              KS
                       FAYETTE     10846405   NEWCOMB JESSICA      ANNE      150    NESMITH CT           PEACHTREE GA      30269        Oct 1 2020              KS
                       FLOYD       00169897   BOWEN      JOYCE     JONES     106    WARWICK WAY SE       ROME         GA   30161-3794   Aug 1 2020              AL
                       FORSYTH     06358311   CANOY      JUDY      LEE       4035   MONTGROVE GLN        CUMMING GA        30041        Sep 1 2020              TX
                                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 85 of 585




                       DOUGLAS     08106909   TERRY      MYRON     L         7970   HAWKS NEST TRL       LITHIA SPRINGA    30122        Jun 1 2020              PA




                                                                                          Page 142
                                                                                                                                                           ra

                                                                                                                                                      ID
                                                                                                                                                1ij
                                                                                                                                                  -i
                                                                                                                                                                     ~
                                                                                                                                                                     I!
                                                                                                                                                                     It
                                                                                                                                                  -
                                                                                 GA NCOA Out of State


                       DOUGLAS   11352860   TERRY     NIKOLAS   MEKHAIL   7970   HAWKS NEST TRL       LITHIA SPRI NGA   30122        Jun 1 2020   PA
                       DOUGLAS   07546806   TERRY     TASHA     LASHAE    7970   HAWKS NEST TRL       LITHIA SPRINGA    30122-7819   Jun 1 2020   PA
                       FAYETTE   12410190   WILLIAMS  LYDA      GRACE     810    CARNELLIAN LN        PEACHTREE GA      30269        Aug 1 2020   AL
                       FAYETTE   04323332   WILLIAMS  MICHAEL   LUTHER    810    CARNELLIAN LN        PEACHTREE GA      30269-6925   Aug 1 2020   AL
                       FAYETTE   12890250   NELSON    ANALISE             110    MONTEREY DR          PEACHTREE GA      30269        Jun 1 2020   CT
                       FANNIN    12500042   CASTO     LARRY     LEE       330    EAST SECOND ST       BLUE RIDGE GA     30513        Oct 1 2020   FL
                       DOUGLAS   10121815   TENNEY    RACHAEL   MARIE     8061   SWEETWATER DR        DOUGLASVILGA      30135        Jan 1 2020   TX
                       FAYETTE   12241268   WINNEK    CHRISTOPHEJAMES     4201   MERRICK DRAPT 4201   PEACHTREE GA      30269        Oct 1 2020   NY
                       FAYETTE   06904606   WISE      GREGORY             254    KITE LAKE RD         FAYETTEVILLGA     30214        Oct 1 2019   TX
                       FAYETTE   03001217   WITHERSPO CHERYL    L         106    N MEADE DR           PEACHTREE GA      30269        Aug 1 2020   PA
                       FAYETTE   08284530   WELLS     ROBERT              93     FERNWOOD DR          FAYETTEVILLGA     30214-3913   Jul 1 2020   TX
                       FORSYTH   03583534   BAUMGARTNALLYN      DALE      3225   FOREST CIR           CUMMING GA        30041        Jul 1 2019   TN
                       FORSYTH   12082405   BAUTISTA HECTOR     RAMON     720    STREAMVIEW WAY       ALPHARETT AGA     30004        Jan 1 2020   MS
                       FAYETTE   08263522   BROWN     DARNELL   WILSON    320    HILLSDALE DR         FAYETTEVILLGA     30214        Jan 1 2020   TN
                       FAYETTE   10511438   BROWN     GISELE    MARIE     221    BARBERRY LN          PEACHTREE GA      30269        Jul 1 2020   NC
                       FAYETTE   11722500   VILLA     ROGELIO             151    TERRANE RDG          PEACHTREE GA      30269        Nov 1 2019   NV
                       FAYETTE   11721262   VILLA     VERONICA            151    TERRANE RDG          PEACHTREE GA      30269        Nov 1 2019   NV
                       FORSYTH   03848844   BROWN     DAVID     CARLETON 5760    LAUREL OAK DR        SUWANEE GA        30024        Aug 1 2020   FL
                       FAYETTE   06318853   RAJJOUB   TAMMAM    BASSET    220    WOODCREEK LN         FAYETTEVILLGA     30215        Jul 1 2020   NC
                       FLOYD     08807307   MCALISTER JASON     REED      8      WENTWORTH PL NW      ROME         GA   30165        Aug 1 2020   VT
                       FLOYD     06442068   JACKSON   JAMIE     OSBORNE 209      SADDLE MOUNTAIN RD SEROME         GA   30161-6831   Feb 1 2020   SC
                       FORSYTH   10059463   GRIFFIN   ELAINE    RENAE     5470   BRIDLE DR            CUMMING GA        30028        Feb 1 2020   MD
                       FORSYTH   05539280   GRIMM     GREGORY             7250   PARK FOREST CT       CUMMING GA        30041        Jul 1 2020   TN
                       FAYETTE   12269489   RODRIGUEZ BRITTNEY            285    LAKEPOINT LN         FAYETTEVILLGA     30215        Jul 1 2020   FL
                       FAYETTE   02942000   RODRIGUEZ PAULA     MCNEAL    285    LAKEPOINT LN         FAYETTEVILLGA     30215        Jul 1 2020   FL
                       FAYETTE   12265929   RODRIGUEZ THOMAS              285    LAKEPOINT LN         FAYETTEVILLGA     30215        Jul 1 2020   FL
                       FAYETTE   00119364   ROGERS    JOLENE    ZIEGLER   201    PLAID CT             PEACHTREE GA      30269        Oct 1 2020   FL




  Ex. 2 to Petition:
                       FLOYD     07259357   HARRIS    JOHN      MICHAEL   34     HUNTINGTON RD SW     ROME         GA   30165        Sep 1 2020   FL




Braynard Declaration
                       FLOYD     10006380   HARRIS    ROBERT    DANIEL    8153   ALABAMA HWY SW       ROME         GA   30165        Dec 1 2019   NC
                       FLOYD     00999291   HARRIS    TAMARA    DIANE     8153   ALABAMA HWY SW       ROME         GA   30165        Dec 1 2019   NC
                       FORSYTH   10135191   DUNWOODIEJOY        M         1665   OAK FARM D APT 7202  ALPHARETTAGA      30005        Sep 1 2020   MI
                       FORSYTH   11662484   DUNWOODIERAEGAN     ARBOR     1665   OAK FARM D APT 7202  ALPHARETTAGA      30005        Sep 1 2020   MI
                       FORSYTH   11980370   DUNWOODIEWILLIAM    ALEXANDER 1665   OAK FARM D APT 7202  ALPHARETTAGA      30005        Sep 1 2020   MI
                       FORSYTH   10794233   DURAN     SIERRA    NICOLE    5740   VINYARD LN           CUMMING GA        30041        Jul 1 2018   WI
                       FORSYTH   10442670   DUVIC     MORGAN    AMELIA    5525   WEDDINGTON DR        CUMMING GA        30040        Sep 1 2020   AL
                       FORSYTH   10159381   HORTON    ALLISON   NICOLE    7415   SHADBURN FERRY RD    CUMMING GA        30041        Mar 1 2020   TX
                       FORSYTH   10423169   MULLINS   HEATHER   ANN       2180   RED BARN CT          CUMMING GA        30040        Sep 1 2020   AL
                       FORSYTH   07099544   NEVELOS   ERNEST    ANDREW    1695   LALEIAH DR           CUMMING GA        30041        Oct 1 2020   FL
                       FORSYTH   07099539   NEVELOS   RACHEL    CASSADY   1695   LALEIAH DR           CUMMING GA        30041        Oct 1 2020   FL
                       FORSYTH   12721646   SERRANO DEBRA                 2475   IVEY OAKS RD         CUMMING GA        30041        Aug 1 2020   CA
                       FORSYTH   05071463   BURKS     JAMES     L         7155   BERRY PATCH DR       CUMMING GA        30040        Oct 1 2020   OH
                       FORSYTH   07205915   SANCHEZ   MELANY    CRYSTINA 2830    WINCHESTER DR        CUMMING GA        30041        Jul 1 2020   VA
                       FORSYTH   02437322   MENG      DENISE    SEAL      3200   RIM COVE DRAPT 186   CUMMING GA        30041        Aug 1 2020   NC
                       FORSYTH   11653846   RADASZEWSMATTHEW DAVID        7170   BERRY PATCH DR       CUMMING GA        30040        Jun 1 2020   NC
                       FORSYTH   12119093   MORRIS    KENT      WILLARD   8360   AINSWORTH DR         CUMMING GA        30041        Nov 1 2019   MI
                       FORSYTH   00327676   PAPINEAU SUSAN      MARY      7055   PARRISH WAY          CUMMING GA        30040        Sep 1 2020   SC
                       FORSYTH   07452679   STAM      RICHARD   SCOTT     7935   WYNFIELD DR          CUMMING GA        30040        Jun 1 2020   OR
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 86 of 585




                       FORSYTH   11908319   RIVERA    ALYSSA    KATHLEEN 1800    VALLEY LN            CUMMING GA        30040        Aug 1 2020   OH




                                                                                       Page 143
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                       ii

                                                                                                                                                  -
                                                                                                                                                  -
                                                                                  GA NCOA Out of State


                       FULTON     10543555   ASBELL     MORGAN   ELIZABETH 605    TURBRIDGE CT         ALPHARETT AGA   30022        Sep 1 2020   FL
                       FULTON     11720385   ASBELL     SHELBY   GRACE     605    TURBRIDGE CT         ALPHARETTAGA    30022        Sep 1 2020   FL
                       FULTON     01002187   BAGGETT    JEFFERY  GURSHEN 2230     CHESHIRE B UNIT 407  ATLANTA    GA   30324        Sep 1 2020   FL
                       FORSYTH    06702733   WALLACE    LAWRENCE MITCHELL 7345    POLO HL              CUMMING GA      30040        Feb 1 2019   WI
                       FORSYTH    06710638   WALLACE    PATTI    DODD      7345   POLO HL              CUMMING GA      30040        Feb 1 2019   WI
                       FULTON     11736146   ALVAREZ    KENNY    E         626    CITYSCAPE PBLDG1     ATLANTA    GA   30308        Apr 1 2019   MI
                       FULTON     10388468   ALVAREZ-SA ESAI     A         109    QUINN WAY            MILTON     GA   30004        Oct 1 2020   FL
                       FULTON     08887242   ALESI      GINA     NICOLE    915    W PEACHTR UNIT 12105 ATLANTA    GA   30308        Jul 1 2019   NJ
                       FULTON     11462274   ALEXANDER ANGELLA   VANDERWIE 195    14TH ST NE PH 405    ATLANTA    GA   30309        Oct 1 2018   IL
                       FULTON     10987502   ALEXANDER CYNTHIA   ROSE      7474   ST DAVID ST          FAIRBURN GA     30213        Oct 1 2020   OH
                       FORSYTH    10421333   WEBER      ERIKA    M         610    RIVER MIST DR        SUWANEE GA      30024        Mar 1 2020   CA
                       FORSYTH    12269529   WEBER      GRACEEANNO'DONNELL 610    RIVER MIST DR        SUWANEE GA      30024        Mar 1 2020   CA
                       FORSYTH    11865430   WEBER      HUNTER   JOHN      610    RIVER MIST DR        SUWANEE GA      30024        Mar 1 2020   CA
                       FORSYTH    10421334   WEBER      JOSEPH   PATRICK   610    RIVER MIST DR        SUWANEE GA      30024        Mar 1 2020   CA
                       FULTON     11375561   AHUJA      RAHOUL             785    PONCE DE L APT 6     ATLANTA    GA   30306        Jul 1 2020   SC
                       FRANKLIN   00359944   GRIFFIN    CAROLE   SUE       245    COOK ST              ROYSTON GA      30662        Jun 1 2020   FL
                       FULTON     07618030   BLAKE      JAMES    BROOKE    794    RALPH MCGI UNIT 10   ATLANTA    GA   30312        Jul 1 2020   PA
                       FULTON     03408336   BLAKE      KIMBERLY L         1955   LA DAWN LN APT D1    ATLANTA    GA   30318        Sep 1 2020   NC
                       FULTON     10943348   ANDREE     BAILEY   MARIE     5665   OXBOROUGH WAY        ALPHARETT AGA   30005        Jul 1 2020   NY
                       FULTON     10442560   ANDRESS BRADLEY     MAX       344    BROWNSTONES CIR NE ATLANTA      GA   30312        Nov 1 2019   IN
                       FULTON     11665938   ANDREWS AJA                   6947   ROSWELL RDAPT I      ATLANTA    GA   30328        Mar 1 2020   PA
                       FULTON     12443457   BLACK      SOFIA    GRACE     3064   WATSONS BND          ALPHARETT AGA   30004        Aug 1 2020   NJ
                       FULTON     02633302   BLACKBURN RODNEY    WILLIS    2165   RUGBY AVE UNIT 425   COLLEGE PAGA    30337        Oct 1 2019   AL
                       FULTON     10534245   BROWN      CAROLYN  ADELE     1075   PEACHTREE UNIT A401 ATLANTA     GA   30309        Sep 1 2020   CA
                       FULTON     07637453   BROWN      CHANDRA DENISE     347    8TH ST NE APT 4      ATLANTA    GA   30309-5302   Apr 1 2020   MI
                       FULTON     08638138   BEECH      DERRICK  JEROME    7080   CANONBURY PL NW      SANDY SPRI GA   30328        Nov 1 2018   HI
                       FULTON     11311314   ATKINS     TAMEKA   JAMESHA   2210   SULLIVAN RDAPT 2-20  COLLEGE PAGA    30337        Sep 1 2018   NC




  Ex. 2 to Petition:
                       FULTON     03542096   ATKINS     TAMICA   PARKER    417    DEERFIELD PT         ALPHARETTAGA    30004        May 1 2020   AL




Braynard Declaration
                       FULTON     06105907   CALHOUN VALERIE     TRABER    1258   AVONDALE AVE SE      ATLANTA    GA   30312        Jun 1 2020   SC
                       FULTON     11474069   BONUSO     JENNIFER LYNN      1001   EDISON GARDEN NE     ATLANTA    GA   30324        May 1 2020   IL
                       FULTON     11458287   BONUSO     PATRICK  THOMAS    1001   EDISON GARDEN NE     ATLANTA    GA   30324        May 1 2020   IL
                       FULTON     11027620   FRASSRAND JOYCE     MCDANIEL 9104    SUMMERWOOD LN        ALPHARETT AGA   30005        Aug 1 2020   TN
                       FULTON     07414175   FRASSRAND MCDANIEL XAVIER     9104   SUMMERWOOD LN        ALPHARETT AGA   30005        Aug 1 2020   TN
                       FULTON     12139349   CRENSHAW OLIVIA     PEACH     880    GLENWOOD UNIT 3272   ATLANTA    GA   30316        Sep 1 2020   SC
                       FULTON     08775654   EISFELDER JOSEPH    TAYLOR    371    CHAMPIONS DR         FAIRBURN GA     30213        Sep 1 2020   MN
                       FULTON     07662246   COLE       ALEXIS   WILSON    450    PIEDMONT A APT 2112  ATLANTA    GA   30308        Aug 1 2019   FL
                       FULTON     10295353   COLE       CLAIRE   PATRICA   1101   COLLIER RD APT J4    ATLANTA    GA   30318        Sep 1 2020   IL
                       FULTON     01925566   COLE       CULLEN   BARKLEY   2506   LUMPKIN ST           EAST POINT GA   30344        Oct 1 2020   NV
                       FULTON     12431703   CADDELL    KENSEY   MARIE     449    KINGSPOINT LN        ROSWELL GA      30076        Aug 1 2020   TN
                       FULTON     02359418   CASSIDY    ANGELA   D         2596   FORREST WAY NE       ATLANTA    GA   30305-3772   Oct 1 2020   TN
                       FULTON     02394379   CASSIDY    CHARLES  M         2596   FORREST WAY NE       ATLANTA    GA   30305-3772   Oct 1 2020   TN
                       FULTON     04986782   BERES      KATHLEEN MARIE     5380   CAMERON FOREST PKW YALPHARETTAGA     30022        Oct 1 2020   SC
                       FULTON     02565397   BERES      LARRY    F         5380   CAMERON FOREST PKWYALPHARETTAGA      30022-6033   Oct 1 2020   SC
                       FULTON     10852016   BERFIELD JILLIAN    BETH      6205   CHASTAIN DR NE       ATLANTA    GA   30342        Aug 1 2020   MO
                       FULTON     10524821   BISHOP     LAURA    SUZANNE   465    MEMORIAL DUNIT 620   ATLANTA    GA   30312        Oct 1 2020   FL
                       FULTON     10703912   BARNWELL TIANA      SYMONE    142    NEWRY DR             ATLANTA    GA   30349        Jun 1 2019   TX
                       FULTON     06763465   BARR       BRANDON THOMAS     653    BONAVENTU APT 5      ATLANTA    GA   30306        Sep 1 2020   CA
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 87 of 585




                       FULTON     11815160   BHATNAGAR VISHAL              470    16TH ST NW APT 3013  ATLANTA    GA   30363        Jul 1 2019   OH




                                                                                        Page 144
                                                                                                                                                      II
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                    GA NCOA Out of State


                       FULTON     12302244   BERG       REAGAN    CHRISTINE D779    SAINT CHAR APT # 4     ATLANTA    GA   30306        Jun 1 2020   CA
                       FULTON     12345929   BAKER      JUSTIN    DANIEL     390    STOVALL ST UNIT 3202   ATLANTA    GA   30316        Feb 1 2020   CA
                       FULTON     12496173   DE LA FUENTRAFAEL               782    PEACHTREE APT 628      ATLANTA    GA   30308        May 1 2020   FL
                       FULTON     04712567   BYRD       CAROL                1379   BRYAN AVE              EAST POINT GA   30344-2674   Sep 1 2019   IL
                       FULTON     08881160   DEAVER     JANE      MEREDITH 500      PUTTERS CT             ALPHARETT AGA   30022        Oct 1 2020   FL
                       FULTON     03316020   DEAVER     JOHN      FREDERICK 500     PUTTERS CT             ALPHARETTAGA    30022-5367   Oct 1 2020   FL
                       FULTON     02624534   COURTNEY PAMELA      T          405    BROOKFORD CT SW        ATLANTA    GA   30331-3875   Apr 1 2020   LA
                       FULTON     02673923   COURTNEY SHELIA      ANN        405    BROOKFORD CT SW        ATLANTA    GA   30331        Apr 1 2020   LA
                       FULTON     07526823   COUTO      AUGUSTO A            2115   FAIRBURN RD SW         ATLANTA    GA   30331        Oct 1 2020   VA
                       FULTON     06709359   COUTO      EMMEE     B          2115   FAIRBURN RD SW         ATLANTA    GA   30331        Oct 1 2020   VA
                       FULTON     11632192   DEMKOWICZ ERIC                  641    NORTH AVE APT # 1321   ATLANTA    GA   30308        Apr 1 2020   FL
                       FULTON     07722316   DEMOUY     RANDALL   MARK       900    JOSEPH E LOAPT # 413   ATLANTA    GA   30318        Sep 1 2020   TX
                       FULTON     02537152   DEMPSEY KAY          I          1063   W PACES FERRY RD NW    ATLANTA    GA   30327-2653   Sep 1 2020   SC
                       FULTON     12145773   CASTRO     DIANA     MARCELA    660    RALPH MCGI APT 2504    ATLANTA    GA   30312        Jun 1 2020   NY
                       FULTON     10401661   CASTRO     LEON      ROMAN      7950   HIGHLAND BLF NE        SANDY SPRI GA   30328        Oct 1 2020   FL
                       FULTON     08656129   CONSTANT CANDICE     ALFREDA    433    HIGHLAND A APT 1257    ATLANTA    GA   30312        Sep 1 2020   OH
                       FULTON     10440133   CONTI      APRIL     SISSON     270    17TH ST NW UNIT 1210   ATLANTA    GA   30363        Oct 1 2020   NV
                       FULTON     02855462   CONTI      SALVATORE JOSEPH     270    17TH ST NW APT 1210    ATLANTA    GA   30363        Oct 1 2020   NV
                       FULTON     07677606   CLARK      LAURA     LYNN       2000   W CAVENDISH CT         ALPHARETT AGA   30022-7121   Oct 1 2020   FL
                       FULTON     10719904   HACKLER    MATTHEW JONATHAN 1101       JUNIPER ST APT 1521    ATLANTA    GA   30309        May 1 2020   OR
                       COLUMBIA   12662609   GILES      BLAIR     KATHERINE 4060    STOWE DR               GROVETOWNGA     30813        Apr 1 2020   VA
                       COLUMBIA   11684625   GILES      ELLIOTT   EDWIN      995    WATERMARK DR           EVANS      GA   30809        Feb 1 2020   VA
                       COLUMBIA   10384321   WEATHERS GEORGIA     LEE        3278   WHITE TIGER RD         APPLING    GA   30802        Oct 1 2018   SC
                       COLUMBIA   08133320   WEAVER     CHAD      EDWARD     4173   BRIDLEWOOD TRL         EVANS      GA   30809        Jun 1 2017   PA
                       COLUMBIA   11262875   DAVIS      IRA       MAURICE    121    BROADLEAF TRL          GROVETOWNGA     30813        Jul 1 2020   AE
                       COLUMBIA   03775508   DAVIS      JOHN      THOMAS     4634   DEVER DR               MARTINEZ GA     30907        Sep 1 2020   FL
                       COLUMBIA   07897966   UGENYI     CHUKWUMA V           245    TULIP DR               EVANS      GA   30809        Jul 1 2020   KS




  Ex. 2 to Petition:
                       COLUMBIA   11773689   SHEARER    ALEXANDER BRUCE      622    BRIER CRST             EVANS      GA   30809        Feb 1 2020   MA




Braynard Declaration
                       COLUMBIA   11793890   GIVENS     JAMEILA   KINDAMA    200    SWINTON POND RD        GROVETOWNGA     30813        Sep 1 2020   AZ
                       COLUMBIA   07867571   GIVENS     JAMIEL    BYRON      200    SWINTON POND RD        GROVETOWNGA     30813        Sep 1 2020   AZ
                       COLUMBIA   10334182   GOAD       HOPE      DANA       4707   DURHAM RD              GROVETOWNGA     30813        Feb 1 2020   AE
                       COLUMBIA   07292586   VELEZ      JANINA    BOZENA     724    CANNOCK LOOP           GROVETOWNGA     30813-3965   Jan 1 2020   MD
                       COLUMBIA   10532270   WILLIS     TONI      NICOLE     3401   GROVE LANDING CIR      GROVETOWNGA     30813        Oct 1 2017   HI
                       COLUMBIA   11878554   WILSON     DERICK               463    MARBLE FALLS           GROVETOWNGA     30813        Apr 1 2020   LA
                       COLUMBIA   12660160   ROSS       ANDRE     LAMONT     1403   HIGHWOODS PASS         GROVETOWNGA     30813        Aug 1 2019   NC
                       COLUMBIA   01444845   WELLS      LEROY     L          716    LAKESIDE LANDING CT    EVANS      GA   30809        Aug 1 2020   SC
                       COLUMBIA   12592828   TOVAR      ALBERTO   ANTONIO    5240   TILTON DR              EVANS      GA   30809        May 1 2020   MD
                       COWETA     06321020   MUTSCHLER GARY       GEORGE     26     W SHORE CT             NEWNAN     GA   30263        Aug 1 2020   PA
                       COWETA     06004269   MUTSCHLER SUZANNE    MAE        26     W SHORE CT             NEWNAN     GA   30263        Aug 1 2020   PA
                       COWETA     11665867   MYERS      BRYAN     ANTHONY 72        MONTROSE LN            SHARPSBU R GA   30277        Jan 1 2020   TX
                       COWETA     11916017   WESTENKIRCAARON      GREGORY 301       WHISPER CREEK DR       SENOIA     GA   30276        Feb 1 2020   WA
                       COWETA     08172030   CARTER     CHELSEA   MORGAN     35     TROON TRL              NEWNAN     GA   30265-2082   Jun 1 2018   FL
                       COWETA     04190475   CARTER     JOBIE     LYNN       257    E BROAD ST APT H214    NEWNAN     GA   30263        Sep 1 2019   AL
                       COWETA     06445103   PURVIS     CALEB     BLAKE      50     PINE CRES              NEWNAN     GA   30265        Jun 1 2020   FL
                       COWETA     08284016   PURVIS     VICTORIA  MONIQUE    50     PINE CRES              NEWNAN     GA   30265        Jun 1 2020   FL
                       COLUMBIA   10582450   LOFTON     LAKELA    CHERISE    4227   AERIE CIR              EVANS      GA   30809        Oct 1 2020   VA
                       FAYETTE    12491464   PRIER      JAXAN     DAVID      123    WESTBERRY ST           PEACHTREE GA    30269        Oct 1 2020   CA
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 88 of 585




                       COWETA     01300819   BOWEN BICKBEVERLY    JO         360    BROOKSTONE CRST        NEWNAN     GA   30265        Sep 1 2020   NC




                                                                                          Page 145
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                          11

                                                                                                                                                     -
                                                                                                                                                     -
                                                                                  GA NCOA Out of State


                       COWETA    06015579   SCHNAKE GARRY        PHILLIP   66     IVY TRACE BLVD         NEWNAN     GA   30265-2229   May 1 2020   FL
                       COWETA    10441331   PUERTA DEL MONICA              25     JIM BULLARD PL         NEWNAN     GA   30265        Oct 1 2017   LA
                       COWETA    10187203   PUGH       DERIAN    ANGELL    11     STONEBRIDGE BLVD       NEWNAN     GA   30265        Jul 1 2020   AL
                       COWETA    08912663   PUGLIESE ANGELO      VITO      245    INLAND CIR             NEWNAN     GA   30263        Sep 1 2020   FL
                       COWETA    10027666   PUGLIESE BARBARA     HAMMOND 245      INLAND CIR             NEWNAN     GA   30263        Sep 1 2020   FL
                       COWETA    08121195   OTTINGER KAYLIN      MARIE     317    NIXON RD               SENOIA     GA   30276        Jul 1 2019   LA
                       COWETA    08607741   OWEN       ALISON    NICOLE    161    YORKSHIRE PL           NEWNAN     GA   30265        Aug 1 2017   TN
                       COWETA    12295262   OWENS      KRISTIN   ELIZABETH 195    GRACIE GARDENS CT      NEWNAN     GA   30263        Jul 1 2020   WA
                       COWETA    02813251   JULIAN     FRANK     C         260    MOSSY HOLW             NEWNAN     GA   30265-3831   Aug 1 2020   AL
                       DEKALB    10621297   BOYAROVSK ERIN       BAILEY    5109   VERNON RIDGE DR        ATLANTA    GA   30338        Jul 1 2020   FL
                       DEKALB    10232942   BOYCE      BYRON               2859   LAGUNA DR              DECATUR    GA   30032        Sep 1 2018   IN
                       COWETA    08301910   LONGINO    WILLIAM   THOMAS    2050   NEWNAN CR APT 6212     NEWNAN     GA   30265        May 1 2020   FL
                       COWETA    12412682   MENJIVAR CINDY       ELIZABETH 82     2ND AVE                NEWNAN     GA   30263        Sep 1 2020   AR
                       DEKALB    08356249   BALL       JASON     HARLEY    3113   LENOX PARK CIR NE      ATLANTA    GA   30319        Oct 1 2020   TX
                       COWETA    12482330   MANNING    KAILYN    MARIE     45     BRIDLE WALK TRL        SHARPSBU R GA   30277        Aug 1 2020   NC
                       DECATUR   10958952   BURKE      MEIA                135    COUNTRY CLUB RD        BAINBRIDGE GA   39819        Sep 1 2020   NC
                       COWETA    08622584   GULLEDGE CRYSTIN     NASH      125    AUSTIN WOODS DR        SENOIA     GA   30276        Sep 1 2020   AL
                       COWETA    11436884   GULLEDGE DAVID       GARRISON 125     AUSTIN WOODS DR        SENOIA     GA   30276        Sep 1 2020   AL
                       COWETA    11816349   HIGGS      JACKLYN             15     WOODLAND DR            NEWNAN     GA   30263        Sep 1 2020   FL
                       COWETA    08489450   HEMSLEY    ALISON    JEAN      200    KRIPPLE KREEK DR       SHARPSBUR GA    30277        Jun 1 2019   FL
                       COWETA    08853357   HENDERSONCLAIRE      MACHOLD 31       ARCHER CT              NEWNAN     GA   30265-2027   Jul 1 2019   DC
                       COWETA    11866247   HENDERSONDANIEL      ADAM      99     HUNTERIAN PL           NEWNAN     GA   30265        Jul 1 2020   FL
                       COWETA    08629949   MALCOM     DANIEL    JASON     245    WIDGEON DR             NEWNAN     GA   30263        Jul 1 2020   WY
                       DEKALB    10200186   BANISTER MARY-CHELSE           964    STOKESWOOD AVE SE      ATLANTA    GA   30316        Sep 1 2020   SC
                       DAWSON    12016601   CAIN       KATHY     MICHELLE 3586    WAR HILL PARK RD       DAWSONVILLGA    30534        Jun 1 2020   MI
                       DEKALB    10483419   CONKLE     JOEL                754    SCOTT CIR              DECATUR    GA   30033        Jan 1 2020   OR
                       DEKALB    06908740   CONLEY     JESSICA   TENCZA    3120   ROCKAWAY RD            ATLANTA    GA   30341        Sep 1 2019   AE




  Ex. 2 to Petition:
                       DEKALB    03490021   CONLEY     RICHARD   G         3120   ROCKAWAY RD            ATLANTA    GA   30341        Sep 1 2019   AE




Braynard Declaration
                       DEKALB    07248769   COOPER     HANNAH              706    E PONCE DE LEON AVE    DECATUR    GA   30030        Jun 1 2020   NY
                       DEKALB    07161244   BLANTON    KIMBERLY LAURYN     2104   VICTORIA PL            LITHONIA   GA   30058        Dec 1 2017   CO
                       DEKALB    12231504   BLAZEK     GREGORY THOMAS      1503   N DECATUR APT # 2      ATLANTA    GA   30307        Jul 1 2020   ID
                       DECATUR   10565924   CRUM       MALLORY   DIANNA    847    FACEVILLE ATTAPULGUS   ATTAPULGUSGA    39815        Feb 1 2020   AL
                       DECATUR   08001633   LAMB       WILLIE    DEMETRIUS 700    S BOULEVARD DR         BAINBRIDGE GA   39819-4802   Jun 1 2020   FL
                       DECATUR   05338362   LEWIS      RICHARD   EDWARD    1608   CULBRETH ST            BAINBRIDGE GA   39819-5160   May 1 2020   FL
                       DECATUR   05529353   LEWIS      VICKY     LYNNE     1608   CULBRETH ST            BAINBRIDGE GA   39819-5160   May 1 2020   FL
                       DECATUR   06545252   LINDLEY    KATHARINE PEARSON 936      E COLLEGE ST           BAINBRIDGE GA   39819        Aug 1 2019   AL
                       DECATUR   06084106   ELMORE     MELISSA   LEIGH     114    MARTIN SCHOOL RD       BAINBRIDGE GA   39817-8229   Oct 1 2020   AL
                       DECATUR   05499842   ELMORE     RICHARD   LEE       114    MARTIN SCHOOL RD       BAINBRIDGE GA   39817        Oct 1 2020   AL
                       DEKALB    08102692   COLLINS    LASHONDA K          227    PLEASANTDALE XING      DORAVILLE GA    30340        Mar 1 2017   CA
                       DEKALB    01889180   BANKS      SUSEEN    GRAHAM    4746   CAMBRIDGE DR           DUNWOODY GA     30338        Sep 1 2020   NC
                       DAWSON    07690966   JACKSON    GAIL      LYNNE     297    GUNIER CIR             DAWSONVILLGA    30534        Oct 1 2020   TX
                       DEKALB    01897266   BISHOP     EMILY     JOANNE    3238   RAYMOND DR             DORAVILLE GA    30340-1829   Jul 1 2020   FL
                       DEKALB    06596404   AUSTIN     ASHLEY    VICTORIA  3098   LADOVIE PL NE          ATLANTA    GA   30345        Jun 1 2018   WA
                       DEKALB    07659874   AUSTIN     GARRETT   WESLEY    1187   MANSFIELD AUNIT 3      ATLANTA    GA   30307        Aug 1 2020   DC
                       DEKALB    10721912   CALDWELL ANDRESHE'A            827    BROOKHAVEN WAY NE      ATLANTA    GA   30319        Aug 1 2017   AL
                       DEKALB    04158829   CALDWELL MARSHA      RENEE     406    RESERVE CT             DECATUR    GA   30033        Oct 1 2019   TX
                       DEKALB    11919111   AYELE      TEWODEROSMULUYE     80     WHITEFOORD AVE NE      ATLANTA    GA   30307        Sep 1 2020   NJ
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 89 of 585




                       DEKALB    12637857   AYERS      AMY       ALEXANDRA 116    TOWSON LN APT # K      STONE MOU GA    30083        Oct 1 2020   TX




                                                                                        Page 146
                                                                                                                                                        II
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                   GA NCOA Out of State


                       DEKALB   12149782   AYLESWORT PARKER       DONOVAN 2613     ELKHORN DR             DECATUR   GA   30034        Sep 1 2020   MO
                       DEKALB   08492331   GEORGE     KIMBERLY    JEANNE    1847   BRAGG ST               ATLANTA   GA   30341-4813   Apr 1 2020   FL
                       DEKALB   06918649   GEORGE     LILA        VENICESESA1336   ALVERADO WAY           DECATUR   GA   30032        Oct 1 2020   LA
                       DEKALB   05839503   CAPLAN     LAUREN      ELIZABETH 2913   ROCKCLIFF RD SE        ATLANTA   GA   30316        Apr 1 2020   CA
                       DEKALB   06561807   CAPLAN     ZACHARY     JOSEPH    2913   ROCKCLIFF RD SE        ATLANTA   GA   30316        Apr 1 2020   CA
                       DEKALB   10938766   BROWN      MICHELLE    DORIS     2610   N HILL PKWY            ATLANTA   GA   30341        Mar 1 2019   FL
                       DEKALB   10155497   CAMERIERI-RALEJANDRO             2023   LENOX COVE CIR NE      ATLANTA   GA   30319        Jul 1 2020   SC
                       DEKALB   10715248   CHAN       KANG        NING      2661   PHARR RD NE            ATLANTA   GA   30317        Aug 1 2020   NJ
                       DEKALB   10974074   COATES     ARIELLE               5716   DORIAN CT              LITHONIA  GA   30058        Jan 1 2020   MD
                       DEKALB   02067006   COBB       ETHEL                 4129   PEPPERDINE DR          DECATUR   GA   30034        Nov 1 2018   AL
                       DEKALB   11959646   BROWN      BILLY                 1450   LA FRANCE SAPT # 314   ATLANTA   GA   30307        Apr 1 2019   MS
                       DEKALB   01994373   BROWN      CAROLYN     HOWARD    2057   WEDGEWOOD DR           STONE MOU GA   30088-3942   Mar 1 2020   CA
                       DEKALB   08461480   DOWDY      ERIN        K         112    LOCKWOOD APT A         DECATUR   GA   30030        Aug 1 2018   DC
                       DEKALB   10225689   CASSAVOY CARA          ANN       1161   WILLIVEE DR            DECATUR   GA   30033        Sep 1 2020   FL
                       DEKALB   10399438   CASSELL    KATHERINE   PRESCOTT 5193    PEACHTREE 1431         CHAMBLEE GA    30341        Oct 1 2020   TX
                       DEKALB   11039313   ELMER      JOHN        WILLIAM   5406   AZALEA GARDEN DR       DUNWOODY GA    30338        Oct 1 2020   AL
                       DEKALB   10671404   DWIGGINS RYAN                    1350   ARKWRIGHT PL SE        ATLANTA   GA   30317        Aug 1 2020   WA
                       DEKALB   11857125   DAVIS      JUDITH      ANN       789    JORDAN LN APT 2        DECATUR   GA   30033        May 1 2020   OK
                       DEKALB   10883697   CLAYTOR    TYLER       AARON     2673   YALE TER               DECATUR   GA   30032        Aug 1 2019   VA
                       DEKALB   02012129   KELLEY     HELEN       C         3861   NORTHSTRAND DR         DECATUR   GA   30035-2365   Oct 1 2020   TN
                       DEKALB   02012099   KELLEY     SANDRA      L         3668   COBBLE MILL LN         CLARKSTON GA   30021-1424   Nov 1 2016   MS
                       DEKALB   11922066   FOWOWE     AJIBOLA               4306   N SHALLOWFAPT # 2418   CHAMBLEE GA    30341        Apr 1 2019   TX
                       DEKALB   08083821   DYNES      MICHELLE              1983   TUXEDO AVE NE          ATLANTA   GA   30307        Jul 1 2020   AE
                       DEKALB   08083820   DYNES      TRAVIS      LEIGH     1983   TUXEDO AVE NE          ATLANTA   GA   30307        Jul 1 2020   AE
                       DEKALB   10078305   DZIAD      ANTHONY     MARK      209    HAMPSHIRE AVE          DECATUR   GA   30030        Sep 1 2020   WY
                       DEKALB   12562901   DZOTSI     SAFIYA      FRACESCA 1625    ADELIA PL NE           ATLANTA   GA   30329        May 1 2020   OH
                       DEKALB   01947284   EADDY      FELTON      EUGENE    4084   PINEHURST VALLEY DR    DECATUR   GA   30034        Oct 1 2020   SC




  Ex. 2 to Petition:
                       DEKALB   10184561   FERRILL    JENNIFER    CHALETTA 5100    W MOUNTAINX103         STONE MOU GA   30083        Nov 1 2019   MI




Braynard Declaration
                       DEKALB   04195200   DAVIS      PATRICIA    GAIL      234    ELVAN AVE NE           ATLANTA   GA   30317-1353   Aug 1 2019   VA
                       DEKALB   05296436   DILLARD    TRINA       LOVELL    1853   BROADWAY ST            DECATUR   GA   30035        Aug 1 2020   SC
                       DEKALB   08640928   CROSS      ANYA        ROSE      2968   INVERMERE WOODS CT     LITHONIA  GA   30038-2208   Dec 1 2018   CA
                       DEKALB   07600826   PAPPY      ADLAI       LILBURNE 3071    TURMAN CIR             DECATUR   GA   30033        Jun 1 2019   MA
                       DEKALB   08554880   PAREDES    ERIN        DANIEL    2226   SUNDOWN DR NE          ATLANTA   GA   30345        Aug 1 2018   CO
                       DEKALB   02064018   PARHAM     EDDIE       L         746    HAIRSTON TER           STONE MOU GA   30088-1934   Oct 1 2018   IL
                       DEKALB   12154411   GRAHAM     MORGAN      HANNA     2613   ELKHORN DR             DECATUR   GA   30034        Sep 1 2020   MO
                       DEKALB   12256652   GREENE     ALLEN       DIVINE    808    MOUNTBURY CT           CLARKSTON GA   30021        Oct 1 2020   VA
                       DEKALB   04524060   HAMM       MARY        JESSICA   5161   CENTRAL DR             STONE MOU GA   30083-2930   Sep 1 2020   KY
                       DEKALB   11930788   HEINS      HAILEY      STEBBINS 1306    RESERVE DR NE          ATLANTA   GA   30319        Jun 1 2019   CT
                       DEKALB   12185112   HIGGINBOTHRAYMOND      ALBERT    2960   HERMANCE LN            ATLANTA   GA   30319        Jun 1 2020   TN
                       DEKALB   02689400   HIGH       THOMAS      CLAIR     1986   N DECATUR RD NE        ATLANTA   GA   30307-1125   Jan 1 2018   FL
                       DEKALB   04003228   GRAY       ADRIENNE    DENISE    7222   WATERS EDGE DR         STONE MOU GA   30087        Aug 1 2020   SC
                       DEKALB   05162557   GRAY       ASHLEY      LETOSHA   3633   GRAY BIRCH DR          DECATUR   GA   30034        Oct 1 2020   NY
                       DEKALB   08856917   GEROMEL ALBA           REGINA    5417   SAFFRON DR             DUNWOODY GA    30338-3130   Jul 1 2020   KS
                       DEKALB   07161529   GEROMEL EDISON         JOSE      5417   SAFFRON DR             DUNWOODY GA    30338-3130   Jul 1 2020   KS
                       DEKALB   11154362   GERSTEN    SHIRA                 311    CALIBRE WOODS DR NE    ATLANTA   GA   30329        Jun 1 2019   IL
                       DEKALB   07914272   GERSTUNG ALLISON       D         246    2ND AVE                DECATUR   GA   30030-3550   Oct 1 2020   NH
                       DEKALB   03626412   GERSTUNG GARRETT       WILLIAM   246    2ND AVE                DECATUR   GA   30030        Oct 1 2020   NH
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 90 of 585




                       DEKALB   03719188   GOSS       KIZZY       NORVETT   2843   MONTICELLO PL          DECATUR   GA   30030        Aug 1 2020   NC



                                                                                         Page 147
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        11

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                    GA NCOA Out of State


                       DEKALB   10070656   KOUCHEKI CASSIDY                  2620   CALDWELL RD NE        ATLANTA   GA   30319        May 1 2020   TX
                       DEKALB   02019270   LAMBERT    RICHARD     A          5617   LONGBOW DR            STONE MOU GA   30087        Dec 1 2018   DE
                       DEKALB   11145389   LAMPTON    GINA        YAWA       3784   TREE CREEK LN         CLARKSTON GA   30021        Apr 1 2020   NC
                       DEKALB   06287313   JEFFERSON LATOYA       DAWNINA    4536   YORKDALE DR           DECATUR   GA   30035-4253   Sep 1 2020   SC
                       DEKALB   11947462   JEFFERSON LLOYCE       JESSICA    1733   STREAMVIEW DR SE      ATLANTA   GA   30316        Sep 1 2020   MD
                       DEKALB   11735604   JONES      AUDREY      MARIE      323    TUXWORTH CIR          DECATUR   GA   30033        May 1 2020   NC
                       DEKALB   07015848   PARK       JAE         SUNG       3214   BOLISSA DR            ATLANTA   GA   30340        Oct 1 2019   VA
                       DEKALB   05775736   PARKER     AARON       ALEXANDER 5052    W MOUNTAIN ST         STONE MOU GA   30083        Feb 1 2020   TN
                       DEKALB   07379172   LEET       REBECCA     WHITNEY    1379   NALLEY CIR            DECATUR   GA   30033        Jun 1 2020   VA
                       DEKALB   10149559   LEE        PAUL        ANDREW     2343   CASTLE KEEP WAY       ATLANTA   GA   30316        May 1 2019   FL
                       DEKALB   08450593   LEE        SANAYA      YVETTE     2343   CASTLE KEEP WAY       ATLANTA   GA   30316        May 1 2019   FL
                       DEKALB   06130422   HOLIDAY    SAUDIA      KASEEMA    2958   FIELDS DR             LITHONIA  GA   30038        Aug 1 2020   AR
                       DEKALB   08570813   HOLLADAY LINDSEY       HELENE     1945   SAVOY DR APT 3107     ATLANTA   GA   30341        Jun 1 2020   NY
                       DEKALB   08567704   KING       LAURIE      ANN        522    PERIMETER WALK        DUNWOODY GA    30338-7502   Oct 1 2020   NC
                       DEKALB   10419686   KING       LETICIA     JK         3390   MISTY HARBOUR TRL     ATLANTA   GA   30340        May 1 2020   TX
                       DEKALB   08652837   O'KELLEY   ELIJAH      JENNINGS 3447     N DRUID HIL LF        DECATUR   GA   30033        Jun 1 2020   AL
                       DEKALB   10384950   KAISER     THOMAS      MAXWELL 2510      N CROSSING WAY        DECATUR   GA   30033        Sep 1 2017   OK
                       DEKALB   10225044   MITCHELL MINNAZAH      ZAQUASIA ZO1205   NORTHLAKE CIR NE      ATLANTA   GA   30345        Aug 1 2018   NY
                       DEKALB   06577256   MIZE       JACOB       RALEIGH    3777   PEACHTREE APT 1324    ATLANTA   GA   30319        Aug 1 2018   OR
                       DEKALB   04778068   MIZE       JASON       CHRISTOPHE915     BROOKHAVEN WAY NE ATLANTA       GA   30319        Mar 1 2020   VA
                       DEKALB   08963117   MIZE       SANDRA      DEANNE     6104   DRUID HILLS RESERVE DRATLANTA   GA   30329        Oct 1 2020   FL
                       DEKALB   06506479   ROBINSON CASHMERE      LASHAUNE 3102     KENSINGTON CIR        LITHONIA  GA   30038        Jun 1 2020   CA
                       DEKALB   12551568   ROBINSON DALE                     2833   ALAMEDA TRL           DECATUR   GA   30034        May 1 2020   MA
                       DEKALB   11452891   NIX        CHER        LAKEESHA 600      ABBERLEY WAPT 15      STONE MOU GA   30083        Apr 1 2017   FL
                       DEKALB   10174718   JONES      MILES       BAYARD     4037   CROSSINGS WAY         STONE MOU GA   30083        Jun 1 2019   PA
                       DEKALB   11032009   KING       JARENY      R          4713   RUSSWOOD AVE          STONE MOU GA   30083        Jan 1 2017   TN
                       DEKALB   00150958   PURVIS     DENNIS      KEITH      1328   FERNWOOD CIR NE       ATLANTA   GA   30319        Sep 1 2020   FL




  Ex. 2 to Petition:
                       DEKALB   03015341   PURVIS     SHERRI      LEIGH      1328   FERNWOOD CIR NE       ATLANTA   GA   30319        Sep 1 2020   FL




Braynard Declaration
                       DEKALB   05616033   KNAPPER    VERONICA    NIKEA      2835   VINING RIDGE TER      DECATUR   GA   30034-7507   Aug 1 2020   PA
                       DEKALB   06703490   MOSES      DANITA      CHANTEL    2784   TUPELO ST SE          ATLANTA   GA   30317        Oct 1 2018   NY
                       DEKALB   05020692   OSTERBUR TIA           NICHELLE 1884     S HAMPTON LN SE       ATLANTA   GA   30316        Dec 1 2019   AE
                       DEKALB   02880619   SARDONIA LYNN          D          1730   WOODCLIFF CT NE       ATLANTA   GA   30329-2432   Oct 1 2020   NC
                       DEKALB   10320740   SARMA      SRIRAM      PUDIPEDDI 1645    EMORY PLACE DR NE     ATLANTA   GA   30329        Jun 1 2019   DC
                       DEKALB   01504256   OWENS      LAURENTIA   FRANCES    803    DESHON CREEK DR       LITHONIA  GA   30058        Oct 1 2017   NV
                       DEKALB   00825406   STOKES     TY          JACKSON    1261   CAROLINE S UNIT # 206 ATLANTA   GA   30307        Oct 1 2019   CO
                       DEKALB   07889782   PULLENS    MANNIX      LE-VIRGIL  5165   WINDING STREAM CT     STONE MOU GA   30088        Aug 1 2020   MA
                       DEKALB   08627293   PULLIAM    VANITA      SHANICE    6102   WALDROP PLUNIT 6      DECATUR   GA   30034-7413   Feb 1 2019   MD
                       DEKALB   10609271   PURFIELD ANNE                     423    NELSON FERRY RD       DECATUR   GA   30030        Sep 1 2019   VA
                       DEKALB   03351045   OWENS      HUBERT      EDWARD     918    WILLOW RUN            STONE MOU GA   30088-2425   Jun 1 2017   TN
                       DEKALB   02475100   MELKONIAN GWEN         DEBORAH 3852      ALLSBOROUGH DR        TUCKER    GA   30084        Aug 1 2020   SC
                       DEKALB   12271076   ROGLIERO ALDO          MARIO      635    BRIARHILL LN NE       ATLANTA   GA   30324        Jun 1 2020   FL
                       DEKALB   10727217   ROGOVER ASHLEY         ELIZABETH 1338    HOOPER AVE NE         ATLANTA   GA   30307        Jul 1 2020   FL
                       DEKALB   07666583   MORRISON XAVIER        IRVIN      5227   MILL WAY              STONE MOU GA   30083        Jul 1 2019   VA
                       DEKALB   11247347   SAUNG      WINT THU               2182   BRIARCLIFF APT 12     ATLANTA   GA   30329        Apr 1 2020   NY
                       DEKALB   05541427   RICHARDSONNAOMI                   3449   WALDROP TRL           DECATUR   GA   30034-7462   Apr 1 2017   NC
                       DEKALB   12045025   PIACENTINO THOMAS      CHARLES    2276   PERNOSHAL CT          ATLANTA   GA   30338        Oct 1 2020   PA
                       DEKALB   12227405   TALLEY     NAJWA       ZAHIRAH    2500   SHALLOWFO APT 5114    ATLANTA   GA   30345        May 1 2020   NJ
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 91 of 585




                       DEKALB   08075122   SHIPMAN    ANDREW      THOMAS     5300   PEACHTREE APT 2208    ATLANTA   GA   30341        Jul 1 2019   NY




                                                                                          Page 148
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        Pl

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                   GA NCOA Out of State


                       DEKALB   02667254   SHIPP      SANDRA     GREER     1226    CAMERON CT NE         ATLANTA     GA   30306        Sep 1 2018   TX
                       DEKALB   12504098   WILMORE    MATTHEW              4685    CHAMBLEE DAPT L12     ATLANTA     GA   30338        Aug 1 2020   TX
                       DEKALB   08457442   SMITH      STEPHANIE MARIE      4011    VERACRUZ DR           DECATUR     GA   30034        Oct 1 2019   NM
                       DEKALB   10893665   WILLIAMS   KELSEY     MARIE     1336    ARKWRIGHT PL SE       ATLANTA     GA   30317        Aug 1 2020   OR
                       DEKALB   05468319   WILLIAMS   KENDRA     DAWN      4       HIDDEN CHA I          STONE MOU GA     30088-4263   Aug 1 2018   DE
                       DOUGHERTY00019619   BIANGARDY MICHIKO     T         1412    S MOCK RD             ALBANY      GA   31705        Oct 1 2020   MD
                       DOUGHERTY11207445   BISHOP     WHITNEY    RAY       804     CARDINAL G APT 3      ALBANY      GA   31701        May 1 2018   AE
                       DEKALB   03431377   STELL      MICHAEL    LEE       1891    INNWOOD RD NE         ATLANTA     GA   30329        Sep 1 2020   SC
                       DEKALB   11250353   WASHINGT O JACQUELINE CHENISE   2214    HIDDEN CREEK DR       DECATUR     GA   30035        Aug 1 2020   MS
                       DEKALB   12911994   WILLIAMS   NELITA     NADINE    3610    MONTREAL C1           CLARKSTON GA     30021        Oct 1 2020   FL
                       DEKALB   07950234   WILLIAMS   KAREN      DENISE    305     BROOKHAVE448          ATLANTA     GA   30319        Aug 1 2018   VI
                       DEKALB   03824337   SWANSON KENNETH       OSCAR     384     ARBOR RIDGE DR        STONE MOU GA     30087-4701   Apr 1 2019   WA
                       DEKALB   04979243   SWARTZ     JAMES      MICHAEL   1473    EPPING FOREST DR NE ATLANTA       GA   30319        Oct 1 2019   OH
                       DEKALB   11577345   SWARTZ     NATALIA    MARIE     1609    ADELIA PL NE          ATLANTA     GA   30329        Jun 1 2019   MA
                       DEKALB   10170554   SWAYNE     ROSE       MARY      1104    QUEENS PL APT.1104    DECATUR     GA   30035-1394   Sep 1 2017   LA
                       DEKALB   07979414   STEIB      DONRIELLE GERMAINE   6541    WALDEN PONUNIT 9E     STONE MOU GA     30087        Feb 1 2018   WV
                       DEKALB   08574985   STEIN      ANDREW     BENNETT   459     STERLING ST NE        ATLANTA     GA   30307        Aug 1 2020   WA
                       DEKALB   10490883   STEIN      CAMERON JOSEPH       1233    BERNADETTE LN NE      BROOKHAVEGA      30329        Jul 1 2018   TX
                       DEKALB   03311917   STEIN      DAREL      SUE       631     KIMBERLY LN NE        ATLANTA     GA   30306-2224   Sep 1 2020   ME
                       DEKALB   03311925   STEIN      DONALD     G         631     KIMBERLY LN NE        ATLANTA     GA   30306-2224   Sep 1 2020   ME
                       DEKALB   10844414   WILLIAMS   RANDY      LEROY     305     BROOKHAVEUNIT 448     ATLANTA     GA   30319        Aug 1 2018   VI
                       DEKALB   07508365   YOUNG      ANJELICA   NICOLE    1064    CLIFTON RD NE         ATLANTA     GA   30307        Oct 1 2020   FL
                       DEKALB   05404063   VICTOR     MARCIA     LEIGH     1445    CAMROSE LN SE         ATLANTA     GA   30316        Sep 1 2020   UT
                       DEKALB   07075715   WHISENHUN AMY         FARNUM    139     HILLDALE DR           DECATUR     GA   30030        Jun 1 2020   SC
                       DEKALB   06475755   WHISENHUN TODD        WALTER    139     HILLDALE DR           DECATUR     GA   30030        Jun 1 2020   SC
                       DEKALB   10494451   WHITAKER JYAIR                  106     HILLCREST AVE NE      ATLANTA     GA   30317        Feb 1 2018   TN
                       DODGE    03877242   STILTZ     CLAUDE     JAMES     1208    OLD REBIE RD          CHESTER     GA   31012        Nov 1 2019   FL




  Ex. 2 to Petition:
                       DODGE    01106155   STRICKLANDELEANOR     AUTRY     189     BEDSOLE RD            EASTMAN     GA   31023-6413   Oct 1 2020   TN




Braynard Declaration
                       DEKALB   03849623   WEYANT     CHARLES    H         305     E PONCE D E A1        DECATUR     GA   30030-2606   Sep 1 2020   VA
                       DODGE    00053943   REAVES     ELMER                1432    RHINE ABBEVILLE HWY RHINE         GA   31077-3323   Apr 1 2020   FL
                       DEKALB   06118271   VICKERS    RYAN       JASON     2110    CAVANAUGH AVE SE      ATLANTA     GA   30316-2706   Nov 1 2019   VA
                       DOUGHERTY11109096   FAVORS     ASHLEIGH BENJAMIN    1137    BENJAMIN AVE          ALBANY      GA   31707        Dec 1 2018   CA
                       DEKALB   10324137   WHITE      CONNIE     MARIE     4603    HOLLISTON RD          DORAVILLE GA     30360        Oct 1 2020   AL
                       DEKALB   12482853   WOUL       ANYAN      KUOC      4582    KEIGHLEY CT           STONE MOU GA     30083        Oct 1 2020   UT
                       DEKALB   04582078   ZAVOSKY    LEE        ANN       2284    N SHALLOWFORD RD      CHAMBLEE GA      30341-1644   Oct 1 2020   SC
                       DOUGLAS 08377042    HOLCOMB CARLEY        BRIANNE   6649    BRIARCLIFF DR         DOUGLASVI LGA    30135        Jul 1 2019   AL
                       DOUGLAS 07715754    HOLLEY     DARYLE     EUGENE    3117    BELLINGHAM WAY        LITHIA SPRINGA   30122        Jun 1 2020   FL
                       DOUGLAS 05672254    HOLLIS     TIFFANIE   NICHOLE   7327    ESSEX DR              DOUGLASVILGA     30134-4055   Oct 1 2018   TX
                       DEKALB   02095596   SEARS      ANTHONY              1103    WILD CIR              CLARKSTON GA     30021        Jun 1 2020   OK
                       DEKALB   02497615   WORRELL JAMES                   1196    ARRINGTON LN          BROOKHAVEGA      30319        Sep 1 2020   NC
                       DEKALB   02565762   WORRELL LUELLEN       ROGERS    1196    ARRINGTON LN          BROOKHAVEGA      30319        Sep 1 2020   NC
                       DOUGLAS 11470521    HARTMAN KAI           DANELLE   6502    SNOWBIRD LN           DOUGLASVILGA     30134        Aug 1 2020   VA
                       DEKALB   11525129   ZAESKE     JULIA      ANNE      6102    DRUID HILLS RESERVE DRATLANTA     GA   30329        Sep 1 2019   IL
                       DOUGLAS 06193574    CARTER     DAVID      PATRICK   707     LONDON WAY            LITHIA SPRINGA   30122        May 1 2019   FL
                       DOUGHERTY10938663   OLSON      COURTNEY RENEE       12055   MCCLINTOCK CT         ALBANY      GA   31705        Jun 1 2018   SC
                       DEKALB   10446320   PELTIER    KELLY      MARIE     418     BROOKHAVEN WAY NE ATLANTA         GA   30319        May 1 2017   LA
                       DOUGLAS 02969107    BAKER      MARIE      SMITH     2580    SUMMER LA KAPT 1205   LITHIA SPRINGA   30122        Dec 1 2019   CO
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 92 of 585




                       DOUGLAS 07490339    NIEZNAY    DANIELLE   BROOKE    4734    MOCKINGBIRD LN        DOUGLASVILGA     30135        Sep 1 2017   FL




                                                                                         Page 149
                                                                                                                                                         II
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                   GA NCOA Out of State


                       DOUGLAS 11923438     NORMAN     REGINA    HEWLETT    9992   DEVONSHIRE ST       DOUGLASVI LGA    30135        Mar 1 2020   FL
                       EFFINGHAM 08321965   MILLER     CHRISTIAN AARON      101    KATIE DR            RINCON      GA   31326        Nov 1 2019   OK
                       DOUGLAS 02968825     NEWCOMB CYNTHIA      BARNETT    4263   WINDGATE CT         DOUGLASVILGA     30135        Jun 1 2019   FL
                       DOUGLAS 02658768     ADAMS      SHERRY    COUCH      2480   GREYTHORNE COMMONSDOUGLASVILGA       30135-3072   Dec 1 2018   FL
                       FAYETTE   00098270   RICHARDS JEANENNE K             214    TIVERTON TRL        PEACHTREE GA     30269-2716   Aug 1 2019   AL
                       DOUGHERTY11876665    WRIGHT     ROBERT    DEWAYNE 2392      MEADOWLA RAPT 101   ALBANY      GA   31707        Jun 1 2020   VA
                       DOUGLAS 10709433     JOSEPH     MIKE      JACQUES    6396   HILLVIEW LN         DOUGLASVILGA     30134        Jun 1 2020   FL
                       EFFINGHAM 12672096   BRITTON    KELLI     ELIZABETH 510     BRAVES FIELD DR     GUYTON      GA   31312        Aug 1 2020   ND
                       EFFINGHAM 12393224   BROUGHTONMICHELE     ANGELIQUE 559     BRAVES FIELD DR     GUYTON      GA   31312        Jul 1 2020   VA
                       FANNIN    05399494   HELSTROM HAROLD      JAMES      167    TOCCOA VALLEY DR    BLUE RIDGE GA    30513        Aug 1 2017   CO
                       FAYETTE   05684133   FLYNN      CAROL     ANN        705    THORNHILL           PEACHTREE GA     30269-3337   Jul 1 2020   FL
                       FANNIN    05009614   LEDFORD    CHARLES   A          92     ASBURY ST           EPWORTH GA       30541        Oct 1 2020   TN
                       FANNIN    05997054   LEDFORD    EVANGELINEANNE       92     ASBURY ST           EPWORTH GA       30541        Oct 1 2020   TN
                       FAYETTE   08239228   EISENMANN BRETT      ANDREW     675    LAFAYETTE AAPT 1306 FAYETTEVILLGA    30214        Apr 1 2020   AL
                       EFFINGHAM 04948311   BYLES      JAMES     ESTIL      387    BOAEN RD            GUYTON      GA   31312-3931   Oct 1 2020   SC
                       EFFINGHAM 03258337   BYLES      JANET     SOMMARS 387       BOAEN RD            GUYTON      GA   31312-3931   Oct 1 2020   SC
                       EFFINGHAM 05976283   CARANGELO NIKKI      YAWORSKY 211      MAGNOLIA DR         RINCON      GA   31326        Jul 1 2019   VA
                       FAYETTE   06146967   AMBROSE SCOTT        FERREL     203    GLENEAGLES PT       PEACHTREE GA     30269        Jul 1 2020   FL
                       FAYETTE   00100402   AMERSON ROBERT       G          391    HILO RD             FAYETTEVIL LGA   30215-2181   Jun 1 2019   NC
                       FLOYD     00986932   BRINKLEY CAROLYN                2      GARRETT RD NE       ROME        GA   30161        Jul 1 2020   AL
                       FLOYD     00986933   BRINKLEY WILLIAM     LEE        2      GARRETT RD NE       ROME        GA   30161-9141   Jul 1 2020   AL
                       DOUGLAS 10493001     YOUNG      GEORGE    ANDREW     5181   PAMELA DR           DOUGLASVILGA     30135        Jun 1 2020   TX
                       FAYETTE   10973509   VANEK      JEFFREY   MICHAEL    155    SOUTHMILL LN        SENOIA      GA   30276        Aug 1 2018   IL
                       DOUGLAS 10073424     WHITE      CRYSTAL   T          5875   AZALEA RIDGE DR     DOUGLASVILGA     30135        Dec 1 2019   NC
                       DOUGLAS 08822813     WHITE      KRISTIN   NICOLE     1702   BANKWELL CLOSE WAY LITHIA SPRINGA    30122        Jun 1 2019   MA
                       DOUGLAS 06901265     WARD       JESSICA   DIANA      4434   CANARY CT           LITHIA SPRINGA   30122        Oct 1 2018   MO
                       FAYETTE   11757307   GILLEY     SULLIVAN  E          201    CROSSTOWNAPT 2060   PEACHTREE GA     30269        Mar 1 2020   LA




  Ex. 2 to Petition:
                       EFFINGHAM 12157092   SWIMLEY    HANNAH    RAY ELIZABE602    PINE ST             GUYTON      GA   31312        Jan 1 2020   NY




Braynard Declaration
                       EFFINGHAM 07276308   STROUD     ROBERT    LEWIS      1835   HODGEVILLE RD       RINCON      GA   31326        Apr 1 2019   CA
                       FLOYD     08267201   TEMPLES    SETH      DANIEL     315    ERVIN COKER RD NE   ROME        GA   30161        Apr 1 2018   NC
                       FLOYD     03317825   WALKER     KENT      RICHARDSON1641    BLACKS BLUFF RD SW  ROME        GA   30161        Aug 1 2020   AL
                       FLOYD     07029268   WALKER     MORGAN    REBECCA    15     PINE VALLEY RD SW   ROME        GA   30165        Jul 1 2019   MS
                       FLOYD     06272405   WALKER     SONNY     CHRISTOPHE15      PINE VALLEY RD SW   ROME        GA   30165        Jul 1 2019   MS
                       FLOYD     10189542   WALKER     SUNNY     GARRETT    1641   BLACKS BLUFF RD SW  ROME        GA   30161        Aug 1 2020   AL
                       ELBERT    00197716   RICE       CAROLYN   B          3177   CALHOUN FALLS HWY   ELBERTON GA      30635-5109   Oct 1 2020   SC
                       FLOYD     08832281   BROOME     LAURIE    SPENCER    167    CONNS LAKE EXT      LINDALE     GA   30147-1400   Nov 1 2017   FL
                       FLOYD     05482918   MAJOR      JAMIE     CASSANDRA 617     TROVE DR NW         ROME        GA   30165        Jul 1 2020   AL
                       FAYETTE   04925075   PAGSISIHAN LEANDRO   B          165    WALTON DR           FAYETTEVILLGA    30214-4106   Mar 1 2020   VA
                       FLOYD     08108554   LAMBERT    ETHAN     ANDREW     14     SHERWOOD RD SW      ROME        GA   30165-4230   Aug 1 2020   IL
                       FLOYD     10645918   LAMBERT    KARLEE    AKIN       17     OAKFIELD DR SE      ROME        GA   30161        Aug 1 2020   IL
                       FLOYD     07265049   SKEEN      GEREMY    THOMAS     24     RIVERPOINT APT 304  ROME        GA   30161        Oct 1 2020   AK
                       FAYETTE   10668144   STROUD     CHRISTIAN ANTHONY 1124      MONTCLAIR DR        PEACHTREE GA     30269        Jul 1 2020   ME
                       FAYETTE   11383050   CLARK      TRAVON    TORRES     646    HOOD AVE            FAYETTEVILLGA    30214        Oct 1 2018   MO
                       FAYETTE   10531052   ZUCKER     NICOLE    BOURDEAU 112      ST ANDREWS SQ       PEACHTREE GA     30269        Aug 1 2017   NY
                       FORSYTH   12244272   BIRD       TERRI     ELAINE     6225   LEIGH LN            GAINESVILLEGA    30506        Mar 1 2020   NM
                       ELBERT    04549338   DOVE       PRISCILLA ANN        320    N OLIVER ST         ELBERTON GA      30635        Feb 1 2018   FL
                       FORSYTH   04229155   CLARK      STEVEN    GREGG      615    MOUNTCLAIRE DR      CUMMING GA       30041-9594   Sep 1 2020   SC
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 93 of 585




                       FORSYTH   07920698   DELERME GRACE                   7046   BENNINGTON LN       CUMMING GA       30041        Oct 1 2020   FL




                                                                                         Page 150
                                                                                                                                                       ~
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                    GA NCOA Out of State


                       FORSYTH    08434643   DELERME LUIS          JESUS     7046   BENNINGTON LN          CUMMING GA       30041        Oct 1 2020   FL
                       FAYETTE    04756010   WARD        JONATHAN WAYNE      708    S FAIRFIELD DR         PEACHTREE GA     30269        Oct 1 2019   VA
                       FAYETTE    08271731   WALKER      MARQUAVIO RESHARD 179      MCELROY RD             FAYETTEVIL LGA   30214        Sep 1 2020   AZ
                       FORSYTH    11486720   DECHELLIS KRISTY      EMILY     5730   CAINS COVE RD          CUMMING GA       30041        Oct 1 2020   SC
                       FORSYTH    06855882   WANG        SHIH      JEN CHIU  5805   PENNANT LN             SUWANEE GA       30024        Jun 1 2019   MD
                       FORSYTH    00168496   WANG        WAYNE     CHU YIH   5805   PENNANT LN             SUWANEE GA       30024        Jun 1 2019   MD
                       FULTON     02299636   JOHNSON DANIELLE      NESHAY    702    CELESTE LN SW          ATLANTA     GA   30331        Mar 1 2020   IL
                       FAYETTE    12496010   WALSH       STEVEN    RANDALL   145    HILLCREST AVE          FAYETTEVILLGA    30214        Aug 1 2020   FL
                       FULTON     02669090   YOUNG       SUZANNE   RUTH      1126   E CLUB LN NE           ATLANTA     GA   30319        Apr 1 2020   NC
                       FULTON     11664120   YOUNG       WILLIAM   CHAPMAN 1102     GARDEN CT NE           ATLANTA     GA   30328        Sep 1 2019   FL
                       FORSYTH    05338291   BENNETT     TODD      CHRISTOPHE8980   MOOR PARK RUN          DULUTH      GA   30097        Sep 1 2020   AZ
                       FORSYTH    06144879   BENNETT     TONI      LYNN      5310   FALLS DR    APT 5004   CUMMING GA       30028        Sep 1 2020   MO
                       FAYETTE    10090379   MARTIN      JORDAN    VALERIE   2104   COBBLESTO APT 1415     FAYETTEVILLGA    30215        Aug 1 2020   IL
                       FORSYTH    12800048   DAI         YUXIN               3676   ARCHGATE CT            ALPHARETTAGA     30004        Jan 1 2020   CA
                       FORSYTH    05579418   LEONARD     JOSEPH    EDWARD    2015   BIRCH GLN              CUMMING GA       30041-5984   Aug 1 2020   TN
                       FORSYTH    08699070   KOMISAROWKATHLEEN               3730   RIDGESIDE CT           SUWANEE GA       30024-1081   Aug 1 2020   NC
                       FORSYTH    03072820   GOVER       ROBERT    J         6645   GEORGE INGRAM DR       GAINESVILLEGA    30506        Sep 1 2020   FL
                       FORSYTH    08850829   IPERIFANOS EVELYN               6210   LENBROOK CT            CUMMING GA       30040-6482   Aug 1 2019   SC
                       FORSYTH    11667905   ISAIAS-JACK JENNIFER ELAINE     3945   ARGENTITE WAY          CUMMING GA       30040        Sep 1 2020   NC
                       FORSYTH    01746575   COPE        STEPHANIE DEAL      2565   IVEY CROSSING TRL      CUMMING GA       30041        Mar 1 2020   SC
                       FORSYTH    06628750   CULLINAN DENISE       PATRICIA  5615   LANCASHIRE LN          CUMMING GA       30041-6192   Oct 1 2020   FL
                       FORSYTH    12294817   CUMMINGS AMBER        CHRISTINE 1439   BROOKMERE WAY          CUMMING GA       30040        Oct 1 2020   FL
                       FORSYTH    10581745   CUNNINGHA KENDALL     NICOLE    2570   GOODRICK LN            CUMMING GA       30041        Jul 1 2018   WA
                       FORSYTH    06430293   FYLE        MATTHEW STEPHEN     2135   GLENFIELD TRCE         CUMMING GA       30041        Jul 1 2018   NV
                       FORSYTH    05379133   TATE        KYLE      GEORGE    7001   ANDERSON LAKE RD       DAWSONVIL LGA    30534        Mar 1 2018   TX
                       FORSYTH    11720384   TATE        YASHICA   LAKESIA   4605   ALISTER PARK DR        CUMMING GA       30040        Jun 1 2020   IL
                       FRANKLIN   00364168   HODGES      DEBRA     YVONNE DAV2058   HIGHWAY 198            CARNESVILL GA    30521        Feb 1 2020   FL




  Ex. 2 to Petition:
                       FORSYTH    10612394   ERNWINE     JACK      ARTHUR    4745   RANDALL WALK           CUMMING GA       30040        Jul 1 2020   KY




Braynard Declaration
                       FORSYTH    11261775   LOCKWOOD DONNA        MARIE     5985   CRESTWICK WAY          CUMMING GA       30040        Sep 1 2019   CA
                       FORSYTH    11261777   LOCKWOOD LAWRENCE JOSEPH        5985   CRESTWICK WAY          CUMMING GA       30040        Sep 1 2019   CA
                       FORSYTH    11670355   LODGE       LORI      LYNN      1745   DAHLIA DR              CUMMING GA       30040        Jun 1 2020   NH
                       FORSYTH    10134942   FOUTS       DANIEL    LEE       4765   WEXFORD DR             CUMMING GA       30040        Oct 1 2020   FL
                       FORSYTH    10174534   FOUTS       TAMARA    L         4765   WEXFORD DR             CUMMING GA       30040        Oct 1 2020   FL
                       FORSYTH    05131628   MCILWAIN ANTHONY FRITZGERAL 7760       LLANGOLLEN WAY         CUMMING GA       30041        Aug 1 2020   CA
                       FORSYTH    05153874   MCILWAIN ELINAH                 7760   LLANGOLLEN WAY         CUMMING GA       30041        Aug 1 2020   CA
                       FORSYTH    08456834   LIVESAY     KATHRYN   NICOLE    8659   MAJORS RD              CUMMING GA       30041-6809   Sep 1 2020   AL
                       FORSYTH    06788894   LIVINGSTON MICHELLE S           8940   FOREST PATH DR         GAINESVILLEGA    30506-7950   Sep 1 2020   LA
                       FORSYTH    04131509   LLERANDI LOUIS        MICHAEL   2835   MAPLE PARK PL          CUMMING GA       30041        Oct 1 2020   TX
                       FORSYTH    11956681   LLERANDI TRACEY       KAREN     2835   MAPLE PARK PL          CUMMING GA       30041        Oct 1 2020   TX
                       FORSYTH    08238880   REID        CHRISTOPHEANTHONY 3465     TROW CREEK LN          CUMMING GA       30040        Feb 1 2020   MD
                       FORSYTH    12069020   REIDHEAD ASHLEY       KENDALL   2020   FOSTER DR              CUMMING GA       30040        Nov 1 2019   AL
                       FORSYTH    12064629   REIDHEAD CLAYTON      PAUL      2020   FOSTER DR              CUMMING GA       30040        Nov 1 2019   AL
                       FORSYTH    11578674   REILLY      ELIZABETH ANN       2510   HILLANDALE CIR         CUMMING GA       30041        Aug 1 2020   NC
                       FORSYTH    08775814   STOCKMAN ANNA         VICTORIA  6195   APPLE ROSE DR          ALPHARETT AGA    30004        Sep 1 2020   VA
                       FORSYTH    06890862   STODDART MADELINE JANE          4175   SINCLAIR SHORES RD     CUMMING GA       30041        Oct 1 2020   DC
                       FORSYTH    08628724   STOKEY      DIANA     FRANCES   4205   BROADFORD DR           CUMMING GA       30040        Oct 1 2020   TN
                       FORSYTH    08627617   STOKEY      STANLEY   RONALD    4205   BROADFORD DR           CUMMING GA       30040        Oct 1 2020   TN
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 94 of 585




                       FORSYTH    12065610   SHABAN      UZMA      YOUSEF    4940   CHATSWORTH LN          SUWANEE GA       30024        Sep 1 2020   TN




                                                                                           Page 151
                                                                                                                                                           I!
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                    GA NCOA Out of State


                       FORSYTH    12282716   SHABAN    YOUSEF               4940    CHATSWORTH LN          SUWANEE GA      30024        Sep 1 2020             TN
                       FORSYTH    04286030   TOTH      ALLISON   BECK       4815    MAIDSTONE CT           SUWANEE GA      30024-3305   Oct 1 2020             NC
                       FULTON     05215748   ABRAHAM ANDRE                  20      MARIETTA S TUNIT 17D   ATLANTA    GA   30303        Mar 1 2020             AL
                       FORSYTH    11387825   PATEL     MILAN     NIRAL      8060    GEORGETOWN CIR         SUWANEE GA      30024        Jul 1 2020             PA
                       FULTON     07828944   CANADY    VALERIE   P          7802    BELL TOWER LN          FAIRBURN GA     30213        Sep 1 2018             FL
                       FULTON     10305668   BERRY     LEAH      ASHLEY     400     W PEACHTR UNIT 3601    ATLANTA    GA   30308        Aug 1 2019             NY
                       FULTON     08582947   AYERS     HOPE      MICHELLE 4328      SUBLIME TRL            ATLANTA    GA   30349        Jun 1 2020             AL
                       FULTON     11652668   ALEXON    KRISTA    MARY       33      11TH ST NE UNIT 501    ATLANTA    GA   30309        Jun 1 2020             FL
                       FULTON     12144401   ALFORD    JAMES     DONALD     716     LAKEVIEW AVAPT 4       ATLANTA    GA   30308        Sep 1 2020             PA
                       FULTON     12148022   AMJAD     MUHAMMAD HUZAIFA     200     RENAISSANCAPT 204      ATLANTA    GA   30308        Jul 1 2020             AL
                       FULTON     11070084   ANDERSON JOYCE      ARLY       1611    WHITE WAY APT # 1      EAST POINT GA   30344        Sep 1 2019             NC
                       FULTON     06800426   ANGUS     FELICIA   GENELL     8325    JETT FERRY RD          ATLANTA    GA   30350        Jun 1 2020             MD
                       FULTON     01222271   BERRIAN   MYEL      JENSEN     2867    LAUREL RIDGE CIR       EAST POINT GA   30344        Feb 1 2020             NY
                       FULTON     10768095   BERRY     CYNTHIA   DIANNE     1475    SAND BAY D APT # 4108 ATLANTA     GA   30331        Oct 1 2018             SC
                       FULTON     10976886   BERRY     DAVID     GROVER     265     18TH ST NW UNIT 2423   ATLANTA    GA   30363        Oct 1 2020             VA
                       FULTON     03750319   CALHOUN JAMES       SEAN       1258    AVONDALE AVE SE        ATLANTA    GA   30312        Jun 1 2020             SC
                       FULTON     12104578   BEAMON    BENAE                860     GLENWOOD APT 328       ATLANTA    GA   30316        Jan 1 2020             PA
                       FRANKLIN   11563823   MCFARLIN LACIE      JO         830     BROAD RIVER CHURCH R EASTANOLLEGA      30538        Feb 1 2020             SC
                       FULTON     10316598   BAUER     EDWARD    JULIUS     2781    MARGARET MITCHELL DR ATLANTA      GA   30327        Aug 1 2019             NY
                       FULTON     06641373   BAUGHAM LEIGHA      CHANTELLE 855      PEACHTREE UNIT 2408    ATLANTA    GA   30308        Dec 1 2018             NY
                       FULTON     07320507   BASS      KAIMAH               20036   GARDNER DR             ALPHARETTAGA    30009        Jul 1 2020             OH
                       FULTON     03331067   ABBONDANZ ENZO                 1925    RIVER FALLS DR         ROSWELL GA      30076        Aug 1 2020             FL
                       FULTON     12182239   BROWN     RYAN      GEORGE     1014    KATHLEEN CT            ROSWELL GA      30075        Sep 1 2020             FL
                       FULTON     11729628   GIPSON    PATRICK   DEMOND     914     COLLIER RD APT 2106    ATLANTA    GA   30318        Nov 1 2019             LA
                       FULTON     05592956   BRIGHT    BRANDON CHASE        954     HIGHTOWER 2-311        ATLANTA    GA   30318        Aug 1 2020             TX
                       FULTON     07231689   DENDY     TODD      CORNELIUS 6963     ROSWELL RDH            ATLANTA    GA   30328        Dec 1 2017             SC
                       FULTON     11385386   DENICOLA STACEY     ANNE       1814    DEFOOR AVE NW          ATLANTA    GA   30318        May 1 2020             CT




  Ex. 2 to Petition:
                       FULTON     11653373   DENIS     DANABELLE EVE        1750    COMMERCE APT 1323      ATLANTA    GA   30318        Jun 1 2020             FL




Braynard Declaration
                       FULTON     12711537   CARRANZA LUIS       ALBERTO    3344    PEACHTREE UNIT 3703    ATLANTA    GA   30305        Aug 1 2020             FL
                       FULTON     10060495   CARLYLE   NAIM      KWAMAINE 125       CADBURY CT             ALPHARETT AGA   30022        Oct 1 2019             IL
                       FULTON     07901329   CHAPMAN ALEXANDER MERCER       2580    WOODWARD WAY NW        ATLANTA    GA   30305-3562   Sep 1 2020             IL
                       FULTON     11211489   CHAPMAN AUSTIN      MCGALLIARD2580     WOODWARD WAY NW        ATLANTA    GA   30305        Sep 1 2020             IL
                       FULTON     11449754   CHAPMAN JENNA       WESLEY     111     PROSPECT ST            ROSWELL GA      30075        Jul 1 2020             CA
                       FULTON     04819790   CHAPMAN LUCINDA     SCALES     2580    WOODWARD WAY NW        ATLANTA    GA   30305        Sep 1 2020             IL
                       FULTON     10228367   BRIDGES   MORGAN    TAYLOR     490     ROCKY CREEK DR         ROSWELL GA      30075        Apr 1 2020             VA
                       FULTON     10341173   BRANCH    KAITLYN   SEAGRAVES 608      EDGEWOOD APT 3         ATLANTA    GA   30312        Oct 1 2020             TN
                       FULTON     07030755   CHRISTOPHEROBERT    LEE        172     HAYNES ST SUNIT 313    ATLANTA    GA   30313        Aug 1 2020             WA
                       FULTON     11392096   CHRYSTAL WILLIAM    RAND       3450    ROXBORO R APT 5311     ATLANTA    GA   30326        Aug 1 2020             TN
                       FULTON     10474087   BRADY     AIDAN     CHRISTOPHE20       WHISPERING WAY NE      ATLANTA    GA   30328        Jul 1 2020             IL
                       FULTON     04736511   BRADY     SUSAN     GRICE      1010    RIVER VISTA DR         ATLANTA    GA   30339        Jul 1 2020             NC
                       FULTON     06006524   CHEN      MI                   1051    MONROE DR NE           ATLANTA    GA   30306-3664   Aug 1 2020             MD
                       FULTON     11369019   CARR      SARAH     ELLEN-FLYN 77      E ANDREWS UNIT 3330    ATLANTA    GA   30305        Jun 1 2018             MI
                       FULTON     08293896   BYRNES    MARY      THERESE    560     DUTCH VALL UNIT 410    ATLANTA    GA   30324-5365   Oct 1 2020             FL
                       FULTON     10755394   BUNCH     ASHLEIGH             525     GLEN IRIS DRAPT # 2535 ATLANTA    GA   30308        Aug 1 2020             WA
                       FULTON     03546567   BATEMAN   JENNIFER KIM         861     MERCER ST SE           ATLANTA    GA   30316        Jul 1 2019             CO
                       FULTON     12396973   BATES     CHARLEY   NICOLE     2617    CALIBRE CREEK PKWY ROSWELL GA          30076        Jul 1 2020             AL
                       FULTON     10549962   GREGORIUS STACIE    JANELLE    450     PIEDMONT A APT 726     ATLANTA    GA   30308        Jul 1 2019             VA
                                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 95 of 585




                       FULTON     10519364   FANNERON KEITH      J          3338    PEACHTREE APT 3002     ATLANTA    GA   30305        Aug 1 2020             SC




                                                                                          Page 152
                                                                                                                                                          ra

                                                                                                                                                     ID

                                                                                                                                              "'
                                                                                                                                                ;::
                                                                                                                                                   -i
                                                                                                                                                                    ~
                                                                                                                                                                    I!
                                                                                                                                                                    It
                                                                                                                                                   -
                                                                                  GA NCOA Out of State


                       FULTON   11883176   CRAIN     JACQUELINE ELYSE      897    N HIGHLAND UNIT # B14 ATLANTA    GA   30306        Oct 1 2020   MO
                       FULTON   12114129   CHAMP     BRIEYANNA LASHAY      1133   HUFF RD NWAPT 407     ATLANTA    GA   30318        Jul 1 2020   PA
                       FULTON   05404243   DAIGLE    ALVIN                 343    8TH ST NE APT T1      ATLANTA    GA   30309        Jun 1 2020   LA
                       FULTON   04504728   DAILY     JOSEPH     CHRISTOPHE928     WOODLAND AVE SE       ATLANTA    GA   30316        Oct 1 2020   FL
                       FULTON   05802900   DAILY     KELLIE     LYNN       928    WOODLAND AVE SE       ATLANTA    GA   30316        Oct 1 2020   FL
                       FULTON   10070263   DUNTON    CORY                  791    WYLIE ST SE APT 906   ATLANTA    GA   30316        Aug 1 2019   MA
                       FULTON   12532358   DUNWOODY LESTERIA    ARMONI     55     MAPLE ST NW APT 115   ATLANTA    GA   30314        Aug 1 2020   SC
                       FULTON   02572904   DANSBY    MARY       STEPHENS 783      CARON CIR NW          ATLANTA    GA   30318        Jun 1 2018   VA
                       FULTON   10608181   CRUTCHFIELCAITLIN    BRITT      1156   OGILVIE DR NE         ATLANTA    GA   30324        Jun 1 2020   IL
                       FULTON   11548441   CRUZ      MANUEL     LORENZO    414    JASMINE PKWY          ROSWELL GA      30022        Oct 1 2020   FL
                       FULTON   11317615   DESAI     KARAN      ANIL       755    NORTH AVE APT 1402    ATLANTA    GA   30306        Jun 1 2019   FL
                       FULTON   08622551   CURETON KHIARA                  1824   DEFOOR AVEAPT 4310    ATLANTA    GA   30318        May 1 2020   VA
                       FULTON   02530707   CURLEE    JEREMY     BARTON     600    GRIMES BRIDGE LNDG    ROSWELL GA      30075-4652   Oct 1 2020   MD
                       FULTON   07707698   DUFFY     KAYLEEN    MARIE      77     12TH ST NE UNIT 808   ATLANTA    GA   30309        Sep 1 2019   NY
                       FULTON   12483814   DANIELS   LISA       LUREE      1728   JEFFERSON DR          SANDY SPRI GA   30350        May 1 2020   MD
                       FULTON   12354954   ESPY      JOSEPH     ROBERT     64     PACES WEST DR NW      ATLANTA    GA   30327        Aug 1 2020   TX
                       FULTON   10883110   DAVIS     JASMINE    R          3494   MADISON ST APT # 9    ATLANTA    GA   30337        Aug 1 2018   IL
                       FULTON   11796671   DAVIS     JEREMY     DWAYNE     3556   PIEDMONT R APT 302    ATLANTA    GA   30305        Apr 1 2019   TX
                       FULTON   11833006   HODGES    CHRISTOPHEKELLY       75     DUNWOODY SPRINGS DR ATLANTA      GA   30328        Jun 1 2020   TN
                       FULTON   12620599   GARLAND   RYAN       MICHAEL    210    WALKER ST UNIT 14     ATLANTA    GA   30313        Sep 1 2020   SC
                       FULTON   10377870   GARLIC    ANDRE                 2850   GLENLOCKE CIR NW      ATLANTA    GA   30318        Dec 1 2018   NJ
                       FULTON   03539386   GARMON    BRYAN      DOUGLAS 10375     PLANTATION BRIDGE DR ALPHARETTAGA     30022        Oct 1 2020   TN
                       FULTON   11365313   DOBBINS   HEATHER               2306   ADDISON LN            ALPHARETTAGA    30005        Jul 1 2017   AL
                       FULTON   10903224   GARCIA    JUDITH                3820   ROSWELL RDUNIT 1009 ATLANTA      GA   30342        Jan 1 2020   CA
                       FULTON   07808797   GARCIA    MARIA                 136    VANIRA AVE SE         ATLANTA    GA   30315        Nov 1 2019   NJ
                       FULTON   07095607   GARCIA    RACHEL     EARLY      1355   WINBURN DR            ATLANTA    GA   30344        Sep 1 2020   NC
                       FULTON   11464900   GARCIA RODADELSO                800    PEACHTREE APT # 8204 ATLANTA     GA   30308        Sep 1 2019   AZ




  Ex. 2 to Petition:
                       FULTON   08183901   HARDIN    PAUL       JUDE       7371   TOCCOA CIR            UNION CITY GA   30291-3430   Oct 1 2020   OH




Braynard Declaration
                       FULTON   11453576   HOBSON    KENEDI     NOELLE     1480   TALIA WOOD CIR NW     ATLANTA    GA   30314        Jun 1 2020   AZ
                       FULTON   11364067   LEE       HYUNJAE               915    W PEACHTR APT 702     ATLANTA    GA   30308        Oct 1 2020   AL
                       FULTON   11043643   LEE       JAMES      SHIUH-TSON 2930   MANOR VIEW LN         MILTON     GA   30004        Oct 1 2020   FL
                       FULTON   10921843   LEE       JENNIFER LAURA        1050   LENOX PARKAPT 2403    ATLANTA    GA   30319        Jul 1 2019   NY
                       FULTON   12198894   GAO       KRISTIN    RUI        476    WILMER ST NUNIT 1609 ATLANTA     GA   30308        Sep 1 2019   AL
                       FULTON   08907758   HARPER    RACHAEL               1206   PIEDMONT A APT 3      ATLANTA    GA   30309        Jun 1 2020   WA
                       FULTON   10336756   HARPOLE   ALEXANDRA BARRON      850    VISTA BLUFF DR        DULUTH     GA   30097        Sep 1 2018   IL
                       FULTON   05766038   GRANT     JUNE       MALANDER 10860    SHALLOWFORD RD        ROSWELL GA      30075        Jan 1 2017   VA
                       FULTON   10523563   HOBAR     CASSANDRA GRACE       380    RAINBOW ROW CT        ALPHARETT AGA   30022        Jun 1 2020   FL
                       FULTON   06161395   GRASSO    DAWN       MARIE      4875   CARRE WAY             ALPHARETTAGA    30022        Sep 1 2019   CA
                       FULTON   11250996   JACKSON   REGINALD CURTIS       5220   CANTBURY WAY          UNION CITY GA   30349        Jun 1 2020   VA
                       FULTON   06828474   JACKSON   RHONDA     LYNN       3276   NORTHSIDE UNIT 3314   ATLANTA    GA   30327        Jul 1 2017   NC
                       FULTON   10604269   JACKSON   CHRISTINA MARIE       2000   MONROE PL APT 7407    ATLANTA    GA   30324        Aug 1 2017   TX
                       FULTON   12142885   INGLE     NICHOLAS MICHAEL      1000   PARK AVE N UNIT 810   ATLANTA    GA   30326        Jun 1 2020   AZ
                       FULTON   08194527   HENNY     MICHAEL    ROBERT     420    7TH ST NE             ATLANTA    GA   30308        Nov 1 2017   CO
                       FULTON   05311924   FINN      MATTHEW ALAN          55     DELMONT DRAPT D4      ATLANTA    GA   30305        Oct 1 2020   FL
                       FULTON   07995405   FINN      STEPHANIE MARLENE     55     DELMONT DRAPT D4      ATLANTA    GA   30305        Oct 1 2020   FL
                       FULTON   08092470   KING      NICOLE     INDIA      1020   PIEDMONT A UNIT 226   ATLANTA    GA   30309        May 1 2020   TN
                       FULTON   04517087   FINLEY    MICHAEL    CAIN       520    MOUNTAIN WAY NE       ATLANTA    GA   30342        Oct 1 2020   SC
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 96 of 585




                       FULTON   11035868   JONES     IMANI      JAQUECE    886    PARSONS STUNIT B      ATLANTA    GA   30314        Mar 1 2020   FL




                                                                                        Page 153
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                       !I

                                                                                                                                                  -
                                                                                                                                                  -
                                                                                     GA NCOA Out of State


                       FULTON   10605036   JONES       JADA      JEANNE      3100    RIVERWOO D APT D     ROSWELL GA      30075        Aug 1 2020   AL
                       FULTON   10137228   EVANS       KIPTORI   C           1785    RICHMOND AVE SE      ATLANTA    GA   30315        Dec 1 2018   SC
                       FULTON   12162562   ISTOMIN     OKSANA                280     CRABTREE DR          ROSWELL GA      30076        Aug 1 2020   TN
                       FULTON   11578172   JACKSON     ARYANA    DAMESHA     627     HEMINGWAY LN         ROSWELL GA      30075        Apr 1 2019   AL
                       FULTON   06862577   JACKSON     BEAUTY    FAYE        3385    REGENT PL SW         ATLANTA    GA   30311-3092   Jul 1 2019   SC
                       FULTON   07689962   MURPHY      PAUL      MICHAEL     607     WILLOW HEIGHTS DR NE ATLANTA    GA   30328        May 1 2018   NC
                       FULTON   03301054   FINE        ARWEN                 1888    EMERY ST N APT 553   ATLANTA    GA   30318        Jan 1 2020   MA
                       FULTON   03259671   FINE        MARC      J           1888    EMERY ST N APT 553   ATLANTA    GA   30318        Jan 1 2020   MA
                       FULTON   11941587   FINIGAN     ROBERT                3315    ROSWELL RDAPT 3017   ATLANTA    GA   30305        May 1 2020   FL
                       FULTON   11868896   MARQUIS     ANDREW    MCAULIFFE   1240    W PEACHTR APT 2411   ATLANTA    GA   30308        Sep 1 2020   NY
                       FULTON   08500863   MARQUIS     KATHRYN   SUE         5207    LAKE FORREST DR NE   ATLANTA    GA   30342        Oct 1 2020   TX
                       FULTON   08462171   MARQUIS     PETER     JOSEPH      5207    LAKE FORREST DR NE   ATLANTA    GA   30342        Oct 1 2020   TX
                       FULTON   08943298   FLOYD       TERRENCE D            3276    NORTHSIDE UNIT 4407  ATLANTA    GA   30327        Jul 1 2020   NC
                       FULTON   02884004   HOUSE       EMMIE                 207     13TH ST NE APT 1212  ATLANTA    GA   30309        Oct 1 2020   FL
                       FULTON   06493113   HOUSE       LINDA     GAIL        165     AVEN CT              ALPHARETT AGA   30004-7451   Sep 1 2020   TX
                       FULTON   00938261   HULSEY      WILLIAM   MARK        850     PIEDMONT A UNIT 1309 ATLANTA    GA   30308-1482   Oct 1 2020   TN
                       FULTON   07692069   ONEILL      THOMAS    SAMUEL      632     MORELAND AA          ATLANTA    GA   30307        Jun 1 2019   CO
                       FULTON   10522504   ONGLEY      KAREN     LISA        170     BOULEVARD APT H414   ATLANTA    GA   30312        Sep 1 2019   FL
                       FULTON   03991337   JOHNSON     CHARLES   KIRK        395     CENTRAL PA UNIT 510  ATLANTA    GA   30308        Oct 1 2020   SC
                       FULTON   10607778   JOHNSON     CHARMAGNEMINA         10775   GLENBARR DR          DULUTH     GA   30097        Nov 1 2019   CT
                       DEKALB   04551757   FULTON      VENESE    LOVELL      668     SCOTT CIR            DECATUR    GA   30033        Dec 1 2019   SC
                       DEKALB   11919115   AZANI       JAEL      ZAHAVA      1152    BROOKHAVEN GLN NE    ATLANTA    GA   30319        Aug 1 2020   DC
                       DEKALB   12234093   AZER        WILSON                3784    KENSINGTON CT        DECATUR    GA   30032        Sep 1 2020   NE
                       DEKALB   04187291   GARCIA      BRENT     NEWBERRY    4220    BROWNING CHASE DR    TUCKER     GA   30084        Jun 1 2020   NC
                       DEKALB   08006600   BUCKNER     CONSTANCE CHARITY     5892    STRATHMOOR MANOR CI LITHONIA    GA   30058        Oct 1 2020   TN
                       DEKALB   03611830   CENTER      LISA      CAROL       4023    TIFFANY DR           DECATUR    GA   30035        May 1 2018   WA
                       DEKALB   01924847   CODY        PATRICE   DARSEL      2037    WEEMS RD APT 8218    TUCKER     GA   30084        Jan 1 2020   CT




  Ex. 2 to Petition:
                       DEKALB   03716338   BIRT        CALVIN    L           1076    MARTIN RD            STONE MOU GA    30088-2536   Oct 1 2020   VA




Braynard Declaration
                       DEKALB   03596499   BIRT        MICHELLE              1076    MARTIN RD            STONE MOU GA    30088-2536   Oct 1 2020   VA
                       DEKALB   11933345   DO          ANN                   1583    ANITA PL NE          ATLANTA    GA   30306        Aug 1 2020   CO
                       DEKALB   01984474   HAYSLETT    LIZZIE                331     ELEANOR ST SE        ATLANTA    GA   30317-2306   Jul 1 2020   TN
                       DEKALB   11789343   DESTINE     CAMARA    T           1818    STONEY CREEK DR SE   ATLANTA    GA   30316        Apr 1 2020   MD
                       DEKALB   11653353   FISHER      DANIEL    LEE         1633    DRUID OAKS NE        ATLANTA    GA   30329        Oct 1 2020   MD
                       DEKALB   10223938   DUNCAN      JACKSON   CLIFT       1102    SPRINGDALE RD NE     ATLANTA    GA   30306        May 1 2018   SC
                       DEKALB   07605251   EDWARDS     BRENDA    JO          348     GLEN HOLLOUNIT 4     DECATUR    GA   30034        Sep 1 2020   PA
                       DEKALB   10074784   LEVERIDGE   THADIUS   LACOY       4310    NORTHLAKE CIR NE     ATLANTA    GA   30345        Apr 1 2018   FL
                       DEKALB   10895118   ESTES       LEE       TINSLEY     1191    PARK BLVD            STONE MOU GA    30083        Jul 1 2020   TX
                       DEKALB   10627008   DAWKINS     JONELLE   ELISE       3516    STANFORD CIR         DECATUR    GA   30034        Aug 1 2019   NC
                       DEKALB   03599210   FLAGLER     FREDERICK             1385    RAGLEY HALL RD NE    ATLANTA    GA   30319-2515   Jul 1 2020   NC
                       DEKALB   02788688   FLAGLER     LINDA     W           1385    RAGLEY HALL RD NE    ATLANTA    GA   30319-2515   Jul 1 2020   NC
                       DEKALB   11200586   FLAHERTY    MORGAN    ASHLEY      1194    HAVEN BROOK LN NE    ATLANTA    GA   30319        Jan 1 2020   TX
                       DEKALB   05768177   FLAIG       SYDNEY    LEE         1826    E RAMBLE CT          DECATUR    GA   30033        Jun 1 2020   AR
                       DEKALB   02076499   DEROSA      CARLA     RABB        2190    MEMORIAL DR SE       ATLANTA    GA   30317        Oct 1 2020   SC
                       DEKALB   01940744   DEROSA      PAUL      G           2190    MEMORIAL DR SE       ATLANTA    GA   30317        Oct 1 2020   SC
                       DEKALB   10240205   DESAI       MEGHNA    RAVINDRA    605     CLAIREMONT AVE       DECATUR    GA   30030        Jul 1 2019   VA
                       DEKALB   07275068   DESAI       MITESH    ANIL        612     SYCAMORE RIDGE DR    DECATUR    GA   30030-2771   Dec 1 2018   VA
                       DEKALB   08750134   DESAI       SUJATA    JAGAT       1314    CONWAY RD            DECATUR    GA   30030        Oct 1 2017   MA
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 97 of 585




                       DEKALB   04577121   FREEMAN     CHRISTINA LEWIS       4017    LUCAS LN             ELLENWOODGA     30294        Dec 1 2017   TX




                                                                                           Page 154
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         !I

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                 GA NCOA Out of State


                       DEKALB   05803914   ESPY      LESLIE    MYRTEAL    4304   KINGSTON GATE CV       ATLANTA   GA   30341        Aug 1 2019   CA
                       DEKALB   06584215   FLOURNOY BERNICE    ELIZABETH 3717    TREE BARK TRL          DECATUR   GA   30034-2120   Sep 1 2020   SC
                       DEKALB   11219746   LEE       JAMES     JAEHAN     4000   DUNWOODY APT 1207      ATLANTA   GA   30338        Feb 1 2020   WA
                       DEKALB   11259728   KOSTELECKYSHELDON   RICHARD    4508   DREXEL WAY             ATLANTA   GA   30346        Sep 1 2020   VA
                       DEKALB   02002239   JEAN      KIP       HUNTER     2941   CALDWELL RC-3          ATLANTA   GA   30319-2959   Nov 1 2018   OR
                       DEKALB   03640985   LAFIANDRA ASHLEY    DAWN       1089   ROSEDALE RD NE         ATLANTA   GA   30306        Aug 1 2020   UT
                       DEKALB   11719640   LAFIANDRA JONATHAN LOUIS       1089   ROSEDALE RD NE         ATLANTA   GA   30306        Aug 1 2020   UT
                       DEKALB   11970266   LAI       DAR                  228    CHELSEA DR             DECATUR   GA   30030        Aug 1 2020   IN
                       DEKALB   12205984   LEE       COURTNEY DAWN        1905   BROOKHAVEN CIR NE      ATLANTA   GA   30319        May 1 2019   FL
                       DEKALB   11158378   LIN       JENNY                2063   SECOND AVE             DECATUR   GA   30032        Sep 1 2020   TX
                       DEKALB   02908375   LIGHTFOOT MARCIA    LYN        674    GARDEN WALK DR         STONE MOU GA   30083-3544   Jul 1 2020   IL
                       DEKALB   03694801   LILES     CRYSTAL   STANLEY    1611   MARLBROOK DR NE        ATLANTA   GA   30307-1721   Jul 1 2020   NC
                       DEKALB   04873013   LILES     KENDRICK LYDELL      1611   MARLBROOK DR NE        ATLANTA   GA   30307-1721   Jul 1 2020   NC
                       DEKALB   12510996   LIMA      BRYSON               711    TWIN OAKS DAPT 3       DECATUR   GA   30030        Apr 1 2020   NY
                       DEKALB   10550513   LACLAIRE SUSAN      RENEE      2254   WAYSIDE DR NE          ATLANTA   GA   30319        Oct 1 2020   FL
                       DEKALB   10541632   HOGAN     CAMERA    DELAIN     3487   CHERRY RIDGE PL        DECATUR   GA   30034        Aug 1 2017   PA
                       DEKALB   07274984   HOGUE     ZACHARY   CHANDLER 1636     BERKELEY LN NE         ATLANTA   GA   30329        May 1 2020   MA
                       DEKALB   08642123   HOISTAD   LAURA     KORB       305    E LAKE DR              DECATUR   GA   30030        Jul 1 2020   MN
                       DEKALB   08642125   HOISTAD   NOLAN     ARTHUR     305    E LAKE DR              DECATUR   GA   30030-3529   Jul 1 2020   MN
                       DEKALB   05727873   LEDOUX    JEAN'EE   MARIE      513    DREXEL AVE             DECATUR   GA   30030        Oct 1 2017   NY
                       DEKALB   08111484   MCKINNEY OTIS       DEANGELO 1615     FLAT SHOALS RD SE      ATLANTA   GA   30316        Oct 1 2019   FL
                       DEKALB   06090344   MCKINNEY TERI       ELAINE     4203   TREEHILLS PKWY         STONE MOU GA   30088        Jan 1 2018   AZ
                       DEKALB   07037636   MUCHMORE PATRICK    SHANE      268    CARLYLE PARK DR NE     ATLANTA   GA   30307        Aug 1 2020   MI
                       DEKALB   05311696   NAADUEBA BARINEM    ALLEX      4368   ELEGANCE DR            STONE MOU GA   30083        Sep 1 2020   IL
                       DEKALB   08927136   OROIAN    SARAH     ANGELA     1312   LINCOLN COURT AVE NE   ATLANTA   GA   30329        Sep 1 2020   CA
                       DEKALB   06191116   MYERS     HEATHER   LYN        3958   SPRINGLEAF DR          STONE MOU GA   30083        Oct 1 2020   MI
                       DEKALB   07011472   MYERS     LEROY     EDWARD     3958   SPRINGLEAF DR          STONE MOU GA   30083        Oct 1 2020   MI




  Ex. 2 to Petition:
                       DEKALB   11992829   NAYA      ANNA-CHRISTINA       2780   GRESHAM RD SE          ATLANTA   GA   30316        Sep 1 2020   NC




Braynard Declaration
                       DEKALB   07590733   MALTESE   CARLY     M          5676   QUEENSBOROUGH DR       DUNWOODY GA    30338        Jul 1 2020   AL
                       DEKALB   10581779   MALUEG    CHARLES   CHRISTIAN 3527    HIDDEN ACRES DR        ATLANTA   GA   30340        Sep 1 2019   OR
                       DEKALB   10440402   SAPIANO   MATHEW    RAYMOND 2499      FAIROAKS RD            DECATUR   GA   30033        Aug 1 2020   AE
                       DEKALB   07418270   SAPIANO   TOBEY     NELSON     2499   FAIROAKS RD            DECATUR   GA   30033        Aug 1 2020   AE
                       DEKALB   02522951   MORGAN    JULIETTE             419    E PONCE DE LEON AVE    DECATUR   GA   30030        Oct 1 2018   VA
                       DEKALB   06648152   SANKS     TAYLOR    SHARON     2224   ASBURY SQ              ATLANTA   GA   30346        Nov 1 2018   PR
                       DEKALB   08503325   ORDU      PRINCETON ALEXANDER 2999    CEDAR BROOK DR         DECATUR   GA   30033        Sep 1 2020   NC
                       DEKALB   08501545   ORKIN     ANGELA    HANEY      427    MILL CREEK BND NE      ATLANTA   GA   30307        Jun 1 2020   UT
                       DEKALB   08757930   ORKIN     BRIAN     SCOTT      427    MILL CREEK BND NE      ATLANTA   GA   30307        Jun 1 2020   UT
                       DEKALB   08253380   ORKIN     JENNIFER RUTH        2313   ATTAWAY WALK NE        ATLANTA   GA   30319        Feb 1 2020   AE
                       DEKALB   08584943   ORKIN     KEVIN     CLARK      2313   ATTAWAY WALK NE        ATLANTA   GA   30319-3386   Feb 1 2020   AE
                       DEKALB   12741348   SAMANDARI LUA       LIVA ADWET 163    PARK DR                DECATUR   GA   30030        Nov 1 2019   AE
                       DEKALB   05311921   SAMANDARI TARAZULLAH           163    PARK DR                DECATUR   GA   30030        Nov 1 2019   AE
                       DEKALB   07953946   SANDERS KRISTOPHER             809    TWIN OAKS DAPT 4       DECATUR   GA   30030        Jun 1 2020   MA
                       DEKALB   06011833   MORLEY    WILLIAM   MATTHEW 215       HILLCREST AAPT E2      DECATUR   GA   30030        Nov 1 2019   FL
                       DEKALB   11387206   SANDIFER BENITA                836    HILLANDALE LN          LITHONIA  GA   30058        May 1 2020   PA
                       DEKALB   05641090   REEVES    LATANYA   NANETTE    4094   DURHAMSHIRE PL         STONE MOU GA   30083        Jan 1 2018   CA
                       DEKALB   08588717   REGAN     COLIN     MICHAEL    1320   AXIS CIR NE            ATLANTA   GA   30307        Oct 1 2020   NH
                       DEKALB   08771551   REGAN     NICOLE    JEANNETTE 1320    AXIS CIR NE            ATLANTA   GA   30307        Oct 1 2020   NH
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 98 of 585




                       DEKALB   11885710   RELAN     PRYANKA              1133   COMMERCE APT 215       DECATUR   GA   30030        May 1 2019   NY




                                                                                       Page 155
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                      Pl

                                                                                                                                                 -
                                                                                                                                                 -
                                                                                  GA NCOA Out of State


                       DEKALB    05654253   SMITH     SAMANTHA            6942    MAHONIA PL            LITHONIA    GA   30038        Aug 1 2017   SC
                       DEKALB    05262559   REYNOLDS EMILY      KATHRYN   613     CLAIRMONT CIR         DECATUR     GA   30033        Aug 1 2020   VA
                       DEKALB    12490587   PETTIT    LAURA     NICOLE    845     ALBERSON CT           DECATUR     GA   30033        Oct 1 2020   CO
                       DEKALB    10941188   PETTUS    TIFFANY   MECHELE   3944    MEMORIAL C4           CLARKSTON GA     30021        Aug 1 2020   OH
                       DEKALB    11866745   REICHERT MICHAEL              1625    PEACHCREST RD         DECATUR     GA   30032        Sep 1 2020   TN
                       DEKALB    12421926   THOMAS    JENIAH    A         3844    PIN OAK ST            LITHONIA    GA   30038        Aug 1 2020   IL
                       DEKALB    07060832   SKANDALAK LINA      ANNA      223     SISSON AVE NE         ATLANTA     GA   30317        Mar 1 2020   NC
                       DEKALB    11373041   WANG      BRIAN     JAMES     639     SCOTT CIR             DECATUR     GA   30033        Jun 1 2020   CO
                       DEKALB    10475711   PHILLIPS  JAMES     ALVIN     2315    PINE MEADOWS CT       TUCKER      GA   30084        Aug 1 2020   TN
                       DEKALB    04957868   PHILLIPS  JENNIFER JACKSON    4920    TOPSFIELD LN          LITHONIA    GA   30038        Feb 1 2020   VA
                       DEKALB    07043187   PHILLIPS  KELLY     ANNE      23      CHELSEA CT            AVONDALE EGA     30002        Apr 1 2020   NC
                       DEKALB    11196484   WILLIAMS  JAMISON   LEE       1545    COUNCIL BLUFF DR NE   ATLANTA     GA   30345        Aug 1 2020   CA
                       DEKALB    11981940   SILVA     HIDEKY    RAFAEL    883     REGAL PATH LN         DECATUR     GA   30030        Oct 1 2020   CT
                       DEKALB    10091729   WELCH     TIMOTHY   F         2554    KNOX ST NE            ATLANTA     GA   30317        Oct 1 2020   MD
                       DEKALB    05897904   WELD      COURTNEY HATTEN     2361    JOHNSON FERRY RD NE   CHAMBLEE GA      30341        Sep 1 2019   FL
                       DOUGLAS 04804423     CRUTCHFIELWANDA     P         5032    CENTRAL CHURCH RD     DOUGLASVI LGA    30135-4112   Oct 1 2020   FL
                       DEKALB    06867579   UPTON     STEPHANIE CLAYTON   1044    N CARTER RD           DECATUR     GA   30030        Dec 1 2018   TX
                       DEKALB    03197216   WEDDLE    BRUCE     L         1895    HAM DR                CHAMBLEE GA      30341        Feb 1 2020   MS
                       DEKALB    08580568   WEEKS     ROBERT              3721    GREENTREE FARMS DR    DECATUR     GA   30034        Nov 1 2017   TN
                       DEKALB    10674893   MCDANIELS JODI      MARY      1225    MAPLE WALK CIR        DECATUR     GA   30032        May 1 2019   TN
                       DEKALB    10319013   MCDANIELS TAYLOR    RENEE     1182    MAPLE WALK CIR        DECATUR     GA   30032        Nov 1 2019   TN
                       DEKALB    08952867   WALTER    DWAYNE    LAMAR     7       EXECUTIVE P2402       ATLANTA     GA   30329        Aug 1 2020   CA
                       DEKALB    03629548   SIMON     RENEE     RADWAN    2711    OSWOOD DR             TUCKER      GA   30084        Aug 1 2020   NC
                       DEKALB    12236221   UMMER     CHRISTOPHETODD      4586    PLUM ORCHARD CT       STONE MOU GA     30083        Aug 1 2020   NY
                       DEKALB    02137629   WELSH     MARY      ELIZABETH 5208    BROOKE RIDGE DR       DUNWOODY GA      30338        Oct 1 2020   TN
                       DEKALB    05864701   VEGA      CRISTINA  MARIA     2532    N DECATUR APT 1329    DECATUR     GA   30033        Jan 1 2020   CA
                       DEKALB    11223305   VARADI    ANDRAS    PETER     1944    RIDGEMONT LN          DECATUR     GA   30033        Oct 1 2020   ME




  Ex. 2 to Petition:
                       DEKALB    03341382   YARBROUGHSTACY      ANN       2351    JOHNSON FERRY RD NE   CHAMBLEE GA      30341        Jan 1 2020   OR




Braynard Declaration
                       DOUGLAS 07072835     LEWIS     GENELL    M         2574    DEL RIDGE DR          DOUGLASVILGA     30135        Oct 1 2020   TX
                       DOUGHERTY06981498    MOCK      HALEY     LAURA     1903    LULLWATER RD          ALBANY      GA   31707        Mar 1 2020   SC
                       DOOLY     10496599   FALLAW    JOHN      AUSTIN    211     COOL WATER RD         VIENNA      GA   31092        Jun 1 2020   FL
                       DOUGHERTY11140715    BROWN     NATASHA   MONIQUE   3604    RADIAL AVE            ALBANY      GA   31705        Nov 1 2016   TN
                       DOUGLAS 04690658     BERRYHILL GLORIA    LAQUITA   9592    BLACKWOLF RUN         DOUGLASVI LGA    30135        Aug 1 2020   NC
                       DOUGHERTY06564835    BURRELL   DONNA     JOANN     1630    OAK HAVEN DR          ALBANY      GA   31701-7470   Feb 1 2019   FL
                       DOUGHERTY07886835    BURRELL   LYNN      STEWART 1630      OAK HAVEN DR          ALBANY      GA   31701-7470   Feb 1 2019   FL
                       DOUGHERTY01323321    BUTLER    LOIS      ANN       1968    S RIVERVIEW CIR       ALBANY      GA   31705        May 1 2018   TX
                       DOUGHERTY10969168    WIMBERLY ZELINA     YVETTE    2724    LEDO RD    APT V34    ALBANY      GA   31707        Aug 1 2020   VA
                       DOUGHERTY07565601    TELL      JOHNNY    ELIZABETH 333     S MOCK RD APT 80      ALBANY      GA   31705        Jun 1 2020   SC
                       DOUGHERTY04973513    TEMPLE    PAULETTE ELISE      2316    STUART AVE            ALBANY      GA   31707        Jun 1 2020   FL
                       DOUGHERTY08283693    ROBINSON KEMBRIEL PATRICE     815     PUTNEY AVE            ALBANY      GA   31705        Aug 1 2018   FL
                       DOUGHERTY11382008    SERPAS    BILLY     JHON      12073   WRIGHT ST             ALBANY      GA   31705        Aug 1 2020   NC
                       EFFINGHAM 07317611   KENNEDY CARLA       RONELLE O 180     BLACKWATER WAY        SPRINGFIEL DGA   31329        Aug 1 2019   TX
                       EFFINGHAM 07489569   KENNEDY DIANE       WATERS    214     PEBBLESTONE DR        BLOOMINGD GA     31302        Nov 1 2019   SC
                       DOUGLAS 01966551     GILMOUR   DEANE     H         4166    WESTVIEW ST           DOUGLASVILGA     30135-3650   Jul 1 2020   TX
                       DODGE     03787041   BRADEN    SEENA     DE MAY    100     LAKESIDE DR           EASTMAN     GA   31023-7944   May 1 2020   AR
                       DOUGHERTY00011595    SAXON     NANCY     MARTIN    614     MEADOWLARK DR         ALBANY      GA   31707-3122   Aug 1 2019   CA
                       DOUGLAS 10506383     KIEHN     VIRGINIA  Z         7730    SAINT JAMES CT        DOUGLASVI LGA    30134        Sep 1 2020   NJ
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 99 of 585




                       EFFINGHAM 11244414   SORIANO   GABRIELLE ANTOINETTE171     CLOVER POINT CIR      GUYTON      GA   31312        Oct 1 2020   FL




                                                                                        Page 156
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        !I

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                    GA NCOA Out of State


                       DOUGLAS     12336692   BROWN     SYDKIA               722    LONDON WAY          LITHIA SPRI NGA   30122        Mar 1 2020   CT
                       DOUGLAS     06335130   MCPHERSONCARLYNE    A          1408   COLUMNS DR          LITHIA SPRI NGA   30122        Mar 1 2018   NC
                       EARLY       06302357   MATT      MAE       CHARLES    87     ISOM LN             BLAKELY      GA   39823-5901   Oct 1 2020   KS
                       DOUGLAS     06331605   BROWN     RYAN                 323    SPRING CREEK WAY    DOUGLASVILGA      30134        Sep 1 2020   TX
                       EFFINGHAM   10017715   ARGERAKE DEBORAH               101    BROKEN BIT CIR      GUYTON       GA   31312        May 1 2019   MD
                       EFFINGHAM   10017628   ARN       STEPHEN   PAUL       101    BROKEN BIT CIR      GUYTON       GA   31312        May 1 2019   MD
                       EVANS       06829493   BRALY     SHANE     MARCUS     106    MARGUERITE ST       CLAXTON      GA   30417        Jun 1 2020   MO
                       DOUGLAS     10270688   MAZORA    TONYA     RENEE      2864   WARREN RD           DOUGLASVILGA      30135        Jan 1 2019   OK
                       DOUGLAS     04174381   MCADOO    BARBIE    WILFORK    2575   ARLINGTON CT        LITHIA SPRINGA    30122        Sep 1 2020   VA
                       EARLY       04973255   RYAN      DAVID     ALVIN      100    CEDAR AVE           BLAKELY      GA   39823        Jun 1 2019   MS
                       DOUGLAS     06918206   MCCALL    SABRINA   ANTOINETTE1023    COLUMNS DR          LITHIA SPRINGA    30122-3128   Sep 1 2019   CA
                       FAYETTE     00098691   BAKER     PEGGY     A          115    SHELDON WAY         FAYETTEVILLGA     30215-7720   Sep 1 2020   FL
                       DOUGLAS     11060221   DAVIS     BARBARA   JEAN       5518   SOMER MILL RD       DOUGLASVILGA      30134        Jul 1 2020   AR
                       DOUGLAS     11340262   DAVIS     CORTLANDT YOLANDA    4997   CHAPEL LAKE CIR     DOUGLASVILGA      30135        Sep 1 2018   MA
                       FANNIN      10914387   SCHROCK EDWIN       THOMAS     350    TOCCOA RIVER FOREST MINERAL BLUGA     30559        Oct 1 2019   FL
                       FANNIN      12432745   SCHUTT    JAMES     M          160    BLACKBERRY DR       MINERAL BLUGA     30559        Dec 1 2019   IL
                       DOUGLAS     04657645   PUCHE     DANIEL    ANTONIO    4284   HIGH COUNTRY DR     DOUGLASVILGA      30135        Sep 1 2020   NV
                       DOUGLAS     11393028   PUCHE     DANIELLA  MARIA LORR 4284   HIGH COUNTRY DR     DOUGLASVI LGA     30135        Sep 1 2020   NV
                       DOUGLAS     12707931   RANDALL   CATHERINE RENEE      1011   CHESTNUT CREEK DR   VILLA RICA GA     30180        Aug 1 2020   MS
                       DOUGLAS     10030152   VARGAS    COURTNEY ANNEICE     3220   ANNEEWAKEE FALLS PKWDOUGLASVILGA      30135        Feb 1 2019   AE
                       FAYETTE     08565058   HATFIELD  MARY      ELLEN      260    REHOBETH WAY        FAYETTEVILLGA     30214        May 1 2019   TN
                       DOUGLAS     03112541   WILLIAMS  CARLA     RENA       8340   RAMBLIN CT          DOUGLASVILGA      30134        Aug 1 2020   SC
                       FAYETTE     11257183   ALLISON   AUGUST    MICHELE    1214   SANDY CREEK RD      FAYETTEVILLGA     30214        Sep 1 2020   NH
                       FAYETTE     06146945   AMBROSE JAN         K          203    GLENEAGLES PT       PEACHTREE GA      30269-3503   Jul 1 2020   FL
                       EFFINGHAM   11321758   MC GINNIS ROCHELLE JEAN        115    AQUADUCT DR         RINCON       GA   31326        May 1 2020   TN
                       FAYETTE     04390044   TACORONTI RUDOLPH VALENTINO 235       ELYSIAN DR          FAYETTEVILLGA     30214        Jul 1 2020   CA
                       FAYETTE     06082977   KING      ASHLEY    FAYE       231    BLUE POINT PKWY     FAYETTEVILLGA     30215        Feb 1 2019   MS




  Ex. 2 to Petition:
                       EFFINGHAM   10375745   THAYER    DAVID     TIMOTHY    106    KINGSLEY DR S       GUYTON       GA   31312        Sep 1 2019   MI




Braynard Declaration
                       FLOYD       00969242   BELL      LOYCE     WESLEY     8211   ALABAMA RD SW       ROME         GA   30165-8816   Oct 1 2019   FL
                       FAYETTE     10124403   KOSIK     MICHAEL   PAUL       120    LAKEMONT CIR        FAYETTEVILLGA     30215        Oct 1 2019   LA
                       FAYETTE     11546161   KOTZ      STEPHEN   PAUL       114    HERITAGE WAY        PEACHTREE GA      30269        May 1 2020   IL
                       FANNIN      08123069   TRAUB     EUGENE    FREDERICK 260     LIVING WATER DR     MCCAYSVILLGA      30555-3707   Sep 1 2019   FL
                       ELBERT      05435964   HENDERSONGEOFFRY    ALLEN      1631   DEWY ROSE RD NW     DEWY ROSE GA      30634        Sep 1 2020   SC
                       FLOYD       06161836   WARNER    ELIZABETH AVERY      16     RIDGEFIELD DR SE    SILVER CRE EGA    30173-2345   Oct 1 2020   FL
                       FLOYD       10743708   BOEHM     MICHAEL   CARSTEN    9      NORMAN LN NW        ROME         GA   30165        Apr 1 2019   FL
                       FAYETTE     11790534   NAGLE     ASHLEIGH             1103   IVEYDALE LN         PEACHTREE GA      30269        Apr 1 2020   MI
                       FAYETTE     08289595   NATTIEL   ADREANNA DANIELLE    105    DEVONSHIRE PL       TYRONE       GA   30290        Aug 1 2018   MD
                       FANNIN      02865000   THIGPEN   DEBRA     G          516    RITCHIE CREEK RD    BLUE RIDGE GA     30513        Mar 1 2019   NC
                       FLOYD       05653708   COLSTON   JOSEPH    EDWARD     55     HIDDEN BRANCHES WAY ROME         GA   30165        Oct 1 2020   NC
                       FLOYD       06371231   COLSTON   KRISTEN   BROWN      55     HIDDEN BRANCHES WAY ROME         GA   30165        Oct 1 2020   NC
                       FLOYD       10007482   CLOUSE    HEATHER   LYN        5      TALON CT            KINGSTON GA       30145        Jan 1 2020   FL
                       FAYETTE     10947741   MCINTYRE IAN                   12     NORTHLAKE CIR       PEACHTREE GA      30269        Jul 1 2017   MS
                       FLOYD       04491363   WINDISCH MELISSA    D          10     MARBLE ST NE        ROME         GA   30161        Jul 1 2020   WV
                       FAYETTE     10472114   HIGHAM    MICHAEL   EDWARD     100    COLONY PT           FAYETTEVILLGA     30215        May 1 2020   VA
                       FAYETTE     10915997   HIGHAM    NICOLE    WALLS      100    COLONY PT           FAYETTEVILLGA     30215        May 1 2020   VA
                       FORSYTH     08796058   BURCH     ASHLEY    TAYLOR     910    DEERFIELD CAPT 2205 ALPHARETTAGA      30004        Sep 1 2020   TN
                       FORSYTH     08331913   BURCH     DUNCAN    S          404    PINE LAKE DR        CUMMING GA        30040-2027   Jan 1 2020   LA
                       FORSYTH     08316426   BURCH     ETHAN     TANNER     910    DEERFIELD CAPT 2205 ALPHARETTAGA      30004        Sep 1 2020   TN
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 100 of 585




                                                                                          Page 157
                                                                                                                                                         I]
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                    GA NCOA Out of State


                       FLOYD      00656225   GAY       CHERYL    ANN        280     BETHEL CHURCH RD SE SILVER CRE EGA     30173        Jun 1 2020   AL
                       FORSYTH    07232992   THOMAS    JULIE                1750    IVEY WALK CT           CUMMING GA      30041        Oct 1 2020   AR
                       FORSYTH    02545861   THOMAS    KAREN     L          3050    HITT RD                CUMMING GA      30041-7704   Oct 1 2020   MA
                       FAYETTE    10913991   MANGARELL JARROD    ALAN       301     MORGANS TURN           PEACHTREE GA    30269        Oct 1 2020   FL
                       FAYETTE    07181107   MANGARELL LINDA     ALETHA     301     MORGANS TURN           PEACHTREE GA    30269-1503   Oct 1 2020   FL
                       FLOYD      05342730   KARNES    DONNA     LYNN       3       RIDGEPOINTE DR SE      ROME       GA   30161-8474   Mar 1 2019   AL
                       FLOYD      00999451   KEASLER   GERALD    WAYNE      31      JUNIPER DR NE          ROME       GA   30161-8924   Sep 1 2018   FL
                       FLOYD      10688469   KEASLER   MAKAYLA   REBEKAH    31      JUNIPER DR NE          ROME       GA   30161        Sep 1 2018   FL
                       FAYETTE    11435063   CAMPBELL STEPHEN    FREDERICK 403      ROBINSON RD            PEACHTREE GA    30269        May 1 2020   FL
                       FORSYTH    10839187   BYSZESKI SUSAN      LUCIA      2010    IVY LN                 CUMMING GA      30041        Aug 1 2020   WA
                       FORSYTH    03634277   HENRY     WILLIAM   LEWIS      6435    RAINES DR              CUMMING GA      30041        Aug 1 2019   FL
                       FORSYTH    10525641   JIANG     BELINDA   GUAN       8415    COG HILL TRCE          DULUTH     GA   30097        Aug 1 2020   WA
                       FORSYTH    11426797   MURRAY    PAUL      ANDREW     1615    SHADOW BROOK WAY       ALPHARETT AGA   30005        Jul 1 2020   NY
                       FORSYTH    03959864   MYERS     CRAIG     A          5220    PINTO PASS             CUMMING GA      30040-1374   Sep 1 2020   FL
                       FORSYTH    02762911   NOWIK     DENNIS    WALTER     2445    BELAIRE DR             CUMMING GA      30041        Jul 1 2020   FL
                       FORSYTH    12908405   HARRIS    ANNA      CAROLINE 5590      WARMSTONE LN           SUWANEE GA      30024        Aug 1 2020   PA
                       FORSYTH    08150134   PAXIMADIS JOHN      BYRON      2665    WESTLINGTON CIR        CUMMING GA      30040        Oct 1 2020   MI
                       FORSYTH    08866854   CONWAY    ANGELA    D          6905    CEDAR RIDGE DR         GAINESVILLEGA   30506        Jun 1 2020   SC
                       FORSYTH    03353168   CONWAY    WILLIAM   EUGENE     6905    CEDAR RIDGE DR         GAINESVILLEGA   30506        Jun 1 2020   SC
                       FORSYTH    04192863   TOTH      EDWARD    WILLIAM    4815    MAIDSTONE CT           SUWANEE GA      30024-3305   Oct 1 2020   NC
                       FORSYTH    08857789   MELOSCI   CASSANDRA LEIGH      4390    IDLEWOOD DR            CUMMING GA      30040-0468   Feb 1 2020   CA
                       FORSYTH    01666486   PRUITT    STEPHANIE ANN        3365    CARLTON RD             CUMMING GA      30041-7768   Apr 1 2020   TN
                       FORSYTH    12814404   SHIN      GI UN                6985    BRIXTON PL             SUWANEE GA      30024        Sep 1 2020   IL
                       FORSYTH    04290545   SHIRLEY   ANN       M          1880    EDGEMONT CT            CUMMING GA      30041-8055   Oct 1 2020   AL
                       FULTON     06358457   BANKS     CHARLES   RAY        380     SADDLE LAKE DR         ROSWELL GA      30076        Sep 1 2018   NY
                       FORSYTH    08904270   XANTHOS HALLE       LITTRELL   2670    WANDA WOODS RD         CUMMING GA      30041        Aug 1 2018   TN
                       FORSYTH    07195853   XANTHOS ZACHARY     PARKER     2670    WANDA WOODS RD         CUMMING GA      30041        May 1 2018   TN




  Ex. 2 to Petition:
                       FORSYTH    12065093   XU        ALICE                1450    VINERY AVE             CUMMING GA      30041        Feb 1 2020   IN




Braynard Declaration
                       FORSYTH    07801366   WAGNER    DONALD    JAMES      2730    ALDRICH DR             CUMMING GA      30040-5327   Oct 1 2020   SC
                       FORSYTH    06498517   WAGNER    PATRICIA  H          2730    ALDRICH DR             CUMMING GA      30040-5327   Oct 1 2020   SC
                       FULTON     10565668   ABID      AREEBA    AFREEN     401     16TH ST NW UNIT # 1267 ATLANTA    GA   30363        May 1 2019   CA
                       FULTON     07847669   CLEMENTS FATIMA     CASTRO     3376    NORTHSIDE DR           HAPEVILLE GA    30354        Sep 1 2020   FL
                       FULTON     11657501   CLIFFORD ANDREW     BURNITT JOH477     WILMER ST NUNIT 2311 ATLANTA      GA   30308        Jan 1 2019   IL
                       FORSYTH    11779102   YOUNG     LEHA                 4130    CREEKWOOD DR           CUMMING GA      30041        Sep 1 2020   FL
                       FORSYTH    11779113   YOUNG     THOMAS    MICHAEL    4130    CREEKWOOD DR           CUMMING GA      30041        Sep 1 2020   FL
                       FORSYTH    12323288   ZABLOCKI TAYLOR                910     DEERFIELD CAPT 3308    ALPHARETTAGA    30004        Sep 1 2020   TX
                       FRANKLIN   11512140   ERTZBERGE TYLER     WAYNE      5665    STONE BRIDGE RD        CARNESVILL GA   30521        Feb 1 2020   IN
                       FORSYTH    07011130   YOUNG     CLAYTON              3805    CAMERON CT             CUMMING GA      30040        Oct 1 2019   CT
                       FULTON     02591654   BROOKS    MARK      A          845     INMAN VILLAGE PKWY NE ATLANTA     GA   30307-5501   Mar 1 2020   NC
                       FORSYTH    12705457   TURNER    HALEY     ELIZABETH 1415     FAIRCREST LN           ALPHARETTAGA    30004        Aug 1 2019   FL
                       FORSYTH    08409415   TURNER    ALPHA     THIAM      4030    EMERALD GLADE CT       CUMMING GA      30040        Mar 1 2019   TN
                       FULTON     10895556   BLOUIN    MYLES     ANTHONY 11240      CROSSHAVEN DR          ROSWELL GA      30075        Jul 1 2017   TX
                       FULTON     11206563   ALI       SAMINA               1915    BRISTOL CIR            ALPHARETTAGA    30022        Aug 1 2018   TN
                       FULTON     11747997   BERRY     MIKAYLA   PAIGE      390     STOVALL ST APT # 2213 ATLANTA     GA   30316        Sep 1 2020   TX
                       FULTON     06696561   BERTRAM ODANE       KARIM      2323    PIEDMONT R APT 2403    ATLANTA    GA   30324        Jun 1 2019   TN
                       FULTON     10619864   BOLDEN    TERESA    FONTAINE 5107      BARRINGTON TRACE DR SATLANTA      GA   30331        Sep 1 2020   KY
                       FULTON     11257707   BOLE      KIRK      EDWARD     11805   MOUNTAIN PARK RD       ROSWELL GA      30075        Oct 1 2020   CT
                       FULTON     02594149   BOGGAN    MICHAEL   WAYNE      970     SIDNEY MAR APT 1304    ATLANTA    GA   30324        Aug 1 2020   TX
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 101 of 585




                                                                                          Page 158
                                                                                                                                                          B
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                    GA NCOA Out of State


                       FULTON   11990855   CLINTON   TAKEISHA LASHAWN 2900          LAUREL RID GAPT 9206  EAST POINT GA   30344        Jun 1 2019   FL
                       FULTON   12543898   CLODFELTERCATHERINE GRAY         609     VIRGINIA AV APT 9104  ATLANTA    GA   30306        Jul 1 2020   NC
                       FULTON   11697774   AVIOLI    JAMES      PETER       2380    MELINA PL             ALPHARETT AGA   30009        Oct 1 2020   TX
                       FULTON   02495984   BAXTER    JERRY      WILLIAM     501     ANSLEY VILLA DR NE    ATLANTA    GA   30324-4813   May 1 2020   NC
                       FULTON   10438291   CRABTREE BRYAN       KELBY       3338    PEACHTREE APT 2105    ATLANTA    GA   30305        Mar 1 2020   SC
                       FULTON   10054314   BARNES    BRONWYN SHANNON 702            MARSH TRAIL CIR NE    ATLANTA    GA   30328        Mar 1 2020   NC
                       FULTON   08575505   CARNEGIE DAVID                   2657    LENOX RD N APT 10     ATLANTA    GA   30324        May 1 2019   AL
                       FULTON   10862335   CARNES    ANSLEY     BOYD        1838    GREYSTONE RD NW       ATLANTA    GA   30318        Sep 1 2019   NY
                       FULTON   12407156   CARNOW    LIANE      ADLER       10102   LEXINGTON FARMS DR ALPHARETTAGA       30004        Oct 1 2020   NC
                       FULTON   12407157   CARNOW    NORMAN                 10102   LEXINGTON FARMS DR ALPHARETTAGA       30004        Oct 1 2020   NC
                       FULTON   10222256   BOLTON    ELIJAH     LOUIS       3422    LYNFIELD DR SW        ATLANTA    GA   30311        Oct 1 2020   WA
                       FULTON   02675785   BOLTON    THERON                 2770    DRESDEN TRL           EAST POINT GA   30344        Feb 1 2019   AZ
                       FULTON   04818273   ARRITT    AMANDA     VIRGINIA NIC899     CHARLES ALLEN DR NE ATLANTA      GA   30308        Oct 1 2019   TX
                       FULTON   02672449   BAUMGARTESARA        T           335     WENTWORTH DOWNS C T DULUTH       GA   30097        Sep 1 2017   CA
                       FULTON   02709796   BAUMGARTEWILLIAM                 335     WENTWORTH DOWNS C T DULUTH       GA   30097        Sep 1 2017   CA
                       FULTON   10378807   BUTTS     DEMARIO    MONTEZ      415     ARMOUR DR APT 3105    ATLANTA    GA   30324        Oct 1 2017   MD
                       FULTON   03917070   BRUNER    SHARON     LASHON      6953    TALKEETNA CT SW       ATLANTA    GA   30331        Oct 1 2020   CA
                       FULTON   12301282   BRUNETT   SOPHIE     ELIZABETH 450       PIEDMONT A APT 2011   ATLANTA    GA   30308        Apr 1 2020   TN
                       FULTON   11859204   BRUNNER TYLER        BRADEN      410     HEMBREE RD            ROSWELL GA      30075        Jun 1 2020   AZ
                       FULTON   10987687   BRUNSON KEON         MARTEZ      267     N COLONIAL HOMES CIR NATLANTA    GA   30309        May 1 2019   CA
                       FULTON   06932939   BROCKINGTOCHERRISA C             301     MEMORIAL DAPT # 204   ATLANTA    GA   30312        Jan 1 2019   VA
                       FULTON   12577352   BRUMMETT KELLY       JO          1050    LENOX PARKAPT 6404    ATLANTA    GA   30319        Oct 1 2020   IN
                       FULTON   10374750   BUTT      NAUMAN                 855     PEACHTREE APT 3401    ATLANTA    GA   30308        May 1 2020   NJ
                       FULTON   02407476   BUTTERWORCAROL                   932     KINGS CT NE           ATLANTA    GA   30306        May 1 2018   MD
                       FULTON   05817508   CIASCHINI PETER      LOUIS       1280    W PEACHTR 3013        ATLANTA    GA   30308        Sep 1 2020   OH
                       FULTON   03222718   COLE      WILLIAM    LEE         75      RIVER SPRINGS DR NW ATLANTA      GA   30328        Sep 1 2020   SC
                       FULTON   05622472   COLEMAN ALISON       MICHELE     1322    CLERMONT AVE          EAST POINT GA   30344        Oct 1 2020   CT




  Ex. 2 to Petition:
                       FULTON   05350354   COLEMAN ASHLEY       ERIN        626     DEKALB AVE 1343       ATLANTA    GA   30312        Jul 1 2019   TX




Braynard Declaration
                       FULTON   10376029   COOK      BRAD       ANDREW      400     W PEACHTR UNIT 3414   ATLANTA    GA   30308        Oct 1 2020   AL
                       FULTON   07636896   BRADLEY   TASHEBIA LENEISE       7550    ABSINTH DR            ATLANTA    GA   30349        Jul 1 2018   VA
                       FULTON   04525339   BULLARD   KALESHA                455     14TH ST NW APT # 422  ATLANTA    GA   30318        Feb 1 2019   PA
                       FULTON   10848116   BURGIN    KIYANA                 215     NORTH AVE APT 2410    ATLANTA    GA   30308        Jun 1 2018   IL
                       FULTON   11383609   HAQUANI   MOHAMMED MAJID-UDDIN2105       BROOKRIDGE TER        ALPHARETT AGA   30004        Aug 1 2020   TX
                       FULTON   12122629   HARADA    ELISABETH              777     MEMORIAL D438         ATLANTA    GA   30316        Jun 1 2020   TX
                       FULTON   07013025   BRANHAM JASON        RAY         54      WINSLOW ST            SANDY SPRI GA   30328        Sep 1 2020   KY
                       FULTON   10066743   DAVIS     JOELEEN    MARIE       1760    HOLLINGSWORTH BLVD NATLANTA      GA   30318        Sep 1 2018   FL
                       FULTON   06075951   DAVIS     JOHN       CHRISTOPHE480       GLENWOOD UNIT 9       ATLANTA    GA   30316        Dec 1 2019   CO
                       FULTON   11387210   CHANDRAN KARTHIC                 1700    NORTHSIDE APT 3605    ATLANTA    GA   30318        Jun 1 2020   FL
                       FULTON   11196734   CHANG     CATHERINE              5585    COTTAGE FARM RD       ALPHARETTAGA    30022        Aug 1 2020   NY
                       FULTON   11810121   DRWIEGA   EMILY      NOELLE      144     MORELAND AUNIT 454    ATLANTA    GA   30307        Jul 1 2020   IL
                       FULTON   12432557   INDYKE    CURTIS     MAXWELL 400         PHARR RD N UNIT 287   ATLANTA    GA   30305        May 1 2020   VA
                       FULTON   08273529   COSBY     CARLTON    JERMAINE 530        PIEDMONT A APT 304    ATLANTA    GA   30308        Mar 1 2020   IL
                       FULTON   08457913   DAVIS     MARY ELIZABMORSE       1000    PARK AVE N UNIT 608   ATLANTA    GA   30326        Jun 1 2020   TN
                       FULTON   05927201   DESTINE   SCHNYEDER JUNIOR       1925    MONROE DR 1557        ATLANTA    GA   30324        Apr 1 2018   UT
                       FULTON   12350856   EATON     JYRON                  2430    CHESHIRE B APT 522    ATLANTA    GA   30324        Jun 1 2020   AL
                       FULTON   02577458   EATON     MAYNARD                1408    WICHITA DR SW         ATLANTA    GA   30311        Jun 1 2020   IN
                       FULTON   11986758   EATON     ZANE       A           1045    KILMINGTON CT         ALPHARETT AGA   30009        Jan 1 2020   TX
                       FULTON   06925605   DISK      TYLER      GEORGE      1031    LINDBERGH DR NE       ATLANTA    GA   30324        Jul 1 2020   VA
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 102 of 585




                                                                                          Page 159
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         Pl

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                     GA NCOA Out of State


                       FULTON   11658573   GAY        JOSEPH     KEVIN       6000    RIVEROAK TER         COLLEGE P AGA   30349        Jun 1 2018   AL
                       FULTON   11441079   CRAWFORD ADRIAN       CHANDLER 996        AMSTERDAM4           ATLANTA    GA   30306        Feb 1 2020   SC
                       FULTON   12774687   GRAVES     OSBORNE                2007    LAKE POINTE CIR      ROSWELL GA      30075        Jul 1 2018   TX
                       FULTON   10755049   GARRISON NATHANIEL                2909    CAMPBELLTOUNIT 33C   ATLANTA    GA   30311        Aug 1 2020   SC
                       FULTON   04103078   GARRITY    LIAM       DENNIS      214     COLONIAL H APT 1313  ATLANTA    GA   30309        Jul 1 2019   MS
                       FULTON   11069499   GRANT      ACCACIA    QIONE       340     WILDWOOD PT          ATLANTA    GA   30349        Aug 1 2019   VA
                       FULTON   11729850   HILL       AMY        ELIZABETH 44        KROG ST NE UNIT 548  ATLANTA    GA   30307        Oct 1 2020   DC
                       FULTON   06828422   HILL       ASHLEY     NICOLE      35      NORTHSIDE APT 14E    ATLANTA    GA   30313        Apr 1 2020   PA
                       FULTON   12331799   DIXON      SAMANTHA TRISTAN       1659    MONROE DR APT T7     ATLANTA    GA   30324        Dec 1 2019   TX
                       FULTON   10117939   HIRSH      MOLLY      LAUREN      100     LAURIAN WAY NW       ATLANTA    GA   30328        Oct 1 2019   DC
                       FULTON   08849339   HITT       ANDREA     NICOLE      747     RALPH MCGI APT 1363  ATLANTA    GA   30312        Jul 1 2020   MD
                       FULTON   11051773   GAMMUTO ANDREW        PAUL        2660    LINKS END            ROSWELL GA      30076        Jul 1 2020   NC
                       FULTON   05044188   GANDHI     MONALI     HARSHAD 7205        CHATTAHOOCHEE BLUF F ATLANTA    GA   30350-1071   Apr 1 2020   IL
                       FULTON   11421668   GANDHI     PUNITA                 1304    DUPONT COMMONS CIR NATLANTA     GA   30318        Sep 1 2018   NY
                       FULTON   11489245   MARINCE    CHRISTOPHEEVAN         92      W PACES FE UNIT 8026 ATLANTA    GA   30305        May 1 2019   FL
                       FULTON   10155077   GRAHAM     LINDSAY    MARIE       215     NORTH AVE APT 3404   ATLANTA    GA   30308        Jun 1 2020   TN
                       FULTON   08786900   HALL       MATTHEW WARD           910     VIRGINIA CIR NE      ATLANTA    GA   30306-3821   Jul 1 2019   AL
                       FULTON   10644294   HALL       KATHLEEN MCGOVERN 455          WATER SHADOW LN      ALPHARETT AGA   30022        Apr 1 2020   SC
                       FULTON   12510801   GALYARDT JACKSON      ANDREW      1118    W WESLEY RD NW       ATLANTA    GA   30327        Aug 1 2019   FL
                       FULTON   02600258   GALYARDT MARK         A           1118    W WESLEY RD NW       ATLANTA    GA   30327        Aug 1 2019   FL
                       FULTON   02672015   GALYARDT SUSAN        DOANE       1118    W WESLEY RD NW       ATLANTA    GA   30327        Aug 1 2019   FL
                       FULTON   03081281   GAMBLE     CHRISTOPHER            805     PEACHTREE UNIT 418   ATLANTA    GA   30308        Jun 1 2018   NM
                       FULTON   10069908   HEMINGWAY DAVID       ALEXANDER 195       13TH ST NE UNIT 1701 ATLANTA    GA   30309        Oct 1 2020   FL
                       FULTON   11209346   HEMPEL     WILLIAM    DAVID       873     MONROE D R APT 3     ATLANTA    GA   30308        Dec 1 2017   TN
                       FULTON   12550815   GRAHAM     CORTNEY JANAYE         303     AVALON SQ            SOUTH FULT GA   30213        Sep 1 2020   NC
                       FULTON   10477513   HALL       TAYLOR     NICOLE      701     HIGHLAND A APT 1125  ATLANTA    GA   30312        Sep 1 2020   CA
                       FULTON   10374492   HALL-NIEMI JACQUELINE JEAN        10225   CRESCENT RIDGE DR    ROSWELL GA      30076        Sep 1 2020   FL




  Ex. 2 to Petition:
                       FULTON   10675605   FLOYD      MICHAEL    ADAM        692     HIGHLAND AVE NE      ATLANTA    GA   30312        Jan 1 2020   FL




Braynard Declaration
                       FULTON   10228215   EVERSOLE VICTORIA     STANTON     13427   REGION TRCE          MILTON     GA   30004        Jul 1 2018   OR
                       FULTON   12428648   HENRY      LATONYA                6558    ROSWELL RDAPT 1168   SANDY SPRI GA   30328        Oct 1 2020   FL
                       FULTON   12023661   FITZGERALD CARLEY     ANNE        903     HUFF RD N WUNIT 1606 ATLANTA    GA   30318        Sep 1 2020   NC
                       FULTON   02705275   FITZGERALD WILBUR     THORPE      659     AUBURN AVEAPT 260    ATLANTA    GA   30312        Feb 1 2020   CA
                       FULTON   06250025   JONES      KATHRYN    TAYLOR      3675    PEACHTREE UNIT 42    ATLANTA    GA   30319        Sep 1 2020   TN
                       FULTON   11971370   EVARTS     JESSIE                 641     NORTH AVE APT # 1223 ATLANTA    GA   30308        Sep 1 2019   NY
                       FULTON   12113879   HENDRICKS MARQUEL GENE            1845    PIEDMONT A APT 309   ATLANTA    GA   30324        Aug 1 2020   NY
                       FULTON   05040703   FISK       AMIEE      GRAHAM      220     PARK BRIDGE LN       ROSWELL GA      30075        Jul 1 2020   WA
                       FULTON   06097612   KIRKLAND JUSTIN                   11307   CICERO DR            ALPHARETT AGA   30022        Aug 1 2020   CA
                       FULTON   10108174   FOMUSO     EVELYN     ESONA KIALI 118     CHESHIRE DR          ALPHARETT AGA   30022        Jul 1 2020   TX
                       FULTON   05945352   FORBES     CATHERINE              2085    WINDING CROSSING TRL FAIRBURN GA     30213        Apr 1 2020   KY
                       FULTON   06891493   HENDERSONROBERT       LEE         764     WILLOW CREEK DR NE   ATLANTA    GA   30328        Dec 1 2018   AL
                       FULTON   10914332   HENDERSONSHELBY       LYNN        605     GLEN NATIONAL DR     ALPHARETT AGA   30004        Jul 1 2020   FL
                       FULTON   05673868   HENDERSONTEUNIQUI                 6937    ROSWELL RDAPT D      SANDY SPRI GA   30328        Oct 1 2019   CO
                       FULTON   04247103   HENDERSONTREVINO      MARCUS      1177    CONSTITUTIOJ2        ATLANTA    GA   30315-6837   Dec 1 2018   NC
                       FULTON   10104100   MCNAB      CORENE     STULL       626     DEKALB AVE UNIT 1535 ATLANTA    GA   30312        Jul 1 2018   IL
                       FULTON   08282802   RUBIN      TAYLOR     LEIGH       677     SOMERSET TAPT A1     ATLANTA    GA   30306        Oct 1 2020   AZ
                       FULTON   11399549   RUBINSZTAINVERONICA ESTELA        4311    SPRING CREEK LN      SANDY SPRI GA   30350        Aug 1 2020   MD
                       FULTON   06979267   HURLEY     BRIAN                  3885    REDCOAT WAY          ALPHARETT AGA   30022        Aug 1 2018   MD
                       FULTON   08314545   HURLEY     LINDSAY    ANNE        3885    REDCOAT WAY          ALPHARETTAGA    30022-6338   Aug 1 2019   DC
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 103 of 585




                                                                                           Page 160
                                                                                                                                                         II
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                  GA NCOA Out of State


                       FULTON   07222050   LINDER     PHILIP    TODD      411     CHATTAHO O SUITE A     ROSWELL GA       30075        Sep 1 2020   DC
                       FULTON   08619992   LINDER     TAYLOR    CUNNINGHA 411     CHATTAHOO A            ROSWELL GA       30075        Sep 1 2020   DC
                       FULTON   10159464   JOHNSON ANDREA       LEIGH     204     WOODMILL WAY SW        SOUTH FULT GA    30331        Jul 1 2020   MS
                       FULTON   03486885   LENORE     RONALD    JAMES     12      WIEUCA TRCE NE         ATLANTA     GA   30342        Oct 1 2019   FL
                       FULTON   11051855   MCQUEEN INDIA                  4793    WINSTAR LN             FAIRBURN GA      30213        Jun 1 2020   NC
                       FULTON   11743642   LOEFFLER HANNAH      LEA       3176    BROADLEAF TRL          FAIRBURN GA      30213        May 1 2020   FL
                       FULTON   12128139   LOEFFLER THOMAS      LAWRENCE 3176     BROADLEAF TRL          FAIRBURN GA      30213        May 1 2020   FL
                       FULTON   11066256   LOFTON     CHASITY             400     W PEACHTR UNIT 3307    ATLANTA     GA   30308        Mar 1 2019   LA
                       FULTON   11906025   LEIGH      GORDON    KENNETH   1824    DEFOOR AVEAPT 5011     ATLANTA     GA   30318        Mar 1 2020   VA
                       FULTON   11906023   LEIGH      PALOMA    KATYA     1824    DEFOOR AVEAPT 5011     ATLANTA     GA   30318        Mar 1 2020   VA
                       FULTON   11756515   MCMAHAN ERIN         RENEE     3318    RENAISSANCAPT 3318     ATLANTA     GA   30308        May 1 2019   DC
                       FULTON   04705537   MCMAHEL JENNI        LYNN      1839    MONROE DR NE           ATLANTA     GA   30324-5007   Aug 1 2020   FL
                       FULTON   08894207   MURIGO     SHEILA    WAIRIMU   675     OAKMONT HL             JOHNS CREEGA     30097        Sep 1 2020   VA
                       FULTON   11873029   HUGHES     CORI      NELSON    6885    GLENLAKE P APT B       ATLANTA     GA   30328        Jul 1 2019   AZ
                       FULTON   06452664   LAKE       STEVEN    MCCREE    250     PIEDMONT A STE 2016    ATLANTA     GA   30308        Oct 1 2020   TX
                       FULTON   05625206   PICKLE     JAIME               767     VIRGINIA CIR NE        ATLANTA     GA   30306        Oct 1 2020   SC
                       FULTON   10389319   MITCHELL DESTINEE CHANTE       4266    ROSWELL RDAPT E4       ATLANTA     GA   30342        Sep 1 2020   TX
                       FULTON   07499748   MITCHELL ERICA       WALTERS   1475    SAND BAY D APT 5206    ATLANTA     GA   30331        Jun 1 2020   MI
                       FULTON   10363811   NEUGEBAUE NATALIE    MARIE     41      ARPEGE WAY NW          ATLANTA     GA   30327        Jul 1 2020   AL
                       FULTON   05748604   KOVAL      ERIN      CORTNEY 11905     WILDWOOD SPRINGS DR    ROSWELL GA       30075        Jan 1 2020   FL
                       FULTON   12365340   NEWCOMER LEANNE      ELIZABETH 33      11TH ST NE UNIT 1213   ATLANTA     GA   30309        Jun 1 2020   VA
                       FULTON   05679472   NOSIN      RACHAEL   LAURA     840     UNITED AVE UNIT 212    ATLANTA     GA   30312        Sep 1 2019   ID
                       FULTON   10388768   MINER      ELLERY    RAE       1505    MUIRFIELD CV           MILTON      GA   30004        Dec 1 2019   KY
                       FULTON   04426579   LAFOON     MICHAEL   THOMAS    6900    BISHOP RD              SOUTH FUL T GA   30213        Sep 1 2020   AL
                       FULTON   03575948   LAFOON     REBECCA   J         6900    BISHOP RD              SOUTH FULT GA    30213        Sep 1 2020   AL
                       FULTON   12731655   GHERING    MATTHEW CHASE       210     HOLLYRIDGE WAY         ROSWELL GA       30076        Jun 1 2020   TX
                       FULTON   11059834   NEWELL     LAUREN    ELYSE     13275   PROVIDENCE LAKE DR     ALPHARETTAGA     30004        Sep 1 2020   FL




  Ex. 2 to Petition:
                       FULTON   08598498   RAWLINGS ELYSE       AROVONNE 3416     SABLE CHASE LN         ATLANTA     GA   30349-3686   Aug 1 2017   VA




Braynard Declaration
                       FULTON   10767893   RAWLINS    KYVERN    GLENROY 1823      JEFFERSON DR           SANDY SPRI GA    30350        Jun 1 2020   NY
                       FULTON   04732968   JENKINS    CURTIS    DION      741     FREDERICA APT 9        ATLANTA     GA   30306        Aug 1 2020   MN
                       FULTON   08919296   MATTHEWS ANDREW      BRADY     9560    RED BIRD LN            ALPHARETTAGA     30022-5548   Sep 1 2020   TX
                       FULTON   08891119   MATTHEWS DERRICK     EUNDRELL 4010     CASA VERDE DR          ATLANTA     GA   30349        Aug 1 2019   TN
                       FULTON   06644381   LASKOWSKI JANET      LYNN      147     26TH ST NW APT 2113    ATLANTA     GA   30309        Sep 1 2020   AZ
                       FULTON   11036464   RUSHING    ANNE      DAVIES    1451    MECASLIN S APT 8108    ATLANTA     GA   30309        Jun 1 2019   KY
                       FULTON   10395778   SMITH      STEVEN    ANDREW    300     SADDLEBROOK DR         ROSWELL GA       30075        Jul 1 2020   AE
                       FULTON   10528109   PARTALIS BETH                  1000    FANFARE WAAPT # 5206   ALPHARETTAGA     30009        Aug 1 2020   MI
                       FULTON   07664335   PARTHA     DEEPAMALA R         535     SPINDLEWICK DR         ATLANTA     GA   30350        Jul 1 2020   FL
                       FULTON   12374920   LANN       KYNDEL    LYNN      801     MYRTLE ST NAPT 1       ATLANTA     GA   30308        Jun 1 2020   CO
                       FULTON   11362921   MCANENEY SHANNON               3097    MAPLE DR N APT # 246   ATLANTA     GA   30305        Jun 1 2020   PA
                       FULTON   11660116   MCBANE     MICHAEL   G         240     N HIGHLAND APT 1102    ATLANTA     GA   30307        Jun 1 2020   MD
                       FULTON   11536112   MCBRIDE    MEGHAN    PRISCILLA 2277    PEACHTREE APT # 511    ATLANTA     GA   30309        Jul 1 2020   NC
                       FULTON   08415603   SASNETT    DAVID     BLAKE     943     PEACHTREE UNIT 818     ATLANTA     GA   30309        Sep 1 2019   NY
                       FULTON   10135654   SASSER     ADAM      JAY       12410   PEYTON FARM WAY        ALPHARETT AGA    30004        Oct 1 2020   AL
                       FULTON   10188734   SASSER     AIMEE     WALL      12410   PEYTON FARM WAY        ALPHARETTAGA     30004        Oct 1 2020   AL
                       FULTON   07311373   SASSLER    SARAH     ALEXANDRIA775     UNITED AVE SE          ATLANTA     GA   30312        Jul 1 2020   OH
                       FULTON   05074378   SASSO      BARTHOLOMJOHN       910     PARK AVE SEUNIT B      ATLANTA     GA   30315        Mar 1 2020   MA
                       FULTON   04875233   SASSO      SARAH     KATHRYN   563     MEMORIAL DUNIT 306     ATLANTA     GA   30312        Nov 1 2019   MA
                       FULTON   11814961   SATTERFIEL MATTHEW             240     NORTH AVE APT 1320     ATLANTA     GA   30308        Sep 1 2020   AL
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 104 of 585




                                                                                        Page 161
                                                                                                                                                         ~
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                  GA NCOA Out of State


                       FULTON   10335356   MARTENS PETRUS     CORNELIS    620     PEACHTREE APT 1004      ATLANTA    GA   30308      Jun 1 2020             MT
                       FULTON   08964080   MARTIN    ALONZO               381     LINCOLN ST SW           ATLANTA    GA   30315-3611 Oct 1 2017             NC
                       FULTON   08756172   MARTIN    ANGELA   LEA         77      E ANDREWS UNIT 3318     ATLANTA    GA   30305      Sep 1 2020             VA
                       FULTON   08852902   SHIFFMAN ISAAC     STEVEN      690     PIEDMONT A APT 15       ATLANTA    GA   30308      Apr 1 2019             NY
                       FULTON   07286512   LAUZIERE MICHAEL               2495    COGBURN RIDGE RD        ALPHARETT AGA   30004      Aug 1 2020             MI
                       FULTON   08269659   REID      ALIA     KHADIJAH    270     LE GRAN BND NE          ATLANTA    GA   30328      Oct 1 2020             CA
                       FULTON   11968821   SIMMS     MICHAEL  JAMAL       1381    KIMBERLY W APT 23203    ATLANTA    GA   30331      Feb 1 2020             MD
                       FULTON   11492300   SIMON     AARON    HARRIS      150     HELMSLEY DR NW          ATLANTA    GA   30327      Jul 1 2018             NY
                       FULTON   10972955   MORRIS    BRANDON LAWRENCE     170     BOULEVARD APT A216      ATLANTA    GA   30312      Nov 1 2019             NY
                       FULTON   10912890   MORRIS    HELEN    ANNE        6220    GLEN OAKS LN NE         SANDY SPRI GA   30328      Sep 1 2020             CA
                       FULTON   11437797   MOHR      PRESTON  JAMES       44      PEACHTREE UNIT 827      ATLANTA    GA   30309      Oct 1 2018             MN
                       FULTON   12145124   MOSELEY BETHANY    JOY         2105    GLEN CASTLE CT          DULUTH     GA   30097      May 1 2020             AZ
                       FULTON   02525671   MONAHAN JOHN       J           105     PEACHTREE UNIT C2       ATLANTA    GA   30309      Jun 1 2020             NY
                       FULTON   10855374   SCHILLING JACKSON  THOMAS      2110    LAKE GROVE LN           MILTON     GA   30004      Dec 1 2019             VA
                       FULTON   05796063   SCHILLING NEVA     MICHELE     2110    LAKE GROVE LN           MILTON     GA   30004      Dec 1 2019             VA
                       FULTON   05793267   SCHILLING THOMAS   JOHN        2110    LAKE GROVE LN           ALPHARETT AGA   30004      Dec 1 2019             VA
                       FULTON   12314148   MOEDE     JILLAH   IMAN        1555    CHEVRON DR              ATLANTA    GA   30350      Aug 1 2020             SC
                       FULTON   10899135   RYSDON    MADISON  ELIZABETH   140     OVERHILL PT             ALPHARETTAGA    30005      Jul 1 2020             NC
                       FULTON   04359287   MORRIS    MICHAEL  SCOTT       265     GRAPEVINE RUN           ATLANTA    GA   30350      Oct 1 2020             FL
                       FULTON   07322339   PITT      VICTORIA MARIE       1966    TIGER FLOWERS DR NW     ATLANTA    GA   30314      Feb 1 2020             DC
                       FULTON   05301866   PITTMAN   DAVID    JAMES       192     GIBSON ST SA            ATLANTA    GA   30316      Jul 1 2019             TN
                       FULTON   11133432   PITTMAN   JULIE    CATHERINE   192     GIBSON ST SAPT A        ATLANTA    GA   30316      Jul 1 2019             TN
                       FULTON   07799983   MOFARDIN JAKLIN                303     GRANT PARK PL SE        ATLANTA    GA   30315      Jun 1 2020             NY
                       FULTON   11040127   MOHAN     VASANTH  N           712     KIRKWOOD AVE SE         ATLANTA    GA   30316      Aug 1 2017             NY
                       FULTON   08828639   SMITH     TIGRESS  LASHE       12111   CICERO DR               ALPHARETT AGA   30022      Jun 1 2020             AL
                       FULTON   10817372   SHAHAPURK RAJIV    D           2900    PHARR COU APT 1009      ATLANTA    GA   30305      Oct 1 2019             SC
                       FULTON   12151118   SHAHID    JAWAD                2965    PEACHTREE APT 1507      ATLANTA    GA   30305      Jul 1 2020             NJ




  Ex. 2 to Petition:
                       FULTON   08190978   OXENDINE JOHN      WEIMANN     602     LENOX WAY BLDG 9        ATLANTA    GA   30324      Nov 1 2017             IL




Braynard Declaration
                       FULTON   06820293   OXFORD    DEVON    DENISE      400     W PEACHTR UNIT 3414     ATLANTA    GA   30308      Oct 1 2020             AL
                       FULTON   10191999   OYINSAN   AYODELE              2512    CALIBRE CREEK PKWY      ROSWELL GA      30076      Aug 1 2020             NY
                       FULTON   05407630   PLATO     DANNY    ALAN        343     8TH ST NE APT T1        ATLANTA    GA   30309      Jun 1 2020             LA
                       FULTON   06713315   PLATT     PATRICK  M           3400    STRATFORD UNIT 3208     ATLANTA    GA   30326      Jul 1 2020             NC
                       GORDON   08057591   SANCHEZ   ARASELI              100     CLARAS WAYAPT 14        CALHOUN GA      30701      Jun 1 2020             TX
                       FULTON   07468525   SLOAN     SARA     ELIZABETH   9380    DELFT WAY               JOHNS CREEGA    30022      Oct 1 2020             SC
                       FULTON   11809502   SLOANE    GIOIA                2900    PHARR COU 2414          ATLANTA    GA   30305      Sep 1 2020             NY
                       FULTON   11470414   SMITH     CHANCELLOR           220     26TH ST NW 8204         ATLANTA    GA   30309      Sep 1 2020             NY
                       FULTON   12806905   SMITH     CHARLIE  DORN        23      FERRY LANDUNIT # 2314   ATLANTA    GA   30305      Oct 1 2020             NY
                       FULTON   06986907   TAYLOR    GAIL                 7500    ROSWELL RDUNIT 84       SANDY SPRI GA   30328      Oct 1 2020             MI
                       FULTON   04065207   ROOZE     LESLYE   GRAVES      10310   AMBERSIDE CT            ROSWELL GA      30076      Sep 1 2020             MI
                       FULTON   03483728   ROPER     ELEANOR  BRANCH      1       PEACHTREE APT C4        ATLANTA    GA   30305      May 1 2020             NC
                       FULTON   11640980   TAYLOR    JASMINE  MARIE       400     PHARR RD N UNIT 117     ATLANTA    GA   30305      Jan 1 2020             IN
                       FULTON   05035296   TAYLOR    JOCELYN              626     DEKALB AVE APT 1343     ATLANTA    GA   30312      Jul 1 2019             TX
                       FULTON   10747499   SHEARER   AVA                  1069    GRANT TER SE            ATLANTA    GA   30315      Oct 1 2020             NC
                       FULTON   12429360   VAN LOON CATHERINE FAISON      44      KROG ST NE UNIT 547     ATLANTA    GA   30307      Oct 1 2020             NC
                       FULTON   12635261   ROSENBAUMHANNAH                2640    PEACHTREE UNIT # 4      ATLANTA    GA   30305      Jun 1 2020             NY
                       FULTON   11683716   ROSENBAUMKAREN     BETH        2640    PEACHTREE UNIT 4        ATLANTA    GA   30305      Jun 1 2020             NY
                       FULTON   12510546   ROSENBAUMSAMUEL                2640    PEACHTREE UNIT 4        ATLANTA    GA   30305      Jun 1 2020             NY
                       FULTON   11754728   ROSENBERGHARRISON P            515     LATHKIL CT              ALPHARETT AGA   30022      Apr 1 2019             VT
                                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 105 of 585




                                                                                        Page 162
                                                                                                                                            re
                                                                                                                                                       ra

                                                                                                                                                  ID
                                                                                                                                              -i
                                                                                                                                                                 I!
                                                                                                                                                                 It
                                                                                                                                                                 §I
                                                                                                                                              -
                                                                                   GA NCOA Out of State


                       FULTON     04038462   STEELE    JAY      FREDERICK 532      VALLEY RD NW         ATLANTA    GA   30305        Aug 1 2018   WI
                       FULTON     06201069   SHAFFER   LINDA    J          10930   PINEHIGH DR          ALPHARETT AGA   30022-6507   Oct 1 2020   NC
                       FULTON     06103201   ROOSEVELT TIFFANY  DAWN       5104    WOODLAND LN          ALPHARETT AGA   30009        Jun 1 2020   TN
                       FULTON     10880277   TORRES    JOSEPH              360     PHARR RD N 253       ATLANTA    GA   30305        Oct 1 2020   FL
                       FULTON     10970358   TORRES    KRISTEN  SHELLEY    360     PHARR RD N APT 253   ATLANTA    GA   30305        Oct 1 2020   FL
                       FULTON     06407251   WILLIAMS  PAMELA   NATE       860     GLENWOOD APT 518     ATLANTA    GA   30316        Oct 1 2020   TX
                       FULTON     08826812   WILLIAMS  PAULA    ANN        5125    CASCADE HILLS CIR SW ATLANTA    GA   30331        Sep 1 2020   CA
                       GLYNN      04513926   PRUITT    LUKE     STEVENS    141     SARAH DR             BRUNSWICK GA    31525        Aug 1 2020   FL
                       GLYNN      04013729   PYE       ROBERT   B          407     PALM CLUB CIR        BRUNSWICK GA    31525        Sep 1 2019   SC
                       FULTON     10821682   TADESSE   MEBRAK   GIRMAY     2399    PARKLAND D#1144      ATLANTA    GA   30324        Oct 1 2020   PA
                       FULTON     01250922   TAFT      CAREY    MELVIN     943     PEACHTREE UNIT 1502  ATLANTA    GA   30309        Oct 1 2020   FL
                       GORDON     03559852   URBANO    MICHAEL  A          115     DERBY LN             CALHOUN GA      30701-2012   Oct 1 2019   SC
                       GORDON     03374275   VINSON    JAMES    GARY       181     WOODEDGE DR NE       CALHOUN GA      30701        Aug 1 2020   TN
                       GORDON     04564955   VINSON    SHARON   DENISE LEE 181     WOODEDGE DR NE       CALHOUN GA      30701        Aug 1 2020   TN
                       GORDON     08920324   TRACY     GARY                620     BUCK BLVD SE         CALHOUN GA      30701        Jun 1 2018   IN
                       FULTON     05754729   WILLIAMS  MATTHEW MITCHELL 400        SHERINGHAM CT        ROSWELL GA      30076        Apr 1 2020   MD
                       FULTON     07140987   WILLIAMS  MICHAEL             970     SIDNEY MAR UNIT 1313 ATLANTA    GA   30324        Sep 1 2020   TN
                       FULTON     07078993   TOOMBS    MEREDITH            2788    DEFOORS FEAPT 75     ATLANTA    GA   30318        Nov 1 2016   CA
                       FULTON     12321100   TOOR      AROONA   HANIF      115     BISCAYNE D APT C1    ATLANTA    GA   30309        Aug 1 2020   VA
                       GILMER     10957040   MULLEN    KATIE    MCCALL     91      LEATHERWOOD MOUNTA CHERRY LOGGA      30522        Sep 1 2018   TN
                       MONROE     04290385   KEITH     MICHAEL  WAYNE      2464    BOXANKLE RD          FORSYTH    GA   31029        Feb 1 2020   AL
                       MONROE     03182507   KENDRICK SUSAN     ELIZABETH 135      PARK DR              FORSYTH    GA   31029        Aug 1 2019   NY
                       MUSCOGEE   04102454   GILLEY    HAZLAN   VANESSA    5358    BROADFIELD DR        COLUMBUS GA     31907-9457   May 1 2018   TX
                       MUSCOGEE   05756948   GILLILAND JULIAN   RICHARD    6401    MOON RD              COLUMBUS GA     31909        Oct 1 2020   AL
                       MUSCOGEE   01835784   GINTER    MATTHEW NELSON      3010    ETHEL AVE            COLUMBUS GA     31906        Jun 1 2020   TX
                       NEWTON     12903001   SHAMBURGEALICE     CHAUNTAIL 80       LONGCREEK DR         COVINGTON GA    30016        Aug 1 2020   AL
                       NEWTON     08575496   SHANNON SHANICE    NICOLE     15      CORNUS DR            COVINGTON GA    30016-6501   Mar 1 2019   CA




  Ex. 2 to Petition:
                       MUSCOGEE   11317026   SHULTZ    SUSAN    ELIZABETH 5749     ROARING BRANCH RD    COLUMBUS GA     31904        Jul 1 2019   MS




Braynard Declaration
                       MUSCOGEE   02474484   SHY       GWENDOLYNJEAN       1011    ASHLEY STA APT 105   COLUMBUS GA     31904        Feb 1 2020   TN
                       MUSCOGEE   02099622   SHY       WILLIE   JAMES      1011    ASHLEY STA APT 105   COLUMBUS GA     31904        Feb 1 2020   TN
                       MUSCOGEE   07174810   SIGLER    MARION              5920    GLENEDEN DR          COLUMBUS GA     31907        Jul 1 2019   VA
                       MUSCOGEE   01838364   BRADY     HEIDI    WINETTA    2662    FERNWOOD AVE         COLUMBUS GA     31907        Aug 1 2018   IN
                       MUSCOGEE   10853370   BRANCH    HILLARY  FRANCES WR7653     KESSLER DR           FORT BENNI GA   31905        Aug 1 2018   AE
                       MUSCOGEE   01834362   BRANSFORD ANNETTE             5086    FORREST RD           COLUMBUS GA     31907-2825   Jun 1 2019   AL
                       MUSCOGEE   06862959   BRANSFORD TERRANCE PRESTO     5086    FORREST RD           COLUMBUS GA     31907-2825   Jun 1 2019   AL
                       OCONEE     03620694   STAPLETON AMY      DIANE      5540    HIGH SHOALS RD       BISHOP     GA   30621        Aug 1 2020   AK
                       OCONEE     01133848   STAPLETON JERRY    ALAN       5540    HIGH SHOALS RD       BISHOP     GA   30621        Aug 1 2020   AK
                       MUSCOGEE   08823141   BRYANT    DEVANTE  KENTRAIL 3828      ARMOUR AV APT # 31   COLUMBUS GA     31904        Mar 1 2020   AL
                       MUSCOGEE   10654805   WALKER    BRITTANY MICHELLE 2344      BRUCE AVE            COLUMBUS GA     31903        Aug 1 2019   AL
                       MUSCOGEE   01809193   WALKER    DARRYL   WENEDELL 5445      CHATHAM WOODS CT     COLUMBUS GA     31907-1848   Feb 1 2019   AL
                       MUSCOGEE   12397369   VOGT      RACHEL   MARIE      11      W 11TH ST APT 38     COLUMBUS GA     31901        Aug 1 2020   AL
                       MUSCOGEE   01803193   WAGNER    GREGORY ALAN        8056    INNISBROOK CT        COLUMBUS GA     31909-2089   Sep 1 2020   AL
                       MUSCOGEE   08831524   WAGNER    JORDAN   CATHERINE 8056     INNISBROOK CT        COLUMBUS GA     31909-2089   Sep 1 2020   AL
                       MUSCOGEE   01808768   WAGNER    PHYLLIS  J          8056    INNISBROOK CT        COLUMBUS GA     31909-2089   Sep 1 2020   AL
                       OCONEE     08744000   SONON     LETICIA             1030    STRATFORD DR         WATKINSVIL GA   30677-2281   Feb 1 2019   CA
                       OCONEE     08743986   SONON     ROBERTO             1030    STRATFORD DR         WATKINSVIL GA   30677-2281   Feb 1 2019   CA
                       OCONEE     12287337   SPILLERS  COLTON   JAMES      1321    ASHLAND DR           STATHAM    GA   30666        Aug 1 2020   TX
                       MUSCOGEE   03413122   BROWN     TERRENCE MAURICE    3301    5TH AVE              COLUMBUS GA     31904        Jun 1 2020   SC
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 106 of 585




                                                                                         Page 163
                                                                                                                                                       fii
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                      GA NCOA Out of State


                       MUSCOGEE 06002451    BROWN     WENDI       J           5234    VERDUN CT              COLUMBUS GA     31907        Oct 1 2020   TN
                       MUSCOGEE 08929994    BROWNING WALTER       LEE         4468    STEAM MILL RD          COLUMBUS GA     31907-5566   Jul 1 2017   AL
                       MUSCOGEE 08404928    BROWNLEE JOSHUA       WAYNE       7176    PAPRIKA LN             COLUMBUS GA     31909        Jan 1 2019   CO
                       MUSCOGEE 01305218    WALKER    KAREN       DRYDEN      1291    FRONT AVE UNIT 101     COLUMBUS GA     31901        Jun 1 2019   VA
                       MUSCOGEE 12091555    VEGESANA HARIKUMAR                9229    TRAVELERS WAY          MIDLAND    GA   31820        Sep 1 2020   MD
                       MUSCOGEE 11589835    VERGNE PERMANUEL      R           141     ARROWHEADAPT B         FORT BENNI GA   31905        Jun 1 2020   PR
                       MUSCOGEE 12745261    VILLELA   INGRID                  34      ARROWHEAD RD           FORT BENNI GA   31905        Aug 1 2018   AE
                       MUSCOGEE 04917341    BOLEN     GARY        ANDREW      2218    MARTHAS LOOP           COLUMBUS GA     31907-2534   Nov 1 2017   AL
                       OCONEE    06828154   WHITELEY JOHN         WILLIAM     4679    MEADOW SPRINGS DR      WATKINSVIL GA   30677-4649   Jun 1 2020   TN
                       MUSCOGEE 10973792    FRAZIER   SARA                    3804    PHELTS DR              COLUMBUS GA     31904        Feb 1 2018   AL
                       MUSCOGEE 07560108    FREEMAN CALANDRA                  10178   SABLE OAKS DR          MIDLAND    GA   31820        Jun 1 2019   AK
                       MUSCOGEE 10162769    FREEMAN ROSA          EFFIE MAE   3201    1ST AVE     APT A141   COLUMBUS GA     31904        Feb 1 2019   MD
                       MUSCOGEE 11018758    RATHEL    KAYLYN      REBECCA     3901    CHRIS DR               COLUMBUS GA     31909        Apr 1 2020   AL
                       MUSCOGEE 08840943    RATHEL    ZACHARY     STEPHEN     3901    CHRIS DR               COLUMBUS GA     31909        Apr 1 2020   AL
                       OCONEE    10901980   CORMAN    PAUL        EDWARD      465     HOPPING RD             BISHOP     GA   30621        Jun 1 2017   OH
                       OCONEE    10919439   CORMAN    STEPHANIE   DAWN        465     HOPPING RD             BISHOP     GA   30621        Jun 1 2017   OH
                       OCONEE    03477653   COX       MITCHELL    DALE        2570    NEW HIGH SHOALS RD     BISHOP     GA   30621        Feb 1 2020   AR
                       MUSCOGEE 01792304    RAILEY    TOMMIE      LUVERN      737     BARRETT AVE            COLUMBUS GA     31904        Jun 1 2020   FL
                       PAULDING 10945255    BOATWRIGH MARK        JEROME      105     WHITNEYS WAY           DALLAS     GA   30157        Oct 1 2020   TN
                       PAULDING 11652689    BOATWRIGH NASH        CHRISTIAN   105     WHITNEYS WAY           DALLAS     GA   30157        Oct 1 2020   TN
                       PAULDING 11579011    BOATWRIGH PAMELA      JEAN        105     WHITNEYS WAY           DALLAS     GA   30157        Oct 1 2020   TN
                       NEWTON    01379931   BARTS     ELIZABETH   KREDER      90      OAK HILL DR            COVINGTON GA    30016-2551   Jun 1 2020   VA
                       NEWTON    08596975   BARNES    CANDACE     ELISABETH   15      MELODY LAKE CT         COVINGTON GA    30014        Aug 1 2018   NC
                       MUSCOGEE 11900326    RADER     LINDSAY     N           8500    FRANCISCANAPT 222      COLUMBUS GA     31909        Oct 1 2018   WA
                       NEWTON    07404382   BEHRMANN JAESON       JACQUELIN   420     FIELDSTONE LN          COVINGTON GA    30016        Nov 1 2016   NC
                       MUSCOGEE 12747045    ROBERTS DONALD        MARK        3201    1ST AVE     APT A442   COLUMBUS GA     31904        Oct 1 2020   AL
                       MUSCOGEE 12747046    ROBERTS NANCY         JEAN        3201    1ST AVE     APT A442   COLUMBUS GA     31904        Oct 1 2020   AL




  Ex. 2 to Petition:
                       MUSCOGEE 12516838    ROBERTSONDENISHA      SHANTAE     6500    WHITTLESE YAPT 309     COLUMBUS GA     31909        Sep 1 2020   AL




Braynard Declaration
                       OCONEE    00294262   BOZARTH   MARY        LOU         1160    HUNTING CREEK LN       WATKINSVIL GA   30677-2117   Jan 1 2020   IL
                       MUSCOGEE 05242095    STEWART RAFAEL        JAVAR       9156    GARRETT LAKE DR        MIDLAND    GA   31820        Nov 1 2016   KY
                       MUSCOGEE 11856699    STINETORF MICHAEL     ROBERT      2112    21ST ST                COLUMBUS GA     31906        Aug 1 2020   AE
                       MUSCOGEE 11949105    STINETORF STEPHANIE   PFEIFFER    2112    21ST ST                COLUMBUS GA     31906        Aug 1 2020   AE
                       MUSCOGEE 11045060    STOKES    TYLER       ABRIELLE    2581    SPRING CHAPEL DR       MIDLAND    GA   31820        Sep 1 2020   IL
                       MUSCOGEE 06521858    STEELE    LORENA      ERMELINDA   3540    GREENFOREST DR         COLUMBUS GA     31906-2317   Apr 1 2020   AL
                       MUSCOGEE 12745017    STEPHENS JON          REUBEN      10230   WHITESVILLE RD         FORTSON GA      31808        Sep 1 2019   AL
                       MUSCOGEE 07780280    STEPHENS LUCRETIUS    D           10230   WHITESVILLE RD         FORTSON GA      31808        Sep 1 2019   AL
                       MUSCOGEE 11143279    STEPHENS LUCRETIUS                10230   WHITESVILLE RD         FORTSON GA      31808        Sep 1 2019   AL
                       MUSCOGEE 04631833    STEPHENSO DEIRDRE     LYNETTE     1701    WILLIAMS CTAPT 111     COLUMBUS GA     31904        Aug 1 2020   AL
                       PAULDING 06526474    FLOYD     HEATHER     MULLINAX    105     MISTY VIEW LN          ACWORTH GA      30101-5948   Oct 1 2020   OR
                       PAULDING 06468141    FLOYD     KEVIN       CARROLL     105     MISTY VIEW LN          ACWORTH GA      30101-5948   Oct 1 2020   OR
                       PAULDING 12311421    CASTRO    GABRIELLA   MARIE       111     JULIA WAY              DOUGLASVILGA    30134        Oct 1 2020   FL
                       PAULDING 11800718    CASTRO    JANET       NADINE      111     JULIA WAY              DOUGLASVILGA    30134        Oct 1 2020   FL
                       PAULDING 11943670    CASTRO    JOSE        VINCENT     111     JULIA WAY              DOUGLASVILGA    30134        Oct 1 2020   FL
                       MUSCOGEE 10305276    SPARGO    FRANK       GERALD      2702    BROADMOOR DR           COLUMBUS GA     31903        Feb 1 2020   AL
                       OGLETHORP 03388979   THOMAS    ROY         LESLIE      25      CALLISTO DR            WINTERVILL GA   30683-3426   Nov 1 2017   NY
                       OCONEE    02327921   KAHRS     JAMES       RICHARD     1331    MERIWEATHER DR         WATKINSVIL GA   30677-2437   Aug 1 2020   NH
                       PAULDING 10294643    CHRISTOPHEAMY         RENEE       216     FOX KNOLL TRL          DALLAS     GA   30132        Sep 1 2020   OK
                       PAULDING 11862452    MILLER    YAZMINE     DANYELLE    63      HILLVIEW DR            ACWORTH GA      30101        Oct 1 2018   MD
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 107 of 585




                                                                                            Page 164
                                                                                                                                                            ~
                                                                                                                                                            I!
                                                                                                                                                            It
                                                                                                                                                       -
                                                                                                                                                       -
                                                                                   GA NCOA Out of State


                       PAULDING   07457565   PEOPLES    RENEE     SHIKOHN   68     CRESTWORTH PL         POWDER SP GA    30127-5766   Jun 1 2020   NV
                       PAULDING   12103487   MELENDEZ-CJOSE'      RAMON     142    NOTTINGHAM DR         DOUGLASVI LGA   30134        Aug 1 2019   FL
                       PAULDING   03873955   SNEED      ANGELA    MARIE     87     RIVER WALK            DOUGLASVILGA    30134-6034   Sep 1 2019   MA
                       PAULDING   08080698   MILLER     JESSE     THOMAS    200    STARRY NIGHT WAY      DALLAS     GA   30132        Mar 1 2020   TX
                       PEACH      00558512   KINMAN     KIRBY     LOWELL    1687   NEWELL RD             BYRON      GA   31008-6736   Jan 1 2020   FL
                       PAULDING   07605378   JONES      KRISTOFF DARRIUS    61     OAKLAND XING          DALLAS     GA   30132        Jun 1 2020   SC
                       PAULDING   10141576   JONES      LAVONDRIA MARIE     228    ROSEMONT CT           HIRAM      GA   30141        Feb 1 2018   FL
                       PAULDING   08704633   JONES      SAVANNAH ROSE       61     OAKLAND XING          DALLAS     GA   30132        Jun 1 2020   SC
                       PAULDING   10954478   HULSEY     RINGO     THOMAS    116    COLT LN               DALLAS     GA   30132        Aug 1 2020   AL
                       PAULDING   06531120   GOODEN     NATASHA   PATRICE   1059   GRANDVIEW CIR         POWDER SP GA    30127        Aug 1 2019   AL
                       POLK       08582647   MCLENDON JORDAN      PAUL      201    WALNUT ST             CEDARTOWNGA     30125        Oct 1 2020   TN
                       PAULDING   06907092   SALCE      HOMERO              110    GARRISON DR           DALLAS     GA   30157        Oct 1 2020   FL
                       PAULDING   12263195   MCCLANAHA JOHN       MARK      664    RIVERWALK MANOR DR    DALLAS     GA   30132        Jun 1 2020   IN
                       RICHMOND   03851786   DUNN       TIMOTHY   RHINEHART 2135   WHITNEY SOUTH DR      AUGUSTA    GA   30904-6552   Jul 1 2019   NC
                       PEACH      04265843   BURGESS VIRGINIA     COOK      413    WOODHAVEN RD          FORT VALLE GA   31030-6150   May 1 2020   TN
                       POLK       10645052   ALEXANDER CARLA      ALEXANDER 306    CENTRAL ST            CEDARTOW NGA    30125        Feb 1 2020   OH
                       POLK       00453057   ALEXANDER JOANNE               268    E FAIRMOUNT AVE       CEDARTOWNGA     30125-2708   Mar 1 2020   AL
                       PICKENS    00516855   YODER      STEVEN    L         175    HEART PINE LN         JASPER     GA   30143-4459   Aug 1 2020   FL
                       PIERCE     11172989   FRAZIER    CAROLYN   KAY       921    JANE ST               BLACKSHEA GA    31516        Mar 1 2020   WA
                       PEACH      06658999   PRITCHETT HENRY      EUGENE    828    JUNIPER CREEK RD      BYRON      GA   31008-5030   Sep 1 2020   FL
                       RICHMOND   08897098   JACKSON    JASMINE   MONIQUE   3306   WOODVILLE RD          AUGUSTA    GA   30909-9227   Jun 1 2019   LA
                       RICHMOND   00671492   OSBURN     DIANE     LYNN      2905   PLEASANT CT           AUGUSTA    GA   30907        Sep 1 2020   FL
                       RICHMOND   11385328   OSBURN     ROBERT    EARL      2905   PLEASANT CT           AUGUSTA    GA   30907        Sep 1 2020   FL
                       RICHMOND   08757419   OSGOOD     JOQUAN    AKEEM     3641   ELLIOTT BLVD          AUGUSTA    GA   30906        Oct 1 2020   SC
                       RICHMOND   08669493   OTTLEY HEN LILLIAN             1127   WALTONS TRL           HEPHZIBAH GA    30815-5661   Feb 1 2020   MD
                       POLK       04308723   PENNINGTONDIANE      MICHELE   451    LEE RD                CEDARTOW NGA    30125        Sep 1 2020   AL
                       POLK       05144923   PENNINGTONJEFFREY    GLENN     451    LEE RD                CEDARTOW NGA    30125        Sep 1 2020   AL




  Ex. 2 to Petition:
                       PULASKI    06997972   SAVANT     DANNIE    HESTERS   41     SLOAN RD              HAWKINSVIL GA   31036        Nov 1 2017   CA




Braynard Declaration
                       PULASKI    11404038   REYNOLDS DEBORA      LYNN      66     MERRITT ST            HAWKINSVIL GA   31036        Oct 1 2019   OR
                       RICHMOND   07395557   BURLEY     PRINCE    ALBERT    3017   ALENE CT              AUGUSTA    GA   30906-4303   Sep 1 2020   OK
                       RICHMOND   01419811   BURLEY     RUTH      W         3017   ALENE CT              AUGUSTA    GA   30906        Sep 1 2020   OK
                       PULASKI    00723548   HARRELL    PAULA     GRAHAM    33     HILLBRIGHT ST         HAWKINSVIL GA   31036-4911   Nov 1 2019   FL
                       RABUN      10911590   CAMPBELL TRAVIS      PAUL      374    W SUGARBU UNIT # 59   SKY VALLEY GA   30537        Jan 1 2019   KY
                       POLK       08710077   PRICE      CHRISTOPHEPAUL      530    BOOGER HOLLOW RD      CEDARTOW NGA    30125-4344   Mar 1 2017   FL
                       POLK       08368544   PRICE      GEORGIA   MARSHALL 530     BOOGER HOLLOW RD      CEDARTOWNGA     30125-4344   Mar 1 2017   FL
                       RICHMOND   08627759   CRUCETA    MONIQUE   ROSHON    1514   CHASE CREEK DR        GROVETOWNGA     30813        Aug 1 2020   FL
                       RICHMOND   11768664   BURCH      CANDICE   NICOLE    3005   HAYNE'S STATION DR    AUGUSTA    GA   30909        Aug 1 2019   AE
                       RICHMOND   10871382   LOGWOOD STEPHANIE ANN          3049   GRIGGS CT             AUGUSTA    GA   30906        Sep 1 2019   LA
                       RICHMOND   08952758   FORSTER    JOSEPH    JOHN      2064   ELLIS ST              AUGUSTA    GA   30904        Nov 1 2019   VA
                       RICHMOND   01431632   DETCHEMENJENNIFER STEWART 920         COURTSIDE DR          AUGUSTA    GA   30909        May 1 2020   SC
                       RICHMOND   11158451   DOMINGUEZ JOSE       IGNACIO   2058   LILAC CT   APT A      AUGUSTA    GA   30905        Sep 1 2020   CO
                       RICHMOND   12253168   WESTENBERELANA       DAWN      8016   AMARILLO CIR          AUGUSTA    GA   30906        Oct 1 2020   KY
                       RICHMOND   04427786   MURPHY     CHRISTOPHEMICHAEL   2159   KINGS WAY             AUGUSTA    GA   30904        Sep 1 2020   SC
                       RICHMOND   05992071   BARNER     SHAKITHA NICOLE     3208   HILLSVIEW DR          AUGUSTA    GA   30909        Aug 1 2019   SC
                       RICHMOND   00037066   BARNER     TERRANCE BERNARD 3208      HILLSVIEW DR          AUGUSTA    GA   30909        Aug 1 2019   SC
                       RICHMOND   10074818   OWENS      COLE      JAMES     1814   VERDERY ST            AUGUSTA    GA   30904        May 1 2020   VA
                       RICHMOND   07777789   OWENS      GERALDINE           1671   GOSHEN RD APT I 8     AUGUSTA    GA   30906-9350   Mar 1 2020   AL
                       RICHMOND   11643648   WRIGHT     QARMAN    RAE       1714   RUSK DR               HEPHZIBAH GA    30815        Jan 1 2019   MD
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 108 of 585




                                                                                         Page 165
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        Ii

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                   GA NCOA Out of State


                       ROCKDALE   00319069   HARFORD HELEN       MICHELLE 1610     BROAD ST NE        CONYERS GA        30012        Aug 1 2020   MO
                       ROCKDALE   00319070   HARFORD SAMUEL      AUSTIN     1610   BROAD ST NE        CONYERS GA        30012-3706   Aug 1 2020   MO
                       RICHMOND   04500176   MOORE     SHEILA    RENEE      3422   STONEY BROOK RD    AUGUSTA     GA    30906-5184   Jan 1 2020   AE
                       RICHMOND   12065316   MCMEEN    RYAN      SCOTT      881    CROSS COURT DR     AUGUSTA     GA    30909        Sep 1 2020   SC
                       RICHMOND   08622867   MCMICKEL ELEANOR               2435   EARL ST            AUGUSTA     GA    30904        Sep 1 2019   SC
                       RICHMOND   06598571   MCMICKEL MAYBANK               2435   EARL ST            AUGUSTA     GA    30904        Sep 1 2019   SC
                       TATTNALL   12025790   CAIN      BRIANNA   CHRISTINE 202     LLOYD ST           REIDSVILLE GA     30453        Sep 1 2020   MI
                       ROCKDALE   02881323   HANKS     BRUCE     ANDREW     2412   WINDRIDGE DR NE    CONYERS GA        30013        Aug 1 2017   SC
                       ROCKDALE   08127223   HANSEN    NATHAN    PAUL       3615   CLUBHOUSE LN SE    CONYERS GA        30094        Oct 1 2017   AL
                       SPALDING   05631563   DOYLE     NICKHOLAUSRICHARD    136    HONEY BEAR DR       GRIFFIN     GA   30223        Aug 1 2020   AZ
                       SPALDING   04931116   FAUBION   PAULETTE             123    GREENWOOD ST        GRIFFIN     GA   30224        Oct 1 2020   TX
                       SPALDING   11677164   FAULKNER JAMES      LUSTER     562    BEAUTYBERRY DR      GRIFFIN     GA   30223        Oct 1 2020   OH
                       SPALDING   11677166   FAULKNER SANDRA                562    BEAUTYBERRY DR      GRIFFIN     GA   30223        Oct 1 2020   OH
                       RICHMOND   12605730   SORENSEN JERALD     JEROME     2607   CARRINGTON DR       HEPHZIBAH GA     30815        Oct 1 2020   SC
                       RICHMOND   12605739   SORENSEN TERA       LYNN       2607   CARRINGTON DR       HEPHZIBAH GA     30815        Oct 1 2020   SC
                       RICHMOND   12662241   SOTO      RICHARD   RUSSELL    8026   CRAWLEY ST          AUGUSTA     GA   30909        Jul 1 2020   MD
                       RICHMOND   08041458   SOWU      PAUL      KOFI       2739   DAVIS MILL RD       HEPHZIBAH GA     30815        Jan 1 2017   UT
                       RICHMOND   11922138   SPARKS    CURLEY    JAMES      1636   WHITNEY ST          AUGUSTA     GA   30904        Oct 1 2020   NC
                       RICHMOND   12118267   SPARKS    LAURA     DIANE LOVE 148    CYPRESS CI APT B    FORT GORDOGA     30905        Jul 1 2020   WA
                       RICHMOND   11937996   SPEIGHTS CHRISTIE   ELAINE     106    HUNTINGTON DR       AUGUSTA     GA   30909        Jun 1 2020   FL
                       RICHMOND   01449182   SPEIR     MARY      LEHMANN 959       HEARD AVE           AUGUSTA     GA   30904-4113   Jan 1 2017   PA
                       RICHMOND   12296726   SPEIR     WILLIAM   ARTHUR     959    HEARD AVE           AUGUSTA     GA   30904        Jan 1 2017   PA
                       SPALDING   12248073   COFFEY    ANNELIESE M          778    FIREFLY CT          GRIFFIN     GA   30223        Jun 1 2020   NJ
                       SPALDING   10841282   COLBERT   TRACEY    ANN        837    CRESCENT LN         GRIFFIN     GA   30224        May 1 2020   MD
                       ROCKDALE   11273004   HUTCHINSONAIYANNA   LOREN      3728   SUGAR CREEK LN SE  CONYERS GA        30094        Jan 1 2019   CA
                       RICHMOND   08238204   RAINE     ILISSIAH  MARYAM-EVA335     BROAD ST APT A12   AUGUSTA      GA   30901        Dec 1 2018   WA
                       ROCKDALE   00320075   HINDERSMANBEVERLY   M          1730   LITTLE BROOK DR SW CONYERS GA        30094-4000   Apr 1 2020   FL




  Ex. 2 to Petition:
                       RICHMOND   11699127   SMITH     JOSEPH    LEWIS      1103   BERTRAM CT          AUGUSTA    GA    30909        Sep 1 2020   SC




Braynard Declaration
                       RICHMOND   11663284   SMITH     MARIO     JERRELL    1738   HOLLY HILL RD       AUGUSTA    GA    30904        Sep 1 2020   NC
                       RICHMOND   07714857   SMITH     OCTAVIA   CHA'NELL   3132   BILSTON DR          AUGUSTA    GA    30909        Sep 1 2020   NC
                       SPALDING   00760312   FAILE     ALTON     MURDICK    349    JIM GOODSON RD      GRIFFIN    GA    30223-6125   Feb 1 2019   SC
                       SUMTER     08141930   PHILLIPS  LUCY      CARLISE BLA331    DANIEL ST          AMERICUS GA       31709        Nov 1 2017   MA
                       TROUP      10737140   SAMPLES   MICHAEL   PATRICK    324    LEISURE CIR         PINE MOUNT GA    31822        Aug 1 2020   CO
                       TROUP      04962072   SANDERS JEREMIAH L             109    MADISON PL          LAGRANGE GA      30240        Sep 1 2019   AL
                       TROUP      08445328   SCHAFER   KERRY     BETH       246    RIVER POINT DR      LAGRANGE GA      30240        Sep 1 2020   AZ
                       TROUP      12070788   SCHUH     NATHAN    PHILIP     391    HAMMETT RD          LAGRANGE GA      30241        Aug 1 2018   AL
                       SEMINOLE   10455260   ROGERS    JANELL    ARDEN      1110   JUREE LN            DONALSONV GA     39845        Jun 1 2020   AL
                       STEPHENS   12125545   LONG      PAMELA    SUE        5309   HWY 123             TOCCOA      GA   30577        Oct 1 2020   TX
                       THOMAS     00629000   MOORE     LINDA     BROWN      109    MAGGIE DR           THOMASVILLGA     31792        Sep 1 2020   FL
                       TROUP      08544457   HIXON     LEE       R          107    EMILY PL            LAGRANGE GA      30241        Mar 1 2020   SC
                       TROUP      08491409   HIXON     SENICA    EVETTE     107    EMILY PL            LAGRANGE GA      30241        Mar 1 2020   SC
                       TIFT       10060173   GAYTAN    JUAN      CARLOS     2603   CAMELLIA DR         TIFTON      GA   31793        Oct 1 2020   IL
                       WALKER     04891977   BANDY     LACIAMBER CARLCIANAH130     PLEASANT RIDGE CIR ROCK SPRI N GA    30739        Jun 1 2019   AL
                       THOMAS     10392662   BELL      SADIYYAH NICOLE      213    TUCWAL ST           THOMASVILLGA     31792        Apr 1 2020   FL
                       UNION      10470868   GARRISON JENNIFER LYNN         40     LONESOME DOVE DR    BLAIRSVILLE GA   30512        Oct 1 2019   NY
                       TOOMBS     11862012   KNIGHT    PHYLLIS   J          166    LYNN DR             LYONS       GA   30436        Nov 1 2019   FL
                       TATTNALL   10969396   PERRY     ABIGAIL   SUZZANNE 3382     EVERGREEN CHURCH RD COBBTOWN GA      30420        Aug 1 2020   TN
                       TATTNALL   12076497   PERRY     JOHN      MATTHEW 3382      EVERGREEN CHURCH RD COBBTOWN GA      30420        Aug 1 2020   TN
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 109 of 585




                                                                                         Page 166
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                       !I

                                                                                                                                                  -
                                                                                                                                                  -
                                                                                  GA NCOA Out of State


                       UNION     08152866   GARDNER DREW        THOMAS     132    SOUTHER FARM DR      BLAIRSVILL E GA   30512        Mar 1 2020   VA
                       UNION     08451058   GARDNER SUSAN       REED       132    SOUTHER FARM DR      BLAIRSVILLE GA    30512        Mar 1 2020   VA
                       UPSON     06702938   ALLEN      JEFFERY  MICHAEL    4061   JEFF DAVIS RD        THOMASTONGA       30286-4681   Jul 1 2018   TN
                       TOWNS     10415854   HOLDEN     ASHLEY   NICOLE     2902   PLOTTOWN RD          YOUNG HAR GA      30582        May 1 2020   NC
                       WALTON    04674233   DINGLER    LESA     BROOKE     272    ELIZABETH DR         MONROE       GA   30656        Apr 1 2020   SC
                       TATTNALL 00372896    OBERBILLIG CATHY    E          610    ELI KENNEDY RD       COLLINS      GA   30421-9022   Dec 1 2018   TN
                       TATTNALL 10955026    PARKER     BRIAN    MUNHALL    1676   US HIGHWAY 280 W     REIDSVILLE GA     30453        Sep 1 2019   NV
                       WALKER    10074969   VAUGHN     LACEY    ALEXANDREA501     MCLEMORE APT C1      LA FAYETTE GA     30728        Aug 1 2019   TN
                       UNION     10039064   BUTLER     MARIA    DELOSANGE 7       WINDCHIME LN         BLAIRSVILLE GA    30512        Feb 1 2019   MD
                       UNION     12312693   BROUGHTONMARK       W          145    AMYS COVE RD         BLAIRSVILL E GA   30512        Oct 1 2020   TN
                       TROUP     12134212   WINKLER    ANDREW   KENNETH    140    N DAVIS RD APT 1117  LAGRANGE GA       30241        May 1 2020   NC
                       TROUP     12335350   WINKLER    ANNA     LEIGH      140    N DAVIS RD APT 1117  LAGRANGE GA       30241        May 1 2020   NC
                       UPSON     12840239   SCHNUR     LEROY    ALLEN      354    GORDON SCHOOL RD     THOMASTONGA       30286        Oct 1 2020   ME
                       WALKER    03798050   MORTON     MARY     JANE       40     W SCHMITT RD         ROSSVILLE GA      30741        Aug 1 2019   CT
                       WALKER    10162045   MOSS       ELLA     LORNEA     1004   LOGAN AVE            ROSSVILLE GA      30741        Feb 1 2020   TN
                       TROUP     06064940   BUNN       JEFFREY  KEITH      63     S CHATTAHOOCHEE DR HOGANSVILLGA        30230        Sep 1 2017   SC
                       WALKER    06644718   HENDERSONJOIA       ELIZABETH 1591    PARK CITY R APT E10  ROSSVILLE GA      30741        Jan 1 2017   TN
                       WALTON    02128638   VARDAMAN CHRISTOPHEDONALD      153    6TH ST               MONROE       GA   30655        Sep 1 2020   NC
                       UNION     11083093   MICHEL     YVONNE   DANIELLE   84     ROSA PAYNE LN        SUCHES       GA   30572        Dec 1 2016   NE
                       UPSON     11998078   MCPETERS JOSEPH     PATRICK    110    SUMMER TRCE          THOMASTONGA       30286        Jan 1 2020   TX
                       WASHINGTO 11323421   SHEPPARD BRYCE      AUSTIN     160    S BROWN ST           TENNILLE    GA    31089        Jan 1 2017   FL
                       WALTON    10610673   WADE       JALENCIA JANIECE    1561   ALEXANDER XING       LOGANVILL E GA    30052        Oct 1 2018   MA
                       WARE      11895755   GROSSMAN JACK                  6432   ALMA HWY             WAYCROSS GA       31503        Oct 1 2020   FL
                       WARE      11895743   GROSSMAN VIRGINIA   CAROL      6432   ALMA HWY             WAYCROSS GA       31503        Oct 1 2020   FL
                       WHITFIELD 07210038   HOLCOMB KARISSA     BREANNA MI 1923   VALLEY BROOK DR      DALTON       GA   30720        Jan 1 2020   TN
                       WHITFIELD 12451501   MALDONADOMATEO      ISMAEL     3003   S DIXIE HWY          DALTON       GA   30720        Jul 1 2020   FL
                       WHITFIELD 06549328   TOWNSEND ANDREA     DENISE     1502   PLEASANT GROVE DR NE DALTON       GA   30721-8421   Oct 1 2020   TN




  Ex. 2 to Petition:
                       WARE      11473112   PETROWICZ KAYLA     ANN        1511   ASTORIA RD           WAYCROSS GA       31503        Jun 1 2020   NH




Braynard Declaration
                       WARE      04835122   PETROWICZ LAWRENCE C           1511   ASTORIA RD           WAYCROSS GA       31503        Jun 1 2020   NH
                       WARE      01366254   PETROWICZ LISA      MARIE      1511   ASTORIA RD           WAYCROSS GA       31503        Jun 1 2020   NH
                       WAYNE     07363436   TAYLOR     HOLLY    NICOLE     469    SKI LAKE DR          JESUP        GA   31545        Aug 1 2020   AL
                       WHITFIELD 03280875   STOCKARD JOHN       C          702    LENNA LN             DALTON       GA   30720-3925   Mar 1 2020   TN
                       WHITFIELD 03605728   STOCKARD KIM        H          702    LENNA LN             DALTON       GA   30720-3925   Mar 1 2020   TN
                       WHITFIELD 00083091   STROUD     ASHLEY   NICOLE     1914   FAIRFIELD DR         DALTON       GA   30720        Mar 1 2020   FL
                       WHITFIELD 00076756   STROUD     JEROMIE  N          386    HEAD RD              TUNNEL HILLGA     30755        Feb 1 2019   FL
                       WALTON    12736177   JOLY       LARISSON            3751   ALEXANDER XING       LOGANVILLE GA     30052        Oct 1 2020   FL
                       WALTON    12736178   JOLY BOTEX NATHALIE            3751   ALEXANDER XING       LOGANVILL E GA    30052        Oct 1 2020   FL
                       WALTON    04225996   JONES      AUDREY   EVA        582    KNOX CHAPEL RD       SOCIAL CIRCGA     30025-4141   Mar 1 2019   CA
                       WHITFIELD 08740448   BEARD      ELLISON  LEE        818    ATKINSON DR          DALTON       GA   30720        Sep 1 2020   TN
                       WASHINGTO 08700405   COLSON     BENNIE   RONALD     3712   GA HIGHWAY 24 E      SANDERSVI LGA     31082-4583   Aug 1 2020   TN
                       WASHINGTO 00737940   COLSON     JANE     L          3712   GA HIGHWAY 24 E      SANDERSVI LGA     31082-4583   Aug 1 2020   TN
                       WASHINGTO 00737942   COLSON     RONALD              3712   GA HIGHWAY 24 E      SANDERSVI LGA     31082-4583   Aug 1 2020   TN
                       WASHINGTO 08247955   COLTON     MYRON    THOMAS     107    N THOMAS ST          DAVISBORO GA      31018-5929   Jun 1 2018   FL
                       WORTH     10503336   BARNER     SAUDIA   MARYAM     605    S LIVINGSTON ST      SYLVESTER GA      31791        Jan 1 2017   TN
                       WILKES    10137420   SUMNER     AVERY    FRANKLIN 2192     DANBURG RD           WASHINGT O GA     30673        Aug 1 2020   SC
                       WILKES    10137421   SUMNER     JOY      ANN MOSES 2192    DANBURG RD           WASHINGTO GA      30673        Aug 1 2020   SC
                       WORTH     11646752   BUTLER     ALICIA   DAWN       6109   DOGWOOD CIR          ALBANY       GA   31705        May 1 2020   FL
                       WHITE     08305738   FROST      FRANCIS             1951   JOE BLACK RA         SAUTEE NACGA      30571        Sep 1 2017   TN
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 110 of 585




                                                                                        Page 167
                                                                                                                                                        II
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                   GA NCOA Out of State


                       COBB       07758454   PATTERSON JAMIE      LEIGH     4024   SAINT GEORGE WALK S W POWDER SP GA   30127        Jun 1 2018   KY
                       COBB       08149800   PATTERSON KATHRYN    LEE       4390   BENFIELD WAY SE       SMYRNA    GA   30080        Sep 1 2020   SC
                       COBB       04155797   SHIPMAN    MARK      ANTHONY 704      REGISTRY RUN NW       KENNESAW GA    30152        Mar 1 2020   MS
                       COBB       03055869   SHEPHERD JASON       CHRISTOPHE681    COUNSEL DR NE         MARIETTA GA    30068-3008   Jan 1 2017   NV
                       COBB       06183763   SCOTT      PATRICIA  ANN       4368   COOPERS CREEK DR SE SMYRNA      GA   30082-4812   Feb 1 2020   IN
                       COBB       04344077   SCOTT      TYRONE    DOUGLAS 2940     HALL DR SE            SMYRNA    GA   30082-2031   Jun 1 2020   MS
                       COBB       03988560   SALIMI     MELODY    SAN       4366   POST OAK TRITT RD     MARIETTA GA    30062-5619   Oct 1 2019   FL
                       COBB       10700951   RIEDEL     VICKI     EILEEN    2612   PACES PL I            ATLANTA   GA   30339        Oct 1 2020   OK
                       COBB       06361544   RICE       JAIME     MARIE     900    BATTERY AV 507        ATLANTA   GA   30339        Jul 1 2019   DE
                       COBB       03029209   WADLEY     MARQUIS   ANTONY    6900   WILLIAM RD            AUSTELL   GA   30168        Sep 1 2019   AR
                       COBB       02635355   WADLEY     ROBIN     LUELLA    6900   WILLIAM RD            AUSTELL   GA   30168        Sep 1 2019   AR
                       COBB       10900312   SIGLER     HEDDA     LOUISE    491    TWAIN CIR SE          MABLETON GA    30126        Aug 1 2019   VA
                       COBB       10078976   SIGURDSON KELLIE     KATHERINE 4793   GALLOWAYS FARM LN NWACWORTH GA       30101        Mar 1 2019   IL
                       COBB       11784425   SILBERMAN LAURA      ELIZABETH 1442   CROWN TER             MARIETTA GA    30062        May 1 2020   FL
                       COBB       12864526   SMITH      LEAH      BRITTANY 1710    HIGHLANDS VW SE       SMYRNA    GA   30082        Sep 1 2020   FL
                       COBB       03230806   TRUE       DANIEL    W         4540   REVA DR NE            MARIETTA GA    30066-2357   Oct 1 2020   FL
                       COBB       10423203   TRUE       DAVIS     WILSON    4540   REVA DR NE            MARIETTA GA    30066        Oct 1 2020   FL
                       COBB       03027218   TRUE       PATTI     M         4540   REVA DR NE            MARIETTA GA    30066-2357   Oct 1 2020   FL
                       COBB       04824492   RINALDI    PAMELA    BAILES    440    SHADOWLAWN RD SE      MARIETTA GA    30067        Sep 1 2020   FL
                       COBB       07522362   WATSON     KIRIAKI   KAMBURIS 5870    WILDLIFE TRL NW       ACWORTH GA     30101        Oct 1 2020   PA
                       COBB       08741626   WATSON     MORGAN    NICOLE    5870   WILDLIFE TRL NW       ACWORTH GA     30101-6942   Oct 1 2020   PA
                       COBB       07536196   WATSON     ROBERT    MONROE    5870   WILDLIFE TRL NW       ACWORTH GA     30101-6942   Oct 1 2020   PA
                       COLQUITT   12679200   TOSTENSON LUCAS                271    OLD TIMEY TRL         MOULTRIE GA    31788        Aug 1 2020   LA
                       COLQUITT   11908256   TOSTENSON MARY       LOGAN     271    OLD TIMEY TRL         MOULTRIE GA    31788        Aug 1 2020   LA
                       COLQUITT   11028675   TUCKER     OCIE      STEVEN    107    ROYAL ST              NORMAN PA GA   31771        Oct 1 2020   AR
                       COLQUITT   11028679   TUCKER     RITA      BOWERS    107    ROYAL ST              NORMAN PA GA   31771        Oct 1 2020   AR
                       COBB       08661701   WASHINGTO CAMERON HUNTER       2192   DEEP WOODS WAY        MARIETTA GA    30062-2584   Mar 1 2020   WA




  Ex. 2 to Petition:
                       COBB       06899426   THOMAS     MARYANN JOSEPH      2256   ROYAL VINEYARD LN SE SMYRNA     GA   30080        Sep 1 2020   MD




Braynard Declaration
                       COLQUITT   00731449   SAUNDERS GLENN       DALE      1475   HOPEWELL CHURCH RD MOULTRIE GA       31788        Aug 1 2020   TN
                       COLQUITT   00731452   SAUNDERS JUDITH      ROBERTS   1475   HOPEWELL CHURCH RD MOULTRIE GA       31788        Aug 1 2020   TN
                       COLUMBIA   08567880   EDWARDS ASHLEY       CHRISTINE 3309   GROVE LANDING CIR     GROVETOW NGA   30813-7011   Dec 1 2016   AE
                       COLUMBIA   03958908   EDWARDS CHRISTOPHELLOYD        3309   GROVE LANDING CIR     GROVETOWNGA    30813-7011   Dec 1 2016   AE
                       COLUMBIA   12884045   EDWARDS DARNELL      JAMAL     3309   GROVE LANDING CIR     GROVETOWNGA    30813        Dec 1 2016   AE
                       COLUMBIA   10747573   EDWARDS RESHON                 3309   GROVE LANDING CIR     GROVETOWNGA    30813        Dec 1 2016   AE
                       COBB       10803287   TORRES     SIMONE    NICOLE    3044   PACES STATION RDG     ATLANTA   GA   30339        Mar 1 2020   CA
                       COBB       10202869   TORRES-LORALEJANDRA            1575   RIDENOUR P 807        KENNESAW GA    30152        Aug 1 2020   RI
                       COBB       06152829   THORNTON WILLIAM     ANDREW    1601   WEHUNT PL SE          SMYRNA    GA   30082-4845   Aug 1 2020   AZ
                       COLUMBIA   10581887   KING       KIRK      NELSON    823    LEYLAND LN            EVANS     GA   30809        May 1 2019   AE
                       COLUMBIA   12670149   KING       LAURA     ANNE      823    LEYLAND LN            EVANS     GA   30809        May 1 2019   AE
                       COLQUITT   04303634   ASBELL     BOBBY     EDWARD    402    YOGI BEAR RD          NORMAN PA GA   31771-4418   Aug 1 2020   FL
                       COLUMBIA   10499163   GRAMER     ROBERT    LAWRENCE 2457    NEWBURY AVE           GROVETOW NGA   30813        Jun 1 2019   NY
                       COLUMBIA   12212261   KEETH      BOBBY     J         104    STONE ST              HARLEM    GA   30814        May 1 2019   CA
                       COLUMBIA   08360332   KEETH      HALEH     MOSTAGHIM 104    STONE ST              HARLEM    GA   30814        May 1 2019   CA
                       COLUMBIA   07417320   FITZPATRICKBRENDAN G           802    ROLLO DOMINO CIR      EVANS     GA   30809        Sep 1 2018   NC
                       COLUMBIA   08358412   FITZPATRICKJOELLE    A         802    ROLLO DOMINO CIR      EVANS     GA   30809        Sep 1 2018   NC
                       COLUMBIA   10973215   FLANAGAN ESTHER      CHRISTINE 3484   RHODES HILL DR        AUGUSTA   GA   30907        Jun 1 2019   AE
                       COLUMBIA   01599816   KING       GLENYATTE BENISIA   3406   GROVE LANDING CIR     GROVETOW NGA   30813        Aug 1 2018   TX
                       COLUMBIA   10581909   KING       JENNIFER HODGIN     823    LEYLAND LN            EVANS     GA   30809        May 1 2019   AE
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 111 of 585




                                                                                         Page 168
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                       !I

                                                                                                                                                  -
                                                                                                                                                  -
                                                                                     GA NCOA Out of State


                       COLUMBIA   11498867   HORNE      JESSE       RACHEL    1113   BLACKFOOT DR          EVANS     GA   30809        Jul 1 2020   NE
                       COLUMBIA   12540631   HOSSAIN    MD          MOZAHID   404    BLOEDEL R E APT 302   MARTINEZ GA    30907        Aug 1 2020   SC
                       COLUMBIA   08879200   KAO        JIN         MIN       1044   HAMPSTEAD PL          MARTINEZ GA    30907        Dec 1 2018   MO
                       COLUMBIA   06604381   KAO        SOLON       TING YAO  3522   GRANITE WAY           MARTINEZ GA    30907        Jul 1 2018   MO
                       COLUMBIA   12286408   KEEN       JONATHAN    SCHUYLER  1023   JARROW PL             GROVETOW NGA   30813        Oct 1 2020   UT
                       COLUMBIA   12286410   KEEN       KIMBERLY    ANN       1023   JARROW PL             GROVETOWNGA    30813        Oct 1 2020   UT
                       COLUMBIA   07288164   BURGESS CORTIS         BLAINE    945    FOREST DR             HARLEM    GA   30814        May 1 2019   CA
                       COLUMBIA   04054109   BUTLER     GHEISLER    MILLS     2844   FERRET CT             MARTINEZ GA    30907        Aug 1 2020   SC
                       COLUMBIA   12572598   GORDON     MIKAYLA               1438   AYLESBURY DR          EVANS     GA   30809        Nov 1 2019   NY
                       COLUMBIA   05883200   GORMAN     ANDREW      SCOTT     1118   BLACKFOOT DR          EVANS     GA   30809        Jun 1 2018   AE
                       COLUMBIA   07038603   GORMAN     MARGOT                1118   BLACKFOOT DR          EVANS     GA   30809        Jun 1 2018   AE
                       COLUMBIA   12146877   GORSKI     JOHN        CHRISTOPHE4522   CALIBURN WAY          GROVETOW NGA   30813        Jul 1 2019   PA
                       COWETA     02932966   STEVENSON LYDIA        KAY       190    HOMEPORT DR           NEWNAN    GA   30265        Dec 1 2019   AL
                       COLUMBIA   10604840   LENOX-SHARJULIE        L         7517   LUCAS AVE             EVANS     GA   30809        Oct 1 2020   VA
                       COLUMBIA   12609814   LEON       GRACIELA    VIVIANA   1141   HUNTERS COVE          EVANS     GA   30809        May 1 2020   CA
                       COLUMBIA   05042564   HESTER     DAN         MORGAN    4012   MULLIKIN RD           EVANS     GA   30809-4891   Mar 1 2020   FL
                       COLUMBIA   05042568   HESTER     DONNA       ALLEN     4012   MULLIKIN RD           EVANS     GA   30809-4891   Mar 1 2020   FL
                       COLUMBIA   11931992   RANKIN     ANDREA      MARIE     872    WILLIFORD RUN DR      GROVETOW NGA   30813        Jun 1 2020   TX
                       COLUMBIA   05016206   WILLIAMS   JEFFREY     CHARLES   225    DIXON CT              EVANS     GA   30809        Mar 1 2019   FL
                       COLUMBIA   12074991   HAFNER     KEITH       JUDE      6007   GREAT GLEN            GROVETOWNGA    30813        Aug 1 2020   FL
                       COLUMBIA   04533864   HAIRSTON-S VANESSA     ANNETTE   1304   MAPLE LEAF CT         EVANS     GA   30809-5274   Oct 1 2019   NC
                       COLUMBIA   08686418   HALL       ELEANOR     ELIZABETH 4845   APPLETREE CT          EVANS     GA   30809-6023   Dec 1 2018   VA
                       COLUMBIA   08483180   FORRISTAL MATTHEW      DAVID     979    WINDMILL LN           EVANS     GA   30809        Jul 1 2018   KY
                       COLUMBIA   10534217   FOSTH      BETH        ANN       104    TYLER ST              GROVETOW NGA   30813        Jul 1 2018   CO
                       COLUMBIA   12618841   GUPTA      RAKSHITA              3981   DEL RIO PL            MARTINEZ GA    30907        Jul 1 2020   NC
                       COLUMBIA   10662899   GUY        CAROLINE    REBECCA   5118   FAIRINGTON DR         EVANS     GA   30809        Jul 1 2020   VA
                       COLUMBIA   10007530   POWELL     CHRISTIAN   LEIGH     487    CONNEMARA TRL         EVANS     GA   30809        Aug 1 2017   SC




  Ex. 2 to Petition:
                       COLUMBIA   06282893   POWER      TARYN       ALICIA    6044   ANDERSON RD           GROVETOWNGA    30813-4016   Aug 1 2019   HI




Braynard Declaration
                       COLUMBIA   10908303   WILLIAMS   ZACKERY     RYAN      175    CREEKVIEW CIR         MARTINEZ GA    30907        Jul 1 2017   SC
                       COWETA     12018261   STEELE     BARBARA     J         40     GLISTENING GLENN CT   NEWNAN    GA   30265        Aug 1 2020   CA
                       COWETA     12295503   STEELE     JOSHUA      BRANDON 38       WATER STONE CV        NEWNAN    GA   30265        Oct 1 2020   TX
                       COWETA     12295505   STEELE     KRISTIN     MARIE     38     WATER STONE CV        NEWNAN    GA   30265        Oct 1 2020   TX
                       COWETA     04171940   COOPER     HILLARY     ERIN      2050   NEWNAN CR APT 1211    NEWNAN    GA   30265        Aug 1 2020   OH
                       COLUMBIA   11586146   WATSON     BRADLEY     NEIL      255    WENTWORTH PL          GROVETOW NGA   30813        Jul 1 2020   TN
                       COWETA     11145840   LARSEN     ALYSSA      NICOLE    104    CAMDEN LN             SHARPSBUR GA   30277        May 1 2018   NE
                       COWETA     03416415   FREUDENBE MARC         ALLEN     140    HUNTERS LN            NEWNAN    GA   30263        Oct 1 2020   TX
                       COWETA     03326744   FREUDENBE RUTH         ANN       140    HUNTERS LN            NEWNAN    GA   30263        Oct 1 2020   TX
                       COLUMBIA   12438370   READUS     MARCUS      TERRELL   1721   RIVOLI RDG            EVANS     GA   30809        Jun 1 2020   TX
                       COLUMBIA   08796129   REAKES     CAYTLYNNE   ALLYSSA   489    RACHEL DR             EVANS     GA   30809        Jul 1 2020   SC
                       COLUMBIA   11609700   RECTOR     ALEX        LEE       8029   BATTLE ST             GROVETOW NGA   30813        Oct 1 2020   UT
                       COLUMBIA   07814753   RECTOR     HEATHER     LEIGH     8029   BATTLE ST             GROVETOWNGA    30813        Oct 1 2020   UT
                       COLUMBIA   11934217   SKOWRONEKKAREN         VIOLET    531    FAIRFIELD WAY         EVANS     GA   30809        Jul 1 2020   IA
                       COLUMBIA   12748098   SLADE      TATIANA     FELICITY  377    BELLHAVEN DR          EVANS     GA   30809        Jun 1 2019   MD
                       COLUMBIA   07362093   WILTSHIRE PATRICK      DALE      6524   CAMPBELLS WAY         HARLEM    GA   30814        Jun 1 2017   HI
                       COLUMBIA   10508774   WING       BERT        WILLIAM   337    CANTERBURY DR         EVANS     GA   30809        Feb 1 2020   AE
                       COLUMBIA   11206598   WINTERS    KAYLA                 505    BUNCHGRASS ST         EVANS     GA   30809        Sep 1 2020   AL
                       COLUMBIA   03367247   WINTERS    WILSON                505    BUNCHGRASS ST         EVANS     GA   30809        Sep 1 2020   AL
                       COLUMBIA   11649524   WINTHER    AMANDA      LYNNE     1503   OLD SPRUCE LN         GROVETOW NGA   30813        Sep 1 2020   NC
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 112 of 585




                                                                                           Page 169
                                                                                                                                                         ~
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                     GA NCOA Out of State


                       COLUMBIA   10587014   WINTHER   MICHAEL    JON        1503    OLD SPRUCE LN        GROVETOW NGA    30813        Sep 1 2020   NC
                       COLUMBIA   12166610   REEVES    ERIC       WILLIAM    117     LONG CREEK WAY       GROVETOWNGA     30813        Apr 1 2019   MD
                       COLUMBIA   11290252   SIMS      JANITA     MARIE      701     SYCAMORE CT          GROVETOWNGA     30813        Aug 1 2017   MD
                       COBB       03106234   TAYLOR    ROBYN      MULLINS    774     SHARPSHOOTERS RDG N MARIETTA GA      30064-4730   Jul 1 2020   FL
                       COWETA     08019109   LACHANCE JOHN        MARC       71      STONEMOUNT CT        SHARPSBUR GA    30277-3219   Oct 1 2020   NE
                       COWETA     02938638   LAMB      DONNA      LEE        19      FOSTER DR            NEWNAN     GA   30263-4712   Aug 1 2020   AR
                       COLUMBIA   07715777   SCHOLZEN JENNIFER DAWN          702     CAVANAUGH LN         EVANS      GA   30809        Aug 1 2018   AE
                       COLUMBIA   10973594   SCHULT    SHERRY     RINGLE     635     DEVON RD             GROVETOWNGA     30813        Sep 1 2020   VA
                       COWETA     12705703   BARBER    NICHOLAS              27      PECAN TRCE           NEWNAN     GA   30265        Jul 1 2019   AZ
                       COWETA     02945755   ROGERS    NANCY      MARTIN     32      ARBOR WAY            NEWNAN     GA   30265-3385   Oct 1 2020   KY
                       COWETA     11822564   SAGE      MICHAEL    DAVID      177     SUWANEE CT           SENOIA     GA   30276        Sep 1 2020   SC
                       COWETA     11822566   SAGE      SAMANTHA              177     SUWANEE CT           SENOIA     GA   30276        Sep 1 2020   SC
                       COWETA     07711691   WALKER    CATHERINE GRACE       100     COHABIE CT           SENOIA     GA   30276        Sep 1 2020   AL
                       COWETA     05734229   WALKER    TIMOTHY    SCOTT      100     COHABIE CT           SENOIA     GA   30276        Sep 1 2020   AL
                       COLUMBIA   05262101   LEVELY    KARSON     GRAEME     1230    CREEK BEND DR        GROVETOWNGA     30813        Aug 1 2018   MD
                       COLUMBIA   07722419   LEVELY    THOMAS     SCOTT      1230    CREEK BEND DR        GROVETOWNGA     30813        Aug 1 2018   MD
                       COLUMBIA   11314475   LEWIS     CHRISTY    JOY        613     TODD RD              MARTINEZ GA     30907        Sep 1 2020   MS
                       COWETA     01733727   WALLER    DAVID      SIMS       230     ASPEN LAKE DR W      NEWNAN     GA   30263        Oct 1 2020   WI
                       DAWSON     03771763   RICHARDS CHARLES     LEE        420     ROBERTSON RD         DAWSONVILLGA    30534-6973   Apr 1 2020   AZ
                       COWETA     12113299   GONZALEZ LINDA       ISABEL     73      BELLE MAISON DR      NEWNAN     GA   30265        Sep 1 2020   CA
                       COWETA     02946109   GOODELL LEE          EUGENE     31      CLIFFHAVEN CIR       NEWNAN     GA   30263        Oct 1 2020   FL
                       COWETA     08159307   GOODELL PENNY        ELIZABETH 31       CLIFFHAVEN CIR       NEWNAN     GA   30263        Oct 1 2020   FL
                       COWETA     07679998   GOODING   ANASTASIA M           81      MOUNT PARAN DR       SENOIA     GA   30276-3296   Nov 1 2019   TN
                       COWETA     06054429   GRIFFITH  JASON      LEE        257     E BROAD ST APT H 214 NEWNAN     GA   30263        Nov 1 2019   AL
                       DEKALB     07762772   CONNOR    ROY        MERVYN     3776    COLUMBIA PKWY        DECATUR    GA   30034        Dec 1 2018   NE
                       DEKALB     11586165   CONRAD    LESLEY     BRIANNE    3582    PARKSIDE WAY         BROOKHAVEGA     30319        Oct 1 2020   NE
                       DEKALB     01889041   BANKS     JEROME     RAYMOND 4746       CAMBRIDGE DR         DUNWOODY GA     30338        Sep 1 2020   NC




  Ex. 2 to Petition:
                       DADE       06737520   HOUTS     AMANDA     ASHLEY     1518    BYRDS CHAPEL RD      RISING FAWNGA   30738        Oct 1 2020   OR




Braynard Declaration
                       DADE       11128596   IRELAND   CATHERINE ELIZABETH 2607      HIGHWAY 299          WILDWOOD GA     30757        Mar 1 2020   TN
                       COWETA     00399205   TUCKER    LAVONIA    HARRIS     74      CORBEL WAY           NEWNAN     GA   30265-5943   Oct 1 2020   TX
                       COWETA     10774736   DAVIS     KENDRICK KERVIN       337     E BROAD ST           NEWNAN     GA   30263        Aug 1 2020   IL
                       DEKALB     11178524   BOYER     GENEVIA    IVORY-MARIE2601    TREECREST PKWY       DECATUR    GA   30035        Jul 1 2020   LA
                       DEKALB     07664259   AGBASI    NEASHADA LAWRICE      3755    CHIMNEY RIDGE CT     ELLENWOODGA     30294        Jun 1 2019   AL
                       DEKALB     08566850   AGOSTINI  KRISTIN    MARIE      3070    QUANTUM LN           ATLANTA    GA   30341        Jan 1 2019   PA
                       DADE       01062638   CODY      ETHEL      I          11316   S MAIN ST C47        TRENTON    GA   30752        Jan 1 2020   TN
                       DADE       12381117   COSUMANO CHANELLE C             130     ANTLER DR            RISING FAWNGA   30738        Sep 1 2020   AL
                       DADE       12381118   COSUMANO JOSEPH      MICHAEL    130     ANTLER DR            RISING FAWNGA   30738        Sep 1 2020   AL
                       DADE       01062652   COX       JEANETTE G            15326   HIGHWAY 11           TRENTON    GA   30752-3905   Aug 1 2020   TN
                       DECATUR    04477951   KING      TOMMY      C          538     DAY RD               BRINSON    GA   39825-2108   Jul 1 2017   FL
                       DEKALB     07644339   ANDERSON PERCILL     BRANDON 3301       HENDERSONV3          CHAMBLEE GA     30341        Mar 1 2017   FL
                       DEKALB     06384574   ALFORD    VEOLA      BLAKELY    4371    WINTERS CH1813       DORAVILLE GA    30360        Jul 1 2019   FL
                       DEKALB     10709216   ALGER     SELENA     RAE        3147    BUFORD HW APT 8      ATLANTA    GA   30329        Oct 1 2019   NY
                       DEKALB     05846488   ALEXANDER EBONY      TALISHIA   1419    POST OAK D A         CLARKSTON GA    30021        Jul 1 2019   FL
                       DEKALB     11942967   ALEXANDER JACQUELINE            1401    N HAIRSTON APT 14E   STONE MOU GA    30083        Sep 1 2020   WA
                       DEKALB     06550717   ALEXANDER LIONEL                535     CRESTRIDGE CT        STONE MOU GA    30083        Jan 1 2020   LA
                       DECATUR    02297592   DUNN      MELANIE    C          2439    EAST RIVER RD        BAINBRIDGE GA   39817-7409   Sep 1 2020   NC
                       DECATUR    02297595   DUNN      STEPHEN    RAY        2439    EAST RIVER RD        BAINBRIDGE GA   39817-7409   Sep 1 2020   NC
                       DEKALB     04275429   ANCIS     JULIE      R          1337    E ROCK SPRINGS RD NE ATLANTA    GA   30306-2321   Aug 1 2020   NY
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 113 of 585




                                                                                           Page 170
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         5'

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                   GA NCOA Out of State


                       DEKALB   10646146   ADRIEN     NEDGHIE   JULIE CLAIRE2500   SHALLOWFO 8216       ATLANTA    GA   30345        Aug 1 2018   MA
                       DEKALB   12134559   ANDERSON LINA        BIRGITTA    3411   DURDEN DR UNIT 8203  ATLANTA    GA   30319        May 1 2020   CO
                       DEKALB   01926797   COLLINS    TANISHA               6495   SARAH PL             LITHONIA   GA   30058-6184   Feb 1 2018   CA
                       DEKALB   05018983   COLLUM     KRISTIN   LOUISE      1634   PONCE DE L 513       ATLANTA    GA   30307        Oct 1 2020   TX
                       DEKALB   08526447   ARMSTRONGDARIUS      JORDAN      141    WESLEY AVE NE        ATLANTA    GA   30307        Jun 1 2020   CO
                       DEKALB   11035078   BOOTHE     TREVOR    LAMONT      8071   HILLSIDE CLIMB WAY   SNELLVILLE GA   30039        Sep 1 2019   KY
                       DEKALB   07731898   BORGES     GENEVIEVE             132    ADAIR ST             DECATUR    GA   30030        Jan 1 2020   NC
                       DEKALB   06307625   BORJE      DIANE     K           3511   EVANS RIDGE DR       CHAMBLEE GA     30341-5850   Oct 1 2020   NC
                       DEKALB   03817804   CALHOUN RONNETTA LAJOYCE         5193   PEACHTREE APT 2420   CHAMBLEE GA     30341        Mar 1 2020   NC
                       DEKALB   03420605   HARRIS     ERROLL    LYNN        3078   CLAIRMONT APT 338    ATLANTA    GA   30329-1665   Feb 1 2020   NY
                       DEKALB   11903617   BROWN      TAWAUNA GARVIN        1450   LA FRANCE SAPT # 314 ATLANTA    GA   30307        Apr 1 2019   MS
                       DEKALB   01895023   BENSON     JOHN      WILLIAM     2154   KODIAK DR NE         ATLANTA    GA   30345        Aug 1 2019   NY
                       DEKALB   07277241   BOORE      AMY       LYNNE       1074   HESS DR              AVONDALE EGA    30002        Jan 1 2018   AE
                       DEKALB   07605170   BUMGARDNESARA        KAYE        1264   JUNE DR              DECATUR    GA   30035        Sep 1 2020   ME
                       DEKALB   08642978   CHAPMAN CASANDRA LEE             377    EASTSIDE AVE SE      ATLANTA    GA   30316        Mar 1 2018   TN
                       DEKALB   04417601   GARNETT    SATINA                3258   WYNDHAM PARK WAY     DECATUR    GA   30034-5454   Apr 1 2020   FL
                       DEKALB   02807498   COBBETT    FRED      M           4139   VIKING CT            STONE MOU GA    30083        Apr 1 2019   OH
                       DEKALB   08115371   COBLE      ENNIS     CARROLL     5620   RUTLAND TRCE         LITHONIA   GA   30058-3203   Aug 1 2019   VA
                       DEKALB   10591558   COTTRILL LARRY       KEITH       3691   ASHFORD DUNWOODY R DATLANTA     GA   30319        Jun 1 2020   WV
                       DEKALB   11900876   CARSON     MARY      KATHERINE 2156     TRAILWOOD RD         DECATUR    GA   30032        Jun 1 2020   NC
                       DEKALB   10435581   CLOUGH     COURTNEY BENSHOOF 312        WARREN ST SE         ATLANTA    GA   30317        Jun 1 2019   HI
                       DEKALB   06536079   FORMAN     DIANDRIA  N           2635   RAINBOW CREEK DR     DECATUR    GA   30034-2157   Jul 1 2019   DC
                       DEKALB   10610504   FOUNTAIN BRANDON MICHAEL         2469   TOLLIVER DR          ELLENWOODGA     30294        Sep 1 2019   CA
                       DEKALB   11376252   FOWBLE     ANNA      LORAINE     997    EMORY PARC PL        DECATUR    GA   30033        Feb 1 2018   KY
                       DEKALB   10337455   FOWBLE     CYRIL     ELMO        997    EMORY PARC PL        DECATUR    GA   30033        Feb 1 2018   KY
                       DEKALB   08567933   FISH       ANDREW    JOSEPH      176    OLYMPIC PL           DECATUR    GA   30030        Sep 1 2019   MI
                       DEKALB   02397343   DUFFIE     CAROL     KREHER      2490   BROOKHAVEN PL NE     ATLANTA    GA   30319-3018   Jul 1 2019   VA




  Ex. 2 to Petition:
                       DEKALB   12217856   DUFFIE     JOEL      MARKHAM 3214       WANDA WOODS DR       ATLANTA    GA   30340        Aug 1 2019   AL




Braynard Declaration
                       DEKALB   02553489   DUFFIE     LEWIS     TRAYWICK 2490      BROOKHAVEN PL NE     ATLANTA    GA   30319-3018   Jul 1 2019   VA
                       DEKALB   08401169   DIGGS      CHANEL    EILEEN      1260   WILDCLIFF CIR NE     BROOKHAVEGA     30329-3473   Aug 1 2020   CA
                       DEKALB   08833650   DILLARD    COURTENAY NOELLE      1380   RUPERT RD            DECATUR    GA   30030        Jul 1 2020   FL
                       DEKALB   11298995   DOBSON-SM JESSICA    RETTIG      4000   DUNWOODY APT 1110    ATLANTA    GA   30338        Oct 1 2020   TN
                       DEKALB   11298999   DOBSON-SM MARCO      BARRY       4000   DUNWOODY # 1110      ATLANTA    GA   30338        Oct 1 2020   TN
                       DEKALB   10862707   DAWSON     DANIEL    JOHN        1268   UNIVERSITY DR NE     ATLANTA    GA   30306        Sep 1 2020   FL
                       DEKALB   05357296   DUCKETT    NICOLE    JESSICA     3304   KENSINGTON CIR       LITHONIA   GA   30038        Mar 1 2017   PA
                       DEKALB   12124402   DUDLEY     EBONY     TIARA       7158   ORMOND CT            LITHONIA   GA   30058        Sep 1 2019   TN
                       DEKALB   08563723   DUDLEY     ROBERT    EARL        2351   WOODCASTLE LN SE     ATLANTA    GA   30316        Sep 1 2020   NY
                       DEKALB   10212414   GREENWAY PARKER      RYAN        1526   RAINIER FALLS DR NE  ATLANTA    GA   30329        Jul 1 2020   TN
                       DEKALB   04905099   EDWARDS ADRIAN       PRINCE A    5704   WINCHESTER PL        LITHONIA   GA   30038        Jul 1 2020   FL
                       DEKALB   11437945   DRYSDALE CAROLINE MARIE          112    GLEN WAY NE          ATLANTA    GA   30319        Jul 1 2019   OH
                       DEKALB   10486313   DU         ELVEN                 3613   SANTA FE TRL         DORAVILLE GA    30340        Aug 1 2018   OR
                       DEKALB   01945154   DUBIN      CLARK     M           2070   ABBY LN NE           ATLANTA    GA   30345-3515   Aug 1 2020   MA
                       DEKALB   01945156   DUBIN      JILL      ILENE       2070   ABBY LN NE           ATLANTA    GA   30345-3515   Aug 1 2020   MA
                       DEKALB   11634655   COLTER     MAXWELL KYLE          3130   LENOX PARK CIR NE    ATLANTA    GA   30319        Jun 1 2019   MI
                       DEKALB   11373144   HARRIS     TONYA     S           3509   HANCOCK VIEW         DECATUR    GA   30034        Jan 1 2020   DE
                       DEKALB   08854348   HARRIS LAC LEANISA   CECILIA     921    LINCOLN COURT AVE NE ATLANTA    GA   30329        Apr 1 2019   MI
                       DEKALB   03409439   GRESHAM VERLINDA MCGLOTHA 5115          CHEDWORTH DR         STONE MOU GA    30087        Oct 1 2020   VA
                       DEKALB   10421556   KREULEN    KEVIN     MATTHEW 5210       ABERCORN AVE         ATLANTA    GA   30346        Oct 1 2020   TN
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 114 of 585




                                                                                         Page 171
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                       st

                                                                                                                                                  -
                                                                                                                                                  -
                                                                                   GA NCOA Out of State


                       DEKALB   11604341   GORDON    TONIE     MARIE       1615    N CROSSING WAY         DECATUR   GA   30033        Oct 1 2019             MD
                       DEKALB   11729228   GORISHEK CHASE      FORREST     1055    RALPH RD NE            ATLANTA   GA   30324        Jul 1 2020             OR
                       DEKALB   11959908   HOLMON    EVIN                  1050    LENOX PAR K1313        ATLANTA   GA   30319        Aug 1 2019             IL
                       DEKALB   04606229   HENDERSONTOWANDA RENEE          5274    FOX PATH               STONE MOU GA   30088-2240   Jun 1 2020             FL
                       DEKALB   07830442   HILL      BRITTANY ANNE         3227    MISTY CREEK DR         DECATUR   GA   30033        Jul 1 2019             OR
                       DEKALB   04228640   GREBY     STACIE    M           733     FORD PL                SCOTTDALE GA   30079-1007   Aug 1 2018             VA
                       DEKALB   07554394   GREDLER   EMILY     ANNA        784     HILLMONT AVE           DECATUR   GA   30030        Mar 1 2019             AE
                       DEKALB   11354279   HAN       SUH-HEE               2453    MELLVILLE AVE          DECATUR   GA   30032        Sep 1 2019             CA
                       DEKALB   06872105   HESTER    KASA                  2623    DRUID OAKS NE          ATLANTA   GA   30329        Oct 1 2018             TX
                       DEKALB   10606403   HARBERT   MARILYN   GINGER      935     HERITAGE HLS           DECATUR   GA   30033        Oct 1 2020             PA
                       DEKALB   10817037   MILES     TYLER     J           3981    BUSBY MILL CT          ELLENWOO DGA   30294        Dec 1 2018             NY
                       DEKALB   08527175   GRANT     PEYTON    LEWIS       1945    SAVOY DR 5210          ATLANTA   GA   30341        Apr 1 2020             CA
                       DEKALB   10773640   IGWE      PRINCESS ADAEZE       2037    WEEMS RD APT 10306     TUCKER    GA   30084        Oct 1 2020             WA
                       DEKALB   02569085   KOONS     LEE       REGISTER    2609    WINDWOOD CT            ATLANTA   GA   30360-1445   Jul 1 2020             FL
                       DEKALB   11627052   KUSIC     CHRISTOPHEFRANCIS     1244    CHAUCER LN NE          ATLANTA   GA   30319        Oct 1 2020             IL
                       DEKALB   11611992   KUSIC     LAUREN    MARIE       1244    CHAUCER LN NE          ATLANTA   GA   30319        Oct 1 2020             IL
                       DEKALB   06163059   KYLES     DARREN    MICHELE     12302   PROVIDENCE CIR         LITHONIA  GA   30038        Oct 1 2017             AL
                       DEKALB   08020599   KYLES     ERICA     CHRISTINE   12302   PROVIDENCE CIR         LITHONIA  GA   30038        Oct 1 2017             AL
                       DEKALB   05138617   LEBOO     PRINCE    SUMNER      11      PERIMETER UNIT 2404    ATLANTA   GA   30346-1651   Dec 1 2017             FL
                       DEKALB   10271715   PYNNE     HEATHER   LINA        3233    GIFFORD ST             SCOTTDALE GA   30079        Oct 1 2020             PA
                       DEKALB   11218783   QOSJA     ANDRI                 1344    STILLWOOD CHASE NE     ATLANTA   GA   30306        Jul 1 2020             HI
                       DEKALB   12880858   MASON     REGINA                5190    MARSTON RD             ATLANTA   GA   30360        Sep 1 2017             DE
                       DEKALB   02059687   NUE       ANTOINETTEALFREDA     816     RIDGELAND TRL          CLARKSTON GA   30021-2550   Oct 1 2020             MD
                       DEKALB   08478970   LOWE      ABIGAIL   CLAIRE      5186    CHAMBLEE DUNWOODY     RATLANTA   GA   30338        Jul 1 2020             TN
                       DEKALB   03998030   LOWE      ADAM      RANDALL     851     TWIN OAKS D4           DECATUR   GA   30030        Aug 1 2019             TX
                       DEKALB   11589410   LE        WIN                   5070    PEACHTREE UNIT 1205    CHAMBLEE GA    30341        Jun 1 2020             NC
                       DEKALB   10122101   LEA       GRAHAM    REDDIE      956     ASHBURY HEIGHTS CT     DECATUR   GA   30030        Mar 1 2017             TN




  Ex. 2 to Petition:
                       DEKALB   12394305   KUNITZ    SUZANNE   ROSE        1712    DRUID OAKS NE          ATLANTA   GA   30329        Jul 1 2020             DC




Braynard Declaration
                       DEKALB   06898959   LEWIS     SHAINNEN MEYSEAN      7207    TREEHILLS PKWY         STONE MOU GA   30088-4610   May 1 2020             LA
                       DEKALB   07019315   JACKSON   EILEEN    LEIGH       3147    CEDAR BROOK DR         DECATUR   GA   30033        Sep 1 2020             DE
                       DEKALB   08796456   JENKINS   ANTHONY WAYNE         1054    ROWLAND RD             STONE MOU GA   30083-5007   Jul 1 2020             CA
                       DEKALB   10833557   KLEYPAS   EMILY     KATHERINE   1630    DEKALB AVE C           ATLANTA   GA   30307        Aug 1 2017             TX
                       DEKALB   12719273   MARTIN    JOHNNA                1206    TREECREST PKWY         DECATUR   GA   30035        Oct 1 2020             SD
                       DEKALB   12493258   MARTIN    KARL      ROBERT      1377    DRESDEN DRAPT 4253     ATLANTA   GA   30319        May 1 2020             CT
                       DEKALB   11689961   PARSON    STACEE    ALLYN       2924    CLAIRMONT APT 694      ATLANTA   GA   30329        Jul 1 2020             NC
                       DEKALB   10364040   MILLER    JORDAN                3100    LUMBY DR APT 825       DECATUR   GA   30034        Feb 1 2020             TN
                       DEKALB   08917130   KENDALL   CHRISTINA HAMILTON    1114    CAPITAL CLUB CIR NE    ATLANTA   GA   30319        Aug 1 2020             NC
                       DEKALB   08910486   KENDALL   ERIK      PETER       1114    CAPITAL CLUB CIR NE    ATLANTA   GA   30319        Aug 1 2020             NC
                       DEKALB   12475697   KITSON    THOMAS    CHARLES     1104    COLBY CT SE            ATLANTA   GA   30316        Aug 1 2020             CA
                       DEKALB   06310766   KAPPIS    MARY      ANN         2103    ASBURY SQ              ATLANTA   GA   30346        Jun 1 2020             AL
                       DEKALB   12187044   MARTIN    SHARON    ELAINE      1184    GUNNISON CT            CLARKSTON GA   30021        Jan 1 2020             LA
                       DEKALB   03244021   MARTIN    TINA      MYREE       2393    COVE RD                LITHONIA  GA   30058        Jul 1 2020             VA
                       DEKALB   04857138   JUERGENSM JULIAN    C           2642    WILLOW CV              DECATUR   GA   30033-2200   Oct 1 2020             FL
                       DEKALB   07749721   PARRISH   SUSANNA               284     ARIZONA AV UNIT # A    ATLANTA   GA   30307        Mar 1 2018             SC
                       DEKALB   03504392   RIBOT     EFRAIN    M           2254    MEADOWVALE DR NE       ATLANTA   GA   30345-3543   Apr 1 2020             NC
                       DEKALB   05535580   RICE      DANA      LEE         5715    SOUTHCREST LN          LITHONIA  GA   30038-6135   Sep 1 2018             AL
                       DEKALB   05835456   KANTER    THERESA   ELIZABETH   117     MORTIMER ST SE         ATLANTA   GA   30317-1627   Jun 1 2018             VA
                       DEKALB   06962951   KENNEDY TYLER       MAURICE     4009    DUPONT LN              TUCKER    GA   30084        Apr 1 2019             CA
                                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 115 of 585




                                                                                         Page 172
                                                                                                                                             re
                                                                                                                                                        ra

                                                                                                                                                   ID
                                                                                                                                               -i
                                                                                                                                                                  fit
                                                                                                                                                                  I!
                                                                                                                                                                  It
                                                                                                                                               -
                                                                                      GA NCOA Out of State


                       DEKALB   02107998   KARASOULISGLENDA        JEAN       1157    SCHOOL SIDE DR        LITHONIA   GA   30058-3155   Nov 1 2018   FL
                       DEKALB   10675480   MOORE       ARLETTA     LYNETT     1124    ASBURY SQ             ATLANTA    GA   30346        Jan 1 2020   FL
                       DEKALB   10672553   ROGERS      NAOMI       RUTH       2220    MIRIAM LN             DECATUR    GA   30032        Jan 1 2020   CA
                       DEKALB   02862648   SIMONS      ALOHA       D          7508    CRESCENT BEND CV      STONE MOU GA    30087-6221   Mar 1 2020   KY
                       DEKALB   02118765   TEEL-VILLAR ANITA                  219     FLORA AVE NE          ATLANTA    GA   30307-2715   Aug 1 2020   NC
                       DEKALB   02102533   SLEDGE      DEBBIE                 6919    DOCKBRIDGE WAY        STONE MOU GA    30087-5466   Aug 1 2019   AL
                       DEKALB   08627584   SLOAN       MONICA                 10      PERIMETER APT 303     ATLANTA    GA   30341        Jul 1 2020   IN
                       DEKALB   02104020   SMITH       EDWARD                 4240    ROCKBRIDGE HEIGHTS D STONE MOU GA     30083-4224   Nov 1 2016   VA
                       DEKALB   02667127   STOUT       SUZANNE     MARIE      3050    ANDERSON PL           DECATUR    GA   30033        Feb 1 2020   HI
                       DEKALB   06119653   OVERTON ANNE            MERIWETHE 1878     JAN HILL LN NE        ATLANTA    GA   30329-3334   Nov 1 2019   VA
                       DEKALB   10513267   OWART       RACHEL      MARIE      1190    BRIARCLIFF 1          ATLANTA    GA   30306        May 1 2019   NY
                       DEKALB   05994375   OWENS       DANIELLE    DIONNE     3236    MERCER UN APT # 219   ATLANTA    GA   30341        Oct 1 2020   MD
                       DEKALB   02072144   POLK        DEAN        LEE        535     SUSAN CREEK DR        STONE MOU GA    30083        Jun 1 2020   NC
                       DEKALB   05058201   NEUMEIER BRYAN                     212     GENEVA ST             DECATUR    GA   30030-1845   Sep 1 2020   NY
                       DEKALB   08370269   TECHEIRA TITANIA        PORTEOUS 7229      MEADOW POINT DR       STONE MOU GA    30087-6350   Feb 1 2019   AE
                       DEKALB   08317363   TECHEIRA VINCENT        AVONDALE 7229      MEADOW POINT DR       STONE MOU GA    30087-6350   Jul 1 2018   AE
                       DEKALB   10243445   STONE-CRIB ELIZA        CALEN RAIN 1495    WOODFERN DR           DECATUR    GA   30030        Aug 1 2020   WA
                       DEKALB   12191343   STONEKING CAREY         PHILLIP    833     TWIN OAKS DAPT 2      DECATUR    GA   30030        Oct 1 2020   NC
                       DEKALB   11132286   RUFFIN      BRANDON     JAMAL DEAN 3131    SMOKECREEK CT NE      ATLANTA    GA   30345        Feb 1 2020   CA
                       DEKALB   04850609   NELSON      TIFFANY     NICOLE     3987    MOORE CREEK DR        CONLEY     GA   30288-1357   Jun 1 2020   TX
                       DEKALB   11668242   STARKS      SHAQUILLE   THOMAS     2601    TREECREST PKWY        DECATUR    GA   30035        Jul 1 2020   LA
                       DEKALB   12080947   REDZIKOWS JOSEPH        STEVEN     12119   MADISON DR            ATLANTA    GA   30346        Aug 1 2020   SC
                       DEKALB   12506960   WALKER      JESSICA     LEIGH      2515    NORTHEAST APT W10     ATLANTA    GA   30345        Sep 1 2020   KY
                       DEKALB   03134853   SHERER      BARBARA     BUSH       631     DANIEL AVE            DECATUR    GA   30032        Dec 1 2019   FL
                       DEKALB   05468651   WILLIAMS    ROILYNN     KAMILLE    800     POST RIDGE TER        STONE MOU GA    30088-2017   Aug 1 2020   VA
                       DEKALB   06014769   RICE        ROLUNDUS    REYMAR     5715    SOUTHCREST LN         LITHONIA   GA   30038        Sep 1 2018   AL
                       DEKALB   12189777   WILSON      NORMAN      EUGENE     3587    OAKVALE AVE           DECATUR    GA   30034        Sep 1 2020   NC




  Ex. 2 to Petition:
                       DEKALB   07378021   TURNER      CHANELL     LYNETTE    535     CRESTRIDGE CT         STONE MOU GA    30083-6105   Jul 1 2020   LA




Braynard Declaration
                       DEKALB   03940636   TURNER      CLAUDIA     R          5587    STRATHMOOR MANOR CI LITHONIA     GA   30058        Jul 1 2017   NC
                       DEKALB   12123146   VENKATRAM SANJANA                  3404    JEFFERSON CIR S       ATLANTA    GA   30341        Jun 1 2020   VA
                       DEKALB   10780637   WILFERT     BENJAMIN    PAUL       3101    FLOWERS RDAPT O       ATLANTA    GA   30341        Aug 1 2020   OH
                       DEKALB   12405822   WILES       KYLA        DAWN       2130    LENOX PARK CIR NE     ATLANTA    GA   30319        Apr 1 2020   NC
                       DEKALB   12589404   WILEY       ESSENCE     LA'NAE     2488    CHESTNUT LNDG         DORAVILLE GA    30360        Oct 1 2020   NY
                       DEKALB   03769507   MCDOWELL ANDREW         C          4154    NAVAJO TRL NE         ATLANTA    GA   30319-1531   Mar 1 2020   AL
                       DEKALB   10250053   WASHINGTO SHANDRA       LUNETTE    4309    TREEHILLS PKWY        STONE MOU GA    30088        Aug 1 2018   AL
                       DEKALB   04190265   WATERHOUSRAYMOND        ANDREW     3564    KLONDIKE RD           LITHONIA   GA   30038        Jan 1 2020   KY
                       DEKALB   07608396   WATERMAN JALEIKA        ZULEIKA    1804    CONCEPTS 21 DR        LITHONIA   GA   30058        Dec 1 2019   TN
                       DEKALB   11959522   TON         KAREN                  228     CHELSEA DR            DECATUR    GA   30030        Aug 1 2020   IN
                       DEKALB   05202584   TISDALE     DENITRIE    OSHEENA AL6363     SOUTHLAND FOREST DR STONE MOU GA      30087        Jan 1 2017   SC
                       DEKALB   11050003   TOLIVER     ALEX        JARED      52      PINE TREE C 52        DECATUR    GA   30032        Oct 1 2020   TX
                       DEKALB   10344948   YEGAN       CORINNE     MARIE      2201    HOSEA L WILLIAMS DR SEATLANTA    GA   30317        Sep 1 2020   CA
                       DEKALB   10745478   YEGAN       MICHAEL     DARRON     2201    HOSEA L WILLIAMS DR SEATLANTA    GA   30317        Sep 1 2020   CA
                       DEKALB   08282919   YERO        ALASEYE     KAEDE-ANN 7266     MONTEREY AVE          LITHONIA   GA   30058-9059   Jul 1 2020   TX
                       DEKALB   12187767   YI          JUDY                   6105    SAINT CLAIR DR NE     ATLANTA    GA   30329        Feb 1 2020   CA
                       DEKALB   07695488   YISRAEL     EDEN        K          2181    COLUMBIA DR           DECATUR    GA   30032-7204   Jan 1 2019   FL
                       DOUGHERTY00036766   KENNARD EVELYN          MCKENZIE 2916      WINTERWOOD AVE        ALBANY     GA   31721-4540   May 1 2020   AL
                       DOUGLAS 02763907    KEITH       RANDY       L          3592    MILL GLEN DR          DOUGLASVI LGA   30135-2514   Sep 1 2020   SC
                       DODGE    06730196   MONTEIRO-AMONICA        YVETTE     5910    DOROUGH ST            EASTMAN    GA   31023        Sep 1 2017   IL
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 116 of 585




                                                                                            Page 173
                                                                                                                                                           ~
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                    GA NCOA Out of State


                       DODGE     11559637   NELSON    AYSIA      LYNNAE     5618    7TH AVE               EASTMAN      GA   31023        Jun 1 2019   SC
                       DOUGHERTY08678306    LEWIS     SARAH      ANNE       1214    W 2ND AVE             ALBANY       GA   31707        May 1 2019   PA
                       DEKALB    10142494   SEGURA    RYAN       ANDREW     1129    GABLES DR NAPT A      ATLANTA      GA   30319        Sep 1 2020   CO
                       DOUGHERTY08357352    WARREN    RICKCOY    ROY        1712    MARBURY LN            ALBANY       GA   31707        Jul 1 2020   FL
                       DOUGHERTY10175273    WARRINGTO AMELIA     ANN        2510    W DOUBLEGATE DR       ALBANY       GA   31721        Oct 1 2020   FL
                       DOUGHERTY00018510    WARRINGTO JON        M          2516    W DOUBLEGATE DR       ALBANY       GA   31721-9232   Oct 1 2020   FL
                       DOUGHERTY00025732    WARRINGTO JON        MICHAEL    2510    W DOUBLEGATE DR       ALBANY       GA   31721-9232   Oct 1 2020   FL
                       DOUGHERTY11023027    WARRINGTO MARY       PRESTON    2510    W DOUBLEGATE DR       ALBANY       GA   31721        Oct 1 2020   FL
                       DOUGHERTY00032535    WARRINGTO STACEY     STRICKLAND2510     W DOUBLEGATE DR       ALBANY       GA   31721-9232   Oct 1 2020   FL
                       DOUGHERTY12738011    WARRINGTO VIRGINIA   ELLEN      2510    W DOUBLEGATE DR       ALBANY       GA   31721        Oct 1 2020   FL
                       DOUGHERTY12156804    MILTON    ALANNA     CHRISTINA 3116     CANE MILL DR          ALBANY       GA   31721        Sep 1 2020   TX
                       DOUGHERTY03623734    MILTON    ANN        NELL       3116    CANE MILL DR          ALBANY       GA   31721        Sep 1 2020   TX
                       DOUGHERTY07213250    SMITH     RON        STEVEN     2540    BARNESDAL APT 1       ALBANY       GA   31707        Sep 1 2020   FL
                       DOUGLAS 03719833     GAGE      ROBERT     G          717     CROSSINGS DR          LITHIA SPRI NGA   30122        Oct 1 2020   TN
                       DOUGLAS 12067616     GAMBLE    BRIDGET    R          2733    WAR EMBLEM PL         DOUGLASVILGA      30135        Sep 1 2020   PA
                       EFFINGHAM 11499122   ROBERTS CHRISTINA    LEE        113     TOWN PARK DR          RINCON       GA   31326        Aug 1 2019   TX
                       EFFINGHAM 11462122   ROBERTS TIMOTHY      AARON      113     TOWN PARK DR          RINCON       GA   31326        Dec 1 2017   TX
                       DOUGLAS 11895782     PALOMBO ANTHONY                 7250    AVALON DR             DOUGLASVILGA      30135        Sep 1 2020   CO
                       DOUGLAS 11485932     PALOMBO JESSICA      ALYSE      7250    AVALON DR             DOUGLASVILGA      30135        Sep 1 2020   CO
                       DOUGLAS 11606532     PALOMBO JULIE        ANN        7250    AVALON DR             DOUGLASVILGA      30135        Sep 1 2020   CO
                       DOUGHERTY12781469    SKUTCH    JENNIFER              12013   WHARTON CT            ALBANY       GA   31705        Jun 1 2017   KY
                       DOUGLAS 07239170     HUTCHINSONTOKOMA     NEKIA      237     SPRING CREEK WAY      DOUGLASVI LGA     30134        Oct 1 2020   NC
                       DOUGLAS 10465581     IRVING    ASIA       THERESA    421     PRESTON LANDING CIR   LITHIA SPRINGA    30122        Jul 1 2019   FL
                       EFFINGHAM 11596914   GAGE      JOHN       RICHARD    475     LITTLE MCCALL RD      GUYTON       GA   31312        Jul 1 2020   TX
                       DOUGLAS 07868095     WILLIAMS  PASHAE     L          3492    HIGHWAY 5 APT 1202    DOUGLASVILGA      30135        Apr 1 2019   TX
                       DOUGLAS 11566559     WILLIAMS  TALOR      ROCHELE    2725    ARLINGTON CT          LITHIA SPRINGA    30122        Nov 1 2019   OR
                       DOUGLAS 11022838     WILLIAMS  LORENZO    RAY        3193    CARMEL DR             DOUGLASVILGA      30135        Dec 1 2018   AL




  Ex. 2 to Petition:
                       DOUGLAS 10938495     RILEY     LATEEFAH   ROSE       847     ASPEN DR              LITHIA SPRINGA    30122        Sep 1 2020   VA




Braynard Declaration
                       EFFINGHAM 05145794   BOWERS    KENNETH    GLEN       132     BILTMORE DR           GUYTON       GA   31312-4439   Aug 1 2020   TN
                       EFFINGHAM 05145806   BOWERS    LAVERNE    PATRICIA   132     BILTMORE DR           GUYTON       GA   31312        Aug 1 2020   TN
                       EFFINGHAM 10120446   BOYD      JACOB      RAMSEY     108     JOHN GLENN DR         RINCON       GA   31326        Oct 1 2017   CA
                       FAYETTE   07051318   FAUSTIN   NAYSHKA    ALYSSA     125     CHESTERFIELD CT       FAYETTEVILLGA     30214        Mar 1 2020   TN
                       FAYETTE   10528965   FEBREY    HALEY      JOE        415     HARBOR LOOP           PEACHTREE GA      30269        Sep 1 2020   AL
                       DOUGLAS 11416512     SAYEDZADA FARHAD     MAX        7016    SKYLINE DR            LITHIA SPRINGA    30122        Oct 1 2020   AZ
                       DOUGLAS 12015067     ENGLISH   MORRIS                2235    VALLEY CREEK DR       LITHIA SPRINGA    30122        Oct 1 2020   CA
                       DOUGLAS 10094301     BRYANT    BRITTNEY   KIARRA     3742    CHATTAHOOCHEE DR      DOUGLASVILGA      30135        Jun 1 2018   CO
                       DOUGLAS 02961667     BRYSON    JILL       BLYTHE     4340    WELLBROOK CT          DOUGLASVILGA      30135        Oct 1 2020   AL
                       DOUGLAS 05488635     BUCHANNA AISHA       M          3899    OAK WOODS CT          DOUGLASVILGA      30135-4319   Nov 1 2019   LA
                       DOUGLAS 03610137     REID      QUINNITA   MICHELLE 1645      BRADMERE LN           LITHIA SPRINGA    30122-3253   Jul 1 2018   NC
                       DOUGLAS 10574178     REILLY    STACEY                1122    SILVER MOON TRL       LITHIA SPRINGA    30122        Aug 1 2019   NC
                       DOUGLAS 05318715     MIDDLETON VALERIE               717     LONDON WAY            LITHIA SPRINGA    30122        Feb 1 2020   AL
                       DOUGLAS 06489600     MILLER    KIMBERLY   ROCHELLE 3299      ROBIN HOOD LN         WINSTON      GA   30187        Aug 1 2017   AP
                       DOUGLAS 02968012     HAYNES    REBA       C          4340    WELLBROOK CT          DOUGLASVILGA      30135-1945   Oct 1 2020   AL
                       DOUGLAS 12372777     MOELLERINGLEVI                  1320    LONDON WAY            LITHIA SPRI NGA   30122        Jul 1 2020   CA
                       DOUGLAS 08874736     MOELLERINGMORGAN     LEE ANN    1320    LONDON WAY            LITHIA SPRI NGA   30122        Jul 1 2020   CA
                       FAYETTE   10913263   KING      MAYA       TIFFANY JAC105     S SHORE TER           FAYETTEVIL LGA    30214        Feb 1 2020   MD
                       FAYETTE   04912347   KING      MICHAEL    JASON      231     BLUE POINT PKWY       FAYETTEVILLGA     30215        Feb 1 2019   MS
                       FAYETTE   01995749   HUDSON    SUSAN      LUCILLE    145     TWIGGS COR            PEACHTREE GA      30269        Jul 1 2020   TN
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 117 of 585




                                                                                          Page 174
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           5t

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                      GA NCOA Out of State


                       DOUGLAS     10554767   DELATYREE NICHOLAS    RISEAU     3783   REFINEMENT WAY       DOUGLASVI LGA    30135        Feb 1 2018   WI
                       EFFINGHAM   07984794   LOWRIMORE GABRIEL     PATRICK    109    RUSTIC DR            GUYTON      GA   31312        Jun 1 2017   AL
                       EFFINGHAM   08751973   LOWRIMORE MADELYN     KESSLER    109    RUSTIC DR            GUYTON      GA   31312        Jun 1 2017   AL
                       DOUGLAS     11226377   DAVIS     RONALD      CRAIG      4997   CHAPEL LAKE CIR      DOUGLASVILGA     30135        Sep 1 2018   MA
                       FAYETTE     02611182   SISTRUNK OSCAR                   460    DIX-LEE-ON DR        FAYETTEVILLGA    30214-3012   Jun 1 2019   CT
                       FAYETTE     07995018   JACKSON   MATTHEW     THOMAS     234    STANLEY RD           FAYETTEVILLGA    30214        Jul 1 2017   NY
                       FAYETTE     11603058   JACKSON   KATHERINE   FAITH      260    OLD PLANTATION WAY   FAYETTEVILLGA    30214        Aug 1 2020   AL
                       EFFINGHAM   06722056   GONZALEZ MALISSIA     ELLEN      121    TUPELO WAY           GUYTON      GA   31312        Aug 1 2020   AP
                       EFFINGHAM   10037785   GONZALEZ YARICK                  121    TUPELO WAY           GUYTON      GA   31312        Aug 1 2020   AP
                       EFFINGHAM   11340332   GOOLEY    MACY        ELIZABETH 110     WILLOWDELL CT        RINCON      GA   31326        Aug 1 2020   IN
                       FAYETTE     10952433   SMEDLEY   GREGORY     CURTIS     227    MELRAH HL            PEACHTREE GA     30269        Jun 1 2019   IL
                       FAYETTE     08563209   SMEDLEY   RHIANNON    KENYON     227    MELRAH HL            PEACHTREE GA     30269        Jun 1 2019   IL
                       FAYETTE     05428600   SMITH     BROOKE      LEE        310    EVERDALE RD          PEACHTREE GA     30269        Jun 1 2020   VA
                       FANNIN      10021519   MCCRAY    ALUSTINE    KORAHLYNN 81      TOWER LN             MINERAL BLUGA    30559        Feb 1 2019   TN
                       FANNIN      06836197   MEAGHER KRISTINE      ELLEN      1190   PICKLESIMER RD       MORGANTONGA      30560-4282   Sep 1 2020   FL
                       FANNIN      06608810   MEDEIROS LOUIS        CECELIA    271    ROLLING HILLS DR     MORGANTONGA      30560        Sep 1 2020   FL
                       FANNIN      06565397   MEDEIROS SHARON       M          271    ROLLING HILLS DR     MORGANTONGA      30560        Sep 1 2020   FL
                       FANNIN      03739864   MEDFORD DUANE         KEITH      865    HICKORY DR           MINERAL BLUGA    30559        May 1 2020   NC
                       EFFINGHAM   11086284   MCGUIRE   KELLI       T          120    USHER PL             RINCON      GA   31326        Nov 1 2018   CO
                       EFFINGHAM   04514612   HARE      LARRY       BLAKE      307    ASHLEY LN            GUYTON      GA   31312        May 1 2020   FL
                       EFFINGHAM   10489383   HARGRAVE VICTORIA     LEIGH      156    JAMESTOWN DR         RINCON      GA   31326        Jan 1 2020   CA
                       FANNIN      11372442   PETERS    DONALD      SCOTT      51     OAKWOOD DR           BLUE RIDGE GA    30513        Jul 1 2020   NY
                       FANNIN      11372451   PETERS    YVONNE      DENISE     51     OAKWOOD DR           BLUE RIDGE GA    30513        Jul 1 2020   NY
                       FANNIN      12568332   PETERSEN RYAN         DAVID      58     WILDERNESS TRL       BLUE RIDGE GA    30513        Oct 1 2020   FL
                       FANNIN      11960599   PETERSEN SARA         MARGARETE58       WILDERNESS TRL       BLUE RIDGE GA    30513        Oct 1 2020   FL
                       DOUGLAS     07476159   DESPORTE RHONA        EVADNE     4570   LIGHTNING BOLT TRL   DOUGLASVILGA     30135        May 1 2019   NY
                       DOUGLAS     11436870   DEUTER    DANIEL      WILLIAM    5902   TYREE RD             WINSTON     GA   30187        Dec 1 2019   TX




  Ex. 2 to Petition:
                       DOUGLAS     10507042   UNGER     KERI        TENNIEL    7104   WOODS WALK           VILLA RICA GA    30180        Oct 1 2020   MA




Braynard Declaration
                       DOUGLAS     04820333   HEMINGWAY DAVID       MCJEFFERS O1013   BALSAM WOOD TRL      VILLA RICA GA    30180        Oct 1 2020   AZ
                       DOUGLAS     05193024   HEMINGWAY MONIQUE     MARIE      1013   BALSAM WOOD TRL      VILLA RICA GA    30180        Oct 1 2020   AZ
                       FLOYD       04043871   BLAIR     RUFUS       H          22     LAKEWOOD DR NW       ROME        GA   30165-9231   Apr 1 2017   AL
                       FAYETTE     11410747   MUSTIAN   GARY        GENE       414    WALNUT GROVE RD      PEACHTREE GA     30269        Jul 1 2020   UT
                       FAYETTE     11410755   MUSTIAN   JANET       ANN        414    WALNUT GROVE RD      PEACHTREE GA     30269        Jul 1 2020   UT
                       FAYETTE     12742886   MYERS     KAITLYN     RENEE      165    SURREY PARK DR       FAYETTEVIL LGA   30215        Jun 1 2020   MN
                       DOUGLAS     11924511   THOMAS    ABBY        NICOLE     2249   SLATER MILL RD       DOUGLASVILGA     30135        Mar 1 2020   CA
                       FANNIN      08922022   BAIRD     JOHN        ERWIN      143    KAELY DR             MINERAL BLUGA    30559        Feb 1 2018   FL
                       FANNIN      12036746   BARNES    AMANDA      HOLBROOKS960      ELROD RD             MORGANTONGA      30560        Oct 1 2020   FL
                       FAYETTE     10549936   GREGGLEY DLACOYA      NICOLE     110    SAGAMORE LN          PEACHTREE GA     30269        May 1 2020   MO
                       FANNIN      00441315   BRUCE     MARIE                  1954   NEW HOPE RD          MORGANTO NGA     30560        Sep 1 2020   SC
                       FAYETTE     04485772   COMISKEY PHYLLIS      M          106    SHANNON RUN          PEACHTREE GA     30269        Jan 1 2020   SC
                       FAYETTE     11023203   LARRISON WILLIAM      DAVID      311    LAMELLA LN           PEACHTREE GA     30269        Oct 1 2020   FL
                       EFFINGHAM   01083924   WRIGHT    NICOLE      L          1453   CLYO KILDARE RD      CLYO        GA   31303        Sep 1 2018   SC
                       EFFINGHAM   08160772   WRIGHT    RACHEL      DENISE     121    WHITEHALL AVE        RINCON      GA   31326        Jul 1 2018   IL
                       FAYETTE     10023559   TRAMMELL JUSTIN       NORMAN     428    MASSENGALE RD        BROOKS      GA   30205        Apr 1 2020   HI
                       FAYETTE     00100221   MOBLEY    RANDALL     CHARLES    175    COLONIAL CT          FAYETTEVILLGA    30214        Feb 1 2020   NC
                       FAYETTE     07942025   MONGE     MONIQUE     DORSHAN 165       HABERSHAM PL         FAYETTEVILLGA    30214        Oct 1 2020   FL
                       FAYETTE     02941680   MONTEZ    KAREN       DENISE     120    VALLEY GREEN DR      FAYETTEVILLGA    30214-4140   Sep 1 2020   MS
                       FORSYTH     00830168   ALLEM     KAREN       E          3110   HABERSHAM HILLS RD   CUMMING GA       30041-5932   Aug 1 2020   NJ
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 118 of 585




                                                                                            Page 175
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           !I

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                     GA NCOA Out of State


                       FORSYTH     08750142   ALLEM     MORGAN               3110    HABERSHAM HILLS RD   CUMMING GA       30041        Aug 1 2020   NJ
                       FORSYTH     00830169   ALLEM     WILLIAM   C          3110    HABERSHAM HILLS RD   CUMMING GA       30041-5932   Aug 1 2020   NJ
                       EFFINGHAM   07864403   WYCHE     GLADIS    CECILER    108     PINE THICKET WAY     SPRINGFIEL DGA   31329        Sep 1 2020   MI
                       EFFINGHAM   12620844   YOUNCE    SARAH     ELIZABETH 149      S EFFINGHAM PLANTATIOGUYTON      GA   31312        May 1 2020   AL
                       EFFINGHAM   06183323   ZELDENRUS JENNIFER LYNN        109     WARNER DR            GUYTON      GA   31312-4918   Sep 1 2020   WV
                       FAYETTE     00091751   MILLER    THOMASINA SMITH      180     ASHLAND WAY          FAYETTEVILLGA    30214-1373   Oct 1 2020   MA
                       FAYETTE     00269961   LOSSNER   MICHAEL   D          125     WENSLEY COR          PEACHTREE GA     30269-2720   Sep 1 2020   OH
                       FLOYD       07557052   KIVI      CHRISTINA LYNN       24      RIVERPOINT APT 304   ROME        GA   30161        Oct 1 2020   AK
                       FORSYTH     05865861   ANDERSON ASHLEY     LAUREN     6170    VISTA CROSSING WAY   CUMMING GA       30028        Aug 1 2019   FL
                       FORSYTH     05915610   ANDERSON BRIAN                 910     DEERFIELD CAPT 11206 ALPHARETTAGA     30004        Aug 1 2020   FL
                       FORSYTH     02400626   ANDERSON CHARLES    M          5950    GRAND VIEW WAY       SUWANEE GA       30024-3419   Oct 1 2020   SC
                       FORSYTH     05008985   JACKSON   CHRISTOPHEJOSEPH     3945    ARGENTITE WAY        CUMMING GA       30040        Sep 1 2020   NC
                       FAYETTE     08371050   CAPEZZUTO ALEXANDRA KATHERINE 141      TERRANE RDG          PEACHTREE GA     30269        Oct 1 2018   TN
                       FLOYD       00987883   LASSITER  LARRY     WAYNE      22      LIMON PL SW          ROME        GA   30165-3669   Jun 1 2018   AL
                       FLOYD       06962911   LAWRENCE KEVIN      PORTER     12      ARROWHEAD DR SE      ROME        GA   30161        Feb 1 2020   VA
                       FORSYTH     06299434   BROADHEADASHLEY     NICOLE     2420    HEMRICK RD           CUMMING GA       30041        Jun 1 2020   CA
                       FLOYD       00977635   LESTER    CHARLES   W          6       SAGEWOOD DR NW       ROME        GA   30165        Oct 1 2020   AL
                       FLOYD       00986907   LESTER    SANDRA    B          6       SAGEWOOD DR NW       ROME        GA   30165        Oct 1 2020   AL
                       FORSYTH     10127623   NALLAMANI SRIVIDHYA            4115    HUNTERS WALK WAY     CUMMING GA       30028        Oct 1 2020   TX
                       FORSYTH     06606556   NARAIN    BALAJI               3135    GAMBRELL CT          CUMMING GA       30040        Jul 1 2019   VA
                       FAYETTE     04894443   CARPENTER STEPHANIE LYNN       130     BROADMOOR DR         FAYETTEVIL LGA   30215        Mar 1 2020   SC
                       FAYETTE     10906616   CARROLL   SALLY     ANN        120     ROCKINGTON DR        TYRONE      GA   30290        Oct 1 2020   TX
                       FORSYTH     12292283   SWAIN     THOMAS    ADAM       2590    SANDOWN CT           CUMMING GA       30041        Dec 1 2019   WA
                       FORSYTH     02879276   HOLLER    SYLVIA    HERRINGTON2380     WOOD COVE DR         CUMMING GA       30041        Sep 1 2020   AL
                       FLOYD       11041794   SCHWOOB JESSICA     LYNN       8       DEKLE DR NE          ROME        GA   30161        May 1 2020   CO
                       FLOYD       06021963   SCOTT     RICARDO   DARNELL    81      KLASSING ST SW       ROME        GA   30161        Apr 1 2020   SC
                       FLOYD       08158632   SCOTT     ROBERT    ZACHARY    48      CHATEAU DRAPT C1     ROME        GA   30161        Apr 1 2020   AL




  Ex. 2 to Petition:
                       FULTON      10839440   BROOKS    RAZION    HEATHER    830     YORKSHIRE RD NE      ATLANTA     GA   30306        Jul 1 2019   TN




Braynard Declaration
                       FORSYTH     08453005   OSBORNE PAIGE       KATHLEEN 6235      LENBROOK CT          CUMMING GA       30040        May 1 2020   CO
                       FORSYTH     06649322   HOSEY     DIANNA    ANTOINETTE355      SUGARBERRY LN        SUWANEE GA       30024-1181   Aug 1 2017   FL
                       FORSYTH     10007024   NGUYEN    DAN       VINH       5108    IVY SUMMIT CT        CUMMING GA       30041        Dec 1 2017   VA
                       FORSYTH     11988191   METHENY LAUREN      NICOLE HEN 3410    MONTEBELLO PKWY      CUMMING GA       30028        Aug 1 2020   KS
                       FORSYTH     11987289   METHENY ROSS        BLAINE     3410    MONTEBELLO PKWY      CUMMING GA       30028        Aug 1 2020   KS
                       FORSYTH     10289488   PANKOW    GENEVIEVE LOUISE     9015    BETHEL RD            GAINESVILLEGA    30506        Sep 1 2019   FL
                       FORSYTH     08666018   SALEMI    WILLIAM   ROBERT     8510    HIGHTOWER RDG        BALL GROUNGA     30107        Oct 1 2018   TN
                       FORSYTH     07975088   SALYERS   MADISON   ELYSE      5255    CLUB DR              CUMMING GA       30041        Jun 1 2020   TN
                       FORSYTH     07017131   ROGERS    SUSAN     JEANNE     3470    LAKEHEATH DR         CUMMING GA       30041        Aug 1 2020   CO
                       FORSYTH     04415775   PEOPLES   DAMON     LOUIS      5025    MUNDY DR             CUMMING GA       30028        Jun 1 2020   OH
                       FORSYTH     11565464   PEOPLES   SHEREE               5025    MUNDY DR             CUMMING GA       30028        Jun 1 2020   OH
                       FORSYTH     11544321   REYNOLDS DAVID      SHANE      5432    LANDSDOWNE CT        CUMMING GA       30041        Aug 1 2018   TX
                       FORSYTH     11737271   MONACO    BRIAN     JAMES      1685    OAK FARM D APT 6203  ALPHARETTAGA     30005        Oct 1 2020   FL
                       FORSYTH     10842237   MERIAM    KAITLIN   BEVERLY    6135    CLUB RIDGE CT        SUWANEE GA       30024        May 1 2019   SC
                       FORSYTH     00843325   MERIAM    KRISTA    G          6135    CLUB RIDGE CT        SUWANEE GA       30024-3456   May 1 2019   SC
                       FORSYTH     02244947   MERIAM    STEVEN    JAMES      6135    CLUB RIDGE CT        SUWANEE GA       30024        May 1 2019   SC
                       FULTON      07365168   BELL      JAMES     BRANDON 2135       GODBY RD APT 6-363   ATLANTA     GA   30349        Feb 1 2019   TX
                       FULTON      05823089   BELL      JAMES     DENZIL     267     CHALMERS DR NW       ATLANTA     GA   30318        Jan 1 2020   TX
                       FULTON      05816840   BELL      KIMBERLEY DAWN       13305   MARRYWOOD CT         ALPHARETTAGA     30004        Jul 1 2018   TX
                       FORSYTH     08368749   WOOD      JAYNE     LYNN       4120    EVANS FARMS DR       CUMMING GA       30040-0658   Oct 1 2020   MI
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 119 of 585




                                                                                           Page 176
                                                                                                                                                          ~
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                     GA NCOA Out of State


                       FORSYTH    08423377   WOOD       MARK      DOUGLAS     4120   EVANS FARMS DR        CUMMING GA      30040        Oct 1 2020   MI
                       FORSYTH    08392991   STRETCH    CHRISTOPHER           7770   LAZY RIVER LN         CUMMING GA      30028        Jun 1 2019   CO
                       COBB       11398073   REYES      JUAN      FERNANDO    2875   CRESCENT P1320        ATLANTA    GA   30339        Jul 1 2020   OH
                       COBB       07595911   PEARSON TRAVIS                   949    PINE OAK TRL          AUSTELL    GA   30168        Apr 1 2019   SC
                       COBB       11583340   PEAY       AHMAD     RASHID      2558   LAKEFIELD TRL         MARIETTA GA     30064        Jul 1 2020   VA
                       COBB       11583344   PEAY       LORNA     D           2558   LAKEFIELD TRL         MARIETTA GA     30064        Jul 1 2020   VA
                       COBB       05966964   PECHOUS CHRISTOPHEM              4318   ROCKMART DR NW        KENNESAW GA     30144-5180   Oct 1 2020   WA
                       COLQUITT   04457576   WEAVER     MICHAEL   JOHN        1792   DOERUN NORMAN PARK   RNORMAN PA GA    31771-5619   Oct 1 2019   NC
                       COBB       11156699   WIDMAIER MEGHAN      MARIE       1520   PLEASANT VIEW CIR     MARIETTA GA     30062        Apr 1 2018   FL
                       COBB       03116562   WIGART     EDWARD    DALE        4253   COMMODORE RD          POWDER SP GA    30127-1914   Apr 1 2020   IL
                       COBB       03031164   WIGART     LUCY      FRANCIS     4253   COMMODORE RD          POWDER SP GA    30127-1914   Apr 1 2020   IL
                       COBB       08317184   VAN BREDERJOHN       RICHARD     896    BANFORD CT NE         MARIETTA GA     30068        Mar 1 2018   NC
                       COBB       04655178   VAN VALKEN DIANNE    THEODOSIA   2825   S MAIN ST N W
                                                                                                 222       KENNESAW GA     30144        Nov 1 2017   FL
                       COBB       04448517   THRASH     JOANNE    P           4230   SUMMIT DR             MARIETTA GA     30068        Aug 1 2019   SC
                       COBB       11992717   WRIGHT     KALIFA    JEWEL       3290   COBB GALLE15130       ATLANTA    GA   30339        Sep 1 2019   MA
                       COBB       10595987   WRIGHT     KATHRYN   MORGAN      3238   POST WOOD C           ATLANTA    GA   30339        Jun 1 2020   TN
                       COBB       10621736   TOBIAS     KYLE                  1388   WOODBINE ST           MARIETTA GA     30062        Jun 1 2020   TX
                       COBB       12119201   WATTERS KATHRYN      JANE        3707   PORTLAND CT           MARIETTA GA     30062        Oct 1 2019   FL
                       COBB       08415866   WEATHERS JOSEPH      STEVEN      568    WINDCROFT CIR NW      ACWORTH GA      30101        Oct 1 2020   MA
                       COBB       08590862   WEATHERS MARGARET ANN            568    WINDCROFT CIR NW      ACWORTH GA      30101        Oct 1 2020   MA
                       COBB       03647294   WEAVER     GINA      YVETTE      5954   TATE DR               AUSTELL    GA   30106        Apr 1 2019   UT
                       COLUMBIA   11787161   HEDDEN     STEPHEN   DAVID       257    WATERVALE RD          MARTINEZ GA     30907        Mar 1 2020   SC
                       COLUMBIA   12070242   GOODMAN BEN          F           427    KEESAW GLN            GROVETOW NGA    30813        Aug 1 2020   TN
                       COLUMBIA   12070244   GOODMAN KATHERINE AMOS           427    KEESAW GLN            GROVETOWNGA     30813        Aug 1 2020   TN
                       COLUMBIA   04136721   BUTLER     ALONZO    WILLIE      2844   FERRET CT             MARTINEZ GA     30907-2378   Aug 1 2020   SC
                       COLUMBIA   10930490   HODGES     TYLER                 2707   CASCADE CT            GROVETOWNGA     30813        Oct 1 2020   NY
                       COLUMBIA   06422842   SMITH      VANESSA   RENEE       1214   OAKTON TRL            EVANS      GA   30809-5272   Jul 1 2018   NC




  Ex. 2 to Petition:
                       COLUMBIA   10220646   SMITH      WILLIAM   LEWIS       841    LANDING DR            GROVETOWNGA     30813        Jun 1 2020   FL




Braynard Declaration
                       COLUMBIA   06292409   SNODDY     VICKIE    LYNN        648    KEMPER DR             EVANS      GA   30809        Jun 1 2020   NC
                       COLUMBIA   12433905   FORBUSH ERIC         PAUL        710    PORTER LN             GROVETOWNGA     30813        Jul 1 2020   MD
                       COLUMBIA   10801036   FOREMAN ANDREW       JOHN        6057   REYNOLDS CIR          GROVETOWNGA     30813        Aug 1 2018   AE
                       COLUMBIA   10956595   FOREMAN KELLY        KERR        6057   REYNOLDS CIR          GROVETOWNGA     30813        Aug 1 2018   AE
                       COLUMBIA   12746822   CRATER     STEPHEN   GREY        2467   NEWBURY AVE           GROVETOWNGA     30813        Oct 1 2020   SC
                       COLUMBIA   10215298   GRAZIANO ADRIA       JOAN        711    BURCH CREEK DR        GROVETOWNGA     30813        Jun 1 2018   AE
                       COLUMBIA   10215299   GRAZIANO MICHAEL     GERARD      711    BURCH CREEK DR        GROVETOWNGA     30813        Jun 1 2018   AE
                       COLUMBIA   06827554   GOODE      DESHUNDA MARIE        558    BERETTA DR            GROVETOWNGA     30813        Dec 1 2016   SC
                       COLUMBIA   06861645   FIFE       MARCUS    JON         629    ARCHARD DR            EVANS      GA   30809        Jul 1 2018   MD
                       COLUMBIA   05971379   FIFE       RUBY      RENEA       629    ARCHARD DR            EVANS      GA   30809        Jul 1 2018   MD
                       COLUMBIA   10058481   FINNEGAN FRANCIS     JOSEPH      4524   CALIBURN WAY          GROVETOWNGA     30813        Feb 1 2020   FL
                       COLUMBIA   10058478   FINNEGAN VIRGINIA    PAULINA     4524   CALIBURN WAY          GROVETOWNGA     30813        Feb 1 2020   FL
                       COWETA     08791412   BELL       DEONTAE   PEREZ       215    CREEKSIDE DR          GRANTVILLE GA   30220        May 1 2017   IN
                       COLUMBIA   07052336   SPARKS     HEATHER               5305   HEREFORD FARM RD      EVANS      GA   30809        Feb 1 2019   FL
                       COLUMBIA   11622306   SHRESTHA ELISHA                  735    KEYES DR              GROVETOWNGA     30813        Aug 1 2020   TX
                       COLUMBIA   03552300   SHUFF      JAMES     E           4145   SADDLEHORN DR         EVANS      GA   30809-4849   Jun 1 2020   NY
                       COLUMBIA   02291519   SHUFF      PAULA     H           4145   SADDLEHORN DR         EVANS      GA   30809        Jun 1 2020   NY
                       COLUMBIA   10973956   OTSTOT     JOSHUA    RISEN       961    WINDMILL LN           EVANS      GA   30809        Apr 1 2018   AE
                       COLUMBIA   04531755   OUZTS      BARRY     RAY         932    DEERCREST CIR         EVANS      GA   30809-4230   Jul 1 2020   SC
                       COLUMBIA   04531878   OUZTS      SHAUNNA PHILLIPS      932    DEERCREST CIR         EVANS      GA   30809-4230   Jul 1 2020   SC
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 120 of 585




                                                                                          Page 177
                                                                                                                                                          ~
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                  GA NCOA Out of State


                       COOK       01641919   PHILLIPS  JIMMY     TODD      2406   PEBBLEWO OAPT 5      ADEL        GA   31620        Oct 1 2019   FL
                       COLUMBIA   11523772   ORLOWSKI ANNA       MARIE     646    BUTLER SPRINGS CIR   GROVETOW NGA     30813        Jul 1 2020   IN
                       COLUMBIA   06584055   CARTLEDGE KERRY     ANNE      1016   EMERALD PL           EVANS       GA   30809        Oct 1 2020   SC
                       COLUMBIA   12609518   CARTLEDGE LINDSEY   GRACE     1016   EMERALD PL           EVANS       GA   30809        Oct 1 2020   SC
                       COLUMBIA   07131688   CARTLEDGE THOMAS    D         1016   EMERALD PL           EVANS       GA   30809-5143   Oct 1 2020   SC
                       COLUMBIA   12047108   CARTLEDGE THOMAS    MICHAEL   1016   EMERALD PL           EVANS       GA   30809        Oct 1 2020   SC
                       COLUMBIA   11996834   FENSKE    GRANT     RICHARD   873    WILLIFORD RUN DR     GROVETOWNGA      30813        Apr 1 2020   LA
                       COLUMBIA   08007304   FERRARO EMILY                 3018   PEPPER HILL DR       GROVETOWNGA      30813        Aug 1 2018   NC
                       COLUMBIA   11343193   FERRARO TIMOTHY     JOHN      3018   PEPPER HILL DR       GROVETOWNGA      30813        Aug 1 2018   NC
                       COLUMBIA   10978430   MURGUIA   GABRIEL   JESUS     624    BARBERRY CT          EVANS       GA   30809        Jun 1 2017   VA
                       COLUMBIA   12367560   MURPHY    MEGAN     KAYLOR    4920   CAVAN PL             GROVETOWNGA      30813        Jan 1 2020   VA
                       COLUMBIA   11531534   MURRAH    CHERI     JAI       467    CREEKWALK CIR        MARTINEZ GA      30907        Jul 1 2020   NC
                       COBB       03220199   TESTERMAN DANIEL    D         5370   WILLOW POINT PKWY    MARIETTA GA      30068-1829   Oct 1 2020   NY
                       COBB       03220204   TESTERMAN PAMELA    ATKINSON 5370    WILLOW POINT PKWY    MARIETTA GA      30068-1829   Oct 1 2020   NY
                       COWETA     12482286   DIX       ANTONIO   DEANTHONY 73     FAIRHAVEN DR         NEWNAN      GA   30263        Aug 1 2018   AL
                       COLUMBIA   10331348   BERTELSEN CIARA     NICOLE    1600   BRADLEY WAY          GROVETOW NGA     30813        Apr 1 2019   CA
                       COLUMBIA   12180550   BETTS     DAVID     CLARK     1227   GREENWICH PASS       GROVETOWNGA      30813        Oct 1 2020   MD
                       COLUMBIA   12213813   BETTS     KATHRYN   ELIZABETH 1227   GREENWICH PASS       GROVETOWNGA      30813        Oct 1 2020   MD
                       COLUMBIA   12079377   NASH      REBECCA   LEE       208    BROOKS DR            MARTINEZ GA      30907        Aug 1 2020   TX
                       COLUMBIA   08630459   NAVARRO PATRICIA    LYNDA     2047   SYLVAN LAKE DR       GROVETOWNGA      30813-5292   Oct 1 2020   ID
                       COLUMBIA   12333240   BRAY      COLLEEN   NICOLE    1315   ELDRICK LN           GROVETOWNGA      30813        Jul 1 2020   MD
                       COLUMBIA   10330919   BREOR     SHANNON ROSE        359    JOSHUA TREE DR       MARTINEZ GA      30907        Jun 1 2018   VA
                       COLUMBIA   00243648   MOYE      CHARLES   EDWARD    291    HIGH CHAPARRAL DR    MARTINEZ GA      30907-5103   Apr 1 2020   MO
                       COLUMBIA   10528938   MULLIGAN PATRICIA   ANN       4088   MELROSE DR           MARTINEZ GA      30907        Oct 1 2020   TX
                       COBB       08132809   WOOD      BRANDON SLADE       166    SAINT ANNE CT SE     MABLETON GA      30126        Sep 1 2020   AL
                       COBB       07339612   TAYLOR    ARLESIA   NOVCOIL   1040   MATHEWS C A          SMYRNA      GA   30080        May 1 2020   MD
                       COLUMBIA   07643740   BENNE     DAVID     MICHAEL   879    SPARKLEBERRY RD      EVANS       GA   30809        Dec 1 2019   OH




  Ex. 2 to Petition:
                       COLUMBIA   11052979   MORRIS    APRIL               724    EDENBERRY ST         GROVETOWNGA      30813        Oct 1 2019   AP




Braynard Declaration
                       COLUMBIA   10845496   MORRISON JANICE               3894   ALMON DR             MARTINEZ GA      30907        Sep 1 2020   VA
                       COOK       10458095   DUBE      AMANDA    BREWER    608    LAUREL AVE           ADEL        GA   31620        Aug 1 2017   AL
                       COWETA     12457696   CALAWAY CARLY       TESS      235    TIMBERIDGE DR        NEWNAN      GA   30263        Jun 1 2020   IN
                       COWETA     12274495   CALAWAY NATHANIEL JAMES       235    TIMBERIDGE DR        NEWNAN      GA   30263        Jun 1 2020   IN
                       DEKALB     08166753   ABRAHAM ALEXANDRA ANNE        5697   MANASSAS RUN         STONE MOU GA     30087-5246   Oct 1 2017   AP
                       CRISP      00597695   LEWIS     TERESA    A         608    BLACKSHEA A          CORDELE     GA   31015-0604   Feb 1 2018   FL
                       DECATUR    05550325   WELLS     DELORA    H         1142   COLQUITT HW#A        BAINBRIDG E GA   39817        Jul 1 2020   AL
                       COWETA     11424034   MEHOK     CHELSIE   ELIZABETH 59     VILLAGE PARK DR      NEWNAN      GA   30265        Aug 1 2019   NC
                       COWETA     07529147   THOMPSON FLORDELIZA TUBONGBAN141     GREEN PARK WAY       NEWNAN      GA   30263        Jun 1 2020   IN
                       DECATUR    02420813   STALLINGS DONALD    RILEY     325    LAKESHORE DR         BAINBRIDGE GA    39819-1319   Aug 1 2019   CA
                       CRISP      11787593   LAWLOR    DONNA     LEAH      876    WILLIFORD CROSSING RDCORDELE     GA   31015        Aug 1 2019   ME
                       DEKALB     10971783   ANNINOS   JACK      ANDREW    1625   BRAEBURN DR SE       ATLANTA     GA   30316        Apr 1 2020   CA
                       DECATUR    01671146   HARRISON FLORENE              109    SIMMONS MCINTYRE RD ATTAPULGUSGA      39815-2023   Sep 1 2020   FL
                       DEKALB     11436525   AMORO     PROSPER AKAMBASE 158       TRACE TER            STONE MOU GA     30083        Sep 1 2020   MS
                       DEKALB     06853579   AMOS      DOROTHY CHARNELL 629       CATRINA CT           STONE MOU GA     30087        Oct 1 2019   IN
                       DEKALB     10246406   CHRISTOPHEROBERT              915    SETTLEMENT LN        STONE MOU GA     30083        Aug 1 2019   MD
                       DEKALB     07822009   CHUDASAMABIMAL      R         605    CLAIREMONT AVE       DECATUR     GA   30030        Jul 1 2019   VA
                       DEKALB     12505655   CARPENTER ANN                 1219   OAKDALE RD NE        ATLANTA     GA   30307        Aug 1 2020   VA
                       DEKALB     12353635   BESRAT    BETHLEHEM           2612   GREYTHORNE TRL NE    ATLANTA     GA   30329        Aug 1 2020   CO
                       DEKALB     08443106   BRASWELL CHELSEY    REBECCA   1105   GABLES DR N1105      ATLANTA     GA   30319        Apr 1 2020   CO
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 121 of 585




                                                                                        Page 178
                                                                                                                                                       ~
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                    GA NCOA Out of State


                       DEKALB   12334086   BRAUNFISCHHANS         ALBERT     1133   COMMERCE APT 106     DECATUR    GA   30030        Jul 1 2020   DC
                       DEKALB   02863852   CARRIER    RICHARD     PHILIP     3169   WANDA WOODS DR       ATLANTA    GA   30340        Apr 1 2018   FL
                       DEKALB   02322477   CARRILLO CAROL         GLASSON    417    CLAIREMON TUNIT 320  DECATUR    GA   30030        Feb 1 2019   LA
                       DEKALB   03951525   CARRINGTONSENORA       R          2553   TEMPEST TRL          LITHONIA   GA   30058-3879   Jan 1 2020   VA
                       DEKALB   05870313   BOBO       RUTH        A          3710   PANOLA RD            LITHONIA   GA   30038-2737   May 1 2019   OH
                       DAWSON   00488967   GREENE     MARGARET    KATHLEEN   201    HAMPTON DR           DAWSONVIL LGA   30534-5230   Jul 1 2019   TN
                       DAWSON   11104898   GREGOIRE ANNETTE                  72     DOGWOOD WAY          DAWSONVILLGA    30534        Jun 1 2020   SC
                       DAWSON   05116730   GREGOIRE MICHAEL       MARTIN     72     DOGWOOD WAY          DAWSONVILLGA    30534        Jun 1 2020   SC
                       DEKALB   02820337   CHADWICK DAVID         THOMAS     1142   SAINT ANDREWS CIR    DUNWOODY GA     30338-3202   Oct 1 2020   SC
                       DEKALB   06309077   CHADWICK SUSAN         RENEE      1142   SAINT ANDREWS CIR    DUNWOODY GA     30338-3202   Oct 1 2020   SC
                       DEKALB   05533608   BELL       DOROTHY     BOWDEN     305    E PONCE DE E4        DECATUR    GA   30030-2607   Oct 1 2020   KY
                       DEKALB   05078942   BATES      EDWARD      ELLETT     1117   BROOKHAVEN CT NE     ATLANTA    GA   30319        Sep 1 2020   NC
                       DEKALB   11401583   ALLEN      TERRELL                850    BRIARCLIFF RD NE     ATLANTA    GA   30306        Sep 1 2019   VA
                       DEKALB   11455406   ALLEN      WILLIAM     JOSEPH     221    BRIARLAKE CT NE      ATLANTA    GA   30345        Sep 1 2020   CA
                       DEKALB   10597050   BAUMGARTNMATTHEW       DAVID      87     ANNISTON AVE SE      ATLANTA    GA   30317        Aug 1 2019   TN
                       DEKALB   10809923   FARRELLY JUDITH        ODILE      7517   S GODDARD RD         LITHONIA   GA   30038        Aug 1 2018   VI
                       DEKALB   11558679   FREEMAN JASMINE        MICHELLE 5000     MARTINS CROSSING RD STONE MOU GA     30088        Jul 1 2019   LA
                       DEKALB   10696205   CHENG      WINNIE      WING KI    1920   TOWNSEND CT NE       ATLANTA    GA   30329        Mar 1 2020   WA
                       DEKALB   04603405   AVILA      HOLLY       TINNEY     1947   SAXON VALLEY CIR NE ATLANTA     GA   30319        Oct 1 2020   CA
                       DEKALB   07665641   BALFORD    YASMIN      ANTIONETTE7059    DESHON HILLS LN      LITHONIA   GA   30058-2927   Jan 1 2020   TX
                       DEKALB   08094793   BAUCOM     ALLISON     REID       97     WARREN ST NE         ATLANTA    GA   30317        Nov 1 2016   NC
                       DEKALB   12852750   BAKER      TORI        LIRA RICHON3210   CATES AVE NE         ATLANTA    GA   30319        Oct 1 2020   NC
                       DEKALB   04365838   BAKER      WALTER      L          1551   MARKAN DR NE         ATLANTA    GA   30306-2257   Apr 1 2019   NC
                       DEKALB   11583981   CABANTAC TRISHA        SAAVEDRA 2104     SUMMIT POINTE WAY NE ATLANTA    GA   30329        Jul 1 2020   CA
                       DEKALB   08573492   BROWN      KELLY       BERNIECE 3483     ASHWOOD LN           ATLANTA    GA   30341-4537   May 1 2020   FL
                       DEKALB   08406971   GAINER     FAITH                  1467   MUIRFIELD DR         STONE MOU GA    30088        Apr 1 2019   TX
                       DEKALB   01897134   BIRDSEYE LISBETH       I          1726   KENNERSLY CLOSE      TUCKER     GA   30084-6728   Jun 1 2020   CA




  Ex. 2 to Petition:
                       DEKALB   04591664   DAVIS      DEVARON     ANQUAN     238    BENTLEY PL           TUCKER     GA   30084        Sep 1 2020   MD




Braynard Declaration
                       DEKALB   07632161   CASIMIR    TAINA       AIMEE'     5409   WELLBORN CREEK DR    LITHONIA   GA   30058-3552   Jul 1 2017   AL
                       DEKALB   10061718   CASIMIRO JAMAL         STEFANO    1336   WEATHERSTONE WAY NEATLANTA      GA   30324        Jun 1 2020   MD
                       DEKALB   08593747   HO         CHRISTINE   SANDRA     711    N PARKWOOD RD        DECATUR    GA   30030-5023   Sep 1 2019   VA
                       DEKALB   04761205   CHEATHAM YVETTE        RENE       3134   BRIARCLIFF C         ATLANTA    GA   30329        Feb 1 2018   FL
                       DEKALB   10784468   CHEATWOODELIZABETH     DANCY      5027   OAK PARK CIR NE      ATLANTA    GA   30324        May 1 2018   VA
                       DEKALB   04338582   CHEELY     LORRE       OWENS      11     PERIMETER 2303       ATLANTA    GA   30346        Apr 1 2020   FL
                       DEKALB   01994573   CLAY       JOIE        ERIKA      2339   TARIAN DR            DECATUR    GA   30034        Oct 1 2020   NV
                       DEKALB   11293508   CLAY       LESLIE      BRIONNA    7310   KENSINGTON TRL       LITHONIA   GA   30038        Sep 1 2017   AL
                       DEKALB   01912597   BUSS       MARTIN      J          1779   RIDGEWOOD DR NE      ATLANTA    GA   30307-1165   Sep 1 2020   CA
                       DEKALB   01912599   BUSS       NANCY       M          1779   RIDGEWOOD DR NE      ATLANTA    GA   30307-1165   Sep 1 2020   CA
                       DEKALB   10723179   BUTKER     LEANN       MARIE      2609   WINDWOOD CT          ATLANTA    GA   30360        Sep 1 2020   FL
                       DEKALB   01912699   BUTKER     STEPHANIE   LEIGH      2609   WINDWOOD CT          ATLANTA    GA   30360-1445   Jul 1 2020   FL
                       DEKALB   08212391   DAVIS      ELIZABETH   KALEEN     1370   BRIARVISTA WAY NE    ATLANTA    GA   30329        Dec 1 2019   SC
                       DEKALB   11788216   DANIEL     MICHAELA    SIMONE     3261   FORREST BLUFF WAY    LITHONIA   GA   30038        Mar 1 2020   VA
                       DEKALB   04233847   DANIEL     NEDRA       CRENSHAW 3261     FORREST BLUFF WAY    LITHONIA   GA   30038        Mar 1 2020   VA
                       DEKALB   03489313   DANIEL     REGINALD    V          3261   FORREST BLUFF WAY    LITHONIA   GA   30038        Mar 1 2020   VA
                       DEKALB   11680405   DANIEL-HUR NADINE      NATALIE    3677   RIVERVIEW APPROACH ELLENWOO DGA      30294        Jun 1 2020   NY
                       DEKALB   10505116   FILLION    AMY         FERGUSON 3921     MARTIN DR            ELLENWOODGA     30294        Sep 1 2020   TN
                       DEKALB   10075120   FILLION    VICTOR      JOHN       3921   MARTIN DR            ELLENWOODGA     30294        Sep 1 2020   TN
                       DEKALB   11786278   CHIEN      VICTOR                 127    FELD AVE             DECATUR    GA   30030        Jul 1 2020   MA
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 122 of 585




                                                                                          Page 179
                                                                                                                                                        fl!
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                   GA NCOA Out of State


                       DEKALB   06249195   CHILDS     DAVID      ROY        226    S COLUMBI A B           DECATUR   GA   30030        Jun 1 2020   ID
                       DEKALB   12584681   CHILDS     DAVID      TERRELL    2214   HIDDEN CREEK DR         DECATUR   GA   30035        Aug 1 2020   MS
                       DEKALB   08707663   DE LA GUAR JOSIE      LAUREN BAS97      WHITEFOORD AVE SE       ATLANTA   GA   30317        Jul 1 2020   CA
                       DEKALB   03796158   DAGOSTINO JAMES       J          2218   SECOND AVE              DECATUR   GA   30032        Feb 1 2020   VA
                       DEKALB   01934561   DAGOSTINO LISA        ANN        2605   OGLETHORPE CIR NE       ATLANTA   GA   30319-6601   Aug 1 2020   FL
                       DEKALB   11443849   DAHLIN     PAXTON     THURE      5309   GRAYSON PL              DECATUR   GA   30030        Feb 1 2020   OH
                       DEKALB   11442527   DAHLIN     RAVEN                 5309   GRAYSON PL              DECATUR   GA   30030        Feb 1 2020   OH
                       DEKALB   11038229   HORTON     SARAH      REEDER     1208   VIRGINIA AV APT 11      ATLANTA   GA   30306        Sep 1 2020   SC
                       DEKALB   12490442   ELLIOTT    FABIAN                1138   PROVIDENCE PL           DECATUR   GA   30033        Oct 1 2020   NC
                       DEKALB   11440338   HAMID      SARAH                 1223   CLIFTON RD NE           ATLANTA   GA   30307        Jul 1 2020   NY
                       DEKALB   12723095   HAMILTON ADRIANE      DANIELLE   1409   LINCOLN COURT AVE NE    ATLANTA   GA   30329        Jul 1 2020   OH
                       DEKALB   06304398   HAMILTON ANN          MARIE      1041   CARLYLE LK              DECATUR   GA   30033-4632   Dec 1 2016   TX
                       DEKALB   06614892   HAMILTON FREDRICK     EUGENE     448    REGISTRY BLF            STONE MOU GA   30087        Jul 1 2020   FL
                       DEKALB   02004601   JOHNSON FRANKIE       KIRKLAND 3969     WALDROP HILLS DR        DECATUR   GA   30034-6732   Jun 1 2020   AL
                       DEKALB   07121044   JOHNSON FREDERICK     JAMES      1440   ROCK SPRIN APT 1305     ATLANTA   GA   30306        Aug 1 2020   NC
                       DEKALB   11159480   GODFREY STEPHANIE     JACQUELINE 119    MOCKINGBIRD LN          DECATUR   GA   30030        Sep 1 2020   FL
                       DEKALB   10091826   GOEPPNER ROBERT       MICHAEL    5209   GRAYSON PL              DECATUR   GA   30030        Nov 1 2016   SC
                       DEKALB   12402739   JOHNSON YELENA        LOUISE     4103   BRIXWORTH PL NE         ATLANTA   GA   30319        Oct 1 2020   LA
                       DEKALB   07241574   FICHTNER JOHN         DAVID      4420   PEACHTREE APT 2233      ATLANTA   GA   30319        Oct 1 2020   NC
                       DEKALB   11981874   HERSCHAFT BRITTANY    DOMINGO 1105      BOULDERCREST DR SE      ATLANTA   GA   30316        Jan 1 2020   SC
                       DEKALB   10435770   GEESLIN    JAMES      JOSEPH     1440   STRATFIELD CIR NE       ATLANTA   GA   30319-2523   May 1 2019   TX
                       DEKALB   08721332   GORDON     FRANCES    RHETT      1719   W NANCY CREEK DR NE     ATLANTA   GA   30319-1745   Jun 1 2020   NY
                       DEKALB   11628153   GORDON     LINDSEY    MEGAN      4191   DUNWOODY TER            ATLANTA   GA   30341        Jul 1 2020   LA
                       DEKALB   12402522   FIELD      MATILDA    ROSE       1196   VISTA TRL NE            ATLANTA   GA   30324        Oct 1 2020   OR
                       DEKALB   08736129   HAMRICK    MADELINE   ALEXANDRA 57      CLAY ST SE              ATLANTA   GA   30317        Oct 1 2017   FL
                       DEKALB   07453873   HEGGS      JAVELL                6303   PEACHTREE CREEK CIR     ATLANTA   GA   30341        Jun 1 2017   NY
                       DEKALB   08715993   HENRY      SHEILA     RENEE      601    SUMMERWOOD DR           CLARKSTON GA   30021        Oct 1 2020   FL




  Ex. 2 to Petition:
                       DEKALB   03264840   HENSCHEN ELLEN        SPENCER    4420   PEACHTREE 2530          ATLANTA   GA   30319        Oct 1 2020   NC




Braynard Declaration
                       DEKALB   02479978   HENSCHEN GARY         MAYES      4420   PEACHTREE APT 2530      ATLANTA   GA   30319        Oct 1 2020   NC
                       DEKALB   05454623   HENZE      BROOKE     BRADSHAW 3552     HILDON CIR              ATLANTA   GA   30341        Oct 1 2020   NC
                       DEKALB   05320908   HENZE      KEVIN      ANDREW     3552   HILDON CIR              ATLANTA   GA   30341        Oct 1 2020   NC
                       DEKALB   08709840   HENRY      AMY        E          1325   GATES CIR SE            ATLANTA   GA   30316        Dec 1 2019   TX
                       DEKALB   11017673   FORD       JESSICA    A          937    FAIRWIND CT             STONE MOU GA   30083        Jun 1 2019   NC
                       DEKALB   10844635   ISMAIL     SAHAR                 220    PONCE DE L UNIT # 317   DECATUR   GA   30030        Jul 1 2017   MI
                       DEKALB   08580200   HOWARD     DIEGO      MONTREL 1532      MERCER WAY              DECATUR   GA   30035        Oct 1 2020   TX
                       DEKALB   08812085   JAMMISON JAUVONTEI    AUNJTUCHE 763     PENNYBROOK LN           STONE MOU GA   30087        Jul 1 2018   NC
                       DEKALB   07566654   LATTA      ANN        ELIZABETH 3684    NORTHLAKE DR            ATLANTA   GA   30340        Sep 1 2019   VA
                       DEKALB   07261302   JINKS      DEARIS     DAMERE     4857   KENILWORTH DR           STONE MOU GA   30083        Oct 1 2019   CO
                       DEKALB   07587211   JINKS      KORTNEI'   NIKOLE     1102   FAIRINGTON CLUB DR      LITHONIA  GA   30038        May 1 2017   AL
                       DEKALB   10611182   JIWANI     AMIT                  5414   TRENTHAM CT             DUNWOODY GA    30338        Nov 1 2019   VA
                       DEKALB   08083107   JIWANI     NAFISA     DHANANI    5414   TRENTHAM CT             DUNWOODY GA    30338-3036   Nov 1 2019   VA
                       DEKALB   12168594   JOHANNES ASHLEY       MARIE      2309   NORTHLAKE CT NE         ATLANTA   GA   30345        Jul 1 2020   NY
                       DEKALB   11453686   JONES      PAULA      KAY        1618   WELLSHIRE LN            DUNWOODY GA    30338        Feb 1 2018   OH
                       DEKALB   11740469   HOUGH      CARLEY     ANN        2016   DRUID OAKS NE           ATLANTA   GA   30329        Mar 1 2019   MI
                       DEKALB   12081707   MOORE      TRACY      LYNETTE    1514   SHERIDAN R APT # 1611   ATLANTA   GA   30324        Sep 1 2020   NC
                       DEKALB   06271153   MOORE      WILLIAM    HOLT       10     KINGS WALK NE           ATLANTA   GA   30307        Jun 1 2020   SC
                       DEKALB   07985752   MOORE      WILLIAM    PATRICK    2614   OGLETHORPE CIR NE       ATLANTA   GA   30319        Sep 1 2019   CO
                       DEKALB   02441492   JONES      DWENDY     RAYNETTE 5208     FLAT SHOALS PKWY        DECATUR   GA   30034-6203   Nov 1 2018   AL
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 123 of 585




                                                                                         Page 180
                                                                                                                                                         ~
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                 GA NCOA Out of State


                       DEKALB   10429175   MARION    JEFFERY   MARQUEZ 3850      MEMORIAL DC10        DECATUR   GA   30032        Feb 1 2019   TX
                       DEKALB   08802208   MARIS     EMMA      JANE      2351    WOODCASTLE LN SE     ATLANTA   GA   30316        Sep 1 2020   NY
                       DEKALB   10046436   KNOWLTON BRENT      AUSTIN    1892    FAIRWAY CIR NE       ATLANTA   GA   30319        Sep 1 2020   FL
                       DEKALB   02002173   JASKEVICH JANE      ELIZABETH 1110    CITADEL DR NE        BROOKHAVEGA    30324-3816   Aug 1 2020   NC
                       DEKALB   08276660   JASON-DAUBGRACIELLA MARIA     1632    BROCKETT RD          TUCKER    GA   30084-7401   Jun 1 2020   CA
                       DEKALB   08638674   NICHOLS   DOMONIQUE JUANE     4371    WINTERS CHAPT # 2903 DORAVILLE GA   30360        Apr 1 2020   FL
                       DEKALB   10899933   NICHOLS   MARISSA   LYNN      846     BRIARVISTA WAY NE    ATLANTA   GA   30329        May 1 2019   MA
                       DEKALB   05006002   MARSTALL DIANNE     DANNER    1898    CONNEMARA DR         CHAMBLEE GA    30341-1565   Sep 1 2020   KS
                       DEKALB   05005967   MARSTALL RONALD     E         1898    CONNEMARA DR         CHAMBLEE GA    30341-1565   Sep 1 2020   KS
                       DEKALB   10946672   PARKER    MAKAYLA   SHERISE   4       HIDDEN CHA APT F     STONE MOU GA   30088        Sep 1 2019   IN
                       DEKALB   10715443   JOHNSON MARGARET ELIZABETH 1448       FAMA DR NE           ATLANTA   GA   30329        Mar 1 2020   NC
                       DEKALB   05506417   JONES     LINDSAY   ROSS MORR 239     STERLING ST          DECATUR   GA   30030-4963   Oct 1 2020   MN
                       DEKALB   02527674   NIBLACK   JONATHAN DEREK      6865    WYNPINE PT           STONE MOU GA   30087-5529   Jan 1 2020   FL
                       DEKALB   10447275   PARKER    REBECCA   LYNN      2498    GLENBONNIE DR        DORAVILLE GA   30360        Oct 1 2020   AL
                       DEKALB   10447279   PARKER    ROBERT    JAMES     2498    GLENBONNIE DR        DORAVILLE GA   30360        Oct 1 2020   AL
                       DEKALB   02034623   MARTIN    PAULA     W         2037    WEEMS RD APT 9304    TUCKER    GA   30084        May 1 2020   SC
                       DEKALB   03659107   MARTIN    RICHARD   S         1377    DRESDEN DRAPT 4253   ATLANTA   GA   30319        May 1 2020   CT
                       DEKALB   11447852   NOECKER DANA        MARIE     3548    ORCHARD CIR          DECATUR   GA   30032        Oct 1 2020   MI
                       DEKALB   11314522   MICHAEL   BRANDON LEE         1494    MEMORIAL DAPT F2     ATLANTA   GA   30317        Sep 1 2020   OR
                       DEKALB   11796621   MIKOLAJEK BOGUSLAW JAROSLAW 768       POST ROAD LN         STONE MOU GA   30088        May 1 2019   NM
                       DEKALB   07622565   JOSEPH    GEOFFRI   WILLIS    15312   SKYLINE LN NE        ATLANTA   GA   30345        Oct 1 2018   SC
                       DEKALB   11444092   JONES     JORDAN    EMANI     315     3RD AVE              AVONDALE EGA   30002        Oct 1 2020   MO
                       DEKALB   07847113   JOHNSON KYLE        EUGENE    192     WARREN ST NE         ATLANTA   GA   30317-1034   Aug 1 2017   TN
                       DEKALB   03565941   JOHNSON LATESHA     PLESHETTE 6704    BROWNS MILL TRL      LITHONIA  GA   30038-4560   Mar 1 2020   IN
                       DEKALB   08948965   JONES     KIMMESHA DAMARIA    1898    MEMORIAL DR SE       ATLANTA   GA   30317        Oct 1 2018   AL
                       DEKALB   10164769   NESTOR    DANICA              3921    FIREOAK DR           DECATUR   GA   30032        Aug 1 2019   VA
                       DEKALB   05241913   WILLIAMS  LESLIE    MICHELLE 6317     STONEBRIDGE CREEK LN LITHONIA  GA   30058-6404   Sep 1 2020   SC




  Ex. 2 to Petition:
                       DEKALB   11455421   WILLIAMS  LINDA     H         3539    RIVERVIEW CLUB DR    ELLENWOODGA    30294        Apr 1 2020   CT




Braynard Declaration
                       DEKALB   05043729   PICKERING LARRY     KENNETH   2378    LAVISTA RD NE        ATLANTA   GA   30329-3347   May 1 2020   CA
                       DEKALB   05043406   PICKERING MARGARET T          2378    LAVISTA RD NE        ATLANTA   GA   30329-3347   May 1 2020   CA
                       DEKALB   06036463   REED      JOHN      EDMOND    2882    ASPEN WOO UNIT 447   DORAVILLE GA   30360        May 1 2020   DC
                       DEKALB   07696549   NGUYEN    HALEY     LAM       4056    IDLEVALE DR          TUCKER    GA   30084        May 1 2020   AZ
                       DEKALB   07749084   RICHBURG TORRE      FRANK     1814    SUMMIT LAKE DR       STONE MOU GA   30083-6920   Jan 1 2020   SC
                       DEKALB   02056765   NELSON    CAROLYN             3429    TARRAGON DR          DECATUR   GA   30034-6212   Oct 1 2020   AL
                       DEKALB   03617751   MENDEL    DOUGLAS             3750    PRESTWICK DR         TUCKER    GA   30084        Oct 1 2020   NC
                       DEKALB   04179609   MENDEL    JANICE    JOHNSON 3750      PRESTWICK DR         TUCKER    GA   30084        Oct 1 2020   NC
                       DEKALB   12157146   NGUYEN    ANH       KIEU      3450    MILLER DR UNIT #1126 ATLANTA   GA   30341        Aug 1 2020   NY
                       DEKALB   08225864   NGUYEN    CHRISTINA           3194    LITTLE JOHN WAY      ATLANTA   GA   30340        May 1 2020   TX
                       DEKALB   04493945   SMITH     GHISLAINE GENESTE   3412    IVYS WALK            ATLANTA   GA   30340        Jul 1 2020   NC
                       DEKALB   06426497   SMITH     MARCIA    DELRETTA 3684     WALDROP CLIFF LN     DECATUR   GA   30034        Jun 1 2019   VA
                       DEKALB   03944927   SMITH     MARY      A         4240    ROCKBRIDGE HEIGHTS D STONE MOU GA   30083-4224   Nov 1 2016   VA
                       DEKALB   07728893   ROSSER    ARLISA    CHRISTINE 2750    RAINBOW FOREST DR    DECATUR   GA   30034        Jul 1 2020   TX
                       DEKALB   10979310   QUIGLEY   RAE       NICOLE    837     BRIARHILL LN NE      ATLANTA   GA   30324        Oct 1 2020   FL
                       DEKALB   10594894   QUINLAN   BRITTANY SUSANNE    142     WOODBINE CIR SE      ATLANTA   GA   30317        Aug 1 2020   CA
                       DEKALB   05990419   QUINN     DEAGLAN   FORREST   2990    ALSTON DR            DECATUR   GA   30032        Sep 1 2020   CT
                       DEKALB   11893315   QUINN     HOLLY     JESS      9206    SAINT CLAIR DR NE    ATLANTA   GA   30329        Nov 1 2018   AL
                       DEKALB   04673499   NELSON    JOHNNY    EVERETTE 3987     MOORE CREEK DR       CONLEY    GA   30288-1357   Jun 1 2020   TX
                       DEKALB   10586651   ROSS      BRICESEN VINDALE    1850    COTILLION D 1425     ATLANTA   GA   30338        Jan 1 2020   CA
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 124 of 585




                                                                                       Page 181
                                                                                                                                                    I!
                                                                                                                                                    It
                                                                                                                                                    Pl

                                                                                                                                               -
                                                                                                                                               -
                                                                                   GA NCOA Out of State


                       DEKALB    08220489   SHETTY    SHARMILA              446    WOODHAVEN DR          DECATUR    GA   30030-1650   Oct 1 2020             NY
                       DEKALB    08710567   SHIBRU    JERUSALEM   ZEKARIAS  2206   DUPONT LN             TUCKER     GA   30084        Aug 1 2019             MD
                       DEKALB    05537753   WALLACE   ALTHEA      LEVY      6067   FAIRINGTON FARMS LN LITHONIA     GA   30038-1547   Jul 1 2017             MS
                       DEKALB    02132321   WALLACE   DERWIN      ANDREW    6067   FAIRINGTON FARMS LN LITHONIA     GA   30038-1547   Jul 1 2017             MS
                       DEKALB    10874651   SMALLS    SHUVONTA    ATAVIA    4346   PLEASANT P B          DECATUR    GA   30034        Aug 1 2020             SC
                       DEKALB    11902157   MCFARLAND WILMA       CIESTA    1740   CENTURY CI APT 1263   ATLANTA    GA   30345        Jun 1 2019             OK
                       DEKALB    10879907   TARANTINO ERIN        ELIZABETH 2894   WASHINGT O APT D      AVONDALE EGA    30002        Aug 1 2020             OH
                       DEKALB    08778093   STEPHENS ALEA         CIMONE    2924   CLAIRMONT APT 377     ATLANTA    GA   30329        Mar 1 2020             FL
                       DEKALB    12369467   SNEAD     MARGARET    ANN       1000   N CARTER RD           DECATUR    GA   30030        Jun 1 2020             AL
                       DEKALB    11183156   SHRIBER   JENNIFER              1258   HOSEA L WILLIAMS DR NEATLANTA    GA   30317        Oct 1 2020             CA
                       DEKALB    08211019   TORRES    JEANNINE    PATRICIA  1895   DRESDEN DR NE         ATLANTA    GA   30319        May 1 2019             TN
                       DEKALB    04171935   MCDOWELL KATHERINE    E         4154   NAVAJO TRL NE         ATLANTA    GA   30319-1531   Mar 1 2020             AL
                       DEKALB    06348346   MCELRATH WHITNEY      MICHELLE 3650    ASHFORD DUUNIT 627    ATLANTA    GA   30319        Aug 1 2018             TN
                       DEKALB    08229704   VOLPE     MELISSA               406    MORGAN PL SE          ATLANTA    GA   30317        Oct 1 2019             NY
                       DEKALB    10317193   TRAYLOR   STEPHEN     GLEN      2532   FLAT SHOAL H          DECATUR    GA   30032        Oct 1 2019             TX
                       DEKALB    03931816   WALKER    AYANNA      MCPHAIL   1526   1ST ST NE             ATLANTA    GA   30307        Jan 1 2020             DC
                       DEKALB    10530400   WEBER     SEBASTIAN   EDUARD    1336   ARKWRIGHT PL SE       ATLANTA    GA   30317        Aug 1 2020             OR
                       DEKALB    06262622   WEBSTER GARRETT       SAMUEL    6019   ARBOR LINKS RD        LITHONIA   GA   30058-3185   Apr 1 2020             NY
                       DEKALB    11900868   WEBSTER JESSICA                 204    DREXEL AVE B          DECATUR    GA   30030        Jul 1 2020             PA
                       DEKALB    10308007   WATHEN    MATTHEW     CHRISTOPHE1317   MILL GATE DR          DUNWOODY GA     30338        Aug 1 2019             VA
                       DEKALB    10807680   VOGT      LINDSAY               457    NELSON FERRY RD       DECATUR    GA   30030        Dec 1 2018             FL
                       DEKALB    11055090   WRIGHT    DIAMOND     MONIQUE   2407   CAVALIER XING         LITHONIA   GA   30038        Oct 1 2019             TX
                       DOUGHERTY05043844    LINN      MELISSA     BLAIR     2207   STAR LN               ALBANY     GA   31707        May 1 2020             VA
                       DOUGHERTY05185721    LINN      PHILLIP     ADAM      2207   STAR LN               ALBANY     GA   31707        May 1 2020             VA
                       DEKALB    08568876   WILLIAMS  DAMON                 4946   LONGVIEW WALK         DECATUR    GA   30035        May 1 2019             TN
                       DEKALB    07897622   WILLIAMS  DARYL       HAMLETT   4157   AUTUMN HILL DR        STONE MOU GA    30083        Aug 1 2020             VA
                       DEKALB    12639078   VIRASAK   AMY         HUI       2500   SHALLOWF O APT # 3206 ATLANTA    GA   30345        Sep 1 2020             FL




  Ex. 2 to Petition:
                       DEKALB    10716660   SELLERS   BRIANA      NICOLE    2315   SPENCERS WAY          STONE MOU GA    30087        May 1 2020             FL




Braynard Declaration
                       DEKALB    08016674   SELLEY    RYAN        J         1468   BRIARWOOD 901         ATLANTA    GA   30319        Feb 1 2020             CA
                       DEKALB    11149609   ZHANG     JAMES       YA        5300   PEACHTREE 3212        ATLANTA    GA   30341        Jun 1 2020             IL
                       DOUGHERTY00026674    PRCHAL    GERALD      JOSEPH    2603   RIDGEWOOD LN          ALBANY     GA   31707-3056   Feb 1 2020             CO
                       DOUGHERTY00025357    PRCHAL    SUE         TAYLOR    2603   RIDGEWOOD LN          ALBANY     GA   31707-3056   Feb 1 2020             CO
                       DOUGLAS 11088439     CHARLESTO DEMISHEA    YVINNE    435    SPRING CREEK WAY      DOUGLASVI LGA   30134        May 1 2020             NC
                       DOUGHERTY06921156    PRIDE     WANDA       YVONNE    1000   EDGEWATER DR          ALBANY     GA   31707        Feb 1 2018             LA
                       DODGE     00052341   MCCRANIE MAVIS        E         1040   HIGHTOWER RD          EASTMAN    GA   31023-8464   Jul 1 2020             NM
                       DOUGLAS 10724100     CADET     SASHA       K         5584   SHANON VW             DOUGLASVI LGA   30135        May 1 2019             VA
                       DEKALB    10704524   WYNN      SHARIA      KRISTINA  4257   SEBRING WALK          DECATUR    GA   30034        Sep 1 2020             SC
                       EFFINGHAM 08219852   MURRAY    CALETHIA    SUMEKA    401    LISA ST    APT 404    RINCON     GA   31326        Jul 1 2020             FL
                       EFFINGHAM 11339147   NAPPER    TIMOTHY     MANUEL    102    WISTERIA LN           GUYTON     GA   31312        Apr 1 2019             VA
                       EFFINGHAM 11715725   NARO      ERIN        KATHLEEN 475     LITTLE MCCALL RD      GUYTON     GA   31312        Jul 1 2020             TX
                       EFFINGHAM 11715348   NARO      MICHAEL     DAVID     475    LITTLE MCCALL RD      GUYTON     GA   31312        Jul 1 2020             TX
                       EMANUEL 08560615     JOHNSON ANNIE         BESSIE    1064   GA HIGHWAYAPT 29      SWAINSBO R GA   30401        Oct 1 2020             TX
                       EFFINGHAM 07273136   HAWN      AUDREY      LEE       190    SATINWOOD RD          GUYTON     GA   31312        Jun 1 2019             NC
                       DOUGLAS 11404966     JONES     CAMERON     JERREL    4320   SPUR LOOK XING        DOUGLASVILGA    30135        Aug 1 2019             AL
                       EMANUEL 00535615     NORDINE   EVA         LARA      1053   BRINSON CEMETERY RD SWAINSBOR GA      30401        Apr 1 2020             NC
                       EMANUEL 00532285     NORDINE   JANELLE     GRINER    1053   BRINSON CEMETERY RD SWAINSBOR GA      30401        Apr 1 2020             NC
                       DOUGLAS 02959303     MACKEY    JAMES       G         4396   HIGHWAY 166           DOUGLASVILGA    30135-5065   Oct 1 2020             FL
                       DOUGLAS 02958037     MACKEY    LINDA       DONALDSON4396    HIGHWAY 166           DOUGLASVI LGA   30135-5065   Oct 1 2020             FL
                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 125 of 585




                                                                                         Page 182
                                                                                                                                                        ra

                                                                                                                                                   ID
                                                                                                                                              g
                                                                                                                                               -i
                                                                                                                                                                  I!
                                                                                                                                                                  It
                                                                                                                                                                  Ii
                                                                                                                                               -
                                                                                      GA NCOA Out of State


                       DOUGLAS     10900992   MADISE    SIDNEY                7131    CREEKSONG DR          DOUGLASVI LGA   30134        Mar 1 2018   LA
                       DOUGLAS     04927067   JONES     PAMELA      DENISE    2780    RHETT BUTLER DR       DOUGLASVILGA    30135        Oct 1 2019   SC
                       EARLY       10205940   POWELL    SHAQUILLE   DEANDRE 299       CHATTAHOOCHEE AVE BLAKELY        GA   39823        Jan 1 2020   IL
                       FAYETTE     04043754   DAVIS     GERALD      ALLEN     186     CASTLEWOOD RD         TYRONE     GA   30290-2218   Oct 1 2020   FL
                       EFFINGHAM   07985118   RAMOS     MANUEL      ANTONIO   629     STILLWELL CLYO RD     SPRINGFIELDGA   31329        Jun 1 2018   NY
                       EFFINGHAM   10168550   RAVE      JUSTIN      ALEXANDER 800     ASH STREET APT E27    SPRINGFIELDGA   31329        Oct 1 2020   FL
                       EFFINGHAM   06892982   RAWLS     CRYSTAL     LAISHA    141     SILVERWOO APT 209     RINCON     GA   31326        Dec 1 2019   NC
                       EFFINGHAM   08332768   RICH      LAUREN      ASHLEY    233     ZITTROUER RD          GUYTON     GA   31312        Aug 1 2019   AL
                       EFFINGHAM   10964511   RIGGS     KYMBER      TAYLOR    301     4TH STREET EXT        GUYTON     GA   31312        Oct 1 2020   AR
                       EFFINGHAM   04164381   LAMB      WESTON      JOHN      2002    GA HIGHWAY 21 S       SPRINGFIELDGA   31329-5208   Oct 1 2020   FL
                       FANNIN      11027052   LANCE     AUSTIN      KEVIN     22      JOHN'S RIDGE RD       BLUE RIDGE GA   30513        May 1 2020   NC
                       EFFINGHAM   05523586   REGISTER CHAD         LESLIE    212     BAY BERRY LN          RINCON     GA   31326        Aug 1 2019   SC
                       EFFINGHAM   04133985   REGISTER MELISSA      ANN       212     BAY BERRY LN          RINCON     GA   31326-9332   Aug 1 2019   SC
                       DOUGLAS     05276292   WESSON    STACEY      LYNN      8609    WOODCREEK CT          DOUGLASVILGA    30135        Jul 1 2019   FL
                       FANNIN      10012409   HANNA     STEVE       DURAND    4       DELTA LN              BLUE RIDGE GA   30513        Sep 1 2018   NC
                       FANNIN      03100989   KLINE     FRANCES     ANN       11518   OLD HWY 76            MORGANTONGA     30560        Mar 1 2018   MS
                       FANNIN      04882727   KNOWLES JEFFREY       ALLEN     511     STILES RD             EPWORTH GA      30541-2239   May 1 2020   FL
                       FAYETTE     11428888   YAHABA    KIYOKA      KRISTINE  44      COBBLESTONE CRK       PEACHTREE GA    30269        Sep 1 2020   IN
                       EFFINGHAM   11468474   URMSTON ROBERT                  508     BRAVES FIELD DR       GUYTON     GA   31312        Sep 1 2020   MO
                       EFFINGHAM   08104633   HUGHIE    LUISA       ERVIN     139     HARVEST DR            SPRINGFIELDGA   31329        Sep 1 2020   SC
                       EFFINGHAM   11272985   HULBURT   SKYLER      ANNE      701     STILLWELL CLYO RD     SPRINGFIELDGA   31329        Aug 1 2020   NC
                       FAYETTE     08421597   KATZ      DAVID       A         1214    SANDY CREEK RD        FAYETTEVILLGA   30214-3509   Oct 1 2020   CA
                       EFFINGHAM   07956978   VALLONE   MELANIE     ELIZABETH 182     BRIARWOOD RD          GUYTON     GA   31312        May 1 2020   NV
                       EFFINGHAM   12193087   VANDERPOODENISE       ALLIENE   251     CYPRESS CREEK LN      GUYTON     GA   31312        Sep 1 2020   AK
                       FANNIN      08477416   AZALTOVIC FRANK                 868     MT LIBERTY RD         MCCAYSVILLGA    30555        Apr 1 2020   NC
                       FLOYD       00474394   ANDREWS TAMMY         LEE       12      PARK ST               CAVE SPRIN GA   30124        May 1 2020   FL
                       EFFINGHAM   11112181   STARNES   CHRISTEL              4254    COURTHOUSE RD         GUYTON     GA   31312        Nov 1 2019   SC




  Ex. 2 to Petition:
                       FAYETTE     03195019   JONES     KATHY       WEBB      129     SEA ISLAND DR         PEACHTREE GA    30269        Oct 1 2020   FL




Braynard Declaration
                       FAYETTE     03159095   JONES     RICHARD     GLEN      145     HUCKABY RD            BROOKS     GA   30205        May 1 2020   AL
                       DOUGLAS     02169434   WILCOX    DAREN       HAROLD    10017   HARMON SPRINGS DR     VILLA RICA GA   30180        May 1 2020   SC
                       DOUGLAS     06447024   WILCOX    JENNIFER    POOLE     10017   HARMON SPRINGS DR     VILLA RICA GA   30180        May 1 2020   SC
                       FANNIN      12058598   SPEARS    NAOMI       ALANNA    114     BROOKWOO APT 46       BLUE RIDGE GA   30513        Jul 1 2020   VA
                       FAYETTE     08442579   HASAN     NIARA       JELAN     600     VIRGINIA HIGHLANDS    FAYETTEVILLGA   30215-8251   Jan 1 2020   TX
                       FAYETTE     12541180   LEONARD   HENRY       JAMES     124     HOLLY SPRINGS DR      PEACHTREE GA    30269        Sep 1 2020   UT
                       FAYETTE     06215076   LEONARD   JAMES       EVERETT   124     HOLLY SPRINGS DR      PEACHTREE GA    30269-3044   Sep 1 2020   UT
                       FAYETTE     07547027   LEONARD   KAREN       PARKS     124     HOLLY SPRINGS DR      PEACHTREE GA    30269-3044   Sep 1 2020   UT
                       FAYETTE     11452819   LEONARD   RUSSELL     JAMES     124     HOLLY SPRINGS DR      PEACHTREE GA    30269        Sep 1 2020   UT
                       FLOYD       11770720   LANGER    MARC        JONATHAN 125      AVENUE C S APT # C    LINDALE    GA   30147        Dec 1 2019   FL
                       EFFINGHAM   07276724   WILSON    CALEB       ALAN      108     MADISON OAKS DR       RINCON     GA   31326        Aug 1 2018   VA
                       EFFINGHAM   10495921   WILLIAMS  BROOKLYN    HOPE      138     JAMESTOWN DR          RINCON     GA   31326        Aug 1 2020   SC
                       FAYETTE     00117628   CHABOT    KEITH       EDWARD    300     VINTAGE VW            PEACHTREE GA    30269-3216   Apr 1 2020   OR
                       FLOYD       01665393   VINES     STACEY      CAROL     5500    BIG TEXAS VALLEY RD NWROME       GA   30165-4493   Apr 1 2017   AL
                       FAYETTE     10937705   HILL      MATTHEW     KELLY     334     HAMDON KELLS          PEACHTREE GA    30269        Apr 1 2020   MS
                       FAYETTE     00121790   HILL      PATRICK     E         100     STRATHMORE LN         PEACHTREE GA    30269-2331   Aug 1 2020   NC
                       FAYETTE     00121792   HILL      RUTH        KIMBERLY 100      STRATHMORE LN         PEACHTREE GA    30269-2331   Aug 1 2020   NC
                       FAYETTE     06839353   THOMAS    LATROY      DEVON     76      STAR SPANGLED LN      PEACHTREE GA    30269-5632   Nov 1 2016   VA
                       ELBERT      11695291   BASS      JACOB       ETHAN     3601    MIZE FARM DR          BOWMAN     GA   30624        Jul 1 2020   ND
                       FAYETTE     11960522   MCCARTY KELLY                   112     CENTENNIAL DR         PEACHTREE GA    30269        Jul 1 2020   FL
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 126 of 585




                                                                                            Page 183
                                                                                                                                                           II
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                  GA NCOA Out of State


                       FAYETTE   11850189   ZERRA     JOSEPH    RANDOLPH 110      FOXFORD RUN             TYRONE      GA   30290        Sep 1 2020   FL
                       FORSYTH   02806487   BIALEK    DANIEL    ANDREW    1570    ROLLING VIEW DR         CUMMING GA       30040        Sep 1 2020   FL
                       FORSYTH   10692831   BILODEAU ERIKA      ROSE      2410    CREEK TREE LN           CUMMING GA       30041        May 1 2019   FL
                       FAYETTE   11931555   WEHRLEY RAOUL       WILLIAM   151     GRAVES RD               FAYETTEVIL LGA   30214        Sep 1 2020   FL
                       FAYETTE   11931557   WEHRLEY SALLY       ANN       151     GRAVES RD               FAYETTEVILLGA    30214        Sep 1 2020   FL
                       FORSYTH   11115165   FENNER    AMANDA              3308    PRESTON POAPT # 3308    CUMMING GA       30041        Apr 1 2018   TN
                       FORSYTH   04951485   JOYCE     RICHARD   LANGFORD 6335     REIVES RD               CUMMING GA       30041        Aug 1 2020   FL
                       FAYETTE   10201618   BROWN     NATALIE   MCKENZIE 148      TERRANE RDG             PEACHTREE GA     30269        Sep 1 2020   NY
                       FAYETTE   00466626   BROWN     RAYMOND NICHOLAS 349        ASTER RIDGE TRL         PEACHTREE GA     30269-3047   Jul 1 2020   NY
                       FORSYTH   08398846   BISHOP    REBECCA   KATHLEEN 4850     AARON SOSEBEE RD        CUMMING GA       30040        Jul 1 2017   IL
                       FORSYTH   10931950   COLEY     ANNA      CLAIR     7390    HIGHTOWER CIR           CUMMING GA       30028        Aug 1 2017   TN
                       FAYETTE   11699005   QUARLES   CATHERINE REBECCA   200     PALISADES               PEACHTREE GA     30269        Sep 1 2020   SC
                       FAYETTE   10965981   QUARLES   ELIZABETH MARGUERIT 200     PALISADES               PEACHTREE GA     30269        Sep 1 2020   SC
                       FAYETTE   00108201   RACH      PATRICIA  P         240     CHIMNEY SPGS            TYRONE      GA   30290-2519   Sep 1 2020   FL
                       FLOYD     07563799   FLOYD     KEVIN     SCOTT     7249    CAVE SPRING RD SW       CAVE SPRIN GA    30124        Jun 1 2019   AP
                       FAYETTE   05302292   WESTBROOKGUS        BRADLEY   32      BAY BRANCH BLVD         FAYETTEVIL LGA   30214        Sep 1 2020   AL
                       FLOYD     00985400   HOBGOOD ORA         ANN       12      GLENRISE TER NW         ROME        GA   30165        Aug 1 2020   AL
                       FAYETTE   07904125   BROWNING CLINTON    STUART    240     PEPPERDINE WAY          FAYETTEVILLGA    30214        Jul 1 2020   CA
                       FLOYD     11693884   MCDONALD LATOYA     RENEE     1347    REDMOND C APT A4        ROME        GA   30165        Jul 1 2020   PA
                       FAYETTE   08046818   RASOOL    AFZAL               130     CANDLER CT              FAYETTEVILLGA    30215-8195   Aug 1 2019   FL
                       FORSYTH   03947513   HINES     DARRYL    ALEXANDER 6405    REX LN      APT # 391   ALPHARETTAGA     30005        Aug 1 2020   MD
                       FORSYTH   10675597   HINSON    JANNINE   LAWANN    630     CRICKLEWOOD DR          SUWANEE GA       30024        Aug 1 2020   CA
                       FORSYTH   12218128   HINSON    LAWRANCE EUGENE     630     CRICKLEWOOD DR          SUWANEE GA       30024        Aug 1 2020   CA
                       FORSYTH   08754720   GILLIGAN  ROBERT    THOMAS    10295   WORTHINGTON MNR         SUWANEE GA       30024        Feb 1 2017   FL
                       FORSYTH   08626380   HOKE      LAINE     AUTUMN    5940    ASHBURY LN              CUMMING GA       30028        Feb 1 2019   TN
                       FORSYTH   06328940   GRAY      JOHN      RANDALL   5010    BOWMAN PARK PT          CUMMING GA       30041        Jun 1 2020   TN
                       FORSYTH   11806375   GRAY      JON       LAWSON    5010    BOWMAN PARK PT          CUMMING GA       30041        Jun 1 2020   TN




  Ex. 2 to Petition:
                       FORSYTH   06857902   HAITHCOCK DANNY     R         1435    FOREST BROOK TRL        CUMMING GA       30041        Oct 1 2020   FL




Braynard Declaration
                       FORSYTH   10722622   HAITHCOCK LERMA     BARCELONA 1435    FOREST BROOK TRL        CUMMING GA       30041        Oct 1 2020   FL
                       FORSYTH   11649961   POOLEY    DAVID     H         1560    BRAMBLE BUSH WAY        SUWANEE GA       30024        Aug 1 2020   SC
                       FORSYTH   11705556   POOLEY    DEBRA     BRANTLEY 1560     BRAMBLE BUSH WAY        SUWANEE GA       30024        Aug 1 2020   SC
                       FORSYTH   08293018   HIGH      SARAH               470     HAMMERSMITH DR          SUWANEE GA       30024        Aug 1 2017   NY
                       FORSYTH   12367662   THOMAS    CHRISTOPHER         600     VENUE WAY 6215          ALPHARETTAGA     30005        Sep 1 2020   PA
                       FULTON    11484997   ANDERSON SARAH      JEAN      347     CASWYCK TRCE            JOHNS CREEGA     30022        Oct 1 2019   CA
                       FORSYTH   08804242   EVE       JOEL      RIKER     3160    SAWNEE LAKE TRL         CUMMING GA       30040        Jul 1 2017   NC
                       FORSYTH   08632956   TERRETTE AUSTIN     TAYLOR    5660    BUCKNELL TRCE           CUMMING GA       30028        Sep 1 2019   IL
                       FORSYTH   10587686   MILNER    HELLEN    POWELL    2235    W BUCKEYE ST            CUMMING GA       30040        Oct 1 2018   TX
                       FORSYTH   12608860   MECHETTI DYLAN      JAMES     569     WINDSTONE TRL           ALPHARETTAGA     30004        Aug 1 2020   NY
                       FORSYTH   04818331   MECHETTI PATRICIA   ANN       569     WINDSTONE TRL           ALPHARETTAGA     30004-5721   Aug 1 2020   NY
                       FORSYTH   06903634   MARTIN    JOHN      STOKES    6405    WESLEY HUGHES RD        CUMMING GA       30040        Jul 1 2020   NC
                       FULTON    11695071   ABADI     ADRIENNE RENE       6500    ARIA BLVD APT 566       SANDY SPRI GA    30328        Oct 1 2020   FL
                       FULTON    02458002   BELL      ELLENDA   H         3037    ROCKINGHAM DR NW        ATLANTA     GA   30327-1232   Apr 1 2020   NC
                       FULTON    06146741   BELL      ERIKA     D         77      E ANDREWS UNIT 3420     ATLANTA     GA   30305        Oct 1 2019   VA
                       FULTON    08690702   AHMED     WALEED              968     VIRGINIA AVE NE         ATLANTA     GA   30306        Oct 1 2020   OH
                       FULTON    11174167   AHMED     ZARA                791     WYLIE ST SE APT 308     ATLANTA     GA   30316        Aug 1 2019   VA
                       FORSYTH   08241955   WAKELAND MAYA       ROSE      3695    MOOR POINTE DR          CUMMING GA       30040        Jan 1 2020   NM
                       FULTON    11628340   BRADLEY   BREANNA   DANNELL   517     MAIN ST NE APT 2335     ATLANTA     GA   30324        Aug 1 2020   TX
                       FULTON    11486258   BRADLEY   ISAAC     JOHN      9       PARK CIR NE             ATLANTA     GA   30305        Sep 1 2020   NC
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 127 of 585




                                                                                         Page 184
                                                                                                                                                          ~
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                     GA NCOA Out of State


                       FULTON     11486259   BRADLEY    LUCY       KATHERINE 9       PARK CIR NE           ATLANTA    GA   30305        Sep 1 2020   NC
                       FULTON     12320339   BOBROW     JACOB      KNOBLE    3410    ALEXANDER UNIT 510    ATLANTA    GA   30326        Sep 1 2020   NC
                       FULTON     12334295   BOCK       LAUREN     ELIZABETH 5550    GLENRIDGE APT 201     ATLANTA    GA   30342        Aug 1 2020   NC
                       FULTON     10863839   BODDORFF ANDREW       KEVIN     555     ONTARIO AVE SW        ATLANTA    GA   30310        Dec 1 2019   VA
                       FRANKLIN   12677155   JOHNS      BRITTNEE ELIZABETH A294      RIVER DR              CARNESVILL GA   30521        Aug 1 2020   MO
                       FULTON     02527722   AHLERS     JURGEN               408     HARBOR PO UNIT 408    ATLANTA    GA   30350        Aug 1 2018   TX
                       FULTON     10646806   AHMAD      KARIMUDDIN           857     COURTENAY DR NE       ATLANTA    GA   30306        Dec 1 2018   CA
                       FULTON     10637506   AHMAD      PIA                  857     COURTENAY DR NE       ATLANTA    GA   30306        Dec 1 2018   CA
                       FULTON     02659050   BROOKS     SHIRLENE FOSS        845     INMAN VILLAGE PKWY NE ATLANTA    GA   30307        Mar 1 2020   NC
                       FULTON     05355934   BROOM      CHARLES    GARY      782     PEACHTREE APT 709     ATLANTA    GA   30308        Jan 1 2019   MD
                       FULTON     05108665   BROOM      MATARIE    MCGLOCKTO782      PEACHTREE APT 709     ATLANTA    GA   30308        Jan 1 2019   MD
                       FULTON     10679875   DAVIS-POWEDOROTHY ANNETTE       155     W BROAD STUNIT 1213 FAIRBURN GA       30213        Oct 1 2020   MI
                       FULTON     11742702   DAVIS-RAND ANTIONETTENICOLE     499     NORTHSIDE APT 703     ATLANTA    GA   30309        Oct 1 2018   IL
                       FULTON     10060034   BAETHKE    KRISTIN    RENEE     237     JEFFERSON DR          SANDY SPRI GA   30350        Aug 1 2020   FL
                       FULTON     11967971   BIXLER     ASHLEY     ELIZABETH 60      11TH ST NE APT 1418   ATLANTA    GA   30309        May 1 2020   WA
                       FULTON     11964306   BIXLER     BRENDEN WILLIAM      60      11TH ST NE APT 1418   ATLANTA    GA   30309        May 1 2020   WA
                       FULTON     05535906   BLACHER    RACHEL     JUDITH    110     DRUID CIR NE          ATLANTA    GA   30307        Dec 1 2019   NM
                       FULTON     10076256   BLACK      APRIL      SAMANTHA 626      SOMERSET TUNIT A      ATLANTA    GA   30306        Aug 1 2017   SC
                       FULTON     10490188   APPLE      SYDNEY               2970    W ROXBORO RD NE       ATLANTA    GA   30324        Jul 1 2019   DC
                       FULTON     08104121   APRILE     KRISTEN    MICHELLE 12385    CRABAPPLE CHASE DR ALPHARETT AGA      30004        Nov 1 2019   NC
                       FULTON     11425296   COHEN      GUERGANA PETKOVA     6317    COTSWOLD LN           ATLANTA    GA   30328        Aug 1 2020   MD
                       FULTON     10129872   BEATY      COLTON     WAYNE     7162    STONINGTON DR NE      ATLANTA    GA   30328        Feb 1 2020   MO
                       FULTON     03251102   CALLEWAER RICHARD               10545   COLONY GLEN DR        ALPHARETT AGA   30022        Oct 1 2020   SC
                       FULTON     08271902   BOWERS     DANIEL     CHRISTIAN 1332    LANIER BLVD NE        ATLANTA    GA   30306-3343   Jun 1 2019   NC
                       FULTON     08132349   BOWERS     WILLIAM    PAUL      3630    PEACHTREE UNIT 2101   ATLANTA    GA   30326        Apr 1 2020   FL
                       FULTON     06149238   BOWLEG     AYANA      ANGELYNN 216      ALLEGRINI DR          COLLEGE PAGA    30349        Feb 1 2017   NC
                       FULTON     08956424   COBB       HASHAWNA GERALDLYN 2420      STONE RD APT 3        EAST POINT GA   30344        Nov 1 2019   SC




  Ex. 2 to Petition:
                       FULTON     12495960   DUBINETS ELENA                  1400    W PEACHTR UNIT 2413   ATLANTA    GA   30309        Sep 1 2020   WA




Braynard Declaration
                       FULTON     02500418   DUCHATELLI JUSTINE    MICHELLE 200      RIVER VISTA 716       ATLANTA    GA   30339        Sep 1 2020   AZ
                       FULTON     10465607   BOND       REBECCA    DIANE     19      IVY TRL NE            ATLANTA    GA   30342        Jan 1 2019   NC
                       FULTON     11573218   BECKFORD KEDON                  102     SANDALWOOD DR         ATLANTA    GA   30350        Oct 1 2020   WA
                       FULTON     08068497   BECKER     ALEXANDRA DICKINSON 682      UPTON RD NW           ATLANTA    GA   30318        Jun 1 2020   NY
                       FULTON     10395508   BECKER     CHRISTOPHEMAYER      682     UPTON RD NW           ATLANTA    GA   30318        Jun 1 2020   NY
                       FULTON     06370276   BEVERLEY CHARLES      ST CLARE 1519     BUNGALOW LN           ATLANTA    GA   30318        Oct 1 2018   NY
                       FULTON     07911939   BEVILLE    CHRISTOPHEC          47      MOURY AVE SE          ATLANTA    GA   30315-4071   Sep 1 2019   NH
                       FULTON     12790999   ASH        JORDAN               860     GLENWOOD APT # 506    ATLANTA    GA   30316        Jun 1 2020   NV
                       FULTON     08880216   BARNETT    BRANDON CARLISLE     4375    CASCADE RDR237        ATLANTA    GA   30331        Jun 1 2020   KY
                       FULTON     10445669   ATRIO      JACQUELINE ANDREA    800     GREENWOO APT 16       ATLANTA    GA   30306        Aug 1 2019   NY
                       FULTON     10647213   ATTERBURY DESTIN      TROY      4375    VALLEY BROOK DR       ATLANTA    GA   30349        Aug 1 2020   DC
                       FULTON     05292800   ATTIG      JESSE      TYLER     225     OAKMERE DR            ALPHARETT AGA   30009        Aug 1 2019   NC
                       FULTON     05989129   CARTER     MARCUS               717     CRESTWELL CIR SW      ATLANTA    GA   30331        Oct 1 2020   CA
                       FULTON     10916835   CARTER     MORGAN     MCKENZIE 865      OWENS LAKE RD         ALPHARETTAGA    30004        Jul 1 2020   SC
                       FULTON     10065114   CARTER     RACHAEL    ANDREA    600     GARSON DR APT 10206 ATLANTA      GA   30324        Mar 1 2020   NY
                       FULTON     11945421   BRIGIDA    JOHN                 195     13TH ST NE APT 2312   ATLANTA    GA   30309        Aug 1 2020   NJ
                       FULTON     06366358   BRINKER    KRYSTIN              60      11TH ST NE APT 1519   ATLANTA    GA   30309        Jun 1 2019   FL
                       FULTON     04926791   BRINKLEY SUSAN        KAY       627     MEAD ST SE            ATLANTA    GA   30312        Aug 1 2020   AZ
                       FULTON     03320600   BRYAN      JOSHUA     WILLIAM   1075    PEACHTREE APT A504    ATLANTA    GA   30309        Jun 1 2020   CT
                       FULTON     04717957   BRYAN      JUNE       ANNE      1075    PEACHTREE UNIT A504 ATLANTA      GA   30309        Jun 1 2020   CT
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 128 of 585




                                                                                           Page 185
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                          11

                                                                                                                                                     -
                                                                                                                                                     -
                                                                                  GA NCOA Out of State


                       FULTON   07148147   DEAL       MASON     LEO       253     FRANKLIN RD NE       ATLANTA    GA   30342        Dec 1 2019   MD
                       FULTON   08293251   BYRNES     JAMES     JOSEPH    560     DUTCH VAL L UNIT 410 ATLANTA    GA   30324-5365   Oct 1 2020   FL
                       FULTON   08794634   BARROLLE SHIMIKA               1391    COLLIER RD APT 2202  ATLANTA    GA   30318        Jul 1 2020   NY
                       FULTON   08308413   DONEGHY JARDAN       PAIGE     333     NELSON ST SUNIT 425  ATLANTA    GA   30313        Oct 1 2020   TX
                       FULTON   11195369   DONG       EMILY     YUE       1101    JUNIPER ST APT # 323 ATLANTA    GA   30309        Jul 1 2020   CA
                       FULTON   10698065   DIAZ       DANIEL    ANDRE     608     RALPH MCGI UNIT 522  ATLANTA    GA   30312        Jun 1 2020   LA
                       FULTON   12173241   BUCHANAN SHELIA      DENISE    4249    ROSEHALL CT          ATLANTA    GA   30349        Oct 1 2020   AZ
                       FULTON   10892978   BUCK       ANNE      KATHLEEN 625      WYNCOURTNEY DR NE ATLANTA       GA   30328        Sep 1 2018   MA
                       FULTON   10620099   BOYER      CHRISTINA ELYSE     779     MONROE DR APT # 1    ATLANTA    GA   30308        Oct 1 2018   TN
                       FULTON   06912872   BOYKOV     ALEXANDER           850     PIEDMONT A UNIT 3314 ATLANTA    GA   30308        Nov 1 2017   TN
                       FULTON   06299866   BOYLAN     ASHLEY    DORAN     1170    N HIGHLAND B14       ATLANTA    GA   30306        Aug 1 2017   VA
                       FULTON   11066589   BUCHANAN ARDEN       COAKLEY   120     DERBY FOREST CT      ROSWELL GA      30076        Mar 1 2020   SC
                       FULTON   10113806   CANTRELL STANLEY     JORDAN    960     E PACES FERAPT 673   ATLANTA    GA   30326        May 1 2020   MD
                       FULTON   11829191   CAPE       SARAH               25      TERMINUS P UNIT 2401 ATLANTA    GA   30305        Oct 1 2020   NC
                       FULTON   04921422   CANNON     ALISIA    NICHOLE   11279   CALYPSO DR           ALPHARETT AGA   30009        Aug 1 2020   ID
                       FULTON   08748465   CANNON     JOHNNY    RAY       524     LONGVIEW LN          ATLANTA    GA   30349        Aug 1 2020   IN
                       FULTON   03750388   CANNON     TIMOTHY   DARYL     11279   CALYPSO DR           ALPHARETTAGA    30009        Aug 1 2020   ID
                       FULTON   10937697   CAREY      MONICA    HARRYONO 797      YORKSHIRE RD NE      ATLANTA    GA   30306        Sep 1 2017   AZ
                       FULTON   05627686   CAREY      ROBERT    ETIENNE   797     YORKSHIRE RD NE      ATLANTA    GA   30306        Sep 1 2017   AZ
                       FULTON   11407033   CAVANAUGHAURA        LEE       220     LULLWATER CT         ROSWELL GA      30075        Sep 1 2020   PA
                       FULTON   12131188   CAVANAUGHJARED       ALAN      144     MORELAND AUNIT 453   ATLANTA    GA   30307        Jul 1 2020   CA
                       FULTON   11412677   CLARSON    CAMILLE             3280    FERNCLIFF PL NE      ATLANTA    GA   30324        Sep 1 2020   FL
                       FULTON   06965419   COWART     SARAH     ELIZABETH 10695   BELL RD              DULUTH     GA   30097        Mar 1 2020   NY
                       FULTON   05590407   COWART     SIMON     FORD      301     MACKENZIE DR NE      ATLANTA    GA   30312-1337   Sep 1 2018   LA
                       FULTON   10610530   COX        ALEX      URBAN     828     RALPH MCGI APT # 302 ATLANTA    GA   30306        Dec 1 2017   VA
                       FULTON   11385611   DAVIDSON HAKIMU      SHUTTLESW 3432    PIEDMONT R APT 824   ATLANTA    GA   30305        Jul 1 2018   MD
                       FULTON   11738763   CASTILLO   AMANDA    MARIE     44      PEACHTREE UNIT 530   ATLANTA    GA   30309        Aug 1 2020   IL




  Ex. 2 to Petition:
                       FULTON   10888392   DASARI     ANEESHA             4880    TIDEWATER WAY        ALPHARETT AGA   30005        Jan 1 2020   VA




Braynard Declaration
                       FULTON   08084620   CRICHTON JAMES       CARL CORLE720     RALPH MCGI UNIT 355  ATLANTA    GA   30312        Oct 1 2020   SC
                       FULTON   11034260   CRIHFIELD HAYDEN     LE ANN    6156    BROOKWOOD VALLEY CIRATLANTA     GA   30309        Jun 1 2020   TN
                       FULTON   11664588   CRISI      ANDREW              1050    LENOX PARKAPT 1111   ATLANTA    GA   30319        Jul 1 2020   MA
                       FULTON   11475472   HARRY      TYANA     P         415     ARMOUR DR APT 1211   ATLANTA    GA   30324        Sep 1 2020   FL
                       FULTON   11747370   HART       ALTHEA    LASHAY    1115    SPRINGWOOUNIT 630    SANDY SPRI GA   30328        Jul 1 2020   VA
                       FULTON   04185406   HART       AMELIA    J         6335    GLEN OAKS LN NE      SANDY SPRI GA   30328-8200   Oct 1 2020   AL
                       FULTON   01930437   COWAN      GARY      NEIL      3393    PARC DR SWUNIT 24L   ATLANTA    GA   30311        Dec 1 2017   FL
                       FULTON   10963912   COWAN      JARED     LAI       915     W PEACHTR APT 705    ATLANTA    GA   30308        Oct 1 2020   MD
                       FULTON   10718369   GAZELLE    ALEXANDRA KIRAM     939     LENOX HILL CT NE     ATLANTA    GA   30324        Jun 1 2020   ME
                       FULTON   10927016   CHAMBERS DREW        ALEXANDER 565     PEACHTREE UNIT 1306  ATLANTA    GA   30308        Aug 1 2020   NC
                       FULTON   07983477   GREEN      JORDAN    RIDLEY    882     AMSTERDAMAPT 3       ATLANTA    GA   30306        Aug 1 2020   FL
                       FULTON   11503013   DOUGLAS ASHLEY       LASHAWN 3378      GREENBRIARAPT 2103   ATLANTA    GA   30331        Jan 1 2020   TX
                       FULTON   11265616   DIAZ-RODRIGOSVALDO             1075    PEACHTREE UNIT A316 ATLANTA     GA   30309        Feb 1 2020   DC
                       FULTON   10984384   DICKARD    ALLAN     CHARLES   901     ABERNATHY APT # 3180 SANDY SPRI GA   30328        Sep 1 2020   OH
                       FULTON   10852859   DICKARD    SALLY     J         901     ABERNATHY APT 3180   SANDY SPRI GA   30328        Sep 1 2020   OH
                       FULTON   07247584   FUTRELL    JANAE     MAEGAN    271     BEREAN AVE SE        ATLANTA    GA   30316        Aug 1 2019   LA
                       FULTON   12523932   FUTRELL-BE CHEWON    CLYDE     5368    SAND BAR LN          COLLEGE PAGA    30349        Apr 1 2020   VA
                       FULTON   10987677   GREEN      KRISTEN   PAIGE     220     26TH ST NW APT 3307  ATLANTA    GA   30309        Jul 1 2020   DC
                       FULTON   07285645   GREEN      MARYFRANCES         8009    ROSWELL RDAPT B      SANDY SPRI GA   30350        Apr 1 2020   SC
                       FULTON   04428730   GOAR       SANEATHIA NICOLE    2551    BLACK FOREST TRL SW ATLANTA     GA   30331        Jul 1 2018   TX
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 129 of 585




                                                                                        Page 186
                                                                                                                                                      ~
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                     GA NCOA Out of State


                       FULTON   12397964   EDOUARD     NAOMI-ELIANCOURTNEY 956       PARSONS ST SW           ATLANTA    GA   30314        Jun 1 2020   NY
                       FULTON   11447890   EDWARDS     AKEEM      JERRI      4039    CARRIAGE H APT # B      EAST POINT GA   30344        Feb 1 2019   NY
                       FULTON   12122521   FUNSTON     SIDNEY     REID       3747    PEACHTREE APT 413       ATLANTA    GA   30319        Jun 1 2019   CT
                       FULTON   10014228   FUQUA       JAMES      K          1000    FANFARE WAAPT 1114      ALPHARETTAGA    30009        May 1 2020   KY
                       FULTON   08564146   FUQUA       WILLIAM    CLAYTON    914     COLLIER RD APT 2221     ATLANTA    GA   30318        Mar 1 2020   AL
                       FULTON   07276627   GLUTH       LARRY      DALE       414     VIRGINIA RD             ATLANTA    GA   30338        Aug 1 2020   UT
                       FULTON   11931864   HSIAO       KEVIN      MATTHEW 1643       WILDWOOD RD NE          ATLANTA    GA   30306        May 1 2019   CA
                       FULTON   10968466   HUANG       CAMILLE    MAY COLLIN 2828    PIEDMONT R APT 4        ATLANTA    GA   30305        Feb 1 2020   MD
                       FULTON   11345852   HAMMOND     AMY        GILMER     1012    N VIRGINIA AAPT 7       ATLANTA    GA   30306        Sep 1 2020   NC
                       FULTON   06051928   HAMMOND     BURTON     CHARLES    3056    OAKSIDE CIR             ALPHARETT AGA   30004        Jun 1 2019   OH
                       FULTON   10073187   HAMMOND     MELISSA    LEVY       420     WINDSWEPT CT            ROSWELL GA      30075        Jun 1 2020   TN
                       FULTON   05096637   JONES       LARRY      MONROE     400     W PEACHTR UNIT 904      ATLANTA    GA   30308-3545   Feb 1 2019   AL
                       FULTON   06996970   HEWITT      URBI                  4301    TREELODGE PKWY          ATLANTA    GA   30350        Feb 1 2020   MD
                       FULTON   11154153   HEWSTON     LYNDSEE    ELISABETH 2205     JAMESON PASS            ALPHARETTAGA    30022        Oct 1 2020   VA
                       FULTON   10544229   HEYER       JANE       CARROLL    774     AERIAL WAY UNIT 2219    ATLANTA    GA   30312        Aug 1 2020   FL
                       FULTON   02616222   GUICE       PATRICIA   ANN        2923    DEMOONEY RD             ATLANTA    GA   30349        Oct 1 2020   SC
                       FULTON   10519064   DUSBABEK    JOSEPH                1016    HOWELL MIL APT # 4403   ATLANTA    GA   30318        Jun 1 2020   AZ
                       FULTON   04737076   GUEST       CHARLES    GREGORY 3445       STRATFORD APT 2804      ATLANTA    GA   30326        Aug 1 2020   NC
                       FULTON   10166617   GUEST       CHARLES    LEROY      3445    STRATFORD APT 2804      ATLANTA    GA   30326        Aug 1 2020   NC
                       FULTON   12279859   HILL        KIARA      CHANEL     1750    COMMERCE APT 3308       ATLANTA    GA   30318        Mar 1 2020   MI
                       FULTON   11877555   HILL        LARRY                 6981    ROSWELL RDAPT E         ATLANTA    GA   30328        Dec 1 2018   WA
                       FULTON   04414632   GUIDO       MICHELE    L          570     SOCIETY ST              ALPHARETT AGA   30022-1587   Oct 1 2020   VA
                       FULTON   07842791   GUIDRY      THEODORE              2865    LENOX RD N APT 406      ATLANTA    GA   30324        Oct 1 2019   DC
                       FULTON   10631723   GUILBAULT   BENJAMIN LUKE         5501    GLENRIDGE APT 152       SANDY SPRI GA   30342        Jun 1 2020   OR
                       FULTON   03561580   GORDON      NICOLE     M          159     RIVER RIDGE LN          ROSWELL GA      30075        Aug 1 2019   CA
                       FULTON   03501293   GORDON      RICHARD    DONOL      159     RIVER RIDGE LN          ROSWELL GA      30075        Aug 1 2019   CA
                       FULTON   12727266   GORDON      RICHARD    DONOL WILL 159     RIVER RIDGE LN          ROSWELL GA      30075        Aug 1 2019   CA




  Ex. 2 to Petition:
                       FULTON   07514068   JACKSON     JAMAHRAE MARCEL       238     WALKER ST UNIT 19       ATLANTA    GA   30313        Oct 1 2019   CA




Braynard Declaration
                       FULTON   03057615   KIMMITT     JAMES      DALE       12600   MARSTROW APT A          ALPHARETTAGA    30004        Sep 1 2020   FL
                       FULTON   10833295   ENGEL       JAMES                 352     CHEROKEE AAPT # 1       ATLANTA    GA   30312        Aug 1 2018   WI
                       FULTON   10491337   ENGELMAN    ROBERT                1050    MANORWOOD CT NE         ATLANTA    GA   30328        Aug 1 2018   TN
                       FULTON   06906334   MANNING     EBONY      LURICE     750     DALRYMPLE B4            SANDY SPRI GA   30328-1434   Aug 1 2020   VA
                       FULTON   10198245   MANNING     GENTRY     DAWN       385     SABLE CT                MILTON     GA   30004        May 1 2020   UT
                       FULTON   12485917   MANNING     NELSON     PHILIP     385     SABLE CT                MILTON     GA   30004        May 1 2020   UT
                       FULTON   11616060   LEFEVRE     KYLE       CURRAN     220     SEMEL CIR NUNIT 154     ATLANTA    GA   30309        Aug 1 2020   MI
                       FULTON   06265857   FERMAN      GAIL       SAMITT     7355    HIGHLAND BLF NE         SANDY SPRI GA   30328        Sep 1 2020   FL
                       FULTON   06925831   JOHNSON     NAJEE      AHMAD      761     COURTENAY DR NE         ATLANTA    GA   30306        Aug 1 2019   CA
                       FULTON   08090402   KIZA        AMANDA     M          32      PEACHTREE APT 8         ATLANTA    GA   30305        Sep 1 2019   MA
                       FULTON   04496081   JOHNSON     PATRICK    MCKAY      46      AVERY DR NE             ATLANTA    GA   30309        Aug 1 2020   ID
                       FULTON   08214977   PANNIER     MARY       ALLISON    345     WHEATRIDGE DR           ROSWELL GA      30075-1387   May 1 2020   ME
                       FULTON   10405563   LAMPLUGH    ZACHARY    SCOTT      655     MEAD ST SE UNIT 15      ATLANTA    GA   30312        Jun 1 2020   CA
                       FULTON   10623745   LEE         CLARA                 747     RALPH MCGI APT 1315     ATLANTA    GA   30312        Jun 1 2019   NY
                       FULTON   06463710   MARCON      JORDAN     PHILLIP    1361    BENTEEN PARK DR SE      ATLANTA    GA   30315        Sep 1 2020   CO
                       FULTON   10448025   KEENAN      JOSEPH     EDWARD     7480    BROOKSTEAD XING         DULUTH     GA   30097        Aug 1 2019   FL
                       FULTON   07732572   MANCINI     ELIZABETH ANDI        1133    HUFF RD NWAPT 457       ATLANTA    GA   30318        Mar 1 2020   PA
                       FULTON   10171982   MANCINI     LEVI       RICHARD    148     ORMOND ST SE            ATLANTA    GA   30315        Oct 1 2020   NC
                       FULTON   07066690   JOHNSON     TRISTAN    LEIGH      49      BOULEVARD APT 571       ATLANTA    GA   30312        Jan 1 2019   CO
                       FULTON   12548938   LEE         BRIAN      MING YUNG 609      VIRGINIA AV APT 9104    ATLANTA    GA   30306        Jul 1 2020   NC
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 130 of 585




                                                                                            Page 187
                                                                                                                                                            I!
                                                                                                                                                            It
                                                                                                                                                            Pl

                                                                                                                                                       -
                                                                                                                                                       -
                                                                                 GA NCOA Out of State


                       FULTON   10178161   KEATON    JACQUELYN LEIGH     3165    BYWATER TRL           ROSWELL GA      30075        Aug 1 2019   TN
                       FULTON   10178712   KEATOR    KATHERINE TAYLOR    400     VILLAGE PK WUNIT 109  ATLANTA    GA   30306        Sep 1 2017   FL
                       FULTON   10897432   KELLY     SAMANTHA            7405    GOSSAMER ST           UNION CITY GA   30291        Oct 1 2020   FL
                       FULTON   10859957   KELLY     SAMUEL    AUGUSTUS 7405     GOSSAMER ST           UNION CITY GA   30291        Oct 1 2020   FL
                       FULTON   05407648   MCCLENDONANGELA     CHIFFON   2201    BURROUGHS AVE SE      ATLANTA    GA   30315-7503   Jan 1 2018   CA
                       FULTON   03249171   MCHUGH-PA MARGARET            2025    LENOX RD NE           ATLANTA    GA   30324-4707   Mar 1 2020   IL
                       FULTON   04994599   MCINTYRE AMINA      SITI      1000    ORIOLE DR SW          ATLANTA    GA   30311        Aug 1 2017   TX
                       FULTON   07652579   MCCOMBS TIFFANI     SHANTELL 2780     SUMMIT PKWY SW        ATLANTA    GA   30331        Apr 1 2019   TX
                       FULTON   10680230   ORESZKO ZACHARY     MICHAEL   4000    EARLS CT              ALPHARETT AGA   30004        Jul 1 2020   TN
                       FULTON   07786514   HOLLAND   SEAN      PATRICK   950     MARIETTA STAPT 2004   ATLANTA    GA   30318        Jun 1 2018   NY
                       FULTON   07126186   ODOM      SARAH     MARIE     10850   PINEHIGH DR           ALPHARETT AGA   30022        Jun 1 2017   UT
                       FULTON   12760543   MCDOWELL ISAIAH     LAMAR     4645    VALAIS CT UNIT 85     JOHNS CREEGA    30022        Jul 1 2020   SC
                       FULTON   08930975   MILLER    JOSEPH    CHASE     761     MONROE DR APT B       ATLANTA    GA   30308        Mar 1 2018   VA
                       FULTON   10894941   MATTHEWS MCKENZEE ROSE        9560    RED BIRD LN           ALPHARETT AGA   30022        Sep 1 2020   TX
                       FULTON   07983277   MATTHEWS NICOLA     ALCEILIA  4045    MONAGHAN WAY          COLLEGE PAGA    30349-2771   Jul 1 2019   FL
                       FULTON   10618552   O'CONNELL MOLLY     ANN       2171    PEACHTREE APT 1901    ATLANTA    GA   30309        Feb 1 2019   SC
                       FULTON   12515506   O'CONNELL SAMUEL    ALEXANDER 506     LYNCH AVE NW          ATLANTA    GA   30318        Aug 1 2020   VA
                       FULTON   10859736   O'CONNOR SHANNON CATARINA 77          12TH ST NE APT 1602   ATLANTA    GA   30309        Sep 1 2020   NC
                       FULTON   12794440   MCCOY     SUMMER    ANN       1554    PINEVIEW TER SW       ATLANTA    GA   30311        Oct 1 2020   CA
                       FULTON   11424052   OLSSON    LARS                1915    HILL CHASE            ALPHARETTAGA    30022        Mar 1 2019   SC
                       FULTON   11423710   OLSSON    PIRJO     HELENA    1915    HILL CHASE            ALPHARETTAGA    30022        Mar 1 2019   SC
                       FULTON   08891910   MELHADO DAVID       JAY       2420    PEACHTREE APT 2201    ATLANTA    GA   30305        Oct 1 2018   FL
                       FULTON   10065194   MILLER    IVY       KATHLEEN 1845     PIEDMONT A APT # 146  ATLANTA    GA   30324        Feb 1 2020   CO
                       FULTON   11652241   MILLER    JAMES     SEBASTAN 350      FITZGERALD PL         ATLANTA    GA   30349        Aug 1 2020   MS
                       FULTON   10854571   MAYER     SAMANTHA ALLISON    701     HIGHLAND A APT 1217   ATLANTA    GA   30312        Aug 1 2020   VA
                       FULTON   05905837   MAYERS    BROCK     A         2730    TELL PLACE WAY SW     ATLANTA    GA   30331-5920   Aug 1 2019   VA
                       FULTON   05519649   MAYERS    KENDRA    G         2730    TELL PLACE WAY SW     ATLANTA    GA   30331-5920   Aug 1 2019   VA




  Ex. 2 to Petition:
                       FULTON   10661729   KOJEVA    KATERINA STOYANOVA 747      RALPH MCGI UNIT 1303 ATLANTA     GA   30312        Aug 1 2018   NV




Braynard Declaration
                       FULTON   10487240   KOLE      ABHISAKE            1280    W PEACHTR APT # 2907 ATLANTA     GA   30309        Jul 1 2018   MD
                       FULTON   10338799   PARK      HEANA               626     HILL ST SE            ATLANTA    GA   30312        Jan 1 2019   NY
                       FULTON   02536526   KNAUS     KEVIN     K         903     PEACHTREE HILLS CIR NEATLANTA    GA   30305-4250   Jun 1 2020   MI
                       FULTON   07904643   PARKER    JAZMA     KANISHA   3200    LENOX RD N APT C102   ATLANTA    GA   30324        Oct 1 2018   DC
                       FULTON   00503244   PARKER    KATHRYN   RAILEY    153     BATTERY PL NE         ATLANTA    GA   30307        Sep 1 2020   FL
                       FULTON   08547573   RUNGE     ALEXANDER ROLLINS   510     SHERINGHAM CT         ROSWELL GA      30076        Jan 1 2019   FL
                       FULTON   10092199   O'NEILL   ADAM      CHRISTOPHE1111    OAKLEY IND APT 4308   FAIRBURN GA     30213        Jun 1 2019   SC
                       FULTON   07484664   O'NEILL   LESLEY              1151    ROSEDALE DR NE        ATLANTA    GA   30306        Jul 1 2020   WA
                       FULTON   07092711   O'TOOLE   GRETCHEN MICHAEL    750     DALRYMPLE K5          SANDY SPRI GA   30328        Sep 1 2020   AL
                       FULTON   11939928   ROUTZHAN DAMON                1020    PIEDMONT A APT 226    ATLANTA    GA   30309        Oct 1 2020   TX
                       FULTON   12122261   NG        JEFFREY   TUCK LEONG515     HICKORY OAKS CT       ALPHARETT AGA   30004        Oct 1 2020   CA
                       FULTON   12666564   NG        RICHARD   OSCAR     515     HICKORY OAKS CT       ALPHARETTAGA    30004        Oct 1 2020   CA
                       FULTON   12355363   NGAMVILAY JOHNNY              7925    ROSWELL RDAPT B       SANDY SPRI GA   30350        Jul 1 2020   AL
                       FULTON   12151162   REARDON ROSE        CAROLINE 2430     CHESHIRE B APT 210    ATLANTA    GA   30324        Jul 1 2019   NY
                       FULTON   11738904   RECIO     RONALD    GREGORY 2424      SYLVAN RD             EAST POINT GA   30344        Sep 1 2019   CA
                       FULTON   07873574   NICHOLSON BENJAMIN THOMAS     150     N CLUBLANDS CT        ALPHARETT AGA   30022-5171   Jan 1 2019   NJ
                       FULTON   10355531   NICHOLSON ELIZABETH ANN       683     GRANT ST SE           ATLANTA    GA   30315        Jul 1 2020   IN
                       FULTON   07357286   ODOM      DAVIS     RAMSEY    11250   MUSETTE CIR           ALPHARETTAGA    30009        Jun 1 2017   FL
                       FULTON   06914346   ODOM      MICHAEL   MILES     10850   PINEHIGH DR           ALPHARETTAGA    30022-4901   Jun 1 2017   UT
                       FULTON   12412996   SCOTT     BRITTANY MICHELLE 935       MARIETTA STAPT 540    ATLANTA    GA   30318        Oct 1 2020   NC
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 131 of 585




                                                                                       Page 188
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                      11

                                                                                                                                                 -
                                                                                                                                                 -
                                                                                    GA NCOA Out of State


                       FULTON   07907358   SCOTT      COLLINGTONOMAR        648     HUGH ST SW              ATLANTA    GA   30310        Jul 1 2018   FL
                       FULTON   05248377   SCOTT      DETRAE    JERELL      3695    SULENE DR               COLLEGE PAGA    30349        Jun 1 2019   MA
                       FULTON   11739438   KIM        DO GYUN               608     RALPH MCGI UNIT 257     ATLANTA    GA   30312        Dec 1 2019   HI
                       FULTON   06680515   MAYES      SHANTA    CHARLETTE   901     ABERNATHY UNIT 3230     SANDY SPRI GA   30328        Apr 1 2020   AP
                       FULTON   11298317   KILLIAN    DENNIS    JOHN        914     COLLIER RD APT 7306     ATLANTA    GA   30318        May 1 2020   TX
                       FULTON   12401023   LYNCH      DIANA     CHRISTINE   2617    CALIBRE CREEK PKWY      ROSWELL GA      30076        Jul 1 2020   AL
                       FULTON   04831637   SMITH      MARVIN    UDELL       334     MICHAEL DR              ALPHARETT AGA   30009        Sep 1 2020   NM
                       FULTON   01528742   SMITH      MATTHEW D             867     PEACHTREE UNIT 801      ATLANTA    GA   30308        Dec 1 2019   DC
                       FULTON   02218468   SILER      CYNTHIA   MARTIN      630     BONAVENTURE AVE NE      ATLANTA    GA   30306        Jun 1 2020   SC
                       FULTON   12143511   MARVIN     JULIA     ANNE        4323    DEER TRL                ALPHARETTAGA    30004        Sep 1 2019   IL
                       FULTON   10636646   MARZOUK MARIAM       ADEL        3675    PEACHTREE APT# 22       ATLANTA    GA   30319        Oct 1 2020   IL
                       FULTON   11669991   MELTON     NICOLE    ELIZABETH   3150    ROSWELL RDAPT 708       ATLANTA    GA   30305        Sep 1 2020   FL
                       FULTON   07550627   MELTON     STEFAN                2203    CALIBRE CREEK PKWY      ROSWELL GA      30076        Sep 1 2020   AL
                       FULTON   10272431   ROBB       KATHERINE SARA        195     13TH ST NE UNIT 1701    ATLANTA    GA   30309        Oct 1 2020   FL
                       FULTON   06664013   MIKA       KIMBERLY              1020    PIEDMONT A UNIT 2208    ATLANTA    GA   30309        Aug 1 2019   TN
                       FULTON   10392172   QADRI      HIRA      REHAN       12259   FERNCREEK DR            ALPHARETT AGA   30004        Aug 1 2020   CA
                       FULTON   10392174   QADRI      REHAN     AZIZ        12259   FERNCREEK DR            ALPHARETTAGA    30004        Aug 1 2020   CA
                       FULTON   12731053   QADRI      SANNA     KHURSHIDA   12259   FERNCREEK DR            ALPHARETTAGA    30004        Aug 1 2020   CA
                       FULTON   11516454   LYERLY     LUCAS     BRYAN       455     14TH ST NW UNIT 484     ATLANTA    GA   30318        Oct 1 2020   SC
                       FULTON   07184422   LYERLY     MEGAN     JILL        455     14TH ST NW UNIT 484     ATLANTA    GA   30318        Oct 1 2020   SC
                       FULTON   04206205   LYLE       BRADLEY   VAN         975     TIVERTON LN             JOHNS CREEGA    30022        Sep 1 2020   FL
                       FULTON   04244546   LYLES-TATE DEBORAH ANN           12304   CREEK BRIDGE LN         ALPHARETTAGA    30004        Apr 1 2020   MD
                       FULTON   06917907   MAJHER     ASHLEY    SHANNON     1975    NOCTURNE DUNIT 2110     ALPHARETTAGA    30009        Dec 1 2019   TN
                       FULTON   06161661   ROGERS     KRISTEN   NICHOLE     170     BOULEVARD APT D102      ATLANTA    GA   30312        May 1 2020   NC
                       FULTON   08638640   ROGERS     LASHAWN JANAIR        1889    HARBIN RD SW            ATLANTA    GA   30311-4439   Nov 1 2019   LA
                       FULTON   02639949   SCHOCHET ROBERT      NATHANIEL   5105    JETT FOREST TRL NW      ATLANTA    GA   30327        Jul 1 2017   SC
                       FULTON   10853704   SCHOENFEL ELLIOT     HARRY       878     PEACHTREE APT 619       ATLANTA    GA   30309        Sep 1 2019   FL




  Ex. 2 to Petition:
                       FULTON   11671116   SCHOETTLE MATTHEW CLAYTON        41      ARPEGE WAY NW           ATLANTA    GA   30327        Jun 1 2020   AL




Braynard Declaration
                       FULTON   10845152   SCHOLZ     ANDREW    RORY        1459    MECASLIN S APT 5218     ATLANTA    GA   30309        Apr 1 2020   NC
                       FULTON   02354735   SCHONBERGANN         CHRISTIE    3418    RILMAN RD NW            ATLANTA    GA   30327-1510   Oct 1 2020   AL
                       FULTON   02461596   SCHONBERGFRANS       E           3418    RILMAN RD NW            ATLANTA    GA   30327-1510   Oct 1 2020   AL
                       FULTON   02654141   POWELL     SYLVESTER A           5015    DUBLIN DR SW            ATLANTA    GA   30331-7803   Sep 1 2019   TX
                       FULTON   12480349   SCHROEDERCRAIG       ARTHUR      3235    ROSWELL RDUNIT 415      ATLANTA    GA   30305        Aug 1 2020   PA
                       FULTON   08109088   SCHROEDERDANIEL      JAMES       5085    SOUTHLAKE DR            ALPHARETT AGA   30005-4334   Oct 1 2020   SC
                       GRADY    06799223   BAGGETT    FRANCES   JUANITA     269     BOB DIXON LN            CAIRO      GA   39828-6242   Feb 1 2020   AL
                       FULTON   11389113   PERRY BERTJESSICA    MORGAN      878     PLYMOUTH RD NE          ATLANTA    GA   30306        May 1 2020   CO
                       FULTON   12264962   SCHURMAN SUSANNE                 2152    MAIN ST NW              ATLANTA    GA   30318        Nov 1 2019   IL
                       FULTON   08439602   SCHUTZ     CATHERINE VIRGINIA    571     REED ST SE              ATLANTA    GA   30312        Mar 1 2019   NY
                       FULTON   11278470   VANATTA    DANIELLE  DENISE      25      TERMINUS P UNIT 3515    ATLANTA    GA   30305        Jul 1 2019   MD
                       FULTON   08263562   RODRIGUEZ STACY      INES        763     CATHERINE ST SW         ATLANTA    GA   30310        Mar 1 2020   VA
                       FULTON   10962313   RODRIGUEZ VERONICA               525     GLEN IRIS DRUNIT 1114   ATLANTA    GA   30308        Jul 1 2018   NY
                       FULTON   10026646   SCHMID     HARRISON JAMES        634     VIRGINIA RD             ATLANTA    GA   30338        Aug 1 2020   SC
                       FULTON   07652692   SCHMID     VICTORIA  M           634     VIRGINIA RD             ATLANTA    GA   30338        Aug 1 2020   SC
                       FULTON   04995202   PERSON     NAKEISHA DYAN         2950    SPRINGDALEAPT A6        ATLANTA    GA   30315        Jul 1 2019   MD
                       FULTON   11244608   ROBERTSONETHAN       COLLIER     12430   STEVENS CREEK DR        JOHNS CRE EGA   30005        Oct 1 2020   FL
                       FULTON   12320925   REYNOLDS ANTHONY                 756     GREENWOO APT # 2        ATLANTA    GA   30306        Sep 1 2020   OH
                       FULTON   08869342   REYNOLDS GABRIEL     MARGARET    1408    SUMMIT SPRINGS DR       SANDY SPRI GA   30350        Jul 1 2019   LA
                       FULTON   08237084   RONNE      TAYLOR                1067    ALTA AVE NE8            ATLANTA    GA   30307        Feb 1 2020   SC
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 132 of 585




                                                                                           Page 189
                                                                                                                                                           ~
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                     GA NCOA Out of State


                       FULTON   05728215   ROOKS      JEEN        YVETTE     23      LARKIN PL S W
                                                                                                 APT 116   ATLANTA     GA   30313        Apr 1 2020   WA
                       FULTON   08219422   UTZ        SEAN        PATRICK    1675    OAK KNOLL CIR SE      ATLANTA     GA   30315        Jan 1 2020   AL
                       FULTON   08725759   WAHL       JAMES       PETER      2920    IVEY RIDGE LN         ROSWELL GA       30076        Sep 1 2020   IL
                       FULTON   07495249   VANORSDAL PAIGE        ALEXANDRA 92       W PACES F E UNIT 9027 ATLANTA     GA   30305        Jan 1 2020   NJ
                       FULTON   11878923   VANWYE     CANDICE     SHAW       640     BONAVENTU APT A2      ATLANTA     GA   30306        Dec 1 2019   SC
                       FULTON   11878925   VANWYE     KYLE        JOSEPH     640     BONAVENTU APT A2      ATLANTA     GA   30306        Dec 1 2019   SC
                       FULTON   11655050   VARELA     KATE        ELIZABETH 676      LINWOOD AVAPT 4       ATLANTA     GA   30306        Aug 1 2019   WV
                       GLYNN    01110691   DOEHRING ADOLPH        D          100     WIMBLEDON DR          ST SIMONS I GA   31522        Sep 1 2020   AL
                       GLYNN    01111262   DOEHRING CYNTHIA       L          100     WIMBLEDON DR          ST SIMONS I GA   31522        Sep 1 2020   AL
                       GLYNN    12624076   DONALDSONANGELA                   31      LONGVIEW LN           BRUNSWIC K GA    31523        Oct 1 2020   MS
                       GLYNN    11367829   DONALDSONKATELYN       SUE        31      LONGVIEW LN           BRUNSWIC K GA    31523        Oct 1 2020   MS
                       GLYNN    11345520   DONALDSONTONY          E          31      LONGVIEW LN           BRUNSWIC K GA    31523        Oct 1 2020   MS
                       GLYNN    05107529   JACKSON    BOBBIE      MARIA      1050    FOUNTAIN LAKE DR      BRUNSWICK GA     31525        Sep 1 2020   FL
                       FULTON   07904235   WALKER     DWIGHT      R          1270    W PEACHTR APT 16A     ATLANTA     GA   30309        Jan 1 2017   FL
                       FULTON   05166282   WALKER     ERIN        ALANA      3254    SAVILLE ST SW         ATLANTA     GA   30331-5446   Aug 1 2020   NY
                       FULTON   03118012   WALKER     FRED        GILBERT    10205   HENRY MILL RD         FAIRBURN GA      30213        Aug 1 2020   FL
                       FULTON   10289390   WALKER     HAROLD      OWEN       1795    HORSHAM TRL           MILTON      GA   30004        Aug 1 2020   CA
                       FULTON   02398662   WOOD       CAROL       ANN        450     SADDLEBROOK DR        ROSWELL GA       30075        Sep 1 2019   NM
                       GORDON   10176398   PATEL      KEVIN       KAMLESHKU 149      TIMBER RIDGE LN NE    CALHOUN GA       30701        Aug 1 2020   AL
                       GLYNN    01123732   HUTCHINSONSANDRA       G          136     KENSINGTON DR         BRUNSWIC K GA    31525-1950   Jun 1 2018   FL
                       GLYNN    03614141   IMPERIAL   STEPHANIE   LYNN       205     PELICAN PL            ST SIMONS I GA   31522        Jan 1 2017   CO
                       GLYNN    11525839   IRWIN      BRANDY      DELYN      148     HARDWOOD FOREST DR BRUNSWICK GA        31525        Nov 1 2018   WI
                       GLYNN    11430204   JACK JACKS AVANELLE               255     ALABAMA ST            ST SIMONS I GA   31522        Jun 1 2019   LA
                       FULTON   11067387   SYLLA      ROKHAYA                2768    LIVE OAK TRL          COLLEGE PAGA     30349        Nov 1 2019   FL
                       FULTON   08713414   WINDHAM JEREMIAH       JACQUES    6980    ROSWELL RDUNIT O1     SANDY SPRI GA    30328        Sep 1 2019   AL
                       FULTON   10879093   SUTTON     ANDREW      HARRIS     980     WINDSOR TRL           ROSWELL GA       30076        Oct 1 2020   MI
                       FULTON   10647256   WALKER     DANIEL      JARQUES    1838    BOND DR SW            ATLANTA     GA   30315        Feb 1 2020   SC




  Ex. 2 to Petition:
                       GLYNN    01118771   HUDDY      REXFORD     M          125     HARBOR POINTE DR      BRUNSWICK GA     31523-8915   Jun 1 2020   ID




Braynard Declaration
                       GORDON   10731671   HOBBERCHAAUSTIN        JAMES      1245    ROCK CREEK RD SW      CALHOUN GA       30701        Nov 1 2018   TX
                       GWINNETT 10468261   ASH        DALE        CHARLES    2322    SUGARLOAF RESERVE D RDULUTH       GA   30097        Sep 1 2020   AL
                       FULTON   10467477   WHELESS WILLIAM        JUSTIN     1105    CREEK RIDGE POINTE    ALPHARETTAGA     30005        Aug 1 2018   KY
                       FULTON   06221971   WHERRY     CHRISTINA   STARR MAEQ5139     RAPAHOE TRL           ATLANTA     GA   30349        Nov 1 2017   TX
                       FULTON   11042994   WILKINSON CAROLINE     PAIGE      2242    MOUNT PARAN RD NW     ATLANTA     GA   30327        Jan 1 2020   SC
                       FULTON   08015070   WILKINSON CLINTON                 2083    SILAS WAY NW          ATLANTA     GA   30318        Dec 1 2019   FL
                       GWINNETT 06748062   ANDERSON JACQUELYN     C          2268    WHITE ALDER DR        BUFORD      GA   30519-4643   Aug 1 2020   FL
                       GWINNETT 12276602   BRICKHOUSELATASHA      RENEE      3167    KRISAM CREEK DR       LOGANVILL E GA   30052        Aug 1 2020   MD
                       GLYNN    10708336   SCARBORO PENNY         ELAINE     157     PERKINS DR            BRUNSWICK GA     31525        Sep 1 2020   MS
                       GLYNN    08747314   SANBORN JOSHUA         GARY       23      HENDRIX WALK          ST SIMONS I GA   31522        Jun 1 2020   NC
                       FULTON   12125792   WHEELER EVELYN         KING       3315    ROSWELL RDAPT 5015    ATLANTA     GA   30305        Sep 1 2020   TX
                       FULTON   11916921   WHEELER MARK                      799     PIEDMONT A FL 3       ATLANTA     GA   30308        Aug 1 2020   VA
                       FULTON   07731920   SIMS       NATALIE     LAUREN     87      PEACHTREE APT 207     ATLANTA     GA   30303        Oct 1 2020   OK
                       GLYNN    10236412   SELLERS    JOSHUA      THOMAS     100     BLAIR RD    APT #D5   ST SIMONS I GA   31522        Jul 1 2019   AL
                       GILMER   10330037   WATSON     DAYNA       L          111     DRYAD CT              ELLIJAY     GA   30540        Apr 1 2020   AL
                       GLYNN    01122395   SALE       BRENDA      FAYE       502     BROCKINTON S          ST SIMONS I GA   31522        Feb 1 2019   AL
                       FULTON   11440911   WHITE      TYLER       ADAM       6953    ROSWELL RDAPT D       ATLANTA     GA   30328        Sep 1 2020   MS
                       FULTON   11647683   THORSON SARAH          LEEANN     7165    RIVERSIDE DR NW       ATLANTA     GA   30328        Oct 1 2018   FL
                       FULTON   08963146   THORSTEINSELIZABETH    CARNEY JEF 378     4TH ST NE             ATLANTA     GA   30308        Aug 1 2020   VA
                       FULTON   05354958   THORSTEINSRYAN         SCOTT      378     4TH ST NE             ATLANTA     GA   30308        Aug 1 2020   VA
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 133 of 585




                                                                                           Page 190
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           Et

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                    GA NCOA Out of State


                       FULTON     11668988   THRASHER LEAH        ALLISON    3432   PIEDMONT R APT 114     ATLANTA     GA   30305        Dec 1 2019   TN
                       GILMER     10955667   ROLLO      GEORGIA   ESTELLA    668    WALNUT RDG#4026        ELLIJAY     GA   30536        Oct 1 2020   TN
                       GILMER     04888902   ROLLO      MICHAEL   D          668    WALNUT RDG             ELLIJAY     GA   30536        Oct 1 2020   TN
                       GLYNN      08054597   BROWN      LAUREN    E          205    SUTHERLAND DR          BRUNSWICK GA     31525        Apr 1 2017   FL
                       GILMER     11238838   DODSON     AMIE      NOEL       5130   HIGHWAY 382 W          ELLIJAY     GA   30540        Apr 1 2019   MT
                       GWINNETT   10988079   ABDULLAH FARRAH      KHADIJA    919    ALYSUM AVE             LAWRENCEVGA      30045        Jun 1 2019   NY
                       FULTON     06081642   THOMAS     MONTAVIOU DAMARIO    1010   W PEACHTR APT 519      ATLANTA     GA   30309        Dec 1 2019   CA
                       FULTON     02610825   THOMAS     ORA                  2455   OVIDIA CIR SW          ATLANTA     GA   30311-3231   Jul 1 2019   IL
                       GWINNETT   12073727   AMIOT      KADIE     LYNN       1525   STATION CENAPT 627     SUWANEE GA       30024        Sep 1 2020   MN
                       GWINNETT   02809692   BRITT      MARY      W          868    WINDSOR OAK CIR        LAWRENCEVGA      30045        Aug 1 2019   NC
                       FULTON     06370946   WATERS WH SHIRLEY    A          1150   MITCHELL CROSSING DR   ATLANTA     GA   30331-7366   Sep 1 2020   MA
                       GLYNN      10678611   VASQUEZ    MELODY               1215   PINE AVE               BRUNSWICK GA     31520        Aug 1 2020   NY
                       GLYNN      01133663   VICENT     KELLY     C          1193   W SHORE DR             BRUNSWICK GA     31523        Sep 1 2020   TN
                       GLYNN      03513480   VICENT     MELISSA   DIANE      1193   W SHORE DR             BRUNSWICK GA     31523        Sep 1 2020   TN
                       GLYNN      10723876   ANDERSON BRENDA      GAYLE      17     TUPELO DR              BRUNSWICK GA     31525        Oct 1 2020   WV
                       GLYNN      10711772   ANDERSON MARCUS                 17     TUPELO DR              BRUNSWICK GA     31525        Oct 1 2020   WV
                       GLYNN      12819522   LAKE       HUNTYR    MICHELLE   124    GRAND OAKS LN          ST SIMONS I GA   31522        Nov 1 2017   MD
                       GLYNN      02948016   LAMPKIN    DERECK    LASEAN     212    S TEAKWOOD CT          BRUNSWICK GA     31525-8419   Mar 1 2019   FL
                       FULTON     11703401   WASHINGTO TERRIUNNA LA TRAIL    2788   DEFOORS FE# 291        ATLANTA     GA   30318        Apr 1 2020   MT
                       GLYNN      03177605   LAW        ANDREA    JEAN       1440   OCEAN BLVDUNIT 236     ST SIMONS I GA   31522-3840   Jan 1 2018   MD
                       GLYNN      11399405   KIRKENDALL PRESTON   PARKER     121    CIRCLE DR              ST SIMONS I GA   31522        Apr 1 2020   SC
                       GLYNN      08205640   KITLER     MARION    JOYCE      2912   PLAYER ST              BRUNSWICK GA     31520-4923   Jun 1 2020   FL
                       GLYNN      05614343   KLAHN      VICTORIA  LEE        619    NORWICH STAPT A        BRUNSWICK GA     31520        Jan 1 2019   TN
                       GLYNN      04603360   WALL       JENNIFER DANIEL      2129   BRUCE DR               ST SIMONS I GA   31522-3118   Oct 1 2018   LA
                       GLYNN      05744740   BRYANT     JAMES     CARLETON   118    EAGLE CREST DR         BRUNSWICK GA     31525-4722   Mar 1 2017   FL
                       GLYNN      00525880   BUCHANAN THOMAS      HARRISON   147    VILLA RD               BRUNSWICK GA     31525        Sep 1 2020   VA
                       GREENE     08207066   LUMPKIN    BRITTNEY TINESHA     1511   DOGWOOD RD S           WOODVILLE GA     30669        Sep 1 2018   CO




  Ex. 2 to Petition:
                       GLYNN      03882709   SWICEGOODMICHAEL     WAYNE      119    BELLE POINT PKWY       BRUNSWIC K GA    31525-2102   Sep 1 2020   OH




Braynard Declaration
                       GLYNN      06325253   SWICEGOODSANDRA      DIANE      119    BELLE POINT PKWY       BRUNSWIC K GA    31525-2102   Sep 1 2020   OH
                       GWINNETT   02978193   BAEDER     CINDY     JEAN       4279   ALLENHURST DR          PEACHTREE GA     30092        Sep 1 2020   SC
                       GWINNETT   02978192   BAEDER     ERIC      R          4279   ALLENHURST DR          PEACHTREE GA     30092-2014   Sep 1 2020   SC
                       GLYNN      01136123   WIGGINS    ELAINE    BLANTON    123    BIG BUCK TRL           BRUNSWICK GA     31523-7038   Dec 1 2019   NC
                       GLYNN      12371170   CASTILLO   CHARLOTTE ADELAIDA   514    EMANUEL CHURCH RD      BRUNSWICK GA     31523        Mar 1 2020   IL
                       GLYNN      08023288   ATKINS     LEAH      ALDINE     190    HARDWOOD FOREST DR     BRUNSWICK GA     31525        Sep 1 2020   KS
                       GLYNN      12326519   TRAWICK    STACEY    ANN        148    WINTER CHASE LN        BRUNSWICK GA     31520        Oct 1 2020   AL
                       GWINNETT   11670457   BEDON      DAVID     H          5025   HALEY CT SW            LILBURN     GA   30047        Sep 1 2020   CT
                       GWINNETT   08328219   BEECHER    MARLON    ANTHONY    2949   RUSTICWOOD DR          SNELLVILLE GA    30078        Oct 1 2020   IL
                       GWINNETT   08794281   BEECHER    THOMASENA            2949   RUSTICWOOD DR          SNELLVILLE GA    30078        Oct 1 2020   IL
                       GLYNN      07850473   VILLELA    DANIEL    RENE       304    BUCK TRCE              BRUNSWICK GA     31525        Jul 1 2019   CT
                       GLYNN      08751936   WAGNER     KERRY     L          111    SPRING LAKE CIR        BRUNSWICK GA     31525        Apr 1 2020   FL
                       GWINNETT   11169817   EL SHAAKIR JIBARI    TAARIQ     2509   MITFORD CT             DACULA      GA   30019        Aug 1 2019   LA
                       GWINNETT   05590660   FREEMAN STEPHEN      MICHAEL    4586   ALPINE DR SW           LILBURN     GA   30047        Oct 1 2020   SC
                       GWINNETT   12661692   CISSE      ADJI                 848    EAGLE CREEK CT         LAWRENCEVGA      30044        Jan 1 2019   NC
                       GWINNETT   08771671   CISSE      SIDY                 848    EAGLE CREEK CT         LAWRENCEVGA      30044        Jan 1 2019   NC
                       GWINNETT   12350864   BLACK      TAMARA    L          590    ARISTOCRAT DR          LOGANVILLE GA    30052        Jun 1 2020   VA
                       GWINNETT   07882639   BLACK      ZACHARY   DYWANE     2951   SATELLITE B APT 1335   DULUTH      GA   30096        Oct 1 2020   CO
                       GWINNETT   04211585   BLACKBURN RETHA      PAGE       3126   CORNER OAK DR          PEACHTREE GA     30071        Aug 1 2020   TN
                       GWINNETT   03339288   BYINGTON KERRIN      MACLEOD    1829   ROLLING RIVER DR SW    LILBURN     GA   30047        May 1 2017   TN
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 134 of 585




                                                                                          Page 191
                                                                                                                                                           II
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                    GA NCOA Out of State


                       GWINNETT   08600132   CALTON     PATRICE   DOMINIQUE 6858    PIERLESS AVE        SUGAR HILL GA   30518        May 1 2017   NV
                       GWINNETT   10521297   DAVIDSON KEVIN       SAMUEL     4243   CREEKRUN CIR        BUFORD     GA   30519        Aug 1 2020   TN
                       GWINNETT   11092883   COOK       STEVEN    MICHAEL    2165   AMBERLY GLEN WAY    DACULA     GA   30019        Oct 1 2020   IN
                       GWINNETT   10611290   COOK       VERONICA JOY         2165   AMBERLY GLEN WAY    DACULA     GA   30019        Oct 1 2020   IN
                       GWINNETT   02844744   HOLMES     TRUDY     LORAINE    1412   RIVER CHASE TRL     DULUTH     GA   30096-5393   Apr 1 2019   AL
                       GWINNETT   03482407   HOLT       INGRID    ELIZABETH 5713    RENEE CT NW         LILBURN    GA   30047        Aug 1 2019   MI
                       GWINNETT   10547509   FRYE       REGINA    KAY        3205   WILLOW PARK DR      DACULA     GA   30019        Oct 1 2017   MO
                       GWINNETT   07285523   FRYER      GARY      L          1188   SUMMIT CHASE DR     SNELLVILLE GA   30078-3553   Aug 1 2020   TN
                       GWINNETT   02369108   JOHNSON ROADRIANNE              315    BEECH TREE HOLW     SUGAR HILL GA   30518        Nov 1 2018   MN
                       GWINNETT   07378462   DEJESUS    NICHOLAS VIJAY       737    OVERLOOK PARK LN    LAWRENCE VGA    30043        May 1 2020   TX
                       GWINNETT   02786132   DEKLE      WM        ASHLEY     5004   MINK LIVSEY RD      SNELLVILLE GA   30039        Jul 1 2018   VA
                       GWINNETT   05905692   DE BERRY JANELLE     LYNETTE    623    RED TIP LN          LOGANVILLE GA   30052        Nov 1 2017   AE
                       GWINNETT   08639102   DAVIS      DIAMOND   ANGELA     3925   CARLTON COVE CT     LOGANVILLE GA   30052        Oct 1 2020   FL
                       GWINNETT   04638351   DAVIS      HOYLE     WINFRED    900    CROFTMOORE LNDG     SUWANEE GA      30024        Mar 1 2020   TX
                       GWINNETT   02773442   HARSANYI GARY        W          686    SOMERSET DR         LAWRENCEVGA     30046-5658   Apr 1 2018   FL
                       GWINNETT   08552370   HART       DEXTER               464    NAPA VALLEY LN      LAWRENCEVGA     30045        Dec 1 2018   TN
                       GWINNETT   12485989   FUTRELL    JASON     CHRISTIAN 5941    APPLE GROVE RD      BUFORD     GA   30519        Sep 1 2020   VA
                       GWINNETT   04674113   GABRIEL    EVANGELINAZUNIGA     544    WINDSOR CT          LAWRENCEVGA     30046        Jan 1 2019   NC
                       GWINNETT   05164995   FANT       ENGEVAR JUANETTA 432        MISTY MEADOW PL     LILBURN    GA   30047        Aug 1 2020   NC
                       GWINNETT   05504452   JORDAN     JENNIFER LYNN        3745   WINTERS HILL DR     PEACHTREE GA    30360        Aug 1 2020   VA
                       GWINNETT   11378363   GREEN      ASHLEY               6103   QUEEN ANNE CT       NORCROSS GA     30093        Apr 1 2020   AL
                       GWINNETT   03455242   GONZALEZ J MARTA                5735   WOODVALLEY TRCE     NORCROSS GA     30071        Oct 1 2020   FL
                       GWINNETT   05504449   JORDAN     CHRISTOPHEE          3745   WINTERS HILL DR     PEACHTREE GA    30360        Aug 1 2020   VA
                       GWINNETT   10591972   HOOD       GREGORY DEAN         2072   IVEY CHASE DR       DACULA     GA   30019        Aug 1 2020   TX
                       GWINNETT   10545091   HAYS       COLE      PAYTON     425    CHARLYNE WAY        DACULA     GA   30019        Feb 1 2018   CT
                       GWINNETT   11365970   MARTIN     JOHN      J          3631   E BAY ST            DULUTH     GA   30096        Jul 1 2020   AL
                       GWINNETT   02765486   MOSTON     BARBARA   COLLINS    2295   SUSSEX CT           SNELLVILLE GA   30078        Sep 1 2020   AL




  Ex. 2 to Petition:
                       GWINNETT   04067614   NORRELL    KAREN     TODD       251    CANTERBURY LN       LAWRENCEVGA     30046        Jul 1 2020   SC




Braynard Declaration
                       GWINNETT   03855707   HITE       JOHN      CHANDLER 4555     SETTLES BRIDGE RD   SUWANEE GA      30024        Oct 1 2020   FL
                       GWINNETT   12509761   KURTZ      ETHAN                4644   MEADOW BLUFF LN     SUWANEE GA      30024        Aug 1 2020   NC
                       GWINNETT   08199745   JOHNSON CHANNEY                 2126   THE FALLS PKWY      DULUTH     GA   30096        Aug 1 2020   IL
                       GWINNETT   11106534   JOHNSON CHAPELLE ARLENE         2928   SANDRA DR           SNELLVILLE GA   30078        Jun 1 2020   LA
                       GWINNETT   11293709   JOHNSON ISABELLA     NICOLE     1575   PEACHCREST DR       LAWRENCEVGA     30043        Aug 1 2019   TN
                       GWINNETT   10608091   JIMENEZ    LUCENA    GONZALES 6840     WOMACK CT           PEACHTREE GA    30360        Oct 1 2019   NV
                       GWINNETT   05755882   IDREES     SHARIFF   RASHID     3280   HIGHPOINT CT        SNELLVILLE GA   30078        Jul 1 2017   MD
                       GWINNETT   08647961   LEWIS      COURTNEY SHANAY      1390   NAPA VALLEY DR      LAWRENCEVGA     30045        May 1 2019   CA
                       GWINNETT   08025588   LEWIS      DEBRA     LYNN       6715   DOGWOOD POINT LN    TUCKER     GA   30084        Sep 1 2020   FL
                       GWINNETT   10361518   MAIER      ELIZABETH            4141   RIVERVIEW RUN CT    SUWANEE GA      30024        Jun 1 2017   IL
                       GWINNETT   07707351   MAIER      MICHAEL              4141   RIVERVIEW RUN CT    SUWANEE GA      30024        Jun 1 2017   IL
                       GWINNETT   06927834   MCGRAW     ANDREW    FREDRICK 1093     HOPEDALE LN         LAWRENCEVGA     30043        Oct 1 2020   TX
                       GWINNETT   05517851   MCGRAW     BARBARA   CAROL PYLE 1093   HOPEDALE LN         LAWRENCEVGA     30043-7015   Oct 1 2020   TX
                       GWINNETT   10207655   MCCRAY     DJEMILA              310    LAKE VALLEY DR      LOGANVILLE GA   30052        Aug 1 2020   MD
                       GWINNETT   05943519   MIDDLETON SHEENA     DIONNE     2354   NORTHERN OAK DR     BRASELTON GA    30517        May 1 2018   MA
                       GWINNETT   11272886   LOVELACE-WSELESTE    IRA        3838   WOODROSE CT         SNELLVILLE GA   30039        Sep 1 2020   CO
                       GWINNETT   08881440   PARK       HAEUN     HANNAH     2627   GADSEN WALK         DULUTH     GA   30097        May 1 2020   MD
                       GWINNETT   10486262   MCCOURRY LEIGH                  3701   RAINBOW CIR         SNELLVILLE GA   30039        Jul 1 2020   TN
                       GWINNETT   10324352   MCCOWAN ALISON       HOPE       1511   ROSE GARDEN LN      LOGANVILLE GA   30052        Sep 1 2020   NC
                       GWINNETT   11462140   NGOY       KAPYA                4625   THICKET TRL         SNELLVILLE GA   30039        Sep 1 2020   TX
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 135 of 585




                                                                                          Page 192
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                       Ii

                                                                                                                                                  -
                                                                                                                                                  -
                                                                                  GA NCOA Out of State


                       GWINNETT 11716950   NGOY      MAKOBO      JORDY     4625   THICKET TRL            SNELLVILLE GA    30039        Sep 1 2020   TX
                       GWINNETT 11438565   NGOY      MWISANGIE             4625   THICKET TRL            SNELLVILLE GA    30039        Sep 1 2020   TX
                       GWINNETT 04981694   LITTLE    DOROTHY     ANNE      2123   FORECASTLE LN          DACULA      GA   30019        Jan 1 2020   AZ
                       GWINNETT 04888111   PAYTON    MILDRED     LATOYA    3271   TERRY ASHLEY LN        SNELLVILLE GA    30039-6341   Dec 1 2017   CO
                       GWINNETT 11976079   MUSTAFA   AYAZ        ALI       3962   OAK GLENN DR           DULUTH      GA   30096        Jun 1 2020   CO
                       GWINNETT 06368003   WATSON    JAMES       DANIEL    2296   CASTLEMAINE DR         DULUTH      GA   30097-7350   Oct 1 2017   MN
                       GWINNETT 08514456   TABOADA   LINDA       LOUISE    1000   DULUTH HW YAPT 2101    LAWRENCEVGA      30043        Mar 1 2017   CA
                       GWINNETT 11201534   TABOADA OCANDRES      GUADALUPE 1000   DULUTH HWYAPT 2101     LAWRENCEVGA      30043        Mar 1 2017   CA
                       GWINNETT 04489853   RECTOR    MARNIE      SARGEANT 2222    PAPER CHASE DR         LAWRENCEVGA      30043-4084   Aug 1 2020   FL
                       GWINNETT 04489858   RECTOR    MICHAEL     JAMES     2222   PAPER CHASE DR         LAWRENCEVGA      30043        Aug 1 2020   FL
                       GWINNETT 12187607   RAYMOND KARLY         ALLISON   2695   WOOD GATE WAY          SNELLVILLE GA    30078        Sep 1 2020   NC
                       GWINNETT 05944946   PORTER    DANETTE     MARIE     290    JACKSON POINT DR       LAWRENCEVGA      30044-4075   Sep 1 2020   LA
                       GWINNETT 05293593   REDFORD BETTY         JOYCE     1058   DIXIE BELL CT          LAWRENCEVGA      30045        Sep 1 2020   VA
                       GWINNETT 11141822   REECE     VANESSA     K         1110   BALLPARK L APT 7105    LAWRENCEVGA      30043        Jun 1 2018   TN
                       GWINNETT 10967821   PRICE     ALISON      LOOMIS    1593   BROOMFIELD WAY         LAWRENCEVGA      30044        Nov 1 2017   NJ
                       GWINNETT 08071103   PRICE     LARAINE     JENNIFER 2102    PRESTON LAKE DR        TUCKER      GA   30084        Feb 1 2019   NC
                       GWINNETT 03649711   PERRY     PATSY       SHARON    1646   STRAWVALLEY RD         LAWRENCEVGA      30043        Dec 1 2019   FL
                       GWINNETT 03989931   PERRY     RHONDA      MICHELLE 3016    SPRINGDALEUNIT A       SNELLVILLE GA    30078        Oct 1 2020   OH
                       GWINNETT 11226854   PERRY     SYNTIA      M         1210   CONCEPTS 21 DR         PEACHTREE GA     30092        Oct 1 2019   MS
                       GWINNETT 10411587   MURPHY    SARA        NICOLE    3740   HIGHCROFT CIR          PEACHTREE GA     30092        Sep 1 2019   FL
                       GWINNETT 11060891   NEWSOM    MIKALA      DANIELLE  2631   MOON CHASE LN          BUFORD      GA   30519        Sep 1 2020   SC
                       GWINNETT 04315197   PARSONS SHELLEY       M         3153   MILL GROVE TER         DACULA      GA   30019        Sep 1 2020   AE
                       GWINNETT 11327485   PASCHAL   KIRSTEN     REBECCA   156    BETHESDA CAPT 721      LAWRENCEVGA      30044        Oct 1 2020   NC
                       GWINNETT 11263822   PASCHAL   MICHAEL     KENT      156    BETHESDA CAPT 721      LAWRENCEVGA      30044        Oct 1 2020   NC
                       GWINNETT 08399864   PASCUZZO CARMAN       JOSEPH    1973   TANGLEWOOD DR          SNELLVILLE GA    30078        Apr 1 2018   SC
                       GWINNETT 07060236   WEBB      BRADLEY     MATTHEW 926      GREAT PINE LN          SNELLVILLE GA    30078        Aug 1 2019   TN
                       GWINNETT 05254168   WEBB      CYNTHIA     DULANE    1005   BRUSHY CREEK CT        SUWANEE GA       30024        Mar 1 2020   NC




  Ex. 2 to Petition:
                       GWINNETT 05100478   WILSON    CHERI       LYNN      3422   KITTERY DR             SNELLVILLE GA    30039        Aug 1 2018   NJ




Braynard Declaration
                       GWINNETT 06630091   WILSON    DENISE      HARRIET   4058   ASH TREE ST            SNELLVILLE GA    30039-3315   Mar 1 2020   MD
                       GWINNETT 11467119   STANIC    SARAH       ELIZABETH 214    WYNFIELD TRCE          PEACHTREE GA     30092        Jul 1 2019   MS
                       GWINNETT 02885274   ROMERO    ANGELA      PATRICIA  998    PEPPERWOOD TRL         NORCROSS GA      30093        Jun 1 2020   TX
                       HALL     02675122   GREEN     SYBIL       ELISSE    5770   MEADOW DR              OAKWOOD GA       30566        Jan 1 2019   SC
                       GWINNETT 10543856   SHARMAN SAMUEL        JAMES MARK3182   BROOKS DR              SNELLVILLE GA    30078        Aug 1 2020   TX
                       HABERSHAM06484666   BROWN     MALCOLM               112    CHANDLER DR            ALTO        GA   30510-3010   Jul 1 2020   FL
                       GWINNETT 08050559   PENDLETON DOMINIQUE   TREVOR    1635   PIRKLE RD APT 921      NORCROSS GA      30093        Oct 1 2019   TN
                       HABERSHAM05722839   POWELL    MARILYN     CLAIRE    650    NORTHRIDGE DR          DEMOREST GA      30535-5140   Aug 1 2020   FL
                       HABERSHAM05724298   POWELL    ROBERT      EUGENE    650    NORTHRIDGE DR          DEMOREST GA      30535-5140   Aug 1 2020   FL
                       HALL     11287392   DUVALL    HANNAH      NICOLE    4702   MCEVER RD              OAKWOOD GA       30566        Mar 1 2020   NC
                       HABERSHAM01196256   ROBINSON MARTHA       PERMELIA 300     SHADOW OAK RD          CLARKESVI L GA   30523        Sep 1 2020   VA
                       HABERSHAM03930822   ROBINSON WILLIAM      HAROLD    300    SHADOW OAK RD          CLARKESVI L GA   30523        Sep 1 2020   VA
                       HABERSHAM03837315   ROSS      CHERYL      ANNE      673    RIVER RIDGE RD         CLARKESVI L GA   30523-3562   Oct 1 2020   MI
                       HARALSON 06508064   MARLOW    CASIE       L         134    WATSON DR              BREMEN      GA   30110-1795   May 1 2020   AL
                       HARALSON 10163600   MARLOW    MATTHEW     CLAY      134    WATSON DR              BREMEN      GA   30110        May 1 2020   AL
                       GWINNETT 10756030   WHEELER TEQOURIA      D         1407   NOBLE FOREST DR        PEACHTREE GA     30092        Jul 1 2019   FL
                       GWINNETT 06503252   WHIPPLE   KATHERINE   BUKER     3964   DURAN DR               AUBURN      GA   30011        Dec 1 2018   FL
                       HALL     04179525   DUNN      SAMUEL      PADGETT   6247   SHOREVIEW CIR          FLOWERY BRGA     30542        Apr 1 2019   LA
                       HABERSHAM02873362   SANDVEN   BRIAN       RAY       301    OLD PANTHER MILL TRL   CLARKESVI L GA   30523        Apr 1 2020   NC
                       HALL     08384274   UKPABI    CHINNAYA    IJEOMA    6298   BROOKRIDGE DR          FLOWERY BRGA     30542        Jun 1 2017   TN
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 136 of 585




                                                                                        Page 193
                                                                                                                                                         ti
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                   GA NCOA Out of State


                       GWINNETT 07748821   YOUNG      DEBORAH     A         287    E CROGAN S APT 6312   LAWRENCEVGA      30046        Mar 1 2017   FL
                       HALL     11207152   BENTLEY    CHARLES     WARREN    3545   HARDY RD              GAINESVILLEGA    30506        Mar 1 2020   NC
                       GWINNETT 03485328   THOMAS     TONY        C         4080   LEACH RD              SNELLVILLE GA    30039        Mar 1 2018   SC
                       GWINNETT 06702120   SIMMONS    ANDRIA      LAUREN    7040   ELMWOOD RIDGE CT      DORAVILLE GA     30340        Feb 1 2020   NJ
                       HALL     10665212   ADAMS      BENJAMIN    JAMES     5412   HULSEY CIR            GAINESVILLEGA    30504        Feb 1 2020   NC
                       HALL     10136946   ADAMS      DAVID       SCOTT     6221   SHORELAND CIR         BUFORD      GA   30518        Aug 1 2018   TN
                       HALL     00360846   BENEDICT SAMUEL        R         6141   N POINT DR            FLOWERY BRGA     30542-2550   Oct 1 2019   AL
                       HABERSHAM06404310   ELKINS     SHANDA      LEE       364    GRINDSTONE CREEK DR   CLARKESVI L GA   30523        Aug 1 2019   WV
                       HALL     08509137   GONZALEZ DAVID         MANUEL    769    OAK SHIRE CT          GAINESVILLEGA    30501        Apr 1 2020   AL
                       HALL     02351982   GIBLIN     ALLISON     M         6824   BAYBERRY RDG          HOSCHTON GA      30548        Jan 1 2020   TN
                       HALL     10389570   KATICH     NATHAN      RANDALL   5921   FOXTAIL CV            BUFORD      GA   30518        Aug 1 2018   AZ
                       HARRIS   10048983   ELLIS      LAUREN      ELIZABETH 173    HUNTING CREEK WAY     MIDLAND     GA   31820        Jun 1 2020   NM
                       HARRIS   12223928   ENGLISH    DALE        CLAYTON   339    DEER RUN DR           ELLERSLIE GA     31807        Oct 1 2020   PA
                       HALL     05759520   PASTRANA CRISTINE      LENA      3543   SHADOW TRCE           GAINESVILLEGA    30507        Oct 1 2020   FL
                       HALL     11518612   PERRY      CAMRYN      SHARELL   6233   BROOKRIDGE DR         FLOWERY BRGA     30542        Jul 1 2020   FL
                       HALL     03979991   PERRY      FARIDA      D         4762   BEACON RIDGE LN       FLOWERY BRGA     30542        Nov 1 2019   FL
                       HARRIS   10854527   FINNEY     MADISON     SHEA      4015   GA HIGHWAY 219        FORTSON GA       31808        Aug 1 2020   NY
                       HALL     06220592   WINTERS    JULIE       LEANN     3227   BROOME RD             GAINESVILLEGA    30507        Oct 1 2020   AL
                       HART     03100616   BAILEY     WADE        HAMPTON   163    NANCY HEIGHTS         HARTWELL GA      30643-4097   Sep 1 2020   FL
                       HENRY    11156107   AHERN      VALARIE     ANN       152    LOSSIE LN             MCDONOUG GA      30253        May 1 2020   NC
                       HENRY    10523151   CARDENAS NANCY                   2090   TUDOR DR              MCDONOUG GA      30253        Oct 1 2020   AL
                       HOUSTON 00792802    BANANTO    LOLA        BROOKINS 100     ANNE LN               WARNER RO GA     31093-2161   Nov 1 2017   KY
                       HOUSTON 10915331    BANASZAK THOMAS        JAMES     211    GRAY FOX XING         BONAIRE     GA   31005        Jun 1 2018   AE
                       HOUSTON 05010991    BANIS      BARBARA     JEAN      532    QUAIL RUN DR          WARNER RO GA     31088-3037   Sep 1 2020   TX
                       HOUSTON 04993243    BANIS      RONALD      EUGENE    532    QUAIL RUN DR          WARNER RO GA     31088-3037   Sep 1 2020   TX
                       HART     03846670   JOHNSON KIMBERLY       RENEE B   1906   RIDGEVIEW RD          LAVONIA     GA   30553        Oct 1 2020   SC
                       HARRIS   10121558   YANCEY     CHELSEY     JADE      1305   BARTLETTS FERRY RD    FORTSON GA       31808        Aug 1 2020   AL




  Ex. 2 to Petition:
                       HENRY    10549041   CAIN PROCT TAMIKA      L         665    CORSICA LN            STOCKBRID GGA    30281        Jun 1 2019   TX




Braynard Declaration
                       HENRY    05299975   WHITEMORE HEATHER      DAWN      40     WILSON RD             STOCKBRID GGA    30281        Dec 1 2019   VT
                       HOUSTON 01546418    HOOVER     KATHRYN     B         419    OFFICERS CIR W        WARNER RO GA     31098-1212   Jul 1 2020   FL
                       HOUSTON 04743692    HOOVER     KATHRYN     BLAIR     419    OFFICERS CIR W        WARNER RO GA     31098-1212   Jul 1 2020   FL
                       IRWIN    03183210   SUTTON     NANCY       FINCHER   534    FIVE BRIDGE RD        OCILLA      GA   31774        Mar 1 2020   FL
                       IRWIN    12000167   VINSON     BRADLEY     AARON     579    JEFF DAVIS PARK RD    FITZGERALD GA    31750        Oct 1 2020   KY
                       IRWIN    12000168   VINSON     SARAH       ELISABETH 579    JEFF DAVIS PARK RD    FITZGERALD GA    31750        Oct 1 2020   KY
                       IRWIN    08700056   PROBERT    KRISTEN     ALYSE     283    KENNEDY RD            REBECCA     GA   31783        Oct 1 2020   AL
                       HENRY    01767545   FINCANNON KATHLEEN     VIRGINIA  313    CASCADE CT            HAMPTON GA       30228        Oct 1 2020   FL
                       HENRY    01729678   FINCANNON VERA         LEE       313    CASCADE CT            HAMPTON GA       30228-3079   Oct 1 2020   FL
                       HENRY    01392866   THOMAS     SUE         T         406    MILKY WAY             STOCKBRIDGGA     30281-5900   Oct 1 2020   FL
                       HOUSTON 12189125    HOLLOMON EVELYN        JEAN      209    RUSTY RD              WARNER RO GA     31088        Sep 1 2020   MD
                       HENRY    01405167   MITCHELL JENNIFER      A         315    ROYAL ST              MCDONOUG GA      30253-6486   Oct 1 2020   TN
                       HENRY    10213391   THAXTON    LARONDA     YVONNE    107    APPLETON BLVD         STOCKBRIDGGA     30281        Jan 1 2017   NJ
                       HOUSTON 12711804    HALL       SHYANNE     NICOLE    119    WRIGHTS MILL CIR      WARNER RO GA     31088        Jun 1 2020   MD
                       HOUSTON 11040098    WHITNEY    MIA-AYANA   BRIONE    121    STRATFORD DR          WARNER RO GA     31088        Feb 1 2020   AZ
                       HOUSTON 11702709    WILBUR     SCOTT       ANTHONY 312      BRIDGEHAMPTON WAY     PERRY       GA   31069        Sep 1 2020   MI
                       HENRY    07603804   GRANT      FRANCINE    RENEE     1370   ETHANS WAY            MCDONOUG GA      30252-1704   Oct 1 2020   FL
                       HENRY    10954676   SMITH      JAYLUN                505    BINGHAM DR            MCDONOUG GA      30253        Jun 1 2019   OK
                       HENRY    08856462   SMITH      JEANELLA              304    HAWKEN TRL            MCDONOUG GA      30253-1915   Sep 1 2020   FL
                       JASPER   11871055   MANNING    JILLIAN     L         34     PAULINE DR            MONTICELLOGA     31064        Oct 1 2020   NY
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 137 of 585




                                                                                         Page 194
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         Pl

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                    GA NCOA Out of State


                       COLUMBIA   02275672   BOKESCH DAVID       MARTIN      123    CENTRAL PARK LN      EVANS       GA   30809-4543   Oct 1 2020   SC
                       COLUMBIA   02275671   BOKESCH DONNA       TEODORI     123    CENTRAL PARK LN      EVANS       GA   30809-4543   Oct 1 2020   SC
                       COLUMBIA   11855711   BONHAM-JANEMILY     ELAINE      673    DEVON RD             GROVETOW NGA     30813        Sep 1 2020   NC
                       COLUMBIA   06874980   BLOOMER DORIS       HR          2844   TOWERING OAK DR      AUGUSTA     GA   30907        May 1 2020   NC
                       COLUMBIA   07145557   BLOOMER ZACHARY     W           2844   TOWERING OAK DR      AUGUSTA     GA   30907        May 1 2020   NC
                       COLUMBIA   07296773   BOATRIGHT BRANDON JOHN          334    CANDLEWOOD DR        MARTINEZ GA      30907        Apr 1 2020   FL
                       COLUMBIA   05457764   BOATWRIGH DONNA     MCCALL      1421   HAMPTON ST           EVANS       GA   30809        Jul 1 2019   CA
                       COWETA     12307276   DOYLE     MIRANDA               35     FISHERMAN LN         SENOIA      GA   30276        Mar 1 2020   SC
                       COWETA     04493963   DOYLE     TIMOTHY   A           141    WAKEFIELD DR         NEWNAN      GA   30265-2291   Aug 1 2019   HI
                       COLUMBIA   04900104   ROBBINS   RACHEL    CHRISTINE   2905   ADMORE LN            EVANS       GA   30809        Sep 1 2018   MD
                       COBB       03212064   WINCEK    MARTIN    GERARD      5720   DEERFIELD PL NW      KENNESAW GA      30144-5211   Jan 1 2020   CA
                       COLUMBIA   12154811   BORTZ     CHRISTOPHEALAN        513    ERNESTINE FLS        GROVETOWNGA      30813        Oct 1 2020   NC
                       COLUMBIA   12553501   BORTZ     OLIVIA    LOUISE      513    ERNESTINE FLS        GROVETOWNGA      30813        Oct 1 2020   NC
                       COLUMBIA   02265080   BORUP     CHARLES   W           336    CANTERBURY DR        EVANS       GA   30809-6026   Apr 1 2018   AZ
                       COLUMBIA   02265082   BORUP     DENNA     LEE         336    CANTERBURY DR        EVANS       GA   30809-6026   Apr 1 2018   AZ
                       COLUMBIA   11446760   BOSTIC    NICOLE    GLOVER      1576   DRIFTWOOD LN         GROVETOWNGA      30813        Aug 1 2019   FL
                       COLUMBIA   12030285   BOSTIC    SHERRON               1576   DRIFTWOOD LN         GROVETOWNGA      30813        Aug 1 2019   FL
                       COBB       12088544   WOOD      LYNN      LEPLEY      3773   MEMORIAL PKWY NW     KENNESAW GA      30152        Dec 1 2019   FL
                       COLUMBIA   10983723   BLACK     LEKIESHA ROBERSON     2212   STEWART CT           GROVETOWNGA      30813        Jan 1 2018   WA
                       COLUMBIA   07506009   BLACKWOODVERGILIA   MARIA       724    CANNOCK LOOP         GROVETOW NGA     30813-3965   Jan 1 2020   MD
                       COLUMBIA   10794982   BLAIR     SHELDON   ONEIL       3983   DEL RIO PL           MARTINEZ GA      30907        Jun 1 2019   NC
                       COLUMBIA   10603906   ROGERS    KATHERINE LAUREN      793    WATERMARK DR         EVANS       GA   30809        Jul 1 2019   CA
                       COLUMBIA   12307245   ROGERS    MILTON    JOHN        1446   SAWMILL TRL          GROVETOWNGA      30813        Jan 1 2020   VA
                       COLUMBIA   12433601   ROGERS    MILTON    JOHN        1446   SAWMILL TRL          GROVETOWNGA      30813        Jan 1 2020   VA
                       COWETA     05569641   DOBOS     CARMEN    ROSA        95     RIVERSIDE CT         SHARPSBUR GA     30277        Oct 1 2020   KY
                       COWETA     04856854   DONNELL   ADRIENNE ELISE        135    BEDFORD PARK DR      NEWNAN      GA   30263        Mar 1 2020   AL
                       COBB       10170571   WILSON    TIFFANY   GARNETTE    2040   RIDGESTONE LNDG SW MARIETTA GA        30008        May 1 2020   MI




  Ex. 2 to Petition:
                       COLUMBIA   10283836   BIRDSONG CODIE      LYNN        913    WESTLAWN DR          GROVETOWNGA      30813        Oct 1 2020   WA




Braynard Declaration
                       COLUMBIA   12270464   MUSGROVE NILDA                  1322   NANCELON CIR         EVANS       GA   30809        Oct 1 2020   SC
                       COLUMBIA   07240528   MYERS     ASHLEY    BROOKE      4581   HEBBARD WAY          EVANS       GA   30809        Feb 1 2018   MD
                       COLUMBIA   10990777   MYERS     JUSTIN    CECIL       1400   COLLINS DR           MARTINEZ GA      30907        Dec 1 2017   MD
                       COLUMBIA   11531674   MULVANEY JORDAN     ASHELEY     219    SANDLETON WAY        EVANS       GA   30809        Nov 1 2019   AE
                       DECATUR    05558577   RICE      PATRICK   ALAN        919    S WEST ST APT 6      BAINBRIDGE GA    39819        Apr 1 2020   AL
                       DECATUR    10876682   ROBERTS   VANESSA   KOLISHA     710    GORDON AV APT # H-32 BAINBRIDG E GA   39819        Jun 1 2019   AL
                       DECATUR    04867512   RODGERS LARRY       JEROME      3258   COOKTOWN RD          COLQUITT GA      39837        Aug 1 2017   FL
                       CRAWFORD   05608897   JACKSON   CHARLES   CECIL       240    CALICO LN            LIZELLA     GA   31052-7204   Oct 1 2018   NC
                       CRAWFORD   07759677   JACKSON   GLENDA    FAYE        240    CALICO LN            LIZELLA     GA   31052-7204   Oct 1 2018   NC
                       CRISP      08112047   GREEN     EDDIE     ALFRED      101    REBECCA CTA          CORDELE     GA   31015        Nov 1 2019   TN
                       COOK       06985446   BUDNY     WILLIAM   JOSEPH      213    S FORREST AVE        ADEL        GA   31620-2862   Jul 1 2020   FL
                       COOK       12541429   JOHNSON NATHAN      SCOTT       245    EVERGREEN CHURCH R D ADEL        GA   31620        Sep 1 2019   CA
                       DEKALB     08076904   BARNES    DARYL     M           627    PEPPERWOOD LN        STONE MOU GA     30087-5730   Aug 1 2017   VA
                       DEKALB     08099882   BARNES    ELIZABETH P           5498   SMOKE RISE DR        STONE MOU GA     30087        Oct 1 2020   NC
                       DEKALB     08139223   BARNES    JACOB     MCDONALD    5498   SMOKE RISE DR        STONE MOU GA     30087        Oct 1 2020   NC
                       DEKALB     01890177   BARNES    JOAN      MCMANUS     5498   SMOKE RISE DR        STONE MOU GA     30087        Oct 1 2020   NC
                       COWETA     08211300   HOVIOUS   CHELSEA   NICOLE      180    RYANS CT             SHARPSBUR GA     30277        Sep 1 2019   NC
                       CRISP      08737035   SMITH     JONATHAN COLEY        2109   CLOVER DALE CIR      CORDELE     GA   31015        Mar 1 2020   FL
                       DAWSON     06951048   STEVENSON PENELOPE ANN          184    SCARLET OAK LN       DAWSONVIL LGA    30534-5747   Aug 1 2020   IL
                       DAWSON     11442770   FINKEN    GENEVA    FAY         50     MAPLE RIDGE LAKE DR DAWSONVILLGA      30534        May 1 2020   NC
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 138 of 585




                                                                                          Page 195
                                                                                                                                                         ti
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                 GA NCOA Out of State


                       CRISP    06948809   RICE       CAROL     ANN       1205   FLEMING RD            CORDELE    GA   31015        Jul 1 2018          TN
                       DAWSON   02377687   BEASLEY    ELIZABETH A         8185   KELLY BRIDGE RD       DAWSONVIL LGA   30534-4950   Jan 1 2018          FL
                       DEKALB   10085374   BLEDSOE    SARA      ASHLEE    271    JEFFERSON APT 34      DECATUR    GA   30030        Oct 1 2020          NC
                       DEKALB   10846067   BRITTAIN   LAURIN    KIMBERLY 1000    BARONE AVEAPT 4308    ATLANTA    GA   30329        Apr 1 2020          MD
                       DEKALB   06333213   AUGUSTIN ROUDLINE HELEN        938    PECAN ST              CLARKSTON GA    30021        Nov 1 2019          FL
                       DEKALB   10592043   BARRY      KYLE      FRANCIS   2806   TUPELO ST SE          ATLANTA    GA   30317        Jul 1 2019          SC
                       DEKALB   12236537   BARTEL     SARAH     MARGARET 1468    BRIARWOOD UNIT 1001 ATLANTA      GA   30319        Oct 1 2019          CA
                       DEKALB   01891018   BARTH      CHARLES   F         5070   PEACHTREE UNIT 1307   CHAMBLEE GA     30341        Oct 1 2020          DE
                       DEKALB   10606176   BAGWELL ELIZABETH BENJAMIN 4057       BARR CIR              TUCKER     GA   30084        Oct 1 2020          SC
                       DEKALB   10431125   BREYSSE    PATRICK   NOLAN     705    TOWN BLVD APT 371     ATLANTA    GA   30319        Aug 1 2020          MD
                       DEKALB   06288104   BLAND      BRANDON HARRISON 3622      SUMMIT TRCE           DECATUR    GA   30034-3849   Jul 1 2019          CO
                       DEKALB   05295859   BLANDFORD JOHN       MICHAEL   1412   VAN EPPS AVE SE       ATLANTA    GA   30316        Jun 1 2018          VA
                       DEKALB   01895716   BERNSTEIN GUY        AARON     2384   SPRING CREEK RD       DECATUR    GA   30033-2744   Sep 1 2020          TX
                       DEKALB   02124211   BERRY      JANE      T         1761   DUKE RD               CHAMBLEE GA     30341-4849   Oct 1 2020          TN
                       DEKALB   10655842   ENGSTROM AMANDA      KATHRYN   885    BRIARCLIFF APT 6      ATLANTA    GA   30306        Oct 1 2020          TX
                       DEKALB   10177591   ENOCHS     BRYAN     MATTHEW 1127     THIRD ST              STONE MOU GA    30083        Jan 1 2020          VA
                       DEKALB   08854604   ALLEN      LENISH    LORRETTA 5203    NORTHLAKE HEIGHTS CI RATLANTA    GA   30345        Oct 1 2020          TX
                       DEKALB   11396892   COGGIN     ELIZABETH RUTH      1514   DRESDEN DRD           ATLANTA    GA   30319        Jul 1 2020          NC
                       DEKALB   05759936   ARNOLD     MATTHEW TAYLOR      1205   METROPOLITAPT 311     ATLANTA    GA   30316        May 1 2020          CO
                       DEKALB   03844305   ARNOLD     MAURICE             3834   KENSINGWOOD TRCE      DECATUR    GA   30032-7704   Mar 1 2020          AL
                       DEKALB   05921392   BEER       DANIEL    COLIN     1745   COVENTRY RD           DECATUR    GA   30030        Jul 1 2020          CO
                       DEKALB   05711576   BEER       GINA      MARGURIET 1745   COVENTRY RD           DECATUR    GA   30030        Jul 1 2020          CO
                       DEKALB   02877335   CURTIS     JULIE     ANNE      907    GLEN WAY NE           ATLANTA    GA   30319        Jun 1 2020          FL
                       DEKALB   08429131   CLARK      MEGAN     JUSTINE   1960   ROLLINGWOOD DR SE     ATLANTA    GA   30316        May 1 2020          FL
                       DEKALB   10840045   BURGESS GARRCELLE MIATA        3318   MCAFEE RD             DECATUR    GA   30032        Aug 1 2020          TX
                       DEKALB   08771422   COLEMAN DORIENNE ALEXI         1806   N HILL PKWYUNIT 349   ATLANTA    GA   30341        Dec 1 2018          MD
                       DEKALB   08234421   CHURILLO KRISTINA    MARIE     5202   DUPONT LN             TUCKER     GA   30084        Jul 1 2020          TN




  Ex. 2 to Petition:
                       DEKALB   08120887   BURGESS JUELL        CHANEL    2309   ASBURY SQ             ATLANTA    GA   30346        Jun 1 2019          SC




Braynard Declaration
                       DEKALB   10799529   CHASE      ERIKA               3238   BOBBIE LN             DECATUR    GA   30032        Feb 1 2020          NY
                       DEKALB   10736963   GRIFFIS    CODY      NEWLON    182    WATSON CIR SE         ATLANTA    GA   30317        Oct 1 2020          TX
                       DEKALB   03641191   GRIGGS     BARBARA   ANN       433    BENTLEY PL            TUCKER     GA   30084        Apr 1 2020          FL
                       DEKALB   08567392   DAVIS      TSAI      WYNSONG 652      WYNBROOKE PKWY        STONE MOU GA    30087-4778   Dec 1 2019          IN
                       DEKALB   01971249   GRAY       MICHELLE REBA       1230   KENDRICK RD NE        ATLANTA    GA   30319-2820   May 1 2019          VA
                       DEKALB   06894258   HOOKS      ANDRE     TOBIAS    1643   TERRY MILL RD SE      ATLANTA    GA   30316-2338   Oct 1 2020          SC
                       DEKALB   08392190   ELLINGSON MALLORY    KATHRYN   3425   N DRUID HILLAPT G     DECATUR    GA   30033        Aug 1 2019          CT
                       DEKALB   11813268   DORSEY     RYAN      LEE       1196   VISTA TRL NE          ATLANTA    GA   30324        Apr 1 2020          OR
                       DEKALB   02630733   FAY        ROBERT    C         4023   BAYSIDE CIR           DORAVILLE GA    30340        Sep 1 2020          PA
                       DEKALB   08733942   FAZEKAS SA STEPHANIE JANE      113    FLORA AVE NE          ATLANTA    GA   30307        Sep 1 2019          VA
                       DEKALB   05583114   FREMIOTTI ANDREA     MARIO     513    DREXEL AVE            DECATUR    GA   30030-2845   Oct 1 2017          NY
                       DEKALB   12713529   ELFORD     KRISTEN             100    DAHLGREN ST SE        ATLANTA    GA   30317        Sep 1 2020          CA
                       DEKALB   11588571   HAMPTON JERMAINE LEWIS         1000   MONTAGE W APT 4105    ATLANTA    GA   30341        Oct 1 2019          MD
                       DEKALB   11733233   HAMPTON NICOLE       MICHELLE 2298    WELLINGTONUNIT 1557 LITHONIA     GA   30058        Jun 1 2020          IL
                       DEKALB   12869375   FERNANDEZ LUKE       JOHN      3210   CATES AVE NE          ATLANTA    GA   30319        Oct 1 2020          NC
                       DEKALB   10230125   KASPER     AMELIA    MARIA     1892   EDINBURGH TER NE      ATLANTA    GA   30307        Jul 1 2017          AE
                       DEKALB   03972893   HUNT       SEAN      ALEXANDER 1072   N VILLAGE DR          DECATUR    GA   30032-2455   Apr 1 2018          FL
                       DEKALB   10098332   HUNT       STEFANIE ANNE       4104   JEFFERSON SQUARE CT DECATUR      GA   30030        Dec 1 2019          SC
                       DEKALB   10348785   HADDAD     CAMERON NADIM       4598   WESTHAMPTON DR        TUCKER     GA   30084        Aug 1 2020          VA
                       DEKALB   10175984   GRAY       TERRI     ELISE     202    DUNBAR DR             DUNWOODY GA     30338        Nov 1 2016          IL
                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 139 of 585




                                                                                       Page 196
                                                                                                                                                   ra


                                                                                                                                           ;;:;
                                                                                                                                             ill
                                                                                                                                              -i
                                                                                                                                                             I!
                                                                                                                                                             It
                                                                                                                                              -•
                                                                                  GA NCOA Out of State


                       DEKALB   08714307   GRAY      ZACHIA    J'CLAIRE    3633   GRAY BIRCH DR         DECATUR   GA   30034        Oct 1 2020   NY
                       DEKALB   10420413   JACOBS    ADAM      JOHANNES    2120   ELVAN CIR NE          ATLANTA   GA   30317        Apr 1 2020   VA
                       DEKALB   11949806   KIDDER    SARAH     ROSE        2395   TILSON RIDGE LN       DECATUR   GA   30032        Apr 1 2020   NV
                       DEKALB   08890697   KIDWELL   LAUREN    BRITTANY    1227   LINCOLN COURT AVE NE ATLANTA    GA   30329        Oct 1 2020   VA
                       DEKALB   04851248   HOLSTON   ERIC      MAURICE     6040   ARBOR LINKS RD        LITHONIA  GA   30058-3183   Jul 1 2020   SC
                       DEKALB   08473302   HOLT      CHRISTOPHECHAD        2762   PEPPERMINT DR         TUCKER    GA   30084        Sep 1 2019   TX
                       DEKALB   04080118   HARPER    JAMES     HENRY       2643   ROCK CHAPEL RD        LITHONIA  GA   30058-7324   May 1 2019   CA
                       DEKALB   11907768   HARPER    LAURIE                1556   DONALDSON PARK DR NEATLANTA     GA   30319        Sep 1 2020   TN
                       DEKALB   11544359   HARPER    MICHELLE ROBINSON     1556   DONALDSON PARK DR NEATLANTA     GA   30319        Sep 1 2020   TN
                       DEKALB   03815448   HARPER    MONA      NANETTE     2643   ROCK CHAPEL RD        LITHONIA  GA   30058-7324   May 1 2019   CA
                       DEKALB   03928760   JOHNSON THERESA     ANN         5280   GOLFCREST CIR         STONE MOU GA   30088-4117   Oct 1 2020   LA
                       DEKALB   08167586   HURLEY    JOSEPH    AARON       208    SHADOWMOOR DR         DECATUR   GA   30030        May 1 2019   NC
                       DEKALB   02030805   MADARIAGA PATSY     C           3209   MAJESTIC CIR          AVONDALE EGA   30002-1621   May 1 2019   SC
                       DEKALB   10070393   PAETZHOLD CAITLIN   GABRIELLE   2348   DREW VALLEY RD NE     ATLANTA   GA   30319        Sep 1 2020   FL
                       DEKALB   08781144   JONES     BROOKE    MARIA       1344   MARTINA DR            DUNWOODY GA    30338-3355   Sep 1 2020   FL
                       DEKALB   08374393   MACKEY    AYANA     SAFIYA      2623   WOOD HOLLOW DR        ATLANTA   GA   30360        Oct 1 2019   FL
                       DEKALB   07593582   MACNEEL BRIAN       DANIEL      4130   D YOUVILLE TRCE       ATLANTA   GA   30341        Apr 1 2020   IN
                       DEKALB   04935768   LOGAN     LINDSAY   LEE         195    ARIZONA AV UNIT 107   ATLANTA   GA   30307        Oct 1 2020   FL
                       DEKALB   02027295   LOGAN-BARNSANDRA    G           884    ASBURY TRL            LITHONIA  GA   30058-2913   Jun 1 2020   TN
                       DEKALB   08076446   LOHARIKAR ANAGHA                301    HILLCREST AVE         DECATUR   GA   30030        Oct 1 2020   AE
                       DEKALB   11855031   LOKIN     PRANAV                1205   OGILVIE DR NE         ATLANTA   GA   30324        Jun 1 2020   FL
                       DEKALB   10370919   MAYNARD DANIELLE    LOUISE      739    GREENHEDGE DR         STONE MOU GA   30088        Jan 1 2020   NC
                       DEKALB   07325548   MCCLENDONVIRGINIA   ANN         2615   EMBARCAD EAPT 185     LITHONIA  GA   30058        Mar 1 2020   IL
                       DEKALB   08384725   MICHAEL   LINDSAY               1494   MEMORIAL DAPT F2      ATLANTA   GA   30317        Sep 1 2020   OR
                       DEKALB   08001930   HUTTON    ALEXANDER             4135   HIDEAWAY DR           TUCKER    GA   30084        Aug 1 2020   IL
                       DEKALB   10638190   HUYNH     CHRISTOPHET           1740   CENTURY CI APT # 1250 ATLANTA   GA   30345        Mar 1 2017   WA
                       DEKALB   11219873   KERR      JENA                  2600   MILSCOTT D APT # 2611 DECATUR   GA   30033        Jul 1 2020   CA




  Ex. 2 to Petition:
                       DEKALB   03640346   OLIVER    DANIEL    ELI         379    POPLAR LANE WAY       DECATUR   GA   30030-1636   Sep 1 2020   FL




Braynard Declaration
                       DEKALB   11751333   MILLS     DONALD    VELTON      4130   N GODDARD RD          LITHONIA  GA   30038        Oct 1 2020   FL
                       DEKALB   10420417   MILLS     DONELL    FRANKLIN    3769   GLADNEY DR            CHAMBLEE GA    30341        Sep 1 2020   FL
                       DEKALB   04088759   MILLS     ELSIE     ELIZABETH   4911   WHITE ASH CV          STONE MOU GA   30083        Jan 1 2020   IL
                       DEKALB   08175199   ROBINSON ASHLEY     MEGAN       1256   ROBINWOOD RD          DECATUR   GA   30033        Jul 1 2020   TX
                       DEKALB   04706160   MOSLEY    JOHNNIE   R           5336   OCAROL CT             STONE MOU GA   30088-1404   Nov 1 2017   MS
                       DEKALB   11612500   SALAS     IGNACIO               2360   ERNEST PRATHER WAY DECATUR      GA   30032        Aug 1 2019   TX
                       DEKALB   10411004   SALEMI    BROOKLIN PAIGE        373    MORELAND AAPT 206     ATLANTA   GA   30307        Feb 1 2018   IL
                       DEKALB   08228617   SALES     KRISTOPHER            3133   FLOWERS RDAPT T       ATLANTA   GA   30341        Oct 1 2020   AZ
                       DEKALB   08932273   KERBA     NATHALY               808    BRIARHILL LN NE       ATLANTA   GA   30324        Jul 1 2019   MA
                       DEKALB   02085455   ROBINSON PAMELA     A           604    CRESTE DR 604         DECATUR   GA   30035        Oct 1 2020   FL
                       DEKALB   11159037   SMITH     CHRISTOPHES           2037   WEEMS RD 6117         TUCKER    GA   30084        Mar 1 2019   FL
                       DEKALB   06676971   SANDEN    BENJAMIN HUNT         909    BRIARVISTA WAY NE     ATLANTA   GA   30329        Apr 1 2019   FL
                       DEKALB   10772182   SANDERS ANDREW                  319    HIGHLAND SQUARE DR N ATLANTA    GA   30306        May 1 2019   MA
                       DEKALB   10499944   SAKWA-NOV MILES     AUSTIN      2530   MEMORIAL DR SE        ATLANTA   GA   30317        Aug 1 2020   CO
                       DEKALB   11234601   MOON      KIANA     RENEE'      5890   MARBUT RD             LITHONIA  GA   30058        Apr 1 2020   VA
                       DEKALB   08589531   ROBINSON LAUREL-ANN             1205   METROPOLIT103         ATLANTA   GA   30316        Jul 1 2019   CA
                       DEKALB   02115258   SUMMERS JULIE       DIANNE      1170   FRANKLIN CIR NE       ATLANTA   GA   30324-4606   Jan 1 2020   NC
                       DEKALB   10104960   PETE      BIANCA    NICOLE E    2500   SHALLOWFO APT 8629    ATLANTA   GA   30345        Feb 1 2020   MD
                       DEKALB   12727319   THOMAS    ANTHONY J             1206   TREECREST PKWY        DECATUR   GA   30035        Oct 1 2020   SD
                       DEKALB   08405905   THOMAS    ASHLEY    RENEA       3342   CRESTVIEW CT          ELLENWOODGA    30294        Aug 1 2020   ID
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 140 of 585




                                                                                        Page 197
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                      Pl

                                                                                                                                                 -
                                                                                                                                                 -
                                                                                     GA NCOA Out of State


                       DEKALB   02077988   RATLIFF     SUSAN       TIMMONS    2909   FIELDS DR           LITHONIA     GA   30038-2010   Oct 1 2020   TN
                       DEKALB   06311960   REID        DEIDTRA     RENEE      1310   BROCKETT WAY        CLARKSTON GA      30021        Mar 1 2019   TN
                       DEKALB   07497575   POTTS       AURORA      WYN        1814   DRESDEN DR NE       ATLANTA      GA   30319        Mar 1 2020   OR
                       DEKALB   11652369   THOMAS      CLOVIS                 4526   DENISE DR           DECATUR      GA   30035        Aug 1 2018   FL
                       DEKALB   11205296   RAYMOND PAIGE           AURORE     3015   ELTHAM PL           DECATUR      GA   30033        Aug 1 2020   CT
                       DEKALB   10691829   READ        CODY        CHRISTIAN 2198    MIRIAM LN           DECATUR      GA   30032        Aug 1 2020   CT
                       DEKALB   10597485   READ        REBECCA     DRAKE      2198   MIRIAM LN           DECATUR      GA   30032        Aug 1 2020   CT
                       DEKALB   01399471   SPENCE      GEORGE      EDWARD     3427   NORTHLAKE TRL       DORAVILLE GA      30340        Mar 1 2020   TX
                       DEKALB   02618057   UBER        PAUL        A          1628   RICHWOOD DR NE      ATLANTA      GA   30319        Feb 1 2020   AL
                       DOUGHERTY05419626   JEFFERSON LUCRETIA      WEATHERS 631      PARKWOOD AVE        ALBANY       GA   31701-4017   May 1 2020   VA
                       DEKALB   04210002   SCOTT       KAREN       D          6243   MARBUT FARMS LN     LITHONIA     GA   30058        Jul 1 2020   CT
                       DEKALB   11438787   STALLINGS CEYAUNNA      U          3690   WESTBROOKE CIR NE   ATLANTA      GA   30319        Sep 1 2019   OH
                       DEKALB   05702190   VARNER      JOHN        CARROLL    3167   STONEWYCK PL        DECATUR      GA   30033-5844   Jan 1 2020   CO
                       DEKALB   10416970   SILVERSTEI NHELEN                  2630   TALLEY ST 308       DECATUR      GA   30030        Oct 1 2020   ME
                       DEKALB   10615131   SILVERSTEINMARC         RAY        2630   TALLEY ST APT 308   DECATUR      GA   30030        Oct 1 2020   ME
                       DEKALB   05100551   SCOTT       NORMA       ELAINE     1891   GRAMERCY CT         DUNWOODY GA       30338-3523   Oct 1 2020   SC
                       DEKALB   12420082   SCOTT       RYNE        TAYLOR     1551   PARK CREEK CV NE    ATLANTA      GA   30319        Oct 1 2020   AL
                       DEKALB   11154047   WARDLE      MELISSA     TERESE     1859   GORDON MNR NE       ATLANTA      GA   30307        Sep 1 2020   VA
                       DEKALB   10080558   VAN DYKE MEGAN          RENEE      1187   VERDON DR           DUNWOODY GA       30338        Oct 1 2020   CO
                       DEKALB   10080188   VAN MEIR    JESSICA     ELISABETH K2525   OAKVALE PL          TUCKER       GA   30084        Oct 1 2019   AL
                       DOUGHERTY07836762   JONES       BRITTNEY    LEE        1026   WINGATE A V APT A   ALBANY       GA   31705        May 1 2020   AZ
                       DEKALB   05695803   WONG        ALISON      HIROKO     730    MURPHEY ST          SCOTTDALE GA      30079        Sep 1 2020   WA
                       DOUGHERTY06523538   KNIGHTON ISHONICA       VONTA      1336   MERCANTIL EAPT 2    ALBANY       GA   31705        Jul 1 2018   CA
                       DOUGHERTY05173534   KOSOFF      MYRA        JEAN       4404   WOODCREST DR        ALBANY       GA   31721-9015   Jun 1 2020   FL
                       DOUGLAS 12023396    CARTER      OKEVIA      MARKIA     9128   LOXFORD ST          LITHIA SPRI NGA   30122        May 1 2020   FL
                       DOUGLAS 06777574    CARTWRIGH AMETA         JO         4555   STRATFORD DR        DOUGLASVI LGA     30135        Sep 1 2019   VA
                       DOUGLAS 12814741    CASH        CAMERAN     DELL       3618   FALLS TRL           WINSTON      GA   30187        Sep 1 2019   AP




  Ex. 2 to Petition:
                       DOUGHERTY00024085   MATHIS      EDRITT      TODD       707    GOODALL AVE         ALBANY       GA   31705-1218   Sep 1 2020   NC




Braynard Declaration
                       DOUGHERTY07121082   BEAN        TIFFINEY    RENEE      1817   SAMFORD AVE         ALBANY       GA   31707        Jan 1 2018   AL
                       DOUGHERTY10667466   MILLER      DEANA       MARINEE    3809   GILLIONVILLE RD     ALBANY       GA   31721        Aug 1 2019   FL
                       DOUGHERTY08524673   JONES       MONIQUE     DESRYON 3504      W SURREY RD         ALBANY       GA   31721        Aug 1 2020   SC
                       DEKALB   12505113   SHAMENA FIRDU           FILIPHOS   5693   PENNYBROOK CT       STONE MOU GA      30087        Feb 1 2020   SC
                       DOUGLAS 03843476    CUMMINGS LINDA          SUE        4065   BENT OAK CT         DOUGLASVI LGA     30135        Sep 1 2020   TN
                       DEKALB   08889375   THOMAS      WALTER      ALEXANDER 1501    N HILL PKWY         ATLANTA      GA   30341        Oct 1 2020   CA
                       DOUGLAS 11833071    HINKSON     DOMINIQUE              5261   CLINGMAN CT         DOUGLASVILGA      30135        Mar 1 2020   CT
                       DOUGHERTY05291357   ROLAND      LINDSEY     RAE        2546   ELTON ST            ALBANY       GA   31707        Jun 1 2020   AL
                       DEKALB   08057556   SHAH        MINESH      PRADYUMA N301     HILLCREST AVE       DECATUR      GA   30030        Oct 1 2020   AE
                       DEKALB   10737925   SHAHOORI SUSANNE        ELIZABETH 7       EXECUTIVE P1022     ATLANTA      GA   30329        Sep 1 2020   FL
                       DEKALB   07127808   THOMAS      STETSON     DEON       6543   ALFORD WAY          LITHONIA     GA   30058        Apr 1 2018   MS
                       FAYETTE  01540622   FLEXON      COURTNEY    S          107    KELLSWORTH WAY      TYRONE       GA   30290        Aug 1 2020   SC
                       FANNIN   08919912   GREMILLION RUSSELL      ANTHONY 143       KAELY DR            MINERAL BL UGA    30559-7854   Feb 1 2018   FL
                       FANNIN   08030443   GRIFFIN     MARY        ELIZABETH 923     DRY BRANCH RD       BLUE RIDGE GA     30513        Apr 1 2019   FL
                       FANNIN   10449645   GRIGGS      AMY         CHRISTINE 101     FIRST ST    APT 2   MCCAYSVILLGA      30555        Jul 1 2020   KY
                       DOUGLAS 02027393    LOMAX       SUSAN       ELIZABETH 3975    YEAGER RD           DOUGLASVILGA      30135        Jan 1 2018   NC
                       EARLY    07278050   PETERSEN MARGARET       EVELYN     180    CONFEDERATE NAVAL YAJAKIN        GA   39861-4733   Mar 1 2020   AL
                       FANNIN   12083463   WHITE       LAURA       MAEGAN     25     ORCHARD PL          BLUE RIDGE GA     30513        Oct 1 2020   NC
                       FANNIN   10163072   WHITTAKER LYNN          MARIE      196    JENNIFER LN         MINERAL BLUGA     30559        Dec 1 2019   FL
                       DOUGLAS 08528980    BENJAMIN LAQUICHE                  6549   BROWN ST APT 4I     DOUGLASVILGA      30134        Feb 1 2018   SC
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 141 of 585




                                                                                           Page 198
                                                                                                                                                          II
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                   GA NCOA Out of State


                       DOUGLAS     08620620   LINDSEY   ASHA     KAMILI     5270   PINNACLE POINTE      WINSTON     GA   30187-1960   Jun 1 2018   TN
                       DOUGLAS     08023029   KREIDER   KELLY    NICOLE     2690   ABBY BRKS            DOUGLASVI LGA    30135        Dec 1 2018   AL
                       DOUGLAS     02523950   KREPS     JENNIFER LYNN       6245   QUEENS RD            DOUGLASVILGA     30135-4611   Oct 1 2019   FL
                       DOUGLAS     02989351   KRILLA    BRADLEY  CLAUDE     8420   MOSSYBROOK LN        DOUGLASVILGA     30135-8513   Sep 1 2020   AL
                       DOUGLAS     12049855   LAGO      AMBER    MARIE      2580   SUMMER LAKAPT 4104   LITHIA SPRINGA   30122        Jun 1 2019   LA
                       DOUGLAS     10672467   JONES     THOMAS   ROOSEVELT 3238    BLACKLEY OLD RD      DOUGLASVI LGA    30135        Aug 1 2020   AL
                       EARLY       11170659   MCNEELY BAILEY     JEWEL      433    MEADOWBROAPT B       BLAKELY     GA   39823        Sep 1 2019   AL
                       DOUGLAS     10802338   BEERY     JACKLEEN            5241   HOLLYHOCK RD         DOUGLASVILGA     30135        Oct 1 2020   AL
                       EFFINGHAM   06999388   SANDBERG LINDSAY   HOLACE     3732   STILLWELL CLYO RD    CLYO        GA   31303        Aug 1 2020   MS
                       EFFINGHAM   11083976   SANDERS DAVID                 1215   CAROLINA CV          RINCON      GA   31326        Sep 1 2018   SC
                       FAYETTE     12887659   SILVA     ARIANNA             105    DRUMCLIFF CT         TYRONE      GA   30290        Aug 1 2019   FL
                       FANNIN      00449120   JONES     MICHELLE LEE        37     SUNROCK MTN RD       BLUE RIDGE GA    30513        Dec 1 2018   PA
                       EFFINGHAM   10659729   PEDERSEN JORDAN               125    MELROSE PL           RINCON      GA   31326        Apr 1 2020   IA
                       EMANUEL     00529214   CLIFTON   BRENDA   F          310    MARY ANN S 11B       SWAINSBO R GA    30401        Sep 1 2019   FL
                       EMANUEL     10220197   CLOSE     CONRAD   CALVIN     229    ARDEN DR             SWAINSBOR GA     30401        May 1 2019   IL
                       FAYETTE     12574208   CAWDERY ETHAN      MICHAEL FR 200    ROXBORO CT           FAYETTEVILLGA    30215        Jun 1 2020   VA
                       FAYETTE     11860701   FULTZ     HARRISON            200    CALGARY DR           PEACHTREE GA     30269        Oct 1 2020   TN
                       FAYETTE     08182030   FULTZ     KERRY    ELIZABETH 200     CALGARY DR           PEACHTREE GA     30269        Oct 1 2020   TN
                       FAYETTE     08182032   FULTZ     WILLIAM  DOUGLAS 200       CALGARY DR           PEACHTREE GA     30269        Oct 1 2020   TN
                       FAYETTE     08203685   SEWAK     BRALYN   MARIE      131    SAUTERNE WAY         PEACHTREE GA     30269        Sep 1 2020   NY
                       FAYETTE     06622915   SEWAK     BRIAN    THOMAS     131    SAUTERNE WAY         PEACHTREE GA     30269        Sep 1 2020   NY
                       FAYETTE     00089613   HOWELLS MARION     IRENE      201    CROSSTOWNAPT 1022    PEACHTREE GA     30269        Oct 1 2020   MO
                       FAYETTE     03493550   JONES     JAMES    ALVIN      129    SEA ISLAND DR        PEACHTREE GA     30269        Oct 1 2020   FL
                       FANNIN      12035609   BONANNO JOHL       ANTHONY 6528      HARDSCRABBLE RD      MINERAL BLUGA    30559        Apr 1 2020   TN
                       FAYETTE     10633483   KANIA     ROSLYN   C          206    MEADOW RUN           PEACHTREE GA     30269        Jul 1 2020   OR
                       EFFINGHAM   01088786   THOMPSON GWENDOLYNK           156    OTTER WAY            GUYTON      GA   31312-6929   Aug 1 2019   HI
                       FLOYD       05549618   BAKER     KARYL    DIANE      806    CHARLTON SAPT A      ROME        GA   30165        Oct 1 2020   AL




  Ex. 2 to Petition:
                       FAYETTE     00109904   MCELREATH MICHAEL  SCOTT      301    MORGANS TURN         PEACHTREE GA     30269        Oct 1 2020   FL




Braynard Declaration
                       FLOYD       06021701   VAUGHAN VICTORIA   CLAIRE     13     CANTERBURY PL SW     ROME        GA   30165-8549   May 1 2017   CO
                       FLOYD       00974778   GRIZZARD CAROL     CLARK      23     HORSELEG CREEK RD S WROME        GA   30165-4237   Oct 1 2020   NC
                       FLOYD       08749151   GROGAN    AMBER    ROSE       4544   ALABAMA HWAPT D5     ROME        GA   30165        Jan 1 2020   TN
                       FLOYD       11930844   WELCH     RONALD   DARNELL    609    NIXON AVE SW         ROME        GA   30161        Mar 1 2020   VA
                       FORSYTH     02658280   ANDERSON SHARON    LEE        5950   GRAND VIEW WAY       SUWANEE GA       30024-3419   Oct 1 2020   SC
                       FORSYTH     03202235   ANDERSON TERESA    MARIE      2155   MINDY LN             CUMMING GA       30041        Jul 1 2020   TN
                       FAYETTE     03707744   MERRITT   ANDREA   RENA       115    LINTON HALL HOLW     FAYETTEVILLGA    30214        Aug 1 2020   AL
                       FAYETTE     02588482   MERRITT   MARIAN   BYRD       132    VILLAGE GREEN CIR    TYRONE      GA   30290-1519   Aug 1 2020   VA
                       FAYETTE     05976017   PARKER    SUSAN    MARY       612    WINGSPREAD           PEACHTREE GA     30269        Sep 1 2018   CT
                       FAYETTE     03557837   PARKER    TIMOTHY  JOHN       612    WINGSPREAD           PEACHTREE GA     30269        Sep 1 2018   CT
                       FAYETTE     12418328   METZGER JAMES      EVAN BRIAN 112    SUTTONS CV           PEACHTREE GA     30269        Nov 1 2019   MI
                       FAYETTE     08351500   MICKELSON JOHN     BRADLEY    390    FALCON RIDGE DR      FAYETTEVILLGA    30214-8208   Oct 1 2020   MN
                       FAYETTE     08272601   MICKELSON SHARON   MARIE      390    FALCON RIDGE DR      FAYETTEVILLGA    30214-8208   Oct 1 2020   MN
                       FLOYD       05342784   TODD      DANIEL   GLENN      3      RIDGEPOINTE DR SE    ROME        GA   30161-8474   May 1 2020   AL
                       FAYETTE     08710048   HEGTVEDT CAMILLE   ANN        210    BELLFAIR RUN         FAYETTEVILLGA    30215        Jun 1 2017   VA
                       FAYETTE     08524081   HEGTVEDT HUBERT    CHARLES    210    BELLFAIR RUN         FAYETTEVILLGA    30215        Jun 1 2017   VA
                       FORSYTH     12137751   CAVALIER CHRISTOPHETHOMAS     1800   VALLEY LN            CUMMING GA       30040        Aug 1 2020   OH
                       FORSYTH     10508784   BLAZEK    MARY     VERA       3665   RIVER CLUB DR        CUMMING GA       30041        Oct 1 2020   IN
                       FORSYTH     10503168   BLAZEK    THOMAS   CHARLES    3665   RIVER CLUB DR        CUMMING GA       30041        Oct 1 2020   IN
                       FORSYTH     05719239   COX       PHILIP   LANCE      915    ESTUARY TRL          ALPHARETT AGA    30005        Sep 1 2019   SC
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 142 of 585




                                                                                         Page 199
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -•
                                                                                                                                                   -
                                                                                   GA NCOA Out of State


                       FAYETTE    03938303   BUCKNER CHRISTINA              140    HANDSHAKER CT        FAYETTEVIL LGA   30215-7404   Jul 1 2020   FL
                       FAYETTE    03938510   BUCKNER ROBERT       DANIEL    140    HANDSHAKER CT        FAYETTEVILLGA    30215-7404   Jul 1 2020   FL
                       FLOYD      06428401   JACKSON    MICHAEL   SHERMAN 209      SADDLE MOUNTAIN RD SEROME        GA   30161-6831   Feb 1 2020   SC
                       FORSYTH    11592812   FAUTEUX    CONNOR              8030   INVERNESS WAY        DULUTH      GA   30097        Aug 1 2020   FL
                       FORSYTH    10716614   AGUILERA THALIA      CELESTE   6430   NAMON WALLACE DR     CUMMING GA       30028        Sep 1 2020   CO
                       FAYETTE    01708769   LOOSIER    BRENDA    GAIL      2200   SUNRISE CT           PEACHTREE GA     30269-2976   Aug 1 2019   NY
                       FAYETTE    01708770   LOOSIER    JOSEPH    HARRY     2200   SUNRISE CT           PEACHTREE GA     30269-2976   Aug 1 2019   NY
                       FLOYD      00991850   GARRARD ANGELA       J         48     CLUB VIEW DR SE      ROME        GA   30161-4305   Oct 1 2020   AL
                       FLOYD      10985429   GARRETT    ANNA ROSE           9      CYPRESS ST NE        ROME        GA   30161        May 1 2019   NC
                       FLOYD      08712073   GARRETT    GRAHAM    REED      9      CYPRESS ST NE        ROME        GA   30161        May 1 2019   NC
                       FAYETTE    06854158   LOCKLIN    JASMINE             165    STANDING OAK PL      FAYETTEVILLGA    30214        Jun 1 2020   MN
                       FLOYD      10198262   JENKINS    DONNIE    RAY       11     RIDGEFIELD DR SE     SILVER CREEGA    30173        Apr 1 2019   TX
                       FORSYTH    08771493   HADESTY    ALEXIS              7880   TINTERN TRCE         DULUTH      GA   30097        May 1 2018   SC
                       FORSYTH    10806954   HAILES     JONATHAN MICHAEL    6045   SUMMER CIR           DAWSONVILLGA     30534        Apr 1 2019   TX
                       FORSYTH    11315893   HAIR       MEAGAN    ABIGAIL   5775   BEAVER RIDGE DR      CUMMING GA       30040        May 1 2020   MA
                       FORSYTH    05589758   HAIR       MELISSA             5775   BEAVER RIDGE DR      CUMMING GA       30040        May 1 2020   MA
                       FORSYTH    11555579   HESSEY     KEVEN     MITCHELL 1335    ROCKY SHOALS LN      SUWANEE GA       30024        May 1 2020   TX
                       FORSYTH    11583711   HESSEY     STACY     MARIE     1335   ROCKY SHOALS LN      SUWANEE GA       30024        May 1 2020   TX
                       FORSYTH    02805605   JONES      LAURA     CHENEY    8950   BLAKEWOOD CT         GAINESVILLEGA    30506        Jun 1 2019   CO
                       FORSYTH    12615712   JONES      SAMANTHA ANGELLE    3540   OWL BROW CT          CUMMING GA       30028        Sep 1 2020   LA
                       FORSYTH    10891444   IGOE       KEVIN     JEFFREY   4790   PLAINSMAN CIR        CUMMING GA       30028        Oct 1 2020   AL
                       FORSYTH    10392899   JOHNSON KENNETH                5725   CREST OAK WAY        CUMMING GA       30028        Aug 1 2020   SC
                       FORSYTH    11562466   FIELDS     LAUREN    NICOLE    3830   MONTVALE XING        CUMMING GA       30041        Aug 1 2019   AZ
                       FORSYTH    12345315   HOLSING    JANIS     LYNN      2415   WESTLINGTON CIR      CUMMING GA       30040        Oct 1 2020   IL
                       FORSYTH    12345253   HOLSING    THOMAS              2415   WESTLINGTON CIR      CUMMING GA       30040        Oct 1 2020   IL
                       FORSYTH    05697311   HARTIN     AMANDA    HENDERSON4710    LEATHERSTONE WAY     CUMMING GA       30028-3457   Jul 1 2020   AL
                       FORSYTH    05696489   HARTIN     CHARLES   DAVID     4710   LEATHERSTONE WAY     CUMMING GA       30028        Jul 1 2020   AL




  Ex. 2 to Petition:
                       FORSYTH    07573548   GRANT      KATELYNN MARY VALE 2745    CASTEL LN            CUMMING GA       30040        Jul 1 2020   FL




Braynard Declaration
                       FORSYTH    07121155   JOHNSON ARETHA       OCLEVIA   5725   CREST OAK WAY        CUMMING GA       30028-4017   Aug 1 2020   SC
                       FORSYTH    10930525   KIM        CHONG     JA        8030   DERBYSHIRE CT        DULUTH      GA   30097        Jun 1 2019   MD
                       FORSYTH    04219292   O'SULLIVAN REBECCA   DAWN      2760   SPRING DR            CUMMING GA       30041        Sep 1 2019   NC
                       FORSYTH    08703360   NUNN       JAMIE     CROSSNO 4320     ALEX AVE             CUMMING GA       30040-3810   Mar 1 2017   MO
                       FORSYTH    11006109   NUTHIVANA NAVYA SANDHYA MEGHA 4740    SHELBOURNE DR        CUMMING GA       30041        Aug 1 2018   VA
                       FORSYTH    10301424   NZAINGA    HARRISON MUTHAMA 1915      AURELIA DR           CUMMING GA       30041        May 1 2019   CA
                       FULTON     12175639   ALFORD     RACHEL    HUNTER    716    LAKEVIEW AVAPT 4     ATLANTA     GA   30308        Sep 1 2020   PA
                       FULTON     08961356   ALI        FARAH     MAHOMEDAL1080    PEACHTREE UNIT 2115 ATLANTA      GA   30309        Aug 1 2020   TX
                       FULTON     10534296   BALE       PORSHA    RASHEL    3257   VERDANT DRAPT 1412   ATLANTA     GA   30331        Jun 1 2020   MI
                       FULTON     07669468   BALINCE    ANTOINE   J         200    RIVER VISTA UNIT 404 ATLANTA     GA   30339        Jun 1 2018   FL
                       FORSYTH    06758438   SMITH      NEIL      EDWARD    6805   BRYN BROOKE DR       DAWSONVILLGA     30534-4139   Nov 1 2019   LA
                       FORSYTH    03122128   SMITH      SUZANNE   F         4845   TRUMAN MOUNTAIN RD GAINESVILLEGA      30506-3849   Aug 1 2020   FL
                       FORSYTH    06524809   LANE       CATHERINE ANN       2490   FAIRVIEW CT          CUMMING GA       30041        Aug 1 2019   NC
                       FORSYTH    12711836   MATZ       EDEN      ELISABETH 2745   ASTORIA AVE          CUMMING GA       30040        Oct 1 2020   TX
                       FORSYTH    11325253   MATZ       ISABELLE  ROSE      2745   ASTORIA AVE          CUMMING GA       30040        Oct 1 2020   TX
                       FORSYTH    10099493   PURKS      BRENT     KENDALL   3305   HUTCHINSONAPT 17104 CUMMING GA        30040        Aug 1 2020   TX
                       FORSYTH    12545414   PURVES     SARA      ELIZABETH 7055   CORDERY RD           CUMMING GA       30040        Aug 1 2020   SC
                       FORSYTH    08925409   QUATTROCCMONICA      A         3965   RODALITE DR          CUMMING GA       30040        Jun 1 2020   NE
                       FULTON     04215922   BAKER      NYOTA     AYANA     7427   OLD CHAPEL           COLLEGE P AGA    30349        Aug 1 2018   VA
                       FRANKLIN   00204884   WESTBROOKMICHAEL     ROY       2136   FARMERS ACADEMY RD MARTIN        GA   30557        Sep 1 2020   SC
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 143 of 585




                                                                                         Page 200
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        Pl

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                     GA NCOA Out of State


                       FULTON     02473548   ALLEN     GREGORY                240    CHILDS DR NW           ATLANTA    GA   30314        Nov 1 2018   NC
                       FULTON     11978136   ALLEN     GRIFFIN     LUKE       770    ARONSON LAKE CT        ROSWELL GA      30075        Aug 1 2020   AL
                       FULTON     04466865   AKESON    JEFFREY     ALAN       325    AURELIA TRCE           ALPHARETT AGA   30004-4358   Sep 1 2020   FL
                       FULTON     02602875   AKESON    MARGARET    ELLIE      325    AURELIA TRCE           ALPHARETTAGA    30004        Sep 1 2020   FL
                       FULTON     12148891   AKIL      HANNAH      ZURIAT     956    BLUE RIDGE AVE NE      ATLANTA    GA   30306        Oct 1 2020   FL
                       FORSYTH    04496489   SMITH     DAVID       SCOTT      2640   HILLANDALE CIR         CUMMING GA      30041        Sep 1 2018   FL
                       FULTON     10069155   ALBERT    ELYSE       LAUREN     1016   HOWELL MIL APT 2519    ATLANTA    GA   30318        Jun 1 2020   NJ
                       FRANKLIN   02949800   PATTERSON CRAIG       EDWARD     3030   HIGHWAY 17             CANON      GA   30520        Dec 1 2017   MO
                       FRANKLIN   00209058   PHILLIPS  BOBBY       RUDOLPH    2566   SANDY CROSS RD         ROYSTON GA      30662        Apr 1 2020   ND
                       FULTON     12435335   ABSTON    MISTY       KLEIN      349    ALLISON DR NE          ATLANTA    GA   30342        Sep 1 2020   AL
                       FULTON     06715381   BUSCH     ASHLEY      U          310    COTTON FIELD WAY       ALPHARETT AGA   30022-8282   Mar 1 2020   NV
                       FORSYTH    12039561   WALKER    SYDNEY      RUSSHELL   3670   GRANDVIEW MANOR DR     CUMMING GA      30028        Aug 1 2020   TX
                       FORSYTH    10859725   ZEHNER    MARISA      HALEY      2300   GLADSTONE PL           CUMMING GA      30041        Dec 1 2019   FL
                       FULTON     05891080   ANDERSON CURTIS       EDWARD     409    N PARK LN APT # 7301   ALPHARETTAGA    30004        Feb 1 2018   FL
                       FULTON     11426159   BETANCOUR VERONICA               2273   LAVISTA SQ NE          ATLANTA    GA   30324        Oct 1 2020   FL
                       FULTON     10066858   BETHEL    KIMBERLY    DENISE     4201   LEXINGTON FARMS DR     ALPHARETT AGA   30004        Oct 1 2020   AL
                       FULTON     00117368   BENDER    ERIC        J          1866   CAMBRIDGE AVE          ATLANTA    GA   30337-1918   Jul 1 2020   NM
                       FULTON     11206529   BAILEY    TANEISHA    ANTOLIQUE 1155    LAVISTA RD APT 1203    ATLANTA    GA   30324        May 1 2019   VA
                       FULTON     10981488   BAINE     YEAGER      THOMAS     3108   CALIBRE CREEK PKWY     ROSWELL GA      30076        Aug 1 2020   FL
                       FULTON     04204954   BADGETT   WILLIAM     ARTIS      1188   ARBOR PARK LN SW       ATLANTA    GA   30311        Dec 1 2016   FL
                       FULTON     11846285   FOX       KATIE       JUNE       655    HERON RUN CT           ALPHARETTAGA    30004        Jun 1 2020   FL
                       FULTON     11073267   FOX       MICHELLE               841    FREDERICA APT 3        ATLANTA    GA   30306        Jun 1 2017   NY
                       FULTON     10902398   FOX       SYDNEY      ALYSE      220    26TH ST NW APT 1413    ATLANTA    GA   30318        Jun 1 2020   WA
                       FULTON     06774460   DAVIS     DION        SPENCER    593    CONNALLY ST SE         ATLANTA    GA   30312        May 1 2018   FL
                       FULTON     07313714   DAVIS     EMILY       LETIA      762    ELBERT ST SUNIT # A    ATLANTA    GA   30310        Jul 1 2019   CA
                       FULTON     11464861   ARCE      ALVARO                 800    PEACHTREE APT 8204     ATLANTA    GA   30308        Sep 1 2019   AZ
                       FULTON     04134442   BELUE     JEFFERY     SCOTT      1155   LAVISTA RD APT 1242    ATLANTA    GA   30324        Oct 1 2020   AZ




  Ex. 2 to Petition:
                       FULTON     07959441   COHEN     ADAM        RICHARD    985    PONCE DE L UNIT 301    ATLANTA    GA   30306        Aug 1 2020   CO




Braynard Declaration
                       FULTON     05821694   CALLURA   LUISA       MAZZEI     1107   SEABOARD AVE NW        ATLANTA    GA   30318        May 1 2019   CO
                       FULTON     11385007   CAMACHO SHENELLE      SHANYAH    4607   RAVENWOOD LOOP         UNION CITY GA   30291        Feb 1 2020   AL
                       FULTON     12231492   BACK      CHRISTINA   SUNG       215    NORTH AVE APT 4016     ATLANTA    GA   30308        Oct 1 2020   VA
                       FULTON     11990529   BLUMEN    CEILE       10111935   8592   ROSWELL RD# 227        SANDY SPRI GA   30350        Apr 1 2020   AZ
                       FULTON     08879280   BLUMENFELDALIZABETH   J          1055   WILSON GLEN DR         ROSWELL GA      30075-2753   Apr 1 2019   FL
                       FULTON     04197262   BLUMENFELDNANETTE     M          1055   WILSON GLEN DR         ROSWELL GA      30075-2753   Apr 1 2019   FL
                       FULTON     11380290   CULVER    SYDNEY      LEIGH      1203   GROVEHURST DR          ALPHARETT AGA   30022        Aug 1 2018   CA
                       FULTON     11363336   CLACK     JANA        HITCH      144    MORELAND AUNIT 661     ATLANTA    GA   30307        Mar 1 2020   SC
                       FULTON     08305929   BURGESS CANDACE       NICOLE     5695   RADFORD LOOP           FAIRBURN GA     30213        Jul 1 2018   FL
                       FULTON     10639542   BURGESS CLAIRE        MICHELLE 125      SHADOWBROOK DR         ROSWELL GA      30075        Jul 1 2020   SC
                       FULTON     07685708   BROWN     TONI        ELIZABETH 2126    BRIAR GLEN LN SW       ATLANTA    GA   30331        Nov 1 2017   SC
                       FULTON     11755332   BRANDES MATTHEW                  331    3RD ST NE APT 1        ATLANTA    GA   30308        Feb 1 2020   FL
                       FULTON     11363341   CLACK     RANDY       HUGHES     144    MORELAND AUNIT 661     ATLANTA    GA   30307        Mar 1 2020   SC
                       FULTON     02462031   CHEW      FRANK       STEPHENS 7        CAMDEN RD NE           ATLANTA    GA   30309        Oct 1 2020   OR
                       FULTON     02574983   CHEW      MARY        ANNE       7      CAMDEN RD NE           ATLANTA    GA   30309        Oct 1 2020   OR
                       FULTON     10074937   BRUCE     WILLIAM     GERALD     1240   W PEACHTR APT 714      ATLANTA    GA   30308        Jul 1 2020   FL
                       FULTON     06007936   HELMS     HARLEY      SCOTT      1471   SALEM DR               ALPHARETT AGA   30009        Aug 1 2020   SC
                       FULTON     10933269   HELMS     KELLI       SUZANNE EL 1471   SALEM DR               ALPHARETT AGA   30009        Aug 1 2020   SC
                       FULTON     02662270   HELMS     SHARON      HORTON     1471   SALEM DR               ALPHARETTAGA    30009        Aug 1 2020   SC
                       FULTON     12307027   HELMS     TIMOTHY     JAMES      1080   W PEACHTR UNIT 2015    ATLANTA    GA   30309        Mar 1 2020   AL
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 144 of 585




                                                                                           Page 201
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           !I

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                  GA NCOA Out of State


                       FULTON   10611836   DYKSTRA    NICOLAS   JEREMY    1050    LENOX PAR KAPT 9203   ATLANTA    GA   30319        Sep 1 2020   CO
                       FULTON   10537410   DANIEL     KAYLA     BADIA     2479    GARNET AVE            RIVERDALE GA    30296        Nov 1 2017   FL
                       FULTON   10971584   DANIEL     LAUREN    ELIZABETH 373     CARUSO CT             ATLANTA    GA   30350        Jul 1 2020   IL
                       FULTON   06437045   CORR       MARGARET MILLIES    12525   CRABAPPLE CHASE DR ALPHARETT AGA      30004        Sep 1 2020   SD
                       FULTON   02692985   CRAYTON VERNON       EMMETT    2556    LANCASTER DR          EAST POINT GA   30344        Jan 1 2017   CA
                       FULTON   11977632   DUNLAP     ABIGAIL   PARKS     300     MARTIN LUT APT # 309  ATLANTA    GA   30312        Jul 1 2020   CA
                       FULTON   06866640   FREEDMAN MICHAEL     KINGSLEY 905      JUNIPER ST UNIT 213   ATLANTA    GA   30309        Dec 1 2019   NC
                       FULTON   12485529   FRANKLIN KHARI       AUSTIN    1661    S GORDON ST SW        ATLANTA    GA   30310        Aug 1 2020   PA
                       FULTON   11205193   FRANKLIN MORGAN      ALEXA     200     RENAISSANCAPT 108     ATLANTA    GA   30308        Aug 1 2019   IL
                       FULTON   11063744   CRAWLEY THOMAS                 6200    BAKERS FERAPT # 909   ATLANTA    GA   30331        Jun 1 2017   TX
                       FULTON   07115759   CRAYTON CHRISTINA              4496    RAVENWOOD DR          UNION CITY GA   30291        May 1 2020   TN
                       FULTON   10791933   ELAM       KATHERINE ELIZABETH 9440    MARTIN RD             ROSWELL GA      30076        Mar 1 2019   TX
                       FULTON   10791938   ELAM       MATTHEW BARTLETT 9440       MARTIN RD             ROSWELL GA      30076        Mar 1 2019   TX
                       FULTON   10443643   FARLEY     KATHERINE ELIZABETH 4304    CHASTAIN DR NE        ATLANTA    GA   30342        Mar 1 2018   NY
                       FULTON   12303650   CONKLIN    TAYLER    GRACE     837     PEACHTREE HILLS CIR NEATLANTA    GA   30305        Jun 1 2020   FL
                       FULTON   02501377   GREATHOUSJOYCE       J         331     N COLEMAN RD          ROSWELL GA      30075        May 1 2020   FL
                       FULTON   08054535   HALL       ELIZABETH           8005    MEADOWSWEET TRCE      ROSWELL GA      30076        Sep 1 2020   OR
                       FULTON   07627983   HALL       EMERY     ROSE      8005    MEADOWSWEET TRCE      ROSWELL GA      30076        Sep 1 2020   OR
                       FULTON   08372263   HALL       EMILY     KATE      190     CROFTWOOD CT          DULUTH     GA   30097        Aug 1 2019   FL
                       FULTON   12573287   HALL       IAN       ROGER     3324    PEACHTREE UNIT 2404   ATLANTA    GA   30326        Sep 1 2020   FL
                       FULTON   02507745   HALL       JOHN      DOUGLAS 385       NEWCASTLE DR          ALPHARETT AGA   30009        Mar 1 2020   CO
                       FULTON   08591066   HOWES      RACHEL    MARIE     1265    OAKHAVEN DR           ROSWELL GA      30075        Jul 1 2019   WA
                       FULTON   10743506   HOYLE      EMMA      TEEL      1001    GARDEN VIE APT # 134  ATLANTA    GA   30319        Sep 1 2020   NV
                       FULTON   12331798   DIXON      CHRISTOPHELANIER    1659    MONROE DR APT T7      ATLANTA    GA   30324        Dec 1 2019   MS
                       FULTON   07381459   DIXON      DAVID     CALVERT   2233    PEACHTREE UNIT 1203   ATLANTA    GA   30309        Oct 1 2020   NC
                       FULTON   08463948   DIXON      DEANNA    MICHELLE 1049     GRANT TER APT 5304    ATLANTA    GA   30315        Jul 1 2020   CO
                       FULTON   11662419   DIXON      DEZIREE   IRIS      465     MEMORIAL DUNIT 440    ATLANTA    GA   30312        Jul 1 2020   AL




  Ex. 2 to Petition:
                       FULTON   08548654   GRAF       BRIDGET   ELISE     720     RALPH MCGI UNIT 353   ATLANTA    GA   30312        May 1 2020   SC




Braynard Declaration
                       FULTON   07980118   JONES      CHRISTINA MARIE     836     SAINT CHAR APT L      ATLANTA    GA   30306        Aug 1 2018   CO
                       FULTON   10463774   HALL       CHRISTOPHEALEXANDER 5555    ROSWELL RDAPT P13     ATLANTA    GA   30342        Jul 1 2020   FL
                       FULTON   12222662   HENDERSONLATONYA     M         2470    CHESHIRE B APT 1413   ATLANTA    GA   30324        Jun 1 2020   TX
                       FULTON   08082646   HAUGEN     SARAH     KAY       829     PENN AVE NE           ATLANTA    GA   30308-1522   Aug 1 2020   FL
                       FULTON   11861173   HALEY      MICHAEL   DALE      612     TIMM VALLEYAPT B      ATLANTA    GA   30305        Feb 1 2020   WI
                       FULTON   02830231   HARRIS     VICTORIA  ROCKWELL 4212     AVALON BLVD           ALPHARETT AGA   30009        Sep 1 2020   FL
                       FULTON   10654886   KING       AMY       KATHERINE 137     TYE ST SE             ATLANTA    GA   30316        Mar 1 2020   CO
                       FULTON   11075811   KING       ASHLEY              689     BERNE ST SEAPT B      ATLANTA    GA   30312        Jul 1 2020   MS
                       FULTON   08700739   KING       BENJAMIN CROWDER 1595       LAZY RIVER LN         ATLANTA    GA   30350-3521   Aug 1 2019   CT
                       FULTON   05986321   HERBERT    ROMONA    ELIZABETH 6940    ROSWELL RDUNIT 19A    SANDY SPRI GA   30328        Feb 1 2020   NY
                       FULTON   12171845   JACOBS     BARBARA   JOY       6500    ARIA BLVD APT 566     SANDY SPRI GA   30328        Oct 1 2020   FL
                       FULTON   11543969   HERREN     KAYLA     ELIZABETH 275     LAWRENCE PL           ATLANTA    GA   30349        Oct 1 2020   NC
                       FULTON   11663992   HENRICKS CAROLINE              22      14TH ST NW APT 3705   ATLANTA    GA   30309        Oct 1 2020   FL
                       FULTON   10657842   FIGUEREDO RENE       ANTONIO   6203    JAMESON PASS          ALPHARETT AGA   30022        Sep 1 2020   HI
                       FULTON   10597247   FIGUEROA-D DANIELLA            955     JUNIPER ST UNIT 4026  ATLANTA    GA   30308        May 1 2017   FL
                       FULTON   08495978   FIGURA     ALEXANDER SCOTT     335     WINN PARK CT          ROSWELL GA      30075        Feb 1 2019   NC
                       FULTON   08496685   FILLMON    JOEL                2254    LAVISTA SQ NE         ATLANTA    GA   30324        May 1 2020   NC
                       FULTON   10691764   HENRY      WILLIAM   THOMAS    971     N HIGHLAND APT 3      ATLANTA    GA   30306        Aug 1 2018   NY
                       FULTON   11709245   HENSELDER EMILY      MARGARET 2000     MONROE PL APT 6407    ATLANTA    GA   30324        Apr 1 2020   SC
                       FULTON   07042620   HOLDER     CYNTHIA   E         180     KINGS MILL CT         ROSWELL GA      30075-4971   Oct 1 2020   VA
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 145 of 585




                                                                                        Page 202
                                                                                                                                                       ~
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                   GA NCOA Out of State


                       FULTON   08244893   HOLL       TRACY     LYNNE      496     OVERBROOK DR NW       ATLANTA    GA   30318   Jul 1 2019   VA
                       FULTON   02691069   LEWIS      VIRGINIA  TUCKER     2588    LISA DR SW            ATLANTA    GA   30311   Jan 1 2020   PA
                       FULTON   10975573   FENEBERGE AVA        SIMONE     6380    BARWICK LN            DULUTH     GA   30097   Oct 1 2020   CA
                       FULTON   10211188   FENLON     EMILY     EUGENIA    1139    ALTA AVE NE           ATLANTA    GA   30307   Aug 1 2020   KY
                       FULTON   12402392   FLOWE      TAYLOR    ELIZABETH 3227     WATSONS BND           ALPHARETT AGA   30004   Jun 1 2020   NC
                       FULTON   10144544   FLOWERS MALLORY      ELISE      710     PEACHTREE APT 1709    ATLANTA    GA   30308   Aug 1 2017   TX
                       FULTON   05800488   REEVES     GEJUAN    ANTHONY 1717       CENTRA VILLAPT A20    ATLANTA    GA   30311   Feb 1 2020   IN
                       FULTON   10698181   GEORGE     JORDAN    ALEXANDER 3655     HABERSHAMAPT B361     ATLANTA    GA   30305   Aug 1 2020   TN
                       FULTON   08230917   GEORGE     MEGAN     TAYLOR     1011    MANIGAULT ST SE       ATLANTA    GA   30316   Nov 1 2019   NY
                       FULTON   11387760   MCCARTY ERIN         JEAN       755     NORTH AVE APT 2413    ATLANTA    GA   30306   Jul 1 2020   MI
                       FULTON   12498497   MCCASKILL ALYSSA     MACKENZIE 95       8TH ST NW APT 1601    ATLANTA    GA   30308   Aug 1 2020   SC
                       FULTON   12508087   PETERS     TARYN                2521    PIEDMONT R APT 2321   ATLANTA    GA   30324   Sep 1 2020   TX
                       FULTON   06746296   MULLIS     BROOKE    BILLINGSLEY1151    NORTHMOOR CT NW       ATLANTA    GA   30327   Jun 1 2020   AL
                       FULTON   08687447   HUNT       JEREMY    CHRISTIAN 12110    HELLERI HOLW          ALPHARETTAGA    30005   Aug 1 2020   CT
                       FULTON   07809873   MCLEAN     LAKISHA   CHRISTINE 175      15TH ST NE 110        ATLANTA    GA   30309   Aug 1 2020   FL
                       FULTON   06058135   MCLEAN     REGENIA   R          23      FERRY LANDUNIT 2214 ATLANTA      GA   30305   Apr 1 2020   TX
                       FULTON   10560615   MCLENNAN LINDA       DEAL       1704    VILLAGE LN            ROSWELL GA      30075   Jul 1 2020   SC
                       FULTON   10963883   ICHITE     ANDREA    NKENNA     1845    PIEDMONT A APT 451    ATLANTA    GA   30324   Sep 1 2019   FL
                       FULTON   11312319   MEGNA      TYLER     ANTHONY 109        LAUREL CREST ALY      JOHNS CREEGA    30024   Feb 1 2019   NV
                       FULTON   08301878   LESSER     ELLEN     KATHERINE 7980     SPALDING HLS          ATLANTA    GA   30350   Aug 1 2020   TN
                       FULTON   06861627   MULLIGAN KATHLEEN ALICE         222     14TH ST NE APT 204    ATLANTA    GA   30309   Mar 1 2019   AR
                       FULTON   04269556   MULLINAX DANIELLE    RENEE      180     JACKSON ST APT 3207   ATLANTA    GA   30312   Sep 1 2019   SC
                       FULTON   10848627   MULLINGS NADINE      MARSHA     13053   REGION TRCE           ALPHARETT AGA   30004   Jul 1 2020   FL
                       FULTON   07715627   MULLINS    NICHOLAS ANDREW      1616    PIEDMONT A APT S2     ATLANTA    GA   30324   May 1 2019   SC
                       FULTON   07905153   LORD       JUNE      MICHELLE 12380     PRESERVE LN           ALPHARETT AGA   30005   Nov 1 2019   NY
                       FULTON   11654011   LORD       ROBERT    MICHAEL    3201    DOWNWOODAPT 1303      ATLANTA    GA   30327   Jul 1 2020   VA
                       FULTON   10173340   MEHTA      AJEET     SINGH      923     PEACHTREE UNIT 839    ATLANTA    GA   30309   Sep 1 2020   IL




  Ex. 2 to Petition:
                       FULTON   12233909   MEHTA      ANISHI               470     16TH ST NW APT # 1027 ATLANTA    GA   30363   Jul 1 2020   TX




Braynard Declaration
                       FULTON   08935786   MEIERSTEIN COLE                 2108    DREW DR NW            ATLANTA    GA   30318   Aug 1 2020   TN
                       FULTON   12515347   LOPEZ      ANTHONY JAY          6581    MAID MARION CLOSE     ALPHARETT AGA   30005   Nov 1 2019   VA
                       FULTON   08512822   MIMNAUGH DANIEL      RYAN       2400    PARKLAND DUNIT 416    ATLANTA    GA   30324   May 1 2018   CO
                       FULTON   12116292   GETZ       ERIC      WILLIAM    921     MYRTLE ST NAPT 102    ATLANTA    GA   30309   May 1 2020   CA
                       FULTON   08883766   GHAFARIAN ARMAN                 5650    COMMONS LN            JOHNS CREEGA    30005   Jul 1 2020   MA
                       FULTON   11987346   MORRIS     BELA      YOUNG      170     BOULEVARD APT A216    ATLANTA    GA   30312   Nov 1 2019   NY
                       FULTON   08160199   LOWE       ELIZABETH CATRON     1075    PEACHTREE UNIT A414 ATLANTA      GA   30309   Mar 1 2020   SC
                       FULTON   06051751   SHELTON    BIANCA    LYNETTE    203     ARRAN PT              FAIRBURN GA     30213   May 1 2019   CA
                       FULTON   11708361   SHELTON    DIANA     CHRISTINE 3057     N PHARR CT APT H3     ATLANTA    GA   30305   Oct 1 2020   SC
                       FULTON   08561521   PIERRE-AUG CHRISTOPHER          5380    STONE COVE DR SW      ATLANTA    GA   30331   Jan 1 2018   AL
                       FULTON   12369198   ROSPOND JOSHUA       SCOTT      3464    ROXBORO R UNIT 1005 ATLANTA      GA   30326   Oct 1 2020   CO
                       FULTON   12369197   ROSPOND MIRANDA      LEIGH      3464    ROXBORO R UNIT 1005 ATLANTA      GA   30326   Oct 1 2020   CO
                       FULTON   06910838   ROSS       ADAM      SCOTT      2344    HURST DR NE           ATLANTA    GA   30305   Feb 1 2020   AZ
                       FULTON   11399547   ROSS       AMANDA    R          641     NORTH AVE APT 3005    ATLANTA    GA   30308   Jul 1 2020   IL
                       FULTON   03117311   HYDE       DEBORAH SPIVEY       5595    CROSS GATE DR NW      ATLANTA    GA   30327   Oct 1 2020   FL
                       FULTON   03155479   HYDE       WILLIAM   CLARENCE 5595      CROSS GATE DR NW      ATLANTA    GA   30327   Oct 1 2020   FL
                       FULTON   05084554   NEWMAN     PATRICIA             1560    REEL LAKE DR SW       ATLANTA    GA   30331   Oct 1 2019   TN
                       FULTON   08479380   JUAREZ     KRISTIN   DANIELLE   972     DEKALB AVE APT 205    ATLANTA    GA   30307   Jun 1 2017   CA
                       FULTON   10337040   RAYMOND MICHELLE GRACE          4065    MERRIWEATHER WOODS ALPHARETT AGA      30022   Dec 1 2017   CA
                       FULTON   10637120   RUSS       WILLIAM   LAWRENCE 77        E ANDREWS UNIT 407    ATLANTA    GA   30305   Aug 1 2020   NC
                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 146 of 585




                                                                                         Page 203
                                                                                                                                                   ~
                                                                                                                                                   I!
                                                                                                                                                   It
                                                                                                                                              -
                                                                                                                                              -
                                                                                 GA NCOA Out of State


                       FULTON   11885351   MICHELS   EMILY     LISLE     608     RALPH MCG I UNIT 424 ATLANTA     GA   30312        May 1 2020   CA
                       GLYNN    12123305   POSTON    CHRISTY   ANN       312     WAGES RD             BRUNSWICK GA     31520        Jul 1 2020   MI
                       GLYNN    08145202   POWELL    ANNA      LEIGH     101     TROON                ST SIMONS I GA   31522        Aug 1 2020   VA
                       GLYNN    01125749   POWELL    CARRIE    ANN MARIE 2441    CATE ST              BRUNSWICK GA     31520        Jun 1 2020   NH
                       FULTON   04910782   MOORE     LESLIE    NICOLE    1150    ASTOR AVE SUNIT 2415 ATLANTA     GA   30310        Mar 1 2018   IL
                       FULTON   11963092   SARKAR    SUPRIYA             1075    PEACHTREE UNIT A401 ATLANTA      GA   30309        Jul 1 2020   MD
                       FULTON   07011008   SARMENTO ARI        ANTONIO   206     11TH ST NE APT 202   ATLANTA     GA   30309        Dec 1 2019   NE
                       FULTON   12147573   REY       SISSI     BEATRIZ   131     PONCE DE L APT 441   ATLANTA     GA   30308        Sep 1 2020   TX
                       FULTON   11990789   SAUNDERS ALENA                547     ATLANTA AV UNIT # 1  ATLANTA     GA   30315        Aug 1 2019   NY
                       FULTON   08088127   SAUNDERS AMY                  130     FERNHILL CT          ROSWELL GA       30075        May 1 2020   NJ
                       FULTON   11458968   ROBINSON PHELINA    SHEDEAN   5205    BOLTON PARK PL       ATLANTA     GA   30318        Jun 1 2018   NY
                       GRADY    05931635   LIGOURI   LORENE    DELIA     1390    LAKE JENNA DR        CAIRO       GA   39828        Nov 1 2018   PR
                       GRADY    11730855   MALMSTROMMATTHEW THOMAS       785     1ST ST NW            CAIRO       GA   39828        Nov 1 2018   SC
                       FULTON   10781995   STECKBAUE SHELBY    RAE       1709    LIBERTY PKWY NW      ATLANTA     GA   30318        Oct 1 2020   CO
                       FULTON   05145577   SKAHEN    P         DANIEL    1590    N MORNINGSIDE DR NE ATLANTA      GA   30306-3261   Oct 1 2020   MA
                       FULTON   10607898   SKARVAN   DARRELL   GLEN      312     JASMINE PKWY         ROSWELL GA       30022        Oct 1 2020   AR
                       FULTON   10443416   SKELTON   JOSEPH    ANTHONY 675       PONCE DE L W331      ATLANTA     GA   30308        Oct 1 2019   DC
                       FULTON   08524302   ROGERS    DEBORA    LYNN      20      10TH ST NW UNIT 1104 ATLANTA     GA   30309-3868   Mar 1 2019   VA
                       FULTON   07324511   ROGERS    ERICA     FRANCES   4720    TOWANDA CIR          ATLANTA     GA   30349        Aug 1 2020   FL
                       FULTON   06933971   ROGERS    HEATHER   KATHLEEN 130      OCEE VIEW CT         ALPHARETT AGA    30022-6601   Jun 1 2020   FL
                       FULTON   11710569   ROGERS    JAMES               1230    WELLINGTON PL        ALPHARETTAGA     30009        Oct 1 2019   IL
                       FULTON   11052428   SEYE      MOUHAMET            125     GLENLAKE WAY         ATLANTA     GA   30349        Aug 1 2017   UT
                       FULTON   06562188   SEYE      MURIEL    SHERWOOD 125      GLENLAKE WAY         ATLANTA     GA   30349        Aug 1 2017   UT
                       FULTON   05285515   SEYMOUR JEREMY      L         810     BARRINGTON WAY       ROSWELL GA       30076-2329   May 1 2020   TN
                       FULTON   03182914   SEYMOUR SALLY       S         6812    GLENRIDGE UNIT # G   ATLANTA     GA   30328        Oct 1 2020   FL
                       FULTON   08700133   ROBINSON ZACHARY              325     WENTWORTH DOWNS CT DULUTH        GA   30097        Jun 1 2020   ME
                       FULTON   08566870   STATHAM   RICHARD             1700    STANTON RDAPT C22    ATLANTA     GA   30311        Sep 1 2019   NJ




  Ex. 2 to Petition:
                       FULTON   06234599   SMITH     DAWN      FRANCES   6322    OLMADISON PL         COLLEGE PAGA     30349        Oct 1 2019   AZ




Braynard Declaration
                       FULTON   10769621   SAVINKINA ALEXANDRA           1845    MONROE DR APT 1      ATLANTA     GA   30324        May 1 2019   MA
                       FULTON   02566322   ROBERTSONLEESA      MARIE     12430   STEVENS CREEK DR     JOHNS CRE EGA    30005        Oct 1 2020   FL
                       FULTON   07392621   RHODE     LARRY     EDWARD    985     CREW ST SW           ATLANTA     GA   30315-1730   May 1 2020   TN
                       FULTON   12873769   ROJAS     RICK                675     PONCE DE L W430      ATLANTA     GA   30308        Oct 1 2020   TN
                       FULTON   11754190   ROLAND    BENJAMIN ISAAC      1160    HIDDEN POND LN       ROSWELL GA       30075        Oct 1 2020   NC
                       FULTON   12163556   ROLAND    ELISABETH           1160    HIDDEN POND LN       ROSWELL GA       30075        Oct 1 2020   NC
                       FULTON   05742251   ROLAND    KRISTEN   SARGINSON 675     PONCE DE L UNIT E803 ATLANTA     GA   30308        Aug 1 2020   ME
                       FULTON   07045211   ROLAND    RICKY               20      PINE CANYO UNIT 4    ATLANTA     GA   30331-2864   Oct 1 2018   LA
                       FULTON   07825370   SMITH     WINNIE    LYNN      515     MOUNT WASHINGTON LN ALPHARETT AGA     30022        Oct 1 2020   FL
                       FULTON   11210009   TOWNSEND AMBER                600     GARSON DR APT 10305 ATLANTA      GA   30324        Jun 1 2019   CA
                       FULTON   05100356   WHITTINGTOCARYL     EMERSON 410       PRESTWICK CT         ALPHARETT AGA    30005        Sep 1 2017   TX
                       FULTON   07572411   WHITTINGTOKEVIN               1302    E FORREST AVE        EAST POINT GA    30344        Nov 1 2018   DC
                       FULTON   02705312   WICK      WARREN    WELLINGTON5420    NEW WELLINGTON CLOS EATLANTA     GA   30327        May 1 2020   NC
                       FULTON   11359352   SMITH     WALTER    HIRAM     2230    BRITLEY TER          COLLEGE PAGA     30349        Jan 1 2018   MD
                       FULTON   11172441   WILLIAMS  REBECCA   ERIN      235     PHARR RD N APT 2327  ATLANTA     GA   30305        Sep 1 2020   MD
                       FULTON   12139367   WILLIAMS  RICKY               1659    MONROE DR APT R11    ATLANTA     GA   30324        May 1 2020   AL
                       FULTON   07167678   WILLIAMS  ROBERT    WAYNE     1420    DUPONT COMMONS CIR NATLANTA      GA   30318        Oct 1 2020   FL
                       GILMER   10064827   PANKEY    CAROLYN   LOIS      337     BURGESS RD           ELLIJAY     GA   30540        Sep 1 2020   CA
                       FULTON   04539517   YELLUMAHA SAILESH             1410    TAMARACK WAY         ALPHARETTAGA     30005-3719   Dec 1 2019   CA
                       FULTON   07487295   YELLUMAHA SANGEETA            1410    TAMARACK WAY         ALPHARETTAGA     30005-3719   Dec 1 2019   CA
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 147 of 585




                                                                                       Page 204
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                      Pl

                                                                                                                                                 -
                                                                                                                                                 -
                                                                                   GA NCOA Out of State


                       FULTON     08508436   WANZER    MARTI     SHEA      4360    GARMON RD NW             ATLANTA    GA   30327        Apr 1 2019   FL
                       FULTON     12780943   YANCEY    ERIKA     JORDAN    2529    CARMEL WAY               ALPHARETT AGA   30009        Oct 1 2020   VA
                       FULTON     04692759   YANCY     SEAN      FRANCIS   13282   MARRYWOOD DR             ALPHARETTAGA    30004        Jun 1 2020   NY
                       FULTON     11742991   YANG      AMY                 6216    ALEXANDER CIR NE         ATLANTA    GA   30326        Jun 1 2019   IN
                       FULTON     11052419   SWIFT     JENNIFER NICOLE     1432    CLERMONT AVE             EAST POINT GA   30344        Apr 1 2018   TN
                       GWINNETT   12770938   AZOGU     JANE      EFURU     983     HUNTSMAN TRCE            LAWRENCEVGA     30045        Oct 1 2020   CA
                       FULTON     11316586   TANZEEM   HAMZA               1070    GRAYSTONE XING           ALPHARETTAGA    30005        Jan 1 2019   IN
                       FULTON     08436406   YAGER     JOSHUA    WILLIAM   1400    KNOB HILL CT SE          ATLANTA    GA   30316        Dec 1 2019   NC
                       GREENE     08184737   WEGLEWSKI DONNA     MARIE     1191    MAPLE RIDGE WAY WAY      GREENSBORGA     30642        Sep 1 2020   AZ
                       GREENE     08184736   WEGLEWSKI THOMAS    GREGORY 1191      MAPLE RIDGE WAY WAY      GREENSBORGA     30642        Sep 1 2020   AZ
                       FULTON     12483347   WASHINGTO HAZARIA   SHANTA    3755    REDWINE R DAPT 10103     EAST POINT GA   30344        Jan 1 2020   IL
                       FULTON     10348344   ZAYTSEVA ANNA                 850     PIEDMONT A APT # 3314    ATLANTA    GA   30308        Nov 1 2017   TN
                       GWINNETT   10143861   BARRY     KATHARINE MICHELLE 2010     PARSONS TRL              DULUTH     GA   30097        Mar 1 2020   TX
                       GRADY      12316628   PATTERSON MATTHEW BLAIKE      465     LINDA BLAIR DR           CAIRO      GA   39828        Oct 1 2020   FL
                       FULTON     05981311   STRAUSS   THOMAS    ANTHONY 787       BONAVENTURE AVE NE       ATLANTA    GA   30306-4129   Oct 1 2020   MO
                       FULTON     12131757   ZHANG     NAI       CHUN      3150    ROSWELL RDAPT 2010       ATLANTA    GA   30342        Mar 1 2020   KS
                       FULTON     11328245   WELLMER KRISTIN               170     BOULEVARD APT C114       ATLANTA    GA   30312        Sep 1 2019   CA
                       FULTON     07063884   WELLS     DEIDRA    NICOLE    502     PRYOR ST SW UNIT 228     ATLANTA    GA   30312        Jul 1 2020   MD
                       FULTON     10692720   ZANDER    JENA                25      TERMINUS P UNIT # 3519   ATLANTA    GA   30305        Nov 1 2016   OR
                       FULTON     03613989   STEWART TERESA      LEE       180     BARRINGTON DR E          ROSWELL GA      30076        Oct 1 2020   FL
                       FULTON     11991910   STRAHAN   AUDREY    LOUISE    1143    GRACEWOO APT A           ATLANTA    GA   30316        Jul 1 2020   MN
                       FULTON     08679198   ZAGNONI   ARIANNA   GRACE     298     BUCKHEAD A#S1002         ATLANTA    GA   30305        Jan 1 2019   CA
                       FULTON     10092458   ZAJICEK   GEOFFREY            625     MOUNT VICTORIA PL        ALPHARETT AGA   30022        Aug 1 2020   TN
                       GLYNN      10840448   COPELAND CHRISTOPHEDESEAN     1702    H ST                     BRUNSWICK GA    31520        Jul 1 2019   CO
                       GWINNETT   00102373   ADAMS     JANE      HINSHAW   1012    LITTLE DARBY LN          SUWANEE GA      30024        Jun 1 2020   NC
                       FULTON     10404261   VENABLE   TIMOTHY   LELAND    55      PHARR RD N APT F206      ATLANTA    GA   30305        Mar 1 2020   TN
                       FULTON     02380340   TEASLEY   BARBARA   LAYNETTE 2510     SPRINGDALE RD SW         ATLANTA    GA   30315-7112   Oct 1 2017   NC




  Ex. 2 to Petition:
                       FULTON     03197232   WILLIS    KIMBERLY LATONYA    40      PEACHTREE APT 2336       ATLANTA    GA   30309        Jun 1 2019   IL




Braynard Declaration
                       GWINNETT   02366309   ADAMS     ANDREW    ANTHONY 1012      LITTLE DARBY LN          SUWANEE GA      30024        Jun 1 2020   NC
                       GWINNETT   12816656   ADAMS     ARNOLD              2532    TRILLIUM VIEW DR         GRAYSON GA      30017        Mar 1 2019   MS
                       GORDON     00382421   KAUFFMAN HEATHER    MORGAN    369     SADDLEBROOK DR SE        CALHOUN GA      30701        Sep 1 2020   TN
                       GORDON     00382609   KAUFFMAN JOSEPH     FRAISER   369     SADDLEBROOK DR SE        CALHOUN GA      30701        Sep 1 2020   TN
                       FULTON     10613869   VEKSLER   SARAH     EVANS     220     26TH ST NW APT 2411      ATLANTA    GA   30309        Feb 1 2020   CO
                       FULTON     11204515   VELD      RACHEL    LYNN      2855    PEACHTREE APT 319        ATLANTA    GA   30305        Oct 1 2020   AL
                       FULTON     12179251   TEDESCO   ANTHONY ROBERT      6005    STATE BRIDGAPT 437       DULUTH     GA   30097        Sep 1 2019   NJ
                       FULTON     12173193   TEDLA     MOGOS     AFEWORKI 2626     PEACHTREE UNIT 1802      ATLANTA    GA   30305        Sep 1 2019   AZ
                       FULTON     02598141   VIVORI    MARC      DENNIS    10745   WILLOW MEADOW CIR        ALPHARETT AGA   30022        Jan 1 2019   VA
                       FULTON     11871293   WILLIAMS  DIAMOND   CAMILLE   3200    LENOX RD N APT D211      ATLANTA    GA   30324        May 1 2018   NC
                       GWINNETT   11166943   BERRY     MELISSA   MARIE     2275    COPPER TRAIL LN          BUFORD     GA   30519        Mar 1 2017   MO
                       GWINNETT   08499081   BERRY     TIANA     RAYCHELLE 2584    HEWATT RD                SNELLVILLE GA   30039        May 1 2020   DC
                       GWINNETT   07363095   ACUFF     PHILLIP   MARTIN    730     SUMMERSTONE LN           LAWRENCEVGA     30044-5493   Oct 1 2020   NC
                       GWINNETT   07553480   ACUFF     RHONDA    PICKERING 730     SUMMERSTONE LN           LAWRENCEVGA     30044-5493   Oct 1 2020   NC
                       GWINNETT   12047743   AKINYEMI  EUNICE    OLUWATOSIN12103   HOLLAND PL               LAWRENCEVGA     30043        Sep 1 2020   WA
                       FULTON     05232171   TRUEBLOOD ELLEN     LOUISE    4008    MEADOW GLEN WAY          FAIRBURN GA     30213-4285   Jun 1 2018   AZ
                       GWINNETT   10346330   DUDLEY    THOMIAH             1695    GRAVES RD APT 1324       NORCROSS GA     30093        Aug 1 2019   MA
                       GWINNETT   11099773   DUGGAL    NATASHA             3244    ISLEWORTH TRCE           DULUTH     GA   30097        Jun 1 2019   VA
                       GWINNETT   12347098   CORNETT   JAMES     ARTHUR    2610    SIMPSON MILL CT          DULUTH     GA   30096        Jan 1 2020   KY
                       GWINNETT   10794720   BOONE     KYLE      NATHANIEL 1004    CREEDMOORUNIT 3403       LAWRENCEVGA     30045        Aug 1 2020   MI
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 148 of 585




                                                                                          Page 205
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           §ii


                                                                                                                                                      -
                                                                                                                                                      -
                                                                                     GA NCOA Out of State


                       GWINNETT   11564887   CHAUDHARYABHIJEET                145    WINNCASTLE DR          LAWRENCE VGA    30044        Oct 1 2018   SC
                       GWINNETT   10798056   BRADLEY    ANNA        MARIE     4915   N LEE ST               BUFORD     GA   30518        Jun 1 2020   OR
                       GWINNETT   10311043   BAILEY     DORIS       BEATRIZ   1364   GREAT OAKS CT          LAWRENCEVGA     30045        Jul 1 2018   NY
                       GREENE     04740153   DINGEE     JOSEPHINE   R         2051   PINE GROVE RD          GREENSBORGA     30642-5241   Oct 1 2020   NC
                       GREENE     04740151   DINGEE     MICHAEL     STUART    2051   PINE GROVE RD          GREENSBORGA     30642-5241   Oct 1 2020   NC
                       GREENE     10535182   DOUZUK     MICHAEL     PAUL      1030   SWORD HILT RD          GREENSBORGA     30642        Sep 1 2019   AL
                       GWINNETT   12047049   CECIL      VICTORIA    BREEANNA  1525   LAUREL CROAPT 1036     BUFORD     GA   30519        May 1 2020   IL
                       GWINNETT   12864660   BRADLEY    GREGORY     EDWARD    2275   FRIARS GATE DR         LAWRENCEVGA     30043        Dec 1 2018   PA
                       GWINNETT   11407409   DAVIS      LAKISHA     ANTOINE   1120   COURT DR APT S         DULUTH     GA   30096        Mar 1 2019   FL
                       GWINNETT   11343499   CONDE      JAMES       MARK      3752   MEMPHIS DR             SUWANEE GA      30024        Oct 1 2020   NC
                       GWINNETT   02777849   CONDE      KAREN       GAIL      3752   MEMPHIS DR             SUWANEE GA      30024        Oct 1 2020   NC
                       GWINNETT   07656499   CONEAL     TERELYA     JULNELLE  407    DUNAGAN CHASE DR       LAWRENCEVGA     30045        May 1 2020   MI
                       GWINNETT   05505584   CONERLY CLYDE          LEROY     1102   SUMMERCHASE DR         DULUTH     GA   30096        Aug 1 2020   MS
                       GWINNETT   05217492   CONERLY STEPHANIE      ANICE     1102   SUMMERCHASE DR         DULUTH     GA   30096        Aug 1 2020   MS
                       GWINNETT   08043735   CASON      DESIRAE     SYMONE    1415   POUNDS RD APT 20       LILBURN    GA   30047        Aug 1 2020   AL
                       GWINNETT   10689742   BUSBY LIGHTLAVETTA     JANICE    202    AUGUST WEST WAY        LAWRENCE VGA    30046        Oct 1 2020   SC
                       GWINNETT   02884541   COLLINS    TERRY       ELLINGTON 3785   CREEKVIEW RIDGE DR     BUFORD     GA   30518        Aug 1 2020   CA
                       GWINNETT   08583929   DAVIS      MARSHA      LORRAINE  3667   RAINBOW CIR            SNELLVILLE GA   30039        May 1 2017   VA
                       GWINNETT   01850420   CROMARTIE ANDREA       SIMMONS   5702   SINGLEBRIAR CT         NORCROSS GA     30093        Nov 1 2016   FL
                       GWINNETT   05804609   DODDS      DOLORES     ELAINE    5600   SUGARLOAF APT 415      LAWRENCEVGA     30043        Jun 1 2020   MI
                       GWINNETT   11727059   COLLETT    JOSHUA                1635   PIRKLE RD APT 903      NORCROSS GA     30093        Dec 1 2018   TX
                       GWINNETT   05985875   COLLIER    BRANDON     DANA      5475   FORT FISHER WAY        PEACHTREE GA    30092        May 1 2020   TX
                       GWINNETT   04045081   COLLIER    CRYSTAL     PRISCILLA 5475   FORT FISHER WAY        PEACHTREE GA    30092        May 1 2020   TX
                       GWINNETT   10669168   CASHMAN RYAN           VAUGHN    2109   SUMMERCHASE DR         DULUTH     GA   30096        Mar 1 2020   FL
                       GWINNETT   10694334   CAPERS     LIONEL      PRESTON   1100   INDIAN TRAILAPT 1723   NORCROSS GA     30093        Feb 1 2018   FL
                       GWINNETT   08025244   GRINSTEAD CHERI                  4981   BAINBRIDGE CT SW       LILBURN    GA   30047        Aug 1 2020   TX
                       GWINNETT   12093871   CARDONA MONIQUE                  1331   ASHBURY PARK DR        HOSCHTON GA     30548        Feb 1 2020   FL




  Ex. 2 to Petition:
                       GWINNETT   10621236   DINSMORE BROOKE        TAYLOR    2680   SUGARLOAF CLUB DR      DULUTH     GA   30097        Sep 1 2019   CA




Braynard Declaration
                       GWINNETT   11053015   DINSMORE DREW          BRADFORD 2680    SUGARLOAF CLUB DR      DULUTH     GA   30097        Sep 1 2019   CA
                       GWINNETT   10648495   DINSMORE MADISON                 2680   SUGARLOAF CLUB DR      DULUTH     GA   30097        Sep 1 2019   CA
                       GWINNETT   08857437   DISHMEY GA VIVIANA               3761   ELMSIDE VIL APT B      PEACHTREE GA    30092        Jul 1 2020   VA
                       GWINNETT   10202487   DENNISON PATRICIA      JANE      928    CEDAR FALLS CT SW      LILBURN    GA   30047        Aug 1 2019   FL
                       GWINNETT   06516720   DUNN       BEVERLY     KIMBALL   5435   AZALEA CREST LN        SUGAR HILL GA   30518        Sep 1 2020   FL
                       GWINNETT   11581426   DOUTHIT    DAIRIC      MONTREL 287      E CROGAN S APT 1223    LAWRENCEVGA     30046        Oct 1 2018   AL
                       GWINNETT   06504206   DOVER      SHERRY      MARIE     455    SPRINGBOTTOM CT        LAWRENCEVGA     30046        Oct 1 2020   MS
                       GWINNETT   10708380   DOWDY      MARK        ANDREW    3601   TRAVELERS CT           SNELLVILLE GA   30039        Dec 1 2019   NC
                       GWINNETT   06723599   FRANK      MACK        IRVIN     2011   AMBER DAWN WAY         LAWRENCEVGA     30043        Jun 1 2020   LA
                       GWINNETT   06917668   GROSSETT-HMICHELLE     M         1724   CRITTENDEN LN          LAWRENCE VGA    30043-3280   May 1 2019   CO
                       GWINNETT   08354008   EWING      PETER       JEROME    1133   HAWTHORN LN            GRAYSON GA      30017        Sep 1 2020   MI
                       GWINNETT   06810067   FINKEN     SAMUEL      HERBERT   3302   CONNEMARA TRCE         LAWRENCEVGA     30044        Feb 1 2020   NJ
                       GWINNETT   10699039   FINLEY     CANDICE     NICOLE    2910   BUFORD DR APT 1005     BUFORD     GA   30519        Feb 1 2017   TX
                       GWINNETT   06358295   FRADY      GREGORY     DOYLE     740    WINSTON DR             LAWRENCEVGA     30044-5787   Jun 1 2020   FL
                       GWINNETT   10058324   GORANSON TODD          DANIEL    6291   MOUNTAIN RIDGE CIR     SUGAR HILL GA   30518        Apr 1 2019   CA
                       GWINNETT   07593740   MOORE      EBONY       NICOLE    606    CLUB LAKES PKWY        LAWRENCEVGA     30044-2409   Aug 1 2017   PA
                       GWINNETT   12048415   GU         AH SAR                307    THORNCREST CT          TUCKER     GA   30084        Oct 1 2020   MN
                       GWINNETT   05708401   HARLEQUIN REUBEN       CLEVELAND 2669   CRYSTAL LN             LAWRENCEVGA     30044        Aug 1 2020   WA
                       GWINNETT   08606618   HOBBS      CHENEKA               2693   MAYFIELD CT            LAWRENCEVGA     30043        Sep 1 2017   AL
                       GWINNETT   02722978   MANNING    BARBARA     H         562    ANTLER LN              SUWANEE GA      30024        Oct 1 2020   NC
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 149 of 585




                                                                                           Page 206
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           Ii

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                      GA NCOA Out of State


                       GWINNETT   05101006   MANNING   BRANDY      JERROD      6824   MIMOSA CIR            TUCKER     GA   30084        Jun 1 2020   VA
                       GWINNETT   10037483   HASAN     KHADIJAH    ALIYAH      1525   GRAYSON H WAPT 215    GRAYSON GA      30017        May 1 2020   IN
                       GWINNETT   02767279   HERBERT   KAREN       ANN         1998   COMMONWEALTH WAY      GRAYSON GA      30017-1744   Aug 1 2020   FL
                       GWINNETT   10733724   GUOBADIA EFOSA        LAWRICK     3214   GREENWOOD OAK DR      NORCROSS GA     30092        Jul 1 2018   NY
                       GWINNETT   10615264   GUPTE     SHUBHAM     MILIND      1824   HEWATT RD SW          LILBURN    GA   30047        Oct 1 2020   VA
                       GWINNETT   02731304   HILL      ELEANOR     STOREY      4063   PINEWOOD TER NW       LILBURN    GA   30047-2630   Sep 1 2020   PA
                       GWINNETT   12700834   HILAIRE   ANDRE       BENOIT      523    GROVE FIELD CT        SUWANEE GA      30024        Oct 1 2020   FL
                       GWINNETT   05790186   JACKSON   CHRYSTAL    LASHAWN     586    SUWANEE EAST DR       LAWRENCEVGA     30043        Oct 1 2018   SC
                       GWINNETT   05384431   HOLZWORTHKARA         KISSEL      705    AMBUR COVE WAY        LAWRENCE VGA    30043        Sep 1 2020   FL
                       GWINNETT   02855159   HOLZWORTHRANDAL       A           705    AMBUR COVE WAY        LAWRENCE VGA    30043-6651   Sep 1 2020   FL
                       GWINNETT   10157190   KIRBY     WILLIAM                 2750   OAK MEADOW DR         SNELLVILLE GA   30078        Aug 1 2020   FL
                       GWINNETT   05425437   KIRKLAND LESLIE       JOAN        1400   COMMONWEALTH LN       GRAYSON GA      30017-1747   Oct 1 2020   IL
                       GWINNETT   10490861   MOORE     LARRY                   6534   BLUE WATER DR         BUFORD     GA   30518        Dec 1 2019   NC
                       GWINNETT   10478028   MOORE     MARISSA     FEDORCHA    6534   BLUE WATER DR         BUFORD     GA   30518        Dec 1 2019   NC
                       GWINNETT   04715188   LEONARD   LAJUAN      QUINTELL    1300   CASTLE ROYALE CT      LAWRENCEVGA     30043        May 1 2020   FL
                       GWINNETT   11528709   LESHORE-GUWANDA       FAYE        900    LEGACY PARAPT 738     LAWRENCEVGA     30043        May 1 2019   MI
                       GWINNETT   05659670   MACK      CHRISTIE    YVONNE      625    RIVER OVERLOOK DR     LAWRENCEVGA     30043        Sep 1 2019   CA
                       GWINNETT   12658574   MADISON   TYAUMBA     LAMONICA    635    MCCART RD             LAWRENCEVGA     30045        Jul 1 2020   OK
                       GWINNETT   02875373   KLOIBER   MICHELLE    LYNN        461    JOHANNAH PL SW        LILBURN    GA   30047        Oct 1 2019   SC
                       GWINNETT   11344664   KNAZEK    KATHERINE   E           4592   CAMPENILLE CT         SUWANEE GA      30024        Dec 1 2019   FL
                       GWINNETT   07138917   JOHNSON ROSALIND      FREDERICK   6247   GREEN HILL A          NORCROSS GA     30093-3779   Jan 1 2019   AZ
                       GWINNETT   08466759   SCHAFFER JACOB        RYAN        2740   AUTUMN BLUFF WAY      LAWRENCEVGA     30044        Jul 1 2019   MD
                       GWINNETT   02022006   LEASE     STEVEN      REX         400    BUFORD HW APT 1406    SUWANEE GA      30024        Mar 1 2020   UT
                       GWINNETT   12658558   LEATH     EDGAR       VINCENT     4255   SMOKECREELOT 20A      SNELLVILLE GA   30039        Jul 1 2020   OH
                       GWINNETT   10670992   NGUYEN    VINA                    70     SERENITY PT           LAWRENCEVGA     30046        Sep 1 2018   TN
                       GWINNETT   08711301   NIELSEN   ERIK                    1058   FLOWERS XING          LAWRENCEVGA     30044        Aug 1 2019   AL
                       GWINNETT   10743479   NIEMEYER NANCY        LOUISE      6185   WOODLAND RD           PEACHTREE GA    30092        Oct 1 2020   TX




  Ex. 2 to Petition:
                       GWINNETT   12351924   POVEDA OCAJAIRO       ANDRES      1565   HEDINGTON CIR         LAWRENCE VGA    30045        Sep 1 2020   TX




Braynard Declaration
                       GWINNETT   11767411   POWELL    JACK                    3100   SWEETWATEAPT 3203     LAWRENCEVGA     30044        Sep 1 2018   TN
                       GWINNETT   02820771   PAZMAN    SYLVIA      PIROSKA     5241   MILLER RD SW          LILBURN    GA   30047        Nov 1 2019   FL
                       GWINNETT   12867723   PEARCE    MAYA        CHRISTINE   1613   WYNFIELD TRCE         PEACHTREE GA    30092        Oct 1 2020   NY
                       GWINNETT   12298471   PEARCE    RUTH                    1613   WYNFIELD TRCE         PEACHTREE GA    30092        Oct 1 2020   NY
                       GWINNETT   02672515   PAUL      STANLEY                 3919   DUNCAN IVES DR        BUFORD     GA   30519        Oct 1 2020   WA
                       GWINNETT   07241822   PAULK     OTIS        HADRIAN     2309   PRESTON LAKE DR       TUCKER     GA   30084        Dec 1 2019   AL
                       GWINNETT   02907854   PRATER    KESHA       NICOLE      139    SONYA MILL CT         LAWRENCEVGA     30044        Dec 1 2019   SC
                       GWINNETT   08600361   PITTMAN   FELICIA     MARIE       2857   NATHANIEL WAY         GRAYSON GA      30017        Jul 1 2020   TN
                       GWINNETT   08236833   POULTON   DENNIS      KEITH       984    FAIRVIEW CLUB CIR     DACULA     GA   30019        Sep 1 2020   OH
                       GWINNETT   08236838   POULTON   KATHRYN     GOODLOVE    984    FAIRVIEW CLUB CIR     DACULA     GA   30019-3193   Sep 1 2020   OH
                       GWINNETT   07849719   ROBINSON TYRONE       LEE         2878   HERITAGE OAKS CIR     DACULA     GA   30019        Jan 1 2019   TX
                       GWINNETT   08377204   ROBINSON WILLIAM      DONALD      375    HIGHLAND GATE CIR     SUWANEE GA      30024        Sep 1 2020   TX
                       GWINNETT   10580534   OWENS     KIMBERLY    PATRICIA    3545   SCHILLING RDG         PEACHTREE GA    30096        Sep 1 2020   NC
                       GWINNETT   10479830   PATEL     ASHRUTA                 3421   CLEAR STREAM RUN      AUBURN     GA   30011        Jun 1 2018   OH
                       GWINNETT   05818700   WALLACE   JAY         BRIAN       3745   HERITAGE CREST PKWY   BUFORD     GA   30519        Oct 1 2020   TN
                       GWINNETT   06701306   PARHAM    RACHEL      S           3226   SABLE RIDGE DR        BUFORD     GA   30519        Jan 1 2020   TX
                       GWINNETT   05585903   SMITH     AMANDA      LAVONDA     4356   GATEVIEW DR           LOGANVILLE GA   30052-5908   Jul 1 2020   NC
                       GWINNETT   07889786   PALMER    THADDEUS                1435   BOGGS RD 308          DULUTH     GA   30096        Sep 1 2019   AZ
                       GWINNETT   02117565   TAUSSIG   ADDAM       JUSTIN      5328   BINGHURST CT          SUWANEE GA      30024-7589   Oct 1 2020   FL
                       GWINNETT   03825755   TAUSSIG   ANGELA      VIDAL       5328   BINGHURST CT          SUWANEE GA      30024        Oct 1 2020   FL
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 150 of 585




                                                                                            Page 207
                                                                                                                                                           I!
                                                                                                                                                           Iii
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                  GA NCOA Out of State


                       GWINNETT   12465134   TAUSSIG   AUSTIN    JOSEPH    5328   BINGHURST CT           SUWANEE GA      30024        Oct 1 2020   FL
                       GWINNETT   07122245   WILLIS    RASHIDA   JAMILIA   1735   COLEVILLE CIR          NORCROSS GA     30093        Aug 1 2020   TX
                       GWINNETT   08712922   TAYLOR    ROBERT    ANTHONY 4430     FLAT STONE DR          SNELLVILLE GA   30039        Aug 1 2019   VA
                       GWINNETT   11742484   TAYLOR    RYAN      ANTHONY 2052     WHITFIELD LN           LAWRENCE VGA    30043        Oct 1 2020   FL
                       GWINNETT   08385502   WEBSTER TYLER       MICHAEL   2181   POTOMAC PL             LAWRENCEVGA     30043-4918   Aug 1 2020   TX
                       GWINNETT   10126077   UKOMADU EXCELLENCE            5375   SUGARLOAF APT 3307     LAWRENCEVGA     30043        Dec 1 2019   IL
                       GWINNETT   10351418   UKOMADU TENESHA     JONES     5375   SUGARLOAF APT 3307     LAWRENCEVGA     30043        Dec 1 2019   IL
                       HALL       05597972   BOOTH     ELSA      MARIA     5720   SIERRA BEND WAY        HOSCHTON GA     30548        Oct 1 2020   VA
                       GWINNETT   04364172   TUCKER    ELIZABETH ANN       2728   GREEN ESTATES DR       SNELLVILLE GA   30078        Oct 1 2020   TN
                       GWINNETT   12823115   WEEKS     MILLICENT AUDREY    1596   WILSON MANOR CIR       LAWRENCEVGA     30045        Sep 1 2020   VA
                       GWINNETT   11712951   SMITH     GABRIELLE ELYSE     1105   BIRCH BRIAR CT         LAWRENCEVGA     30043        Jun 1 2020   NC
                       GWINNETT   07385503   SMITH     ROBIN               1635   PIRKLE RD APT 907      NORCROSS GA     30093        Aug 1 2020   RI
                       GWINNETT   06543847   STREADY   CASSANDRA           3665   ANDREA LEE CT          SNELLVILLE GA   30039-4941   Jan 1 2020   FL
                       HARALSON   00844218   DEES      GINGER    S         1215   FLOYD RD               ROCKMART GA     30153        Oct 1 2020   SC
                       GWINNETT   11296549   YOUNG     KIMBERLY HUNDGEN 6138      MOUNTCREEK CT          PEACHTREE GA    30092        May 1 2019   AL
                       HALL       12704936   VECHIOLA EMILY                1505   TREE PARK CIR          FLOWERY BRGA    30542        Oct 1 2020   MI
                       GWINNETT   12696795   WILLIAMS  MAKITA              1300   CHANDLER RIDGE DR      LAWRENCEVGA     30045        Oct 1 2020   CT
                       HALL       06651557   ANDERSON SCOTT      THOMAS    3207   FORK RD                GAINESVILLEGA   30506        Jul 1 2017   AL
                       GWINNETT   03318934   TOUCHTON KIMBERLY PEACOCK 1195       SUNHILL DR             LAWRENCEVGA     30043-6741   Feb 1 2020   FL
                       GWINNETT   02886974   TOUCHTON ROBERT     F         1195   SUNHILL DR             LAWRENCEVGA     30043        Feb 1 2020   FL
                       HALL       07266841   SCHULTZE COREY      DAVID     3720   LATHEM CRK             GAINESVILLEGA   30506        Sep 1 2020   FL
                       GWINNETT   10787875   TRAN      TINA      XUAN      221    IVY CHASE LN           PEACHTREE GA    30092        Jul 1 2020   WA
                       GWINNETT   02734084   THORNBERRJACQUELINE D         5421   E WIND DR SW           LILBURN    GA   30047-6407   Sep 1 2020   CO
                       HALL       10303842   SCHIPPER ERIC       SCOTT     5641   RAINTREE TRCE          OAKWOOD GA      30566        Jan 1 2019   NC
                       HALL       12507012   SCHNELL   HADDEN    ALEXANDER 3545   HARDY RD               GAINESVILLEGA   30506        Jan 1 2020   NC
                       HART       01261401   DUNCAN    BRIAN     PHILIP    893    LAUREL DR              HARTWELL GA     30643        Jan 1 2020   NY
                       HART       11752003   DUNCAN    MARLENE   GALLI     893    LAUREL DR              HARTWELL GA     30643        Jan 1 2020   NY




  Ex. 2 to Petition:
                       HART       01252767   EDWARDS BETTY       AMMONS    45     WALNUT ST APT #17      HARTWELL GA     30643        Sep 1 2020   SC




Braynard Declaration
                       HART       12727514   ENGLISH   JOHN      DAVID     58     BAREFOOT BAY RD        HARTWELL GA     30643        Aug 1 2020   OR
                       HART       12727515   ENGLISH   VICTORIA  ANNE      58     BAREFOOT BAY RD        HARTWELL GA     30643        Aug 1 2020   OR
                       HALL       02751164   CHAPMAN MARGARET B            6723   CHIMNEY RIDGE CT       HOSCHTON GA     30548        May 1 2019   FL
                       HENRY      08454857   COLEMAN BYRON       TRENTON   119    SHOAL PARK DR          MCDONOUG GA     30252-5821   Aug 1 2019   VA
                       GWINNETT   08244085   WRIGHT    JEROME    STANLEY   1795   ROCKDALE CIR           SNELLVILLE GA   30078        Oct 1 2020   NE
                       HENRY      10899738   HOLLIS    TRACEY    RAQUEL    2207   FLOWERS CRAPT # 2207   MCDONOUG GA     30253        Nov 1 2018   AL
                       HALL       00362953   JACK      WILLIAM   STANLEY   5875   GREEN MEADOW CIR       FLOWERY BRGA    30542        Oct 1 2020   PA
                       HALL       10219390   JOHNSTON HAYLEY     MADISON   7465   DOGWOOD TRL            MURRAYVILLGA    30564        Jun 1 2019   VA
                       HALL       06970211   JONES     ANN       ELIZABETH 6536   MALLARD COVE LN        FLOWERY BRGA    30542        Oct 1 2020   TX
                       HALL       08853752   SPRAGGINS ADAM      JACOB     2832   FLORENCE DR            GAINESVILLEGA   30504        Oct 1 2020   FL
                       HALL       07632170   FAUSCETT EMILY      HOPE      4247   HOLLY SPRINGS RD       GILLSVILLE GA   30543        Sep 1 2020   HI
                       HALL       08938512   FEDELE    SHARON    CHENAULT 6516    GARDENSIDE CIR         HOSCHTON GA     30548        Sep 1 2020   FL
                       HALL       04277273   FEIZET    BETH      A         2938   CHESTATEE RD           GAINESVILLEGA   30506-1160   Sep 1 2020   NY
                       GWINNETT   10953345   WOODS     GAUDALUPE HERNANDEZ 517    MUSICAL CT             LAWRENCEVGA     30044        Feb 1 2020   VA
                       GWINNETT   03673760   WOODS     JERROLD   W         2640   DANIEL PARK RUN        DACULA     GA   30019-7809   Nov 1 2019   AL
                       GWINNETT   04359876   WOODS     JO ANNE             1451   LOG CABIN LN           LAWRENCEVGA     30045        Sep 1 2020   FL
                       HARRIS     02424774   CAMP      DONNA     SAILORS   45     SLAPPY DR              HAMILTON GA     31811-6932   Dec 1 2017   TN
                       HARRIS     01797226   CAMP      LEON      KLEISER   45     SLAPPY DR              HAMILTON GA     31811-6932   Dec 1 2017   TN
                       HARRIS     10023292   CARGILL   DAVID     BRANTLEY 1367    BROWN CREEK RD         SHILOH     GA   31826        Oct 1 2020   AL
                       HARRIS     04513430   CARGILL   MOLLIE    TOVEY     1367   BROWN CREEK RD         SHILOH     GA   31826        Oct 1 2020   AL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 151 of 585




                                                                                        Page 208
                                                                                                                                                        I!
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                   GA NCOA Out of State


                       HALL      08847705   WILSON     RODNEY    LAMAR      6551   GROVE PARK DR        HOSCHTON GA      30548        Oct 1 2020        IN
                       HARRIS    07938011   BARNETT    ALGIA     D          144    MOBLEY CT            HAMILTON GA      31811        Sep 1 2020        VA
                       HARRIS    01245901   BARROW     EMMA      J          3704   FORTSON RD           FORTSON GA       31808        Sep 1 2020        TN
                       HALL      04533258   SINGH      KAMALJIT             6025   FAIR HAVEN HILL RD   GAINESVILL EGA   30506        Nov 1 2017        IN
                       HALL      02547439   SINGH      KELLIE    A          6025   FAIR HAVEN HILL RD   GAINESVILLEGA    30506-2877   Nov 1 2017        IN
                       HALL      10613994   SPENCER    BRETT     BAILEY     5531   CONCORD CIR          GAINESVILLEGA    30507        Jun 1 2020        NC
                       HARRIS    12796669   PUTNAM     ZACHARY   TAYLOR     86     PIN OAK WAY          HAMILTON GA      31811        Sep 1 2020        AK
                       HENRY     10765716   CHANDLER TRAMEL      TYREE      688    BLUE ASH CT          MCDONOUG GA      30253        Aug 1 2017        PA
                       HENRY     07461119   CHANEY     TERRENCE JAMAL       1082   EAGLES BROOKE DR     LOCUST GROGA     30248        Dec 1 2017        MO
                       HENRY     07590101   HARVEY     TINA      LUCETTE    2367   MCINTOSH DR          LOCUST GROGA     30248-7411   Sep 1 2020        VA
                       HENRY     11873236   HASSELL    CHRISTAL             421    BEDFORD XING         MCDONOUG GA      30253        Oct 1 2019        SC
                       HOUSTON   11256080   MARURI     LESLIE    BEVERLY    2014   POTTERS RD           PERRY       GA   31069        Sep 1 2020        FL
                       HOUSTON   10376030   MACON      QUWIETWILLLAVRENE    302    DEVEN CT             WARNER RO GA     31088        Jan 1 2019        SC
                       HENRY     10734123   DUDLEY     JASMINE   N          564    GOLDFINCH WAY        STOCKBRIDGGA     30281        Feb 1 2017        KY
                       HENRY     11797105   RAMIREZ    TRESOR    JEMIMA DUL 629    LOCKERBIE TER        MCDONOUG GA      30252        Oct 1 2019        FL
                       HENRY     01402568   RANDOLPH KENNETH     MARTIN     97     SOWELL RD            MCDONOUG GA      30252-2950   Jun 1 2020        NC
                       HENRY     11281339   PLATSON    DONALD    FRANCIS    145    MALLET WAY           STOCKBRIDGGA     30281        Oct 1 2020        IL
                       HENRY     11281343   PLATSON    MARY      ELLEN      145    MALLET WAY           STOCKBRIDGGA     30281        Oct 1 2020        IL
                       HENRY     10339486   TANN       KEYNON    NASHAWN 501       TOWNSEND BND         STOCKBRIDGGA     30281        Nov 1 2019        CO
                       HENRY     06842324   MCCULLOUGDANIELLE    E          546    COUNTRY LAKE DR      MCDONOUG GA      30252        Apr 1 2020        FL
                       HOUSTON   05885691   BENNETT    JASON     JESTER     57     TIFFANY LN           WARNER RO GA     31093-1037   Feb 1 2019        TN
                       HOUSTON   11827329   BENSINGER TAWNYA     LYNN       1036   DUNBAR RD            WARNER RO GA     31093        Jul 1 2020        TX
                       HOUSTON   06779148   BENSLEY    MARION    JAMES      640    PINE RIDGE ST        PERRY       GA   31069        Oct 1 2020        TX
                       HOUSTON   06898961   BERGL      EUGENE    DAVID      106    HAMPTON PT           WARNER RO GA     31088-7560   Apr 1 2017        SC
                       HOUSTON   06807686   BERGL      JANE      GESINSKY 106      HAMPTON PT           WARNER RO GA     31088-7560   Apr 1 2017        SC
                       HOUSTON   06517670   BERNDT     CHARLES   ANTHONY 107       ANJUL CT             WARNER RO GA     31093        Apr 1 2020        AL
                       HOUSTON   07977163   BERNDT     GINA      MARIE      107    ANJUL CT             WARNER RO GA     31093        Apr 1 2020        AL




  Ex. 2 to Petition:
                       HENRY     10735595   PIERRE-LOU TANISHA              1103   FLOWERS CREEK DR     MCDONOUG GA      30253        Jul 1 2019        NJ




Braynard Declaration
                       HENRY     06269054   PINA       RODNEY    LUTRELL    172    ADDY LN              STOCKBRIDGGA     30281-7981   Oct 1 2019        CA
                       HENRY     07104001   ESTEVEZ    JUANA     F          518    TELLICO SQ           MCDONOUG GA      30252-4072   Oct 1 2020        FL
                       HENRY     12521223   WILLIAMS   PAMELA    DENISE     4025   SPRINGVALE WAY       MCDONOUG GA      30252        Aug 1 2020        MI
                       HENRY     10485218   WILLIAMS   SANIECE   LUTRELL    701    SHARPSTONE BND       STOCKBRIDGGA     30281        Oct 1 2020        NC
                       HENRY     12435224   FREEMAN KENNEDY      ALEXIS     710    LILY GLEN LN         STOCKBRIDGGA     30281        Jul 1 2020        AL
                       HENRY     10951224   MCPHERSONSHARON                 437    WINGED FOOT DR       MCDONOUG GA      30253        Feb 1 2018        TX
                       HOUSTON   10881071   JOHNSON CHRISTINA MARIE         103    CHATHAM CT           BYRON       GA   31008        Apr 1 2019        CA
                       HENRY     10949146   ENNIS      BRYCE                285    N VICTORIA CT        ELLENWOO DGA     30294        Jul 1 2017        TN
                       HENRY     08737432   ENNIS      DANIEL    EVAN       285    N VICTORIA CT        ELLENWOODGA      30294        Jul 1 2017        TN
                       HENRY     03941535   ENNIS      DAVE      VICTOR     285    N VICTORIA CT        ELLENWOODGA      30294        Jul 1 2017        TN
                       HENRY     01956921   ENNIS      NADIA     FLOYD      285    N VICTORIA CT        ELLENWOODGA      30294-2866   Jul 1 2017        TN
                       HENRY     05374972   WICKSON    DARA      LEE        332    NOEL WAY             HAMPTON GA       30228-6013   Sep 1 2020        TX
                       HENRY     04585292   WICKSON    WILLIAM   S          332    NOEL WAY             HAMPTON GA       30228-6013   Sep 1 2020        TX
                       HENRY     10479045   DAVIDSON DANIELLA    ALEXANDRIA1603    TREES OF AVALON PKWY MCDONOUG GA      30253        Oct 1 2020        FL
                       HENRY     06263707   MCCAFFERT DIANA      FLORES     1071   FIELD VIEW DR        MCDONOUG GA      30253-9020   Aug 1 2018        AZ
                       HENRY     10381473   MCLEOD     JUELLS    JULEESIS   250    CONCORD TER          MCDONOUG GA      30253        Aug 1 2020        LA
                       HENRY     12361997   GANT       CHARMETTE LAQUITA    240    GROVER TURNER WAY MCDONOUG GA         30253        Aug 1 2020        VA
                       HENRY     04226348   GRAHAM     JERRY     LENARD     5200   HERON BAY BLVD       LOCUST GR OGA    30248        Jun 1 2020        MS
                       HOUSTON   10522840   WILLIAMS   JESSICA   MARIE      102    TACONIC CT           BONAIRE     GA   31005        Aug 1 2019        AP
                       HOUSTON   12110489   WILLIAMS   JORDAN    RILEY      403    DEVEN CT             WARNER RO GA     31088        Aug 1 2019        SC
                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 152 of 585




                                                                                         Page 209
                                                                                                                                             ffl
                                                                                                                                                   ra
                                                                                                                                               -i
                                                                                                                                                             I!
                                                                                                                                                             It
                                                                                                                                                             ii
                                                                                                                                               -
                                                                                    GA NCOA Out of State


                       HENRY        08749122   MOMIN     MOHAMMED SADIQ      2502   LAKE ERMA DR          HAMPTON GA      30228        Mar 1 2018        NC
                       HENRY        10730004   GRIFFIN   CHASE    ALEXANDER 608     TREES OF AVALON PKW Y MCDONOUG GA     30253        Jul 1 2020        AZ
                       HOUSTON      12396392   HICKEY    NATHAN   SCOT       502    LAKE JOY RD           KATHLEEN GA     31047        Apr 1 2020        MI
                       HOUSTON      08537338   HICKS     ALAINA   JANELLE    135    STONEY CREEK DR       KATHLEEN GA     31047        Jun 1 2020        IL
                       HOUSTON      12726360   HILL      EUGENIE  CHOI       307    CHARLOTTE DR          BONAIRE    GA   31005        Aug 1 2020        AK
                       JACKSON      10711856   CHANCEY DAVID      DOUGLAS 454       WOODBRIAR DR          JEFFERSON GA    30549        Oct 1 2020        FL
                       JACKSON      08430758   CHANCEY SARAH      LYNN       454    WOODBRIAR DR          JEFFERSON GA    30549        Oct 1 2020        FL
                       HOUSTON      11280427   GREGG     ALEXIS   MICHELLE 105      HUNTSHIRE TRCE        WARNER RO GA    31088        Jun 1 2020        OH
                       HOUSTON      08386400   GREEN     MARCUS   RAYMOND 124       MARYJAY DR            WARNER RO GA    31088        Sep 1 2020        TX
                       HOUSTON      06412963   GREENE    SHALONDA CHALET     109    CHARLESTON CT         WARNER RO GA    31088        Jun 1 2020        CO
                       HEARD        02213129   SHELNUTT ODELL     C          1085   FRANKLIN PKWY         FRANKLIN GA     30217        Nov 1 2017        AL
                       HENRY        10574866   JONES     ROBERT   JOSHUA-LEE 729    EMPORIA LOOP          MCDONOUG GA     30253        Feb 1 2020        MD
                       HOUSTON      08915616   JAYASREE NITHYA               302    TYSON GLEN DR         WARNER RO GA    31088-2399   Feb 1 2020        OH
                       HENRY        10889634   MILLER    DOIAL    JEAN       229    HIGHWAY 3 N           HAMPTON GA      30228        Oct 1 2020        MO
                       HENRY        10873755   MILLER    JEFFREY  PAUL       715    HIGHWAY 155 N         MCDONOUG GA     30253        Nov 1 2018        FL
                       HENRY        10873761   MILLER    LAURA    ELISABETH 715     HIGHWAY 155 N         MCDONOUG GA     30253        Nov 1 2018        FL
                       HENRY        05746033   MILLER    MARIO    D          240    EDISON DR             STOCKBRIDGGA    30281        Aug 1 2020        OH
                       HENRY        08747606   KNOX      AFIYA    KANIKA     1033   HAMILTON DR           LOCUST GROGA    30248        Jun 1 2020        NY
                       HENRY        06268203   KOLM      AMY      LOU        411    KENLEY CT             MCDONOUG GA     30253        Sep 1 2017        DC
                       HENRY        05660207   KOLM      GERALD   PAUL       411    KENLEY CT             MCDONOUG GA     30253-8095   Sep 1 2017        DC
                       HOUSTON      10881272   MAULDING DESTIN    SCOTT      412    ROLLING ACRES DR      KATHLEEN GA     31047        Oct 1 2020        NM
                       HOUSTON      12301011   MAULDING MARY JEAN            412    ROLLING ACRES DR      KATHLEEN GA     31047        Oct 1 2020        NM
                       HOUSTON      07406548   MAYNER    ROBERT   ALLEN      113    HUNTLEY DR            KATHLEEN GA     31047        Oct 1 2020        AR
                       HOUSTON      03981220   DANIELS   RICARDO             6080   LAKEVIEW R APT 3008   WARNER RO GA    31088        Jul 1 2017        TX
                       HOUSTON      08535706   DASH      EUGENIA             511    BEECHWOOD DR          BONAIRE    GA   31005        Mar 1 2020        TX
                       HOUSTON      10634202   DASH      JULIAN   CHRISTOPHE511     BEECHWOOD DR          BONAIRE    GA   31005        Mar 1 2020        TX
                       JASPER       00292406   JACKSON   BRENDA   AZALEE     32     HONEYSUCKLE RD        MONTICELLOGA    31064        Feb 1 2020        FL




  Ex. 2 to Petition:
                       HOUSTON      04687438   COLLINS   CHRISTI  DAWN       204    LOVORN CIR            WARNER RO GA    31088        Jun 1 2018        KS




Braynard Declaration
                       JACKSON      03515011   REED      MINDY    KAY        195    ELLIS BANKS RD        JEFFERSON GA    30549-4950   Oct 1 2020        OR
                       HOUSTON      08466196   FILHOLM   HALEY    JEAN       106    QUAIL HOLLOW DR       WARNER RO GA    31088        Apr 1 2019        CA
                       HOUSTON      10524909   FIVEASH   BRITTANY ANN NICOLE 103    NORTHUMBERLAND WAY WARNER RO GA       31088        Jul 1 2020        CO
                       HENRY        01396679   OLINGER   DONNA    M          635    MOCCASIN GAP RD       JACKSON    GA   30233        Jul 1 2020        FL
                       HENRY        01396680   OLINGER   RAY      NOEL       635    MOCCASIN GAP RD       JACKSON    GA   30233        Jul 1 2020        FL
                       HOUSTON      10401687   FLINDT    REBEKAH  JEAN       107    IRONWOOD DR           BONAIRE    GA   31005        Jan 1 2017        UT
                       HOUSTON      04789764   FLOWERS FREDDIE               504    TAYLOR ELAINE DR      WARNER RO GA    31088        Jun 1 2017        AP
                       JACKSON      00300648   LYNCH     JOSEPH   EDWARD     714    BEAR CREEK LN         BOGART     GA   30622        Dec 1 2019        SC
                       JACKSON      00300649   LYNCH     KATHRYN             714    BEAR CREEK LN         BOGART     GA   30622        Dec 1 2019        SC
                       JACKSON      02724906   MABRY     JAMES    HOWARD     267    CURK ROBERTS RD       BRASELTON GA    30517        Sep 1 2020        NC
                       JEFF DAVIS   04364867   EVANS     NICKOLAS RANDOLPH 229      HINSON FARM RD        HAZLEHURS GA    31539        Jul 1 2020        VA
                       HOUSTON      06910335   RAWLS     ELIJAH   ONEAL      317    OAKVIEW SQ            WARNER RO GA    31093-3118   Dec 1 2018        WA
                       HOUSTON      12188609   TROTMAN SHAUN      JASON      1613   SWEETWATER DR         WARNER RO GA    31088        Sep 1 2020        MD
                       JONES        05609642   CARRUTHER BRITTANY KRISTEN    127    GRAYBONE CT           MACON      GA   31211        Oct 1 2020        IN
                       JONES        04942308   CARRUTHER MATTHEW JASON       127    GRAYBONE CT           MACON      GA   31211        Oct 1 2020        IN
                       LIBERTY      11333985   RAAB      STEPHEN             11     JASMINE AVE           FORT STEW AGA   31315        Sep 1 2017        NY
                       LIBERTY      05631619   RAIFORD   TINA     ELIZABETH 125     STAFFORD ST           HINESVILLE GA   31313        May 1 2019        FL
                       LIBERTY      10238853   RANTZ     CLAUDIA  SUE        184    SLADE RD              MIDWAY     GA   31320        Oct 1 2020        OH
                       LIBERTY      10293478   RANTZ     HARRY    DAVID      184    SLADE RD              MIDWAY     GA   31320        Oct 1 2020        OH
                       LIBERTY      08850831   RAPP      KAITLIN  MARIE      1433   SIDEWINDER WAY        HINESVILLE GA   31313        Nov 1 2017        NC
                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 153 of 585




                                                                                          Page 210
                                                                                                                                              ffl
                                                                                                                                                    ra
                                                                                                                                                -i
                                                                                                                                                              ti
                                                                                                                                                              I!
                                                                                                                                                              It
                                                                                                                                                -
                                                                                    GA NCOA Out of State


                       LAURENS     06966196   HUGHES    BRIAN    JUSTIN     1355    WADE HAMPTON RD      DUBLIN      GA   31021        Sep 1 2020   TX
                       LAMAR       08530774   AUGSTEN   RYAN     EDWARD     331     LEE ST               BARNESVIL L GA   30204        Dec 1 2019   AK
                       JACKSON     04536439   JERNIGAN VIRGIL    WEAVER     110     MANCHESTER LN        JEFFERSON GA     30549        Oct 1 2020   SC
                       JACKSON     12286678   LEDUC     VERONIKA            1172    GLENN ABBY LN        TALMO       GA   30575        Sep 1 2020   CT
                       JEFFERSON   02273529   EVANS     WILLIAM             1270    CLARKS MILL RD       LOUISVILLE GA    30434-5306   Aug 1 2017   AP
                       LOWNDES     12373871   BARTLEBAUGDOUGLAS MARK        1801    IOLA DR              VALDOSTA GA      31602        Jan 1 2020   FL
                       HOUSTON     10796028   STONE     LAWRENCE            120     FAIRWAY OAKS DR      PERRY       GA   31069        Oct 1 2020   DE
                       HOUSTON     07710154   STOTTS    JOHNNY   ANTHONY 407        BOWEN DR             WARNER RO GA     31088        Nov 1 2019   FL
                       JENKINS     06047990   HAYNES    AUDREY   LYNN       406     N MASONIC ST         MILLEN      GA   30442-1528   May 1 2020   SC
                       LINCOLN     04500187   DANNER    ARTHUR   WATSON     1133    FORTSON RDUNIT 3     LINCOLNTONGA     30817-3901   Aug 1 2020   TN
                       LINCOLN     11260054   DELANCEY MCKENZIE RAE         1597    FOREST LAKE DR       LINCOLNTONGA     30817        Oct 1 2019   SC
                       LOWNDES     05895576   MORRISON DARYL     K          512     E ROGERS ST          VALDOSTA GA      31601-4861   Nov 1 2019   OH
                       LOWNDES     10674738   MOSS      OLIVIA   CAROLINE 3522      DEERFIELD RD         VALDOSTA GA      31606        Aug 1 2020   CT
                       LOWNDES     07886818   MOTES     JIM      BERNARD 908        E BROOKWOOD DR       VALDOSTA GA      31601        Mar 1 2019   FL
                       LIBERTY     10893967   STANLEY   DAYLEN   BRYCE      1101    FAIRFAX CT           HINESVILLE GA    31313        Dec 1 2018   AE
                       LIBERTY     12900207   STITH     ISABEL   BEA        7064    HAN CIR    APT # E   FORT STEWAGA     31315        Oct 1 2020   OK
                       LOWNDES     10682389   MAYFIELD MALCOLM CHRISTIAN 3733       OLD VINE WAY         VALDOSTA GA      31605        Sep 1 2020   MA
                       MADISON     07199680   BUZARD    PAUL     DOUGLAS 870        BERTHA WILLIS RD     CARLTON     GA   30627        Sep 1 2019   CO
                       LOWNDES     10704077   DUTTON    KIRSTEN  GRAEF      2428    MEADOWBROOK DR       VALDOSTA GA      31602        May 1 2020   AE
                       LOWNDES     06702277   DYE       JESSICA  LEE        2740    TIMBERCREEK TRL      VALDOSTA GA      31605        Dec 1 2017   AR
                       LOWNDES     10048214   MASON     TONY     LEONARD    4796    AMELIA CIR           HAHIRA      GA   31632        Jan 1 2017   AP
                       LOWNDES     10445467   FERGUSON HEATHER   DAY        3996    ROCK HOLW            VALDOSTA GA      31605        Jul 1 2020   MS
                       LOWNDES     10445471   FERGUSON JUSTIN    COLIN      3996    ROCK HOLW            VALDOSTA GA      31605        Jul 1 2020   MS
                       LOWNDES     08747115   GRIFFITH  BILLY    RAY        4773    MADISON HWY          VALDOSTA GA      31601        Sep 1 2020   TN
                       LUMPKIN     11185055   CARCAMO MIGUEL     ANTONIO    114     CANDOVER CT          DAHLONEGA GA     30533        May 1 2018   KY
                       LOWNDES     07952398   DELAHOY   VIVIAN   MARIE      6552    BEATTY MILL CREEK RD RAY CITY    GA   31645        Jul 1 2017   FL
                       LUMPKIN     07502963   ULLA      JANINE   ROCHELE    156     KERNS RIDGE CT       DAWSONVILLGA     30534-8139   Oct 1 2020   SC




  Ex. 2 to Petition:
                       LIBERTY     08600009   ALSAYBAR KENDRA    MARISA     612     AMHEARST ROW         HINESVILLE GA    31313        Jun 1 2019   TX




Braynard Declaration
                       LIBERTY     05636475   ALVIN     TILMON   SHANARD 1503       WOODCREST CIR        HINESVILLE GA    31313        Jul 1 2017   ND
                       LIBERTY     11836182   ANGLIN    ASHLEY   ELIZABETH A854     SAGEWOOD UNIT 36     HINESVILLE GA    31313        Mar 1 2020   KS
                       LIBERTY     04807827   ACKERMANNFERRIN    KATE       823     BRADWELL ST          HINESVILLE GA    31313        Jul 1 2020   TN
                       MCDUFFIE    00214324   BRANTLEY HAROLD               438     NOBLE ST             THOMSON GA       30824-7847   Jan 1 2020   NC
                       MUSCOGEE    11284817   FLOWERS JACQUELINE OCTAVIA DE 216     OAKLEY DR 43         COLUMBUS GA      31906        Mar 1 2019   VA
                       MUSCOGEE    06471899   FLOYD     ERICA    ROBIN      10505   BILMIKEN RD          FORTSON GA       31808        Sep 1 2018   AL
                       MUSCOGEE    08691107   FLOYD     JAMAL    RICHARD    2525    NORRIS RD APT 70     COLUMBUS GA      31907        Sep 1 2019   AL
                       MUSCOGEE    01821852   FOGLE     SHARON   I          4806    WELLBORN DR          COLUMBUS GA      31907        Jul 1 2020   TX
                       MUSCOGEE    08923462   FONDER    MARTHA   YOUNG      1416    55TH ST              COLUMBUS GA      31904        Apr 1 2020   AL
                       MUSCOGEE    01813606   FLEMING   DONNA    JANE H     12350   COUNTY LINE RD       MIDLAND     GA   31820-4509   Oct 1 2020   FL
                       MUSCOGEE    08216594   FLEMING   LADONNA  KAYE       6324    OLDE TOWNE DR        COLUMBUS GA      31907        Aug 1 2019   KS
                       MUSCOGEE    12236751   FLEMING   MADISON  NICOLE     12350   COUNTY LINE RD       MIDLAND     GA   31820        Oct 1 2020   FL
                       MUSCOGEE    01813023   FLEMING   MICHAEL  KENT       12350   COUNTY LINE RD       MIDLAND     GA   31820        Oct 1 2020   FL
                       MUSCOGEE    10533294   FLETCHER CHRISTOPHER          8400    VETERANS PAPT 1306   COLUMBUS GA      31909        Jun 1 2019   AP
                       MUSCOGEE    04037300   FLETCHER LITITIA   KAPELL     4741    ALLEGHENY DR         COLUMBUS GA      31907-1731   Mar 1 2019   AL
                       MORGAN      10514306   SNOW      MARILYN  S          1102    CREEKWOOD CIR        MADISON     GA   30650        Oct 1 2020   MS
                       MUSCOGEE    06753906   FIGUEROA KAREN     SUE        2949    WATERHILL DR         MIDLAND     GA   31820-3492   Oct 1 2020   AL
                       MUSCOGEE    01809297   FISHER    MARY     FRANCES    3319    COWETA DR            COLUMBUS GA      31907        Dec 1 2016   FL
                       LONG        11002455   SCARLETT CHRISTYANNLYNN       391     MANCEY GARRASON LOOLUDOWICI GA        31316        Mar 1 2019   NC
                       LUMPKIN     11532905   WHITE     LAUREN   ESTELLE    580     N HALL RD            DAHLONEGA GA     30533        Aug 1 2020   TN
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 154 of 585




                                                                                          Page 211
                                                                                                                                                         ~
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                    GA NCOA Out of State


                       LUMPKIN    11799021   WHITEHEAD ERIC      FINN       68      PRUDEN CT              DAHLONEG A GA   30533        Jul 1 2020             AE
                       LUMPKIN    11601170   WHITEHEAD MEREDITH GAIL        68      PRUDEN CT              DAHLONEGA GA    30533        Jul 1 2020             AE
                       MUSCOGEE   01802470   COUNCILMANCHARLENE B           763     DOUBLE CHURCHES RD     COLUMBUS GA     31904        Jul 1 2019             AL
                       MUSCOGEE   05092841   COVINGTON NIKKI     MICHELLE 5622      COL DICK MCKEE DR      COLUMBUS GA     31907-6883   Nov 1 2017             VA
                       OCONEE     11564773   BALLENGER JANELLE   LEE        2570    NEW HIGH SHOALS RD     BISHOP     GA   30621        Feb 1 2020             AR
                       OCONEE     11556678   BARR      JAMES     PATRICK    1181    DANIELLS BRIDGE RD     ATHENS     GA   30606        Apr 1 2019             FL
                       MUSCOGEE   11972647   EADY      NARADA    ELLISON    4516    MELBORNE DR            COLUMBUS GA     31907        Mar 1 2020             AL
                       MUSCOGEE   10053755   ADAMS     VICTORIA  RENA       2914    EAGLE POIN UNIT 30     COLUMBUS GA     31907        Aug 1 2020             AL
                       LEE        06067844   DYKES     BRITTNEY M           171     STAPLETON DR           LEESBURG GA     31763        Aug 1 2018             FL
                       MURRAY     03482206   SMITH     MARY      LEE        1399    MANLEY RD              CHATSWOR TGA    30705        Sep 1 2020             FL
                       MUSCOGEE   10936195   DURHAM    MEGAN                7490    OBRIEN LOOP            FORT BENNI GA   31905        Jun 1 2017             CO
                       LEE        10070138   FLOYD     JAZMYN    ANGELICA LA187     GROOVER ST             LEESBURG GA     31763        Oct 1 2020             HI
                       MUSCOGEE   10453579   KUST      CHRISTOPHEMICHAEL    1019    RED MAPLE WAY          COLUMBUS GA     31904        Sep 1 2017             NC
                       MUSCOGEE   11866977   NOORDYK JESSIE                 10280   GREENFIELD DR          MIDLAND    GA   31820        Sep 1 2019             AP
                       MUSCOGEE   07197313   DAVIS     NICOLE    MARIE      5936    BAKER ST               FORT BENNI GA   31905        Jan 1 2020             AE
                       MUSCOGEE   08889071   DAVIS     RENITA    MICHELLE 7415      SIERRA DR              COLUMBUS GA     31904        Feb 1 2020             AL
                       MURRAY     08672950   SEXTON    DARLENE   AVITIA     231     CHARLES RD             CHATSWOR TGA    30705        Jun 1 2020             KS
                       MORGAN     02746251   CRUCE     SANDRA    KAY        1570    PRICE MILL RD          BISHOP     GA   30621        Aug 1 2020             AK
                       LOWNDES    10944049   LESTER    SYLVIA    ELLEN      4937    OAKDALE DR             VALDOSTA GA     31601        Aug 1 2020             WV
                       LOWNDES    10680628   LESTER    WILLIAM   PHILLIP    4937    OAKDALE DR             VALDOSTA GA     31601        Aug 1 2020             WV
                       LOWNDES    08277807   LEWIS     JIMKIA    LIZZIE O   3       JUDY LN                VALDOSTA GA     31601        Jun 1 2018             FL
                       PAULDING   11960114   BARRY     NOAH      CHRISTOPHE267      COUNTRY CLUB DR        HIRAM      GA   30141        Oct 1 2020             AZ
                       MUSCOGEE   07161692   GORDON    NANCY     BORDERS 3315       SUMMERCHASE CT         COLUMBUS GA     31909-3671   Oct 1 2020             AL
                       MUSCOGEE   10175303   GRADY     ANTONIO   MAURICE    623     UPLAND CT              COLUMBUS GA     31907        Nov 1 2019             NC
                       MCDUFFIE   08291641   KIEFER    TIMOTHY   JAY        5472    LONGLEAF DR            THOMSON GA      30824        Jan 1 2020             TN
                       MILLER     10973268   CLEVELAND THOMAS    HAYES      1281    PHILLIPSBURG RD        COLQUITT GA     39837        Aug 1 2018             AL
                       MUSCOGEE   08859906   HARRIS    KEYONA    CHANTE     1914    ELGIN DR    APT 506    COLUMBUS GA     31901        Jun 1 2020             AL




  Ex. 2 to Petition:
                       MUSCOGEE   10057280   HARRIS    MAKESHA RENEA        2700    DOUBLE CHUAPT 251      COLUMBUS GA     31909        Feb 1 2020             SC




Braynard Declaration
                       MUSCOGEE   12724785   HARRIS    MARQUIES             5208    VERDUN DR              COLUMBUS GA     31907        Sep 1 2019             AL
                       MCDUFFIE   08601900   JAMISON   MARGARET LOUISE      652     OLD MILLEDGEVILLE RD   THOMSON GA      30824        May 1 2020             WV
                       MUSCOGEE   01827844   GRIFFITHS CHRISTA   LYNN       8400    VETERANS PAPT 1816     COLUMBUS GA     31909-2418   Jun 1 2020             VA
                       MORGAN     04496113   MCCOY     LORI      ANN        524     FOSTER ST              MADISON    GA   30650        Oct 1 2019             FL
                       MUSCOGEE   06963236   SHIPP     JARRELL   EMANUEL    634     ASA DR                 COLUMBUS GA     31907        Dec 1 2019             IN
                       NEWTON     07698545   PARKER    SHARON    E          225     S GREENFIELD CIR       COVINGTON GA    30016-3382   Sep 1 2020             TN
                       NEWTON     00327822   PARSONS BRUCE       EVERETT    345     MOUNTAIN WAY           COVINGTON GA    30016        Jun 1 2019             OH
                       NEWTON     05198748   PARSONS SHAUNA      MARIE      345     MOUNTAIN WAY           COVINGTON GA    30016        Jun 1 2019             OH
                       NEWTON     07496779   BURROUGHSNANCI      ANN        9175    MELODY CIR SW          COVINGTON GA    30014-2047   Oct 1 2020             VA
                       NEWTON     01411927   BUSTAMANT GINA      MARIE      1070    MAIN ST                PORTERDAL GA    30014        Aug 1 2020             IN
                       NEWTON     10092962   NOVAK     JUSTIN    JOHN       85      NICKLAUS CIR           SOCIAL CIRCGA   30025        Oct 1 2020             FL
                       MUSCOGEE   04723534   BANKSTON DWAYNE     TYRONE     5026    GARDINER DR            COLUMBUS GA     31907        Oct 1 2020             AL
                       MUSCOGEE   04743593   BARBOUR KEYANA      RAE        114     WALDEN CHASE LN        COLUMBUS GA     31909        Aug 1 2019             PA
                       MUSCOGEE   12400306   RYCHLIK   RAFAL     DAWID      6500    WHITTLESEYAPT 416      COLUMBUS GA     31909        Nov 1 2019             CA
                       MUSCOGEE   06776590   SALA-DIAZ JUAN      JOSE       2712    CLUBVIEW CT            COLUMBUS GA     31906-1205   Nov 1 2017             AE
                       MUSCOGEE   12109732   SAMANIEGO HANNAH    ELIZABETH 4343     WARM SPRINAPT 1006     COLUMBUS GA     31909        Aug 1 2020             KS
                       MUSCOGEE   12263610   GEYROZAGAELANA      RICHARDSO N7708    KESSLER DR             FORT BENNI GA   31905        Jul 1 2020             NC
                       MUSCOGEE   11382425   GIEFING   SHAWN     MICHAEL    3700    BRIDGEWAT APT R3       COLUMBUS GA     31909        Feb 1 2017             TN
                       FULTON     06904778   HOLMES    FALLON    MARQUITA 164       DOLLAR MILL RD SW      ATLANTA    GA   30331-4414   Sep 1 2020             TX
                       FULTON     07373134   HOLMES    JESSICA   DANIELLE   2420    PEACHTREE APT 1438     ATLANTA    GA   30305        Aug 1 2020             TN
                                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 155 of 585




                                                                                          Page 212
                                                                                                                                                          ra

                                                                                                                                                     ID




                                                                                                                                    1:i
                                                                                                                                               1:i




                                                                                                                                l
                                                                                                                                                 -i
                                                                                                                                                                    I!
                                                                                                                                                                    It
                                                                                                                                                                    el
                                                                                                                                                 -
                                                                                    GA NCOA Out of State


                       FULTON   11484636   LEAKE       ALEXANDER BALLARD    50      BISCAYNE D UNIT 3106   ATLANTA    GA   30309        Aug 1 2020   NC
                       FULTON   02398908   LEAKE       CAROLINE BALLARD     50      BISCAYNE D UNIT 3106   ATLANTA    GA   30309        Aug 1 2020   NC
                       FULTON   02470772   LEAKE       GRAYDON BOYD         50      BISCAYNE D UNIT 3106   ATLANTA    GA   30309        Aug 1 2020   NC
                       FULTON   10849087   LEAR        ALEXANDRA NOELLE     2045    FIFE RIDGE CT          ROSWELL GA      30075        Mar 1 2020   MI
                       FULTON   07877694   LEAR        JEFFREY   EDWARD     2045    FIFE RIDGE CT          ROSWELL GA      30075        Mar 1 2020   MI
                       FULTON   07877683   LEAR        VERONICA ANNE        2045    FIFE RIDGE CT          ROSWELL GA      30075        Mar 1 2020   MI
                       FULTON   07206997   LEASE       CHRISTIAN R          275     MEMORIAL DUNIT 401     ATLANTA    GA   30312        Jul 1 2020   OR
                       FULTON   08034755   JONES       TERE                 3670    CAROL CT #B1           ATLANTA    GA   30344        Nov 1 2018   AL
                       FULTON   07900416   JOHNSON TAMARA        CAMILLE    121     QUIVAS CT SW           ATLANTA    GA   30331        Oct 1 2018   MD
                       FULTON   12145134   MYERS       REBEKAH   JEAN ROSEL 48033   GARDNER DR             ALPHARETT AGA   30009        Apr 1 2020   TX
                       FULTON   01897404   MYERS       VICKI     CARAS      102     W BELLE ISLE RD NE     ATLANTA    GA   30342        Jul 1 2018   TX
                       FULTON   10481993   HORDES      CLAUDIA              3475    OAK VALLEY APT 130     ATLANTA    GA   30326        Nov 1 2018   TX
                       FULTON   10857616   HORDES      GIBSON    WES        3475    OAK VALLEY APT 130     ATLANTA    GA   30326        Nov 1 2018   TX
                       FULTON   10330593   EDWARDS TYRIOM        DEMETRICE 4119     DINMONT CHASE          ATLANTA    GA   30349        Apr 1 2020   NC
                       FULTON   08628176   EGOLUM      BEVERLY   NNEAMAKA 7595      BUCKNELL TER           FAIRBURN GA     30213        Apr 1 2020   DC
                       FULTON   07833156   LEE         LASHEAKA D           602     WILLOW HEIGHTS DR NE   ATLANTA    GA   30328        Apr 1 2018   IL
                       FULTON   07635316   LEE         LATOYA    DENISE     1999    BENT CREEKAPT R112     ATLANTA    GA   30311        Jul 1 2020   CA
                       FULTON   10404781   LEE         TERI      LANETTE    100     6TH ST NE APT 1205     ATLANTA    GA   30308        Mar 1 2019   CA
                       FULTON   03563137   LEE         THOMAS               10105   WESTSIDE P UNIT 327    ALPHARETTAGA    30009        Oct 1 2020   PA
                       FULTON   05839966   MARION      MARTIN    JAMES      3540    HAWTHORNE LN           MILTON     GA   30004        Oct 1 2020   FL
                       FULTON   10550450   MARK        CHRISTOPHEEDWIN      1755    LYLE AVE               COLLEGE PAGA    30337        Jan 1 2018   RI
                       FULTON   07490714   LLOYD       ABIGAIL   GRACE      2230    CHESHIRE B UNIT 501    ATLANTA    GA   30324        Sep 1 2020   FL
                       FULTON   10028036   LOCHIATTO KATHERINE CARMEN       5641    ROSWELL RDUNIT 106     SANDY SPRI GA   30342        May 1 2020   OK
                       FULTON   11867238   KUPP        TRAVIS    BURR       95      8TH ST NW APT 402      ATLANTA    GA   30308        Jul 1 2020   CA
                       FULTON   03361801   MILLER      WILLIAM   S          265     BRIGHTON RD NE         ATLANTA    GA   30309        Oct 1 2020   NY
                       FULTON   06201820   NOLES       ZACKERY   THOMAS     594     ANSLEY CIR NE          ATLANTA    GA   30324        Feb 1 2020   OR
                       FULTON   11637566   NOON        AMANDA    F          1270    W PEACHTR APT 5G       ATLANTA    GA   30309        Oct 1 2020   PA




  Ex. 2 to Petition:
                       FULTON   06251710   NOORANI     TANYA                202     BARRINGTON HILLS DR    ATLANTA    GA   30350        Aug 1 2020   TX




Braynard Declaration
                       FULTON   11028876   MILLER      DONALD    DAVID      3871    REDWINE RDAPT 9309     ATLANTA    GA   30331        Dec 1 2019   IA
                       FULTON   12459668   MILLER      EMILY     J          400     W PEACHTR UNIT 2713    ATLANTA    GA   30308        Dec 1 2019   CO
                       FULTON   08329751   OGUNDEYIN VICTOR      TEMI       7114    SMITHERS WAY SW        ATLANTA    GA   30331        Aug 1 2020   TX
                       FULTON   11641241   KUFALK      REBECCA   ELIZABETH 33       PONCE DE L APT 307     ATLANTA    GA   30308        Jul 1 2018   GU
                       FULTON   12099475   MILLER      SEAN      CHRISTOPHE1016     HOWELL MIL APT 3504    ATLANTA    GA   30318        Feb 1 2019   NJ
                       FULTON   10723678   ROWE        CLAYTON   R          345     CHICKERING LAKE CT     ROSWELL GA      30075        May 1 2020   ME
                       FULTON   11993517   PHILLIPS-GA ZACHARY   ALEXANDER 1445     MONROE D R UNIT G11    ATLANTA    GA   30324        Aug 1 2020   OH
                       FULTON   10278392   MILLS       HANNAH    TURNAGE 570        BRIDGEWATER DR NW      ATLANTA    GA   30328        Oct 1 2020   SC
                       FULTON   12622698   PETTWAY VIRGINIA      DADE       626     DEKALB AVE APT 1518    ATLANTA    GA   30312        Aug 1 2020   SC
                       FULTON   06401419   HUGHES      ANNA      LYNN       650     SADDLE RIDGE TRCE      ROSWELL GA      30076        May 1 2020   KS
                       FULTON   08485789   KIDD        ANNA      WILKERSON 5875     PINE BROOK RD NE       ATLANTA    GA   30328        Aug 1 2020   NC
                       FULTON   04254697   JEWELL      JENNIFER LYNN        3476    ROCKHAVEN CIR NE       ATLANTA    GA   30324-2533   Oct 1 2020   SC
                       FULTON   11198700   NIM         PHUI                 879     PERENNIAL DR NE        SANDY SPRI GA   30328        May 1 2020   CA
                       FULTON   12365335   NISI        MADISON   VICTORIA   541     ANGIER AVE APT B       ATLANTA    GA   30308        Jun 1 2020   SC
                       FULTON   12385204   NIX         BENJAMIN PETERS      360     PHARR RD N APT 257     ATLANTA    GA   30305        Jul 1 2020   NY
                       FULTON   03838916   PARRISH     CHRISTOPHEJAMES      2025    LENOX RD NE            ATLANTA    GA   30324        Mar 1 2020   IL
                       FULTON   08933277   LOVETTE     LANA                 5610    GLENRIDGE APT # 300    SANDY SPRI GA   30342        Feb 1 2019   TX
                       FULTON   11206314   PARLO       JOSEPH               880     W PEACHTR APT# 1108    ATLANTA    GA   30309        Aug 1 2020   FL
                       FULTON   02536606   MASON       KAROL     VIRGINIA   1333    OAKCREST DR SW         ATLANTA    GA   30311        Jul 1 2017   NY
                       FULTON   02405380   REEDY       CHARISSA             670     GRADY PL SW            ATLANTA    GA   30310        Sep 1 2020   NC
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 156 of 585




                                                                                          Page 213
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                          !I

                                                                                                                                                     -
                                                                                                                                                     -
                                                                                 GA NCOA Out of State


                       FULTON   02662883   PAUL      SYLVIA    M         1225    FAIRBURN R APT CC1     ATLANTA    GA   30331        Feb 1 2019   MO
                       FULTON   11739283   PAULHUS   LAUREN    JESSICA   731     SUMMER DR NE           ATLANTA    GA   30328        Sep 1 2020   FL
                       FULTON   12543134   MOORADIAN EMMA      ISABEL    56      ORMOND ST SW           ATLANTA    GA   30315        Jul 1 2020   CA
                       FULTON   12127499   MENG      PATRICK   C         199     14TH ST NE APT 1510    ATLANTA    GA   30309        Aug 1 2020   DC
                       FULTON   10336900   MAIER     KEVIN     KNOWLTON 510      BARNESLEY LN           ALPHARETT AGA   30022        Jan 1 2020   NJ
                       FULTON   06823428   MAILLEY   BRIDGET   NICOLE    370     PEACHTREE APT 10       ATLANTA    GA   30305        Aug 1 2019   MI
                       FULTON   12535651   MERRITT   MARIANNE VICTORIA   5240    CRESSLYN RDG           JOHNS CREEGA    30005        Oct 1 2020   NC
                       FULTON   10608380   MERTZ     LAURA     M         9645    N POND CIR             ROSWELL GA      30076        Jun 1 2020   NV
                       FULTON   10341757   MERVES    MATTHEW HENRY       755     NORTH AVE APT 1406     ATLANTA    GA   30306        Sep 1 2020   AR
                       FULTON   06463971   SEAY      BRIAN     CHRISTOPHE360     KENDRICK AVE SE        ATLANTA    GA   30315        Aug 1 2020   AL
                       FULTON   10099948   SEBASTIAN KELLIE    ANN       10505   SUMMER CREEK DR        ALPHARETTAGA    30022        Jun 1 2020   KY
                       FULTON   12239374   RIVERS    LAWONZA TAURINA     820     W MARIETTA APT 1513    ATLANTA    GA   30318        May 1 2020   AL
                       FULTON   12320028   QUINN     ROSALIE   JENNIFER 1016     HOWELL MIL APT 3502    ATLANTA    GA   30318        May 1 2020   SC
                       FULTON   10346540   QUINONES LUIS       JAVIER    1787    WESTMORELAND LN        ATLANTA    GA   30318        Apr 1 2019   DC
                       FULTON   07613686   VANGRAAFE ELIZABETH           1050    NORTH AVE APT # 9B     ATLANTA    GA   30306        Mar 1 2018   NY
                       FULTON   11335403   MORICONI NEAL                 10485   SUMMER CREEK DR        ALPHARETT AGA   30022        Oct 1 2020   FL
                       FULTON   11335404   MORICONI SARAH      STACY     10485   SUMMER CREEK DR        ALPHARETTAGA    30022        Oct 1 2020   FL
                       FULTON   07377461   PEARCE    ALLISON   MARIE     268     16TH ST NW             ATLANTA    GA   30363        Sep 1 2019   NY
                       FULTON   12047218   PRATHER   JONATHAN CALEB      180     JACKSON ST APT 2214    ATLANTA    GA   30312        Oct 1 2020   SC
                       FULTON   07194220   PRATLEY   KEITH     MARTIN    31      HONOUR CIR NW          ATLANTA    GA   30305        Jun 1 2020   TX
                       FULTON   10857635   SCHNEIDER STEVEN    ANDREW    1838    GREYSTONE RD NW        ATLANTA    GA   30318        Sep 1 2019   NJ
                       FULTON   10230959   STRONG    MICHELLE LYNN       655     MEAD ST SE UNIT 76     ATLANTA    GA   30312        Apr 1 2020   SC
                       FULTON   12533028   ROBERTSONCARSON     SCOTT     12430   STEVENS CREEK DR       JOHNS CRE EGA   30005        Oct 1 2020   FL
                       FULTON   02695474   WRIGHT    VERONICA GLASS      731     CRESTWELL CIR SW       ATLANTA    GA   30331        Sep 1 2020   FL
                       FULTON   11388341   RICE      AMANDA    MICHELLE 508      MAIN ST NE APT 3356    ATLANTA    GA   30324        Aug 1 2020   AL
                       FULTON   06816417   PEARSON GAYNELL     BOWIE     5908    BLUEGRASS VW           FAIRBURN GA     30213-4736   Apr 1 2018   FL
                       FULTON   06953153   PEARSON STEPHANIE RAUCHEL     1244    DEFOOR VIL APT 445     ATLANTA    GA   30318        Feb 1 2017   AL




  Ex. 2 to Petition:
                       FULTON   11307118   SANCHEZ   BRANCA    I         2400    PARKLAND DUNIT 439     ATLANTA    GA   30324        Sep 1 2020   TX




Braynard Declaration
                       FULTON   11300631   SANCHEZ   DANILO              919     GREENWOO APT 11        ATLANTA    GA   30306        May 1 2020   FL
                       FULTON   11444927   PALMER    CARUTHERS           605     OAKHAVEN DR            ROSWELL GA      30075        Mar 1 2020   FL
                       FULTON   06297926   SANDHU    CHRISTINE M         205     12TH ST NE APT 2003    ATLANTA    GA   30309        Jun 1 2020   AL
                       FULTON   10672082   SANDLIN   CASEY     MC CLAIN  325     E PACES FERAPT 402     ATLANTA    GA   30305        May 1 2020   TN
                       FULTON   08087349   SANDLIN   MADDEN              250     POWELL ST SE           ATLANTA    GA   30316        Oct 1 2020   NC
                       FULTON   05600194   ROBINSON GREGORY LEWIS        600     GARSON DR APT 10301    ATLANTA    GA   30324        Apr 1 2019   FL
                       FULTON   10066030   ROBINSON HAROLD     LAMB BRYAN1726    DEFOOR AVEAPT A        ATLANTA    GA   30318        Sep 1 2020   OR
                       FULTON   08344856   ROBINSON JAINEE     ROSE      5385    PEACHTREE APT 201      ATLANTA    GA   30342        Aug 1 2020   VA
                       FULTON   12206884   ROBINSON JAMAL      RASHEED   215     NORTH AVE APT # 4016   ATLANTA    GA   30308        Oct 1 2020   VA
                       FULTON   05548212   RHODES    SHELLY    ANN       285     FITZGERALD PL          ATLANTA    GA   30349-1089   Mar 1 2019   SC
                       FULTON   04933852   RENSHAW MELINDA     MARIE     894     DEAN DR NW             ATLANTA    GA   30318        Nov 1 2019   NJ
                       FULTON   05714819   WILLIAMS  JANICE    ASKEW     4404    GLADEWOOD RUN          UNION CITY GA   30291        Jun 1 2020   AL
                       FULTON   07549647   WRIGHT    ELLEN               11340   MEDLOCK BRAPT 420      JOHNS CREEGA    30097        Oct 1 2020   MO
                       FULTON   04786158   WIRSIG    BRIAN     M         57      PROSPECT PL NE         SANDY SPRI GA   30328        Apr 1 2019   CA
                       FULTON   08106628   SOLOMON SUNI                  178     STRATFORD DR NW        ATLANTA    GA   30311-1013   Jun 1 2020   CA
                       FULTON   08285036   SOMMERS MARK        RAYMOND 10990     BRACEBRIDGE RD         ALPHARETTAGA    30022-1410   Aug 1 2020   SC
                       FULTON   08367396   SOMMERS TERESA      ANN       10990   BRACEBRIDGE RD         ALPHARETTAGA    30022        Aug 1 2020   SC
                       FULTON   11686683   SOMMO     CLAUDIA             2764    GLENLOCKE CIR NW       ATLANTA    GA   30318        Oct 1 2020   FL
                       FULTON   06546175   SOMMO     FRANK               2764    GLENLOCKE CIR NW       ATLANTA    GA   30318        Oct 1 2020   FL
                       FULTON   12338792   WYATT     WHITNEY   LEE       660     WILLOW HEIGHTS DR NE   ATLANTA    GA   30328        Jul 1 2020   PA
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 157 of 585




                                                                                       Page 214
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                       m
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                    GA NCOA Out of State


                       FULTON     02403773   WYCHE     CHARLES   WILBUR     8372    ROSWELL R DAPT P       ATLANTA     GA   30350        Oct 1 2019   FL
                       GWINNETT   06841366   ANKENY    SHIRLEY   IRENE      395     ASHLAND MANOR DR       LAWRENCEVGA      30045        Oct 1 2020   PA
                       FULTON     12349964   SONI      SACHIN               855     PEACHTREE APT 3401     ATLANTA     GA   30308        May 1 2020   NJ
                       GWINNETT   02821728   ASHE      MILDRED   B          801     HERITAGE VALLEY RD     NORCROSS GA      30093-4870   Jan 1 2020   NJ
                       FULTON     02148035   WOLF      MINDY     B          180     BARRINGTON DR E        ROSWELL GA       30076        Oct 1 2020   FL
                       FULTON     07003289   WOLFE     CARRIE    CREEDLE    928     LINDBERGH DR NE        ATLANTA     GA   30324        Aug 1 2019   VA
                       GLYNN      05569530   HORN      ERIKA     ARRAS      213     HAMPTON AVE            ST SIMONS I GA   31522        Jul 1 2020   SC
                       GLYNN      05992461   HORN      RYAN      PATRICK    213     HAMPTON AVE            ST SIMONS I GA   31522-1020   Jul 1 2020   SC
                       GLYNN      01117044   HORTON    GAIL      ALBRECHT 26        BAY TREE CT E          ST SIMONS I GA   31522-5202   Nov 1 2019   TN
                       GWINNETT   06358512   ASKEW     ANGELA    AGYEI      3235    CLEAR VIEW DR          SNELLVILLE GA    30078        Oct 1 2020   CA
                       FULTON     11066257   WARD      ERIN      WIMBERLY 1857      WALTHALL DR NW         ATLANTA     GA   30318        Jul 1 2018   LA
                       FULTON     11187065   WARD      MICHAEL   CORRIE     475     WOODWARD AVE SE        ATLANTA     GA   30312        Jan 1 2020   AL
                       GLYNN      06210498   HAMILTON DONNA      C          1008    OCEAN BLVD             ST SIMONS I GA   31522        Oct 1 2018   FL
                       FULTON     12430481   WALLEYN   BRITTANY LIDDIMORE 4030      GREATWOOD PATH         ALPHARETTAGA     30005        Jun 1 2020   FL
                       FULTON     05573811   WALLEYN   DAVID     EDWARD     4030    GREATWOOD PATH         ALPHARETTAGA     30005        Jun 1 2020   FL
                       GLYNN      04193920   HOPKINS   AMY       RUTH       102     SUNBURY CT             ST SIMONS I GA   31522        Jul 1 2020   NC
                       FULTON     10354023   TILLMAN   SHANNA    RACHEL     648     BERNE ST SE            ATLANTA     GA   30312        Jun 1 2017   CO
                       GORDON     11882181   SURPRISE SAMANTHA IRENE        137     CINDY LN SE            CALHOUN GA       30701        Oct 1 2020   TN
                       GWINNETT   02475066   ARRINGTON GLENDA    DENISE     4177    SUMMER WOOD DR         SNELLVILLE GA    30039        Apr 1 2018   KS
                       GWINNETT   11978735   BRIGHT    IMANI     ALEXIS     3160    ARBOR OAKS DR          SNELLVILLE GA    30039        Jul 1 2019   VA
                       FULTON     11058692   SIEGMANN LAUREN     CHRISTIANN 1824    DEFOOR AVEAPT 3110     ATLANTA     GA   30318        Jun 1 2020   TX
                       FULTON     03196347   SWANN     MARGOT    SHAUL      8       CREEKPARK CT           ROSWELL GA       30076        Oct 1 2020   NC
                       FULTON     10298489   SICILIANO MICHAEL   ANTHONY 47033      GARDNER DR             ALPHARETT AGA    30009        Oct 1 2020   PA
                       FULTON     11040513   SICKLES   SARAH     NICOLE     4150    OVERLAND DR            ROSWELL GA       30075        Jul 1 2020   NC
                       GLYNN      10046811   BROWN     SHYLA     JANAY      112     EAGLES POINAPT 305     BRUNSWICK GA     31525        Aug 1 2019   FL
                       GLYNN      02312065   ROSSELL   JEFFREY   RAYMOND 110        E COMMONS DR           ST SIMONS I GA   31522-9786   Jan 1 2020   NC
                       GLYNN      04029419   ROSSELL   MAUREEN ANNE         110     E COMMONS DR           ST SIMONS I GA   31522-9786   Jan 1 2020   NC




  Ex. 2 to Petition:
                       GLYNN      11886722   ROYER     JEFFREY   MICHAEL    1024    SINCLAIR PTE           ST SIMONS I GA   31522        Sep 1 2019   OH




Braynard Declaration
                       GLYNN      11884784   ROYER     JOANNA    LYN        1024    SINCLAIR PTE           ST SIMONS I GA   31522        Sep 1 2019   OH
                       GRADY      10838118   VANLANDINGBARBARA   MESSER     110     JONES RD               WHIGHAM GA       39897        Feb 1 2020   FL
                       FULTON     02644924   TITUS     ROBERT    WHITTINGTO1121     PORTLAND AVE SE        ATLANTA     GA   30316        Jun 1 2019   FL
                       GLYNN      11478377   RODRIGUEZ ADRIANA              151     GALLERY WAY            BRUNSWICK GA     31525        Jun 1 2020   VA
                       GRADY      11624753   SOZA      ANGELA    NYE        1070    5TH ST SE              CAIRO       GA   39828        Oct 1 2020   FL
                       GRADY      11624756   SOZA      ANTHONY RICHARD      1070    5TH ST SE              CAIRO       GA   39828        Oct 1 2020   FL
                       FULTON     11441719   WELLS     ZACHARY   CHARLES    878     WOODLAND AVE SE        ATLANTA     GA   30316        Oct 1 2020   AL
                       FULTON     11206127   WELMAN    DEBRA     G          718     N PARK LN              ALPHARETTAGA     30004        May 1 2019   FL
                       FULTON     04859622   WHITE     TAYLOR    LAWREN     228     CHASTAIN PRESERVE LN   ATLANTA     GA   30342        Aug 1 2020   NC
                       GLYNN      12831470   ROBB      LAURA     KELLY      133     LINKSIDE DR            ST SIMONS I GA   31522        Oct 1 2020   WA
                       GLYNN      12725511   ROBB      PAUL                 133     LINKSIDE DR            ST SIMONS I GA   31522        Oct 1 2020   WA
                       GLYNN      11563250   ANGST     CASSANDRA ANNE       311     DUNBARTON DR           ST SIMONS I GA   31522        Jan 1 2020   NC
                       GLYNN      11968515   ANSEL     CAROLINE MCKENZIE 1209       PRINCE ST              BRUNSWICK GA     31520        May 1 2020   FL
                       GLYNN      05668644   ANSEL     KAREN     MARIE      1209    PRINCE ST              BRUNSWICK GA     31520        Apr 1 2020   FL
                       GLYNN      06708651   ARCHER    INGER     CHENIN     11104   ODYSSEY LAKE CIR N     BRUNSWICK GA     31525        Jul 1 2019   FL
                       FULTON     10216096   WEBB      ALLISON   DAWN       215     THOMPSON PL            ROSWELL GA       30075        Oct 1 2020   SC
                       FULTON     05355139   THOMAS    KRISTI    B          584     WINDSOR ST SW          ATLANTA     GA   30312        Jun 1 2018   TN
                       FULTON     10749830   THOMAS    MARCIA    MAXWELL 9115       EVES CIR               ROSWELL GA       30076        Jul 1 2020   MD
                       FULTON     12584555   THOMPSON ELIZABETH PAIGE       10180   LINK CT                ALPHARETTAGA     30022        Aug 1 2020   AL
                       GWINNETT   04244814   ALBRITTON NATANYA   DENISE     16102   HOLLAND PL             LAWRENCEVGA      30043        Jul 1 2020   MI
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 158 of 585




                                                                                          Page 215
                                                                                                                                                           rs
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                     GA NCOA Out of State


                       GWINNETT   12483024   ALCALA     MARK       ANTHONY 465       VILLA PLACE CT         TUCKER      GA   30084        Jun 1 2020   FL
                       GLYNN      04893604   SMITH      DONNA      KAY WEST 286      KING COTTON RD         BRUNSWIC K GA    31525        Jan 1 2019   FL
                       GLYNN      10350215   KELLIS     GREGORY BRIAN        115     COKE ST                ST SIMONS I GA   31522        Aug 1 2020   FL
                       GLYNN      10504788   KELLIS     JENNIFER ROHRER      115     COKE ST                ST SIMONS I GA   31522        Aug 1 2020   FL
                       GORDON     12271372   HOUSE      TRINITI    DANYELLE 101      GARDEN HILL DR         CALHOUN GA       30701        Oct 1 2019   VA
                       GORDON     12479182   MCMANAMAYLUCY         INEZ      1620    HIGHWAY 53 SPUR SW     CALHOUN GA       30701        Oct 1 2020   FL
                       FULTON     06611155   VONDRASEK ANGELA      KAY       2046    SPINK ST NW            ATLANTA     GA   30318        Oct 1 2020   WI
                       GWINNETT   02306611   BEGY       DAVID      JOHN      3372    FOREST VISTA DR        DACULA      GA   30019        Oct 1 2020   OH
                       GWINNETT   02195874   BEGY       DEBORAH LYNNE        3372    FOREST VISTA DR        DACULA      GA   30019-4652   Oct 1 2020   OH
                       GWINNETT   10027234   BELANGER ROBIN        RENE      1580    SUNDALE DR             LAWRENCE VGA     30046        Jul 1 2020   IL
                       FULTON     12350331   TYCKO      SASHA      KILLEN    971     HIGHLAND A APT 3       ATLANTA     GA   30306        Jul 1 2020   MD
                       GLYNN      08053231   SMERIGLIO ANGELA      MARIE     206     APACHE RD              BRUNSWICK GA     31525        Sep 1 2020   CT
                       GWINNETT   08807032   COLEMAN OCTAVIUS TORREZ         12300   SPRINGS LN APT F       PEACHTREE GA     30092        Aug 1 2019   TN
                       GWINNETT   08400954   FARRELL    GUINIVERE            4297    PLEASANT LAAPT A       DULUTH      GA   30096        Sep 1 2017   VI
                       GWINNETT   10591712   BURNETTE LERIN        GIANNI    357     COLLINS GLEN CT        LAWRENCEVGA      30043        Aug 1 2020   NC
                       GWINNETT   07128668   BENJAMIN MEGHAN       EDITH     705     PARK LAKE LN           PEACHTREE GA     30092        Sep 1 2020   MA
                       GWINNETT   08294409   BENLOSS-KEJANET       A         2625    HELTONWOOD CT          BUFORD      GA   30519        Jun 1 2019   NY
                       GLYNN      12382093   THOMPSON GAVEN        EUGENE    701     CLEO PL                BRUNSWICK GA     31523        Nov 1 2016   NV
                       GLYNN      04567267   THOMPSON MARSHALL EUGENE        701     CLEO PL                BRUNSWICK GA     31523        Nov 1 2016   NV
                       GLYNN      06638440   THOMPSON MELISSA      DIANE     701     CLEO PL                BRUNSWICK GA     31523        Nov 1 2016   NV
                       GWINNETT   08099146   FREYCINET DAPHNEE               2307    VILLA BROOKE CT        DULUTH      GA   30097        May 1 2019   FL
                       GWINNETT   04821356   BRUNY-ETIE MARIE-YANICK         2307    VILLA BROOKE CT        DULUTH      GA   30097        May 1 2019   FL
                       GWINNETT   10397479   BRYAN      ETHAN      SANFORD 1760      ROCKDALE CIR           SNELLVILLE GA    30078        Oct 1 2019   OH
                       GWINNETT   02880620   CANDLER    KAREN      J         3354    FLORAL CT              SUWANEE GA       30024-2833   Aug 1 2020   FL
                       GWINNETT   10580889   EMILIEN    DAMON      HOWARD    3961    OAK CROSSING DR        SUWANEE GA       30024        May 1 2018   MD
                       GWINNETT   03611200   EMILIEN    PAULETTE DENISE      3961    OAK CROSSING DR        SUWANEE GA       30024        May 1 2018   MD
                       GWINNETT   06060039   CLAUDE     KIM        JACQUELYN 2910    BUFORD DR APT 1417     BUFORD      GA   30519        Oct 1 2018   TX




  Ex. 2 to Petition:
                       GWINNETT   05783014   CAMSEL     TILA       LASHAWNA 408      WINDY HILL PT          LAWRENCEVGA      30046        Nov 1 2018   FL




Braynard Declaration
                       GWINNETT   11503258   BROWNLEE CHYNELLE RENEE         3258    WINDSCAPE APT F        NORCROSS GA      30093        Mar 1 2018   IN
                       GWINNETT   06329511   CARTY      PATRICK              3775    MONTROSE POND WALK     DULUTH      GA   30096        Jan 1 2020   WA
                       GWINNETT   10522735   DAVIDSON ELIZABETH LEIGH        4243    CREEKRUN CIR           BUFORD      GA   30519        Aug 1 2020   TN
                       GWINNETT   10417216   CLARK      ASHLEY     KRISTINA  5375    SUGARLOAF APT 5207     LAWRENCEVGA      30043        Jul 1 2020   FL
                       GWINNETT   01956076   FLAUTT     PATRICK    JOHN      5767    SHAWN TER              PEACHTREE GA     30092        Apr 1 2018   WA
                       GWINNETT   11699145   DONOGHUE ANN          BRICE     4425    CROFTON MANOR CT       SUWANEE GA       30024        Oct 1 2020   PA
                       GWINNETT   04649164   JACKSON    STACY      DION      2206    EWELL PARK DR          LAWRENCEVGA      30043        Oct 1 2020   TX
                       GWINNETT   06353587   JACKSON    TERRANCE TREMELL     1363    HYDABURG LN            NORCROSS GA      30093        Apr 1 2020   LA
                       GWINNETT   12663641   FERGUSON JOSHUA       IAN       5467    RIVERSIDE DR           SUGAR HILL GA    30518        Jul 1 2020   FL
                       GWINNETT   10444797   HELTON     KATHLEEN GRACE       5039    SHELLEY LN             SUGAR HILL GA    30518        Oct 1 2020   AL
                       GWINNETT   12442542   HELTON     MARK       EUGENE    734     LAUREL WEST CT         DACULA      GA   30019        Sep 1 2020   CA
                       GWINNETT   12455582   HELTON     MARTHA     CLINE     734     LAUREL WEST CT         DACULA      GA   30019        Sep 1 2020   CA
                       GWINNETT   10052969   DOWNING TYQUAN        LAMAR     4207    CEDAR TREE RUN         SNELLVILLE GA    30039        Aug 1 2019   NC
                       GWINNETT   05395994   DOZIER     JAMES      LEON      3179    SAVANNAH WALK LN       SUWANEE GA       30024        Jan 1 2020   FL
                       GWINNETT   02900750   DAVIS      KELVIN     A         1950    PARLIAMENT DR          LAWRENCEVGA      30043        Aug 1 2019   VA
                       GWINNETT   11868378   DAVIS      KENDALL    ANTHONY 1950      PARLIAMENT DR          LAWRENCEVGA      30043        Aug 1 2019   VA
                       GWINNETT   12062588   DUDLEY     ANDREA     LAUREN    1112    MELTON DR SW           LILBURN     GA   30047        Mar 1 2020   SC
                       GWINNETT   10464499   EPPS       BOBBY      S         1953    APPALOOSA MILL CIR     BUFORD      GA   30519        Oct 1 2020   AL
                       GWINNETT   08955176   EPPS       JASMYNE    DOVE      1953    APPALOOSA MILL CIR     BUFORD      GA   30519        Oct 1 2020   AL
                       GWINNETT   10492639   DONAVON CHRISTOPHEMICHAEL       4406    SAINT MICHAELS DR SW   LILBURN     GA   30047        Aug 1 2019   AL
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 159 of 585




                                                                                           Page 216
                                                                                                                                                            II
                                                                                                                                                            I!
                                                                                                                                                            It
                                                                                                                                                       -
                                                                                                                                                       -
                                                                                   GA NCOA Out of State


                       GWINNETT   12416651   DALE      PARADISE             4401   FIDDLERS BND         LOGANVILL E GA   30052        Sep 1 2020   DC
                       GWINNETT   08148996   DALEY     JASON     PATRICK    1686   MAPLE RIDGE DR       SUWANEE GA       30024        Jan 1 2020   NC
                       GWINNETT   03109532   HARMON    AIMEE     LYNN       407    CONCEPTS 21 DR       PEACHTREE GA     30092        Sep 1 2020   TX
                       GWINNETT   03674547   HARMON    HAROLD               407    CONCEPTS 21 DR       PEACHTREE GA     30092        Sep 1 2020   TX
                       GWINNETT   10220616   GARRETT   LINDSEY   MONET      2762   OAK MEADOW LN        SNELLVILLE GA    30078        Aug 1 2020   FL
                       GWINNETT   11228818   HUI       ERINA     L          4053   CHADERTON CT         DULUTH      GA   30096        Jun 1 2017   WA
                       GWINNETT   03897167   HENRY     STEPHEN   ANTHONY 5264      SANDY SHOALS LN      STONE MOU GA     30087        Aug 1 2020   FL
                       GWINNETT   03718435   HARDEN    PAUL      ANTHONY 895       LEWIS RIDGE CIR      LAWRENCEVGA      30045        Sep 1 2020   VA
                       GWINNETT   11543162   FURLOW    COURTNIE SHANICE     1050   COURT DR APT K       DULUTH      GA   30096        Jul 1 2020   VA
                       GWINNETT   10090446   GOODMAN SIMONE      MARIE      1865   JERRY WAY APT 24     NORCROSS GA      30093        Aug 1 2020   MD
                       GWINNETT   06336200   HESTER    LAWRENCE JERICK      5176   CONDUCTOR CT         NORCROSS GA      30071        Aug 1 2019   VA
                       GWINNETT   06355997   HESTER    MARSHA    L          5176   CONDUCTOR CT         NORCROSS GA      30071        Aug 1 2019   VA
                       GWINNETT   06126129   MCCLURE LANA        VICTORIA HY1845   SILVERSTONE DR       LAWRENCEVGA      30045        Aug 1 2018   TX
                       GWINNETT   08458152   HUNTER    CARISSA              1379   SCENIC VIEW TRCE     LAWRENCEVGA      30044        Sep 1 2020   VA
                       GWINNETT   03795762   HUNTER    JAMES     MAGREGER 2965     DACULA OAKS DR       DACULA      GA   30019        Oct 1 2020   OK
                       GWINNETT   12356989   KELLY     ANTONETTE            1035   SCALES RD APT 8308   SUWANEE GA       30024        Sep 1 2020   NJ
                       GWINNETT   02833961   LEE       PAULETTE M           851    WINDSOR CREEK DR     GRAYSON GA       30017        Oct 1 2020   FL
                       GWINNETT   04014162   PROCTOR LEE         ANN        180    LAKE DR              NORCROSS GA      30071        Aug 1 2020   AL
                       GWINNETT   02005554   JOHNSON MATTHEW ALLEN          390    BECKENHAM WALK DR    DACULA      GA   30019-6899   Jul 1 2018   VA
                       GWINNETT   11316279   LAKES     STACY     LANE       1488   BRUSHED LN           LAWRENCEVGA      30045        Sep 1 2020   FL
                       GWINNETT   11356285   LAKIN     CASSANDRA NICOLE     2890   DANIEL PARK RUN      DACULA      GA   30019        Sep 1 2020   SC
                       GWINNETT   10381209   LEGISTER ASHELY     NICOLE     2704   KENWOOD CT           DULUTH      GA   30096        May 1 2017   NY
                       GWINNETT   03003538   LEIBOWITZ DAPHNE    MARY       4115   S LEE ST   APT 328   BUFORD      GA   30518        Sep 1 2020   FL
                       GWINNETT   02916465   KELLEY    DANNY     LEO        810    GRAN HERITAGE WAY    DACULA      GA   30019        Jun 1 2020   TX
                       GWINNETT   07178612   KELLEY    LEA       ANNE       810    GRAN HERITAGE WAY    DACULA      GA   30019        Jun 1 2020   TX
                       GWINNETT   10922791   JIMENEZ   JEFFREY   VILLAREZ   6840   WOMACK CT            PEACHTREE GA     30360        Oct 1 2019   NV
                       GWINNETT   07353651   LANDSVERK SUZANNE   CAROL      1435   LAKE HEIGHTS CIR     DACULA      GA   30019-3236   Aug 1 2020   SC




  Ex. 2 to Petition:
                       GWINNETT   10652106   LANE      GREGORY MICHAEL      889    REDWOOD DR           NORCROSS GA      30093        Aug 1 2020   CO




Braynard Declaration
                       GWINNETT   03741360   JOHNSON KIMBERLEY MCINTO       2988   HAMILTON MILL RD     BUFORD      GA   30519        Jul 1 2020   WY
                       GWINNETT   06309007   JOHNSON LAUREN      ASHLEY     2941   FORBES TRL           SNELLVILLE GA    30039        Mar 1 2020   MO
                       GWINNETT   04566024   JOHNSON MARINA      L          4633   ELSINORE CIR         NORCROSS GA      30071        May 1 2019   CA
                       GWINNETT   06378741   LASHLEY   PATRICIA  ANITA      3710   PINE BLOOM PL        LOGANVILLE GA    30052        Oct 1 2020   FL
                       GWINNETT   12420057   KLEIN     MACKENZIE ROSE       525    BECKENHAM WALK DR    DACULA      GA   30019        Oct 1 2020   WV
                       GWINNETT   08147431   MATHEW    LINCY     ELIZABETH 1272    TURTLE CREEK CT      LAWRENCEVGA      30043        Oct 1 2019   FL
                       GWINNETT   05850932   MCCLURE PHILIP      RUSSELL    1845   SILVERSTONE DR       LAWRENCEVGA      30045        Aug 1 2018   TX
                       GWINNETT   11370936   MCCOLEZ CHRISTINE PAIGE        317    CHASE COMMON DR      NORCROSS GA      30071        Sep 1 2019   IL
                       GWINNETT   10967374   MILLER    JESSY                422    MADISON PARK DR      GRAYSON GA       30017        Apr 1 2019   VA
                       GWINNETT   05927665   LUM-CHOW BEVERLY    JUNE       2598   SETTLERS CT          SNELLVILLE GA    30078        Oct 1 2020   HI
                       GWINNETT   04411386   ROBY      MARLENE              2517   KINER CT             LAWRENCEVGA      30043-6148   Aug 1 2020   SC
                       GWINNETT   10905947   MONTGOMERTHERESA               2853   THURLESTON LN        DULUTH      GA   30097        Oct 1 2017   IL
                       GWINNETT   11717563   NGUYEN    SHAWNNAE KIM         1825   ANGUS LEE DR         LAWRENCE VGA     30045        May 1 2020   FL
                       GWINNETT   10549272   MORA      WILMER    GUILLERMO 2170    HEATHERTON RD        DACULA      GA   30019        Feb 1 2019   TN
                       GWINNETT   05221260   MILTON    TEDDY     CHANDLER 1445     SHAMROCK HILL CIR    LOGANVILLE GA    30052        May 1 2020   FL
                       GWINNETT   05944569   RUBAN     STEPHANIE LEIGH      3809   COURTSIDE TER        PEACHTREE GA     30092        May 1 2020   NV
                       GWINNETT   11681471   RUCKART   LISA                 3319   BOLD SPRINGS RD      DACULA      GA   30019        Mar 1 2019   SC
                       GWINNETT   11760363   REMBERT SAASAA      P          3696   VALLEY BLUFF LN      SNELLVILLE GA    30039        Aug 1 2020   NV
                       GWINNETT   12095378   REMBERT TERRY       LEE        3696   VALLEY BLUFF LN      SNELLVILLE GA    30039        Aug 1 2020   NV
                       GWINNETT   07892237   MORMAN    TROY      ALLEN      1179   PUGHES CREEK WAY     LAWRENCEVGA      30045        Sep 1 2020   FL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 160 of 585




                                                                                         Page 217
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        Pl

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                 GA NCOA Out of State


                       GWINNETT 03899602   OBRIEN    KARLA                3425   BRIDGE MILL CT        PEACHTREE GA     30092        Sep 1 2020   AL
                       GWINNETT 08176641   OCHOA     MARTHA     CLAUDIA   1596   SCHOLAR DR            LAWRENCE VGA     30044-5452   Oct 1 2020   AZ
                       GWINNETT 08377199   ROBINSON DIANE       D         375    HIGHLAND GATE CIR     SUWANEE GA       30024        Sep 1 2020   TX
                       GWINNETT 12830386   ROBINSON JADA                  1351   SONOMA DR             LAWRENCEVGA      30045        May 1 2017   LA
                       GWINNETT 05013286   SCHOSKER DAVID       F         4836   SARA CREEK WAY        SUGAR HILL GA    30518-7858   Aug 1 2020   AL
                       GWINNETT 05013287   SCHOSKER LISA        M         4836   SARA CREEK WAY        SUGAR HILL GA    30518        Aug 1 2020   AL
                       GWINNETT 04256461   RANADO    MICHAEL    D         1324   PARK PASS WAY         SUWANEE GA       30024-1800   Sep 1 2020   FL
                       GWINNETT 08633738   WALSH     MEGHAN     K         5306   FERN PARK CT          PEACHTREE GA     30092        Oct 1 2019   FL
                       GWINNETT 07477889   OMAR      HASSAN               2304   ARBOR DR              DULUTH      GA   30096        Apr 1 2019   NC
                       GWINNETT 10577633   OMAR      SABRINA    DAWN      2623   ARBOR DR              DULUTH      GA   30096        Sep 1 2020   NC
                       GWINNETT 05170198   WINSTON   JEAN       MARIE     47     WHITEGRASS CT         GRAYSON GA       30017        Jan 1 2019   IL
                       GWINNETT 05204480   WINTERS   TERRANCE   BERNARD 2143     TRINITY GROVE CT      DACULA      GA   30019        Dec 1 2018   MS
                       GWINNETT 10194894   SANCHEZ   MIRIAM               308    DUNAGAN CHASE DR      LAWRENCEVGA      30045        Oct 1 2018   FL
                       GWINNETT 04741635   SPRUILL   ALANDREA   LASHUN    1011   WYNFIELD TRCE         PEACHTREE GA     30092        Sep 1 2020   VA
                       GWINNETT 06361248   WASHINGTO TAMMY      TARRELL   4708   TREE CORNERS PKWY     PEACHTREE GA     30092        Sep 1 2020   LA
                       GWINNETT 11746674   WIMBISH   NICHOLAS             1840   RIDGEDALE DR          SNELLVILLE GA    30078        Jan 1 2020   FL
                       GWINNETT 07912400   SMITH     KIMBER     DIONN     712    EMERALD FOREST CIR    LAWRENCE VGA     30044-5851   Jan 1 2020   TX
                       GWINNETT 10874749   SHABAN    WAFFA      SADIQ     3405   SWEETWATEAPT 533      LAWRENCEVGA      30044        Jun 1 2020   TN
                       GWINNETT 12391058   THOMAS    ALICIA     LA VONNE 3350    SWEETWATEAPT 1124     LAWRENCEVGA      30044        Aug 1 2020   FL
                       GWINNETT 08046712   THOMAS    BEACHER              2390   CENTURY LN            SNELLVILLE GA    30039        Aug 1 2019   AL
                       GWINNETT 02978416   THOMAS    BETTY      DOMINQUE 507     TROPHY TRL            LAWRENCEVGA      30044        Sep 1 2020   LA
                       HALL     11145512   DUGGAN    TAYLOR     ELLE      371    WOODLAND DR           GAINESVILLEGA    30501        Jan 1 2020   MO
                       GWINNETT 02826927   SEVER     JAMES      WESLEY    2695   SPRINGROCK HILL TRL   LAWRENCEVGA      30043-7611   Oct 1 2020   FL
                       GWINNETT 02780579   SEVER     MICHELLE   DOTSON    2695   SPRINGROCK HILL TRL   LAWRENCEVGA      30043-7611   Oct 1 2020   FL
                       GWINNETT 11156429   SMITH     LARRY                2528   BRYNFIELD CV          SUWANEE GA       30024        Jun 1 2018   FL
                       GWINNETT 10265495   SUTTON    COURTNEY             230    CHLOE DIANNE DR       LOGANVILLE GA    30052        Jul 1 2020   FL
                       HALL     06358122   HULSEY    JESSICA    DIXON     405    WOODLAND DR           GAINESVILLEGA    30501        Nov 1 2019   NC




  Ex. 2 to Petition:
                       HALL     10916020   SCHWARTZMZACHARY               109    CANTERBURY RD         GAINESVILL EGA   30504        Oct 1 2019   MD




Braynard Declaration
                       HALL     06578040   SCOTT     JESSICA    KRISTEN   5491   BUSHNELL CT           FLOWERY BRGA     30542        Sep 1 2020   MO
                       HABERSHAM12165753   KENNEDY   BRENDA     MAYE      178    IMPERIAL CT           CLARKESVI L GA   30523        Oct 1 2020   FL
                       GWINNETT 03454160   SIDWELL   LYDIA      HERTSGAAR 5616   HAMMOND DR            NORCROSS GA      30071        Jun 1 2020   FL
                       HALL     04647743   HELPLING KARL        FRANCIS   6057   OVERBY RD             FLOWERY BRGA     30542        Feb 1 2020   FL
                       GWINNETT 07631485   SHORT     BRETT      MUNDELL   2007   ARBOR DR              DULUTH      GA   30096        Oct 1 2020   AL
                       HALL     12693162   HAYWARD JOAN                   5407   GREEN HUNTER LN       GAINESVILLEGA    30501        Sep 1 2020   MA
                       HALL     10020856   FAILLE    ABIGAIL    DAWN      201    CARRINGTONAPT #201    GAINESVILLEGA    30504        Sep 1 2020   IL
                       HABERSHAM05324503   SHELTON   SALLY      ANN       200    SILVERWOOD DR         CORNELIA GA      30531-5350   Aug 1 2020   KY
                       HABERSHAM05584110   SHELTON   WILLIAM    BRIAN     200    SILVERWOOD DR         CORNELIA GA      30531-5350   Aug 1 2020   KY
                       GWINNETT 12694692   THOMPSON WENDY       RENAE     2906   ASHLEY CLUB CIR       PEACHTREE GA     30092        Jul 1 2019   OK
                       HALL     00571181   SERRA     CHERYL     ELAINE    3638   E HALL RD             GAINESVILL EGA   30507-7716   Aug 1 2020   IL
                       GWINNETT 10363101   THROWER HARRY        KENYON    2027   CRESCENT DR           SNELLVILLE GA    30078        Sep 1 2020   SC
                       HALL     06119546   LEE       KAREN      SUE       4206   JOE CHANDLER RD       GILLSVILLE GA    30543        Feb 1 2020   FL
                       HALL     06089422   WEINER    TODD       MICHAEL   3961   SLOAN MILL RD         GAINESVILLEGA    30507-8674   May 1 2019   KS
                       HALL     10508542   EPISCOPO KAREN       LYNN      3520   LAMP POST LN          GAINESVILLEGA    30504        Sep 1 2020   FL
                       HALL     10508634   EPISCOPO PHILIP      DANIEL    3520   LAMP POST LN          GAINESVILLEGA    30504        Sep 1 2020   FL
                       HALL     12160700   PRATT     DESTINI    AKIRA     1120   JESSE JEWE APT C2     GAINESVILLEGA    30501        Jun 1 2019   SC
                       HALL     01039820   PRATT     TAMARA     LYNN      1120   JESSE JEWE APT C2     GAINESVILLEGA    30501        Jun 1 2019   SC
                       HALL     08233571   PRESTON   CARLY      DANIELLE  4406   ENFIELD DR            GAINESVILLEGA    30506        Aug 1 2020   VA
                       HALL     08887908   MAH       HAYDEN     CHANDLER 3381    BARRY LN              GAINESVILLEGA    30506        Jul 1 2017   TX
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 161 of 585




                                                                                       Page 218
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                       !I

                                                                                                                                                  -
                                                                                                                                                  -
                                                                                 GA NCOA Out of State


                       HABERSHAM04347929   SMITH     PAUL      BANGLEY    3430   RIVERBEND RD         DEMOREST GA     30535-2323   Apr 1 2019   FL
                       HARRIS   06244639   GRANTHAM GREG       BRENT      90     PINE DR              WAVERLY H AGA   31831-3375   Mar 1 2020   AL
                       HARRIS   10613282   GRAVES    RONNY     MICHAEL    5836   GA HIGHWAY 208       WAVERLY HAGA    31831        Mar 1 2020   AL
                       HARRIS   04527773   GRAVES    TAMMY     SIEVERS    5836   GA HIGHWAY 208       WAVERLY HAGA    31831        Mar 1 2020   AL
                       HALL     10627748   COLE      MARK                 7891   BRASS LANTERN DR     FLOWERY BRGA    30542        Sep 1 2020   TN
                       HALL     10270105   TETLEY    TYLER     STEVEN     4702   MCEVER RD            OAKWOOD GA      30566        Mar 1 2020   NC
                       HARRIS   08692520   JOHNSON KEMPTHORND             138    WILD TURKEY DR       PINE MOUNT GA   31822        Aug 1 2020   TN
                       HARRIS   10029269   JOHNSON VASHTI      PATRICIA   138    WILD TURKEY DR       PINE MOUNT GA   31822        Aug 1 2020   VA
                       HALL     08630156   CLARK     LEILA     DANYELL    1120   JESSE JEWE APT C2    GAINESVILLEGA   30501        Jan 1 2020   SC
                       GWINNETT 10940119   YANG      XINGUO               1831   NOURS LANDING WAY    DULUTH     GA   30097        Dec 1 2019   MD
                       HARRIS   12409223   HILL      CELESTE   ALEXANDRA 164     ARROWHEAD DR         WAVERLY HAGA    31831        Jun 1 2020   VA
                       HALL     11949970   TEDDY     JAMES     DARYL      5209   LAUREL CIR           GAINESVILLEGA   30506        Oct 1 2020   NC
                       HOUSTON 06673922    KANE      JEFFREY   MICHAEL    403    DOGWOOD GLN          CENTERVILL GA   31028        Feb 1 2020   TN
                       HOUSTON 11281713    KAVO      GRACE     JOOAN      305    TORTOISE WAY         WARNER RO GA    31088        May 1 2020   MI
                       HENRY    10444968   BEAUFORD CAROL      ANITA      1205   REDBUD CT            MCDONOUG GA     30253        Apr 1 2020   IA
                       HENRY    05857969   ALLEN     RANDY     LEE        8307   MADRID CIR           LOCUST GROGA    30248        Jan 1 2019   IN
                       HART     07712525   LEARD     TRUDY     R          285    S JACKSON ST         HARTWELL GA     30643        Oct 1 2020   SC
                       HARALSON 10580358   BARKER    NICHOLAS ISAAC       17     OXFORD CT            BREMEN     GA   30110        Mar 1 2020   AL
                       HART     06590501   HILL      BRANDON RAY          11     LITTLE MILLTOWN RD   HARTWELL GA     30643        Jul 1 2020   SC
                       HART     01260050   LANE      CLARENCE F           174    LAKESHORE CIR        HARTWELL GA     30643-2738   Sep 1 2020   SC
                       HENRY    06850682   CASSELL   CRYSTAL   YARBROUGH620      IVY CV               MCDONOUG GA     30253        Jan 1 2020   CA
                       HENRY    11805327   CASSELL   GLENN     SAMMONS 620       IVY CV               MCDONOUG GA     30253        Jan 1 2020   CA
                       HENRY    05339443   CASTELOW DAIDRA     JOYCE      622    FIELDCREST DR        MCDONOUG GA     30253-6652   Oct 1 2020   MI
                       HALL     11034426   ZELKOWITZ NANCY     JOYCE      3319   THOMPSON APT 418     GAINESVILLEGA   30506        Oct 1 2019   FL
                       HALL     10705352   WILSON    JOSHUA    LAEL       5755   SHORE ISLE CT        FLOWERY BRGA    30542        Jul 1 2020   VA
                       HENRY    01717698   STEPHENS LOIS       E          195    EVERGREEN UNIT 401   STOCKBRIDGGA    30281-7421   Jan 1 2017   FL
                       HENRY    10763141   BARR      SARAH     SUSAN      435    RABBIT RUN           MCDONOUG GA     30252        Sep 1 2020   CA




  Ex. 2 to Petition:
                       HENRY    11310628   STARR     GABRIELLE LANEAL     7000   LUNAR BLUE WAY       MCDONOUG GA     30253        Oct 1 2020   HI




Braynard Declaration
                       HENRY    08623740   STEELE    ASHLEY    NICOLE     235    LAKESHORE DR         STOCKBRIDGGA    30281-1716   Apr 1 2020   NC
                       HOUSTON 08417378    EULER     GERALD    WAYNE      1222   WILLOW BND           WARNER RO GA    31088        Feb 1 2019   AE
                       HOUSTON 12112240    ENFIELD   KAYLIE               401    TERRELL ST           WARNER RO GA    31088        Aug 1 2019   UT
                       HOUSTON 08855648    ELLIOTT   BRADLEY   WARREN     115    S TAMIE CIR          KATHLEEN GA     31047        Mar 1 2020   FL
                       HOUSTON 12449328    ELLISON   KATHERYN NICOLE      111    GROVE LN             KATHLEEN GA     31047        Aug 1 2020   ID
                       HOUSTON 08082111    ELMORE    KELLY     RAY KATHLE 210    FORT VALLEY ST       WARNER RO GA    31098        Jul 1 2017   CA
                       HENRY    03698165   EASON     KRISTIN   ALAYNE     65     COUNTRY ROADS DR     STOCKBRIDGGA    30281-1342   Mar 1 2017   NC
                       JACKSON  04100717   BANKS     BARBARA   JEAN       131    WHITAKER WAY         HOSCHTON GA     30548-4328   Feb 1 2020   SC
                       HARRIS   11542841   HUME-DAWS BRITTANY OREMI       263    AUTUMN TRAIL WAY     WAVERLY H AGA   31831        Sep 1 2020   OK
                       HARRIS   11542842   HUME-DAWS JANINE    KEMISOAYA 263     AUTUMN TRAIL WAY     WAVERLY H AGA   31831        Sep 1 2020   OK
                       HENRY    03706674   WALLACE   TANESHA   ANNETTE    2803   TREES OF AVALON PKWY MCDONOUG GA     30253        Apr 1 2020   SC
                       HENRY    06260268   BLACKWELL APRIL     NICOLE     152    GLENMORE LN          MCDONOUG GA     30253        Nov 1 2018   CA
                       HOUSTON 11382415    MILLER    CAROL     JEANNE     204    KINLEY ANN CT        WARNER RO GA    31088        May 1 2018   CO
                       HENRY    08299695   BISHOP    TIMOTHY   JOHN       7630   GLEN DEVON RD        JONESBORO GA    30236-4202   Dec 1 2019   FL
                       HENRY    11575196   WILLIAMS  LAKIN     MCKAY      270    PLEASANT GROVE CIR   MCDONOUG GA     30252        Jun 1 2020   TN
                       HENRY    08822085   WILLIAMS  LESLIE    ANN        168    TRADITIONS LN        HAMPTON GA      30228        Jul 1 2019   NC
                       HENRY    10724389   WILLIAMS  IAN       LUCAS      121    BRIANNA DR           STOCKBRIDGGA    30281        Aug 1 2020   CT
                       HENRY    04652912   WILLIAMS  JESSICA   LYNN       270    PLEASANT GROVE CIR   MCDONOUG GA     30252        Jun 1 2020   TN
                       HOUSTON 10159843    HARRISON AMY        KRISTEN    110    PLANTATION PL        PERRY      GA   31069        Aug 1 2020   AR
                       HENRY    06079198   MORELAND TIFFANY    NECOLA     145    WHITAKER RD          MCDONOUG GA     30252        Jun 1 2020   VA
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 162 of 585




                                                                                       Page 219
                                                                                                                                                     ~
                                                                                                                                                     I!
                                                                                                                                                     It
                                                                                                                                                -
                                                                                                                                                -
                                                                                   GA NCOA Out of State


                       HOUSTON    05972425   WILLIAMS   KENISHA   ERONDA    108    ECHO LN               WARNER R O GA   31088        Mar 1 2019   AE
                       HOUSTON    12458025   HENDRIX    CHRISTINA MARIE     102    COBBLE DR             PERRY      GA   31069        Jul 1 2020   VA
                       HENRY      12060646   GETTON-MC GEORGIE-ANN          1594   THORNWICK TRCE        STOCKBRIDGGA    30281        Mar 1 2019   NY
                       HOUSTON    08728956   YANDELL    TYLER     WAYNE     123    SONJA DR              WARNER RO GA    31088        Sep 1 2020   TX
                       HOUSTON    12042133   CLARKE     DAVID     ANTHONY 130      SPRING CHASE CIR      KATHLEEN GA     31047        Apr 1 2020   HI
                       HOUSTON    12864365   HARPER     GRACE     A         170    WIMBERLY RD           HAWKINSVIL GA   31036        Dec 1 2018   OH
                       HOUSTON    04993873   HARRIS     RICHARD   ANTHONY 257      SPRING CHASE CIR      KATHLEEN GA     31047-3306   Jun 1 2019   AE
                       HENRY      10960839   OPOKU      ERNESTINA           30     HIGHLAND DR           MCDONOUG GA     30253        May 1 2019   CA
                       HOUSTON    03382358   RUCK       KENDA     GEARY     103    KINGSTON VILLAGE DR   PERRY      GA   31069        Jun 1 2020   WA
                       HOUSTON    11860584   MONTGOMERTIANNA      MONIQUE   100    LAUREL OAK LN         WARNER R O GA   31093        Mar 1 2020   FL
                       HOUSTON    06741497   MOORE      CRAIG     HOWARD    303    BEECHWOOD DR          BONAIRE    GA   31005-4813   Jul 1 2019   CO
                       HOUSTON    12879536   GRAY       JONATHAN LUCAS      234    MOSSLAND DR           PERRY      GA   31069        Oct 1 2019   NY
                       HOUSTON    12298430   RYALS      ALEXIS    MARIE     218    WARHAWK DR            KATHLEEN GA     31047        Sep 1 2020   HI
                       HOUSTON    10557010   SALMERON JAMES       TYLER     500    GRANT ST              WARNER RO GA    31088        Sep 1 2020   FL
                       JASPER     03547917   WORTHEN DANA         R         8251   POST RD               SHADY DALEGA    31085-2433   Sep 1 2020   TN
                       JACKSON    04492990   PHILLIPS   WILLIAM   DAVID     4051   HIGHWAY 53            HOSCHTON GA     30548        Mar 1 2020   TN
                       JACKSON    02740101   PICKENS    MAUDE     E         383    REISLING DR           BRASELTON GA    30517-2721   Sep 1 2020   TN
                       HENRY      01751508   HUTSON     ANGELA    LYNN      430    SERENITY WALK         MCDONOUG GA     30252        Oct 1 2020   FL
                       HENRY      01737507   HUTSON     KENNETH   PAUL      430    SERENITY WALK         MCDONOUG GA     30252        Oct 1 2020   FL
                       HENRY      03634555   REYNOLDS ANTHONY KEITH         173    FLORESTA DR           MCDONOUG GA     30252        Oct 1 2020   NV
                       LEE        10921312   BROWN      KELLEY    SHAYE     103    MILLSTONE CT          LEESBURG GA     31763        Oct 1 2020   NC
                       LEE        10494781   BROWN      NATHAN              103    MILLSTONE CT          LEESBURG GA     31763        Oct 1 2020   NC
                       JONES      10901301   REDDICK    JOHNATHON CHRIS     640    JASMINE DR            MACON      GA   31211        Aug 1 2019   SC
                       HENRY      04492909   ROBINSON SHEFFIE     COCHRAN 740      HEMPHILL RD           STOCKBRID GGA   30281        Jul 1 2019   MS
                       HENRY      11412020   RODGERS AMANDA       NICHOLE   1104   CHATEAU TER           MCDONOUG GA     30253        Dec 1 2019   FL
                       LOWNDES    05626980   BARTON     MARGUERIT MARY      2805   WILLOW WOOD CIR       VALDOSTA GA     31602-4108   Aug 1 2020   FL
                       HENRY      05492441   HULSEY     CHRISTI   LEE       209    MANOR OAK WAY         STOCKBRIDGGA    30281        Sep 1 2020   NC




  Ex. 2 to Petition:
                       HENRY      05559062   HULSEY     JAMES     JACKSON   209    MANOR OAK WAY         STOCKBRIDGGA    30281        Sep 1 2020   NC




Braynard Declaration
                       HOUSTON    01451697   MYERS      JOAN      RENEE     105    RUNNING CREEK DR      WARNER RO GA    31088        Jan 1 2017   SC
                       LIBERTY    12607621   HOLLERN    KIERSTIN            619    AMHEARST ROW          HINESVILLE GA   31313        Aug 1 2020   PA
                       LIBERTY    11466001   HOLT       APRIL               959    OAK CREST DR          HINESVILLE GA   31313        Dec 1 2018   MD
                       LUMPKIN    06134179   JONES      CLAUDIA   OZBURN    416    SKY COUNTRY RD        DAHLONEGA GA    30533        Jan 1 2018   IL
                       JACKSON    12361224   COVILEAC VALERII               40     SUMMER HILL DR        HOSCHTON GA     30548        Jun 1 2020   FL
                       JACKSON    11039924   COVILEAC VIKTORIYA PETROVNA 40        SUMMER HILL DR        HOSCHTON GA     30548        Jun 1 2020   FL
                       LIBERTY    10617735   TIRADO     JASMINE   ANNISE    824    KILN LN               HINESVILLE GA   31313        Dec 1 2019   MO
                       LUMPKIN    08170571   FRASIER    RONALD    DEWARD EIC675    YELLOW BLUFF RD       DAHLONEG A GA   30533        Sep 1 2020   SC
                       LUMPKIN    08696800   FUST       KIMBERLEY ANN       31     CHOCTAW RDG S         DAHLONEGA GA    30533        Feb 1 2019   AK
                       LOWNDES    08735965   ARMSTRONGNICHOLAS ALEXANDER 611       PINEVIEW DRAPT C2     VALDOSTA GA     31602        May 1 2017   NC
                       LOWNDES    11023848   BILLINGSLEYMARISA    DANIELLE  4129   PEBBLE CREEK DR       VALDOSTA GA     31605        Oct 1 2020   VA
                       LOWNDES    08451129   BISSELL    JOHN      CLIFFORD 4610    RIDGEVIEW CIR         VALDOSTA GA     31602        Sep 1 2020   VA
                       LOWNDES    08537089   BISSELL    KELSEY    MCCONNELL 4610   RIDGEVIEW CIR         VALDOSTA GA     31602        Sep 1 2020   VA
                       LUMPKIN    11565020   JACOBSON STEVEN      CHRISTOPHE811    GRINDLE BRIDGE RD     DAHLONEG A GA   30533        Aug 1 2019   IL
                       LIBERTY    11998640   BROWN      KENNETH   BRANDON 704      EDGEWOOD CT           HINESVILLE GA   31313        Mar 1 2020   SC
                       MCINTOSH   10623356   HAYES      GEOFFREY ALLEN      1269   WINTERBERRY DR NE     TOWNSEND GA     31331        Jul 1 2020   AZ
                       MCINTOSH   00542387   MCQUAIG    JOYCE     A         1048   SAPELO GDNS NE        TOWNSEND GA     31331-4844   Sep 1 2020   MI
                       LOWNDES    12334894   GRIFFITH   RALPH     WESLEY    4773   MADISON HWY           VALDOSTA GA     31601        Oct 1 2020   TN
                       LOWNDES    08710498   GUDIM      BRETT     ALLEN     4140   BRIGHT CRK            HAHIRA     GA   31632        Jul 1 2019   UT
                       LOWNDES    11965017   GUTAPFEL SAVANNA               708    FORMOSA DR            VALDOSTA GA     31602        Sep 1 2019   AL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 163 of 585




                                                                                         Page 220
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        !I

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                   GA NCOA Out of State


                       JONES      10680270   STUART    KIRSTEN   LEE       255     EAGLE DR              MACON      GA   31211        Oct 1 2019   FL
                       MCINTOSH   00703336   LUCHETTI HUGO       PAUL      1065    TODD LN SE            TOWNSEND GA     31331        Sep 1 2020   AL
                       LUMPKIN    04392823   LABOA     GUY       ANTHONY 57        MOUNTAIN TRACE POINT EDAHLONEGA GA    30533-7105   Oct 1 2020   CO
                       LUMPKIN    02621655   LABOA     PATRICIA  ANN       57      MOUNTAIN TRACE POINTEDAHLONEGA GA     30533-7105   Oct 1 2020   CO
                       JACKSON    02121444   THOMPSON DEBORAH JONES        3971    MEADOWLAND DR         JEFFERSON GA    30549        Aug 1 2020   AL
                       MCINTOSH   11553138   WARBURTONBARRY      J         205     2ND ST W              DARIEN     GA   31305        Jun 1 2017   WA
                       LOWNDES    10789724   HERTER    RAMONA    SHEPARD   1603    EUCLID ST             VALDOSTA GA     31602        Nov 1 2016   KY
                       LOWNDES    10115413   HILBURN   RYAN      EVAN      1328    EDGEWOOD DR           VALDOSTA GA     31601        Mar 1 2020   NC
                       LOWNDES    11332687   TILLEY    MALANE    MARIE     1425    E PARK AVE APT G8     VALDOSTA GA     31602        Nov 1 2018   FL
                       LOWNDES    11999386   GOLEY     ROBERT    ANTHONY 751       FRY RD                HAHIRA     GA   31632        Sep 1 2020   FL
                       LOWNDES    11575190   GOLEY     VICTORIA  WILSON    751     FRY RD                HAHIRA     GA   31632        Sep 1 2020   FL
                       LOWNDES    08110939   SMITH     NILES     CLIFTON   5254    ROCKY FORD RD         VALDOSTA GA     31601        Feb 1 2018   CA
                       LOWNDES    11549204   SMITH     REBECCA   LYNNE     3920    GREENRIDGE RD         VALDOSTA GA     31605        Jul 1 2020   IL
                       LOWNDES    06789290   SMITH     TARA      EADY      2210    PULASKI CIR           VALDOSTA GA     31602        Dec 1 2017   AE
                       LOWNDES    11749945   SORIANO   DAWN      LEE       3616    CATTLE XING           VALDOSTA GA     31605        Oct 1 2020   ID
                       LOWNDES    12606742   SORIANO   JUAN      GABRIEL   3616    CATTLE XING           VALDOSTA GA     31605        Oct 1 2020   ID
                       MUSCOGEE   03656302   OPHARROW ADRIANE    DENISE    3992    CASTLEWOOD PKWY       COLUMBUS GA     31907-7002   Feb 1 2017   VA
                       MUSCOGEE   10721369   ORNOWSKI LEAH       ANNE      1536    30TH ST               COLUMBUS GA     31904        May 1 2020   AL
                       MUSCOGEE   11185767   ORR       ANDRE     DION      7782    PRESERVATION CT       MIDLAND    GA   31820        Oct 1 2020   AL
                       MUSCOGEE   04833161   OVERTON SONYA       LOLITA    6531    BILLINGS LAKE DR      COLUMBUS GA     31909        Jun 1 2020   AL
                       MITCHELL   01657157   STOUDENMIRFAYE      P         8       COURT DR              CAMILLA    GA   31730-2312   Oct 1 2019   FL
                       MARION     10864319   DYER      WILLIAM   SCOTT     1396    SPRING HILL RD        MAUK       GA   31058        Jan 1 2019   KY
                       LOWNDES    10676778   HAMILTON NICHOLAS THOMAS      2514    JERRY JONES DR        VALDOSTA GA     31602        Aug 1 2019   NM
                       LIBERTY    11722652   CANTY     GLENDA    ADDIE     195     WILKINS RD            MIDWAY     GA   31320        Apr 1 2017   NE
                       LIBERTY    04036186   CAREW     FREDERICK MARTIN    620     RED OAK LN            HINESVILLE GA   31313        May 1 2017   AE
                       LIBERTY    05159295   CAREW     PORCHA              620     RED OAK LN            HINESVILLE GA   31313        May 1 2017   AE
                       LIBERTY    11428355   CARR      NEIL      CHRISTOPHE102     GRANDVIEW DR          HINESVILLE GA   31313        Sep 1 2020   AP




  Ex. 2 to Petition:
                       MONROE     06083088   BARBER    AMY       DANELLE   14107   GA HIGHWAY 87         FORSYTH    GA   31029        Jul 1 2019   TN




Braynard Declaration
                       MONROE     08465927   BARBER    KURTIS    NATHANIEL 14107   GA HIGHWAY 87         FORSYTH    GA   31029        Jul 1 2019   TN
                       MONROE     04223488   BARGERON SANDRA     DIANNE L  116     HAMPTON RIDGE RD      MACON      GA   31220-4006   Aug 1 2020   CO
                       LAMAR      06417737   NORMAN    DEENA     RUTH      123     ACADEMY DR            BARNESVILL GA   30204-3527   Nov 1 2019   IN
                       LEE        08133691   MOORE     HAROLD    C         127     DELORES DR            LEESBURG GA     31763-3568   Jan 1 2020   MD
                       LEE        04099226   HURD      VERNICE   ANNETTE   303     CREEKSIDE APT B       LEESBURG GA     31763        Sep 1 2020   CO
                       LOWNDES    08231196   RUMKER    ERICA     LYNN      4276    DEERCREST DR          VALDOSTA GA     31602        Oct 1 2020   NY
                       LOWNDES    08230396   RUMKER    EVAN      ANDREW    4276    DEERCREST DR          VALDOSTA GA     31602        Oct 1 2020   NY
                       LOWNDES    11339819   RUST      MICHAEL   EDWARD    4869    STARFIRE DR           VALDOSTA GA     31605        Oct 1 2020   CA
                       LOWNDES    11186350   WEST      ABIGAIL   ROSE      1644    FRESNO ST             VALDOSTA GA     31602        Sep 1 2020   FL
                       LONG       07970637   WALTON    MICHE     JANAE     98      ROBERSON ST SW        LUDOWICI GA     31316        May 1 2020   NC
                       LEE        08841116   MICHAS    DELANIE   ISRAEL    186     BROMPTON DR           LEESBURG GA     31763        Jul 1 2020   FL
                       MUSCOGEE   03140033   HATHAWAY JOSEPH     A         2232    NOTTINGHAM DR         COLUMBUS GA     31904        Aug 1 2020   FL
                       MUSCOGEE   06052729   HATHAWAY PATTI      ANN       2232    NOTTINGHAM DR         COLUMBUS GA     31904-6122   Aug 1 2020   FL
                       MUSCOGEE   12203259   HAYGOOD ARTIS       DEWAYNE 2303      10TH ST               COLUMBUS GA     31906        Sep 1 2020   AL
                       MCDUFFIE   06731258   SMITH     JERRY     WAYNE     2795    PINE FOREST DR        DEARING    GA   30808        Jan 1 2020   FL
                       LOWNDES    01202300   WRIGHT    TIMOTHY   MACKEY    781     LAKE LAURIE DR        VALDOSTA GA     31605        May 1 2018   NC
                       FULTON     11199693   CLAY      ANTWANN LEONARD     961     BROOKMERE CT          ATLANTA    GA   30349        Jan 1 2020   VA
                       FULTON     02530683   CLAY      JAMES     ANTWAN    2788    DEFOORS FEAPT 62      ATLANTA    GA   30318        Oct 1 2020   NY
                       FULTON     11060061   DAVIES    MOBOLAJI            222     14TH ST NE APT # 214  ATLANTA    GA   30309        Mar 1 2017   VA
                       FULTON     11310529   DAVIS     ALEXANDRIAROSALYN   7577    BOWHEAD CT            FAIRBURN GA     30213        Jul 1 2020   VA
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 164 of 585




                                                                                         Page 221
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        Pl

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                     GA NCOA Out of State


                       FULTON   10006293   CLARK      KELSEY      JANE       2908    LOOKOUT PL NE          ATLANTA    GA   30305        Feb 1 2018   FL
                       FULTON   08812080   BRYANT     JUANITA     THOMAS     3224    WOLF CLUB LN SW        ATLANTA    GA   30349        Mar 1 2020   FL
                       FULTON   08644439   BRYANT     KATHRYN     CARRIE     2606    FORREST WAY NE         ATLANTA    GA   30305        Jul 1 2019   TX
                       FULTON   06101139   BRYANT     LEELA                  829     BELFRY TER             FAIRBURN GA     30213        Jul 1 2020   VA
                       FULTON   06975933   DOWNIE     DIANE       LORELI     701     HIGHLAND A APT 2314    ATLANTA    GA   30312        Nov 1 2018   VA
                       FULTON   06936862   GAINES     CARMEN      ROSEMARY 8802      LONG BEACH CIR         ATLANTA    GA   30350        Oct 1 2020   TX
                       FULTON   02696483   GAINES     VENITA      LYNN AUSTIN415     ARMOUR DR APT 8301     ATLANTA    GA   30324        Sep 1 2019   TX
                       FULTON   02665570   FARRELL    SHIRLEY     A          952     EDGEWOOD AVE NE        ATLANTA    GA   30307        Aug 1 2020   AZ
                       FULTON   11640354   DARNELL    GARRETT     STEPHEN    3430    LEGACY TRCE            ALPHARETT AGA   30022        Jun 1 2020   NC
                       FULTON   07556395   GILBERT    KELLEY      BARKER     3203    W ANDREWS DR NW        ATLANTA    GA   30305        Jul 1 2020   WY
                       FULTON   11376529   FRENCH     COURTNEY    HOPE       1670    EVERSEDGE DR           ALPHARETTAGA    30009        Aug 1 2020   AL
                       FULTON   02886628   FRENCH     JOHN        CARLTON    1670    EVERSEDGE DR           ALPHARETTAGA    30009        Aug 1 2020   AL
                       FULTON   02886741   FRENCH     NINA        MARY       1670    EVERSEDGE DR           ALPHARETTAGA    30009-7166   Aug 1 2020   AL
                       FULTON   10283062   FRERKING LAUREN        ALEXANDRA 1000     LEADENHALL ST          ALPHARETTAGA    30022        Oct 1 2020   TX
                       FULTON   06205891   FRERKING SUSAN         ELIZABETH 1000     LEADENHALL ST          ALPHARETTAGA    30022        Oct 1 2020   TX
                       FULTON   06205900   FRERKING WILLIAM       ANDREW     1000    LEADENHALL ST          ALPHARETTAGA    30022        Oct 1 2020   TX
                       FULTON   12763073   FLODIN     LAURA                  6355    PEACHTREE APT 306      ATLANTA    GA   30328        Aug 1 2020   IL
                       FULTON   10943340   FARNHAM EMMA           PAIGE      5665    N HILLBROOKE TRCE      ALPHARETTAGA    30005        Apr 1 2019   NY
                       FULTON   06817820   FAROUL     SAMUEL                 113     CASWYCK TRCE           JOHNS CREEGA    30022        Sep 1 2017   NY
                       FULTON   04736477   DOUGLAS CAROLYN        DENISE     2659    DAYVIEW LN             ATLANTA    GA   30331        Sep 1 2020   OH
                       FULTON   10729460   DOUGLAS SIMONE         ANDREA     147     26TH ST NW APT 5408    ATLANTA    GA   30309        May 1 2020   MA
                       FULTON   08042457   FLAIM      TAYLOR                 220     RENAISSANCAPT 1304     ATLANTA    GA   30308        Jan 1 2020   CA
                       FULTON   05787539   FLYNN      CATHERINE   MAURIN     550     SPRING VALLEY RD NW    ATLANTA    GA   30318        Sep 1 2020   LA
                       FULTON   11941653   GABOR      DANIEL      MARTIN     1284    PIEDMONT A APT 12      ATLANTA    GA   30309        Jun 1 2020   FL
                       FULTON   10195750   GABRIEL    JOANNA      LYNNE      448     HOLDERNESS ST SW       ATLANTA    GA   30310        Sep 1 2020   CT
                       FULTON   11582695   HALSEY     RYAN                   660     WOODWARD APT G         ATLANTA    GA   30312        Aug 1 2020   CA
                       FULTON   11145468   HARTMAN CHRISTINE      ELIZABETH 1867     DEFOOR AVE NW          ATLANTA    GA   30318        Jul 1 2020   TX




  Ex. 2 to Petition:
                       FULTON   08257456   HARTMANN ERICA         LYN        1332    LANIER BLVD NE         ATLANTA    GA   30306-3343   Jun 1 2019   NC




Braynard Declaration
                       FULTON   04986929   HARTNAGEL ELIZABETH               1695    BAINBRIDGE WAY         ROSWELL GA      30076-1678   Aug 1 2020   TX
                       FULTON   06752276   HILL GOITZ JONATHAN    SWAZEY     2000    MONROE PL APT # 7208   ATLANTA    GA   30324        Oct 1 2020   FL
                       FULTON   10341857   HILL-GOITZ MARK        ANTHONY 2000       MONROE PL 3107         ATLANTA    GA   30324        Apr 1 2019   FL
                       FULTON   12494499   LEVINE     KATHRYN                880     GLENWOOD UNIT 3480     ATLANTA    GA   30316        Aug 1 2020   PA
                       FULTON   10676511   LEVINSON LYNNE         ROSE       1160    JOHNSON FEAPT 1729     ATLANTA    GA   30342        Oct 1 2020   IL
                       FULTON   12254906   ELLIOTTE   HUNDLEY     MORGAN     20      COLLIER RD APT 4       ATLANTA    GA   30309        Apr 1 2020   NC
                       FULTON   10890000   HERSHBERGMICHAEL       BERNARD 777        MEMORIAL D426          ATLANTA    GA   30316        Jun 1 2020   MA
                       FULTON   02421319   GOODMAN DALE           RF         4275    LAKE FORREST DR NE     ATLANTA    GA   30342-3264   Aug 1 2020   CO
                       FULTON   11815113   GOODMAN MAX            ROBERT     1009    MCGILL PARK AVE NE     ATLANTA    GA   30312        Oct 1 2019   MA
                       FULTON   07564684   GOODEN     CARRIE      SIMONE     7055    HASSANA LN             FAIRBURN GA     30213        Mar 1 2020   TX
                       FULTON   10495244   HILL       TERESA      D          33      11TH ST NE APT 2201    ATLANTA    GA   30309        Nov 1 2019   TX
                       FULTON   11987952   HARTANA    EMILY                  1280    W PEACHTR UNIT #1001   ATLANTA    GA   30309        Jul 1 2020   NY
                       FULTON   08835649   GOODWIN MARCUS         JERMAINE 1301      SPRING CREEK LN        SANDY SPRI GA   30350        Aug 1 2019   WI
                       FULTON   12313482   ENGLISH    SUSAN       PAYNE      21      PEACHTREE APT 6        ATLANTA    GA   30309        Sep 1 2020   NC
                       FULTON   12323149   GONZALEZ DANIEL        RENE       11057   LORIN WAY              DULUTH     GA   30097        Jun 1 2020   FL
                       FULTON   12318195   GONZALEZ KRISTEN       MARIE      11057   LORIN WAY              DULUTH     GA   30097        Jun 1 2020   FL
                       FULTON   10776499   IYER       PREETI      S          10200   HIGH FALLS POINTE      ALPHARETT AGA   30022        Nov 1 2019   NJ
                       FULTON   06480871   HICKS      JAMIE       DION       3040    PEACHTREE UNIT 502     ATLANTA    GA   30305-2268   Dec 1 2016   NC
                       FULTON   04383470   HICKS      RAYMOND     WALKER     303     CASWYCK TR303          JOHNS CREEGA    30022        Aug 1 2020   TN
                       FULTON   10370403   HICKS      VICTORIA    GRACE      1877    JOHN CALVIN AVE        COLLEGE PAGA    30337        Aug 1 2018   TX
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 165 of 585




                                                                                           Page 222
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           Pl

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                   GA NCOA Out of State


                       FULTON   07759249   FOSTER      CHINIKKI  GIOVANNI 1080     W PEACHTR UNIT 607      ATLANTA    GA   30309        Aug 1 2017   CA
                       FULTON   08470270   LEE         LAUREN    ELIZABETH 782     PEACHTREE APT 1112      ATLANTA    GA   30308        Jun 1 2020   MI
                       FULTON   08623549   LEE         MARIA     ELENA     507     WALNUT ST               ATLANTA    GA   30354        Feb 1 2020   CA
                       FULTON   11851614   FEERICK     CHARLES   PATRICK   755     NORTH AVE APT 2501      ATLANTA    GA   30306        Mar 1 2019   CA
                       FULTON   02415012   KISHEL      CYNTHIA   WASHBURN 100      LARNE CT                ROSWELL GA      30076        Dec 1 2019   AZ
                       FULTON   05066780   KITCHENS LYNN         M         9255    BROCKHAM WAY            ALPHARETT AGA   30022-7533   Apr 1 2020   NC
                       FULTON   12551264   LE HIR DE FALEO       ZACCHARIE 2259    FAIRHAVEN CIR NE        ATLANTA    GA   30305        Jun 1 2020   NJ
                       FULTON   02541927   GIBBS       KIKORI    FRANCIS   225     ALAMOSA PATH SW         ATLANTA    GA   30349        Dec 1 2018   MD
                       FULTON   10550197   HOLTZEN     RYAN      SCOTT     1600    BREWER BLVD SW          ATLANTA    GA   30310        Oct 1 2020   FL
                       FULTON   12416624   MURTAGH THOMAS        JOHN      215     NORTH AVE APT 4510      ATLANTA    GA   30308        Oct 1 2020   NY
                       FULTON   12145634   HOPKINS     CATERINA ROSALIA CA 1122    CRESCENT AAPT # 46      ATLANTA    GA   30309        Jul 1 2020   MA
                       FULTON   11658324   HOPKINS     JABARI    MASUD     125     DOGWOOD DAPT 44         ATLANTA    GA   30311        Sep 1 2020   CA
                       FULTON   11313497   LAZARUS     JALEN     AZARIAH   840     GREENVINE TRCE          ROSWELL GA      30076        Apr 1 2018   MD
                       FULTON   04665464   FORD        JAMES     DELANO    1137    FOUNTAIN DR SW          ATLANTA    GA   30314        Aug 1 2020   LA
                       FULTON   08731661   KIRSCHENMAJENNA       LYNN      2122    MAULDIN ST NW           ATLANTA    GA   30318        Oct 1 2020   AE
                       FULTON   06006789   JOHNSON RON           A         2025    PEACHTREE APT # 608     ATLANTA    GA   30309        Aug 1 2017   OH
                       FULTON   11043621   LEE         ANGELA    PAN       2930    MANOR VIEW LN           MILTON     GA   30004        Oct 1 2020   FL
                       FULTON   08700066   MANHART TAYLOR                  4812    CALIBRE CR APT 4812     ROSWELL GA      30076        Oct 1 2020   FL
                       FULTON   10606248   MANNER      BRITTNEY ALANA      131     PONCE DE L APT443       ATLANTA    GA   30308        Oct 1 2020   DC
                       FULTON   11016274   MANNER      JOSHUA    LEE       131     PONCE DE L APT 443      ATLANTA    GA   30308        Oct 1 2020   DC
                       FULTON   07871940   LEWIS       JERMAINE DONELL     465     CANYON WAY SW           COLLEGE PAGA    30349-8798   Oct 1 2020   TX
                       FULTON   10423296   MCGHEE      PAYTON              3034    GORDON CIR              HAPEVILLE GA    30354        Jul 1 2019   AL
                       FULTON   10590268   MCFARLAND ODELL                 6006    ALEXANDER CIR NE        ATLANTA    GA   30326        Nov 1 2017   MO
                       FULTON   03117783   MCFEE       BRENDA    ANN       130     AUSTIN DR               SANDY SPRI GA   30328        Oct 1 2020   SC
                       FULTON   02622256   MCCARTHY PATRICIA     ANNE      58      SHERIDAN D APT 9        ATLANTA    GA   30305        Aug 1 2020   FL
                       FULTON   11471443   KRIVANEK JOSHUA       DAVID     766     HUMPHRIES ST SW         ATLANTA    GA   30310        Aug 1 2020   CO
                       FULTON   04843339   KRIVANEK MARY BETH              1160    JOHNSON FEUNIT 1357     ATLANTA    GA   30342        Oct 1 2020   CO




  Ex. 2 to Petition:
                       FULTON   08088133   LOVETT      CATHERINE LUEATRICE 415     ARMOUR DR APT # 4401    ATLANTA    GA   30324        Jun 1 2020   TN




Braynard Declaration
                       FULTON   05355905   OMAROVA SAIDA                   690     ALSTONEFIELD DR         ALPHARETT AGA   30004        Feb 1 2017   FL
                       FULTON   08852258   LEWIS       RAY       PERCELL   1019    TOWNESHIP WAY           ROSWELL GA      30075        Sep 1 2019   IA
                       FULTON   08441973   LITTLES     LAUREN    CHELSEA   220     MILANO DR SW            ATLANTA    GA   30331        Aug 1 2019   MA
                       FULTON   06209106   LEWIS       DAWNSHERI RENEE     126     WOODMERE SQ NW          ATLANTA    GA   30327        Sep 1 2020   CA
                       FULTON   11192120   LEWIS       DONNA     MICHELLE 235      PHARR RD N APT # 2316   ATLANTA    GA   30305        Sep 1 2019   MD
                       FULTON   10506999   JOHNSON JENNIFER LEE            878     PEACHTREE APT 619       ATLANTA    GA   30309        Sep 1 2019   FL
                       FULTON   11821238   RAMSEY      TAI                 300     MARTIN LUT 140          ATLANTA    GA   30312        Aug 1 2020   MD
                       FULTON   11398329   RAMUNNI     DOMINIC   SANTINO   70      12TH ST NE APT 5        ATLANTA    GA   30309        Jun 1 2020   PA
                       FULTON   02366166   RANDALL     ANDRE     KENNETH CH3755    CRANFORD CT SW          ATLANTA    GA   30331        Jan 1 2020   PA
                       FULTON   07227197   JENNINGS DANA         SHENIQUA 2994     DEERBORNE CT SW         ATLANTA    GA   30331        Feb 1 2019   TN
                       FULTON   02869561   JENNINGS KARMYN       RENEE     7098    CAVENDER DR SW          ATLANTA    GA   30331        Sep 1 2018   VA
                       FULTON   06115001   JENNINGS RALPH        FLEMEUL   7098    CAVENDER DR SW          ATLANTA    GA   30331        Sep 1 2018   VA
                       FULTON   08174609   JENNINGS TRACEY       DANIELLE  270     17TH ST NW UNIT#2309    ATLANTA    GA   30363        Jun 1 2019   NY
                       FULTON   07176009   OLIN        KYLE      DANIEL    13795   BELLETERRE DR           ALPHARETTAGA    30004        Aug 1 2020   WA
                       FULTON   04691539   OLIVARI     COURTNEY ELISE      675     SWEETGUM TRCE           COLLEGE PAGA    30349-1006   Sep 1 2020   HI
                       FULTON   05256106   OLIVARI     GERALD    BURNOR    675     SWEETGUM TRCE           COLLEGE PAGA    30349-1006   Sep 1 2020   HI
                       FULTON   12306246   OLIVARI     QUINCY    ANDREW    675     SWEETGUM TRCE           COLLEGE PAGA    30349        Sep 1 2020   HI
                       FULTON   04243447   OLIVER      ABBIE     GRIFFITH  990     MAULDIN ST SE           ATLANTA    GA   30316        Apr 1 2020   VA
                       FULTON   10801094   JOHNSON GLORIA        JUNESE    443     DARGAN PL APT 18        ATLANTA    GA   30310        Mar 1 2018   TN
                       FULTON   11127927   MARTIN      MARGIE    VIRGINIA  8209    IVY CHASE WAPT # 8209   ATLANTA    GA   30342        Sep 1 2020   NV
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 166 of 585




                                                                                          Page 223
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                          Si

                                                                                                                                                     -
                                                                                                                                                     -
                                                                                   GA NCOA Out of State


                       FULTON   12674753   MARTIN     MICHAEL   LEE        224     HUNNICUTT UNIT 103     ATLANTA    GA   30313        Oct 1 2020   CA
                       FULTON   12326394   SHILLINGTONMICHAEL   JAMES      528     HOLCOMBS POND CT       ALPHARETT AGA   30022        Oct 1 2020   NC
                       FULTON   08829551   KOCH       JON       JEFF       9255    BROCKHAM WAY           ALPHARETTAGA    30022        Apr 1 2020   NC
                       FULTON   02197837   KOCSIS     ANDREW    JAMES      155     LULLWATER CT           ROSWELL GA      30075        Oct 1 2020   FL
                       FULTON   05762880   MATHIS     LETICIA   A          2175    LENOX RD N APT C10     ATLANTA    GA   30324        Jan 1 2019   OH
                       FULTON   12431306   MATOS SOLANATALIA    SOFIA      1824    DEFOOR AVEAPT 4111     ATLANTA    GA   30318        Jun 1 2020   FL
                       FULTON   12224825   JUSTUS     SANDRA    NICHOLAS 1881      MYRTLE DR APT # 220    ATLANTA    GA   30311        Oct 1 2020   KY
                       FULTON   12224795   JUSTUS     WALLACE   HERMAN     1881    MYRTLE DR APT 220      ATLANTA    GA   30311        Oct 1 2020   KY
                       FULTON   10579169   OCHS       RYAN                 22      14TH ST NW UNIT 3314   ATLANTA    GA   30309        Aug 1 2020   CA
                       FULTON   07838075   KAHN       RIVKA     LEAH       925     HURLESTON LN           ALPHARETT AGA   30022        Dec 1 2019   MI
                       FULTON   10384441   KAISER     CHRISTIAN PETER      9950    LAKE FOREST WAY        ROSWELL GA      30076        Feb 1 2019   NY
                       FULTON   12514649   REDDING    REGINALD E           1387    SUMMER LANE DR SE      ATLANTA    GA   30316        May 1 2020   OH
                       FULTON   10262916   REDDIX     NIA       BROOKE     204     SUMMIT NORTH DR NE     ATLANTA    GA   30324        Jan 1 2020   TX
                       FULTON   12317148   MAXWELL CATHERINE SCHAEFER 680          GREENWOO APT 405       ATLANTA    GA   30306        Mar 1 2020   IL
                       FULTON   11441995   KNUSSMANNGINGER      RENEE      606     WINDSOR PKWY NE        SANDY SPRI GA   30342        Aug 1 2020   NC
                       FULTON   11647573   NGUNDAM SIRI                    1240    W PEACHTR APT 510      ATLANTA    GA   30308        Jan 1 2019   MD
                       FULTON   05430681   KEPPER     ASHLEY    WALKER     255     RHINE DR               ALPHARETT AGA   30022        Dec 1 2017   VA
                       FULTON   12407333   MATHIS     JUSTIN               250     PIEDMONT A UNIT 1402   ATLANTA    GA   30308        Sep 1 2020   MS
                       FULTON   08277072   MOYER      MOLLY     LUCILLE    385     N ANGIER AVUNIT 1333   ATLANTA    GA   30308        Sep 1 2020   AL
                       FULTON   07776207   PARKER     MARGARET ROSE        707     ANGIER AVE APT 11      ATLANTA    GA   30308        Sep 1 2020   IL
                       FULTON   07622465   MAURICE    SEAN      MCALLISTER 770     MYRTLE ST NAPT 13      ATLANTA    GA   30308        Jun 1 2020   SC
                       FULTON   11406873   LUONG      VIVIAN    DA         11080   ABBOTTS STATION DR     DULUTH     GA   30097        Jan 1 2020   CA
                       FULTON   12312259   LUPIAN     ANTHONY MICHAEL      1802    THE VLY NE             ATLANTA    GA   30328        Nov 1 2019   CA
                       FULTON   12736107   LUPIN      NICHOLAS             114     CITYLINE AVE NE        ATLANTA    GA   30308-2445   Sep 1 2020   MD
                       FULTON   06936980   LUPO       ANDREW    G          590     BIENVILLE CT           MILTON     GA   30004        Jul 1 2020   TN
                       FULTON   10997003   LUNDBERG NOAH        ISAIAH     185     MONTAG CIRUNIT 409     ATLANTA    GA   30307        Sep 1 2020   UT
                       FULTON   07890585   NATARAJAN RAMAKRISHNV           390     LAMME CHASE            DULUTH     GA   30097-1462   Aug 1 2020   NJ




  Ex. 2 to Petition:
                       FULTON   08269566   RASHAD     MARLEY    ZAHRA      1115    BRIARCLIFF APT # 8     ATLANTA    GA   30306        Jun 1 2019   CA




Braynard Declaration
                       FULTON   08881511   SHEFFIELD SANDRA     NICOLE     211     LANTERN RIDGE CT       ALPHARETT AGA   30009        Mar 1 2020   SC
                       FULTON   10825767   NEAL       JABRIA    SHEREE' NYC6200    BAKERS FERAPT 419      ATLANTA    GA   30331        Apr 1 2017   TX
                       FULTON   05805843   QUARSHIE PERRIN                 920     IVES LN                ATLANTA    GA   30316        Nov 1 2017   NY
                       FULTON   04669278   MERIWEATH JERRICA    N          11060   MEDLOCK BRAPT 5101     JOHNS CREEGA    30097        Feb 1 2019   FL
                       FULTON   11887829   NASH       KERRY     LEMAN      185     FITZGERALD PL          ATLANTA    GA   30349        Aug 1 2019   MS
                       FULTON   12338518   NASH       RYAN      BRADLEY    6961    ROSWELL RDAPT L        SANDY SPRI GA   30328        Apr 1 2020   FL
                       FULTON   10893590   LUMAN      TESS      NICOLE     14300   HOPEWELL RD            MILTON     GA   30004        Sep 1 2020   CO
                       FULTON   05919981   QUIBELL    DEBORAH ANNEQ        357     ALDERWOOD LN           SANDY SPRI GA   30328        Apr 1 2017   SC
                       FULTON   08408341   MABRAY     ELISSA    GOODMAN 405        MONIVEA LN             ROSWELL GA      30075        Feb 1 2020   LA
                       FULTON   11049591   MABRAY     MARC      GILBERT    405     MONIVEA LN             ROSWELL GA      30075        Feb 1 2020   LA
                       FULTON   05659405   MABRAY     MARC                 405     MONIVEA LN             ROSWELL GA      30075        Feb 1 2020   LA
                       FULTON   08482680   PINCKNEY KRISTEN     KAYE       4945    ANTELOPE CV            ATLANTA    GA   30349        Jan 1 2019   TN
                       FULTON   05143374   PUGH       AMARA     DIONNE     1244    DEFOOR VIL UNIT 412    ATLANTA    GA   30318        Jul 1 2018   AL
                       FULTON   08259391   PUGH       ASHLEY    NICOLE     955     JUNIPER ST UNIT 3326   ATLANTA    GA   30309        Sep 1 2020   FL
                       FULTON   06647028   PUGH       MEGAN                130     WENTWORTH TER          ALPHARETT AGA   30022        Sep 1 2020   AL
                       FULTON   03988112   PUGH       ROBERT    THOMAS     1080    PEACHTREE UNIT 3108    ATLANTA    GA   30309        Mar 1 2020   AL
                       FULTON   07056426   PUHL       BRITTANY NICOLE      1660    SETTINDOWN DR          ROSWELL GA      30075        Oct 1 2020   FL
                       FULTON   06899301   PUHL       DIANA     LYNN       1660    SETTINDOWN DR          ROSWELL GA      30075-6827   Oct 1 2020   FL
                       FULTON   10835597   PUJARI     AMIT                 195     14TH ST NE UNIT 2801   ATLANTA    GA   30309        Jun 1 2020   WA
                       FULTON   10887747   PULENDRAN BALAKUMAR             335     BROOK FORD PT          ALPHARETT AGA   30022        Aug 1 2017   CA
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 167 of 585




                                                                                         Page 224
                                                                                                                                                         ~
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                     GA NCOA Out of State


                       FULTON     07471260   PULENDRAN UMARANI    P          335     BROOK FORD PT          ALPHARETT AGA    30022        Aug 1 2017   CA
                       FULTON     04073666   RILEY      JAMES                120     HARNESS TRL            ROSWELL GA       30076        Jul 1 2020   UT
                       FULTON     08660663   RILEY      JOHN      S          2528    RIVERS RD NW           ATLANTA     GA   30305        Mar 1 2020   NY
                       FULTON     04254216   RILEY      KELLY     LEE        120     HARNESS TRL            ROSWELL GA       30076        Jul 1 2020   UT
                       FULTON     10450289   PRESSLEY DARRELL     EDWARD     401     17TH ST NW APT 1304    ATLANTA     GA   30363        Jun 1 2020   MD
                       FULTON     10528570   PRESTON    TATUM     RUECHELLE 290      DUNWOODY CREEK CIR     ATLANTA     GA   30350        May 1 2017   NC
                       FULTON     04954572   SAPP       WILLIAM   PAUL       3370    LAREN LN SW            ATLANTA     GA   30311        Aug 1 2019   TX
                       FULTON     07713918   PATRICK    ANTHONY              1591    EZRA CHURCH DR NW      ATLANTA     GA   30314        Jul 1 2019   MS
                       FULTON     10969858   PATRICK    BRIAN     CHRISTOPHE212      MONTAG CIR NE          ATLANTA     GA   30307        Feb 1 2020   TX
                       GLYNN      12333155   MCGETTRICKSYDNEY     RYAN       140     COUNTRY WALK CIR       BRUNSWIC K GA    31525        Sep 1 2020   FL
                       GLYNN      07735973   MCGHEE     HELEN     JUNE       107     SHADY BROOUNIT 300     ST SIMONS I GA   31522        Aug 1 2019   IN
                       FULTON     04997570   SPIVEY     KATRINA   DENISE     500     FRASER ST SE           ATLANTA     GA   30312        Jul 1 2018   AL
                       FULTON     10200491   RENAGHAN LIAM        EAMON      677     SOMERSET TAPT # A1     ATLANTA     GA   30306        Oct 1 2020   AZ
                       FULTON     05962815   RELEFORD KIAH        NICHOLE    922     MARGARET ST            HAPEVILLE GA     30354        Mar 1 2020   WA
                       FULTON     12536263   POWERS     ELIZABETH MICHELLE 245       AMBERTON CT            DULUTH      GA   30097        Jun 1 2020   TN
                       FULTON     07627970   PORTER     KAITLIN              729     EDGEWOOD UNIT #B       ATLANTA     GA   30307        Oct 1 2019   CO
                       FULTON     08109463   SCHROEDERMARCIA      LANG       5085    SOUTHLAKE DR           ALPHARETT AGA    30005        Oct 1 2020   SC
                       FULTON     12521884   SCHULZ     KIRSTEN   LLOYD      955     ADAIR AVE NAPT B       ATLANTA     GA   30306        Sep 1 2020   NC
                       FULTON     04866653   STAFFORD PATRICIA    VANHOOZER1450      BIRMINGHAM RD          MILTON      GA   30004        Sep 1 2020   FL
                       FULTON     08271658   STAGGERS ELIJAH      TERRELL    95      8TH ST NW APT 1710     ATLANTA     GA   30308        Sep 1 2020   VA
                       FULTON     12355651   SMITH      NATHANIEL GODFREY 7010       HAMPTON BLUFF WAY      ROSWELL GA       30075        Aug 1 2020   FL
                       GLYNN      11367201   OWENS      KATRINA   SUE        100     DUSTY TRL              HORTENSE GA      31543        Jun 1 2020   TX
                       GLYNN      10384452   OWENS      RICKY     ERNEST     100     DUSTY TRL              HORTENSE GA      31543        Jun 1 2020   TX
                       GLYNN      05978920   PACKARD    CHARLES   EDWARD     180     W COMMONS DR           ST SIMONS I GA   31522        Feb 1 2020   TN
                       GLYNN      10107475   PAGE       PRESTON   JEROME     5801    ALTAMA AVE APT 8F      BRUNSWICK GA     31525        Apr 1 2020   SC
                       GLYNN      05790081   NIEBERDING SANDRA    D          236     SATILLA DR             BRUNSWIC K GA    31523        Apr 1 2020   SC
                       GWINNETT   10311029   ARORA      UDDAMPREESINGH       5265    W PRICE RD             SUWANEE GA       30024        Aug 1 2020   AR




  Ex. 2 to Petition:
                       FULTON     10101186   VAITHISWAR DIVYA                4940    TIDEWATER WAY          ALPHARETT AGA    30005        Oct 1 2020   NY




Braynard Declaration
                       FULTON     08143274   SRINIVASAN AMBIKA               7185    DEVONHALL WAY          JOHNS CREEGA     30097        Aug 1 2019   MI
                       FULTON     08143278   SRINIVASAN BALAJI               7185    DEVONHALL WAY          DULUTH      GA   30097-1899   Aug 1 2019   MI
                       FULTON     08330426   SRIVASTAVA ROMIK     PRAKASH    10555   BRANHAM FIELDS RD      DULUTH      GA   30097-2091   Sep 1 2019   SC
                       FULTON     10989255   STRODEL    DELMA     B          10625   COLONY GLEN DR         ALPHARETT AGA    30022        Jul 1 2020   FL
                       FULTON     11367270   VASQUEZ    JULIA     BARBARA AN791      MYRTLE ST NAPT 1       ATLANTA     GA   30308        Jan 1 2020   IL
                       FULTON     05987241   SPRY       KENNETH   EUGENE     107     CREEL WAY              COLLEGE PAGA     30349        May 1 2019   MD
                       FULTON     11379550   YOUNG      JOSEPH    FITZPATRICK1220    MECASLIN S APT 1506    ATLANTA     GA   30318        Jul 1 2017   MD
                       FULTON     08333184   WOODS      ASHLEY    TIAUNTE    1432    ROME DR NW2204         ATLANTA     GA   30314        May 1 2020   VA
                       FULTON     10230508   WOODHOUS ALEXIS                 2687    RIVERS EDGE DR NE      ATLANTA     GA   30324        Jun 1 2020   MD
                       FULTON     05072707   WOODHOUS SHEILA      EDITH      2687    RIVERS EDGE DR NE      ATLANTA     GA   30324        Jun 1 2020   MD
                       FULTON     08658062   WINIK      TARRYN               160     GROGANS LNDG           ATLANTA     GA   30350        Sep 1 2018   VA
                       FULTON     12136555   WINNICK    KYLE      DONALD     240     N HIGHLAND UNIT 3411   ATLANTA     GA   30307        Sep 1 2020   NY
                       FULTON     04941716   WOODALL MELANIE      JOHNSON 714        FLORENCE PL NW         ATLANTA     GA   30318        Aug 1 2020   NC
                       FULTON     10878847   SUTTON     SARAH     MARIE      980     WINDSOR TRL            ROSWELL GA       30076        Oct 1 2020   MI
                       FULTON     10208244   SUWOTO     TIFFANY   PERMAI     2625    LINKS END              ROSWELL GA       30076        Aug 1 2020   NY
                       FULTON     10677375   SELA       ARIELLA   FRANCESCA 170      BOULEVARD APT H306     ATLANTA     GA   30312        Aug 1 2018   MA
                       FULTON     02711955   STUDDARD YVETTE      G          990     PINE GROVE RD          ROSWELL GA       30075        Aug 1 2020   FL
                       FULTON     03661243   WALKER     JACQUELYN PILGRIM    10205   HENRY MILL RD          FAIRBURN GA      30213-2124   Aug 1 2020   FL
                       FULTON     02499642   WOOD       JIM       N          450     SADDLEBROOK DR         ROSWELL GA       30075        Sep 1 2019   NM
                       FULTON     10921970   WHITE      AUSTIN    KYLE       1044    BALMORAL RD NE         ATLANTA     GA   30319        Sep 1 2020   VA
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 168 of 585




                                                                                           Page 225
                                                                                                                                                            I!
                                                                                                                                                            It
                                                                                                                                                            ml

                                                                                                                                                       -
                                                                                                                                                       -
                                                                                     GA NCOA Out of State


                       FULTON     08814866   WHITE      BENJAMIN DEREK       228     CHASTAIN PRESERVE LN ATLANTA      GA   30342        Aug 1 2020   NC
                       FULTON     11647721   SINGH      LOWELL    JIT        215     NORTH AVE APT 1221    ATLANTA     GA   30308        Nov 1 2018   WA
                       FULTON     10755266   WHITE      AARON     FRANKLIN-JA1888    EMERY ST N UNIT 159   ATLANTA     GA   30318        Mar 1 2020   FL
                       FULTON     10069713   WHITE      ANDREA    DAREE MON 641      NORTH AVE APT 1412    ATLANTA     GA   30308        Sep 1 2019   AZ
                       GILMER     01160009   TEMPERLEY GERRY      ANN        444     PLEASANT OAK TRL      ELLIJAY     GA   30540        Oct 1 2020   IL
                       FULTON     08617912   WHITFIELD LENA       ROSE       5580    LIBERTY RD            UNION CITY GA    30291        Aug 1 2020   TX
                       GREENE     10168911   SWINGLER ARTHUR      TODD       1731    WITHROW RD            GREENSBORGA      30642        Oct 1 2018   CA
                       GREENE     12586823   TAUILIILI  NERISSA   BENTLEY    1200    PULLMAN CIR           GREENSBORGA      30642        Feb 1 2020   AS
                       GREENE     04730603   TAUILIILI  ULIMAU    POSINI     1200    PULLMAN CIR           GREENSBORGA      30642        Feb 1 2020   AS
                       GREENE     05244742   TAYLOR     DAVID     HOWARD     1081    JERNIGANS BLUFF       GREENSBORGA      30642        Aug 1 2020   TN
                       FULTON     06348769   SINGER     ROBYN     NICOLE     170     SHERIDAN POINT LN NE ATLANTA      GA   30342        May 1 2019   TN
                       FULTON     11850015   SINGH      AJAYDEEP             455     14TH ST NW UNIT 353   ATLANTA     GA   30318        May 1 2020   MI
                       GWINNETT   11152100   AMBACHER WILLIAM     G          6185    WOODLAND RD           PEACHTREE GA     30092        Oct 1 2020   TX
                       GWINNETT   10452147   ALSOBROOK DIANA-ALEXANDRA       1215    WHITEHAWK TRL         LAWRENCE VGA     30043        Apr 1 2020   NC
                       GWINNETT   06704546   ALSOBROOK STEPHEN               1215    WHITEHAWK TRL         LAWRENCE VGA     30043        Apr 1 2020   NC
                       GWINNETT   12154660   ALSTON     LUCINDA   IRENE      10206   WATERSTONE PL         BUFORD      GA   30518        Apr 1 2020   NC
                       FULTON     07610179   WEBER      CHRISTOPHEROBERT     626     DEKALB AVE APT 1305   ATLANTA     GA   30312        Mar 1 2020   AL
                       GLYNN      10963958   DALLAS     DEMETRIUS N          113     AUSTIN ST             BRUNSWICK GA     31520        Sep 1 2020   WA
                       GLYNN      11162293   DARLING    EMILY     JEAN SKELTO279     COUNTRY WALK CIR      BRUNSWICK GA     31525        Aug 1 2020   MD
                       GORDON     10491223   DOANE      JAMES     DAVID      38      COLLEGE CIR           CALHOUN GA       30701        Jul 1 2020   IL
                       GWINNETT   11549544   BALLARD    HAILEY    MARJORIE 5991      LAKE LANIER HEIGHTS RDBUFORD      GA   30518        Sep 1 2020   VA
                       GWINNETT   10492478   ALLSBROOK CANDACE DENISE        517     SUGARLOAF RESERVE DRDULUTH        GA   30097        Jul 1 2020   MD
                       FULTON     11878059   TERESCHEN SOPHY                 804     HARBOR LNDG           ROSWELL GA       30076        Oct 1 2020   NJ
                       FULTON     05115632   TERRACINO ANN        M          1475    NORTHCLIFF TRCE       ROSWELL GA       30076-3280   Nov 1 2016   NY
                       FULTON     04596881   TERRACINO JOHN       ALBERT     1475    NORTHCLIFF TRCE       ROSWELL GA       30076        Nov 1 2016   NY
                       FULTON     11548401   WIELAND    ELIZABETH AIRRA      225     FRANKLIN RDAPT # 4503 SANDY SPRI GA    30342        Sep 1 2020   VA
                       FULTON     07657762   TYLER      WHITNEY   TEREE      333     NELSON ST SUNIT # 301 ATLANTA     GA   30313        Nov 1 2018   NV




  Ex. 2 to Petition:
                       GLYNN      07293216   BRABSON ELIZABETH KAYE          162     SETTLERS HAMMOCK CIRST SIMONS I GA     31522        Apr 1 2019   CT




Braynard Declaration
                       GLYNN      07293217   BRABSON TOMMY        LEE        162     SETTLERS HAMMOCK CIRST SIMONS I GA     31522        Apr 1 2019   CT
                       FULTON     03386274   STEVENS    CHRISTOPHEE          151     ADAIR AVE SE          ATLANTA     GA   30315        Oct 1 2020   PA
                       FULTON     11925786   STEVENS    JONATHAN E           7045    TRELLIS CT            ALPHARETT AGA    30004        Aug 1 2020   CA
                       GLYNN      03650534   BRANDT     KENNETH   LANE       511     ATLANTIC DR           ST SIMONS I GA   31522-1234   Jun 1 2020   FL
                       FULTON     07055512   WILSON     TIFFANY   SHACOLE    594     WIMBLEDON APT 2111    ATLANTA     GA   30324        Apr 1 2020   CA
                       FULTON     05213169   WILSON     WHITNEY   E          445     BANBURY XING          ALPHARETT AGA    30009        Oct 1 2020   SC
                       FULTON     10961870   WILKERSON IRENE      MARIE      259     MAPLE ST              HAPEVILLE GA     30354        Sep 1 2020   CA
                       FULTON     08859969   WILLIAMS   BRIANNA   LASHAE     795     HAMMOND D APT # 1907 SANDY SPRI GA     30328        Aug 1 2018   AL
                       GLYNN      08537845   BONE       SHILOH    MARIE      117     BROOKWATER DR         BRUNSWICK GA     31525        Sep 1 2020   SC
                       FULTON     11902457   WILLIAMS   WILLIAM   HENRY      1618    MARSH TRAIL CIR NE    ATLANTA     GA   30328        Feb 1 2019   NC
                       FULTON     08892493   WILLIAMS   WINTER               2900    MANOR VIEW LN         MILTON      GA   30004        Jun 1 2020   MN
                       FULTON     12434370   WILLIAMSON AARON     ALLEN      1518    CALIBRE SPRINGS WAY N ATLANTA     GA   30342        Apr 1 2020   CA
                       FULTON     10885804   TERZO      ALYSSA    MARIE      57      LAFAYETTE DAPT 3      ATLANTA     GA   30309        Oct 1 2020   CO
                       FULTON     05201642   TESCHE     ALLEN     LEE        455     N HIGHLAND APT 4      ATLANTA     GA   30307        Apr 1 2020   FL
                       FULTON     06908628   TESZLER    DANA      ANDREW     985     COURTENAY DR NE       ATLANTA     GA   30306        Mar 1 2019   OR
                       GWINNETT   10836025   BUCKNER MEGAN        SIMONE CHR2228     CLUB PL               DULUTH      GA   30096        Aug 1 2020   MD
                       GWINNETT   01910285   BUFORD     CHARLES   LEWIS      1195    CARLYSLE PARK DR      LAWRENCEVGA      30044-2241   May 1 2019   AL
                       GWINNETT   08572050   BOUDREAU JENNIFER               1375    HIGHLAND LAKE DR      LAWRENCEVGA      30045        Jul 1 2017   NY
                       GWINNETT   06267880   BAKER      SHERRY    L          4551    PLANTATION MILL TRL   BUFORD      GA   30519        Sep 1 2020   OK
                       GWINNETT   08087159   BOYD       EZKIEL    JOEL       2541    FIELDVIEW WAY         BUFORD      GA   30519        Aug 1 2020   TX
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 169 of 585




                                                                                           Page 226
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           !I

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                    GA NCOA Out of State


                       GWINNETT   08681568   BOYD       MELISSA   A          2541   FIELDVIEW WAY           BUFORD     GA   30519-2274   Aug 1 2020   TX
                       GWINNETT   11358617   FEUCHT     GABRIELLE N          2620   N BERKELE Y APT 721     DULUTH     GA   30096        May 1 2019   IL
                       GWINNETT   11357937   FEUCHT     TYLER     JOSEPH     2620   N BERKELEY APT 721      DULUTH     GA   30096        Jun 1 2019   AR
                       GWINNETT   03828803   BERGESON LEEANN      M          3415   GREENSIDE CT            DACULA     GA   30019-4646   Oct 1 2020   FL
                       GWINNETT   10996506   BUHRZ      BERNARD HAMPTON 3204        WANSTEAD PAPT 210       SUWANEE GA      30024        Mar 1 2020   TX
                       GWINNETT   06894171   BOWSER     WILLIAM   SETTLE     1053   BAILING RD              LAWRENCEVGA     30043        Apr 1 2020   VA
                       GWINNETT   11378472   BALLENTINE MADELINE GRACE       4632   MONTAUK RD SW           LILBURN    GA   30047        Jan 1 2020   LA
                       GWINNETT   02744593   BLOUIN     JANET     SEELEY     1300   BLYTH WALK              SNELLVILLE GA   30078-5923   Oct 1 2020   SC
                       GWINNETT   02744578   BLOUIN     MICHAEL              1300   BLYTH WALK              SNELLVILLE GA   30078        Oct 1 2020   SC
                       GWINNETT   10027175   BRANTNER NOREEN      ELIZABETH 1580    SUNDALE DR              LAWRENCEVGA     30046        Jul 1 2020   IL
                       GWINNETT   11722371   BROWN      DARNISHA QUINETTE LA1695    GRAVES RD APT 226       NORCROSS GA     30093        May 1 2019   TX
                       GWINNETT   06827188   COURTLAND GWENDOLYNDENISE       418    AUTUMN VILLAGE CT       DULUTH     GA   30096        Sep 1 2020   AL
                       GWINNETT   11102029   CHOKSI     RANNA     P          2910   MACON CT                SUWANEE GA      30024        Apr 1 2020   CA
                       GWINNETT   05210480   CHONG      JE        WON        4098   TWO BRIDGE DR           BUFORD     GA   30518        Sep 1 2019   TX
                       GWINNETT   11565330   CHONG      NAYEON    KWON       4098   TWO BRIDGE DR           BUFORD     GA   30518        Sep 1 2019   TX
                       GWINNETT   07032873   BUH        ANASTASIA RUTH       2494   OXWELL WAY              DULUTH     GA   30096        Jul 1 2019   IL
                       GWINNETT   02869193   BORING     GLENN     PATRICK    2662   MARCIA DR               LAWRENCEVGA     30044        Mar 1 2020   AL
                       GWINNETT   11776074   CONGUTA MELISA       JOHANA     3618   IN BLOOM WAY            AUBURN     GA   30011        Sep 1 2020   FL
                       GWINNETT   12175530   HAJJ-MAK ADIKA                  715    LILAC MIST DR           LOGANVILLE GA   30052        Dec 1 2019   MD
                       GWINNETT   10746036   COOK       DANA                 2462   LANCE RIDGE WAY         BUFORD     GA   30519        Aug 1 2018   MO
                       GWINNETT   11980162   HAIDARA    MARIAM               521    RIVER CHASE TRL         DULUTH     GA   30096        Aug 1 2020   FL
                       GWINNETT   08308322   DAVIS      MICHEL-LE B          2926   MILL PARK CT            DACULA     GA   30019        Apr 1 2019   NY
                       GWINNETT   02831569   DAVIS      PERRY     L          980    OLD PEACHTREE RD NE     LAWRENCEVGA     30043-2528   Oct 1 2020   FL
                       GWINNETT   05953464   MANUEL     SADE                 1422   WEATHERBRAPT 2618       LAWRENCEVGA     30043        Oct 1 2020   AL
                       GWINNETT   07016308   HALL       CYNTHIA   DENIESE    1246   MISTWATER TRCE          LAWRENCEVGA     30043        Sep 1 2019   KY
                       GWINNETT   07816720   CRUZ       LISBETH   MARIBEL    3197   KINROSS CT              DACULA     GA   30019        Jun 1 2019   CA
                       GWINNETT   10990125   CRUZ       MARLENE   YESSENNIA 3197    KINROSS CT              DACULA     GA   30019        Jun 1 2019   CA




  Ex. 2 to Petition:
                       GWINNETT   07685220   LEE        THOMAS    MICHAEL    1134   PARK FOREST CT NW       LILBURN    GA   30047        Jan 1 2020   NC




Braynard Declaration
                       GWINNETT   12288191   LAWSON-LARNADOU      SITOU RUDY 1465   GREAT OAKS DR           LAWRENCEVGA     30045        Aug 1 2019   MD
                       GWINNETT   03444489   GARCIA     SONIA     MARGARITA 2630    MILLERBROOK DR          DULUTH     GA   30096        Sep 1 2020   CO
                       GWINNETT   10564073   GOLDENBER MALLORY    FRANCES    3923   PINEHURST WAY           DULUTH     GA   30096        Sep 1 2020   FL
                       GWINNETT   10245000   GOLDRING JORDAN      LEIGH      3900   BALUSTER CT             SUWANEE GA      30024        Aug 1 2018   TN
                       GWINNETT   08561185   GODINEZ    JENNIFER KARLEENE 405       CHERINGTON LN           LAWRENCE VGA    30044        Aug 1 2018   VA
                       GWINNETT   11287565   FOX        MEGAN                279    FARM GATE WAY           LAWRENCEVGA     30045        Jul 1 2019   CA
                       GWINNETT   12258669   FISHER     SHACOYA TALIYAH      444    LANCE VIEW LN           LAWRENCEVGA     30045        Aug 1 2019   MA
                       GWINNETT   11296448   JONES      DOMINIQUE ELYSIA     495    LAZY WILLOW LN          LAWRENCEVGA     30044        Jun 1 2019   TN
                       GWINNETT   10810187   HAYES      MICHAEL              582    RED TIP LN              LOGANVILLE GA   30052        Dec 1 2018   FL
                       GWINNETT   02754811   HARRIS     BETSY     L          3327   REMEMBERANCE TRCE       LAWRENCEVGA     30044-4864   Oct 1 2020   TN
                       GWINNETT   03108133   HOOVER     MICHAEL   ELDON      5499   PORTAL PL               PEACHTREE GA    30092        Apr 1 2020   FL
                       GWINNETT   07262055   HOLLIDAY CHRISTI     MONET      3460   GLENEAGLES CT           SNELLVILLE GA   30039        Jan 1 2020   CA
                       GWINNETT   07770050   HOUSTON DANNY        JAMELL     347    ROCKLAND WAY            LAWRENCEVGA     30046        Oct 1 2018   NC
                       GWINNETT   12708111   MELENDEZ CALVIN                 1460   DISTRIBUTIOAPT # 7105   SUWANEE GA      30024        Oct 1 2020   TX
                       GWINNETT   12383594   MELENDEZ GABRIEL     LUIS       525    CLEARWATER PL           LAWRENCEVGA     30044        Aug 1 2020   NC
                       GWINNETT   04618248   JOA VENTURANGELA                5375   SUGARLOAF APT 8301      LAWRENCEVGA     30043        Feb 1 2018   NJ
                       GWINNETT   05934249   JARET      JOHN                 3450   JONES MILL APT 121      PEACHTREE GA    30092        Jul 1 2020   CA
                       GWINNETT   02899160   HARRIS     JAMES     MICHAEL    5654   MOUNTAIN OAK DR         BRASELTON GA    30517        Aug 1 2020   FL
                       GWINNETT   05547314   HARRIS     JOHN      PAUL       1355   GRAVES RD APT 195       NORCROSS GA     30093        Sep 1 2020   VA
                       GWINNETT   10404650   JACKSON    JESSICA   DANIELLE   1902   TREE SUMMIT PKWY        DULUTH     GA   30096        Oct 1 2020   TX
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 170 of 585




                                                                                          Page 227
                                                                                                                                                           ~
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                   GA NCOA Out of State


                       GWINNETT   12155675   PATIMETEEPJEAN      ALPHONGSE 560     JAMES LEE DR         SUWANEE GA      30024        Jul 1 2020   TN
                       GWINNETT   05067389   LEWIS     ALLISON   HOLLIS     7062   ELMWOOD RIDGE CT     DORAVILLE GA    30340        Apr 1 2018   FL
                       GWINNETT   11762420   LEWIS     ANTONETTE LASHAWNTA 527     CHASE COMMON DR      NORCROSS GA     30071        Mar 1 2020   MI
                       GWINNETT   05664728   LEWIS     BRANDON              2206   THACKERY RD          SNELLVILLE GA   30078        Jul 1 2020   TN
                       GWINNETT   12490589   LEVI      ELIEL     ELEAZAR    2780   HIGHPOINT RD         SNELLVILLE GA   30078        Mar 1 2018   CA
                       GWINNETT   04876695   JOHNSON TALITHA     AMANDA     2200   WILLOW TRAIL PKWY    NORCROSS GA     30093        Jul 1 2017   SC
                       GWINNETT   04977741   JOHNSON THOMASINA J R          5370   REGENCY LAKE CT      SUGAR HILL GA   30518        Oct 1 2020   PA
                       GWINNETT   11844984   JOHNSON TREVOR                 5370   REGENCY LAKE CT      SUGAR HILL GA   30518        Oct 1 2020   PA
                       GWINNETT   07226838   LEE       CONNIE               1134   PARK FOREST CT NW    LILBURN    GA   30047        Jan 1 2020   NC
                       GWINNETT   02808262   LANDMAN SUSAN       J          1135   SUNRISE FIELD CT     LAWRENCEVGA     30043-6701   Sep 1 2020   FL
                       GWINNETT   11732380   KEANS     SOPHEAK              1850   PRIMROSE PARK RD     SUGAR HILL GA   30518        Jan 1 2020   FL
                       GWINNETT   05310766   KEATING   LEAH      TATYANA    113    WYNFIELD TRCE        PEACHTREE GA    30092        Jul 1 2020   NC
                       GWINNETT   08702559   MACLEAN   SHANNON ELIZABETH 275       MERRYMOUNT CT        SUWANEE GA      30024        Sep 1 2020   FL
                       GWINNETT   08077046   PLACIDE   TRAMAINE ASHLEY      4520   RED CEDAR CV SW      LILBURN    GA   30047        Mar 1 2020   CA
                       GWINNETT   10584225   MCMORRIS CARL       JUNIOR     928    SHADY SPRING WAY     LAWRENCEVGA     30045        Jul 1 2019   MD
                       GWINNETT   10570858   SALTS     AMY                  1525   LAUREL CROAPT 323    BUFORD     GA   30519        Jun 1 2020   WA
                       GWINNETT   10477624   NOLAN     DANIEL    ANDREW     2630   THE TERRACES WAY     DACULA     GA   30019        Sep 1 2020   CO
                       GWINNETT   10793356   NOLAN     LEONA     ANNE       2630   THE TERRACES WAY     DACULA     GA   30019        Sep 1 2020   CO
                       GWINNETT   11717946   NOLBERTO SHEILA                3650   CEDAR SPRINGS LN     LOGANVILLE GA   30052        Nov 1 2018   NY
                       GWINNETT   08647530   NOLES     BRITTANY             465    ARISTOCRAT DR        LOGANVILLE GA   30052        Sep 1 2020   FL
                       GWINNETT   10457320   RAMIREZ   GABRIELA             1240   LILAC ARBOR RD       DACULA     GA   30019        Apr 1 2019   TX
                       GWINNETT   12356673   PARKER    BRANDON O'RYAN       1579   SWAMP CABBAGE DR     LAWRENCEVGA     30045        Feb 1 2020   VA
                       GWINNETT   03148028   PARKER    HOLLY                2630   BUFORD DAM RD        BUFORD     GA   30518        Jun 1 2020   TN
                       GWINNETT   05208325   MCMULLEN COLLIN     RICE       475    LEGGETT DR           LAWRENCEVGA     30043        Feb 1 2019   VA
                       GWINNETT   02898119   MCMULLEN SARAH      ELIZABETH 475     LEGGETT DR           LAWRENCEVGA     30043        Feb 1 2019   VA
                       GWINNETT   11617270   PERRET    MELINDA   CHRISTINE 930     FOUNTAIN GLEN DR     LAWRENCEVGA     30043        Mar 1 2020   FL
                       GWINNETT   10033603   OLOROGUN EBIYE      E          2354   STRATFORD LOT 27A    SNELLVILLE GA   30078        Jan 1 2020   TX




  Ex. 2 to Petition:
                       GWINNETT   11277273   PRICE     S'ANTAEUS SAMIYA CHE 4239   ANNLETTE DR          LAWRENCEVGA     30044        Apr 1 2019   KS




Braynard Declaration
                       GWINNETT   08585497   RHODES    FREDRICK             1109   TREEHOUSE APT 1109   NORCROSS GA     30093        Dec 1 2017   FL
                       GWINNETT   04217382   RHODES    QUINCY    ALTON      4966   BURNS RD N UNIT B    LILBURN    GA   30047        Oct 1 2019   CA
                       GWINNETT   07223459   RHODES    SHAY      CYRIL      111    WHITEGRASS WAY       GRAYSON GA      30017        Mar 1 2020   MS
                       GWINNETT   06247627   RHODES    TIFFANY   SHANTAE    4966   BURNS RD N UNIT B    LILBURN    GA   30047        Oct 1 2019   CA
                       GWINNETT   06351760   PACKER    RICHARD   KEITH      5282   POUNDS DR N          STONE MOU GA    30087-3521   Mar 1 2020   AL
                       GWINNETT   03622865   SWINTON   LORAINE   VERNETTE 3988     VALLEY BROOK RD      SNELLVILLE GA   30039        Nov 1 2019   LA
                       GWINNETT   10184621   NELSON    MEGAN     LEE        3666   ORCHARD ST           PEACHTREE GA    30092        Jan 1 2020   SC
                       GWINNETT   07592359   NELSON    REGINALD             4207   TREE CORNERS PKWY    PEACHTREE GA    30092        Aug 1 2020   DC
                       GWINNETT   02383083   MOSS      BRONICAL HICKS       2690   DAYLILLY LN          LAWRENCEVGA     30044        Jun 1 2020   AL
                       GWINNETT   03362665   WATKINS   ALLISON   EVETTE     953    LAKE REDDY CT        GRAYSON GA      30017        Apr 1 2018   NC
                       GWINNETT   11412228   WATKINS   DANA      RAYELLE    4436   TRILOGY PARK TRL     HOSCHTON GA     30548        Jul 1 2018   MO
                       GWINNETT   10187775   STATEN    JOSHUA    NEAL       1590   GRANTS MILL RUN      DACULA     GA   30019        Aug 1 2018   KY
                       GWINNETT   11612166   STAVRO    STERLING SKYE        5327   CABOT CREEK DR       SUGAR HILL GA   30518        Jul 1 2019   NC
                       GWINNETT   11242475   RODRIGUEZ NATALIE              2594   WINSLOW RIDGE DR     BUFORD     GA   30519        Sep 1 2020   CA
                       GWINNETT   05948711   SLATER    THOMAS    EARL       463    CHERRY CREEK DR      LOGANVILLE GA   30052        Mar 1 2020   VA
                       GWINNETT   10031741   WHITE     ANDREW    KYLE       4280   COUNTRYSIDE WAY      SNELLVILLE GA   30039        Feb 1 2018   WA
                       GWINNETT   08082867   ORR       TIJUANA   ANTRICE    1109   TREYMONT LN          LAWRENCEVGA     30045        Jan 1 2020   IL
                       GWINNETT   10312737   TURNER    MEGAN                1604   OAK TRACE CIR        GRAYSON GA      30017        Aug 1 2019   CA
                       GWINNETT   12382810   WATTS     BERT                 474    EASLEY DR            LAWRENCEVGA     30045        Feb 1 2020   OH
                       GWINNETT   08799021   OSIER     FREDERICK EVERETT    2863   THURLESTON LN        DULUTH     GA   30097        Nov 1 2019   SC
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 171 of 585




                                                                                         Page 228
                                                                                                                                                       ~
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                     GA NCOA Out of State


                       GWINNETT   11840229   TURCIOS    RACHEL     J          1895   N OAK DR              LAWRENCE VGA    30044        Sep 1 2019   TX
                       GWINNETT   10206462   SEHGAL     KHYATI     ADITI      5785   GROVE PLACE XING SW   LILBURN    GA   30047        May 1 2020   NY
                       GWINNETT   07957345   SPENCER    LATOYA     M          2880   DOGWOOD HOLLOW LN     LAWRENCEVGA     30043        May 1 2018   VA
                       GWINNETT   11330937   VELAZQUES CRISTIAN    ANTONIO    5520   CLEOPATRA PL          NORCROSS GA     30093        Oct 1 2020   SC
                       GWINNETT   12466497   WILLIAMS   DE'ANA     SADE WASH 1027    CARLY JOANNA CT       DACULA     GA   30019        May 1 2020   MD
                       GWINNETT   04384022   SHINN      JILL       WILKINSON 5562    BOSTWICK CT           PEACHTREE GA    30092-2045   Aug 1 2019   SC
                       HALL       03354700   GRIFFITHS ROSE        MARIE      3319   THOMPSON APT 323      GAINESVILLEGA   30506        Oct 1 2020   OH
                       GWINNETT   02742276   WHEELER RITA          FOSTER     2548   PICKET FENCE LN       SNELLVILLE GA   30078-6177   Oct 1 2020   VA
                       GWINNETT   07754923   WILLIAMS   COURTNEY              2407   COURTNEY RENEA DR     DACULA     GA   30019        Aug 1 2018   MD
                       GWINNETT   10353678   THOMAS     MELODY     NICOLE     2579   MIDDLETON WAY         GRAYSON GA      30017        Feb 1 2020   FL
                       HALL       00381642   FULMER     CHARLES    A          1288   PARK HILL DR          GAINESVILLEGA   30501-1968   May 1 2017   FL
                       GWINNETT   12199512   WHITE      ROBIN      MICHELLE 3162     WESTBROOK TRCE        LAWRENCEVGA     30044        Oct 1 2020   TN
                       GWINNETT   11967258   WHITE      RYAN       HAROLD     2620   N BERKELEY APT 213    DULUTH     GA   30096        Jan 1 2018   CO
                       GWINNETT   02819394   TOWNE      JESSICA    RUTH       6001   LOST MAPLE LN         SUGAR HILL GA   30518-8159   Oct 1 2020   SC
                       GWINNETT   10206460   TOWNE      WILLIAM    STEEL      6001   LOST MAPLE LN         SUGAR HILL GA   30518        Jul 1 2020   NC
                       HALL       08231044   FUREY      SAMUEL     THOMAS     5226   LATTY RD              LULA       GA   30554        Feb 1 2020   MD
                       HALL       11000775   RUCKER     ERIKA      LYNETTE    6422   FLAT ROCK DR          FLOWERY B RGA   30542        Jun 1 2020   DC
                       HALL       10653377   SANFORD CORD          LARAMIE    6282   TIMBER CREEK TRL      DAHLONEGA GA    30533        Jul 1 2020   CO
                       HALL       11862963   ERWIN      AUBREY     MCGEHEE 3424      LAUREL GLEN CT        GAINESVILLEGA   30504        Aug 1 2020   PA
                       HALL       11861176   ERWIN      TERRIE     LAIRD      3424   LAUREL GLEN CT        GAINESVILLEGA   30504        Aug 1 2020   PA
                       HALL       03878407   ESPINOZA HANNAH       CARTER     743    BEVERLY DR            GAINESVILLEGA   30501        Feb 1 2020   FL
                       HALL       04663849   MJOLSNESS CHARLES     LEE        3326   LITTLE CIR            GAINESVILLEGA   30506        Feb 1 2019   MN
                       HENRY      08898014   COOK       JOAN                  304    WALDEN RUN PL         MCDONOUG GA     30253-7003   Sep 1 2020   MD
                       HALL       11130290   MITCHELL CAROLYN      MARIE      3747   COCHRAN RD            GAINESVILLEGA   30506        Dec 1 2016   CT
                       HALL       12006278   MITCHELL CONNOR       JEFFREY    195    SLATE DR              BUFORD     GA   30518        Jul 1 2020   FL
                       HALL       12006276   MITCHELL GRANT        DAVID      195    SLATE DR              BUFORD     GA   30518        Jul 1 2020   FL
                       HALL       05178680   MITCHELL JEFFREY      STEPHEN    195    SLATE DR              BUFORD     GA   30518        Jul 1 2020   FL




  Ex. 2 to Petition:
                       HALL       11040180   MITCHELL MORGAN       RAE        195    SLATE DR              BUFORD     GA   30518        Jul 1 2020   FL




Braynard Declaration
                       HALL       04182186   MITCHELL STACY        RATHBUN    195    SLATE DR              BUFORD     GA   30518        Jul 1 2020   FL
                       GWINNETT   08483666   YOUNG      BENJAMIN   NATHAN     6138   MOUNTCREEK CT         PEACHTREE GA    30092        May 1 2019   AL
                       GWINNETT   10670643   WOODY      GILLIAN    MORGAN     187    PANTHER POINT LN      LAWRENCEVGA     30046        Jul 1 2020   OH
                       HALL       10397037   STILL      EMILY      KATHRYN    3522   THOMPSON BND          GAINESVILLEGA   30506        Jul 1 2020   TX
                       GWINNETT   11057853   TOLIVER    MOSES      HENRY      2862   SEDGEVIEW LN          BUFORD     GA   30519        Jun 1 2017   VA
                       HALL       07018499   CULPEPPER TRINA       REYNE      3221   CLEVELAND #3          GAINESVILLEGA   30506        Mar 1 2019   FL
                       HEARD      11621167   HOUSE      DONNA      MARIE      662    PEA RIDGE RD          FRANKLIN GA     30217        Apr 1 2019   AL
                       HARRIS     01783121   CHAPPEL    JAMES      HARVEY     204    DAY LAKE DR           MIDLAND    GA   31820-5003   Mar 1 2019   NC
                       HALL       08540178   COOKE      JANET      ELLEN      3190   DOCKSIDE DR           GAINESVILLEGA   30501        Sep 1 2020   OH
                       HALL       06135154   COOPER     BRYN       GORDON     27     E MAIN ST             GAINESVILLEGA   30501        Jan 1 2020   FL
                       HALL       05581475   COOPER     PAMELA     GAIL       27     E MAIN ST             GAINESVILLEGA   30501        Jan 1 2020   FL
                       HOUSTON    10915753   DIBBLE BANALAUGHLIN   ALLEN      211    GRAY FOX XING         BONAIRE    GA   31005        Jun 1 2018   AE
                       HART       01257533   DICKERSON RONNIE      A          188    ELLEN ST              HARTWELL GA     30643-1818   May 1 2019   SC
                       HART       12543043   DITTMAR    KENNETH    GLENN      482    GREENWOOD RD          HARTWELL GA     30643        Jul 1 2020   CA
                       HALL       10275492   KNIGHT     AMANDA     LEE HASKIN 7797   COPPER KETTLE WAY     FLOWERY BRGA    30542        Aug 1 2020   NC
                       HARALSON   12016883   YORK       CARSON     MARSHALL 277      MONROE ST             TALLAPOOSAGA    30176        Jul 1 2020   TN
                       HENRY      07357779   PRINCE     MICHAEL    RENE       1201   SHELBORNE WAY         LOCUST GROGA    30248-3445   May 1 2018   CA
                       HENRY      12218723   PRISK      CHANDLER   STUART     7078   BLUE SKY DR           LOCUST GROGA    30248        Apr 1 2020   TN
                       HENRY      08554473   BURTON     FELICIA    SARAH      109    ROCK QUARRY RD        STOCKBRIDGGA    30281        Oct 1 2018   IN
                       HENRY      10959614   PUTMAN     CRAIG      ALAN       128    JALEY PKWY            LOCUST GROGA    30248        Sep 1 2017   MD
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 172 of 585




                                                                                           Page 229
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                          !ii

                                                                                                                                                     -
                                                                                                                                                     -
                                                                                  GA NCOA Out of State


                       HENRY     05909648   PRESS      MONIQUE   L JORDAN 1761    BENNETT DR           MCDONOUG GA     30253-9039   Mar 1 2020   TN
                       HENRY     04221271   PRICE      DARRYN    LAMON     1050   ROCK QUAR APT 71     STOCKBRID GGA   30281        Jun 1 2017   VA
                       HENRY     11221483   CARRON     KENNETH   PAUL      129    NAOMI DR             STOCKBRIDGGA    30281        Aug 1 2019   FL
                       HENRY     12111934   CARTER     BENJAMIN JOHN       225    SAINT ANDREWS CT     MCDONOUG GA     30253        Apr 1 2020   NC
                       HENRY     12111931   CARTER     CASSANDRA WILLIS    225    SAINT ANDREWS CT     MCDONOUG GA     30253        Apr 1 2020   NC
                       HENRY     11852039   CARTER     CIERRA    LOREN     225    SAINT ANDREWS CT     MCDONOUG GA     30253        Apr 1 2020   NC
                       HENRY     07265908   LYONS      CRYSTAL   JEANETTE 201     RUSTIC RD            STOCKBRID GGA   30281        Dec 1 2016   LA
                       HENRY     01663580   POWELL     LAWONZA PATRICE     134    WATERCRESS CT        STOCKBRIDGGA    30281-7261   Sep 1 2020   FL
                       HOUSTON   12409259   BRACE      NATALIE   ANN       919    HUNTINGTON CHASE CIR WARNER RO GA    31088        Aug 1 2020   MD
                       HOUSTON   07155284   DORGAN     MARTHA    JO        305    WINTHROP CT          KATHLEEN GA     31047-2854   Oct 1 2020   FL
                       HOUSTON   10838964   DOUGLAS STEPHANIE LAUREL       6080   LAKEVIEW R APT 1007  WARNER RO GA    31088        Aug 1 2020   SC
                       HENRY     06682619   BROWN      PENELOPE JEAN       213    FAIRBROOK LN         STOCKBRIDGGA    30281-6034   Oct 1 2020   FL
                       HENRY     01415636   FARNER     TERI      LAND      1428   MOUNT CARMEL RD      MCDONOUG GA     30253        Sep 1 2020   FL
                       HOUSTON   07946309   SPARROW CYNTHIA                251    MORGAN RANCH CIR     BONAIRE    GA   31005        Sep 1 2020   FL
                       HOUSTON   01640357   SPARROW JOHN         THOMAS    251    MORGAN RANCH CIR     BONAIRE    GA   31005        Sep 1 2020   FL
                       HOUSTON   10931989   SPITTLE    ADAM      CLINE     147    CARRIAGE HILL DR     WARNER RO GA    31088        Dec 1 2018   IL
                       HOUSTON   08728728   DININI     JUDY      CHONG     107    FAIRWAYS DR          WARNER RO GA    31088-7536   Oct 1 2019   AP
                       HENRY     06682471   BROWN      JOSEPH    N         213    FAIRBROOK LN         STOCKBRIDGGA    30281-6034   Oct 1 2020   FL
                       HENRY     08344947   BROWN      KRYSTAL   MARIE     45     ANN CT               MCDONOUG GA     30253        Jan 1 2019   SC
                       HENRY     00684529   BROWN      LOUIS     D         232    EDENWYLDE CT         HAMPTON GA      30228        Oct 1 2020   FL
                       HENRY     11357988   FALKNER HA MESHA     LANICE    290    MONARCH VILLAGE WAY STOCKBRID GGA    30281        Sep 1 2018   IN
                       HARRIS    01710279   PARRISH    BETTY     J         96     RED OAK LN           PINE MOUNT GA   31822-3653   Oct 1 2020   SC
                       HARRIS    01847541   PEASE      RICKY     ALLEN     614    SKYLINE DR           FORTSON GA      31808-4130   May 1 2020   AL
                       HENRY     10421937   WALKER     SHARON    JAMES     1281   OHARA DR             MCDONOUG GA     30253        Jul 1 2019   AE
                       HENRY     07847540   WALKER     VANESSA   RAY       1304   VILLA POINT PKWY     MCDONOUG GA     30253        Oct 1 2020   MI
                       HOUSTON   08390218   FRETS      JESSICA   ANN       606    MADISON PLACE PKWY BYRON        GA   31008        Oct 1 2020   FL
                       HOUSTON   12699696   FRIESEN    ANNA      GRACE     424    POST OAK WAY         WARNER RO GA    31088        Aug 1 2020   WA




  Ex. 2 to Petition:
                       HOUSTON   07801674   HINTON     JAMESETTA LAKIONECHA100    BEECHWOOD CT         BONAIRE    GA   31005        Oct 1 2020   TX




Braynard Declaration
                       HOUSTON   12087621   ZUELL      CYRUS     AKIMEHS   264    FLOWING MEADOWS DR KATHLEEN GA       31047        Aug 1 2020   SC
                       HOUSTON   08844199   ZUELL      SHEMIKA   ALEXANDRA 264    FLOWING MEADOWS DR KATHLEEN GA       31047        Aug 1 2020   SC
                       HENRY     12808508   HARDACRE ASHLEY      JOY       1185   CAMPGROUND RD        MCDONOUG GA     30252        Sep 1 2020   FL
                       HENRY     10479510   HARDACRE CLINT       ALLEN     1185   CAMPGROUND RD        MCDONOUG GA     30252        Sep 1 2020   FL
                       HENRY     04902751   VENABLE    JESSICA   ANN       3037   TURNER CHURCH RD     MCDONOUG GA     30252        Apr 1 2020   MO
                       HENRY     08080651   VENIZELOS RICHARD    LOUIS S   105    CROSSING DR          STOCKBRID GGA   30281        Jul 1 2020   IL
                       HENRY     06446400   VERHOEF    VICKIE    MARIE     125    COOK LN              STOCKBRIDGGA    30281-5146   Jul 1 2020   UT
                       HENRY     10318215   TOOL       JANAIA    MELINEZE 1138    SAINT PHILLIPS CT    LOCUST GROGA    30248        Sep 1 2020   KY
                       HENRY     11772923   TAYLOR     AMANI     MICHELLE 1731    MISSELTHRUSH LN      MCDONOUG GA     30253        Aug 1 2020   MO
                       HOUSTON   05327176   HUDSON     STEPHEN   RAY       6080   LAKEVIEW R APT 607   WARNER RO GA    31088        Mar 1 2020   IL
                       HOUSTON   02332295   HUFF       DEREK     RAY       103    SWAN CT              KATHLEEN GA     31047-2210   Jul 1 2018   AL
                       HOUSTON   00277652   HUFFMAN FREYA        SULLIVAN  403    DEVEN CT             WARNER RO GA    31088        Aug 1 2019   SC
                       FULTON    05593793   JOHNSON CLAVON       ANTHONY 435      CARRIAGE GATE TRL SW ATLANTA    GA   30331        Nov 1 2018   IL
                       FULTON    08300398   JOHNSON CARVER       LISTON    455    14TH ST NW UNIT 177  ATLANTA    GA   30318        Aug 1 2020   SC
                       FULTON    10621987   MARSH      PHERLEY   VIVIANN   320    CASWYCK TRCE         JOHNS CREEGA    30022        Nov 1 2016   NC
                       FULTON    02033699   MARSHALL DWAYNE      ALTON     943    PEACHTREE UNIT 1807  ATLANTA    GA   30309        Feb 1 2019   TN
                       FULTON    10344493   LEITHAUSER EMILY     SALTER    301    MACKENZIE DR NE      ATLANTA    GA   30312        Jul 1 2019   LA
                       FULTON    10275048   HULL       JOANNA    ADAIR     534    ALLEN RD NE          ATLANTA    GA   30324        Jun 1 2018   TN
                       FULTON    10254672   HULL       MATTHEW DANIEL      534    ALLEN RD NE          ATLANTA    GA   30324        Jun 1 2018   TN
                       FULTON    06905302   MUNDIE     LYDIA     ESTHER    485    GIFT AVE SE          ATLANTA    GA   30316        Jul 1 2020   FL
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 173 of 585




                                                                                        Page 230
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                      Pl

                                                                                                                                                 -
                                                                                                                                                 -
                                                                                 GA NCOA Out of State


                       FULTON   12669278   LLERENA   CAROLINA            156     CENTENNIAL WAY NW       ATLANTA    GA   30313        Jul 1 2020   CA
                       FULTON   04555888   MCNALLY   JOHN      PATRICK   1303    SPRING CREEK LN         SANDY SPRI GA   30350        May 1 2020   IN
                       FULTON   03562975   LINDSEY   KATRINA   DENISE    1001    GARDEN VIE UNIT 902     ATLANTA    GA   30319        Feb 1 2020   LA
                       FULTON   07510394   LEROUX    DANIEL    ROBERT    853     VIRGINIA CIR NE         ATLANTA    GA   30306        Oct 1 2020   AR
                       FULTON   10916845   LESAGE    KALEIGH   MARIE     3095    BERKSHIRE MANOR DR      ALPHARETT AGA   30022        Aug 1 2020   PA
                       FULTON   12412993   HOUDE NG KARA       LYNNE     515     HICKORY OAKS CT         ALPHARETTAGA    30004        Oct 1 2020   CA
                       FULTON   07283854   KELLEY    ELIZABETH K         1021    BELLEVUE D APT R        ATLANTA    GA   30306        Sep 1 2019   TN
                       FULTON   08295536   LOPEZ     RAPHAEL   DE LIRA   6581    MAID MARION CLOSE       ALPHARETT AGA   30005        Mar 1 2020   VA
                       FULTON   12541519   LOPEZ     VANESSA             950     W PEACHTR UNIT 612      ATLANTA    GA   30308        Feb 1 2020   FL
                       FULTON   02596198   MCKENZIE MALCOLM E            1120    OAKHAVEN DR             ROSWELL GA      30075-1825   Aug 1 2020   FL
                       FULTON   07334958   MCKEON    VALERIE   ALLETA    140     SPALDING CREEK CT       ATLANTA    GA   30350        Dec 1 2017   NC
                       FULTON   11367527   MCKERNAN JENNA      CHRISTINE 476     WILMER ST NUNIT 1515    ATLANTA    GA   30308        Sep 1 2020   FL
                       FULTON   10675699   MCKINNEY SHAQUITA JANEESE     3116    CANDLEWOOAPT L          EAST POINT GA   30344        May 1 2020   FL
                       FULTON   10448798   GEBRU     NEGA                2196    COLLINS RIDGE DR NW     ATLANTA    GA   30318        Aug 1 2017   VA
                       FULTON   12273581   MASSEY    RYANNE    FENIMORE 95       8TH ST NW APT 403       ATLANTA    GA   30308        Jun 1 2020   SC
                       FULTON   03101750   PIERCE    STACY     L         805     MALVERN HL              ALPHARETT AGA   30022-6228   Oct 1 2020   FL
                       FULTON   08960676   NORTHARD JONATHAN BRALEY      1080    W PEACHTR UNIT 802      ATLANTA    GA   30309        Dec 1 2017   MN
                       FULTON   08824696   HOLLAND   BLAKE     LORING    220     26TH ST NW APT 1413     ATLANTA    GA   30309        Jun 1 2020   WA
                       FULTON   10862624   PIERCE    DOREEN              42008   MILL CREEK AVE          ALPHARETTAGA    30022        Jul 1 2017   IL
                       FULTON   10862625   PIERCE    KENNETH   ANDREW    42008   MILL CREEK AVE          ALPHARETTAGA    30022        Jul 1 2017   IL
                       FULTON   10111201   JEFFRIES  DEVAN               3088    IMPERIAL CIR SW         ATLANTA    GA   30311        Feb 1 2020   NC
                       FULTON   10639305   MINGUS    CHARLENE DEANNE     452     SEMINOLE A APT 1        ATLANTA    GA   30307        Aug 1 2020   MD
                       FULTON   10530335   ROTHROCK CAROLINE HALEY       120     BUTTERMERE CT           ALPHARETT AGA   30022        May 1 2018   CA
                       FULTON   08271858   HOLLINS   CLARENCE E          2517    QUINCY LOOP             UNION CITY GA   30213        Aug 1 2019   FL
                       FULTON   10862694   KRATOCHVILHANNA               923     PEACHTREE UNIT 1923     ATLANTA    GA   30309        Jun 1 2019   MA
                       FULTON   05142468   RICHARDSONDANYEL    PATRICE   3144    DESERT DR APT 8         EAST POINT GA   30344        Oct 1 2020   OH
                       FULTON   05292691   RICHARDSONKIANTE    SHAWNTE 745       JEFFERSON DR            SANDY SPRI GA   30350        Feb 1 2019   SC




  Ex. 2 to Petition:
                       FULTON   07363000   MARTIN    KATHERINE ALANA     1016    HOWELL MIL APT 4403     ATLANTA    GA   30318        Jun 1 2020   AZ




Braynard Declaration
                       FULTON   08322888   RAHIMIAN PADIDEH              245     JUDSON WAY              ALPHARETT AGA   30022        Jan 1 2019   CA
                       FULTON   11202496   NMUNGWUN ALA REGINA ATAISI    6039    PINESIDE DR             COLLEGE P AGA   30349        Feb 1 2020   MA
                       FULTON   11758156   NNODUM    AMAMIHECH SOPURUCHU1012     CENTER ST NW            ATLANTA    GA   30318        May 1 2019   CT
                       FULTON   08709766   PRICE     KATHLEEN LAUREN     4418    CLUB DR NE              ATLANTA    GA   30319        Nov 1 2019   FL
                       FULTON   03999244   MACK      TEKEYSHA LEE        1718    DUNLAP AVE              ATLANTA    GA   30344        Jan 1 2019   AZ
                       FULTON   12100286   NAGODA    AMY       LYNN      699     PONCE DE L APT 110      ATLANTA    GA   30308        Aug 1 2020   FL
                       FULTON   12441096   LUCAS     KAITLIN             46015   GARDNER DR              ALPHARETTAGA    30009        Jun 1 2020   FL
                       FULTON   10493607   LAPRES    MYRNA               1015    CRESTA CT               ROSWELL GA      30075        Oct 1 2020   CA
                       FULTON   08371194   LARA      RENE      A         1195    ATLANTIC DR NW          ATLANTA    GA   30318        May 1 2018   CA
                       FULTON   10207226   PROCTOR ROCHELLE B            55      IVY TRL NE              ATLANTA    GA   30342        Jan 1 2018   CA
                       FULTON   07399792   MOORE     TRACEY    DIANNE    6831    POTOMAC PL              FAIRBURN GA     30213-5410   Jun 1 2018   IN
                       FULTON   07946768   MICHAELS AMALIA               701     HIGHLAND A APT # 1302   ATLANTA    GA   30312        Sep 1 2020   OR
                       FULTON   10565451   MITCHELL JAZMINE              7857    THE LAKES DR            FAIRBURN GA     30213        Mar 1 2019   NV
                       FULTON   04095462   QUINTERO ALFREDO    MANUEL    9375    SCOTT RD                ROSWELL GA      30076        Sep 1 2020   NC
                       FULTON   05268527   QUINTERO ELENA      ESPINOSA 9375     SCOTT RD                ROSWELL GA      30076        Sep 1 2020   NC
                       FULTON   10989241   SADLER    JOHN      THOMAS    1078    PIEDMONT A APT 101      ATLANTA    GA   30324        Aug 1 2019   NJ
                       FULTON   11237429   SADLER    KATHRYN   DANIELS   1078    PIEDMONT A APT 101      ATLANTA    GA   30309        Aug 1 2019   NJ
                       FULTON   04706224   MOORE     ANGELA    COSTELLO 1446     W WESLEY RD NW          ATLANTA    GA   30327-1814   Jun 1 2020   CA
                       FULTON   11036242   SACHS     OLIVIA              2035    WHEATON WAY             SANDY SPRI GA   30328        Sep 1 2020   NY
                       FULTON   02507752   MORELAND JOHN       CLINTON   3095    HAZELWOOD DR SW         ATLANTA    GA   30311-3031   Apr 1 2019   FL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 174 of 585




                                                                                        Page 231
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        Ii

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                     GA NCOA Out of State


                       FULTON     07969694   SALEH     ALEHA     MANSOOR 107         BARKLEY LN             SANDY SPRI GA   30328        Jun 1 2020   NY
                       FULTON     10897391   SALEHI    SARAH     LAUREN      1067    ALTA AVE N EAPT 21     ATLANTA    GA   30307        May 1 2020   NC
                       GLYNN      11814631   HECK      ANNA      ELISE       181     OYSTER CIR             BRUNSWICK GA    31523        Sep 1 2020   FL
                       FULTON     08401008   SITH      SOMALY                655     MEAD ST SE UNIT 15     ATLANTA    GA   30312        May 1 2020   CA
                       GWINNETT   06164911   BLANCO    APAUL     L           2218    AUSTIN COMMON WAY      DACULA     GA   30019        Aug 1 2017   NC
                       GWINNETT   00033960   BLANCO    DTANYA    GENNE       2218    AUSTIN COMMON WAY      DACULA     GA   30019        Aug 1 2017   NC
                       FULTON     04209308   SMALLEY   CHARLES   LEE         88      INTERLOCHEN DR NE      ATLANTA    GA   30342        Oct 1 2020   FL
                       FULTON     10523505   SMALLEY   ELIZABETH ANN         88      INTERLOCHEN DR NE      ATLANTA    GA   30342        Oct 1 2020   FL
                       FULTON     11191266   SLUSHER   SCOTT                 86      CLEVELAND ST SE        ATLANTA    GA   30316        Aug 1 2020   VA
                       FULTON     12318919   ROGERS    TREVOR    MARTIN      100     6TH ST NE APT 901      ATLANTA    GA   30308        Aug 1 2019   IL
                       FULTON     10134211   STEPHENS DEJUANQUA L            520     FULTON ST SUNIT 1324 ATLANTA      GA   30312        Aug 1 2017   MA
                       FULTON     08449544   SMITH     ELIZABETH LOUISE LINN 3081    ROBERTA DR NW          ATLANTA    GA   30327        Jul 1 2020   PA
                       FULTON     12730426   SMITH     ERIKA     INEZ        3450    ROXBORO R APT 5316     ATLANTA    GA   30326        Sep 1 2020   IL
                       FULTON     08930990   SPICER    SARAH     LYNN        415     ARMOUR DR APT 12303 ATLANTA       GA   30324        Jul 1 2020   FL
                       FULTON     06790226   SPICHER   KATHRYN   E           650     GLEN IRIS DRAPT 29     ATLANTA    GA   30308        Aug 1 2019   NY
                       FULTON     11877410   SPICKARD LUCAS      ANDERSON 1246       PIEDMONT A APT # 1     ATLANTA    GA   30324        Aug 1 2020   TN
                       FULTON     07629799   SAYER     RAINA     MARCUS      821     RALPH MCGI APT 3325    ATLANTA    GA   30306        Nov 1 2018   TX
                       FULTON     08814544   ROSE      DEBORAH               276     LAKEMOOREC             ATLANTA    GA   30342        Aug 1 2018   TX
                       GRADY      04970381   HUMPHREYSWILLIAM    KENNETH     1314    PLATT AVE              CAIRO      GA   39828        Apr 1 2020   NV
                       GWINNETT   12014047   ANDERSON SONIA      PAULETTE 1525       LAUREL CROAPT 1035     BUFORD     GA   30519        May 1 2020   VA
                       FULTON     08777931   SNIDER    DANIEL    EUGENE      250     PIEDMONT A 1108        ATLANTA    GA   30308        Jun 1 2020   FL
                       FULTON     07075514   YOUNG     RYAN                  400     W PEACHTR UNIT 3609    ATLANTA    GA   30308        Jan 1 2017   WA
                       FULTON     08866113   SMOLEN    SPENCER   NORRIS      62      CHESTER AVA            ATLANTA    GA   30316        Feb 1 2019   FL
                       GLYNN      07293472   HERRERA MALLORY     TYLER       110     MACKQUEEN DR           BRUNSWICK GA    31525-4539   Jun 1 2018   NY
                       FULTON     02099303   SHOWS     JANE      ANN         825     HIGHLAND LNUNIT 1211 ATLANTA      GA   30306        Jul 1 2020   FL
                       FULTON     04227363   SHROPSHIRESHEILA                10090   JONES BRID GUNIT 2     ALPHARETTAGA    30022-6592   Oct 1 2019   CA
                       FULTON     02403899   WALTON    CATHY     YVONN       1854    SYLVAN RIDGE DR SW     ATLANTA    GA   30310        Jun 1 2020   AL




  Ex. 2 to Petition:
                       FULTON     12236854   TAUNTON   ADRIANNA NICOLE       330     ARDMORE C UNIT B108 ATLANTA       GA   30309        May 1 2020   TX




Braynard Declaration
                       FULTON     12742970   TAUNTON   JAMES     RYAN        225     FRANKLIN RDUNIT # 3103 SANDY SPRI GA   30342        Aug 1 2020   TX
                       FULTON     11674330   TAWFIQUE MUNIRUL                1163    W PEACHTR APT 1415     ATLANTA    GA   30309        Dec 1 2018   SC
                       FULTON     05633965   WALLEYN   JANE      BERNADETT 4030      GREATWOOD PATH         ALPHARETT AGA   30005        Jun 1 2020   FL
                       GWINNETT   02676686   ATKINS    TIMON     M           3667    WEDGEWOOD CHASE        PEACHTREE GA    30092-4527   Oct 1 2018   RI
                       GWINNETT   10875314   ATKINSON SHALLUM    SHAMEEK 2762        RIVER STATION CT       LAWRENCEVGA     30045        Jul 1 2017   DC
                       GORDON     12389870   SHEPHERD SAVANNAH               38      COLLEGE CIR            CALHOUN GA      30701        Jul 1 2020   IL
                       GLYNN      07217482   GARCIA    APRIL     SHELISA     2923    SPRINGDALE RD          BRUNSWICK GA    31520        Oct 1 2020   FL
                       GLYNN      10881399   GEIGER    KENNETH   EDWARD      204     N SHEFFIELD RD         BRUNSWICK GA    31525        Dec 1 2016   IL
                       FULTON     08791285   TATE      SHARISE   CHRISTINE 4111      RAVENWOOD CT           UNION CITY GA   30291        Oct 1 2017   NC
                       FULTON     10697025   WEEKLEY JONEA                   150     SANDALIN LN            COLLEGE PAGA    30349        Sep 1 2017   DC
                       FULTON     11871910   WEEKLY    ANNA      LEIGH       1105    WORTHINGTON HILLS DR ROSWELL GA        30076        Jul 1 2020   PR
                       FULTON     05862432   WEEKLY    RANDY     LEE         1105    WORTHINGTON HILLS DR ROSWELL GA        30076        Jul 1 2020   PR
                       FULTON     05620569   WEEKLY    WENDY     LEIGH       1105    WORTHINGTON HILLS DR ROSWELL GA        30076-1719   Jul 1 2020   PR
                       FULTON     10187271   WEEKS     APRIL     ANN         300     SADDLEBROOK DR         ROSWELL GA      30075        Jul 1 2020   AE
                       FULTON     11040753   YASTREMSK NICHOLAS PETER        7870    COLQUITT R APT B       ATLANTA    GA   30350        Sep 1 2019   TX
                       FULTON     12664964   YAO       EILEEN                222     14TH ST NE APT # 327   ATLANTA    GA   30309        Sep 1 2020   OR
                       FULTON     02429503   WEIGNER   DREW      DOUGLAS 245         CHEMIN DE VIE NE       ATLANTA    GA   30342        Mar 1 2020   NC
                       GRADY      05484253   QAWI      ABU'BAKR A            405     MAXWELL DR             CAIRO      GA   39828-3555   Jul 1 2020   MD
                       GWINNETT   08228266   BASKOWITZ RAYNI                 5697    HIGH MEADOW DR         PEACHTREE GA    30092        Feb 1 2019   CO
                       FULTON     11403408   WEINSTOCK RACHEL    ELIZABETH 240       NORTH AVE APT 1124     ATLANTA    GA   30308        Jun 1 2020   MD
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 175 of 585




                                                                                           Page 232
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           l'a

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                   GA NCOA Out of State


                       FULTON     10731542   WEIRICK   LAURA     KRISTINE  220     SEMEL CIR NAPT 124       ATLANTA     GA   30309        Aug 1 2020   VA
                       FULTON     08960257   WEISBARD SYLVIA     GRACE     8592    ROSWELL RDAPT 339        SANDY SPRI GA    30350        Oct 1 2020   CT
                       FULTON     03513856   STILES    KAREN     MARIE     1719    PINE RIDGE DR NE         ATLANTA     GA   30324        Apr 1 2020   NC
                       FULTON     10597642   WEEKS     LISA      MCCALEB   1080    PEACHTREE APT 2303       ATLANTA     GA   30309        Mar 1 2020   AL
                       GLYNN      01110274   DAY       LILLIE    M         123     ORBIN RD                 BRUNSWICK GA     31520-1356   Oct 1 2020   AL
                       GRADY      12086698   WILSON    FRANCIS   PATRICK   1803    LAKEWOOD DR SE           CAIRO       GA   39828        Oct 1 2020   NC
                       GRADY      12205620   WILSON    REBECCA   RASILE    1803    LAKEWOOD DR SE           CAIRO       GA   39828        Oct 1 2020   NC
                       GRADY      06722196   WINT      BRENDA    ELAINE    366     VIRGINIA CIR             CAIRO       GA   39828        Sep 1 2020   FL
                       GRADY      00643147   WINT      DIANE               366     VIRGINIA CIR             CAIRO       GA   39828        Oct 1 2020   FL
                       GRADY      04329856   WINT      EDWARD    LEBRON    366     VIRGINIA CIR             CAIRO       GA   39828        Oct 1 2020   FL
                       GLYNN      04294355   SETZER    SANDRA    JANE      907     E ISLAND SQUARE DR       ST SIMONS I GA   31522        Sep 1 2020   NC
                       GLYNN      03332245   SHAFFER   DEBORAH STOCK       114     ASBURY ST                ST SIMONS I GA   31522-2209   Sep 1 2020   NC
                       GLYNN      01131320   SHAFFER   MICHAEL   R         114     ASBURY ST                ST SIMONS I GA   31522-2209   Sep 1 2020   NC
                       GRADY      00607212   PEARCE    MARGIE    REEVES    2966    COLLINS RD               WHIGHAM GA       39897        Jul 1 2020   AL
                       GWINNETT   10418561   BARTLETT BRIAN      JHIRMAIME 3347    DESOTO RD                SNELLVILLE GA    30078        Jul 1 2019   MS
                       FULTON     11576631   STRESEN-REEDWARD    OTTO      244     PETERS ST SUNIT 18       ATLANTA     GA   30313        Jul 1 2020   CA
                       GLYNN      12073036   JONES     BRETT               10203   ODYSSEY LAKE CIR N       BRUNSWICK GA     31525        Feb 1 2020   NC
                       GLYNN      08386199   JONES     CHRISTINA SHIRE     220     MEDINAH                  ST SIMONS I GA   31522        Oct 1 2020   NC
                       GLYNN      05005659   JONES     GLENN     EDWIN     220     MEDINAH                  ST SIMONS I GA   31522        Oct 1 2020   NC
                       GLYNN      12111407   JONES     JESSICA   KLOUSE    10203   ODYSSEY LAKE CIR N       BRUNSWICK GA     31525        Feb 1 2020   NC
                       GWINNETT   02897563   ELDRIDGE LARRY      G         749     MIDWAY RD                LOGANVILLE GA    30052-2406   Oct 1 2020   AL
                       GWINNETT   10427772   ADDISON   DOMINIQUE LASHAY    6675    STORY CIR                NORCROSS GA      30093        Jul 1 2020   TX
                       GREENE     04871822   MCMILLEN JAMES      CLIFTON   1030    DAVISON DR               GREENSBORGA      30642-4884   Jul 1 2019   TN
                       GREENE     04871831   MCMILLEN MARILOU    HARRIS    1030    DAVISON DR               GREENSBORGA      30642-4884   Jul 1 2019   TN
                       FULTON     02472978   VIDAL     EUGENIE             64      SPRING LAKE PL NW        ATLANTA     GA   30318        May 1 2018   TX
                       FULTON     12123827   VESTEVICH ALEXANDER PETER     4252    RICKENBACKER WAY NE      ATLANTA     GA   30342        Aug 1 2020   MI
                       GLYNN      11643603   JOHNSON JAYSON                189     STAFFORD AVE             BRUNSWICK GA     31525        Aug 1 2019   AL




  Ex. 2 to Petition:
                       GLYNN      08537879   JOHNSON LEIGH       DONNELY   181     COUNTRY WALK CIR         BRUNSWICK GA     31525        Jun 1 2018   AP




Braynard Declaration
                       FULTON     04887871   VILLANO   VICTORIA  ANN       1208    FORREST WALK             ROSWELL GA       30075        Dec 1 2019   FL
                       GWINNETT   06717969   BETANCOUR HOMAREE ANN         3030    DOMINION WALK LN         SNELLVILLE GA    30078        Feb 1 2020   CA
                       FULTON     10272848   VERDESCA MELINDA    JEAN      4805    LAFAYETTE CT NW          ATLANTA     GA   30327        Sep 1 2020   AR
                       FULTON     10231140   VERDESCA MICHAEL    EDWARD    4805    LAFAYETTE CT NW          ATLANTA     GA   30327        Sep 1 2020   AR
                       FULTON     12662848   VERMA     AVANTI              476     WILMER ST NUNIT # 1525   ATLANTA     GA   30308        Jul 1 2020   CT
                       GLYNN      10549904   LECRONE CATHERINE MICHELLE 417        PALM CLUB CIR            BRUNSWICK GA     31525        Jun 1 2020   VA
                       GWINNETT   00373644   EDEN      JEFFREY   ALAN      3614    RIDGE TOWNE DR           DULUTH      GA   30096        May 1 2020   MN
                       GWINNETT   08746644   EDEN      TAMMY     ADAMS     3614    RIDGE TOWNE DR           DULUTH      GA   30096        May 1 2020   MN
                       GWINNETT   05748198   EDGERTON DAVID      CHRISTOPHE3465    DULUTH HWYAPT 2207       DULUTH      GA   30096        Oct 1 2020   SC
                       GWINNETT   05831833   EDGERTON ROXANNE STONE        3465    DULUTH HWYAPT 2207       DULUTH      GA   30096        Oct 1 2020   SC
                       GWINNETT   06531213   EDMOND    KATRINA   SHAUNTAE 290      PARIS DR                 LAWRENCEVGA      30043        Oct 1 2019   SC
                       GREENE     08218444   CONSTINE HALEY      MARIE     1019    PLANTERS T UNIT B        GREENSBORGA      30642        Sep 1 2020   MI
                       GWINNETT   08470111   DORSEY    ZIAH      JABREE    3034    JESTER CT                DULUTH      GA   30096        May 1 2020   VA
                       GWINNETT   10122854   BARCENAS MARIO      ALBERTO   4370    SATELLITE B APT 1211     DULUTH      GA   30096        Sep 1 2020   IN
                       GWINNETT   01838181   BARBER    ANGELA              4370    SATELLITE B APT 912      DULUTH      GA   30096        Apr 1 2020   VA
                       FULTON     06219174   TRULOCK   TODD      SUTTON    144     MORELAND AUNIT 636       ATLANTA     GA   30307        Mar 1 2020   CO
                       FULTON     01040975   TRUSCOTT ELAINE     LOIS      1107    CANYON POINT CIR         ROSWELL GA       30076        Sep 1 2020   NE
                       FULTON     12184181   TSAI      AURORA    MARJORIE 694      HOLMES ST APT A          ATLANTA     GA   30318        May 1 2019   MD
                       FULTON     06761998   TSAO      RAYMOND             200     WALKER ST G              ATLANTA     GA   30313-1200   Jul 1 2020   CT
                       FULTON     11957488   TSCHIRGI  BEN       WESLEY    548     DEERING RD NW            ATLANTA     GA   30309        Oct 1 2020   FL
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 176 of 585




                                                                                          Page 233
                                                                                                                                                            I!
                                                                                                                                                            It
                                                                                                                                                            m
                                                                                                                                                       -
                                                                                                                                                       -
                                                                                   GA NCOA Out of State


                       GREENE     07983503   BRANDAY JAMES       MACNEIL   1071    BROOKSIDE              GREENSBO RGA    30642        Oct 1 2020        FL
                       FULTON     08883409   TWINE     DIRK      DIONNE    5379    THE SAVOY ST           COLLEGE PAGA    30349-3452   Oct 1 2020        FL
                       GWINNETT   10431003   COPPELLOTTAMANDA    JANE      4170    ANCROFT CIR            PEACHTREE GA    30092        Aug 1 2020        RI
                       GWINNETT   10431001   COPPELLOTTANTHONY             4170    ANCROFT CIR            PEACHTREE GA    30092        Aug 1 2020        RI
                       GWINNETT   10682370   COSTA     KAMEELAH JOI        3100    SWEETWATEAPT 1013      LAWRENCEVGA     30044        Oct 1 2020        CA
                       GWINNETT   07889561   BUSH      LESLIE    MARIE     3969    ISAAC CT               LILBURN    GA   30047        Oct 1 2020        TX
                       GWINNETT   02835653   GATES     JAMES     RICHARD   4077    SANDY BRANCH DR        BUFORD     GA   30519        Oct 1 2020        AZ
                       GWINNETT   04186755   GATES     MICHAEL   THOMAS    5105    MEADOWBROOK CIR        SUWANEE GA      30024        Oct 1 2020        SC
                       GWINNETT   02870175   GATES     PAMELA    MARGARET 4077     SANDY BRANCH DR        BUFORD     GA   30519        Oct 1 2020        AZ
                       GWINNETT   07987107   GATES     PATRICIA  CARVALHO 5105     MEADOWBROOK CIR        SUWANEE GA      30024        Oct 1 2020        SC
                       GWINNETT   02786004   DUNCAN    KIMBERLY GEGENHEIM 3155     SENTINEL PKWY          LAWRENCEVGA     30043        Sep 1 2020        AL
                       GWINNETT   02915152   ESPINOSA JENNIFER M           3960    LENOX PARK DR          BUFORD     GA   30519        Dec 1 2019        TN
                       GWINNETT   08061412   DOWNER    MINDY     PEVZNER   894     IVEY CHASE PL          DACULA     GA   30019        Oct 1 2020        FL
                       GWINNETT   05850437   DAVIS     BILLY     RAY       382     GATES MILL DR          LAWRENCEVGA     30045        Jun 1 2019        CA
                       GWINNETT   05850438   DAVIS     CHRISTINE JACKSON   382     GATES MILL DR          LAWRENCEVGA     30045        Jun 1 2019        CA
                       GWINNETT   05906569   DAVIS     CHRISTOPHERAYMONE 382       GATES MILL DR          LAWRENCEVGA     30045        Jun 1 2019        CA
                       GWINNETT   06205116   ESMAIL    ASHU                862     GRASSMEADE WAY         SNELLVILLE GA   30078        Mar 1 2020        IL
                       GWINNETT   02899444   DICKERSON JOHN      FRANCES RU2835    CAMELOT WOODS DR       LAWRENCEVGA     30044        Apr 1 2020        AR
                       GWINNETT   10477966   DELVASTO ZOE                  90      LACEY OAK LN           LOGANVILLE GA   30052        Jul 1 2020        CA
                       GWINNETT   10467101   FLOYD     TORIE     MICHELLE 3635     WESTCHASEAPT H         PEACHTREE GA    30092        Apr 1 2019        IN
                       GWINNETT   10918693   JACOB     JUSTIN              605     CAPE IVEY DR           DACULA     GA   30019        Sep 1 2020        TX
                       GWINNETT   12336755   GAINER    ADRIANA   MARIE     6148    STEWART RIDGE WALK     BUFORD     GA   30518        Nov 1 2019        FL
                       GWINNETT   06940253   GAINER    KERRY     MARTINE   6148    STEWART RIDGE WALK     BUFORD     GA   30518-2583   Nov 1 2019        FL
                       GWINNETT   12376978   GAINES    VICTORIA  LYNN      5595    STEPHENS MILL DR       SUGAR HILL GA   30518        Sep 1 2020        MN
                       GWINNETT   02735513   GRIMM     BONNIE    NELSON    484     JAMES ST SW            LILBURN    GA   30047-3036   Nov 1 2019        VA
                       GWINNETT   12593907   EVANS     KAYE      HARRINGTON1070    COURT DR APT F         DULUTH     GA   30096        Aug 1 2020        FL
                       GWINNETT   10052379   EVANS     MYLES     ALEXANDER 2910    BUFORD DR APT 1012     BUFORD     GA   30519        Mar 1 2020        NJ




  Ex. 2 to Petition:
                       GWINNETT   06032177   DURANT    MICHAEL   LEON      809     EMERALD FOREST CIR     LAWRENCEVGA     30044        Jun 1 2020        SC




Braynard Declaration
                       GWINNETT   12352326   DURDEN    JAMES     KENNETH   2650    ROYSTON DR             DULUTH     GA   30097        Sep 1 2020        AL
                       GWINNETT   10033117   DURGIN    MARCANTHOLABARRON 3440      NORTHGATE LN           DULUTH     GA   30096        Apr 1 2017        AL
                       GWINNETT   00498768   DUNLAP    CATHERINE HYATT     3860    LAKE PASS LN           SUWANEE GA      30024        Jul 1 2020        VA
                       GWINNETT   08237831   HERSHEY JULIAN      RICHARD   17101   HOLLAND PL APT 17101   LAWRENCEVGA     30043        Oct 1 2020        SC
                       GWINNETT   05479637   HERTERICK KAREY     COX       2433    OAK BLUFF DR           DACULA     GA   30019-3098   Oct 1 2020        SC
                       GWINNETT   12050864   HENDRICKS ALEXIS    CIERRA    1152    HIDDEN SPIRIT TRL      LAWRENCEVGA     30045        Dec 1 2019        MD
                       GWINNETT   10837366   GREENE    JACOB     ALEXANDER 2155    VINE ST                SNELLVILLE GA   30078        Nov 1 2016        HI
                       GWINNETT   08190089   HARPER    LONNIE    JOSHUA    946     MASON LEE AVE          LOGANVILLE GA   30052        Aug 1 2020        SC
                       GWINNETT   08059578   MOHAN     SNEHA     PRAVIN    1678    SCENIC PINES DR        LAWRENCEVGA     30044        Jan 1 2019        NC
                       GWINNETT   10967316   MILLER    BRYAN               422     MADISON PARK DR        GRAYSON GA      30017        Apr 1 2019        VA
                       GWINNETT   12488743   KENNEY    TYRE      ANTHONY 1707      OAKBROOK LAKE DR       NORCROSS GA     30093        Sep 1 2020        IN
                       GWINNETT   10824051   KEY       DWAYNE    DALCOUR 5198      CACTUS COVE LN         BUFORD     GA   30519        May 1 2018        AE
                       GWINNETT   10867815   KEY       URANIA    MIRRANDA 5198     CACTUS COVE LN         BUFORD     GA   30519        May 1 2018        AE
                       GWINNETT   12609190   KEYS      DALLAS    E         2592    FLORAL VALLEY DR       DACULA     GA   30019        Aug 1 2020        TX
                       GWINNETT   12368070   LAVALLEE MONTANA ROSE         1455    SATELLITE B APT 7304   SUWANEE GA      30024        May 1 2020        IL
                       GWINNETT   11154168   ROWAN     CALEIGH   CHRISTINA 2220    ASHTON RIDGE DR        DACULA     GA   30019        Aug 1 2019        FL
                       GWINNETT   06942511   MENDEZ    IEASHIA             4861    VALLEY DALE DR SW      LILBURN    GA   30047        Jun 1 2020        MI
                       GWINNETT   10206247   SAYANI    INSHA     SALIM     2655    PRESTON RIDGE LN       DACULA     GA   30019        Mar 1 2020        UT
                       GWINNETT   05588888   SCALES    ANITA     BACHLANI 1523     LECHEMIN DR            SNELLVILLE GA   30078        May 1 2017        TX
                       GWINNETT   04185609   MILLS     JO        LYNN      1010    HENRY TER              LAWRENCEVGA     30046        Jul 1 2020        TX
                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 177 of 585




                                                                                         Page 234
                                                                                                                                              ffl
                                                                                                                                                    ra
                                                                                                                                                -i
                                                                                                                                                              ~
                                                                                                                                                              I!
                                                                                                                                                              It
                                                                                                                                                -
                                                                                GA NCOA Out of State


                       GWINNETT 11285507   MILLS     KASSANDRA RENEE     2060   SKYLAR LEIGH DR     BUFORD      GA   30518        Aug 1 2018   OH
                       GWINNETT 10049918   MCKEIVER DANIELLE   TYLER     561    PINE GROVE AVE      GRAYSON GA       30017        Sep 1 2020   TN
                       GWINNETT 02369205   PAUL      ANGELIA   CUNNINGHA 3919   DUNCAN IVES DR      BUFORD      GA   30519-7599   Oct 1 2020   WA
                       GWINNETT 06017783   SCHMIDT   WILLIAM   ARNOLD    1110   BALLPARK L APT 2204 LAWRENCEVGA      30043        Oct 1 2020   FL
                       GWINNETT 03484687   SCHMUCKERMICHAEL    W         1410   WOODLAND LAKE DR    SNELLVILLE GA    30078        Aug 1 2020   FL
                       GWINNETT 03481739   SCHMUCKERRONNIE     GAIL      1410   WOODLAND LAKE DR    SNELLVILLE GA    30078        Aug 1 2020   FL
                       GWINNETT 04130892   SCHNEIDER DAVID     THOMAS    3428   GLENTREE CT         DULUTH      GA   30096        Sep 1 2020   TX
                       GWINNETT 10440800   SCHNELBAC RACHEL              3870   MARHAM PARK CIR     LOGANVILL E GA   30052        Oct 1 2020   FL
                       GWINNETT 06909084   SCHNULLE CRYSTAL    MELTON    841    FRANKLIN MILL TRCE  LOGANVILLE GA    30052        Dec 1 2016   NC
                       GWINNETT 02840421   SCHOENEMAROBERT     LEE       631    BRANDI LN           LAWRENCE VGA     30044-5757   Sep 1 2020   FL
                       GWINNETT 08349923   MORRIS    THOMAS    ELLIS     1655   CENTERVIEWAPT 818   DULUTH      GA   30096        Aug 1 2020   FL
                       GWINNETT 02874117   SZYMANSKI JOHN      ROBERT    3806   TURNBERRY CT        DULUTH      GA   30096        Jun 1 2020   DC
                       GWINNETT 02855762   SACHS     THOMAS    EDMOND    1181   COLONY BEND DR      LAWRENCEVGA      30043        Oct 1 2020   FL
                       GWINNETT 08539964   SADOWSKY JOAN       FERN      6308   DEERINGS HOLW       PEACHTREE GA     30092        Sep 1 2020   MD
                       GWINNETT 02808336   SCHLARB   MERRY     LOU       2775   PRESTON RIDGE LN    DACULA      GA   30019        Oct 1 2020   SC
                       GWINNETT 11731022   WESBEY    LOGAN     MAKAYLA   6050   CAMERON POINTE      PEACHTREE GA     30092        May 1 2020   MD
                       GWINNETT 12187770   SPAULDING DEVEN     TERRELL   3588   WESSEX CT           LAWRENCEVGA      30044        Aug 1 2019   SC
                       GWINNETT 12258603   RICE      MICHAEL   ROSSMAN 4060     PEACHTREE CORNERS C PEACHTREE GA     30092        Oct 1 2020   IL
                       GWINNETT 00466942   RICH      GINA      RENEE     1913   RIVERTON DR         SUWANEE GA       30024        Oct 1 2020   OH
                       GWINNETT 06038495   TERRELL   BARBARA   HARDEMAN 1555    DANBURY DR          NORCROSS GA      30093        Apr 1 2020   NV
                       GWINNETT 11246662   TERRELL   SUZANE    LYNETTE   3626   WALKING STICK WAY   AUBURN      GA   30011        Oct 1 2017   NC
                       GWINNETT 07897381   ZOU       JUN                 5054   BRENDLYNN DR        SUWANEE GA       30024        Sep 1 2019   CA
                       GWINNETT 10103040   ZUBAS     CHEYANNA LAVON      1121   CASANOVA CT         LAWRENCEVGA      30044        Oct 1 2019   CA
                       GWINNETT 08425275   NOBLE     JOSEPH    P         2538   BENT TREE DR        DACULA      GA   30019        Aug 1 2020   KS
                       GWINNETT 12183721   TURNER    REGINALD MARTEZ     1335   HERRINGTONAPT 3341  DULUTH      GA   30096        Nov 1 2019   AL
                       GWINNETT 01438374   SAVAGE    SHEILA    VERONICA 1525    GRAYSON HW APT 1707 GRAYSON GA       30017        Jun 1 2020   SC
                       HALL     10050324   VILLATORO ALEXIS              5022   OLD ORR RD          FLOWERY BRGA     30542        Aug 1 2018   DC




  Ex. 2 to Petition:
                       GWINNETT 11767217   WHITMORE KAY        FRANCES   4522   OLD SUWANEE RD      SUGAR HILL GA    30518        Sep 1 2020   NC




Braynard Declaration
                       GWINNETT 12217392   WILLINGHAMLASHONDA DEVON      3637   CHATTAHOOCHEE CT    DULUTH      GA   30096        Jul 1 2019   MS
                       HALL     10063897   MCGILL    LORI                6888   BIG SKY DR          FLOWERY BRGA     30542        Oct 1 2020   AL
                       GWINNETT 10916971   WHITE     KIMBERLY SUE        1670   PAXTON DR SW        LILBURN     GA   30047        Sep 1 2020   CA
                       GWINNETT 02734718   WALKER    WILLIAM   KENNETH   66     DARCEE CT           LAWRENCEVGA      30046        Oct 1 2020   FL
                       HABERSHAM10057493   DAVIS     RUSTI     LENORA    1623   DEMOREST MAPT B     MOUNT AIRY GA    30563        Oct 1 2020   NC
                       HALL     10851335   SAMUELS   TAYLOR    ANN       130    FOOTHILLS PKWY NE   GAINESVILLEGA    30501        Jun 1 2020   MO
                       HALL     10893218   TRICOCHE AMANDA     R         923    ETTA VESTA CIR      GAINESVILLEGA    30501        May 1 2020   MS
                       HALL     10786776   TRICOCHE JOHN       EUGENE    923    ETTA VESTA CIR      GAINESVILLEGA    30501        May 1 2020   MS
                       GWINNETT 07088356   SWAYZER ROBERT      T         170    MARBLE SPRINGS RD   LILBURN     GA   30047-8046   Feb 1 2020   VA
                       GWINNETT 05269613   WALLACE   EDWARD    F         2625   PRESTON RIDGE LN    DACULA      GA   30019-3114   Oct 1 2020   TN
                       HART     08274802   SMITH     WHITNEY   MARIE     1077   MOUCHET RD          BOWERSVILLGA     30516-1901   Jan 1 2020   SC
                       HALL     07849135   STRAKA    ROBERT    ERIC      5515   TROPHY CT           FLOWERY BRGA     30542        Apr 1 2020   AL
                       GWINNETT 05142382   WOODRUFF BRIDGET    M         105    HOPE HOLLOW RD      LOGANVILLE GA    30052        Dec 1 2019   AL
                       GWINNETT 00336525   WOODRUFF LEWIS      CARLTON   105    HOPE HOLLOW RD      LOGANVILLE GA    30052        Dec 1 2019   AL
                       GWINNETT 04844262   WOODS     CHAZE     RAY       517    MUSICAL CT          LAWRENCEVGA      30044        Feb 1 2020   VA
                       GWINNETT 08785921   ZAMBAS    THAEDRA   ALEXANDRA 5872   RIVERSIDE WALK DR   SUGAR HILL GA    30518-7482   Oct 1 2020   FL
                       HALL     12859799   WATKINS   LAURA     LEEANNE   1439   BOLEMAN RD          GAINESVILLEGA    30504        Jun 1 2019   FL
                       HENRY    03646469   PICKETT   ALLICIA   ANDERSON 194     WESTIN PARK DR      LOCUST GROGA     30248        Apr 1 2020   NC
                       HARRIS   04637042   REXRODE DANIEL      ROY       265    PIKE DR             ELLERSLIE GA     31807        Aug 1 2020   AL
                       HARRIS   11284681   REXRODE MALAINA     NICHOLSON 265    PIKE DR             ELLERSLIE GA     31807        Aug 1 2020   AL
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 178 of 585




                                                                                      Page 235
                                                                                                                                                    II
                                                                                                                                                    I!
                                                                                                                                                    It
                                                                                                                                               -
                                                                                                                                               -
                                                                                 GA NCOA Out of State


                       HARRIS     04624162   CONKLIN  CONNIE    MAY       3087   MCKEE RD            UPATOI     GA   31829-1771   Aug 1 2020   MI
                       HARRIS     12811368   CONKLIN  JEFFREY   THOMAS    3087   MCKEE RD            UPATOI     GA   31829        Aug 1 2020   MI
                       HALL       06240545   ORAMAS   JUAN      MANUEL    5060   HOLLY HOCK DR       FLOWERY B RGA   30542        Mar 1 2020   PA
                       HENRY      03622803   WEAVER   TASHA     ANITA     620    ADDISON WAY         MCDONOUG GA     30253-8075   Dec 1 2018   WA
                       HART       11017952   GRIFFIN  JOHN      HARMON    22     SUGARCANE DR        HARTWELL GA     30643        Sep 1 2018   SC
                       HARALSON   08765181   BENTON   KADEN     GARY      429    MORMON CHURCH RD    BUCHANAN GA     30113        Jul 1 2020   SC
                       HALL       00437478   OLIVER   CHRISTOPHER         2123   ELYSIAN CIR         GAINESVILLEGA   30501-1323   Mar 1 2019   NC
                       HALL       03759534   OLIVER   MARIA     EUGENIA   2123   ELYSIAN CIR         GAINESVILLEGA   30501-1323   Mar 1 2019   NC
                       HARRIS     04914582   ROSE     BYRON     WILSON    100    JACQUELYN DR        CATAULA    GA   31804-4133   May 1 2019   AL
                       HARRIS     07922305   ROWLAND MATTHEW COREY        132    PIN OAK WAY         HAMILTON GA     31811        Apr 1 2020   TN
                       HART       00267708   DAWS     NANCY     PRINCE    355    SPENCER LN          HARTWELL GA     30643        Oct 1 2020   ID
                       HANCOCK    06817496   INGRAM   OPRAH               201    CLAY CIR            SPARTA     GA   31087        Jan 1 2019   SC
                       HALL       04717970   NOBLES   SIERRA    DAWN      3632   N RIVER RD          GAINESVILLEGA   30506        Jun 1 2020   CA
                       HARRIS     11265896   TAMBURO MELISSA    ANN       152    WINDING CREEK CT    FORTSON GA      31808        May 1 2019   AP
                       HARRIS     11185380   TAMBURO STEVEN     LOUIS     152    WINDING CREEK CT    FORTSON GA      31808        May 1 2019   AP
                       HENRY      07540562   LEE      ADONIS    DEVON     5759   HIGHWAY 155 N       STOCKBRIDGGA    30281        Sep 1 2019   IL
                       HENRY      01724515   LEE      CAROL     GRAY      290    WILLIAMSBURG CIR    MCDONOUG GA     30253-6473   Sep 1 2020   FL
                       HENRY      06447713   LEE      JOYCELYN JENEA      5759   HIGHWAY 155 N       STOCKBRIDGGA    30281        Sep 1 2019   IL
                       HOUSTON    08855142   SLOAN    TENISHA   CLARKE    130    SPRING CHASE CIR    KATHLEEN GA     31047-3302   May 1 2020   NC
                       HOUSTON    05718867   SMITH    CHRISTOPHEALEXANDER 448    LAKE JOY RD         KATHLEEN GA     31047        Apr 1 2020   NV
                       HENRY      01417545   DEHOFF   WENDY     LEE       3927   AIRLINE RD          MCDONOUG GA     30252        Sep 1 2020   AL
                       HENRY      02821205   TIMPSON  DARRELL   EUGENE    118    HONEY LN            MCDONOUG GA     30252-6632   Sep 1 2020   TN
                       HENRY      11791248   TIMPSON  SUE       ANN       118    HONEY LN            MCDONOUG GA     30252        Sep 1 2020   TN
                       HENRY      01524272   STOKES   DENISE    A         212    MANOR OAK WAY       STOCKBRIDGGA    30281-1164   Oct 1 2020   SC
                       HENRY      10806762   DAWKINS  DEMETRIUS           100    BRADLEY PL          MCDONOUG GA     30253        Oct 1 2019   MO
                       HARALSON   07422209   STEWART WILLIAM    LEE       630    WILDCAT RD          BUCHANAN GA     30113        Oct 1 2020   AL
                       HARALSON   02938401   STORY    ALICE     MARIE     261    CONNECTICUT AVE     TALLAPOOSAGA    30176        Dec 1 2019   AL




  Ex. 2 to Petition:
                       HARALSON   10822005   TALBOT   CAMDEN    JAMES     212    BUSH CREEK WAY      BREMEN     GA   30110        Sep 1 2020   CO




Braynard Declaration
                       HENRY      04170396   OWENS    NANCY     FM        105    CHRISTIE LN         MCDONOUG GA     30252-2884   Jul 1 2020   TN
                       HENRY      07312665   OWENS    STEVEN    CARSON    105    CHRISTIE LN         MCDONOUG GA     30252-2884   Jul 1 2020   TN
                       HENRY      11199477   COPELAND BOBBY     ALLEN     760    WYNN RD             MCDONOUG GA     30252        Oct 1 2020   SC
                       HENRY      11346121   COPELAND CHELSIE   LEANNE    760    WYNN RD             MCDONOUG GA     30252        Oct 1 2020   SC
                       HOUSTON    12604652   KELLY    LONNIE    DARRYL    428    COURTNEY LN         PERRY      GA   31069        Dec 1 2016   AL
                       HOUSTON    08654547   KENNEDY JESSICA    LYNN      101    CRESTWOOD CT        CENTERVILL GA   31028        Jun 1 2020   FL
                       HENRY      11127450   JEDDING  TYLER     AUSTIN    127    LOAM DR             MCDONOUG GA     30252        Aug 1 2018   AL
                       HENRY      10115369   JENKINS  ASATA'    SHANNEE   542    PELHAM PL           MCDONOUG GA     30253        Nov 1 2017   SC
                       HENRY      11939565   PARKER   ASHLEY    MARIE     567    HEATHMOOR DR        MCDONOUG GA     30252        Oct 1 2019   TN
                       HENRY      10566884   BOHANNON JASMINE   DEONNA    814    BRAMPTON WAY        LOCUST GROGA    30248        Jan 1 2020   NC
                       HENRY      06456843   DANIEL   ALETHIA   SADE      114    BOBTAIL CT          HAMPTON GA      30228        Jan 1 2019   NC
                       IRWIN      01706713   WYNN     BRENDA    JOYCE     608    N FIELDSTONE DR     OCILLA     GA   31774        Aug 1 2019   WI
                       HARRIS     10169758   JOHNSON ALVA       MARIE     138    WILD TURKEY DR      PINE MOUNT GA   31822        Aug 1 2020   TN
                       HARRIS     10952431   JOHNSON BENJAMIN QUINN       204    MORTON HOLW         FORTSON GA      31808        Oct 1 2020   AL
                       HARRIS     10952674   JOHNSON ERIN       CAUL      204    MORTON HOLW         FORTSON GA      31808        Oct 1 2020   AL
                       HENRY      06849041   MONTGOMERLESLYE    MONIQUE   198    KENTWOOD SPRINGS DR HAMPTON GA      30228-5965   Sep 1 2017   CA
                       HENRY      11773250   PERKINS  CARITA    KIMBERLY 516     CARRINGTON GREEN PKWMCDONOUG GA     30252        Dec 1 2019   TN
                       HENRY      10916339   LOPEZ    XAVIER    ALEXANDER 648    PENSTOCK PATH       HAMPTON GA      30228        Mar 1 2020   MA
                       HENRY      08624726   PENNY    LATOYA    CAMILLE   141    HIGHWAY 138 E       STOCKBRID GGA   30281        Oct 1 2020   CT
                       HOUSTON    06342434   WILLIAMS WALI      ALWALEE   108    ECHO LN             WARNER RO GA    31088        Mar 1 2019   AE
                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 179 of 585




                                                                                       Page 236
                                                                                                                                                    I!
                                                                                                                                                    It
                                                                                                                                                    Pl

                                                                                                                                               -
                                                                                                                                               -
                                                                                    GA NCOA Out of State


                       HOUSTON   00793003   WILLIS    WILLIAM   ANTHONY 307         VILLA GLORIA DR      BONAIRE     GA   31005        Oct 1 2020   VA
                       HENRY     12665841   SHAW      JOHN      DALLAS      108     APPLETON B APT A     STOCKBRIDGGA     30281        Aug 1 2020   FL
                       HENRY     00673570   SHAW      RALPH     ARTHUR      20      LITTLE JOHN TRL      HAMPTON GA       30228        Nov 1 2016   SC
                       HENRY     10593092   SIMMONS   KIMBERLY RAE          810     VILLA POINT PKWY     MCDONOUG GA      30253        Oct 1 2020   SC
                       HENRY     10994392   FISHER    DUNCAN                85      HICKORY DR           STOCKBRIDGGA     30281        Feb 1 2020   MD
                       HOUSTON   05927916   HAYDEN    CHAVON    CORVETTE 6080       LAKEVIEW R APT 605   WARNER RO GA     31088        Aug 1 2020   TX
                       HOUSTON   07579554   HAYES     LEANA     MONIQUE     2350    HOUSTON LAAPT 712    KATHLEEN GA      31047        Jul 1 2018   FL
                       HARRIS    08028269   WHITWORTHHANNAH     CATHERINE 93        HIGHLAND DR          WEST POIN T GA   31833        Aug 1 2018   MS
                       HARRIS    07172890   WHITWORTHJOHN       HOUSTON 93          HIGHLAND DR          WEST POIN T GA   31833-6101   Aug 1 2018   MS
                       HARRIS    10793411   WILCOX    RICHARD   MICHAEL     163     POPLAR CIR           WEST POINT GA    31833        Jun 1 2019   FL
                       HOUSTON   10847040   HAMMANS JOSHUA      DANIEL      313     LOBLOLLY DR          BONAIRE     GA   31005        Jun 1 2018   AP
                       HOUSTON   10835527   HAMMANS KIMBERLY ANNE           313     LOBLOLLY DR          BONAIRE     GA   31005        Jun 1 2018   AP
                       HENRY     07748920   KHOURI    SHAWNA    MARIE       136     BRETON HIGHLANDS     MCDONOUG GA      30253        Aug 1 2020   OK
                       HENRY     12083819   KING      KELLY     MARIE       1749    HIGHWAY 81 W         MCDONOUG GA      30253        Aug 1 2020   FL
                       HENRY     08103008   MORILES   KEVIN     EMMANUEL 382        EMERALD TRCE         JONESBORO GA     30236        Jul 1 2017   FL
                       HOUSTON   11935218   MEZA      DIANA                 6080    LAKEVIEW R APT 1901  WARNER RO GA     31088        Jun 1 2019   TX
                       HOUSTON   10105957   MICHAELS PATRICK    ROBERT      150     CASTLE PINES DR      BONAIRE     GA   31005        Jul 1 2020   TX
                       HOUSTON   10105958   MICHAELS SHANNON LEE            150     CASTLE PINES DR      BONAIRE     GA   31005        Jul 1 2020   TX
                       JASPER    06978785   SIMONE    DEBORAH ANN           637     LAKEVIEW DR          NEWBORN GA       30056        Mar 1 2020   NJ
                       JASPER    03781882   SMALLWOODLAUIRE     ANN         322     W WASHINGTON ST      MONTICELL OGA    31064        Mar 1 2020   FL
                       HOUSTON   12112379   ROLLER    PAUL      HAMPTON 607         SPECTER LN           WARNER RO GA     31098        Sep 1 2020   HI
                       JONES     06727542   KIMBALL   CORI      BENENATI 838        GREENE SETTLEMENT RDGRAY         GA   31032-4128   Jul 1 2020   MI
                       HOUSTON   11617475   SHAMON    LAUREN    MARGARET 115        TOM CHAPM APT 2001   WARNER RO GA     31088        Feb 1 2020   CO
                       HOUSTON   08801772   SHANG     REBECCA   LEE         301     S CORDER R APT 711   WARNER RO GA     31088        Jun 1 2017   VA
                       HOUSTON   07155318   SHARBEL   ERIKA     NIKOLE      4051    COOSA DR             BONAIRE     GA   31005        Jun 1 2020   AL
                       JACKSON   05941195   CARAS     MICHAEL   ALTON       514     VIRGINIA AVE         JEFFERSON GA     30549        Oct 1 2020   AL
                       JACKSON   06022227   CARAS     PAIGE     DRAKE       514     VIRGINIA AVE         JEFFERSON GA     30549        Oct 1 2020   AL




  Ex. 2 to Petition:
                       JACKSON   05006061   CARPENTER LEA       ANNA        75      LAKE POINT CT        JEFFERSON GA     30549        Jun 1 2020   AL




Braynard Declaration
                       JACKSON   08637606   BLANKENSH BELL      EGAN        1305    LANIER RD            PENDERGRAGA      30567        Oct 1 2018   CA
                       HOUSTON   01228122   MILLER    FENIKA    THOMAS      202     VIRGINIA AVE         WARNER RO GA     31088        May 1 2020   KY
                       HOUSTON   03030424   MILLER    MAUREEN M             109     RIVER VALLEY CT      KATHLEEN GA      31047-2155   Apr 1 2020   NC
                       HOUSTON   10229959   ALBRECHT GAIL       ANN         104     AIDAN LN             PERRY       GA   31069        Oct 1 2020   TX
                       HOUSTON   12096510   GIERZAK   DEANNA    JOAN        800     LEISURE LAKAPT M1    WARNER RO GA     31088        Jul 1 2019   FL
                       JACKSON   08773043   PARKER    ALEXANDRA LAROSA      346     BELLE SPRINGS RD     ATHENS      GA   30607-2703   Aug 1 2018   MO
                       JACKSON   11043111   SKELTON   TIMOTHY   ANDREW      129     LEWIS DAILEY CV      NICHOLSON GA     30565        Nov 1 2019   AL
                       JONES     10260726   BONDAL    PAULA     EMILLE CULP145      STONE BROOK DR       GRAY        GA   31032        Jan 1 2019   MD
                       HOUSTON   06680343   O'NEILL   JUDY      ANN         102     POLAWENNA CT         WARNER RO GA     31088        Nov 1 2019   AE
                       HOUSTON   06655043   OCUBILLO NONA       CHAN        115     WOODY DR             PERRY       GA   31069        Aug 1 2019   AZ
                       HOUSTON   06654946   OCUBILLO VALERIANO R            115     WOODY DR             PERRY       GA   31069-9794   Aug 1 2019   AZ
                       HOUSTON   12256543   ODOM      AMANDA    MARIE       104     SCHWANEBECK CT       WARNER RO GA     31088        Sep 1 2020   MS
                       JACKSON   07388752   MCINTYRE AMY        RENEE       1186    ABE LINCOLN WAY      JEFFERSON GA     30549        Apr 1 2019   TX
                       JACKSON   00859830   MCMANN    DARYL     C           10119   JEFFERSON RIVER RD   ATHENS      GA   30607-1823   Jul 1 2020   AZ
                       JACKSON   00862581   MCMANN    DONNA     KAY         10119   JEFFERSON RIVER RD   ATHENS      GA   30607-1823   Jul 1 2020   AZ
                       JOHNSON   08536790   CORONA    AMBER     NICOLE      1678    PINEY MOUNT CHURCH R WRIGHTSVIL GA    31096        Jul 1 2019   SC
                       JOHNSON   08841367   CORONA    MARTIN    JESUS       1678    PINEY MOUNT CHURCH R WRIGHTSVIL GA    31096        Jul 1 2019   SC
                       LIBERTY   12743754   HENRY     RUSELLE               1303    VETERANS PKWY        HINESVILLE GA    31313        Sep 1 2020   TX
                       JONES     00693220   LEACH     MARTHA    MARILYN KIT 2844    HORSESHOE DR         MACON       GA   31211        Jun 1 2020   FL
                       LOWNDES   08441358   BRAWLEY JOHN        ROBERT      5148    NORTHWIND APT J10    VALDOSTA GA      31605        Aug 1 2019   NC
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 180 of 585




                                                                                          Page 237
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         Ii

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                 GA NCOA Out of State


                       JACKSON  11814985   DAVENPORT MORGAN     BROOKE    347    COBB ST              JEFFERSON GA    30549        Mar 1 2020   NC
                       LIBERTY  12445331   JACKSON   TYNESHA    MONIQUE   1100   PINELAND AVUNIT 7F   HINESVILLE GA   31313        Oct 1 2020   FL
                       LIBERTY  11564865   JARAMILLO ANITA      ELIZABETH 967    OAK CREST DR         HINESVILLE GA   31313        Oct 1 2018   NC
                       LOWNDES 05684311    BOYD      KEVIN      LAMAR     3001   MELROSE DR           VALDOSTA GA     31602        Jan 1 2020   FL
                       LOWNDES 05514846    BOYD      KRISTIE    LAVERN    3100   TYNDALL DR APT B     VALDOSTA GA     31602        Jan 1 2020   FL
                       JACKSON  08923848   DAIGNEAULTDILLON     TAYLOR    827    ROUSE CIR            HOSCHTON GA     30548        Mar 1 2020   FL
                       JACKSON  08921454   DAIGNEAULTJUDITH     ANN       827    ROUSE CIR            HOSCHTON GA     30548        Mar 1 2020   FL
                       LIBERTY  07590470   GOOSBY    TAWANDA    MICHELLE  601    WINDHAVEN DR         HINESVILLE GA   31313        Sep 1 2018   MD
                       LIBERTY  11047731   GREEN     CHRISTEL   DEAN      626    RED OAK LN           HINESVILLE GA   31313        Apr 1 2017   VA
                       LIBERTY  05205070   HYSAW     TINA       E         954    GROVE POINT DR       HINESVILLE GA   31313-6446   Dec 1 2019   TX
                       LIBERTY  10026153   IFILL     LATOYA     JANAE     1280   PEACOCK TRL          HINESVILLE GA   31313        Aug 1 2017   AL
                       JACKSON  02911149   CRAFT     TINA       MARIE     519    LENA DR              HOSCHTON GA     30548        Oct 1 2020   IL
                       LINCOLN  01943263   DONALDSONROBERT                1069   ALBERT DR            LINCOLNTO NGA   30817        Feb 1 2020   AL
                       LINCOLN  01463714   DROSS     LAURA      LENZ      1408   WELLS CREEK DR       LINCOLNTONGA    30817        Jan 1 2020   FL
                       LIBERTY  03170448   TROUP-SPURTONYA                56     SAINT ANDREWS ST     HINESVILLE GA   31313        Aug 1 2020   CA
                       LIBERTY  10397176   VAN ALLEN KIMBERLY   ANNE      2404   JACOBS CT            HINESVILLE GA   31313        Aug 1 2017   OH
                       MURRAY   04260675   BERRY     CHRISTIE   MICHELLE 318     PINHOOK RD           CHATSWOR TGA    30705        Mar 1 2020   FL
                       MURRAY   10163532   BOST      HOWARD     WILLIAM   4183   HIGHWAY 225 N        CHATSWORTGA     30705        Oct 1 2020   SC
                       MURRAY   10095830   BOST      MICHELE    RENA      4183   HIGHWAY 225 N        CHATSWORTGA     30705        Oct 1 2020   SC
                       LIBERTY  12776168   BOYLE     KELLY      NICOLE    8      TARO LEAF DR         FORT STEWAGA    31315        Jun 1 2019   PA
                       MONTGOMER10061161   TILEY     LAURA      DONATO    1905   LAKEWOOD DR          VIDALIA    GA   30474        Oct 1 2020   SC
                       MONTGOMER10061174   TILEY     STEPHEN    GERARD    1905   LAKEWOOD DR          VIDALIA    GA   30474        Oct 1 2020   SC
                       MONTGOMER10895914   REATHAFOR DESIREE    NICOLE    507    GA HIGHWAY 199       MOUNT VER NGA   30445        May 1 2018   IL
                       MONTGOMER10487169   OUTLER    CASSIE     NICOLE    237    OUTLER RD            MOUNT VER NGA   30445        Jul 1 2020   LA
                       LEE      10932624   SHIPPS    DANIEL     FOREST    325    WILLOW LAKE DR       LEESBURG GA     31763        Jun 1 2018   SC
                       LEE      04471274   SHIVER    CARLA      ANNE      156    AMBLESIDE DR         LEESBURG GA     31763        May 1 2017   CA
                       LEE      04472573   SIKES     VICKI      STANTON   100    TALLOKAS C APT 125   LEESBURG GA     31763        Aug 1 2019   FL




  Ex. 2 to Petition:
                       LINCOLN  08842769   BARKSDALE AMBERLY    KENYANNA 1011    FORTSON RDUNIT B     LINCOLNTONGA    30817        Mar 1 2019   SC




Braynard Declaration
                       LOWNDES 10796398    TONEY     CARL       DEWAYNE 4227     SHADY OAKS CIR       VALDOSTA GA     31601        Oct 1 2020   TX
                       LOWNDES 10816183    TONEY     CAROL      ANN       4227   SHADY OAKS CIR       VALDOSTA GA     31601        Oct 1 2020   TX
                       LOWNDES 10496506    TRIPLETT  KRISTIN    EILEEN    4413   CRANSTON CIR         VALDOSTA GA     31605        Oct 1 2019   TN
                       LOWNDES 11554465    TRITT     LISETTE    GINELLA   4309   CHANDLER WAY         VALDOSTA GA     31605        May 1 2020   CA
                       LIBERTY  10516021   COX       DONNIE     GENE      160    DRAYTON CT           MIDWAY     GA   31320        May 1 2019   NJ
                       LIBERTY  10575890   COX       MONICA     BOYER     160    DRAYTON CT           MIDWAY     GA   31320        May 1 2019   NJ
                       LIBERTY  05693131   CULBERSON MONICA     B         85     GOLDEN BIRCH DR      FORT STEW AGA   31315        Feb 1 2020   TN
                       LOWNDES 10503275    GORDON    HAYLEE     DANIELLE  4347   BEVEL CREEK DR       VALDOSTA GA     31601        May 1 2018   FL
                       LIBERTY  12730885   BAILEY    JASMINE    DANIELLE  910    CANYON CT            HINESVILLE GA   31313        May 1 2019   WA
                       LIBERTY  07798079   BALDWIN-MECLAUDIA    CRISISTOMO19     IDUS LN              HINESVILLE GA   31313        May 1 2020   VA
                       LOWNDES 11306517    STEARNS   RYAN       WILLIAM   3969   COBBLESTONE WAY      VALDOSTA GA     31605        Jun 1 2019   AE
                       LIBERTY  12854012   BROWN     WAYMON     DARNELL   219    FOWLER ST            HINESVILLE GA   31313        Sep 1 2019   VA
                       LOWNDES 12704046    BROWN     SAMARIAN   DEMYA     829    DANIELLE WAY         HAHIRA     GA   31632        Aug 1 2020   SC
                       LOWNDES 11545764    BROWN     SELENA     DAVIS     829    DANIELLE WAY         HAHIRA     GA   31632        Aug 1 2020   SC
                       LOWNDES 11395878    REIER     BRITTANY   MICHELLE 4958    PATTON DR            VALDOSTA GA     31605        Dec 1 2019   TX
                       LOWNDES 11196408    BROWN     CLARISSA   RACHEL    4342   STONEHAVEN DR        VALDOSTA GA     31605        Jul 1 2020   MD
                       LOWNDES 10857389    REYNOLDS KIMBERLY              4732   HUMMINGBIRD LN       VALDOSTA GA     31602        Aug 1 2018   AE
                       LOWNDES 07260679    ADKINS    ETHAN      AARON     4057   KILARNEY CIR         VALDOSTA GA     31602        Nov 1 2018   AP
                       LOWNDES 04037899    ALDINGER DAPHNE      ALANA     3328   TOBACCO RODE RD      VALDOSTA GA     31601        Jun 1 2019   AK
                       LOWNDES 11257964    SMIEDENDO MASON      TYLER     4103   CIDER TRL            HAHIRA     GA   31632        Jun 1 2019   WA
                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 181 of 585




                                                                                       Page 238
                                                                                  GA NCOA Out of State


                       LEE        10560912   HAYES     JONATHAN XAVIER     256    LONG DIRT RLOT 40     LEESBURG GA     31763        Aug 1 2020   VA
                       LAURENS    12337283   ORTON     SUSAN     ROBERTSON800     BROOKHAVEN DR         DUBLIN     GA   31021        Oct 1 2020   AZ
                       LAURENS    04921274   SAULS     CINDY     LEIGH     206    WESTVIEW DR           DUBLIN     GA   31021        Mar 1 2020   FL
                       LAURENS    05841206   SEALY     BRITTANY KAY        848    WOODVALE DR           DUBLIN     GA   31021-0654   Apr 1 2017   UT
                       LEE        10121320   JOHNSTON JAY        ALAN      184    HANK DR               LEESBURG GA     31763        Dec 1 2019   SD
                       LEE        10173859   JOHNSTON JILLIAN    LYNN      184    HANK DR               LEESBURG GA     31763        Dec 1 2019   SD
                       LEE        10898550   NEAL      CHRISTOPHEULYSSES   100    HEDGEROW DR           LEESBURG GA     31763        Nov 1 2017   TX
                       LEE        11441649   NEESMITH KRISTINA   AMBER     112    RED OAK AVE           ALBANY     GA   31721        Jul 1 2019   CA
                       LOWNDES    06749653   SCHOENER ASHLEY     RENEE     1455   GEMINI CIR APT B      VALDOSTA GA     31605        Aug 1 2019   MO
                       LOWNDES    06011507   SCHOENER DAVID      PAUL      1455   GEMINI CIR APT B      VALDOSTA GA     31605        Aug 1 2019   MO
                       LOWNDES    06609773   SCOLLIN   RAYMOND MICHAEL     3807   CAMBRIDGE DR          VALDOSTA GA     31605-6448   Feb 1 2017   TN
                       LOWNDES    10192380   CHAVARRIA KASEY     SHERIE    4623   FOXBOROUGH AVE        VALDOSTA GA     31602        Oct 1 2017   AK
                       LOWNDES    01197974   CHITWOOD MILLIE     J         2720   WINDEMERE APT 370     VALDOSTA GA     31602        Jul 1 2020   AL
                       LOWNDES    08385673   CHATMAN JACQUELINE LOUISE     5148   NORTHWIND APT F24     VALDOSTA GA     31605        Sep 1 2019   AE
                       LOWNDES    07626336   CHAVARRIA JEREMY    ALLEN     2311   MADISON HWY           VALDOSTA GA     31601        Oct 1 2017   AK
                       MUSCOGEE   10006127   GRANT     COLIN     ROBERT    8109   ARBOR RIDGAPT 4       COLUMBUS GA     31909        May 1 2019   AK
                       MUSCOGEE   10485153   GRANT     LAUREN    BANDI     8109   ARBOR RIDGE DR        COLUMBUS GA     31909        May 1 2019   AK
                       MUSCOGEE   01797147   GRANTHAM RICHARD    DALE      4      KOPAY CT              COLUMBUS GA     31909-3512   Jul 1 2019   CA
                       MUSCOGEE   06907805   GRAPHENREROY        CHESTER   10     BRIDGECREEK CT        COLUMBUS GA     31904-2900   Apr 1 2020   VA
                       LINCOLN    10286689   SMITH     TAYLOR              3996   AUGUSTA HWY           LINCOLNTO NGA   30817        Feb 1 2019   SC
                       LOWNDES    10762330   POSADA    TYANA     JANEE     343    SAWGRASS DR           VALDOSTA GA     31602        Jun 1 2019   IL
                       LOWNDES    10397827   POWELL    ASHLEY    VICTORIA  905    MILLPOND RD           VALDOSTA GA     31602        Sep 1 2020   MO
                       LOWNDES    01222728   POWELL    ELLEN     M         502    HERITAGE PL           VALDOSTA GA     31602        Sep 1 2020   TN
                       LOWNDES    02340109   POWELL    ROBERT    CLAY      905    MILLPOND RD           VALDOSTA GA     31602        Sep 1 2020   MO
                       LOWNDES    10518958   POWELL    ROBERT    CLAY      905    MILLPOND RD           VALDOSTA GA     31602        Sep 1 2020   MO
                       LOWNDES    02340174   POWELL    STEPHANIE ARENAS    905    MILLPOND RD           VALDOSTA GA     31602        Sep 1 2020   MO
                       LOWNDES    11630090   POWELL    THOMAS    EDGAR     905    MILLPOND RD           VALDOSTA GA     31602        Sep 1 2020   MO




  Ex. 2 to Petition:
                       LOWNDES    12243042   PRATT     RAYMOND EDWIN       2719   COFFEY DR             VALDOSTA GA     31601        Aug 1 2020   FL




Braynard Declaration
                       LOWNDES    11324627   PREWITT   JOSEPH    ALBERT    2092   S SHERWOO APT D32     VALDOSTA GA     31602        Oct 1 2020   SC
                       LOWNDES    05714639   NATHAN    BERNARD JEROME      4872   RADAR SITE RD         VALDOSTA GA     31605        Sep 1 2018   MS
                       MUSCOGEE   08779389   EL        KRIM      HASHEM    9980   PRAIRIE VALLEY DR     MIDLAND    GA   31820        Jan 1 2020   VA
                       MUSCOGEE   08893780   ELEY      TONGINIQUEHOUSE     1251   COTTAGE POINTE CT     COLUMBUS GA     31904        Dec 1 2018   NC
                       LINCOLN    04443503   PHINNEY   KEVIN     WAYNE     1046   SAVANNAH WAY          LINCOLNTO NGA   30817        Oct 1 2020   AL
                       LINCOLN    04443479   PHINNEY   STACY     M         1046   SAVANNAH WAY          LINCOLNTONGA    30817        Oct 1 2020   AL
                       MUSCOGEE   06831150   SCHREINER MARY      BRENDA MAR8500   FRANCISCANAPT 818     COLUMBUS GA     31909        Sep 1 2019   VA
                       MUSCOGEE   12367688   SCHRIMSHE DAKOTA    STEPHENS 1700    FOUNTAIN C APT 1202   COLUMBUS GA     31904        Sep 1 2020   TN
                       MUSCOGEE   10856736   SCHULTZ   KAITLYN   LEE       1708   SLADE DR              COLUMBUS GA     31901        Jul 1 2017   WA
                       MUSCOGEE   10964651   SCHUMAN KATHRYN     ANN       1701   WILLIAMS CT1403       COLUMBUS GA     31904        Feb 1 2018   CO
                       MUSCOGEE   12484451   HARP      MITCHELL HENRY      6821   COPPER OAKS RD        COLUMBUS GA     31904        Jul 1 2020   FL
                       FULTON     10589949   BLACKMON CHRISTOPHEK          3710   LEISURE LN            COLLEGE PAGA    30349        Sep 1 2019   FL
                       FULTON     10431064   BLACKMON KATHERINE HOPE       483    N HIGHLAND APT E      ATLANTA    GA   30307        Oct 1 2020   NC
                       FULTON     10555288   ALBRIGHT ZARA       CAROLINE 1163    W PEACHTR APT 205     ATLANTA    GA   30309        Sep 1 2020   MA
                       FULTON     06983057   ALBY      GREGORY GLENN       235    PHARR RD N APT 3526   ATLANTA    GA   30305        Jun 1 2020   FL
                       FULTON     08581950   ALDRICH   ELIZABETH PEYTON    3981   CLUB DR NE            ATLANTA    GA   30319        Aug 1 2019   NC
                       FULTON     12322729   BROWN     FRANK     ROBERT    396    15TH ST NW UNIT 4     ATLANTA    GA   30318        Oct 1 2020   FL
                       FULTON     07258242   BURKE     LINDA     MAE       1204   VILLAGE LN            ROSWELL GA      30075        Jan 1 2018   FL
                       FORSYTH    10395333   VASILI    VASU                4115   HUNTERS WALK WAY      CUMMING GA      30028        Oct 1 2020   TX
                       FULTON     04183371   ASKEW     CHRISTOPHEM         1601   LIBERTY PKWY NW       ATLANTA    GA   30318        Oct 1 2020   VA
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 182 of 585




                                                                                        Page 239
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                       Ii

                                                                                                                                                  -
                                                                                                                                                  -
                                                                                  GA NCOA Out of State


                       FULTON   06124063   ALMOND    LAQUESHA RENEE        877    VIRGINIA AV APT 4       ATLANTA    GA   30354        Dec 1 2019        NC
                       FULTON   12429234   ALLMEYER LAUREN     ELIZABETH   499    NORTHSIDE APT 313       ATLANTA    GA   30309        Aug 1 2020        MO
                       FULTON   07013046   BROWN     DAVID     HAROLD W    1401   W PACES F E APT 5214    ATLANTA    GA   30327        Aug 1 2020        MD
                       FULTON   10612930   BROWN     DAWN      MICHELLE    1401   W PACES FE APT 5214     ATLANTA    GA   30327        Aug 1 2020        MD
                       FULTON   11136546   CAMPBELL ALEXIS     RHEA        170    WILDE GREEN DR          ROSWELL GA      30075        Aug 1 2018        MD
                       FULTON   11425654   COHEN     SCOTT     ISRAEL      6317   COTSWOLD LN             ATLANTA    GA   30328        Aug 1 2020        MD
                       FULTON   06655129   BOSSONG TERESA      MARIE       1193   LAVISTA CIR NE          ATLANTA    GA   30324        Sep 1 2020        TX
                       FULTON   08455309   CALLENS   ALIA      CAMILLE     2658   RIGGS DR                EAST POINT GA   30344        Oct 1 2019        FL
                       FULTON   00477067   BOLT      GORDON    S           2500   CEDAR KNOLL CIR         ROSWELL GA      30076-2881   Jul 1 2020        TN
                       FULTON   12127903   CAMERON WILLIAM     MCGREGOR    450    PIEDMONT A APT 414      ATLANTA    GA   30308        Oct 1 2020        CO
                       FULTON   11145637   CAMILLE   BLAKE                 1508   HARBOR POINTE PKWY      ATLANTA    GA   30350        Apr 1 2020        CA
                       FULTON   08771976   CAMP      DANIEL    PATRICK     770    CIRRUS DR               ALPHARETT AGA   30022        Apr 1 2020        AL
                       FULTON   08277542   CARTER    BENJAMIN HARRIS       385    N ANGIER AVUNIT 1333    ATLANTA    GA   30308        Sep 1 2020        AL
                       FULTON   02804432   CARTER    BETTY     MCLEMORE    865    OWENS LAKE RD           ALPHARETT AGA   30004-7359   Jul 1 2020        SC
                       FULTON   10678790   BOOKER    JILL                  2214   PLANTATION DR           EAST POINT GA   30344        Sep 1 2020        FL
                       FULTON   06960374   BINKLEY   SCOTT                 1019   GREENWOO APT 6          ATLANTA    GA   30306        Jan 1 2019        DC
                       FULTON   12345229   COLEMAN HALEY       L           465    SPRINGBERRY CT          ALPHARETTAGA    30005        Oct 1 2020        OH
                       FULTON   03091718   COLE      PAMELA    NIX         75     RIVER SPRINGS DR NW     ATLANTA    GA   30328        Sep 1 2020        SC
                       FULTON   03635687   CAIN      ROBBY     NEEL        1379   MARION ST SE            ATLANTA    GA   30315        Oct 1 2020        AR
                       FULTON   12397552   CHAIN     JUSTIN    WADE        929    GILBERT ST SE           ATLANTA    GA   30316        Aug 1 2020        AL
                       FULTON   11704874   CIOFFI    CATHERINE ELIZABETH   985    PONCE DE L UNIT 301     ATLANTA    GA   30306        Aug 1 2020        CO
                       FULTON   12501689   BURRIS    SHANTREEZ MONET       1185   COLLIER RD APT 2418     ATLANTA    GA   30318        Aug 1 2020        LA
                       FULTON   11371550   GORE      WILLIAM   ROBERT      1628   ATHENS AVE SW           ATLANTA    GA   30310        Apr 1 2020        LA
                       FULTON   02371723   GORELICK ANNETTE    G           8910   NESBIT LAKES DR         ALPHARETTAGA    30022-4038   Oct 1 2020        NC
                       FULTON   02491136   GORELICK IRA        P           8910   NESBIT LAKES DR         ALPHARETTAGA    30022-4038   Oct 1 2020        NC
                       FULTON   12146820   DECARISH KRISTEN    ANDREE      2202   BEAVER CREEK RD         ALPHARETTAGA    30022        Aug 1 2020        FL
                       FULTON   07781951   CONWELL DIANE       E           235    PHARR RD N APT 3405     ATLANTA    GA   30305        Aug 1 2019        CT




  Ex. 2 to Petition:
                       FULTON   07059478   CONWELL STEPHEN     P           235    PHARR RD N APT 3405     ATLANTA    GA   30305        Aug 1 2019        CT




Braynard Declaration
                       FULTON   02000168   JACKSON   JOANNE    W           840    HIGHLAND BEND CV        ALPHARETT AGA   30022        Sep 1 2020        FL
                       FULTON   11649735   EDELSON   HELEN     F           240    NORTH AVE APT 1201      ATLANTA    GA   30308        Mar 1 2019        CO
                       FULTON   11070160   HABER     KELLY     NICOLE      1460   PEACHTREE APT D25       ATLANTA    GA   30309        Jan 1 2020        UT
                       FULTON   10492597   HACKETT   MARK      A           1372   WILLIS MILL RD SW       ATLANTA    GA   30311        Aug 1 2020        NY
                       FULTON   11918333   DRAPER    ANDREW    CHARLES     5465   HEATHRIDGE TER          DULUTH     GA   30097        Jul 1 2019        VA
                       FULTON   11964232   DRAPER    EMMA      R           5465   HEATHRIDGE TER          DULUTH     GA   30097        Jul 1 2019        VA
                       FULTON   07032292   DRAWE     SHANNON CLAIRE        1660   PEACHTREE APT 5405      ATLANTA    GA   30309        Jan 1 2019        LA
                       FULTON   06630471   ERNST     SANDLER   LAURENCE    1280   W PEACHTR UNIT 1613     ATLANTA    GA   30309-3434   Jul 1 2017        MA
                       FULTON   07962252   ERYSTHEE NEDRA                  215    NORTH AVE APT 1525      ATLANTA    GA   30308        Oct 1 2018        SC
                       FULTON   08205592   ESCHER    COURTNEY NARIE        311    PEACHTREE APT 14F       ATLANTA    GA   30305        Dec 1 2017        FL
                       FULTON   10885312   EL FARNAWANOOR      ELHADY      250    PHARR RD N UNIT # 714   ATLANTA    GA   30305        Jan 1 2018        PA
                       FULTON   12408841   FERNANDEZ WENDY     MOORE       305    CENTENNIALUNIT 2501     ATLANTA    GA   30313        Aug 1 2020        FL
                       FULTON   10936738   FERRELL   AYANNA    IMAN        620    BIRKDALE DR             FAIRBURN GA     30213        Sep 1 2020        TX
                       FULTON   10842905   GREENE-CRABLANCHE   J           742    PIEDMONT A APT 3        ATLANTA    GA   30308        Jul 1 2019        VT
                       FULTON   06345325   ECCLES    MICHA                 2159   NILES PL                ATLANTA    GA   30324        Jul 1 2019        AL
                       FULTON   10900114   ECCLES    VIVIE     SUSANTO     2159   NILES PL                ATLANTA    GA   30324        Jul 1 2019        AL
                       FULTON   12475427   DEY       SUMEET                1150   COLLIER RD APT P3       ATLANTA    GA   30318        Jun 1 2020        AZ
                       FULTON   10323319   DHANANI   ZEE                   1280   W PEACHTR APT 1005      ATLANTA    GA   30309        Aug 1 2019        WI
                       FULTON   11055247   FLEMISTER MATAYA                4195   WILLIAMSBURG DR         COLLEGE PAGA    30337        Jul 1 2017        AL
                       FULTON   12504641   FLETCHER COLLEEN    MICHELE     8340   HEWLETT RD              ATLANTA    GA   30350        Dec 1 2018        NJ
                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 183 of 585




                                                                                         Page 240
                                                                                                                                              ffl
                                                                                                                                                    ra
                                                                                                                                                -i
                                                                                                                                                              I!
                                                                                                                                                              It
                                                                                                                                                              !I
                                                                                                                                                -
                                                                                   GA NCOA Out of State


                       FULTON   06535691   ERICKSON LOGAN       MACLEOD    1268    VAN ALLEN MEWS NW        ATLANTA    GA   30318        Aug 1 2020   SC
                       FULTON   10686972   JACOB      AUSTIN    DEAN       1101    JUNIPER ST UNIT # 726    ATLANTA    GA   30309        Mar 1 2017   OH
                       FULTON   10748429   GRAY       COTY      CHERELLE   402     SUMMER XING              SANDY SPRI GA   30350        Nov 1 2019   TN
                       FULTON   10816136   GRAY       CRYSTAL   NICOLE     3575    BROOKSTONE WAY           UNION CITY GA   30291        Aug 1 2020   FL
                       FULTON   08689283   GRAY       JACQUITA DENISE      402     SUMMER XING              SANDY SPRI GA   30350        Nov 1 2019   TN
                       FULTON   06743726   HAGERTY LAURIE       JANE       425     LETCHAS LN               ALPHARETT AGA   30009        Sep 1 2020   SC
                       FULTON   08840480   HAHN       ALEXANDER LEE        325     CENTENNIALUNIT 1532      ATLANTA    GA   30313        Aug 1 2020   WI
                       FULTON   10876375   HAHN       JAMES     LEE        11250   ABBOTTS STATION DR       DULUTH     GA   30097        Aug 1 2017   KS
                       FULTON   11021859   HAHN       MEERA                131     PONCE DE L APT 415       ATLANTA    GA   30308        Aug 1 2020   WA
                       FULTON   10979605   HARVEY     RASHAUD              7451    SPRINGBOX DR             FAIRBURN GA     30213        Feb 1 2020   NJ
                       FULTON   07904553   LI         SONICA    YIN        5423    SPEY CT                  ALPHARETT AGA   30022        Aug 1 2018   IL
                       FULTON   10137990   JOHNSON ASHLEY       TENNILLE   1211    APPERLEY PL              SANDY SPRI GA   30350        Jul 1 2020   MD
                       FULTON   10421475   JOHNSON BIANCA       MYKELLE    4995    GWENDOLINE DR            ATLANTA    GA   30349        Jul 1 2018   DC
                       FULTON   05327522   FITZSIMMON MARILYN   S          5515    CROSS GATE CT NW         SANDY SPRI GA   30327-4810   Oct 1 2020   CO
                       FULTON   05327915   FITZSIMMON WILLIAM   JOHN       5515    CROSS GATE CT NW         SANDY SPRI GA   30327        Oct 1 2020   CO
                       FULTON   07766738   ELLISON    ANTAVIUS CHAVEZ      2255    LENOX RD N APT M24       ATLANTA    GA   30324        Mar 1 2020   CA
                       FULTON   11438678   HARVEL     SPENSER   DEREK      1270    SPRING ST NUNIT 639      ATLANTA    GA   30309        Dec 1 2019   SC
                       FULTON   08025447   HADY       KELLY     KATHLEEN   5765    N HILLBROOKE TRCE        ALPHARETT AGA   30005        Jun 1 2019   CA
                       FULTON   12584441   HAEHNEL    OMEGA     RAIN       1225    FAIRBURN R APT CC1       ATLANTA    GA   30331        Jul 1 2020   VT
                       FULTON   08322610   HAGAMAN CATHERINE COOLIDGE      260     DANBURY LN NW            ATLANTA    GA   30327        Sep 1 2020   SC
                       FULTON   07192827   HAGAMAN LANCE        CARL       260     DANBURY LN NW            ATLANTA    GA   30327        Sep 1 2020   SC
                       FULTON   12350078   HILLS      INGLISH   AMORE      5565    BUFFINGTON RD            ATLANTA    GA   30349        Aug 1 2020   CA
                       FULTON   04668064   ELROD      HAROLD    W          1155    NORTHSHORE DR            ROSWELL GA      30076        Oct 1 2020   SC
                       FULTON   12138729   ELROD      HEATHER   ROSE       1155    NORTHSHORE DR            ROSWELL GA      30076        Oct 1 2020   SC
                       FULTON   02505564   ELROD      JULIA     H          1155    NORTHSHORE DR            ROSWELL GA      30076        Oct 1 2020   SC
                       FULTON   10602823   ELSBREE    EVAN      VICTORIA   635     ANDOVER DR NW            ATLANTA    GA   30327        Jan 1 2020   CO
                       FULTON   10405316   ELSTON     TRAVIS    DEON       232     19TH ST NW UNIT # 7305   ATLANTA    GA   30363        Jul 1 2019   AL




  Ex. 2 to Petition:
                       FULTON   07330984   HOWELL     ROBERT    MARK       420     POWERS COURT AVE         MILTON     GA   30004        Sep 1 2020   UT




Braynard Declaration
                       FULTON   06762481   ELLIS      ALESSONDRA           2175    LENOX RD N APT C10       ATLANTA    GA   30324        Dec 1 2018   OH
                       FULTON   10278245   ELLIS      DOMINICK DEVONNE     8161    COLQUITT R APT C         ATLANTA    GA   30350        Aug 1 2018   KY
                       FULTON   07876160   IGHOFOSE PAUL        MICHAEL    1040    HUFF RD NWAPT 1204       ATLANTA    GA   30318        Sep 1 2019   CT
                       FULTON   07170414   IGHOFOSE SAMONE      ASHLEY     1040    HUFF RD NWAPT 1204       ATLANTA    GA   30318        Sep 1 2019   CT
                       FULTON   08932665   HICKSON    STEPHANIE ROSE       2875    WOODBURN CT              ATLANTA    GA   30349        Jul 1 2020   NV
                       FULTON   08951282   HESS       GREGORY FRANCIS      33      CONIFER PARK LN NE       ATLANTA    GA   30342-4302   Jul 1 2020   FL
                       FULTON   11378236   HESTER     BRIANNA              3701    SPRING CREEK LN          SANDY SPRI GA   30350        Sep 1 2020   CA
                       FULTON   11304654   HESTER     NICHOLAS TIMOTHY     3701    SPRING CREEK LN          SANDY SPRI GA   30350        Sep 1 2020   CA
                       FULTON   05821613   KLINE      CAROL     OTIS       510     TRIMBLE LAKE CT NE       ATLANTA    GA   30342        Oct 1 2020   AL
                       FULTON   05821617   KLINE      LAWRENCE MICHAEL     510     TRIMBLE LAKE CT NE       ATLANTA    GA   30342        Oct 1 2020   AL
                       FULTON   08043664   JAMES      LENA      OLU        412     MONTEREY PAPT H          SANDY SPRI GA   30350        May 1 2018   NY
                       FULTON   02370206   KIPPING    ALAN      STANLEY    5102    HARVEST RIDGE LN         ALPHARETT AGA   30022        Jun 1 2019   FL
                       FULTON   11880630   FAVINGER GHARRETT RHODES        215     NORTH AVE APT 1409       ATLANTA    GA   30308        Jul 1 2020   TN
                       FULTON   01964963   GERBER     THEODORE RANKIN      130     AUSTIN DR                SANDY SPRI GA   30328        Oct 1 2020   SC
                       FULTON   12428710   HUTT       TANNER    JON        426     MARIETTA STAPT 503       ATLANTA    GA   30313        Jun 1 2020   IL
                       FULTON   02545858   HUTZLER    KARL      H          3060    N PHARR CT UNIT 524      ATLANTA    GA   30305-2026   Oct 1 2020   FL
                       FULTON   02568300   HUTZLER    LYNDA     G          3060    N PHARR CT UNIT 524      ATLANTA    GA   30305-2026   Oct 1 2020   FL
                       FULTON   08767235   KLEIN      SIPAI                944     SAINT CHAR APT 2         ATLANTA    GA   30306        Sep 1 2020   FL
                       FULTON   11198606   JAVED      BABAR                879     PERENNIAL DR NE          SANDY SPRI GA   30328        May 1 2020   CA
                       FULTON   08489883   JAWAID     MEHRIN               2776    GLENLOCKE CIR NW         ATLANTA    GA   30318        Jun 1 2020   FL
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 184 of 585




                                                                                          Page 241
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           !ii

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                    GA NCOA Out of State


                       FULTON   03942430   JAYNES    SANDRA      C          1810    MILLSTONE CT            ALPHARETT AGA   30004-7424   May 1 2020   FL
                       FULTON   08253834   FEIRER    JANINE      EVELYN     15884   MEADOW KING CT          ALPHARETTAGA    30004        Aug 1 2019   NY
                       FULTON   10519994   FELDER    KIARA       DENAE      71      MADDOX DR APT E         ATLANTA    GA   30309        Jun 1 2017   NC
                       FULTON   08568389   FELDMAN   SHAUN       BLAYNE     6031    COVENTRY CIR            ALPHARETT AGA   30004        Apr 1 2018   NY
                       FULTON   11630303   FOLEY     CLODAGH     ANN        2420    PEACHTREE 1136          ATLANTA    GA   30305        Aug 1 2019   DC
                       FULTON   12397479   KATCHEN   MOSHE                  22      14TH ST NW UNIT 2513    ATLANTA    GA   30309        Aug 1 2020   IL
                       FULTON   11568849   MUSA-HARRYBINTU       MARY       131     WILLOW STREAM CT        ROSWELL GA      30076        Sep 1 2018   AA
                       FULTON   10190816   MUSCARELL PATRICIA    RUTH       278     SPRING DR               ROSWELL GA      30075        Aug 1 2020   OH
                       FULTON   10190701   MUSCARELL WILLIAM     HOWARD     278     SPRING DR               ROSWELL GA      30075        Aug 1 2020   OH
                       FULTON   10500610   OGDANETS VIRA         ANDRIYIVNA 761     MOROSGO DUNIT 421       ATLANTA    GA   30324        Aug 1 2020   DC
                       FULTON   04111514   OGILVIE   CHARLES     W          1101    JUNIPER ST UNIT 1510    ATLANTA    GA   30309-7670   Jul 1 2019   DC
                       FULTON   05607394   OGLESBY   DAVIAN      DEANTE     891     CASCADE RD SW           ATLANTA    GA   30311        Nov 1 2018   SC
                       FULTON   10696099   LITUMBE   LIENGU      NAMONDO 1325       LIBERTY PKWY NW         ATLANTA    GA   30318        Jun 1 2019   MN
                       FULTON   11904996   LIU       MICHAEL                675     PONCE DE L APT #W431    ATLANTA    GA   30308        Jun 1 2020   CA
                       FULTON   10878132   LIU       SARAH                  115     ANCLOTE CT              ALPHARETT AGA   30022        May 1 2020   WA
                       FULTON   02661485   LONGFELLOWSUZANNE     D          680     WELLINGBROUGH CT        ALPHARETT AGA   30005-2531   Jul 1 2020   FL
                       FULTON   12638328   LOVE      JEFFREY     JAMAR      1289    LUCILE AVE SW           ATLANTA    GA   30310        Oct 1 2020   IN
                       FULTON   10529973   MILLER    MELVIN      HENRY      1385    LIBERTY PKWY NW         ATLANTA    GA   30318        Aug 1 2018   FL
                       FULTON   10807191   MILLER    NYKEYA      TERRELL    217     SUMMER XING             SANDY SPRI GA   30350        Nov 1 2017   AL
                       FULTON   11982625   MEANS     TERENCE     XAVIER     1607    BRISTOL TRL             JOHNS CREEGA    30022        Mar 1 2020   TN
                       FULTON   10448034   LEWIS     LEARSI      LAMONTE    1170    GREENWICH APT 1         ATLANTA    GA   30310        May 1 2020   MI
                       FULTON   11852770   LEVY      CARSON      SCOTT      2788    DEFOORS FEAPT 240       ATLANTA    GA   30318        Jul 1 2020   VA
                       FULTON   10399135   LEVY      SIVAN       ROSE       130     BARNARD PL NW           ATLANTA    GA   30328        Jan 1 2019   NY
                       FULTON   10656389   LEVY      TAMAR       ELLEN      130     BARNARD PL NW           ATLANTA    GA   30328        Jan 1 2019   NY
                       FULTON   08495542   MEAD      CAITLIN     ELIZABETH 1080     SAINT MICHELLE DR       ALPHARETT AGA   30004-7160   Aug 1 2017   FL
                       FULTON   11954966   LONG      NORA        JANE       548     DEERING RD APT # C149   ATLANTA    GA   30309        Oct 1 2020   FL
                       FULTON   10315850   MCCABE    MORGAN      NICOLE     433     HIGHLAND A 1030         ATLANTA    GA   30307        Mar 1 2019   FL




  Ex. 2 to Petition:
                       FULTON   02860865   MCCANNON PAULA        LYNN       536     ROCK SPRINGS RD NE      ATLANTA    GA   30324-5104   Sep 1 2020   SC




Braynard Declaration
                       FULTON   10852420   PANDIT    HIMANSHU    RAMESH     555     PARK CREEK RDG          ALPHARETT AGA   30005        Aug 1 2020   LA
                       FULTON   10631200   MILLER    BENJAMIN    DAVID      285     N FARM DR               ALPHARETTAGA    30004        Jul 1 2018   NY
                       FULTON   08797732   MILLER    CHRISTINA   ANN        850     RALPH MCGI APT. 2       ATLANTA    GA   30306        Apr 1 2020   NY
                       FULTON   11640560   PARIKH    VRATI                  199     14TH ST NE APT 908      ATLANTA    GA   30309        Jun 1 2019   IL
                       FULTON   04417171   PARISH    RACHEL      ALICIA     532     BOULEVARD SE            ATLANTA    GA   30312        Dec 1 2019   CA
                       FULTON   11414356   MADDEN    SHANNON     LINDSEY    235     PHARR RD N UNIT 1517    ATLANTA    GA   30305        Oct 1 2020   FL
                       FULTON   10797669   MADDOX    DARRELL                2534    PRESTON VIEW CT SW      ATLANTA    GA   30315        Oct 1 2020   CA
                       FULTON   05342523   MADDOX    EZRA        EMMAUS     2210    FERN VALLEY CT SW       ATLANTA    GA   30331        Oct 1 2020   WA
                       FULTON   05103154   KEYSER    KYLE        DAVID      834     DEKALB AVE G            ATLANTA    GA   30307        Mar 1 2020   WI
                       FULTON   10250031   KHAIT     POLINA                 5307    FORREST WALK            ROSWELL GA      30075        Sep 1 2019   TN
                       FULTON   11593491   JENKINS   JASON       KOURI      5004    LICHEN TRL              ATLANTA    GA   30349        Aug 1 2018   MD
                       FULTON   11744926   JEROME    BRITTANY    JOSLIN     534     HIGHLAND PARK TRL       SANDY SPRI GA   30350        Jun 1 2020   SC
                       FULTON   12153021   KHAN      SANA        HABIB      2965    PEACHTREE APT 1507      ATLANTA    GA   30305        Jul 1 2020   NJ
                       FULTON   10523630   KEY       JORDAN      WALKER     4211    RENAISSANCE WAY NE      ATLANTA    GA   30308        Aug 1 2020   AR
                       FULTON   12416675   NIX       LESLIE      LLOYD      360     PHARR RD N APT 257      ATLANTA    GA   30305        Jul 1 2020   NY
                       FULTON   07504974   RAY       MICHELLE    CARLENE    5385    PEACHTREE APT # 813     SANDY SPRI GA   30342        Oct 1 2017   FL
                       FULTON   02531850   GIBSON    JOHN        WILLIAM    210     WALKER ST UNIT 14       ATLANTA    GA   30313        Sep 1 2020   SC
                       FULTON   11205886   JENSEN    MARY        KATHLEEN 1843      CHAPMAN AVE             EAST POINT GA   30344        Jun 1 2020   UT
                       FULTON   11721314   RICKS     MICHAIAH               8064    S FULTON PKAPT 1221     FAIRBURN GA     30213        May 1 2018   NJ
                       FULTON   08149360   MARTIN    DEQUONTA    EUGENE     1605    PONTIAC PL SE           ATLANTA    GA   30315        Oct 1 2019   FL
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 185 of 585




                                                                                          Page 242
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           Pl

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                   GA NCOA Out of State


                       FULTON     06763942   LAWRENCE KAREN      CATO      2907    CHILHOWEE DR            ATLANTA    GA   30331-9443   Feb 1 2020   LA
                       FULTON     04034826   LAWRENCE PAMELA     M         1604    HARBOR LNDG             ROSWELL GA      30076        Aug 1 2018   CT
                       FULTON     11971951   SLAGLE    JENNIFER            911     RICE ST NW              ATLANTA    GA   30318        Sep 1 2020   OH
                       FULTON     05940057   PUNG      MICHAEL   JOHN      139     BIRCH RILL DR           ALPHARETT AGA   30022        Feb 1 2020   MA
                       FULTON     11080268   MOYER     EMILY     BROOKE    184     CENTENNIAL WAY NW       ATLANTA    GA   30313        Jul 1 2019   MD
                       FULTON     11467401   SCOTT     LAMAR     RASHAD    1404    SANDALWOOAPT # 1404     ATLANTA    GA   30350        Oct 1 2020   AL
                       FULTON     08712425   RIVERA    RODRIGO             464     BISHOP ST NAPT 331      ATLANTA    GA   30318        Jul 1 2020   FL
                       FULTON     10672274   SCOTT     IVORY     V         87      HARWELL RDAPT 1         ATLANTA    GA   30311        Dec 1 2016   AL
                       FULTON     06690777   RAST      JOHN      STUART    2285    PEACHTREE UNIT 1203     ATLANTA    GA   30309        Jul 1 2020   AL
                       FULTON     07723712   RASTAFARI DEANN     LYDIA     2824    FELDSPAR WAY            RIVERDALE GA    30296        Mar 1 2018   LA
                       FULTON     03959604   RITCHIE   STEVEN    DALE      2795    PEACHTREE UNIT 501      ATLANTA    GA   30305        Apr 1 2020   CA
                       FULTON     08948845   RIVARD    CHARLOTTE ANN       1040    HUFF RD NWAPT # 4308    ATLANTA    GA   30318        Jul 1 2020   MI
                       FULTON     04351915   POZZI     WAYNE     M         565     MEADOWS CREEK DR        ALPHARETT AGA   30005-6787   Jul 1 2020   SC
                       FULTON     07334640   PATTA     WINNIE    CYNTHIA   3338    PEACHTREE APT 301       ATLANTA    GA   30326        Mar 1 2020   DC
                       FULTON     06258576   PATTERSON AMIRAH    NESSAH    480     JOHN WESLEUNIT 326      ATLANTA    GA   30312        Aug 1 2019   IL
                       FULTON     11432067   SCHNEIDER MADELINE ROSE       400     PHARR RD N UNIT 565     ATLANTA    GA   30305        Feb 1 2020   DC
                       FULTON     08368087   PERVEEN   REHANA              510     PENMAN WAY              JOHNS CREEGA    30005        Oct 1 2020   IL
                       FULTON     06204804   PESKIN    KEVIN     S         165     COCHRAN FARMS DR        ROSWELL GA      30075        Oct 1 2020   TX
                       FULTON     06622472   PESKIN    REBECCA   LYNNE     165     COCHRAN FARMS DR        ROSWELL GA      30075        Oct 1 2020   TX
                       FULTON     06297598   PORTER    BRIAN     RAYSHAD   1026    LENA ST NW              ATLANTA    GA   30314        Jul 1 2018   MI
                       FULTON     03427173   OWENS     DEANNA    DOUGLAS 5890      MALLORY RD              COLLEGE PAGA    30349        Jul 1 2020   TX
                       FULTON     08151975   POLK      HARRISON LEE        77      12TH ST NE UNIT 1709    ATLANTA    GA   30309        Jun 1 2020   FL
                       FULTON     12132610   OWENS     SHANDARYN RENEA     507     BISHOP ST NAPT 4408     ATLANTA    GA   30318        Jul 1 2020   AZ
                       FULTON     05551312   PATEL     UMABEN    MAGANLAL 14955    THOMPSON RD             ALPHARETT AGA   30004        Sep 1 2019   NC
                       FULTON     05253780   PRICE     AISHA     MAKEDA    7541    ABSINTH DR              ATLANTA    GA   30349        Dec 1 2016   VA
                       FULTON     10464751   PERKINS   JADA      KIERRA    1134    LEGACY OAKS CIR         ROSWELL GA      30076        Mar 1 2019   VA
                       FULTON     04619017   UNDERWOO BRANDI     MOORE     3340    WALNUT RDG              ATLANTA    GA   30349        Aug 1 2019   FL




  Ex. 2 to Petition:
                       FULTON     06346650   UNDERWOO EDWIN      J         3340    WALNUT RDG              ATLANTA    GA   30349        Aug 1 2019   FL




Braynard Declaration
                       FULTON     05541961   ROSENBERGLOUISA     MARY      515     LATHKIL CT              ALPHARETT AGA   30022-7551   Apr 1 2019   VT
                       FULTON     11912936   ROSENTHAL JESSICA   LYN       3390    STRATFORD UNIT 2015     ATLANTA    GA   30326        Aug 1 2020   AL
                       FULTON     07905339   SMITH     SHAYNA              1110    HAMMOND D APT 748       ATLANTA    GA   30328        Apr 1 2019   AL
                       FULTON     10905366   USSERY    PATON     ALEXANDRA 350     STANYAN PL              ALPHARETT AGA   30022        Jun 1 2020   SC
                       FULTON     12231757   ULRICH    BRYAN     CHARLES   609     VIRGINIA AV APT 5205    ATLANTA    GA   30306        Jul 1 2020   MA
                       FULTON     02218708   SMITH     KEVIN     LEE       199     14TH ST NE UNIT 2401    ATLANTA    GA   30309-3690   Sep 1 2020   TN
                       FULTON     05167761   SMITH     LACRECIA ELIZABETH 3103     IVY CHASE WAY NE        ATLANTA    GA   30342        Oct 1 2019   FL
                       FULTON     06206142   SMITH     LATASHA   NICOLE    105     CHESTER AVE SE          ATLANTA    GA   30316        Mar 1 2018   NY
                       FULTON     10127059   SMITH     AARON     CARLYLE   2025    WHEATON WAY             SANDY SPRI GA   30328        Jul 1 2018   NY
                       FULTON     12129404   WARE      KEVIN     WILLIAM   6400    BLUE STONEUNIT 4018     SANDY SPRI GA   30328        Sep 1 2020   IL
                       FULTON     02149711   WORNER    SUZANNE   E         541     CARRIAGE DR NE          ATLANTA    GA   30328-3306   Sep 1 2020   IA
                       FULTON     05846240   WILLIAMS  MARQUELLA D         12120   LEEWARD WALK CIR        ALPHARETT AGA   30005        Jul 1 2020   OR
                       GILMER     00669881   MONROE    JASON     ROY       202     ROCKY RD                BLUE RIDGE GA   30513        Sep 1 2020   FL
                       GRADY      04545826   MOBLEY    CARISSA   DIANNE    485     S BROAD ST              CAIRO      GA   39828        Aug 1 2020   FL
                       GRADY      00613384   MOBLEY    DEBORAH BARWICK     1346    STAGE COACH RD          PELHAM     GA   31779        Sep 1 2019   FL
                       GRADY      03663961   MOBLEY    KEVIN     E         485     S BROAD ST              CAIRO      GA   39828-2776   Aug 1 2020   FL
                       GWINNETT   07976699   AHN       CHRISTOPHEJONGMIN   4089    STILLWATER DR           DULUTH     GA   30096        Mar 1 2019   OH
                       GLYNN      08138934   MLEKO     VICKY     LYNN      110     RACHEL WAY              BRUNSWICK GA    31523        Jul 1 2020   MI
                       FULTON     12405824   SEHGAL    BRITNI    ELIZABETH 765     HARRISON P UNIT B       ATLANTA    GA   30315        Aug 1 2020   IL
                       FULTON     07354355   WINSTON   MICHAEL   TAVAR     3871    REDWINE RDAPT # 11203   ATLANTA    GA   30331        Jan 1 2019   OH
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 186 of 585




                                                                                         Page 243
                                                                                                                                                          I!
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                    GA NCOA Out of State


                       GLYNN    10684724   MARSH     JOANN       BUECHLER 2514      DEMERE RD 8          ST SIMONS I GA   31522        Oct 1 2020   FL
                       GLYNN    11607831   MARTELLA LAURA        ELLEN      114     ROSEMONT ST          ST SIMONS I GA   31522        Feb 1 2020   CA
                       GLYNN    10842704   FAULKNER KALYNN       FAITH      481     BLYTHE ISLAND DR     BRUNSWIC K GA    31523        Aug 1 2020   SC
                       GLYNN    10706944   FERGUS    MAURA       FRANCESCA 110      PALM DR              ST SIMONS I GA   31522        Aug 1 2020   FL
                       GLYNN    06702860   FANT      NANCY       JUANITA    618     BELLEMEADE           ST SIMONS I GA   31522-5454   Dec 1 2019   MD
                       GLYNN    08435042   FARINA    DEBORAH     A          104     REGAL RD             BRUNSWICK GA     31523-6266   Oct 1 2020   FL
                       GLYNN    06583967   FIX       ILSE        ELIZABETH 144      RIVERWALK DR         BRUNSWICK GA     31523-8115   Jul 1 2019   AK
                       FULTON   11830684   WALTON    TIOMBE      AYANA      898     OAK ST SW UNIT 3115  ATLANTA     GA   30310        Apr 1 2020   TN
                       FULTON   10151618   WARREN    CLARENCE               3067    SABLE RUN RD         ATLANTA     GA   30349        Dec 1 2018   MI
                       FULTON   10897206   WARREN    DANIEL      PATRICK    77      12TH ST NE UNIT 1602 ATLANTA     GA   30309        Sep 1 2020   NC
                       FULTON   10636423   WARREN    DHAYLN      VENE       410     S DOOLIN DR          ROSWELL GA       30076        Nov 1 2018   LA
                       FULTON   10782003   YONG      CHRISTINA              2060    FAIRHAVEN CIR NE     ATLANTA     GA   30305        May 1 2020   CA
                       GREENE   11643051   SMITH     KAITLYN     SARAH      1061    KINGS BRIDGE RD      GREENSBORGA      30642        Sep 1 2020   CO
                       GREENE   04564033   SMITH     SAMMIE      LEE        1231    BENNETT SPRINGS DRIVEGREENSBORGA      30642        Sep 1 2020   FL
                       GREENE   06176135   SIMPSON   BRITNEY     MICHELLE 1050      CUPP LN              GREENSBORGA      30642        Dec 1 2017   CO
                       GLYNN    08510355   EDWARDS JANET         PENFOLD    502     PALM CLUB CIR        BRUNSWICK GA     31525        Mar 1 2020   SC
                       GORDON   05959896   BATES     DEREK       LEIGH      125     OAK HILL PL SE       CALHOUN GA       30701        Jan 1 2018   TN
                       FULTON   07683846   WARING    BRADLEY     JAMES      562     E WESLEY RD NE       ATLANTA     GA   30305        Oct 1 2020   SC
                       GREENE   00526986   SCULLION BRUCE        LAWRENCE 1310      SUMMER HOLLOW RD     GREENSBORGA      30642        Feb 1 2020   NC
                       FULTON   10769865   WHITING   ANGELA      VALLECILLA 45      NESBIT PL            ALPHARETTAGA     30022        May 1 2020   FL
                       FULTON   10850907   WHITING   SEAN        ADAM       45      NESBIT PL            ALPHARETTAGA     30022        May 1 2020   FL
                       FULTON   08822752   WHITLEY   KARA        MORGAN     215     NORTH AVE APT 3502   ATLANTA     GA   30308        Sep 1 2019   TX
                       FULTON   12342453   STONE     CALLIE      ANN        3201    DOWNWOODUNIT 2230 ATLANTA        GA   30327        Oct 1 2020   SC
                       FULTON   12118679   STONE     MARCUS      ALLEN      22      14TH ST NW UNIT 1502 ATLANTA     GA   30309        Aug 1 2020   CO
                       GORDON   11237587   GIBBS     JANET       FUHRMAN 141        TARA DR SE           CALHOUN GA       30701        Oct 1 2020   IA
                       GORDON   11237591   GIBBS     JOSEPH      HENRY      141     TARA DR SE           CALHOUN GA       30701        Oct 1 2020   IA
                       GLYNN    07978219   DAVIS     OCIE        ELNORA     612     LEGACY DR            BRUNSWICK GA     31525        Aug 1 2020   MD




  Ex. 2 to Petition:
                       GLYNN    12304592   DAVIS     RACHEL      BROOKE     117     SILVER BLUFF CIR     BRUNSWICK GA     31523        Apr 1 2020   FL




Braynard Declaration
                       FULTON   10746857   THOMAS    STUART                 9115    EVES CIR             ROSWELL GA       30076        Jul 1 2020   MD
                       FULTON   10283954   THOMAS    SYDNEY      ALLISON    1093    LIBERTY PKWY NW      ATLANTA     GA   30318        Jan 1 2019   NC
                       FULTON   11653234   ZIMMER    JAMES       CHRISTOPHE679      DURANT PL NAPT F     ATLANTA     GA   30308        Apr 1 2020   IL
                       FULTON   10331345   WEISS     AVRUM                  939     LENOX HILL CT NE     ATLANTA     GA   30324        Jun 1 2020   ME
                       FULTON   10715078   WEITEKAMP ROBERT      LOUIS      3562    PIEDMONT R APT 313   ATLANTA     GA   30305        Dec 1 2017   FL
                       FULTON   12146909   WEITL     DILLON      FLOYD      2242    MAIN ST NW           ATLANTA     GA   30318        Jun 1 2020   TX
                       FULTON   04685581   WEST      NIKKI       BRUNEEL    365     ALLISON DR NE        ATLANTA     GA   30342        Oct 1 2017   WA
                       FULTON   03308636   WEST      SHIRYL      LYNETTE    13544   WEYCROFT CIR         ALPHARETT AGA    30004        Aug 1 2020   NC
                       FULTON   03716114   TURKHEIMERSTEFAN      CAINAN     142     WALKER ST SW         ATLANTA     GA   30313        May 1 2018   DC
                       FULTON   07355513   VONO      JAMES       GENO       953     GLEN ARDEN WAY NE    ATLANTA     GA   30306        Jul 1 2017   NY
                       FULTON   12115964   VOSLER    HANNAH                 567     BOULEVARD PL NE      ATLANTA     GA   30308        May 1 2020   AZ
                       GWINNETT 08413212   AMAJOR    AJIBOLA     YEWANDE 770        RYANS RUN CT SW      LILBURN     GA   30047        Oct 1 2020   TX
                       GWINNETT 10011658   ALVAREZ   CHELSEA     ELIZABETH 1135     HILLCREST GLENN CIR SUGAR HILL GA     30518        Jul 1 2019   PA
                       GWINNETT 10739769   ALVAREZ   GISELY      MARLENY    1281    HOWARD WAY           LAWRENCE VGA     30043        Mar 1 2019   MA
                       FULTON   10912825   WEST      CHANDLER    GILBERT    415     VALLEY RD NW         ATLANTA     GA   30305        Oct 1 2020   FL
                       GLYNN    07650587   CARRINO   BAMBI       MARIE      141     EAGLE CREST DR       BRUNSWICK GA     31525        Jul 1 2020   TN
                       GLYNN    10694629   BOATRIGHT DALTON      NEAL       104     COURTYARDUNIT D8     ST SIMONS I GA   31522        May 1 2019   FL
                       GLYNN    08501393   BOATRIGHT MARY        REEVES     104     COURTYARDUNIT D8     ST SIMONS I GA   31522        May 1 2019   FL
                       GLYNN    05338990   ACREE     NANCY       P          303     WILD HERON RD        ST SIMONS I GA   31522        Oct 1 2020   TN
                       GLYNN    10961117   ADAIR     TAREASA                104     ASHWOOD WAY          ST SIMONS I GA   31522        Oct 1 2020   AR
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 187 of 585




                                                                                          Page 244
                                                                                                                                                         II
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                    GA NCOA Out of State


                       GLYNN      06656595   AGRELIUS AARON      CHASE      155     WENTLE CIR           BRUNSWIC K GA    31525        Sep 1 2019   NC
                       GLYNN      10010619   AGRELIUS SONIA      LINDA      155     WENTLE CIR           BRUNSWICK GA     31525        Sep 1 2019   NC
                       FULTON     08848391   WILLIAMS  DEVANIER DASHAWN 6430        CAPITOL KNL          FAIRBURN GA      30213        Jul 1 2018   IL
                       GLYNN      08500320   BROOKS    DONNA     KAYE       221     S BECKINGHAM DR      BRUNSWICK GA     31525        Oct 1 2020   FL
                       FULTON     04459458   WILGUS    JEREMY    BRANDON 230        BATTERSEA POINTE     DULUTH      GA   30097-2489   May 1 2018   FL
                       FULTON     06477578   WILSON    SHELBY    NICOLE     1343    HIGH FALLS CT SW     ATLANTA     GA   30311        Jul 1 2019   MD
                       GWINNETT   06166392   BUICE     STEPHANIE NICHOLE    3355    SWEETWATEAPT 2310    LAWRENCEVGA      30044        May 1 2020   VA
                       GLYNN      12763076   CAMPBELL CLARINDA ELLEN        122     MARSH TRCE           BRUNSWICK GA     31525        May 1 2019   MA
                       GWINNETT   03884568   AKHILE    CHEADEE   M          1102    HUNTERS CLUB LN      NORCROSS GA      30093        Jan 1 2020   NC
                       GLYNN      10127578   BAUCOM    DIXIE     DIERSTEIN 41       W LAKE DR            ST SIMONS I GA   31522        Sep 1 2020   NC
                       GLYNN      10127588   BAUCOM    ROGER     MILLS      41      W LAKE DR            ST SIMONS I GA   31522        Sep 1 2020   NC
                       GWINNETT   05311931   BROOKS    PATRICE              725     DEAN WAY             LAWRENCEVGA      30044        Dec 1 2019   WA
                       GWINNETT   11034380   BODDIE    DANIEL    JOSHUA     6186    BROOKWOOD RD         PEACHTREE GA     30092        Nov 1 2018   TN
                       GWINNETT   11037728   BOWERS    TRAYVON   DANIEL     2349    GLENMORE LN          SNELLVILLE GA    30078        Jan 1 2017   FL
                       GWINNETT   08863523   BOWKER    LESLIE    KAYE       1636    GRAYSON PKWY         GRAYSON GA       30017        Jun 1 2020   CA
                       GWINNETT   05886964   BROOKS    DONALD    ARMOND     1405    CHRIS LAKE DR        LAWRENCEVGA      30046        Jan 1 2019   CA
                       GWINNETT   07811697   BROOKS    JEREMIAH DEWYNN      725     DEAN WAY             LAWRENCEVGA      30044        Dec 1 2019   WA
                       GWINNETT   12337934   BROOKS    JEREMIAH JONATHAN 700        PRESTONWOOD DR       LAWRENCEVGA      30043        Sep 1 2020   FL
                       GWINNETT   08777370   CARR      NOEL      I          17105   SUGARLOAF RESERVE DRDULUTH       GA   30097        Sep 1 2020   TX
                       GWINNETT   06929052   BILLS     SHAREKA   NICOLE     125     CHANDLER RIDGE LN    LAWRENCEVGA      30045        Jun 1 2019   TN
                       GWINNETT   02787474   BOARD     SUSAN     B          5547    BEECHWOOD DR         STONE MOU GA     30087-3024   Oct 1 2019   IL
                       GWINNETT   06066140   BLANTON   ROBERT               837     POND VIEW LN         SUGAR HILL GA    30518        Jun 1 2020   NC
                       GWINNETT   10756374   BLASSINGAMTIFFANY   JASMINE    1114    AUTUMN VILLAGE CT    DULUTH      GA   30096        Jun 1 2019   VA
                       GWINNETT   10802362   BRANCHE ROGER                  1404    MEADOW SPRINGS DR S WLILBURN     GA   30047        Oct 1 2019   IL
                       GWINNETT   02828690   DAVIS     SUSAN     R          980     OLD PEACHTREE RD NE LAWRENCEVGA       30043        Oct 1 2020   FL
                       GWINNETT   01935761   DAVIS     VIRGINIA  S          900     CROFTMOORE LNDG      SUWANEE GA       30024-6974   Mar 1 2020   TX
                       GWINNETT   10401831   CRUTHIRD SANDRA                4518    JAMES WADE DR        SNELLVILLE GA    30039        Feb 1 2017   AE




  Ex. 2 to Petition:
                       GWINNETT   08794876   CRUZ      ANGIE                3197    KINROSS CT           DACULA      GA   30019        Jun 1 2019   CA




Braynard Declaration
                       GWINNETT   12486251   HALTOM    GREGORY              2620    WOODSIDE DR          DULUTH      GA   30096        Sep 1 2020   TX
                       GWINNETT   07463125   HALTOM    SOOJIN    SONG       2620    WOODSIDE DR          DULUTH      GA   30096        Sep 1 2020   TX
                       GWINNETT   12339561   HAMALAINENINGEL     KATARINA M 1023    TRAYMORE DR          NORCROSS GA      30093        Sep 1 2020   FL
                       GWINNETT   12527290   DANIEL    KENNARD              4900    BERKELEY OAK CIR     PEACHTREE GA     30092        Jul 1 2020   VA
                       GWINNETT   03965102   CROOK     DAVID     SCOTT      5454    CULZEAN WAY          SUWANEE GA       30024        Mar 1 2019   NC
                       GWINNETT   04580781   CROOK     INGRID    ELLEN      5454    CULZEAN WAY          SUWANEE GA       30024        Mar 1 2019   NC
                       GWINNETT   07022546   CROOK     JOSHUA    AYHAN      3285    ROLLINGBROOK WAY     DULUTH      GA   30096        Sep 1 2019   LA
                       GWINNETT   08367838   COKER     PHIL      ALLEN      3212    CLOUDLAND CT         BUFORD      GA   30519        Sep 1 2020   NC
                       MONROE     03725542   SMITH     NAOMI     LA'WANDA 977       EDGE RD              FORSYTH     GA   31029        Nov 1 2018   TX
                       GWINNETT   11061734   DEVORE    FRANKLIN ALBERT      2592    FLORAL VALLEY DR     DACULA      GA   30019        Aug 1 2020   TX
                       GWINNETT   10995242   DEVORE    STEPHANIE JANELL     2592    FLORAL VALLEY DR     DACULA      GA   30019        Aug 1 2020   TX
                       GWINNETT   08577914   DEYDE     VAROUGH              259     HARBINS RD NW        LILBURN     GA   30047        Jun 1 2017   VA
                       GWINNETT   06092083   COHEN     REGINAL              1525    GRAYSON H W APT 2019 GRAYSON GA       30017        Dec 1 2016   VA
                       GWINNETT   02801250   DALTON    MELANIE   REDFORD 1058       DIXIE BELLE CT       LAWRENCEVGA      30045        Sep 1 2020   VA
                       GWINNETT   06993356   HAWKS     IVONNE    S          5381    GLENCASTLE WAY       SUWANEE GA       30024-4126   Oct 1 2020   TX
                       GWINNETT   06993367   HAWKS     JAMES     MILTON     5381    GLENCASTLE WAY       SUWANEE GA       30024-4126   Oct 1 2020   TX
                       GWINNETT   10588386   HAWKS SANCALEXANDRA SOPHIA     5381    GLENCASTLE WAY       SUWANEE GA       30024        Oct 1 2020   TX
                       GWINNETT   05883149   GLASGOW ROSETTA     RENEE      3477    GREYHAWK XING        BUFORD      GA   30519        Jul 1 2018   TX
                       GWINNETT   10475989   FANCHER   ANNMARIE LYNN        55      GROVE PL             SUWANEE GA       30024        Aug 1 2020   FL
                       GWINNETT   07456347   JONES     TORRIN    LONZELL    3925    CARLTON COVE CT      LOGANVILLE GA    30052        Oct 1 2020   FL
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 188 of 585




                                                                                          Page 245
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         !I

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                   GA NCOA Out of State


                       GWINNETT   12484584   GIBBENS    RAKELL    MERCI     1030   COURT DR APT O      DULUTH      GA   30096        Aug 1 2020   FL
                       GWINNETT   08028758   HENDERSONSHERRANCE             2760   PEBBLE HILL TRCE    DULUTH      GA   30097-4381   Apr 1 2020   NJ
                       GWINNETT   07516480   JACKOWIAK THOMAS     PETER     2841   TRAILING IVY WAY     BUFORD     GA   30519        Oct 1 2020   NY
                       GWINNETT   10334067   HARRIS     DIANE     STEPHENS 5654    MOUNTAIN OAK DR      BRASELTON GA    30517        Aug 1 2020   FL
                       GWINNETT   10182493   HOLMES     CHARLES   O'NEAL    814    OVERLOOK PARK LN     LAWRENCE VGA    30043        Sep 1 2020   TX
                       GWINNETT   12489613   MARTIN     CODY      MAX ALLEN 492    ANTLER LN            SUWANEE GA      30024        May 1 2020   FL
                       GWINNETT   11940779   LEVANT     JONATHAN ISAIAH-BRAN418    AUTUMN VILLAGE CT   DULUTH      GA   30096        Sep 1 2020   AL
                       GWINNETT   12277028   HUBER      NICHOLAS SCOTT      4465   LANDOVER WAY         SUWANEE GA      30024        Aug 1 2020   FL
                       GWINNETT   10205609   HOUSTON TAMERA       DANIELL   297    CREEK MANOR WAY      SUWANEE GA      30024        Jun 1 2019   AP
                       GWINNETT   12824011   LINN       WYNONNA             54     CHASE RIDGE CT       LAWRENCEVGA     30043        Aug 1 2020   TN
                       GWINNETT   08808174   MAYBERRY ANDREA      WANDA     864    MILLBRAE CT          LAWRENCEVGA     30044        Oct 1 2018   FL
                       GWINNETT   02569904   MAYFIELD-H LATINA    LAVONNE   2555   WINDMERE DR          NORCROSS GA     30071        Dec 1 2019   TN
                       GWINNETT   02025947   LINDSEY    ROBIN     ANN       2762   OAK MEADOW LN        SNELLVILLE GA   30078        Aug 1 2020   FL
                       GWINNETT   08359573   LEE        FRANCESCA MICHELLE 4748    BOGAN MEADOWS DR     BUFORD     GA   30519        Jun 1 2018   SC
                       GWINNETT   08368448   MCREE      KATHERINE INDIANA   4534   SECRET PL            SUGAR HILL GA   30518        May 1 2018   PA
                       GWINNETT   03369963   MCCALL     BRIAN     ERIC      3075   TEMPLETON LN         LOGANVILLE GA   30052-5667   Aug 1 2019   SC
                       GWINNETT   02916567   MCCALL     JANET     GORDON    3075   TEMPLETON LN         LOGANVILLE GA   30052        Aug 1 2019   SC
                       GWINNETT   10787666   MILES      CRYSTAL   ELAINE    3495   HIGHLAND PINE DR     DULUTH     GA   30096        Jan 1 2020   NV
                       GWINNETT   08870691   NDIAYE     ABDOULAYE           3925   YOSEMITE PARK LN     SNELLVILLE GA   30039-2759   Mar 1 2017   NC
                       GWINNETT   08828709   NDINGWAN PRYDE       NCHE      1500   SOMERSET VALE CT     LAWRENCEVGA     30044        Sep 1 2020   NC
                       GWINNETT   03514284   NORFLEET LEATRICE              1400   HERRINGTONAPT 8307   LAWRENCEVGA     30044        Jun 1 2020   AL
                       GWINNETT   06930918   OKIYO      CARMEN              2791   MOLLY DR             LAWRENCEVGA     30044        Nov 1 2019   AE
                       GWINNETT   03704746   OKIYO      FREDRICK MARK       2791   MOLLY DR             LAWRENCEVGA     30044        Nov 1 2019   AE
                       GWINNETT   10869248   PITTMAN    TERRY     ANDREW    2857   NATHANIEL WAY        GRAYSON GA      30017        Jul 1 2020   TN
                       GWINNETT   10600405   PYLES      WHITNEY   DAWN      3830   ELMSIDE VIL APT B    PEACHTREE GA    30092        Aug 1 2020   WV
                       GWINNETT   07713819   RAMIREZ    WENDY     MARTHA    7069   MURPHY JOY LN NW     PEACHTREE GA    30092        Oct 1 2019   IL
                       GWINNETT   08099651   SMALL      CHERYL    LYNN      2815   TURNING LEAF DR      LAWRENCEVGA     30044        Oct 1 2020   MI




  Ex. 2 to Petition:
                       GWINNETT   02778643   PARREIRA MONIQUE     MARIE     6470   OLD SHADBURN FERRY R BUFORD     GA   30518-1136   Apr 1 2020   AL




Braynard Declaration
                       GWINNETT   03801211   PARREIRA ROGERIO     MOREIRA   6470   OLD SHADBURN FERRY R BUFORD     GA   30518        Apr 1 2020   AL
                       GWINNETT   08174601   O'NEILL    JENNIFER ADAMS      4996   MILLER RD SW         LILBURN    GA   30047        Mar 1 2020   ID
                       GWINNETT   02736985   PYLE       DORIS     GRIGGS    1093   HOPEDALE LN          LAWRENCEVGA     30043-7015   Oct 1 2020   TX
                       GWINNETT   03493758   PAGANO     ROBERT    M         4925   MOSSY RIDGE CT       PEACHTREE GA    30096        Oct 1 2019   AZ
                       GWINNETT   03493783   PAGANO     SANDRA    H         4925   MOSSY RIDGE CT       PEACHTREE GA    30096        Oct 1 2019   AZ
                       GWINNETT   08225761   PHILPOT    STEVEN    ANTHONY 511      BRADFORD PLACE CT    LOGANVILLE GA   30052        May 1 2020   AZ
                       GWINNETT   10558115   PARKER     LYNDON    DAVE      1495   PRINCETON VIEW CT    LOGANVILLE GA   30052        Apr 1 2018   FL
                       GWINNETT   01151145   PARKER     MICHAEL   STEVEN    2630   BUFORD DAM RD        BUFORD     GA   30518        Jun 1 2020   TN
                       GWINNETT   04829920   PARKMAN BRANDON RASHAD         1303   LEALAND PLACE LN     LAWRENCEVGA     30044        Mar 1 2020   AL
                       GWINNETT   08089723   SZABO      AMY       L         3672   SUWANEE MILL DR      BUFORD     GA   30518-8783   Jul 1 2020   VA
                       GWINNETT   08068097   SZABO      PAUL      STEPHEN   3672   SUWANEE MILL DR      BUFORD     GA   30518        Jul 1 2020   VA
                       GWINNETT   06997121   WILSON     VIOLET    MICHELLE 866     LOGGINS TRL          LAWRENCEVGA     30043        Jul 1 2020   MT
                       GWINNETT   11434914   WASHINGTO ISA        KHALID    1401   TIMBERCREST DR      LAWRENCE VGA     30045        Sep 1 2020   CA
                       GWINNETT   10431270   SANDERS DARLENE                851    LANGLEY FARMS DR     LOGANVILLE GA   30052        Sep 1 2018   NM
                       GWINNETT   06643554   TYNDALL    ANDREW    E         1535   MILLENNIAL LN        LAWRENCEVGA     30045        Sep 1 2020   TX
                       GWINNETT   11202083   TYREE      GAIL      LOIS      515    BERKELEY WOODS DR    DULUTH     GA   30096        Sep 1 2020   FL
                       GWINNETT   03821981   VARNSON EILEEN       ANNE      3008   HIDDEN FALLS DR      BUFORD     GA   30519        Dec 1 2019   VA
                       GWINNETT   08600674   VARNSON THOMAS       EDWARD    2040   ASHTON POINTE DR     DACULA     GA   30019        Apr 1 2017   SC
                       HALL       02850878   HIGBEE     CHARLES   ALLEN     5019   HOG MOUNTAIN RD      FLOWERY BRGA    30542        Feb 1 2019   CT
                       HALL       06187730   HIGBEE     MELANIE   VENESSA   5019   HOG MOUNTAIN RD      FLOWERY BRGA    30542-3430   Feb 1 2019   CT
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 189 of 585




                                                                                         Page 246
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                       Pl

                                                                                                                                                  -
                                                                                                                                                  -
                                                                                   GA NCOA Out of State


                       GWINNETT 11216195   WILLIAMS   BRENDA      JEAN      399    VILLAGE BROAD ST      DACULA      GA   30019        Aug 1 2020   NV
                       GWINNETT 10621731   WILLIAMS   CHARLENE              6418   BAKER CT UNIT B       PEACHTREE GA     30092        Jul 1 2019   MO
                       HABERSHAM01190269   ALLEN      BARBARA     ROBINSON 1199    BEN T HUIET HWY       CLARKESVI L GA   30523-2819   Dec 1 2019   FL
                       HALL     06050466   MCGUIRE    LAUREN      RENEE     3913   KILGORE FALLS DR      GAINESVILLEGA    30507        May 1 2020   FL
                       HARALSON 11433834   CULPEPPER KYLE         MATTHEW 191      OLD HAMILTON MILLS RD BREMEN      GA   30110        Jul 1 2020   AL
                       GWINNETT 08400125   SEASE      BRENDA      SHEALY    3868   ALLENHURST DR         PEACHTREE GA     30092-2430   Oct 1 2020   AL
                       GWINNETT 08658281   VO         KRYSTAL     THANH     3062   CLAIBORNE DR          DULUTH      GA   30096        Oct 1 2019   CA
                       HARALSON 06667916   COOK       ALICIA      NICHOLE   36     LIBERTY LN            BREMEN      GA   30110        Jun 1 2020   AL
                       HALL     10015320   HONEYCUTT JORDAN       LINDSAY   4010   CADWELL LN            BRASELTON GA     30517        Jun 1 2019   NC
                       HALL     00374817   TURNER     JOAN        W         2243   LAKE RANCH CT         GAINESVILLEGA    30506        May 1 2018   NY
                       HALL     06985289   JONES      VERNON      EDWARD    6536   MALLARD COVE LN       FLOWERY BRGA     30542-7619   Oct 1 2020   TX
                       HALL     12134193   JONES ORAMHEATHER      ASHLEY    5060   HOLLY HOCK DR         FLOWERY B RGA    30542        Mar 1 2020   PA
                       HALL     11468354   JOSIL      RUDELENE    CERALUS   6315   STONEBRIDGE CV        BRASELTON GA     30517        May 1 2020   MO
                       HALL     11449056   JOSIL      VALERY                6315   STONEBRIDGE CV        BRASELTON GA     30517        May 1 2020   MO
                       GWINNETT 12057182   SIMMONS    JANAYA      CLYESHA   778    HARVEST BROOK DR      LAWRENCEVGA      30043        Jun 1 2020   AL
                       GWINNETT 10707669   SIMMONS    JULIE       ANNE      495    ROYAL OAKS TER        STONE MOU GA     30087        Aug 1 2020   FL
                       GWINNETT 11162658   SCRUGGS ANTHONY        JAMES     916    SUNHILL CT            LAWRENCEVGA      30043        Oct 1 2019   FL
                       HALL     00388915   ALLEY      ALICE                 1760   FAIRVIEW DR           GAINESVILLEGA    30501-2006   Sep 1 2020   FL
                       HALL     00388916   ALLEY      FRANK       HEARNE    1760   FAIRVIEW DR           GAINESVILLEGA    30501-2006   Sep 1 2020   FL
                       GWINNETT 11552889   WHITE      WESTON      PHILLIP   1703   WHEATSTONE DR         GRAYSON GA       30017        Jul 1 2020   FL
                       HALL     04046625   RAAF       SCOTT       LEE       5521   ELDERS RIDGE DR       FLOWERY BRGA     30542        Mar 1 2018   NC
                       HALL     04046644   RAAF       SUSAN       MOORE     5521   ELDERS RIDGE DR       FLOWERY BRGA     30542        Mar 1 2018   NC
                       HALL     01034256   MADDOX     ADELINE     C         3463   MARINA CREST DR       GAINESVILLEGA    30506        Jun 1 2020   AL
                       HARALSON 00846407   MUNROE     GINGER      JAMES     690    MACEDONIA CHURCH RD BUCHANAN GA        30113-4814   Oct 1 2020   AL
                       HALL     05587309   MAPLE      ROBERT      P         5455   AMBER COVE WAY        FLOWERY BRGA     30542        Feb 1 2020   OH
                       HANCOCK 10633179    DE MERCADODONNA        LUCILLE   495    CHICKASAW TRL N       SPARTA      GA   31087        Aug 1 2020   FL
                       HANCOCK 10633182    DEMERCADOKENNETH       CECIL     495    CHICKASAW TRL N       SPARTA      GA   31087        Aug 1 2020   FL




  Ex. 2 to Petition:
                       HANCOCK 10220764    ELLENWOODDORIS         DARLENE   839    JAMESWAY DR           SPARTA      GA   31087        Oct 1 2020   AZ




Braynard Declaration
                       HANCOCK 08125374    VENABLE    ANGELA      RENEE     35     RAILROAD LN           SPARTA      GA   31087        Apr 1 2020   VA
                       HENRY    00588985   CODY       WILLIE      J         724    WALDEN RUN PL         MCDONOUG GA      30253        Sep 1 2018   LA
                       GWINNETT 03914847   WOOD-SIVERCATHY                  3470   SIMS RD               SNELLVILLE GA    30039        Jul 1 2020   FL
                       HABERSHAM00394614   TIDWELL    MAXWELL     LAWSON    208    FLESNER CT            CLARKESVI L GA   30523-6033   Jan 1 2020   FL
                       GWINNETT 06634794   TIOFIL     CHRISTINE   L         980    ARLINGTON WAY         LAWRENCEVGA      30046        Apr 1 2020   PA
                       HALL     10171308   FARRAYE    NORA        IVELISSE  5125   YELLOW STONE DR       FLOWERY BRGA     30542        Sep 1 2020   FL
                       GWINNETT 12488692   TOLLINGER- MICHELLE    CHRISTINA 5941   APPLE GROVE RD        BUFORD      GA   30519        Sep 1 2020   VA
                       HALL     07795462   EUBANKS    SUZANNAH    NICOLE    4460   STRICKLAND RD         FLOWERY BRGA     30542        May 1 2020   SC
                       HENRY    06601020   COBB       ANGELA      YVETTE    309    RAMBLING CT           MCDONOUG GA      30252-8595   Mar 1 2020   FL
                       HALL     08784098   WHITE      JORDAN      DANIEL    4859   WILDLIFE WAY          FLOWERY BRGA     30542-3581   Sep 1 2020   AL
                       HALL     10509530   WHITE      RACHEL      GRACE     4859   WILDLIFE WAY          FLOWERY BRGA     30542        Sep 1 2020   AL
                       HALL     08587840   CEPEDA     CRISELIA              3625   LEE ANN DR            GAINESVILLEGA    30507        Sep 1 2017   CA
                       HARRIS   01848250   HALL       SAMUEL      ALEJANDRO 76     LAKE VIEW DR          HAMILTON GA      31811-4355   Oct 1 2020   AL
                       HARRIS   06666690   HARPSTER TABITHA                 874    MORTON CT             FORTSON GA       31808        Dec 1 2019   TN
                       HARRIS   04112436   HARRIS     DANNI       LEIGH     53     BURNT HICKORY WAY     FORTSON GA       31808        Oct 1 2020   FL
                       HALL     06425552   KELLEY     ANDREW      PARKER    3743   CORINTH DR            GAINESVILLEGA    30506        May 1 2020   CO
                       HALL     07733527   KELLEY     VICTORIA    PEEVY     3743   CORINTH DR            GAINESVILLEGA    30506        May 1 2020   CO
                       HENRY    10623015   SNYDER     KIRA        ANN       435    BEST FRIENDS TURN ALY MCDONOUG GA      30253        Aug 1 2019   TN
                       HENRY    11021517   SOBERS     JADA                  360    VICTORIA LN           STOCKBRID GGA    30281        Aug 1 2019   SC
                       HENRY    11947985   ANDREWS JONATHAN       G         175    CRYSTAL LAKE BLVD     HAMPTON GA       30228        Jul 1 2020   NY
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 190 of 585




                                                                                         Page 247
                                                                                                                                                         B
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                   GA NCOA Out of State


                       HALL      02428622   SLADE     MADONNA M             6610   SPLASHWATER DR         FLOWERY B RGA   30542        Aug 1 2020   SC
                       HALL      06917083   COMPTON RICHARD     WILLIAM     5867   MEADOW VIEW LN         FLOWERY BRGA    30542        Sep 1 2019   OK
                       HENRY     10842818   HIETT     BRADLEY   NEAL        220    BROWN BRANCH RD        LOCUST GROGA    30248        Jul 1 2019   KS
                       HENRY     01728513   HESTER    JONATHAN DWAYNE       204    TIMBER LN              STOCKBRIDGGA    30281        Jul 1 2019   FL
                       HENRY     07682733   BUTTERMORCYNDI      B           1049   CROWN RIVER PKWY       MCDONOUG GA     30252-4543   Aug 1 2020   AL
                       HENRY     12574590   BUTTERMORSARAH                  1049   CROWN RIVER PKWY       MCDONOUG GA     30252        Aug 1 2020   AL
                       HENRY     07208884   BUTTERMORWILLARD    M           1049   CROWN RIVER PKWY       MCDONOUG GA     30252-4543   Aug 1 2020   AL
                       HENRY     11322990   BYER      CARLYLE   ANTHONY     344    MARY DR                MCDONOUG GA     30252        Jun 1 2020   FL
                       HART      12329592   MATA      PHYLLIS   MARLENE     158    KELLY RD               HARTWELL GA     30643        Oct 1 2019   SC
                       HENRY     11782478   PATEL     PRIYANKA D            3252   ALHAMBRA CIR           HAMPTON GA      30228        Sep 1 2020   VA
                       HENRY     05169653   HENDRICKS DONNA     RAE         2004   BIG CYPRESS LN         LOCUST GR OGA   30248        Dec 1 2019   AE
                       HENRY     10338821   HENRY     EVERETT               237    JESTER CT              MCDONOUG GA     30252        Jan 1 2020   WA
                       HOUSTON   08757286   SMITH     DONNA     HUGHES      100    LAWING PL              WARNER RO GA    31088-2581   Jun 1 2020   AL
                       HOUSTON   12332580   SMITH     JEANIE    TABB        303    GRAY FOX XING          BONAIRE    GA   31005        Oct 1 2020   AZ
                       HOUSTON   01335970   DUMAS     CHARLEE   ROSHENA     1501   GREEN ST APT O2        WARNER RO GA    31093        Feb 1 2020   VA
                       HOUSTON   10268291   STEWART ESTINA      THERESA     105    STATION WAY            WARNER RO GA    31088        Sep 1 2020   VA
                       HOUSTON   11180982   DOYLE     JOHN      JOSEPH      101    WALDORF DR             PERRY      GA   31069        Sep 1 2020   FL
                       HOUSTON   11161163   DRAKELEY CAROLINE ANTONIA       136    FALCON CRST            WARNER RO GA    31088        Mar 1 2019   CA
                       HOUSTON   10880115   DRAKELEY DOUGLAS ALLEN          136    FALCON CRST            WARNER RO GA    31088        Mar 1 2019   CA
                       HOUSTON   10368343   DRESS     DAWN      DICKEN      611    TRAILS END CIR         BONAIRE    GA   31005        May 1 2018   AE
                       HOUSTON   10242366   DRESS     JOHN      EDWARD      611    TRAILS END CIR         BONAIRE    GA   31005        May 1 2018   AE
                       HENRY     06096455   BROWNE    SHAKIRA   DEMETRA     624    SANDPIPER CV           STOCKBRIDGGA    30281        Jun 1 2020   FL
                       HOUSTON   11399948   SIMPSON   EMILY     ELIZABETH   602    CHILDERS DR            WARNER RO GA    31088        Jun 1 2018   MD
                       HENRY     11244650   STRICKLANDDANIELLE  PATRICIA    206    NOVA CIR               STOCKBRID GGA   30281        Jan 1 2020   NY
                       HENRY     12151947   WALKER    ALISHA    DARICE      2471   OLD CONYERS RD         STOCKBRIDGGA    30281        Apr 1 2019   OH
                       HENRY     06115692   TREMOR    RICHARD   JAMES       120    WILLIAMS BLF           MCDONOUG GA     30252-6162   Dec 1 2016   FL
                       HOUSTON   06293284   COMSTOCK GARREN     LANCE       325    ROLLING ACRES DR       KATHLEEN GA     31047        Aug 1 2019   AP




  Ex. 2 to Petition:
                       HENRY     01410522   VINCENT   MARCIA                99     CROWN DR               MCDONOUG GA     30253-8215   Sep 1 2020   FL




Braynard Declaration
                       HENRY     11593419   SIMPSON   WESLEY    LEWIS       369    ASTORIA WAY            MCDONOUG GA     30253        Aug 1 2019   FL
                       HENRY     12260610   SIMS      ASHLEY    LEEANN      406    BAINBRIDGE DR          MCDONOUG GA     30253        Aug 1 2019   AL
                       HENRY     12655875   SIMS      KASEY     LYN         248    CHURCH RD              STOCKBRIDGGA    30281        Oct 1 2020   MI
                       HENRY     12059250   TAYLOR    MONICA    MONIQUE     3501   AMBER CHASE CIR        MCDONOUG GA     30253        Sep 1 2019   LA
                       HENRY     01410566   MAHAN     SANDRA    KAY         122    MEADOWLARK DR          MCDONOUG GA     30253-6537   Jul 1 2020   OH
                       HENRY     01658755   BOWMAN    ERIC      MARCEL      136    TRADITIONS LN          HAMPTON GA      30228        Oct 1 2019   FL
                       HOUSTON   10567755   SAUNDERS BENJAMIN               104    LIMESTONE TRL          WARNER RO GA    31093        Feb 1 2018   VA
                       HOUSTON   10867519   SAUNDERS JACQUELINE MICHELLE    104    LIMESTONE TRL          WARNER RO GA    31093        Feb 1 2018   VA
                       HOUSTON   00800776   SCACCIAFERDOROTHY A             203    PHEASANT RIDGE DR      WARNER R O GA   31088-6573   Jul 1 2020   NC
                       FULTON    07491472   CUTLER    SARAH                 3050   NANCY CREEUNIT 201     ATLANTA    GA   30327        Aug 1 2018   AL
                       FULTON    10373742   CHUDASAMASHALINI    LAXMIKANT   1056   MONROE DR NE           ATLANTA    GA   30306        Aug 1 2020   NC
                       FULTON    12319807   CHUNG     JASON                 5755   GLENRIDGE APT 449      ATLANTA    GA   30328        Feb 1 2020   TN
                       FULTON    08569793   CHERA     BARBARA   PEALE       3635   E PACES CIRUNIT 1201   ATLANTA    GA   30326        Apr 1 2020   NC
                       FULTON    12306804   BROLLY    CAROLINE CARR         335    LAKE BEND CT           ALPHARETT AGA   30004        Jan 1 2020   LA
                       FULTON    10908571   BROLLY    JOHN      LEAVITT     335    LAKE BEND CT           MILTON     GA   30004        Jan 1 2020   LA
                       FULTON    07013084   BROLLY    KELLY     HIMES       335    LAKE BEND CT           ALPHARETTAGA    30004-7522   Jan 1 2020   LA
                       FULTON    07011930   BROLLY    STEPHEN   HUGH        335    LAKE BEND CT           ALPHARETTAGA    30004-7522   Jan 1 2020   LA
                       FULTON    05590476   BROMBERG LEONARD    ANDREW      1836   ROCKRIDGE PL NE        ATLANTA    GA   30324        Aug 1 2020   OR
                       FULTON    06169445   FRANKS    TEAONNE   JAQUETTA    90     CLEVELAND ST SE        ATLANTA    GA   30316        Oct 1 2019   FL
                       FULTON    11706681   FRANTZ    JORDAN    KURTIS      2521   PIEDMONT R APT 2122    ATLANTA    GA   30324        May 1 2019   FL
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 191 of 585




                                                                                         Page 248
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         51

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                  GA NCOA Out of State


                       FULTON   12105814   FRANZ      PAUL      STEPHEN   1228    STATE ST NW          ATLANTA    GA   30318        Sep 1 2020   FL
                       FULTON   11864220   CATRON     DANICA    ASHLEY    2400    PARKLAND DUNIT 122   ATLANTA    GA   30324        Oct 1 2020   OH
                       FULTON   11819247   CALDERA    ALAN      ROSENDO 12045     CAMERON DR           JOHNS CREEGA    30097        Jun 1 2020   TX
                       FULTON   05359290   DUNBAR     DERRICK             2065    SPRINGLAKE DR NW     ATLANTA    GA   30305        Feb 1 2019   LA
                       FULTON   08162746   GASTON     EVETTE    MONIQUE   6955    ROSWELL RDAPT B      SANDY SPRI GA   30328        Mar 1 2018   NJ
                       FULTON   02581275   DILLON     MIRIAM    BROWN     8825    WILLOWBRAE LN        ROSWELL GA      30076        Oct 1 2020   LA
                       FULTON   11065816   DING       SHUYUE              11082   PEACHCOVE CT         SUWANEE GA      30024        May 1 2018   WY
                       FULTON   04443763   DUMAS      DAWYN     SHULER    4015    DECLARATION DR       ROSWELL GA      30076        Oct 1 2020   FL
                       FULTON   05989267   DUMAS      KRISTOPHERJONARA    298     DEERING RD APT 4302  ATLANTA    GA   30309        Apr 1 2019   AL
                       FULTON   10810042   DUMAS      MORGAN              1819    MARSH TRAIL CIR NE   ATLANTA    GA   30328        Jan 1 2020   IL
                       FULTON   04443776   DUMAS      RICHARD   JOEL      4015    DECLARATION DR       ROSWELL GA      30076        Oct 1 2020   FL
                       FULTON   06419664   DESHAZIOR JAVORIS    DARRON    7529    BOWHEAD CT           FAIRBURN GA     30213        Jan 1 2020   CA
                       FULTON   11369823   DI GIGLIO  MORA                903     HUFF RD NWUNIT 2402 ATLANTA     GA   30318        Jul 1 2020   FL
                       FULTON   11962555   EDMONDSONCALEB                 170     BOULEVARD APT # B605 ATLANTA    GA   30312        Jun 1 2019   IL
                       FULTON   07501558   EDIGER     RICHARD   D         2828    PEACHTREE UNIT 703   ATLANTA    GA   30305        Oct 1 2020   FL
                       FULTON   08256371   GILLIS     WESLEY              126     ACADEMY ST           ALPHARETT AGA   30009        Sep 1 2020   MA
                       FULTON   07614826   GILMORE    DOMONIK             3725    PRINCETON APT 8203   ATLANTA    GA   30331        Aug 1 2019   MD
                       FULTON   08632003   EAST       KATHLEEN LEVINSON 4950      STREAMSIDE DR        JOHNS CREEGA    30022        Aug 1 2020   WA
                       FULTON   12272971   EASTERDAY DYLAN                407     SANDALWOOD DR        ATLANTA    GA   30350        Jun 1 2020   FL
                       FULTON   10868143   DAVIS      RICO                1105    FORREST WALK         ROSWELL GA      30075        Jul 1 2020   TX
                       FULTON   08646606   DICUS      KRISTIN   LEIGH     900     BURREN DR            ALPHARETTAGA    30004        Aug 1 2019   CO
                       FULTON   07483393   DIDIER     CHRISTOPHERAY       2411    SHENANDOAH AVE NE    ATLANTA    GA   30305        May 1 2020   FL
                       FULTON   10926304   HATZENBELLSARA       LAUREN    875     TURPIN AVE SE        ATLANTA    GA   30312        Oct 1 2020   VA
                       FULTON   04195676   GRAY       JAMIE     LEVARR    2795    SEMMES ST            EAST POINT GA   30344        May 1 2018   UT
                       FULTON   12264000   GRAY       KARI      AYAN      1888    EMERY ST N UNIT 716  ATLANTA    GA   30318        Oct 1 2020   IL
                       FULTON   08664916   GARNER     TOMEKA    G         4810    WELCOME ALL RD SW    COLLEGE PAGA    30349-2546   Sep 1 2020   TX
                       FULTON   07815063   GARNER     WARREN    CHRISTOPHE2845    LAUREL RIDGE CIR     EAST POINT GA   30344        Jan 1 2020   NY




  Ex. 2 to Petition:
                       FULTON   00088212   GARRARD JAMES        WAYNE     4040    SAINT MICHELLE LN    ALPHARETTAGA    30004        Nov 1 2018   FL




Braynard Declaration
                       FULTON   10264519   GOTTILLA THOMAS                819     EAST AVE NE          ATLANTA    GA   30312        Oct 1 2020   FL
                       FULTON   11742427   GOULD      DEVON     KYLE      144     PONCE DE L 1220      ATLANTA    GA   30308        Apr 1 2020   NY
                       FULTON   11869484   HUGHES     RYAN                6885    GLENLAKE P APT. B    ATLANTA    GA   30328        Jul 1 2019   AZ
                       FULTON   11239348   MCLEAN     EMILY     CARTER    60      11TH ST NE APT 1704  ATLANTA    GA   30309        Jul 1 2020   TN
                       FULTON   08794958   HOUSTON MARVIN       DEANTE    1952    GRANDVIEW UNIT B     ATLANTA    GA   30318        Aug 1 2017   NY
                       FULTON   10723366   GOSA       MACKENNA            147     26TH ST NW APT 2306  ATLANTA    GA   30309        Oct 1 2020   AL
                       FULTON   12121172   GOSS       JAMES     CLINT     705     WILLOW CREEK DR NE   ATLANTA    GA   30328        May 1 2020   PA
                       FULTON   06255356   HASELRIG-O KIA       M         230     HUDSON RDG           FAIRBURN GA     30213        Aug 1 2020   MD
                       FULTON   03710966   HOWARD     EDNA                402     WESTCHESTER BLVD NW ATLANTA     GA   30314        Aug 1 2019   NY
                       FULTON   04653677   HIGHT      APRIL     LEE       787     ANTONE ST NW         ATLANTA    GA   30318        Oct 1 2020   CO
                       FULTON   02612340   HIGHTOWER ONDREA     FAYE      198     HOWELL DR SW         ATLANTA    GA   30331-4023   Aug 1 2020   MI
                       FULTON   10738250   HINK       JASON     FREDRIC   215     SHANDWICK PL         ALPHARETT AGA   30004        Sep 1 2019   SC
                       FULTON   08877224   GRIFFITH   SEAN                2479    PEACHTREE APT 312    ATLANTA    GA   30305        Jul 1 2020   VA
                       FULTON   11882151   JONES      GENIE     GAITHER   341     MACEDONIA RD SE      ATLANTA    GA   30354        Nov 1 2018   AL
                       FULTON   07162094   JONES      HARMONY JOI         5350    LOUIS XIV LN         COLLEGE PAGA    30349        Dec 1 2019   AL
                       FULTON   10679630   FORD       MORGAN    DANIELLE  7346    GOSSAMER ST          UNION CITY GA   30291        Sep 1 2020   TX
                       FULTON   04705881   HOOKS      STEPHANIE ELAYNE    10930   GALLIER ST           ALPHARETTAGA    30022        Jul 1 2020   MD
                       FULTON   08616915   KIRBY      JUSTIN    WAYNE     2402    TREELODGE PKWY       ATLANTA    GA   30350        Sep 1 2020   CA
                       FULTON   11214861   KIRBY      KEITH     WAYNE     13324   MARRYWOOD CT         MILTON     GA   30004        Jun 1 2020   CA
                       FULTON   11036264   FLORESCU RADU        COSTIN    214     COLONIAL H UNIT 1415 ATLANTA    GA   30309        Dec 1 2018   MI
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 192 of 585




                                                                                        Page 249
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                      m
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                   GA NCOA Out of State


                       FULTON   02380516   JAMES     BOBBIE     JONES      133     TRINITY AV E 2409      ATLANTA    GA   30303        Aug 1 2020   MD
                       FULTON   10079679   JAMES     BRANDY                2555    FLAT SHOAL APT 1103    ATLANTA    GA   30349        Jul 1 2019   AL
                       FULTON   07181917   HUNTER    MARK       ELLIOTT    6851    ROSWELL RDAPT C3       SANDY SPRI GA   30328        Sep 1 2018   TX
                       FULTON   06753401   KLUCHKA   JOSHUA     JAMES      2046    SPINK ST NW            ATLANTA    GA   30318-1857   Oct 1 2020   WI
                       FULTON   10353771   KLUCK     BENJAMIN              648     BERNE ST SE            ATLANTA    GA   30312        Jun 1 2017   CO
                       FULTON   02016460   KLUNK     RUTH       ANN        1101    JUNIPER ST 825         ATLANTA    GA   30309        Sep 1 2020   FL
                       FULTON   10547366   FORTIN    TROY       REED       10600   MONTCLAIR WAY          DULUTH     GA   30097        May 1 2020   NC
                       FULTON   06540882   FOSS      DAVID      RUSSELL    7825    HIGHLAND BLF NE        SANDY SPRI GA   30328        Apr 1 2020   WA
                       FULTON   11050652   JANES     NATHAN                360     PHARR RD N APT 312     ATLANTA    GA   30305        Aug 1 2020   ND
                       FULTON   12305839   LISTER    DANIEL     ETHAN      14002   TREE LOFT RD           MILTON     GA   30004        Oct 1 2020   OH
                       FULTON   10876214   LISTER    MELISSA    WAGNER     14002   TREE LOFT RD           MILTON     GA   30004        Oct 1 2020   OH
                       FULTON   08658837   MCCLURE TIMOTHY      WALTER     300     MARTIN LUT APT 107     ATLANTA    GA   30312        Aug 1 2020   MI
                       FULTON   10608309   MUZIK     AMY        LECLAIR    3199    BUCK WAY               ALPHARETT AGA   30004        Sep 1 2020   VT
                       FULTON   10691409   MUZIK     LANCE      ANTHONY    3199    BUCK WAY               ALPHARETTAGA    30004        Sep 1 2020   VT
                       FULTON   10634393   GIANNDREA OLIVIA     C          100     PINE GROVE PKWY        ROSWELL GA      30075        Jul 1 2019   LA
                       FULTON   11297585   JOHNSON EARLIE       BEATRICE   6115    ABBOTTS BRAPT 112      DULUTH     GA   30097        Sep 1 2018   NC
                       FULTON   05944045   JOHNSON ELLIOT                  8802    LONG BEACH CIR         ATLANTA    GA   30350        Oct 1 2020   TX
                       FULTON   02466468   JOHNSON FREDERICK DAVE          1659    MONROE DR APT Q6       ATLANTA    GA   30324        Dec 1 2019   FL
                       FULTON   08630510   JOHNSON GARRETT      OVERTON    631     WOODLAND APT 1         ATLANTA    GA   30316        Jan 1 2020   OR
                       FULTON   10724321   JOHNSON GAYLENE      YVETTE     3107    PINE HEIGHTS DR NE     ATLANTA    GA   30324        Dec 1 2018   MD
                       FULTON   08821817   MUNOZ     MARCELA               3338    PEACHTREE APT 501      ATLANTA    GA   30305        Oct 1 2020   FL
                       FULTON   12374985   LIANG     SHAOYA                11850   WINDBROOKE WAY         ALPHARETT AGA   30005        Aug 1 2020   TX
                       FULTON   04838473   MCNEIL-MOOELIZABETH J           144     COTTSFORD DR SW        ATLANTA    GA   30331-8376   Jul 1 2020   VA
                       FULTON   06739430   MCNICHOLS DAVID      J          560     BLUE HERON WAY         ALPHARETT AGA   30004        Jul 1 2020   FL
                       FULTON   12664723   MCNICHOLS EMMA       K          560     BLUE HERON WAY         ALPHARETTAGA    30004        Jul 1 2020   FL
                       FULTON   12337639   MCNULTY   BRIDGET    KATHLEEN   1137    PONCE DE L UNIT 1      ATLANTA    GA   30306        Jun 1 2020   WA
                       FULTON   08887204   MURRAY    IRIS       N          725     GARIBALDI ST SW        ATLANTA    GA   30310        May 1 2018   NC




  Ex. 2 to Petition:
                       FULTON   10276259   LOVELL    JOSHUA     LYLE       1037    COLQUITT AVAPT 8       ATLANTA    GA   30307        Jul 1 2019   AE




Braynard Declaration
                       FULTON   10386060   LOVERN    EMILY      SHEA       965     CREST VALLEY DR NW     ATLANTA    GA   30327        Aug 1 2020   MD
                       FULTON   11623706   ODONOGHU ANNA                   1101    JUNIPER ST APT # 517   ATLANTA    GA   30309        Jul 1 2020   NY
                       FULTON   11423750   OETINGER CJ                     1294    WARSAW RD              ROSWELL GA      30076        Jul 1 2020   UT
                       FULTON   08802986   OFFORD    SHALANI    IMAN       501     HUNTCLIFF VILLAGE CT   SANDY SPRI GA   30350        Jan 1 2020   VA
                       FULTON   11060460   LOVE      KEYANA                2445    VINE ST                UNION CITY GA   30291        Oct 1 2020   TX
                       FULTON   07211499   MOATS     ELIZABETH ANNE        690     PIEDMONT A APT 15      ATLANTA    GA   30308        Jun 1 2019   NY
                       FULTON   12591454   RYAN      ALLYSON    ANSLEY     839     BLOSSOM ST SW          ATLANTA    GA   30310        Oct 1 2020   FL
                       FULTON   01408397   RYAN      JENNIFER ANN          75      14TH ST NE UNIT 3560   ATLANTA    GA   30309-7637   Mar 1 2020   FL
                       FULTON   07223579   RYAN      KYLE       THOMAS     6125    ROSWELL RDAPT 259      SANDY SPRI GA   30328        Sep 1 2020   NC
                       FULTON   08110652   PRINCE    STEPHANIE             7594    GARLAND CIR            COLLEGE PAGA    30349        Aug 1 2018   NY
                       FULTON   05576492   JURGENS   DONALD     JOHN       1620    BRIERS CHUTE           ALPHARETTAGA    30004        Oct 1 2020   FL
                       FULTON   05181402   JURGENS   MELISSA    WEBB       1620    BRIERS CHUTE           ALPHARETTAGA    30004-1187   Oct 1 2020   FL
                       FULTON   11018731   KNECHT    KRIS                  44      KROG ST NE APT 705     ATLANTA    GA   30307        Feb 1 2019   NY
                       FULTON   10320375   KNEE      JACQUELINE SUZANNE    765     SAINT CHAR APT #11     ATLANTA    GA   30306        Sep 1 2019   RI
                       FULTON   07535558   KENNEDY GRETA        JOY        1074    PEACHTREE B206         ATLANTA    GA   30309        Jul 1 2020   MI
                       FULTON   11943952   KENNEDY KENDALL      JULIAN     1750    COMMERCE APT 3412      ATLANTA    GA   30318        Sep 1 2020   NC
                       FULTON   10888180   LAL       ARSHIYA               720     ROSE CREEK CIR         DULUTH     GA   30097        Jul 1 2020   NY
                       FULTON   11732820   LALANI    ZOHAIR                8101    CANNOCK CT             SUWANEE GA      30024        Sep 1 2020   NY
                       FULTON   11484218   NUNEZ     OWEN                  7501    RICHLAND CT            ROSWELL GA      30076        May 1 2018   FL
                       FULTON   08556729   NUNN      ERICH      THOMAS     137     TYE ST SE              ATLANTA    GA   30316        Mar 1 2020   CO
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 193 of 585




                                                                                         Page 250
                                                                                                                                                         B
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                    GA NCOA Out of State


                       FULTON   12180602   PARKER      WESLEY     COLE      693     PEACHTREE APT 2D      ATLANTA    GA   30308        Feb 1 2020   CA
                       FULTON   11036491   PARKES      TIFFANY    ANNE      250     PIEDMONT A UNIT 514   ATLANTA    GA   30308        Mar 1 2019   NY
                       FULTON   12340143   NICHOLSON ROSS         JOSEPH    477     WILMER ST NUNIT 2407 ATLANTA     GA   30308        Aug 1 2020   NJ
                       FULTON   12118344   KENNEDY BLAKE                    2311    PEMBROOK PL NE        ATLANTA    GA   30324        May 1 2020   SC
                       FULTON   11818567   KENNEDY CHARLES        CRIST     101     ARDMORE P APT 4       ATLANTA    GA   30309        Oct 1 2020   PA
                       FULTON   12065675   KENNEDY CHLOE          MORIAH    2311    PEMBROOK PL NE        ATLANTA    GA   30324        May 1 2020   SC
                       FULTON   11655449   NUCCIO      JOSEPH               720     RALPH MCGI APT 641    ATLANTA    GA   30312        Apr 1 2020   MA
                       FULTON   10677273   NUGENT      AINSLEY    KATHARINE 3315    ROSWELL RDAPT 3046    ATLANTA    GA   30305        May 1 2018   NY
                       FULTON   12152879   MOORE       ROBIN      ANNETTE   6108    PEACHTREE LANDING CIRFAIRBURN GA      30213        Sep 1 2020   SC
                       FULTON   07061780   LAUGHLIN KELLY                   510     NEWPORT TRCE          ALPHARETTAGA    30005        Aug 1 2017   MD
                       FULTON   05482613   RICHARDSONCHEREE       A         4287    SIR DIXON DR          FAIRBURN GA     30213        Sep 1 2019   VA
                       FULTON   08337629   SAINDON     JOHN       MICHAEL   206     11TH ST NE UNIT 603   ATLANTA    GA   30309        Feb 1 2020   AR
                       FULTON   07498936   SAINT-LOUIS CALEB                87      PEACHTREE 606         ATLANTA    GA   30303        Mar 1 2020   NY
                       FULTON   12432045   MARTINEZ LAUREN                  684     MORELAND AAPT 2       ATLANTA    GA   30306        Aug 1 2020   NY
                       FULTON   11833894   MAIBERGER HANNAH       MARIE     609     VIRGINIA AV APT 6108  ATLANTA    GA   30306        Aug 1 2020   SC
                       FULTON   10999092   MAIDMAN     SAMUEL     DAVID     784     PONCE DE L APT 109    ATLANTA    GA   30306        Jun 1 2020   NY
                       FULTON   11591530   NABORS      BARRY      LAMARK    245     N HIGHLAND # 230-155  ATLANTA    GA   30307        Jan 1 2018   AL
                       FULTON   07186974   NABORS      VICTORIA   STARKS    7090    CAVENDER DR SW        ATLANTA    GA   30331        Jul 1 2019   AL
                       FULTON   08402938   LAWRENCE VENDOLA                 4701    FLAT SHOAL APT 4F     UNION CITY GA   30291        Feb 1 2020   OH
                       FULTON   08450627   MAGUIRE     JACOB      CHARLES   714     WOODLAND UNIT 305     ATLANTA    GA   30316        Oct 1 2020   CA
                       FULTON   08634465   PURIFOY     LARRY      DUANE     13      OLD HOLCO MAPT 15-146 ROSWELL GA      30076        Dec 1 2018   CO
                       FULTON   11756296   MAHLIK      THOMAS     JOSEPH    915     W PEACHTR UNIT 743    ATLANTA    GA   30308        Sep 1 2020   VA
                       FULTON   02437103   ROBBINS     DIANA      MELTON    390     CLUBFIELD DR          ROSWELL GA      30075        Sep 1 2020   NC
                       FULTON   03930919   ROBBINS     SUBRENA    RENEE     5500    OAKLEY IND APT. 603   FAIRBURN GA     30213        Jun 1 2020   AL
                       FULTON   07836436   ROBBS       ANTHONY              5716    OLD CARRIAGE DR       ATLANTA    GA   30349        Apr 1 2017   CA
                       FULTON   04072485   RIEMENSCHNJOHN         P         6919    PEACHTREE APT 113     SANDY SPRI GA   30328        May 1 2019   NC
                       FULTON   05074833   RIEMENSCHNLAURI        A         6919    PEACHTREE APT 113     SANDY SPRI GA   30328        May 1 2019   NC




  Ex. 2 to Petition:
                       FULTON   11072303   RANDOLPH DARIA                   1150    ASTOR AVE SAPT 1419   ATLANTA    GA   30310        Aug 1 2020   MI




Braynard Declaration
                       FULTON   11211679   RANDOLPH ELIZABETH     KATHLEEN 185      MONTAG CIRUNIT 236    ATLANTA    GA   30307        Apr 1 2020   IL
                       FULTON   04239997   PENDOWSKI ANDREA       S         930     CHAMPIONS FAIRWAY DR ALPHARETTAGA     30004-6964   Oct 1 2020   TN
                       FULTON   04281383   PENDOWSKI ARTHUR       M         930     CHAMPIONS FAIRWAY DR ALPHARETTAGA     30004-6964   Oct 1 2020   TN
                       FULTON   11977202   PATEL       RADHA                14955   THOMPSON RD           ALPHARETTAGA    30004        Sep 1 2019   NC
                       FULTON   07116345   PAGE        MONIQUE    GEORGETTE 15743   MANOR TRACE           MILTON     GA   30004        Aug 1 2019   FL
                       FULTON   12516742   PAHOLSKI MARY          ISABEL    1021    MADELINE LN           ATLANTA    GA   30350        Oct 1 2020   TX
                       FULTON   07548756   PAHOLSKI STEPHANIE     JANE      1021    MADELINE LN           ATLANTA    GA   30350        Oct 1 2020   TX
                       FULTON   07509847   PAHOLSKI THOMAS        PAUL      1021    MADELINE LN           ATLANTA    GA   30350        Oct 1 2020   TX
                       FULTON   10383302   POLK        MARTHA     ELISABETH 796     FULTON TER SE         ATLANTA    GA   30316        Jun 1 2020   NY
                       FULTON   07528897   POLLOCK     ANNE       MARIE     956     MYRTLE ST NE          ATLANTA    GA   30309-4147   May 1 2018   NY
                       FULTON   02667304   POLLY       SANDRA     MANNING   849     KIPLING DR NW         ATLANTA    GA   30318        Aug 1 2020   CO
                       FULTON   12164069   POLONEY MADDISON       KATHLEEN 5675     ROSWELL RDAPT 70G     ATLANTA    GA   30342        Jul 1 2020   MD
                       FULTON   11567889   PLUNKETT LEIGH         MICHELLE 5300     HIGHWAY 13 APT 1110   UNION CITY GA   30291        Feb 1 2019   TX
                       FULTON   10375371   PLUSH       COURTNEY   LYNN      790     MONROE DR APT 3       ATLANTA    GA   30308        Oct 1 2020   PA
                       FULTON   08570760   OUTLAND     ELLIOT               731     ERIN AVE SW           ATLANTA    GA   30310        Aug 1 2019   TN
                       FULTON   05845862   WILLIAMS    KELLY      CHERRELLE 1000    NORTHSIDE APT 1526    ATLANTA    GA   30318        Feb 1 2020   SC
                       FULTON   07175348   WILLIAMS    KEVIN      CURTIS    655     MEAD ST SE UNIT 17    ATLANTA    GA   30312        Jul 1 2020   CA
                       FULTON   11052757   SHEERAN     MICHAEL    JOHN      400     VILLAGE PKWAPT 117    ATLANTA    GA   30306        Oct 1 2019   NJ
                       FULTON   10610725   PATTERSON SETH         KYLE      1278    EPWORTH ST SW         ATLANTA    GA   30310        Sep 1 2020   AL
                       FULTON   02066179   PATTERSON YOLONDA      EVETTA    1401    W PACES FE UNIT 1105 ATLANTA     GA   30327        Mar 1 2017   AP
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 194 of 585




                                                                                          Page 251
                                                                                                                                                         ti
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                 GA NCOA Out of State


                       FULTON   06446765   PONTOO     TAVIAN    MONTRELL 2470    CHESHIRE B APT 1501    ATLANTA    GA   30324        Sep 1 2019             LA
                       FULTON   10353253   MORAN      KAREN     LEE       220    26TH ST NW APT 1110    ATLANTA    GA   30309        Oct 1 2020             SC
                       FULTON   08564234   PORTMAN MICHAEL      AARON     90     FAIRLIE ST NAPT 203    ATLANTA    GA   30303        Sep 1 2019             VA
                       FULTON   01353387   PORTWINE PEGGY       JEAN      1360   PRIMROSE DR            ROSWELL GA      30076-4221   Sep 1 2020             MI
                       FULTON   02572755   PATTON     MATTHEW HENRY       1255   BIRMINGHAM RD          ALPHARETT AGA   30004        Feb 1 2020             TX
                       FULTON   11755489   POWERS     MELANIE   SKYE      407    N HIGHLAND AVE NE      ATLANTA    GA   30307        Dec 1 2019             TX
                       FULTON   06592660   WILLIAMS   JOHNNIE   PACKARD   2141   SPRINGDALEUNIT 211     ATLANTA    GA   30315        Jun 1 2020             NM
                       FULTON   02398034   SPAIN      CAROLINE F          2660   PEACHTREE APT 10A      ATLANTA    GA   30305        Oct 1 2018             ID
                       FULTON   05346321   SPAIN      CHRISTOPHEDAKIN     1001   ADAIR AVE NE           ATLANTA    GA   30306        Jan 1 2020             ID
                       FULTON   02451904   SPALDING ELIZABETH HUGHES      2223   FORREST WALK           ROSWELL GA      30075        Jun 1 2020             NC
                       FULTON   06584591   SAMPSON TERRA        LASHAUN   425    RUNNELL CT             PALMETTO GA     30268        Jan 1 2020             IN
                       FULTON   08264350   STEINHARDTLAURA                375    SYDNEY ST SUNIT 328    ATLANTA    GA   30312        Aug 1 2017             VA
                       FULTON   11289924   SPARKS     RAYEDEAN MARIE      1777   HARVARD AVAPT 1215     ATLANTA    GA   30337        Apr 1 2020             TX
                       FULTON   12346221   SPARLING ELIZABETH MC KINLEY 77       12TH ST NE UNIT 1009   ATLANTA    GA   30309        Aug 1 2020             FL
                       FULTON   05248815   SAMAILOVIC HANNAE    BERHANU 1175     ROSWELL MANOR CIR      ROSWELL GA      30076        May 1 2019             AZ
                       FULTON   11209072   SAMARI     ABRAHAM             275    SEALE LN               ALPHARETT AGA   30022        Sep 1 2020             IA
                       FULTON   05855646   WRIGHT     RICCI     NATALIA   731    CRESTWELL CIR SW       ATLANTA    GA   30331-8627   Sep 1 2020             FL
                       FULTON   11276484   WRIGHT     SIMON     ROBERT    140    BEECH LAKE CT          ROSWELL GA      30076        Feb 1 2019             FL
                       FULTON   10971470   WRIGHT     TIERA     SHAVONE 2591     PIEDMONT R APT 2045    ATLANTA    GA   30324        Jul 1 2020             NY
                       FULTON   11455732   SHAW       SARAH     ALEXANDRA 660    RALPH MCGI APT 3416    ATLANTA    GA   30312        Aug 1 2018             WA
                       FULTON   07471913   SHAY       SAMANTHA AUGUST     955    JUNIPER ST UNIT 2227   ATLANTA    GA   30309        Oct 1 2019             MD
                       FULTON   12354932   SHEA       ANNABELLE           914    COLLIER RD APT 6307    ATLANTA    GA   30318        Sep 1 2020             CT
                       FULTON   05977127   SHEA       JOHN      DAVID     1845   PIEDMONT A APT 436     ATLANTA    GA   30324        Jan 1 2020             CA
                       FULTON   12177665   SHARKEY    ALEX      BARTLETT 450     PIEDMONT A APT 1105    ATLANTA    GA   30308        Nov 1 2019             FL
                       FULTON   02628361   SHARKEY    RICHARD   T         3638   PEACHTREE UNIT 206     ATLANTA    GA   30319        Aug 1 2020             NC
                       FULTON   10605348   ROSE       MALIK     JABARI    77     E ANDREWS APT # 406    ATLANTA    GA   30305        May 1 2017             NJ
                       FULTON   10505410   ROSE       RASHARD ELIJAH      3767   LAKE HAVEN WAY         ATLANTA    GA   30349        Dec 1 2016             DC




  Ex. 2 to Petition:
                       FULTON   10738778   ROSE       TIFFANY   DIONE     3613   HABERSHAM RD NW        ATLANTA    GA   30305        Jul 1 2018             NJ




Braynard Declaration
                       FULTON   01936455   ROSEBERRY KATHRYN    WEST      1694   W FORREST AVE          EAST POINT GA   30344        Aug 1 2020             FL
                       FULTON   02587834   ROSEBERRY MIKEL      LEE       1694   W FORREST AVE          EAST POINT GA   30344        Aug 1 2020             FL
                       FULTON   10723040   TAYLOR     CATHERINE           1125   HAMMOND D UNIT 449     SANDY SPRI GA   30328        Jan 1 2020             FL
                       FULTON   12118236   TAKIELDIN MAYA                 3445   STRATFORD APT 2601     ATLANTA    GA   30326        Jun 1 2020             NY
                       GILMER   08154078   LASALLE    KATHLEEN            1050   DOVER FALLS TRL        ELLIJAY    GA   30540-1065   Oct 1 2020             FL
                       GILMER   08154080   LASALLE    WILLIAM   HENRY     1050   DOVER FALLS TRL        ELLIJAY    GA   30540-1065   Oct 1 2020             FL
                       GILMER   11564398   LAVASSEUR NANCY      GAIL      20     TRAILS END KNL         ELLIJAY    GA   30540        Sep 1 2020             TN
                       GILMER   11503171   LAVASSEUR PAUL       RENYE     20     TRAILS END KNL         ELLIJAY    GA   30540        Sep 1 2020             TN
                       FULTON   05958594   WERNERSBAJOACHIM               6675   WHITE MILL RD          FAIRBURN GA     30213        Nov 1 2018             KY
                       FULTON   11699201   WESDOCK MATTHEW                461    HEMLOCK CIR SE         ATLANTA    GA   30316        Sep 1 2020             VA
                       FULTON   10820915   WESMAN     ELAINE    PULK      817    CHEROKEE AVE SE        ATLANTA    GA   30315        Jan 1 2020             NY
                       GLYNN    08306432   GIERC      KEVIN     JAY       151    PARK ST                BRUNSWICK GA    31523-6053   Oct 1 2020             SC
                       GLYNN    08307607   GIERC      REGINA    DIANE     151    PARK ST                BRUNSWICK GA    31523-6053   Oct 1 2020             SC
                       GLYNN    11969477   GIERC      SARA      KAITLYN   151    PARK ST                BRUNSWICK GA    31523        Oct 1 2020             SC
                       FULTON   11818093   WALL       ROBERT    JAMES     438    DEERFIELD PT           ALPHARETTAGA    30004        Aug 1 2017             AP
                       FULTON   10502771   WALLACE    AFRICA    FUNMI     2171   PEACHTREE APT 1604     ATLANTA    GA   30309        Aug 1 2020             NJ
                       FULTON   10289388   WALKER     TINA      LETRECE   1795   HORSHAM TRL            MILTON     GA   30004        Aug 1 2020             CA
                       FULTON   04230709   WALKER     YASMIN    LOUISE    973    BYRON DR SW            ATLANTA    GA   30310        Aug 1 2019             AL
                       FULTON   12087102   WALKUSKI MARLA                 240    N HIGHLAND UNIT 3409   ATLANTA    GA   30307        Sep 1 2020             NY
                       FULTON   04280608   WALL       ALLYN               438    DEERFIELD PT           ALPHARETT AGA   30004        Aug 1 2017             AP
                                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 195 of 585




                                                                                       Page 252
                                                                                                                                                       ra

                                                                                                                                                  ID

                                                                                                                                           "'
                                                                                                                                             ;::
                                                                                                                                                -i
                                                                                                                                                                 I!
                                                                                                                                                                 It
                                                                                                                                                                 St
                                                                                                                                                -
                                                                                      GA NCOA Out of State


                       GRADY      11750277   BUSH      PATRICIA   SPENCE      1916    COLLINS RD           CAIRO       GA   39828        May 1 2019   CO
                       FULTON     12620598   SUCHY     LAURYN     ANN         6109    ALEXANDER CIR NE     ATLANTA     GA   30326        Sep 1 2020   PA
                       FULTON     06774922   SUGGS     JENNIFER CATHERINE     1925    MONROE D R APT 1251  ATLANTA     GA   30324        Oct 1 2020   FL
                       FULTON     07908599   WALLACE   SHERANDA               553     JEFFERSON CHASE ST SEATLANTA     GA   30354        Aug 1 2017   SC
                       FULTON     08266025   SWAMINATH MAHESH                 375     SYDNEY ST SE         ATLANTA     GA   30312        Aug 1 2017   VA
                       FULTON     11029113   SUAREZ    VIVIAN                 86      CLEVELAND ST SE      ATLANTA     GA   30316        Aug 1 2020   VA
                       GLYNN      03911246   FRIEDLAND SHERI      ANN         234     PEACHTREE ST         ST SIMONS I GA   31522-2726   Jun 1 2019   FL
                       FULTON     08770139   YUN       JOHN       PYONG-IL    5510    WAKE FORREST RUN     DULUTH      GA   30097        Aug 1 2020   TN
                       FULTON     12419512   ZACCARO BELLA        ROSE        12220   STEVENS CREEK DR     JOHNS CREEGA     30005        Oct 1 2020   FL
                       FULTON     02638320   STEPHENSO RHONDA     J           1667    FERNLEAF CIR NW      ATLANTA     GA   30318-1415   Oct 1 2020   OK
                       GREENE     00119532   ROBERTSONDEBORAH                 1150    COSBY CIR            GREENSBO RGA     30642        Aug 1 2020   VA
                       GREENE     00121013   ROBERTSONJAMES       LAWRENCE    1150    COSBY CIR            GREENSBO RGA     30642        Aug 1 2020   VA
                       GREENE     10623629   RUSSELL   MICHAEL    BRANDON     2041    PARKS MILL DR        GREENSBORGA      30642        Jun 1 2019   DE
                       FULTON     11649878   ZUMPINO   ALICIA                 1717    MONROE DR NE         ATLANTA     GA   30324        Sep 1 2020   PA
                       FULTON     02639356   THOMSON RAYMOND PETER            2309    WALTON WAY           ROSWELL GA       30076        Sep 1 2020   TN
                       GORDON     10461159   ANDERSON TIMBER      ELIZABETH   245     WILLIAMS WAY SW      CALHOUN GA       30701        Jul 1 2020   NY
                       GREENE     08679990   REDMOND GREGORY D                1581    CLUB DR              GREENSBORGA      30642        May 1 2020   NJ
                       GREENE     05550349   RETTER    BARRY      JOEL        1351    PLANTERS TRL         GREENSBORGA      30642        Oct 1 2019   TX
                       GREENE     07137382   RETTER    SHIRLEY    IVANIER     1351    PLANTERS TRL         GREENSBORGA      30642        Oct 1 2019   TX
                       FULTON     11952266   THORNTON CHANDLER                2420    PEACHTREE APT 1414   ATLANTA     GA   30305        Oct 1 2020   TX
                       FULTON     02461482   THORNTON FRANK       E           2298    TIGER FLOWERS DR NW ATLANTA      GA   30314        Mar 1 2018   MD
                       FULTON     03627820   THOMPSON RICHARD     LEWIS       10180   LINK CT              ALPHARETTAGA     30022        Aug 1 2020   AL
                       GORDON     01697198   CALHOUN MITCHELL DENNIS          116     TOWNE LAKE DR NE     CALHOUN GA       30701        Jul 1 2017   NC
                       GILMER     01983539   HAWKINS   DAVID      EDGAR       2634    LAUREL TRL           ELLIJAY     GA   30536        Aug 1 2020   FL
                       GILMER     02218626   HAYES     MELLISSA MARIE         161     INDIAN SPRINGS LN    ELLIJAY     GA   30536-8001   Nov 1 2019   FL
                       GLYNN      03758211   CURREY    MARY       BETH        548     BROCKINTON S         ST SIMONS I GA   31522-6016   Sep 1 2018   TN
                       GLYNN      10703874   CURTIS    ASHLEIGH KATE          12      TUPELO DR            BRUNSWICK GA     31525        Jun 1 2020   VA




  Ex. 2 to Petition:
                       GWINNETT   02772681   ALLEN     SANDRA     DIANNE      1970    ASHTON POINTE DR     DACULA      GA   30019-2940   Aug 1 2020   SC




Braynard Declaration
                       GWINNETT   12514496   ALLEN     SHAWN                  755     CAPE IVEY DR         DACULA      GA   30019        Aug 1 2020   MA
                       GWINNETT   07450632   ALLEN     TIMOTHY    LAMONT      380     VILLAGE BROAD ST     DACULA      GA   30019        May 1 2019   AL
                       GWINNETT   11717378   CHANDLER LETRICIA    R           15210   HOLLAND PL           LAWRENCEVGA      30043        Jun 1 2020   WA
                       FULTON     08725847   THOMAS    AILEEN     ELIZABETH   800     PONCE DE L UNIT 7    ATLANTA     GA   30306-4141   Apr 1 2019   AL
                       FULTON     10951978   WATTS     JOE        ANDERSON    225     CENTRAL AV APT 1318  ATLANTA     GA   30303        May 1 2019   TN
                       GWINNETT   02772680   ALLEN     JACK       D           1970    ASHTON POINTE DR     DACULA      GA   30019-2940   Aug 1 2020   SC
                       GWINNETT   11559140   ALLEN     JOYEL                  3717    GRAHAMRIDGE CT       SNELLVILLE GA    30039        Jun 1 2020   MD
                       GLYNN      10905282   DOXSEE    DEBRA      ANN         138     DRAKES LNDG          BRUNSWICK GA     31523        Oct 1 2017   CA
                       GLYNN      10128982   DRIGGERS VICKI       KAY         130     JESSICA LN           BRUNSWICK GA     31525        Sep 1 2020   NM
                       FULTON     06256887   WATTS     STUART     LIGGITT     119     BRINDLE LN           ALPHARETTAGA     30009        Sep 1 2018   TX
                       FULTON     11987810   WAYNE     NICHOLAS               556     MORELAND AAPT G      ATLANTA     GA   30307        Jul 1 2020   OR
                       FULTON     12429324   WAZIR     JAHANA     SHAHNAZ     675     N HIGHLAND APT 405   ATLANTA     GA   30306        Jan 1 2020   MO
                       GLYNN      02425584   BARNETT   DONNYE     MAUREEN     1157    W SHORE DR           BRUNSWICK GA     31523-9697   May 1 2020   KS
                       FULTON     03701088   WILLIAMS  ALVIN      MAURICE     405     FAIRBURN R UNIT 209  ATLANTA     GA   30331-1958   Nov 1 2019   MI
                       GLYNN      07975250   WICKER    ELIZABETH LOREVA       4240    US HIGHWAYLOT 17     BRUNSWICK GA     31525-4839   Aug 1 2020   FL
                       GLYNN      08469756   BEAVER    DEVIN      LEE         111     REDFERN DR           ST SIMONS I GA   31522        Jun 1 2018   AE
                       GLYNN      08469762   BEAVER    TRACI      COLEMAN     111     REDFERN DR           ST SIMONS I GA   31522-2031   Jun 1 2018   AE
                       GLYNN      03325516   ALLEN     ERVIN      LEE         228     GLEN MEADOWS CIR     BRUNSWICK GA     31523-1574   Jan 1 2020   TN
                       GLYNN      07188563   WEDER     JACQUELINE JANE        93      SUTHERLAND DR        BRUNSWICK GA     31525-4557   Apr 1 2020   ME
                       GLYNN      06478492   WEEKS     JOHN       M           631     DEMERE WAY           ST SIMONS I GA   31522-4422   Jun 1 2019   FL
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 196 of 585




                                                                                            Page 253
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           !I

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                     GA NCOA Out of State


                       GLYNN      10552997   WELCH      CAITLIN   ERIN        408    PALMETTO ST          ST SIMONS I GA   31522        Jul 1 2020   VA
                       FULTON     07537396   WILLIAMS   DAMON     LEWIS       144    MORELAND AUNIT 335   ATLANTA     GA   30307        Jun 1 2017   IL
                       FULTON     10891551   WILLIAMS   DANIEL    JOE         784    PONCE DE L APT # 321 ATLANTA     GA   30306        Aug 1 2019   VA
                       FULTON     11694913   WILLIAMS   DARIAN    NICOLE      5225   BANNERGATE DR        ALPHARETT AGA    30022        Aug 1 2018   NY
                       FULTON     02469006   WILDSTEIN GILBERT                4146   GLEN DEVON DR NW     ATLANTA     GA   30327        Oct 1 2019   SC
                       FULTON     10102731   WILEMAN    JORDAN    NATHANIEL 1041     CURRAN ST APT B      ATLANTA     GA   30318        Mar 1 2020   AL
                       FULTON     06442049   WILLIAMS   ADRIENE               99     DAHLIA AVE NW        ATLANTA     GA   30314        Jun 1 2018   NY
                       GLASCOCK   00212947   MAY        MARGIE    T           5760   SHELTON RD           GIBSON      GA   30810-4910   Jul 1 2019   FL
                       GWINNETT   02732653   DENNARD JACQUELYN MARIE          1600   GREAT OAKS DR        LAWRENCEVGA      30045        Sep 1 2020   FL
                       GLYNN      01133665   WATSON     SHARON    DIANE       165    BERRY RD             BRUNSWICK GA     31525        Aug 1 2017   NC
                       GLYNN      01132699   WATSON     VANCE     E           165    BERRY RD             BRUNSWICK GA     31525        Aug 1 2017   NC
                       GREENE     02660900   GREEN      STAFFORD NORTHCOTE2110       CLEARWATER DR        WHITE PLAINGA    30678        Oct 1 2020   SC
                       GLYNN      04009864   STORINO    SANDRA    M           1415   S WINDWARD DR        ST SIMONS I GA   31522-1427   Jan 1 2020   VA
                       GLYNN      10363791   STOVALL    SHAKIRA   MONIQUE     2716   EVERGREEN UNIT F     BRUNSWICK GA     31520        Aug 1 2020   MO
                       GWINNETT   11337916   BRAITHWAIT BRIA                  3355   MCDANIEL R APT 15408 DULUTH      GA   30096        Jun 1 2018   NY
                       GWINNETT   05734433   GAMBESCIA ROBERT     ANTHONY 2691       RIVERFRONT DR        SNELLVILLE GA    30039-8563   Sep 1 2020   AZ
                       GWINNETT   05734435   GAMBESCIA SANDRA     LOUISE      2691   RIVERFRONT DR        SNELLVILLE GA    30039        Sep 1 2020   AZ
                       GWINNETT   08583802   EGBE       KRYSTLE   CHISOM ADA476      POND LILLIES RD      LAWRENCEVGA      30045        Sep 1 2017   MI
                       GWINNETT   02431878   EHRICH     DAVID     D           1981   ROCKY MILL DR        LAWRENCEVGA      30044-5385   Sep 1 2020   TX
                       GWINNETT   10334747   BHAGCHANDASHLEY      JADE        2060   COOPER LAKES DR      GRAYSON GA       30017        Jan 1 2019   FL
                       GWINNETT   12316607   BRADSHAW LAUREN      ELIZABETH 4401     DRIFTWATER RD        DULUTH      GA   30096        Aug 1 2019   SC
                       GWINNETT   10814558   BURGESS GENE                     4284   FRIAR TUCK LN        BUFORD      GA   30519        May 1 2017   WA
                       GWINNETT   05096271   BURGESS MONICA       ROSE        4284   FRIAR TUCK LN        BUFORD      GA   30519        May 1 2017   WA
                       GWINNETT   06201916   ALEXANDER SCHAUMIN CHANEL        3024   RAVENWOLFE WAY       SNELLVILLE GA    30039        Dec 1 2017   FL
                       GWINNETT   07511066   BILBO      SHAMIRA   ELLICE      720    STILL LAKE DR        LAWRENCE VGA     30046        Jul 1 2020   NC
                       GWINNETT   11729336   CARMACK LYNETTE      PATRICIA    709    OAK MOSS DR          LAWRENCEVGA      30043        Oct 1 2019   VA
                       GWINNETT   05498968   DARBY      ASHLEIGH NICOLE       2629   VILLAGE PARK BND     DULUTH      GA   30096        Oct 1 2020   TX




  Ex. 2 to Petition:
                       GWINNETT   05729225   DHARA      VENKATA   RAMANA      3200   HAMPTON RIDGE WAY    SNELLVILLE GA    30078        Jul 1 2020   PA




Braynard Declaration
                       GWINNETT   11677285   DOUGHTIE LISA        MARIA       3195   VICTORIA PARK DR     BUFORD      GA   30519        Jul 1 2020   FL
                       GWINNETT   10650184   CRUMLEY KELSEY       ELIZABETH 4192     GUNNIN RD            PEACHTREE GA     30092        Aug 1 2020   NC
                       GWINNETT   11766242   CHRISTMAS KATHRYN    WARRINGTO 4860     MEADOW PARK LN       SUWANEE GA       30024        Jul 1 2020   ME
                       GWINNETT   11387001   CHRISTMAS RODNEY     ALLEN       4860   MEADOW PARK LN       SUWANEE GA       30024        Jul 1 2020   ME
                       GWINNETT   02790801   CHU        BETTY     LI          2823   SALEM OAK WAY        DULUTH      GA   30096        Oct 1 2020   VA
                       GWINNETT   07901782   DANTIER    CRISTOFER RODNEY MA 4030     SUMMIT GATE DR       SUWANEE GA       30024        Jun 1 2020   TN
                       GWINNETT   05546118   DANTIER    HEATHER   HIGHLAND 4030      SUMMIT GATE DR       SUWANEE GA       30024        Jun 1 2020   TN
                       GWINNETT   04447462   HAWTHORNEEDWARD      LEE         1430   SPRINGSIDE CT        SNELLVILLE GA    30078        Dec 1 2018   SC
                       GWINNETT   06740136   GESS       ANDRE     LYVAUGH     523    GROVE FIELD CT       SUWANEE GA       30024        Sep 1 2020   FL
                       GWINNETT   06368986   FREEMAN JACOB        ADDISON     3755   ANNANDALE LN         SUWANEE GA       30024        Mar 1 2020   AL
                       GWINNETT   06559583   HICKS      TIERRA    SHAQUANNA2690      DAYLILLY LN          LAWRENCEVGA      30044        Aug 1 2020   AL
                       GWINNETT   10638386   GIBSON     PAUL      D           4374   HANSBORO WAY         SUWANEE GA       30024        Aug 1 2019   OH
                       GWINNETT   08700482   GRANDA MA ALEJANDRO DANIEL       250    HAMBRIDGE CT         LAWRENCEVGA      30043        Sep 1 2020   NC
                       GWINNETT   06345648   GRESHAM-B TROIRICA   LASHANTA 3908      ELM TRACE DR         LOGANVILLE GA    30052        Oct 1 2020   MO
                       GWINNETT   02453881   GRAVES     EDWARD    RAY         2982   PADDOCK TRL          DULUTH      GA   30096-3710   Oct 1 2020   FL
                       GWINNETT   04949558   GRAVES     MICHAEL   WILLIAM     60     SANDALWOOD CIR       LAWRENCEVGA      30046        Oct 1 2018   OH
                       GWINNETT   02783776   JONES      WILLIAM   JAMES       2121   PROSPECT WALK WAY    LAWRENCEVGA      30043        May 1 2019   FL
                       GWINNETT   11110893   JOOF       ARANEA    APRIL ELIZAB1887   DULUTH HWYAPT 819    LAWRENCEVGA      30043        Feb 1 2020   MD
                       GWINNETT   12557558   HOAGLAND HALCYON     EUGENIE     925    BROOKWOOD RUN DR SWLILBURN       GA   30047        Jul 1 2020   ID
                       GWINNETT   08298768   HOANG      SONG                  4483   POND EDGE RD         SNELLVILLE GA    30039        Sep 1 2020   MA
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 197 of 585




                                                                                           Page 254
                                                                                                                                                          ti
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                      GA NCOA Out of State


                       GWINNETT   02732509   JONES       ROBERT    S           4170   EGYPT RD              SNELLVILLE GA    30039-6895   Mar 1 2020   AL
                       GWINNETT   06331338   FOUQUET AUDRIE        RENEE       4288   BAVERTON DR           SUWANEE GA       30024        Dec 1 2019   TX
                       GWINNETT   05615034   HEATON      DON       PRESTON     1433   SPARKLING COVE DR     BUFORD      GA   30518        Nov 1 2016   FL
                       GWINNETT   07486380   HEAVEN      CHRISTINE ANN         2300   PARK ESTATES DR       SNELLVILLE GA    30078        Oct 1 2020   FL
                       GWINNETT   07486383   HEAVEN      CLIVE     OWEN        2300   PARK ESTATES DR       SNELLVILLE GA    30078        Oct 1 2020   FL
                       GWINNETT   10523987   HOWARD      PAIGE     B           2082   SUGARSTONE DR         LAWRENCE VGA     30043        Jun 1 2019   VA
                       GWINNETT   07243952   JOHNSON JEPTHA                    4297   FRANKLIN MILL LN      LOGANVILLE GA    30052        Sep 1 2020   VA
                       GWINNETT   05617649   JOHNSON JESSICA       WATSON      3000   HEATHER STONE WAY     LAWRENCEVGA      30043        Oct 1 2020   PA
                       GWINNETT   04970977   HAYWARD JADA          DENEEN      284    BLUE POINTE CT        SUWANEE GA       30024-2975   Mar 1 2020   FL
                       GWINNETT   11357554   MARKS       FREDERICK PAUL        3170   VICTORIA RIDGE CT     LOGANVILLE GA    30052        Jul 1 2020   NC
                       GWINNETT   06336639   MARLEY      CHARLES               870    CHIMNEY TRACE WAY     LAWRENCEVGA      30045        Sep 1 2020   TX
                       GWINNETT   12294966   MARLEY      CHELSEA               870    CHIMNEY TRACE WAY     LAWRENCEVGA      30045        Sep 1 2020   TX
                       GWINNETT   05664267   MARLEY      SAFONNA   L           870    CHIMNEY TRACE WAY     LAWRENCEVGA      30045        Sep 1 2020   TX
                       GWINNETT   02788508   MARLIN      JEFFREY   A           4314   HAYNES CIR            SNELLVILLE GA    30039-5403   Oct 1 2020   VA
                       GWINNETT   02788509   MARLIN      LINDA     GRISSO      4314   HAYNES CIR            SNELLVILLE GA    30039        Oct 1 2020   VA
                       GWINNETT   10607055   JOHN        SARA      ASHLEY      440    RAMS WAY              TUCKER      GA   30084        Oct 1 2020   WA
                       GWINNETT   06923830   MOORE       BETTY     ROSE        913    DAYLIGHT CIR          LAWRENCEVGA      30045        Feb 1 2019   MS
                       GWINNETT   08809759   JARVIS      KATHLEEN JOY          536    GADWALL DR            GRAYSON GA       30017        Aug 1 2017   VA
                       GWINNETT   02743288   LIND        CATHERINE MCCANN      1834   KILLIAN HILL RD SW    LILBURN     GA   30047        Oct 1 2020   ID
                       GWINNETT   10025278   LIND        JAN       ALLEN       1834   KILLIAN HILL RD SW    LILBURN     GA   30047        Oct 1 2020   ID
                       GWINNETT   10783554   KADAKIA     TORAL     TUSHAR      1817   MAGNOLIA BLUFF WAY    DULUTH      GA   30097        Jul 1 2020   MA
                       GWINNETT   06993487   HINES       THURMAN               1647   BLUE HERON CT         LAWRENCEVGA      30043        Jul 1 2017   NC
                       GWINNETT   08836767   IMEGWU      TERESA                3896   ELM TRACE CT          LOGANVILLE GA    30052        Mar 1 2020   TX
                       GWINNETT   05492588   IMOUDU      CRYSTAL               1525   STATION CENAPT 1434   SUWANEE GA       30024        Sep 1 2019   TX
                       GWINNETT   07533395   IGLESIAS OT FRANCISCO             3312   GLYNN MILL DR         SNELLVILLE GA    30039        Sep 1 2020   FL
                       GWINNETT   10487478   IJELI       CHINYE    EVELYN      855    CHATHAM PARK DR       LAWRENCE VGA     30046        Jun 1 2019   CT
                       GWINNETT   04356997   HOOD        MARION    P           330    EAGLE TIFF DR         SUGAR HILL GA    30518-7112   Sep 1 2020   AL




  Ex. 2 to Petition:
                       GWINNETT   10156758   KUHN        MARTA     IDALY       1450   GRAYLAND CREEK PL     LAWRENCEVGA      30046        Oct 1 2020   TN




Braynard Declaration
                       GWINNETT   06354653   LANE        SUSANNAH DANIELLE     1723   COLLINS HILL RD       LAWRENCEVGA      30043        Feb 1 2020   CA
                       GWINNETT   08719321   KOZSEY      AMBER     ANNETTE     5065   HARALSON WAY SW       LILBURN     GA   30047        Oct 1 2020   AE
                       GWINNETT   10302426   KRAFT       DAWN      MARIE       499    OAK WAY               LAWRENCEVGA      30046        Oct 1 2019   IN
                       GWINNETT   08515366   KRAFT       ERIC      ALAN        499    OAK WAY               LAWRENCEVGA      30046        Oct 1 2019   IN
                       GWINNETT   02785210   MITNICK     DORINE    CERVI       213    VILLA PARK CIR        STONE MOU GA     30087        Aug 1 2020   LA
                       GWINNETT   02783728   MITNICK     THOMAS    A           213    VILLA PARK CIR        STONE MOU GA     30087        Aug 1 2020   LA
                       GWINNETT   11035515   MITROI      TEODORA M             265    PRESTWYCK OAK PL      LAWRENCEVGA      30043        Aug 1 2020   CO
                       GWINNETT   07857556   MUNN        CONSTANCE ROTH        4860   GOLD MINE DR          SUGAR HILL GA    30518        Oct 1 2019   FL
                       GWINNETT   12348438   MAKESA      BEATRICE              4065   WATERS END LN         SNELLVILLE GA    30039        Mar 1 2020   SC
                       GWINNETT   07378699   MCGUIRE     JANE      ELIZABETH   1228   SPARKLING COVE DR     BUFORD      GA   30518        Aug 1 2020   RI
                       GWINNETT   08222646   MARTINEZ NELSON       LORENZO     718    CASHIERS RD           DACULA      GA   30019        Jan 1 2020   RI
                       GWINNETT   12488583   MARTIN      SHELBY    ELIZABETH   492    ANTLER LN             SUWANEE GA       30024        May 1 2020   FL
                       HALL       11156557   DANNER      CYNTHIA   HURST       6466   SPINDRIFT CT          GAINESVILLEGA    30506        Oct 1 2020   RI
                       HALL       11156569   DANNER      PAUL      KRUGER      6466   SPINDRIFT CT          GAINESVILLEGA    30506        Oct 1 2020   RI
                       HALL       10735177   DAVENPORT BRANDON JAMES           4038   OAK HARBOUR DR        GAINESVILL EGA   30506        Apr 1 2020   NC
                       GWINNETT   06947006   PARRISH     LARA      ANN         5322   LEGENDS DR            BRASELTON GA     30517-4013   Jun 1 2017   AK
                       GWINNETT   02116736   MURPHY      KAY       PRITCHETT   1630   GLENHURST WAY         SNELLVILLE GA    30078        Jul 1 2020   FL
                       GWINNETT   02600870   MURPHY      MICHAEL   VINCENT     1630   GLENHURST WAY         SNELLVILLE GA    30078        Jul 1 2020   FL
                       GWINNETT   10085031   MURPHY      NANDI     ADIA        828    HERITAGE LAKE WAY     GRAYSON GA       30017        Oct 1 2020   MD
                       GWINNETT   08485992   ROBINSON CAMILLE      SHAVERN     2815   ASHLEY CLUB CIR       PEACHTREE GA     30092        Feb 1 2020   OK
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 198 of 585




                                                                                            Page 255
                                                                                                                                                            I!
                                                                                                                                                            It
                                                                                                                                                            Pl

                                                                                                                                                       -
                                                                                                                                                       -
                                                                                    GA NCOA Out of State


                       GWINNETT   04056200   ROBERTS ALFRED                  2910   RIDGE OAK DR          SUWANEE GA       30024        Apr 1 2020   CO
                       GWINNETT   12203659   ODENIYI    ADERONKE OLUYOMI     1122   SABLE XING            SUWANEE GA       30024        Sep 1 2020   MD
                       GWINNETT   12205715   ODENIYI    TEMITOPE A           1122   SABLE XING            SUWANEE GA       30024        Sep 1 2020   MD
                       GWINNETT   02906202   PRESTON    TOMMIE    JAMES      1244   AMANDA JILL CT        LAWRENCE VGA     30045        Nov 1 2018   KY
                       GWINNETT   10047208   WEBB       MARQUITA GUINEVERE 3495     ESTES PARK DR         SNELLVILLE GA    30039        Jul 1 2019   NY
                       GWINNETT   11771941   ONI        FISAYO     OPEOLU    1372   ARLENE VALLEY LN      LAWRENCEVGA      30043        Apr 1 2020   AZ
                       GWINNETT   10426007   SPACE      COURTNEY ELIZABETH 988      SUMMER FOREST DR      SUWANEE GA       30024        Oct 1 2020   VA
                       GWINNETT   08256479   WILLIAMS   JUARIA     NICOLE    799    NATCHEZ VALLEY TRCE   GRAYSON GA       30017        Sep 1 2020   MD
                       GWINNETT   10410522   STONER     TINETTE    LASHAY    3675   MCCLURE WOODS DR      DULUTH      GA   30096        Sep 1 2017   IL
                       GWINNETT   04886220   SELEM      CHRISTOPHEMICHAEL    1590   CREEK POINTE CIR      LAWRENCEVGA      30043        Mar 1 2018   NY
                       GWINNETT   03517857   WILSON     LORNA      ANTOINETTE6641   WELLINGTON SQ         NORCROSS GA      30093-5500   Oct 1 2018   CA
                       GWINNETT   05765368   STEWART JULIE        ANNE       4280   HAMILTON WALK DR      BUFORD      GA   30519        Aug 1 2019   NY
                       GWINNETT   08075378   STONE      ADAM      GREGORY 251       SHERWOOD DR           LAWRENCEVGA      30046        Mar 1 2020   FL
                       GWINNETT   12188093   SHIM       YOUNGYEL GLORIA      965    LAURA JEAN CT         BUFORD      GA   30518        Jun 1 2020   CA
                       GWINNETT   10294193   WILLIAMS   JAMES      EARL      4185   PLANTATION TRACE DR   DULUTH      GA   30096        Jan 1 2020   TX
                       GWINNETT   12223516   VACLAV     DAYNA                847    SAND LN               LAWRENCEVGA      30045        May 1 2020   MI
                       GWINNETT   10479300   USRY       AUDREY     CHRISTINE 981    PIKE FOREST DR        LAWRENCEVGA      30045        Feb 1 2020   MA
                       GWINNETT   00213043   USRY       DONNELL              981    PIKE FOREST DR        LAWRENCEVGA      30045-9795   Feb 1 2020   MA
                       GWINNETT   06645124   WESTROM TRACY         JANELL    4001   STATION WAY           SUWANEE GA       30024-8433   Apr 1 2020   MN
                       GWINNETT   10693131   TELFAIR    LATOYA     RENEE     1695   GRAVES RD APT 1632    NORCROSS GA      30093        Feb 1 2018   NC
                       HALL       08443417   DAVIS      DIANE      KARRI     4634   BAGWELL DR            GAINESVILLEGA    30504        Oct 1 2020   FL
                       HALL       08283816   DAVIS      JAMES      BUBBY     4634   BAGWELL DR            GAINESVILLEGA    30504        Oct 1 2020   FL
                       GWINNETT   03314800   WEICHOLD WILLIAM      L         4790   COPPEDGE TRL          PEACHTREE GA     30096-2970   Oct 1 2020   OH
                       HALL       01184676   GIORDANO RAMONA       DAWN      5469   COOL CREEK CT         LULA        GA   30554        Aug 1 2020   SC
                       GWINNETT   08683162   WELCH      MOLLY      CAITLIN   920    HAVERHILL TRL         LAWRENCEVGA      30044        Dec 1 2019   FL
                       GWINNETT   12515769   WALDON     LA RYEL    ALYSSA    885    HIRAM DAVIS RD        LAWRENCEVGA      30045        Jul 1 2020   FL
                       HART       10952220   SHILLINGSBUANNE      CAROL      554    VICKERY ST EXT        HARTWELL GA      30643        May 1 2019   NC




  Ex. 2 to Petition:
                       HARALSON   07387620   JONATHAN PARKER      ELLWOOD 303       SURREY CT             BREMEN      GA   30110-5419   Feb 1 2020   TN




Braynard Declaration
                       GWINNETT   06325131   WALKER     MARY      LOUISE     5370   OVERBEND TRL          SUWANEE GA       30024-1785   Apr 1 2019   CA
                       HALL       11118688   GRAVES     LINDA     MICHELLE 1033     CLOVERDALE AVE SE     GAINESVILLEGA    30501        Aug 1 2020   FL
                       HALL       12578327   GRAY       CHLOE      MARIA     5134   FLATSTONE DR          GAINESVILLEGA    30504        Sep 1 2020   CO
                       GWINNETT   12526725   WILLIAMS   ANIYA      IMANI     3752   ZOEY LEE DR           SNELLVILLE GA    30039        Mar 1 2017   FL
                       GWINNETT   11876056   WILLIAMS   ANTOINETTE           2151   BURNS VIEW LN         LAWRENCEVGA      30044        Jun 1 2019   TN
                       GWINNETT   10059591   WILDEMORE BERNADETT MARIA MAND364      REYNOLDSTON WAY       SUWANEE GA       30024        Oct 1 2020   PA
                       HARALSON   07792013   MILLER     RICHARD   LARRY      550    GRADY WHITTON RD      BREMEN      GA   30110-3571   Oct 1 2019   AL
                       HENRY      08432261   CHINN      KESHAD    RAYMONTEZ 1167    PEBBLE RIDGE DR       HAMPTON GA       30228        Jun 1 2020   TX
                       HALL       10603288   ARMSTRONGG KENDALL              5949   LEGEND CT             HOSCHTON GA      30548        Oct 1 2020   CA
                       HALL       03653474   NEILL      GINA      SARTAIN    5824   STRATFORD DR          GAINESVILLEGA    30506-3445   Oct 1 2020   NC
                       HARRIS     05831078   GISSENDANNTHERESA    L          291    WRIGHT RD             PINE MOUN T GA   31822        Apr 1 2020   ID
                       HALL       06731518   JACOBSON DIANE        WEISS     3080   CHATTAHOOCHEE TRCE    GAINESVILLEGA    30506        Sep 1 2020   LA
                       HALL       06985280   JACOBSON ROSS         LANG      3080   CHATTAHOOCHEE TRCE    GAINESVILLEGA    30506-2104   Sep 1 2020   LA
                       HALL       00841365   JAMES      LEE        ANN       2834   FLORENCE DR           GAINESVILLEGA    30504-5659   Oct 1 2020   FL
                       HALL       05850762   JOHNSON DEDRIKA       ASHMORE 2854     PLEASANT OAK DR       BUFORD      GA   30519-8081   Mar 1 2020   CA
                       HALL       06030054   TANKARD    ANTWYN     RASHAH    5806   MULBERRY HOLW         FLOWERY BRGA     30542        Apr 1 2020   NM
                       HALL       03750112   JOHNSON RICHIE        LAMAR     2854   PLEASANT OAK DR       BUFORD      GA   30519-8081   Mar 1 2020   CA
                       GWINNETT   07899225   WRIGHT     RACHEL     DENISE    5375   SUGARLOAF APT 5207    LAWRENCEVGA      30043        Jul 1 2020   FL
                       HALL       02834332   WALLER     JANET      S         4492   TALL HICKORY TRL      GAINESVILLEGA    30506        Oct 1 2020   SC
                       HALL       04599241   WALLER     ROBERT     RANDOLPH 4492    TALL HICKORY TRL      GAINESVILLEGA    30506        Oct 1 2020   SC
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 199 of 585




                                                                                          Page 256
                                                                                                                                                          ~
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                    GA NCOA Out of State


                       HALL       03199001   WALLS      DONNA     MARIE      7227   RED MAPLE CT         FLOWERY B RGA    30542        Oct 1 2020   FL
                       HARRIS     12223929   ENGLISH    JEAN      EISAMAN    339    DEER RUN DR           ELLERSLIE GA    31807        Oct 1 2020   PA
                       HARRIS     06391631   ENGLISH    RICHARD   DALE       339    DEER RUN DR           ELLERSLIE GA    31807-5247   Oct 1 2020   PA
                       HALL       08612165   JONES      KENNETH   CARL       6613   COVERED BRIDGE WAY HOSCHTON GA        30548-8267   Oct 1 2020   NE
                       HALL       10052654   O'BRIEN    YVONNE    ROSE       7313   LAZY HAMMOCK WAY      FLOWERY BRGA    30542        Mar 1 2020   KY
                       HARRIS     08880969   BRITTON    TAYLER               131    RACCOON RUN           FORTSON GA      31808-7325   Feb 1 2019   WA
                       HARRIS     06841459   BROWN      HANNAH    LEIGH      95     WASHINGTON RD         HAMILTON GA     31811        Aug 1 2020   SC
                       HALL       11802823   LARA       JOSE      E          5919   TERRACE LAKE PT       FLOWERY BRGA    30542        Jan 1 2020   NY
                       HOUSTON    11580627   LAYNE      BROOKLYNN MEREDITH 109      WETHERBY CT           WARNER RO GA    31093        Feb 1 2020   NC
                       HANCOCK    02225425   SMITH      DAVID     MARK       929    SHOALS RD             SPARTA     GA   31087        Jan 1 2020   NJ
                       HANCOCK    05886049   SULLA      JOHANN    THELMA     31     BLACK OAK CT          SPARTA     GA   31087-6505   Sep 1 2020   TN
                       HARRIS     12394615   QUINN      SEAN      THOMAS     47     MAPLE CREEK DR        CATAULA    GA   31804        Mar 1 2020   AL
                       HARRIS     08745377   RADEMACHEDANIELLE    NICOLE     1255   OSSAHATCHIE CREEK R D ELLERSLIE GA    31807-5335   Jun 1 2018   AE
                       HARRIS     10419265   RADEMACHEJOSEPH      EDWARD     1255   OSSAHATCHIE CREEK R D ELLERSLIE GA    31807        Jun 1 2018   AE
                       HARRIS     04527417   RAINES     DARLA     SKIPPER    2547   PIEDMONT LAKE RD      PINE MOUNT GA   31822-3636   Oct 1 2020   FL
                       HARRIS     04527420   RAINES     FRANK     EUGENE     2547   PIEDMONT LAKE RD      PINE MOUNT GA   31822-3636   Oct 1 2020   FL
                       HARRIS     10627636   RAINS      KEVIN     ALEXANDER 262     MADISON WAY           ELLERSLIE GA    31807        May 1 2020   AL
                       HENRY      11257677   BATTLE     CAITLIN   DE'ANN     801    EGGIE CT              MCDONOUG GA     30252        Oct 1 2020   FL
                       HENRY      11000714   BATTLE     DERICK    TRE        801    EGGIE CT              MCDONOUG GA     30252        Oct 1 2020   FL
                       HENRY      12178028   DEWBERRY SHAUNTRICERENEE        593    TROTTERS LN           MCDONOUG GA     30252        Sep 1 2019   NC
                       HENRY      06838123   DIAZ VIERA VERONICA             263    LONG DR               MCDONOUG GA     30253        Dec 1 2018   MD
                       HOUSTON    12719025   DAWSON     THOMAS    TEANCUM 104       PAINTER HILL WAY      WARNER RO GA    31088        Aug 1 2020   NM
                       HARALSON   05161153   REECE      EDWARD    WEBSTER 395       ATLANTIC AVE          WACO       GA   30182        Apr 1 2020   AL
                       HARALSON   04482613   REECE      HEATHER   RENEE      395    ATLANTIC AVE          WACO       GA   30182        Apr 1 2020   AL
                       HOUSTON    06554997   LEWIS      JOYCE     DEEDRE     103    WEST HAVEN DR         KATHLEEN GA     31047        Aug 1 2018   MS
                       HOUSTON    10261303   HUTTES     MORGAN    M          105    ASTIG CT              CENTERVILL GA   31028        Jul 1 2018   NE
                       HOUSTON    07332988   HUTTO      CASSANDRA HELEN      401    ALACHUA ST            BYRON      GA   31008        Aug 1 2019   TX




  Ex. 2 to Petition:
                       HOUSTON    10041315   HUZZY      SAMIRA    L          200    OLYMPIA DR APT F8     WARNER RO GA    31093        Aug 1 2019   TX




Braynard Declaration
                       HOUSTON    11181048   JUMAWAN BROOKS       MCKENZIE K 101    FOREST LAWN          BONAIRE     GA   31005        Mar 1 2019   CA
                       HOUSTON    11181049   JUMAWAN CHELSI       DANENE COU101     FOREST LAWN          BONAIRE     GA   31005        Mar 1 2019   CA
                       HENRY      10813634   AUSTIN     LATOYA    NICOLE     413    HARVICK CIR           STOCKBRID GGA   30281        May 1 2019   SC
                       HENRY      04083873   DELOATCH SULENE      JONES      520    FLAT ROCK RD          STOCKBRIDGGA    30281        Jun 1 2018   SC
                       HENRY      10366425   LEWIS      EBONY     DENISE     2403   COBBLESTONE BLVD      STOCKBRIDGGA    30281        Nov 1 2017   MI
                       HENRY      06409347   JOHNSON CORNELIUS ANTWON        506    COLD WATER LN         MCDONOUG GA     30252        Aug 1 2020   FL
                       HOUSTON    10009590   TROUTMAN LARA        JANE       104    GINKO LN              KATHLEEN GA     31047        Oct 1 2019   KY
                       HOUSTON    04800264   COOPER     KIRA      CELESTE    142    ADDINGTON DR          KATHLEEN GA     31047        Jun 1 2020   NJ
                       HOUSTON    03995036   COREY      STEPHEN   RAYMOND 101       MILLPOND PLANTATION WWARNER RO GA     31088        Jun 1 2020   NY
                       HOUSTON    04265440   COREY      TERESA    NOREEN     101    MILLPOND PLANTATION WWARNER RO GA     31088        Jun 1 2020   NY
                       HOUSTON    05042889   CORNETT    AMANDA    MARIE      209    RALEIGH DR            WARNER RO GA    31088        Aug 1 2019   AE
                       HOUSTON    05984563   CORNETT    GABRIEL   CLINTON    121    BRIARDALE AVE         WARNER RO GA    31093        Aug 1 2018   AE
                       JASPER     00290880   HIATT      JAMES     F          314    MORROW RD             NEWBORN GA      30056-2690   Oct 1 2020   SC
                       JASPER     00290881   HIATT      PAMELA    C          314    MORROW RD             NEWBORN GA      30056-2690   Oct 1 2020   SC
                       HENRY      01762670   NUNEZ      JUDITH    M          257    S CLEVELAND CHURCH R MCDONOUG GA      30253-7220   Aug 1 2020   SC
                       JASPER     04149624   RACHELS    JUNE      TINGLE     522    LONG PINEY RD         MANSFIELD GA    30055-2454   Oct 1 2020   MD
                       JASPER     05886586   RACHELS    RODNEY    PAUL       522    LONG PINEY RD         MANSFIELD GA    30055-2454   Oct 1 2020   MD
                       HOUSTON    07681391   MCAREL     SCOTT     DAVID-EUGE 104    RED BIRD CIR         BONAIRE     GA   31005        Aug 1 2019   NC
                       HENRY      07129809   ROMMELMANMARC        WILLIAM    6011   JONATHAN LN          MCDONOUG GA      30252-3695   Jun 1 2020   NC
                       HENRY      02715873   ROMMELMANMELISSA     DAVID      6011   JONATHAN LN          MCDONOUG GA      30252-3695   Jun 1 2020   NC
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 200 of 585




                                                                                          Page 257
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         !I

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                      GA NCOA Out of State


                       JACKSON      10387215   SOMERVILLEMICHELLE E            36     DURHAM DR            HOSCHTON GA      30548        Oct 1 2020   NC
                       JACKSON      10387216   SOMERVILLESHON        MICHEAL   36     DURHAM DR            HOSCHTON GA      30548        Oct 1 2020   NC
                       HOUSTON      05905504   QUIGGLE    KYNDAL     WELDON    207    FALKIRK DR           WARNER RO GA     31088        Jun 1 2019   VA
                       HOUSTON      05211937   QUIGGLE    ROBERT     BRUCE     207    FALKIRK DR           WARNER RO GA     31088        Jun 1 2019   VA
                       JACKSON      10570612   SCHNEIDER SARA                  779    CRIMSON KING CT      HOSCHTON GA      30548        Aug 1 2020   AL
                       JACKSON      10289337   SCHNEIDER ZACHARY     GALLIC    779    CRIMSON KING CT      HOSCHTON GA      30548        Aug 1 2020   AL
                       JACKSON      12759537   LEE        CODIE      MCKENNA 536      MELVIN DR            JEFFERSON GA     30549        Oct 1 2020   FL
                       JACKSON      11568346   LEE        TAYLOR     PAIGE     536    MELVIN DR            JEFFERSON GA     30549        Oct 1 2020   FL
                       JEFF DAVIS   04643402   RICKETSON THOMAS      KEITH     5      LUTHER KIGHT RD      BROXTON GA       31519        May 1 2017   SC
                       LOWNDES      10111834   MARKHAM MICHAEL       GENE      3104   MORGANS WAY          VALDOSTA GA      31605        Sep 1 2018   NC
                       LAURENS      01008277   HILL       DONNA      B         770    GORDON EDWARDS RD DUBLIN         GA   31021        Apr 1 2020   SC
                       MADISON      12205354   ARMSTRONGSYDNEY       LOUISE    1111   OLD KINCAID RD       COLBERT     GA   30628        Jun 1 2019   SC
                       LAURENS      05622536   HARPER     ANNETTE    HEWETT    693    VERNON WOODARD RD EAST DUBLINGA       31027        Feb 1 2020   AL
                       JACKSON      12313411   HUTCH      MARLENA    ELIZABETH 237    RIDGE WAY            BRASELTON GA     30517        Jul 1 2019   FL
                       LUMPKIN      00396238   GOIKE      DAWN       ELAINE    160    BUMPY TRL            DAWSONVILLGA     30534-8102   Oct 1 2020   AL
                       LUMPKIN      00396205   GOIKE      MICHAEL    LAWRENCE 160     BUMPY TRL            DAWSONVILLGA     30534        Oct 1 2020   AL
                       LUMPKIN      12638399   GOIKE      ZACHARY    CHANCE    160    BUMPY TRL            DAWSONVILLGA     30534        Oct 1 2020   AL
                       LAURENS      01009913   LOWERY     CANZADIA J           1690   JOSEY RD             RENTZ       GA   31075        Nov 1 2019   TX
                       HOUSTON      10825022   STONE      ANNA       MARIE     120    FAIRWAY OAKS DR      PERRY       GA   31069        Oct 1 2020   DE
                       JACKSON      06504127   BENNETT    JOHN       GARRETT   1371   WHITE HILL SCHOOL RD COMMERCE GA      30529        Apr 1 2018   TX
                       LUMPKIN      11552860   WADDINGTO DAVID       EDWARD    20     HAWKINS S T APT K    DAHLONEGA GA     30533        May 1 2019   KY
                       LIBERTY      04968373   WHITAKER APRIL        L         109    FLAT SHOAL LN        HINESVILLE GA    31313-3995   Oct 1 2020   NY
                       LIBERTY      07220515   WHITEWILLIAKAYE       ANTOINETTE2505   NORDEOFF CT          HINESVILLE GA    31313        Mar 1 2017   AL
                       LUMPKIN      03842292   OHL        SUSANNE    ELAINE    115    BELLA LN             DAHLONEGA GA     30533-5779   Nov 1 2019   IL
                       LUMPKIN      10267336   NGUYEN     NGHIA      TRONG     101    ASH AVE              DAHLONEGA GA     30533        Aug 1 2019   KY
                       LUMPKIN      10309366   NICONOVICHDANIEL      OWEN      93     HAMPTON FOREST PL    DAHLONEG A GA    30533        Sep 1 2020   FL
                       LUMPKIN      08609020   PEPPER     KAITLIN    ERIN      29     S DERRICK SAPT 4     DAHLONEGA GA     30533        Jul 1 2020   MA




  Ex. 2 to Petition:
                       LINCOLN      07138223   BROWN      TRACY      LYNN      4645   CHAMBERLAIN FERRY RD LINCOLNTONGA     30817        Mar 1 2017   SC




Braynard Declaration
                       LINCOLN      11477949   COLLINS    DREW       ELLIOTT   2897   CROOK RD             LINCOLNTONGA     30817        Apr 1 2019   FL
                       LUMPKIN      10430216   MONROE     REBECCA    ANNE      75     HIGH RIDGE LN        DAHLONEGA GA     30533        Aug 1 2018   VA
                       LUMPKIN      10430217   MONROE     SETH       ALEXANDER 75     HIGH RIDGE LN        DAHLONEGA GA     30533        Aug 1 2018   VA
                       JACKSON      10798675   TOOZE      JUANITA    JEAN      36     DURHAM DR            HOSCHTON GA      30548        Oct 1 2020   NC
                       LUMPKIN      05810543   DEVORE     CLIFFORD MARLYS      290    GREENWOOD PARK WAY DAWSONVILLGA       30534        Jun 1 2020   KY
                       LUMPKIN      05810657   DEVORE     MELISSA    L         290    GREENWOOD PARK WAY DAWSONVILLGA       30534        Jun 1 2020   KY
                       LUMPKIN      10314644   DEVORE     ZACHARY    DANIEL    290    GREENWOOD PARK WAY DAWSONVILLGA       30534        Jun 1 2020   KY
                       LEE          00020293   WEISENMILL DAVID      M         213    HICKORY GROVE RD     LEESBURG GA      31763-5312   Oct 1 2020   SC
                       LEE          00020291   WEISENMILL MARGARET A           213    HICKORY GROVE RD     LEESBURG GA      31763-5312   Oct 1 2020   SC
                       LOWNDES      10967105   FUREY      JACQUELINE MARIE     4678   OXBOTTOM DR          VALDOSTA GA      31605        Sep 1 2019   NY
                       LOWNDES      06866661   GALLAGHER BRENNAN MORGAN        3431   FARMERS WAY          VALDOSTA GA      31605        Jul 1 2020   AZ
                       MCDUFFIE     10970290   BETTENCOU LOIS                  3686   WHITE OAK RD         THOMSON GA       30824        Oct 1 2020   FL
                       LAMAR        04529933   WRIGHT     MENZA      NERTRICE 804     BROOK RD             BARNESVIL L GA   30204        Jun 1 2020   HI
                       MCDUFFIE     00215425   GREENE     BARNEY     LOU       309    MARGARETS RD         THOMSON GA       30824-3612   Jul 1 2020   PA
                       LANIER       12164709   MITCHELL COURTNEY TAYLOR        221    POPLAR SPRINGS RD    NASHVILLE GA     31639        Aug 1 2020   IN
                       MURRAY       02235852   BELL       GLENDA     S         2418   SMYRNA RAMHURST RD CHATSWORTGA        30705-7033   Oct 1 2020   TN
                       LOWNDES      10170101   TERRY      RACHEL     DEEANN    1516   IOLA DR              VALDOSTA GA      31601        Oct 1 2019   FL
                       LOWNDES      02812951   SWENSON LINDA         GAIL      4473   MAHAN DR             HAHIRA      GA   31632-2634   Oct 1 2020   FL
                       LOWNDES      01205166   SWORDS     NEDA       J         4541   CAT CREEK RD         VALDOSTA GA      31605        Oct 1 2020   TX
                       LOWNDES      01205167   SWORDS     WILLIAM    F         4541   CAT CREEK RD         VALDOSTA GA      31605        Oct 1 2020   TX
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 201 of 585




                                                                                            Page 258
                                                                                                                                                           ti
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                 GA NCOA Out of State


                       LOWNDES 10256003     TABRIZI   HANNAH              603    BAYTREE R DAPT 91     VALDOSTA GA     31602        Aug 1 2019   TN
                       LANIER    10060491   LEDDON    CHANCE    GENERAL   47     ELEANOR PL            RAY CITY   GA   31645        Mar 1 2020   FL
                       MONROE    08074388   GREENE    SYDNEY    RENEE'    8301   WHITTLE RD            MACON      GA   31220        Sep 1 2020   FL
                       LONG      11562976   NIXON     DAVON     JOSIAH    845    MUSTANG LANE NE       LUDOWICI GA     31316        Jul 1 2019   MO
                       LONG      06925223   OLIVER    MIKELL    ALIJAUL   97     W KENNY DR NE         HINESVILLE GA   31313        Jul 1 2019   OK
                       LEE       10286538   KURZEJA   MICHAEL   JOHN      163    QUAIL PINES DR        LEESBURG GA     31763        Aug 1 2020   FL
                       LEE       10286541   KURZEJA   SARAH     MARIE     163    QUAIL PINES DR        LEESBURG GA     31763        Aug 1 2020   FL
                       LONG      07131446   MONTGOMERBRITNEY    PATRICE   41     CLAY ST NE            LUDOWICI GA     31316        Mar 1 2019   OK
                       MUSCOGEE 08246081    ENGLISH   KAROLYN   DANIELLE  3030   GRENADA DR            COLUMBUS GA     31903        May 1 2019   NJ
                       MUSCOGEE 12205002    ERICKSON JENNA      JO        7493   OBRIEN LOOP           FORT BENNI GA   31905        Jul 1 2019   KS
                       MUSCOGEE 12746174    ESPOSITO CATHERINE ELAINE     4      OLIVER CT             COLUMBUS GA     31904        Dec 1 2018   AE
                       MUSCOGEE 01832360    ESPOSITO THOMAS     FRANCIS   4      OLIVER CT             COLUMBUS GA     31904        Dec 1 2018   AE
                       MUSCOGEE 03669171    ESSIX     NAKEITHA ELIZABETH 4599    BOSTON IVY DR         FORTSON GA      31808        Jun 1 2020   CO
                       LEE       10851617   LEGRONE KIMBERLY DAWN         135    LAURELBROOK DR        LEESBURG GA     31763        Jun 1 2020   TN
                       LONG      08493987   GOODE     SHERYL              133    LIBERTY ST SE         LUDOWICI GA     31316        Oct 1 2018   FL
                       LEE       04937910   KLEIN     APRIL     NICOLE    191    ASPEN DR              ALBANY     GA   31707        Aug 1 2020   AE
                       LEE       03915078   KLEIN     PAUL      NATHANIEL 191    ASPEN DR              ALBANY     GA   31707        Aug 1 2020   AE
                       LOWNDES 08773589     SHAW      ANNA      RUTH      1208   KIMBERLY DR           VALDOSTA GA     31602        Sep 1 2019   NC
                       LOWNDES 12031969     SHEPPARD TUREA      LATONIA   2021   FALLINGLEAF LN        VALDOSTA GA     31602        Oct 1 2017   FL
                       LAURENS   00161575   SLATER    MARGRET PATTILLO    659    HATCHEE RIDGE RD      DUBLIN     GA   31021        Nov 1 2019   NC
                       MACON     11655853   ENGLISH   JUNE                776    OSCAR ENGLISH RD      ANDERSONVGA     31711        Aug 1 2020   NY
                       LONG      11009978   LOYD      RHONDA    RENEE     9      LAUREL WAY NE         LUDOWICI GA     31316        Aug 1 2018   HI
                       LONG      07881666   MAJOR     ROBERT              387    WINCHESTER WAY SE     ALLENHURSTGA    31301        Aug 1 2017   MD
                       LONG      11348782   MARRERO ALEXANDRA             188    WILKINSON DR NE       LUDOWICI GA     31316        Jan 1 2019   AE
                       LOWNDES 05873997     BROWN     MARTAIN             3096   TYNDALL DR APT B      VALDOSTA GA     31602        Dec 1 2019   AE
                       MUSCOGEE 08634902    DUNCAN    CLARISSA KA PRIS    419    FARR RD     APT 201   COLUMBUS GA     31907        Feb 1 2020   AL
                       MERIWETHE 05530483   WALLACE   CHRISTINA RASMA     3891   RIVER RD              MANCHEST E GA   31816        Jul 1 2019   NY




  Ex. 2 to Petition:
                       MERIWETHE 11868653   WALLACE   MORGAN    STUART    3891   RIVER RD              MANCHESTE GA    31816        Jul 1 2019   NY




Braynard Declaration
                       LONG      11339563   ANGLIN    BEVERLY   DAWN      302    TAYLOR CREEK DR NE    LUDOWICI GA     31316        Jan 1 2020   AE
                       LONG      11579897   ANGLIN    LEW       BRYAN     302    TAYLOR CREEK DR NE    LUDOWICI GA     31316        Jan 1 2020   AE
                       LONG      11630785   BAYNE     GINA      MARIE     185    OWENS ST              LUDOWICI GA     31316        Oct 1 2020   FL
                       LONG      11562748   BAYNE     JOHN      STEPHEN   185    OWENS ST              LUDOWICI GA     31316        Oct 1 2020   FL
                       MUSCOGEE 08129142    DAVIS     HARRIET   SHARON    636    UPLAND CT             COLUMBUS GA     31907        Nov 1 2018   TX
                       MUSCOGEE 05321081    DAVIS     KAYLA     MONIQUE E 821    ENGLEWOOD DR          COLUMBUS GA     31907-5005   Apr 1 2020   AL
                       MUSCOGEE 01784096    DAVIS     LELAND    A         6817   CREEKVIEW CT          COLUMBUS GA     31904        Dec 1 2018   TN
                       LEE       06960269   CRAINE    AMBERLEY BOGGS      265    MORGAN FARM DR        LEESBURG GA     31763        Oct 1 2018   SC
                       LONG      08522023   BIRGE     KARA      MICHELLE 192     CONNER DR NE          LUDOWICI GA     31316        Feb 1 2018   TX
                       LONG      12731093   BRENSON LATRICE     DUDLEY    147    BRANDY WINE CT        LUDOWICI GA     31316        Aug 1 2020   VA
                       LONG      12750322   BRENSON MICHAEL     L         147    BRANDY WINE CT        LUDOWICI GA     31316        Aug 1 2020   VA
                       LONG      06197361   BRYANT    SYLVIA    NORRINE   417    WILDERNEST RD NE      LUDOWICI GA     31316        Sep 1 2020   FL
                       LINCOLN   08700950   WHITE     LINDA     JUNE      1051   MACDONALD ST          TIGNALL    GA   30668-4520   Sep 1 2020   FL
                       LINCOLN   01699482   WILLIAMS  CHARLIE   F         1148   WILLIAMS CIR          LINCOLNTONGA    30817        Jan 1 2019   AL
                       MITCHELL 08099911    COOPER    DEBORAH ANN         2685   MOUNT ZION RD         CAMILLA    GA   31730        Oct 1 2020   VA
                       MUSCOGEE 12128759    KRIST     LINDSEY   MICHELLE 7629    CRAIG DR              FORT BENNI GA   31905        Oct 1 2019   CO
                       MUSCOGEE 11118348    GRAHAM    SHAUN     ALLEXANDER3603   VIVIAN LN             COLUMBUS GA     31906        Mar 1 2019   NC
                       MUSCOGEE 05109311    CASON     DERRICK   SIRROND   3004   N LUMPKIN RD          COLUMBUS GA     31903        Aug 1 2017   AL
                       MURRAY    10855262   GAMBOA    VIVIAN              205    DAISY LN              CHATSWOR TGA    30705        Oct 1 2019   TX
                       MUSCOGEE 01249109    BRASINGTONELIZABETH FRANCES   8082   VETERANS PUNIT 3102   COLUMBUS GA     31909        Aug 1 2017   MD
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 202 of 585




                                                                                       Page 259
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                      !I

                                                                                                                                                 -
                                                                                                                                                 -
                                                                                  GA NCOA Out of State


                       MUSCOGEE   08903684   BRATHWAITETRANISHA REID       2854   HARGETT DR            COLUMBUS GA     31909        Aug 1 2020   AL
                       MUSCOGEE   08320818   BRAVO     AMBER     DIANE     9995   PRAIRIE VALLEY DR     MIDLAND    GA   31820        Jul 1 2020   AE
                       MUSCOGEE   01782125   BREWBAKERRINDA      F         6615   LORNA DR              COLUMBUS GA     31909        Sep 1 2020   VA
                       MUSCOGEE   01842910   HILL      VICKY     LYNN      1416   CHALBENA AVE          COLUMBUS GA     31907-4131   Nov 1 2019   AL
                       MUSCOGEE   04271070   SAYAMA    ALBERT    T         7777   LEANING PINE CT       MIDLAND    GA   31820        Sep 1 2020   TX
                       MUSCOGEE   04727736   SAYAMA    LINDA     MARIE     7777   LEANING PINE CT       MIDLAND    GA   31820        Sep 1 2020   TX
                       MURRAY     06415724   FLANIGAN TYLER      CASEY     201    PEMOTOMA WAY          CHATSWOR TGA    30705        Aug 1 2019   MD
                       MURRAY     10543441   FLETCHER FELICIA    ANN       228    BRACKETT RUNIT A      CHATSWORTGA     30705        Jun 1 2020   VA
                       MURRAY     08742169   FLOWERS KELSEY      MIKAYLA   560    ROBINSON RD           CHATSWORTGA     30705        Jul 1 2017   MA
                       MUSCOGEE   06210962   HILL      AFTAN     LEI       6500   WHITTLESEYAPT # 808   COLUMBUS GA     31909        Mar 1 2020   AL
                       MUSCOGEE   11898921   MCKEEGAN KATHRYN    NICOLE    7647   KESSLER DR            FORT BENNI GA   31905        Nov 1 2018   AE
                       MUSCOGEE   11006833   MCKEEGAN MATTHEW TIMOTHY      7647   KESSLER DR            FORT BENNI GA   31905        Nov 1 2018   AE
                       MUSCOGEE   05567338   MCKENZIE TIFFANY    ROCHELLE 2525    NORRIS RD APT 52      COLUMBUS GA     31907        Sep 1 2019   AL
                       MUSCOGEE   08225590   MCLAUGHLINDEANNA    M         1509   22ND ST    APT G      COLUMBUS GA     31901        Oct 1 2019   AL
                       MUSCOGEE   08116902   GREEN     ABIGAIL   CHRISTINE 2846   CHRISTINE RD          COLUMBUS GA     31907        Sep 1 2020   IN
                       MUSCOGEE   10943829   GREEN     CAMERON             4347   BYRON ST              COLUMBUS GA     31907        Jan 1 2020   IN
                       OCONEE     04483137   HOFFMAN MICHAEL     C         1590   JULIAN DR             WATKINSVIL GA   30677-5951   Sep 1 2020   FL
                       NEWTON     02192392   PETERSON LYNDA      S         40     JILL LN               COVINGTON GA    30016-4977   Nov 1 2019   TX
                       NEWTON     10833334   PHILLIP   DALE      GARVIN    135    SPRING VALLEY WAY     COVINGTON GA    30016        Oct 1 2017   NY
                       NEWTON     05206380   PHILLIPS  DIXY      ANN       882    HODGES CIR            MANSFIELD GA    30055        May 1 2019   CO
                       OCONEE     12159641   HARDING   CHRISTOPHEGEORGE    1040   SUMMER CT             WATKINSVIL GA   30677        Sep 1 2020   TN
                       OCONEE     03959835   HARDING   RICHARD   TODD      1040   SUMMER CT             WATKINSVIL GA   30677        Sep 1 2020   TN
                       OCONEE     03949753   HARDING   STEPHANIE DICKENS   1040   SUMMER CT             WATKINSVIL GA   30677        Sep 1 2020   TN
                       NEWTON     06563476   BUCKNER CASHUNDA RENAE        190    HOGLEN DR             COVINGTON GA    30016        May 1 2020   FL
                       NEWTON     06884830   BURNS     LEROY     WALTER    235    S GREENFIELD CIR      COVINGTON GA    30016-3382   Mar 1 2020   NC
                       MUSCOGEE   01824985   RUSSELL   BRIAN     KEITH     1701   WILLIAMS CTUNIT 803   COLUMBUS GA     31904        Jun 1 2020   AL
                       MUSCOGEE   10200670   RUSSELL   SARAH     ELIZABETH 1701   WILLIAMS CTAPT 803    COLUMBUS GA     31904        Jun 1 2020   AL




  Ex. 2 to Petition:
                       MUSCOGEE   05967321   GARCIA    MEGAN     ELIZABETH 7306   SAN VISTA DR          COLUMBUS GA     31909        Mar 1 2019   MD




Braynard Declaration
                       OCONEE     07474937   HALL      PENELOPE ROGERS     7481   MACON HWY             WATKINSVIL GA   30677        Jun 1 2017   FL
                       MUSCOGEE   06281595   WEBSTER TASHINA     MARIE     7667   FOX TAIL TRL          FORT BENNI GA   31905        Jul 1 2020   KS
                       MUSCOGEE   08748040   WEIHN     ASHLEY    MARIE     2223   18TH AVE              COLUMBUS GA     31901        Dec 1 2019   NY
                       MUSCOGEE   01823590   SCOTT     NEDRA     ROMONA    2910   PECAN ST              COLUMBUS GA     31906        Aug 1 2019   AL
                       OCONEE     08223259   GRISEL    BENJAMIN LANG       1151   OAKWOOD DR            BOGART     GA   30622-1580   Aug 1 2020   NE
                       MUSCOGEE   12179881   ROBINSON TAYLOUR    ADONIS    4511   TRACY ST              COLUMBUS GA     31903        Jul 1 2020   LA
                       MUSCOGEE   12702347   ROBINSON TORRI                8500   FRANCISCANAPT # 932   COLUMBUS GA     31909        Feb 1 2018   HI
                       MUSCOGEE   08832608   ROBINSON-YLATOYA    SHAMAINE 4517    CONNER RD             COLUMBUS GA     31903        Jun 1 2019   FL
                       OCONEE     12162332   ROBINSON NICHOLAS ALEXANDER 1071     RIDGEVIEW LN          BISHOP     GA   30621        Jul 1 2019   FL
                       MUSCOGEE   07562122   WHITLOCK CHRISTOPHEMICHAEL    6124   CAPE COD DR           COLUMBUS GA     31904-2912   Aug 1 2019   VA
                       MUSCOGEE   04643128   WHITTLESEYJEREMY    BRYANT    3700   BRIDGEWAT APT P4      COLUMBUS GA     31909        Feb 1 2020   TX
                       MUSCOGEE   06751624   WHITTLESEYSHANET'   GOODWIN 6432     WOODBRIAR LN          MIDLAND    GA   31820        Mar 1 2019   TX
                       NEWTON     06989889   HANES     GILLIAN   MORGAN    5116   KING ST SE            COVINGTON GA    30014        Aug 1 2018   CA
                       OCONEE     04757933   ROTH      DIANE     L         2668   THISEL DOWN DR        STATHAM    GA   30666        Oct 1 2020   IN
                       OCONEE     04795056   ROTH      RANDALL   E         2668   THISEL DOWN DR        STATHAM    GA   30666        Oct 1 2020   IN
                       OCONEE     12053707   RUSSELL   TASHA     LINN      164    N BURSON A UNIT 2     BOGART     GA   30622        Apr 1 2020   AL
                       NEWTON     11397047   TYSON     CHARLETTA LOUISE    80     TANGLEWOOD DR         COVINGTON GA    30016        Jan 1 2018   NY
                       NEWTON     05912826   VACHON    JENNIFER MICHELLE M 3148   MONTICELLO ST SW      COVINGTON GA    30014        Oct 1 2020   NC
                       NEWTON     01993913   HOSLEY    ANTHONY TROYCE      25     SUNDROP CT            COVINGTON GA    30016        Jun 1 2017   TX
                       MUSCOGEE   12370011   WALLER    JESSICA   NALLINE   1701   WILLIAMS CTAPT 1614   COLUMBUS GA     31904        Aug 1 2020   TX
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 203 of 585




                                                                                        Page 260
                                                                                                                                                       II
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                    GA NCOA Out of State


                       MUSCOGEE   05674689   WALTON    COREY     JAVON      6600    KITTEN LAK EAPT 1136   MIDLAND    GA   31820        Mar 1 2019   TX
                       MUSCOGEE   03496993   WHITE     KEITH     BERENZO    704     RAGLAND CT             COLUMBUS GA     31906-3536   Jul 1 2019   AL
                       NEWTON     06672122   STOKER    LINDA     GRACE      3215    STONE LEA DR           OXFORD     GA   30054-4650   Sep 1 2020   MI
                       OCONEE     06666714   PRITCHARD JOHN      MORRIS     1618    MEADOW SPRINGS DR      WATKINSVIL GA   30677        Aug 1 2017   VA
                       OCONEE     12371664   PUCKETT   DONNIE    LAMAR      2356    ATLANTA HWY            STATHAM    GA   30666        Sep 1 2019   SC
                       OCONEE     11317636   QUIGLEY   THOMAS    DANIEL     1441    ASHLAND DR             STATHAM    GA   30666        Aug 1 2019   IL
                       NEWTON     03326978   LYONS     CARMEN    EMMA       2135    REYNOLDS SUNIT 316     COVINGTON GA    30014-6629   Aug 1 2020   IN
                       NEWTON     11955563   ALEXANDER LLOYD     ALLISTER   220     GREENWOOD CIR          OXFORD     GA   30054        Aug 1 2020   NC
                       NEWTON     12018823   MCCOY     DONICA    LYNN-SIOUX 115     BEAVERDAM CT           COVINGTON GA    30016        Aug 1 2020   FL
                       MUSCOGEE   12586569   PINSON    KRISTOPHERDAVID      7717    N STADIUM DR           COLUMBUS GA     31909        Apr 1 2020   FL
                       MUSCOGEE   12710497   PITTS     ANDREA               6823    BEAVER TRL             MIDLAND    GA   31820        Sep 1 2020   TX
                       NEWTON     11043182   ADDISON   TASHIRA   APRIL      250     HEATON DR              COVINGTON GA    30016        Sep 1 2020   TX
                       OCONEE     10982124   EISON     ANNA      SOPHIA     2100    VALLEY SHOALS LN       BISHOP     GA   30621        Aug 1 2019   NC
                       PAULDING   11814963   FARMER    FAITH     ELIZABETH 202      WILBANKS CIR           DALLAS     GA   30132        Apr 1 2020   AL
                       NEWTON     06472889   MULLINS   MODESTY CHANTRE      60      BERKSHIRE DR           COVINGTON GA    30016        Nov 1 2017   HI
                       NEWTON     03659392   MURPHY    DEBRA     IVEY       50      RAINEY RIDGE DR        OXFORD     GA   30054-2640   Mar 1 2020   NC
                       NEWTON     03763655   MURPHY    MARY      PATRICIA   50      AIKEN WAY              COVINGTON GA    30016        May 1 2020   MI
                       NEWTON     06329650   MURPHY    MELVIN    RAY        50      AIKEN WAY              COVINGTON GA    30016        May 1 2020   MI
                       NEWTON     03659400   MURPHY    MICHAEL   WAYNE      50      RAINEY RIDGE DR        OXFORD     GA   30054-2640   Mar 1 2020   NC
                       NEWTON     06862362   BENJAMIN MARK                  10211   ALLEN DR SW            COVINGTON GA    30014        Aug 1 2020   NC
                       OCONEE     08319100   CISSE     MAHAMANE             1440    HEBRON CHURCH RD       STATHAM    GA   30666-3319   Jan 1 2018   OK
                       OCONEE     10647261   CARAVATI LILLIE     CHRISTINE 1131     SETTLERS RDG RD        ATHENS     GA   30606        Jun 1 2020   SC
                       PAULDING   03118733   SPAIN     BONNIE    S          310     OAKBRIDGE DR           DOUGLASVILGA    30134        Jul 1 2020   FL
                       PAULDING   11559276   TERRY     DONALD    SCOTT      128     MEADOW BRANCH LN       DALLAS     GA   30157        Jul 1 2019   TX
                       PIKE       07004823   MANNOR    RACHEL    SHANNON 282        HARDEN RD              ZEBULON    GA   30295        Jul 1 2020   MI
                       PIKE       07004829   MANNOR    THOMAS    NEIL       282     HARDEN RD              ZEBULON    GA   30295        Jul 1 2020   MI
                       PAULDING   05692787   LLOYD     ALLEN     ROBERT     182     VALOR RIDGE DR         DALLAS     GA   30132-2283   May 1 2019   FL




  Ex. 2 to Petition:
                       PAULDING   00874278   GRAZIOTTI CYNTHIA   FAYE       202     GOLD CREEK TRL         HIRAM      GA   30141-4201   Aug 1 2020   AL




Braynard Declaration
                       PEACH      11399532   LASSETTER SEAN      PATRICK    238     RED OAK RD             BYRON      GA   31008        Jan 1 2020   TN
                       PAULDING   12253051   NIVISON   ERIN      HAMILTON 80        JESSEL LN              DOUGLASVILGA    30134        Apr 1 2020   VA
                       PAULDING   12253052   NIVISON   NICOLAS   NATHANIEL 80       JESSEL LN              DOUGLASVILGA    30134        Apr 1 2020   VA
                       RABUN      08946049   KELLEY    STEPHEN   ALLEN      359     EASTMAN MTN RD         TIGER      GA   30576        Aug 1 2020   FL
                       PICKENS    10523246   RAPP      TYLER     MARTIN     125     GREEN ACRES RD         RANGER     GA   30734        Mar 1 2020   AP
                       PICKENS    08528824   WATERMAN JAMIE      NICOLE     2       TAMARACK DUNIT 20765   JASPER     GA   30143-9339   Jul 1 2017   AL
                       PICKENS    01024839   GILBERT   GERALD    KEITH      53      WHITE OAK DR           JASPER     GA   30143-2018   Jun 1 2020   NC
                       PICKENS    01029061   BROOKS    LIDA      STARR      122     DUFFER DR UNIT 20600   JASPER     GA   30143-7511   Nov 1 2019   NC
                       PIERCE     11173000   TERRONES TANYA      LARAE      921     JANE ST                BLACKSHEA GA    31516        Mar 1 2020   WA
                       RABUN      11625670   WILLIAMS  BRITTAIN  LOUISE     567     LONG LAUREL RIDGE DR   LAKEMONT GA     30552        Nov 1 2019   AL
                       RICHMOND   12385125   ABDELJABERASHRAF               526     RICHMOND HAPT # E 5    AUGUSTA    GA   30906        May 1 2020   SC
                       RICHMOND   08664940   COLVIN    DAVID     WALTER     1925    JANELLE RD             AUGUSTA    GA   30909-9512   Oct 1 2019   SC
                       RICHMOND   10717535   BEAVER    CONSTANCE JANE       117     CYPRESS CI APT B       FORT GORDOGA    30905        Mar 1 2018   TX
                       RICHMOND   00547430   BEAVER    WILLIAM   STEPHEN    117     CYPRESS CI APT B       FORT GORDOGA    30905        Mar 1 2018   TX
                       RICHMOND   08580648   BEASLEY   ALEXIS    XAVIA      1917    DREW LN                HEPHZIBAH GA    30815-6970   Aug 1 2018   SC
                       RICHMOND   06925617   BEASLEY   ANDREA    GREENWOO 4410      WIRT CT                AUGUSTA    GA   30909        Jul 1 2020   AE
                       RICHMOND   07492630   BEASLEY   SHAWNTA DENISE       910     INMAN DR               GROVETOWNGA     30813        Jan 1 2019   NC
                       RICHMOND   06653664   CABRERA   ERIKA     LYNN       1533    WOOTEN RD              AUGUSTA    GA   30904        Mar 1 2020   NC
                       RABUN      11300383   DYSON     KATE      MCANDREW 439       JOE DAVIS RD           TIGER      GA   30576        Sep 1 2020   SC
                       RICHMOND   04438091   LUMPKIN   BERTHA    LOIS       3774    PINNACLE PLACE DR      HEPHZIBAH GA    30815-6189   Dec 1 2019   NV
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 204 of 585




                                                                                          Page 261
                                                                                                                                                          ~
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                      GA NCOA Out of State


                       RICHMOND   04438102   LUMPKIN     RICKEY      A         3774   PINNACLE PLACE DR    HEPHZIBAH GA    30815-6189   Dec 1 2019   NV
                       RICHMOND   12250264   LUTTRELL    DELORIS     PAULINE   2601   IVEY RD              AUGUSTA    GA   30906        Oct 1 2020   TX
                       RICHMOND   04836286   JOHNSON     KEENILA     LATASHA   2666   ALEXANDER PL         AUGUSTA    GA   30909-2228   Sep 1 2020   NM
                       RICHMOND   01492148   SANDERS     ANNE                  2704   BOLLING RD           AUGUSTA    GA   30909        Sep 1 2019   TX
                       RICHMOND   01457914   JONES       ELLA        SPRINGS   2370   COURTNEY CIR         AUGUSTA    GA   30906-2604   Aug 1 2019   SC
                       RICHMOND   11450028   SEARCY      KWAME       OMARI     4903   MOSSYCUP CT          HEPHZIBAH GA    30815        Aug 1 2019   FL
                       RICHMOND   07498650   SETTLE      BRITNEY     PUGH      3828   WOODLAKE DR          HEPHZIBAH GA    30815        Aug 1 2020   NC
                       RICHMOND   10467504   SCROGGS     RACHEL      PIERCE    437    SCOTTS WAY           AUGUSTA    GA   30909        Oct 1 2018   SC
                       RICHMOND   06895846   HAWES       BRITNEY     NICOLE    2109   PINE ST    APT B     AUGUSTA    GA   30905        May 1 2019   AP
                       RICHMOND   05954688   HAWES       XAVIER      M         2109   PINE ST    APT B     AUGUSTA    GA   30905        May 1 2019   AP
                       RICHMOND   01499371   HAWKINS     RHONDA      L         507    BERTRAM CT           AUGUSTA    GA   30909        May 1 2020   SC
                       RICHMOND   06270088   HAWKINS     ROBERT      GLENN     519    WRIGHTS AVE          AUGUSTA    GA   30904-3757   Jun 1 2020   SC
                       RICHMOND   11863936   HAYES       LINDA       GAINS     1928   HOPIE RD             AUGUSTA    GA   30904        Dec 1 2019   SC
                       RICHMOND   07739848   FIELDS      ELIZABETH   K         3713   KINGSGATE DR         HEPHZIBAH GA    30815        Sep 1 2020   CO
                       RICHMOND   05351062   FIELDS      KRISTA      NICOLE    212    SIMMONS PL           AUGUSTA    GA   30907        Mar 1 2020   SC
                       RICHMOND   04591706   FIELDS      THOMAS      DAVID     212    SIMMONS PL           AUGUSTA    GA   30907        Mar 1 2020   SC
                       RICHMOND   11890842   FISCHLER    STEPHANIE   JOAN      709    COURTVIEW DR         AUGUSTA    GA   30909        Jul 1 2020   FL
                       RICHMOND   10495425   SHAFER      ZACHARY               2925   POINTEWEST DR        AUGUSTA    GA   30909        Oct 1 2020   MI
                       RICHMOND   08274679   PEEPLES     JARMAL      DEVON     2515   CENTER WE SAPT 9A    AUGUSTA    GA   30909        Sep 1 2019   SC
                       RICHMOND   07189007   STOCUM      CYNTHIA     DENISE    119    BARTS DR             AUGUSTA    GA   30909        Nov 1 2019   SC
                       RICHMOND   11711751   LAWSON      CONNIE      MARION    7009   SUMMERTON DR         AUGUSTA    GA   30909        Sep 1 2020   VA
                       RICHMOND   11544560   LAWSON      JOSEPH      WILLIAM   7009   SUMMERTON DR         AUGUSTA    GA   30909        Sep 1 2020   VA
                       RICHMOND   05925019   SIMMONS     CICELY      M         2561   WINTERVILLE DR       AUGUSTA    GA   30909-0614   Sep 1 2020   WA
                       RICHMOND   06222391   MADDUX      LAUREN      BENTLEY   618    CANTERBURY DR        AUGUSTA    GA   30909        Jun 1 2020   VA
                       RICHMOND   11343628   MADDUX      PAUL        TIMOTHY   618    CANTERBURY DR        AUGUSTA    GA   30909        Jun 1 2020   VA
                       RICHMOND   10591688   KENDALL     AUBEN       BRANTLEY 604     WOODHILL TRL         AUGUSTA    GA   30909        Apr 1 2018   KY
                       RICHMOND   11255227   HOWARD      MICHAELA              2203   PUND AVE             AUGUSTA    GA   30904        Jul 1 2019   DC




  Ex. 2 to Petition:
                       RICHMOND   05955944   VALENTINE   KENYA       EBONY     3510   WOODLAKE APT D       HEPHZIBAH GA    30815        Jul 1 2019   SC




Braynard Declaration
                       ROCKDALE   05280144   DAVIS       DEBORAH     ANN       2590   WEATHERSTONE CIR SE CONYERS GA       30094        Sep 1 2017   VA
                       ROCKDALE   02198523   DAVIS       JOE         HENRY     2590   WEATHERSTONE CIR SE CONYERS GA       30094        Sep 1 2017   VA
                       ROCKDALE   05156462   THOMAS      KENISHA     MONIQUE   137    AMBERWOOD CIR SE     CONYERS GA      30094        Jul 1 2020   FL
                       SCHLEY     04373818   FARRELL     SONYA       DEESE     1169   SHILOH RD            ELLAVILLE GA    31806        Aug 1 2020   MI
                       ROCKDALE   00329529   RHOADS      RUSSELL     EUGENE    2971   N TOWER WAY NE       CONYERS GA      30012-2652   Apr 1 2020   OH
                       ROCKDALE   00329530   RHOADS      WILMA       SCHANZ    2971   N TOWER WAY NE       CONYERS GA      30012-2652   Apr 1 2020   OH
                       THOMAS     06251815   SCOTT       WARREN      ALPHONSO 1332    YOUNG ST             THOMASVILLGA    31792        Nov 1 2017   VA
                       RICHMOND   11496292   WATSON      ASHLEY      NICOLE    338    JASMINE CIRAPT A     FORT GORDOGA    30905        Dec 1 2017   MD
                       RICHMOND   11341994   WATSON      BRIAN                 338    JASMINE CIRAPT A     FORT GORDOGA    30905        Dec 1 2017   MD
                       RICHMOND   01491801   WATSON      ESTHER      L         2403   N CAROLINA AVE       AUGUSTA    GA   30906-3216   Jun 1 2020   SC
                       RICHMOND   08898488   WATTS       BEVERLY     MARSHA    4000   BURNING TREE LN      AUGUSTA    GA   30906-9377   Sep 1 2020   CO
                       ROCKDALE   05648324   MAXEY       NORRIS      RAESHAD   1698   LANCASTER CREEK CIR SCONYERS GA      30094-5817   May 1 2019   NC
                       SCREVEN    00566354   BEDFORD     MARQUITA    RENEE     211    JULE ST              SYLVANIA GA     30467        Sep 1 2020   SC
                       RICHMOND   01449361   WATERS      ROBERTA     J         610    CANTERBURY DR        AUGUSTA    GA   30909-3312   Jun 1 2020   NC
                       SEMINOLE   08169509   LANEY       LARRY       WAYNE     2685   STAPLETON DR         DONALSONV GA    39845-6813   Jun 1 2020   FL
                       TATTNALL   06174911   BRAZIER     JOSEPH      LYNN      203    CATFISH LN           COLLINS    GA   30421        Oct 1 2020   FL
                       TIFT       01640806   SHEPARD     LYNNE       C         1716   KIMBERLY CT          TIFTON     GA   31793-8463   Jul 1 2018   CA
                       TIFT       10283885   SHEPARD     NICHOLAS    AUSTIN    1716   KIMBERLY CT          TIFTON     GA   31793        Jul 1 2018   CA
                       TALBOT     07023965   EDWARDS     CANDACE     ANNELIESE 9874   CARTLEDGE RD         BOX SPRING GA   31801-8847   Jul 1 2017   KY
                       WALKER     11932505   BIGHAM      TINA        LEE       662    BONDS RD             CHICKAMAUGGA    30707        Dec 1 2019   TN
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 205 of 585




                                                                                            Page 262
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                          !I

                                                                                                                                                     -
                                                                                                                                                     -
                                                                                     GA NCOA Out of State


                       WALKER      12000171   BLEVINS   RUTH       ANN       42      JADA LN              CHICKAMAU GGA    30707        Mar 1 2019   KY
                       UNION       12675636   SMITH     VICTORIA   MADLYN    111     JIMS RD              BLAIRSVILLE GA   30512        Oct 1 2020   FL
                       TOOMBS      03531301   GERALD    DERRICK              200     WELLS DR             VIDALIA     GA   30474        May 1 2019   SC
                       SPALDING    03712889   REID      YVONNE     MARIE     1465    WESLEY DR            GRIFFIN     GA   30224-8902   Sep 1 2020   IL
                       SPALDING    08355147   MCMAHAN CHERYL       ANN       121     SPIDER LILY CT       GRIFFIN     GA   30223        Oct 1 2020   CO
                       THOMAS      03715828   DUNBAR    JOSEPH     NATHANEIL 1721    SMITH AVE            THOMASVILLGA     31792-5747   Nov 1 2016   VA
                       THOMAS      10572347   SCHMITTOU BOBBI      OWENS     88      HUGH ST              THOMASVILLGA     31792        Jul 1 2018   NC
                       TOWNS       02861155   HIGHFILL  DENISE     BONTA     123     LEISURE WOODS LN     HIAWASSEE GA     30546        Mar 1 2019   NC
                       SUMTER      12887462   CROMER    JOSHUA     NOLAN     115     FINN ST              AMERICUS GA      31709        Dec 1 2019   IL
                       WALKER      10111785   STROMAN DONTRELL     ROGER     1063    SHAHAN LN            LA FAYETTE GA    30728        Jul 1 2020   TN
                       WALKER      07044442   SUMMEY    KELLY      COX       1029    WILSON RD            ROSSVILLE GA     30741-1132   May 1 2020   FL
                       UNION       11771391   BARTON    DAVID      JON       108     STABLES RISE         BLAIRSVILLE GA   30512        Sep 1 2019   MI
                       UNION       08945563   BARTON    PAMELA     BROOKS    138     NOTTELY CIR          BLAIRSVILLE GA   30512-1262   Sep 1 2020   SC
                       TOOMBS      06188231   THOMPSON PAUL        ELMER     2859    LYONS CENTER RD      LYONS       GA   30436        Mar 1 2020   FL
                       UNION       08176414   LYNCH     DAWN       MARIE     2938    TOWN CREEK SCHOOL RDBLAIRSVILLE GA    30512-5937   Sep 1 2020   FL
                       UNION       08176362   LYNCH     JEREMY     MICHAEL   2938    TOWN CREEK SCHOOL RDBLAIRSVILLE GA    30512-5937   Sep 1 2020   FL
                       WALKER      00927471   GERMAN    JUDY       A         269     DIAMOND CIR          LA FAYETTE GA    30728        Aug 1 2018   TN
                       WALKER      00939074   GERMAN    LEROY      J         269     DIAMOND CIR          LA FAYETTE GA    30728        Aug 1 2018   TN
                       WALKER      03289926   GILBREATH ELETHA     PEACE     4       FOX CHASE ST         ROSSVILLE GA     30741-1933   Oct 1 2018   TN
                       WALKER      11671852   GILES     KAYLEY     ALICE     4144    CHATTANOOGA VALLEY RFLINTSTONE GA     30725        Mar 1 2020   SC
                       WALKER      10822139   DEMPSEY KAYLA        SKYE      968     COFFMAN SPRINGS RD LA FAYETTE GA      30728        May 1 2017   FL
                       WALKER      11793498   DESHAZO   COREY      LAMONT    153     HIDDEN OAKS DR       FLINTSTONE GA    30725        Oct 1 2020   TN
                       WALKER      03719687   EWING     SUSAN      FERRIS    5       HIGHWAY 157          LOOKOUT MOGA     30750-2936   Aug 1 2017   TN
                       WALKER      08902899   JACKSON   MOLLY      JEAN      130     PLEDGER ST           LA FAYETTE GA    30728        Nov 1 2019   AL
                       WALKER      00920061   ELDER     ANNETTE              305     OVERBROOK DR         ROSSVILLE GA     30741        Oct 1 2019   AL
                       WHITFIELD   03762254   BROGAN    TAMMY      RENEE     1101    BROOKWOO UNIT 6      DALTON      GA   30720        Feb 1 2020   OH
                       WHITFIELD   07408741   MARTINEZ MAYRA                 902     JOHNSON CT           DALTON      GA   30720        Oct 1 2017   FL




  Ex. 2 to Petition:
                       WHITFIELD   04314138   MANN      LAUREN     REBECCA   344     E BROADACRE RD NE    DALTON      GA   30721-7619   Aug 1 2020   SC




Braynard Declaration
                       WALTON      08325975   JORDAN    DAVID      LEE       218     COLQUITT ST          MONROE      GA   30655        Jul 1 2020   NY
                       WHITFIELD   00067525   MACDONALDZOE         RUSSELL   172     MCCALLIE DR          TUNNEL HIL LGA   30755        Apr 1 2020   NC
                       GLYNN       07232823   MASON     CYNTHIA              111     BRECKENRIDGE DR      BRUNSWICK GA     31520        Oct 1 2020   VA
                       GLYNN       10838146   MATJAZIC AMBER       LOUISE    623     ALBANY ST            BRUNSWICK GA     31520        Jan 1 2020   FL
                       FULTON      12501468   WAGNER    NATALIE    ELIZABETH 6106    CRAFTSMAN ST         JOHNS CREEGA     30097        Oct 1 2020   AL
                       FULTON      12563842   WAGNER    NEIMAN     CLIFF     6106    CRAFTSMAN ST         JOHNS CREEGA     30097        Oct 1 2020   AL
                       GILMER      07168994   INFANTE   DAVID                245     OLD WOODRING RD      ELLIJAY     GA   30540        Jul 1 2019   TN
                       FULTON      11077706   WANG      FRANK                3564    PIEDMONT R APT 312   ATLANTA     GA   30305        Jul 1 2020   CA
                       FULTON      11429277   WANG      HSIU       HSIA      530     WEATHEREND CT        ALPHARETT AGA    30022        Mar 1 2019   WA
                       FULTON      10158157   TANES     MICHAEL              1445    MONROE DR APT F14    ATLANTA     GA   30324        Jul 1 2020   VA
                       FULTON      08686323   TANG      GEORGE     XIAOHE    415     S DOOLIN DR          ROSWELL GA       30076        Jan 1 2018   WA
                       GLYNN       08183608   GARAB     SARAH      ALLISON   223     PALM CLUB CIR        BRUNSWICK GA     31525        Jun 1 2018   SC
                       FULTON      10141375   WARREN    LISA       BAXLEY    3269    FERNCLIFF LN         ATLANTA     GA   30324        Oct 1 2020   AL
                       FULTON      10141377   WARREN    MICHAEL    B         3269    FERNCLIFF LN         ATLANTA     GA   30324        Oct 1 2020   AL
                       FULTON      12602275   WARREN    TAYLOR               290     MARTIN LUT UNIT 1308 ATLANTA     GA   30312        Oct 1 2020   NC
                       FULTON      02116788   TALLANT   GREG       BROWN     2400    PARKLAND DUNIT 465   ATLANTA     GA   30324        Feb 1 2020   AL
                       FULTON      10878959   TALLY     LEIGH      ANNE      1037    COLQUITT AVAPT 8     ATLANTA     GA   30307        Jul 1 2019   AE
                       GWINNETT    08860831   ABRAMS    SONDRA     J         2880    DOGWOOD HOLLOW LN LAWRENCEVGA         30043        May 1 2018   VA
                       FULTON      11649311   WELTON    MIKAELA    PAIGE     4005    VICKERY GLN          ROSWELL GA       30075        Jan 1 2020   AL
                       FULTON      10066662   WEN       YUANKANG             10260   BILLINGS POINTE      JOHNS CREEGA     30022        Oct 1 2020   TX
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 206 of 585




                                                                                           Page 263
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                          !ii

                                                                                                                                                     -
                                                                                                                                                     -
                                                                                     GA NCOA Out of State


                       GWINNETT   07640348   BARRETO   KIM       DENISE      1433    ARDSLEY P L APT 1433   NORCROSS GA     30093        Oct 1 2020   IL
                       FULTON     10072766   WHARTON MARGARET ANN            2900    PHARR COU APT 1111     ATLANTA    GA   30305        Aug 1 2018   NY
                       FULTON     11387739   WHATLEY ELIZABETH ANNE          11730   STRATHAM DR            ALPHARETT AGA   30009        Feb 1 2020   CA
                       FULTON     10543532   WHATLEY MACIE       NICOLE      930     HOWELL MIL 1436        ATLANTA    GA   30318        Aug 1 2018   NY
                       GLYNN      11478176   CRAWFORD ANTHONY JOSEPH         711     2ND ST                 BRUNSWICK GA    31520        Jan 1 2020   MS
                       FULTON     06748713   ZIMMERMAN DENISE    SHERI       300     SONATINA TER           ALPHARETT AGA   30009        Oct 1 2020   TX
                       FULTON     06748714   ZIMMERMAN DON       MICHAEL     300     SONATINA TER           ALPHARETT AGA   30009        Oct 1 2020   TX
                       FULTON     07270582   ZIMMERMAN MEGAN     LEIGH       300     SONATINA TER           ALPHARETT AGA   30009        Oct 1 2020   TX
                       FULTON     08649436   ZIMMERMAN MOLLY                 300     SONATINA TER           ALPHARETT AGA   30009        Oct 1 2020   TX
                       GLYNN      11653046   COLLINS   JERRY     C           386     BELMONT CIR            BRUNSWICK GA    31525        Jun 1 2020   AE
                       GLYNN      11156188   COLLINS   THERESA   ANN         386     BELMONT CIR            BRUNSWICK GA    31525        Jun 1 2020   AE
                       GLYNN      10363909   CONWAY    MEGHAN    ELIZABETH   3022    CHARING CROSS          BRUNSWICK GA    31525        Mar 1 2020   NC
                       GWINNETT   10578415   ANDERSON CHRISTOPHEEDWARD       715     TALON VIEW CT          AUBURN     GA   30011        Jul 1 2018   DC
                       FULTON     11638524   WELCH     SHAMECA DISHA         2020    SPRING CREEK LN        SANDY SPRI GA   30350        Oct 1 2019   AL
                       FULTON     06438175   STEWART KAREN       DANYELLE    201     SUMMIT SPRINGS DR      SANDY SPRI GA   30350        Aug 1 2019   FL
                       FULTON     05131188   WHALEY    MARISSA   MONIQUE     597     FORMWALT ST SW         ATLANTA    GA   30312-2655   Aug 1 2020   CA
                       GLYNN      05857789   COHILL    CELANDRIA JOSEPH      1004    RATCLIFF LAKE DR       BRUNSWICK GA    31523        Jul 1 2020   MD
                       GLYNN      11175108   COHN      COLLEEN   MARIE       202     PALM CLUB CIR          BRUNSWICK GA    31525        Oct 1 2020   NC
                       FULTON     02429806   STEPHENSO DANNY     K           1667    FERNLEAF CIR NW        ATLANTA    GA   30318-1415   Oct 1 2020   OK
                       GORDON     01692766   GEVING    DARREL    EMIL        184     SPRING DR SE           CALHOUN GA      30701-4235   Aug 1 2020   MN
                       FULTON     06781595   TAYLOR    STEPHANIE ALICIA      3715    RENAISSANCE CIR        ATLANTA    GA   30349-1041   Nov 1 2019   MD
                       FULTON     08154286   TAYLOR    TAMMY     RENE        6302    LAMP POST PL           COLLEGE PAGA    30349        Nov 1 2018   AE
                       FULTON     11260929   TAYLOR    TATIANA               3315    ROSWELL RDAPT 3039     ATLANTA    GA   30305        Oct 1 2019   NJ
                       FULTON     02125951   TUKES     PAULA     TAYLOR      701     HIGHLAND A APT 2514    ATLANTA    GA   30312        Jan 1 2020   CA
                       FULTON     03427712   TUMMALA SUNEEL      RAO         894     DEAN DR NW             ATLANTA    GA   30318        Nov 1 2019   NJ
                       FULTON     11636497   WILD      MARTHA    PATRICIA    430     W WESLEY RD NW         ATLANTA    GA   30305        Jul 1 2018   AL
                       FULTON     10636091   WILD      MARTIN    E           430     W WESLEY RD NW         ATLANTA    GA   30305        Jul 1 2018   AL




  Ex. 2 to Petition:
                       FULTON     07872398   STEWART AFRIKAHNA               396     PIEDMONT A APT 4040    ATLANTA    GA   30308        Sep 1 2017   CA




Braynard Declaration
                       FULTON     12526988   VAVILALA  MAHATI    SRI         508     MAIN ST NE APT 3311    ATLANTA    GA   30324        Aug 1 2020   MI
                       GWINNETT   11255541   ABUBEY    FAITH                 2494    NORWOOD PARK XING      DORAVILLE GA    30340        Aug 1 2020   DC
                       GWINNETT   10817274   ABULU     ADESUWA E             895     MERCURY DR             LAWRENCEVGA     30045        Jul 1 2020   MD
                       GWINNETT   06344103   ABULU     PAUL      AIGBE       895     MERCURY DR             LAWRENCEVGA     30045        Jul 1 2020   MD
                       FULTON     10509087   TAYLOR    PAUL      TOBIAS      1925    WAYCREST DAPT # 4201   ATLANTA    GA   30331        Jun 1 2020   IL
                       FULTON     11722495   VITALE    REBECCA   LYN         1402    CALIBRE CREEK PKWY     ROSWELL GA      30076        Jan 1 2020   TN
                       FULTON     06627506   STEVENSON ADRIENNE C            522     PRESTON WOODS TRL      DUNWOODY GA     30338        Sep 1 2020   VA
                       FULTON     07436162   STEVENSON TORREY    JAY         522     PRESTON WOODS TRL      DUNWOODY GA     30338        Sep 1 2020   VA
                       FULTON     10162187   TAYLOR    LAUREN    LATRICE     870     MAYSON TURUNIT#1327    ATLANTA    GA   30314        Aug 1 2020   MI
                       GWINNETT   02907221   CARNEY    NATHAN    THOMAS      3361    BIRCHWOOD TRL          SNELLVILLE GA   30078        Sep 1 2020   FL
                       GWINNETT   06694291   CARPENTER STEVIE    CHRISTENE   3844    FROSTBERRY FALL PL     BETHLEHEM GA    30620        Jul 1 2020   VA
                       GWINNETT   10847294   BAIDOO    DANIEL    ALBERT      3977    CHURCH VIEW LN         SUWANEE GA      30024        Sep 1 2019   FL
                       GWINNETT   11958660   ESTABILLO DARIO     CARNATE     3401    LINDENRIDGE DR         BUFORD     GA   30519        Oct 1 2020   NY
                       GWINNETT   11952303   ESTABILLO ENCARNACIOGARABELIS   3401    LINDENRIDGE DR         BUFORD     GA   30519        Oct 1 2020   NY
                       GWINNETT   05657317   BENSON    FRANK                 4484    MARCHBOLT CT           PEACHTREE GA    30092        Sep 1 2020   SC
                       GWINNETT   06587862   BENTLEY   LORI      RABERN      844     ROCKY RIDGE CT         STONE MOU GA    30087        Oct 1 2020   NC
                       GWINNETT   02876587   BENTLEY   PHILIP    WAYNE       844     ROCKY RIDGE CT         STONE MOU GA    30087        Oct 1 2020   NC
                       GWINNETT   10542648   ECK       RILEY     JAMES       1205    BURNING BUSH DR        LOGANVILLE GA   30052        Jul 1 2020   AL
                       GWINNETT   08148893   BRODERICK CLAUDIA               1917    HIDDEN FORK LN         LOGANVILLE GA   30052-5860   Jun 1 2020   FL
                       GWINNETT   10611010   COHEN     ASHLEY    LORRAINE    3350    SWEETWATEAPT 1128      LAWRENCEVGA     30044        Apr 1 2018   SC
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 207 of 585




                                                                                           Page 264
                                                                                                                                                           ~
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                    GA NCOA Out of State


                       GWINNETT   11176264   BUTLER     NIAISHA              3350   SWEETWAT EAPT 722   LAWRENCEVGA     30044        Jul 1 2018   NY
                       GWINNETT   01825552   COBB       JENNIFER ERIN        2705   MALL OF GEOAPT 103  BUFORD     GA   30519        Oct 1 2020   CO
                       GWINNETT   11121622   COBB       JOURDAN    MICHELLE 2583    THURLESTON LN       DULUTH     GA   30097        Aug 1 2018   AL
                       GWINNETT   11071104   DENTON     TREVOR     JAMES     2735   EUDORA TRL          DULUTH     GA   30097        May 1 2018   FL
                       GWINNETT   12779821   COE        JACQUELINE MARIE     1370   ASTER IVES DR       LAWRENCEVGA     30045        Oct 1 2020   FL
                       GWINNETT   12518623   CATCHINGS JERVE'      ANTHONY 815      CHATHAM PARK DR     LAWRENCEVGA     30046        Jan 1 2020   TN
                       GWINNETT   10544251   BOTTA      RACHAEL    ELISABETH 3300   JIM MOORE RD        DACULA     GA   30019        May 1 2020   OH
                       GWINNETT   10260146   COLLINS    LLOYD                755    BRAVES AVEAPT 1113  LAWRENCEVGA     30043        Jan 1 2020   MA
                       GWINNETT   07756426   COLLINS    MICHAEL              8538   LAKE DR             SNELLVILLE GA   30039-6526   Aug 1 2020   MI
                       GWINNETT   06274566   COLLINS    MICHEAL    EUGENE    1252   SWEET PINE DR       NORCROSS GA     30093        Jul 1 2020   NY
                       GWINNETT   06980533   CORNWALL DAVID        ALEXANDER 3965   NOBLIN RIDGE DR     DULUTH     GA   30097-7304   Aug 1 2020   FL
                       GWINNETT   08795089   CORNWALL MATTHEW JOHNATHAN 3965        NOBLIN RIDGE DR     DULUTH     GA   30097        Aug 1 2020   FL
                       GWINNETT   07363407   CORNWALL MICHELLE M             3965   NOBLIN RIDGE DR     DULUTH     GA   30097-7304   Aug 1 2020   FL
                       GWINNETT   02779390   CHOW       WALTER               2598   SETTLERS CT         SNELLVILLE GA   30078-2266   Oct 1 2020   HI
                       GWINNETT   10598570   DESCHENES ABIGAIL     RAE       2261   FOXY DR             BETHLEHEM GA    30620        Oct 1 2020   NH
                       GWINNETT   05613045   DESCHENES KELLY       LEE       2261   FOXY DR             BETHLEHEM GA    30620        Oct 1 2020   NH
                       GWINNETT   05613046   DESCHENES ROBERT      M         2261   FOXY DR             BETHLEHEM GA    30620        Oct 1 2020   NH
                       GWINNETT   10305147   HAIRSTON NANNETTE RENEE         6685   SEPTEMBER EVE       PEACHTREE GA    30092        Jan 1 2018   OH
                       GWINNETT   07022797   FORBES     D'ANGELA PATRICE     2610   GADSEN WALK         DULUTH     GA   30097        Nov 1 2016   NC
                       GWINNETT   06117295   GEBHART    MICHAEL    JAMES     2200   DULUTH HWYAPT 2008  DULUTH     GA   30097        Aug 1 2020   MO
                       GWINNETT   06180551   GEBHART    NANCY      MARIE     526    SUGARLOAF RESERVE DRDULUTH     GA   30097        Nov 1 2019   MO
                       GWINNETT   03618433   MANNING    LISA       LYNN      2365   TURTLE CREEK WAY    LAWRENCEVGA     30043        Oct 1 2020   FL
                       GWINNETT   11360787   GALLEGOS JULIET       DEVONA    190    GAINES OAK WAY      SUWANEE GA      30024        Oct 1 2018   KY
                       GWINNETT   12276427   FRAZIER    MIKEL                3167   KRISAM CREEK DR     LOGANVILLE GA   30052        Aug 1 2020   MD
                       GWINNETT   06162301   FOSTER     SERITA     R         3350   MEADOW LILY CT      BUFORD     GA   30519        Sep 1 2020   AL
                       GWINNETT   08853701   FOSTER     JULIAN               3350   MEADOW LILY CT      BUFORD     GA   30519        Sep 1 2020   AL
                       GWINNETT   10555497   FITZGERALD DARRELL    SCOTT     6005   PRINCETON RUN TRL   TUCKER     GA   30084        Oct 1 2020   VA




  Ex. 2 to Petition:
                       GWINNETT   05914571   FITZGERALD LAVANA     SALYCE    6005   PRINCETON RUN TRL   TUCKER     GA   30084        Oct 1 2020   VA




Braynard Declaration
                       GWINNETT   10198935   FITZGERALD TONETTA    DENISE    6005   PRINCETON RUN TRL   TUCKER     GA   30084        Oct 1 2020   VA
                       GWINNETT   12569413   JONES      JAMEELA              2206   LEALAND PLACE LN    LAWRENCE VGA    30044        Aug 1 2020   MD
                       GWINNETT   10282662   GALE       KAYLA                4393   GROVE LAKE ST       LOGANVILLE GA   30052        Dec 1 2017   FL
                       GWINNETT   06922585   HURLEY     HANNAH     KATHERINE 2385   BECKENHAM PL        DACULA     GA   30019        May 1 2020   TN
                       GWINNETT   06221696   GUINN      BEVERLY    ANN       743    FARADAY CIR         SUWANEE GA      30024        Jul 1 2020   NC
                       GWINNETT   06256035   GUINN      GERALD     LEONARD   743    FARADAY CIR         SUWANEE GA      30024        Jul 1 2020   NC
                       GWINNETT   10480688   HOSEA      PEGGY      JEAN      210    OAKLAND HILLS WAY   LAWRENCEVGA     30044        Jul 1 2020   FL
                       GWINNETT   00211090   JAMES      SHANNA     M         29     ARBOR CROWNE DR     LAWRENCEVGA     30045        Jul 1 2020   NC
                       GWINNETT   10475193   MARSHALL JENNIFER ROSE          2300   COUNTRY W APT 431   SNELLVILLE GA   30039        Sep 1 2020   MN
                       GWINNETT   05379047   HAUGH      ERIC       ANDREW    1335   HERRINGTO NAPT 2710 DULUTH     GA   30096        Oct 1 2020   OH
                       GWINNETT   12457152   JAMES      KAYLA      IRENE     751    LEILA LN            LAWRENCEVGA     30046        Aug 1 2020   MD
                       GWINNETT   03896242   MC DANIEL HIRAM       LEE       2611   BECHERS BRK         LAWRENCEVGA     30043        Aug 1 2020   TN
                       GWINNETT   02846658   MCALEER    MARJORIE J           5200   OAKS LANDING CT     SUGAR HILL GA   30518-4515   Aug 1 2019   FL
                       GWINNETT   10165217   LOUDERMILKCHASE       REMI      3147   BUNTEN RD           DULUTH     GA   30096        Jan 1 2019   SC
                       GWINNETT   10276301   KIERCE     KAMERON              1405   MILLENNIAL LN       LAWRENCE VGA    30045        Aug 1 2019   NY
                       GWINNETT   06338384   LIBAN      AHMED      A         2591   WEVOK WAY           GRAYSON GA      30017        Jul 1 2019   AE
                       GWINNETT   11895806   LYNCH      THELMA     KAH       190    ADAMS MILL DR       LAWRENCEVGA     30044        Oct 1 2020   SC
                       GWINNETT   04092490   KIRKLAND THOMAS                 1400   COMMONWEALTH LN     GRAYSON GA      30017        Oct 1 2020   IL
                       GWINNETT   02761436   LIPPAI     FRIEDA               4860   BAINBRIDGE CT SW    LILBURN    GA   30047-5364   Jun 1 2020   FL
                       GWINNETT   10103557   LIPSEY     ELIZABETH ANNE ROBIN 2292   INFIELD LN          LAWRENCEVGA     30043        Jun 1 2019   AL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 208 of 585




                                                                                          Page 265
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                       ;JR

                                                                                                                                                  -
                                                                                                                                                  -
                                                                                    GA NCOA Out of State


                       GWINNETT 10086786   LIPSEY     JOHNTHAN    COREY      2292   INFIELD LN              LAWRENCE VGA    30043        Jun 1 2019   AL
                       GWINNETT 10651329   MEROP      WALTER      RAYMOND    4725   BUCKSKIN TRL SW         LILBURN    GA   30047        Oct 1 2020   TX
                       GWINNETT 03496855   OLIVER     JEAN        BENNETT    1880   KATHY WHITWORTH DR BRASELTON GA         30517-4044   Aug 1 2020   SC
                       GWINNETT 01103921   OLIVER     ROBERT      CHANDLER   1880   KATHY WHITWORTH DR BRASELTON GA         30517-4044   Aug 1 2020   SC
                       GWINNETT 10645171   SKINNER    PRESTON     KENNETH    2457   MILDON HALL LN          LAWRENCEVGA     30043        Jun 1 2017   MI
                       GWINNETT 05703371   PICKETT    TONI                   999    PIERCE BRENNEN DR       LAWRENCEVGA     30043-1315   Sep 1 2018   LA
                       GWINNETT 07023909   PICOU      HAZEL       THOMAS     4156   DERDEN CT SW            LILBURN    GA   30047        Jan 1 2018   LA
                       GWINNETT 11378872   PIERCE     ASHLEY      JOHNSON 4005      GAIL LEE TER            SNELLVILLE GA   30039        Mar 1 2020   NC
                       GWINNETT 10923937   PIERCE     RICHARD     MICHAEL    4005   GAIL LEE TER            SNELLVILLE GA   30039        Mar 1 2020   NC
                       GWINNETT 11123999   MEWBORN AMANDA         DAWN       5227   DUNCAN CREEK RD         BUFORD     GA   30519        Jul 1 2019   FL
                       GWINNETT 04649093   PARK       RENEE       ZOLLICOFFE 195    GAINES OAK WAY          SUWANEE GA      30024        Apr 1 2018   VA
                       GWINNETT 11109058   PILLON     TYLER       ALEXANDER 1247    TORREY PL               DACULA     GA   30019        Mar 1 2018   WA
                       GWINNETT 06808820   PICKENS    DEANA       MICHELLE 1575     HEATHERTON RD           DACULA     GA   30019        Jul 1 2020   SC
                       GWINNETT 11466444   REICHEL    JUSTIN                 1770   BRIERGATE DR            DULUTH     GA   30097        Jun 1 2018   TN
                       GWINNETT 05617638   OWENS      ROSE        CARMEN     1750   MAYBELL TRL             LAWRENCEVGA     30044        Jul 1 2020   WA
                       GWINNETT 10156918   OWENS      TERRY       DEAN       3545   SCHILLING RDG           PEACHTREE GA    30096        Sep 1 2020   NC
                       GWINNETT 12047041   MOSLEY     DOMINIQUE   A          3481   DONEGAL WAY             SNELLVILLE GA   30039        Sep 1 2020   KY
                       GWINNETT 03893952   RICHMOND KATINA        METESH     3835   BAY GROVE WAY           LOGANVILLE GA   30052        Oct 1 2020   SC
                       GWINNETT 06506109   RODRIGUEZ VANESSA                 1174   WOODMERE DR             LOGANVILLE GA   30052        Oct 1 2019   FL
                       GWINNETT 11249236   RILEY      ANDRE                  3717   GRAHAMRIDGE CT          SNELLVILLE GA   30039        Jun 1 2020   MD
                       GWINNETT 11068807   RILEY      DONNETTA    MARIE      3717   GRAHAMRIDGE CT          SNELLVILLE GA   30039        Jun 1 2020   MD
                       GWINNETT 11645320   SMITH      ANAYA                  1346   BLUE SAIL AVE           GRAYSON GA      30017        Oct 1 2020   FL
                       HABERSHAM08824316   BAZEMORE HANNAH        CARISSA    141    HABERSHAM PLACE LN CLARKESVI L GA       30523        Aug 1 2020   NY
                       GWINNETT 10891471   PATEL      AEKTA                  2300   ARNOLD MILL RD          LAWRENCEVGA     30044        Jul 1 2017   SC
                       GWINNETT 04667178   STERLING CHARLES       C          504    WYNFIELD TRCE           PEACHTREE GA    30092        Oct 1 2020   TX
                       GWINNETT 07221695   STEVENS    CRYSTAL     L          2303   BANCROFT WAY            BUFORD     GA   30519        Oct 1 2018   WV
                       GWINNETT 11155351   SMITH      CHIN        SUN        2528   BRYNFIELD CV            SUWANEE GA      30024        Sep 1 2019   FL




  Ex. 2 to Petition:
                       GWINNETT 08072462   OZELE      FABRICE     AWOUMOU 523       RED TIP LN              LOGANVILLE GA   30052        Mar 1 2019   FL




Braynard Declaration
                       GWINNETT 07169382   OZELE      KENYATTA    JESUS      523    RED TIP LN              LOGANVILLE GA   30052        Mar 1 2019   FL
                       GWINNETT 10703192   STOTHART EMILY         JOY        709    BURNT CREEAPT A         LILBURN    GA   30047        Sep 1 2020   NY
                       GWINNETT 10713851   STOTHART MATTHEW       GRAY       709    BURNT CREEAPT A         LILBURN    GA   30047        Sep 1 2020   NY
                       GWINNETT 10872831   STOVAL     ANTOINE     TERRELL    3931   ELMSIDE VIL APT F       PEACHTREE GA    30092        Apr 1 2018   SC
                       GWINNETT 08692587   SATAYABUT SARUN                   2189   SHIN CT                 BUFORD     GA   30519        Oct 1 2020   FL
                       GWINNETT 03314793   WARREN     VERA        LEE        3517   TEMPLE RIDGE CT         LOGANVILLE GA   30052        May 1 2020   FL
                       GWINNETT 08648177   WASHINGTO AARON        JUSTIN     2305   GLOBAL FORAPT 613       ATLANTA    GA   30340        Nov 1 2018   VA
                       GWINNETT 06960566   WASHINGTO AMANDA                  1401   TIMBERCREST DR          LAWRENCE VGA    30045        Sep 1 2020   CA
                       GWINNETT 11267052   TUMALE     ALYSSA                 1223   OVERVIEW DR             LAWRENCEVGA     30044        Jul 1 2020   NY
                       GWINNETT 12831147   TUMBARELLOJOSEPH       MARIUS     1796   SATELLITE B UNIT # 1116 DULUTH     GA   30097        Oct 1 2020   NY
                       GWINNETT 05904118   TUBBS      MICHAEL     GILBERT    1058   MOSSCROFT LN            LAWRENCEVGA     30045        May 1 2020   IN
                       HALL     00382797   HAIGHT     ANN MARIE   SUZETTE    4713   UNION CHURCH RD         FLOWERY BRGA    30542        Jun 1 2020   FL
                       HALL     00366580   HOUGHTON ALICE         JULIA      3070   SUMMER LAKE DR          GAINESVILLEGA   30506-7207   Oct 1 2020   NE
                       HARALSON 06668551   GRUBBS     KELLY       REANN      261    CONNECTICUT AVE         TALLAPOOSAGA    30176        Dec 1 2019   AL
                       HARALSON 08876269   HALL       ASHLEY      EILEEN     26     POPE RD                 BUCHANAN GA     30113        Jul 1 2018   FL
                       HARALSON 06940170   HALLMAN    CORY        BARRETT    1598   CROSSROADS CHURCH RTALLAPOOSAGA         30176-2043   Dec 1 2017   AP
                       HALL     05713853   HARRIS     MARIAN      WARDLAW 5938      ASH HILL PL             HOSCHTON GA     30548        Oct 1 2020   SC
                       HART     07293082   SCHNAKE SALLY          GRACE      293    PRICE CHAPEL RD         LAVONIA    GA   30553-6611   Apr 1 2018   MI
                       HALL     02107593   GENTILOZZI KRISTEN     JUNE       7411   SWITCHBACK LN           FLOWERY BRGA    30542        Mar 1 2020   FL
                       HART     06544589   VICKERY    DONALD      THURSTON 200      ATHENS ST               HARTWELL GA     30643        Mar 1 2020   NC
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 209 of 585




                                                                                           Page 266
                                                                                                                                                           E
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                 GA NCOA Out of State


                       HALL     02878727   SANDERS G           LEVANT     6525   SHADY VALLEY DR      FLOWERY B RGA    30542-5063   Aug 1 2020   FL
                       HALL     08174336   SANDERS TERESA      BOYNTON 6525      SHADY VALLEY DR      FLOWERY BRGA     30542        Aug 1 2020   FL
                       GWINNETT 03500118   TORRES    ELBA      V          1310   POND SPRINGS TRCE SW LILBURN     GA   30047        Sep 1 2020   FL
                       GWINNETT 02892419   TORRES    EUGENIO              1310   POND SPRINGS TRCE SW LILBURN     GA   30047        Sep 1 2020   FL
                       HALL     11399617   AHLERS    JOHN      A          5018   SUNRISE CT           GAINESVILLEGA    30504        Oct 1 2020   FL
                       HALL     00358403   AHLERS    JUDITH    E          5018   SUNRISE CT           GAINESVILLEGA    30504        Oct 1 2020   FL
                       GWINNETT 02878059   YOUNG     VICKIE    D          3127   DRAYTON MANOR RUN LAWRENCEVGA         30046-9406   Sep 1 2020   TX
                       HALL     00376745   ASKEW     BRENDA    W          2645   PASS CIR             GAINESVILLEGA    30506        Mar 1 2020   FL
                       HALL     06934617   ASTORGA CRYSTAL     LEE        5779   NORTON CIR           FLOWERY BRGA     30542        Apr 1 2020   IL
                       HENRY    04101601   CLONINGER LORI      STEVENS    311    GLADSTONE DR         MCDONOUG GA      30253        Sep 1 2020   SC
                       HENRY    04302235   CLONINGER RICKY     WAYNE      311    GLADSTONE DR         MCDONOUG GA      30253        Sep 1 2020   SC
                       HENRY    07426829   ARETT     BRIAN     MARK       302    MONTROSE DR          MCDONOUG GA      30253        Jul 1 2020   NV
                       HENRY    00577814   CONKLIN   LINDA     ANN        607    WATERFORD LN         MCDONOUG GA      30253        Mar 1 2020   NC
                       HALL     10106020   CASEY     PATRICK   TIMOTHY    6351   FALLING WATER LN     HOSCHTON GA      30548        Oct 1 2020   MS
                       HALL     10109351   CASEY     RUTH      ANN        6351   FALLING WATER LN     HOSCHTON GA      30548        Oct 1 2020   MS
                       GWINNETT 07048906   ZACKIN    ALYSSA    SHELBY     1475   RIVERSHYRE PKWY      LAWRENCEVGA      30043        May 1 2019   SC
                       HABERSHAM10767858   WALDEN    CALEB                305    NORTHWOODS DR        MOUNT AIR Y GA   30563        Aug 1 2020   SD
                       HALL     11508123   JENNINGS MATEUS                3414   PHOENIX COVE DR      GAINESVILLEGA    30506        Sep 1 2018   KY
                       HALL     00864008   JENNINGS WILLIAM    HENRY      3414   PHOENIX COVE DR      GAINESVILLEGA    30506        Sep 1 2018   KY
                       HARRIS   01844863   ST JOHN   RICHARD              282    GREY ROCK DR         MIDLAND     GA   31820        Apr 1 2020   NC
                       HARRIS   01826240   ST JOHN   SUSAN     SNELLINGS 282     GREY ROCK DR         MIDLAND     GA   31820        Apr 1 2020   NC
                       HARRIS   06310656   STANGLE   COREY     LEE        231    ROSEWOOD DR          FORTSON GA       31808-6036   Jan 1 2020   CA
                       HARRIS   04496354   STANSBURY CHRISTINA MARIE      511    SWEETBAY PKWY        HAMILTON GA      31811        May 1 2020   CO
                       HEARD    12818831   DIXON     BRANDON MICHAEL      1568   FROLONA RD           FRANKLIN GA      30217        May 1 2020   SC
                       HEARD    03794437   DODD      TONI      LYNETTE    4848   ROOSTERVILLE RD      FRANKLIN GA      30217        Jul 1 2017   TX
                       HALL     07544711   CORINDIA JESSICA    FONTAINE 3415     WINDWARD LN          GAINESVILLEGA    30501        Sep 1 2020   PA
                       HOUSTON 02612111    SMITH     ONSEMUS KEITH        302    MARION WAY           WARNER RO GA     31098        Jan 1 2020   AP




  Ex. 2 to Petition:
                       HOUSTON 07786132    SMITH     RACHEL    BLAIR      448    LAKE JOY RD          KATHLEEN GA      31047        Apr 1 2020   NV




Braynard Declaration
                       HARRIS   04684250   LOGAN     LAURA     MARCELA    996    PLANTATION CREEK RD FORTSON GA        31808-3852   Jul 1 2020   TN
                       HARRIS   05985402   BELLE     DAYMAN               991    PLANTATION CREEK RD FORTSON GA        31808        May 1 2019   AL
                       HARRIS   01249579   BERNDT    KAREN     A          4372   MARSHALL WILLIAMS RD WEST POINT GA    31833        Nov 1 2016   KS
                       HALL     07622238   MYERS     GLENDA    SUE        810    LITTLE JOHN CIR NE   GAINESVILLEGA    30501        Oct 1 2020   NM
                       HALL     07622245   MYERS     JAMES     RAY        810    LITTLE JOHN CIR NE   GAINESVILLEGA    30501        Oct 1 2020   NM
                       HENRY    08536954   HAYES     WALTER    THOMAS     600    STURBRIDGE CT        MCDONOUG GA      30253        Oct 1 2020   FL
                       HENRY    11996340   HAZELTON LINDSEY    LAMONT     317    FROSTWOOD TRL        MCDONOUG GA      30253        Apr 1 2020   MD
                       HENRY    07264248   HEAD      DERICK    ELLIS      229    FAIRBROOK LN         STOCKBRIDGGA     30281        Feb 1 2020   MD
                       HART     08903722   FEINSTEIN SAMUEL    DAVID      208    KNOX CIR             LAVONIA     GA   30553        Jan 1 2019   NC
                       HOUSTON 08322731    BRAUNSTEINCAROLINA NOHEMI      411    ARROWHEAD TRL        WARNER R O GA    31088        Jul 1 2018   SC
                       HOUSTON 08141043    BRAUNSTEINWESLEY    DAVID      411    ARROWHEAD TRL        WARNER R O GA    31088        Jul 1 2018   SC
                       HENRY    01402567   RANDOLPH SUSAN      S          97     SOWELL RD            MCDONOUG GA      30252-2950   Jun 1 2020   NC
                       HENRY    10960857   RASILE    MACKENZIE LEIGHT     201    OAK HILL CIR         STOCKBRIDGGA     30281        Oct 1 2020   OH
                       HENRY    10726932   RAULERSON AMANDA    JAYNE      553    CARLETON PL          LOCUST GR OGA    30248        Oct 1 2020   TN
                       HENRY    08577480   RAULERSON BENJAMIN PAUL        553    CARLETON PL          LOCUST GR OGA    30248        Oct 1 2020   TN
                       HOUSTON 12316023    BOHAN     APRIL     DESIREE    315    S CHARITY LN         WARNER RO GA     31088        Jun 1 2020   TN
                       HOUSTON 11170439    BONNEY    MONICA    SHERESE    621    GALAXY CT            WARNER RO GA     31098        Jun 1 2017   FL
                       HENRY    03615150   BEASLEY   CHAD      CHRISTOPHE830     MONTICELLO LN        MCDONOUG GA      30253-7911   Aug 1 2020   CO
                       HENRY    10199753   CARROLL   CASSANDRA DIANE      616    CARRINGTON GREEN PKWMCDONOUG GA       30252        Feb 1 2017   TX
                       HENRY    12606990   PORTER    ASHLEY    SHANTELL R 1700   NEIGHBORHOOD WALK MCDONOUG GA         30252        Oct 1 2020   MS
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 210 of 585




                                                                                       Page 267
                                                                                                                                                      ti
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                      GA NCOA Out of State


                       HENRY        12437908   EDGECOMBEDERRIEUX KEON          525    WINTER VIEW WAY      STOCKBRID GGA   30281        Aug 1 2019   FL
                       HENRY        08098209   EDGECOMBETAMEKA       LASHAWN 525      WINTER VIEW WAY      STOCKBRID GGA   30281-7799   Aug 1 2019   FL
                       HENRY        10406015   BROWN      JACQUELINE CAMPBELL 161     TRADITIONS LN        HAMPTON GA      30228        Jul 1 2018   TX
                       HOUSTON      00807619   WOOTEN     MELISSA    MISHOE    207    BEDIVERE DR          WARNER RO GA    31093        Feb 1 2019   SC
                       HOUSTON      08313796   WOOTSON TIER          DOSHANEE 209     HEARTHWOOD DR        KATHLEEN GA     31047        Dec 1 2018   FL
                       HENRY        03850932   VALENTIN WILFREDO               100    JOYNER DR            MCDONOUG GA     30252        May 1 2019   OH
                       HENRY        01039756   MERRITT    KIAJUANA LASHAE      1210   PEBBLE ROCK RD       HAMPTON GA      30228        Sep 1 2019   NC
                       HENRY        10568830   BROWN      DENISE     MARIE     723    LANDING PT           STOCKBRIDGGA    30281        Jul 1 2020   FL
                       HARRIS       02799549   OSS        MERRILEE EMIG        57     ELLERSLIE CT         ELLERSLIE GA    31807-5377   Sep 1 2020   FL
                       HARRIS       02803635   OSS        WILLIAM    ROY       57     ELLERSLIE CT         ELLERSLIE GA    31807        Sep 1 2020   FL
                       HEARD        07704818   PIKE       KELLYN     FOWLER    3950   ROCK MILLS RD        LAGRANGE GA     30240        Apr 1 2020   AL
                       HOUSTON      08205459   WEST       RICKY      BERNARD 317      ASHWOOD DR           BONAIRE    GA   31005        Jul 1 2020   TX
                       HOUSTON      11037141   WHEELER KELLEY        LYNN      300    GRAND RESERVE WAY KATHLEEN GA        31047        Feb 1 2018   AE
                       HOUSTON      11250179   WHEELER MATTHEW WADE            300    GRAND RESERVE WAY KATHLEEN GA        31047        Feb 1 2018   AE
                       HENRY        10734791   GRIFFIN    KATARAH    DENISE    608    TREES OF AVALON PKWY MCDONOUG GA     30253        Jul 1 2020   AZ
                       HENRY        06307583   MARTIN     ANDREW     LEE       300    NOAH PL              MCDONOUG GA     30252        Apr 1 2020   NC
                       HOUSTON      11818811   SCHMIDT    GIANA      MARIE     51     COHEN WAL APT 802    WARNER RO GA    31088        Jul 1 2019   TX
                       HOUSTON      12484966   SCHNAITMANJOSHUA      JOHN      113    PINE VALLEY DR       WARNER R O GA   31088        Jan 1 2020   NV
                       HOUSTON      10344133   GARNETT    AYANNA     KAI       204    SHERMAN ST           WARNER RO GA    31088        May 1 2018   MS
                       HENRY        01392862   THOMAS     GARY       W         406    MILKY WAY            STOCKBRIDGGA    30281        Oct 1 2020   FL
                       HENRY        12354984   GAINES     EBONY      REGINE    307    AMBER CHASE DR       MCDONOUG GA     30253        Aug 1 2020   IL
                       HENRY        11792485   GAINES     PHILLIP    CARRINGTON307    AMBER CHASE DR       MCDONOUG GA     30253        Aug 1 2020   IL
                       HENRY        10806337   GUILLORY-F CORINTHIA RENEE      120    PLANTATION BLVD      STOCKBRID GGA   30281        Aug 1 2019   AP
                       HOUSTON      10368032   HOWARD     MICHAEL              213    SPANISH TRL          KATHLEEN GA     31047        May 1 2019   FL
                       HOUSTON      05115034   HOWARD     SHATERA    LASHAY    1517   SWEETWATER DR        WARNER RO GA    31088        Dec 1 2017   HI
                       HENRY        10364320   JORDAN     ERIKA      ANTIONETTE166    REGENCY PARK DR      MCDONOUG GA     30253        May 1 2020   AR
                       HOUSTON      12528691   CAMPBELL KORY                   51     COHEN WAL APT 502    WARNER RO GA    31088        Jul 1 2018   AP




  Ex. 2 to Petition:
                       HOUSTON      07796365   CAMPBELL KRYSTAL      RAE       51     COHEN WAL APT 502    WARNER RO GA    31088        Jul 1 2018   AP




Braynard Declaration
                       HENRY        02256333   ROWLAND CRAIG         ANTHONY 496      HOOD RD              STOCKBRIDGGA    30281-2840   Dec 1 2019   AL
                       HENRY        01398411   ROWLAND EDINE         O         58     PATILLO CIR          STOCKBRIDGGA    30281-1406   Nov 1 2016   FL
                       IRWIN        07132028   HOLDEN     KATRINA    NICOLE    608    N FIELDSTONE DR      OCILLA     GA   31774-1348   Aug 1 2019   WI
                       HENRY        10959156   SMITH      DEBRA      ANN       3501   AMBER CHASE CIR      MCDONOUG GA     30253        Aug 1 2020   VA
                       JASPER       02009248   JONES      WANDA      SMITH     8370   POST RD              SHADY DALEGA    31085-3103   Apr 1 2020   FL
                       HOUSTON      11782064   RADLEY     LAURA                236    FALCON CRST          WARNER RO GA    31088        Oct 1 2020   VA
                       HOUSTON      06680369   ONEILL     DALE       JEFFERY   102    POLAWENNA CT         WARNER RO GA    31088        Nov 1 2019   AE
                       HOUSTON      11384191   ONEILL     ERICA      RAE       102    POLAWENNA CT         WARNER RO GA    31088        Nov 1 2019   AE
                       HOUSTON      10256195   RICHARDSONSAMANTHA FRANCIS      210    LYDIA DR             BONAIRE    GA   31005        May 1 2019   AZ
                       JEFF DAVIS   07288897   BENNETT    STACIA     NICOLE    111    BELL ST              HAZLEHURS GA    31539        Sep 1 2020   FL
                       JEFF DAVIS   05296090   BRADDY     JAMIE      MICHAEL   40     AZALEA LN            HAZLEHURS GA    31539        Dec 1 2019   NC
                       JACKSON      07601298   RICKLEFS ANGELA       CHRISTINE 676    DURHAM DR            HOSCHTON GA     30548        Jan 1 2020   TN
                       JACKSON      08237150   ROBERTS EARNESTINE              41     PALMER CT            JEFFERSON GA    30549        Jul 1 2020   AL
                       JEFF DAVIS   10654177   PENNEY     LINDA                203    OWL HEAD TRL         HAZLEHURS GA    31539        Aug 1 2018   AK
                       JACKSON      02306286   POZO       CAROLINA ALTMAN      110    BEAR CREEK LN        BOGART     GA   30622        Aug 1 2020   SC
                       JACKSON      07827668   POZO       OSCAR      FERNANDO 110     BEAR CREEK LN        BOGART     GA   30622        Aug 1 2020   SC
                       JASPER       07662968   HALLIGAN CHELSEA      BRONWYN N 461    E GREENE ST          MONTICELLOGA    31064        Nov 1 2019   CA
                       LAURENS      02937351   CUELLAR    DAREN      WADE      2686   GA HIGHWAY 257       DUBLIN     GA   31021        Oct 1 2020   FL
                       JACKSON      11561583   UASI       MADISON    ELIZABETH 1896   LANDON LN            BRASELTON GA    30517        Apr 1 2020   UT
                       LAURENS      10098453   JOHNSON QUINTON       MCCOY     954    SCOTLAND RD          RENTZ      GA   31075        Oct 1 2020   CA
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 211 of 585




                                                                                            Page 268
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                          !I

                                                                                                                                                     -
                                                                                                                                                     -
                                                                                     GA NCOA Out of State


                       JACKSON    03901961   HICKSON   JANE      GRANADE      434    FRANKLIN ST           BRASELTON GA     30517        Oct 1 2020   NJ
                       LAURENS    01015166   JARRARD   DONNA     C            2001   PEACOCK DR            DUBLIN      GA   31021        Mar 1 2019   SC
                       LAURENS    10605428   JOHNSON JARED       HEATH        1406   PEACH ST              DUBLIN      GA   31021        Sep 1 2019   TN
                       JACKSON    12034653   KLUVER    MITCHELL LYN           1794   JESSE CRONIC CT       BRASELTON GA     30517        Oct 1 2020   AR
                       JACKSON    12677314   KNAPHUS HANNAH      CATTRAL      316    LAKE CAROLYN RD       STATHAM     GA   30666        Sep 1 2020   OR
                       LIBERTY    12541185   HARRISON TONIA      L            422    DELOACH DR            HINESVILLE GA    31313        Oct 1 2020   FL
                       LOWNDES    08428573   MURRI     MADELINE NICOLE        4239   SHADOW GARDEN DR      HAHIRA      GA   31632        Feb 1 2020   AK
                       MADISON    07227025   COLLINSON DANA      LYNN         870    BERTHA WILLIS RD      CARLTON     GA   30627-1272   Sep 1 2019   CO
                       LEE        05029564   ALLEN     WILLIAM   KIM          305    HAWKSTEAD DR          LEESBURG GA      31763-5868   Jul 1 2018   VA
                       LIBERTY    10923721   STREB     PETER     JEFFERY      20     BAYSPRINGS AVE        FORT STEW AGA    31315        Mar 1 2020   FL
                       LIBERTY    10624870   STUART    CHONG     HYON         5210   MARNE CT              FORT STEWAGA     31315        Aug 1 2018   AP
                       LIBERTY    10624897   STUART    HENRY     PAUL         5210   MARNE CT              FORT STEWAGA     31315        Aug 1 2018   AP
                       MURRAY     08397754   KEPLEY    DIANE     BOEHMS       400    MULBERRY GAP RD       ELLIJAY     GA   30540        Apr 1 2017   FL
                       LEE        10389969   SMITH     FRANCIS   XAVIER       219    LONG DR               SMITHVILLE GA    31787        Jun 1 2019   IN
                       LOWNDES    11562970   MCCLURE KILEY       ROBIN        4670   GA HIGHWAY 122 E      HAHIRA      GA   31632        Sep 1 2018   AL
                       LIBERTY    06090870   RAWLS     YVONNE    LOUISE       250    DEERWOOD DR           HINESVILLE GA    31313        Jun 1 2020   VA
                       LIBERTY    12093178   RAYNOR    RACHEL    DELOACH      186    DRAYTON CT            MIDWAY      GA   31320        Jul 1 2020   TN
                       LIBERTY    08322885   REID      BRITTANY TALESSYA      912    PINELAND AVAPT # 23   HINESVILLE GA    31313        Mar 1 2018   VA
                       MADISON    12210077   CHANDLER SAVANNAH NOEL           191    ADAMS RD              DANIELSVIL LGA   30633        Sep 1 2020   SC
                       MADISON    06811591   CHATHAM JACQUELINE O             4359   JOT EM DOWN RD        DANIELSVIL LGA   30633-1921   Jan 1 2020   LA
                       LEE        03701019   TOLER     TERRY     EUGENE       808    GRAVES SPRINGS RD     LEESBURG GA      31763-3415   Oct 1 2020   FL
                       MCDUFFIE   07644269   FRAILS    MICHAQUEL RASHAWN      1081   DAVIS CIR LOT # 4     THOMSON GA       30824        Aug 1 2020   SC
                       LIBERTY    08308662   BLACKWELL PAMELA    BRIANN       407    BRADWELL SUNIT C      HINESVILLE GA    31313        Jul 1 2018   MD
                       LIBERTY    11265738   BOLES     ADRIAN    NATHANIEL    207    AZALEA RD UNIT 5      MIDWAY      GA   31320        Sep 1 2020   FL
                       LOWNDES    03548385   DETHOMAS PATRICIA   POWELL       3304   PLANTATION DR         VALDOSTA GA      31605        Jan 1 2018   FL
                       LEE        11784074   TAYLOR    NICOLE                 207    HANK DR               LEESBURG GA      31763        Oct 1 2020   OH
                       LOWNDES    01212571   ZAKRZESKI PAULA     LUCILLE      2611   BEMISS RD APT A214    VALDOSTA GA      31602        Sep 1 2020   FL




  Ex. 2 to Petition:
                       LOWNDES    08818954   ZIPPERER GILBERT    GERROD       6312   JUMPING GULLY RD      VALDOSTA GA      31601        Sep 1 2020   FL




Braynard Declaration
                       LOWNDES    11256907   HILTON    CJ        WILLIAMS     924    MADISON AVE           VALDOSTA GA      31602        Aug 1 2020   MI
                       LAMAR      03562654   TEMPLETON CARMAN    MELISSA      322    BURNETTE RD           BARNESVILL GA    30204-3490   Aug 1 2020   AL
                       MADISON    08331912   RAY       KAYLA     VICTORIA     2296   DOVE DRAKE RD         ROYSTON GA       30662        Nov 1 2019   CA
                       MADISON    06749774   JOHNSON PAUL        M            798    YOUNG HARRIS RD       DANIELSVILLGA    30633        Aug 1 2020   WV
                       MORGAN     07917573   ULVELING HOLLY      HAMILTON     1810   OLD BUCKHEAD RD       MADISON     GA   30650        Jul 1 2020   VA
                       LIBERTY    12092395   DEVIVO    BRANDI    LYN          503    BRADWELL SUNIT A      HINESVILLE GA    31313        Sep 1 2020   PA
                       MORGAN     06395762   WHITLEY   DONALD    EARL         1360   SHOCKLEY RD           MADISON     GA   30650        Sep 1 2019   IA
                       LONG       10873379   HALL      CHRISTY   LYNN DAVIS   624    MUSTANG LANE NE       LUDOWICI GA      31316        Nov 1 2018   VA
                       LUMPKIN    05470735   STJAMES   KRISTIN   ALEC         1054   WINTERS MOUNTAIN RD   DAHLONEGA GA     30533        Feb 1 2020   VA
                       LUMPKIN    10453075   STUMP     ROY       E            89     STATION TRL           DAWSONVILLGA     30534        Jun 1 2020   VA
                       LUMPKIN    03007597   SULLIVAN  STANLEY   PAUL         299    BULL CREEK RD W       DAHLONEGA GA     30533-2607   Aug 1 2018   AZ
                       LUMPKIN    10244552   SWENSON CAROL       IRENE        1309   MCDONALD RD           DAHLONEGA GA     30533        Oct 1 2020   WA
                       LOWNDES    01215789   HASTINGS SANDY      B            2310   PINECLIFF DR          VALDOSTA GA      31602-2209   Mar 1 2020   NC
                       LOWNDES    08081593   HOWELL    KELSEY    MADSEN       3455   FARMERS WAY           VALDOSTA GA      31605        Jul 1 2019   CA
                       LOWNDES    04626209   HUBBARD LESLIE      JANETTE      1718   NORTHSIDE APT J5      VALDOSTA GA      31602        Jan 1 2019   SC
                       MUSCOGEE   03651565   DESALLE   SHERITHA YVONNE        1411   27TH ST               COLUMBUS GA      31901-1207   Apr 1 2020   LA
                       MCDUFFIE   05271082   WILLIAMS  QUIANA    NICOLE       431    BUSSEY AVE            THOMSON GA       30824        Apr 1 2018   IL
                       MADISON    08331432   KNIGHT    JESSICAH RENE'         1333   FOOTE MCCLELLAN RD    COLBERT     GA   30628        Sep 1 2017   OK
                       MADISON    11031289   KNIGHT    RUSSELL   KEITH        1333   FOOTE MCCLELLAN RD    COLBERT     GA   30628        Sep 1 2017   OK
                       MONROE     08575930   OCHIENG   IAN       OWOHO        75     WILLOW WAY            JULIETTE    GA   31046        Mar 1 2020   SC
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 212 of 585




                                                                                           Page 269
                                                                                                                                                           ~
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                    GA NCOA Out of State


                       MUSCOGEE 11222561    DIAZ LEBRONNOMAR       LUIS      8443   10TH ARMORED LOOP    FORT BENNI GA   31905        Aug 1 2019   TX
                       MUSCOGEE 12383779    DIERINGER BARBARA                6626   HENSLEY DR           COLUMBUS GA     31907        Aug 1 2020   SD
                       MUSCOGEE 10353917    DEEM       CECELIA     ELAINE    1290   FREEDOM RIDGE DR     COLUMBUS GA     31907        Dec 1 2016   IN
                       MUSCOGEE 10534856    DEGON      CAROLINE    IRENE     2602   LYNDA LN             COLUMBUS GA     31906        Jun 1 2019   AE
                       MUSCOGEE 00873666    DEKLE      AMY                   3314   FLINT DR             COLUMBUS GA     31907-2032   Oct 1 2019   LA
                       MUSCOGEE 04665737    DENNIS     THOMAS      LEE       3017   MEADE ST             COLUMBUS GA     31903        Mar 1 2020   NC
                       LEE       10142521   GUPTA      ADITYA                220    WINNSTEAD DR         LEESBURG GA     31763        Aug 1 2019   IN
                       LEE       12392953   GUPTA      BHAVYA                220    WINNSTEAD DR         LEESBURG GA     31763        Aug 1 2019   IN
                       MCINTOSH 07296921    GRISSINO ANGELA        D         4150   GA HWY 57            TOWNSEND GA     31331-8218   Sep 1 2020   SC
                       MCINTOSH 04968846    GRISSINO MICHAEL       ERIC      4150   GA HIGHWAY 57        TOWNSEND GA     31331        Sep 1 2020   SC
                       MUSCOGEE 06963220    ZAHN       BREANNA               5228   STONEGATE DR         COLUMBUS GA     31909        Jun 1 2020   AL
                       MUSCOGEE 10306937    DEBORD     BRITTNEY              605    GIBSON DR            FORT BENNI GA   31905        May 1 2020   AK
                       LIBERTY   05877954   PULLEN     SOPHIA      CIERA     403    DELOACH DR           HINESVILLE GA   31313        Apr 1 2017   SC
                       MONROE    04192593   FISCHER    DONNA       JOHNSON 150      RIDGE CREST DR       MACON      GA   31210        Sep 1 2020   NC
                       MONROE    08024159   FITE       CHRISTINE   MICHELLE 204     HILLTOP CIR          MACON      GA   31210        May 1 2018   VA
                       LOWNDES 11545803     KELSON     PAMELA      SUE       4231   GINGER TRL           VALDOSTA GA     31602        Oct 1 2018   AE
                       LOWNDES 11116282     KENNARD BRANDON        CHARLES   3812   PONDSIDE CIR         VALDOSTA GA     31605        Aug 1 2017   TX
                       LOWNDES 06937169     KENNARD JADE           MARGUERIT 3812   PONDSIDE CIR         VALDOSTA GA     31605        Aug 1 2017   TX
                       LOWNDES 06122016     KIER       LAKISHA     NICOLE    1506   IOLA DR              VALDOSTA GA     31601        Apr 1 2020   SC
                       MACON     01273116   SMITH      ANNIE       L         635    PLANT ST             MONTEZUMAGA     31063-2053   Jul 1 2019   VA
                       LOWNDES 08800050     LUDEMANN BRANDON       SCOTT     4192   HAMILTON CIR         VALDOSTA GA     31605        Jun 1 2019   TX
                       MUSCOGEE 10094558    HARRIS     SHENIKA     DENISE    918    DOZIER ST            COLUMBUS GA     31904        Apr 1 2020   AL
                       MUSCOGEE 04731089    HARRIS     TRUDY       DARNAE    4803   18TH AVE             COLUMBUS GA     31904        Sep 1 2020   FL
                       LIBERTY   10232498   LOCKE      LATOYA      SHANTE    803    MOCKINGBIRD CT       HINESVILLE GA   31313        Sep 1 2019   NJ
                       LOWNDES 12489195     KANAPAUX TESSA         ALEXANDRA 4213   WHITHORN WAY         VALDOSTA GA     31605        Aug 1 2020   IN
                       LOWNDES 10806560     KEIRN      GRACE       CAITLYN   3581   GUEST RD             VALDOSTA GA     31605        Jun 1 2017   NM
                       LOWNDES 08866783     KEIRN      JUSTIN      SIXTO     3581   GUEST RD             VALDOSTA GA     31605        Jun 1 2017   NM




  Ex. 2 to Petition:
                       NEWTON    07934765   ESPOSITO MICHAEL       ANTHONY 101      E MACEDONIA CHURCH R OXFORD     GA   30054        Sep 1 2020   OR




Braynard Declaration
                       NEWTON    07699735   ESPOSITO TERRILL       LYNN      101    E MACEDONIA CHURCH R OXFORD     GA   30054        Sep 1 2020   OR
                       OCONEE    08424980   BALDWIN    COURTNEY    JUDITH    1100   DOVE CREEK CIR       WINDER     GA   30680-5036   Aug 1 2019   AL
                       LOWNDES 05881690     JONES      LEAH        JANE      4573   SAN SABA DR          HAHIRA     GA   31632        Aug 1 2019   AL
                       LOWNDES 03460743     JONES      NATHANIEL   CRAIG     4079   GRAMERCY DR          VALDOSTA GA     31605        Aug 1 2020   SC
                       LAURENS   10684235   MULCAHEY JO            ELIZABETH 504    MIMOSA DR            DUBLIN     GA   31021        Aug 1 2020   FL
                       MILLER    00620302   WARREN     HARRY                 75     WARREN RD            BLAKELY    GA   39823-5220   Jun 1 2019   FL
                       MILLER    00620306   WARREN     MAXIE                 75     WARREN RD            BLAKELY    GA   39823-5220   Jun 1 2019   FL
                       MUSCOGEE 05945768    ROLLIER    ELIZABETH   EILEEN    1907   18TH AVE    APT A    COLUMBUS GA     31901        Feb 1 2018   OR
                       MUSCOGEE 01786463    HANEY      DONALD      W         4529   JIMINEY LOOP         COLUMBUS GA     31909-3925   Oct 1 2020   NC
                       MUSCOGEE 08217620    HANSON     LEBRIA      KAMARA A 7       LLOYD WAY APT A      FORT BENNI GA   31905        Dec 1 2018   AE
                       MERIWETHE 10434780   CHILDS     MICHAEL     SHAWN     863    ALPS RD              GAY        GA   30218        Oct 1 2020   NJ
                       MERIWETHE 03263346   COBB       BRUCE       KYLE      635    TODD RD              GREENVILLE GA   30222-2313   May 1 2020   AL
                       MUSCOGEE 12175443    GLEASON    MARISSA     NICHOLE   5530   STUBBEN CT           COLUMBUS GA     31909        Nov 1 2019   NY
                       MUSCOGEE 05434926    GOINS      TIAWUAN     DEMETRIUS 641    WINALL DR            COLUMBUS GA     31907        Dec 1 2018   CA
                       MUSCOGEE 11950619    HALL       STEPHEN     JAMES     6608   KURTH BLVD           FORT BENNI GA   31905        Oct 1 2020   TX
                       MUSCOGEE 10009608    HAM        DARRYL      DEVAYNE   5352   CHUMAR DR UNIT 7     COLUMBUS GA     31904        Dec 1 2018   AL
                       MUSCOGEE 06635644    HAMILTON WILL          CODY      8400   VETERANS PAPT 1227   COLUMBUS GA     31909        Jun 1 2020   VA
                       MUSCOGEE 06901105    HAMMOCK AIMEE          YATES     1291   FRONT AVE UNIT 305   COLUMBUS GA     31901        Jan 1 2020   AL
                       NEWTON    12456439   PINKNEY    SHENA       NICOLE    225    CAMERONS WAY         COVINGTON GA    30016        May 1 2020   IL
                       NEWTON    04530216   POLIZZI    JESSICA     DESANCTIS 306    DRY POND RD          COVINGTON GA    30016        Sep 1 2020   FL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 213 of 585




                                                                                          Page 270
                                                                                                                                                        ~
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                   GA NCOA Out of State


                       NEWTON    04254933   LEE       SARAH      JANE      125     ASPEN FOREST DR       COVINGTON GA    30016        Mar 1 2020   LA
                       MERIWETHE 11947466   CANTY     ARIYANA    SHAMIR    1004    IRA PARKS WAY         MANCHEST E GA   31816        Jan 1 2018   VA
                       NEWTON    11097100   GATES     CLEM                 210     QUEENSLAND LN         COVINGTON GA    30016        Mar 1 2020   CA
                       MUSCOGEE 06524086    HALE      NORIS      JUANA     3113    PIERPONT AVE          COLUMBUS GA     31904-8329   Aug 1 2018   OH
                       PAULDING 12263694    BARNES    KEVIN      JAMES     21      MILL POINTE DR        DALLAS     GA   30157        Mar 1 2020   RI
                       MUSCOGEE 01827472    BROWN     PAMELA     HUFF      4314    CURRY ST              COLUMBUS GA     31907-5459   Jun 1 2018   AL
                       MUSCOGEE 01815907    BROWN     PAMELA     L         911     WOODBURN DR           COLUMBUS GA     31907-3844   Sep 1 2020   AL
                       MUSCOGEE 03486293    VALENTINE JACQUELYN            3351    N LUMPKIN RAPT 1312   COLUMBUS GA     31903        Jan 1 2018   AL
                       MUSCOGEE 10536288    VANELLIS  WAYNE      WADDELL   15      11TH ST    APT D      COLUMBUS GA     31901        Feb 1 2019   WV
                       MUSCOGEE 12179172    VANOVER NATHAN       KEVIN     8107    SANTEE CT             COLUMBUS GA     31909        Jan 1 2020   NC
                       MUSCOGEE 08069424    VARGAS    MELISSA              4408    CHALFONTE DR          COLUMBUS GA     31904        Jul 1 2019   AE
                       OCONEE    07149993   MCWHORTERCARROLL     ELIZABETH 1100    DIALS PLANTATION DR   STATHAM    GA   30666        May 1 2017   WA
                       NEWTON    01383816   HERRIN    KAREN      HART      13758   HIGHWAY 278 SE        SOCIAL CIRCGA   30025        Aug 1 2020   FL
                       NEWTON    02805086   HICKS     ANGELA     DENISE    410     BETHANY RD            COVINGTON GA    30016        Oct 1 2020   FL
                       NEWTON    07623946   HICKS     JASMINE    SHERI     9209    PLANTATION CIR        COVINGTON GA    30014        Feb 1 2019   TX
                       NEWTON    02803391   HICKS     WILLIAM    DOUGLAS 410       BETHANY RD            COVINGTON GA    30016        Oct 1 2020   FL
                       MUSCOGEE 10943760    BROWN     JAMES      MATTHEW 6811      BEAVER TRL            MIDLAND    GA   31820        Mar 1 2018   NC
                       MUSCOGEE 05039852    KO        VALERIE    JOY       9032    EASTLAKE DR           MIDLAND    GA   31820-4441   Jun 1 2019   NC
                       MUSCOGEE 05093507    URNESS    TROY       MITCHELL 168      PEBBLEBROOK LN        COLUMBUS GA     31904        Feb 1 2020   AL
                       MUSCOGEE 12763817    VALENTINE CARLO                6500    WHITTLESEYAPT # 207   COLUMBUS GA     31909        Jan 1 2020   WA
                       MUSCOGEE 05199888    WASHINGTO DONNA      KAY       5061    ETON DR               COLUMBUS GA     31907-3529   Jan 1 2020   LA
                       MUSCOGEE 01806328    WATERS    JOYCE      ANN       1514    CREST DR              COLUMBUS GA     31906-3504   Aug 1 2020   SC
                       MUSCOGEE 08760003    WATLEY    SHAUNE               206     PLUM CT               COLUMBUS GA     31909        Sep 1 2017   SC
                       NEWTON    10670223   HEARD     MALISA     RENEE RUTH40      CRANBROOK WAY         COVINGTON GA    30016        Sep 1 2019   DC
                       MUSCOGEE 11970188    BLOM      CHRISTOPHEDAVID      7661    CRAIG DR              FORT BENNI GA   31905        Jul 1 2020   KS
                       MUSCOGEE 04352056    BROOKS    MELISSA    HODGE     1700    FOUNTAIN C APT 3601   COLUMBUS GA     31904        Jul 1 2019   AL
                       MUSCOGEE 05706739    BROOKS    SADIE      HELTON    1254    18TH AVE              COLUMBUS GA     31906        Jan 1 2019   ID




  Ex. 2 to Petition:
                       MUSCOGEE 12586800    KIRKLAND ANDREW      BEAU      6400    MAIN ST    APT 12E    COLUMBUS GA     31909        Nov 1 2019   AL




Braynard Declaration
                       MUSCOGEE 11165401    KIRKLAND GRACIE      HANNAH    6400    MAIN ST    APT 12E    COLUMBUS GA     31909        Nov 1 2019   AL
                       MUSCOGEE 07260930    KIRKLAND LAKESHA     MONIQUE   3755    MULBERRY DR           COLUMBUS GA     31907-3231   Aug 1 2017   CT
                       MUSCOGEE 08467081    KNIGHT    RICHARD    FOX       4948    TURNBERRY LN          COLUMBUS GA     31909-8014   Jun 1 2020   NY
                       MUSCOGEE 01247718    KNIGHT    RICHARD    PERRY     4948    TURNBERRY LN          COLUMBUS GA     31909-8014   Jun 1 2020   NY
                       MUSCOGEE 03724876    KNOX      DENISE               4833    DELRAY DR             COLUMBUS GA     31907-3514   Mar 1 2020   AL
                       MUSCOGEE 11116341    FOURNIER STEPHANIE CAROL       5039    SAND HILL DR          COLUMBUS GA     31907        Oct 1 2018   HI
                       MUSCOGEE 10154973    PRINCE    SARAH      ELIZABETH 9366    BLACKBURN DR          MIDLAND    GA   31820        Jun 1 2019   VA
                       PAULDING 10062201    HOLTZCLAW LAUREN     ASHLEY    535     ABBINGTON LN          DOUGLASVI LGA   30134        Aug 1 2020   AL
                       NEWTON    11246120   BAILEY    CAYLA      LANISE    70      MILLS LNDG            COVINGTON GA    30016        Dec 1 2019   VA
                       NEWTON    05096719   BAILEY    JACQUELINE GLENISE   70      MILLS LNDG            COVINGTON GA    30016        Dec 1 2019   VA
                       MUSCOGEE 10276444    STAFFORD EDDIE       DARNELL   114     MUNSON DR             COLUMBUS GA     31903        Jun 1 2020   TX
                       MUSCOGEE 02602949    POWELL    MELODY     FAYE      4130    MONTCLAIR APT C       COLUMBUS GA     31907        Nov 1 2019   CA
                       NEWTON    06971870   MOORE     ANTOINETTEFRANCES    45      ASHFORD DR            OXFORD     GA   30054-4647   May 1 2017   CA
                       NEWTON    07396773   MOORE     RICKEY     LOUIS     45      ASHFORD DR            OXFORD     GA   30054-4647   May 1 2017   CA
                       PAULDING 11479298    CLARK     JAMES      KEITH     357     ORCHARD DR            TEMPLE     GA   30179        Jan 1 2020   FL
                       MUSCOGEE 10958286    STOTTLEMY MALLORIE CORINNE     116     ARROWHEADAPT B        FORT BENNI GA   31905        Feb 1 2017   AL
                       MUSCOGEE 06743376    PORTER    JACQUELINE LASHONE   5155    SAINT MARYS RD        COLUMBUS GA     31907        Jan 1 2018   AL
                       PAULDING 07627333    HUNTER    PATRICK              564     SCOTLAND DR           DALLAS     GA   30132        Jul 1 2020   MN
                       OCONEE    00300400   BURNS     BEN        M         109     SOUTHLAND DR          WATKINSVIL GA   30677-2405   Sep 1 2020   NC
                       OCONEE    11172445   BURNS     DAVID      GREGORY 1201      RIVERHILL DR          BISHOP     GA   30621        Aug 1 2020   MO
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 214 of 585




                                                                                         Page 271
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        !I

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                   GA NCOA Out of State


                       OCONEE     11389860   BURNS     JOSHUA    THOMAS    1201    RIVERHILL DR         BISHOP     GA    30621        Aug 1 2020   MO
                       PAULDING   11167533   DATCHER   OYINDAMOLA          307     SILVER OAK DR        DALLAS     GA    30132        Jul 1 2020   MD
                       PAULDING   12481729   CLUTTS    CAMERON             126     BRIER BEND CT        ACWORTH GA       30101        Jul 1 2020   TN
                       PAULDING   05057983   MONROE    CHAD      ALAN      359     TURNBERRY DR         HIRAM      GA    30141        May 1 2019   AE
                       PAULDING   04864310   MONROE    STEPHANIE LYNNE     359     TURNBERRY DR         HIRAM      GA    30141        May 1 2019   AE
                       PEACH      08820524   DAY       MILTON    SANTA     6698    PEACH PKWY           BYRON      GA    31008        Feb 1 2018   WA
                       PEACH      11477104   DELEE     AUTUMN    JOSETTE   204     EVERETT SQ           FORT VALLE GA    31030        May 1 2020   TX
                       PAULDING   10915824   NELSON    TAMEEKA   DENSMORE 226      CAMPBELL DR          DALLAS     GA    30132        Sep 1 2020   CT
                       PUTNAM     06004828   ROUSSEAU MELINDA    E         103     BIRCH CV             EATONTON GA      31024        Aug 1 2020   WA
                       PUTNAM     10917031   SANCHEZ   STEPHANIE           497     NEW PHOENIX RD       EATONTON GA      31024        Oct 1 2020   NV
                       PICKENS    10395163   NOLAN     KELSIE    LORRAINE 298      LOGANS RUN           JASPER     GA    30143        Aug 1 2020   WA
                       PAULDING   11327533   OLU-WEHUJEMARIA     ANTONIA   736     HIGHCREST DR         ACWORTH GA       30101        Jul 1 2017   TX
                       PIKE       05775352   FAY       CYNTHIA   DAVIS     64      ROCKY WAY            WILLIAMSO N GA   30292-3255   Aug 1 2020   NC
                       PICKENS    05534059   ALLEY     JANIE     TILLIE    2333    BRYANT RD            JASPER      GA   30143-3786   Sep 1 2020   TN
                       PEACH      07621422   WIGGINS   CHITQUETA SHANAE    254     FRANKLIN BLVD        FORT VALLE GA    31030        Sep 1 2020   NC
                       PEACH      01800522   REESE     RENEE     BROWN     103     DUNGENESS DR         BYRON       GA   31008-3858   Dec 1 2017   OH
                       RICHMOND   08372130   BALOGH    SYDNEY    MARIE     118     BROAD ST APT D       AUGUSTA     GA   30901        Aug 1 2020   NY
                       RICHMOND   02192921   BANDOLA   PAUL                1331    WINGFIELD ST         AUGUSTA     GA   30904-4756   Sep 1 2020   FL
                       POLK       12019071   WHITE     MARY      EVELYN HAY190     OLD VINSON MOUNTAIN RROCKMART GA      30153        Sep 1 2019   IL
                       RICHMOND   01480507   BURNS     KIM       ALLEN     1103    EISENHOWER DR        AUGUSTA     GA   30904        Aug 1 2020   SC
                       RICHMOND   01489535   BURNS     TRACY     LYNN      1103    EISENHOWER DR        AUGUSTA     GA   30904        Aug 1 2020   SC
                       RICHMOND   11998190   BURROUGHSANTHONY              4045    PULLMAN CIR          AUGUSTA     GA   30909        Sep 1 2019   CA
                       RICHMOND   00270583   BURTON    DOROTHY GWENDOLYN724        GREENE ST APT 711    AUGUSTA     GA   30901-2339   Jun 1 2019   SC
                       PUTNAM     08279519   JOHNSON ABIGAIL     VIRGINIA  170     SINCLAIR CIR         EATONTON GA      31024        Aug 1 2019   LA
                       PUTNAM     05374592   JOHNSON VIRGINIA DAWDOHERTY 170       SINCLAIR CIR         EATONTON GA      31024        Aug 1 2019   LA
                       PUTNAM     05374709   JOHNSON WILLIAM     JACK      170     SINCLAIR CIR         EATONTON GA      31024        Aug 1 2019   LA
                       RABUN      12794411   BUNN      HEATHER   SHAE      8       SIMS WAY             RABUN GAP GA     30568        Oct 1 2020   NC




  Ex. 2 to Petition:
                       RICHMOND   06961120   LEONARD   EDGAR     MORRIS    1962    STORY DR APT D       FORT GORDOGA     30905        Jul 1 2020   AE




Braynard Declaration
                       RICHMOND   01483164   LETHGO    KATHERINE SCALES    2       INDIAN COVE RD       AUGUSTA     GA   30909-3746   Aug 1 2020   CA
                       ROCKDALE   10878373   BURRELL   OCTAVIA   LYNETTE   2608    COUNTRY TRAPT B      CONYERS GA       30013        May 1 2020   IL
                       FULTON     10996830   REDFORD KAITLIN     NICOLE    235     PHARR RD N APT 1502  ATLANTA     GA   30305        May 1 2019   NY
                       FULTON     02712427   JORDAN    ZANDRA    LENISE    3223    WELLINGTON WALK SW ATLANTA       GA   30331        Jun 1 2017   CA
                       FULTON     07120901   JOSEPH    BENJAMIN HARRISON 1256      BRICKTON DR NW       ATLANTA     GA   30318        Jun 1 2020   CA
                       FULTON     10074612   RATNER    HANNAH    KWE       594     SEMINOLE A APT # 4   ATLANTA     GA   30307        Jul 1 2020   WA
                       FULTON     08395965   SHIEH     BERNARD DEMOTT      195     14TH ST NE UNIT 602  ATLANTA     GA   30309-2671   Sep 1 2018   NC
                       FULTON     08964363   RAJDEV    PRIYA     ASHOKE    747     RALPH MCGI UNIT 227  ATLANTA     GA   30312        Jul 1 2019   NY
                       FULTON     10897256   RUSH      STEVEN    J         804     LIBERTY COMMONS DR N ATLANTA     GA   30314        Jul 1 2020   NC
                       FULTON     08771627   LASKER    WILLIAM   JARMAN    831     CRESTRIDGE DR NE     ATLANTA     GA   30306        Sep 1 2020   CO
                       FULTON     10140718   MACLEOD ABIGAIL     DONNELLAN 5685    ASHWIND TRCE         ALPHARETTAGA     30005        Oct 1 2020   OR
                       FULTON     10528730   MACLEOD ANGUS       FERGUSON 5685     ASHWIND TRCE         ALPHARETTAGA     30005        Oct 1 2020   OR
                       FULTON     10575248   MACLEOD MARIAN      BERNADETT 5685    ASHWIND TRCE         ALPHARETTAGA     30005        Oct 1 2020   OR
                       FULTON     11902734   LUCIO     JESSICA   MORGAN    222     14TH ST NE APT 137   ATLANTA     GA   30309        Oct 1 2020   FL
                       FULTON     11902763   LUCIO     JOSHUA    JORDAN    222     14TH ST NE APT 137   ATLANTA     GA   30309        Oct 1 2020   FL
                       FULTON     12132900   LUCY      LIAM                12675   BETHANY RD           ALPHARETTAGA     30004        May 1 2019   FL
                       FULTON     02587609   MOORE     MICHELE             2359    VIRGINIA PL NE       ATLANTA     GA   30305-4236   Oct 1 2020   NY
                       FULTON     10650778   MOORE     OLIVIA    BRYANNE   2855    HARPER VALLEY DR     ATLANTA     GA   30349        Jul 1 2020   DC
                       FULTON     12336167   NASH      BELINDA   LORITA    6961    ROSWELL RDAPT L      SANDY SPRI GA    30328        Apr 1 2020   FL
                       FULTON     10675455   RAO       ROHAN               4035    FALLS RIDGE DR       ALPHARETT AGA    30022        Aug 1 2019   CA
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 215 of 585




                                                                                         Page 272
                                                                                                                                                        ~
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                     GA NCOA Out of State


                       FULTON    10456056   NAPIER     SHANECA    CHRISHODEN3405     TREELODGE PKWY          ATLANTA     GA   30350        May 1 2020   FL
                       FULTON    12408211   RICHIE     CHARMANE LATRECE      2521    PIEDMONT R APT 2125     ATLANTA     GA   30324        Mar 1 2020   IN
                       FULTON    11377829   MACKENZIE ETHAN       DAVID      1120    OAKHAVEN DR             ROSWELL GA       30075        Aug 1 2020   FL
                       FULTON    10957660   MACKEY     ANDREW                704     NOBLE CREEK DR NW       ATLANTA     GA   30327        Feb 1 2020   VA
                       FULTON    07852938   LARKIN     MONTEZ     LAMONT     2742    VINEYARDS DR SE         ATLANTA     GA   30354        Dec 1 2017   OH
                       FULTON    07515466   LARREGUI JOSE         HIPOLITO   7771    FABLED PT               UNION CITY GA    30291        Sep 1 2018   MA
                       FULTON    10897105   RAPHAELSO MASON       LIONEL     207     13TH ST NE APT 1914     ATLANTA     GA   30309        Jul 1 2020   VA
                       FULTON    06704668   RAPIER     LAWRENCE P D          1371    CLERMONT AVE            EAST POINT GA    30344        Jun 1 2019   MD
                       FULTON    10199658   RAPPOPORT GEMMA       ADIE       6740    CASTLETON DR NW         ATLANTA     GA   30328        Aug 1 2017   CT
                       FULTON    02672338   SHIVER     SANDRA     R          309     W COUNTRY DR            JOHNS CRE EGA    30097        Aug 1 2020   FL
                       FULTON    02709521   SHIVER     WILLIAM    TATE       309     W COUNTRY DR            JOHNS CREEGA     30097        Aug 1 2020   FL
                       FULTON    11930674   MASHORE KEISHIA       LATRELLE 6917      ROSWELL RDAPT B         SANDY SPRI GA    30328        Oct 1 2020   TN
                       FULTON    05251697   MASON      CHARLES    ROBERT     2474    N BRYAN CIR             EAST POINT GA    30344        Dec 1 2018   TX
                       FULTON    11049212   PIRANI     NOUSHEEN SADRUDDIN 361        PHARR RD N UNIT 236     ATLANTA     GA   30305        Sep 1 2020   TX
                       FULTON    05795788   PIROUZ     CAMERON               1212    GRANT ST SE             ATLANTA     GA   30315        Sep 1 2020   CA
                       FULTON    08964445   MONKS      MARY       HELEN      1188    VILLAGE CT SE           ATLANTA     GA   30316        Sep 1 2020   VA
                       FULTON    10355843   MONTAGUE JINX                    88      LUCY ST SE APT A        ATLANTA     GA   30312        Feb 1 2018   MA
                       FULTON    10998855   POPE       MELINDA    LEE        800     PEACHTREE UNIT 8407     ATLANTA     GA   30308        Sep 1 2019   VA
                       FULTON    10792359   PEDRAMI    MITRA                 315     TREYFORD CT             ALPHARETT AGA    30005        May 1 2020   NY
                       FULTON    08882423   PODOLIN    JESSICA    LOU        10655   CENTENNIAL DR           ALPHARETTAGA     30022        Sep 1 2019   NY
                       FULTON    10694796   MOLAN      ANDREW     THOMAS     1280    W PEACHTR APT 3514      ATLANTA     GA   30309        Jul 1 2020   NC
                       FULTON    11873418   MOLINA ENC JAMES                 298     DEERING RD APT 4105     ATLANTA     GA   30309        Feb 1 2020   PA
                       FULTON    11071113   PLACERES VANESSA      RENEE      180     JACKSON ST APT # 1218   ATLANTA     GA   30312        Aug 1 2020   CA
                       FULTON    11312961   POLAY      DYLAN      LEWIS      715     WILSON RD NW            ATLANTA     GA   30318        Jun 1 2020   NC
                       FULTON    02646467   POLAY      ROBERT     SAMUEL     715     WILSON RD NW            ATLANTA     GA   30318        Jun 1 2020   NC
                       FULTON    08644187   TONEATTO CARMEN       MARIE      7080    CANONBURY PL NW         SANDY SPRI GA    30328        Jan 1 2017   AZ
                       FULTON    11412165   TONKINSON MYLES       VOLAND     215     HAMILTON WAY            ROSWELL GA       30075        May 1 2019   FL




  Ex. 2 to Petition:
                       FULTON    10632388   MUEGGE     NICHOLAS TAYLER       1691    PINEHURST DR SW         ATLANTA     GA   30311        Mar 1 2020   FL




Braynard Declaration
                       FULTON    10738462   MUENCH     ALEXANDRA IRINA       230     PARKSIDE CLUB CT        DULUTH      GA   30097        Aug 1 2020   IL
                       FULTON    06215888   SKRIP      RICHARD    RANDOLPH 385       KINCARDINE WAY          ALPHARETT AGA    30022        Oct 1 2020   FL
                       FULTON    11745098   SCHARF     SARAH                 3338    PEACHTREE APT 2407      ATLANTA     GA   30305        Jun 1 2020   CA
                       FULTON    11386852   POIRIER    JAMIE                 516     SUMMER XING             SANDY SPRI GA    30350        Oct 1 2020   FL
                       FULTON    12155141   MOORE      TAISHIMA   SHAQUICE-A 1375    MAPLE VALLEY CT         UNION CITY GA    30291        Jul 1 2020   NV
                       FULTON    04609283   WORKLEY KERI          A          498     GRANT ST S UNIT 261     ATLANTA     GA   30312        Jul 1 2020   TN
                       FULTON    00516632   WORLEY     TONY       KYLE       240     PUTTING GREEN LN        ROSWELL GA       30076        Oct 1 2020   CA
                       FULTON    11830478   SMITH      RIANA      MAREE      149     26TH ST NW APT 1213     ATLANTA     GA   30309        Aug 1 2019   TN
                       FULTON    02521610   SMITH      JACQUELINE A          105     WOOD WAY                FAIRBURN GA      30213        May 1 2019   TN
                       FULTON    10850492   STAMBAUGHMARY         ALEXANDRA 131      PONCE DE L APT 468      ATLANTA     GA   30308        Jul 1 2017   PA
                       FULTON    11051388   WRAY       AMY        MICHELLE 100       LAKESHORE 3211          ATLANTA     GA   30324        Aug 1 2020   TX
                       GRADY     07628421   KRUEGER MARY          L          2930    PIERCE CHAPEL RD        CAIRO       GA   39827-5438   Jan 1 2020   CA
                       FULTON    11256508   TAYLOR     JOSEPH     L          4212    WIEUCA RD NE            ATLANTA     GA   30342        Jul 1 2020   SC
                       FULTON    05913317   TAYLOR     KARLY      K          655     MEAD ST SE UNIT 16      ATLANTA     GA   30312        Sep 1 2020   OH
                       FULTON    02617282   SMITH      PATRICIA   GAYLE      4571    PARKWAY CIR             COLLEGE PAGA     30349        Apr 1 2020   NC
                       FULTON    08264900   SMITH      RACHEL     VICTORIA   241     MAPLE ST                HAPEVILLE GA     30354        May 1 2020   WA
                       HOUSTON   06555074   MASSICOTTECARMEN                 51      COHEN WAL APT 1703      WARNER R O GA    31088        Sep 1 2020   OK
                       HOUSTON   06555087   MASSICOTTEMICHAEL     JOHN       51      COHEN WAL APT 1703      WARNER R O GA    31088        Sep 1 2020   OK
                       GLYNN     11184465   OBERMEYERKARI         ANNE       1004    BROCKINTON DR           ST SIMONS I GA   31522        Oct 1 2020   FL
                       FULTON    10880626   STACKHOUS RICHARD     DEVORE     3390    FAIRBURN R APT P251     ATLANTA     GA   30331        Dec 1 2018   PA
                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 216 of 585




                                                                                            Page 273
                                                                                                                                                             I!
                                                                                                                                                             It
                                                                                                                                                             !I

                                                                                                                                                        -
                                                                                                                                                        -
                                                                                   GA NCOA Out of State


                       FULTON     10293108   STAEBLER SUZANNE     LYNN      200    RIVER VIST A UNIT 533 ATLANTA     GA   30339        Jun 1 2020   TX
                       GWINNETT   11742790   BARNETT    CHRISTOPHELEE       1845   JERRY WAY APT 33      NORCROSS GA      30093        Jul 1 2020   VA
                       GWINNETT   07253857   BARNETT    FRANECIA SHANELLE 789      STILL HILL LN         LAWRENCEVGA      30045        Jun 1 2020   NC
                       GLYNN      11311533   MILES      RHYS      ALEXANDER 800    MALLERY ST APT #54    ST SIMONS I GA   31522        Apr 1 2020   SC
                       GLYNN      01122430   MILLER     JANET     E         2811   MIMOSA RD             BRUNSWICK GA     31520        Aug 1 2020   CO
                       GILMER     08483186   MASSEY     JOSEPH    HOWELL    476    TURNIPTOWN RD         ELLIJAY     GA   30536        Jun 1 2020   TN
                       FULTON     10249357   SUPARIWALAANA                  5760   PRESERVE CIR          JOHNS CRE EGA    30005        Jul 1 2019   MD
                       FULTON     11702686   SELVACHAN ARCHANA              1240   W PEACHTR APT 405     ATLANTA     GA   30308        Mar 1 2019   NY
                       FULTON     11706608   SENEKHAMP NAKHONNGEGEORGE      215    NORTH AVE APT 3305    ATLANTA     GA   30308        May 1 2019   WA
                       FULTON     10877877   SENEY      RICHARD   FARNSWORT289     MACKENZIE DR NE       ATLANTA     GA   30312        May 1 2018   VA
                       GLYNN      08575324   HARRIS     CYNTHIA   GAIL      220    RICEFIELD WUNIT 22    BRUNSWICK GA     31525        Aug 1 2019   FL
                       GLYNN      08563925   HARRIS     MILTON    HEISKEL   220    RICEFIELD WUNIT 22    BRUNSWICK GA     31525        Aug 1 2019   FL
                       GORDON     01683252   WHITTENBURLINDA      BATES     211    DARBY RD SW           CALHOUN GA       30701-3306   Dec 1 2018   TX
                       GLYNN      11359514   MELVIN     CAROLE    JEANNE    1608   OCEAN RD              ST SIMONS I GA   31522        Jul 1 2018   DC
                       GORDON     08801829   CARROLL    MIRANDA   RENE      107    NEWTOWN RAPT 39       CALHOUN GA       30701        Jul 1 2020   FL
                       GLYNN      05442283   FLOYD      JUSTIN    MAXWELL 78       GLYNN MARSAPT 81      BRUNSWICK GA     31525        Apr 1 2020   FL
                       GREENE     10290392   PORTER     DAMION    JAMAAL    1285   OCONEE AVE            GREENSBORGA      30642        Mar 1 2019   AL
                       GREENE     10359793   PULLMAN    SHERRY    LEE       1230   WESTCHESTER DR        GREENSBORGA      30642        Jul 1 2019   MD
                       GREENE     05668769   PULLMAN    WILLIAM   LAWRENCE 1230    WESTCHESTER DR        GREENSBORGA      30642        Jul 1 2019   MD
                       GREENE     10770447   QUICK      MATTHEW RYAN        134    MEMORIAL DRIVE        GREENSBORGA      30642        Jan 1 2020   FL
                       GREENE     10954223   RAY        BENSON    RUSSELL   1041   MCINTEER CIR          GREENSBORGA      30642        Sep 1 2020   MA
                       GREENE     10954240   RAY        LASHAWNNANECOLE     1041   MCINTEER CIR          GREENSBO RGA     30642        Sep 1 2020   MA
                       FULTON     04639510   WACHS      KELLY     ANN       6058   NARCISSA PL           JOHNS CREEGA     30097-5963   Jun 1 2017   NC
                       FULTON     05731256   WACKER     KATHERINE E         1975   NOCTURNE DUNIT 2304 ALPHARETTAGA       30009-7620   Oct 1 2020   SC
                       FULTON     11197869   THOMPSON JUSTIN      MICHEAL   629    N HIGHLAND APT 4      ATLANTA     GA   30306        May 1 2019   NY
                       GLYNN      06329086   DENBY      MARCUS    ULYESSES 286     KING COTTON RD        BRUNSWICK GA     31525        Jul 1 2018   FL
                       GLYNN      06339723   DENBY      VICTORIA  TIFFANY   286    KING COTTON RD        BRUNSWICK GA     31525        Jul 1 2018   FL




  Ex. 2 to Petition:
                       FULTON     10447934   WHITE      JOIA      ELAINE    2171   WILSON AVE NW         ATLANTA     GA   30314        Jun 1 2020   TX




Braynard Declaration
                       FULTON     05932540   TICE       AMANDA    KAY       1104   SUMMERBROOK DR        ATLANTA     GA   30350        Oct 1 2020   FL
                       FULTON     11349146   WHITE      ELIJAH    SHANE     363    CAMERON ST SE         ATLANTA     GA   30312        Apr 1 2020   TN
                       GLYNN      01134478   SLOWIKOWS DAVID      JAMES     3016   SHERWOOD DR           BRUNSWIC K GA    31520-4739   Aug 1 2020   AL
                       GORDON     00077143   HUNT       BONITA    SMITH     483    MCDANIEL STATION RD S CALHOUN GA       30701        Oct 1 2020   MS
                       GORDON     02235848   GOSWICK JIMMIE       CALLAHAN 150     CHIEFTON DR NE        CALHOUN GA       30701-4921   Sep 1 2020   TN
                       GORDON     02235905   GOSWICK WILLIAM      ROBERT    150    CHIEFTON DR NE        CALHOUN GA       30701-4921   Sep 1 2020   TN
                       GORDON     12100877   GREER      KAYLA     SHEPPARD 138     LONG RIDGE DR         CALHOUN GA       30701        Apr 1 2019   KY
                       GORDON     12100878   GREER      SETH                138    LONG RIDGE DR         CALHOUN GA       30701        Apr 1 2019   DC
                       GWINNETT   03921244   BETTS      MAURICE   EUGENE    749    TEAL CT               LAWRENCEVGA      30043        Jun 1 2019   FL
                       GWINNETT   03350327   BETTS      VYRVANIE KIDD       749    TEAL CT               LAWRENCEVGA      30043        Jun 1 2019   FL
                       GWINNETT   00311395   BROCK      JERRY     WAYNE     2030   TWO SPRINGS WAY       LAWRENCEVGA      30043        Oct 1 2020   FL
                       GWINNETT   04337402   BROCK      SHERRY    DIANE     2030   TWO SPRINGS WAY       LAWRENCEVGA      30043        Oct 1 2020   FL
                       FULTON     11415457   WATKINS    LESHAWNA ARTELLE    6015   STATE BRIDGAPT 2202   JOHNS CREEGA     30097        Sep 1 2020   OH
                       FULTON     10216097   WEBB       DANIEL    ADAM      215    THOMPSON PL           ROSWELL GA       30075        Oct 1 2020   SC
                       FULTON     10442177   WEBB       GEORGE    THOMAS    1620   BRIERS CHUTE          ALPHARETTAGA     30004        Oct 1 2020   FL
                       FULTON     03602706   WEBB       KWAJALIEN TERESA    8125   LEES MILL RD          FAIRBURN GA      30213        Dec 1 2019   HI
                       FULTON     08275972   WEBB       MICHAEL   HUNTER    120    PINE KNL              ALPHARETTAGA     30022        Jul 1 2020   TN
                       GILMER     04285112   DE GREGOR ANTHONY JOSEPH       461    N MAIN ST STE A       ELLIJAY     GA   30540        Feb 1 2020   TN
                       GLYNN      11004832   STRINGFIELDMICAH     WILLIAM   854    BLYTHE ISLAND DR      BRUNSWIC K GA    31523        Oct 1 2019   OK
                       GLYNN      10570183   STUCKY     GREGORY J           201    NEPTUNE RDAPT 456     ST SIMONS I GA   31522        Oct 1 2020   NM
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 217 of 585




                                                                                         Page 274
                                                                                                                                                         ~
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                    GA NCOA Out of State


                       GLYNN      01133762   STURDIVANTCHARLES     WILLIAM   1919   WASHINGTON ST           BRUNSWIC K GA   31520-3467   Oct 1 2020   WI
                       GWINNETT   12511024   BELL      MAIJER      JIBRIL    2500   PLEASANT H APT 1318     DULUTH     GA   30096        Jun 1 2020   SC
                       GLYNN      05574436   CATRON    JOHN        CLAUDE    32     BUCKMEADOW CIR          BRUNSWICK GA    31525        Apr 1 2020   NC
                       GLYNN      08636672   CHAMPION MOLLY        KATHERINE 269    CINDER HILL DR          BRUNSWICK GA    31523-7080   Jun 1 2017   VA
                       GLYNN      11159982   CHANDLER MACON        DANIEL    105    CONCORD PL              BRUNSWICK GA    31525        Nov 1 2019   AL
                       GLYNN      06611782   BRINSON   DINESHA     ANN       2100   MARTIN LUTHER KING JR   BRUNSWICK GA    31520        Dec 1 2019   PA
                       GLASCOCK   08562713   HUDSON    DONALD      RAY       9108   RIVER RD                MITCHELL GA     30820-3068   Oct 1 2020   FL
                       GLASCOCK   03706325   HUDSON    SUSAN       ANN       9108   RIVER RD                MITCHELL GA     30820        Oct 1 2020   FL
                       GLYNN      03481518   WALTERS ANDREA        DIANNE    1203   PALMETTO AVE            BRUNSWICK GA    31520-7114   Aug 1 2020   SC
                       GLYNN      02153285   ZIMMERMAN CHERYL      ANGELA    200    UNION ST                BRUNSWIC K GA   31520        Oct 1 2020   LA
                       GLYNN      01136301   ZORET     GEORGE      DAVID     207    BENEDICT RD             BRUNSWICK GA    31520        Aug 1 2020   OK
                       GWINNETT   11491559   ALBANESE ROSALYN      JOY       3326   THIMBLEBERRY TRL        DACULA     GA   30019        Oct 1 2019   FL
                       GREENE     04683874   LAW       NICHOLAS    BENJAMIN  5081   PENFIELD RD             UNION POINTGA   30669        Jul 1 2017   VA
                       GREENE     07777611   LAWRENCE MARLETHIA    DEON      1620   HIGHWAY 15 SOUTH        GREENSBORGA     30642        Jul 1 2019   OH
                       GWINNETT   01964710   GENTRY    PANG        CHA       724    BRADFORD CREEK TRL      DULUTH     GA   30096        Apr 1 2020   VA
                       GWINNETT   10742228   BRUNDAGE NICHOLAS     E         2005   PINEHURST VIEW DR       GRAYSON GA      30017        Jul 1 2019   NC
                       GWINNETT   06520018   BRUCHEY RUTH          YVONNE    348    GREIGHMOOR CT           LOGANVILLE GA   30052        Jul 1 2020   WV
                       GWINNETT   12070224   CARLSON   KATHRYN     CURTIS    5003   WOODIRON DR             DULUTH     GA   30097        Jan 1 2020   FL
                       GWINNETT   05947114   BURNS     NICHOLAS    BRANDON   1333   WHISPERWOOD LN          LAWRENCEVGA     30043        Mar 1 2019   FL
                       GWINNETT   08822956   BROWN     CLAUDIA     ELISE     6597   RIVER ISLAND DR         BUFORD     GA   30518        Sep 1 2020   FL
                       GWINNETT   07897645   ALEXANDER ALBERT      LEE       1253   LANIER SPRINGS DR       BUFORD     GA   30518        Aug 1 2020   NV
                       GWINNETT   08785219   DIALLO    LOBEL                 259    HARBINS RD NW           LILBURN    GA   30047        Jun 1 2017   VA
                       GWINNETT   11869894   DUMAS     DIAMOND     INIKI     1058   MOSSCROFT LN            LAWRENCEVGA     30045        May 1 2020   IN
                       GWINNETT   10790094   DUMAS     TIFFANY     TAYLOR    6104   WOODIRON DR             DULUTH     GA   30097        Oct 1 2020   HI
                       GWINNETT   10063798   COOK      HALEY       JANE      1810   WATERS FERRY DR         LAWRENCEVGA     30043        Jun 1 2019   HI
                       GWINNETT   11727308   HALL      JOSEPH      CODY      5960   RIVER RIDGE LN          SUGAR HILL GA   30518        Oct 1 2020   AL
                       GWINNETT   10698449   HARRIS    KAYLA                 2200   SATELLITE B APT 1117    DULUTH     GA   30097        Jul 1 2019   TX




  Ex. 2 to Petition:
                       GWINNETT   06042088   GREENE    SARA        KATHERINE 877    GUINEVERE WAY SW        LILBURN    GA   30047        Jan 1 2019   IL




Braynard Declaration
                       GWINNETT   10213308   GRANT     LAUREN      RACHEL    3279   POPLAR DR               LAWRENCEVGA     30044        Mar 1 2018   TN
                       GWINNETT   11071358   GRANT     RAYNESHA    LYNN      649    FERNSTONE TRL           LAWRENCEVGA     30046        Oct 1 2017   AL
                       GWINNETT   08797156   GRANT     SONIA       ELISABETH 1994   TULIP PETAL RD          AUBURN     GA   30011        May 1 2017   FL
                       GWINNETT   11413210   CHUTTANI AKBAR                  3405   SWEETWATEAPT 533        LAWRENCEVGA     30044        Jun 1 2020   TN
                       GWINNETT   08843482   COLE      DIANE       RENEE     2176   EXECUTIVE DR            DULUTH     GA   30096        Aug 1 2020   MI
                       GWINNETT   05661975   DRUMMOND ANDREA       LAKISHA   3455   DIANTHUS LN             LAWRENCEVGA     30044        Jul 1 2019   FL
                       GWINNETT   04973190   JONES     UNETHA      D         3925   CARLTON COVE CT         LOGANVILLE GA   30052        Oct 1 2020   FL
                       GWINNETT   10077675   LEBRON    TANYA                 1010   COURT DR UNIT L         DULUTH     GA   30096        Oct 1 2020   NY
                       GWINNETT   02825438   LEDER     JOHN        ALBERT    3690   BELLE GLADE TRL         SNELLVILLE GA   30039        Oct 1 2020   NC
                       GWINNETT   02828215   LEDER     JUDITH      L         3690   BELLE GLADE TRL         SNELLVILLE GA   30039        Oct 1 2020   NC
                       GWINNETT   10622826   GREEN     GABRIELLE   MARIE     543    WOODLAND PARK TER       LAWRENCEVGA     30043        Mar 1 2020   AL
                       GWINNETT   12081279   GREEN     KATANAH     MICHELLE 2618    ASHLEY CLUB CIR         PEACHTREE GA    30092        Jun 1 2019   FL
                       GWINNETT   04701860   GRIFFIN   DARRYL      DONELL    25     HULAN WAY               LAWRENCEVGA     30044        Jun 1 2017   TN
                       GWINNETT   03922146   HEARON    VALERIE     JONES     1543   COVE CREEK CIR          NORCROSS GA     30093        Oct 1 2020   IN
                       GWINNETT   11882871   GARRETT   GARY        DARNELL   2762   OAK MEADOW LN           SNELLVILLE GA   30078        Aug 1 2020   FL
                       GWINNETT   08681471   JONES     NICOLE      ANN       5665   GROVE PLACE XING SW     LILBURN    GA   30047-8600   Jan 1 2019   WA
                       GWINNETT   08427502   JONES     PAYTON      ANDREW    3958   BOSTON COMMON ST        SUWANEE GA      30024        Mar 1 2020   LA
                       GWINNETT   05914346   FARMER    JEFFREY     EARL      3931   THE BATTERY             DULUTH     GA   30096        Mar 1 2020   SC
                       GWINNETT   04313282   FARMER    MAUREEN     ELAINE    3931   THE BATTERY             DULUTH     GA   30096        Mar 1 2020   SC
                       GWINNETT   11849375   JOSHI     VAIDEHI     BIREN     2798   GREY MOSS PASS          DULUTH     GA   30097        Sep 1 2019   WA
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 218 of 585




                                                                                          Page 275
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           !I

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                     GA NCOA Out of State


                       GWINNETT   07506661   JOSHI      VIKASH      HITESH    7040   ELMWOOD RIDGE CT     DORAVILLE GA    30340        Feb 1 2020   NJ
                       GWINNETT   07552891   GILBERT    JAMES       BERNARD   2337   HUNTCREST WAY        LAWRENCE VGA    30043        Jul 1 2019   IL
                       GWINNETT   10883980   HU         ZHILIN                4340   CAMELLIA RIDGE WAY SWLILBURN    GA   30047        Aug 1 2018   MN
                       GWINNETT   11062216   HUANG      APRIL                 5650   SALTCREEK PL         SUGAR HILL GA   30518        Oct 1 2017   CA
                       GWINNETT   08910304   JOHNSON BRIANA         LEIGH     2449   CASCADE COVE DR      BUFORD     GA   30519        May 1 2018   AL
                       GWINNETT   06319090   HYRAMS     LYMANDA     KENNETHEA 587    DEERFIELD LN         NORCROSS GA     30093        Jun 1 2017   NC
                       GWINNETT   12212154   LATOUCHE ANDREA        DENISE    2720   BURNSTONE RUN        LAWRENCEVGA     30044        Sep 1 2019   SC
                       GWINNETT   07492814   LATTIMORE KAYLA        JARNEE    5029   SEABROOK PL          STONE MOU GA    30087        Jan 1 2019   DC
                       GWINNETT   08777366   LAU        KELI        ANN       276    BAYLEE RIDGE CIR     DACULA     GA   30019        Sep 1 2020   CO
                       GWINNETT   10931499   LAU        LILY        ANN       2632   DUNMOORE DR          SNELLVILLE GA   30078        Dec 1 2018   CA
                       GWINNETT   06994666   JOHNSON JASON          LOVELLE   1110   BALLPARK L APT 7203  LAWRENCEVGA     30043        Jun 1 2020   MI
                       GWINNETT   08288209   KANJIRATHU TRACEY      JOHN      422    MADISON PARK DR      GRAYSON GA      30017-7816   Apr 1 2019   VA
                       GWINNETT   10426719   KANONUHWANYARADZAI     VIOLET    3535   GROVE PARK DR        PEACHTREE GA    30096        Apr 1 2019   OH
                       GWINNETT   08701954   KANONUHWATINASHE       A         3535   GROVE PARK DR        PEACHTREE GA    30096        Apr 1 2019   OH
                       GWINNETT   11181213   JENNINGS TIMOTHY       DAVID     1635   PIRKLE RD APT 1811   NORCROSS GA     30093        Jan 1 2020   MD
                       GWINNETT   08613822   LENOX      GREGORY     ISAAC     2205   BRETON HUNT LN       SUWANEE GA      30024        Sep 1 2020   TN
                       GWINNETT   08657663   JURGENS    MATHEW      DAVID     4122   CLARK HILL CT        BUFORD     GA   30519        Nov 1 2019   NY
                       GWINNETT   06505421   LUCAS      ROGER       D         1188   SUMMIT CHASE DR      SNELLVILLE GA   30078        Aug 1 2020   TN
                       GWINNETT   10199192   MCDANIEL ALLISON       JOY       1913   GUARDIAN WAY         LAWRENCE VGA    30043        Jul 1 2020   TN
                       GWINNETT   08258878   MIANO      DANIEL      JAMES     948    MILL BEND DR         LAWRENCEVGA     30044-6146   Oct 1 2020   LA
                       GWINNETT   02872458   MIANO      MARGARET    ROOK      948    MILL BEND DR         LAWRENCEVGA     30044        Oct 1 2020   LA
                       GWINNETT   02040267   MCFALL     THOMAS      MAURICE   5535   HUNTINGTON MIST DR   STONE MOU GA    30087        Sep 1 2017   NC
                       GWINNETT   12086038   MILLER     ARIEL       LYNN      1000   DULUTH HWYAPT 1811   LAWRENCEVGA     30043        Nov 1 2019   OH
                       GWINNETT   10967939   MILLER     BREANA      ASHLEY    4367   TRESTLE WAY          BUFORD     GA   30518        Aug 1 2017   AL
                       GWINNETT   08732712   MIXON      TRACY       LYNN      220    FOSTER TRACE DR      LAWRENCEVGA     30043        Aug 1 2020   FL
                       GWINNETT   02242659   MIZELL     JASON       DYLAN     5025   HALEY CT SW          LILBURN    GA   30047        Sep 1 2020   CT
                       GWINNETT   11568326   LOGAN      RYAN        EARL      3400   SWEETWATEAPT 311     LAWRENCEVGA     30044        Jan 1 2020   TN




  Ex. 2 to Petition:
                       GWINNETT   03905640   MARZ       EDWARD      ERNEST    2165   DEANS LANDING DR     LAWRENCEVGA     30043        Oct 1 2020   PA




Braynard Declaration
                       GWINNETT   03285263   MARZ       JOAN        DENISE    2165   DEANS LANDING DR     LAWRENCEVGA     30043        Oct 1 2020   PA
                       GWINNETT   06857184   MEHARG     STEPHEN     TYLER     1922   ASHLEY RUN CT        PEACHTREE GA    30092        Oct 1 2020   VA
                       GWINNETT   05139505   MILES      MICHELLE              4279   ANNLETTE DR          LAWRENCEVGA     30044-6854   Oct 1 2020   NV
                       GWINNETT   07876907   MILES      PATRICIA    GLASS     1530   SOUTHERN OAKS CV     LAWRENCEVGA     30043        May 1 2018   LA
                       GWINNETT   10874091   MILLENDER LATASHA      CHANTEL   3648   POSTWAITE CIR        DULUTH     GA   30097        Sep 1 2019   CA
                       GWINNETT   11525503   MCCARTNEYERIN          CARLISLE  3347   OAK DR     APT 1308  SNELLVILLE GA   30078        Jan 1 2019   NJ
                       GWINNETT   02732525   LOCKHART JAMES         J         220    TIMBER LAUREL CT     LAWRENCE VGA    30043-3640   Oct 1 2020   SC
                       GWINNETT   02733656   LOCKHART MARGARET      H         220    TIMBER LAUREL CT     LAWRENCEVGA     30043-3640   Oct 1 2020   SC
                       GWINNETT   02752935   STIRLING   COLLEEN     F         919    BRADFORD CT SW       LILBURN    GA   30047-3116   Aug 1 2020   CA
                       GWINNETT   06864605   NUNEZ      CARLOS      RANDOLF   2302   ROCKSRAM CT          BUFORD     GA   30519        Oct 1 2020   FL
                       GWINNETT   10485141   RIVAS      JOSE        MANUEL    2295   WILDCAT CLIFFS WAY   LAWRENCEVGA     30043        Sep 1 2020   CA
                       GWINNETT   08128602   PRUITT     CHRISTIAN             5375   SUGARLOAF APT 5211   LAWRENCEVGA     30043        Jul 1 2020   DE
                       GWINNETT   06198403   O'BRIEN    FRANCIS               480    VARSITY WAY          LAWRENCEVGA     30044        Sep 1 2020   FL
                       GWINNETT   02778340   ROBINSON MARGARET      M         356    SANCHO DR            LAWRENCEVGA     30044        Aug 1 2020   NY
                       GWINNETT   08184510   RIOS       NATALIA     JO        5721   CLINCHFIELD TRL      PEACHTREE GA    30092        Sep 1 2020   NY
                       GWINNETT   10914329   RUECHEL    ANDREW                2398   LENA CARTER WAY      LAWRENCEVGA     30043        Oct 1 2020   TX
                       GWINNETT   07282007   RUFFIN     AARON       LAMAR     3220   SMITH RIDGE TRCE     PEACHTREE GA    30071        Oct 1 2018   WA
                       HALL       10720017   DIAZ       HAZEL       GUADALUPE 3609   VALLEY CREEK DR      FLOWERY BRGA    30542        Feb 1 2020   NY
                       HALL       10010444   DICKSON    EVAN        JAMES     5930   MANCHESTER LN        GAINESVILLEGA   30506        Jan 1 2020   SC
                       GWINNETT   08575596   SCHWARTZ ERIK          BRADLEY   1801   HICKORY PATH WAY     SUWANEE GA      30024        Mar 1 2019   WY
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 219 of 585




                                                                                           Page 276
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         S!

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                    GA NCOA Out of State


                       GWINNETT 04786449   WALLACE     MARSHA      TALBOTT   3745   HERITAGE CREST PKWY BUFORD      GA   30519        Oct 1 2020   TN
                       GWINNETT 05506423   WALLACE     ROBIN       H         2625   PRESTON RIDGE LN    DACULA      GA   30019-3114   Oct 1 2020   TN
                       GWINNETT 10505892   WALLACE     WA'SHARA    GERTON    3826   LANDING TER         LOGANVILL E GA   30052        Aug 1 2020   KY
                       GWINNETT 03622479   WATCH       DANIEL      DOUGLAS   331    N PEACHTREE ST      NORCROSS GA      30071        Aug 1 2020   TN
                       GWINNETT 07896677   WATCH       KALIE       ELIZABETH 331    N PEACHTREE ST      NORCROSS GA      30071        Aug 1 2020   TN
                       GWINNETT 12708210   WATCH       QUINN       CONNELLE  331    N PEACHTREE ST      NORCROSS GA      30071        Aug 1 2020   TN
                       GWINNETT 03622487   WATCH       TERESA      PONDER    331    N PEACHTREE ST      NORCROSS GA      30071        Aug 1 2020   TN
                       GWINNETT 04678192   STILL       ELIZABETH   JANE      3016   ELIZABETH LN        SNELLVILLE GA    30078        Jul 1 2020   CO
                       GWINNETT 06517777   VANCE       ROBERTA     JEAN      3450   BRECKINRID UNIT 301 DULUTH      GA   30096-4921   Apr 1 2019   IL
                       HALL     08576460   HUNTER      EVELINA               1301   TREE PARK CIR       FLOWERY B RGA    30542-2888   Aug 1 2019   CA
                       GWINNETT 06018490   WARD        CRYSTAL     MARIE     5030   HUNTSHIRE LN SW     LILBURN     GA   30047        Oct 1 2020   UT
                       GWINNETT 05744313   WARD        DANIEL      HARRIS    5030   HUNTSHIRE LN SW     LILBURN     GA   30047        Oct 1 2020   UT
                       GWINNETT 02783096   WARLICK     CHARLES     EDWARD    2110   PRIMROSE PLACE LN   LAWRENCEVGA      30044        Sep 1 2020   AL
                       GWINNETT 02828927   WARLICK     MELINDA     SUE       2110   PRIMROSE PLACE LN   LAWRENCEVGA      30044-7000   Sep 1 2020   AL
                       GWINNETT 02775662   PETERSON DIANNE                   379    ALVA LN SW          LILBURN     GA   30047        Oct 1 2020   CO
                       GWINNETT 02775243   PETERSON GARY           L         379    ALVA LN SW          LILBURN     GA   30047-6321   Oct 1 2020   CO
                       GWINNETT 10170810   PETERSON TRAVIS         DANIEL    1531   RIDGELAND CT SW     LILBURN     GA   30047        Mar 1 2017   NC
                       GWINNETT 11131103   SOTO        DANICA      SCOUT     1629   APPLECRESS CT       HOSCHTON GA      30548        Aug 1 2020   CA
                       GWINNETT 10564490   SOTO        MELISSA     MARIE     1629   APPLECRESS CT       HOSCHTON GA      30548        Aug 1 2020   CA
                       GWINNETT 10371628   WINFREY     CARLETON    LYNN      4050   BERKELEY VIEW DR    BERKELEY L GA    30096        Oct 1 2017   IL
                       GWINNETT 04992145   ONEAL       ALAN                  324    FOREST PL           LAWRENCEVGA      30046        Oct 1 2020   NV
                       GWINNETT 12253764   PHILLIPS    JOHN        STEPHEN   1126   SUGARLOAF RESERVE DRDULUTH      GA   30097        Mar 1 2020   NC
                       GWINNETT 10130934   STALLING    EMILY       DANIELLE  3790   CRESCENT WALK LN    SUWANEE GA       30024        Jul 1 2020   AL
                       HALL     00373570   HENSON      DAVID       MICHAEL   5028   CLARKS BRIDGE RD    GAINESVILLEGA    30506        Nov 1 2019   KY
                       HABERSHAM07992669   BRANSON WILLIAM         A         306    ALFRED TAYLOR DR    DEMOREST GA      30535-2001   Jan 1 2020   SC
                       HABERSHAM07517592   RANKIN      KAREN       RENEE     393    GIBSON RD           CLARKESVI L GA   30523-3405   Aug 1 2020   FL
                       HABERSHAM10676077   RANKIN      MARK        ANTHONY 393      GIBSON RD           CLARKESVI L GA   30523        Aug 1 2020   FL




  Ex. 2 to Petition:
                       GWINNETT 08712869   SHAH        REENA                 2771   PEBBLE HILL TRCE    DULUTH      GA   30097        Sep 1 2020   TX




Braynard Declaration
                       GWINNETT 10682428   SHAIKH      SAFIYA      U         5620   MARTIN GROVE DR NW LILBURN      GA   30047        Nov 1 2017   NJ
                       HALL     00371693   VANDIVER JACK           HERMAN    5894   MOUNT VERNON RD     MURRAYVILLGA     30564        Dec 1 2019   IL
                       GWINNETT 06050666   SHAW        AYLA        CHARISSA 2975    PINE ST             DULUTH      GA   30096-5411   May 1 2018   VI
                       GWINNETT 10474187   VINCENT     JORDAN      TYLER     714    ROCKFOUNT CT        LAWRENCEVGA      30043        Jul 1 2020   CA
                       GWINNETT 12318161   VINSON      ANTHONY     LEE       2265   CAPE COURAGE WAY    SUWANEE GA       30024        Jan 1 2020   MI
                       GWINNETT 02781154   SMITH       WILLIAM     ALEXANDER 4569   BALMORAL CT         SNELLVILLE GA    30039        Oct 1 2020   FL
                       HART     11173510   YOUNG       JOHN                  3664   ROYSTON HWY         HARTWELL GA      30643        Nov 1 2019   MO
                       HALL     10412042   BARRETT     PRESTON     LEROY     2118   BRITTANY CT         GAINESVILLEGA    30506        Sep 1 2020   OR
                       HABERSHAM06026476   GRADEN      NILES       OLIVER    750    HOLLY CIR           MOUNT AIR Y GA   30563-1830   Oct 1 2020   FL
                       HALL     10609738   THOMAS      RANDY       JEANNE    3460   POINT VIEW CIR      GAINESVILLEGA    30506        Dec 1 2019   FL
                       HARALSON 04007726   KING        AMELIA      FAE       1604   BEN DAVIS RD        BUCHANAN GA      30113        Oct 1 2020   AL
                       HENRY    06318304   CLARK       RONNA       DENISE    506    WINTER VIEW WAY     STOCKBRIDGGA     30281-7798   Aug 1 2017   VA
                       HALL     05991901   MEADOWS RICHARD         CHARLES   3040   HICKORY HILLS NW    GAINESVILLEGA    30506-2109   Oct 1 2020   NC
                       HALL     11635532   MEJIA       KARLA       CECILIA   5128   OAK FIELD CT        MURRAYVILLGA     30564        May 1 2020   AR
                       HALL     12037573   MEJIAS-BLOI DIEGO       ENRIQUE   4722   DEER CREEK CT       FLOWERY B RGA    30542        Aug 1 2020   NJ
                       HALL     03742189   CAMILO      VICTOR      MANUEL    1347   VINE ST NE          GAINESVILLEGA    30501        Mar 1 2020   FL
                       HALL     08612166   JONES       SHARON      KAY       6613   COVERED BRIDGE WAY HOSCHTON GA       30548        Oct 1 2020   NE
                       HALL     02008979   JONES       SHARON      MARIE     1526   WOODLAND CT         GAINESVILLEGA    30501        Oct 1 2020   KS
                       GWINNETT 07553749   YONIS       HERSI       MOHAMED 755      WINDING RIVER DR    LAWRENCEVGA      30046        Oct 1 2019   OH
                       HALL     07564786   RAY         SUZANNAH    HARRINGTON4808   COUNTRYSIDE DR      FLOWERY BRGA     30542-3736   Mar 1 2019   NC
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 220 of 585




                                                                                          Page 277
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        11

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                      GA NCOA Out of State


                       HALL       10437842   MCDADE    RANDI       SUE         312    CARRINGTON PARK DR   GAINESVILL EGA   30504        Jun 1 2020   AL
                       HALL       04368353   MCDONALD ANNA         KESLER      5775   ENCHANTRESS LN       BUFORD      GA   30518-7010   Dec 1 2018   SC
                       HALL       05988270   MEADOWS MARIA         DELAPAZ     3040   HICKORY HILLS NW     GAINESVILLEGA    30506-2109   Oct 1 2020   NC
                       HALL       08422328   TERAN     VANESSA                 5065   STONERIDGE DR        FLOWERY BRGA     30542        Mar 1 2020   WV
                       HARRIS     07102464   HAYNES    BRANDON     LEE         727    LAYFIELD BRANCH RD   HAMILTON GA      31811-4109   Jul 1 2018   AL
                       HARRIS     07692758   HEINZELMANDOUGLAS     EDWARD      248    ALEXANDER LN         FORTSON GA       31808        Aug 1 2020   AL
                       HARRIS     10963755   HIDALGO   FRANCISCO               53     FLAGSTONE WAY        FORTSON GA       31808        Jul 1 2020   MI
                       HARRIS     08457526   LEGG      GLENN       H           22     FLAGSTONE DR         FORTSON GA       31808-2801   Jul 1 2020   PA
                       HARRIS     01579842   LEGG      JULIE       ANNE        22     FLAGSTONE DR         FORTSON GA       31808-2801   Jul 1 2020   PA
                       HALL       06810313   PHILLIPS  ZACHARY     WARREN      886    PARKHILL PL          GAINESVILLEGA    30501        Oct 1 2017   DC
                       HALL       06458764   CARR      HOLLIE      ANN         5615   PEACE AVE            BRASELTON GA     30517        Jun 1 2020   CO
                       HALL       11428304   CARR      NELDA       KAREN       6213   GREEN MOUNTAIN LN    CLERMONT GA      30527        May 1 2020   CA
                       HARRIS     04032551   HARRIS    WILLIAM     HORNE       53     BURNT HICKORY WAY    FORTSON GA       31808-4466   Oct 1 2020   FL
                       HALL       05618675   TAYLOR    ANN         EDNA        4016   CHAPMAN DR           GAINESVILLEGA    30506        Oct 1 2020   FL
                       GWINNETT   02791923   YARBROUGHKEVIN        L           3668   GRAHAMRIDGE CT       SNELLVILLE GA    30039-4115   May 1 2019   CA
                       HALL       08233647   TAYLOR    GRAHAM      CHASE       3015   MANOR RDG            GAINESVILLEGA    30506        Jan 1 2018   SC
                       HALL       11404699   PHIFER    LISA        LEE         3105   WILLOW CREEK DR      GAINESVILLEGA    30504        Oct 1 2020   LA
                       HALL       03478324   PHILLIPS  SHELDON     CORNELL     5759   PLEASANT WOODS DR    FLOWERY BRGA     30542        Oct 1 2020   TX
                       HARRIS     08918394   HASKELL   AVERY       KENNEDY     790    KENNON DR            CATAULA     GA   31804-3206   Jul 1 2018   WA
                       HARRIS     05895012   HASKELL   PAUL        WESLEY      84     OSSAHATCHIE CIR      ELLERSLIE GA     31807        Jul 1 2020   KY
                       HARRIS     05026632   HASKELL   SARA        ELIZABETH   84     OSSAHATCHIE CIR      ELLERSLIE GA     31807        Jul 1 2020   KY
                       HENRY      06944632   DUNN      KATHLEEN    MARIE       270    OAKFOREST DR         MCDONOUG GA      30253-8200   Sep 1 2020   FL
                       HENRY      12347927   DUNN      THOMAS      DANIEL      270    OAKFOREST DR         MCDONOUG GA      30253        Sep 1 2020   FL
                       HARRIS     08597886   MARTIN    COURTNEY    ELIZABETH   83     HIGHLAND DR          WEST POINT GA    31833-6101   May 1 2020   AL
                       HALL       03959199   KENDALL   ELIZABETH   RAE         3190   DOCKSIDE DR          GAINESVILLEGA    30501-1470   Sep 1 2020   OH
                       HALL       05294498   KENDALL   PETER       MARK        3190   DOCKSIDE DR          GAINESVILLEGA    30501-1470   Sep 1 2020   OH
                       HALL       07609725   KENDALL   SETH        PETER       3190   DOCKSIDE DR          GAINESVILLEGA    30501        Sep 1 2020   OH




  Ex. 2 to Petition:
                       HALL       10863288   KENNEDY HAYES         INGRISH     1171   PIEDMONT WAY         GAINESVILLEGA    30501        Aug 1 2020   KY




Braynard Declaration
                       HALL       11936425   WHITAKER ADRIANNA     NICHOLLE    3750   CYPRESSWOOD PT       GAINESVILLEGA    30504        Feb 1 2019   AL
                       JACKSON    06875353   BABBITT   PAMELA      BRUMBLE     42     BUTTERNUT WALK       HOSCHTON GA      30548        Jul 1 2020   FL
                       JACKSON    06873244   BABBITT   ROBERT      M           42     BUTTERNUT WALK       HOSCHTON GA      30548        Jul 1 2020   FL
                       JACKSON    07004781   BAKER     RENEE       THOMASINE   507    BISHOP CT            COMMERCE GA      30529        Jun 1 2020   PA
                       HENRY      10489160   ALEXANDER TERRI       MARIE       1484   TETHER LN            MCDONOUG GA      30253        May 1 2019   LA
                       HANCOCK    07224823   FINCH     MARY        MARGARET    1646   RIDGE RD             SPARTA      GA   31087        Jun 1 2017   KY
                       HART       10636635   JORDAN    KEVIN       SCOTT       305    WATER OAK DELL DR    LAVONIA     GA   30553        Aug 1 2020   SC
                       HENRY      10104338   ANDERSEN ZACHARY      RYAN        101    HONEY LN             MCDONOUG GA      30252        Jul 1 2019   AZ
                       HART       01386902   BETHUNE   OPAL        BAKER       1906   RIDGEVIEW RD         LAVONIA     GA   30553        Oct 1 2020   SC
                       HART       01259359   BLACK     CHARLES     R           92     LEE ST               HARTWELL GA      30643-2213   Mar 1 2018   SC
                       HALL       08671724   YOUNG     JESSICA     LYNN        769    OAK SHIRE CT         GAINESVILLEGA    30501        Apr 1 2020   AL
                       HENRY      08590373   AKINS     LEON                    120    MADISON GRACE AVE    MCDONOUG GA      30252-3138   Dec 1 2018   TX
                       HENRY      10560823   AKINTUNDE OLOLADE                 308    ASGARD CT            STOCKBRIDGGA     30281        Aug 1 2020   DC
                       HENRY      06452376   DAVIS     GREGORY     WALDEN      113    ASHWOOD CT S         STOCKBRIDGGA     30281        May 1 2017   VI
                       HENRY      10183930   DORCELY MELISSA       JENNY       722    NIGHTWIND WAY        STOCKBRIDGGA     30281        Feb 1 2019   MI
                       HENRY      02564575   DORSEY    LISA        MICHELLE    1235   NOTTLEY DR           LOCUST GROGA     30248        Sep 1 2019   FL
                       HENRY      01751878   LANDERS   HEATHER     E           2139   N OLA RD             MCDONOUG GA      30252-4917   Oct 1 2020   PA
                       HENRY      08234900   LANDERS   LANCE       BUCHANAN    2139   N OLA RD             MCDONOUG GA      30252-4917   Oct 1 2020   PA
                       HENRY      01751876   LANDERS   WILLIAM     B           2139   N OLA RD             MCDONOUG GA      30252-4917   Oct 1 2020   PA
                       HENRY      08144158   STALLINGS BRANDON     GERALD      108    HARPER WAY           MCDONOUG GA      30252        Feb 1 2017   MA
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 221 of 585




                                                                                            Page 278
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           9l

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                    GA NCOA Out of State


                       HOUSTON   08494697   HANF      MICHAEL     JOSEPH     510    CHESHIRE DR           WARNER R O GA   31088-1143   Sep 1 2020   VA
                       HOUSTON   08494702   HANF      SHIRLEY     MARIE      510    CHESHIRE DR           WARNER RO GA    31088-1143   Sep 1 2020   VA
                       HOUSTON   11927575   ECKARD    LOVONNA     ROACHELL   126    WYNFIELD LN           BONAIRE    GA   31005        Aug 1 2019   NC
                       HARRIS    11667653   MOORE     MICHAEL     EDWARD     37     LANTERN CT            ELLERSLIE GA    31807        Sep 1 2019   AL
                       HARRIS    12828288   MOORE     TYLER       GENE       37     LANTERN CT            ELLERSLIE GA    31807        Sep 1 2019   AL
                       HARRIS    08728901   MILEY     LAUREN      BROOKE     8060   GA HIGHWAY 208        WAVERLY HAGA    31831        Aug 1 2019   CT
                       HARRIS    11243424   NUNEZ     ANGELA      MARIA      149    ROSS RD               WAVERLY HAGA    31831        Nov 1 2019   AP
                       HOUSTON   12737197   SKIDMORE ALISON       DELAINE    110    LAKEWOOD DR           WARNER RO GA    31088        Jul 1 2020   CA
                       HARRIS    05718364   MCGILBERRYSTANLEY                132    BUCKEYE LOOP N        MIDLAND    GA   31820        May 1 2020   AL
                       HENRY     10843898   MCCORMICK ULYSSES     TERRELL    522    GROVE POINTE CT       LOCUST GR OGA   30248        Jun 1 2020   AL
                       HENRY     06516095   TURNER    TRACY       MARIE      217    SWEETGUM LN           STOCKBRIDGGA    30281        Apr 1 2020   TX
                       HENRY     11007156   BONETA    FERNANDO    S          2560   OLD JACKSON RD        LOCUST GROGA    30248        Dec 1 2018   VA
                       HENRY     10463301   BETSA     BRANDON     KYLE       106    WEXFORD CT            STOCKBRIDGGA    30281        Aug 1 2020   SC
                       HENRY     06452753   SHERRY    TY          ALLEN      101    SOUTHGATE BLVD        MCDONOUG GA     30253        Nov 1 2019   FL
                       HART      07712487   MUNRO     ASHLEY      BETH HILLEY1250   MEMORIAL RD           CANON      GA   30520        May 1 2020   HI
                       HENRY     01739019   TROBAUGH DAN          TODD       3009   BRUSH ARBOR XING      MCDONOUG GA     30252-5599   Jun 1 2020   FL
                       HENRY     07675763   SIZEMORE GARRETT      EDWIN      412    MOSBY LN              LOCUST GROGA    30248-6611   Jan 1 2017   WA
                       HENRY     07939923   SIZEMORE KATIE        SELSOR     412    MOSBY LN              LOCUST GROGA    30248        Jan 1 2017   WA
                       HENRY     10807717   GLOVER    TAMIRRA     DANISE     193    SCENIC DR             MCDONOUG GA     30252        Feb 1 2020   VA
                       HENRY     07847796   SIMS      MELISSA                248    CHURCH RD             STOCKBRIDGGA    30281-1022   Oct 1 2020   MI
                       HENRY     05378800   SIMS      PAUL        D          248    CHURCH RD             STOCKBRIDGGA    30281-1022   Oct 1 2020   MI
                       HENRY     01417773   SINAGRA   CHARLES     FRANK      1945   CONYERS RD            MCDONOUG GA     30252        Apr 1 2020   SC
                       HENRY     01417772   SINAGRA   SUSAN       J          1945   HIGHWAY 20 E          MCDONOUG GA     30252-2666   Apr 1 2020   SC
                       HENRY     10856486   SMITH     DARION      KEON'TRE 220      FAIRBROOK LN          STOCKBRIDGGA    30281        Feb 1 2020   MI
                       HOUSTON   11321489   FRAZIER   MICHELLE    GEORGIANA 301     S CORDER R APT 1208   WARNER RO GA    31088        Jul 1 2019   TN
                       HOUSTON   10517064   FREDERICI TAMARA      KAYE       105    CHIMNEY PL            WARNER RO GA    31088        Jan 1 2018   TX
                       HENRY     11823754   FORQUER KAREN         SUE        103    SHEPHERD DR           STOCKBRIDGGA    30281        Oct 1 2020   OH




  Ex. 2 to Petition:
                       HENRY     06131298   GATLING   ASHLEY      BROWN      186    TALON PL              MCDONOUG GA     30253        Jun 1 2018   FL




Braynard Declaration
                       HENRY     06834483   GATLING   DONALD      LATRON     186    TALON PL              MCDONOUG GA     30253-7735   Jun 1 2018   FL
                       HENRY     10764455   GLENN     DAVID       ANTHONY 1580      JODECO RD             STOCKBRIDGGA    30281        Sep 1 2018   CO
                       IRWIN     03659949   BRYDON    ELIZABETH   ANNE       170    FLICKER LN            OCILLA     GA   31774        Jul 1 2018   NC
                       IRWIN     03659954   BRYDON    JAMES       M          170    FLICKER LN            OCILLA     GA   31774        Jun 1 2018   NC
                       HENRY     05162037   WILLIAMS  TANYA       YVONNE     35     VINTAGE CT            MCDONOUG GA     30253-4246   Aug 1 2019   MO
                       HOUSTON   05236158   RUTHERFOR CEDRICK                415    GREEN ISLAND RD       BONAIRE    GA   31005        Sep 1 2017   MS
                       HOUSTON   11913077   RUTHERFOR SHAQUITA               415    GREEN ISLAND RD       BONAIRE    GA   31005        Sep 1 2017   MS
                       HOUSTON   11641218   RUTLIDGE GREGORY      G          319    CHELSEA XING          BONAIRE    GA   31005        Jun 1 2019   SD
                       HOUSTON   11578746   RUTLIDGE JENNIFER     LYNN       319    CHELSEA XING          BONAIRE    GA   31005        Jun 1 2019   SD
                       HOUSTON   10827587   SCHREFFLERLADONNA     KIRSTIE    407    LINKS VIEW DR         BONAIRE    GA   31005        Oct 1 2020   AZ
                       HOUSTON   11506310   SCOBEE    JANIS       ALENE      105    PINE TRACE LN         KATHLEEN GA     31047        May 1 2020   DC
                       LIBERTY   12775613   HEYWARD BRIANNA                  1093   MARNE BLVD            HINESVILLE GA   31313        Jul 1 2020   MO
                       LIBERTY   04310709   HIGHSMITH STANLEY     D          183    APPLING ST            HINESVILLE GA   31313        Oct 1 2020   FL
                       LIBERTY   10769066   HOCK      KIMBERLY    CLAUDETTE 7781    GA HIGHWAY 196 W      HINESVILLE GA   31313        Jul 1 2018   KS
                       HOUSTON   04956423   ANDERSON MARIYKA      ELAINE     135    CRYSTAL RIDGE CIR     BYRON      GA   31008        Mar 1 2019   MS
                       HOUSTON   10240919   THOMAS    DIONNE      RAE        101    OLDE HICKORY CIR      BONAIRE    GA   31005        Nov 1 2019   NC
                       JACKSON   12383962   ODOM      DEBRA                  454    WOODBRIAR DR          JEFFERSON GA    30549        Oct 1 2020   FL
                       HOUSTON   12503569   BURKS     AMANDA      MURRAY     232    LYDIA DR              BONAIRE    GA   31005        May 1 2017   AE
                       HOUSTON   00812254   MORASKA SUZETTE       B          108    BUTLER CT             WARNER RO GA    31088-7959   Sep 1 2020   FL
                       HOUSTON   02964686   MORGAN    JUNE        ELIZABETH 508     AMBERLEY CT           KATHLEEN GA     31047        Sep 1 2018   KY
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 222 of 585




                                                                                          Page 279
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         !Ii

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                     GA NCOA Out of State


                       JEFFERSON 00242331   WEEKS       LOUISE     ELIZABETH  1496   L A WEEKS RD         WADLEY     GA   30477-9128   Sep 1 2020   SC
                       JONES     00697870   BENJAMIN CAROLYN       H          234    TIDWELL DR           MACON      GA   31217-2613   Sep 1 2020   FL
                       HENRY     05483417   HUGHES      LAURIE     ANN        2878   HAMPTON LOCUST GRO V LOCUST GROGA    30248        Oct 1 2020   SC
                       HENRY     12364941   HUGHES      REBEKAH    VIVIENNE   308    CHRISTIAN CT         HAMPTON GA      30228        Aug 1 2020   NC
                       JACKSON   10961591   GERMANO ALLISON                   411    HUNTING HILLS DR     BRASELTON GA    30517        Apr 1 2020   SC
                       LAURENS   11126062   NGALAME JACKLINE       BESSEM     108    SAPWOOD CIR          DUBLIN     GA   31021        Jan 1 2019   NY
                       HOUSTON 12246772     CHELTON     COURTNEY   LYNN       106    HOLBECK CT           WARNER RO GA    31088        Jun 1 2019   AE
                       HOUSTON 10751178     CHELTON     JODI       LYNN       106    HOLBECK CT           WARNER RO GA    31088        Jun 1 2019   AE
                       HOUSTON 10196278     CHELTON     KEVIN      RAY        106    HOLBECK CT           WARNER RO GA    31088        Jun 1 2019   AE
                       HOUSTON 10620887     CHILD       LAUREN     ALYSON     301    CAMBRIAN DR          KATHLEEN GA     31047        Sep 1 2020   OK
                       HOUSTON 10502965     CHILD       MATTHEW    DOUGLAS 301       CAMBRIAN DR          KATHLEEN GA     31047        Sep 1 2020   OK
                       JACKSON   04672535   GOODE       JENNIFER   ANN        136    SAWTOOTH OAK DR      JEFFERSON GA    30549        Sep 1 2020   SC
                       HOUSTON 11017509     NIXON       APRIL                 210    OLDE HICKORY CIR     BONAIRE    GA   31005        Feb 1 2019   MD
                       JACKSON   06071257   WOFFORD PRESTON        REID       2036   OAK GROVE RD         ATHENS     GA   30607        Dec 1 2018   TX
                       LAURENS   00053955   BENTLEY     JAMES      CARTER     402    PAYNE PL             DUBLIN     GA   31021        Aug 1 2020   FL
                       LAURENS   10784335   BENTLEY     LOUISA     CAMP       402    PAYNE PL             DUBLIN     GA   31021        Aug 1 2020   FL
                       LAURENS   06043391   ALFIDI      BARBARA    WILLIAMS   306    SHADOW POND          DUBLIN     GA   31021        Mar 1 2018   FL
                       JACKSON   06953356   DOVE        KRISTY     MARIE      1951   ED BENNETT RD        NICHOLSON GA    30565        Sep 1 2019   SC
                       JACKSON   10842421   WILLIAMS    MICHAEL    RENARD     699    ETHRIDGE RD          JEFFERSON GA    30549        Mar 1 2020   TN
                       LOWNDES 07469232     HAEFNER     THERESA    HELEN      2501   CHURCHILL DR         VALDOSTA GA     31602-2547   Oct 1 2020   KY
                       LOWNDES 07245101     HAGER       KATHLEEN   LORRAINE 5160     GRANADA ST           LAKE PARK GA    31636        Apr 1 2018   FL
                       LANIER    10790735   WOLTZ       KATHRYN    MARIE      8      KIMBER CIR           LAKELAND GA     31635        Mar 1 2020   TX
                       LANIER    11264281   WOLTZ       STEVEN     RYAN       8      KIMBER CIR           LAKELAND GA     31635        Mar 1 2020   TX
                       LANIER    08306292   WOODARD BRIAN          RASHAD     141    S 11TH ST            LAKELAND GA     31635-6329   Mar 1 2019   FL
                       LAURENS   06555919   ABAD        GREGORIO   ALEJANDRO 253     SPEARHEAD RD         DUBLIN     GA   31021        May 1 2020   FL
                       LIBERTY   06106775   SMITH       CRYSTAL    COLETTE    2312   MOHN CT              HINESVILLE GA   31313        Jan 1 2020   SC
                       LIBERTY   11310848   SMITH       ELISHA     L          52     PULASKI ST           HINESVILLE GA   31313        Apr 1 2019   TX




  Ex. 2 to Petition:
                       LIBERTY   08957078   SIEWERTSENNATALIE      JEANTTE RA 1487   FLO ZECHMAN DR       HINESVILLE GA   31313        Nov 1 2018   KY




Braynard Declaration
                       LIBERTY   12180595   SILVER      KIMBERLY   DAWN       160    DRAYTON CT           MIDWAY     GA   31320        May 1 2019   NJ
                       LIBERTY   11386145   SILVER      ZACHARY    MICHAEL    160    DRAYTON CT           MIDWAY     GA   31320        May 1 2019   NJ
                       LONG      11786682   HARRIS      BRYANNA    ASHLEY NICO270    BLAKE ST NE          LUDOWICI GA     31301        Sep 1 2018   FL
                       LOWNDES 08404317     VAN SLOOTEKURT         EDWARD     3678   KNIGHTS MILL DR      VALDOSTA GA     31605        Oct 1 2019   AP
                       LOWNDES 01216829     VANCE       JENNIFER   MELINDA    1737   POPLAR ST APT A      VALDOSTA GA     31601        Nov 1 2019   AL
                       LEE       08717035   PETTY       RAY        CURTIS     115    DRU CT               LEESBURG GA     31763        Oct 1 2018   FL
                       LEE       11673956   PICCININ    MALAI      MICHELLE 117      MARLEE CT            LEESBURG GA     31763        May 1 2020   RI
                       MONTGOMER10287469    GARRETT     TERRI      ELLEN      2789   SAWMILL RD           AILEY      GA   30410        Sep 1 2020   FL
                       JACKSON   01412334   WETHINGTO FRANCIS      D          247    ST MARK PL           BOGART     GA   30622        Oct 1 2020   TX
                       LEE       10518004   RAMUS       STEVEN     ROBERT     102    NANDINA CT           LEESBURG GA     31763        Jun 1 2017   NC
                       JONES     04568780   WILKINSON LARRY        CECIL      171    DEER CREEK CIR       GRAY       GA   31032-4611   Jun 1 2020   NC
                       JONES     01095136   WILKINSON SHARON       LENORE     171    DEER CREEK CIR       GRAY       GA   31032-4611   Jun 1 2020   NC
                       JONES     10708174   WILLIAMS    DEVONTAE   JAMAL      220    CRESTVIEW TRCE       GRAY       GA   31032        Jan 1 2019   MD
                       LEE       12093140   PAYNE       DAVIS                 851    OAKLAND RD           LEESBURG GA     31763        Jul 1 2020   TX
                       LEE       12026382   PAYNE       EUGENIA               851    OAKLAND RD           LEESBURG GA     31763        Jul 1 2020   TX
                       JACKSON   10671681   TAYLOR      BEATRICE   PAULA      2016   LIPSCOMB LAKE RD     PENDERGR AGA    30567        Sep 1 2020   PA
                       JACKSON   04534045   TERRAPIN BARBARA       SANDERS    6329   BROCKTON RD          NICHOLSON GA    30565        May 1 2018   OK
                       MCINTOSH 06730718    THORPE      JARED      PALMER     1116   THORPE AND JACKSON R TOWNSEND GA     31331        Mar 1 2019   CT
                       MONTGOMER05434264    DIAZ DE LEO MORGAN     LYSETTE    904    PETROSS RD           VIDALIA    GA   30474        Aug 1 2020   TX
                       MONTGOMER10502147    DIAZ DELEONMARTIN                 904    PETROSS RD           VIDALIA    GA   30474        Aug 1 2020   TX
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 223 of 585




                                                                                           Page 280
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         !S

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                  GA NCOA Out of State


                       JACKSON   00366123   WEAVER    WILLIAM    RUDOLPH 1473     WOODS BRIDGE RD       COMMERCE GA      30529        Apr 1 2019   TX
                       MARION    01812223   WILSON    DORIS      C         27     PINEKNOT LOOP         BUENA VIST AGA   31803-2531   Oct 1 2020   NC
                       MARION    01812224   WILSON    LINON      G         27     PINEKNOT LOOP         BUENA VISTAGA    31803-2531   Oct 1 2020   NC
                       MCDUFFIE 04868014    ALLEN     DANNY      LYNN      211    MILLEDGE STAPT D      THOMSON GA       30824        Sep 1 2020   TX
                       LOWNDES 06869123     THOMAS    TONDALAYA ALEYA      4009   GREY OAK DR           VALDOSTA GA      31605        Dec 1 2016   FL
                       LOWNDES 03550870     THOMPSON MARIANNE THEA         1022   W STANFILL APT C55    HAHIRA      GA   31632        Oct 1 2020   FL
                       MARION    05853001   BRADY     ROBERT     TIMOTHY   152    MOCKINGBIRD LN        BOX SPRING GA    31801        Apr 1 2020   MO
                       LINCOLN   01699099   HUNTER    DORIS      ANN       2479   LEATHERSVILLE RD      LINCOLNTONGA     30817-5034   Dec 1 2019   SC
                       LOWNDES 05382188     BYRD      DENISE     B         4486   TERRACEWOOD DR        VALDOSTA GA      31606        Aug 1 2020   MS
                       LIBERTY   12148649   GLENZ     ASHLEY     RAE       15     SUNFLOWER ST          FORT STEWAGA     31315        May 1 2019   CA
                       LIBERTY   10172337   GOLDEN    GERALD     LEE       9      IDUS LN               HINESVILLE GA    31313        Jul 1 2018   VA
                       LIBERTY   10124157   GOLSON    SANDRA     LYNNE     105    CHEROKEE CIR          HINESVILLE GA    31313        Mar 1 2020   KY
                       MARION    01879386   AKIN      DEHLIA     ELAINE    193    SANDY CIR             MAUK        GA   31058-2143   Jul 1 2019   AL
                       MARION    00252385   BELK      MARY       ELIZABETH 103    HIGHWAY 137 W         BUENA VISTAGA    31803-6230   Jun 1 2019   SC
                       LIBERTY   06294902   COOPER    CHANNON LEIGH        56     BROAD LEAF RD         ALLENHURSTGA     31301        Feb 1 2019   AE
                       LIBERTY   10553601   COOPER    JAMES      RAYMOND 56       BROAD LEAF RD         ALLENHURSTGA     31301        Feb 1 2019   AE
                       LIBERTY   12003217   COTTRELL JOHN        RICHARDSAN215    WENTWORTH WAY         HINESVILLE GA    31313        Jan 1 2020   VA
                       LIBERTY   11638211   COTTRELL MOLLY       NICOLE    215    WENTWORTH WAY         HINESVILLE GA    31313        Jan 1 2020   VA
                       LIBERTY   05012500   GENTRY    GWENDOLYNMARIE       219    FOWLER ST             HINESVILLE GA    31313        Aug 1 2020   VA
                       LOWNDES 08582907     WILLIAMS  JAH JAHRIHAALEXZANDRY3817   DEL CIR    LOT 9      HAHIRA      GA   31632        Sep 1 2019   VA
                       LOWNDES 04995430     VICKERS   JANE       PATTERSON 4845   OAK ARBOR DR          VALDOSTA GA      31602        Mar 1 2020   NC
                       LOWNDES 07776188     WILLIS    CONNIE     EILEEN    1541   WEAVER ST             VALDOSTA GA      31601        Apr 1 2019   FL
                       LOWNDES 07952827     COPELAND ROBERT      KELSIE    2916   FINDLEY CHASE         VALDOSTA GA      31605        Mar 1 2020   FL
                       MADISON   12436034   LOVE      PAMELA               7484   NEESE COMMERCE RD     HULL        GA   30646        Oct 1 2020   FL
                       LIBERTY   05338464   MOORE     JEREMY     BRIAN     246    BENDER ST             HINESVILLE GA    31313        Aug 1 2020   AZ
                       MUSCOGEE 10273034    CYRUS     TAMETRIS JUDKINS     1990   CUSSETA RDAPT 104H    COLUMBUS GA      31903        Aug 1 2020   AL
                       MERIWETHE 07802744   THOMPSON JERON                 633    SPRINGDALE DR         PINE MOUNT GA    31822        Aug 1 2018   VA




  Ex. 2 to Petition:
                       MUSCOGEE 06303724    COLLIER   DONALD               5462   WHITTLESEYAPT 737     COLUMBUS GA      31909        Sep 1 2020   VA




Braynard Declaration
                       MUSCOGEE 08842875    COLLINS   BRADLEY              1603   17TH ST               COLUMBUS GA      31901        Jun 1 2020   CA
                       MUSCOGEE 11137373    COLOM     TYLER      ALEXANDER 5257   MORRIS AVE            COLUMBUS GA      31904        Oct 1 2020   AL
                       LOWNDES 08392419     WYNN      BRYAN      ALLEN     3805   SCHROER RD            VALDOSTA GA      31605        Oct 1 2020   FL
                       LOWNDES 00020686     ROWE      HARRY      RIVERS    5394   MAYCOMB AVE           HAHIRA      GA   31632        Dec 1 2019   FL
                       LEE       10243448   MEDINA    PATRICIA   CATHARINE 100    BIRCHWOOD DR          LEESBURG GA      31763        May 1 2020   MO
                       MITCHELL 01654861    KELLY     DANA       EDWARDS 2630     JERUSALEM CHURCH RD   CAMILLA     GA   31730-7009   Sep 1 2020   TN
                       MITCHELL 06020441    KNIGHT    CHRISTINE DAVIS      320    CAMPBELL DAPT 212     CAMILLA     GA   31730        Apr 1 2020   FL
                       LOWNDES 12580540     PARSONS CAROLE       IRENE     415    S HAGAN BR APT A2     HAHIRA      GA   31632        Sep 1 2020   CO
                       LOWNDES 10723220     PATCH     LEAH       MARIE     1667   MERCURY D APT B       VALDOSTA GA      31605        Jan 1 2020   WY
                       MADISON   05701313   STEVENS   KRISTINE   KAY       394    STRICKLAND CIR        COLBERT     GA   30628        Jul 1 2020   OH
                       MUSCOGEE 07442124    CLYATT    MARIE                8095   GLEN VALLEY DR        MIDLAND     GA   31820        Aug 1 2018   AL
                       MUSCOGEE 07949620    COBB      RANDY      ALLAN     4146   WILBUR DR             COLUMBUS GA      31909-3947   Oct 1 2020   AL
                       LONG      11418116   CABIC     CRYSTAL    DAWN      115    BRANDY WINE CT        LUDOWICI GA      31316        Jan 1 2020   VA
                       LONG      04706021   CARMICHAELDAVID      BRENT     4540   RYE PATCH RD NE       LUDOWICI GA      31316        Oct 1 2020   TX
                       LONG      12870037   CASON     BRANDON RASHAAD      146    W KENNY DR NE         HINESVILLE GA    31313        Sep 1 2017   NC
                       LONG      06228512   CHALK     MARK       A         18     BRANDON DR NE         LUDOWICI GA      31316-1945   Aug 1 2019   FL
                       LONG      10291915   COLLEY    MONICA     JEAN      70     THORNTON DR NE        LUDOWICI GA      31316        Mar 1 2020   KY
                       LOWNDES 04204546     PARKS     AMANDA     RAE       4196   SHADOW GARDEN DR      HAHIRA      GA   31632        Sep 1 2020   FL
                       LOWNDES 11573778     PARR      SARAH      ELIZABETH 7219   GOOD HOPE RD          NAYLOR      GA   31641        Oct 1 2020   FL
                       LOWNDES 08560122     PARR      TAYLOR     MARK      7219   GOOD HOPE RD          NAYLOR      GA   31641        Oct 1 2020   FL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 224 of 585




                                                                                       Page 281
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        m
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                    GA NCOA Out of State


                       MUSCOGEE   10345132   MARSHALL SCHKAYLLE MILLER       7401   BLACKMON RAPT 3603    COLUMBUS GA     31909        Oct 1 2020   FL
                       MUSCOGEE   10579002   MARSHALL SYLVIA                 613    FARR RD    APT 6G     COLUMBUS GA     31907        Sep 1 2020   NC
                       MUSCOGEE   06352306   WILSON     KENNETH   FITZGERALD 3860   GENTIAN BLVAPT 27     COLUMBUS GA     31907        Nov 1 2017   AL
                       MUSCOGEE   10053461   WILLINGHAMSTANLEY    EARL       4630   ENCINA DR             COLUMBUS GA     31907        Mar 1 2017   AL
                       MORGAN     10851326   HALLORAN TAMI        PAINE      584    FOSTER ST             MADISON    GA   30650        Aug 1 2019   CA
                       MUSCOGEE   12151018   MARSHALL MADELYN     KAYE       1700   FOUNTAIN C APT 1103   COLUMBUS GA     31904        Aug 1 2020   KS
                       MUSCOGEE   05261447   WILSON     LINDA     ANN        3003   REESE RD              COLUMBUS GA     31907-1609   Jan 1 2020   AL
                       MUSCOGEE   07713009   WILSON     SHERIKA   LORENE     1525   19TH ST               COLUMBUS GA     31901        Jul 1 2018   AP
                       MUSCOGEE   01814565   WILSON     WALTRAUD TRUDY       5      BENSON CT             COLUMBUS GA     31909        Oct 1 2020   FL
                       MUSCOGEE   11885837   WINDERWEEJOEL        MARCUS     1809   34TH ST               COLUMBUS GA     31904        Oct 1 2020   LA
                       MUSCOGEE   08768566   MCGHEE     JAMES     WALLACE    4835   TURNBERRY LN          COLUMBUS GA     31909        Dec 1 2019   TX
                       MUSCOGEE   03979006   WILLIAMS   ROBERT    LEE        3312   GLENWOOD DR           COLUMBUS GA     31906-2665   Jun 1 2019   AL
                       MUSCOGEE   11112019   CARLSON    CHRISTOPHESTEVEN     14     MEADOW VALLEY CT      MIDLAND    GA   31820        Jul 1 2019   TX
                       MUSCOGEE   06828712   CARPENTER REGINA     LEE        6127   BRISTOL BLVD          COLUMBUS GA     31904        Jul 1 2020   KS
                       MUSCOGEE   12369661   CARRIZALES ALFRED               1683   BREEDS HILL LOOP      COLUMBUS GA     31907        Oct 1 2020   AL
                       MORGAN     06800179   CANTEEN    CARLTON   KEYON      694    PENOR ST              MADISON    GA   30650        May 1 2019   HI
                       MORGAN     01333847   GILMORE    DONNA     PEARL      1050   SUNLIGHT CT           MADISON    GA   30650        Sep 1 2019   MS
                       MUSCOGEE   11900330   MUHLENBEC TIMOTHY    DAVID      7380   OBRIEN LOOP           FORT BENNI GA   31905        Aug 1 2020   AE
                       OCONEE     07336136   WRONA      LINDSEY   JOSEPHINE 1030    DEERBROOK CT          WATKINSVIL GA   30677-4571   Jun 1 2019   FL
                       OCONEE     06978812   YEOMANS JESSICA      NICOLE     195    MARSHALL DR           WATKINSVIL GA   30677-2420   Aug 1 2020   OR
                       OCONEE     06911520   YEOMANS KIM          EILEEN     195    MARSHALL DR           WATKINSVIL GA   30677-2420   Aug 1 2020   OR
                       MUSCOGEE   05104224   BENNETT    ULIA      L          5424   BUENA VISTA RD        COLUMBUS GA     31907        Apr 1 2019   FL
                       MUSCOGEE   08244904   BENNING    GEORGIA   MAE        1351   KINGS MOUNTAIN RD     COLUMBUS GA     31907-7410   Sep 1 2020   FL
                       MUSCOGEE   03328658   BENTFELD HELEN       K          4559   JIMINEY LOOP          COLUMBUS GA     31909-3925   Dec 1 2019   AL
                       OCONEE     08210024   DAVIS      ROBIN     DENISE     3551   GREENSBORO HWY        WATKINSVIL GA   30677-3308   Jul 1 2020   NH
                       NEWTON     08027119   CURRIE     MICHELLE RENEE       85     NICKLAUS CIR          SOCIAL CIRCGA   30025        Oct 1 2020   FL
                       PAULDING   03063384   ABAIR      BARBARA   SUE        326    LONGWOOD XING         DALLAS     GA   30132        Aug 1 2020   SC




  Ex. 2 to Petition:
                       PAULDING   02807154   ABAIR      GARRY     DELMAR     326    LONGWOOD XING         DALLAS     GA   30132        Aug 1 2020   SC




Braynard Declaration
                       NEWTON     05280716   WILSON     CHERYL    LOUISE     100    HUNTERS KEEP          COVINGTON GA    30014-8435   Jul 1 2020   FL
                       NEWTON     05206429   WILSON     JOHN      DAVIDSON 100      HUNTERS KEEP          COVINGTON GA    30014-8435   Jul 1 2020   FL
                       NEWTON     06659766   WILLIAMS   TRINA     LYNICE     275    PIEDMONT CIR          COVINGTON GA    30016        Aug 1 2020   LA
                       MUSCOGEE   12563591   JETMORE    JAE       ALEXANDRA 1528    WILDWOOD AAPT 101     COLUMBUS GA     31906        Aug 1 2020   SC
                       MUSCOGEE   05640691   JOHNSON ALEXIS       EVETTE     2171   HUNTER CT             COLUMBUS GA     31907        Oct 1 2020   NC
                       MUSCOGEE   01810424   JOHNSON CLEMENTINEMARTIN        729    GEORGIA DR            COLUMBUS GA     31907-5067   Dec 1 2019   CA
                       MUSCOGEE   01814570   JAINDL     PAMELA    SUSAN      8846   HYDRANGEA CT          COLUMBUS GA     31904        Oct 1 2019   AL
                       OCONEE     12310602   SCOTT      BENJAMIN ROBERT      1160   ROWAN OAK CIR         WATKINSVIL GA   30677        Jun 1 2020   CO
                       MURRAY     03730949   MCCALLION JAMES      BLAKE      1064   LEONARD BRAPT H       CHATSWORTGA     30705        Sep 1 2019   IN
                       MURRAY     02237635   MCKENZIE CLARENCE F             398    COUCH RD              CHATSWORTGA     30705-6471   Dec 1 2017   TN
                       MUSCOGEE   08840505   TYSOR      ANGIE     MARIE      6532   LYNCH RD              MIDLAND    GA   31820        Mar 1 2019   AE
                       NEWTON     10486082   FARMER     NYKIA     ENAY       65     SADDLEBROOK DR        COVINGTON GA    30016        Jul 1 2019   AL
                       MUSCOGEE   10964544   TURNER     COURTNEY             7628   CRAIG DR              FORT BENNI GA   31905        Nov 1 2016   CA
                       MUSCOGEE   02479007   TURNER     GAMALIEL W           3729   WILLOW BEND RUN       COLUMBUS GA     31907-1811   Oct 1 2019   CA
                       PAULDING   02981496   MOORE      HARVEY    ROGER      909    SAFE HARBOR DR        DALLAS     GA   30157-2371   Oct 1 2020   TN
                       MUSCOGEE   01821439   LAMPLEY    MAXINE               3121   CROSSBOW CT           COLUMBUS GA     31907        Jun 1 2020   AL
                       MUSCOGEE   10440245   LANDRY     JARED     TRACE      4695   BONDALE DR            COLUMBUS GA     31907        Aug 1 2019   SC
                       PAULDING   10933267   EBERHARDT ANTONIO    LAMONT     20     LITTLE CT             ACWORTH GA      30101        Jun 1 2020   FL
                       MUSCOGEE   10645174   LAMBERT    CHRISTOPHECHARLES    1329   FRONT AVE APT 249     COLUMBUS GA     31901        Oct 1 2020   TX
                       MUSCOGEE   08787036   LAMBERT    SHARONDA NICOLE CUM 8500    FRANCISCANAPT 1035    COLUMBUS GA     31909        Mar 1 2020   NM
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 225 of 585




                                                                                          Page 282
                                                                                                                                                         ~
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                 GA NCOA Out of State


                       MUSCOGEE 01800138    LITTLETON AMRETT    B         6120   CANDLESTICK LOOP     COLUMBUS GA     31909        Oct 1 2020   AL
                       MUSCOGEE 03810231    LITTLETON BRIAN     TATUM     6120   CANDLESTICK LOOP     COLUMBUS GA     31909        Oct 1 2020   AL
                       MUSCOGEE 01797729    LITTLETON THOMAS    E         6120   CANDLESTICK LOOP     COLUMBUS GA     31909        Oct 1 2020   AL
                       PAULDING 05865630    DWYER     CONNIE    ZEOLI     167    FALLEN OAK DR        DALLAS     GA   30132        Sep 1 2020   FL
                       PAULDING 03945916    DYE       ROBERT    JOEL      40     OLIVER OVLK          DALLAS     GA   30132-0437   Jul 1 2018   KY
                       MUSCOGEE 10032660    PAYNE     STEPHANIE DAWN      526    BROADWAY             COLUMBUS GA     31901        Aug 1 2019   AL
                       PAULDING 11413611    BRIGHAM   DAMIEN    JERRON    161    DARBYS RUN DR        HIRAM      GA   30141        Aug 1 2019   IL
                       OCONEE    05121737   GOUGE     JOSEPH    CHARLES   247    SHADYFIELD LN        BISHOP     GA   30621        Dec 1 2019   AE
                       OCONEE    06296855   GOUGE     MARY      RENEE     247    SHADYFIELD LN        BISHOP     GA   30621        Dec 1 2019   AE
                       OGLETHORP 10529882   CONN      CAITLIN   CAMILLE   11     OAK RIDGE TRL        ARNOLDSVI LGA   30619        Aug 1 2020   NY
                       PAULDING 06747736    BYRD      MATTHEW EDWARD      136    COLLINS WAY          DOUGLASVILGA    30134-7198   Oct 1 2017   AE
                       PAULDING 07902181    BYRD      TAMARA    RAY       136    COLLINS WAY          DOUGLASVILGA    30134-7198   Oct 1 2017   AE
                       PAULDING 07798841    MORGAN    PATRICE   M         52     HARMONY PA18B        DALLAS     GA   30157        Jul 1 2017   KY
                       PAULDING 11145952    MORISSET JEAN       EDOUARD 64       WINDSOR WAY          DALLAS     GA   30132        Feb 1 2019   NY
                       MUSCOGEE 05496331    SUMBRY    CITREASA KENYELL    3351   N LUMPKIN RAPT 3202  COLUMBUS GA     31903        Jun 1 2020   AL
                       MUSCOGEE 10502059    STROUD    TRIANDOS OSANTE     213    WALDEN CHASE LN      COLUMBUS GA     31909        Nov 1 2019   AL
                       PAULDING 05614909    HAWKINS   MELLYSA   ROBIN     184    SILVERLEAF LN        DALLAS     GA   30157-7995   Sep 1 2020   TN
                       PAULDING 07463460    HAWKINS   THOMAS    DOUGLAS 184      SILVERLEAF LN        DALLAS     GA   30157-7995   Sep 1 2020   TN
                       PAULDING 07264795    MCCRORY DEVON       TRAVARIS 92      TIMBER PASS          DALLAS     GA   30157        Jun 1 2019   MS
                       PAULDING 03186969    COLE      RICHARD   E         120    E CHESTNUT DR        DALLAS     GA   30132-0372   Oct 1 2020   AL
                       PAULDING 07583083    DELOATCH DANESHA    BRIANN    550    OAK GLEN DR          DALLAS     GA   30132        Apr 1 2019   WA
                       PAULDING 11530609    DEMARCO CLAUDIA     ELENA     165    BILTMORE LN          DALLAS     GA   30157        Aug 1 2020   FL
                       PAULDING 11306233    JABLONSKI LINDA     JEAN      54     RELIANCE LN          DALLAS     GA   30157        Aug 1 2020   HI
                       PAULDING 04546434    RIES      RICKY     J         513    TRACE RD             DALLAS     GA   30157-9580   Jan 1 2020   TN
                       PAULDING 12671914    MAHAFFEY ANIYA      DANYELLE 6737    BILL CARRUTAPT 6134  HIRAM      GA   30141        Jun 1 2020   AL
                       PAULDING 05560414    SEAWELL   GWENDOLYNBRANHAM 165       AUSTIN LN            DOUGLASVILGA    30134-6102   Mar 1 2019   AZ
                       PAULDING 05592143    SEAWELL   LUTHER    THURMAN 165      AUSTIN LN            DOUGLASVILGA    30134-6102   Mar 1 2019   AZ




  Ex. 2 to Petition:
                       PAULDING 10693074    YATES     ELIZABETH JEAN      59     PINE VALLEY CT       HIRAM      GA   30141        Sep 1 2020   TN




Braynard Declaration
                       PAULDING 08617772    YODER     KIMBERLY GRACE      102    REIDLAND WAY         DALLAS     GA   30132-9177   Jun 1 2017   TX
                       POLK      05947134   SHUMAN    DENNIS    CHRISTOPHE122    HIGHLAND DR          ROCKMART GA     30153        May 1 2020   SC
                       PAULDING 10632164    TURNER    CHRISTOPHEBRYCE     558    WHITBY DR            DOUGLASVILGA    30134        Jul 1 2020   IL
                       PEACH     10086353   SHANNON ZACHARY     TYLER     2153   TAYLORS MILL RD      FORT VALLE GA   31030        May 1 2020   VA
                       PICKENS   01029595   PARKER    ARLEEN    G         66     TAMARACK P20625      JASPER     GA   30143-7801   Dec 1 2016   FL
                       PEACH     10699979   SMITH     JAMYE     LEE       125    ALEXIS WAY           BYRON      GA   31008        Nov 1 2017   TX
                       PIERCE    12396544   SYKES     INEZ      MARIE     4065   MEADOW CIR           BLACKSHEA GA    31516        Oct 1 2020   FL
                       PIERCE    12396368   SYKES     JAMES               4065   MEADOW CIR           BLACKSHEA GA    31516        Oct 1 2020   FL
                       RICHMOND 10296549    BROMELL   KENNETH   MAURICE   802    BETH PAGE DAPT # 915 AUGUSTA    GA   30907        Nov 1 2019   SC
                       RICHMOND 05048671    BROOKS    CYNTHIA   DENISE    1450   TROUPE ST            AUGUSTA    GA   30904        Oct 1 2020   VA
                       PIKE      04500148   SAXON     ROY       E         187    MCCARD LAKE RD       MEANSVILLE GA   30256        Oct 1 2018   TN
                       PIKE      00719684   QUICK     RONALD    LEE       102    DREWRY ST            WILLIAMSON GA   30292        Aug 1 2017   FL
                       PIKE      00717947   QUICK     SHELBA    THOMPSON 102     DREWRY ST            WILLIAMSON GA   30292        Aug 1 2017   FL
                       PICKENS   02826918   GARTLAND KATHRYN    SUITERS   989    OGLETHORPE MOUNTAIN JASPER      GA   30143        Jun 1 2017   UT
                       RICHMOND 12272671    FERRELL   MICHELLE CHRISTINE 424     BRIGHAM TRL          AUGUSTA    GA   30909        Aug 1 2020   AE
                       POLK      05010833   LEONARD   SHELDON   ROY       321    NEWCOMB ST           ROCKMART GA     30153        Mar 1 2020   FL
                       RICHMOND 08753099    BROADWATEKABRIA     DENISE    3504   NASSAU DR            AUGUSTA    GA   30909-2624   Mar 1 2020   MD
                       PUTNAM    11224745   MCKAIN    SHARON    J         106    ASHWOOD PT           EATONTON GA     31024        Jun 1 2020   IL
                       RICHMOND 08873717    BROWN     DAMON     LEONARD   3362   LEWIS RD             AUGUSTA    GA   30909        Jun 1 2019   CO
                       PICKENS   08580368   WIGGLESWOKATHLEEN BARKER      331    CRIPPLED OA20143     JASPER     GA   30143        Aug 1 2020   TX
                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 226 of 585




                                                                                       Page 283
                                                                                    GA NCOA Out of State


                       RICHMOND   12369632   KATUKOORI KAMALAKAR REDDY       2412   BELL AVE              HEPHZIBAH GA    30815        Jul 1 2020   TX
                       RICHMOND   12658822   DANIELSON THELMA     ELIZABETH 4112    N ALLENDALE CT        HEPHZIBAH GA    30815        Oct 1 2020   FL
                       RICHMOND   11231886   DALTON     DENISE    MICHELLE 2343     WOODBINE RD           AUGUSTA    GA   30904        Jul 1 2019   FL
                       RICHMOND   11466746   DANIELS    ROBERT               2715   HUNTCLIFFE DR         AUGUSTA    GA   30909        Feb 1 2019   AE
                       RABUN      12473704   DICKERSON CAYLIN     ALEXIS     872    SADDLE GAP DR         CLAYTON    GA   30525        Aug 1 2020   SC
                       RICHMOND   03531322   CURTI      VINCENT   ROBERT     3601   JAMAICA DR            AUGUSTA    GA   30909-2617   Jan 1 2020   MD
                       RICHMOND   05121244   CURTIS     SHERYLE   LORRAINE 2646     ARDWICK DR            HEPHZIBAH GA    30815-5895   Sep 1 2019   VA
                       RICHMOND   03806646   DAVIS-CREN JUDITH               4526   RIDGE RUN DR          HEPHZIBAH GA    30815-6148   May 1 2020   NC
                       RICHMOND   03424107   DAWSON     CARLA                2143   PEPPERIDGE DR         AUGUSTA    GA   30906        Feb 1 2017   SC
                       RABUN      08698741   NICHOLES CAMERON AARON          22     SKYLINE LN            CLAYTON    GA   30525        Aug 1 2020   CO
                       RABUN      03021358   OLSEN      TODD      KIMBALL    393    SHADYSIDE APT 6       CLAYTON    GA   30525        Jun 1 2020   MI
                       RICHMOND   11338487   ALBERTI    MATTHEW RALPH        1399   WALTON W A APT 325    AUGUSTA    GA   30901        Jun 1 2020   LA
                       RICHMOND   08628354   ALFORD     LISA      MICHELLE 2506     WATERFRONT DR         AUGUSTA    GA   30909        May 1 2020   NC
                       RICHMOND   08279517   ALGER      ELIZABETH SUSAN      3315   THREAD NEEDLE RD W    AUGUSTA    GA   30907        May 1 2020   NC
                       RICHMOND   10740436   HAYNES     KYLER     FITZGERALD 1918   DRIFTWOOD DR          AUGUSTA    GA   30909        Aug 1 2020   SC
                       RICHMOND   10213160   FULLER     COLIN     WYATT      936    BROAD ST APT 312      AUGUSTA    GA   30901        Jun 1 2019   AR
                       RICHMOND   08769456   FULLER     DANLIN               936    BROAD ST UNIT 312     AUGUSTA    GA   30901        Jun 1 2019   AR
                       RICHMOND   10583303   HATCHER    SHAREEN   MICHELE    3205   LEXINGTON WAY         AUGUSTA    GA   30909        Apr 1 2020   SC
                       RICHMOND   10335349   NEAL       KATHERINE LEWIS      3      EAGLE POINTE DR       AUGUSTA    GA   30909        Sep 1 2020   CA
                       RICHMOND   10533580   NICHOLS    JOSEPH    HENRY      3055   WALTON WAY            AUGUSTA    GA   30909        Aug 1 2020   SC
                       RICHMOND   08364469   KOSTOVICK JOSEPH     GREGORY 3709      CRAWFORDVILLE CT      AUGUSTA    GA   30909-9203   Aug 1 2020   AL
                       RICHMOND   07041639   KOSTOVICK MARIE      DOLORIS    3709   CRAWFORDVILLE CT      AUGUSTA    GA   30909-9203   Aug 1 2020   AL
                       RICHMOND   06447731   KUTLIN     JOSHUA               1441   ANTHONY RD            AUGUSTA    GA   30904-4725   Aug 1 2019   AP
                       RICHMOND   06447629   KUTLIN     WENDY     LYNN       1441   ANTHONY RD            AUGUSTA    GA   30904-4725   Aug 1 2019   AP
                       RICHMOND   05023129   HUNTER     PATRICIA  LYNETTE    2004   BARTON CT             AUGUSTA    GA   30906        May 1 2017   SC
                       RICHMOND   12576378   COX        DARRELL   DEAN       2764   DAVIS MILL RD         HEPHZIBAH GA    30815        Sep 1 2020   IL
                       RICHMOND   10763244   COX        KIMBERLY KAY         2764   DAVIS MILL RD         HEPHZIBAH GA    30815        Sep 1 2020   IL




  Ex. 2 to Petition:
                       RICHMOND   06174685   FISHER MOK BRANDEE   NACOLE     3511   OAKVIEW P L APT E     HEPHZIBAH GA    30815        Apr 1 2020   MO




Braynard Declaration
                       RICHMOND   08704217   FLIPPO     CHRISTOPHEALLEN      3415   RAVENWOOD DR          AUGUSTA    GA   30907        Mar 1 2019   TX
                       RICHMOND   11437748   SUTIC      DARINKA              708    TURNING LEAF CIR      AUGUSTA    GA   30909        Oct 1 2020   KS
                       RICHMOND   11539009   STRELOW REBECCA      CHARLIE-JEA607    BRIGHAM TRL           AUGUSTA    GA   30909        Jun 1 2019   AP
                       RICHMOND   01486069   STEWART ANGIE        MERCADO 2006      CANADA DR             AUGUSTA    GA   30906        Oct 1 2020   VA
                       RICHMOND   06194789   STEWART CARLOS       DEOAN      640    AIKEN ST              AUGUSTA    GA   30901-2068   Dec 1 2018   SC
                       RICHMOND   10495429   STILPHEN CARLY       ANNIE      1343   WINTER ST             AUGUSTA    GA   30904        Jun 1 2018   OH
                       RICHMOND   06717634   STILWELL MARY        LOUISE     1007   BEVERLY HEIGHTS DR    AUGUSTA    GA   30907        Dec 1 2017   WI
                       RICHMOND   04366682   TOLBERT    CONTESSA LAVETTE     3188   SKINNER MILAPT 4B     AUGUSTA    GA   30909        Apr 1 2018   VA
                       RICHMOND   01447419   TOMCHEY MARY         PATE       409    FOLKSTONE CIR         AUGUSTA    GA   30907-3784   Aug 1 2018   TX
                       RICHMOND   12584510   TYGART     CURTIS    LEE        4014   MADISON LN            AUGUSTA    GA   30909        Oct 1 2020   AE
                       SCREVEN    11391631   ASHCRAFT ANNETTE     MARIE      2131   WINCHESTER RD         SYLVANIA GA     30467        Aug 1 2020   FL
                       SUMTER     03248689   DELOACH    KATHRYN   VANPELT    200    TRIPLE CREEK TR       ANDERSONVGA     31711        Sep 1 2020   NC
                       ROCKDALE   05603773   MALCOM     MICHAEL   TREVEL     2417   HYDE PARK CT          CONYERS GA      30013        Jul 1 2020   AL
                       ROCKDALE   03539763   CHAVEZ     SYLVER    MAYAN      1420   NORWICH CT            CONYERS GA      30094        Sep 1 2020   UT
                       ROCKDALE   00312964   CHEATHAM VIVIAN      ROBERTS    1952   PACES LANDING CT NW   CONYERS GA      30012-2908   Oct 1 2020   TN
                       RICHMOND   03988670   WALTON     TRINA     DENISE     2660   CROSSCREEK RD         HEPHZIBAH GA    30815        Feb 1 2019   PA
                       ROCKDALE   10772041   STOVER     ERIC      RUSSELL    4398   UNION CHURCH RD       MCDONOUG GA     30252        Mar 1 2020   KS
                       STEPHENS   02297698   EDMONDSONJAMES                  105    LIONS WAY             TOCCOA     GA   30577        Nov 1 2019   FL
                       ROCKDALE   00313172   CLARK      BRONWIN   A          1128   VALLEY DR NE          CONYERS GA      30012-4630   Apr 1 2020   TN
                       ROCKDALE   08352550   WILSON     DOROTHY PRESTON      3818   WILLOW BEND DR        STOCKBRID GGA   30281-5685   Nov 1 2019   TX
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 227 of 585




                                                                                          Page 284
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         !I

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                   GA NCOA Out of State


                       TELFAIR    06580853   MOORE     BETTY      JEAN      138    CHINA HILL RD         MILAN       GA    31060        Aug 1 2020   OH
                       UNION      10942586   SHEROTSKI EDWARD     F         360    P N WATKINS RD        BLAIRSVILL E GA   30512        Oct 1 2020   NC
                       UNION      05881793   SLUDER    GLORIA     JEAN      228    BROOKHAVEN DR         BLAIRSVILLE GA    30512-0465   Oct 1 2020   OH
                       UNION      05875132   SLUDER    LARRY      D         228    BROOKHAVEN DR         BLAIRSVILLE GA    30512-0465   Oct 1 2020   OH
                       TROUP      10789705   PIKE      MATTHEW KAINE        88     RICHMOND DR           LAGRANGE GA       30240        Jul 1 2020   FL
                       TERRELL    11379501   CANNON    LINDA      LEE       81     WESTMINISTER ST       ALBANY       GA   31721        Aug 1 2020   FL
                       TERRELL    00033235   CANNON    WILBUR     DARRYL    81     WESTMINISTER ST       ALBANY       GA   31721        Aug 1 2020   FL
                       THOMAS     11713890   SMITH     STEWART GREGORY 15          PINE WOOD LN          THOMASVILLGA      31757        Oct 1 2020   FL
                       THOMAS     11601781   SOILEAU   BONNIE     MARKS     311    BRIARCLIFF DR         THOMASVILLGA      31792        Dec 1 2019   TX
                       RICHMOND   11927600   THOMPSON BELINDA     JOYCE     4014   MADISON LN            AUGUSTA      GA   30909        Oct 1 2020   AE
                       TROUP      00905446   PETERMANN SARAH      S         3900   GREENVILLE RD         LAGRANGE GA       30241-8249   Jan 1 2020   TN
                       TROUP      07558841   PETERSON MARGARET HELEN        216    JEFFERSON ST          LAGRANGE GA       30240        Aug 1 2019   FL
                       SUMTER     11007260   EDGE      THOMAS     COLEMAN 153      SYLVAN DR             AMERICUS GA       31709        Oct 1 2020   TX
                       STEPHENS   10994432   MOSS      MARION               60     LAND DR               TOCCOA      GA    30577        Jun 1 2020   TN
                       UNION      00916316   STROUT    EDWIN      B         1279   TATE RD               BLAIRSVILL E GA   30512-2490   Sep 1 2020   NC
                       WALKER     00927514   BROWN     DONALD     LARRY     106    DARVIN LN             LA FAYETTE GA     30728        Jun 1 2020   SC
                       WALKER     05449635   BROWN     HOMER      CLINE     60     FURNACE CREEK RD      LA FAYETTE GA     30728-5618   Jul 1 2020   FL
                       SPALDING   10160907   REID      ANTHONY              1465   WESLEY DR             GRIFFIN      GA   30224        Sep 1 2020   IL
                       TURNER     10664884   YAMNITZ   BARBARA              108    ARNOLD RD             ASHBURN GA        31714        Mar 1 2020   AZ
                       TURNER     10193308   YAMNITZ   MELVIN     DOUGLAS 108      ARNOLD RD             ASHBURN GA        31714        Mar 1 2020   AZ
                       TOOMBS     04262676   HAYNES    SUSANNA    MARIE     309    MOSLEY ST APT 4       VIDALIA      GA   30474        Aug 1 2019   TX
                       SPALDING   04103203   BROWN     RHONDA     KAYE      1013   CHESTER WOODS CT      GRIFFIN      GA   30223        Feb 1 2020   CA
                       SPALDING   04375618   BUICE     KENNETH    PATRICK   148    LOUMAE RD             GRIFFIN      GA   30224        Aug 1 2020   FL
                       TREUTLEN   08211932   RIVERS    CHRISTOPHELEE        2612   SECRET FOREST RD      TARRYTOW NGA      30470        Apr 1 2020   AP
                       TOOMBS     10450610   HALL      DENISE     MARIE     160    ASHLEY DR             LYONS        GA   30436        Dec 1 2019   FL
                       TOOMBS     10450616   HALL      ROY        EDWARD    160    ASHLEY DR             LYONS        GA   30436        Dec 1 2019   FL
                       THOMAS     00640138   DUNBAR    CLARA      B         1721   SMITH AVE             THOMASVILLGA      31792-5747   Nov 1 2016   VA




  Ex. 2 to Petition:
                       SPALDING   10944493   MCEACHIN CODY                  145    CRYSTAL BRK           GRIFFIN      GA   30223        Nov 1 2016   IN




Braynard Declaration
                       UNION      06711561   JOHNSON DEBORAH SCOTT          200    FOREST SERVICE RD 117 BLAIRSVILLE GA    30512        Aug 1 2020   LA
                       UNION      06711479   JOHNSON WILLIAM      CHARLES   200    FOREST SERUNIT 117    BLAIRSVILLE GA    30512-4734   Aug 1 2020   LA
                       WALTON     04407523   CISSNER   KEVIN      JASON     218    COLQUITT ST           MONROE       GA   30655        Jul 1 2020   NY
                       TOOMBS     11011525   NORKUS    GREGORY              2132   GA HIGHWAY 130 W      VIDALIA      GA   30474        Feb 1 2020   AK
                       WALTON     07769764   GRIFFIN   SHALETRICA MONTANYA 300     TOWLER DR             LOGANVILLE GA     30052        May 1 2020   TN
                       TROUP      05583353   WALDROP LORRIANE LYNN          219    W LAKEVIEW DR         LAGRANGE GA       30240        Nov 1 2016   FL
                       THOMAS     11938964   HOUGH     THERESA    FAY       111    N BROAD ST APT 401    THOMASVILLGA      31792        Jul 1 2019   FL
                       THOMAS     10572784   HOWE      BEVERLY    JANE      1388   N PINETREE LOT 6      THOMASVILLGA      31792        Dec 1 2018   FL
                       THOMAS     10572801   HOWE      WILLIAM    GENE      1388   N PINETREE LOT 6      THOMASVILLGA      31792        Dec 1 2018   FL
                       THOMAS     10758546   HUFF      TRACIEE    J         56     SHALLOWBROOK FARMS THOMASVILLGA         31792        Feb 1 2017   IL
                       TOWNS      12290372   BAGGETT   RONNIE     MICHAEL   2551   RUSTIC RIDGE TRL      YOUNG HAR GA      30582        Sep 1 2020   NC
                       TOWNS      12710138   SELBY     MARTHA     JEAN      2418   MEADOW RIDGE CT       YOUNG HAR GA      30582        Oct 1 2020   AZ
                       TOWNS      11093431   SELBY     WILLIAM    MICHAEL   2418   MEADOW RIDGE CT       YOUNG HAR GA      30582        Oct 1 2020   AZ
                       TROUP      11082117   ANGLIN    JEROMIE              642    HUDSON RD             LAGRANGE GA       30240        Feb 1 2018   AL
                       WALKER     12018135   RICE      KAYLEE     ARYNN     662    BONDS RD              CHICKAMAUGGA      30707        Jan 1 2020   TN
                       WALKER     11108639   RICE      WILLIAM    ALEXANDER 1105   LULA LAKE RD          LOOKOUT MOGA      30750        Oct 1 2019   TN
                       WALKER     03616460   KEITH     DONNIE     JAY       3838   HIGHWAY 337           LA FAYETTE GA     30728        Jul 1 2019   AL
                       WALKER     00070255   GOSS      DANA       LABRON    414    CHANDLER RD           CHICKAMAUGGA      30707-2807   Jan 1 2019   TN
                       WALKER     00929330   GOSS      KIMBERLY R GORDON 414       CHANDLER RD           CHICKAMAUGGA      30707-2807   Jan 1 2019   TN
                       TWIGGS     00339337   HUGHES    RUBY       J         23     HUGHES DR             JEFFERSONVGA      31044        Jun 1 2020   NY
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 228 of 585




                                                                                          Page 285
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                          Ii

                                                                                                                                                     -
                                                                                                                                                     -
                                                                                      GA NCOA Out of State


                       TROUP       10945365   FRENCH    NORMAN      RAY        611    HUDSON RD             LAGRANGE GA      30240        Aug 1 2020   VA
                       WALKER      05466407   RYMER     ANGELA      RENEE      225    LOOKOUT DR            RISING FAW NGA   30738-2261   Feb 1 2017   TN
                       WALKER      07298462   RYMER     JASON                  225    LOOKOUT DR            RISING FAWNGA    30738        Feb 1 2017   TN
                       WALKER      08700190   SABOURIN MARGARET     SPENCER    200    PRINCESS TRL          LOOKOUT MTGA     30750-2818   Jan 1 2020   LA
                       TWIGGS      00338010   BEDGOOD BARBARA       JACOBS     350    POSSUM HOLLOW RD      DRY BRANCHGA     31020-1741   Dec 1 2019   KY
                       WALTON      08666046   MITCHELL KYLE         ANDREW     1029   S MADISON AVE         MONROE      GA   30655        Aug 1 2020   TN
                       UNION       11171606   RAYMOND DONALD        DAVID      32     MAPLE LN              BLAIRSVILLE GA   30512        Oct 1 2020   AL
                       UNION       11621069   RAYMOND PATRICIA      ANN        32     MAPLE LN              BLAIRSVILLE GA   30512        Oct 1 2020   AL
                       WALTON      11922248   HENNESSEY HEATHER     LYNN       222    LOGANVIEW DR          LOGANVILL E GA   30052        Jul 1 2020   PA
                       WALTON      11922250   HENNESSEY ROBERT      JAMES      222    LOGANVIEW DR          LOGANVILL E GA   30052        Jul 1 2020   PA
                       WALKER      12073955   LIBERTUS CHRISTINA    SUE        571    E GARDEN FARM RD      ROSSVILLE GA     30741        Jan 1 2020   TN
                       WALKER      05152577   LILLARD   EDWARD      SCOTT      854    WILLIAMS RD           CHICKAMAUGGA     30707        Aug 1 2020   TN
                       WALKER      05036738   LILLARD   LAURA       CAROL      854    WILLIAMS RD           CHICKAMAUGGA     30707        Aug 1 2020   TN
                       WALKER      12374800   ADCOCK    BRANDON     LEE        805    CHESTNUT ST           LA FAYETTE GA    30728        Mar 1 2020   FL
                       WALKER      07218162   STEWART BOBBY         JOE        506    GORDON ST             CHICKAMAUGGA     30707        Oct 1 2020   TN
                       WALKER      03379246   SLACK     WANDA       FRANCES    325    S MISSION RIDGE DR    ROSSVILLE GA     30741-2405   Jan 1 2018   TX
                       WALTON      04846814   ASTIN     GEORGE      ROBERT     745    GENE BELL RD          MONROE      GA   30655        Sep 1 2018   SC
                       WALTON      02771484   TUTEN     ROBERT      GUERRY     4723   PINE DR               LOGANVILLE GA    30052-5227   Oct 1 2020   AL
                       WALTON      12814813   ADAMS     ALISHA      JEWELL     833    OVERLOOK TRL          MONROE      GA   30655        Sep 1 2018   MS
                       WHITFIELD   10261522   DUNN      KAYLA                  2247   MCCAMISH RD NE        DALTON      GA   30721        May 1 2020   TN
                       WALTON      11163944   MCGILL    LARRY                  808    GOLDEN ISLES DR       LOGANVILLE GA    30052        Aug 1 2020   AZ
                       WARREN      08728479   WENTZ     CORTEZ      ANTHONY 1793      WILSON RD             WARRENTONGA      30828-4937   Aug 1 2018   SC
                       WHITE       04303701   CAMPBELL DONELSON     CAFFERY    1111   SATTERFIELD RD        CLEVELAND GA     30528        Apr 1 2020   HI
                       WHITE       04135478   CAMPBELL PATRICK      A          401    MARY DAVIDSON DR      CLEVELAND GA     30528        Nov 1 2018   TN
                       WHITE       04135480   CAMPBELL SHAWN        RENEE      401    MARY DAVIDSON DR      CLEVELAND GA     30528        Nov 1 2018   TN
                       WALTON      04400933   SLATTERY GLENN        B          1622   AUDREYS RDG           MONROE      GA   30656        Aug 1 2020   TX
                       WALTON      02850812   SLATTERY PAMELA       BRITT      1622   AUDREYS RDG           MONROE      GA   30656        Aug 1 2020   TX




  Ex. 2 to Petition:
                       WHITFIELD   06994433   SANDERS DENISE        CHRISTINE 705     CRANE WAY             TUNNEL HILLGA    30755        Jan 1 2020   FL




Braynard Declaration
                       WHITE       11088061   THOMAS    ANGELA      KAY        858    RIVER FOREST RUN      CLEVELAND GA     30528        Feb 1 2018   TX
                       WHITFIELD   12260582   REGISTER CURTIS       MARION     3014   E BROOKHAVEN CIR      DALTON      GA   30720        Jul 1 2019   TN
                       WHITFIELD   00072278   SPAHN     JOHN        ROBERT     1905   KINGSTON CT           DALTON      GA   30720-5080   Oct 1 2020   TN
                       WHITFIELD   00072231   SPAHN     PHYLLIS     R          1905   KINGSTON CT           DALTON      GA   30720-5080   Oct 1 2020   TN
                       MUSCOGEE    11817628   GREEN     STEPHON     UNIQIUE    6      KINGSWOOD CT          COLUMBUS GA      31907        Mar 1 2020   AL
                       MUSCOGEE    11896054   GREENWOO ZACHARY      J          8272   DREAM BOATAPT 433     COLUMBUS GA      31909        Aug 1 2020   AL
                       MUSCOGEE    07571624   SHELTON   JAYA        LEANN      3807   PEMBROOK APT C5       COLUMBUS GA      31907        Jun 1 2020   AL
                       MUSCOGEE    07663043   SHEPHERD EMILY        ANNE FACCI 3010   PASSAGE WAY           MIDLAND     GA   31820        Feb 1 2017   KY
                       MUSCOGEE    10967438   SHEPHERD TAMELA       M          4815   BURT MAR D APT 3      COLUMBUS GA      31907        Aug 1 2017   AL
                       MUSCOGEE    11902849   JOYNER    SARAH       ELIZABETH 6300    MILGEN RD APT 1024    COLUMBUS GA      31907        Oct 1 2020   TX
                       OCONEE      08169069   HEINTZMAN CALLIE      LYNN       1361   HICKORY HILL DR       WATKINSVIL GA    30677        Mar 1 2018   NY
                       OCONEE      10737064   HENNEBERGJILL         MARIE      1810   MCREES MILL RD        WATKINSVIL GA    30677        Oct 1 2020   FL
                       MUSCOGEE    08452566   SEYMOUR DEBRA         LYNN       1700   FOUNTAIN C APT 3201   COLUMBUS GA      31904        Apr 1 2019   WI
                       MUSCOGEE    10496445   SHARP     STARKELIA   MONIQUE    4539   OLD CUSSETAPT W11     COLUMBUS GA      31903        Jul 1 2020   AL
                       MUSCOGEE    03889234   SHAW      SHANNON     DENISE     3205   MOREHOUSE ST          COLUMBUS GA      31906        Aug 1 2020   AL
                       MUSCOGEE    10343728   FURNEY    ALANA       COZETTE KA 6522   MIDDLEBURG DR         COLUMBUS GA      31909        Nov 1 2019   KY
                       MUSCOGEE    11162642   GALLAGHER SARAH       ELAINE     3071   WILLIAMS RDAPT 248    COLUMBUS GA      31909        Mar 1 2017   VA
                       MUSCOGEE    00267223   GALLOWAY CHIFFON      CAPRICE    1400   BOXWOOD B APT# 1111   COLUMBUS GA      31906        Jun 1 2020   AL
                       NEWTON      04500582   THOMAS    BRIAN       KEVIN      125    E FOREST WAY          OXFORD      GA   30054        Feb 1 2020   SC
                       NEWTON      12053150   TERRELL   LATANYA     LEOLA      150    FIELDVIEW LN          COVINGTON GA     30016        Jun 1 2020   VA
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 229 of 585




                                                                                            Page 286
                                                                                                                                                            ~
                                                                                                                                                            I!
                                                                                                                                                            It
                                                                                                                                                       -
                                                                                                                                                       -
                                                                                   GA NCOA Out of State


                       NEWTON     11137408   TERRELL    STEPHEN   LENOAH    150    FIELDVIEW LN          COVINGTON GA    30016        Jun 1 2020   VA
                       MUSCOGEE   12425203   KING       JAMIE     GENTRY    6224   MISTY CT              COLUMBUS GA     31909        Jul 1 2020   AL
                       MUSCOGEE   12141574   KING       JULIA     CHRISTINE 1528   WILDWOOD AAPT 104     COLUMBUS GA     31906        Aug 1 2020   NY
                       MUSCOGEE   10362498   KINOSH     FIAPITO   IEASHA    3071   WILLIAMS RDAPT 435    COLUMBUS GA     31909        Feb 1 2020   AL
                       NEWTON     11996183   TAYLOR     AUSTIN    SPENCER   180    BLUE GRASS WAY        OXFORD     GA   30054        Mar 1 2020   MS
                       MUSCOGEE   10582636   HORNE      DEANA               7401   BLACKMON RAPT 2703    COLUMBUS GA     31909        Jan 1 2019   AL
                       MUSCOGEE   04511261   HORNE      SHANNON JELYNN      30     WELLINGTON CT         MIDLAND    GA   31820-5402   Jul 1 2019   AL
                       MUSCOGEE   05653817   HORTON     ANGELA    NICOLE    2540   ALMA ST               COLUMBUS GA     31909        Jan 1 2019   AL
                       MUSCOGEE   05527471   JONES      JENNIFER NOBLES     773    ANDREA DR             COLUMBUS GA     31907-5214   Mar 1 2017   AL
                       MUSCOGEE   12522892   KIMBROUGH NICKALETT QUENTANA' 5404    CHATHAM WOODS CT      COLUMBUS GA     31907        Mar 1 2020   AL
                       MUSCOGEE   12128753   KING       ALEXANDER DAMIEN    7505   KANDLE CT             FORT BENNI GA   31905        Aug 1 2020   NY
                       MUSCOGEE   07528727   KING       CYNTHIA   LEE       7505   KANDLE CT             FORT BENNI GA   31905        Aug 1 2020   NY
                       MUSCOGEE   07540575   KING       DALTON    JACOB     6224   MISTY CT              COLUMBUS GA     31909        Jul 1 2020   AL
                       NEWTON     01979389   HARDY      BENNY     LEON      295    SUNFLOWER LN          COVINGTON GA    30016        Apr 1 2017   MD
                       MUSCOGEE   11572688   RIVERA     KARLA     J         811    WINALL DR             COLUMBUS GA     31907        Aug 1 2020   CO
                       MUSCOGEE   10997639   FOSTER     MICHAEL   CHARLES   5859   MOON ST               FORT BENNI GA   31905        Sep 1 2017   AL
                       NEWTON     11826571   ANDREWS SYR          D'VION    3397   SALEM RD              COVINGTON GA    30016        Dec 1 2019   NC
                       NEWTON     11008743   MELVIN     DIONNE    DUNLAP    285    RIVER WALK FARM PKW Y COVINGTON GA    30014        Mar 1 2020   NC
                       OCONEE     05586632   FULLER     JAMES     CHAPMAN 1619     ROLLING MEADOWS LN WATKINSVIL GA      30677        Sep 1 2019   SC
                       OCONEE     05689569   FULLER     JANE      ELLEN     1619   ROLLING MEADOWS LN WATKINSVIL GA      30677        Sep 1 2019   SC
                       OCONEE     06785955   FOUNTAIN HUNTER      SCOTT     2315   ORCHARD WALK          WATKINSVIL GA   30677        May 1 2018   AR
                       MUSCOGEE   01828177   GARY       MARKETTA SHARELL    7461   BLACKMON R5116        COLUMBUS GA     31909        Sep 1 2020   NC
                       MUSCOGEE   10439109   GAUDIO     JACOB     MICHAEL   8500   FRANCISCANAPT 220     COLUMBUS GA     31909        Jul 1 2020   LA
                       OCONEE     00303466   GERCHICK ANNE        N         1160   MASON MILL RD         ATHENS     GA   30606-5385   Jul 1 2020   NY
                       MUSCOGEE   12908907   LOGAN      TACHELLE            5017   MINT DR               COLUMBUS GA     31907        Feb 1 2018   LA
                       MUSCOGEE   10870246   LOGAN      TRACEY    RESHELL   5017   MINT DR               COLUMBUS GA     31907        Feb 1 2018   LA
                       MUSCOGEE   05597517   LOKKER     ERYN      LACEY     7614   MELINDA DR            COLUMBUS GA     31909        Jul 1 2018   LA




  Ex. 2 to Petition:
                       MUSCOGEE   04916020   LONDON     MARVA     ALAINE    2847   WHITE CHAPEL DR       COLUMBUS GA     31907-2819   Feb 1 2020   SC




Braynard Declaration
                       MUSCOGEE   04382689   LONG       EDDIE     FRANK     5709   VENTURA DR            COLUMBUS GA     31909        May 1 2018   AL
                       MUSCOGEE   08718237   LOPEZ      FERNANDO            8051   SPLENDOR WAY          COLUMBUS GA     31904        May 1 2019   NY
                       MUSCOGEE   10197166   LOPEZ      JEREMY    ALEXANDER 5075   HALE DR               COLUMBUS GA     31904        Apr 1 2020   FL
                       MUSCOGEE   11166796   LOPEZ      MARY                5709   LAKEPOINTE LN         COLUMBUS GA     31907        Apr 1 2020   CA
                       MUSCOGEE   08718275   LOPEZ      TRACY     JUANETTE 8051    SPLENDOR WAY          COLUMBUS GA     31904        May 1 2019   NY
                       NEWTON     06994254   BETTNER    STEVEN    MONROE    320    RIVER COVE MDWS       SOCIAL CIRCGA   30025        Sep 1 2020   VA
                       PAULDING   05818125   BAHR       HAROLD    POLEY     19     LEGEND DR             DALLAS     GA   30157-6678   Oct 1 2018   FL
                       PAULDING   05602232   BAHR       SHARON    ANN       19     LEGEND DR             DALLAS     GA   30157-6678   Oct 1 2018   FL
                       PAULDING   11690383   BAILEY     AUSTIN    RYAN      527    WILLIAMS LAKE RD      POWDER SP GA    30127        Dec 1 2019   MD
                       PAULDING   04733519   CHAVEREST ANJEANETTEMICHELLE 566      CRESTBEND LN          POWDER SP GA    30127        Mar 1 2020   AL
                       PAULDING   03171716   AXLEY      ERIC      ANDREW    114    IVY BROOK DR          DALLAS     GA   30157        Oct 1 2020   MS
                       PAULDING   01901002   AXLEY      PAULA     ANN       114    IVY BROOK DR          DALLAS     GA   30157        Oct 1 2020   MS
                       PAULDING   12330371   AYERS      GAYLE     LOUISE    519    FLOATING LEAF WAY     DALLAS     GA   30132        Oct 1 2020   AL
                       PIERCE     01619419   FIELDS     JANIE     LEE       910    EDGEWOOD CIR          BLACKSHEA GA    31516-2607   Jul 1 2020   FL
                       PIERCE     11736184   FITZGERALD SYLVIA    A         6810   OAKWOOD LN            BLACKSHEA GA    31516        Sep 1 2020   FL
                       PAULDING   03087552   GRAHAM     ELIZABETH SAWYER    188    WHEELAN SCHOOL RD     DALLAS     GA   30157        Jan 1 2020   VA
                       PAULDING   07983640   MANNING    DALLAS    COREY     221    YORKSHIRE LN          VILLA RICA GA   30180        Sep 1 2020   AL
                       PAULDING   07983007   MANNING    DALLAS    HARRY     221    YORKSHIRE LN          VILLA RICA GA   30180-3632   Sep 1 2020   AL
                       PAULDING   10300478   MANNING    MITCHELL BLAINE     221    YORKSHIRE LN          VILLA RICA GA   30180        Sep 1 2020   AL
                       PAULDING   06923774   MANNING    PATRICIA  DARLENE   221    YORKSHIRE LN          VILLA RICA GA   30180-3632   Sep 1 2020   AL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 230 of 585




                                                                                         Page 287
                                                                                                                                                        II
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                   GA NCOA Out of State


                       PAULDING   11491451   MARCHESE GRIFFIN     SALVATORE 12     HEATHERWOOD TRCE      ACWORTH GA      30101        Aug 1 2019   KY
                       PAULDING   08833382   COKER      VERONICA SHAVONNE 45       DARBYS AVE            HIRAM      GA   30141        Apr 1 2020   VA
                       MUSCOGEE   10500042   PHILLIPS   ALISHA    NASHAY    9966   THICKET CT            MIDLAND    GA   31820        Mar 1 2020   AL
                       MUSCOGEE   07451784   PHILLIPS   DIONNE    DEE       2614   SPRING CHAPEL CT      MIDLAND    GA   31820        Jun 1 2019   NC
                       MUSCOGEE   01829958   PHILLIPS   LANITRA   MICHELLE 3312    GLENWOOD DR           COLUMBUS GA     31906        Jan 1 2020   AL
                       PAULDING   01537349   NEAL       KIM       LEIGH     140    OAK CREST LN          DALLAS     GA   30132-1009   Jul 1 2019   TX
                       PAULDING   01145827   NEAL       REGINALD G          140    OAK CREST LN          DALLAS     GA   30132-1009   Jul 1 2019   TX
                       PAULDING   03705703   WINDHAM DONNA        KAY       26     TRAILSIDE WAY         HIRAM      GA   30141        Sep 1 2019   MS
                       PAULDING   06805394   THOMPSON LORI                  49     CHESTERFIELD CT       VILLA RICA GA   30180-3864   Aug 1 2017   TX
                       PAULDING   00509767   SPITZFADEN SHARON              65     PEPPERTREE DR         POWDER SP GA    30127        Jul 1 2019   FL
                       PAULDING   08078343   WOOD       SHEIREKA VONTE      237    MONA PL               DALLAS     GA   30132        Sep 1 2019   MD
                       PAULDING   11644788   STRAND     JEROME              65     VALLEY BROOK CT       DALLAS     GA   30132        Apr 1 2020   VA
                       PAULDING   06947035   STREET     STEPHANIE Y         224    WATERBURY WAY         DOUGLASVILGA    30134-6080   Aug 1 2019   SC
                       PAULDING   12126949   STODDARD STEPHANIE MAE         177    LEGEND DR             DALLAS     GA   30157        May 1 2020   FL
                       PAULDING   03083263   STONE      BARRY     RAY       314    STOKER RD             DALLAS     GA   30132-8074   Dec 1 2019   WV
                       PAULDING   00884067   STONER     CAROL     B         422    REMINGTON LN          ACWORTH GA      30101-8228   Dec 1 2019   KS
                       PAULDING   07641843   NEWLAND ALEXANDER SACHA-SALE408       TURTLE ROCK PL        ACWORTH GA      30101        Jan 1 2020   TX
                       POLK       12018578   BLAIR      SAMMIE              100    RIDGEWOOD RD          CEDARTOW NGA    30125        Oct 1 2020   MI
                       PEACH      06421494   HUFFMAN JACOB        WADE      1501   HOUSERS MILL RD       FORT VALLE GA   31030        Sep 1 2017   MD
                       PIERCE     06653154   KELLUM     CHRISTOPHEBRYAN     908    AZALEA ST             BLACKSHEA GA    31516        Aug 1 2020   IL
                       PIERCE     06488270   KELLUM     HEATHER   RENEE     908    AZALEA ST             BLACKSHEA GA    31516        Aug 1 2020   IL
                       POLK       04899461   FERGUSON ERICA       BROOKE    106    SUNSET VALLEY ST      CEDARTOW NGA    30125        Jun 1 2019   SC
                       POLK       06774308   FERRELL    JAMES     LAJUAN    230    PLANTATION AVE        CEDARTOWNGA     30125        Sep 1 2020   OH
                       POLK       05005020   CASH       JIMMY     PHILLIP   2965   CAVE SPRINGS RD       CEDARTOWNGA     30125        Oct 1 2020   AL
                       POLK       01043033   CASH       TONJA     LEE       2965   CAVE SPRINGS RD       CEDARTOWNGA     30125        Oct 1 2020   AL
                       RICHMOND   03347380   HAMORSKY CLEO        HORNE     1738   PINETREE RD           AUGUSTA    GA   30904-5068   Aug 1 2020   FL
                       RICHMOND   06690947   HAMPTON DEVERIA      LYNN      2905   ARROWHEADAPT B6       AUGUSTA    GA   30909        Jun 1 2017   TX




  Ex. 2 to Petition:
                       POLK       03401710   WILSON     SONDRA    DIANNE    134    COBB ST               CEDARTOW NGA    30125        Oct 1 2019   AL




Braynard Declaration
                       POLK       08658710   WOFFORD KENYOTA      OMAR      109    N MARTIELE ST         CEDARTOWNGA     30125-2833   Dec 1 2016   CA
                       POLK       08192891   WOLFE      RODNEY    EUGENE    1411   EVERETT MOUNTAIN RD   ROCKMART GA     30153        Dec 1 2017   AL
                       PICKENS    03209744   HANKS      JAY       NICHOLAS 2333    BRYANT RD             JASPER     GA   30143-3786   Sep 1 2020   TN
                       PICKENS    03183676   HANKS      ROBIN     A         2333   BRYANT RD             JASPER     GA   30143-3786   Sep 1 2020   TN
                       RICHMOND   05969124   CRAWLEY TOYAKE       EVETTE    4406   BERN CT               HEPHZIBAH GA    30815        Mar 1 2020   VA
                       POLK       00452913   JOLLY      MARGARET B          225    HUTTO RD              CEDARTOWNGA     30125-4738   Sep 1 2020   SC
                       RICHMOND   08061005   MCGEE      TIMOTHY   M         4057   MADISON LN            AUGUSTA    GA   30909        May 1 2018   NY
                       RICHMOND   12351225   BARRON     SHEILA    AMANDA    165    BLAKE DR              AUGUSTA    GA   30909        Apr 1 2020   SC
                       RABUN      10400237   WILSON     BETTY     JEAN      259    RIVER VISTA DR        DILLARD    GA   30537        Oct 1 2020   SC
                       RABUN      10681656   WILSON     LAYLON    HAROLD    259    RIVER VISTA DR        DILLARD    GA   30537        Oct 1 2020   SC
                       RABUN      08439889   WOERNER SHAY         RASMUSSEN86      TAYLOR VALLEY RD      CLAYTON    GA   30525        Jun 1 2020   AZ
                       RICHMOND   10146683   ANDRESEN VICTORIA    MARIA     724    GREENE ST APT 1417    AUGUSTA    GA   30901        Sep 1 2020   NJ
                       RICHMOND   11250517   CALLAWAY PATRICK     WADE      2401   SEMINOLE RD           AUGUSTA    GA   30904        Aug 1 2019   TX
                       PULASKI    10003938   SHELOR     WILLIAM   MACWELL 67       S JACKSON ST          HAWKINSVIL GA   31036        Mar 1 2020   VA
                       RICHMOND   12682730   GOULD      MICHAEL   DONNELLE 1725    DEER CHASE LN         HEPHZIBAH GA    30815        Oct 1 2020   FL
                       RICHMOND   00220705   LINDSEY    LOIS      JEANNE    2421   NORTON DR             AUGUSTA    GA   30906        May 1 2020   KY
                       RICHMOND   11965373   BRANTLEY BARRY       DARNELL   2206   STERLING RIDGE DR     AUGUSTA    GA   30909        Sep 1 2020   TX
                       RICHMOND   10075642   GOODMAN SANDLYN      NICOLE    804    STERLING CT           AUGUSTA    GA   30907        Jun 1 2020   CA
                       RICHMOND   01429298   JORDAN     WILLIE    MAE       602    ALBANY AVE            AUGUSTA    GA   30901-1806   Dec 1 2018   CO
                       RICHMOND   11721068   NEAL       CALEB               3      EAGLE POINTE DR       AUGUSTA    GA   30909        Sep 1 2020   CA
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 231 of 585




                                                                                         Page 288
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        Ii

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                       GA NCOA Out of State


                       RICHMOND   10338596   NEAL        DURWOOD     E          3      EAGLE POINTE DR     AUGUSTA   GA   30909        Sep 1 2020   CA
                       RICHMOND   06796102   HOWELL      HORACE      HARTMAN    2021   BRIGHTON CIR        AUGUSTA   GA   30906        Feb 1 2018   MD
                       RICHMOND   07771666   KING        KAYLA       DANIELLE   2690   ALEXANDER PL        AUGUSTA   GA   30909        May 1 2019   TX
                       RICHMOND   10211882   KING        MISTY       JOANNA     1010   PAPAYA ST           AUGUSTA   GA   30904        Apr 1 2020   NM
                       RICHMOND   11499872   MURRILE     SHERRI      LEANN      333    BRANDYWINE PL       AUGUSTA   GA   30909        Jun 1 2018   TX
                       RICHMOND   12534299   MYERS       KAITLAND    PAIGE      3018   HAYNE'S STATION DR  AUGUSTA   GA   30909        Oct 1 2020   SC
                       RICHMOND   10098851   MAIHLE      NITA        JANE       2      SHADOWBROOK CIR     AUGUSTA   GA   30909        Dec 1 2018   MS
                       RICHMOND   12200482   MAJOR       BRITTANY    LEIGH      4049   IRON HORSE DR       AUGUSTA   GA   30907        Sep 1 2020   SC
                       RICHMOND   08189935   KIEFER      CHELSEA     LEAH       618    CARLTON DR          AUGUSTA   GA   30909        Jun 1 2020   NC
                       RICHMOND   12386649   KIEFER      TIMOTHY     MATTHEW    618    CARLTON DR          AUGUSTA   GA   30909        Jun 1 2020   NC
                       RICHMOND   11413870   KIERMAN     RYAN                   402    IRONGATE D APT 3111 HEPHZIBAH GA   30815        Nov 1 2019   MD
                       RICHMOND   07195037   JONES       JILLISSA    FAYE       6143   MAJOR CIR           AUGUSTA   GA   30909        Aug 1 2020   NC
                       RICHMOND   11207511   KIFT        BRIAN       LEE        310    CHATHAM RD          AUGUSTA   GA   30907        Nov 1 2019   NJ
                       RICHMOND   11207803   KIFT        SARA        HOPE       310    CHATHAM RD          AUGUSTA   GA   30907        Nov 1 2019   NJ
                       RICHMOND   07366842   COOPER      DEMARCUS    ANTWON     3485   ESSEX PL            HEPHZIBAH GA   30815-7171   Mar 1 2020   FL
                       SPALDING   00758740   BEELAND     CAROL       WHITE      1912   S 6TH ST EXT        GRIFFIN   GA   30224        Sep 1 2020   FL
                       SCHLEY     11558726   HUTCHINS    BRANDON     RONALD     1671   US HIGHWAY 19 N     ELLAVILLE GA   31806        May 1 2020   OK
                       SCHLEY     04443622   JEWELL      KELLI                  517    WOODALL RD          MAUK      GA   31058        Sep 1 2020   TN
                       ROCKDALE   10340223   LANGFORD    DEVONTE     MORRIS     1406   WINDY HILL CT SE    CONYERS GA     30013        Mar 1 2018   VA
                       ROCKDALE   05817653   PARKS       CATHERINE   HOLMES     4730   THORNWOOD CT        COVINGTON GA   30016        Oct 1 2020   FL
                       ROCKDALE   10228765   DEBRO       CAMERON     JOSEPH     2038   REFLECTION CREEK DR CONYERS GA     30013        Sep 1 2018   DC
                       ROCKDALE   05226383   DAVIS       PAUL        LASHANE    4850   HABERSHAM WAY SE    CONYERS GA     30094        Jan 1 2018   IN
                       ROCKDALE   01226825   DAVIS       THERESA     MUNSON     4900   CEDAR CT SE         CONYERS GA     30094-4551   Jul 1 2019   FL
                       RICHMOND   11524202   REID        MICHAEL     ROSS       2609   LELAND DR           AUGUSTA   GA   30909        May 1 2019   AE
                       RICHMOND   07714928   REID        SAMUEL      MILTON     2208   BOYKIN RD           AUGUSTA   GA   30906-9488   Jun 1 2020   MD
                       ROCKDALE   04630144   NALLS       ERIC        DEMOND     711    PEAKS LNDG          CONYERS GA     30013        Aug 1 2020   SC
                       ROCKDALE   04984161   NALLS       SHINIKA     PIERCE     711    PEAKS LNDG          CONYERS GA     30013        Aug 1 2020   SC




  Ex. 2 to Petition:
                       SPALDING   11843255   ZEPEDA      FRANCISCO              100    AUTUMN RIDGE DR     GRIFFIN   GA   30224        Sep 1 2017   MA




Braynard Declaration
                       ROCKDALE   08291538   PLEASANT    ARLETHA                1404   STEAM ENGINE WAY NE CONYERS GA     30013        Aug 1 2020   IL
                       ROCKDALE   11073224   PAGGETT     BRANDDYE    MICKAELLA 3071    STONE BRIDGE TRL SW CONYERS GA     30094        Jul 1 2020   KY
                       ROCKDALE   07716838   PAGGETT     JOSHUA      DEONTE     3071   STONE BRIDGE TRL SW CONYERS GA     30094        Jul 1 2020   KY
                       SPALDING   07829173   WRIGHT      NAKEESHA    MESHAY     710    N 9TH ST            GRIFFIN   GA   30223        Jun 1 2020   KY
                       SUMTER     01909361   BRYANT      ANGELA      VAE        113    FAIRWAY TWAPT E     AMERICUS GA    31709        Jan 1 2020   TN
                       ROCKDALE   11015214   WHITEHEAD   RENE        LAPARAS-LE 1706   WOODSTONE CV SE     CONYERS GA     30013        Jan 1 2020   FL
                       STEPHENS   03827349   CRAIG       WILLIAM     KEVIN      374    DAVIS AVE           TOCCOA    GA   30577        Jul 1 2019   NC
                       WALTON     06578245   GOSSLING    WHITNEY     TUTT       1224   CARL DAVIS RD NW    MONROE    GA   30656        Apr 1 2018   CA
                       TOOMBS     07354304   COX         JAMES       CLAUDE     407    JACKSON ST          VIDALIA   GA   30474        Nov 1 2019   FL
                       TOOMBS     08142436   CRAFT       CORI        DANIELLE   232    OAKWOOD DR          VIDALIA   GA   30474        Jul 1 2018   CT
                       TOOMBS     05737738   CRAFT       KRISTOFER   JONATHAN 232      OAKWOOD DR          VIDALIA   GA   30474        Jul 1 2018   CT
                       STEPHENS   06971051   RICE        ENDRE       VANBUREN 78       SHADY ST            TOCCOA    GA   30577        Jan 1 2020   AL
                       STEPHENS   04960114   ROGERS      BRANDI      MULLINIX   263    HIGHVIEW RD         TOCCOA    GA   30577        Jan 1 2019   AA
                       STEPHENS   04390283   MCLEOD      SCOTT       VARNEDOE 32       MALIBU ST           MARTIN    GA   30557        Aug 1 2017   TN
                       STEPHENS   01285734   MERCK       DAN         ALLEN      499    N CURRAHEE LN       TOCCOA    GA   30577-7999   Sep 1 2020   SC
                       SPALDING   11831523   HANCHIN     MARK        ANTHONY 254       KILGORE RD          GRIFFIN   GA   30223        Oct 1 2020   AL
                       TIFT       12047174   PERRY       JAMES       RAY        291    CARRINGTON DREXLER RTIFTON    GA   31794        Aug 1 2019   FL
                       TIFT       11590101   PERRY       KIMBERLY    DEAN       291    CARRINGTON DREXLER RTIFTON    GA   31794        Aug 1 2019   FL
                       TROUP      08920852   RAGAN       KENNETH     LOGAN      115    WASHINGTON WAY      LAGRANGE GA    30240        Jul 1 2020   AL
                       TOOMBS     04637841   MAY         JESSIKA     ELANE      1303   WOODLAWN CT         VIDALIA   GA   30474        May 1 2020   AL
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 232 of 585




                                                                                             Page 289
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         11

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                        GA NCOA Out of State


                       TOOMBS      04637838   MAY        MATTHEW     DALE        1303   WOODLAWN CT          VIDALIA    GA    30474        May 1 2020   AL
                       THOMAS      01323252   BOGGS      STEPHEN     JAMES       221    COVINGTON APT # 123  THOMASVIL LGA    31792        Mar 1 2020   AL
                       SPALDING    03120888   SALE       LARRY       ALEXANDER 1568     LOUISE ANDERSON DR GRIFFIN       GA   30224        Oct 1 2020   AL
                       WALKER      12468374   BURKHEAD RAYA          LEE         161    LAURELWOOD CIR       ROSSVILLE GA     30741        Jul 1 2020   IL
                       TREUTLEN    10317471   HEATH      TYLER       GREGORY 2187       LAKE CASSIE RD       ADRIAN      GA   31002        May 1 2019   SC
                       THOMAS      12071711   BERRY      ANITA       MARGARET 104       EMILY LN             THOMASVILLGA     31792        Oct 1 2020   FL
                       THOMAS      12071712   BERRY      BENJAMIN    ALAN        104    EMILY LN             THOMASVILLGA     31792        Oct 1 2020   FL
                       WALKER      10508561   BAUSHER    CATHERINE   DARLENE     204    GLENRIDGE PL         ROSSVILLE GA     30741        Dec 1 2017   TN
                       SPALDING    11797352   SARAVIA    MISTIE                  712    COUNTY LINE CHURCH RDGRIFFIN     GA   30223        May 1 2020   TN
                       WALKER      05421244   BROWN      SHIRLEY     MILDRED     60     FURNACE CREEK RD     LA FAYETTE GA    30728-5618   Jul 1 2020   FL
                       WALKER      00930433   BROWN      WYNELL      MAHAN       106    DARVIN LN            LA FAYETTE GA    30728        Jun 1 2020   SC
                       WALKER      11301663   CAYLOR     ASHLEY      MARIE       1375   N CEDAR LN           FLINTSTONE GA    30725        Jan 1 2019   TN
                       TOOMBS      01318948   WOOD       DANA        LEE         121    B HITCHCOCK RD       UVALDA      GA   30473        Jul 1 2017   MD
                       TAYLOR      05168918   JAMES      BARRY       DANIEL      32     WILLOW ST            BUTLER      GA   31006        Jan 1 2019   TN
                       UNION       00914420   MCGEE      ALLEN       G           246    BURNS DR             BLAIRSVILLE GA   30512-1153   Jun 1 2020   SC
                       TAYLOR      07955405   SAPP       HUNTER      CHASE       28     S MACON ST           REYNOLDS GA      31076-3323   Jun 1 2017   AK
                       TAYLOR      06026871   SCHOOLER PATRICK       DANIEL      175    CARPENTER RD         RUPERT      GA   31081-3015   Nov 1 2017   FL
                       TROUP       12455141   LANGSTON HANNAH        CELESTE     1515   HOGANSVILLAPT 181    LAGRANGE GA      30241        May 1 2020   MO
                       TROUP       12416702   LANGSTON ROBERT        TRAVIS      1515   HOGANSVILLAPT 181    LAGRANGE GA      30241        May 1 2020   MO
                       WALTON      08610656   HARPER     ELIANOR                 1021   HONEY LN             LOGANVILLE GA    30052        Sep 1 2019   SC
                       TROUP       05436456   LOWE       DELORES     ELIZABETH 507      PINE ST              WEST POINT GA    31833        Apr 1 2020   AL
                       WALKER      00932068   SENN       ANN                     225    LONGVIEW DR          ROSSVILLE GA     30741-2580   Sep 1 2020   TN
                       WALKER      05645405   HALL       LONNIE      JAMES       171    OLD TRION RD         LA FAYETTE GA    30728        Jun 1 2019   IL
                       WALKER      10969565   HAMILTON GAYLE         ANNE        1349   FRICKS GAP RD        CHICKAMAUGGA     30707        Oct 1 2020   TN
                       TROUP       00897710   LIVINGSTON JULIE       W           95     EBENEZER CHURCH RD PINE MOUNT GA      31822-5008   May 1 2020   KY
                       TROUP       00896519   LIVINGSTON STEPHEN     JAMES       95     EBENEZER CHURCH RD PINE MOUNT GA      31822-5008   May 1 2020   KY
                       TROUP       06615701   DAVIS      CINDY       LOU         497    CORINTH RD           HOGANSVILLGA     30230        Oct 1 2020   CO




  Ex. 2 to Petition:
                       TROUP       08463835   DAVIS      TINA                    206    PINEHAVEN DR         LAGRANGE GA      30240        Apr 1 2017   AL




Braynard Declaration
                       WHITFIELD   00817169   WILKINSON LISA         SUZANNE PA1510     CALLOWAY D4          DALTON      GA   30721        Aug 1 2019   TN
                       WALTON      08830216   SMITH      CHARLES     DWAYNE      430    GARDEN CT            MONROE      GA   30656        May 1 2020   TN
                       WALKER      00929589   WINGO      STACY       DENISE      310    LONGVIEW DR          ROSSVILLE GA     30741        Apr 1 2020   TN
                       WALTON      10376171   HILL       JERRY                   2026   BOMAC CT             LOGANVILLE GA    30052        Aug 1 2019   TX
                       UNION       11088855   MORRIS     STEPHANIE   WHITE       117    LARK LN              YOUNG HAR GA     30582        Sep 1 2019   MO
                       WALKER      11879654   WELLS      DOMINIC     LENNEIL     571    E GARDEN FARM RD     ROSSVILLE GA     30741        Mar 1 2020   TN
                       WALKER      03576071   WELSH      JAMES       FRANKLIN 1217      OLD BETHEL RD        CHICKAMAUGGA     30707        Dec 1 2019   TX
                       WALKER      00929633   WESTBROOKJIMMIE        D           56     CARLOCK CIR          CHICKAMAU GGA    30707-3702   Jun 1 2018   AL
                       UNION       12511978   ROSEN      DONNA       LYNN        899    RIDGE POINTE WAY     BLAIRSVILLE GA   30512        Sep 1 2020   FL
                       WARE        10249068   KUBIK      EMILY       ELAINE      3436   DRIGGERS RD          WAYCROSS GA      31503        Mar 1 2020   FL
                       WHITFIELD   00077959   COLE       EARL        RANDY       1102   RIDGELEIGH CIR       DALTON      GA   30720        Jul 1 2020   FL
                       WHITFIELD   05511343   PUCKETT    SANDRA      JEAN        1044   E LAKESHORE DR       DALTON      GA   30720        Sep 1 2020   FL
                       WAYNE       10363041   O'NEAL     DANIEL      LEWIS       135    BETH DR              JESUP       GA   31545        Jun 1 2019   AE
                       WAYNE       11563527   O'NEAL     MARY        FLORENCE C135      BETH DR              JESUP       GA   31545        Jun 1 2019   AE
                       WHITE       00828734   LOVELL     JOHN        BERNARD 195        DEER TRL             CLEVELAND GA     30528-5510   Feb 1 2020   AL
                       WHITE       03936187   LOVELL     LORRAINE    T           195    DEER TRL             CLEVELAND GA     30528        Feb 1 2020   AL
                       WHITFIELD   08000651   CALLAWAY KATE          ELIZABETH 761      LEE BRYANT RD NE     DALTON      GA   30721        Feb 1 2020   TN
                       HOUSTON     06163863   HUGHES     JOHN        AUSTIN      104    ETOWAH DR            BONAIRE     GA   31005-2521   May 1 2020   NC
                       HENRY       12594594   GOODWIN CHARLES        EDWARD      110    GINGER'S WALOT # 23  MCDONOUG GA      30252        Oct 1 2020   TX
                       HENRY       12564877   FOSTER     RAQUILLA    ELATIA JANA 245    CORAL CIR            MCDONOUG GA      30253        Apr 1 2020   SC
                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 233 of 585




                                                                                              Page 290
                                                                                                                                                             II
                                                                                                                                                             I!
                                                                                                                                                             It
                                                                                                                                                        -
                                                                                                                                                        -
                                                                                    GA NCOA Out of State


                       HENRY        03354094   WILSON    SHANNON LEE         120    WORTHY DR           MCDONOUG GA     30252-6239   Sep 1 2020   NC
                       HOUSTON      08909254   COLEMAN GLORIA     JUANITA    109    RITZ LN             PERRY      GA   31069        Sep 1 2020   IL
                       HOUSTON      10743776   COLEMAN LAMARR     DARELL     103    GRAND AVE           BONAIRE    GA   31005        Mar 1 2018   MS
                       HENRY        04703626   MUHAMMAD SALLY     J          300    AMHERST TER         STOCKBRID GGA   30281        Oct 1 2020   OH
                       HOUSTON      03531154   SHERIDAN CONCETTA             113    RIDGE POINTE CT     WARNER RO GA    31088        Feb 1 2017   FL
                       HOUSTON      06367788   SHORE     AMANDA   LEIGH      130    BRITTANY DR         PERRY      GA   31069        Oct 1 2019   CA
                       HOUSTON      00341274   SHORE     JOHN     CHRISTOPHE130     BRITTANY DR         PERRY      GA   31069        Oct 1 2019   CA
                       HENRY        05101538   ROSEMOND VERONICA T           199    SOLOMON DR          ELLENWOODGA     30294-4505   Sep 1 2018   IN
                       HENRY        10070134   RICHARDSONRASHAD   LEONARD    154    COLONY PARK LN      LOCUST GR OGA   30248        Sep 1 2019   MD
                       HOUSTON      03988494   AUSTIN    LARRY    OTIS       306    WILLOW AVE          WARNER RO GA    31093        Oct 1 2020   FL
                       HOUSTON      10441211   BAITY     RYAN     MITCHELL 108      WEATHERSTONE PL     KATHLEEN GA     31047        Jul 1 2019   OH
                       HOUSTON      08416312   BAKER     BENJAMIN JACOB      103    REESE DR            WARNER RO GA    31088-2326   Jun 1 2019   AL
                       LUMPKIN      10165300   HAMLIN    DOWIA    MARIE      125    OLD FEDERAL RD      DAHLONEGA GA    30533        Oct 1 2020   MO
                       LUMPKIN      11442722   HARTMAN CHRISTY    JOYCE      492    SHENANDOAH DR       DAHLONEGA GA    30533        Sep 1 2020   VA
                       LUMPKIN      12654203   HARTMAN RHYAN      MICHELLE 492      SHENANDOAH DR       DAHLONEGA GA    30533        Sep 1 2020   VA
                       JEFF DAVIS   03453921   MILES     HELEN    MARIE      20     W PLUM ST           HAZLEHURS GA    31539-6857   Oct 1 2020   LA
                       HOUSTON      07088277   TAYLOR    JAMILA              215    WEST HAVEN DR       KATHLEEN GA     31047        Jan 1 2019   NJ
                       HOUSTON      11975163   PLUMMER CHRISTOPHEWILLIAM     2360   US HIGHWAY 341 N    PERRY      GA   31069        May 1 2020   FL
                       HOUSTON      08685626   VAROSKOVICDAVID    JOSEPH     202    MADILYN DR          WARNER R O GA   31088-1194   Sep 1 2019   AE
                       HOUSTON      08685608   VAROSKOVICLORI     ANN        202    MADILYN DR          WARNER R O GA   31088-1194   Sep 1 2019   AE
                       HOUSTON      08350874   RANDALL   DIANE    JENNIFER 618      CHESHIRE DR         WARNER RO GA    31088        Jul 1 2020   FL
                       HOUSTON      07670141   ARNOLD    JACK     AARON      303    FRANKLIN SQ         BONAIRE    GA   31005        Jul 1 2018   VA
                       HOUSTON      12334780   TINER     OLIVIA   LOFTIN     209    LAKE JOY RD         PERRY      GA   31069        Oct 1 2020   TN
                       HOUSTON      08307475   NOEL      MARIANNA JOY LEA    119    CASTLE PINES DR     BONAIRE    GA   31005        Jan 1 2018   UT
                       HOUSTON      10876738   BRYANT    JUAN     LEE SANCHE414     RED HAWK PT         KATHLEEN GA     31047        Feb 1 2019   AE
                       HENRY        11996334   RIVERA    MICHAEL             235    WESTIN PARK DR      LOCUST GR OGA   30248        Sep 1 2020   AE
                       HENRY        11641480   RIVERA    YASMIN              235    WESTIN PARK DR      LOCUST GROGA    30248        Sep 1 2020   AE




  Ex. 2 to Petition:
                       HENRY        10104644   ROACH     CALEB    EDWARD     181    SHELTON DR          MCDONOUG GA     30252        Feb 1 2020   CT




Braynard Declaration
                       HOUSTON      03896580   CENTENO PEDRO                 800    LEISURE LAKAPT T9   WARNER RO GA    31088        Jun 1 2019   TX
                       HOUSTON      05017778   CASTRO    CHERIE   MONIQUE    103    OAKRIDGE DR         WARNER RO GA    31093        Nov 1 2018   AP
                       HOUSTON      12749658   CATTERTON AUBREY   RAEGAN     310    LONEOAK TRL         KATHLEEN GA     31047        Oct 1 2020   SC
                       HOUSTON      06934249   CAUSEY    GEOFFREY ADAM       110    HAWKS TAIL DR       KATHLEEN GA     31047        Aug 1 2018   TX
                       HOUSTON      08689504   CAUSEY    LEEANNE  REBECCA    110    HAWKS TAIL DR       KATHLEEN GA     31047        Aug 1 2018   TX
                       HENRY        05386819   RILEY     ANTHONY             149    CROWN GLEN WAY      STOCKBRIDGGA    30281-1569   Jan 1 2020   MD
                       HENRY        07106113   RITTER    JOHN     NICHOLAS 429      PLANTATION CT       STOCKBRIDGGA    30281        Jul 1 2017   TX
                       HOUSTON      11500256   PECK      DAVID    MICHAEL    208    WEDGEWOOD DR        BONAIRE    GA   31005        Feb 1 2019   KS
                       JEFFERSON    10073540   ROBINSON MEGAN     V          311    US HIGHWAYB-3       LOUISVILLE GA   30434        Apr 1 2019   MD
                       JACKSON      10060694   WILES     EFFIE    ILENE      68     QUEEN CT            COMMERCE GA     30530        Dec 1 2017   TN
                       JACKSON      00838494   WILLIAMS  JAMES    DAVID      347    COBB ST             JEFFERSON GA    30549        Mar 1 2020   NC
                       LANIER       12288630   THOMAS    DEEANN   CLAIRE MAR 10     CHADWICK LN         LAKELAND GA     31635        Aug 1 2020   VA
                       LANIER       12711078   THOMAS    GERARD   SEAN       10     CHADWICK LN         LAKELAND GA     31635        Aug 1 2020   VA
                       LANIER       01206871   TOMLINSON DONNA    GAIL       4      WATER LILY WAY      LAKELAND GA     31635        Aug 1 2020   FL
                       LIBERTY      10723937   SPANGLER CHRISTOPHEJAMES      23     CUDDY LN UNIT 32    MIDWAY     GA   31320        Jul 1 2019   AE
                       LAURENS      00006040   BROWN     JOANNE   FAY        2075   CHURCH ST           RENTZ      GA   31075-3163   Jun 1 2020   VA
                       LIBERTY      11482894   SHEETS    BRIDGET  IRIS       1039   MILES XING          HINESVILLE GA   31313        Mar 1 2020   TX
                       LIBERTY      11857690   SCOTT     DAIZY    JO KATHLEE 7131   CLIFFORD CTAPT B    FORT STEWAGA    31315        Jan 1 2020   CO
                       LEE          10251938   OROZCO    DAMALI   KAI        207    HANK DR             LEESBURG GA     31763        Jun 1 2018   FL
                       LEE          10442852   OROZCO    RUDDY    ATENAGORA 207     HANK DR             LEESBURG GA     31763        Jun 1 2018   FL
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 234 of 585




                                                                                          Page 291
                                                                                                                                                       ~
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                  GA NCOA Out of State


                       LOWNDES    11602984   DAVIS     AMANDA    LYNN      3553   FARMERS WAY           VALDOSTA GA      31605        Dec 1 2019   WI
                       LOWNDES    00686127   DAVIS     DELLA     CHARLYNE 6281    SANDPIPER DR          VALDOSTA GA      31601-7884   Dec 1 2019   UT
                       LAMAR      08252148   DORSEY    ARIELE    NICHOLE   234    RICHARDSON ST         BARNESVIL L GA   30204        Sep 1 2019   FL
                       LOWNDES    10230988   DAVIS     SHAEYLA   NICOLE    809    BUNCHE DR             VALDOSTA GA      31601        Oct 1 2020   CO
                       LEE        05326418   SAXON     SAUNDRA FAY         117    COBBLEFIELD DR        ALBANY      GA   31701-1297   Oct 1 2020   OH
                       LEE        03376344   SCHUETTE ALBERT     JESSE     465    FUSSELL RD            LEESBURG GA      31763-5210   Sep 1 2020   NC
                       LEE        03697526   SCHUETTE ALBERT     JESSE     465    FUSSELL RD            LEESBURG GA      31763        Sep 1 2020   NC
                       LEE        03367909   SCHUETTE CORRIE     WHITE     465    FUSSELL RD            LEESBURG GA      31763-5210   Sep 1 2020   NC
                       LEE        05711322   SCHUETTE JULIE      R         465    FUSSELL RD            LEESBURG GA      31763        Sep 1 2020   NC
                       JONES      00695070   WEATHERS ARRESA     L         152    PINEWOOD DR           GRAY        GA   31032-5654   Mar 1 2020   PA
                       JONES      00692631   WEATHERS MARK       T         152    PINEWOOD DR           GRAY        GA   31032-5654   Jul 1 2020   PA
                       JACKSON    12035101   WACHSMUTHSARA       J         1794   JESSE CRONIC CT       BRASELTON GA     30517        Oct 1 2020   AR
                       LAMAR      01280599   COKER     FRED      FRANKLIN 948     HIGH FALLS RD         JACKSON     GA   30233-6248   Oct 1 2020   FL
                       LAMAR      11944236   COKER     LANA      SUE       948    HIGH FALLS RD         JACKSON     GA   30233        Oct 1 2020   FL
                       LOWNDES    08194298   RODEMAKERALAN       LEE       2609   WINDING WAY           VALDOSTA GA      31602        Jun 1 2020   FL
                       LOWNDES    01176777   RODEMAKERLEAH       MCCULLOUG2609    WINDING WAY           VALDOSTA GA      31602        Jun 1 2020   FL
                       LOWNDES    05565350   RODRIGUEZ WANDA     IVETTE    2922   COTTON BAY XING       VALDOSTA GA      31605        Oct 1 2019   NY
                       LOWNDES    10143138   CREECH    CARLIE    DIANE     1464   APOLLO WAYAPT A       VALDOSTA GA      31605        Jul 1 2020   NM
                       MARION     10865985   VAUGHN    CAROL     MARIE     1396   SPRING HILL RD        MAUK        GA   31058        Jan 1 2019   KY
                       MARION     10864392   VAUGHN    JOHN      STANLEY   1396   SPRING HILL RD        MAUK        GA   31058        Jan 1 2019   KY
                       MITCHELL   10027084   PINSON    TYLER     STONEWALL 259    E WALTON ST           BACONTON GA      31716        Feb 1 2018   TN
                       LAMAR      11352834   MAXWELL HANNAH      MAY       504    LEVERETTE RD          YATESVILLE GA    31097        Aug 1 2018   NC
                       LIBERTY    06160079   FREEMAN VALERIE     LYNETTE   704    EDEN LN               HINESVILLE GA    31313        Jul 1 2017   CA
                       LOWNDES    08768396   SHOP      JO ANN              2450   US HIGHWAY 84 W       VALDOSTA GA      31601-5181   Oct 1 2020   FL
                       LOWNDES    07727149   COLVARD   DARIUS    MARCEL    1644   FRESNO ST             VALDOSTA GA      31602        Sep 1 2020   FL
                       LUMPKIN    05587056   SEGAL     MITCHEL   JEFFREY   216    POINTE CIR            DAHLONEGA GA     30533        Oct 1 2020   FL
                       LIBERTY    05958165   FORD      GRACE     E         417    WILLOW OAK LN         HINESVILLE GA    31313        May 1 2020   FL




  Ex. 2 to Petition:
                       LIBERTY    11580663   FOWLER    JOSHUA    CHESTER   823    BRADWELL ST           HINESVILLE GA    31313        Jul 1 2020   TN




Braynard Declaration
                       LIBERTY    11857516   FOXWORTH OCTAVIA    CASSANDRA 718    EDEN LN               HINESVILLE GA    31313        Apr 1 2020   AP
                       LOWNDES    00558992   HERMAN    GREGORY ELMORE      1509   HICKORY RD            VALDOSTA GA      31601        Oct 1 2019   FL
                       LOWNDES    08233398   HERRERA ANTHONY NORBERTO 3405        SUSSEX DR             VALDOSTA GA      31605        Jan 1 2020   SC
                       LIBERTY    11344636   CLARKE    MYSHANA DIONIA LOUI 1027   MILES XING            HINESVILLE GA    31313        Jul 1 2019   AE
                       LIBERTY    11222851   CLEMENT   KRISTIN   SHAVONN 704      EDEN LN               HINESVILLE GA    31313        Apr 1 2020   VA
                       LIBERTY    11769650   CLEMENT   TWYLA     LOUISE    704    EDEN LN               HINESVILLE GA    31313        Apr 1 2020   VA
                       MITCHELL   10994572   WRIGHT    RUBY      LEE       708    BLACKBERRY RD         BACONTON GA      31716        Dec 1 2019   LA
                       MITCHELL   04107041   YATES     JENNIFER MECHELLE 84       N BUTLER ST           CAMILLA     GA   31730        Aug 1 2017   NC
                       LOWNDES    10984742   SIXBERRY KATHLEENE RACHELLE 5279     BRANCH POINT DR       VALDOSTA GA      31605        Feb 1 2020   WY
                       LOWNDES    10369875   WOOD      MICAELA   DAWN      1201   LAKEVIEW DR           VALDOSTA GA      31602        Jun 1 2020   OR
                       LOWNDES    12796944   WORTHY    JAYDA     RANAE     700    E PARK AVE APT B6     VALDOSTA GA      31602        Sep 1 2020   VA
                       LOWNDES    11761020   WRIGHT    AURIELLE  CHRISTINE 3925   N OAK STRE APT# 802   VALDOSTA GA      31605        Dec 1 2019   TN
                       LOWNDES    06139032   COCHLING STEPHEN    DUWAYNE 5169     NEWMAN WAY            HAHIRA      GA   31632        May 1 2020   AZ
                       LOWNDES    01208333   BRYANT    NAPOLEON            2508   MUSCOGEE DR           VALDOSTA GA      31602-5718   Dec 1 2018   FL
                       LOWNDES    10682164   BRYANT    PAUL                3873   VESPERS WAY           VALDOSTA GA      31602        Jul 1 2019   UT
                       LOWNDES    10584900   CARAWAY MARCIA      GABRIELLA 1803   PLUM ST    APT B      VALDOSTA GA      31601        Aug 1 2020   SC
                       LOWNDES    05555339   CARPENTER CHRISTOPHEDON       4066   HUNTLEY DR            VALDOSTA GA      31605        Oct 1 2020   FL
                       LOWNDES    06845357   ROGERS    MARY      DIANE     505    SHEAVETTE RD          LAKE PARK GA     31636        Aug 1 2020   FL
                       LOWNDES    07044497   ROGERS    RANDALL   T         505    SHEAVETTE RD          LAKE PARK GA     31636        Aug 1 2020   FL
                       LOWNDES    08741062   WALTHER CHELSI      A         4901   SHADOW DR             VALDOSTA GA      31605        Jun 1 2019   DE
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 235 of 585




                                                                                        Page 292
                                                                                                                                                        B
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                   GA NCOA Out of State


                       LOWNDES    08692072   WALTHER MATTHEW SCOTT         4901    SHADOW DR             VALDOSTA GA     31605        Jun 1 2019   DE
                       LOWNDES    06925222   WARREN    SARA      ASHLYN D 5        SAINT ANDREWS CIR     VALDOSTA GA     31605-1034   May 1 2018   MO
                       LOWNDES    04401702   WARREN    THOMAS    R         5       SAINT ANDREWS CIR     VALDOSTA GA     31605-1034   May 1 2018   MO
                       LOWNDES    08730397   WOOD      CHRISTOPHELYNN      4129    PEBBLE CREEK DR       VALDOSTA GA     31605        Oct 1 2020   VA
                       MADISON    06749732   PITTS     TERESA    LOUISE    798     YOUNG HARRIS RD       DANIELSVILLGA   30633-1742   Aug 1 2020   WV
                       MADISON    10160547   MCMAHAN JACKI       SHAY      690     DAVIS FARMS DR        DANIELSVILLGA   30633        Jul 1 2018   SC
                       MADISON    08335270   MAXWELL ANNE        MICHELLE 3489     SPRATLIN MILL RD      HULL       GA   30646        Apr 1 2020   MI
                       MADISON    00206536   MAXWELL JAMES       CHESLEY   3489    SPRATLIN MILL RD      HULL       GA   30646        Apr 1 2020   MI
                       LOWNDES    08638234   WAKELEY KATHERINE             3701    NORTHCLIFF LN         VALDOSTA GA     31605        Mar 1 2020   FL
                       LOWNDES    11749052   WALKER    SAMUEL    ALLEN     224     BAXLEY DR             LAKE PARK GA    31636        Jun 1 2020   FL
                       LOWNDES    08204279   CAMPBELL MARY       SUZANNA   5170    NEWMAN WAY            HAHIRA     GA   31632        May 1 2020   MA
                       LOWNDES    11555550   CANDELARIOKAYDEN    DAVID     4645    BRIARBERRY DR         VALDOSTA GA     31602        Sep 1 2020   WV
                       LOWNDES    07974772   WILSON    JEFFREY   ALAN      5067    PEARL DAVIS RD        VALDOSTA GA     31605        Jan 1 2020   AR
                       MUSCOGEE   11142534   SIMS      JOHN      BRADLEY   176     ARROWHEADAPT B        FORT BENNI GA   31905        Nov 1 2018   AP
                       MUSCOGEE   11164958   SIMS      MI        AE        176     ARROWHEADAPT B        FORT BENNI GA   31905        Nov 1 2018   AP
                       MUSCOGEE   04527888   SINGH     JENNIFER ALANA MCBU5810     MANASSAS DR           COLUMBUS GA     31909        May 1 2019   CA
                       MUSCOGEE   06524242   SIZEMORE JENNIFER BELT        4677    ROWLAND AVE           COLUMBUS GA     31907-1247   Jul 1 2019   OK
                       LOWNDES    12427296   ORR-DOAN SARA       TERESA    2302    OAKWOOD DR            VALDOSTA GA     31601        Sep 1 2020   VA
                       MUSCOGEE   06220944   COMMONS GLORIMAR IRIZARRY     2525    NORRIS RD APT 92      COLUMBUS GA     31907        Jan 1 2017   WA
                       MUSCOGEE   05886728   COMSTOCK ADAM       HYON      4555    PAPAYA DR             COLUMBUS GA     31909        Jun 1 2019   AL
                       MUSCOGEE   01783459   CONNALLY GWENDOLYNFRANCES     2325    52ND ST               COLUMBUS GA     31904-5077   Jul 1 2020   SC
                       MUSCOGEE   01783461   CONNALLY JAMES      E         2325    52ND ST               COLUMBUS GA     31904        Jul 1 2020   SC
                       MUSCOGEE   08600877   CONNORS AIMEE       YOST      6145    CAPE COD CT           COLUMBUS GA     31904        Jul 1 2020   CT
                       MUSCOGEE   08600879   CONNORS SHAWN       CORY      6145    CAPE COD CT           COLUMBUS GA     31904-2909   Jul 1 2020   CT
                       MUSCOGEE   12418463   DAVIS     AUSTYN    HOPE      2655    HONEYSUCKLE DR        COLUMBUS GA     31907        Aug 1 2020   AK
                       MUSCOGEE   12296501   DAVIS     DANIEL    JOHN PETER821     ENGLEWOOD DR          COLUMBUS GA     31907        Apr 1 2020   AL
                       MONROE     01856409   LORD      JOHN      ARTHUR    2170    REEDY CREEK RD        FORSYTH    GA   31029        May 1 2020   TX




  Ex. 2 to Petition:
                       MONROE     10608318   LOVELL    LANDON    COLE      1734    CHARLIE BENSON RD     FORSYTH    GA   31029        Jun 1 2019   TX




Braynard Declaration
                       MUSCOGEE   12351044   DASCHKE EMILY       ROSE      2840    WARM SPRINAPT M6      COLUMBUS GA     31904        Oct 1 2020   TX
                       MUSCOGEE   12351046   DASCHKE MATTHEW GERALD        2840    WARM SPRINAPT M6      COLUMBUS GA     31904        Oct 1 2020   TX
                       LIBERTY    10402418   MORGAN    MICHELLE RENEE      25      ORCHARD ST            FORT STEWAGA    31315        Jan 1 2017   HI
                       LIBERTY    11584246   MIXON     BERNADETT ANN       2389    ROWE ST               HINESVILLE GA   31313        Feb 1 2018   WA
                       LIBERTY    11337625   MONROE    DANA      DIANE     279     N TOPI TRL            HINESVILLE GA   31313        Mar 1 2020   OH
                       LIBERTY    10937028   MONTES    DAVID               722     ENGLISH OAK DR        HINESVILLE GA   31313        Oct 1 2019   AP
                       MUSCOGEE   08364110   MANAGO    NICHOLAS            816     OVERLOOK DR           COLUMBUS GA     31906-4005   Apr 1 2020   NY
                       MUSCOGEE   04393539   MANLEY    PATRICIA  ANN W     7009    FELDSPAR CT           COLUMBUS GA     31909-2213   Aug 1 2020   MN
                       MUSCOGEE   12044316   MANSOUR FADY                  1914    ELGIN DR   APT 508    COLUMBUS GA     31901        Aug 1 2019   AL
                       NEWTON     06302493   WALLER    JENNIFER MICHELLE 85        HIGHLAND RIDGE LN     OXFORD     GA   30054        Aug 1 2019   MT
                       MUSCOGEE   12240749   WILLIAMS  MARY      CATHERINE 10316   GREENFIELD DR         MIDLAND    GA   31820        Jul 1 2020   VA
                       MUSCOGEE   10485800   BARNES    EMILY     MAUGHAN 6810      LORNA DR              COLUMBUS GA     31909        Jun 1 2020   TX
                       MUSCOGEE   05054429   BARNES    JARVIS    TREVINO   8460    4TH ARMORED DIVISION SFORT BENNI GA   31905        Sep 1 2019   KS
                       MUSCOGEE   06982550   BARNWELL MORGAN               7837    LYNCH RD              MIDLAND    GA   31820-3607   Dec 1 2018   NC
                       NEWTON     00322577   KNIGHT    CHERYL    PANNELL   10146   N LINKS DR            COVINGTON GA    30014-3943   Oct 1 2020   SC
                       NEWTON     00322610   KNIGHT    WILLIAM   JAMES     10146   N LINKS DR            COVINGTON GA    30014        Oct 1 2020   SC
                       NEWTON     01961377   KNOLTON   DANA      LYNN      80      LEWIS LN              COVINGTON GA    30016        Apr 1 2020   FL
                       MUSCOGEE   12360993   MAHRT     RACHEL    ALEXANDRIA107     MONTEITH C APT A      FORT BENNI GA   31905        Jul 1 2020   TN
                       MUSCOGEE   08407859   WILLIAMS  JASMINE             4312    OLD MACON APT 11      COLUMBUS GA     31907        Aug 1 2019   VA
                       MUSCOGEE   11403813   WRIGHT    IRIS      BEATY     4355    WHITE CLOVER TRL      COLUMBUS GA     31909        Aug 1 2020   FL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 236 of 585




                                                                                         Page 293
                                                                                                                                                        ~
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                  GA NCOA Out of State


                       MUSCOGEE 06790339    GOODSELL LEO        JAMES      6443   CRICKET LN            COLUMBUS GA     31909-3923   Sep 1 2020   MS
                       MUSCOGEE 06776571    GOODSELL SUSAN      MARIE      6443   CRICKET LN            COLUMBUS GA     31909-3923   Sep 1 2020   MS
                       MUSCOGEE 04252552    MCDANIEL JANETTE    MARIE      6551   THEA LN    S17        COLUMBUS GA     31907        Oct 1 2018   FL
                       MUSCOGEE 08907763    MCELLIGOTTRACHEAL   ELIZABETH T6213   MORNING GLORY WAY     FORT BENNI GA   31905        Jun 1 2018   NY
                       MUSCOGEE 11896363    CAMPBELL PATRICK    MITCHELL 3113     CHEROKEE AAPT 207     COLUMBUS GA     31906        Apr 1 2020   FL
                       MUSCOGEE 05432335    CLARK     DEAN      OWEN       4715   BRIDLEWOOD DR         COLUMBUS GA     31909        Sep 1 2019   AL
                       MUSCOGEE 04519739    CLARK     HEATHER   CLARE      1430   CLOVERDALE RD         COLUMBUS GA     31904-2524   Oct 1 2020   CA
                       MUSCOGEE 08899587    CLARK     JOHN      EDWARD     4536   ESTHER CT             COLUMBUS GA     31909        Nov 1 2018   IL
                       MUSCOGEE 10125342    CLARK     KAITLIN   EFFIE      6062   TOWNES WAY            COLUMBUS GA     31909        May 1 2019   NY
                       MUSCOGEE 07799767    WILLIAMS  CHRISTINA MARIE      71     30TH AVE              COLUMBUS GA     31903        Oct 1 2019   AL
                       MUSCOGEE 06353142    WILLIAMS  CHRISTOPHEDALE       3427   MARATHON DR           COLUMBUS GA     31903        Sep 1 2019   AL
                       MUSCOGEE 05625393    WILLIAMS  GERALD    JASON      5963   BIG OAK DR            COLUMBUS GA     31909-4441   Feb 1 2020   TX
                       MUSCOGEE 11567922    BOYD      CATHERINE BRIANNA    2444   W BRITT DAVAPT 2114   COLUMBUS GA     31909        Jul 1 2020   AL
                       MUSCOGEE 08661277    MORTIMORE TAYLOR    SUSANNE    1606   17TH AVE              COLUMBUS GA     31901        Apr 1 2018   AE
                       MUSCOGEE 12369508    MORTON    AMANDA    MICHELLE 7        SEATON CT             COLUMBUS GA     31909        Aug 1 2020   AL
                       MUSCOGEE 12611103    AUTRY     KATHLEEN MICHELLE 8500      FRANCISCANAPT 107     COLUMBUS GA     31909        Jul 1 2020   TX
                       MUSCOGEE 08529942    AYCOCK    BRENDA    KAY        6900   SCHOMBURGAPT 102      COLUMBUS GA     31909        Oct 1 2020   FL
                       MUSCOGEE 08529943    AYCOCK    DONALD    GALEN      6900   SCHOMBURGAPT 102      COLUMBUS GA     31909        Oct 1 2020   FL
                       MUSCOGEE 11778045    BACA      PAULA     MARIE      1329   FRONT AVE UNIT 217    COLUMBUS GA     31901        Sep 1 2020   FL
                       MUSCOGEE 07502161    BECKFORD CHRY'STINE CYN'QUETTE5065    KINGSBERRY LN         COLUMBUS GA     31907-4385   Oct 1 2018   FL
                       MUSCOGEE 06967276    BEGGS     PAUL      LEVERE     627    BROADWAY              COLUMBUS GA     31901        Aug 1 2020   AL
                       NEWTON    05022009   COX       ZELMA     BARBARA    85     CHANDLER FIELD DR     COVINGTON GA    30016        Dec 1 2019   CT
                       OGLETHORP 03498114   BRUNDIGE JAMES      R          222    PARK AVE              CRAWFORD GA     30630        Aug 1 2020   WV
                       OGLETHORP 03437070   BRUNDIGE JOHN       C          222    PARK AVE              CRAWFORD GA     30630        Aug 1 2020   WV
                       OGLETHORP 04479909   BRUNDIGE SHARON     S          222    PARK AVE              CRAWFORD GA     30630        Aug 1 2020   WV
                       NEWTON    10292136   WILKINS   CAMRY     LEE        135    WINCHESTER DR         COVINGTON GA    30016        Aug 1 2020   HI
                       NEWTON    10837075   WILLIAMS  BETHANY   ANNE       185    OVERLOOK DR           COVINGTON GA    30016        Jul 1 2018   AZ




  Ex. 2 to Petition:
                       MUSCOGEE 10957435    HOWARD    MEGAN     KRISTINA W 7910   KESSLER CT            FORT BENNI GA   31905        Jun 1 2017   VA




Braynard Declaration
                       MUSCOGEE 04141659    HOWARD    MISTY     GENELLE    1553   ANTIETAM DR           COLUMBUS GA     31907        Aug 1 2019   AL
                       OCONEE    05773175   WARE      ALISA     MARIE      2071   SALEM RD              WATKINSVIL GA   30677-3538   Sep 1 2017   SC
                       OCONEE    04792439   WARE      JAMES     LOUIS      2071   SALEM RD              WATKINSVIL GA   30677-3538   Sep 1 2017   SC
                       OCONEE    06348065   WAGER     KRISTINE  MARIE      1210   THORNWELL DR          ATHENS     GA   30606        Dec 1 2016   NC
                       MUSCOGEE 08183531    BATZ      LAURA     M          1029   SUGAR MILL DR         COLUMBUS GA     31909        Jun 1 2020   AL
                       MUSCOGEE 10628960    BEARDEN   DENA                 2923   MCNEESE DR            COLUMBUS GA     31909        Oct 1 2020   FL
                       OCONEE    12573389   WATSON    CARTER    EDWARD     1131   PEMBROOK LN           WATKINSVIL GA   30677        Dec 1 2019   VA
                       OCONEE    00296288   WEIR      PAMELA    DAVIS      1190   WAREVIEW CT           WATKINSVIL GA   30677        Sep 1 2020   SC
                       OCONEE    04910056   TURNER    RONNELL   JAMES      1098   BUCKINGHAM CT         WATKINSVIL GA   30677        Apr 1 2018   OH
                       MURRAY    06989125   LAIRD     LACEY     ELIZABETH 144     ROLLING HILLS RD      CHATSWOR TGA    30705        Feb 1 2020   AL
                       MUSCOGEE 06089534    TOOMBS    VONTRESA LASHAY      1423   HAGAN DR              COLUMBUS GA     31907        Feb 1 2020   AL
                       MUSCOGEE 10632488    TAPP      MORGAN    MELISSA    3019   ERNA DR               COLUMBUS GA     31906        Jul 1 2019   TX
                       MURRAY    12004978   RENO      DAYLYNN   THERESA    3373   SMYRNA RAMHURST RD    CHATSWORTGA     30705        Apr 1 2020   AL
                       MUSCOGEE 12482090    HURST     BRANDON GLENN        5697   IRONSTONE DR          COLUMBUS GA     31907        Oct 1 2019   AL
                       MUSCOGEE 05028945    LOVETT    JANET     LEE        6916   GAINES RIDGE RD       COLUMBUS GA     31904-3329   Aug 1 2020   AL
                       MUSCOGEE 06668607    LOWDER    BERLINDA RANEY       5800   BUNCHE ST             COLUMBUS GA     31907        Dec 1 2018   AL
                       OCONEE    07794970   LITTLE    KATIE     ALLISON    1150   S ROSSITER TER        WATKINSVIL GA   30677-5139   Jul 1 2020   DC
                       OCONEE    10922749   JENKINS   JERRY     WAYNE      1100   BROOKSHIRE CT         BOGART     GA   30622        Sep 1 2020   MD
                       OCONEE    10922751   JENKINS   LAURA     JEAN       1100   BROOKSHIRE CT         BOGART     GA   30622        Sep 1 2020   MD
                       OCONEE    00302017   HUTTO     JAMES     OTIS       1021   TALUS ST              BOGART     GA   30622-2093   Jul 1 2018   FL
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 237 of 585




                                                                                        Page 294
                                                                                                                                                       B
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                  GA NCOA Out of State


                       OCONEE     03942092   HUTTO     PATRICIA  DIANNE    1021   TALUS ST               BOGART     GA   30622-2093   Jul 1 2018   FL
                       OCONEE     01787929   JAEGER    SHIRLEY   ANN       1048   MILL POINTE            WATKINSVIL GA   30677-2482   Jun 1 2020   SC
                       PAULDING   11859501   DORCE     WILNER              75     POSSUM CREEK LN        DALLAS     GA   30132        Oct 1 2020   FL
                       PAULDING   08825803   BISHOP    RUSSELL             85     HILLCREST CT           HIRAM      GA   30141        Sep 1 2020   AL
                       PAULDING   00868723   BISHOP    VICKIE    SMITH     85     HILLCREST CT           HIRAM      GA   30141        Sep 1 2020   AL
                       OCONEE     10997991   BIRD      HILARY              1060   WINTHROP PL            WATKINSVIL GA   30677        Jul 1 2019   AL
                       OCONEE     10344099   BIRD      MACY                1060   WINTHROP PL            WATKINSVIL GA   30677        Oct 1 2019   AL
                       OCONEE     04248891   BLACK     JOEL      MARTIN    1240   SETTLERS RDG RD        ATHENS     GA   30606-7668   Sep 1 2020   CT
                       OCONEE     11929369   BLACK     MASON     NATHANIEL 1240   SETTLERS RDG RD        ATHENS     GA   30606        Sep 1 2020   CT
                       OCONEE     02877704   BLACK     MICHELLE BEAR       1240   SETTLERS RDG RD        ATHENS     GA   30606-7668   Sep 1 2020   CT
                       OCONEE     10608767   BOLDEN    RACHEL    JO ANNE   1190   BENT CREEK RD          WATKINSVIL GA   30677        Oct 1 2020   TN
                       PAULDING   05622457   CAMPBELL TYLER      MATTHEW 193      OLIVER OVLK            DALLAS     GA   30132-0440   Aug 1 2017   NC
                       PAULDING   08378326   EVANS     CHRISTOPHEHENRY     48     VICKY WAY              DOUGLASVILGA    30134        Feb 1 2020   FL
                       MUSCOGEE   11222550   LEWIS     KATRINA   CHERASE   6222   FLAT ROCK RAPT A       COLUMBUS GA     31907        May 1 2019   AL
                       MUSCOGEE   12185302   LEWIS     NIGEL               950    PEACHTREE APT # 47     COLUMBUS GA     31906        Nov 1 2019   HI
                       MUSCOGEE   10908049   MADDOX    PATRICE             8221   MAGRATH ST             FORT BENNI GA   31905        Feb 1 2019   TX
                       PAULDING   05547335   TISDALE   ERICA               161    ROSEMONT CT            HIRAM      GA   30141-3176   Oct 1 2020   NC
                       PAULDING   11564645   HAGER HENTERIN      ELIZABETH 3539   MT TABOR CHURCH RD     DALLAS     GA   30157        Jul 1 2020   TX
                       MUSCOGEE   04768804   PEARCE    WILLIAM   KEVIN     1905   SHANNON DR             COLUMBUS GA     31901-1235   Jul 1 2020   IL
                       MUSCOGEE   07236286   PEARSE    KELLY     RUTH      7222   WILLOW OAK DR          COLUMBUS GA     31909        Apr 1 2020   LA
                       MUSCOGEE   07954869   PEARSE    RYAN      CLARK     7222   WILLOW OAK DR          COLUMBUS GA     31909        Apr 1 2020   LA
                       MUSCOGEE   11500988   PEARSON BRIAN       MITCHELL 5728    WILTSHIRE DLOT 5728    COLUMBUS GA     31909        Jul 1 2018   AP
                       PAULDING   11367991   GUILLORY DIONE      LYNETTE   175    WILLOW POINTE DR       DALLAS     GA   30157        Sep 1 2020   TX
                       PAULDING   11165228   GUILLORY PRIVA      PAUL      175    WILLOW POINTE DR       DALLAS     GA   30157        Sep 1 2020   TX
                       PAULDING   03007628   PARKS     JUDY      LEIGH     133    INSPIRATION LN         DALLAS     GA   30157-5007   Sep 1 2020   FL
                       PAULDING   03172873   PARKS     MARTHALYN DAILEY    339    OBERLOCHEN WAY         DOUGLASVILGA    30134        Aug 1 2020   FL
                       PAULDING   11947854   PARKER    JACKIE    LA DON    103    CHANDLER RIDGE DR      DOUGLASVILGA    30134        Sep 1 2020   AA




  Ex. 2 to Petition:
                       PAULDING   06890550   JENKINS   LILLY     LAMB      211    DUNLEITH DR            DALLAS     GA   30132        Nov 1 2017   TX




Braynard Declaration
                       PAULDING   06868077   RYAN      KATHLEEN LAMONT     129    APPLEWOOD LN           ACWORTH GA      30101-2625   Jul 1 2020   SC
                       PAULDING   06868078   RYAN      TIMOTHY   PATRICK   129    APPLEWOOD LN           ACWORTH GA      30101-2625   Jul 1 2020   SC
                       PAULDING   11197131   LAUDERDAL FELICIA   YVONNE    41     PACES LAKES DR         DALLAS     GA   30157        May 1 2017   FL
                       PAULDING   12411441   MCHENRY SOAMI       AIMEE     171    GORHAM GATES CT        HIRAM      GA   30141        Oct 1 2020   NC
                       PAULDING   00882514   ROSE      J         H         290    OLD ACWORTH RD         DALLAS     GA   30132        Sep 1 2020   SC
                       PAULDING   07037965   JOHNSON FLOYD       AUBREY    159    OLD GETTYSBURG WAY     DALLAS     GA   30157        Nov 1 2019   FL
                       PAULDING   07677214   JOHNSON FRANK                 240    BAYWOOD WAY            HIRAM      GA   30141-3186   Nov 1 2019   LA
                       PAULDING   08484974   JOHNSON KRIS                  184    NORTH SPRINGS CT       ACWORTH GA      30101        Sep 1 2020   FL
                       PAULDING   10932549   SWAIN     COURTNEY ANITRA     296    HUNTLEIGH CHASE DR     DALLAS     GA   30132        Aug 1 2018   AL
                       RABUN      10847391   FISH      GINA      EANDT     117    FLYING RANCH DR        CLAYTON    GA   30525        Jan 1 2020   NC
                       RABUN      02664974   FISHER    SUSAN     KITTREDGE 80     SMOKY MOU UNIT # 205   CLAYTON    GA   30525        Sep 1 2020   NC
                       PAULDING   06690418   TAYLOR    PAULINE   ANGELLA   79     MORELAND CIR           HIRAM      GA   30141        Sep 1 2018   CT
                       PAULDING   11875243   SKIDMORE KRISTI     ANN       1249   COHRAN STORE RD        DOUGLASVILGA    30134        Jan 1 2020   NY
                       PAULDING   03177124   VENNEL    TAMMY     VICTORIA  63     BLUE SPRINGS WAY       DALLAS     GA   30157        Sep 1 2020   FL
                       POLK       08182894   NASH      TEGAN     NICOLE    468    COOTS LAKE RD          ROCKMART GA     30153-4222   May 1 2017   VA
                       RICHMOND   08235928   HEATH     DACIA     SAVITRI   3921   WILLOWOOD RD           AUGUSTA    GA   30907        Jun 1 2019   CA
                       RICHMOND   10021946   HEATH     JESSIE    TERRELL   3921   WILLOWOOD RD           AUGUSTA    GA   30907        Jun 1 2019   CA
                       RICHMOND   11439569   STEELE    CODY      ARMSTRONG2404    RUBY DR                AUGUSTA    GA   30906        Mar 1 2019   VA
                       RICHMOND   08801226   BROWN     KENA      LASHAWN 3378     MILLEDGEVILAPT 56      AUGUSTA    GA   30909-5431   Jun 1 2017   TN
                       RABUN      03650957   GREENE    JAMES     ERNEST    4512   MURRAY COVE RD         TIGER      GA   30576-1521   Oct 1 2019   AL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 238 of 585




                                                                                        Page 295
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        5l

                                                                                                                                                   -
                                                                                                                                                   -
                                                                                    GA NCOA Out of State


                       RABUN      03673875   GREENE     NANCY      CARMACK 4512     MURRAY COVE RD        TIGER     GA   30576-1521   Oct 1 2019        AL
                       RANDOLPH   10057014   HARKINS    BREANNA    ALEXANDRA 259    RANDOLPH ST           CUTHBERT GA    39840        Jan 1 2019        TX
                       QUITMAN    11907832   SMITH      FELICIA    VASHAWN 230      DEPOT RD              GEORGETO WGA   39854        Dec 1 2018        TX
                       QUITMAN    04968307   SMITH      WILL       ROGERS    191    TANGLEWOOD TRL        GEORGETOWGA    39854-4226   Aug 1 2019        AL
                       QUITMAN    08906852   SPEARS     TAMMY      LEA       19     BANJO CIR             GEORGETOWGA    39854        Oct 1 2020        TN
                       POLK       00455509   LEWIS      LORI       ANN       187    MCCOWAN CIR           ROCKMART GA    30153-4038   Feb 1 2020        AL
                       PIERCE     02218845   COON       JAMES      HENRY     3245   BOB BOWEN RD          BLACKSHEA GA   31516        Sep 1 2019        NC
                       PIERCE     10914403   COON       MARTHA               3245   BOB BOWEN RD          BLACKSHEA GA   31516        Sep 1 2019        NC
                       POLK       00875459   HENRY      RITA       PAMELA    320    NEWCOMB ST            ROCKMART GA    30153        Aug 1 2020        MS
                       QUITMAN    00259899   BILLINGS   RUBY       DONA      10     FRANCIS DR            GEORGETOWGA    39854        May 1 2020        AL
                       QUITMAN    11484418   CHAPMAN JORDAN        DAVID     122    LAKEVIEW DR           GEORGETOWGA    39854        Jul 1 2019        AL
                       RABUN      07134864   RAND       EDGAR      OCONNER 4        BISHOP LN             TIGER     GA   30576        Apr 1 2020        FL
                       RICHMOND   08873895   ARMSTRONGJOY          LARAE     2045   WILLHAVEN DR          AUGUSTA   GA   30909-0653   Jul 1 2020        SC
                       RICHMOND   05036416   ARMSTRONGQUINTIN      OLONZA    2045   WILLHAVEN DR          AUGUSTA   GA   30909        Jul 1 2020        SC
                       RICHMOND   04585594   ARNOLD     DIERDRA    MICHON    3002   WADSWORTH WAY         AUGUSTA   GA   30906        Jul 1 2017        SC
                       RANDOLPH   08410023   PERRYMAN MAJE         BENJAMIN 156     VILULAH CHURCH RD     COLEMAN GA     39836-4412   Sep 1 2020        SD
                       RICHMOND   12453744   CHISOLM    PAMELA               4408   CASTELLON WAY         AUGUSTA   GA   30906        Jul 1 2020        FL
                       RICHMOND   01499206   CHRISTIAN ALMA        LEE       5202   WOODRIDGE DR          HEPHZIBAH GA   30815-4539   Jul 1 2020        SC
                       RICHMOND   01499211   CHRISTIAN HARRISON              5202   WOODRIDGE DR          HEPHZIBAH GA   30815-4539   Jul 1 2020        SC
                       RICHMOND   05743004   BAUGHMAN CHARLES      DION      2324   LONGLEAF LN           AUGUSTA   GA   30906-2958   Jan 1 2020        SC
                       RICHMOND   03855398   BAUGHMAN JESSE        LEE       2324   LONGLEAF LN           AUGUSTA   GA   30906-2958   Jan 1 2020        SC
                       RICHMOND   05720000   BELL       CORBAN     CLINTON   504    WINDSONG CIR          MARTINEZ GA    30907        Feb 1 2020        SC
                       RICHMOND   12004160   BELL       REGINALD   SPANN     5049   SANCTUARY DR          AUGUSTA   GA   30909        Jan 1 2019        AE
                       RICHMOND   06639767   BENJAMIN IRENE        ANGELINE 2034    LILLIAN DR            AUGUSTA   GA   30909        Jul 1 2020        NC
                       RICHMOND   08780795   GROSS      DONALD     LENNELL   1951   TOBACCO RD            AUGUSTA   GA   30906-8827   Apr 1 2020        CA
                       RICHMOND   11280091   GUILDS     JENNIFER   MARIE     7018   SUMMERTON DR          AUGUSTA   GA   30909        Jul 1 2020        MD
                       RICHMOND   08507702   BLACK      DANNY      RAY       2266   BASSWOOD DR           AUGUSTA   GA   30906        Jun 1 2017        AP




  Ex. 2 to Petition:
                       RICHMOND   06807789   BLACK      MARY       E         3918   BELAIR RD             AUGUSTA   GA   30909-9682   Aug 1 2020        SC




Braynard Declaration
                       RICHMOND   11192717   BAGAFORO ANGELINA V   A         1231   KENDAL CT             AUGUSTA   GA   30907        Feb 1 2020        VA
                       RICHMOND   10764843   GRIFFIN    TREVIS     OLANDEZ   4408   CASTELLON WAY         AUGUSTA   GA   30906        Jul 1 2020        FL
                       RICHMOND   12066043   MARSHALL MELVIN       LEKERBY   2027   HATTON CT             AUGUSTA   GA   30909        Dec 1 2019        SC
                       RICHMOND   05782526   O'NEILL    BRADY      ALEXANDER 1811   PENNSYLVANIA AVE      AUGUSTA   GA   30904-5332   Jun 1 2020        WA
                       RICHMOND   12008782   VILLA      LUIS       GABRIEL   213    DUCAL ST              AUGUSTA   GA   30909        Oct 1 2019        FL
                       RICHMOND   10198314   VINAYAGALINASITA      JENANI    2301   WOODBINE RAPT E       AUGUSTA   GA   30904        Jun 1 2020        MI
                       RICHMOND   11716692   VINCENT    SHAWN      PATRICK   1338   GLENN AVE             AUGUSTA   GA   30904        Jun 1 2019        IL
                       RICHMOND   08874080   WAGNER     SECRET     LATISH    1814   FAYETTEVILLAPT M7     AUGUSTA   GA   30904        Jun 1 2019        MD
                       RICHMOND   04710272   MCCAMPBELHOPE         MARIE     2468   MCDOWELL ST           AUGUSTA   GA   30904        Jun 1 2020        MS
                       RICHMOND   12565417   MCCHESNEYKENT                   3151   LAKE FORES APT # 33   AUGUSTA   GA   30909        Oct 1 2020        NC
                       RICHMOND   08419243   WRIGHT     JASMINE    NICOLE    2019   RESERVE LN            MARTINEZ GA    30907        Mar 1 2020        NY
                       RICHMOND   05384486   WRIGHT     JOANNE     PLITNICK  805    HARBOR TOW APT 1036   AUGUSTA   GA   30907        Oct 1 2020        FL
                       RICHMOND   05476294   THURMOND PRINCESS     COOPER    2107   GROUSE CT             HEPHZIBAH GA   30815        Apr 1 2019        SC
                       RICHMOND   11347862   STEINER    KATRINA    MARIE     1306   BEMAN ST              AUGUSTA   GA   30904        Sep 1 2020        SC
                       RICHMOND   11286012   STEPP      CHUQUITA   YEVETTE   950    STEVENS CRAPT H3      AUGUSTA   GA   30907        Mar 1 2019        TX
                       RICHMOND   08190433   SHEPHERD KEVIN        ANDREW    1106   ANTHONY RD            AUGUSTA   GA   30904        May 1 2020        TN
                       RICHMOND   05662155   ROCKWELL MICHAEL      KENNETH   2216   CENTRAL AVE           AUGUSTA   GA   30904-4419   Oct 1 2020        TN
                       RICHMOND   11919854   WOODSON KNYA          ADRYUNA 3165     TRUXTON CT            AUGUSTA   GA   30906        Mar 1 2019        SC
                       RICHMOND   10543242   WELLS      SCOTT      KATHERINE 747    OBERLIN RD            AUGUSTA   GA   30909        Jul 1 2020        AL
                       RICHMOND   11966221   SHANNON DORA          VIRGINIA  635    BRIGHAM TRL           AUGUSTA   GA   30909        Jul 1 2019        NC
                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 239 of 585




                                                                                          Page 296
                                                                                                                                                   ra


                                                                                                                                             ill
                                                                                                                                             ;;:
                                                                                                                                               -i
                                                                                                                                                             I!
                                                                                                                                                             I!
                                                                                                                                                             It
                                                                                                                                               -
                                                                                     GA NCOA Out of State


                       RICHMOND   10895493   SHARPE     VICTORIA  GRACE       4078   HARPER FRANKLIN AVE   AUGUSTA    GA    30909        Sep 1 2017   SC
                       STEPHENS   11646190   BENDER     XAVIER    MICHAEL     37     ANDREWS C APT 102     TOCCOA     GA    30577        Dec 1 2019   PA
                       STEPHENS   11218075   BENDER     ZOE       DIANNE      37     ANDREWS C 102         TOCCOA     GA    30577-6706   Dec 1 2019   PA
                       ROCKDALE   00315378   DRASHER BARBARA                  3004   NOTTING HILL CT SW    CONYERS GA       30094-8019   Oct 1 2020   FL
                       ROCKDALE   00315379   DRASHER JEFFREY      LEE         3004   NOTTING HILL CT SW    CONYERS GA       30094-5039   Oct 1 2020   FL
                       ROCKDALE   01946167   DUNK       WILLIE                2321   DEERFIELD CHASE SE    CONYERS GA       30013-6307   May 1 2018   AL
                       RICHMOND   01438038   WALLACE    LITHIA    LECHRISTY   1528   FLAGLER RD            AUGUSTA    GA    30909        Jan 1 2019   SC
                       RICHMOND   10741875   WALLACE    ONDREA    ALYSSA      3139   OLDE BROWNSTONE CT    AUGUSTA    GA    30909        Jul 1 2020   NC
                       ROCKDALE   11783581   FOUNTAIN SAGE        LUSABUR     1745   AMBERBROOK CT SW      CONYERS GA       30094        Sep 1 2019   MI
                       ROCKDALE   12698298   SMITH      SARAH                 3071   WATER BROOK DR SW     CONYERS GA       30094        May 1 2020   TN
                       ROCKDALE   12799852   FORBES     JELEISA   TIFANY      3986   WOODLAND CIR SE       CONYERS GA       30013        Oct 1 2020   FL
                       SCREVEN    01085350   MILLER     LESTER    MORRIS      8550   NEWINGTON HWY         SYLVANIA GA      30467        Sep 1 2020   FL
                       SCREVEN    02951024   MILLER     TLENE     HIOTT       8550   NEWINGTON HWY         SYLVANIA GA      30467        Sep 1 2020   FL
                       SCREVEN    11398530   MUNGER     GEORGE    HENRY       2131   WINCHESTER RD         SYLVANIA GA      30467        Aug 1 2020   FL
                       ROCKDALE   00333446   TAYLOR     ROBERT    CLINTON     589    CLUBLAND CIR SE       CONYERS GA       30094        Oct 1 2020   FL
                       SCREVEN    08936296   JOHNSTON KELLY       LYNN        132    MAIN ST               ROCKY FOR DGA    30455-7155   Aug 1 2019   NC
                       SPALDING   02120834   KELLEY     LELIA      RENE       1708   CARRINGTON DR         GRIFFIN     GA   30224        Mar 1 2017   NC
                       SPALDING   10859460   KENNEDY CAROLANNE                506    PALE BEAUTY CT        GRIFFIN     GA   30223        Oct 1 2020   CT
                       ROCKDALE   04260738   CHILDS     ALEXANDRIA            1013   RIVERCLIFT DR         COVINGTON GA     30016-8946   May 1 2020   AZ
                       ROCKDALE   05721205   COURSEY JOHN          STANLEY    577    GREENVIEW AVE SE      CONYERS GA       30094        Sep 1 2020   SC
                       SUMTER     06425796   VILLARREAL RHONDA                226    BROWN ST A            AMERICUS GA      31709        Apr 1 2017   CA
                       ROCKDALE   07746874   WILDER     BART       ANTHONY    2024   MILLSTONE DR SW       CONYERS GA       30094-3980   Jul 1 2017   NY
                       ROCKDALE   05686247   WILLIAMS   TITUS      BURRIS     2415   HI ROC RD NE          CONYERS GA       30012        Jun 1 2020   SC
                       ROCKDALE   05509917   WILLIAMS   YOLANDA    RONELL     1922   CRESCENT MOON DR NE   CONYERS GA       30012        Dec 1 2019   SC
                       SPALDING   07635203   LOWRIMORE JOHN       T           1444   WESLEY DR             GRIFFIN     GA   30224        Sep 1 2019   MS
                       THOMAS     00641190   STONE      THOMAS    JACKSON     206    SKYLINE DR            THOMASVILLGA     31757-2510   Jul 1 2019   NC
                       THOMAS     12899281   STRICKLANDJONATHAN KEVIN         156    KENLEY LN             THOMASVIL LGA    31792        Sep 1 2020   FL




  Ex. 2 to Petition:
                       THOMAS     11474443   STRICKLANDSTEPHANIE HART         156    KENLEY LN             THOMASVIL LGA    31792        Sep 1 2020   FL




Braynard Declaration
                       SEMINOLE   12293528   BROWN      EMILY      DIANNE     8296   LAKE CARROLL DR       DONALSONV GA     39845        Dec 1 2019   FL
                       SEMINOLE   08762390   BUCZEK     SAMUEL     THOMAS     309    W 4TH ST              DONALSONV GA     39845-1517   Oct 1 2018   AR
                       SEMINOLE   05502556   BUGGS      EMILY      BELL       305    DOGWOOD AVE           DONALSONV GA     39845-1495   Oct 1 2017   AL
                       SEMINOLE   04979077   BELL       ERIC       BERNARD    305    DOGWOOD AVE           DONALSONV GA     39845        Oct 1 2017   AL
                       ROCKDALE   11026217   WEAVER     TYLER      DAVID      3424   WILLIAMS PL SE        CONYERS GA       30013        Feb 1 2020   CA
                       ROCKDALE   07605293   WEBB       TANISHA    DEMONE     592    ALMAND BRANCH RD SE   CONYERS GA       30094        Nov 1 2019   MI
                       STEWART    08004491   CREEL      FELICIA    AMBER      1359   WALL ST               RICHLAND GA      31825        Jun 1 2020   AL
                       STEWART    12771193   CREEL      MICHAEL    SHAWN      1359   WALL ST               RICHLAND GA      31825        Jun 1 2020   AL
                       STEPHENS   03508881   PARKER     HOWARD     PAUL       116    HENRY JORDAN RD       EASTANOLLEGA     30538        Jul 1 2020   CO
                       STEPHENS   10766807   PARKER     TERESA     DEESE      116    HENRY JORDAN RD       EASTANOLLEGA     30538        Jul 1 2020   CO
                       TROUP      10945686   RUTLAND    SAMUEL     PEYTON     220    GRAY HILL SCHOOL RD   WEST POINT GA    31833        Mar 1 2020   AL
                       TROUP      10187594   SALISBURY STANLEY     RENE       105    RUSSELL RD            HOGANSVILLGA     30230        Feb 1 2020   LA
                       THOMAS     12799293   TIPTON     FELICITY   JADE       96     GOLDEN POND LN        BOSTON      GA   31626        Aug 1 2020   FL
                       UNION      12570585   HOLDORF DARCY         LYDIA      24     LEISURE TIME RD       BLAIRSVILLE GA   30512        Jun 1 2019   NC
                       UNION      10220116   TAYLOR     ELIZABETH ANN         146    GARRETT CIR           BLAIRSVILLE GA   30512        Apr 1 2020   IL
                       WALKER     08162328   BUSH       SAMUEL     THOMAS     260    E TENNANT CIR         CHICKAMAUGGA     30707        Sep 1 2020   TN
                       UNION      08907986   CRAWFORD CHRISTOPHEANDREW        313    HICKS GAP RD          BLAIRSVILLE GA   30512-5341   Oct 1 2020   NC
                       UNION      08907988   CRAWFORD GAIL         W          313    HICKS GAP RD          BLAIRSVILLE GA   30512-5341   Oct 1 2020   NC
                       TROUP      11640177   THOROMAN BRIAN        DOUGLAS    300    WOODFIELD CIR         LAGRANGE GA      30240        Apr 1 2020   AL
                       TROUP      07936766   THUERK     KEITH      ALLAN      112    MORGAN DR             LAGRANGE GA      30240        Oct 1 2020   FL
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 240 of 585




                                                                                           Page 297
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -•
                                                                                                                                                      -
                                                                                       GA NCOA Out of State


                       TROUP       08150980   THUERK    SANDRA      JANE       112     MORGAN DR              LAGRANGE GA     30240        Oct 1 2020   FL
                       THOMAS      10394096   BRUHN     JACOB       ALEXANDER 1321     LOVERS LN              THOMASVIL LGA   31792        Oct 1 2020   TX
                       THOMAS      00298497   BRYANT    JAMES       GORDON     15178   US HIGHWAY 319 N       THOMASVILLGA    31757-2118   Jan 1 2019   FL
                       WALKER      08658859   BURTON    KAREY       ELIZABETH 145      CHANDLER RLOT 9        CHICKAMAUGGA    30707        Sep 1 2018   TN
                       THOMAS      07388913   CARTER    TERRELL     JAMES      208     GREEN ST               THOMASVILLGA    31792        Mar 1 2019   OR
                       THOMAS      10504062   DOLLAR    COLLIN      BANKS      442     PATTERSON STILL RD     THOMASVILLGA    31792        Feb 1 2020   FL
                       THOMAS      07960702   DORSEY    TOMMY       RAY        101     DOWDELL ST             THOMASVILLGA    31792        Apr 1 2018   AL
                       THOMAS      05733110   ROBINSON CHRISTINA    B          305     SUMMERCREEK CV         THOMASVILLGA    31792        Apr 1 2020   FL
                       TROUP       07939607   VAUGHN    AMY         KYLE       529     RIDGECREST RD          LAGRANGE GA     30240        Sep 1 2020   AL
                       TROUP       07920418   VAUGHN    GRADY       FRANKLIN 529       RIDGECREST RD          LAGRANGE GA     30240        Sep 1 2020   AL
                       TOOMBS      01310422   MORRISON JOHNNIE      F          903     VANN ST                VIDALIA    GA   30474-4931   Mar 1 2017   MS
                       THOMAS      07057583   HOLMES    JASMINE     CHAMALE    431     BRIARWOOD DR           THOMASVILLGA    31792        Jan 1 2020   FL
                       TAYLOR      10382299   THOMANN RAYMOND       MICHAEL    16      PINE LEVEL CHURCH RD   MAUK       GA   31058        Apr 1 2020   FL
                       TAYLOR      03383463   TRYBUS    ANGELA      WILLIAMS   55      E HARRIS ST            REYNOLDS GA     31076-2908   Oct 1 2018   CA
                       WARE        08276427   ANDREWS JOHN          ROBERT     1219    GORMAN RD              WAYCROSS GA     31503        Oct 1 2020   OH
                       WARE        08276438   ANDREWS LISA          MARIE      1219    GORMAN RD              WAYCROSS GA     31503        Oct 1 2020   OH
                       WARE        03642373   BAILEY    ERIC        FRANKLIN 3861      SCAPA RD               WAYCROSS GA     31503        Dec 1 2019   FL
                       TOWNS       06856630   BURGER    LAUREN      MARIE      3630    CARL CLOER RD          YOUNG HAR GA    30582        Apr 1 2020   NC
                       TOWNS       10612328   BOWEN     HUBERT                 1565    TAYLOR RD              HIAWASSEE GA    30546        Oct 1 2019   NC
                       TOWNS       12671385   BESEMER CHRISTIAN     JAMES      3541    RIVER FRONT LN         HIAWASSEE GA    30546        Nov 1 2018   NY
                       TOOMBS      04405706   SHOOK     HARRY       MICHAEL    813     CLYDE BLVD             VIDALIA    GA   30474        Aug 1 2020   NC
                       TROUP       04117775   COX       CHRISTINA   R          824     PINEY WOODS DR         LAGRANGE GA     30240        Oct 1 2020   AL
                       TROUP       06399762   COX       THOMAS      EARL       824     PINEY WOODS DR         LAGRANGE GA     30240        Oct 1 2020   AL
                       TROUP       12239172   BARBER    JONATHAN    RANDALL    106     GLENDALE DR            LAGRANGE GA     30240        Oct 1 2020   AL
                       UPSON       07801889   WRIGHT    DANIELLE    RENE       201     4TH AVE SE             THOMASTONGA     30286        Sep 1 2017   LA
                       WALTON      10930017   HOLLEY    BRANDON     RICHARD    505     CONFEDERATE PL         LOGANVILLE GA   30052        Jun 1 2020   FL
                       TROUP       03867079   BAEK      APRIL       MARIE      506     HINES ST               LAGRANGE GA     30241        Dec 1 2019   AL




  Ex. 2 to Petition:
                       WALKER      08818243   THOMAS    ROBERT      CRAFT      519     W OAKTON RD            LA FAYETTE GA   30728        Aug 1 2020   MS




Braynard Declaration
                       WALTON      05003213   BEENE     DAWN        ANN        2475    TUCKER DR              LOGANVILLE GA   30052-4391   Apr 1 2020   FL
                       WALTON      08165889   BELL      CORINNE     NICOLE     3013    TENNYSON DR            MONROE     GA   30656-5602   Sep 1 2020   FL
                       WALTON      07272529   BOYLE     RICHARD                2137    APALACHEE TRL          MONROE     GA   30656-4414   Jul 1 2020   FL
                       WALTON      07825488   BROWN     SHEROLD     JACKSON    1814    RIVER RUN              MONROE     GA   30656        Jan 1 2020   TN
                       WALTON      02128821   ALLEN     KAREN       MICHELLE T 3247    FIELDCREST RD          LOGANVILLE GA   30052        Jan 1 2019   OR
                       WALKER      08826972   WEAVER    GEORGE      ALEX       144     VIRGINIA DR            ROSSVILLE GA    30741        Oct 1 2020   AL
                       WALKER      06225407   WEAVER    JANA        PENDLEY    144     VIRGINIA DR            ROSSVILLE GA    30741        Oct 1 2020   AL
                       WALKER      07004057   WEBSTER JANICE        FLETCHER 436       KAY CONLEY RD          ROCK SPRIN GA   30739        Mar 1 2020   TX
                       WORTH       10757360   MCLEMORE ANFERNEE     KEITH      128     CHERRY ST NW           WARWICK GA      31796        Apr 1 2018   AL
                       WHITFIELD   11461984   JENSEN    DANIELLE    NICOLE     401     STINSON DR             DALTON     GA   30721        Jun 1 2020   AL
                       WHITFIELD   11462334   JENSEN    MATTHEW     OWEN       401     STINSON DR             DALTON     GA   30721        Jun 1 2020   AL
                       WHITFIELD   12023814   JILES     MONICA      LATREASE 144       CROWS NEST WAY         TUNNEL HILLGA   30755        Sep 1 2020   AL
                       WHITFIELD   06544345   JOHNSON OTHELL        LEWIS      3617    WINLAND DR SE          DALTON     GA   30721        Jan 1 2018   TN
                       WHITFIELD   07785833   FISHER    WESLEY      SKYLER     578     DAWNVILLE RD           DALTON     GA   30721        Aug 1 2020   SD
                       WHITFIELD   08266714   INMAN     SHIRLEY     JEAN       1856    HAIG MILL LAKE RD      DALTON     GA   30720-7258   Jul 1 2020   OH
                       WHITFIELD   05459761   JARRELL   VICCI       JEAN       320     MILL TRCE B            DALTON     GA   30721        Aug 1 2019   TN
                       WAYNE       05791570   JOLIN     KRISTINE    SMILEY     95      BLUE CT                JESUP      GA   31545        Jan 1 2019   WA
                       WHITFIELD   10459874   DALRYMPLE JONATHAN    CHASE      1215    PHILLIPS DR            DALTON     GA   30720        Jun 1 2020   TX
                       WHITE       08906517   KOHLMEIER DESIREE     BEVERLY    2206    SKITTS MOUNTAIN RD     CLEVELAND GA    30528        Nov 1 2017   MD
                       WHITE       05414887   NIELSEN   CAROL       MORRIS     150     NONQUIT HILLS DR       CLEVELAND GA    30528        Jul 1 2019   FL
                                                                                                                                                                         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 241 of 585




                                                                                             Page 298
                                                                                                                                                                ril;li
                                                                                                                                                             I!
                                                                                                                                                             It
                                                                                                                                                             !f.iil1i




                                                                                                                                                        -
                                                                                                                                                        -
                                                                                     GA NCOA Out of State


                       WHITE      06811739   NIELSEN   ROBERT    ALLEN      150      NONQUIT HILLS DR      CLEVELAND GA    30528        Jul 1 2019   FL
                       WHITE      03658855   STREETER ELIZABETH ANN         111      N CHEROKEE LN         SAUTE NAC OGA   30571-1721   Nov 1 2019   AL
                       WHITE      06912259   WILSON    DANA      MICHELE    255      DAVIDSON RD           CLEVELAND GA    30528        Oct 1 2017   TN
                       WILCOX     06984694   MARION    JOSEPH               914      5TH AVE               ROCHELLE GA     31079-2643   Mar 1 2018   CA
                       WILCOX     06984695   MARION    PATRICIA             914      5TH AVE               ROCHELLE GA     31079-2643   Mar 1 2018   CA
                       WALTON     10816738   SHELTON   BRYCE     CALEB      365      PLANTATION RIDGE CT LOGANVILLE GA     30052        Jul 1 2020   KS
                       WHITE      02143189   WILLIAMS  HOLLY     S          171      BOULEVARD ST          CLEVELAND GA    30528-1517   Jul 1 2020   CT
                       WHITE      10223922   QUESNEL   MICHAEL   WARREN     169      WALDHEIM STRASSE      HELEN      GA   30545        May 1 2019   SC
                       MITCHELL   07448811   ARSENAULT ALLISON              200      MCREE DR              CAMILLA    GA   31730        Aug 1 2020   VA
                       MUSCOGEE   10676594   HERRING   SHAKEIRA DEIONDREA 3201       1ST AVE    APT A109   COLUMBUS GA     31904        Aug 1 2020   TN
                       MUSCOGEE   04322702   HESTER    HARRY     ISAAC      1111     52ND ST               COLUMBUS GA     31904-5762   May 1 2017   AL
                       MCDUFFIE   10600869   SMITH     ALLYSON   GRACE      1339     CEDAR CREEK DR        THOMSON GA      30824        Apr 1 2020   AL
                       MUSCOGEE   06228134   CABRERA STEVEN      ANTHONY 8500        FRANCISCAN402         COLUMBUS GA     31909        Nov 1 2018   AZ
                       MUSCOGEE   12245542   CAIN      MARK      ANDREW     6600     KITTEN LAKEAPT 832    MIDLAND    GA   31820        Oct 1 2019   AL
                       MUSCOGEE   07862897   BUTLER    DESIRAE   TASHAE     4111     TAYLOR DR             COLUMBUS GA     31907-2645   Dec 1 2018   KS
                       MUSCOGEE   06453332   BUTLER    STEVEN    JAMES      1700     FOUNTAIN C APT 3007   COLUMBUS GA     31904        Jun 1 2018   SC
                       MUSCOGEE   04145012   HENRY     DOROTHY JEAN         5        ABBEY CT              COLUMBUS GA     31909-4391   Apr 1 2020   AL
                       MUSCOGEE   06690985   HENRY     GERRICA   JEAN       5        ABBEY CT              COLUMBUS GA     31909        Apr 1 2020   AL
                       MUSCOGEE   10620691   HENSON    WELDON    GREGORY 7175        MOON RD    APT 302    COLUMBUS GA     31909        Jul 1 2020   VA
                       MUSCOGEE   07178965   HERBERT   MATTHEW DAVID        2931     LANSING AVE           COLUMBUS GA     31907        May 1 2020   AL
                       MUSCOGEE   11222559   CALLAHAN JESSICA    ZOE        11       W 11TH ST APT 19      COLUMBUS GA     31901        Mar 1 2017   NJ
                       MUSCOGEE   11112061   CAMPBELL AUTUM      MARIE      3113     CHEROKEE AAPT 207     COLUMBUS GA     31906        Apr 1 2020   FL
                       MUSCOGEE   07684478   BURT      TEESHUNDA CHRISSHAE 4037      RIVER ROCK WAY        COLUMBUS GA     31907        Jan 1 2020   AL
                       MUSCOGEE   11274244   WRIGHT    WILLIAM   KELLY      4355     WHITE CLOVER TRL      COLUMBUS GA     31909        Aug 1 2020   FL
                       MUSCOGEE   12172596   WROTEN    JEREMY    WADE       3735     CARDINAL LANDING DR COLUMBUS GA       31909        May 1 2020   VA
                       MUSCOGEE   12417496   WROTEN    MARY      JOYCE      3735     CARDINAL LANDING DR COLUMBUS GA       31909        May 1 2020   VA
                       MUSCOGEE   01795933   WYROSDICK JANICE    WIGGINS    5978     MORNINGSIDE DR        COLUMBUS GA     31909-4032   Sep 1 2020   AL




  Ex. 2 to Petition:
                       MUSCOGEE   10446794   ASHCRAFT JOHANNA    RACHELLE 5913       MCGILL ST             FORT BENNI GA   31905        May 1 2019   KY




Braynard Declaration
                       MUSCOGEE   12757700   ASSELIN   ABIGAIL              3071     WILLIAMS RDUNIT # 432 COLUMBUS GA     31909        Jul 1 2020   KS
                       MUSCOGEE   12365733   AMAT      BRIANNA              3580     MASSEE LN UNIT # 22   COLUMBUS GA     31906        Jun 1 2020   MI
                       MUSCOGEE   07498308   AMBROSE ROBIN       STARKS     6953     BUCKHORN DR           COLUMBUS GA     31904        Sep 1 2020   AL
                       MUSCOGEE   05669822   ANDERSON KATRINA    DENISE SHO 2990     WATERHILL DR          MIDLAND    GA   31820        Mar 1 2018   AL
                       NEWTON     02769717   DYLE      CAY       COARSEY 35          NORTHWOOD SPRINGS D OXFORD       GA   30054        Jan 1 2020   NC
                       NEWTON     01369844   DYLE      JAMES     L          35       NORTHWOOD SPRINGS D OXFORD       GA   30054-4613   Jan 1 2020   NC
                       NEWTON     05292960   CLAREY    DOROTHEA HELMA       100      FOREST LAKES DR       COVINGTON GA    30016        Sep 1 2020   TN
                       NEWTON     12006381   RICHARDS TRACY      ANNETTE    101111   WELLINGTON DR         COVINGTON GA    30014        Sep 1 2020   NC
                       MUSCOGEE   12443783   ROGERS    APRIL                5865     OGLETHORPE DR         COLUMBUS GA     31909        Jun 1 2020   AL
                       MUSCOGEE   12443771   ROGERS    CHRISTOPHELEEDS      5865     OGLETHORPE DR         COLUMBUS GA     31909        Jun 1 2020   AL
                       MUSCOGEE   11127415   MOLLETTI ALEXANDRA NICOLE      4103     YANCY ST              COLUMBUS GA     31909        Oct 1 2019   OH
                       MUSCOGEE   12431912   MONAUS    NETTEANGE OLYMPIA    6254     WARM SPRINAPT F8      COLUMBUS GA     31909        Aug 1 2020   CA
                       MUSCOGEE   11006033   MONROE    KENNETH   EUGENE     8160     VETERANS PAPT 1124    COLUMBUS GA     31909        May 1 2020   AL
                       MUSCOGEE   01834867   MOORE     ALFONZO              4446     STEAM MILL RD         COLUMBUS GA     31907-5566   Jan 1 2020   AL
                       MUSCOGEE   10015965   MITCHELL WILLIAM    GARRETT    5045     STONE PARK DR         COLUMBUS GA     31909        May 1 2020   NM
                       MUSCOGEE   08900812   MITCHELL WILLIAM    GREENBERR5045       STONE PARK DR         COLUMBUS GA     31909-9124   May 1 2020   NM
                       NEWTON     07077991   REED      REGINALD JAMES       25       STEWART DR            COVINGTON GA    30014        Jul 1 2020   MI
                       MONROE     07364106   MORGAN    KATHERINE TERESA     15       WADLEY STATION CT     MACON      GA   31210-5229   Dec 1 2019   FL
                       NEWTON     10996860   MAHOMES LETICIA     ROSHA      35       PEMBROKE PL           COVINGTON GA    30016        Dec 1 2019   MS
                       MURRAY     10102789   PHILLIPS  JUSTIN    CARR       39       NICHOLS LN            CHATSWOR TGA    30705        Jun 1 2020   NC
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 242 of 585




                                                                                           Page 299
                                                                                                                                                          ~
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                       GA NCOA Out of State


                       NEWTON    05700871   STARKS      KISHA       NICHELLE G A921    GREENLEAF RD        CONYERS GA      30013        Jun 1 2019   TX
                       MUSCOGEE 06496154    WESTER      PAULA       MARIE       3226   PARK AVE            COLUMBUS GA     31904        Sep 1 2020   AP
                       MUSCOGEE 00042851    WESTER      WILLIAM     TIFT        3226   PARK AVE            COLUMBUS GA     31904        Sep 1 2020   AP
                       MUSCOGEE 03979777    WHATLEY CASEY           LYNN        6073   WHITE PINE DR       MIDLAND    GA   31820        Jun 1 2019   FL
                       MUSCOGEE 06512909    WHITE       ANDREA      GAYLOR      1901   HILL ST             COLUMBUS GA     31906        Aug 1 2019   MD
                       NEWTON    07763585   TSITSILIANO TAYLOR      N           220    SADDLE LN           COVINGTON GA    30016        Jun 1 2020   FL
                       NEWTON    07328918   HOLLINGSWOANDRE         LYDELLE     2114   CLARK ST SWAPT 2    COVINGTON GA    30014        Jan 1 2018   TN
                       NEWTON    05595003   JENKINS     SARAH       LEE         120    DESOTA DR           COVINGTON GA    30016        Apr 1 2020   MD
                       PAULDING 08664026    RENOUS      NAISHA      CLAUDETTE 501      COLE CREEK DR       DALLAS     GA   30157        May 1 2020   CA
                       MURRAY    08930161   NICHOLS     ROBERT      JOHN        2704   HIGHWAY 282         CHATSWOR TGA    30705-6835   Feb 1 2020   OR
                       MUSCOGEE 04862860    JENKINS     WARREN      CHRISTOPHE425      3RD AVE     APT 312 COLUMBUS GA     31901        Dec 1 2016   AL
                       OCONEE    11274943   DYER        BARBARA     GAYLE       2470   SIMONTON BRIDGE RD WATKINSVIL GA    30677        Oct 1 2020   TX
                       OCONEE    11338166   DYER        MARTIN      JAY         1050   BRANCH FARM PT      BOGART     GA   30622        Aug 1 2020   TX
                       PAULDING 03010362    THEODORE MARTHA         JANE        414    BLACKBERRY RUN DR   DALLAS     GA   30132-0552   Jul 1 2020   KS
                       PAULDING 03166790    THEODORE WILLIAM        JAMES       414    BLACKBERRY RUN DR   DALLAS     GA   30132-0552   Jul 1 2020   KS
                       PAULDING 08048296    THOMAS      ALPHONZA                155    TROTTERS WAY        DALLAS     GA   30132-8397   Jan 1 2017   AL
                       OCONEE    11540229   CHADWICK AMY            HOOPS       3555   WILD INDIGO XING    STATHAM    GA   30666        Mar 1 2020   IL
                       MUSCOGEE 10990518    LEE         SHERRY      MARIE       2525   NORRIS RD APT 75    COLUMBUS GA     31907        Oct 1 2018   NV
                       MUSCOGEE 04228410    LEE         STEPHANIE   RENEE       1811   N DIXON DR          COLUMBUS GA     31906        Dec 1 2018   AL
                       OGLETHORP 10360103   FRITZ       ABIGAIL     RACINE      587    STEVENS GROVE CHURC LEXINGTON GA    30648        Dec 1 2016   VA
                       OGLETHORP 02328495   FULLER      LORI        DENISE      1197   ROBERT HARDEMAN RD WINTERVILL GA    30683        Oct 1 2017   CO
                       MUSCOGEE 08551528    LEWIS       ARTHUR                  8500   FRANCISCA NAPT 936  COLUMBUS GA     31909        Aug 1 2020   AL
                       MUSCOGEE 07941756    LASHLEY     JOSHUA      RYAN        6734   BEAVER CT           MIDLAND    GA   31820        Sep 1 2020   AL
                       MUSCOGEE 12074975    LATINO      ROCCO       LOUIS       41     ARROWHEADAPT C      FORT BENNI GA   31905        Jun 1 2019   FL
                       MUSCOGEE 12233553    LATOUR      KATHERINE   ALESA       5300   WOODRUFF APT 3      COLUMBUS GA     31907        Apr 1 2019   SC
                       MUSCOGEE 07752825    LAWRENCE BRIANA         SHERELL     1835   AMBER DR            COLUMBUS GA     31907        Jul 1 2018   SC
                       MUSCOGEE 05328003    PARKER      KENSHA      DESHON      6300   MILGEN RD APT 1288  COLUMBUS GA     31907        Jul 1 2020   AL




  Ex. 2 to Petition:
                       MUSCOGEE 06350597    PARKER      WILLIAM     HENRY       6300   MILGEN RD APT 1288  COLUMBUS GA     31907        Jul 1 2020   AL




Braynard Declaration
                       MUSCOGEE 06591707    PARRAMOREHILLARY        BROOKE      5429   MALTESE DR          COLUMBUS GA     31904        Oct 1 2019   AL
                       NEWTON    03261627   MORRIS      DEBORAH     DUFF        45     GARDENIA CT         OXFORD     GA   30054        Sep 1 2020   VA
                       OCONEE    01414371   DICKENS     DANIEL      KIRK        2300   AVALON DR           BOGART     GA   30622        May 1 2019   AE
                       OCONEE    03795084   DICKENS     HEATHER     GRAY        2300   AVALON DR           BOGART     GA   30622        May 1 2019   AE
                       OCONEE    12717143   DICKENS     MARY        GRAYCE      2300   AVALON DR           BOGART     GA   30622        May 1 2019   AE
                       PAULDING 06538931    GRIFFIN     BRANDON     LAVAR       141    ST ANN CIR          DALLAS     GA   30157        Jun 1 2018   AL
                       PAULDING 10875376    LONG        BRYAN       SCOTT       107    GEORGETOWN DR       DALLAS     GA   30132        Feb 1 2019   VA
                       PAULDING 10845185    LONG        KAREN       ABBOTT      107    GEORGETOWN DR       DALLAS     GA   30132        Feb 1 2019   VA
                       PAULDING 10845208    LONG        LEWIS       SCOTTY      107    GEORGETOWN DR       DALLAS     GA   30132        Feb 1 2019   VA
                       PAULDING 05966034    GILBERT     AMANDA      RUCKS       219    REMINGTON CT        DALLAS     GA   30132-8520   Oct 1 2020   AL
                       PAULDING 11638774    KROPACEK RAQUEL         MARIE       295    NORTON DR           DALLAS     GA   30157        Jun 1 2019   CA
                       PAULDING 04750048    KRUYSMAN GREGORY        ALAN        41     SUMMER CREEK PL     DALLAS     GA   30157-7664   Oct 1 2020   FL
                       PAULDING 04761812    KRUYSMAN JULIA          LYNN        41     SUMMER CREEK PL     DALLAS     GA   30157-7664   Oct 1 2020   FL
                       PAULDING 03239368    GREENE      JOHN        BENJAMIN 24        WESTSIDE CIR        DALLAS     GA   30157        Jul 1 2019   ME
                       PAULDING 10408667    FREEMAN LESLIE          ERIN        17     TIBBITTS RD         DALLAS     GA   30132        Aug 1 2020   AL
                       PAULDING 06679972    ROWLAND FRANKLIN        DEE         716    MEADOW SPRING DR    TEMPLE     GA   30179-5098   Oct 1 2020   NC
                       PAULDING 10162448    GEATHERS TRICIA         RENEE       438    CRESCENT WOODE DR DALLAS       GA   30157        Oct 1 2020   MI
                       PAULDING 04667292    KNIGHT      LARRY       JOSEPH      99     STALLION RUN        DALLAS     GA   30132-8369   Oct 1 2020   FL
                       PAULDING 04680706    KNIGHT      TERESA      LYNN        99     STALLION RUN        DALLAS     GA   30132-8369   Oct 1 2020   FL
                       PAULDING 00495576    KNOWLE      JACKIE      M           228    PENNSYLVANIA AVE    DALLAS     GA   30132-1274   Oct 1 2020   IL
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 243 of 585




                                                                                             Page 300
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -•
                                                                                                                                                     -
                                                                                  GA NCOA Out of State


                       PAULDING   00495577   KNOWLE    STEVE     THOMAS    228    PENNSYLVANIA AVE     DALLAS    GA    30132-1274   Oct 1 2020   IL
                       PAULDING   11870861   GESS      LAUREN    KRISTINA  5      RED FOX CT           DALLAS    GA    30157        Sep 1 2020   PA
                       PEACH      07457357   CUNNINGHA AVIS                135    PRESTON LN           BYRON     GA    31008-3831   Oct 1 2020   NC
                       PAULDING   04598066   SCOTT     BARRY     D         594    PRINCETON DR         DALLAS    GA    30157-0857   Oct 1 2020   NJ
                       PAULDING   06703736   STERLING CHRISTINA MICHELLE 200      CARTEE WAY           DALLAS    GA    30157-1404   Jul 1 2018   CA
                       PICKENS    05227521   ROCHFORD IVAN       ALEXANDER 146    FROST PINE 20665     JASPER    GA    30143        Oct 1 2020   NH
                       RICHMOND   11222183   ADAMS     JARVIS    DURRELL   2920   GALAHAD WAY          AUGUSTA   GA    30909        Jul 1 2018   MD
                       PEACH      10831745   MAZYCK    EARNEL    VARNER    204    ELIZABETH DR         BYRON     GA    31008        Jan 1 2020   SC
                       PAULDING   10674693   WHITE     SHENAE    RACHEL    231    BAYWOOD XING         HIRAM     GA    30141        Aug 1 2020   TN
                       PAULDING   10442713   WHITEN    MACKENZIE ASHTON    63     CHADDS PT            ACWORTH GA      30101        Sep 1 2019   KY
                       PAULDING   06407388   PROPHETE VANESSA    FONSECA   154    HIGH POINT WAY       HIRAM     GA    30141        Sep 1 2020   TX
                       PAULDING   04966608   POWELL    PATRICIA  ANN       150    GLORY LN             POWDER SP GA    30127        Sep 1 2020   FL
                       PEACH      00797653   EPPLER    DELORES   DIANE     205    ELSA WAY             BYRON     GA    31008        Oct 1 2020   FL
                       PAULDING   06548278   SZWEC     MARGARET ARABELL    56     GAINESBOROUGH DR     DALLAS    GA    30157        Mar 1 2020   FL
                       POLK       06595495   LAWRENCE HELEN      RUTH      83     EVERGREE N APT D     CEDARTOWNGA     30125        Sep 1 2020   PA
                       PIKE       12329966   BARELLI   CONNOR    PATRICK   480    SPLIT OAK TRL        WILLIAMSON GA   30292        Oct 1 2020   MD
                       PIKE       12329969   BARELLI   RACHEL    MICHELE   480    SPLIT OAK TRL        WILLIAMSON GA   30292        Oct 1 2020   MD
                       PIERCE     08921265   CARTER    KYLE      MACK      6562   KENNY LN             BLACKSHEA GA    31516-5301   May 1 2019   FL
                       PIERCE     01621821   CARTER    LAURA     KRISTIE   6562   KENNY LN             BLACKSHEA GA    31516-5301   May 1 2019   FL
                       RICHMOND   11450698   BROOKS    NAYGELISA MARIE     2077   WILLHAVEN DR         AUGUSTA    GA   30909        Jul 1 2020   FL
                       POLK       07151149   KISSEL    JOSHUA    CRAIG     116    MISSISSIPPI DR       CEDARTOWNGA     30125        Feb 1 2020   CA
                       RICHMOND   07539625   KEEL      MICHAEL   DEAN      4109   PULLMAN CIR          AUGUSTA    GA   30909        May 1 2018   WA
                       RICHMOND   06112622   KEEL      NAOMI     CYNTHIA   4109   PULLMAN CIR          AUGUSTA    GA   30909        May 1 2018   WA
                       RICHMOND   12577109   KELLETT   WILLIAM   ERNEST    2231   MURA DR              AUGUSTA    GA   30906        Aug 1 2020   CO
                       RICHMOND   10570960   CRUZ      STEPHEN             5127   WHEELER LAKE RD      AUGUSTA    GA   30909        Oct 1 2020   TN
                       RICHMOND   01436866   CULVER    CATHERINE G         313    W TERRACE CT         AUGUSTA    GA   30909-3619   Mar 1 2019   CA
                       PUTNAM     00999865   PRESTON   BRENDA    DRAKE     409    W MARION ST          EATONTON GA     31024        Jul 1 2020   NC




  Ex. 2 to Petition:
                       PIERCE     08163872   WALDRON BRYAN       LEE       1265   HAMMOCK DR           BLACKSHEA GA    31516        May 1 2019   FL




Braynard Declaration
                       RICHMOND   04381564   ANCRUM    JESSICA   NICOLE    2604   HEXE CT              AUGUSTA    GA   30906-9524   Jun 1 2017   VA
                       RICHMOND   12275651   ANDERSON DERRICK    E         3618   ROLLING MEADOWS DR   AUGUSTA    GA   30906        Aug 1 2020   SC
                       RICHMOND   02716378   BLACKWOODCHIDALE    MARIE     1814   FAYETTEVIL LAPT U1   AUGUSTA    GA   30904        May 1 2018   SC
                       RICHMOND   10928393   BLANCHARD MALKIA    CARNEY    223    WATER OAK DR         AUGUSTA    GA   30904        Aug 1 2020   IL
                       RICHMOND   05731946   BOWMAN    NICOURI   VAN       3404   DUNNINGTON PL        AUGUSTA    GA   30909-2752   Jan 1 2018   OH
                       PUTNAM     05690378   MOSS      SCOTT     WARREN    137    WILDWOOD DR          EATONTON GA     31024-5026   Aug 1 2020   AZ
                       RICHMOND   10362083   ALSDORF   EMILY     HAMMOND 1510     ABBY WAY             AUGUSTA    GA   30909        Sep 1 2019   SC
                       RICHMOND   03435749   AMESBURY BETTY      JEAN      237    BROAD ST             AUGUSTA    GA   30901-1515   Jan 1 2020   SC
                       RICHMOND   03934963   DUNBAR    JASPER    LEFANIEL  1717   STARNES ST           AUGUSTA    GA   30904        Apr 1 2019   SC
                       RICHMOND   04958956   GALLOWAY BRANDI     LOVE      1925   GOODMAN D APT C      FORT GORDOGA    30905        Jun 1 2020   FL
                       RICHMOND   11480407   GARAVAGLIAPATRICK   RYAN      69     MONTEBELLO LN        AUGUSTA    GA   30907        Jul 1 2020   MO
                       RICHMOND   02954606   TOOMEY    IRENE     G         2636   CENTRAL AVE          AUGUSTA    GA   30904        Aug 1 2020   SC
                       RICHMOND   07574729   HICKMAN   ALICE     GANDY     3019   WHITE SAND DR        HEPHZIBAH GA    30815        Jun 1 2018   FL
                       RICHMOND   01479205   HIGGINS   LANA                3543   MONTE CARLO DR       AUGUSTA    GA   30906        Nov 1 2019   VA
                       RABUN      06425703   SHIRLEY   ELAINA    BETH      164    FINDLEY LN           TIGER      GA   30576        Aug 1 2020   NC
                       RICHMOND   11861094   LANHAM    TERESA    YVONNE    2548   CENTRAL AVE          AUGUSTA    GA   30904        Feb 1 2019   SC
                       RICHMOND   12134480   SWEARINGE GWENDOLYN           27     CURRY ST APT 1       AUGUSTA    GA   30904        Jul 1 2020   SC
                       RICHMOND   01449270   SWILLEY   DOLLY     W         941    MEIGS ST             AUGUSTA    GA   30904-4496   Oct 1 2020   SC
                       ROCKDALE   12443064   ESCALANTE DESTANY   MARIA     3321   GLENCREE             CONYERS GA      30012        Mar 1 2020   KS
                       ROCKDALE   06797304   ESSUE     PAULA     C         1317   RIVER CLUB DR NE     CONYERS GA      30012-6615   Sep 1 2020   FL
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 244 of 585




                                                                                       Page 301
                                                                                                                                                      ~
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                   GA NCOA Out of State


                       RICHMOND   08720632   LEE       LEROY     DYWANE     2717   SMITH DR             AUGUSTA    GA    30906        Mar 1 2018   SC
                       RICHMOND   12461889   PADGETT   VALERIE   LLOYD      3615   MELBOURNE DR         AUGUSTA    GA    30906        Oct 1 2020   SC
                       RICHMOND   11522707   RIVERS    VIRGINIA  MCDANIEL 3943     CAROLYN ST           AUGUSTA    GA    30909        Feb 1 2019   MD
                       RICHMOND   11968400   PEARSON EMMA        CAROLINE 157      LAKEMONT DR          AUGUSTA    GA    30904        Oct 1 2020   MA
                       RICHMOND   11009449   PECK      KATRINA              1338   WINGFIELD ST         AUGUSTA    GA    30904        Jul 1 2018   AP
                       RICHMOND   11009480   PECK      KEVIN     ANDREW     1338   WINGFIELD ST         AUGUSTA    GA    30904        Jul 1 2018   AP
                       RICHMOND   05864396   POUGH     MATTHEW LEREECE      2515   CENTER WE SAPT 5K    AUGUSTA     GA   30909        Nov 1 2018   MD
                       RICHMOND   08427563   LAPRADE   CRAIG     ANDREW     4133   PULLMAN CIR          AUGUSTA     GA   30909        Apr 1 2019   VA
                       RICHMOND   08092729   LEBRON    JOSE      JAVIER     7023   ANTILLES DR          AUGUSTA     GA   30909        Aug 1 2018   AP
                       ROCKDALE   08352994   GERALD    VIRGINIA  WITHERSPO 5510    TURNSTONE DR SW      CONYERS GA       30094        Nov 1 2017   VA
                       RICHMOND   12617958   KITCHINGS ALEA      JANEE SHAT 3188   WRIGHTSB O APT A     AUGUSTA     GA   30909        Oct 1 2020   SC
                       RICHMOND   12239971   MATSEN    JULIE     ANN        909    SHINNECOCKAPT 517    AUGUSTA     GA   30907        Jul 1 2020   NJ
                       RICHMOND   10764643   MATTHEWS KYLE       ANTHONY 1210      RIVER RIDGE DR       AUGUSTA     GA   30909        May 1 2020   TX
                       RICHMOND   12549378   POLASKY   KELLY     MARIE      3129   TRAFALGAR DR         AUGUSTA     GA   30909        Aug 1 2020   MN
                       RICHMOND   05384852   PRESCOTT DEBRA      KAY        3810   BEACON DR            AUGUSTA     GA   30906-9631   Apr 1 2018   MI
                       RICHMOND   01448443   PRESCOTT WILLIAM    R          3810   BEACON DR            AUGUSTA     GA   30906        Apr 1 2018   MI
                       ROCKDALE   02102921   SMART     ELLIOTT              746    JEFFERSON DR SW      CONYERS GA       30094-5009   Sep 1 2018   FL
                       ROCKDALE   05119163   SMITH     ANGELA    NICOLE     2507   DAISY LN             CONYERS GA       30012        Jul 1 2020   FL
                       ROCKDALE   12523122   SMITH     CHARDONNARENEE       1000   WEATHERWOOD PL       CONYERS GA       30012        May 1 2020   TX
                       STEPHENS   12598934   NORTON    ABIGAIL   RENEE      370    HILLTOP LN           TOCCOA      GA   30577        Mar 1 2020   VA
                       RICHMOND   07247014   SMITH     CURTRAVIOUBERNARD 3132      BILSTON DR           AUGUSTA     GA   30909        Sep 1 2020   NC
                       RICHMOND   07315910   SMALLWOODMARQUITA LANETTE      2661   TEAKWOOD DR          HEPHZIBAH GA     30815        Mar 1 2019   VA
                       RICHMOND   06451543   SMISSON   WILLIAM   BENJAMIN 2320     CENTRAL AVE          AUGUSTA    GA    30904        Jun 1 2017   MS
                       ROCKDALE   00316429   FELLOWS   WENDY     C          1420   HILLSIDE PL SE       CONYERS GA       30094-2573   Sep 1 2020   NJ
                       ROCKDALE   10186184   FELTON    YOLANDA   MARIA      677    CLUBLAND CIR SE      CONYERS GA       30094        Oct 1 2020   NY
                       RICHMOND   04685128   SMITH     GABRIEL   GORDON     1119   COBB ST              AUGUSTA    GA    30904        Oct 1 2020   CA
                       SCREVEN    11949203   ROLAND    SEMAJ     ROSHAUN 289       BUCK RD              SYLVANIA GA      30467        Jul 1 2019   KS




  Ex. 2 to Petition:
                       RICHMOND   11969039   SADDLER   ERICA     SHYANN     3467   SHARON RD            AUGUSTA    GA    30909        Jan 1 2020   MD




Braynard Declaration
                       ROCKDALE   00325000   MCDANIEL WALTON     BRADLEY    1607   WINDY HILL PL SE     CONYERS GA       30013-2972   Aug 1 2020   AL
                       SPALDING   00706663   WALTERS RON         S          514    BROOK CIR            GRIFFIN    GA    30224        Aug 1 2019   FL
                       ROCKDALE   07945126   CRUM      FAYELENE STRACNER 1918      LEIGH DR SW          CONYERS GA       30094-5154   Oct 1 2020   AL
                       ROCKDALE   00314334   CRUM      JERRY     L          1918   LEIGH DR SW          CONYERS GA       30094-5154   Oct 1 2020   AL
                       STEPHENS   11099670   BYRD      KATHLEEN GAIL        145    ALBAN CT             TOCCOA     GA    30577        Jul 1 2020   SC
                       ROCKDALE   00310340   BHATT     KAMALNAYAN           1209   LESTER RD NW         CONYERS GA       30012-3903   Jun 1 2018   AL
                       ROCKDALE   05856895   BHUSHAN JYOTI                  1624   ELLINGTON RD SE      CONYERS GA       30013-2188   May 1 2020   ND
                       ROCKDALE   00310352   BICKFORD JOHN       DAVID      1041   FOREST HILLS DR SE   CONYERS GA       30094-4165   Sep 1 2020   FL
                       SPALDING   11252706   HARRIS    CYNTHIA   LYNN       175    BENT CREEK DR        GRIFFIN    GA    30223        Jul 1 2020   FL
                       THOMAS     11293445   CONNELL   EDEN      BROOKE     103    YOUNG ST APT C       THOMASVILLGA     31792        Jun 1 2020   FL
                       THOMAS     08224126   RICH      MARY      PATRICIA   111    BUTTERFIELD ST       THOMASVILLGA     31757        Oct 1 2020   NJ
                       THOMAS     02245239   RICH      TROY      MICHAEL    111    BUTTERFIELD ST       THOMASVILLGA     31757        Oct 1 2020   NJ
                       THOMAS     07842796   RIDDLE    LINDSEY   MICHELLE 10100    OZELL RD             BOSTON      GA   31626        Dec 1 2018   NY
                       THOMAS     03268043   ROACH     DANIEL    K          75     JAAN CT              THOMASVILLGA     31757        Dec 1 2018   MS
                       THOMAS     05043604   ROBINSON ALBERTINE EVIS        109    BOSSER AVE           THOMASVILLGA     31792        Apr 1 2019   FL
                       SPALDING   08167170   BURROWS ELEANOR     A          131    BEGONIA CT           GRIFFIN     GA   30223        Sep 1 2020   NY
                       TOOMBS     04175495   HERNDON MICHAEL     KEVIN      1328   WOODLAWN CIR         VIDALIA     GA   30474-3777   May 1 2019   TX
                       THOMAS     11756418   SANCHEZ   EDWIN     STEVE      215    S LOVE ST APT 201    THOMASVILLGA     31792        May 1 2020   SC
                       UNION      11422968   FLETCHER RHONDA     BERYL      157    SUNSET CT            BLAIRSVILLE GA   30512        May 1 2020   AZ
                       UNION      11412968   FLETCHER THOMAS     BRADBURY 157      SUNSET CT            BLAIRSVILLE GA   30512        May 1 2020   AZ
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 245 of 585




                                                                                         Page 302
                                                                                                                                                        ~
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                    GA NCOA Out of State


                       UNION       06908838   FRANKLIN JAMES      CORY       299    LESLIE DR            BLAIRSVILL E GA   30512        Apr 1 2020   NC
                       UNION       05107067   WEIMER    SHIRLEY   A          206    POPULAR DR           BLAIRSVILLE GA    30512-0767   Mar 1 2020   FL
                       UNION       00916887   WERNER    KATHLEEN             178    CHIGGER RIDGE RD     BLAIRSVILLE GA    30512-4102   Feb 1 2019   FL
                       SPALDING    08852454   MIKE      GARA      GENEVA     157    BOYNTON RD           HAMPTON GA        30228        Aug 1 2020   CA
                       SPALDING    07592105   MIKE      NICHOLAS             157    BOYNTON RD           HAMPTON GA        30228        Aug 1 2020   CA
                       SPALDING    08022040   CARSON    PHOEBE    DANIELLE   448    NEW 10TH ST          GRIFFIN      GA   30223        Jul 1 2019   VA
                       SPALDING    06314706   CHINN     ARCADIA   ZAKAYA KIAN44     N MCDONOUGH RD       GRIFFIN      GA   30223        Jul 1 2020   TX
                       WALKER      11313726   KOENINGER KEVIN     MICHAEL    310    HENRY LN             LOOKOUT M TGA     30750        Apr 1 2020   TN
                       TROUP       02801773   WILLIAMS  LAURIE    S          114    TAYLOR LEN DR        LAGRANGE GA       30240        Aug 1 2018   SC
                       TOWNS       11608419   RYSER     MARGUERIT FAYE       1726   WATERCRESUNIT G      YOUNG HAR GA      30582        May 1 2018   NJ
                       TOWNS       04953143   SCHLARB   CHARLES   ALEXANDER 4108    THOMAS TOWN RD       YOUNG HAR GA      30582        May 1 2020   SC
                       WALTON      04158740   HENSON    SAMMY     CHARLES    1823   ALCOVY MOUNTAIN RD SEMONROE       GA   30655        Jul 1 2018   OK
                       WALKER      11825535   NELSON    CALLIE    ANNE       3073   CHATTANOOGA VALLEY RFLINTSTONE GA      30725        Mar 1 2019   SC
                       TROUP       00898808   WEIL      REBECCA   L          132    ASHLING DR           LAGRANGE GA       30240        Oct 1 2020   KY
                       WALTON      01856049   CRAWLEY CHARLES     RANDALL    850    STILLBROOK DR        MONROE       GA   30655-6178   Apr 1 2018   CO
                       TIFT        11517183   BADDOUR BISHARA     DAVID      214    CYPRESS RIDGE RD     TIFTON       GA   31794        Aug 1 2019   IL
                       THOMAS      04379699   LAING     AVON      DEWAYNE 1010      ORIOLE DR            THOMASVILLGA      31792        Dec 1 2018   TX
                       TOWNS       06097650   HARDMAN GEORGE      THOMAS     2777   FODDER CREEK RD      HIAWASSEE GA      30546-4319   Oct 1 2020   FL
                       TOWNS       06097671   HARDMAN KAREN       LYNN       2777   FODDER CREEK RD      HIAWASSEE GA      30546-4319   Oct 1 2020   FL
                       TROUP       00894063   EPPS      THAIRUS   G          267    POPLAR CIR           LAGRANGE GA       30241-2537   Oct 1 2020   AL
                       TROUP       05899779   ERDOGAN JOHN        SADET      10     WOODLAKE CT          LAGRANGE GA       30240-8990   May 1 2020   AL
                       WALKER      12565873   MARTINEZ GUILLERMO CARLOS      358    W BEE ROCK RD        FLINTSTONE GA     30725        Oct 1 2020   FL
                       TROUP       05449317   BUCHINO   FRANCES   VIRGINIA   123    OLD AIRPOR UNIT 603  LAGRANGE GA       30240-6499   Jul 1 2020   TX
                       TWIGGS      10063184   PLEASANT SCHAMONA INEZ         165    TROON DR             MACON        GA   31217        Apr 1 2020   TX
                       TWIGGS      00340535   ROUSE     JIMMY     LEE        2179   FRIENDSHIP CHURCH RD DRY BRANCHGA      31020-4252   Oct 1 2020   SC
                       TROUP       10204322   DOUGLAS CAROLINE ANNE-MARIE 504       BROAD ST APT 4       LAGRANGE GA       30240        Mar 1 2020   AL
                       TROUP       12868541   GATES     CLIFFORD             429    COOLEY RD            LAGRANGE GA       30241        Jun 1 2017   AL




  Ex. 2 to Petition:
                       WALKER      00933279   MCCLENDONLINDA      SUE        1201   W NORTH M AAPT 307   LA FAYETTE GA     30728        Sep 1 2020   AL




Braynard Declaration
                       WALKER      10378162   SMITH     TERRI     LEA        9522   N HIGHWAY 27         ROCK SPRIN GA     30739        Mar 1 2020   TN
                       WALKER      04608818   SMITH     VIRGIL    RAY        310    TENNESSEE AVE        ROSSVILLE GA      30741-2065   Apr 1 2020   TN
                       WALTON      06531300   NUNNALLY CHARLOTTE SMITH       1519   NEW HOPE CHURCH RD LOGANVILLE GA       30052-3894   Mar 1 2020   VA
                       WALTON      08081101   TUCKER    JEAN                 2137   APALACHEE TRL        MONROE       GA   30656        Jul 1 2020   FL
                       WALTON      03369121   RITTALL   JENNIFER DENISE      3449   STEWART RD           LOGANVILLE GA     30052        Sep 1 2019   TX
                       WALKER      10471144   TURNER    DACIA     FAITH      124    1ST ST               FLINTSTONE GA     30725        Jun 1 2018   TN
                       WALTON      12310467   REYES     ANDREA    LUCIA      802    PLANTATION CT        LOGANVILLE GA     30052        Mar 1 2017   NC
                       WALKER      03923716   SMITH     LINDA     WORLEY     654    BEAUMONT RD          ROCK SPRIN GA     30739        Oct 1 2019   AL
                       WALKER      12184063   TAYLOR    CODY      JAMES STEV 408    JENKINS RD           ROSSVILLE GA      30741        Oct 1 2020   TN
                       WALKER      10657515   TAYLOR    JOHN      NELSON     30     MAPLE LEAF DR        ROCK SPRIN GA     30739        Jun 1 2020   FL
                       WALTON      03270868   WATTERS ROGER       GENE       3961   ROY MALCOM SPUR      SOCIAL CIRCGA     30025        Sep 1 2018   SC
                       WALTON      08298295   THOMPSON OVRIL      SHAWN      7002   ESTATES CT           LOGANVILLE GA     30052        Oct 1 2020   FL
                       WALTON      12490421   THOMPSON ROY        MELVYN     7002   ESTATES CT           LOGANVILLE GA     30052        Aug 1 2020   TX
                       WHITFIELD   08586872   HUSKE     BRETT     RICHARD    2214   MOUNT HAV UNIT 9     DALTON       GA   30720        Feb 1 2019   TX
                       WHITFIELD   08597670   HUSKE     KATHERINE ROSE       2214   MOUNT HAV UNIT 9     DALTON       GA   30720        Feb 1 2019   TX
                       WHITFIELD   00073733   ROBERTS MILTON      O          506    LENNOX WAY           ROCKY FACEGA      30740-9544   Sep 1 2020   KY
                       WARE        10345348   MITCHELL COTIS      TECHONE 515       HANOVER ST           WAYCROSS GA       31501        Mar 1 2017   IL
                       WHITFIELD   10033497   EPPERSON MORGAN                2112   CLUB DR    APT 7     DALTON       GA   30720        Jun 1 2017   TN
                       WHITFIELD   11671764   HUBBARD MATTHEW DALE           801    CHATTANOO APT A116   DALTON       GA   30720        Sep 1 2020   TN
                       WALTON      02731283   SOLOMON RONALD      TRENT      573    JAMES POWERS RD SW MONROE         GA   30656-4097   Oct 1 2020   FL
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 246 of 585




                                                                                          Page 303
                                                                                                                                                          ~
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                      GA NCOA Out of State


                       WAYNE        11259571   FRANK      KEVIN     JOHN      107     VIXEN HILL DR      JESUP       GA   31546        Dec 1 2019   IN
                       WHITFIELD    10600765   WARREN     CYNTHIA   GAIL      303     PARK CANYON DR     DALTON      GA   30720        Jul 1 2020   AL
                       WHITE        02963435   ADAMS      STEVE     DOUGLAS 531       DEER WOODS TRL     CLEVELAND GA     30528        Jul 1 2020   AL
                       WHITE        10377645   ALLISON    JOYCE     MACK      244     STONEHEDGE DR      CLEVELAND GA     30528        Sep 1 2020   FL
                       WILKES       08020244   GONZALEZ JUAN        RAMON     418     RICHARDSON RD      RAYLE       GA   30660        Feb 1 2020   FL
                       WILCOX       00190487   DOROUGH MARY         P         10797   GA HIGHWAY 233     ROCHELLE GA      31079        Jun 1 2017   FL
                       WHITE        07936019   BENNETT    KRISTIN   PAIGE     626     CABIN CREEK DR     CLEVELAND GA     30528        Dec 1 2018   TX
                       WHITFIELD    11332399   MCKAY      CAROL     LOUISE    211     PARK CANYON DR     DALTON      GA   30720        Sep 1 2020   CA
                       WHITFIELD    08841488   MCKAY      CONNER    ANNE      601     W FRANKLIN ST      DALTON      GA   30720        Jul 1 2019   CA
                       WHITFIELD    00066072   ALDAY      BARBARA   B         174     OTIS WAY           TUNNEL HIL LGA   30755        Sep 1 2020   FL
                       WHITFIELD    00080424   ALDAY      MARCIA    DIANE     178     OTIS WAY           TUNNEL HILLGA    30755        Sep 1 2020   FL
                       WILKES       08472025   TAYLOR     JESSE     DAVID     281     JONES ST           TIGNALL     GA   30668        Nov 1 2019   NC
                       WORTH        10360072   BRADY      EMILY     GRACE     135     BRADY LN           SYLVESTER GA     31791        Jan 1 2020   TN
                       HENRY        07781845   SMITH      MONICA    SHARRICE 122      LAUREL SPRINGS DR  MCDONOUG GA      30253-6058   Jun 1 2020   MI
                       HENRY        07009904   SMITH      NIERRA    LANIQUA   505     BINGHAM DR         MCDONOUG GA      30253        Aug 1 2018   SC
                       HENRY        11231377   GREAVES BERNADETTE             6215    BENTGRASS PL       LOCUST GROGA     30248        Sep 1 2020   FL
                       HENRY        08473331   GREEN      EBONI               110     JEWELL CT          MCDONOUG GA      30253        Jan 1 2020   MI
                       HENRY        06832255   GEORGE     DANA      J         48      SUMMER LEIGH DR    STOCKBRIDGGA     30281-5897   Aug 1 2020   MO
                       HENRY        12313326   WILLIAMSON SHAINE    KRISTOFF 1370     ETHANS WAY         MCDONOUG GA      30252        Oct 1 2020   FL
                       HENRY        05481802   WILLIFORD SARAH      WARD      7165    HAVENRIDGE WAY     MCDONOUG GA      30253-8510   Sep 1 2020   NC
                       HENRY        11672746   MURRAY     TRICIA    DENSIE    6145    GOLF VIEW XING     LOCUST GROGA     30248        Sep 1 2019   SC
                       HENRY        04692515   SLACKS     CHARLES   EDWARD    128     SUNFLOWER MEADOWS DMCDONOUG GA      30252-3712   Jul 1 2017   KS
                       HOUSTON      07786358   WOODARD EVERAND      SINCLAIR  108     CAMELOT PL         WARNER RO GA     31093-1163   Jun 1 2017   AP
                       HENRY        08535635   FRALEY     DEBBIE    KAY       19      JAMES ST           HAMPTON GA       30228-2909   Jul 1 2020   NC
                       HENRY        10305881   WILLIAMS   CATHERINE           505     FOREST HILL DR     STOCKBRIDGGA     30281        Jun 1 2019   IL
                       HOUSTON      00803144   MCCORKLE BARBARA     ANN       101     JOHNS RD           WARNER RO GA     31093-1927   May 1 2020   FL
                       HOUSTON      12181467   MCCOY      ANDREW    J         102     GALLOWAY ST        KATHLEEN GA      31047        Sep 1 2020   FL




  Ex. 2 to Petition:
                       HOUSTON      01754657   COUNTRYMASTEVEN      MICHAEL   211     WOODLANDS BLVD     KATHLEEN GA      31047        Aug 1 2020   FL




Braynard Declaration
                       LOWNDES      11902551   BELL       KENZLEY   REBA COSET101     HARRIS TRL         LAKE PARK GA     31636        Aug 1 2020   MA
                       JEFF DAVIS   01625735   BROWN      RHONDA    FOSTER    65      CHURCH DR          HAZLEHURS GA     31539        Aug 1 2017   SC
                       HENRY        11222812   RICHARDSONJERSHAYLA JEAN       726     WHITE DOVE DR      MCDONOUG GA      30253        Feb 1 2018   MI
                       HOUSTON      12675666   TOP        ALEXANDER ASHFORD 327       TYSON GLEN DR      WARNER RO GA     31088        Jan 1 2020   AE
                       HOUSTON      08674109   GENDRAW AARON                  126     STROMAN WAY        WARNER RO GA     31088        May 1 2018   VA
                       HOUSTON      07927981   BAKER      LINDA     BULL      603     CANNOCK CT         BONAIRE     GA   31005-5407   Jan 1 2018   AE
                       HOUSTON      08329352   BAKER      STEVEN              603     CANNOCK CT         BONAIRE     GA   31005-5407   Jan 1 2018   AE
                       HOUSTON      07381412   PEGUES     ALYSSA    MARIE     103     SPRINGFIELD LN     WARNER RO GA     31088-2923   Jul 1 2019   SC
                       HOUSTON      10307784   PEGUES     ASHLEY    TANAY     103     SPRINGFIELD LN     WARNER RO GA     31088        Aug 1 2019   SC
                       HOUSTON      10210571   PENNINGTONJEFFREY    THOMAS    208     SABELKO CT         BONAIRE     GA   31005        May 1 2020   CA
                       HOUSTON      11909638   PENNINGTONPIERCE     TATUM     128     SHADOWOOD DR       WARNER R O GA    31088        Jan 1 2020   CA
                       HOUSTON      10828843   TOUSSAINT HANNAH     ARDELLE   324     GREEN ISLAND RD    BONAIRE     GA   31005        Jul 1 2018   CA
                       HOUSTON      06773086   TREAS      JOHN      KEVIN     312     SUMMER HILL PL     WARNER RO GA     31088        May 1 2019   MD
                       JACKSON      02789574   MULLINS    DEAN      F         223     ISAIAH DR          JEFFERSON GA     30549-7021   May 1 2020   NC
                       JACKSON      02767163   MULLINS    LINDA     SUE       223     ISAIAH DR          JEFFERSON GA     30549-7021   May 1 2020   NC
                       HOUSTON      00941534   ANAGNOST MATTHEW GUST          109     RENOIR LN          WARNER RO GA     31088        Jan 1 2020   FL
                       HOUSTON      10621644   GONZALES STEPHEN     THOMAS    201     STRATFORD HILLS DR BONAIRE     GA   31005        Sep 1 2018   CA
                       JEFF DAVIS   08012443   THOMPSON CHELSEA     ALBERTA   191     W JEFFERSOAPT 13   HAZLEHURS GA     31539        Jun 1 2020   TX
                       HOUSTON      08608351   BRUNSON BRANDON DIVANTA        305     SPRING CREEK DR    PERRY       GA   31069        Mar 1 2020   AL
                       HOUSTON      05247940   CARR       ELIJAH              103     DUNMURRY PL        WARNER RO GA     31093        Jul 1 2020   TX
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 247 of 585




                                                                                            Page 304
                                                                                                                                                         II
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                    GA NCOA Out of State


                       HOUSTON   12563023   CARSON    MICHAEL     BRADLEY    210    SOUTHLAND APT 214      WARNER RO GA    31088        Jun 1 2020   KS
                       HOUSTON   04259557   CARTER    BARBARA     LOVONNE 1008      FEAGIN MILL APT 24     WARNER RO GA    31088        Dec 1 2019   IA
                       HOUSTON   10964371   PAUL      VICTORIA    KAYE       200    OLYMPIA DR APT M7      WARNER RO GA    31093        May 1 2019   FL
                       JASPER    05312432   FARR      KIMBERLY    SUE        129    MOCKINGBIRD DR         MONTICELLOGA    31064-9278   Sep 1 2020   OH
                       JASPER    06982090   FULCHER   GUY         BENJAMIN 63       BUFFLEHEAD CT          MONTICELLOGA    31064        Jan 1 2018   MS
                       JASPER    07639870   FULCHER   HANNAH      ELIZABETH 63      BUFFLEHEAD CT          MONTICELLOGA    31064        Jan 1 2018   MS
                       LAURENS   12408234   LAMB      DEMIJA      SHANIYA    200    RIVERVIEW DAPT 208A1   DUBLIN     GA   31021        Aug 1 2020   FL
                       LIBERTY   11097341   SABB      BRANDI      ALICIA     33     ORCHARD ST             FORT STEWAGA    31315        Jun 1 2017   SC
                       LIBERTY   04447954   SANDERS CONNIE        L          601    SAUNDERS AUNIT G7      HINESVILLE GA   31313        Nov 1 2019   TX
                       LIBERTY   11043844   SANDERS TIFFANY       NICOLE     168    COURAGE LOAPT # 168    FORT STEWAGA    31315        Nov 1 2019   AL
                       LIBERTY   12098018   SANDERS WADESIA       M          73     MANCHESTER CT          MIDWAY     GA   31320        Jun 1 2020   TX
                       LIBERTY   07406372   TAYLOR    MARISSA     LICHELLE   528    WELLINGTON WAY         HINESVILLE GA   31313        Jun 1 2020   SC
                       LIBERTY   01610967   THACKER   ANGELA      RUSHING    136    BILLY HARRI UNIT 21    MIDWAY     GA   31320        Jul 1 2020   SC
                       LOWNDES   11332158   MIKULAN   KAILA       NOEL       1606   BOX CT                 VALDOSTA GA     31605        Jun 1 2018   LA
                       LOWNDES   11747723   MILEY     CLIFFORD    RAY        5306   CAT CREEK RD           VALDOSTA GA     31605        Sep 1 2020   FL
                       LIBERTY   12042837   RODRIGUEZ MICHAEL     PAUL       653    HONEY RIDGE LN         HINESVILLE GA   31313        Mar 1 2019   TX
                       LIBERTY   06251025   ROMAIN    TIA         SHANTA     180    WATERS AVE             ALLENHURSTGA    31301-2527   Dec 1 2016   SC
                       LOWNDES   12476230   MCSWEEN DAVID         L          4      HAL CIR                VALDOSTA GA     31601        Jul 1 2017   NM
                       MADISON   10152812   CRISP     MATTHEW     IVAN       200    MAPLE RIDGE PL         COLBERT    GA   30628        Nov 1 2019   NC
                       MADISON   10624771   DAVIS     CHRISTIAN   SETH       211    FITTS DAVIS RD         DANIELSVILLGA   30633        Jul 1 2017   CA
                       LIBERTY   11595453   ROBERTS DONTONIO      LAMAR      236    SHAWN CT               HINESVILLE GA   31313        Jul 1 2020   AE
                       LIBERTY   12107690   ROBINSON KURTIS       LADELL     608    AMHEARST ROW           HINESVILLE GA   31313        Mar 1 2018   MO
                       JASPER    00290918   HARPER    CHARLES     EDWIN      1799   PERSONS ST             MONTICELLOGA    31064-7820   Jun 1 2020   NC
                       LOWNDES   08704676   CROSSMAN EMILY        ALDEN      3712   KENDALL CT             VALDOSTA GA     31605        Jan 1 2019   AP
                       LOWNDES   08704666   CROSSMAN ERROL        VINCENT KO 3712   KENDALL CT             VALDOSTA GA     31605        Jan 1 2019   AP
                       LOWNDES   08234030   CROZIER   RONALD      JOE        4351   SPRING BRANCH CIR      VALDOSTA GA     31601        Nov 1 2018   CA
                       LUMPKIN   05368427   BOATRIGHT SANDRA      BUTTS      650    NORMAN BELL RD         MURRAYVILLGA    30564-3046   Aug 1 2020   NC




  Ex. 2 to Petition:
                       LAMAR     00869951   CALHOUN STACY         DARRYL     153    ROBINSON RD            BARNESVILL GA   30204-4254   Jul 1 2017   AL




Braynard Declaration
                       LAMAR     04485636   CARTER    VIRGINIA    JANE       172    LIBERTY TRCE           MILNER     GA   30257-3632   Oct 1 2017   TX
                       LEE       08946613   WALSH     BRADLEY     CHARLES    105    ATTWATER CT            LEESBURG GA     31763        Apr 1 2019   AP
                       LEE       08946614   WALSH     CHELSIE     LYNN       105    ATTWATER CT            LEESBURG GA     31763        Apr 1 2019   AP
                       LOWNDES   10846210   CRANSTON ANDREA       RUSSELL    3630   HEARTHSTONE DR         VALDOSTA GA     31605        Jan 1 2020   FL
                       LOWNDES   11332066   CRANSTON JOSHUA       RICHARD    100    GARDEN DR APT C56      VALDOSTA GA     31602        Jun 1 2019   FL
                       LUMPKIN   06547462   BOYCE     TIFFANY     SECKEL     24     PRUDEN CT              DAHLONEGA GA    30533        Dec 1 2017   AE
                       LUMPKIN   10777387   BREWER    ROBERT      JOSEPH     85     CAVENDER RUN           DAHLONEGA GA    30533        Sep 1 2018   OK
                       LOWNDES   12485439   DOLLAR-FERASHLEE      DORIAN     5314   EDEN PT                VALDOSTA GA     31605        Feb 1 2020   AZ
                       LOWNDES   03971840   DORSETT   BRENDA      JOHNSON 3525      CHERRY CREEK RD        VALDOSTA GA     31605        Apr 1 2020   AL
                       LOWNDES   12523417   DORTON    ASHLEY      MARIE      3715   N VALDOSTAAPT 190      VALDOSTA GA     31602        Feb 1 2020   AP
                       LOWNDES   08816497   DOUBLE    VICKY       MICHELLE 5238     CARYS BROOK DR         HAHIRA     GA   31632        Mar 1 2017   AE
                       LEE       11008425   ROSKO     ESTELA                 132    BERKELEY RD            ALBANY     GA   31721        Jun 1 2017   FL
                       LIBERTY   04400862   CURRY     KIMBERLY    LYNN       73     SKYLAND SPRUCE DR      FORT STEWAGA    31315        Jul 1 2020   WV
                       LIBERTY   10764740   DARAMOLA OLAPADE                 1100   PINELAND AVAPT # 10F   HINESVILLE GA   31313        Nov 1 2017   MD
                       LIBERTY   11538574   DAVID     PHILLIP     DWAYNE     123    POWERS DR              MIDWAY     GA   31320        Aug 1 2020   SC
                       LIBERTY   07599441   FALLIN    DELFINA                1277   WINDROW DR             HINESVILLE GA   31313-8171   Oct 1 2017   SC
                       LIBERTY   11259568   FLAVIGNY GLENDALE     KELON JUST 1399   JOHN WELLS RD          HINESVILLE GA   31313        Nov 1 2019   CA
                       LOWNDES   04721236   OLIVER    TAMMA       ANN        5420   WOOD DUCK WAY          LAKE PARK GA    31636        Apr 1 2020   FL
                       LOWNDES   11157557   OLIVER    TAYLOR      MARIE      3833   N OAK STRE APT 111     VALDOSTA GA     31605        Sep 1 2019   FL
                       LOWNDES   06604965   ORENDUFF JESS         M          120    N PATTERSOAPT B        VALDOSTA GA     31601        Nov 1 2019   FL
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 248 of 585




                                                                                          Page 305
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                      -
                                                                                                                                                     --
                                                                                    GA NCOA Out of State


                       LOWNDES    06605353   ORENDUFF LAI          KENT      120    N PATTERS OAPT B    VALDOSTA GA     31601        Nov 1 2019   FL
                       LOWNDES    05216662   JAGANATHANJACQUELYN   JUNE KENT 3946   CONWAY CIR          VALDOSTA GA     31605        Nov 1 2018   MT
                       LOWNDES    11312338   JAMES     KRISTIE     PAIGE     3504   HARVEST TR          VALDOSTA GA     31605        Nov 1 2017   AE
                       LOWNDES    10943920   JENKINS   DESTIN      RENEE'    937    SUGARBERRY DR       HAHIRA     GA   31632        Mar 1 2019   CO
                       LIBERTY    03467447   EDWARDS SHERRI        QUANTARTT 2710   JAVA CT             HINESVILLE GA   31313-8065   Jul 1 2020   AP
                       LIBERTY    12107627   ELLIOTT   DEAN        TAFARI    30     MIKELL CT           HINESVILLE GA   31313        Jun 1 2018   HI
                       LIBERTY    12884066   ELLIOTT   TAMARAH     TASHOYA   30     MIKELL CT           HINESVILLE GA   31313        Jun 1 2018   HI
                       LIBERTY    12276807   ELLIS     PATRICK               1563   PENDLETON DR        HINESVILLE GA   31313        Dec 1 2019   HI
                       LAURENS    01012961   PRICE     JAMES       WILSON    1175   JASMINE RD          DUBLIN     GA   31021        Jun 1 2018   VA
                       LAURENS    12848489   PRICE     JOSHUA      WILSON    1175   JASMINE RD          DUBLIN     GA   31021        Jun 1 2018   VA
                       LAURENS    01012972   PRICE     RUTH        ANN       1175   JASMINE RD          DUBLIN     GA   31021        Jun 1 2018   VA
                       LAURENS    11010290   QUINN     MEGAN       AIMEE     1417   FRED BEACHAM RD     ROCKLEDGE GA    30454        Aug 1 2019   DC
                       LOWNDES    11043238   HAYES     NANCY       MATHIS    9255   COFFEE RD           HAHIRA     GA   31632        Jul 1 2020   FL
                       LIBERTY    11284224   CHILDRESS CANDACE     NADIA     715    EDEN LN             HINESVILLE GA   31313        Apr 1 2019   VA
                       MITCHELL   10604208   DAVIS     LOREN       DEXTER    393    SELLERS ST SW       PELHAM     GA   31779        Sep 1 2020   FL
                       MCDUFFIE   07452529   THIGPEN   BRYAN       DOUGLAS 304      JOSHUA CIR          THOMSON GA      30824        Oct 1 2019   SC
                       LOWNDES    01214030   SIMMONS   PEARLINE              704    LAUSANNE DR         VALDOSTA GA     31601-4139   Oct 1 2018   FL
                       LOWNDES    10793786   SIMOES    GIANNA      MARIE     3601   BEULAH CIR          VALDOSTA GA     31605        Mar 1 2018   VA
                       LOWNDES    11146258   SIMS      TAMARA      LAINE     4858   TIMBERWOOD DR       HAHIRA     GA   31632        Dec 1 2019   NC
                       LOWNDES    08787999   SINGLETARYKAITLYN     ELIZABETH 4638   SARA RD             VALDOSTA GA     31605        Mar 1 2019   MS
                       LOWNDES    01208321   SINKULE   ALICIA      K         200    E FORCE ST          VALDOSTA GA     31601        Sep 1 2020   OR
                       MUSCOGEE   12122564   CHAPIN    ROBERT      RICHARD   2833   CHRISTINE RD        COLUMBUS GA     31907        Sep 1 2019   LA
                       MUSCOGEE   08843377   NURUDIN-WASAFIYYAH              7778   SCHOMBUR GAPT 816   COLUMBUS GA     31909        Dec 1 2017   SC
                       MUSCOGEE   05527954   O'CONNOR RUBY         RENEA     1603   RICHARD ST          COLUMBUS GA     31906        Feb 1 2020   AL
                       MUSCOGEE   01819137   O'NEILL   JANET       H         6137   STONEWAY DR         COLUMBUS GA     31909-4150   Sep 1 2019   FL
                       MONROE     03334431   OSBORNE CAROLYN       DELL      33     CHELSEA LN          FORSYTH    GA   31029-7706   Jul 1 2020   VA
                       MONROE     03273969   OSBORNE WILLIAM       HENRY     33     CHELSEA LN          FORSYTH    GA   31029-7706   Jul 1 2020   VA




  Ex. 2 to Petition:
                       MUSCOGEE   01837548   MEDLEY    ANGELA      TATE      837    GOODSON DR          COLUMBUS GA     31907-4954   Sep 1 2019   TN




Braynard Declaration
                       MITCHELL   07390652   FORRESTER BRITTANY    LISA      345    N GA HIGHWAY 3      BACONTON GA     31716        Sep 1 2018   FL
                       LIBERTY    11633077   MCFADDEN CONNICA      PERRY     641    RED OAK LN          HINESVILLE GA   31313        Jul 1 2020   VA
                       LIBERTY    11926726   MCGEEHAN THOMAS       JOSEPH    306    NOTTINGHAM WAY      HINESVILLE GA   31313        Aug 1 2020   KY
                       LOWNDES    00470928   LEE       BILLY       RAY       5043   WILLOW MILL WAY     VALDOSTA GA     31601        Oct 1 2018   KY
                       LOWNDES    11683802   LEE       JAMES       DAVEY     7312   HALL WEBB RD        HAHIRA     GA   31632        Oct 1 2020   FL
                       LOWNDES    00470996   LEE       PAMELA      KAY       5043   WILLOW MILL WAY     VALDOSTA GA     31601        Oct 1 2018   KY
                       LOWNDES    11554426   LEEPER    JANET       MARIE     2883   FAWNWOOD CIR        VALDOSTA GA     31602        Oct 1 2020   FL
                       LOWNDES    11545722   LEEPER    LONNIE      DEE       2883   FAWNWOOD CIR        VALDOSTA GA     31602        Oct 1 2020   FL
                       LOWNDES    10753380   LEMMEN    STEPHANIE   KRISTIN   3519   WALSTINE LN         VALDOSTA GA     31605        Mar 1 2017   CO
                       LOWNDES    12529606   LEMMON    SARAH       BETH      3057   ACADEMY DR          VALDOSTA GA     31605        Jan 1 2020   UT
                       LOWNDES    11430431   LEPLEY    JOSEPH      T         4794   STONEWALL CIR       VALDOSTA GA     31605        Sep 1 2017   AE
                       LIBERTY    03412767   PAYTON    TAMMIE      SHAREE    54     SLEEPY HOLLOW DR    FLEMING    GA   31309        Aug 1 2020   FL
                       LAURENS    04937295   MAHONEY RICHARD       DAMIAN    867    WILLIS LN           DUBLIN     GA   31021        Aug 1 2020   NC
                       MUSCOGEE   10956097   COLEMAN JEROD         WARREN    6240   BAYBERRY DR         COLUMBUS GA     31907        Aug 1 2018   AL
                       MUSCOGEE   11916084   CROMER    RACHEL      NICOLE    1012   CROSSWINDS DR       MIDLAND    GA   31820        Jul 1 2020   KS
                       LIBERTY    11497198   MANUEL    STEPHEN     JOSEPH    6      COURAGE LOOP        FORT STEW AGA   31315        May 1 2019   AE
                       LIBERTY    12607472   MARTIN    LARRY       ALAN      2032   ANDOVER CT          HINESVILLE GA   31313        Jul 1 2020   VA
                       LIBERTY    06535534   MARTINEZ KRISTI       KAY       1231   DESERT STORM DR     HINESVILLE GA   31313-9125   Nov 1 2018   FL
                       MUSCOGEE   11042328   NEGRON    NANCY       IVETTE    3607   WOODLAWN AVE        COLUMBUS GA     31904        Jun 1 2017   PR
                       LOWNDES    11113244   KILLIP    LIANNE      YI        5103   GREYFIELD PL S      VALDOSTA GA     31605        Mar 1 2020   NC
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 249 of 585




                                                                                          Page 306
                                                                                                                                                       E
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                   GA NCOA Out of State


                       LOWNDES    11908811   KINGERY  REBECCA              5342    HARLOW LN             HAHIRA     GA   31632        Jun 1 2019   VA
                       MUSCOGEE   12370380   YERBY    KIMBERLY A           9016    SCOTTSDALE CT         COLUMBUS GA     31909        Jun 1 2020   NY
                       MUSCOGEE   06341955   MYERS    TIFFANY    MICHELLE 4386     RITCH HAVEN RD        COLUMBUS GA     31909        Jul 1 2020   FL
                       MUSCOGEE   08072733   WILLETTE KELSEY     GORDON    1700    FOUNTAIN C APT 1307   COLUMBUS GA     31904        Jul 1 2018   TX
                       MUSCOGEE   04653365   WILLIAMS AUNDRE     LEMANN    1010    33RD ST    APT 1      COLUMBUS GA     31904        Oct 1 2020   AL
                       MUSCOGEE   10363593   WILLIAMS BRIDGET    DIONE     2652    JUNIPER AVE           COLUMBUS GA     31907        Aug 1 2019   AL
                       MUSCOGEE   08736409   CHAPUT   JOSEPH     RANDEL    5872    LEONARD ST            FORT BENNI GA   31905        Sep 1 2020   AK
                       MUSCOGEE   01783133   CHATTERS MATTIE     MAE       275     SPRINGFIELD AVE       COLUMBUS GA     31903        Jul 1 2019   WA
                       MUSCOGEE   11914873   SARGENT  CALEB      ALLEN     1438    GROVE PARKAPT 13A     COLUMBUS GA     31904        Jun 1 2020   CO
                       MUSCOGEE   11608113   SARGENT  CRISTINA   ARRANA    1438    GROVE PARK13A         COLUMBUS GA     31904        Jun 1 2020   CO
                       MUSCOGEE   01822145   MCCOY    LOURDES    ALCANTARA 4031    TIFTON DR             COLUMBUS GA     31907        Oct 1 2020   AL
                       MUSCOGEE   03505600   MCCOY    VICTORIA             6213    STARLIGHT DR          COLUMBUS GA     31909        Dec 1 2019   TX
                       MUSCOGEE   10641846   WILCOX   RACHEL     SHEHANE   1085    HEIFERHORN DR         COLUMBUS GA     31904        Aug 1 2020   ID
                       MUSCOGEE   12407401   WILCOX   RYAN       ALLEN     1085    HEIFERHORN DR         COLUMBUS GA     31904        Aug 1 2020   ID
                       MUSCOGEE   06635128   HUBBARD BRUCE       EARL      3232    COLLEGE DR            COLUMBUS GA     31907-2022   Jun 1 2017   AP
                       MUSCOGEE   06629663   HUBBARD JACQUELINE CAROL      3232    COLLEGE DR            COLUMBUS GA     31907-2022   Jun 1 2017   AP
                       MUSCOGEE   10629809   JOSLIN   AIDA       KARINA    9980    COPPICE CT            MIDLAND    GA   31820        Jul 1 2020   VA
                       MUSCOGEE   08028272   MORGAN   FRANCES    U         364     28TH AVE              COLUMBUS GA     31903-1338   Mar 1 2020   AL
                       MUSCOGEE   05911668   MORGAN   MICHAEL    ANTHONY 6600      KITTEN LAKEUNIT 126   MIDLAND    GA   31820        May 1 2020   FL
                       MUSCOGEE   12512715   NIELSON  SAVANNAH             6300    MILGEN RD APT 1253    COLUMBUS GA     31907        Sep 1 2020   UT
                       MUSCOGEE   05727065   NOBLE    LASHEKA    ANETTE    6900    SCHOMBURGAPT 1104     COLUMBUS GA     31909-1527   Jul 1 2019   AL
                       MUSCOGEE   06505647   TEXEIRA  LAKASHA    RENEE     3       WEXTON CT             COLUMBUS GA     31907-7011   Sep 1 2020   NC
                       MUSCOGEE   10176520   BIDLEMAN DALTON     ETHAN M   9654    VETERANS PKWY         MIDLAND    GA   31820        Mar 1 2019   AL
                       MUSCOGEE   11056865   BILLER   ACHIM      MIGUEL    1123    BROADWAY APT F        COLUMBUS GA     31901        Jul 1 2018   AE
                       MUSCOGEE   10100652   BILLINGS GRACIELANI MALUHEA   2853    ROSWELL LN            COLUMBUS GA     31906        Jul 1 2020   CO
                       MUSCOGEE   08317689   BISHOP   CRYSTAL    LEIGH     594     LAKEFRONT DR          COLUMBUS GA     31907-6580   May 1 2020   MD
                       MUSCOGEE   06767031   BERRYMAN AIMEE      JENNIFER 5417     LAKEPOINTE CT         COLUMBUS GA     31907-1467   May 1 2018   AE




  Ex. 2 to Petition:
                       MUSCOGEE   12208667   BERRYMAN ASHLEY     KAY       5417    LAKEPOINTE CT         COLUMBUS GA     31907        May 1 2018   AE




Braynard Declaration
                       MUSCOGEE   08955495   BERSON   SCOTT      SAMUEL    2821    BEACON AVE            COLUMBUS GA     31904        Aug 1 2019   AL
                       MUSCOGEE   10359716   BERTHOUD ELIAS      NATHANIEL 1385    ANTIETAM DR           COLUMBUS GA     31907        Sep 1 2020   NM
                       NEWTON     08473178   WEBB     ESONIA     MARIE     640     ROBIN RD              COVINGTON GA    30016        Aug 1 2017   NV
                       NEWTON     05543396   WELLS    LAURYN     ALAIN     155     SURREY CHASE DR       SOCIAL CIRCGA   30025        Aug 1 2020   SC
                       MUSCOGEE   08600269   NELSON   JASMINE    ALEXANDRA 6136    BAYBERRY DR           COLUMBUS GA     31907-7368   Nov 1 2019   NC
                       OCONEE     10062165   THOMAS   ALEXIS     NICOLE    1010    RIDGEVIEW LN          BISHOP     GA   30621        Aug 1 2018   FL
                       MORGAN     02869152   ADAMO    DAVID      MICHAEL   1741    SUGAR CREEK TRL       BUCKHEAD GA     30625        Aug 1 2019   FL
                       MORGAN     02863352   ADAMO    KATHY      ANN       1741    SUGAR CREEK TRL       BUCKHEAD GA     30625        Aug 1 2019   FL
                       OCONEE     07117390   LOWRING  BENJAMIN CHARLES     129     N CHURCH ST           BOGART     GA   30622        Nov 1 2016   CA
                       MUSCOGEE   12436838   ROBERTSONSTEPHANIE ERIN       5500    ROARING BRANCH RD     COLUMBUS GA     31904        Sep 1 2020   MS
                       MUSCOGEE   04618122   ROBINSON JACQLYN    MARIE     10230   WHITESVILLE RD        FORTSON GA      31808        Sep 1 2019   AL
                       MUSCOGEE   12186816   ROBINSON JULIAN     TERRELL   10230   WHITESVILLE RD        FORTSON GA      31808        Sep 1 2019   AL
                       MUSCOGEE   12707578   ROBINSON KATELYN    MARIE     10230   WHITESVILLE RD        FORTSON GA      31808        Sep 1 2019   AL
                       MUSCOGEE   12707579   ROBINSON MARISSA    LYNAE     10230   WHITESVILLE RD        FORTSON GA      31808        Sep 1 2019   AL
                       MUSCOGEE   02993063   SUTTON   JERRY      C         1547    39TH ST               COLUMBUS GA     31904-7267   Sep 1 2020   AL
                       MUSCOGEE   12679860   SUTTON   JERRY      DOUGLAS 1547      39TH ST               COLUMBUS GA     31904        Sep 1 2020   AL
                       MUSCOGEE   07692262   SUTTON   PAULA      ANNE      1547    39TH ST               COLUMBUS GA     31904-7267   Sep 1 2020   AL
                       MUSCOGEE   10525306   SUWANNAWAPALEERAT             7305    SORREL DR             COLUMBUS GA     31909        Dec 1 2018   AR
                       MUSCOGEE   11006198   SWAFFORD JESSICA    DAMES     472     CRAIG DR              FORT BENNI GA   31905        Aug 1 2017   TX
                       MUSCOGEE   01832158   THOMAS   TILLFORD   YATES     2908    GARDENIA ST           COLUMBUS GA     31906-2602   Nov 1 2019   AL
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 250 of 585




                                                                                         Page 307
                                                                                                                                                        B
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                    GA NCOA Out of State


                       MUSCOGEE 08306942    THOMAS    TREVOR     SHANNON 2627       TUPELO DR            COLUMBUS GA     31907-2722   Oct 1 2020   NC
                       MUSCOGEE 05501425    THOMPSON CASSANDRA COBB         4904    SHENANDOAH DR        COLUMBUS GA     31907-1750   Aug 1 2019   AL
                       NEWTON    08541393   GREEN     TAMEKA     SHELLAINE 420      SHIVER BLVD          COVINGTON GA    30016        Dec 1 2018   MA
                       NEWTON    07811188   SNOW      CARL       LAMAR      10136   BENTON WOODS DR      COVINGTON GA    30014        Mar 1 2019   FL
                       MUSCOGEE 06014170    PAGE      MICHAEL    ANDRE      2006    WELLBORN DR          COLUMBUS GA     31907-3555   Mar 1 2017   AL
                       MUSCOGEE 11473559    PANNELL   KIARA      SIMONE     6313    OLDE TOWN APT A      COLUMBUS GA     31907        Aug 1 2020   AL
                       OGLETHORP 00257960   MCLEOD    ELIZABETH SUE         204     SHADY OAKS LN        COMER      GA   30629        Oct 1 2018   HI
                       NEWTON    11062147   GORE      CARLEIGH HAYES        220     LAKEFRONT DR         COVINGTON GA    30016        Aug 1 2020   MS
                       MUSCOGEE 10299104    THOMAS    KELVIN     WAYNE      2841    HAWTHORNE DR         COLUMBUS GA     31903        Mar 1 2020   AL
                       NEWTON    02640727   SMITH     RICKY      ALAN       10119   AZALEA DR            COVINGTON GA    30014        Oct 1 2020   SC
                       MUSCOGEE 10289616    PEEBLES   KRISTIANNE L          2561    WALKER ST            COLUMBUS GA     31903        Sep 1 2019   AL
                       MUSCOGEE 07589591    LUTTRELL JENNIFER ANN           2935    AUBURN AVE           COLUMBUS GA     31906        Aug 1 2020   TN
                       MUSCOGEE 06668610    LYDE      CARONICA TYICE        3603    UKRAINE DR           COLUMBUS GA     31906-4631   Aug 1 2019   TX
                       PAULDING 00105497    ALEXANDER MARSHA     BOWEN      396     ASHBURY CIR          DALLAS     GA   30157        Sep 1 2018   VT
                       PAULDING 10474921    AMUNDSEN REBECCA     NICOLE     280     DUE WEST CT          DALLAS     GA   30157        Apr 1 2020   CO
                       PAULDING 10756212    ANAELE    UZOMA                 30      BLAKELY CT           ACWORTH GA      30101        Sep 1 2018   MO
                       PAULDING 11582192    ELY       HANNA      MARIE      401     CHARLES TOWNE AVE    DALLAS     GA   30157        Jul 1 2019   OH
                       PAULDING 06587184    ERDMAN    RICHARD    EDWARD     14      RED OAK CIR          DALLAS     GA   30157-3221   Sep 1 2020   NC
                       MUSCOGEE 10246876    SOLOMON NIKESHA      SHAVON     2700    DOUBLE CH UAPT 807   COLUMBUS GA     31909        Jun 1 2019   AL
                       PAULDING 11810581    WEATHINGTOBRIANNA    K          116     COLT LN              DALLAS     GA   30132        Aug 1 2020   AL
                       PAULDING 06894828    JOHNSON TONIA        MONIQUE    159     OLD GETTYSBURG WAY   DALLAS     GA   30157        Nov 1 2019   FL
                       POLK      07632361   BROWN     BETTY      MCKINLEY 367       BARBER RD            ROCKMART GA     30153        May 1 2020   AL
                       POLK      07171671   BROWN     JOHN       EDWARD     367     BARBER RD            ROCKMART GA     30153        May 1 2020   AL
                       POLK      06191362   RUMPHOL DANIEL       SCOTT      146     ARBOR CHASE PKWY     ROCKMART GA     30153        Oct 1 2020   AL
                       POLK      06121169   RUMPHOL SUZANNE      RENEE      146     ARBOR CHASE PKWY     ROCKMART GA     30153        Oct 1 2020   AL
                       PAULDING 10399012    MAXWELL JESSICA      ELIZABETH 22       CLINGSTONE CT        DOUGLASVILGA    30134        Apr 1 2020   AL
                       PAULDING 07114431    LUCIANO   GERMAN                259     WOODWIND DR          ROCKMART GA     30153        Oct 1 2020   PR




  Ex. 2 to Petition:
                       PULASKI   08495106   WYNNE     KALEB      WILLIAM HOW130     PINEVIEW HWY         HAWKINSVIL GA   31036        Dec 1 2018   MD




Braynard Declaration
                       PAULDING 06939670    JOWERS    ALLEAN     ANN        350     PAULDING LNAPT C37   DALLAS     GA   30132-4807   Sep 1 2020   FL
                       PAULDING 10810574    NADLER    SUSAN      ELIZABETH 49       HIGHLANDER WAY       ACWORTH GA      30101        Feb 1 2020   AL
                       PAULDING 11959757    JORDAN    LUIS       A          391     BLUE SPRINGS WAY     DALLAS     GA   30157        Jan 1 2017   TX
                       PAULDING 06724156    JOSEPH    ROBIN      B          220     HIGH TRAIL PASS      DALLAS     GA   30132        May 1 2020   DE
                       RANDOLPH 08376492    HARRIS    GALE       TOWNSEND 112       BALDWIN RD           CUTHBERT GA     39840-3342   Aug 1 2020   FL
                       PICKENS   04661718   SILVER    DAVID      JERRY      11635   HIGHWAY 136 W        TALKING RO GA   30175-2555   Oct 1 2020   FL
                       PICKENS   04584965   SILVER    ROXANNE CANTRELL 11635        HIGHWAY 136 W        TALKING RO GA   30175-2555   Oct 1 2020   FL
                       PEACH     00511398   SUTTON    NANCY      GEIGER     1725    GA HIGHWAYAPT. 4     FORT VALLE GA   31030        Apr 1 2019   NY
                       PEACH     12520080   HAYZLETT SUSAN       JANE       536     WOODHAVEN RD         FORT VALLE GA   31030        Aug 1 2020   MS
                       PICKENS   04551956   SISSOM    NORANNA JEAN          581     CRIPPLED OA20103     JASPER     GA   30143-7903   Sep 1 2020   WI
                       PICKENS   06191871   SMITH     MELISSA    GAIL       1625    CRIPPLED OA20421     JASPER     GA   30143        May 1 2020   TX
                       PAULDING 06716065    WADE      MARIA      SHIRICE    519     FLOATING LEAF WAY    DALLAS     GA   30132        Sep 1 2020   AL
                       PAULDING 05846888    WADE      ROBERT     VERNIE     519     FLOATING LEAF WAY    DALLAS     GA   30132        Sep 1 2020   AL
                       RABUN     12774665   LANDIS    HENRIK     WILLIAM    1112    LOW GAP RD           LAKEMONT GA     30552        Aug 1 2020   FL
                       QUITMAN   10851998   NICHOLS   SALLIE                172     HIGH ST              GEORGETOWGA     39854        Mar 1 2020   AL
                       QUITMAN   10058957   POWELL    LEERAE                52      COOL BRANCH RD       GEORGETOWGA     39854        Mar 1 2020   AL
                       POLK      07735253   HARRIS    LATISHA    CHERYL     616     SMITH AVE            CEDARTOWNGA     30125        Jul 1 2019   CA
                       RICHMOND 06013611    BROWN     RYAN       TERRELL    1431    STOVALL ST APT B     AUGUSTA    GA   30904        May 1 2019   SC
                       RICHMOND 11362929    TRAUERNICHJARED      LEE        525     WINCHESTER DR        AUGUSTA    GA   30909        Apr 1 2020   AZ
                       RICHMOND 07582442    HENDERSONMOLLY       GRADY      3131    OLDE BROWNSTONE CT   AUGUSTA    GA   30909        Jul 1 2020   AZ
                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 251 of 585




                                                                                         Page 308
                                                                                                                                                        I!
                                                                                                                                                        It
                                                                                                                                                        lj


                                                                                                                                                   -
                                                                                                                                                   -
                                                                                    GA NCOA Out of State


                       PUTNAM     06079815   SMITH     JEFFREY     THOMAS    106    WINDSOR DR            EATONTON GA     31024        Nov 1 2019   SC
                       PUTNAM     05025741   SMITH     STACI       R         106    WINDSOR DR            EATONTON GA     31024        Nov 1 2019   SC
                       RABUN      10428889   STEPHENS ELLA         MADISON   520    LAKE RABUN RD         LAKEMONT GA     30552        Sep 1 2020   AZ
                       RABUN      10595176   WHITE     BETTY       JOE       806    PONDEROSA RD          RABUN GAP GA    30568        Jan 1 2020   NC
                       RICHMOND   12082969   HACKETT   KEVIN       ANTHONY 3106     PEBBLEBROOK LN        HEPHZIBAH GA    30815        Feb 1 2019   NY
                       RICHMOND   10716892   CHAVEZ    LUCY        MARIE     2801   WALTON W A APT 8C     AUGUSTA    GA   30909        May 1 2017   IN
                       RICHMOND   06810151   ARRINGTON STACY       DANIELLE  2804   HARWOOD DR            HEPHZIBAH GA    30815-7072   Jun 1 2018   TX
                       RICHMOND   10178837   ARVEY     JAMES       EARL      2913   NORWOOD DR            AUGUSTA    GA   30909        May 1 2019   MD
                       RICHMOND   01449921   ASHBY     RUBY        ADDISON   1928   VALLEY SPRING RD      AUGUSTA    GA   30909-4170   Jul 1 2020   MD
                       RICHMOND   08902573   ASHMEAL   EARL        D         212    WALDEN HILLS CIR      AUGUSTA    GA   30909        Sep 1 2020   NY
                       RICHMOND   07552145   ASHMEAL   SHANNON     LYNNETTE 212     WALDEN HILLS CIR      AUGUSTA    GA   30909        Sep 1 2020   NY
                       RICHMOND   08768898   BAKER     BOBBIE      ANDERSON 2121    TURTLE CT             AUGUSTA    GA   30907-3227   Aug 1 2020   SC
                       RICHMOND   04391747   BAKER     SHERIKA     SHANTA    1843   COVINGTON PL          AUGUSTA    GA   30906        Nov 1 2018   NC
                       RICHMOND   11616029   ENICKS    EMILY       ELIZABETH 3001   PARK AVE              AUGUSTA    GA   30909        May 1 2020   CA
                       RICHMOND   11499145   ERDMANN TYSON         DEAN      3208   HELENA SPRAPT A       AUGUSTA    GA   30909        Apr 1 2019   WA
                       RICHMOND   03591729   ERVIN     DANA        GRACE TERR135    CYPRESS CIR           FORT GORDOGA    30905        Jul 1 2019   VA
                       RICHMOND   12887820   GASQUE    DALLES                2215   PEPPERIDGE DR         AUGUSTA    GA   30906        Sep 1 2020   VA
                       RICHMOND   04693126   GASQUE    GAIL        M         2215   PEPPERIDGE DR         AUGUSTA    GA   30906        Sep 1 2020   VA
                       RICHMOND   04392671   DUVERNAY BYRON        LAMONT    3142   BILSTON DR            AUGUSTA    GA   30909        Aug 1 2019   TX
                       RICHMOND   11586147   DYCHES    TONYA       CANTONWIN 1718   ELIZABETH ST          AUGUSTA    GA   30909        Jan 1 2019   SC
                       RICHMOND   10411210   HILL      STEPHEN     JAMES     1906   BOWDOIN DR            AUGUSTA    GA   30909        Mar 1 2020   NY
                       RICHMOND   11016944   HIRSCHAUERBLAINE      SCOTT     1029   TURTLE CREEK DR       AUGUSTA    GA   30907        May 1 2020   SC
                       RICHMOND   07331928   LEWIS     ROBERT      ANDREW    2113   LAKE AVE              AUGUSTA    GA   30904-3060   Aug 1 2020   SC
                       RICHMOND   07303100   WILLIAMS  TREANDER    L         2625   SERENITY LN           AUGUSTA    GA   30909-0645   Jun 1 2018   SC
                       RICHMOND   11586810   WILLIAMS  ROBERT      JAMES     2626   CLAYMONT RD           HEPHZIBAH GA    30815        Feb 1 2018   SC
                       RICHMOND   12477401   SHOU      KAREN                 2116   BOWDOIN DR            AUGUSTA    GA   30909        Jul 1 2020   MD
                       RICHMOND   01474699   SIDEY     ANNE        HOLMES    145    LAKEMONT DR           AUGUSTA    GA   30904-3175   Oct 1 2020   SC




  Ex. 2 to Petition:
                       RICHMOND   05591049   SIDEY     KIM         O         145    LAKEMONT DR           AUGUSTA    GA   30904        Oct 1 2020   SC




Braynard Declaration
                       RICHMOND   08574487   SIEGELSON ARON        EDWARD    1119   GREENE ST APT D       AUGUSTA    GA   30901        Apr 1 2020   NY
                       RICHMOND   08401943   MEREDITH ROBERT       BRADEN    3111   VASSAR DR             AUGUSTA    GA   30909        Mar 1 2018   MS
                       RICHMOND   10669219   MERZ      GARRETT     ANDERSON 1208    HICKMAN RD            AUGUSTA    GA   30904        May 1 2020   NC
                       RICHMOND   05665547   WILLIS    SARA        BARNES    23     INNISBROOK DR         AUGUSTA    GA   30907-3553   Sep 1 2020   FL
                       RICHMOND   06598777   MORGAN    ROBERT      LEE       2706   LAKEWOOD DR           AUGUSTA    GA   30904-5240   Oct 1 2020   SC
                       RICHMOND   10686276   WEATHER GENA          MIZELL    4016   WHISPERING PINES RD S AUGUSTA    GA   30906        Jul 1 2020   NY
                       RICHMOND   08446835   WEATHERS ERENA        NICOLE    1814   VERDERY ST            AUGUSTA    GA   30904        May 1 2019   NY
                       ROCKDALE   06006376   RODRIGUEZ KIRA        JANEEN    1350   CLASSIC DR NE         CONYERS GA      30013        Aug 1 2020   FL
                       RICHMOND   12068445   WYSOCKI   ALEXIS      SUZANNE   326    WHITNEY PL            AUGUSTA    GA   30909        Mar 1 2020   AE
                       RICHMOND   07768065   YATES     JOHN        OLIVER    2220   CENTRAL AVE           AUGUSTA    GA   30904        Oct 1 2020   TX
                       ROCKDALE   08311120   HARRIS    CHANTAI     NACOLE    2233   ROLLING ACRES DR SW CONYERS GA        30094-6137   Aug 1 2020   NY
                       SCREVEN    11062812   CRIM      JUSTIN      MICHAEL   2058   OLD ROCKY FORD RD     ROCKY FOR DGA   30455        Dec 1 2017   AL
                       SCREVEN    08407255   DANIELS   NECOLLIER   MERCILE   4126   ROCKY FORD RD         SYLVANIA GA     30467-6202   Feb 1 2019   NC
                       SEMINOLE   11775994   CUMBIE    SAVANNAH    MCKAY     5639   WILL TRAWICK RD       IRON CITY GA    39859        Oct 1 2019   AL
                       ROCKDALE   10781875   JAMES     DEYTIA      LENAE     1901   LIZ CT                CONYERS GA      30094        Feb 1 2018   FL
                       ROCKDALE   08827205   JACKSON   DARSHA      LARAI     2005   HARVEST GROVE LN SE CONYERS GA        30013        Sep 1 2020   AZ
                       ROCKDALE   03559544   JACKSON   JANET       KAY       1901   WESTMINISTER WAY NW CONYERS GA        30012        Sep 1 2020   SC
                       ROCKDALE   02366527   TRIBUE    ANGELA      LORRAINE 2540    STREAM VIEW DR        CONYERS GA      30013-1024   Aug 1 2020   FL
                       SPALDING   06274674   SWINT     KEITH       DAVID     1109   PEBBLE CREEK LN       LOCUST GROGA    30248        Mar 1 2020   TX
                       RICHMOND   10763148   SMITH     TATIANA     SHAUNTU   2656   ARDWICK DR            HEPHZIBAH GA    30815        Mar 1 2020   NC
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 252 of 585




                                                                                          Page 309
                                                                                                                                                         ~
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                  GA NCOA Out of State


                       RICHMOND   06426417   SMITH     VONNAREY CURRY      2413   WILKSHIRE DR         AUGUSTA    GA    30904-3368   Oct 1 2019   NC
                       SPALDING   03620162   COOKS     LINDA     SUSAN     3387   N EXPRESS WLOT E11   GRIFFIN     GA   30223        Aug 1 2020   MI
                       RICHMOND   12268109   SPENCER   RAQUEL    SOFIA     1001   GREENE ST APT 13     AUGUSTA     GA   30901        Aug 1 2020   CA
                       ROCKDALE   03424229   HAYES     KENNETH   EARL      2505   SAGEMORE CT          CONYERS GA       30094        Dec 1 2018   CO
                       WALKER     03428743   CARLSON   ALLAN     REED      3872   E BROOMTOWN RD       TRION       GA   30753-1709   Aug 1 2020   MI
                       WALKER     07660607   CARPENTER ALLAN     GUYER     2114   ROGERS RD            ROSSVILLE GA     30741-3847   Jan 1 2018   TN
                       TELFAIR    04767343   WILCOX    THOMAS    JAMAL     161    W WILLOW CREEK LN    MCRAE      GA    31055        Jul 1 2019   FL
                       SEMINOLE   04181204   DUVALL    HILDA     SAWYER    1914   GA HIGHWAY 253       DONALSON V GA    39845-5756   Feb 1 2020   FL
                       STEPHENS   12043897   HILLER    STEPHEN   CHARLES   29     MOUNTAIN VIEW DR     TOCCOA      GA   30577        Sep 1 2020   FL
                       SEMINOLE   11874580   MILLER    MARY      ELIZABETH 1007   MARIANNA HWY         DONALSONV GA     39845        Aug 1 2019   AL
                       THOMAS     08894598   SMITH     LARA      M         15     PINE WOOD LN         THOMASVILLGA     31757        Oct 1 2020   FL
                       TIFT       01045364   SIMS      MARY      ELIZABETH 301    ALLISONS WAY         TIFTON      GA   31794        Oct 1 2020   FL
                       STEPHENS   02772391   FIELD     JULIE     ANN       125    PINE OAK DR          EASTANOLLEGA     30538        Oct 1 2020   SC
                       STEPHENS   01954759   FIELD     WILLARD   MICHAEL   125    PINE OAK DR          EASTANOLLEGA     30538        Oct 1 2020   SC
                       TROUP      10713156   GILBERT   ABIGAIL   GRACE     5966   WEST POINT RD        LAGRANGE GA      30240        Jan 1 2020   AL
                       TROUP      10220221   GLUCK     GRIFFIN   EDWARD    202    N VIEW POINTE DR     LAGRANGE GA      30241        Aug 1 2019   MS
                       THOMAS     06540251   WELCH     AMANDA    RENEE     6470   METCALFE RD          THOMASVILLGA     31792        Jun 1 2019   VA
                       THOMAS     11424118   AGAMY     DEENA     ADEL SAID 2015   E PINETREE APT F3    THOMASVILLGA     31792        Apr 1 2020   AE
                       TOOMBS     00223659   CALLAHAN ROBERT     K         155    RIDGEWOOD CT         VIDALIA     GA   30474        Oct 1 2020   VA
                       TOOMBS     10922469   CALLAHAN SHEILA     POSS      155    RIDGEWOOD CT         VIDALIA     GA   30474        Oct 1 2020   VA
                       TERRELL    12555150   PAPPAS    LAURA     MICHELLE 8740    GRAVES HWY           SHELLMAN GA      39886        Jul 1 2020   HI
                       WALTON     10939587   GEIB      CAROL               1984   WHITNEY RD SE        MONROE      GA   30655        Feb 1 2020   FL
                       TOOMBS     01311595   JOHNSON CAROLEN     DENISE    411    WASHINGTON ST        VIDALIA     GA   30474        Dec 1 2016   NC
                       UNION      08724082   WILLIAMS  LEE       ROY       377    BACK LOG RD          BLAIRSVILLE GA   30512        Sep 1 2020   FL
                       UNION      10046499   WILLIAMS  SARAH     MARIE     377    BACK LOG RD          BLAIRSVILLE GA   30512        Sep 1 2020   FL
                       WALTON     06516745   CRANSTON DANIEL     JOHN      520    MOCKINGBIRD LN       LOGANVILLE GA    30052        Oct 1 2020   AL
                       WALTON     06516746   CRANSTON LINDA      LOU       520    MOCKINGBIRD LN       LOGANVILLE GA    30052        Oct 1 2020   AL




  Ex. 2 to Petition:
                       UNION      08738336   JONES     DANIEL    ROBIN     47     TORIES WAY           BLAIRSVILLE GA   30512-0149   Sep 1 2020   KY




Braynard Declaration
                       UNION      08738354   JONES     JUDY      JOAN      47     TORIES WAY           BLAIRSVILLE GA   30512-0149   Sep 1 2020   KY
                       UNION      08199313   JOSEPH    CHRISTOPHEJAMES     221    CEDAR BRANCH RD      BLAIRSVILLE GA   30512        Jul 1 2020   AE
                       UNION      10153412   JOSEPH    STEPHANIE K         221    CEDAR BRANCH RD      BLAIRSVILLE GA   30512        Jul 1 2020   AE
                       TROUP      10570197   WARD      REBECCA   LYNNE     454    HAMPTON GREEN DR     LAGRANGE GA      30240        Dec 1 2017   TX
                       TROUP      06993684   WATTS     GINA      ANN       7541   WEST POINT RD        WEST POINT GA    31833        Sep 1 2020   AL
                       WALKER     04646791   OTTING    LISA      KAY       22     FINE ST              ROSSVILLE GA     30741        Sep 1 2020   TN
                       THOMAS     01653422   LOVELESS GLORIA     GRIFFIN   241    HUNTINGTON POINTE DR THOMASVILLGA     31757        Mar 1 2020   LA
                       TOWNS      11778542   DONNELLY ASHLEY     NICOLE    6210   TREVOR WAY           YOUNG HAR GA     30582        Apr 1 2017   NC
                       TOWNS      10657912   COMEAU    JOSEPH              13     ROCK HL              HIAWASSEE GA     30546        Sep 1 2020   NH
                       TOWNS      08649649   COMEAU    LISA      ROBIN     13     ROCK HL              HIAWASSEE GA     30546        Jul 1 2017   NH
                       UPSON      08703308   TEES      LINDSEY   LAW       212    RIVERSIDE RD         THOMASTONGA      30286        Aug 1 2017   CO
                       TIFT       03791053   FRAMELI   SANDRA    CREWS     311    2ND ST E   APT 305   TIFTON      GA   31794        May 1 2020   FL
                       WALKER     07154257   COLLINS   RICHARD   DANIEL    123    BENNETT DR           LA FAYETTE GA    30728        Jun 1 2018   TN
                       WALKER     03481319   COMBS     STEPHANIE DAWN      22     GLOVER KNOLL DR      ROSSVILLE GA     30741        Aug 1 2019   TN
                       TWIGGS     08833186   PLEASANT BRIAN      KEYON LSHO165    TROON DR             MACON       GA   31217        Apr 1 2020   TX
                       TROUP      05952218   BOWEN     CINDY     N         304    EDGEMONT DR          LAGRANGE GA      30240-7757   Aug 1 2020   TN
                       TROUP      00901550   BOWEN     MICHAEL   D         304    EDGEMONT DR          LAGRANGE GA      30240-7757   Aug 1 2020   TN
                       WALKER     04155387   COOK      RONALD    BERNARD 74       BROWN ESTAH          LA FAYETTE GA    30728        Dec 1 2016   TN
                       WALKER     08466304   STRATTON ROBERT     WESLEY    1004   E VALLEY DR          ROSSVILLE GA     30741-5174   Sep 1 2020   TN
                       WALKER     03557526   DECKER    THERESA   ERNESTINE 3872   E BROOMTOWN RD       TRION       GA   30753-1709   Aug 1 2020   MI
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 253 of 585




                                                                                        Page 310
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                       11

                                                                                                                                                  -
                                                                                                                                                  -
                                                                                     GA NCOA Out of State


                       UNION       00913933   LAUTERBAC ROBERT     W          403    GOLDMINE RD          YOUNG HAR GA    30582-3490   Sep 1 2017   FL
                       TROUP       06380437   MULLIKIN  CHRISTINE KINARD      914    S WILLOWCREST WAY    LAGRANGE GA     30240        Mar 1 2020   SC
                       TROUP       05277985   MULLIKIN  JAMES      CLINTON    914    S WILLOWCREST WAY    LAGRANGE GA     30240        Mar 1 2020   SC
                       WALTON      08346935   BROWN     AQUESSENC COMMONIC    520    GEORGIA CIR          LOGANVILLE GA   30052        Sep 1 2019   CA
                       WALTON      04496134   SCHOMBURGCHRISTOPHEJON          591    PROVIDENCE CLUB DR MONROE       GA   30656-3365   Jul 1 2020   FL
                       WALTON      02786816   SCHRECK LOU          ANN        634    MAGNOLIA DR          LOGANVILLE GA   30052-5542   Aug 1 2017   NC
                       WALTON      11907498   PILAFAS   FAITH      RENE       2317   DEEP WOOD DR         LOGANVILLE GA   30052        Aug 1 2020   FL
                       WHITFIELD   11536542   LONG      SADIE      MAY        117    BANK OF DALTON RD    COHUTTA    GA   30710        Jan 1 2020   TN
                       WARE        07936805   INGLE     MELISSA    MARIE      3290   OSBURN RD            WAYCROSS GA     31503        Jul 1 2020   NC
                       WALTON      11245765   BARNETTE JAKARI      AMERE      2235   AZALEA DR            LOGANVILLE GA   30052        Sep 1 2019   NY
                       WARE        01363014   MCCLENDONLINDA       GAIL       606    PRESTON ST           WAYCROSS GA     31501-6374   Jul 1 2020   TX
                       WARE        01353878   MCDANIEL MARK        E          704    ATLANTIC AVE         WAYCROSS GA     31501        Apr 1 2018   KS
                       WAYNE       08716310   SCARBOROUNATALIE     MANNING    491    CROSBY LN            SCREVEN    GA   31560        Apr 1 2020   LA
                       WAYNE       12099065   EVANS     DEBORAH SUE           780    RIVERSIDE DR         JESUP      GA   31545        Oct 1 2020   FL
                       WAYNE       10193714   ROWAN     HEATHER    MAUREEN    1671   NURSERY RD           JESUP      GA   31546        Aug 1 2019   MO
                       WAYNE       10208920   ROWAN     WILLIAM    ROBERT     1671   NURSERY RD           JESUP      GA   31546        Aug 1 2019   MO
                       WAYNE       01038632   BITTER    DONALD     J          1401   HYMA POPPELL LOOP    ODUM       GA   31555-8736   Apr 1 2020   SC
                       WAYNE       08382552   DREW      LYNN       ANN        1740   GA HIGHWAY 203       JESUP      GA   31545        Oct 1 2020   FL
                       WAYNE       10950846   DREW      ROBERT     PAUL       1740   GA HIGHWAY 203       JESUP      GA   31545        Oct 1 2020   FL
                       WAYNE       07780269   ELLIS     GRACE      LEANNA     740    BETHESDA RD          ODUM       GA   31555-9157   Sep 1 2019   AR
                       WHITE       06387425   KAYLOR    DEDRA      KAY        33     TRENT TRL            CLEVELAND GA    30528        Aug 1 2020   SC
                       WHITE       06010643   KAYLOR    SCOTTIE    LYN        33     TRENT TRL            CLEVELAND GA    30528        Aug 1 2020   SC
                       WHITE       01648294   KEARNS    BEVERLY    H          202    CHASTAIN RD          SAUTEE NA CGA   30571-2134   Nov 1 2016   SC
                       WHITE       01647944   KEARNS    MAURICE    L          202    CHASTAIN RD          SAUTEE NACGA    30571-2134   Nov 1 2016   SC
                       WALTON      06061955   SHAW-BURG CATHERINE ELIZABETH   620    WELLINGTON LN        MONROE     GA   30655        Oct 1 2020   FL
                       WALTON      08027770   SHAW-BURG CHERYL     ANN        620    WELLINGTON LN        MONROE     GA   30655        Oct 1 2020   FL
                       WHITE       11247622   MOORE     MERRILL    KYLE       316    CADY LN              CLEVELAND GA    30528        Jul 1 2020   FL




  Ex. 2 to Petition:
                       WHITE       03516048   WELBORN KENNETH      LAMAR      266    ENOTA DR             SAUTEE NA CGA   30571-2539   Sep 1 2019   SC




Braynard Declaration
                       WHITFIELD   08161353   SMITH     KEVIN      KYLE       1809   SHADOW LN APT 1      DALTON     GA   30720        Dec 1 2019   AL
                       WARE        11508343   DISNEY    BOBBY      JAMES      5937   DOUGLAS HWY          MILLWOOD GA     31552        Dec 1 2019   KY
                       WHITE       10013328   JOHNSON TAMMIE       SUE        420    AURUM HILL DR        CLEVELAND GA    30528        Feb 1 2020   FL
                       HOUSTON     06092588   KING      LAPAULA    DEBORAH    307    HAYWOOD DR           KATHLEEN GA     31047        Mar 1 2019   SC
                       HENRY       10846938   WELCOME BERNARD                 304    HAWKEN TRL           MCDONOUG GA     30253        Sep 1 2020   FL
                       HENRY       07310469   COUSINS   SHANIKQUA MONET       344    GRANDIFLORA DR       MCDONOUG GA     30253-8015   Nov 1 2019   TX
                       HENRY       02604121   DANIELSON MELISSA    A          6019   JONATHAN LN          MCDONOUG GA     30252-3695   May 1 2020   FL
                       HENRY       08306204   JIMMERSON JEREMIAH URIAH        2911   TREES OF AVALON PKWY MCDONOUG GA     30253        Mar 1 2020   VA
                       HENRY       10993574   LUSTER    TAMIA      DEVON      449    RIVERWALK            MCDONOUG GA     30252        Mar 1 2017   LA
                       JACKSON     05053856   ADAMS     RICHARD    STEVEN     189    WASHINGTON PKWY      JEFFERSON GA    30549-1774   Sep 1 2020   SC
                       JACKSON     10476585   AGUILAR   ALEC       BRADEY     88     STERLING LAKE WAY    JEFFERSON GA    30549        Feb 1 2020   MS
                       JACKSON     10489564   ALCORN    ERIC       ADAM       231    BERRY HILL LN        HOSCHTON GA     30548        Mar 1 2020   TN
                       HENRY       08667147   TOLBERT   KAYLA      MASHAY     632    SANDPIPER CV         STOCKBRID GGA   30281-9038   Apr 1 2019   CA
                       HENRY       12693120   TOLER     TERRI      ANNE       112    SHARPSTONE BND       STOCKBRIDGGA    30281        Jul 1 2020   MS
                       HOUSTON     00788153   VONALMEN BARBARA ANJ            115    DENNIS DR            WARNER RO GA    31093        Oct 1 2020   HI
                       HOUSTON     00788152   VONALMEN DAVID       R          115    DENNIS DR            WARNER RO GA    31093-3143   Oct 1 2020   HI
                       HOUSTON     11676200   WAKEFIELD GAGE       JUSTUS     408    ARLINGTON FALLS CT   BONAIRE    GA   31005        Apr 1 2020   NC
                       HENRY       08278498   MYLES     TIQUIESSIA ORIEL      520    HANSEN DR            LOCUST GROGA    30248        Mar 1 2020   AL
                       HOUSTON     12738662   HAUGHTON SHARLENE               603    OFFUTT ST            WARNER RO GA    31098        Sep 1 2020   MI
                       HOUSTON     12565649   HALL      JACOB      CLAYTON    119    WRIGHTS MILL CIR     WARNER RO GA    31088        Jun 1 2020   MD
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 254 of 585




                                                                                           Page 311
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                         Ii

                                                                                                                                                    -
                                                                                                                                                    -
                                                                                  GA NCOA Out of State


                       HOUSTON 00732108     WHITE     EVELYN    BELL      220     E IMPERIAL CIR       WARNER R O GA   31093        Jun 1 2020   AL
                       HOUSTON 10222430     WALTON    DORIS     MARTHA    212     GOLDEN EAGLE DR      KATHLEEN GA     31047        Sep 1 2020   AL
                       HOUSTON 10184524     WALTON    STEVEN    THEODORE 212      GOLDEN EAGLE DR      KATHLEEN GA     31047        Sep 1 2020   AL
                       HOUSTON 07124780     WARNER    NANCY     LYNN      136     CARRIAGE HILL DR     WARNER RO GA    31088        Oct 1 2020   TX
                       HARRIS    07098296   WILSON    BRIAN     LEE       248     JANEES WAY           MIDLAND    GA   31820        Sep 1 2020   VA
                       HOUSTON 00788514     YOUNGEN DENNIS      W         145     HENSON RD            HAWKINSVIL GA   31036-9629   Jan 1 2019   NC
                       HENRY     12078753   KING      BENJAMIN TYLER      1749    HIGHWAY 81 W         MCDONOUG GA     30253        Aug 1 2020   FL
                       HENRY     08120419   KING      CASSANDRA ANN       532     GONZAGA CIR          HAMPTON GA      30228        Jul 1 2020   NC
                       HOUSTON 11160951     WEIGER    VICTORIA  M         3032    CHATOOGA WAY         BONAIRE    GA   31005        May 1 2018   AP
                       HOUSTON 10588427     WEINICK   HOWARD    L         324     MEADOWRIDGE DR       WARNER RO GA    31093        Feb 1 2020   NM
                       HOUSTON 05770537     WELCH     BRANDON TAYLOR      100     COLLINSTOWN AVE      CENTERVILL GA   31028        Sep 1 2020   FL
                       HOUSTON 05666047     WELCH     ERICA     MICHELLE 100      COLLINSTOWN AVE      CENTERVILL GA   31028        Sep 1 2020   FL
                       HOUSTON 10179459     HAIMBAUGH BRIAN     ZANE      302     THORNTON DR          BONAIRE    GA   31005        Nov 1 2019   OH
                       HOUSTON 10828701     ROBINSON MARKEISHA ANTOINETTE115      TOM CHAPM APT 2107   WARNER RO GA    31088        May 1 2020   MN
                       JASPER    01349679   WILLIS    SHARON    L         16682   GA HIGHWAY 16 E      MONTICELLOGA    31064        Oct 1 2018   NC
                       HOUSTON 00792065     MIDKIFF   BRENDA    KAY       615     CHESHIRE DR          WARNER RO GA    31088        Oct 1 2020   AL
                       HENRY     05845995   SEAY      JOY       SHANTRELL 402     BAINBRIDGE DR        MCDONOUG GA     30253        Oct 1 2019   WA
                       HENRY     11561053   SEILER    SARRAH    ELIZABETH 115     RIVER TRACE CT       MCDONOUG GA     30253        Oct 1 2020   FL
                       HENRY     11821561   SEILER    SCOTT               115     RIVER TRACE CT       MCDONOUG GA     30253        Oct 1 2020   FL
                       HOUSTON 07172257     MCKISSICK KAREEM    NIGEL G   116     CRESTWOOD CIR        CENTERVILL GA   31028        Jan 1 2020   AL
                       HOUSTON 10263477     MCKISSICK TAMIKA    AMANDA    116     CRESTWOOD CIR        CENTERVILL GA   31028        Jan 1 2020   AL
                       HOUSTON 06599674     MCKNIGHT RHONDA     JEANINE   303     BEECHWOOD DR         BONAIRE    GA   31005-4813   Jul 1 2019   CO
                       HENRY     08622308   SHARPE    CINNAMON JALEESA    500     CARLSBAD CV          STOCKBRIDGGA    30281-7145   Jun 1 2020   TN
                       HOUSTON 10680696     FOSTON    JEALYN    MARIE     1545    SWEETWATER DR        WARNER RO GA    31088        May 1 2020   MI
                       HOUSTON 10873534     FOWLER    TROY      ANTHONY 213       BAYSIDE DR           WARNER RO GA    31088        Aug 1 2018   AP
                       HOUSTON 10961199     FRANKLIN NATALYA    S         201     STRATFORD HILLS DR   BONAIRE    GA   31005        Mar 1 2020   CA
                       HOUSTON 00778174     SARANDIS STELLA               112     WILLIAMSBURG AVE     WARNER RO GA    31088-5662   Apr 1 2020   FL




  Ex. 2 to Petition:
                       HOUSTON 11025508     SANCHEZ-ROBRIANA    MICHELLE 200      OLYMPIA DR APT D3    WARNER RO GA    31093        Apr 1 2020   NC




Braynard Declaration
                       HOUSTON 11036872     MCKEE     ASHLEY    JINICE    307     CAMBRIAN DR          KATHLEEN GA     31047        Jun 1 2020   LA
                       HENRY     04881897   YOUNG     NICOLE    ELAINE    1221    CROSSBOW TER         HAMPTON GA      30228        Nov 1 2019   AE
                       HENRY     11252188   YOUNG     QUENTIN   ELLIOTT   1221    CROSSBOW TER         HAMPTON GA      30228        Jul 1 2020   AE
                       HOUSTON 00791151     GALLAHER GAIL       M         117     SCARBOROUGH RD       CENTERVILL GA   31028-1334   Jul 1 2020   NC
                       HOUSTON 00794200     GALLAHER TERRY      J         117     SCARBOROUGH RD       CENTERVILL GA   31028-1334   Jul 1 2020   NC
                       HOUSTON 08858659     GAMEZ     ENID      CHRISTINA 1140    DUNBAR RD            WARNER RO GA    31093        Aug 1 2020   NY
                       JACKSON   11324296   RUSSELL   WILLIAM   DILLON    8145    HIGHWAY 334          NICHOLSON GA    30565        Oct 1 2018   OK
                       JONES     11674630   BATTLE    HENRY               332     WIMBLEDON CT         MACON      GA   31211        Jan 1 2020   MI
                       JONES     06252428   BAUM      JOHN      ERNEST    647     LITTLE CREEK TRL     GRAY       GA   31032-3672   Nov 1 2019   MI
                       JONES     06397572   BAUM      VERA      MARIE     647     LITTLE CREEK TRL     GRAY       GA   31032-3672   Nov 1 2019   MI
                       HOUSTON 08795737     BUTTOCOLLASCOTT     CHRISPTOPH102     COLUM CT             WARNER RO GA    31088        Jul 1 2020   NV
                       MERIWETHE 08267389   BRAWLEY ARTHUR      DALE      4940    OAKLAND RD           GAY        GA   30218-1660   Sep 1 2020   NC
                       MERIWETHE 07663379   BRAWLEY JANET       CAROL     4940    OAKLAND RD           GAY        GA   30218-1660   Sep 1 2020   NC
                       HENRY     05000959   JACKSON   JOANNE              220     COUNTRY PLACE DR     STOCKBRIDGGA    30281        Dec 1 2019   NV
                       HENRY     07325835   JACKSON   JORDAN    ALEXANDRIA1320    FORSYTHIA WAY        MCDONOUG GA     30253        Jan 1 2020   NY
                       HENRY     10860325   JACKSON   BRIA      LATRICE   208     MADISON GRACE AVE    MCDONOUG GA     30252        Feb 1 2019   TN
                       LIBERTY   12280810   JONES     LEZLIE    JANAE     7427    SUWON CT UNIT B      FORT STEWAGA    31315        Aug 1 2019   AZ
                       LIBERTY   11020622   JONES     MELISSA   RECHELLE 16       SCARLET OAK DR       FORT STEWAGA    31315        Jun 1 2018   FL
                       LIBERTY   10427851   JOSEPH    ASHLEY    JANE      624     AMHEARST ROW         HINESVILLE GA   31313        Apr 1 2020   AE
                       LIBERTY   11343454   KANE      KIERNAN   MICHAEL   1       FIRE FLY ST          FORT STEWAGA    31315        Aug 1 2020   TX
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 255 of 585




                                                                                        Page 312
                                                                                                                                                      ~
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                      GA NCOA Out of State


                       LIBERTY    11222893   KARRAKER JESSALYN CAYE            7242   JASPER CT UNIT A     FORT STEW AGA    31315        May 1 2019   WA
                       LIBERTY    07666064   KARSZNIA CHRISTOPHEM              134    ROLLAND ST           HINESVILLE GA    31313        Feb 1 2020   FL
                       LIBERTY    07172009   JONES      CLINT     MARTIN       16     SCARLET OAK DR       FORT STEWAGA     31315        Jun 1 2018   FL
                       LUMPKIN    07182091   EMMOREY JORDAN       JAMES        1542   LUMPKIN COUNTY PKWY DAHLONEGA GA      30533-6645   Oct 1 2020   MI
                       LUMPKIN    08292381   EMMOREY MICHELLE JULIE            1542   LUMPKIN COUNTY PKWY DAHLONEGA GA      30533-6645   Oct 1 2020   MI
                       LOWNDES    08089900   BAKER      JENNIFER LYNN          5628   VAL DEL RD           HAHIRA      GA   31632        May 1 2019   NC
                       LOWNDES    08223794   BRIDGES    ALISON    KATE         4291   SHADOWWOOD DR        VALDOSTA GA      31605        Dec 1 2019   AZ
                       LIBERTY    06163620   GREENE     SHAWNTELL ESTHER       1192   COVERDALE LN         HINESVILLE GA    31313        Mar 1 2019   VA
                       LIBERTY    10729225   GRESHAM JAMES        JOE          192    CHEROKEE CIR         HINESVILLE GA    31313        Sep 1 2020   FL
                       LIBERTY    11472024   GRIFFIN    EDDIE     JAMES        129    JULIE LN             MIDWAY      GA   31320        Oct 1 2019   AP
                       LIBERTY    11472041   GRIFFIN    SUN       SIM          129    JULIE LN             MIDWAY      GA   31320        Oct 1 2019   AP
                       LIBERTY    02611771   GUICE      OFELIA                 1200   OLD SUNBURAPT 5      HINESVILLE GA    31313        Aug 1 2020   LA
                       LIBERTY    12324580   GUIDA      JESSICA   L            286    MCCUMBER DR          ALLENHURSTGA     31301        Jul 1 2020   TX
                       LIBERTY    10912503   GUILLEN    ROBERTO MANUEL         200    GRANDVIEW DR         HINESVILLE GA    31313        Jul 1 2018   TX
                       LIBERTY    11234977   JOHNSON ANDREA       LYNN         322    CLAIREMORE CIR       HINESVILLE GA    31313        Jul 1 2019   SC
                       LIBERTY    11241628   JOHNSON DYMOND       JAVONE'      306    N MAIN ST UNIT 2A    HINESVILLE GA    31313        Jul 1 2019   CO
                       JOHNSON    08399011   GRAHAM     KATHRYN   ANN          3544   TUCKER GROVE CHURCH WRIGHTSVIL GA     31096-4026   Sep 1 2019   UT
                       LIBERTY    11813337   WARD       ADRIAN    MAURICE      152    GRANDVIEW DR         HINESVILLE GA    31313        Sep 1 2020   MD
                       LIBERTY    11813328   WARD       JOLICIA   ALINE        152    GRANDVIEW DR         HINESVILLE GA    31313        Sep 1 2020   MD
                       LUMPKIN    01176455   MCTAGGARTJOHN        STEVEN       20     J MOUNTAIN DR        DAHLONEG A GA    30533-4837   Mar 1 2020   AL
                       MCINTOSH   00544807   ROZIER     CHRISTINE Y            1688   CHURCH OF GOD RD NW TOWNSEND GA       31331-6832   Jul 1 2018   VA
                       MCINTOSH   00544804   ROZIER     JOSEPH    S            1688   CHURCH OF GOD RD NW TOWNSEND GA       31331-6832   Jul 1 2018   VA
                       LIBERTY    10076709   WALKER     CALEB     BRIAN        5      TARO LEAF DR         FORT STEWAGA     31315        May 1 2019   MO
                       LUMPKIN    10686559   MCNABB     JOSEPH    MARK         112    WINDING TRL          DAHLONEGA GA     30533        Nov 1 2019   OK
                       LUMPKIN    10374511   MCNABB     TANESHA   SKYE         112    WINDING TRL          DAHLONEGA GA     30533        Nov 1 2019   OK
                       LUMPKIN    10419693   MCNEALEY EARNESTINEGREEN          521    BIRCH RIVER DR       DAHLONEGA GA     30533        Jun 1 2019   SC
                       MCINTOSH   06808826   SMITH      RANDALL                1175   SUTHERLAND BLUFF DR NTOWNSEND GA      31331-3241   Jul 1 2018   SC




  Ex. 2 to Petition:
                       MCINTOSH   05215794   STANTON    JON       ERIC         1116   HOMESTEAD DR NE      TOWNSEND GA      31331        Jul 1 2020   TX




Braynard Declaration
                       MCINTOSH   04981997   STILES     DEBORAH POINTEK        7083   SHELLMAN BLUFF RD NE TOWNSEND GA      31331-4653   Jul 1 2017   TX
                       JONES      10039620   WRIGHT     ALLISON   ELIZABETH    895    EATONTON HWY         GRAY        GA   31032        Aug 1 2020   NC
                       LINCOLN    11254650   BEGGS      ANSLEY    FAITH        1966   AUGUSTA HWY          LINCOLNTONGA     30817        Feb 1 2020   SC
                       LOWNDES    10717563   GREEN      DAVID     MICHAEL      3925   N OAK STRE APT 307   VALDOSTA GA      31605        Aug 1 2019   TX
                       LOWNDES    06368050   GREEN      KRISTI    LEANN        3925   N OAK STRE APT 307   VALDOSTA GA      31605        Aug 1 2019   TX
                       LOWNDES    07093671   STRUBE     AMY       NICHOLE      3892   DARIAN DR            VALDOSTA GA      31605        Sep 1 2018   NV
                       MURRAY     08123352   JOHNS      DENISE    RENE         104    KINGS PKWY           CHATSWORTGA      30705        Aug 1 2019   FL
                       LIBERTY    06289072   BARTO      DAVID     SCOTT        440    PINE AVE             MIDWAY      GA   31320        May 1 2020   MI
                       LAMAR      05916422   WHITWORTHJESSICA     WARD         1303   CITY POND RD         BARNESVIL L GA   30204        May 1 2019   CO
                       LANIER     10389184   KING       ALLISON                37     WESTWIND WAY         LAKELAND GA      31635        Sep 1 2019   ND
                       LOWNDES    10490475   FLYTHE     JAMIE     LEIGH        4307   MOSSY CREEK RD       VALDOSTA GA      31602        Feb 1 2020   FL
                       LOWNDES    07241794   STRINGER JUAWANA SHONTE           3955   FOXRIDGE DR          VALDOSTA GA      31605        Jul 1 2018   OH
                       LOWNDES    01198702   FITZSIMONS MARJORIE F             304    W CRANFORD AVE       VALDOSTA GA      31602        Jun 1 2019   SC
                       LANIER     10735403   HALL       JESSE     AUSTIN       11     COLT DR              LAKELAND GA      31635        Dec 1 2018   NE
                       LANIER     10684479   HALL       TERAH     RENEE        11     COLT DR              LAKELAND GA      31635        Dec 1 2018   NE
                       LOWNDES    03766964   STEVENS    LEZA      CHRIISTINE   2120   W HILL AVE           VALDOSTA GA      31601        Nov 1 2019   NC
                       LOWNDES    07109209   STEWART JASON        DAVID        5213   SECOND DR            VALDOSTA GA      31601        Apr 1 2017   MD
                       LOWNDES    08901861   STEWART SHERRY       MIRANDA      5213   SECOND DR            VALDOSTA GA      31601        Apr 1 2017   MD
                       MARION     05017741   THOMAS     JEFFERY                122    WINKFIELD DR         BUENA VISTAGA    31803        Jan 1 2018   HI
                       LOWNDES    11823538   SAUNDERS BRIANNE     TARAE        5702   EMILY LN             HAHIRA      GA   31632        Jan 1 2020   WA
                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 256 of 585




                                                                                            Page 313
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                           !1

                                                                                                                                                      -
                                                                                                                                                      -
                                                                                      GA NCOA Out of State


                       LOWNDES    03868804   SAUNDERS TA'REESA KING           5702    EMILY LN               HAHIRA      GA   31632-3023   Dec 1 2019   WA
                       LONG       10074869   KLINGENSMI BETH      SHARON      75      PRINCE RD SE           LUDOWICI GA      31316        Jun 1 2019   FL
                       LONG       11364848   KOHN       LAKESHA   NICOLE      45      MILLER ST NE           LUDOWICI GA      31316        Sep 1 2020   FL
                       LAURENS    03713191   ROSZELL    WILLIAM   THOMAS      863     CLAYHILL RD            ROCKLEDG E GA    30454        Jan 1 2019   TN
                       LONG       07138486   YOUNG      KRYSTAL   RENEE       99      HIGHLAND RD NE         LUDOWICI GA      31316        May 1 2019   HI
                       LONG       07699327   YOUNG      SEAN      DANIEL      99      HIGHLAND RD NE         LUDOWICI GA      31316        May 1 2019   HI
                       LOWNDES    08273828   ACEITUNO BRINDA      L           4005    CARTER OAKS BLVD       VALDOSTA GA      31605        Aug 1 2019   FL
                       MCDUFFIE   11546079   UNRUH      ALVIN     KEITH       4406    ADAMS CHAPEL RD        DEARING     GA   30808        Feb 1 2019   SC
                       LONG       07592634   WILSON     KELLI     CORINE      377     LOUIS PASSMORE RD NE   LUDOWICI GA      31316        Jun 1 2019   KY
                       LONG       11887908   WILSON     NICHOLE   RENEE       78      CLYDESDALE COURT NE    LUDOWICI GA      31316        Sep 1 2020   IN
                       MUSCOGEE   11654625   OMEGA      RONALEEN HILL         1609    17TH ST                COLUMBUS GA      31901        Apr 1 2020   NC
                       LOWNDES    11080736   SALIH      STEPHANIE DANIELLE    5121    BRANCH POINT DR        VALDOSTA GA      31605        Sep 1 2019   AE
                       LEE        06558895   MOORE      ANITIA    MAE         127     DELORES DR             LEESBURG GA      31763-3568   Jan 1 2020   MD
                       MADISON    10113856   WATKINS    MAGGIE    MAE         4207    NOWHERE RD             ATHENS      GA   30601        Sep 1 2019   NC
                       MADISON    06750413   WETHERBEERICHARD     CHANDLER    4359    JOT EM DOWN RD         DANIELSVIL LGA   30633-1921   Jan 1 2020   LA
                       LONG       07039151   DAVIS      GWENDOLYNLASHAWN      50      CLYDESDALE COURT NE    LUDOWICI GA      31316        Sep 1 2020   SC
                       LEE        05122164   FRANKLIN TIECA       TASHA       106     PEWTER CT              LEESBURG GA      31763        Aug 1 2018   OH
                       LOWNDES    12164487   PAYNE      MILTON    LOMAR       1660    RIDGECREST ST          VALDOSTA GA      31601        May 1 2020   CA
                       NEWTON     01230580   CASH       BETTY     G           195     CROWELL RD             COVINGTON GA     30014        Feb 1 2020   AR
                       MUSCOGEE   07114426   HARDY      TERRIANNA MARLISA     4574    LABRADOR DR            COLUMBUS GA      31909        Aug 1 2017   CA
                       MUSCOGEE   11843496   WELLS      A'KEISHA  LASHAWN     6300    MILGEN RD APT 1269     COLUMBUS GA      31907        Jun 1 2020   AL
                       MUSCOGEE   07916794   WELLS      SARAH     KIONA       1718    MAZOR DR               COLUMBUS GA      31907        Nov 1 2019   AL
                       MUSCOGEE   01811867   BULLARD    TAMARA    ANN DAVIS   6366    CAPE COD DR            COLUMBUS GA      31904-2916   Jun 1 2020   FL
                       MUSCOGEE   01782524   BURDELL    HELEN     A           4312    OLD MACON UNIT 47      COLUMBUS GA      31907-2279   Sep 1 2020   AL
                       MUSCOGEE   11894735   MAYZIK     KALYNE    RENE        8022    ORCHARD HILL DR        MIDLAND     GA   31820        Mar 1 2020   TN
                       MUSCOGEE   04666371   MATHEWS SHANA        MONIQUE     524     PARKCHESTER DR         COLUMBUS GA      31906        Jul 1 2019   LA
                       MUSCOGEE   11163219   MATHIS     KERRY                 5020    THOMASON AVE           COLUMBUS GA      31904        Feb 1 2019   FL




  Ex. 2 to Petition:
                       MUSCOGEE   07982853   MATHIS     TIFFANY   ANN MARIE   5114    ABBOTT AVE             COLUMBUS GA      31904        Sep 1 2018   AL




Braynard Declaration
                       MUSCOGEE   12425472   MAXFIELD PETER       JOHN        7611    NATURE TRL             COLUMBUS GA      31904        Aug 1 2020   MD
                       MUSCOGEE   08804552   HEINREICH JOANNA     DIPUTADO    7658    CHRISTIAN LN           FORT BENNI GA    31905        Aug 1 2020   AE
                       MUSCOGEE   08911876   HELLER     ALEXANDER GUENTER     5958    BIG OAK DR             COLUMBUS GA      31909-4483   Mar 1 2020   AE
                       MUSCOGEE   08911879   HELLER     NICOLE    YVONNE      5958    BIG OAK DR             COLUMBUS GA      31909-4483   Mar 1 2020   AE
                       MUSCOGEE   12724745   BUENAVISTAMICHELLE               9980    COPPICE CT             MIDLAND     GA   31820        Oct 1 2020   VA
                       MUSCOGEE   01789955   MCCANHAM FRANK       ALFRED      2525    NORRIS RD APT 79       COLUMBUS GA      31907-8439   Sep 1 2020   AL
                       MUSCOGEE   05215379   MCCARTY CRISA        MEAHL       7711    HILLMONT DR            COLUMBUS GA      31909-1780   Oct 1 2020   LA
                       MUSCOGEE   11492976   MCCLENAGHJORDAN      ALAN        7971    BALLANTYNE WAY         COLUMBUS GA      31909        May 1 2018   NC
                       MUSCOGEE   11173014   MCCLOUD MYKEMIA      DESHAWN     4809    MARINO ST              COLUMBUS GA      31907        Apr 1 2019   KY
                       MUSCOGEE   11010870   MCCOMAS ROBYN        ELIZABETH   5845    LEONARD ST             FORT BENNI GA    31905        Aug 1 2018   KY
                       MUSCOGEE   06897417   MCCORD     GAYSON    HAKIM       2444    W BRITT DAVAPT 1306    COLUMBUS GA      31909-6175   Dec 1 2016   AL
                       MUSCOGEE   06251990   MCCORD     LYDIA     DENISE      2444    W BRITT DAVUNIT 1306   COLUMBUS GA      31909-6175   Dec 1 2016   AL
                       MUSCOGEE   12613478   CARROLL    MARY      MELISSA     10252   WHITESVILLE RD         FORTSON GA       31808        Jul 1 2020   UT
                       MUSCOGEE   12105792   CARTER     DA'JAHNA TONYICE      5548    TAPPAN CT              COLUMBUS GA      31907        Sep 1 2019   TN
                       MUSCOGEE   11053226   CARTER     KUWANA    BRENDETT    4453    MOLINE AVE             COLUMBUS GA      31907        Aug 1 2020   AL
                       MUSCOGEE   05027279   MARTINEZ DEMETRIUS ALEXIS        1445    CHALBENA AVE           COLUMBUS GA      31907-4130   Aug 1 2020   AL
                       MUSCOGEE   12348987   MARTINEZ JESUS       E           8400    VETERANS PAPT 215      COLUMBUS GA      31909        Sep 1 2020   AL
                       MUSCOGEE   10286984   MARTYN     HEATHER   FAY         6708    LORNA DR               COLUMBUS GA      31909        Jul 1 2019   VA
                       NEWTON     12362131   LOVELL-PER LENA                  55      LOTUS LN               COVINGTON GA     30016        Sep 1 2020   FL
                       MCDUFFIE   12207314   LEONOR     JOERIE    CALDEO      110     STRATFORD LN           THOMSON GA       30824        Mar 1 2019   AE
                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 257 of 585




                                                                                            Page 314
                                                                                                                                                             ~
                                                                                                                                                             I!
                                                                                                                                                             It
                                                                                                                                                        -
                                                                                                                                                        -
                                                                                    GA NCOA Out of State


                       MUSCOGEE 01830964    MOORE      FELICIA     RENEE     3000   LANSING AVE            COLUMBUS GA     31907-2922   Aug 1 2018   VA
                       MUSCOGEE 08382334    BAKER      MICHELLE    ANN       6601   DORSEY DR              COLUMBUS GA     31907        May 1 2019   AL
                       MUSCOGEE 11959530    MINNIEFIELDYASMEEN     JANAE     7401   BLACKMON RAPT # 2203   COLUMBUS GA     31909        Jun 1 2019   AL
                       MUSCOGEE 11146069    MITCHELL COURTNEY      CUMBEST   6424   FOX CHAPEL DR          COLUMBUS GA     31904        Dec 1 2019   SC
                       MUSCOGEE 10983280    MITCHELL JAMAL         S         9292   BOSTON IVY LN          FORTSON GA      31808        Oct 1 2020   AL
                       NEWTON    04527438   PAUL       DANNY       PHIL      30     WISTERIA BLVD          COVINGTON GA    30016        Oct 1 2020   MI
                       NEWTON    02717571   PAUL       SYDNEY      ANN       30     WISTERIA BLVD          COVINGTON GA    30016-7207   Oct 1 2020   MI
                       NEWTON    10855200   REED       ADRIAN      SIMONE    40     WISTERIA BLVD          COVINGTON GA    30016        Nov 1 2019   FL
                       MONROE    00698954   MIMBS      SHELLY      J         303    RIVER FOREST DR        FORSYTH    GA   31029-4888   Sep 1 2019   FL
                       MONROE    07953051   MOBLEY     ORIS                  65     CRICKET RUN            FORSYTH    GA   31029        Apr 1 2020   KY
                       NEWTON    08653694   MANDERVILLJEFFREY      BRUCE     25     AVONLEA DR             COVINGTON GA    30016        Apr 1 2019   MD
                       NEWTON    06905230   MARCELLE MADONNA       ANDRA     105    ABELIA DR              COVINGTON GA    30014-7484   Oct 1 2020   PA
                       NEWTON    11344761   DAVIS      NADINE      BELINDA   135    GLENGARRY CHASE        COVINGTON GA    30014        May 1 2019   HI
                       NEWTON    11344749   DAVIS      FRANK       JEROME    135    GLENGARRY CHASE        COVINGTON GA    30014        May 1 2019   HI
                       MUSCOGEE 08585626    MILES      JERRY       MARQUEL 4216     BELLAMY ST             COLUMBUS GA     31903-2326   Dec 1 2017   AP
                       MUSCOGEE 01809592    MILES      KAREN       ELAINE    4216   BELLAMY ST             COLUMBUS GA     31903-2326   Dec 1 2017   AP
                       MUSCOGEE 01798460    MILLER     ELIZABETH   HOLLISTER 5462   WHITTLESEYAPT 1312     COLUMBUS GA     31909        Apr 1 2020   SC
                       NEWTON    05218120   DELLINGER ALAN         WAYNE     1128   HIGHWAY 11 N           SOCIAL CIRCGA   30025        Oct 1 2020   LA
                       NEWTON    05218122   DELLINGER KIMBERLY     LYNN      1128   HIGHWAY 11 N           SOCIAL CIRCGA   30025        Oct 1 2020   LA
                       OCONEE    08614736   PADGETT    JAMES       NEWTON    1401   FOUNDER'S LAKE DR      ATHENS     GA   30606-7647   Jul 1 2018   VA
                       OCONEE    08320995   PAINTER    KATHRYN     SUZANNE   1120   BOULDERCREST CIR       WATKINSVIL GA   30677-1914   Mar 1 2018   MS
                       MUSCOGEE 06546877    JACKSON    EDMOND      DWIGHT    2220   HUNTER CT              COLUMBUS GA     31907        Oct 1 2019   VA
                       MUSCOGEE 10615544    TAYLOR     DEVIN       JANELL    2208   INVERNESS PKWY         COLUMBUS GA     31909        Jan 1 2017   KS
                       MUSCOGEE 12877298    TROCHE GARELINOR       ALFONSON 6211    MORNING GLORY WAY      FORT BENNI GA   31905        Dec 1 2018   NC
                       MUSCOGEE 11942799    TROCHE GRAADALIZIE               6211   MORNING GLORY WAY      FORT BENNI GA   31905        Dec 1 2018   NC
                       MUSCOGEE 03319637    TUCKER     JERRY       WAYNE     5126   MARTIN AVE             COLUMBUS GA     31909        Jul 1 2017   HI
                       MUSCOGEE 00905231    TUCKER     KATHLEEN    M         5126   MARTIN AVE             COLUMBUS GA     31909        Jul 1 2017   HI




  Ex. 2 to Petition:
                       MUSCOGEE 07130614    TUCKER     MONICA      A         3737   CUSSETA RDAPT 9207     COLUMBUS GA     31903        Jul 1 2020   CO




Braynard Declaration
                       OCONEE    06815410   MCDANIEL BRANDON       JERRELL   1281   BARBER CREEK RD        STATHAM    GA   30666-3109   Mar 1 2020   KY
                       MUSCOGEE 06776476    HOLMES     ALISHA      NICOLE    6035   BUXTON DR              COLUMBUS GA     31907        Jul 1 2020   AL
                       OCONEE    12521569   SANVILLE   MCKENNA     MARY FRANC1050   OAKLAKE TRL            WATKINSVIL GA   30677        May 1 2020   WY
                       OCONEE    11431232   SCHADER KATHY          IRENE     1031   SOLITAIRE CT           BOGART     GA   30622        Mar 1 2020   CT
                       OCONEE    00304032   SCHEER     STEPHEN     A         1160   MASON MILL RD          ATHENS     GA   30606-5385   Jul 1 2020   NY
                       MUSCOGEE 06605687    IRVING     CRYSTAL     RENEE     1489   BUNKER HILL RD         COLUMBUS GA     31907        Jul 1 2019   TN
                       MUSCOGEE 11250303    TOUSSAINT ASHLEY       DIXON     4297   VELPOE DR              COLUMBUS GA     31907        Nov 1 2017   MS
                       NEWTON    00328386   ROBERTSONWINNA         RAKES     800    HODGES CIR             MANSFIELD GA    30055        Jun 1 2020   NC
                       MUSCOGEE 00180530    HUTTO      TERESA      LYNN      1019   BRITT AVE UNIT B       COLUMBUS GA     31906        Oct 1 2020   OK
                       PAULDING 06888361    DUNLEVY    LAURA       KELLEY    48     CROCKER LN             HIRAM      GA   30141        Aug 1 2017   TX
                       PAULDING 10428141    DUPREE     GRANT       ANDREW    868    OLD MILL RD            DALLAS     GA   30157        Jul 1 2020   NC
                       MUSCOGEE 08319840    HODGES     BRANDON     RASHOD    6726   ALDORA DR              COLUMBUS GA     31907        Jan 1 2020   FL
                       MUSCOGEE 08209486    HOFFMAN LAWRENCE       WILLIAM   1812   INVERNESS APT 1812     COLUMBUS GA     31909        Jun 1 2019   CO
                       MUSCOGEE 01249646    HOFFMAN PETER          B         3033   SUE MACK DR            COLUMBUS GA     31906        Oct 1 2020   AL
                       MUSCOGEE 08054114    HOGAN      TIA         SHATOVIA 6416    LUNA DR                COLUMBUS GA     31907-4651   Aug 1 2019   AL
                       MUSCOGEE 05393090    HINTON     CATHERINE   JEAN      6726   BEAVER CT              MIDLAND    GA   31820-3819   Sep 1 2020   TX
                       MUSCOGEE 11881213    HINTON     OLIVIA      GRACE     6726   BEAVER CT              MIDLAND    GA   31820        Sep 1 2020   TX
                       PAULDING 05202818    BURNS      ERIC        ROBERT    142    RETREAT XING           DALLAS     GA   30132        Jul 1 2020   SC
                       PAULDING 05490605    BURNS      STEPHANIE   CHRISTINE 142    RETREAT XING           DALLAS     GA   30132        Jul 1 2020   SC
                       OGLETHORP 05951511   CARTER     BENJAMIN    ELIJAH    11     OAK RIDGE TRL          ARNOLDSVI LGA   30619        Aug 1 2020   NY
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 258 of 585




                                                                                          Page 315
                                                                                                                                                          ~
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                      GA NCOA Out of State


                       PAULDING   12479413   DRONE       TIJUANA     JAMONICA 1068    MERCHANT SAPT 536    DALLAS     GA   30132        Mar 1 2020   MS
                       PAULDING   10548030   FEARS       AYANNA      LOIS      73     YOSEMITE LN          POWDER SP GA    30127        Jul 1 2020   NC
                       PAULDING   10942095   FEATHER     SAMANTHA MARIE        3602   VILLA RICA HWY       DALLAS     GA   30157        Nov 1 2018   FL
                       PAULDING   02910095   FECIK       CHRISTINE             94     GLENWOOD CT          DOUGLASVILGA    30134-5559   Oct 1 2020   SC
                       PAULDING   11131125   EVANS       TAQUAN      KHALIL    317    GARRETTS DR          DOUGLASVILGA    30134        Jul 1 2017   KY
                       PAULDING   11573250   EVERETT     ALYSON                92     CEDAR CREEK CT       ACWORTH GA      30101        Oct 1 2020   UT
                       PAULDING   11896309   EVERETT     BRANTLEY NEAL         92     CEDAR CREEK CT       ACWORTH GA      30101        Oct 1 2020   UT
                       MUSCOGEE   06397995   SMITH       THOMASINA LAVERNE     3242   MARICOPA DR          COLUMBUS GA     31907        Aug 1 2017   AL
                       OCONEE     10602693   HOWARD      BEATRICE ALISHA       2153   BLACKSTONE WAY       WATKINSVIL GA   30677        Dec 1 2019   MD
                       OCONEE     10589510   HOWARD      LAMONT      JAY       2153   BLACKSTONE WAY       WATKINSVIL GA   30677        Dec 1 2019   MD
                       PAULDING   05650430   BOWEN       TRACY       BLANEY    324    STONE CREEK DR       DALLAS     GA   30157        Jul 1 2020   VA
                       MUSCOGEE   05106363   SPRAGUE     RENEE       CANDIDA   1604   N GROVE CT           COLUMBUS GA     31904        Aug 1 2020   AL
                       MUSCOGEE   10112844   ST CLAIR    MATTHEW LEE           8068   CASSANDRA CT         COLUMBUS GA     31904        Dec 1 2019   KS
                       MUSCOGEE   11797763   LEWIS       VICKI       LEWIS     1438   20TH ST              COLUMBUS GA     31901        Nov 1 2019   FL
                       MUSCOGEE   10005533   LINDEN      CLAIRE      ALISON    6627   WOODBERRY RD         COLUMBUS GA     31904        Sep 1 2020   FL
                       PAULDING   07320010   BRAZENAS    ADAM        JEFFREY   162    KNIGHTWOOD PT        ACWORTH GA      30101-5940   Jul 1 2020   OK
                       PAULDING   05099075   BULLOCK     DALITA      NOVELLA   271    SILVER RIDGE DR      DALLAS     GA   30157-8272   Nov 1 2019   SC
                       PAULDING   01248157   BUNCH       DAVID       LEE       178    WELLSPRING PT        HIRAM      GA   30141-3403   Feb 1 2020   FL
                       PAULDING   12251941   MARSHALL    DERRICK               18     PRINCIPAL PT         DALLAS     GA   30132        Jul 1 2020   KY
                       MUSCOGEE   10552494   SMITH       MIRIAM                1329   FRONT AVE APT 249    COLUMBUS GA     31901        Oct 1 2020   TX
                       PAULDING   11682813   DEPASS      TYLER       ERIC      161    ROSEMONT CT          HIRAM      GA   30141        Oct 1 2020   NC
                       PEACH      07342581   DINKINS     ANEYEUS     WERNER    301    LAMPLIGHT DR         BYRON      GA   31008        Mar 1 2020   MD
                       PAULDING   05189063   WATSON      DAWN        MARIE     164    CRESCENT WOODE WAY DALLAS       GA   30157        Oct 1 2020   TX
                       PAULDING   05966041   GILBERT     PHILIP      ANDREW    219    REMINGTON CT         DALLAS     GA   30132-8520   Oct 1 2020   AL
                       PAULDING   11382736   GILLILAND   CAMERON LEIGH         66     FAWN TRL             HIRAM      GA   30141        May 1 2019   AL
                       PAULDING   00678461   HORWATH     DAVID       MICHAEL   116    LEXINGTON CT         DALLAS     GA   30157        Jul 1 2020   FL
                       PAULDING   12330494   HERTEL      RYAN        WILLIAM   529    BRANCH VALLEY DR     DALLAS     GA   30132        Jul 1 2020   VA




  Ex. 2 to Petition:
                       PAULDING   08509832   HERTEL      SUZANNE     VARGO     529    BRANCH VALLEY DR     DALLAS     GA   30132        Jul 1 2020   VA




Braynard Declaration
                       PEACH      12738232   WALLACE     KAYLYNN     BROOKE    385    HEDGE ROW DR         BYRON      GA   31008        Jun 1 2020   AL
                       PAULDING   08387494   WEBER       MADALYN     FAYE      2714   HIGHWAY 101 S        VILLA RICA GA   30180        Aug 1 2020   MI
                       PAULDING   04319706   SHIRLEY     CHRISTINE WATKINS     588    BLACK FOREST RUN     DOUGLASVILGA    30134        Jan 1 2020   AL
                       PEACH      06206264   NESBITT     RACHEL      RESA      202    LAMPLIGHT DR         BYRON      GA   31008        Jan 1 2019   ID
                       PEACH      07185660   HALEY       HEATHER     BLANE     305    SUMMER BREEZE DR     FORT VALLE GA   31030        Jun 1 2020   VA
                       PIKE       04958541   WATSON      BRYAN       JAMES     611    HAMILTON RD          CONCORD GA      30206        Jul 1 2020   KY
                       RICHMOND   10154338   BURNEY      JAMES       GORDON    3317   HAMDEN ST            AUGUSTA    GA   30906        Aug 1 2018   AP
                       RICHMOND   05222075   BURNS       ANGELA      BROWN     3863   MIKE PADGETT HWY     AUGUSTA    GA   30906        Dec 1 2019   SC
                       PICKENS    10285668   HUNTER      MICHELE     ANN       111    SASSAFRAS MOUNTAIN T JASPER     GA   30143        Apr 1 2019   CA
                       POLK       03553908   MCCOLLUM    ROBBIE      LEWIS     2262   JOHNSON LAKE RD      CEDARTOW NGA    30125        Jul 1 2019   OK
                       PIERCE     06016359   CHILDRESS   MARIA       BOON      902    EDGEWOOD CIR         BLACKSHEA GA    31516-2607   Mar 1 2017   AR
                       PIERCE     11573553   CLARK       DIANA       STORMER 3470     HIGHWAY 32           BRISTOL    GA   31518        Oct 1 2020   OH
                       RABUN      01184548   GUEST       DOROTHY W             290    BEAR CAVE TR         LAKEMONT GA     30552-2333   Jul 1 2019   AL
                       RABUN      01184550   GUEST       LUTHER      H         290    BEAR CAVE TR         LAKEMONT GA     30552-2333   Jul 1 2019   AL
                       PUTNAM     10892084   SAVAGE      JOHN WILLIA BLACKBURN 329    THOMAS DR            EATONTON GA     31024        Aug 1 2020   NC
                       PIKE       06763300   JACKSON     DANIEL      PAUL      1395   MELVILLE BROWN RD    WILLIAMSON GA   30292-3216   Apr 1 2018   VA
                       RICHMOND   11832489   BROWN       WAYNE       KEITH     802    HARBOR TOW  APT 131  AUGUSTA    GA   30907        Sep 1 2020   DC
                       PUTNAM     12046499   SHIGLEY     TRICIA      DIANE     373    OLD COPELAN RD       EATONTON GA     31024        Jul 1 2020   MD
                       PUTNAM     04394801   SHREVE      PATRICIA    ANN       147    CASTERS BRANCH RD    EATONTON GA     31024-7125   Oct 1 2020   SC
                       PUTNAM     04393177   SHREVE      RICHARD     STANLEY   147    CASTERS BRANCH RD    EATONTON GA     31024        Oct 1 2020   SC
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 259 of 585




                                                                                            Page 316
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                          Ii

                                                                                                                                                     -
                                                                                                                                                     -
                                                                                    GA NCOA Out of State


                       RICHMOND   11385197   CASSETTY LISA         MICHELLE 3117    FIELDSTONE CIR       AUGUSTA   GA   30907        Aug 1 2020   SC
                       RICHMOND   11201193   GALLAGHER CHRISTOPHEMICHAEL     1719   PITCHWOOD WAY        HEPHZIBAH GA   30815        May 1 2019   VA
                       RICHMOND   08245730   GALLAGHER PAIGE       MCGAHEE 1719     PITCHWOOD WAY        HEPHZIBAH GA   30815        May 1 2019   VA
                       RICHMOND   06958621   DENMARK JAMES                   3895   BOLTON ST            AUGUSTA   GA   30909        Oct 1 2018   PA
                       RICHMOND   12745808   EDWARDS ETHAN         PATRICK   1210   RIVER RIDGE DR       AUGUSTA   GA   30909        Oct 1 2020   SC
                       RICHMOND   04694328   HOLLIS      KAULAI    ALANI     1843   BEAVER CREEK LN      HEPHZIBAH GA   30815        Jul 1 2020   VA
                       RICHMOND   10713598   GREENE      LAVERNE   BROWN     4503   LAKELAND CT          AUGUSTA   GA   30906        Feb 1 2019   SC
                       RICHMOND   01972488   GREENWOO NANCY        COLLEEN   2601   BELLEVUE AVE         AUGUSTA   GA   30904        Oct 1 2020   TX
                       RICHMOND   07411166   GRIFFETH KATHERINE BICKLEY      157    LAKEMONT DR          AUGUSTA   GA   30904        May 1 2019   VA
                       RICHMOND   10309417   CARTER      MARQUITA LYNN       1308   BRUCE ST             AUGUSTA   GA   30901        Apr 1 2020   SC
                       RICHMOND   06018384   CARTLEDGE KRISTIN     MARI      4875   OLD WAYNESBORO RD    HEPHZIBAH GA   30815-2010   Feb 1 2019   NC
                       ROCKDALE   06499700   FANNER      DANIKA    SHEREE    451    OVERLOOK TURN        CONYERS GA     30012-3665   Oct 1 2020   TX
                       ROCKDALE   11449142   FANNING     TRACY     LEE       1451   GARDNER RD NW        CONYERS GA     30012        Sep 1 2019   MS
                       RICHMOND   01466194   HALE        GEORGE    S         614    BEAUFORT AVE         AUGUSTA   GA   30901        Mar 1 2018   SC
                       RICHMOND   08175540   JARMON      DEIDRA              2511   FRIAR LN             AUGUSTA   GA   30906        Apr 1 2018   SC
                       RICHMOND   05727204   JASON       RODNEY              3804   WINCHESTER CT        AUGUSTA   GA   30906        Oct 1 2020   NC
                       RICHMOND   06983412   JAUDON WR JACQUELINE DENISE     1934   WATKINS ST           AUGUSTA   GA   30904        Jan 1 2017   SC
                       RICHMOND   11716732   DINH        AMBER               6135   MAJOR CIR            AUGUSTA   GA   30909        Mar 1 2020   PA
                       RICHMOND   06175969   JAMIESON JEAN         MERCEDES 3620    STANTON CT           AUGUSTA   GA   30906-8030   Sep 1 2020   FL
                       RANDOLPH   08485260   RICHARDSONGLENELL     AMORES    52     2ND ST               CUTHBERT GA    39840        Sep 1 2020   FL
                       RICHMOND   10209514   BERNS       THOMAS    ANDREW    808    RIVERFRONT DR        AUGUSTA   GA   30901        Jun 1 2020   VA
                       RICHMOND   05982686   GUNN        STEPHANIE R         7022   SUMMERTON DR         AUGUSTA   GA   30909        Feb 1 2020   NC
                       ROCKDALE   07668337   MINOR       CANDACE BROWN       1007   CORLEY RD NW         CONYERS GA     30012-2041   Apr 1 2018   NC
                       RICHMOND   10799533   MITCHELL LACIE        DYAN      2525   CENTER WE SAPT 15H   AUGUSTA   GA   30909        Apr 1 2020   VA
                       RICHMOND   08437290   MILLS       RICHARD   JACKSON   2206   WOODLAND AVE         AUGUSTA   GA   30904        Jun 1 2017   SC
                       RICHMOND   08720083   MIMS        NATHAN              2331   RIDGE RD             AUGUSTA   GA   30906-5520   Mar 1 2018   CO
                       RICHMOND   08529961   MIMS        SAMANTHA CHRISTA NIC1013   FLEETWOOD DR         AUGUSTA   GA   30909        Jul 1 2020   SC




  Ex. 2 to Petition:
                       RICHMOND   10548301   OLIVAS      MILENA    ORONA     2525   CENTER WESAPT 13E    AUGUSTA   GA   30909        Mar 1 2020   WA




Braynard Declaration
                       RICHMOND   10146540   OLIVER      TRAVIS              3255   LEXINGTON WAY        AUGUSTA   GA   30909        Feb 1 2020   SC
                       RICHMOND   10577689   OLSON       KENNETH   CHRISTOPHE306    JASMINE CIRAPT B     FORT GORDOGA   30905        May 1 2017   TX
                       RICHMOND   11925012   PIERCE      VICTORIA  LYNN      1303   HUNTINGTON DR        AUGUSTA   GA   30909        Apr 1 2020   SC
                       RICHMOND   11249934   PIERSOL     JOSHUA    LUKE      2525   COMMONS TRCE         AUGUSTA   GA   30909        Aug 1 2019   AE
                       RICHMOND   11276711   PIERSOL     LYNSEY    SHARIE    2525   COMMONS TRCE         AUGUSTA   GA   30909        Aug 1 2019   AE
                       RICHMOND   06087263   PILLER      ELFRIEDE SYLVIA     2518   GEORGETOWN DR        AUGUSTA   GA   30906        Mar 1 2020   FL
                       RICHMOND   10762863   ROQUE NIEV NAYLIMAR             815    BIRCH CT   APT B     FORT GORDOGA   30905        Aug 1 2018   AK
                       RICHMOND   08821121   MOODY       BRIAN     KENDALL   1024   MAGNOLIA DR          AUGUSTA   GA   30904-5922   Jun 1 2019   ME
                       RICHMOND   10668281   YOUNG       NATHAN    ALAN      1348   HIGHBORNE DR         AUGUSTA   GA   30906        Oct 1 2020   MD
                       RICHMOND   11925026   YOUNG SIMSKARLEY      YOUNG     1327   APACHE TRL           HEPHZIBAH GA   30815        Sep 1 2020   SC
                       RICHMOND   11850919   YOUSSEF     AHMED AWNEY         808    OCEAN FOREAPT 431    AUGUSTA   GA   30907        Oct 1 2020   MD
                       RICHMOND   03605387   ZACHOW      WALTER    MICHAEL   2355   MINTO ST             AUGUSTA   GA   30904        May 1 2020   SC
                       RICHMOND   07143167   MILLER      LISA      RENEE     2342   HENRY CIR            AUGUSTA   GA   30906        Sep 1 2020   SC
                       RICHMOND   11356867   MILLER GILL KAREN     LEE       2426   LENNOX RD            AUGUSTA   GA   30906        Apr 1 2019   NM
                       RICHMOND   08437289   MILLS       MARGARET HALL       2206   WOODLAND AVE         AUGUSTA   GA   30904        Jun 1 2017   SC
                       ROCKDALE   04017717   KELLEY      MICHAEL   LYNN      3501   TIFFANY DR SE        CONYERS GA     30013        Jul 1 2018   NC
                       RICHMOND   06760237   POLLARD     BETTY     JEAN      526    RICHMOND HAPT K4     AUGUSTA   GA   30906        Dec 1 2017   TN
                       RICHMOND   11061650   POOLE       ANTHONY LAVON       2116   BOYKIN RD            AUGUSTA   GA   30906        Jan 1 2020   SC
                       RICHMOND   01449008   PORTER      SHEILA    MICHELLE 3498    ESSEX PL             HEPHZIBAH GA   30815        Aug 1 2017   HI
                       RICHMOND   05933062   PORTIS      CLYTE     LYDIA     4833   APPLE CT             AUGUSTA   GA   30909-9176   Jul 1 2017   VA
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 260 of 585




                                                                                          Page 317
                                                                                                                                                       ~
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                   GA NCOA Out of State


                       RICHMOND   05933119   PORTIS    QUENTIN     JAMESON  4833   APPLE CT             AUGUSTA    GA   30909-9176   Jul 1 2017   VA
                       RICHMOND   10368798   OCAIN     DAVID       ALAN     805    HARBOR TO W APT 1013 AUGUSTA    GA   30907        Jul 1 2020   SC
                       RICHMOND   10219507   ROHR      ASHLEY      NICHOLE  3035   WRIGHTSBORO RD       AUGUSTA    GA   30909        Sep 1 2019   VA
                       RICHMOND   08831082   ROMAN     JONATHAN             3818   WOODLAKE DR          HEPHZIBAH GA    30815-6063   Aug 1 2017   NM
                       RICHMOND   10962124   MILES     AYANNA      LATEEFAH 3224   YORK DR              AUGUSTA    GA   30909        Feb 1 2018   SC
                       RICHMOND   06946874   MILIKIN   JOHN        ANDREW   3129   CHURCH RD            AUGUSTA    GA   30909        Jan 1 2020   TN
                       ROCKDALE   11559935   MCINTOSH JEKIEL       JENNENS  646    CLUBLAND CIR SE      CONYERS GA      30094        Feb 1 2018   SC
                       ROCKDALE   12439427   MORGAN    LEONARD     STEVE    3219   QUINCEY XING         CONYERS GA      30013        Feb 1 2020   FL
                       SCREVEN    08751275   GAY       JAMES       RICHARD  111    PLUM ST              SYLVANIA GA     30467-2309   Oct 1 2019   FL
                       RICHMOND   10099224   SITTON    BRANDON     JAMES    3507   POTOMAC DR           AUGUSTA    GA   30906        Mar 1 2018   SC
                       RICHMOND   06194998   SKOLNIK   PATRICIA    LOUISE   1203   SUMMERTIME PL        AUGUSTA    GA   30909        Oct 1 2020   NC
                       ROCKDALE   08358461   WILSON    ROSCOE               3818   WILLOW BEND DR       STOCKBRID GGA   30281-5685   Nov 1 2019   TX
                       ROCKDALE   07271743   WILSON    TONYA       MICHELE  138    PEAKS LNDG           CONYERS GA      30013        Jul 1 2018   MD
                       SPALDING   07609860   FRANK     KYLE        JONATHAN 1312   MACARTHUR DR         GRIFFIN    GA   30224-5348   Aug 1 2017   FL
                       SPALDING   12807029   FRANK     RENALYN     IMASA    1312   MACARTHUR DR         GRIFFIN    GA   30224        Aug 1 2017   FL
                       ROCKDALE   08351480   MOORE     ASHLEY      NICOLE   2399   ROLLING ACRES DR SW CONYERS GA       30094-6184   Aug 1 2020   NY
                       ROCKDALE   10496512   MOORE     JAQUAN      KING     1914   SHELDON LN           CONYERS GA      30094        Mar 1 2017   NJ
                       SPALDING   02890442   CURTIS    SHIRLEY     ANN      118    JASPER CT            GRIFFIN    GA   30223        Sep 1 2020   WA
                       SPALDING   08298626   JOHNSTON WILLIAM      SAMUEL   1351   ZEBULON RD           GRIFFIN    GA   30224-5171   Oct 1 2018   DC
                       RICHMOND   06097787   RAY       PATIENCE    S        3778   BELAIR RD            AUGUSTA    GA   30909-9600   Feb 1 2018   AE
                       RICHMOND   08489614   REDBURN DANIEL        IAN      824    DAFFODILL CAPT B     FORT GORDOGA    30905-4123   Jun 1 2019   HI
                       RICHMOND   08321016   REDD      KENNETH     WAYNE    3335   QUAKER SPRING RD     AUGUSTA    GA   30907-3613   Aug 1 2020   FL
                       SCREVEN    04151651   COLSON    RYAN        MATTHEW 560     FRIENDSHIP RD        SYLVANIA GA     30467        Aug 1 2019   SC
                       STEPHENS   12558197   GAUTREAUX MONIQUE     ALEXA    7637   W CURRAHEE ST        TOCCOA     GA   30577        Aug 1 2020   CT
                       ROCKDALE   05011271   BADRUDDIN JAMILA      A        732    SAINT CLAIR DR       CONYERS GA      30094        Oct 1 2019   DC
                       ROCKDALE   05317904   BAILEY    JACQUELYN   OSHANTA  2925   LIGHTHOUSE WAY       CONYERS GA      30013        Jun 1 2018   NJ
                       ROCKDALE   06988123   BROOKS JUDVASHTI      CERELIA  3235   LUCKY PL             CONYERS GA      30013        Jul 1 2020   TN




  Ex. 2 to Petition:
                       TIFT       08928972   WILLINGHAMEMILY       KATELYN  4611   FIELD CREEK RD       TIFTON     GA   31793        Aug 1 2020   AL




Braynard Declaration
                       SEMINOLE   11901675   GAINES    KISWANA              410    BALDWIN ST           DONALSON V GA   39845        Nov 1 2019   AL
                       SEMINOLE   00732973   GARNER    PEARLENE    BLAKE    3950   ELLA ORANGE RD       JAKIN      GA   39861-3004   Jun 1 2018   FL
                       WALKER     12015747   CAMPBELL SAMANTHA     RAE      27     EAGLE CLIFF DR       FLINTSTONE GA   30725        Oct 1 2020   FL
                       THOMAS     06682475   WILLIAMS  BERTTIE     C        257    HUNTINGTON POINTE DR THOMASVILLGA    31757-4902   Oct 1 2019   FL
                       TIFT       01634563   SEAGLE    PANSY       A        2209   MADISON AVE          TIFTON     GA   31794-3020   Mar 1 2019   NC
                       SUMTER     12102171   HAWKRIDGE NATHANIEL   JAMES    152    DOGWOOD HILLS RD     AMERICUS GA     31709        Mar 1 2020   KY
                       TROUP      11523482   ROBINSON LAUREN       ANNE     128    SUNNY POINT CIR      LAGRANGE GA     30240        May 1 2020   AL
                       SUMTER     01295613   ARGO      MALCOLM              1216   HANCOCK DR           AMERICUS GA     31709-4402   Mar 1 2020   NC
                       SUMTER     01295614   ARGO      PHYLLIS     URDA     1216   HANCOCK DR           AMERICUS GA     31709-4402   Mar 1 2020   NC
                       SUMTER     04857930   ALLISON   JO          ANN      215    FRIEDA LN            AMERICUS GA     31709        Jan 1 2020   TN
                       TOWNS      00449707   LEE       CANDACE     G        1364   TURKEY KNOB DR       HIAWASSEE GA    30546        Oct 1 2020   NC
                       TAYLOR     05650152   FULLER    JASON       LEWIS    83     N POPLAR ST          BUTLER     GA   31006        Oct 1 2019   AL
                       TOWNS      02913660   NEIGH     PATRICIA    JANE     57     ENOTA VILLAAPT 106   YOUNG HAR GA    30582        Aug 1 2020   VA
                       TOWNS      08603650   HUEY      NANCY       HINSLEY  5730   PINE CREST RD        YOUNG HAR GA    30582-2606   Aug 1 2020   NC
                       WALKER     11267602   CLARK     JACOB       TODD     296    GRAHAM CIR           ROCK SPRIN GA   30739        May 1 2019   AL
                       SUMTER     01308258   SHORT     WILLIAM     RAYMOND 119     COUNTRY CLM          AMERICUS GA     31709-4594   Aug 1 2020   TX
                       SUMTER     10609906   SHORTER KATHERINE              202    MALLON DR            AMERICUS GA     31719        Jul 1 2020   AL
                       WALTON     08551259   CORDER    JESSICA     DIANE    1210   MAPLE CREEK LN       LOGANVILLE GA   30052-7108   Aug 1 2018   VA
                       TOWNS      07388674   SPANO     SANDRA      BEATRIZ  532    BOCON LN             HIAWASSEE GA    30546        Mar 1 2019   NC
                       TOWNS      10952777   SPARKS    DARLENE     ETHEL    108    CHURCH ST 116        HIAWASSEE GA    30546        Nov 1 2019   NC
                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 261 of 585




                                                                                         Page 318
                                                                                                                                                       B
                                                                                                                                                       I!
                                                                                                                                                       It
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                     GA NCOA Out of State


                       TIFT        01632059   GUEST      BRENDA      STAMEY   67     LONG PINE RD          TIFTON     GA   31794-0307   Aug 1 2020   NC
                       TIFT        01632061   GUEST      WILLIAM     A        67     LONG PINE RD          TIFTON     GA   31794-0307   Aug 1 2020   NC
                       UPSON       05038045   SINGLETON DEBRA        RENEE    302    ROCKY BOTTOM RD       THOMASTO NGA    30286-1438   Nov 1 2019   FL
                       TWIGGS      03498133   VERDI      BILLIE      JEAN     246    ROBINWOOD DR          MACON      GA   31217        May 1 2020   OR
                       TWIGGS      12315663   WALDEN     AVA         ASHA     3434   MARION RIPLEY RD      DRY BRANCHGA    31020        Apr 1 2020   CA
                       TWIGGS      00185720   WALDEN     BRENDA      GALE     3434   MARION RIPLEY RD      DRY BRANCHGA    31020-4016   Apr 1 2020   CA
                       TOWNS       04617747   CAMPBELL MARIAN        REBECCA  6801   MOUNTAIN LAUREL RD    HIAWASSEE GA    30546        May 1 2020   FL
                       TIFT        11345525   FALLIN     ELIZABETH   FAITH    5802   WESTLAKE DR           TIFTON     GA   31794        Jun 1 2019   FL
                       TIFT        10600832   FALLIN     MADISON     ELISE    5802   WESTLAKE DR           TIFTON     GA   31794        Jun 1 2019   FL
                       WALKER      11395651   PADILLA    HALEY       ANNE     1110   LULA LAKE RD          LOOKOUT MOGA    30750        Jun 1 2020   SC
                       WALKER      11780126   PAGLENO    COURTNEY    KRISTINA 305    LAKEVIEW DR           ROSSVILLE GA    30741        Feb 1 2020   TN
                       WALKER      07371914   PARIS      ERICA                3528   GARRETTS CHAPEL RD    CHICKAMAUGGA    30707-3705   Jun 1 2020   VA
                       TROUP       03928584   KOONCE     DIANNE      LEE      119    OLD AIRPOR UNIT 283   LAGRANGE GA     30240        Aug 1 2020   TX
                       TIFT        06915514   GORDON     MATTHEW     AUSTIN   1515   BROOKVALE DR          TIFTON     GA   31794        Mar 1 2017   OH
                       WALKER      10553956   CRUISE     KATHIE      LYNN     40     DESTINY LN            CHICKAMAU GGA   30707        Mar 1 2020   TN
                       WALTON      12842696   WYNN       ZOE         TAYLOR   1006   MARVIN GARDEN WAY     LOGANVILLE GA   30052        May 1 2020   NC
                       WALTON      04397862   YEARWOOD PAUL          ALBERT   765    S CROSSLANE RD        MONROE     GA   30656-6108   Jan 1 2020   SC
                       WALKER      00997576   HOOPER     TROY        BERNARD 103     RHYNE RD              LA FAYETTE GA   30728        Jun 1 2020   TN
                       TROUP       00905015   CALLAWAY THOMAS        A        600    EDMONDSON AVE         LAGRANGE GA     30240        Oct 1 2020   AL
                       WALKER      00922082   HOLCOMB FRED           LESTER   80     MOON BEAM CIR         ROCK SPRIN GA   30739        Sep 1 2020   TN
                       WALKER      00189910   HOLCOMB SHERRY         LYNN     80     MOON BEAM CIR         ROCK SPRIN GA   30739        Sep 1 2020   TN
                       WALKER      10737252   HOLDER     LINDA       RAE      30     MAPLE LEAF DR         ROCK SPRIN GA   30739        Jun 1 2020   FL
                       WALKER      05760205   DURHAM     MARION      FRANCIS  184    HOMESTEAD HOLW        LA FAYETTE GA   30728-5056   Oct 1 2018   TX
                       WALTON      02820904   PRICE      SHERYL      CHARLENE 146    HIGHWAY 81            OXFORD     GA   30054        Jul 1 2020   AL
                       WARE        04174030   KING       RUBY        LEE      1612   CARSWELL AAPT C7      WAYCROSS GA     31503        Sep 1 2020   FL
                       WALTON      11579713   PICKELSIME DERRICK     CHASE    1342   ARMISTEAD CIR         MONROE     GA   30655        Aug 1 2020   SC
                       WALTON      11694050   BUCHANAN DIANE         LOUISE   1412   CRYSTAL BROOK CT      MONROE     GA   30655        Mar 1 2020   NC




  Ex. 2 to Petition:
                       WARE        03491284   HILL       ALESIA      LEONARD  1425   ROCKEFELLER ST        WAYCROSS GA     31501        May 1 2018   FL




Braynard Declaration
                       WARE        07202798   HILL       CAESAR      ROBERT   1425   ROCKEFELLER ST        WAYCROSS GA     31501        May 1 2018   FL
                       WHITFIELD   10888648   STERCHI    KATHY                2524   DUG GAP RD SW         DALTON     GA   30720        Jan 1 2019   SC
                       WHITFIELD   11084101   BAKER      KATELYN     NICOLE   633    CAROL DR              TUNNEL HILLGA   30755        Feb 1 2020   TN
                       WALTON      07878119   JOHNSON LAVON          ELLEN    804    ROSEWOOD LN           MONROE     GA   30656        Feb 1 2020   OR
                       WALTON      02333044   JOHNSON LORETTA        MARSHALL 2175   WOODLAKE BLVD         MONROE     GA   30655        Aug 1 2017   AL
                       WAYNE       10634199   STEWART ANNETTE        YVONNE   492    ROGERS ST             JESUP      GA   31545        Dec 1 2019   AL
                       WAYNE       10634229   STEWART CODY           JARRETT  492    ROGERS ST             JESUP      GA   31545        Dec 1 2019   AL
                       WAYNE       06127090   STEWART MICKEY         WAYNE    492    ROGERS ST             JESUP      GA   31545        Dec 1 2019   AL
                       WAYNE       10640318   STEWART PHILLIP        ROBERT   492    ROGERS ST             JESUP      GA   31545        Dec 1 2019   AL
                       WHITFIELD   05849463   STAFFORD JENNIFER      MAURINE  600    LAKEMONT DR           DALTON     GA   30720        Nov 1 2018   TN
                       WHITFIELD   07951659   ARMSTRONGJESICA                 932    RACHEL ST             DALTON     GA   30720        Oct 1 2018   AE
                       WORTH       10221586   GRIFFIN    AUSTIN      GENE     211    WEST RD               POULAN     GA   31781        Sep 1 2018   NC
                       WORTH       06122600   HALL       KRISALYN    JOVANA   204    SOUTH AVE             SYLVESTER GA    31791        Aug 1 2019   FL
                       WORTH       06447289   FREEMAN STACEY         H        622    E WALLACE ST          SYLVESTER GA    31791        Dec 1 2019   FL
                       WARE        04740662   DAVIS      ANGELA      MARIE    201    WILKERSON ST          WAYCROSS GA     31501        Oct 1 2020   FL
                       WARE        07813339   DAVIS      COREY       VERDA    201    WILKERSON ST          WAYCROSS GA     31501        Oct 1 2020   FL
                       WHITE       03077261   BORCHERT MICHAEL       KENNETH  360    RIVER ESTATES RD      CLEVELAND GA    30528-7572   Jan 1 2020   FL
                       WHITE       08459672   BRADY      ANTHONY     JOHN-RAY 3      HEAD LN               CLEVELAND GA    30528        Jun 1 2019   LA
                       WHITE       10549621   ELLIOTT    RUTH        ELAINE   340    LEISURE ACR24         CLEVELAND GA    30528        Oct 1 2020   ID
                       WHITE       10549607   ELLIOTT    WILLIAM     TROY     340    LEISURE ACR24         CLEVELAND GA    30528        Oct 1 2020   ID
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 262 of 585




                                                                                           Page 319
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -•
                                                                                                                                                     -
                                                                                        GA NCOA Out of State


                       WHITFIELD   04407283   PATTERSON JANET        SUE         124    RICHARDSON DR          DALTON     GA   30721-8742   Jul 1 2020   KY
                       WILKINSON   08126208   RUEHMAN DALE           ALAN        206    S RAILROAD ST          TOOMSBOR OGA    31090        Dec 1 2019   FL
                       WHITE       11904398   DUCLEROIR CHRISTIAN                354    HIDDEN MEADOWS RD      CLEVELAND GA    30528        Aug 1 2020   FL
                       RICHMOND    06770535   BOYLE      NAKIA       NICOLE JANI 1218   PINE ST                AUGUSTA    GA   30901-3335   Sep 1 2019   NC
                       RICHMOND    07111023   BRADDY     CEDRIC                  3441   MCALPINE DR            AUGUSTA    GA   30906-4385   Oct 1 2020   MD
                       RICHMOND    10743663   BRADLEY    ARAYA                   2819   BENNINGTON DR          HEPHZIBAH GA    30815        Mar 1 2018   SC
                       RICHMOND    08943851   BRADLEY    GLORIA      JEAN HARPE 2905    AYLESBURY DR           AUGUSTA    GA   30909        Mar 1 2017   NC
                       RICHMOND    10155825   CAMERON EVA            RAMELLE     1815   STARNES ST             AUGUSTA    GA   30904        Jan 1 2020   SC
                       RICHMOND    10776071   CAMPBELL STUART        THOMAS      2609   WOODBLUFF CIR          AUGUSTA    GA   30909        Jun 1 2020   SC
                       RABUN       01181386   MARCELLINOPATRICK      F           76     CLARK LN               CLAYTON    GA   30525-5058   Dec 1 2019   SC
                       RABUN       02414366   MARTIN     CRYSTAL     MICHELLE 133       BUCKHORN CIR           CLARKESVIL GA   30523        Mar 1 2020   SC
                       RABUN       11810449   MAXWELL ROBERT         BENJAMIN 161       ANDREA LN              LAKEMONT GA     30552        Oct 1 2017   NC
                       POLK        10266055   JACOBS     CASSIE      MARIE       59     GIN RD                 CEDARTOWNGA     30125        Aug 1 2018   PA
                       PUTNAM      06628735   LARSON     CARLA       JEAN        168    BLUE HERON DR          EATONTON GA     31024-5681   Oct 1 2020   LA
                       PUTNAM      06631240   LARSON     STEPHEN     ANDREW      168    BLUE HERON DR          EATONTON GA     31024-5681   Oct 1 2020   LA
                       RICHMOND    12749862   CAREY      WYATT       JOSEPH      2006   MCDOWELL ST            AUGUSTA    GA   30904        Jan 1 2020   NH
                       PULASKI     10659598   SMITH      RODRICK     JERMAINE 94        S UNION ST             HAWKINSVIL GA   31036        Oct 1 2020   TN
                       PULASKI     00724589   STUDSTILL LAURA        MURRELL     43     COUNTRY CLUB DR        HAWKINSVIL GA   31036-5800   Mar 1 2020   CA
                       RABUN       10338191   GERARD     BEVERLY     ELIZABETH 703      LANCELOT LP            CLAYTON    GA   30525        Sep 1 2020   NJ
                       RABUN       03218980   GORDER     JANE        KLIPFEL     255    BULL FROG LN           CLAYTON    GA   30525-4057   Apr 1 2020   SC
                       RABUN       05929520   WATKINS    SALLY       RACHEL      245    RINGGOLD LN            CLARKESVIL GA   30523        Aug 1 2018   FL
                       POLK        00458697   KELLEY     ELAINE      K           300    HUNTINGTON RD          CEDARTOWNGA     30125        Aug 1 2020   AL
                       PUTNAM      00237126   HUFF       ROBIN       MARIE       103    PRIMROSE P APPT 3213   EATONTON GA     31024        Mar 1 2020   FL
                       RICHMOND    07346023   SCOTT      LAUREN      N           1      DOMINION WAY           AUGUSTA    GA   30907        Dec 1 2019   TN
                       RICHMOND    08861495   SCOTT      MARQUIS     LATREAL     109    ARBORSIDE DR           AUGUSTA    GA   30909        May 1 2017   FL
                       RICHMOND    01460722   HUTTO      LORETTA     A           639    SEA ISLE DR            AUGUSTA    GA   30901-2059   May 1 2020   WA
                       RICHMOND    12220258   GILBERT    EMILY       ELIZABETH 3722     WALTON WA APT 223      AUGUSTA    GA   30907        Aug 1 2020   FL




  Ex. 2 to Petition:
                       RICHMOND    12681396   HOLDEN     WILLIAM     GAGE        811    LAKE TERRACE DR        AUGUSTA    GA   30904        May 1 2020   LA




Braynard Declaration
                       RICHMOND    10763004   FARNSWORTSARAH         CLAXTON     1337   WINTER ST              AUGUSTA    GA   30904        May 1 2020   AE
                       SPALDING    07709595   DUNSON     LEONILA     MATILDE     2650   JACKSON RD             GRIFFIN    GA   30223        Oct 1 2020   FL
                       RICHMOND    08689882   JOHNSON TRICIE         A           905    HOPKINS ST             AUGUSTA    GA   30901-2947   Mar 1 2018   SC
                       RICHMOND    10714628   HANSON     KATHRYN                 3709   KINGSGATE DR           HEPHZIBAH GA    30815        Apr 1 2017   WI
                       RICHMOND    12844682   HARBIN     MICHELLE                1729   DEER CHASE LN          HEPHZIBAH GA    30815        Feb 1 2019   AE
                       RICHMOND    01875678   HARDEN     ATOSHA      NEWSOME 2303       RAMBLEWOOD DR          AUGUSTA    GA   30906        Dec 1 2019   SC
                       RICHMOND    08649764   HODGES     JUSTIN      WILLIAM     6062   CLIFFORD ST            AUGUSTA    GA   30909        Jul 1 2018   PA
                       RICHMOND    02290261   JOSEPH     CHRISTINA   ROSE        2206   CENTRAL AVE            AUGUSTA    GA   30904-4406   Jun 1 2020   LA
                       RICHMOND    08105096   HARRIS     TEIRA       SHANTELL 2735      EDWARD DR              AUGUSTA    GA   30904        Apr 1 2018   NC
                       RICHMOND    08320856   JOHNSON PHILLIP        ALLEN       905    HOPKINS ST             AUGUSTA    GA   30901-2947   Mar 1 2018   SC
                       RICHMOND    08241894   JOHNSON RACHEL                     2045   WILLHAVEN DR           AUGUSTA    GA   30909        Jul 1 2020   SC
                       RICHMOND    07848795   JOHNSON RAHEEMA        TASLEEM     3170   SKINNER MILAPT J5      AUGUSTA    GA   30909        Sep 1 2017   NY
                       RICHMOND    04513477   HUCKABEE JOSEPH        A           3406   PRINCESS CT            AUGUSTA    GA   30909-4447   Feb 1 2020   IL
                       SCHLEY      10052670   ANDERSON DARLENE       ANTONETTE 191      EBENEZER RD            ELLAVILLE GA    31806        Oct 1 2020   DC
                       RICHMOND    11503778   WILSON     ALLYSON     LEAH        1771   PINETREE RD            AUGUSTA    GA   30904        Oct 1 2019   SC
                       RICHMOND    08921962   WILSON     CHRISTIAN   DIOR        4675   CRESTED BUTTE RD       AUGUSTA    GA   30909-9144   Jul 1 2017   KY
                       SPALDING    12478146   BALDT      CHARMAINE   EVONNE      700    ANDERSON RD            GRIFFIN    GA   30223        May 1 2020   PA
                       RICHMOND    04106130   SATERFIELD KEVIN       BRUCE       2118   PEPPERIDGE DR          AUGUSTA    GA   30906        Aug 1 2017   VA
                       RICHMOND    08943014   SATTERWHITTHELMA       DEMETRIUS 3188     SKINNER MI LAPT 4C     AUGUSTA    GA   30909-1980   Jan 1 2018   SC
                       RICHMOND    05896965   SAUNDERS KYONG         DEMETRICE 3237     W WIMBLEDON DR         AUGUSTA    GA   30909        Oct 1 2018   NC
                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 263 of 585




                                                                                              Page 320
                                                                                                                                                              I!
                                                                                                                                                              It
                                                                                                                                                              !I

                                                                                                                                                         -
                                                                                                                                                         -
                                                                                    GA NCOA Out of State


                       RICHMOND   06695884   SAWYER   JESSICA     NICOLE    2107    PINE ST    APT D      AUGUSTA     GA   30905        Aug 1 2020   NC
                       RICHMOND   04862573   SCHAFFER WILLIAM     G         2212    BRECKENBRIDGE AVE     AUGUSTA     GA   30904        Oct 1 2020   TX
                       RICHMOND   08909558   SCHAGANE HENRY       RYAN      6138    MAJOR CIR             AUGUSTA     GA   30909        May 1 2019   NC
                       SPALDING   03981902   KOENIG   DAVID       LAWRENCE  379     SANDY SPRINGS DR      GRIFFIN     GA   30223        Sep 1 2020   KY
                       SPALDING   04006142   KOENIG   DEBRA       JEAN      379     SANDY SPRINGS DR      GRIFFIN     GA   30223        Sep 1 2020   KY
                       ROCKDALE   05286417   HOUTS    DOROTHY     IRENE     2634    ZINGARA RD NE         CONYERS GA       30012-2324   Jul 1 2020   FL
                       SPALDING   11797957   SUMMERSONMAURIE      L         254     KILGORE RD            GRIFFIN     GA   30223        Oct 1 2020   AL
                       ROCKDALE   04917554   TRUONG   LUAN        KINH      1114    MOUNTAIN VIEW RD NW   CONYERS GA       30012        Jun 1 2020   SC
                       ROCKDALE   07414543   WILLIAMS CHANTE      RAKIRA    3011    HANOVER LN SE         CONYERS GA       30094        May 1 2020   VA
                       RICHMOND   11286006   SARVIS   ERIC        MAURICE   2134    ROOSEVELT DR          AUGUSTA     GA   30904        Aug 1 2017   SC
                       ROCKDALE   00311577   BROWN    JONATHAN    ALTON     1920    CHANDLER RD NE        CONYERS GA       30012-1812   Oct 1 2020   FL
                       SPALDING   05763395   TOMASI   VICKEY      CECILIA   222     RAVENTREE LN          GRIFFIN     GA   30224-5452   Feb 1 2020   VA
                       TOWNS      04440663   WHITE    MARDENE     DAVIS     441     MULL RD               HIAWASSEE GA     30546        Oct 1 2020   NC
                       RICHMOND   01479594   THOMAS   LENA                  3516    TRUDYSHIRE DR         AUGUSTA     GA   30906-4344   Jun 1 2018   TX
                       TOOMBS     07618809   BANKS    CANAAN      CLAYTON   733     JERRY TALLEY RD       LYONS       GA   30436        Oct 1 2020   NC
                       TOOMBS     05858480   BANKS    ERIN        WILLIAMS  733     JERRY TALLEY RD       LYONS       GA   30436        Oct 1 2020   NC
                       ROCKDALE   11635808   ALLISON  JAMAL       TYRONE    10203   SAINT JAMES DR        CONYERS GA       30094        Aug 1 2019   CA
                       ROCKDALE   07970486   ALLRED   ASHLEY      DEE       1011    FOREST HILLS DR SE    CONYERS GA       30094-4165   Sep 1 2020   FL
                       ROCKDALE   03324340   ALLRED   HARVEY      ALAN      1011    FOREST HILLS DR SE    CONYERS GA       30094-4165   Sep 1 2020   FL
                       ROCKDALE   03375684   ALLRED   SUSAN       DEE       1011    FOREST HILLS DR SE    CONYERS GA       30094-4165   Sep 1 2020   FL
                       STEPHENS   10846294   POWERS   DONALD      DEE       61      E LEATHERWOOD RD      TOCCOA      GA   30577        Dec 1 2019   FL
                       ROCKDALE   06042431   ANDERSON MICHAEL     STAUBYN   1150    SAINT REMY WAY SE     CONYERS GA       30013-6499   Nov 1 2017   NY
                       SUMTER     08555812   FENDER   AUSTIN      REID      145     TOMMY WARREN DR       COBB        GA   31735        Aug 1 2020   FL
                       TROUP      10472792   MURPHY   KATELYN     ELIZABETH 407     E 9TH ST              WEST POIN T GA   31833        Mar 1 2019   AL
                       STEPHENS   02767154   MASON    KENNETH     H         686     SMITH CIR             MARTIN      GA   30557-4946   Mar 1 2020   NC
                       STEPHENS   02757939   MASON    MARY        F         686     SMITH CIR             MARTIN      GA   30557-4946   Mar 1 2020   NC
                       RICHMOND   08811467   TERRELL  APRYL       DANDREA 2730      VERNON DR W           AUGUSTA     GA   30906-3271   Sep 1 2020   SC




  Ex. 2 to Petition:
                       RICHMOND   06321435   TESTON   JEFFREY     LEE       1033    OLD MARKS DR          AUGUSTA     GA   30909        Nov 1 2019   TX




Braynard Declaration
                       ROCKDALE   03547374   BRYANT   DARRYL      EDWARD    2725    LAKESIDE DR SW        CONYERS GA       30094-4903   Aug 1 2020   AL
                       ROCKDALE   11625405   BUCK     NATHANIEL   TADAO     2865    TUCKER MILL RD SW     CONYERS GA       30094        Jan 1 2019   OH
                       WALKER     08161764   PAYTON   GARY        EUGENE    512     WINDING RIDGE RD      ROCK SPRIN GA    30739        Aug 1 2020   SC
                       WALKER     00426121   PAYTON   PRISCILLA   MARIE     512     WINDING RIDGE RD      ROCK SPRIN GA    30739        Aug 1 2020   SC
                       WALKER     10162042   BONINE   ROGER       DWIGHT    145     CHANDLER RLOT 37      CHICKAMAUGGA     30707        Jun 1 2020   SC
                       WALKER     10091988   BORN     PAUL        WILLIAM   6689    HIGHWAY 151           LA FAYETTE GA    30728        Mar 1 2019   TX
                       TOOMBS     04576732   EASON    NICHOLAS              261     B LINDSEY AVE         LYONS       GA   30436        Sep 1 2020   KY
                       TROUP      08617910   SIMPSON  BRE'LAN     ARIANNA   107     TWELVE OAKS DR        LAGRANGE GA      30241-9647   Jul 1 2019   AL
                       TOWNS      06732094   ONEILL   ROBIN       DYE       305     SKY VIEW DRAPT 8B     HIAWASSEE GA     30546        Mar 1 2020   NC
                       TOWNS      02614491   OTT      PHYLLIS     MYERS     2154    MOCKINGBIRD LN        HIAWASSEE GA     30546-1666   Oct 1 2018   NC
                       THOMAS     12244149   WILLIAMS TAMARA      MICHELLE 221      COVINGTON APT 127     THOMASVILLGA     31792        Aug 1 2019   FL
                       TROUP      11444888   SMOTHERS DENBY       FRANKLIN 601      WINZOR AVE            LAGRANGE GA      30240        Sep 1 2020   NC
                       TROUP      00888417   SOLOMON ELLIS        ANTHONY 820       AZALEA DR             LAGRANGE GA      30240        Oct 1 2020   NC
                       TROUP      00888416   SOLOMON JUDITH       ANN       820     AZALEA DR             LAGRANGE GA      30240        Oct 1 2020   NC
                       TROUP      02928952   SPEARS   TRACI       WEST      510     RIDLEY AVE            LAGRANGE GA      30240        Jul 1 2020   AL
                       UPSON      07939159   BISHOFF  NATHANIEL             1849    WOODLAND RD           THOMASTONGA      30286-4933   Sep 1 2020   NC
                       TOWNS      11341100   REIGLE   NATHAN      THOMAS    230     COLLINS CREEK RD      HIAWASSEE GA     30546        Sep 1 2017   NC
                       TOWNS      05793245   PODLEY   SHARON      SHORT     2349    CEDAR CLIFF RD        HIAWASSEE GA     30546-1623   Oct 1 2019   FL
                       TOWNS      01426903   RADZAK   DARLENE     YVONNE    7064    CLARENCE NICHOLS RD   YOUNG HAR GA     30582        Sep 1 2020   SC
                       TOWNS      01426907   RADZAK   RAYMOND               7064    CLARENCE NICHOLS RD   YOUNG HAR GA     30582        Sep 1 2020   SC
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 264 of 585




                                                                                          Page 321
                                                                                                                                                          ~
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                 GA NCOA Out of State


                       UNION     01720393   DAVIES     CAROL    M         27     SPACE DR               BLAIRSVILL E GA   30512-1751   Aug 1 2020   FL
                       UNION     02937343   DAVIES     ROBERT   EARL      27     SPACE DR               BLAIRSVILLE GA    30512-1751   Aug 1 2020   FL
                       THOMAS    08149595   MCDANIEL MATTHEW DAVID        3891   US HIGHWAY 319 S       THOMASVILLGA      31792        Jun 1 2019   ND
                       TROUP     10015086   CONIGLIO ELIZABETH JOYCE      403    HARWELL AVE            LAGRANGE GA       30240        May 1 2020   FL
                       UNION     04408293   DE ROO     DAVID    ALAN      109    SANDY LN               BLAIRSVILLE GA    30512        Mar 1 2018   IL
                       UNION     12117371   DECKER     LINDA    SUE       432    WINDY HILL RD          BLAIRSVILLE GA    30512        Aug 1 2020   IN
                       WALKER    10108385   ROUSSEAU NICOLAS    GUY       305    LEE AVE                CHICKAMAUGGA      30707        Apr 1 2018   TN
                       TROUP     03219906   EDWARDS DOMINIC     JAMESIA   102    E BEASLEY RD           HOGANSVILLGA      30230-3422   Jul 1 2019   MD
                       WALTON    05172132   MCCLURE PAULA       REAGAN    116    MILL ST    APT A       MONROE       GA   30655        Nov 1 2019   AL
                       TIFT      06823187   CRAWFORD ELIZABETH DIANE      906    36TH ST E              TIFTON       GA   31794        Sep 1 2020   TN
                       TIFT      10522139   CRAWFORD MARY       PATRICE   906    36TH ST E              TIFTON       GA   31794        Sep 1 2020   TN
                       TROUP     07595642   KEELY      LESLIE   EILEEN    309    SHERWOOD DR            LAGRANGE GA       30241-8998   Oct 1 2020   FL
                       TROUP     07481974   KEELY      MICHAEL  DENNIS    309    SHERWOOD DR            LAGRANGE GA       30241-8998   Oct 1 2020   FL
                       UNION     11455775   COLLINS    LARRY    KELLON    123    APACHE BND             BLAIRSVILLE GA    30512        Oct 1 2020   AL
                       UNION     12595239   COLLINS    TERESEA  DIANA     123    APACHE BND             BLAIRSVILLE GA    30512        Oct 1 2020   AL
                       WALTON    12515124   MILLMAN    PATRICIA MAUREEN 5221     MERIDIAN LAKE DR       MONROE       GA   30655        Aug 1 2020   SC
                       WALTON    12515127   MILLMAN    RICHARD  CHARLES   5221   MERIDIAN LAKE DR       MONROE       GA   30655        Aug 1 2020   SC
                       WALTON    10491688   MILLS      CORY     JAMES     115    BIRCHWOOD CT           LOGANVILLE GA     30052        Sep 1 2020   FL
                       WARE      06023993   COBB       QUASONDRASHANAE    1412   JANE ST                WAYCROSS GA       31503        Aug 1 2017   SC
                       WALTON    11013512   HOWARD     CASSIDY  PAIGE     3366   COOK RD                LOGANVILLE GA     30052        Sep 1 2019   FL
                       WALTON    08661390   LEAMON     JAINAE   SYLVIA    444    VILLAGE WAY            LOGANVILLE GA     30052        Feb 1 2019   TX
                       WALTON    12079753   LEAMON     PAUL     ANTHONY 444      VILLAGE WAY            LOGANVILLE GA     30052        Feb 1 2019   TX
                       WALKER    06633436   SIMOES     LOYD     DANIEL    485    VAN DELL DR            ROCK SPRIN GA     30739        Nov 1 2019   TN
                       UPSON     10057892   GORDON     LINDA    RUTH      505    NELSON DR              THOMASTONGA       30286        Sep 1 2020   AL
                       UPSON     00346018   HIGHTOWER JOHN      BAUER     300    POPLAR DR              THOMASTO NGA      30286-3545   Sep 1 2018   VA
                       WHITFIELD 12631654   BRUNST     GEORGE   ERNEST    703    HAMPTON CTAPT 24       DALTON       GA   30720        Sep 1 2020   NH
                       WAYNE     04545915   CARTER     SHEILA   L         4365   S US HIGHWAY 341       JESUP        GA   31546-1603   Apr 1 2019   IL




  Ex. 2 to Petition:
                       WAYNE     08533569   COETZEE    JEAN     NELSON    4      N EAGLE DR             JESUP        GA   31546-2132   Aug 1 2020   FL




Braynard Declaration
                       WASHINGTO 00178036   DAVIS      JONDAHL            651    WOODLAND DR            SANDERSVI LGA     31082-8436   Oct 1 2020   TX
                       WASHINGTO 05216711   DAVIS      ROBYN    LYNN      109    MYRTLE WAY             SANDERSVI LGA     31082        Oct 1 2020   NC
                       WHITFIELD 06270718   CLARKE     THERESA  HEMPHILL 4744    N JIMMY DR             ROCKY FACEGA      30740        Oct 1 2020   TN
                       WORTH     01622725   WILLIAMSON BRINDA   B         805    CORDELE RD             SYLVESTER GA      31791-1303   Oct 1 2018   FL
                       WALTON    00735093   MOSS       LINDA    ANN       318    TOWLER ST APT 3        MONROE      GA    30655        May 1 2020   TN
                       WHITFIELD 11798554   GREEN      ADRIAN   HEATHER   4392   N JIMMY DR             ROCKY FAC EGA     30740        May 1 2020   WI
                       WORTH     06661340   WALLS      BRITTNI  ABELL     659    PAULKS CHAPEL RD       NORMAN PA GA      31771        Aug 1 2019   AL
                       WHITFIELD 11339938   MCTIER     SCARLETT ALEXIS    812    W CRAWFORAPT 4         DALTON       GA   30720        Jan 1 2020   TN
                       WHITFIELD 11463520   SCHIRALDI JOSEPH              509    W CRAWFORAPT 2         DALTON       GA   30720        Apr 1 2020   IL
                       WAYNE     07477838   MAULDIN    STEPHAN  LEE       289    HORSESHOE DR           JESUP        GA   31545        Jan 1 2017   CO
                       WAYNE     10981705   MCGUIRE    ELEANOR  OGDEN     5425   BEARDS BLUFF RD        ODUM         GA   31555        Mar 1 2020   FL
                       WHITE     11088063   THOMAS     JOE      DAN       858    RIVER FOREST RUN       CLEVELAND GA      30528        Feb 1 2018   TX
                       MUSCOGEE 07196101    CUMBIE     DONALD   WESLEY    7911   EDGEWATER DR           COLUMBUS GA       31904-2111   Aug 1 2019   TX
                       MUSCOGEE 10560450    CUNNINGHA JASON     CLAY      7668   KESSLER DR             FORT BENNI GA     31905        Oct 1 2019   KS
                       MUSCOGEE 10906140    BARRON     ALLYSON  NICOLE    4146   WILBUR DR              COLUMBUS GA       31909        Oct 1 2020   AL
                       MUSCOGEE 04698186    BARRON     JOYCE    SMITH     4146   WILBUR DR              COLUMBUS GA       31909-3947   Oct 1 2020   AL
                       MUSCOGEE 04914310    BARTOSZYN PATRICIA  ANN WILBOR1417   HAGAN DR               COLUMBUS GA       31907        Sep 1 2019   AL
                       LIBERTY   12448766   MCGRUE     JORDAN   A'LEE     1      FORREST AVE            FORT STEWAGA      31315        Jul 1 2020   AE
                       MUSCOGEE 08373281    MCMURRAY SAMANTHA             5200   GREYSTONE APT # 1301   COLUMBUS GA       31909        Mar 1 2019   NY
                       MUSCOGEE 12575812    MCNEAL     MICHAEL  LEWIS     2600   PINOLA AVE             COLUMBUS GA       31907        Feb 1 2020   NC
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 265 of 585




                                                                                       Page 322
                                                                                                                                                         ~
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                   GA NCOA Out of State


                       MUSCOGEE 08617816    MCPHERSONJARED       KIEV      1741    DOERUN DR              COLUMBUS GA     31904        Dec 1 2017   AL
                       MUSCOGEE 10221030    MCQUINN   CHRISTINA ANNE       7778    SCHOMBUR GAPT 823      COLUMBUS GA     31909        Jun 1 2020   AL
                       MUSCOGEE 11355822    MCRAE     RHONDA     LABREE    5111    SAND HILL DR           COLUMBUS GA     31907        Aug 1 2020   SC
                       LOWNDES 12547230     LANSFORD CARL        HENRY     5148    NORTHWIND APT L3       VALDOSTA GA     31605        Jul 1 2020   FL
                       LOWNDES 10653254     LANGSTAFF NICOLE     KRISTIANA 2809    JADAN PL               VALDOSTA GA     31602        Jul 1 2020   WV
                       MUSCOGEE 10813391    CROSS     RICHARD    D         6400    GREEN ISLAN22          COLUMBUS GA     31904        Oct 1 2020   FL
                       MUSCOGEE 06755099    CROSSLEY CYNTHIA     MELISSA   3500    MASSEE LN UNIT 10      COLUMBUS GA     31906        Aug 1 2020   AL
                       MUSCOGEE 11900131    CRUZ      KATHRYN    GRACE     5557    OLD IRONSIDES LOOP E   FORT BENNI GA   31905        Jun 1 2020   TN
                       MUSCOGEE 05741460    MENNEFIELDSHARON               7016    STONERIDGE CIR         COLUMBUS GA     31909        Nov 1 2019   AL
                       MUSCOGEE 10686658    MERCER    KRISTOPHERORION      8468    ARRACOURT WAY          FORT BENNI GA   31905        Jul 1 2018   HI
                       MUSCOGEE 10943861    MERCER    KYRSTIN    ASHLEY    8468    ARRACOURT WAY          FORT BENNI GA   31905        Jul 1 2018   HI
                       MERIWETHE 10901945   CUMMINGS SUZANNE     M         8622    WHITE HOUSE PKWY       WOODBURY GA     30293        Mar 1 2020   NY
                       MERIWETHE 02965323   DAY       ELOISE     HALE      8664    FORREST RD             GRANTVILLE GA   30220-2362   Apr 1 2020   FL
                       MUSCOGEE 06983289    GAYLE     SHELDON    ANTHONY 4123      STEAM MILL RD          COLUMBUS GA     31907-4860   Apr 1 2020   CA
                       MUSCOGEE 11977194    GEORGE    QUINTAVIOUS          6300    MILGEN RD APT 1221     COLUMBUS GA     31907        Apr 1 2019   AL
                       MORGAN    01651604   JONES     ANN        SCHJONNING505     CANDLER LN             MADISON    GA   30650-1779   Jun 1 2020   FL
                       MUSCOGEE 10638160    WISMANN   JEFFREY    WAYNE     1708    SLADE DR               COLUMBUS GA     31901        Jul 1 2017   WA
                       MUSCOGEE 07050783    WOERNER ASHLEY       MARIE     7013    MOUNTAIN LAUREL CT     COLUMBUS GA     31904        May 1 2020   VA
                       MUSCOGEE 01796725    WOFFORD LESLIE       V         1540    17TH AVE               COLUMBUS GA     31901-2046   Jul 1 2019   AL
                       MUSCOGEE 01794659    THOMAS    BENJAMIN JAMES       1322    SCHIMEK DR             COLUMBUS GA     31903-2426   Feb 1 2020   NC
                       OCONEE    05722577   ARABNIA   SAMIRA               1060    LONG CREEK DR          WATKINSVIL GA   30677-3102   Sep 1 2017   NY
                       NEWTON    01149109   DILLER    JEFFREY    EARL      15      MAGNOLIA DR            OXFORD     GA   30054        Jan 1 2020   HI
                       NEWTON    06798371   DILLER    LESLIE     GEIGER    15      MAGNOLIA DR            OXFORD     GA   30054        Jan 1 2020   HI
                       NEWTON    06482592   DIXON     LISA       INGRAM    115     CREEK WAY              COVINGTON GA    30016        Jan 1 2020   SC
                       MUSCOGEE 10613134    LOWE      LAUREN     BREEANN   1019    RED MAPLE WAY          COLUMBUS GA     31904        Sep 1 2017   NC
                       MUSCOGEE 10600921    LOWERY    MAGDALENA DOMINGUEZ 2301     MARTHAS LOOP           COLUMBUS GA     31907        Oct 1 2020   VA
                       MUSCOGEE 05001190    LUCHNER   MATTHEW HENRY        7310    WESTPORT LOOP          MIDLAND    GA   31820-3914   Jan 1 2020   TN




  Ex. 2 to Petition:
                       MUSCOGEE 10384593    LUNA      RICHARD              3201    1ST AVE    APT B 106   COLUMBUS GA     31904        Jul 1 2020   AL




Braynard Declaration
                       MUSCOGEE 10929817    LUNA COLONANGEL      MANUEL    8429    CHAFFEE ST             FORT BENNI GA   31905        Dec 1 2018   WA
                       MONTGOMER10291284    WONN      JESSICA    RENE      3271    US HIGHWAY 280         VIDALIA    GA   30474        Oct 1 2019   MD
                       OCONEE    11012156   STROMAN ALLIE        BAKER     1389    CLUB ESTATES LN        STATHAM    GA   30666        Jun 1 2020   FL
                       OCONEE    04754223   STROMAN JAY          THOMAS    1389    CLUB ESTATES LN        STATHAM    GA   30666        Jun 1 2020   FL
                       OCONEE    00699216   STROMAN TONYA        WHIDDON 1389      CLUB ESTATES LN        STATHAM    GA   30666        Jun 1 2020   FL
                       PAULDING 08612977    BERG      LINDA      LIL       1175    OLD HARRIS UNIT 121    DALLAS     GA   30157-8255   Nov 1 2019   FL
                       PAULDING 04091621    BETSILL   GIGI       DAWN      96      PINE RIDGE CHURCH RD   DALLAS     GA   30157        Sep 1 2020   CO
                       MUSCOGEE 01802973    BOSLEY    JACQUELINE C         7744    AURORA DR              COLUMBUS GA     31909        Feb 1 2018   AL
                       NEWTON    07052195   HUFFSTEAD ELAINE     MAJORIE   20      HERITAGE KEEP          COVINGTON GA    30016-9149   Jul 1 2020   NC
                       NEWTON    07043088   HUFFSTEAD WINSTON    MAGNUS    20      HERITAGE KEEP          COVINGTON GA    30016-9149   Jul 1 2020   NC
                       NEWTON    11221943   WRIGHT    PETER      JOSEPH    260     MUREE DR               COVINGTON GA    30014        Jul 1 2020   HI
                       NEWTON    10739894   WRIGHT    SARAH      ELIZABETH 260     MUREE DR               COVINGTON GA    30014        Jul 1 2020   HI
                       OCONEE    10470328   MAWYER    MICHELLE ANGELOS     1100    ARLINGTON PL           BOGART     GA   30622        May 1 2017   FL
                       OCONEE    02325462   MCCLENDONRONALD      WEBB      1140    COLORADO BND           WATKINSVIL GA   30677-3115   Jul 1 2020   WA
                       NEWTON    07689752   BOWMAN    FABIAN     ALONZO    230     MOUNTAIN LN            COVINGTON GA    30016        Jul 1 2020   FL
                       NEWTON    02452863   SMITH     ELLEN      MARIE     10119   AZALEA DR              COVINGTON GA    30014        Oct 1 2020   SC
                       NEWTON    08742858   SMITH     MC                   12959   HIGHWAY 36             COVINGTON GA    30014-8317   Oct 1 2017   FL
                       OGLETHORP 10189342   LULEWICZ ISABELLE    HOLLAND   1615    DUNLAP RD              WINTERVILL GA   30683        Aug 1 2020   IL
                       OGLETHORP 10479182   LULEWICZ JOHN        JACOB     1615    DUNLAP RD              WINTERVILL GA   30683        Aug 1 2020   IL
                       MUSCOGEE 11248562    PATEL     CHETAN     R         1201    FRONT AVE UNIT 217     COLUMBUS GA     31901        Aug 1 2017   TN
                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 266 of 585




                                                                                         Page 323
                                                                                                                                                         ~
                                                                                                                                                         I!
                                                                                                                                                         It
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                  GA NCOA Out of State


                       MUSCOGEE   06750590   REGISTE   MONICA    LYNN      833    QUAIL CREEK DR       COLUMBUS GA     31907        Aug 1 2020   VA
                       MUSCOGEE   04168715   REDMOND ANTONETTE DESHON      4448   MOLINE AVE           COLUMBUS GA     31907-6623   Jul 1 2019   FL
                       NEWTON     02042942   SMALLS    ANGELIQUE RENA      50     CREEKSTONE CT        COVINGTON GA    30016        Sep 1 2020   VA
                       NEWTON     02102827   SMALLS    FRANK     ANDREW    50     CREEKSTONE CT        COVINGTON GA    30016        Sep 1 2020   VA
                       MUSCOGEE   12586684   RICE      HAILEY    FAITH     6713   TERRY DR             FORT BENNI GA   31905        May 1 2020   VA
                       MUSCOGEE   04732903   RICHARDS CHRISTINE KING       1318   19TH ST     APT B    COLUMBUS GA     31901        Sep 1 2020   AL
                       PAULDING   02165327   CARLSON   GLENDA    AUTREY    353    CEDAR CREEK DR       DALLAS     GA   30157-6616   May 1 2020   AL
                       PAULDING   04725448   CARLSON   LARRY     MART      353    CEDAR CREEK DR       DALLAS     GA   30157-6616   May 1 2020   AL
                       PAULDING   00870444   CHAMPION JOAN       B         232    WATER WHEEL CT       ACWORTH GA      30101-4745   Aug 1 2020   FL
                       PAULDING   11258145   CECIL     CLAIRE    LOUISE    142    BRIDGEMILL DR        DOUGLASVI LGA   30134        Apr 1 2019   MO
                       PAULDING   10577338   BONNER    KISHA     LARRAIN   324    HUNTERS CRK          DALLAS     GA   30157        Apr 1 2019   NC
                       PAULDING   08422822   BOONE     JUSTIN    ALLEN     68     PARKCREST XING       DALLAS     GA   30132-0534   Feb 1 2020   MD
                       PAULDING   11661525   BOWLIN    TAMARA    JEAN      40     CAGLE WAY            HIRAM      GA   30141        Jul 1 2020   MO
                       PAULDING   02987875   BOYER     MICHAEL   CHARLES   18     BERKELEY WAY         DALLAS     GA   30157-2156   Nov 1 2019   TN
                       PAULDING   07987793   BAKER     JULIA     MARIE     38     CANDACE CT           DALLAS     GA   30132-1439   Sep 1 2019   CO
                       MUSCOGEE   11949666   HOLDCROFT WILLIAM   HEZEKIAH 7126    MIDLAND CHASE LOOP COLUMBUS GA       31909        Sep 1 2017   TX
                       MUSCOGEE   04270451   HOLDER    ANTONIO   GUILLERMO 5424   BUENA VISTA RD       COLUMBUS GA     31907        Apr 1 2019   FL
                       MUSCOGEE   11565096   PERSON    KARNASHIA SHAMBRELL 6300   MILGEN RD APT # 1172 COLUMBUS GA     31907        Aug 1 2019   TN
                       MUSCOGEE   10893416   PETERSON REBEKAH    MICHELLE 1534    DIXON DR             COLUMBUS GA     31906        Jun 1 2019   LA
                       MUSCOGEE   07085764   PETIT     MEGHAN    MARIE     2023   ARROW POINT LN       COLUMBUS GA     31907-3077   Sep 1 2019   NY
                       MUSCOGEE   10863823   PETIT     SEAN      RENE      2023   ARROW POINT LN       COLUMBUS GA     31907        Sep 1 2019   NY
                       PAULDING   03947888   HOLMES    DAVID     FRANKLIN 89      CEDARCREST VILLAGE LNACWORTH GA      30101        Sep 1 2020   FL
                       MUSCOGEE   10928909   SPINNER   MARY      C         1048   34TH AVE             COLUMBUS GA     31906        Sep 1 2020   NC
                       MUSCOGEE   10707398   SPINNER   ROBERT    LEE       1048   34TH AVE             COLUMBUS GA     31906        Sep 1 2020   NC
                       OCONEE     08338959   BOTTOMS GWENDOLYNVICKERS      1311   SHENANDOAH DR        WATKINSVIL GA   30677-8372   Oct 1 2020   FL
                       OCONEE     08339067   BOTTOMS ROBERT      GARVIN    1311   SHENANDOAH DR        WATKINSVIL GA   30677-8372   Oct 1 2020   FL
                       PAULDING   01771903   PAUL      HEATHER   AMANDA    16     CUMBERLAND RIDGE CT DALLAS      GA   30132-6086   Jul 1 2018   TX




  Ex. 2 to Petition:
                       PAULDING   03119344   THORPE    ROBERT    M         478    FORKWOOD WAY         POWDER SP GA    30127-4173   Dec 1 2018   VA




Braynard Declaration
                       PAULDING   03499318   DILBECK   KIM       PATRICIA  450    VILLA RICA HWY       DALLAS     GA   30157        Apr 1 2019   AL
                       PAULDING   06364619   DINGEE    MICHELE   MARIE     294    LEGEND CREEK RUN     DOUGLASVILGA    30134        Aug 1 2020   FL
                       PAULDING   10237255   MITNAUL   DAVID     CHADWICK 111     MEADOWVIEW LN        POWDER SP GA    30127        Mar 1 2020   OK
                       PAULDING   04663101   WILLIAMS  DARLENE             43     CHANTILLY WAY        DALLAS     GA   30157-5675   Jun 1 2020   FL
                       PAULDING   10065408   WILLIAMS  GARRETT   LEE       158    GELLMORE LN          ACWORTH GA      30101        Jul 1 2018   VA
                       PICKENS    04561638   LUND      STEPHEN   DALTON    1670   UPPER SALEM CHURCH RJASPER      GA   30143        Oct 1 2020   FL
                       PICKENS    10932679   LOREE     CASSIDY   MACHAEL   3275   SALEM CHURCH RD      JASPER     GA   30143        Sep 1 2020   FL
                       PAULDING   12293704   HAMMONDS TONYA      EVETTE    64     TRACEY LN            DALLAS     GA   30132        Oct 1 2019   AR
                       PAULDING   03009782   HAMMONS MARY        E         204    E SKYLINE VW         DALLAS     GA   30157        Oct 1 2020   FL
                       PAULDING   08151759   MILLER    COURTNEY RENEE      200    STARRY NIGHT WAY     DALLAS     GA   30132        Mar 1 2020   TX
                       PAULDING   00876111   HOWES     GARY      FRANCIS   5697   HULSEYTOWN RD        DALLAS     GA   30157        May 1 2020   MD
                       PEACH      08142126   HARDIN    KARLA     ALAMEDA   115    POPPY LN             BYRON      GA   31008        Aug 1 2020   FL
                       RICHMOND   01489028   BENNETT   DARRELL   WAYNE     1788   DUNAWAY CT           AUGUSTA    GA   30904-5046   Jul 1 2020   SC
                       PICKENS    05771445   CLULEY    DENISE    A         1464   PETTIT RD            JASPER     GA   30143-5227   Aug 1 2020   AL
                       POLK       06619872   THOMPSON TREVOR     DOUGLAS 945      PARIS MOUNTAIN RD    ROCKMART GA     30153        Aug 1 2020   WV
                       POLK       11250570   SURRETTE PAULA      MICHELLE 303     NEWCOMB ST           ROCKMART GA     30153        May 1 2019   VA
                       PICKENS    00087851   FIELD     GARY      DEAN      241    E BOLING RD          JASPER     GA   30143-4446   Jul 1 2020   TN
                       PICKENS    08144438   FIELD     SHERRIE   WEAVER    241    E BOLING RD          JASPER     GA   30143-4446   Jul 1 2020   TN
                       PAULDING   02181821   WILLIAMS  JEREMY    CHRISTOPHE89     MAJESTY DR           ROCKMART GA     30153        Jul 1 2017   CA
                       POLK       08001537   SOIGNET   JAMIE     LEE       943    SHILOH RD            CEDARTOW NGA    30125        Dec 1 2019   AL
                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 267 of 585




                                                                                        Page 324
                                                                                                                                                      I!
                                                                                                                                                      It
                                                                                                                                                      !i

                                                                                                                                                 -
                                                                                                                                                 -
                                                                                    GA NCOA Out of State


                       RICHMOND   11928987   DUNBAR    ROBBIE    DEAN        3863   WRIGHTSB O LOT 56       AUGUSTA   GA   30909        Apr 1 2019   SC
                       RICHMOND   10406565   DUNGAN    TIMOTHY   KYLE        2718   INGLESIDE DR            AUGUSTA   GA   30909        Sep 1 2020   SC
                       RICHMOND   11597046   BRUXVOORTJENNA      LYNN        3122   RAMSGATE RD             AUGUSTA   GA   30909        Mar 1 2020   MD
                       RICHMOND   08808008   BRYANT    DIEDRA    SHENELL     1610   15TH ST                 AUGUSTA   GA   30901-3930   Mar 1 2019   SC
                       RICHMOND   08583844   BRYANT    LINDSAY   VICTORIA    3603   BITTERNUT ST            AUGUSTA   GA   30906        Nov 1 2018   MD
                       RICHMOND   11398495   BUFKIN    LATOYA    VERONICA    301    JASMINE CIRAPT A        FORT GORDOGA   30905        May 1 2019   VA
                       RICHMOND   12205147   BUFKIN    RANDOLPH MARTEL       301    JASMINE CIRAPT A        FORT GORDOGA   30905        May 1 2019   VA
                       RICHMOND   06060512   ROBINSON JAMES                  4020   FOREMAN CT              HEPHZIBAH GA   30815        Jan 1 2020   LA
                       RICHMOND   10398976   ROBINSON JEANETTE B             3307   TATE RD                 AUGUSTA   GA   30906        Oct 1 2018   SC
                       RICHMOND   10503503   ROBINSON NATHANIEL BRIAN        1119   COBB ST                 AUGUSTA   GA   30904        Oct 1 2020   CA
                       RICHMOND   11010654   SHERMAN JESSE       LANORRIS    3896   GRAPE AVE               AUGUSTA   GA   30909        Oct 1 2018   PA
                       RICHMOND   10835999   DELOACH   NATALIE   D           2334   GLEN BURN DR            AUGUSTA   GA   30904        Jul 1 2020   TN
                       RICHMOND   11226044   DEMASI    ANNE      P           1203   DERBY LN                GROVETOWNGA    30813        Jul 1 2020   MD
                       PUTNAM     10981048   STONEBERG ALLEN     JOHN        236    BEECH HAVEN LN          EATONTON GA    31024        Oct 1 2020   OR
                       RICHMOND   12882544   BROWNING LAWRENCE               125    CYPRESS CI APT A        FORT GORDOGA   30905        Jun 1 2018   WA
                       POLK       04218422   COOK      ANNA      CHRISTINE   424    DEPOT ST                ROCKMART GA    30153        Aug 1 2020   CO
                       PUTNAM     05942784   CLARK     KARLA     JUNE        346    E RIVER BEND DR         EATONTON GA    31024        Nov 1 2019   SC
                       POLK       11778614   PLANT     WILLIAM   B           9      CHEROKEE ESTATES DR     CEDARTOWNGA    30125        May 1 2020   SC
                       RABUN      03581326   SPIVEY    TRUETT    JEFFERSON   227    SHAKESPEA UNIT 304      CLAYTON   GA   30525        Aug 1 2020   FL
                       RICHMOND   07390096   LEWIT     RUTH      ARIELLE     26     MACAULAY PL             AUGUSTA   GA   30907        Jun 1 2019   TN
                       RICHMOND   10522701   BARNETT   JUSTIN    TYLER       2329   LONGLEAF LN             AUGUSTA   GA   30906        Jul 1 2020   SC
                       RICHMOND   07510273   LEVERETTE JERITA    CHARDIA     3753   BANSBURY PL             HEPHZIBAH GA   30815-7178   Dec 1 2016   CA
                       RICHMOND   08367159   LEWER     HALEY     SPENCE      36     TIBURON TRL             AUGUSTA   GA   30907        Oct 1 2020   FL
                       RICHMOND   08819720   LEWER     SPENCER   LUKE        36     TIBURON TRL             AUGUSTA   GA   30907        Oct 1 2020   FL
                       RICHMOND   10003130   JOHNSON TAYANA      CEMONE      3515   SHADY BROOK DR          AUGUSTA   GA   30906        Jan 1 2020   VA
                       RICHMOND   12524111   LUBNOW    ELIZABETH MICHELE     4113   IRON HORSE DR           AUGUSTA   GA   30907        Sep 1 2020   SC
                       RICHMOND   10543428   HERGESHEIMSTEPHANIE ANN         2923   ARROWWOOD CIR           HEPHZIBAH GA   30815        Apr 1 2020   AE




  Ex. 2 to Petition:
                       RICHMOND   05470601   HERMES    MICHAEL   ARNOLD      2906   KINGS VIEW DR           AUGUSTA   GA   30909-9405   Feb 1 2018   VA




Braynard Declaration
                       RICHMOND   11450491   CHAPPEL   ANNA      CATALINA    758    GARLINGTONAPT A         FORT GORDOGA   30905        Oct 1 2017   SC
                       RICHMOND   05426858   CHASE     MELISSA   LEE         1751   KING WOODS DR           AUGUSTA   GA   30904        Apr 1 2020   PA
                       RICHMOND   04667896   GARNER    RONALD    FELTON      2406   PLANETREE DR            AUGUSTA   GA   30909-8406   Sep 1 2020   NV
                       RICHMOND   10764315   CLIFTON   APRIL     DAWN        3219   YELLOW PINE DR          AUGUSTA   GA   30909        Nov 1 2016   TX
                       RICHMOND   11138826   CLIFTON   JOHN      PAUL        3219   YELLOW PINE DR          AUGUSTA   GA   30909        Nov 1 2016   MO
                       RICHMOND   07145001   JONES     SWANNETTE M           1135   MCCOYS CREEK RD         GROVETOW NGA   30813        Aug 1 2020   NC
                       RICHMOND   11250598   HALL      HALI      RASHELLE    2401   SEMINOLE RD             AUGUSTA   GA   30904        Jul 1 2019   TX
                       RICHMOND   01455259   HALL      MATTIE    RUCKER      3321   TATE RD                 AUGUSTA   GA   30906        Oct 1 2019   NC
                       RICHMOND   03328826   HALL      WILLIE    OLIVIA      2718   LUMPKIN RD              AUGUSTA   GA   30906-3225   Mar 1 2020   SC
                       RICHMOND   08940835   CHAMBERS THOMAS     RYAN        3300   HEBRON CT               AUGUSTA   GA   30907        Mar 1 2017   SC
                       RICHMOND   10435114   CHANDLER FELICIA    LARIS       2206   SUNNY DAY DR            HEPHZIBAH GA   30815        Jun 1 2019   IL
                       RICHMOND   08767764   CHAPMAN HAQUINTUNYA MASHERIKA   402    IRONGATE D APT 3301     HEPHZIBAH GA   30815        Feb 1 2019   CO
                       RICHMOND   10263832   CLEMENTS LINDA      K           308    NAPA DR                 AUGUSTA   GA   30909        Feb 1 2020   SC
                       RICHMOND   10633963   HARLEY    AFTON     JENAI       2554   MUSCADINE DR            AUGUSTA   GA   30909        Dec 1 2019   CO
                       RICHMOND   11968535   HARLEY    MONIKA                2403   RUBY DR                 AUGUSTA   GA   30906        Mar 1 2020   FL
                       ROCKDALE   12364406   BENNETT   TYREASE   LAMAR       1350   CLASSIC DR NE           CONYERS GA     30013        Aug 1 2020   FL
                       ROCKDALE   03030317   HAFFNER   ERIK      BELA        2012   COSTLEY MILL RD NE      CONYERS GA     30013-1012   Oct 1 2020   IL
                       ROCKDALE   12602547   REAVES    KELLY     BLESSING    804    KESWICK VILLAGE CT NE   CONYERS GA     30013        Mar 1 2018   TX
                       ROCKDALE   03387958   REEVES    JESSIE    LINNEA      2286   KLONDIKE RD SW          CONYERS GA     30094        Nov 1 2018   FL
                       ROCKDALE   12241046   REID      DANIEL    DONAVAN     1721   PACER PL NW             CONYERS GA     30012        Feb 1 2019   AL
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 268 of 585




                                                                                          Page 325
                                                                                                                                                          ~
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                     -
                                                                                                                                                     -
                                                                                     GA NCOA Out of State


                       RICHMOND   10346843   VENABLE    ALAINI    BROOK       427    BRIGHAM TRL           AUGUSTA    GA    30909        Jun 1 2020   TN
                       RICHMOND   08599268   VENABLE    JOSEF     GABOR       427    BRIGHAM TRL           AUGUSTA    GA    30909        Jun 1 2020   TN
                       ROCKDALE   00317199   FUNDERBUR GLENN      W           1409   ENCHANTED LAKE DR N WCONYERS GA        30012-2009   Aug 1 2019   SC
                       ROCKDALE   00317200   FUNDERBUR SUSAN      F           1409   ENCHANTED LAKE DR N WCONYERS GA        30012-2009   Aug 1 2019   SC
                       ROCKDALE   00317256   GADDY      DONNA LOUISE          4443   CREEK CT              STOCKBRID GGA    30281-5654   Jul 1 2020   FL
                       ROCKDALE   10220424   GAINES     RONALD    JOSEPH      3673   SHALE LN SE           CONYERS GA       30013        Oct 1 2020   NY
                       RICHMOND   05115083   MOORE      BILLY     J           3422   STONEY BROOK RD       AUGUSTA     GA   30906-5184   Jan 1 2020   AE
                       RICHMOND   11350371   MOORE      FAITH                 5086   COPSE DR              AUGUSTA     GA   30909        Aug 1 2020   NY
                       RICHMOND   02270034   WHITTLE    KENNETH   ALBERT      3222   RAMSGATE RD           AUGUSTA     GA   30909        Apr 1 2017   NC
                       RICHMOND   01432868   WIDGEON ETHEL        C           3618   RICHMOND HILL RD      AUGUSTA     GA   30906        Mar 1 2019   SC
                       ROCKDALE   10121215   YOUNG      LEXUS     SAVANAH     2163   CREST WOOD DR         CONYERS GA       30094        Feb 1 2019   FL
                       ROCKDALE   12650503   WRIGHT     BERNICE   RUDDPH      446    VALLEY WOODS CIR SE CONYERS GA         30094        Oct 1 2020   FL
                       ROCKDALE   06970430   WRIGHT     DARRELL   D           1200   BRACKNELL CT          CONYERS GA       30013        Jun 1 2020   CA
                       ROCKDALE   03603957   WRIGHT     PAMELA    G           1200   BRACKNELL CT          CONYERS GA       30013        Jun 1 2020   CA
                       RICHMOND   04668778   SCHLOESSE L          JOYCE       810    AUMOND PL E           AUGUSTA     GA   30909-3220   Nov 1 2019   NY
                       RICHMOND   04668182   SCHLOESSE ROBERT     PHILIP      810    AUMOND PL E           AUGUSTA     GA   30909-3220   Nov 1 2019   NY
                       RICHMOND   07044138   SCHMITT    KELLYANNE ASHLEY      124    GARDNERS MILL RD      AUGUSTA     GA   30907-3792   Jun 1 2019   TX
                       RICHMOND   11378106   SCHOKA     ANDREW    JAMES       1555   CRAIG ST              AUGUSTA     GA   30904        May 1 2018   MD
                       ROCKDALE   12500043   JOHNSON JANIAH       CHANTEL     3011   HANOVER LN SE         CONYERS GA       30094        May 1 2020   VA
                       RICHMOND   10148708   RUFFIN     JOSEPHINE             5369   BULL ST               AUGUSTA     GA   30909        Aug 1 2017   TN
                       TROUP      10398022   SCOTT      ERICA     SHEVONNE    800    FLOYD ST              WEST POINT GA    31833        Feb 1 2019   AL
                       TROUP      06834730   HATCHER    SARA      ELIZABETH   406    JEFFERSON ST          LAGRANGE GA      30240        Oct 1 2020   SC
                       STEPHENS   12234867   LANGSTON CAROLYN     BRAY        972    RUMSEY RD             EASTANOLLEGA     30538        Sep 1 2020   FL
                       RICHMOND   07502390   THOMPSON TIERRA      RENEE       4054   HARPER FRANKLIN AVE AUGUSTA       GA   30909-9111   Jan 1 2017   SC
                       RICHMOND   05023538   THORNTON TAMIKA      NICOLE      2904   VANESSA DR            HEPHZIBAH GA     30815-4153   Sep 1 2020   TX
                       SPALDING   12010934   GRECO      KATHY     ANNE        377    SANDY SPRINGS DR      GRIFFIN     GA   30223        Oct 1 2020   FL
                       RICHMOND   03612129   TAYLOR     JAMES     GROVER      1836   HAMPTON AVE           AUGUSTA     GA   30904        Feb 1 2019   MD




  Ex. 2 to Petition:
                       RICHMOND   02197524   TAYLOR     LISA      MARLENDO    2506   CORBIN PL             AUGUSTA     GA   30906        Jul 1 2020   SC




Braynard Declaration
                       TATTNALL   08784426   GARCIA SAM ERYKA     A           845    TO JONES RD           REIDSVILLE GA    30453        Aug 1 2019   TN
                       RICHMOND   10189880   THOMAS     ROGERS                1706   TAYLOR RD             AUGUSTA    GA    30906        Jan 1 2019   SC
                       STEPHENS   02309326   NECITA     ELIZABETH MARIE       200    SINGLETON RD          EASTANOLL EGA    30538        Nov 1 2018   FL
                       ROCKDALE   04174957   AXELSON    BARBARA   GAIL        3241   SCENIC BROOK DR SW CONYERS GA          30094-5683   Jul 1 2020   AZ
                       ROCKDALE   04174959   AXELSON    MARSHALL LAURIE       3241   SCENIC BROOK DR SW CONYERS GA          30094-5683   Jul 1 2020   AZ
                       RICHMOND   01479903   TESTON     PAMELA    LEE         1033   OLD MARKS DR          AUGUSTA     GA   30909        Dec 1 2019   TX
                       RICHMOND   11378440   TEWS       JASON                 801    APPLE CT   APT B      FORT GORDOGA     30905        Oct 1 2017   AE
                       RICHMOND   11413887   TEWS       MIRJAM                801    APPLE CT   APT B      FORT GORDOGA     30905        Oct 1 2017   AE
                       TIFT       04514791   WHITECOTTOJOAN       CLARE       6000   WINCHESTER DR         TIFTON      GA   31794-2212   Sep 1 2020   VA
                       TIFT       04520939   WHITECOTTOKENNETH    CHARLES     6000   WINCHESTER DR         TIFTON      GA   31794-2212   Sep 1 2020   VA
                       THOMAS     10391908   BAKER      CARLOS    OSBURN      1005   ROBIN DR              THOMASVILLGA     31792        Jun 1 2019   FL
                       THOMAS     08159728   BAKER      JUSTIN    MICHAEL W   588    W LIVE OAK CIR        THOMASVILLGA     31792        Sep 1 2018   FL
                       THOMAS     00817831   BANKSTON RUTH        TENNENT     137    WOODLAND DR           THOMASVILLGA     31792-3716   Aug 1 2020   SC
                       TREUTLEN   00567547   DELK       DEBORAH ANN           3099   E MAIN ST             SOPERTON GA      30457        Sep 1 2020   SC
                       UNION      07915452   STEWART STACEY       RENEA       200    FOREST SERVICE RD 117 BLAIRSVILLE GA   30512-4734   Aug 1 2020   LA
                       TROUP      00898501   HILL       CONNIE    B           358    RIVERBEND DR          LAGRANGE GA      30240-8029   Oct 1 2020   FL
                       TOWNS      11948844   KOHEN      JANNIE                108    CHURCH ST APT 114     HIAWASSEE GA     30546        Oct 1 2020   TN
                       TROUP      03628514   JETT       JOHN      HEIDT       39     VILLAGE POINT DR      LAGRANGE GA      30240        Oct 1 2020   FL
                       SPALDING   03521933   PRIDGEN    JAMES     FRANKLIN    11     ASHFORD WAY           GRIFFIN     GA   30224-8840   Dec 1 2019   MS
                       SPALDING   08826625   PURVIS     PATRICIA              1010   SKYLINE DR            GRIFFIN     GA   30224        Oct 1 2020   FL
                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 269 of 585




                                                                                           Page 326
                                                                                                                                                           tit
                                                                                                                                                           I!
                                                                                                                                                           It
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                    GA NCOA Out of State


                       SPALDING 10462475    PARKER     OLIVIA     JAN        2779   JACKSON RD            GRIFFIN     GA   30223        Mar 1 2020   SC
                       SPALDING 10976377    POLK       ASHLEY                381    COUNTY LINE CHURCH R DGRIFFIN     GA   30223        Jun 1 2020   OR
                       WALTON    12216725   GENTILE    KAREN      FAY        3959   GROVE TRL             LOGANVILLE GA    30052        Aug 1 2020   NC
                       WALTON    12216727   GENTILE    MARKHAM    JAMES      3959   GROVE TRL             LOGANVILLE GA    30052        Aug 1 2020   NC
                       WALTON    12373176   CAMARENA ADAM         TIMOTHY CO 2283   MILLER BOTTOM RD      LOGANVILLE GA    30052        Sep 1 2020   UT
                       THOMAS    05342717   HARBOUR BRENT         ALAN       55     GATLIN BLF            THOMASVILLGA     31757        Aug 1 2019   FL
                       SUMTER    10119901   RILEY      LINDA      S          1678   HIGHWAY 27 E          LESLIE      GA   31764        Sep 1 2020   CA
                       SUMTER    01303334   SMITHERMANMICHELLE    LYN        201    17TH GREEN            AMERICUS GA      31709        Mar 1 2017   TN
                       WALKER    05812965   MCMULLIN SHERTINA     A          2603   N HIGHWAY 341         ROSSVILLE GA     30741-6218   Oct 1 2018   TN
                       THOMAS    03331247   HIPPLE     ROBERT     LOGAN      7154   MADDOX RD             OCHLOCKNEGA      31773        Jun 1 2020   FL
                       WALTON    01870209   ESSLINGER RITA        B          3450   BRISCOE DR            MONROE      GA   30655-8321   Sep 1 2020   TX
                       WALKER    02942086   HUBBERT    TRACY      NEAL       103    CANYON VILLA RD       RISING FAWNGA    30738        Sep 1 2019   AL
                       TROUP     07499088   LEONARD    JOSEPH     HARRISON 235      HEARTHSTONE DR        LAGRANGE GA      30241        Jan 1 2019   AL
                       TIFT      03511382   HATCHER    ALLISON    PARKER     338    OLD BROOKFIELD RD E TIFTON        GA   31794        Apr 1 2020   FL
                       TROUP     05706913   JONES      STEPHEN    MICHAEL    404    RIDGECREST RD         LAGRANGE GA      30240        Dec 1 2016   AL
                       TROUP     08681550   CORATTI    STEPHEN               110    OLD AIRPOR UNIT 223   LAGRANGE GA      30240        Dec 1 2019   NJ
                       TIFT      01632885   KELLEY     WILLIAM    CLARKSON 606      20TH ST E             TIFTON      GA   31794-3612   Mar 1 2020   VA
                       UPSON     07346223   KRAMER     AMANDA     SHAWN      4694   BARNESVILLE HWY       THE ROCK GA      30285        May 1 2020   CA
                       UPSON     07346224   KRAMER     JOSEPH     FRANK      4694   BARNESVILLE HWY       THE ROCK GA      30285        May 1 2020   CA
                       UPSON     00352377   CREWS      KENNETH    P          143    HICKMAN FO LOT # D    THOMASTONGA      30286-2069   Feb 1 2017   IL
                       WALKER    11432475   MICKEL     SHARON     MICHELE    404    HILL AVE   APT B      LA FAYETTE GA    30728        Jun 1 2019   TN
                       WALKER    11813574   FITZPATRICKSUMMER     DAWN       485    VAN DELL DR           ROCK SPRI N GA   30739        Nov 1 2019   TN
                       WALTON    07286103   WRIGHT     CODY       JAMES      1005   WINDRIDGE DR          LOGANVILLE GA    30052        Nov 1 2019   OH
                       UNION     08890057   SANDBERG BRIAN        SCOTT      584    ROSS RIDGE RD         BLAIRSVILLE GA   30512        Oct 1 2020   NC
                       UNION     08890060   SANDBERG DEBRA        LEVIN      584    ROSS RIDGE RD         BLAIRSVILLE GA   30512        Oct 1 2020   NC
                       UNION     12796970   SCHULER    WARREN     CLARK      584    KNIGHTS GAP           BLAIRSVILLE GA   30512        Feb 1 2017   FL
                       WHITFIELD 05287022   HAWKINS    KAREEM     IVIE       900    JOHNSON CT            DALTON      GA   30720        Jan 1 2019   VA




  Ex. 2 to Petition:
                       WARE      07773458   VONDERAU ANGELA       THOMAS     7803   FULLER RD             MILLWOOD GA      31552-9351   Aug 1 2017   TX




Braynard Declaration
                       WARE      08831286   FRALEY     KAITLYN    REBECCA    817    SAINT MARYS DR        WAYCROSS GA      31501        Sep 1 2020   FL
                       WHITFIELD 04766461   HARRIS     JODY       LAMAR      715    GIST PL    UNIT 3     DALTON      GA   30721-3999   Apr 1 2019   TN
                       WHITFIELD 00070608   TROXELL    ROBERT     B          114    GOLF VIEW DR          COHUTTA     GA   30710-9385   Mar 1 2020   FL
                       WHITFIELD 04749357   TROXELL    ROBIN      F          114    GOLF VIEW DR          COHUTTA     GA   30710-9385   Mar 1 2020   FL
                       WHITFIELD 04903007   WILSON     SHIRLEY    JEAN       106    VICMIRON DR           COHUTTA     GA   30710        Oct 1 2020   TN
                       WHITFIELD 04913382   WILSON     SIM        AGER       106    VICMIRON DR           COHUTTA     GA   30710        Oct 1 2020   TN
                       WASHINGTO 00740148   HOOKS      CHARLES    TERRELL    633    LANIER ST             SANDERSVI LGA    31082        Mar 1 2018   HI
                       WORTH     01265273   DYKES      JUDITH     KIM        3198   GA HIGHWAY 313        SYLVESTER GA     31791        Aug 1 2020   SC
                       WILKINSON 01007756   HARPE      EDWARD     TAYLOR     3040   LITTLE SANDY CREEK RD TOOMSBOROGA      31090-2412   Aug 1 2020   FL
                       WALTON    02033601   MARSH      JON        M          3650   YOUTH MONROE RD       LOGANVILLE GA    30052-4397   Apr 1 2020   NC
                       WALTON    02033608   MARSH      LYNDA      LEE        3650   YOUTH MONROE RD       LOGANVILLE GA    30052        Apr 1 2020   NC
                       WALTON    01871054   MARSIK     JAMES      CHARLES    764    HUNTERS LN            LOGANVILLE GA    30052-3272   Apr 1 2020   WA
                       WHITFIELD 06264337   WILSON     CAROLYN    WHITNEY S 500     MCGAUGHEY CHAPEL RD DALTON        GA   30721        Feb 1 2018   TN
                       WAYNE     07092762   GUEST      DONNA      THOMPSON 170      FANNIE BRANCH DR      JESUP       GA   31545        Apr 1 2018   FL
                       WALTON    02871808   MAHEDY     PAUL       P          7520   GREENS MILL DR        LOGANVILLE GA    30052-5256   Oct 1 2020   UT
                       WALTON    02871731   MAHEDY     PAULA      ALICE      7520   GREENS MILL DR        LOGANVILLE GA    30052-5256   Oct 1 2020   UT
                       WHITFIELD 10731026   SIMMERING ELIZABETH   ANN        834    CAPEHART RD           RINGGOLD GA      30736        Sep 1 2019   TN
                       WHITFIELD 01104563   SIMMONS    LESLIE     JONES      2665   FOXMORE CIR           DALTON      GA   30720-4914   Oct 1 2019   TN
                       WHITFIELD 11804659   SLETTEHAUGKRISTEN     ALEXANDRA 4322    BANKS DR S UNIT 1     DALTON      GA   30721        Oct 1 2020   TN
                       WHITE     04654800   CUMMINGS NADINE       P          45     PARK VISTA DR         CLEVELAND GA     30528        Jun 1 2019   VA
                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 270 of 585




                                                                                          Page 327
                                                                                                                                                          I!
                                                                                                                                                          It
                                                                                                                                                          !i

                                                                                                                                                     -
                                                                                                                                                     -
                                                                                     GA NCOA Out of State


                       WHITFIELD   03636805   NORMAN     RANDALL   WILLIAMS   1303   LAKEMONT DR        DALTON      GA   30720   Oct   1 2020   OK
                       WHITFIELD   10379072   NUNEZ      DIAPME               1151   DANIELLE DR        DALTON      GA   30721   Dec   1 2019   TN
                       WORTH       11008765   CLEMENTS   TRACY     SCOTT      503    N MCPHAUL APT A    SYLVESTER   GA   31791   Apr   1 2018   NC
                       WHITE       06101963   HANNAMAN   DON       ELDON      4029   HIGHWAY 129 N      CLEVELAND   GA   30528   Mar   1 2020   SC
                       WHITFIELD   10251578   PIPKIN     MATTHEW   LEE        213    TONYA DR           DALTON      GA   30721   Apr   1 2020   TN




  Ex. 2 to Petition:
Braynard Declaration
                                                                                                                                                          Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 271 of 585




                                                                                           Page 328
                                                                                                                                                     ~
                                                                                                                                                     I!
                                                                                                                                                     It
                                                                                                                                                -
                                                                                                                                                -
                    Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 272 of 585




                                                     Exhibit 4




DocVerlfy ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
www.docverify.com                                                             Page 448 of 476   I 448B8957DCF5E33 I   111111111111111
                                                         Ex. 2 to Petition:
                                                       Braynard Declaration
                                                                                                            GA PO Box Registrants



                        Postal Company    County    Voter Registration #     Last Name    First Name   Middle Name             Suffix   Street #     Street Name            Apt/Unit         City          State    Zip Code
                        UPS               BIBB                       4876129 FIGUEROA     DEBORAH      ANN                                     4339 HARTLEY BRIDGE RD       AP 102           MACON         GA       31216
                        UPS               BIBB                       8746353 RUCKER       ERICA        ANIK                                    3780 NORTHSIDE DR            APT 140118      MACON          GA      31210
                       USPS              BIBB                       8330810 FISHER       RENNIE        MARIE                                  1740 ROCKY CREEK RD          UNIT 20894       MACON          GA      31206
                       UPS               BIBB                     10624430 KING          BRITTANY      ANDREA                                 4339 HARTLEY BRIDGE RD       APT 215          MACON          GA      31216
                       UPS               BIBB                       6345247 JOHNSON      GENOA         GERALD                                 3780 NORTHSIDE DR            APT 140187       MACON          GA      31210
                       UPS               BIBB                     10345561 LA FOUNTAIN   MARC          ANDREW                                 4339 HARTLEY BRIDGE RD       STE 104          MACON          GA      31216
                       USPS              BIBB                       7750938 NELSON       EMMA          TERESA                                 1040 PIO NONO AVE            APT 2896         MACON          GA      31204
                       UPS               BIBB                         161139 KING        SUVONEREE     EVANS                                  4339 HARTLEY BRIDGE RD       BOX 215          MACON          GA      31216
                       UPS               BIBB                       5333249 PATTERSON    FRANK         KIDD                    III            5962 ZEBULON RD              APT 169          MACON          GA      31210
                       USPS              BIBB                       3323797 DENNIS       ROBERT                                JR             1040 PIO NONO AVE            UNIT 2023        MACON          GA      31204
                       UPS               BIBB                     10345561 LA FOUNTAIN   MARC          ANDREW                                 4339 HARTLEY BRIDGE RD       STE 104          MACON          GA      31216
                       USPS              BIBB                       1760838 CRANFILL     MELANIE       R                                      1740 ROCKY CREEK RD          UNIT 20591       MACON          GA      31206
                       UPS               BIBB                       8421878 PFEIFFER     KATHERINE     ANN                                    5962 ZEBULON RD              UNIT 163         MACON          GA      31210 2099
                       UPS               BIBB                        812945 RAGIN        LELAND        K                       JR             4339 HARTLEY BRIDGE RD       APT 216          MACON          GA      31216
                       UPS               BIBB                       5035181 DAVIS        KATHERINE     ANGELA                                 4339 HARTLEY BRIDGE RD       APT 167          MACON          GA      31216
                       UPS               BIBB                        176527 CROTHERS     VINCENT       LEE                                    3780 NORTHSIDE DR            STE 140          MACON          GA      31210
                       UPS               BIBB                        179993 DILL         DONALD        EDWARD                  JR             4339 HARTLEY BRIDGE RD       UNIT 183         MACON          GA      31216 5641
                       UPS               BIBB                       1001890 ENGLISH      RODREQUEZ     L                                      5962 ZEBULON RD              STE 175          MACON          GA      31210
                       UPS               BIBB                       8327966 ABBOTT       FRANK         M                                      4339 HARTLEY BRIDGE RD       #202             MACON          GA      31216
                       USPS              BRANTLEY                   2243417 DAVIS        JAMES                                               10119 MAIN ST N               805              NAHUNTA        GA      31553
                       USPS              BULLOCH                    6076837 ROWE         ERIN          ANN                                      129 E LEE ST               APT 11           BROOKLET       GA      30415
                       USPS              BUTTS                    11526038 DEPORRES      GERALDO       MARTIN VICENTE                           461 E 2ND ST               #1304            JACKSON        GA      30233
                       USPS              CAMDEN                   12014654 MCCARTHY      MARSHA        ANN                                      724 CHARLIE SMITH SR HWY   APT 5402         SAINT MARYS    GA      31558
                       USPS              CAMDEN                   12014654 MCCARTHY      MARSHA        ANN                                      724 CHARLIE SMITH SR HWY   APT 5402         SAINT MARYS    GA      31558
                       USPS              CAMDEN                   12549980 WULFFIEND     TONY          JAMES                                    724 CHARLIE SMITH SR HWY   UNIT 5734        SAINT MARYS    GA      31558
                       USPS              CATOOSA                  11812818 KEIM          ELIZABETH     LUCILLE                                  862 LAFAYETTE ST           UNIT 1625        RINGGOLD       GA      30736
                       UPS               CHATHAM                    1528241 ANDERSON     DOREEN        MARIE                                  5710 OGEECHEE RD             STE 200          SAVANNAH       GA      31405
                       UPS               CHATHAM                    7321565 BOSTICK      JAMAAR        SHA'RON                                5501 ABERCORN ST             SUITE D214       SAVANNAH       GA      31405
                       FedEx             CHATHAM                  12199576 GONZALEZ      REBECCA                                                  5 W BROUGHTON ST         UNIT 305B        SAVANNAH       GA      31401




  Ex. 2 to Petition:
                       UPS               CHATHAM                  11697835 GONZALEZ      ANDREW        ROBERT                                 5710 OGEECHEE RD             STE 200          SAVANNAH       GA      31405




Braynard Declaration
                       UPS               CHATHAM                    5609599 REARDON      WALTER        MCKINLEY                               5710 OGEECHEE RD             200 265          SAVANNAH       GA      31405
                       UPS               CHATHAM                    8500756 LIU          XIN JIAN                                             5710 OGEECHEE RD             UNIT 150         SAVANNAH       GA      31405 9517
                       UPS               CHATHAM                    8002756 MITCHELL     DARLA         POTTER                                 5710 OGEECHEE RD             STE200 208       SAVANNAH       GA      31405
                       UPS               CHATHAM                    7463225 GREEN        KEON          DONTAGUS                               5710 OGEECHEE RD             #200 202         SAVANNAH       GA      31405
                       FedEx             CHATHAM                  12105784 TROPEA        ALEXANDRA     FLORENCE                                   5 W BROUGHTON ST          UNIT.305A       SAVANNAH       GA      31401
                       UPS               CHATHAM                  12042290 WARD          KEN           EARL                                   5501 ABERCORN ST             SUITE D 326      SAVANNAH       GA      31405
                       UPS               CHATHAM                    8761840 KANG         DANIEL        HONG GU                                 5710 OGEECHEE RD            # 200228          SAVANNAH      GA      31405
                       USPS              CHATHAM                    1075107 GREY          FRANCES      EVELYN                                   118 BARNARD ST             UNIT 10703        SAVANNAH      GA      31401
                       UPS               CHATHAM                    2219986 PACE          MARCUS       J                                       5501 ABERCORN ST            STE D205          SAVANNAH      GA      31405
                       USPS              CHATHAM                    5095798 LOESCH        MELANIE      MARIE                                   1030 US HIGHWAY 80 W        APT#244           POOLER        GA      31322
                       UPS               CHATHAM                    7463225 GREEN         KEON         DONTAGUS                                5710 OGEECHEE RD            #200 202         SAVANNAH       GA      31405
                       UPS               CHATHAM                  11093081 HALL          KACI          LEIGH                                  5710 OGEECHEE RD             STE 200 20       SAVANNAH       GA      31405
                       UPS               CHATHAM                    8788281 HATHAWAY     AUGUSTA       DEJUAN                                 5501 ABERCORN ST             STE D            SAVANNAH       GA      31405
                       UPS               CHATHAM                  12454539 CHRISTMAS     DIANA         L                                      2126 E VICTORY DR            UNIT 313         SAVANNAH       GA      31404
                       UPS               CHATHAM                    1916108 CARDEN       CLIFTON                                              2126 E VICTORY DR            APT 329          SAVANNAH       GA      31404
                       USPS              CHATHAM                  11220744 WRIGHT        STEPHEN       R                                        463 JOHNNY MERCER BLVD     #STE B 7         SAVANNAH       GA      31410
                       UPS               CHATHAM                    1861860 MITCHELL     MATTHEW       BATES                                  5710 OGEECHEE RD             UNIT # 200 208   SAVANNAH       GA      31405
                       USPS              CHATHAM                  11220744 WRIGHT        STEPHEN       R                                        463 JOHNNY MERCER BLVD     #STE B 7         SAVANNAH       GA      31410
                       USPS              CHATHAM                  10509083 SETTERS       JAMES         EARL                                     407 E US HIGHWAY 80        UNIT 784         BLOOMINGDALE   GA      31302
                       USPS              CHATHAM                    4443137 PRINCE       JENNIFER      LYNN                                     463 JOHNNY MERCER BLVD     STE B7           SAVANNAH       GA      31410
                       USPS              CHATHAM                    2243830 PRUDEN       RALPH         J                                        118 BARNARD ST             UNIT 9482        SAVANNAH       GA      31401
                                                                                                                                                                                                                                Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 273 of 585




                       UPS               CHATHAM                    8740303 MULLEN       DAVID         WILLIAM                                5501 ABERCORN ST             STE D304         SAVANNAH       GA      31405
                       FedEx             CHATHAM                    3097079 ESTES        JACKIE        MARLENE                                    5 W BROUGHTON ST         UNIT 404         SAVANNAH       GA      31401
                                                                                                                                                                                                            ~
                                                                                                                                                                                                            I!
                                                                                                                                                                                                            It
                                                                                                                                                                                                  -
                                                                                                                                                                                                  -
                                                                                    GA PO Box Registrants



                        UPS     CLARKE      1764442 LONG        THAD          D                               1860 BARNETT SHOALS RD       103           ATHENS           GA    30605
                        UPS     CLARKE      1764442 LONG        THAD          D                               1860 BARNETT SHOALS RD       103           ATHENS           GA    30605
                        UPS     CLARKE     11816715 TERRY       CHARLES       LEE                             1860 BARNETT SHOALS RD       STE 103       ATHENS           GA    30605
                        UPS     CLARKE     12773226 SHIELDS     LAUREN        CORRIN                          1860 BARNETT SHOALS RD       STE 103       ATHENS           GA    30605
                        USPS    CLAYTON     5186097 LEONARD     OLINKA        GEDDES                          6691 CHURCH ST               UNIT 96105    RIVERDALE        GA    30274
                        USPS    CLAYTON     6147616 ROSS        PATRICIA      ANN                             6450 EVANS DR                UNIT 275      REX              GA    30273
                        USPS    CLAYTON     8527984 ANDREW      FREDERICK     AUGUSTINE                 II    6450 EVANS DR                UNIT 612      REX              GA    30273
                        USPS    CLAYTON    10197275 SIMMONS     MARIAN        PATRICIA MENDENHALL             6450 EVANS DR                UNIT 978      REX              GA    30273
                        USPS    CLAYTON     3424731 SMITH       HANA          NICOLETTE                       6691 CHURCH ST               962114        RIVERDALE        GA    30274
                        USPS    CLAYTON     3571378 ORR         VALERIE                                       6691 CHURCH ST               # 960451      RIVERDALE        GA    30274
                        USPS    CLAYTON     2681033 CRAWFORD    TONY                                          6450 EVANS DR                UNIT 256      REX              GA    30273
                        USPS    CLAYTON     4465782 RAY         FATIMAH       ALI                             6450 EVANS DR                UNIT 225      REX              GA    30273
                        USPS    CLAYTON     8852967 HODGE       ANTHONY       QUINN                           6450 EVANS DR                UNIT 693      REX              GA    30273
                        USPS    CLAYTON     2681033 CRAWFORD    TONY                                          6450 EVANS DR                UNIT 256      REX              GA    30273
                        USPS    CLAYTON    10697559 MYHAND      TRACEY         WANNETTE                       6450 EVANS DR                UNIT 998      REX              GA    30273
                        USPS    CLAYTON    10682330 LEWIS       LATISHA        SHAVONN                        6450 EVANS DR                UNIT 1051     REX              GA    30273
                        USPS    CLAYTON     3439191 GRIFFIN     VERONICA       HARRIS                         6450 EVANS DR                UNIT # 62     REX              GA    30273
                        USPS    CLAYTON     4250384 JOHNSON     VANEE          LAVEESTA                       6691 CHURCH ST               960880        RIVERDALE        GA    30274
                        USPS    CLAYTON     8852967 HODGE       ANTHONY        QUINN                          6450 EVANS DR                UNIT 693      REX              GA    30273
                        USPS    COBB       10082513 BASEL       CHRISTIANA     YVONNE                         2001 DUNCAN DR NW            1821          KENNESAW         GA    30144
                        USPS    COBB        5310383 ROBINSON    DANA           MARCEL                         2001 DUNCAN DR NW            831           KENNESAW         GA    30144
                        USPS    COBB       11391524 SMITH       CUVANNA        MONIQUE                        2001 DUNCAN DR NW            46            KENNESAW         GA    30144
                        USPS    COBB        8611055 FRANCOIS    MARIE          LAURENCE REGINE                2001 DUNCAN DR NW            153           KENNESAW         GA    30144
                        UPS     COWETA      6230740 ELLIS       ANECIA         KEVIA                           388 BULLSBORO DR            119           NEWNAN           GA    302631069
                       UPS     COWETA      5848190 SULLIVAN    HEATHER        FELICIA                         388 BULLSBORO DR            UNIT #240     NEWNAN           GA    30263
                       UPS     COWETA     11856586 HUDLER      LINDY          LEE                             388 BULLSBORO DR            APT 345       NEWNAN           GA    30263
                       USPS    DAWSON     11471636 SWEENEY     JONATHAN       WILLIAM                         452 HIGHWAY 53 E            UNIT 1831     DAWSONVILLE      GA    30534
                       UPS     DEKALB      8259974 GARMAN      KATHLEEN       SUSAN                          4780 ASHFORD DUNWOODY RD     E176          ATLANTA          GA    30338 5564
                       USPS    DEKALB      5897712 KEITH       SANDRA         R                              1551 DUNWOODY VILLAGE PKWY   88052         DUNWOODY         GA    30338
                       USPS    DEKALB      8550933 QUEMIE      PETER                                          977 MONTREAL RD             UNIT #1072    CLARKSTON        GA    30021




  Ex. 2 to Petition:
                       USPS    DEKALB     10559784 PETTY       KEVIN          CORNELIUS                      3328 E PONCE DE LEON AVE     UNIT 288      SCOTTDALE        GA    30079




Braynard Declaration
                       USPS    DEKALB      4103762 HOWARD      WILLIAM        JESSE                    III   3035 STONE MOUNTAIN ST       UNIT 183      LITHONIA         GA    30058
                       UPS     DEKALB      3130326 HANSEN      BRAD                                          4780 ASHFORD DUNWOODY RD     254           ATLANTA          GA    30338
                       UPS     DEKALB      6615612 ARROUFI     KAYRONNA       G                              4780 ASHFORD DUNWOODY RD     # 122         ATLANTA          GA    30338
                       UPS     DEKALB      7233574 RANKINE     CHRISTOPHER    CHARLES                        4780 ASHFORD DUNWOODY RD     UNIT 540      ATLANTA          GA    30338 5553
                       USPS    DEKALB     11896828 SMITH       TIMOTHY        EUGENE                   II    3328 E PONCE DE LEON AVE     UNIT 288      SCOTTDALE        GA    30079
                       UPS     DEKALB      3117437 MCCOWEN     KELLY          BRYAN                          4780 ASHFORD DUNWOODY RD     540 243       ATLANTA          GA    30338
                       UPS     DEKALB      5909442 NUNLEY      AQUANETTA      CORISE                         4780 ASHFORD DUNWOODY RD     A221          ATLANTA          GA    30338
                       USPS    DEKALB      4844267 PASSMORE    GEORGE         WILSON E LI'EL           II    2724 WESLEY CHAPEL RD        UNIT361571    DECATUR          GA    30034
                       USPS    DEKALB       4992603 HOWARD      MARHONDA                                     3035 STONE MOUNTAIN ST       UNIT 183      LITHONIA         GA    30058
                       UPS     DEKALB       7233574 RANKINE     CHRISTOPHER   CHARLES                        4780 ASHFORD DUNWOODY RD     UNIT 540      ATLANTA          GA    30338 5553
                       USPS    DEKALB      8480986 STAPLETON   RENEE                                         1920 DRESDEN DR NE           #190193       ATLANTA          GA    30319
                       USPS    DEKALB      8635615 LEWIS       ASHTON         NICOLAIS                       1551 DUNWOODY VILLAGE PKWY   88324         DUNWOODY         GA    30338
                       USPS    DEKALB     11896828 SMITH       TIMOTHY        EUGENE                   II    3328 E PONCE DE LEON AVE     UNIT 288      SCOTTDALE        GA    30079
                       UPS     DEKALB      2433780 YOUNG       DEIDRA         LOUISE                         4780 ASHFORD DUNWOODY RD     UNIT # A414   ATLANTA          GA    30338
                       USPS    DEKALB      3364665 DAWKINS     TONY           B                               977 MONTREAL RD             UNIT 852      CLARKSTON        GA    30021
                       USPS    DEKALB      1770281 SEBASTIAN   GLORIA         ANITA                          3035 STONE MOUNTAIN ST       UNIT 1222     LITHONIA         GA    30058
                       USPS    DEKALB      3792102 WHEAT       MONIQUE        SHEREE                         5181 W MOUNTAIN ST           UNIT 2427     STONE MOUNTAIN   GA    30083
                       UPS     DEKALB     10703552 SHANBHAG    RAM                                           4780 ASHFORD DUNWOODY RD     #540 626      ATLANTA          GA    30338
                       USPS    DEKALB      2524398 MORRIS      JOHNNY                                  II    5181 W MOUNTAIN ST           UNIT 20       STONE MOUNTAIN   GA    30083
                       USPS    DEKALB      1935242 DANIEL      KIMBERLY       PYLES                          3035 STONE MOUNTAIN ST       161           LITHONIA         GA    30058
                       USPS    DEKALB      5962675 WALKER      REGINALD       MIGUEL                          977 MONTREAL RD             521           CLARKSTON        GA    30021
                                                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 274 of 585




                       USPS    DEKALB      3698478 GIBBS       MICHAEL        A                              1273 METROPOLITAN AVE SE     UNIT 18071    ATLANTA          GA    30316
                       USPS    DEKALB     11780596 AGNEW       JAMES          FREDERICK                II    1920 DRESDEN DR NE           T190573       ATLANTA          GA    30319
                                                                                                                                                                          ~
                                                                                                                                                                          I!
                                                                                                                                                                          It
                                                                                                                                                              -
                                                                                                                                                              -
                                                                                      GA PO Box Registrants



                        USPS    DEKALB      11194151 REID            RONALD      NATHANIEL                      5181 W MOUNTAIN ST            #2473           STONE MOUNTAIN    GA    30083
                        USPS    DEKALB       4120734 SMALLS          FELONES                              JR    1273 METROPOLITAN AVE SE      UNIT 17563      ATLANTA           GA    30316
                        USPS    DEKALB       2619531 COX ERWOOD      PATRICIA                                   1551 DUNWOODY VILLAGE PKWY    #888966         DUNWOODY          GA    30338
                        USPS    DEKALB      11320058 TAYLOR          BRAY                                       1920 DRESDEN DR NE            191453          ATLANTA           GA    30319
                        UPS     DEKALB      12644244 MEYER           AMY          SUE                           4780 ASHFORD DUNWOODY RD      APT 339         ATLANTA           GA    30338
                        UPS     DEKALB      12110438 JORDAN          MARCUS       TYREE                         4780 ASHFORD DUNWOODY RD      #540226        ATLANTA           GA    30338
                       USPS    DEKALB       4315785 MILLER          SUBRENA      LORRI ANNE                    3328 E PONCE DE LEON AVE      UNIT 142        SCOTTDALE         GA    30079
                       UPS     DEKALB       5680113 WILLIAMS        DEREK        MCKENZIE                      4780 ASHFORD DUNWOODY RD      #540 180        ATLANTA           GA    30338
                       USPS    DEKALB       8070605 GUILLORY        LARRY        JAMES                         3035 STONE MOUNTAIN ST        723             LITHONIA          GA    30058
                       USPS    DEKALB      10893803 MOHAMED         ABDIFATAH    NURENI                          977 MONTREAL RD             UNIT 1231       CLARKSTON         GA    30021
                       USPS    DEKALB      11745844 LANKFORD        SHANTEL      ROSE                          3035 STONE MOUNTAIN ST        UNIT 183        LITHONIA          GA    30058
                       UPS     DEKALB       8235906 GARMAN          RAYMOND      JACK                          4780 ASHFORD DUNWOODY RD      E176            ATLANTA           GA    30338 5564
                       USPS    DEKALB       8635615 LEWIS           ASHTON       NICOLAIS                      1551 DUNWOODY VILLAGE PKWY    88324           DUNWOODY          GA    30338
                       USPS    DEKALB       2096526 SEWELL          VALARIE      L                             3035 STONE MOUNTAIN ST        UNIT#182        LITHONIA          GA    30058
                       USPS    DEKALB      10318897 GREGORY         PAMELA       KAYE                          1551 DUNWOODY VILLAGE PKWY    APT 88531       DUNWOODY          GA    30338
                       USPS    DEKALB       3857907 HALL            MONIQUE      LANE                          3328 E PONCE DE LEON AVE      UNIT 16         SCOTTDALE         GA    30079
                       USPS    DEKALB       6019870 MITCHELL        ANGELA       RUTH                           977 MONTREAL RD              UNIT 761        CLARKSTON         GA    30021
                       USPS    DEKALB       7693510 RIVERS          DAVID        L                             3035 STONE MOUNTAIN ST        UNIT 1202       LITHONIA          GA    30058
                       UPS     DEKALB       8263903 LUBERT          ANN MARIE                                  4780 ASHFORD DUNWOODY RD      STE A331        ATLANTA           GA    30338
                       UPS     DEKALB       5075460 ROGERS          LIGETTE      GAYNELL                       4780 ASHFORD DUNWOODY RD      A195            DUNWOODY          GA    30338 5564
                       UPS     DEKALB       2418411 DELL            CATHERINE    ELIZABETH                     4780 ASHFORD DUNWOODY RD      STE A 302       ATLANTA           GA    30338
                       UPS     DEKALB      11627917 COLE            ANDREA                                     4780 ASHFORD DUNWOODY RD      540             ATLANTA           GA    30338
                       USPS    DEKALB       7370429 HOUSE           TERRY        LAMONTE                       5181 W MOUNTAIN ST            UNIT 1734       STONE MOUNTAIN    GA    30083
                       UPS     DEKALB      11050704 GABALDO         ALEXIS       B                             4780 ASHFORD DUNWOODY RD      540             ATLANTA           GA    30338
                       USPS    DEKALB       2120141 THOMAS          EDGAR                                        977 MONTREAL RD             UNIT 1162       CLARKSTON         GA    30021 3543
                       USPS    DEKALB       7159843 COLLIE          OCTAVIA      G                             3035 STONE MOUNTAIN ST        27              LITHONIA          GA    30058
                       USPS    DEKALB       6314989 DAVIS           AUBREY                                     3035 STONE MOUNTAIN ST        UNIT 972        LITHONIA          GA    30058
                       USPS    DEKALB      10344524 SILMON          LAVOR                                      5181 W MOUNTAIN ST            UNIT 2427       STONE MOUNTAIN    GA    30083
                       USPS    DEKALB       5311421 MACK            HEATHER      DENISE                        5181 W MOUNTAIN ST            1734            STONE MOUNTAIN    GA    30083
                       USPS    DEKALB      10579522 DAVIS           DENISE       MARIE                         5181 W MOUNTAIN ST            1742            STONE MOUNTAIN    GA    30083




  Ex. 2 to Petition:
                       USPS    DEKALB       4039674 HARRIS          VERONICA     ANN                           3035 STONE MOUNTAIN ST        1985            LITHONIA          GA    30058




Braynard Declaration
                       UPS     DEKALB      11349827 RUSNAK          SEAN         RYAN                          4780 ASHFORD DUNWOODY RD      STE A 282       ATLANTA           GA    30338
                       USPS    DEKALB       4971965 COX             MICHAEL      ALLEN                         3328 E PONCE DE LEON AVE      UNIT 331        SCOTTDALE         GA    30079
                       UPS     DEKALB       7874423 POWELL          NATHAN       EDISON                        4780 ASHFORD DUNWOODY RD      540             ATLANTA           GA    30338
                       USPS    DEKALB      11470364 FAYNE           ARIKKA       LATRICE                       5181 W MOUNTAIN ST            APT 2455        STONE MOUNTAIN    GA    30083
                       USPS    DEKALB       6712576 LANG            TERESA       MICHELLE                      3035 STONE MOUNTAIN ST        UNIT 1656       LITHONIA          GA    30058
                       USPS    DEKALB       4765257 WALKER          KEITH        JERMAINE                      2724 WESLEY CHAPEL RD         #362103         DECATUR           GA    30034
                       USPS    DEKALB       6432158 TARVER          TRACI        G                             3035 STONE MOUNTAIN ST        #1895           LITHONIA          GA    30058
                       UPS     DEKALB      11651695 CASERZA LIGHT    CATHERINE    M                             4780 ASHFORD DUNWOODY RD      UNIT 540 501   ATLANTA           GA    30338
                       USPS    DEKALB      10832848 WASHINGTON      ANGELA       DEE                             977 MONTREAL RD             UNIT 413        CLARKSTON         GA    30021
                       UPS     DEKALB       5503109 OSA YANDE        CADISA       E                             4780 ASHFORD DUNWOODY RD      # A 177        DUNWOODY          GA    30338 5564
                       USPS    DEKALB       8480986 STAPLETON       RENEE                                      1920 DRESDEN DR NE            #190193         ATLANTA           GA    30319
                       USPS    DEKALB       5363650 TAYLOR          CANDACE      N                             1551 DUNWOODY VILLAGE PKWY    88025           DUNWOODY          GA    30338
                       UPS     DOUGHERTY      22732 CATES           MARY         GARNER                        2800 OLD DAWSON RD            STE 2           ALBANY            GA    31707
                       UPS     DOUGHERTY      17211 CATES           LEE          RUSSELL                       2800 OLD DAWSON RD            STE 2           ALBANY            GA    31707
                       USPS    DOUGHERTY    6264357 POSTELL         LAVOR        DEANDRE                       2823 MEREDYTH DR              UNIT 72161      ALBANY            GA    31707
                       UPS     DOUGHERTY    6073494 LAFAYETTE       HOANG        TRAN                          2800 OLD DAWSON RD            UNIT 189        ALBANY            GA    31707 1599
                       USPS    FAYETTE      3455421 ENGLISH         TYWANDRA     DIANN                          250 GEORGIA AVE E            UNIT 14296      FAYETTEVILLE      GA    30214
                       USPS    FAYETTE      1942751 DOCKERY         ALMETA       BEATRICE                       250 GEORGIA AVE E            UNIT 952        FAYETTEVILLE      GA    30214
                       USPS    FAYETTE     10407494 KNIGHT          RITA         JEAN                           250 GEORGIA AVE E            UNIT 142901     FAYETTEVILLE      GA    30214
                       USPS    FAYETTE      6151432 MYERS           ANTHONY      A                              250 GEORGIA AVE E            UNIT# 1272      FAYETTEVILLE      GA    30214
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 275 of 585




                       USPS    FAYETTE      3837612 BROWN           DENEENE                                     250 GEORGIA AVE E            143987          FAYETTEVILLE      GA    30214
                       USPS    FAYETTE     11203287 TAYLOR          TASIA        CENTESCIA                      250 GEORGIA AVE E            #143692         FAYETTEVILLE      GA    30214
                       USPS    FAYETTE     11541328 NYILE           RRIIVER                                     250 GEORGIA AVE E            UNIT 142854     FAYETTEVILLE      GA    30214
                                                                                                                                                                                ~
                                                                                                                                                                                I!
                                                                                                                                                                                It
                                                                                                                                                                   -
                                                                                                                                                                   -
                                                                                             GA PO Box Registrants



                        USPS     FAYETTE    12155102 WATTS            JULIETTE       MARIE                                250 GEORGIA AVE E        UNIT 64         FAYETTEVILLE    GA    30214
                        USPS     FORSYTH      7630299 RIGGS           ROBERT         JOSEPH                               525 TRIBBLE GAP RD       UNIT 1951       CUMMING         GA    30040
                        FedEx    FORSYTH    12448554 AJUFOR           BENEDICT       N                           JR     4920 ATLANTA HWY           APT 363         ALPHARETTA      GA    30004
                        UPS      FORSYTH    10132738 TRONCALLI        EVA            ANNA                               3482 KEITH BRIDGE RD       # 313           CUMMING         GA    30041
                        USPS     FORSYTH    10967366 WATKINS          WILLIE         B                           JR       525 TRIBBLE GAP RD       UNIT 598        CUMMING         GA    30040
                        UPS      FORSYTH      7187843 ENGLISH         CHRISTY        LORRAINE                           5174 MCGINNIS FERRY RD     # 113           ALPHARETTA      GA    30005
                        USPS     FORSYTH    10967802 WATKINS          PATRICIA       ANN                                  525 TRIBBLE GAP RD       UNIT 598        CUMMING         GA    30040
                        UPS      FORSYTH    11778683 ILYASOVA         ANNA                                              3482 KEITH BRIDGE RD       # 274           CUMMING         GA    30041
                        FedEx    FORSYTH      2143677 WILLIAMS        LAMAR          DAVID                       JR     4920 ATLANTA HWY           #310            ALPHARETTA      GA    30004
                        FedEx    FORSYTH      8543436 ALDEN           MARK           A                                  4920 ATLANTA HWY           # 41            ALPHARETTA      GA    30004
                        FedEx    FORSYTH    12216618 BOVENSIEP        THOMAS         DANIEL                             4920 ATLANTA HWY           UNIT 109        ALPHARETTA      GA    30004
                        USPS     FULTON       3947113 PRATT           DEIDRA                                            8920 EVES RD               APT768133       ROSWELL         GA    30076
                        UPS      FULTON       8651642 MACCALLA        JOHNETTA       REDDIX                             3000 OLD ALABAMA RD        UNIT 119        JOHNS CREEK     GA    30022
                        USPS     FULTON       8885003 WATSON          STACEY                                              575 PHARR RD NE          UNIT 52984      ATLANTA         GA    30305
                        FedEx    FULTON       3477544 BUFFTON         DOROTHY        LITTLEWOOD                           245 N HIGHLAND AVE NE    UNIT 224        ATLANTA         GA    30307
                        USPS     FULTON     11570565 MANSOOR BROWN    KHALIS         SHAFIQ                             4575 WEBB BRIDGE RD        UNIT 3344       ALPHARETTA      GA    30005
                        USPS     FULTON     11076389 BRUFF            BROOKE                                            8920 EVES RD               UNIT 767952     ROSWELL         GA    30076
                        UPS      FULTON       2123331 TIPPETT         ARDRA          SINETT                            8343 ROSWELL RD             APT 111        SANDY SPRINGS   GA    30350
                        FedEx    FULTON    12266765 AMBROZIAK         LISA           M                                 1700 NORTHSIDE DR NW        STE A7         ATLANTA         GA    30318
                        USPS     FULTON      5639813 BANKS            AMBER          DANIELLE                          8920 EVES RD                #767472        ROSWELL         GA    30076
                        FedEx    FULTON    10623498 SUAREZ            MARTHA         LIGIA                               245 N HIGHLAND AVE NE     APT 305        ATLANTA         GA    30307
                        FedEx    FULTON      5279825 MCMAHAN          T L CHEYENNE                                       245 N HIGHLAND AVE NE     UNIT 230 228   ATLANTA         GA    30307 1936
                       USPS     FULTON      8877920 ARRASTIA         AELRED          INGRID                             575 PHARR RD NE           APT 12177       ATLANTA         GA    30305
                       UPS      FULTON      5572705 THOMPKINS        LATICIA         E                                 2020 HOWELL MILL RD NW     SUIT D 170      ATLANTA         GA    30318
                       FedEx    FULTON       4134502 GOLDBERG        JOHN            JACOB                               245 N HIGHLAND AVE NE    APT 312         ATLANTA         GA    30307
                       UPS      FULTON       3355996 DRAYTON         CEDRIC          T                                12460 CRABAPPLE RD          APT 202         ALPHARETTA      GA    30004
                       UPS      FULTON       7178225 ABAEIAN         FOROUGH         KHANOM                           12460 CRABAPPLE RD          UNIT 202 353    ALPHARETTA      GA    30004
                       USPS     FULTON       2644614 WASHINGTON      ROBERT          ANTHONY                             780 MOROSGO DR NE        UNIT 14364      ATLANTA         GA    30324
                       FedEx    FULTON       5666320 WALKER          LINSEY          ALLISON                             245 N HIGHLAND AVE NE    #183            ATLANTA         GA    30307
                       USPS     FULTON     12497406 GRIER WILLIAMS    FAJR            ADIA                              4575 WEBB BRIDGE RD        UNIT 3344       ALPHARETTA     GA     30005




  Ex. 2 to Petition:
                        UPS      FULTON      5418972 SLADE HARRELL    KAREN           LYNDERA                           3000 OLD ALABAMA RD        APT 119         JOHNS CREEK    GA     30022




Braynard Declaration
                        USPS     FULTON      3290871 GLOVER           CYNTONIA        MICHELLE                           575 PHARR RD NE           UNIT 12215      ATLANTA        GA     30305
                        UPS      FULTON     10563434 MCNEESE          HENRY           CALVIN                            2221 PEACHTREE RD NE       D 376          ATLANTA         GA    30309
                       FedEx    FULTON       8094779 COTTON          WILLIAM         CONRAD                              245 N HIGHLAND AVE NE    APT 309         ATLANTA         GA    30307
                       FedEx    FULTON     11627429 DANIEL           COLLEEN         ANITA                               245 N HIGHLAND AVE NE    APT 315         ATLANTA         GA    30307
                       UPS      FULTON       3319280 ANDERSON        RHONDA          LASHON                           10800 ALPHARETTA HWY        SUITE 208       ROSWELL         GA    30076
                       UPS      FULTON       3469270 MCINTYRE        LORETTA         M                                 2020 HOWELL MILL RD NW     C109            ATLANTA         GA    30318 1732
                       USPS     FULTON     10253997 KIRKLAND         AMBER           NICOLE                            4575 WEBB BRIDGE RD        UNIT # 5234     ALPHARETTA      GA    30005
                       UPS      FULTON      1739423 ECHOLS           CURTIS          LEE                        JR     2020 HOWELL MILL RD NW     STE C           ATLANTA         GA    30318
                       USPS     FULTON      3348711 BLANKINSHIP      MARY            ELLEN                             4575 WEBB BRIDGE RD        UNIT 5092       ALPHARETTA      GA    30005
                       USPS     FULTON     10268056 WEBBER           WILLIE          OLIVER                            4575 WEBB BRIDGE RD        3172            ALPHARETTA      GA    30005
                       USPS     FULTON      7617065 VAUGHAN          KEIONNA         SHAWANDA                           575 PHARR RD NE           UNIT 12073      ATLANTA         GA    30305
                       USPS     FULTON      7195339 HOSANG           TENEKA          ASHEKA                            1072 W PEACHTREE ST NW     UNIT 7904       ATLANTA         GA    30309
                       USPS     FULTON      5034732 MINYARD          JAMES           BRYANT                            8920 EVES RD               UNIT 76772      ROSWELL         GA    30076
                       UPS      FULTON     10392329 SMITH            CASSANDRA       MICHELLE                          2221 PEACHTREE RD NE       STE D 503       ATLANTA         GA    30309
                       USPS     FULTON     10137684 WARD             ERIC            JOSIAH                            2260 FAIRBURN RD SW        UNIT310841      ATLANTA         GA    30331
                       FedEx    FULTON      7195480 COPELAND         TINA                                              2625 PIEDMONT RD NE        UNIT 56381      ATLANTA         GA    30324
                       FedEx    FULTON      6242535 WILLIAMS         JIMMONIQUE      ALANNA                            8725 ROSWELL RD            STE O 87        SANDY SPRINGS   GA    30350
                       UPS      FULTON     11198460 COHEN            ANITA           F                                11877 DOUGLAS RD            APT 102192      ALPHARETTA      GA    30005
                       USPS     FULTON     10602489 SINNEN           MICHAEL         EVERETT                          10719 ALPHARETTA HWY        UNIT 1781       ROSWELL         GA    30076
                       UPS      FULTON     12094544 GOSNELL          KATRINA                                             885 WOODSTOCK RD         # 430 203       ROSWELL         GA    30075
                       USPS     FULTON       2588308 KIRKLAND        MARIAN          LEIGH                             4575 WEBB BRIDGE RD        UNIT 5234       ALPHARETTA      GA    30005
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 276 of 585




                       UPS      FULTON     11607357 NUNEZ            DIEGO           M                                11877 DOUGLAS RD            STE 102         ALPHARETTA      GA    30005
                       USPS     FULTON       6392408 ODUBELA         CHRISTINE                                         3495 BUCKHEAD LOOP NE      UNIT 115        ATLANTA         GA    30326
                                                                                                                                                                                   I!
                                                                                                                                                                                   It
                                                                                                                                                                                   Ii

                                                                                                                                                                        -
                                                                                                                                                                        -
                                                                                           GA PO Box Registrants



                        FedEx    FULTON     6915452 CHARLES              JOSHUA       JOSEPH                          245 N HIGHLAND AVE NE     APT 205        ATLANTA          GA    30307
                        USPS     FULTON     8640995 HARRIS               TAMEKA       NICOLE                          794 MARIETTA ST NW        94209          ATLANTA          GA    30318
                        FedEx    FULTON     8636357 GUBA                 DENISE       ANGELLA GALE                   8725 ROSWELL RD            APT 0149       SANDY SPRINGS    GA    30350
                        FedEx    FULTON    12600812 ALBERT               GABRIELLE    MARIE                          1700 NORTHSIDE DR NW       APT 4508       ATLANTA          GA    30318
                        USPS     FULTON    10855306 TAYLOR               PAMELA       ELIZABETH                       575 PHARR RD NE           UNIT550893     ATLANTA          GA    30305
                        FedEx    FULTON    12327204 DAVIS                CONCHETTA                                   1700 NORTHSIDE DR NW       APT 44406     ATLANTA          GA    30318
                       USPS     FULTON     4783367 KATES                JAMEELAH      ALEXANDRIA                    1190 N HIGHLAND AVE NE     UNIT 8063      ATLANTA          GA    30306
                       USPS     FULTON     7137220 HOWARD               CATHERINE                                   8920 EVES RD               UNIT 76766     ROSWELL          GA    30076
                       FedEx    FULTON     8339525 WALDRON              BENJAMIN      PATRICK                        245 N HIGHLAND AVE NE     UNIT 306       ATLANTA          GA    30307 1958
                       FedEx    FULTON    12279395 THORTON              BRIANNA                                     1700 NORTHSIDE DR NW       APT 5503       ATLANTA          GA    30318
                       FedEx    FULTON     5736762 MCGLOWN              ERIC          CARLTON                        245 N HIGHLAND AVE NE     APT 407        ATLANTA          GA    30307
                       UPS      FULTON     2466914 PREVOST              FREDERICK     COREY                        12460 CRABAPPLE RD          202 430        ALPHARETTA       GA    30004
                       USPS     FULTON    11261937 CORNELIUS            ANGELA        WILBURN                       4575 WEBB BRIDGE RD        UNIT 4092      ALPHARETTA       GA    30005
                       USPS     FULTON     7336795 CARTER               BERNARD       JERMAINE                JR     227 SANDY SPRINGS PL NE   APT D421       ATLANTA          GA    30328
                       USPS     FULTON     8068005 TYLER                APRIL                                        780 MOROSGO DR NE         #244240        ATLANTA          GA    30324
                       UPS      FULTON     2610362 GORDON               NICOLE        DANIELLE                      2020 HOWELL MILL RD NW     # 120          ATLANTA          GA    30318
                       FedEx    FULTON     8569622 ELKIND               STEPHEN                                      245 N HIGHLAND AVE NE     230 498        ATLANTA          GA    30307
                       FedEx    FULTON    10852501 FLENOID              TANGANYIKA    KATARA                        1700 NORTHSIDE DR NW       APT 5501       ATLANTA          GA    30318
                       USPS     FULTON     1227434 COBB                 MICHEAL       L                              240 PEACHTREE ST NW       APT 56352      ATLANTA          GA    30303
                       UPS      FULTON     3908725 ARNOLD               MELISSA                                     6300 POWERS FERRY RD NW    UNIT # 600     SANDY SPRINGS    GA    30339
                       FedEx    FULTON    12247100 HAZELL               CASSANDRA     LYNN                          1700 NORTHSIDE DR NW       APT 3608       ATLANTA          GA    30318
                       FedEx    FULTON    10896756 AITORO               JOSEPH        FRANK                         2625 PIEDMONT RD NE        STE 56 272     ATLANTA          GA    30324
                       USPS     FULTON    10268513 GRIGSBY              URSULA        HENDERSON                     4575 WEBB BRIDGE RD        UNIT 5481      ALPHARETTA       GA    30005
                       FedEx    FULTON     7197957 GILBERT              SHAREE                                       245 N HIGHLAND AVE NE     #230 458       ATLANTA          GA    30307
                       FedEx    FULTON    11878423 DENSON               TYLER                                       1700 NORTHSIDE DR NW       APT 5602       ATLANTA          GA    30318
                       UPS      FULTON     4448877 GARNER               DEBORAH       CAROL                         7742 SPALDING DR           UNIT 397       NORCROSS         GA    30092
                       FedEx    FULTON     2663531 WILLIAMS             SABRINA       LAVERN                        2625 PIEDMONT RD NE        UNIT 56        ATLANTA          GA    30324
                       FedEx    FULTON     6937413 DAVIS                MAXINE                                      2995 E POINT ST            APT 107        EAST POINT       GA    30344
                       FedEx    FULTON    10735875 BURKE                LAUREN        VIRGINIA                       245 N HIGHLAND AVE NE     #308           ATLANTA          GA    30307
                       FedEx    FULTON     4044708 CHAVOUS              JENNIFER      HOLSTON                       8725 ROSWELL RD            STE O 121      SANDY SPRINGS    GA    30350




  Ex. 2 to Petition:
                       UPS      FULTON    11042950 KINDRED              TERICA                                      2020 HOWELL MILL RD NW     APT # 185      ATLANTA          GA    30318




Braynard Declaration
                       FedEx    FULTON     6301866 REED                 TRAVINA       MELENESSE                     2625 PIEDMONT RD NE        # 56 255       ATLANTA          GA    30324
                       USPS     FULTON    11037992 WASHINGTON HAMPTON   LA ROYA       DARSHELLE                     4575 WEBB BRIDGE RD        UNIT 4272      ALPHARETTA       GA    30005
                       USPS     FULTON     6828105 MADDOX               JAMES         MICHAEL                        570 PIEDMONT AVE NE       UNIT 5416      ATLANTA          GA    30308
                       FedEx    FULTON     5561075 BRIGHT               RHONDA        N                              245 N HIGHLAND AVE NE     UNIT 230 160   ATLANTA          GA    30307
                       FedEx    FULTON     7546309 STROUD               CHRISTOPHER                                 2090 DUNWOODY CLUB DR      STE 106        ATLANTA          GA    30350 5406
                       FedEx    FULTON     7469493 OVERBECK             JOSEPH        EDWARD                         245 N HIGHLAND AVE NE     UNIT 301       ATLANTA          GA    30307 1903
                       UPS      FULTON     4845027 WHORTON              KRISTEN       LEIGH                          885 WOODSTOCK RD          STE430 128     ROSWELL          GA    30075
                       USPS     FULTON     4458469 MCKEEVER             ANDREA        COLLEEN                        575 PHARR RD NE           UNIT 12034     ATLANTA          GA    30305
                       UPS      FULTON     8205457 FERGUSON             THELMA        W                             4279 ROSWELL RD NE         STE 208        ATLANTA          GA    30342
                       UPS      FULTON     5095241 KALBFELD             AARON         PAUL                          2020 HOWELL MILL RD NW     STE D239       ATLANTA          GA    30318
                       USPS     FULTON     5325298 PARSON               DOUGLAS       DEWAYNE                 JR    5050 UNION ST              APT 804        UNION CITY       GA    30291
                       FedEx    FULTON     7791091 SOINSKI              CHRISTINA     MARIE                          245 N HIGHLAND AVE NE     APT 419        ATLANTA          GA    30307
                       USPS     FULTON     7195339 HOSANG               TENEKA        ASHEKA                        1072 W PEACHTREE ST NW     UNIT 7904      ATLANTA          GA    30309
                       UPS      FULTON     3075515 COLEMAN              LASENIE       RENAE                         3000 OLD ALABAMA RD        UNIT 119       ALPHARETTA       GA    30022
                       UPS      FULTON     6715372 KINDLMANN            GLENN         PETER                         2300 HOLCOMB BRIDGE RD     UNIT 103 D3    ROSWELL          GA    30076
                       UPS      FULTON     7369623 DAVIS                LORNA         OLIVIA                        2221 PEACHTREE RD NE       D 150          ATLANTA          GA    30309 1148
                       USPS     FULTON    12431502 PURDIE               QUELYN                                       240 PEACHTREE ST NW       UNIT 56195     ATLANTA          GA    30303
                       UPS      FULTON     3469270 MCINTYRE             LORETTA       M                             2020 HOWELL MILL RD NW     C109           ATLANTA          GA    30318 1732
                       USPS     FULTON     7955148 SMITH                HAYWOOD                               JR    2400 OLD MILTON PKWY       236            ALPHARETTA       GA    30009
                       FedEx    FULTON    10949671 IVORY                BERNARD       ISIAH                         2090 DUNWOODY CLUB DR      STE 106        ATLANTA          GA    30350
                       UPS      FULTON     6154932 BROWN                LINDSEY       MICHAEL                       1425 MARKET BLVD           STE 330        ROSWELL          GA    30076
                                                                                                                                                                                                  Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 277 of 585




                       FedEx    FULTON     3827127 WILLIAMS             JAMAH         A                             2625 PIEDMONT RD NE        # 56 328       ATLANTA          GA    30324
                       USPS     FULTON    10044460 MOORE                TIFFANY       ILEAN                           50 SUNSET AVE NW         UNIT 92763     ATLANTA          GA    30314
                                                                                                                                                                                I!
                                                                                                                                                                                It
                                                                                                                                                                                Et

                                                                                                                                                                     -
                                                                                                                                                                     -
                                                                                           GA PO Box Registrants



                        FedEx    FULTON    11666057 ARJULA             MANJULA                                       9925 HAYNES BRIDGE RD       # 200143      ALPHARETTA      GA   30022
                       USPS     FULTON     7682977 REDMOND            WAYNE        THOMAS                           2385 GODBY RD               UNIT 491262    ATLANTA         GA   30349
                       UPS      FULTON     7953563 HOU                PETER                                        11877 DOUGLAS RD             UNIT 102 196   ALPHARETTA      GA   30005
                       UPS      FULTON     7452721 DICKINSON          FAWN         AMBER                            2221 PEACHTREE RD NE        D455           ATLANTA         GA   30309
                       UPS      FULTON     7073382 MUHAMMAD           RONNA        ELISE                            5805 STATE BRIDGE RD        G 436          DULUTH          GA   30097
                       FedEx    FULTON     4044708 CHAVOUS            JENNIFER     HOLSTON                          8725 ROSWELL RD             STE O 121      SANDY SPRINGS   GA   30350
                       FedEx    FULTON    10874654 PURVIS             IAN          CARTER                             245 N HIGHLAND AVE NE     UNIT # 230     ATLANTA         GA   30307
                       FedEx    FULTON     8312953 CHATMAN            VERLYN       ANGELA                           2625 PIEDMONT RD NE         STE 56 311     ATLANTA         GA   30324
                       FedEx    FULTON     8882142 GORDON             GLEN         DALE                             2625 PIEDMONT RD NE         UNIT 56 37     ATLANTA         GA   30324 3086
                       UPS      FULTON      184466 GREEN              TRACY        DANIELLE                         6300 POWERS FERRY RD NW     UNIT 269       ATLANTA         GA   30339
                       UPS      FULTON    12057410 WALKER             ANAJAE       LYNNE                           10945 STATE BRIDGE RD        APT 4011       ALPHARETTA      GA   30022
                       UPS      FULTON     6491419 ROSS               DEMETRIA     H                               10945 STATE BRIDGE RD        401 193        ALPHARETTA      GA   30022
                       UPS      FULTON     2673692 DIAMOND            SUNNIE       EDWARD                           2221 PEACHTREE RD NE        STE 421        ATLANTA         GA   30309
                       UPS      FULTON     7011595 STJULIEN           JEREMY       JAMAR                            2020 HOWELL MILL RD NW      STE D269       ATLANTA         GA   30318
                       FedEx    FULTON     8016088 WILLIAMS           LAUREN       CAROL                            1700 NORTHSIDE DR NW        APT 2508       ATLANTA         GA   30318
                       FedEx    FULTON     6380400 COFFIN             TRISTRAM     LEWIS                            1700 NORTHSIDE DR NW        APT # 2408     ATLANTA         GA   30318
                       USPS     FULTON     4248809 MCCLENDON          LINDA                                         4575 WEBB BRIDGE RD         UNIT #2641     ALPHARETTA      GA   30005
                       UPS      FULTON     7536112 SAXTON             TARA                                          2221 PEACHTREE RD NE        UNIT 275       ATLANTA         GA   30309
                       UPS      FULTON     7910340 MINTON             DANIEL       ISAIAH                           2275 MARIETTA BLVD NW       STE 270        ATLANTA         GA   30318
                       USPS     FULTON     8519440 FLOWERS            DANIEL       L                                  227 SANDY SPRINGS PL NE   UNIT # 149 D   ATLANTA         GA   30328
                       USPS     FULTON     7784867 PONDS              WHITNEY                                         780 MOROSGO DR NE         14846          ATLANTA         GA   30324
                       FedEx    FULTON    10443617 CHAMPLIN LIGUORI    JULIA        ELIZABETH                         245 N HIGHLAND AVE NE      APT 402        ATLANTA        GA    30307
                        FedEx    FULTON     5144874 HARRIS             NILES        D                                2625 PIEDMONT RD NE         UNIT 56 488   ATLANTA         GA   30324 3086
                       USPS     FULTON    12422700 MURRELL            MYRAH        MARIE                            1072 W PEACHTREE ST NW      APT 77791      ATLANTA         GA   30309
                       USPS     FULTON     2413916 JOHNSON            CAMISHA      L                                   75 WASHINGTON ST         UNIT 931       FAIRBURN        GA   30213
                       FedEx    FULTON     7724034 WALKER             SANDRA       JEAN                              245 N HIGHLAND AVE NE      230 183        ATLANTA         GA   30307
                       USPS     FULTON     1935327 DANIEL             RODNEY       A                                8920 EVES RD                UNIT 76852     ROSWELL         GA   30076
                       UPS      FULTON     5095241 KALBFELD           AARON        PAUL                             2020 HOWELL MILL RD NW      STE D239       ATLANTA         GA   30318
                       USPS     FULTON     5662679 WINSTON            HERMAN       EDWARD                     JR       75 WASHINGTON ST         UNIT 1575      FAIRBURN        GA   30213
                       UPS      FULTON     7199423 HARRISON           KRISTINA                                      5805 STATE BRIDGE RD        UNIT # G165    DULUTH          GA   30097




  Ex. 2 to Petition:
                       FedEx    FULTON    11386541 ROLLINS            BENJAMIN                                      1700 NORTHSIDE DR NW        APT# 5403      ATLANTA         GA   30318




Braynard Declaration
                       USPS     FULTON     5028402 PAZERA             JOHN         GEORGE                     JR    1072 W PEACHTREE ST NW      UNIT 7551      ATLANTA         GA   30309
                       FedEx    FULTON    11490980 MASSELL            CYNTHIA      DIANE                            1700 NORTHSIDE DR NW        APT 1403 NW    ATLANTA         GA   30318
                       USPS     FULTON     4904013 LASONDE            JACK                                            570 PIEDMONT AVE NE       UNIT 54175     ATLANTA         GA   30308
                       FedEx    FULTON     4498123 SISK               JAMES        DAVID                              245 N HIGHLAND AVE NE     UNIT 211       ATLANTA         GA   30307 1903
                       USPS     FULTON     3815917 WARNOCK            PAMELA       M                                 570 PIEDMONT AVE NE        UNIT 54802     ATLANTA         GA   30308 8708
                       FedEx    FULTON     6296008 ADAMS              ALFRED       JERMAINE                         8725 ROSWELL RD             136            SANDY SPRINGS   GA   30350
                       USPS     FULTON     1982990 HASKIN             JEFFREY      M                                 227 SANDY SPRINGS PL NE    APT# D 75      ATLANTA         GA   30328
                       UPS      FULTON     8477220 ROLLE              LEAH         ALEXANDRIA PUGH                  2221 PEACHTREE RD NE        STE D          ATLANTA         GA   30309
                       USPS     FULTON     7344504 SMITH              TAWANNA      R                                  848 OGLETHORPE AVE SW     UNIT 11343     ATLANTA         GA   30310
                       FedEx    FULTON     8536189 MEDINA             GEORDANNIS                                    1700 NORTHSIDE DR NW        APT 3305       ATLANTA         GA   30318
                       USPS     FULTON     3445151 TAYLOR             TRACY        RENEE                               50 SUNSET AVE NW         APT 2301       ATLANTA         GA   30314
                       USPS     FULTON    10222941 BOYD               JEREMIAH     DEAMOS                           8920 EVES RD                UNIT 76872     ROSWELL         GA   30076
                       UPS      FULTON       493063 HURST             JOHN         BYRON                            3000 OLD ALABAMA RD         119 128        ALPHARETTA      GA   30022
                       USPS     FULTON     8713529 SANTORO            SCOTT        MICHAEL                            650 S CENTRAL AVE         UNIT 82285     HAPEVILLE       GA   30354
                       FedEx    FULTON     8893255 BARMORE            MAYGHEN      SYMORE                           2625 PIEDMONT RD NE         STE 56146      ATLANTA         GA   30324
                       USPS     FULTON    11005598 SCOTT              MIA                                             570 PIEDMONT AVE NE       55492          ATLANTA         GA   30308
                       UPS      FULTON    10355875 THOMAS             DOLLITIA     GARCIA                           5805 STATE BRIDGE RD        APT G63        JOHNS CREEK     GA   30097
                       FedEx    FULTON     7617584 PRICE              EMMANUEL     BERNARD                          1700 NORTHSIDE DR NW        APT 2206       ATLANTA         GA   30318
                       FedEx    FULTON     7231407 RICHARD            ADAM         MARK                               245 N HIGHLAND AVE NE     UNIT 230 500   ATLANTA         GA   30307 1936
                       FedEx    FULTON     7187601 BANISTER           JENNIFER                                       245 N HIGHLAND AVE NE      APT # 155      ATLANTA         GA   30307
                       USPS     FULTON     3667802 ALLEN              GREGORY                                        570 PIEDMONT AVE NE        UNIT 54837     ATLANTA         GA   30308
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 278 of 585




                       FedEx    FULTON     4024401 DOBSON             MICHAEL                                        245 N HIGHLAND AVE NE      UNIT 313       ATLANTA         GA   30307 1958
                       FedEx    FULTON     7013684 VIDEKI             AMANDA       LUISA                            1700 NORTHSIDE DR NW        APT 2203       ATLANTA         GA   30318
                                                                                                                                                                                B
                                                                                                                                                                                I!
                                                                                                                                                                                It
                                                                                                                                                                      -
                                                                                                                                                                      -
                                                                                  GA PO Box Registrants



                        UPS      FULTON    12444558 RIORDAN     MICHAEL      PATRICK                  JR    12460 CRABAPPLE RD          APT202 246    ALPHARETTA      GA    30004
                        USPS     FULTON    10694812 DAVY        NAA                                           575 PHARR RD NE           UNIT # 53     ATLANTA         GA    30305
                        FedEx    FULTON    11835149 AASER       RACHEL                                       1700 NORTHSIDE DR NW       APT 3602      ATLANTA         GA    30318
                        FedEx    FULTON     4556710 ALLRED      CHARLES       MATTHEW                        1700 NORTHSIDE DR NW       UNIT 4203     ATLANTA         GA    30318
                        USPS     FULTON     6586782 GORDILLO    DONALD        HENRY                         10719 ALPHARETTA HWY        UNIT 1773     ROSWELL         GA    30076
                        FedEx    FULTON     8225751 BRANCH      JENA          ALEXIS                         1700 NORTHSIDE DR NW       APT 5504      ATLANTA         GA    30318
                        USPS     FULTON     6286437 WHITE       KEVIN         ANTHONY                         575 PHARR RD NE           APT#12262     ATLANTA         GA    30305
                        FedEx    FULTON     8951794 SHELTON     DIANE         MARIE                          2625 PIEDMONT RD NE        UNIT 56347   ATLANTA         GA    30324 3086
                       UPS      FULTON    10413932 BUTCHER     CHRISTOPHER   MICHAEL                         830 GLENWOOD AVE SE       APT 510 255   ATLANTA         GA    30316
                       UPS      FULTON     6212910 COLLINS     LASANDRA      R                              5805 STATE BRIDGE RD       G429          DULUTH          GA    30097
                       UPS      FULTON     6064500 MONTANA     IRMA          MACIAS                         2020 HOWELL MILL RD NW     C231          ATLANTA         GA    30318
                       USPS     FULTON     5937812 NORRIS      YASMIN        NAOMI                          3495 BUCKHEAD LOOP NE      #18601        ATLANTA         GA    30326
                       UPS      FULTON     6043260 WELLS       MARCUS        LEON                           2221 PEACHTREE RD NE       STE D 651     ATLANTA         GA    30309
                       USPS     FULTON    10595805 COOPER      ALVIN         ARNOLD                           75 WASHINGTON ST         APT 1792      FAIRBURN        GA    30213
                       USPS     FULTON     6262467 ADAMS       MESSINA                                       575 PHARR RD NE           UNIT 52032    ATLANTA         GA    30305
                       FedEx    FULTON     7652611 LENNON      SEAN          PATRICK                         245 N HIGHLAND AVE NE     APT 213       ATLANTA         GA    30307
                       UPS      FULTON     3678030 DOSTIE      DEBRA         LYNN                          10945 STATE BRIDGE RD       STE 401       ALPHARETTA      GA    30022
                       USPS     FULTON    10554755 DOLLIOLE    MYLES         JULIEN                          227 SANDY SPRINGS PL NE   UNIT D 171    ATLANTA         GA    30328
                       USPS     FULTON    10010108 BRISCOE     CRAIG         ALAN                           2400 OLD MILTON PKWY       UNIT 597      ALPHARETTA      GA    30009
                       USPS     FULTON     2088569 ROWLAND     CORACE        STANLEY                        1190 N HIGHLAND AVE NE     UNIT 8971     ATLANTA         GA    30306
                       UPS      FULTON    11446972 LEWIS       ISAIAH        DJUAN                         11877 DOUGLAS RD            STE102 193    ALPHARETTA      GA    30005
                       USPS     FULTON    12760681 COHENS      JOHNEITA                                      227 SANDY SPRINGS PL NE   UNIT # 450    ATLANTA         GA    30328
                       UPS      FULTON     5054041 PAM         MEEGAN        DANIELLE                       2020 HOWELL MILL RD NW     APT 229       ATLANTA         GA    30318
                       FedEx    FULTON     5125354 BROWN       MARTIN        JOSEPH                          245 N HIGHLAND AVE NE     APT230 484    ATLANTA         GA    30307
                       USPS     FULTON     2140942 WIECZOREK   ROBERT        JOSEPH                          227 SANDY SPRINGS PL NE   D326          ATLANTA         GA    30328
                       UPS      FULTON     7022580 JENKINS     CARL                                         5805 STATE BRIDGE RD       STE G         DULUTH          GA    30097
                       USPS     FULTON     8075707 DOLLIOLE    KIMBERLY      B                               227 SANDY SPRINGS PL NE   D171          ATLANTA         GA    30328 5918
                       FedEx    FULTON     3838088 JOHNSON     FRANK                                        2090 DUNWOODY CLUB DR      APT106 783    ATLANTA         GA    30350
                       USPS     FULTON     4321958 FORD        KIMBERLY      D                               575 PHARR RD NE           UNIT 11506    ATLANTA         GA    30305
                       USPS     FULTON     1988327 HIDER       DORETHA                                      3495 BUCKHEAD LOOP NE      UNIT 18912    ATLANTA         GA    30326




  Ex. 2 to Petition:
                       USPS     FULTON     5042269 TOBIN       ANTHONY       DAVID                           227 SANDY SPRINGS PL NE   STE D352      ATLANTA         GA    30328




Braynard Declaration
                       FedEx    FULTON     7652611 LENNON      SEAN          PATRICK                         245 N HIGHLAND AVE NE     APT 213       ATLANTA         GA    30307
                       UPS      FULTON     7468618 REID        VICTORIA      KANIELE                       10945 STATE BRIDGE RD       401 278       ALPHARETTA      GA    30022
                       FedEx    FULTON     6878625 BLACK       CANDICE       MARIE                          1700 NORTHSIDE DR NW       # 4602        ATLANTA         GA    30318
                       USPS     FULTON    12317330 SEY         MODOU                                        3495 BUCKHEAD LOOP NE      UNIT 18525    ATLANTA         GA    30326
                       USPS     FULTON     6451241 BUTTS       BEVERLY       TURNER                          848 OGLETHORPE AVE SW     UNIT 11071    ATLANTA         GA    30310
                       FedEx    FULTON    11683154 MALIREDDY   RAHUL         REDDY                           245 N HIGHLAND AVE NE     APT 324       ATLANTA         GA    30307
                       USPS     FULTON     6374723 LOZON       CRISDEION     MARIE                           794 MARIETTA ST NW        APT 93372     ATLANTA         GA    30318
                       USPS     FULTON     6300959 BLACKMON    DERRELL                                       575 PHARR RD NE           UNIT550165    ATLANTA         GA    30305
                       FedEx    FULTON     5193719 GANT        RENEE                                        2625 PIEDMONT RD NE        UNIT 432      ATLANTA         GA    30324 3086
                       UPS      FULTON     7305472 LEMBECK     WILHELM       M                              3000 OLD ALABAMA RD        STE 119266    ALPHARETTA      GA    30022
                       FedEx    FULTON     3505287 SWINSON     SHONA         LAQUETTA                       2625 PIEDMONT RD NE        STE 56 139    ATLANTA         GA    30324
                       FedEx    FULTON    11070092 SMITH       ADRIANNE      NICOLE                          245 N HIGHLAND AVE NE     APT # 408     ATLANTA         GA    30307
                       FedEx    FULTON    11280327 RICHARD     NATALIE       JOY                             245 N HIGHLAND AVE NE     #230 500      ATLANTA         GA    30307
                       USPS     FULTON    11187544 ADAMS       DON           WINZER                         4575 WEBB BRIDGE RD        UNIT 3491     ALPHARETTA      GA    30005
                       FedEx    FULTON     5889232 VANCE       JESSICA       AINSWORTH                      1700 NORTHSIDE DR NW       APT 1206      ATLANTA         GA    30318
                       FedEx    FULTON     6545559 CHATMAN     MICHAEL       SYLVESTER               JR     2625 PIEDMONT RD NE        STE 56 311    ATLANTA         GA    30324
                       FedEx    FULTON    10520251 PHINISEE    QUINTIN       SCOTT                          8725 ROSWELL RD            APT # 0 93    SANDY SPRINGS   GA    30350
                       FedEx    FULTON     2648764 CONNER      RICKEY        CICERA                         1700 NORTHSIDE DR NW       UNIT 4207     ATLANTA         GA    30318 2683
                       FedEx    FULTON    11058900 PATTERSON   RAYMOND       GUY                            9925 HAYNES BRIDGE RD      STE 200       JOHNS CREEK     GA    30022
                       FedEx    FULTON    12327204 DAVIS       CONCHETTA                                    1700 NORTHSIDE DR NW       APT 4 4406    ATLANTA         GA    30318
                       FedEx    FULTON     5908794 IVORY       GALE          BERNARD                        2090 DUNWOODY CLUB DR      APT 106       ATLANTA         GA    30350
                                                                                                                                                                                        Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 279 of 585




                       FedEx    FULTON    10072126 HOLLAND     LARA          LYNN                            245 N HIGHLAND AVE NE     230 491       ATLANTA         GA    30307
                       USPS     FULTON     2437910 MITCHELL    DUANE         ALAN                           1072 W PEACHTREE ST NW     UNIT 79344    ATLANTA         GA    30309
                                                                                                                                                                      I!
                                                                                                                                                                      It
                                                                                                                                                                      !!

                                                                                                                                                            -
                                                                                                                                                            -
                                                                                    GA PO Box Registrants



                        UPS     FULTON      825257 WAGES            JULIA                                      3000 OLD ALABAMA RD         UNIT 119246     JOHNS CREEK     GA    30022
                        UPS     FULTON     5181625 PATILLO          NICOLE      TURNER                         5805 STATE BRIDGE RD        G424            JOHNS CREEK     GA    300978220
                       USPS    FULTON     2988107 MUHAMMAD         CORLISS     WILLIS                          575 PHARR RD NE            APT 550311      ATLANTA         GA    30305
                       FedEx   FULTON     8744248 SECHREST         AVERY       CARRIE                          245 N HIGHLAND AVE NE      420             ATLANTA         GA    30307
                       FedEx   FULTON    11665148 MALIREDDY        DEENA                                       245 N HIGHLAND AVE NE      APT 324         ATLANTA         GA    30307
                       USPS    FULTON    10250297 GARCIA CAPTAIN    TRICIA     L                                780 MOROSGO DR NE          APT 13803       ATLANTA        GA     30324
                        UPS     FULTON     7641497 VIGGERS          TALIA      MERCEDES                        2020 HOWELL MILL RD NW      C 192          ATLANTA         GA    30318
                       USPS    FULTON     7016363 WILDER           ANGELL      SALNIENCA                        780 MOROSGO DR NE         UNIT 24415      ATLANTA         GA    30324
                       USPS    FULTON     5901959 RHODES           SUSIE       MARIE                          2400 OLD MILTON PKWY        UNIT 908        ALPHARETTA      GA    30009
                       FedEx   FULTON     7632822 TOBY             WILLIAM     GLENN                          2625 PIEDMONT RD NE         UNIT 56 290     ATLANTA         GA    30324
                       UPS     FULTON     2516939 DEJANES          JOHN                                SR     1425 MARKET BLVD            530 171         ROSWELL         GA    30076
                       FedEx   FULTON     4747572 RENFROE          JERMAINE                                     245 N HIGHLAND AVE NE     APT 221         ATLANTA         GA    30307
                       USPS    FULTON     3927435 OGLE             CAREN       G                                570 PIEDMONT AVE NE       2101            ATLANTA         GA    30308
                       USPS    FULTON     5244730 CRAIG            COLLETTE    YVETTE                           227 SANDY SPRINGS PL NE   STE D 252       ATLANTA         GA    30328
                       USPS    FULTON     6762444 MAGEE            RICKY       R                                227 SANDY SPRINGS PL NE   STE D 164       ATLANTA         GA    30328
                       USPS    FULTON     8315131 ALLEN            JOSEPH      CULP                    JR     3495 BUCKHEAD LOOP NE       UNIT 19204      ATLANTA         GA    30326
                       FedEx   FULTON     8810583 DOWLING          KEVIN       THOMAS                           245 N HIGHLAND AVE NE     APT 314         ATLANTA         GA    30307
                       FedEx   FULTON     5736762 MCGLOWN          ERIC        CARLTON                          245 N HIGHLAND AVE NE     APT 407         ATLANTA         GA    30307
                       FedEx   FULTON    10760132 SIFUENTES        JACOB       BRYAN                          1700 NORTHSIDE DR NW        APT 3307        ATLANTA         GA    30318
                       USPS    FULTON     2687455 ODONNELL         TIMOTHY     S                                848 OGLETHORPE AVE SW     UNIT # 115      ATLANTA         GA    30310
                       USPS    FULTON    12215877 BEAUCHAMP        SHANIKA     MILLER                            75 WASHINGTON ST         UNIT 1521       FAIRBURN        GA    30213
                       UPS     FULTON     3504837 MIZE             CONNIE      JEAN                          10800 ALPHARETTA HWY         # 208 489       ROSWELL         GA    30076
                       UPS     FULTON     7125213 DUMAS            ELIZABETH   MARIE                         10800 ALPHARETTA HWY         308 622         ROSWELL         GA    30076
                       FedEx   FULTON     4024399 DOBSON           DEBRA       YATES                            245 N HIGHLAND AVE NE     UNIT 313        ATLANTA         GA    30307 1958
                       UPS     FULTON     7880023 KARIM            ASIM                                       3000 OLD ALABAMA RD         UNIT 119        JOHNS CREEK     GA    30022
                       FedEx   FULTON     6296008 ADAMS            ALFRED      JERMAINE                       8725 ROSWELL RD             136             SANDY SPRINGS   GA    30350
                       USPS    FULTON     5060984 WRIGHT           ATASHA      WILADEAN                        240 PEACHTREE ST NW        STE 56991       ATLANTA         GA    30303
                       UPS     FULTON     8013401 HUNTER           KETURAH     RICHARDSON                     1425 MARKET BLVD            530             ROSWELL         GA    30076
                       FedEx   FULTON    10180931 OLIVEROS         RAUL        ALEJANDRO                      2625 PIEDMONT RD NE         APT 56 207      ATLANTA         GA    30324
                       UPS     FULTON     7069924 GLIEBE           RACHAEL     ANN                            5805 STATE BRIDGE RD        APT G430        JOHNS CREEK     GA    30097




  Ex. 2 to Petition:
                       USPS    FULTON    10481524 SMITH            JANEEN      PATRICE                        1185 HIGHTOWER TRL          #501204         ATLANTA         GA    30350




Braynard Declaration
                       USPS    FULTON     1882366 ANDERSON         DAVID       MICHAEL                 SR       570 PIEDMONT AVE NE       #43512          ATLANTA         GA    30308
                       USPS    FULTON    12320168 BAILEY           LATASHA                                    1072 W PEACHTREE ST NW      #7261           ATLANTA         GA    30309
                       FedEx   FULTON     4770540 LEWIS            ANDREA      NICOLE                           817 W PEACHTREE ST NW     A180 115        ATLANTA         GA    30308
                       FedEx   FULTON     7865689 LOTT             KATELYN     NICOLE                           245 N HIGHLAND AVE NE     APT # 220       ATLANTA         GA    30307
                       UPS     FULTON     4914587 FISCHER          JO          TOMOFF                         2221 PEACHTREE RD NE        UNIT#5107       ATLANTA         GA    30309
                       UPS     FULTON    12012731 GORDON           JW                                        10945 STATE BRIDGE RD        401 601         ALPHARETTA      GA    30022
                       USPS    FULTON     3901068 WILSON           MONIQUE     L                                227 SANDY SPRINGS PL NE   STE D           ATLANTA         GA    30328
                       USPS    FULTON     4967500 SCHLICHTER       FRANK       JOHN                    III      227 SANDY SPRINGS PL NE   #D308           ATLANTA         GA    30328
                       FedEx   FULTON     4699982 BOYD             LATEISHA    A                              2625 PIEDMONT RD NE         UNIT 399        ATLANTA         GA    30324 3086
                       USPS    FULTON    11865088 MOORE            KENDRA      MARIE                           575 PHARR RD NE            UNIT 52984      ATLANTA         GA    30305
                       UPS     FULTON     2379804 WEST             BENJAMIN    DANIEL                         2020 HOWELL MILL RD NW      APT C358        ATLANTA         GA    30318
                       FedEx   FULTON     5479048 JONES            LAKESHA     MARIE                          1700 NORTHSIDE DR NW        APT # 3502      ATLANTA         GA    30318
                       FedEx   FULTON    12823159 SEIBEL           DAVID       JAMES                          1700 NORTHSIDE DR NW        APT 4402        ATLANTA         GA    30318
                       UPS     FULTON     3748921 GREENE           MONICA      JENINE                         8343 ROSWELL RD             APT 182         SANDY SPRINGS   GA    30350
                       FedEx   FULTON     8402018 WARD             DOUGLAS     EUGENE                         1700 NORTHSIDE DR NW        UNIT 3308       ATLANTA         GA    30318 2686
                       UPS     FULTON     6258707 WHITE            DOYLE       INMAN                          2221 PEACHTREE RD NE        D 622           ATLANTA         GA    30309 1148
                       USPS    FULTON     5873883 WOOD             STEVEN      RANDOLPH                II      570 PIEDMONT AVE NE        UNIT 55538      ATLANTA         GA    30308
                       USPS    FULTON    11970592 HERNANDEZ        NIA         MICHELLE                        794 MARIETTA ST NW         UNIT # 93 323   ATLANTA         GA    30318
                       FedEx   FULTON    12428945 OCHOA            STEVEN                                     1700 NORTHSIDE DR NW        APT 3508        ATLANTA         GA    30318
                       UPS     FULTON     2567682 WIELAND          LOUIS       ANDREW                        10800 ALPHARETTA HWY         208             ROSWELL         GA    30076
                       USPS    FULTON    11065423 STEPHENS         LORENZO                                      227 SANDY SPRINGS PL NE   APT 76813       ATLANTA         GA    30328
                                                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 280 of 585




                       UPS     FULTON     7555687 BURNETT          BENNY       RAY                           10945 STATE BRIDGE RD        401             ALPHARETTA      GA    30022
                       FedEx   FULTON     6354671 BINDER           CAMILLE     DELON                          2625 PIEDMONT RD NE         #56 171         ATLANTA         GA    30324
                                                                                                                                                                           I!
                                                                                                                                                                           It
                                                                                                                                                                           !I

                                                                                                                                                                 -
                                                                                                                                                                 -
                                                                                    GA PO Box Registrants



                        USPS     FULTON    12577822 TENORIO       TERI         CHRISTINE                      8920 EVES RD                UNIT # 786321    ROSWELL       GA    30076
                        USPS     FULTON    10869225 JONES         ERINN        MARIE                          1072 W PEACHTREE ST NW      UNIT 7506        ATLANTA       GA    30309
                        UPS      FULTON     7452721 DICKINSON     FAWN         AMBER                          2221 PEACHTREE RD NE        D455             ATLANTA       GA    30309
                        USPS     FULTON     3853298 MOBLEY        ACQUANETTA   S                                780 MOROSGO DR NE         UNIT 13831       ATLANTA       GA    30324
                        FedEx    FULTON    11757293 KANE          SOPHIA                                        245 N HIGHLAND AVE NE     APT 405          ATLANTA       GA    30307
                        USPS     FULTON    12839524 ANDREWS       STANLEY      WADE                           2400 OLD MILTON PKWY        UNIT # 806       ALPHARETTA    GA    30009
                        UPS      FULTON      482832 DAILY         MICHAEL      W                             10945 STATE BRIDGE RD        APT401191       ALPHARETTA    GA    30022
                       UPS      FULTON     6267800 WILLIAMS      DAMANI        M                             5805 STATE BRIDGE RD        STE G309         JOHNS CREEK   GA    30097
                       FedEx    FULTON    12143425 DEAN          NIA                                         9925 HAYNES BRIDGE RD       200 118          JOHNS CREEK   GA    30022
                       USPS     FULTON     3705857 BEAL          DEMETRIS      ANTIGO                        1590 JONESBORO RD SE        UNIT 6913        ATLANTA       GA    30315
                       USPS     FULTON    10445455 SMITH         VANNESTHER    BEVEL                         2385 GODBY RD               APT 813          ATLANTA       GA    30349
                       FedEx    FULTON     8954843 WALL          SHAMARR                                     1700 NORTHSIDE DR NW        APT 2203         ATLANTA       GA    30318
                       FedEx    FULTON     8119994 WASILEWSKI    PAUL                                          245 N HIGHLAND AVE NE     APT # 404        ATLANTA       GA    30307
                       USPS     FULTON     4225562 CARSON        PHYLISIA      ADINA                         4575 WEBB BRIDGE RD         APT 2232         ALPHARETTA    GA    30005
                       USPS     FULTON     5630315 TAYLOR        ERIC          DEWAYNE                       3495 BUCKHEAD LOOP NE       APT 18781        ATLANTA       GA    30326
                       USPS     FULTON     6463459 MARONEY       PATRICIA      SAGUIER                         227 SANDY SPRINGS PL NE   APT D 331        ATLANTA       GA    30328
                       USPS     FULTON    10219587 WILLIAMS      DOROTHY       NAOMI                           575 PHARR RD NE           UNIT 12210       ATLANTA       GA    30305
                       FedEx    FULTON    11903474 OWENS         LAUREN        BRITTANY                      1700 NORTHSIDE DR NW        APT 4602         ATLANTA       GA    30318
                       UPS      FULTON     6950741 DUNCAN        REBECCA       D                            11877 DOUGLAS RD             APT 10 232       ALPHARETTA    GA    30005
                       USPS     FULTON     4841646 SPEARS        TREMAIN                                       575 PHARR RD NE           UNIT 53001       ATLANTA       GA    30305
                       FedEx    FULTON    11649867 HUGHES        DAVID         ALLEN                         2995 E POINT ST             APT 130          EAST POINT    GA    30344
                       FedEx    FULTON    11967643 SMITH         TAYLOR        MARIE                         1700 NORTHSIDE DR NW        APT #3301        ATLANTA       GA    30318
                       FedEx    FULTON     6332267 SMITH         EMANUEL       EDWARD                        2625 PIEDMONT RD NE         UNIT 56 288      ATLANTA       GA    30324
                       FedEx    FULTON     5982972 LEAKE         BENJAMIN                                    1700 NORTHSIDE DR NW        A7 1170          ATLANTA       GA    30318
                       UPS      FULTON    11383664 LIE           LEO           POENPONG                     12460 CRABAPPLE RD           202 182          ALPHARETTA    GA    30004
                       FedEx    FULTON     8213266 HILDEBRANDT   JONATHAN                                      245 N HIGHLAND AVE NE     UNIT # 212       ATLANTA       GA    30307
                       UPS      FULTON     7550040 SCATES        CAPPRICCIEO   M                             2020 HOWELL MILL RD NW      SUITE D268       ATLANTA       GA    30318
                       USPS     FULTON     5075287 SCHEIMAN      ROBERT        EDMUND                        3495 BUCKHEAD LOOP NE       UNIT 18981       ATLANTA       GA    30326
                       FedEx    FULTON     7681735 EVANS         STACY         DENISE                        1700 NORTHSIDE DR NW        APT # 4605       ATLANTA       GA    30318
                       USPS     FULTON     3163737 BAILEY        IRENE         DENISE                        2260 FAIRBURN RD SW         APT310032        ATLANTA       GA    30331




  Ex. 2 to Petition:
                       USPS     FULTON     5231758 WILLIAMS      MECHELLE      YVETTE                        2400 OLD MILTON PKWY        UNIT 806         ALPHARETTA    GA    30009




Braynard Declaration
                       FedEx    FULTON    11921429 SHIPLEY       BENJAMIN      RANIER                        1700 NORTHSIDE DR NW        APT 3409         ATLANTA       GA    30318
                       FedEx    FULTON    10691473 WILSON        MARI                                          245 N HIGHLAND AVE NE     APT # 230 217    ATLANTA       GA    30307
                       USPS     FULTON    11407277 WILLIAMS      DAMIEN        LAMONT                        4575 WEBB BRIDGE RD         UNIT 3344        ALPHARETTA    GA    30005
                       UPS      FULTON     4595380 COLLINS       BRENT         DELBERT                       2221 PEACHTREE RD NE        #D262            ATLANTA       GA    30309
                       USPS     FULTON     8885003 WATSON        STACEY                                        575 PHARR RD NE           UNIT 52984       ATLANTA       GA    30305
                       FedEx    FULTON     7653013 SEIBERT       ELIZABETH                                   1700 NORTHSIDE DR NW        APT #5606        ATLANTA       GA    30318
                       FedEx    FULTON    10447012 MONTILLA      TOMAS         E                               245 N HIGHLAND AVE NE     APT 209          ATLANTA       GA    30307
                       FedEx    FULTON    11054926 GARBER        MICHAEL       IAN                             245 N HIGHLAND AVE NE     APT 201          ATLANTA       GA    30307
                       FedEx    FULTON    10218339 HILDEBRANDT   HEIDI         ANN                             245 N HIGHLAND AVE NE     APT 212          ATLANTA       GA    30307
                       USPS     FULTON    11063066 PRATT         COREY         JUSTIN                        8920 EVES RD                # 768133         ROSWELL       GA    30076
                       UPS      FULTON     2519917 OLSEN         JUDITH        W                            12460 CRABAPPLE RD           UNIT 202 150     ALPHARETTA    GA    30004
                       USPS     FULTON     6991286 MSZ HASHEMI    MOHAMMAD                                     570 PIEDMONT AVE NE       UNIT 54103        ATLANTA      GA    30308
                       USPS     FULTON      3793800 GIBSON        JAMES        EDWIN                             75 WASHINGTON ST        UNIT 1006         FAIRBURN     GA    30213
                       USPS     FULTON    10122089 BROWN          CHAVAZA      DJUAN                          4575 WEBB BRIDGE RD        UNIT 4601         ALPHARETTA   GA    30005
                       USPS     FULTON      8469866 MCGREW        VELETIA      ORA                            4575 WEBB BRIDGE RD        UNIT 4411         ALPHARETTA   GA    30005
                       FedEx    FULTON      1970255 COPPINS       KAREN        L                               245 N HIGHLAND AVE NE     UNIT 403          ATLANTA      GA    30307
                       USPS     FULTON      8376677 BOATENG       YAA          KONADU                          780 MOROSGO DR NE         APT 14863         ATLANTA      GA    30324
                       FedEx    FULTON      8070198 COLEMAN       MCKENZIE     JEAN                            245 N HIGHLAND AVE NE     APT 204           ATLANTA      GA    30307
                       USPS     FULTON      8193848 BURTON        CAPRICE                                     1590 JONESBORO RD SE       UNIT 12604        ATLANTA      GA    30315
                       USPS     FULTON    12766364 MANNING        TANISHA       D                             4575 WEBB BRIDGE RD        UNIT 4281         ALPHARETTA   GA    30005
                                                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 281 of 585




                       UPS      FULTON      3921527 SLAUGHTER     ROBERT        SHELTON                       3000 OLD ALABAMA RD        STE 119           ALPHARETTA   GA    30022
                       UPS      FULTON      7468618 REID          VICTORIA      KANIELE                     10945 STATE BRIDGE RD        401 278          ALPHARETTA    GA    30022
                       UPS      FULTON     2441287 DELSARTE      DOROTHY       JOHNSON                       2221 PEACHTREE RD NE        APT D268         ATLANTA       GA    30309
                                                                                                                                                                         I!
                                                                                                                                                                         It
                                                                                                                                                                         51

                                                                                                                                                                -
                                                                                                                                                                -
                                                                                   GA PO Box Registrants



                        UPS      FULTON    12498828 WALKER       JAEDON        ALEXANDER                    10945 STATE BRIDGE RD        4011            ALPHARETTA      GA    30022
                        USPS     FULTON    11721315 HINES        AYANNA        SARAN                            50 SUNSET AVE NW         APT 92771       ATLANTA         GA    30314
                        FedEx    FULTON     5382587 FINDLEY      ROBERT        FRANKLIN                        245 N HIGHLAND AVE NE     APT 214         ATLANTA         GA    30307
                        FedEx    FULTON     7686606 HOLYFIELD    EBONNE        ESHAYA                        1700 NORTHSIDE DR NW        UNIT 3608       ATLANTA         GA    303182693
                       FedEx    FULTON     6938943 BUFFTON      KYLE          THOMAS                          245 N HIGHLAND AVE NE     APT 224         ATLANTA         GA    30307
                       FedEx    FULTON    12518567 COFFELT      CHRISTOPHER   AARON                   JR    1700 NORTHSIDE DR NW        APT 3508        ATLANTA         GA    30318
                       FedEx    FULTON     8477551 AGUILAR      PEDRO         JOAQUIN                 JR    1700 NORTHSIDE DR NW        APT 2216        ATLANTA         GA    30318
                       FedEx    FULTON     7332290 LYON         GINGER        BAYARD                          245 N HIGHLAND AVE NE     UNIT 406        ATLANTA         GA    30307 1958
                       UPS      FULTON     7894999 BIGOT        CHINARA       SHANI                         8343 ROSWELL RD             UNIT 116        SANDY SPRINGS   GA    30350
                       USPS     FULTON    10370610 LEVISTER     SHAY          NIASIA                        4575 WEBB BRIDGE RD         4996            ALPHARETTA      GA    30005
                       FedEx    FULTON     7141787 ANDERSON     ELIZABETH     MICHELLE                      1700 NORTHSIDE DR NW        APT # 5606      ATLANTA         GA    30318
                       USPS     FULTON    12491418 HAMILTON     NEALI         RAI                             848 OGLETHORPE AVE SW     UNIT115603      ATLANTA         GA    30310
                       USPS     FULTON    12591515 PHILIP       GAIL          ANN                          10719 ALPHARETTA HWY         APT 212         ROSWELL         GA    30076
                       USPS     FULTON     3570048 ROGERS       RUSSEL        LAROY                         1590 JONESBORO RD SE        UNIT 150832     ATLANTA         GA    30315
                       FedEx    FULTON    11591530 NABORS       BARRY         LAMARK                          245 N HIGHLAND AVE NE     # 230 155       ATLANTA         GA    30307
                       USPS     FULTON     6750512 NYEMBWE      DIMAN         D                               227 SANDY SPRINGS PL NE   APT D289        ATLANTA         GA    30328
                       USPS     FULTON     2496687 COTTRELL     JAMES         MONROE                           50 SUNSET AVE NW         UNIT 9214       ATLANTA         GA    30314
                       UPS      FULTON     4853637 FULLER       CHERYL                                      2221 PEACHTREE RD NE        D 133           ATLANTA         GA    30309
                       USPS     FULTON    10519961 ROUNTREE     MAYLIN        BISHOP                          227 SANDY SPRINGS PL NE   D 176           ATLANTA         GA    30328
                       UPS      FULTON    11661919 GESAKA       RODGERS       NYAEGA                        6300 POWERS FERRY RD NW     APT600 168      ATLANTA         GA    30339
                       UPS      FULTON    10726969 CAMPBELL     DION          LEIGH                         7742 SPALDING DR            APT # 397       NORCROSS        GA    30092
                       UPS      FULTON     4012076 AMAN         LARRY         JAMES                         8343 ROSWELL RD             UNIT 252        SANDY SPRINGS   GA    30350
                       FedEx    FULTON     8168781 GILES        GREGORY                                     1700 NORTHSIDE DR NW        APT # 4403      ATLANTA         GA    30318
                       FedEx    FULTON    11832581 FAKHOURY     ABDEL HAMID                                   245 N HIGHLAND AVE NE     APT 410         ATLANTA         GA    30307
                       USPS     FULTON    10556507 SMITH        PATRICK       ARNOLD                        1185 HIGHTOWER TRL          #501204         ATLANTA         GA    30350
                       FedEx    FULTON     5343677 AUGUSTINE    NICHOLE       VERONICA                      1700 NORTHSIDE DR NW        UNIT 1511       ATLANTA         GA    30318
                       USPS     FULTON    12754700 FENNELL      ALTAVIESE     MARIE                           780 MOROSGO DR NE         UNIT # 244095   ATLANTA         GA    30324
                       UPS      FULTON     3937171 WEST         SHAWN         ANDRE                         1425 MARKET BLVD            STE 530         ROSWELL         GA    30076
                       USPS     FULTON     3742542 MCGHEE       FELICIA       WYNETTE                         227 SANDY SPRINGS PL NE   UNIT 28261      ATLANTA         GA    30328
                       UPS      FULTON    12537968 STEPHENSON   ARELISA       SONIA                        11877 DOUGLAS RD             STE 1021        ALPHARETTA      GA    30005




  Ex. 2 to Petition:
                       FedEx    FULTON     5337484 ERVIN        MARQUES                                       245 N HIGHLAND AVE NE     230 456         ATLANTA         GA    30307




Braynard Declaration
                       USPS     FULTON     4022752 CROOKS       JASMINE       NORMADELLE                      575 PHARR RD NE           APT 12266       ATLANTA         GA    30305
                       USPS     FULTON     4488170 WOOTEN       ROBERT        LEE                           2385 GODBY RD               APT 491262      ATLANTA         GA    30349
                       FedEx    FULTON     7332290 LYON         GINGER        BAYARD                          245 N HIGHLAND AVE NE     UNIT 406        ATLANTA         GA    30307 1958
                       USPS     FULTON    11661648 CANADA       KENNETH       WAYNE                           650 S CENTRAL AVE         UNIT 82335      HAPEVILLE       GA    30354
                       FedEx    FULTON     8576075 NOLEN        ARICKA        GAIL                          2995 E POINT ST             APT # 136       EAST POINT      GA    30344
                       FedEx    FULTON     8569622 ELKIND       STEPHEN                                       245 N HIGHLAND AVE NE     230 498         ATLANTA         GA    30307
                       UPS      FULTON     2508870 DODSON       JAMES         STANTON                      12460 CRABAPPLE RD           UNIT 202 353    ALPHARETTA      GA    30004 6602
                       USPS     FULTON     5041960 SPATES       MARCELLA      LEANNE                           75 WASHINGTON ST         UNIT 1514       FAIRBURN        GA    30213
                       FedEx    FULTON     6343260 DOUGAN       WILLIAM       EGBERT                  II    1700 NORTHSIDE DR NW        APT # 1208      ATLANTA         GA    30318
                       FedEx    FULTON    12398384 BORTIER      DORA          PATIENCE A                      245 N HIGHLAND AVE NE     UNIT 230 125    ATLANTA         GA    30307
                       UPS      FULTON    11069424 RAGY         ANEES CARL     LOUIS                         2221 PEACHTREE RD NE       APT # D 188     ATLANTA         GA    30309
                       UPS      FULTON     2575444 BANKS        MICHAEL       EDWARD                        7742 SPALDING DR            APT 457         NORCROSS        GA    30092
                       USPS     FULTON     3775079 PRATT        KAMALA        DAWN                          8920 EVES RD                768133          ROSWELL         GA    30076
                       USPS     FULTON    12776351 LOVE         RASHAD                                      2400 OLD MILTON PKWY        UNIT # 1        ALPHARETTA      GA    30009
                       FedEx    FULTON     8050127 GITTONS      SHAWN         MICHAEL                       1700 NORTHSIDE DR NW        APT 5402        ATLANTA         GA    30318
                       FedEx    FULTON     7312463 REED         DOROTHEA                                    2625 PIEDMONT RD NE         UNIT 56 255     ATLANTA         GA    30324 3086
                       UPS      FULTON     8084076 PALMER       KEISHA        D                             2221 PEACHTREE RD NE        STE D555        ATLANTA         GA    30309
                       FedEx    FULTON    10679572 COTNER       MICHAELA      ANDREA                        1700 NORTHSIDE DR NW        APT 1207        ATLANTA         GA    30318
                       FedEx    FULTON    11683154 MALIREDDY    RAHUL         REDDY                           245 N HIGHLAND AVE NE     APT 324         ATLANTA         GA    30307
                       USPS     FULTON     6906434 SANCHEZ      ANTHONY       JAMAL                         3799 MAIN ST                APT 87245       ATLANTA         GA    30337
                                                                                                             8920 EVES RD               APT 767802      ROSWELL         GA    30076
                                                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 282 of 585




                       USPS     FULTON    10523187 BEATTY       JOSEPH        ISIAH BEN JOSHUA
                       UPS      FULTON    11036733 SHIROYA       MICHAEL       ANDABWA                       2221 PEACHTREE RD NE       APT # D406      ATLANTA         GA    30309
                       FedEx    FULTON      3972426 WILHOIT      KATHLEEN      DELORES                       8725 ROSWELL RD            UNIT 0 212      SANDY SPRINGS   GA    30350 7533
                                                                                                                                                                         I!
                                                                                                                                                                         It
                                                                                                                                                                         !I

                                                                                                                                                               -
                                                                                                                                                               -
                                                                                         GA PO Box Registrants



                        USPS     FULTON    10855306 TAYLOR          PAMELA        ELIZABETH                          575 PHARR RD NE            UNIT550893     ATLANTA         GA        30305
                        FedEx    FULTON    12363758 EZE             CHUKWUEMEKA   OBINNA                            1700 NORTHSIDE DR NW        APT 2506       ATLANTA         GA        30318
                        FedEx    FULTON     8502404 WALL            ROBIN         HOPE                               245 N HIGHLAND AVE NE      UNIT 401       ATLANTA         GA        30307
                        FedEx    FULTON     6547591 HOLCOMB         BRETTSON                                         245 N HIGHLAND AVE NE      STE 230176    ATLANTA         GA        30307
                       USPS     FULTON     6130338 LANE            JERRY          TINSLEY                   JR     3495 BUCKHEAD LOOP NE       UNIT 18897     ATLANTA         GA        30326
                       FedEx    FULTON    11989336 YU              MICHAEL        ANDREW                            245 N HIGHLAND AVE NE      APT # 414      ATLANTA         GA        30307
                       FedEx    FULTON    11725413 JEMISON         WILLIAM        TYRELL                           1700 NORTHSIDE DR NW        APT 5406       ATLANTA         GA        30318
                       FedEx    FULTON    11919915 SAWYER          JONATHAN       BRANDON                           245 N HIGHLAND AVE NE      APT 230616     ATLANTA         GA        30307
                       FedEx    FULTON     8070198 COLEMAN         MCKENZIE       JEAN                              245 N HIGHLAND AVE NE      APT 204        ATLANTA         GA        30307
                       UPS      FULTON     2358261 HARRIS          ARTHUR                                   III    2221 PEACHTREE RD NE        APT D433       ATLANTA         GA        30309
                       UPS      FULTON    12769251 PANSING         JENNA          RILEY                            5805 STATE BRIDGE RD        APT # G172     JOHNS CREEK     GA        30097
                       UPS      FULTON     4595380 COLLINS         BRENT          DELBERT                          2221 PEACHTREE RD NE        #D262          ATLANTA         GA        30309
                       FedEx    FULTON    11272302 GALINDO         MARIELY                                          245 N HIGHLAND AVE NE      #230 323       ATLANTA         GA        30307
                       FedEx    FULTON     8167554 RABE TRIMARCO    JOHN                                           1700 NORTHSIDE DR NW        APT 1405        ATLANTA        GA        30318
                       USPS     FULTON      2768707 MASON           JOEL          MICHAEL                            227 SANDY SPRINGS PL NE   APT D105        ATLANTA        GA        30328
                       UPS      FULTON      6213342 HURT            STEWART       JAMES                           10800 ALPHARETTA HWY         STE 208 58     ROSWELL         GA        30076
                       FedEx    FULTON     5025783 RAMOS           JAY            ANTHONY                   II     1700 NORTHSIDE DR NW        APT 1408       ATLANTA         GA        30318
                       USPS     FULTON     6761560 BOGGS           JUSTIN                                           227 SANDY SPRINGS PL NE    APT 76764      ATLANTA         GA        30328
                       UPS      FULTON     5106986 ROLLE           SONYA          PUGH                             2221 PEACHTREE RD NE        APT D474       ATLANTA         GA        30309
                       USPS     FULTON     5587253 SCOTT           MARCIA         LANENETTE                         794 MARIETTA ST NW         UNIT 93894     ATLANTA         GA        30318
                       FedEx    FULTON     5383495 SANDERS         KATHLEEN       L                                 245 N HIGHLAND AVE NE      STE 230 317    ATLANTA         GA        30307
                       UPS      FULTON     4199517 TYLER           CHARLES                                         5805 STATE BRIDGE RD        G 217          DULUTH          GA        30097
                       UPS      FULTON     5567315 INGRAM          HENRY          OLIVER                    JR    10945 STATE BRIDGE RD        APT #401 459   ALPHARETTA      GA        30022
                       FedEx    FULTON    11666057 ARJULA          MANJULA                                         9925 HAYNES BRIDGE RD       # 200 143      ALPHARETTA      GA        30022
                       FedEx    FULTON     5270885 JONES           CHRISTOPHER    RAY                               245 N HIGHLAND AVE NE      APT 207        ATLANTA         GA        30307
                       FedEx    FULTON    11469050 BUFFINGTON      CHRISTIAN      DETERRIUS                        1700 NORTHSIDE DR NW        APT 1307       ATLANTA         GA        30318
                       USPS     FULTON    11667254 VAUGHAN         KHRYS                                              75 WASHINGTON ST         UNIT 1457      FAIRBURN        GA        30213
                       FedEx    FULTON     2535115 ANDREWS         KENNETH        RAY                              9925 HAYNES BRIDGE RD       STE 200        ALPHARETTA      GA        30022
                       FedEx    FULTON     2412451 THOMAS          CAROL                                           2625 PIEDMONT RD NE         UNIT 56 221    ATLANTA         GA        30324
                       FedEx    FULTON     2002548 JENKINS         BARBARA        ANN                              2625 PIEDMONT RD NE         APT 56 377     ATLANTA         GA        30324




  Ex. 2 to Petition:
                       UPS      FULTON     5914464 LEACH           DAMIEN                                          2221 PEACHTREE RD NE        D437           ATLANTA         GA        30309




Braynard Declaration
                       FedEx    FULTON     3593960 PARSONS         SHAUN                                            245 N HIGHLAND AVE NE      STE230 195     ATLANTA         GA        30307
                       FedEx    FULTON    12591672 NEWMAN          IAN            PAUL                             1700 NORTHSIDE DR NW        APT # 2502     ATLANTA         GA        30318
                       FedEx    FULTON     3668292 WYNETTE         KIM                                              245 N HIGHLAND AVE NE      |230           504|            ATLANTA   GA
                       USPS     FULTON     2544623 CONRAD          KITTY          RICHARDSON                        227 SANDY SPRINGS PL NE    324            ATLANTA         GA        30328
                       FedEx    FULTON     3518043 MAHONE          MAIA           AISHA                            1700 NORTHSIDE DR NW        UNIT 4301      ATLANTA         GA        30318
                       UPS      FULTON     5269473 TILLY           ANNE           MARIE                             880 MARIETTA HWY           UNIT # 630     ROSWELL         GA        30075
                       FedEx    FULTON    11400994 QUINCER         ELIZABETH      MARY                              245 N HIGHLAND AVE NE      APT 414        ATLANTA         GA        30307
                       UPS      FULTON     4680986 LYNCH           PATRICK        MICHAEL                          6300 POWERS FERRY RD NW     STE600 223     ATLANTA         GA        30339
                       USPS     FULTON     8457125 BENZ            LANEY                                           1185 HIGHTOWER TRL          UNIT # 501     ATLANTA         GA        30350
                       UPS      FULTON     4587115 ARNOLD          GISELLE        SIMONE                           2221 PEACHTREE RD NE        D556           ATLANTA         GA        30309
                       FedEx    FULTON    10531284 MILAM           MEGAN          RUTH                             1700 NORTHSIDE DR NW        APT 1409       ATLANTA         GA        30318
                       USPS     FULTON    10370610 LEVISTER        SHAY           NIASIA                           4575 WEBB BRIDGE RD         4996           ALPHARETTA      GA        30005
                       FedEx    FULTON     8141612 AGYEPONG        YAW                                             1700 NORTHSIDE DR NW        APT # 4609     ATLANTA         GA        30318
                       UPS      FULTON     6354397 STALLWORTH      CHANIKA        LATANYA                          5805 STATE BRIDGE RD        G48            JOHNS CREEK     GA        30097
                       USPS     FULTON     7901681 PRESTON         LARRY                                           3495 BUCKHEAD LOOP NE       UNIT 18785     ATLANTA         GA        30326
                       USPS     FULTON     2369526 MACK            ALPHONSE       BERNARR                           575 PHARR RD NE            APT 550591     ATLANTA         GA        30305
                       FedEx    FULTON    10516154 MCLAURIN        KENNETH                                         1700 NORTHSIDE DR NW        APT 1303       ATLANTA         GA        30318
                       FedEx    FULTON     7692906 MORGAN          DARRELL        LYNN                             2625 PIEDMONT RD NE         SUITE 104      ATLANTA         GA        30324
                       USPS     FULTON    11693467 WILLIAMS        JOI            PAULINE                          4575 WEBB BRIDGE RD         UNIT 3344      ALPHARETTA      GA        30005
                       FedEx    FULTON    10266253 KLAUTZER        LISA                                            2625 PIEDMONT RD NE         STE 56 120     ATLANTA         GA        30324
                       UPS      FULTON     6259464 WILLIAMS        PAMELA                                          8343 ROSWELL RD             #242           SANDY SPRINGS   GA        30350
                                                                                                                                                                                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 283 of 585




                       USPS     FULTON     7047827 TRIBER          DELBERT        HENRY                     JR     4575 WEBB BRIDGE RD         UNIT 2062      ALPHARETTA      GA        30005
                       FedEx    FULTON    10055868 KNOX            ANGELA         DENISE                            245 N HIGHLAND AVE NE      STE 230        ATLANTA         GA        30307
                                                                                                                                                                               I!
                                                                                                                                                                               It
                                                                                                                                                                    -•
                                                                                                                                                                    -
                                                                                               GA PO Box Registrants



                        USPS     FULTON      2530491 RANDOLPH               JAMES          JAMAL                            570 PIEDMONT AVE NE       UNIT 54861     ATLANTA       GA    30308
                        UPS      FULTON      2616343 STEWART                PHYLLIS        D                             10800 ALPHARETTA HWY         UNIT #752      ROSWELL       GA    30076
                        FedEx    FULTON      6158197 HOBBS                  JASON          OSA RANDOLPH                   1700 NORTHSIDE DR NW        APT 1301       ATLANTA       GA    30318
                        USPS     FULTON      8946433 JONES                  CRAIG          RAYMOND                          780 MOROSGO DR NE         UNIT 13484     ATLANTA       GA    30324
                        USPS     FULTON      6398265 CREECY                 TERESA         CHRISTINE                        575 PHARR RD NE           # 551014       ATLANTA       GA    30305
                        UPS      FULTON      4915627 SLADE                  TERRANCE       DONALD                         3000 OLD ALABAMA RD         APT119411     ALPHARETTA    GA    30022
                       USPS     FULTON    10719759 RAGLAND                 CASEY          RAE                              575 PHARR RD NE           UNIT 52920     ATLANTA       GA    30305
                       UPS      FULTON      2379804 WEST                   BENJAMIN       DANIEL                         2020 HOWELL MILL RD NW      APT C358       ATLANTA       GA    30318
                       FedEx    FULTON      8882142 GORDON                 GLEN           DALE                           2625 PIEDMONT RD NE         UNIT 56 37     ATLANTA       GA    30324 3086
                       FedEx    FULTON    11043877 PERRYMAN                AMBER          CASHELL                        1700 NORTHSIDE DR NW        4401           ATLANTA       GA    30318
                       USPS     FULTON     6911794 JAMIESON                ALVIN          EARLE                   JR      227 SANDY SPRINGS PL NE    720073         ATLANTA       GA    30328
                       UPS      FULTON     2902171 JOHNSON                 ARTHUR                                       10945 STATE BRIDGE RD        UNIT 401 215   ALPHARETTA    GA    30022
                       FedEx    FULTON    12290112 TYERYAR                 RACHEL                                        1700 NORTHSIDE DR NW        APT 3608       ATLANTA       GA    30318
                       FedEx    FULTON    10232720 MILLER                  THOMAS         KURT                             245 N HIGHLAND AVE NE     APT # 304      ATLANTA       GA    30307
                       UPS      FULTON      8355529 SHAVERS                VELINCIA       LASHAWN                        2221 PEACHTREE RD NE        STE D437       ATLANTA       GA    30309
                       UPS      FULTON      5380372 MEADERS                CATHERINE      ASHLEY                         2221 PEACHTREE RD NE        APT D416       ATLANTA       GA    30309
                       FedEx    FULTON      8919942 CARLO                  ALIYA                                         1700 NORTHSIDE DR NW        APT 3305       ATLANTA       GA    30318
                       USPS     FULTON      5794198 MITCHELL               JOHN           HECTOR HARMON                  4575 WEBB BRIDGE RD         UNIT 5877      ALPHARETTA    GA    30005
                       FedEx    FULTON      8623823 MCCULLOCH              TIMOTHY        LAWRENCE                       1700 NORTHSIDE DR NW        APT 3607       ATLANTA       GA    30318
                       FedEx    FULTON      4096890 GREENE                 IRVING         C                       III    1700 NORTHSIDE DR NW        APT 1304       ATLANTA       GA    30318
                       FedEx    FULTON    12112409 FILICE                  GABRIANA       MARIA                          1700 NORTHSIDE DR NW        APT 3301       ATLANTA       GA    30318
                       USPS     FULTON      4104968 PITTMAN                CHAVEZ         TORQUATO                         780 MOROSGO DR NE         UNIT 14516     ATLANTA       GA    30324
                       USPS     FULTON      8381290 CAUSIEESTKO MCCOLLUM    CAROL         SYLVANIA                         575 PHARR RD NE            UNIT 11765     ATLANTA      GA     30305
                        USPS     FULTON    12771568 RANDLE                  PAYTON        JULIANA                         8920 EVES RD                # 8581         ROSWELL      GA    30076
                        FedEx    FULTON     8119994 WASILEWSKI              PAUL                                           245 N HIGHLAND AVE NE      APT # 404      ATLANTA      GA     30307
                        FedEx    FULTON     3832823 DARRIS                  DIANA         ROBIN                            245 N HIGHLAND AVE NE      UNIT 415       ATLANTA      GA     30307
                        UPS      FULTON    10413932 BUTCHER                 CHRISTOPHER   MICHAEL                          830 GLENWOOD AVE SE        APT 510 255   ATLANTA       GA    30316
                       USPS     FULTON    10658214 LEWERS                  MITZI          MARSHA                         3495 BUCKHEAD LOOP NE       18614          ATLANTA       GA    30326
                       FedEx    FULTON    11989336 YU                      MICHAEL        ANDREW                           245 N HIGHLAND AVE NE     APT # 414      ATLANTA       GA    30307
                       USPS     FULTON      2029430 LUNCHEON               ANTOINETTE     N                              8920 EVES RD                UNIT768482     ROSWELL       GA    30076




  Ex. 2 to Petition:
                       UPS      FULTON       493063 HURST                  JOHN           BYRON                          3000 OLD ALABAMA RD         119 128        ALPHARETTA    GA    30022




Braynard Declaration
                       FedEx    FULTON      6263578 SMITH                  JENNA          MARIE                          1700 NORTHSIDE DR NW        APT 1206       ATLANTA       GA    30318
                       UPS      FULTON        20637 GADSON                 DANNY          EDWARD                         2221 PEACHTREE RD NE        UNIT D417      ATLANTA       GA    30309
                       FedEx    FULTON      7141787 ANDERSON               ELIZABETH      MICHELLE                       1700 NORTHSIDE DR NW        APT # 5606     ATLANTA       GA    30318
                       USPS     FULTON    12150315 DUCHARME                MARIA          A                              2400 OLD MILTON PKWY        UNIT # 965     ALPHARETTA    GA    30009
                       USPS     FULTON    12778835 ARRASTIA                DAVID                                           575 PHARR RD NE           UNIT # 12177   ATLANTA       GA    30305
                       FedEx    FULTON    10632492 MAYER                   SYLVIA         NICOLE                         1700 NORTHSIDE DR NW        APT # 3306     ATLANTA       GA    30318
                       UPS      FULTON      2669386 SPALDING               SCOTT          KENDALL                        6300 POWERS FERRY RD NW     STE 600        ATLANTA       GA    30339
                       UPS      FULTON      2519917 OLSEN                  JUDITH         W                             12460 CRABAPPLE RD           UNIT 202 150   ALPHARETTA    GA    30004
                       USPS     FULTON      6815573 GORDILLO               GLORIA         JIMENEZ                       10719 ALPHARETTA HWY         UNI 1773       ROSWELL       GA    30076
                       USPS     FULTON      4904201 CREASMAN               DAPHNE         WILLIAMS                          50 SUNSET AVE NW         UNIT # 925     ATLANTA       GA    30314
                       USPS     FULTON      5126421 BROWN                  PEGGY          PLUMMER                           75 WASHINGTON ST         UNIT 266       FAIRBURN      GA    30213
                       USPS     FULTON      5820960 GREEN                  LORENTINE      FITZGERALD                     2400 OLD MILTON PKWY        UNIT 525       ALPHARETTA    GA    30009
                       FedEx    FULTON      3653126 MACKENZIE              RODERICK       J                              9925 HAYNES BRIDGE RD       200153         JOHNS CREEK   GA    30022
                       FedEx    FULTON      7109648 LOVE                   TONE                                          2625 PIEDMONT RD NE         #56 165        ATLANTA       GA    30324
                       UPS      FULTON      5847848 FINLEY                 WILLIAM        ORLANDO                        3000 OLD ALABAMA RD         STE 150        ALPHARETTA    GA    30022
                       UPS      FULTON      7744045 JENKINS                JAY            WAYNE                   II     2221 PEACHTREE RD NE        STE D 439      ATLANTA       GA    30309
                       FedEx    FULTON    12633672 PARKS                   AUSTIN                                        1700 NORTHSIDE DR NW        APT # 5305     ATLANTA       GA    30318
                       USPS     FULTON      7456401 MAHONE                 FINEQUA                                       5050 UNION ST               UNIT 4         UNION CITY    GA    30291
                       FedEx    FULTON    10140592 POPOWSKI                MICHAEL        JAMES                            245 N HIGHLAND AVE NE     UNIT 208       ATLANTA       GA    30307
                       USPS     FULTON      7312893 JONES                  KELLEY         LYNN                             227 SANDY SPRINGS PL NE   #D250          ATLANTA       GA    30328
                                                                                                                                                                                                     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 284 of 585




                       FedEx    FULTON      8810566 DOWLING                KATHLEEN       MARIE                            245 N HIGHLAND AVE NE     UNIT 314       ATLANTA       GA    30307
                       USPS     FULTON    10692516 HARKEY                  CHARLES        WENDELL                 III    2400 OLD MILTON PKWY        1145           ALPHARETTA    GA    30009
                       USPS     FULTON      4305169 YOUNG                  GWENDOLYN      SHERELLE                       3495 BUCKHEAD LOOP NE       UNIT 18903     ATLANTA       GA    30326
                                                                                                                                                                                   ~
                                                                                                                                                                                   I!
                                                                                                                                                                                   It
                                                                                                                                                                           -
                                                                                                                                                                           -
                                                                                        GA PO Box Registrants



                        UPS      FULTON     8403829 GILL             GINA        MARIA                             2275 MARIETTA BLVD NW      STE 270         ATLANTA       GA    30318
                        USPS     FULTON    10274733 WEBBER           ANIKA       LORACE                            4575 WEBB BRIDGE RD        UNIT 3172       ALPHARETTA    GA    30005
                        FedEx    FULTON     3937511 HUDSON           PATRICK                                       1700 NORTHSIDE DR NW       UNIT 2402       ATLANTA       GA    30318
                        USPS     FULTON     4157567 WINCHESTER       LYNDON                                        1072 W PEACHTREE ST NW     UNIT 79471      ATLANTA       GA    30309
                        UPS      FULTON    10349780 SARRE            CHARLES      BERND                            2020 HOWELL MILL RD NW     APT#100         ATLANTA       GA    30318
                        FedEx    FULTON    12765400 OWENS            CHRISTIA     MARIE                            1700 NORTHSIDE DR NW       APT 1310        ATLANTA       GA    30318
                        FedEx    FULTON     8011151 EYOUM            FRANCE       KOME                             2625 PIEDMONT RD NE        56311          ATLANTA       GA    30324
                       UPS      FULTON     7622671 PHILLIPS         SARAH        CHRISTINE                        2275 MARIETTA BLVD NW      STE 270 369     ATLANTA       GA    30318
                       USPS     FULTON     2475049 VAUSE            GARY                                   II      570 PIEDMONT AVE NE       UNIT 54408      ATLANTA       GA    30308 2437
                       USPS     FULTON    10369970 JOHNSON          TARANIESEE   LASHAY                            227 SANDY SPRINGS PL NE   STE D498        ATLANTA       GA    30328
                       USPS     FULTON     3570183 BROWN            SHERROD                                       2260 FAIRBURN RD SW        #311675         ATLANTA       GA    30331
                       USPS     FULTON     8222145 WILSON           ALTHEA       ANESIA                          10719 ALPHARETTA HWY        UNIT #2131      ROSWELL       GA    30076
                       UPS      FULTON     2010170 JOYNER           REGINALD     TYROME                           3000 OLD ALABAMA RD        APT129 119      ALPHARETTA    GA    30022
                       USPS     FULTON     5454851 HAWKINS          DAWANDA      LASHONDA                          570 PIEDMONT AVE NE       UNIT 54766      ATLANTA       GA    30308
                       FedEx    FULTON     6350753 CAPIN            JONATHAN     GREGORY                           245 N HIGHLAND AVE NE     STE230 164      ATLANTA       GA    30307
                       FedEx    FULTON     3681516 HOLT             STANLEY      WAYNE                             245 N HIGHLAND AVE NE     APT230 226      ATLANTA       GA    30307
                       USPS     FULTON     2621013 SMITH            PAMELA       Y                                3799 MAIN ST               APT 1116        ATLANTA       GA    30337
                       USPS     FULTON     2457938 WILLIAMS         ERNEST                                        4575 WEBB BRIDGE RD        UNIT 2641       ALPHARETTA    GA    30005
                       FedEx    FULTON    11387210 CHANDRAN         KARTHIC                                       1700 NORTHSIDE DR NW       APT 3605        ATLANTA       GA    30318
                       USPS     FULTON    12785172 UPSHAW           ANGELICA     KIMBERLY                          227 SANDY SPRINGS PL NE   #D149           ATLANTA       GA    30328
                       USPS     FULTON     5591020 MAJORS           SOPHIA       CHISTINA                          575 PHARR RD NE           UNIT 551011     ATLANTA       GA    30305
                       USPS     FULTON     2663117 OLIVER           SHANON       TONI                              575 PHARR RD NE           UNIT 550565     ATLANTA       GA    30305
                       UPS      FULTON     7388681 LASKER           TERRENCE     LARON                            2020 HOWELL MILL RD NW     C 146           ATLANTA       GA    30318
                       UPS      FULTON    12105802 CHAMBERS         ADDINO       DAMARIO                          2221 PEACHTREE RD NE       378             ATLANTA       GA    30309
                       UPS      FULTON     7199423 HARRISON         KRISTINA                                      5805 STATE BRIDGE RD       UNIT # G165     DULUTH        GA    30097
                       USPS     FULTON    12123787 MOORE            SANDY        ROXANNE                           570 PIEDMONT AVE NE       UNIT 24109      ATLANTA       GA    30308
                       USPS     FULTON     7620001 DAVIS            JALICIA      L                                2400 OLD MILTON PKWY       UNIT # 234      ALPHARETTA    GA    30009
                       UPS      FULTON     1245821 FREEMAN          MICHAEL      JOSEPH                          12460 CRABAPPLE RD          APT 202261      ALPHARETTA    GA    30004
                       UPS      FULTON     4819732 WILLIAMS         VEDA         M                                2221 PEACHTREE RD NE       D413            ATLANTA       GA    30309 1148
                       FedEx    FULTON     6268350 ROBERTS          SHANE        ANTOINE                           245 N HIGHLAND AVE NE     UNIT 321        ATLANTA       GA    30307




  Ex. 2 to Petition:
                       FedEx    FULTON     7319338 SHELTON          LEE          ROY                       JR     1700 NORTHSIDE DR NW       APT 2206        ATLANTA       GA    30318




Braynard Declaration
                       FedEx    FULTON    11723671 KOEHNEMANN       LYNN         CURTIS                            245 N HIGHLAND AVE NE     APT 206         ATLANTA       GA    30307
                       USPS     FULTON     4885216 HARPER           JENNIFER     MADGE                             570 PIEDMONT AVE NE       UNIT 54615      ATLANTA       GA    30308
                       USPS     FULTON     4904201 CREASMAN         DAPHNE       WILLIAMS                            50 SUNSET AVE NW        UNIT # 925      ATLANTA       GA    30314
                       FedEx    FULTON     5363100 OTUDOR           ABENA                                          245 N HIGHLAND AVE NE     # 230 101       ATLANTA       GA    30307
                       USPS     FULTON     2991944 MACLEODELLIOTT   MARIAN                                         227 SANDY SPRINGS PL NE   D172            ATLANTA       GA    30328 5918
                       USPS     FULTON     5233639 BROSH            SYLVIE       AVIVI                             227 SANDY SPRINGS PL NE   # D 267         ATLANTA       GA    30328
                       FedEx    FULTON    11469050 BUFFINGTON       CHRISTIAN    DETERRIUS                        1700 NORTHSIDE DR NW       APT 1307        ATLANTA       GA    30318
                       FedEx    FULTON    11158949 CASTRO           MARIA        ELIA                              245 N HIGHLAND AVE NE     230 492         ATLANTA       GA    30307
                       USPS     FULTON     8877920 ARRASTIA         AELRED       INGRID                            575 PHARR RD NE           APT 12177       ATLANTA       GA    30305
                       USPS     FULTON    12403139 GOODLOW          TYJON        DEMETRIUS                        1590 JONESBORO RD SE       UNIT 6652       ATLANTA       GA    30315
                       USPS     FULTON     8904780 SMITH            ISAIAH                                         227 SANDY SPRINGS PL NE   D 142           ATLANTA       GA    30328
                       FedEx    FULTON     3615194 YOUNG            STEPHANIE    SHAY                             1700 NORTHSIDE DR NW       UNIT 2408       ATLANTA       GA    30318 2688
                       USPS     FULTON     5933597 OVERTON          LATONYA                                        780 MOROSGO DR NE         UNIT # 13161    ATLANTA       GA    30324
                       FedEx    FULTON     3909082 KERNS            THOMAS       JOSEPH                           1700 NORTHSIDE DR NW       A7 1506         ATLANTA       GA    30318
                       FedEx    FULTON     7613483 IVORY            JOESETTE                                      2090 DUNWOODY CLUB DR      APT # 106 200   ATLANTA       GA    30350
                       FedEx    FULTON    10380055 SMITH            CHARLOTTE    HART                              245 N HIGHLAND AVE NE     APT # 307       ATLANTA       GA    30307
                       UPS      FULTON     8952718 LEWIS            INDIA        G                               11877 DOUGLAS RD            UNIT 102 193    ALPHARETTA    GA    30005
                       UPS      FULTON     8405945 DEVEREAUX        DARRIN                                       11877 DOUGLAS RD            102 122         ALPHARETTA    GA    30005
                       UPS      FULTON     3288045 GORDON           PORTIA       LASHAN                          10945 STATE BRIDGE RD       401 610         ALPHARETTA    GA    30022
                       USPS     FULTON     6680998 WASHINGTON       CARLOS       DAVIS                            2905 E POINT ST            UNIT 90703      EAST POINT    GA    30344
                       FedEx    FULTON    10618550 NOVAK            JANIS        APRIL                             245 N HIGHLAND AVE NE     APT 207         ATLANTA       GA    30307
                                                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 285 of 585




                       USPS     FULTON     7908519 HANEY            OSCAR                                  III     575 PHARR RD NE           UNIT 550222     ATLANTA       GA    30305
                       USPS     FULTON    12139995 BOATENG          AUGUSTINA    AFUAH AGYEMAN                      780 MOROSGO DR NE        UNIT 14863      ATLANTA       GA    30324
                                                                                                                                                                            ~
                                                                                                                                                                            I!
                                                                                                                                                                            It
                                                                                                                                                                   -
                                                                                                                                                                   -
                                                                                  GA PO Box Registrants



                        USPS    FULTON     2892157 MUGGRIDGE    SAMUEL       CLAYTON                         3495 BUCKHEAD LOOP NE       UNIT 18766      ATLANTA      GA    30326
                        USPS    FULTON     1778692 ROUNTREE     NICOLE                                        227 SANDY SPRINGS PL NE    APT D176       ATLANTA      GA    30328
                       FedEx   FULTON     8364683 NORWOOD      KERRY         BERNARD                 JR     1700 NORTHSIDE DR NW        APT 4507        ATLANTA      GA    30318
                       UPS     FULTON     8405945 DEVEREAUX    DARRIN                                      11877 DOUGLAS RD             102 122         ALPHARETTA   GA    30005
                       USPS    FULTON     7687076 GARY         DEMIERAH      JANNESE                         780 MOROSGO DR NE          UNIT 1022       ATLANTA      GA    30324
                       FedEx   FULTON     2643795 WINGO        ROMAN         AUSTIN                         2625 PIEDMONT RD NE         APT 127         ATLANTA      GA    30324
                       FedEx   FULTON     7713782 WAGNER       LAURA                                         245 N HIGHLAND AVE NE      APT 409         ATLANTA      GA    30307
                       FedEx   FULTON    12117194 BINDER       CHANDLER      GABRIEL LUVENE                 2625 PIEDMONT RD NE         56 171          ATLANTA      GA    30324
                       FedEx   FULTON    11851152 GALLOWAY     EBONY         CHARMAIN                       1700 NORTHSIDE DR NW        APT 2305        ATLANTA      GA    30318
                       FedEx   FULTON     7070689 SMITH        BRITNEY       TONIECE                        9925 HAYNES BRIDGE RD       200207          ALPHARETTA   GA    30022
                       USPS    FULTON     7371047 SMITH        VALORIE       RASHAD                         2260 FAIRBURN RD SW         APT 310542      ATLANTA      GA    30331
                       USPS    FULTON     8469866 MCGREW       VELETIA       ORA                            4575 WEBB BRIDGE RD         UNIT 4411       ALPHARETTA   GA    30005
                       FedEx   FULTON    10876908 GALLERY      WESLEY        JARROD                         1700 NORTHSIDE DR NW        APT 5602        ATLANTA      GA    30318
                       UPS     FULTON    11038642 BARRETT      PETER         WALTER                         2221 PEACHTREE RD NE        APT D505        ATLANTA      GA    30309
                       FedEx   FULTON     8408318 LORA         RAYMONDO      R                               245 N HIGHLAND AVE NE      APT 230 384     ATLANTA      GA    30307
                       USPS    FULTON    11063066 PRATT        COREY         JUSTIN                         8920 EVES RD                # 768133        ROSWELL      GA    30076
                       FedEx   FULTON    12298079 THORNTON     BRIANNA       LASHEL                         1700 NORTHSIDE DR NW        APT 5503        ATLANTA      GA    30318
                       USPS    FULTON    12730623 WARDLAW      HEATHER       RHENEE'                        1185 HIGHTOWER TRL          APT 501361      ATLANTA      GA    30350
                       USPS    FULTON     7252670 TAYLOR       MARKELA       RACHELE                         227 SANDY SPRINGS PL NE    APT D133        ATLANTA      GA    30328
                       UPS     FULTON    12431732 CLIFFORD     COLLEEN       MARIE                          2221 PEACHTREE RD NE        STE D 244       ATLANTA      GA    30309
                       USPS    FULTON     8614370 WILLINGHAM   TYLER         RENEE                           848 OGLETHORPE AVE SW      UNIT 1065       ATLANTA      GA    30310
                       FedEx   FULTON     6116845 FLANERY      ELIZABETH                                    1700 NORTHSIDE DR NW        UNIT #500       ATLANTA      GA    30318
                       USPS    FULTON     5396653 CROWDER      PATANZA       LANEE                          2260 FAIRBURN RD SW         #310841         ATLANTA      GA    30331
                       UPS     FULTON     7073378 MUHAMMAD     GASTON        ALFRED                         5805 STATE BRIDGE RD        APT G436        DULUTH       GA    30097
                       USPS    FULTON     3653306 NAISH        STEVEN        C                       II     8920 EVES RD                APT 767112      ROSWELL      GA    30076
                       FedEx   FULTON     3188229 ALINIECE     PAMALA        GAIL                            245 N HIGHLAND AVE NE      APT 230111      ATLANTA      GA    30307
                       USPS    FULTON     2685327 CHARLES      THERESA       H                               570 PIEDMONT AVE NE        UNIT 54894      ATLANTA      GA    30308
                       USPS    FULTON     8511785 FERMO        ALEXANDER                                      50 SUNSET AVE NW          UNIT 92463      ATLANTA      GA    30314
                       UPS     FULTON     5787102 HALIK        ROBERT        JOSEPH                  JR    10945 STATE BRIDGE RD        STE 401         ALPHARETTA   GA    30022
                       USPS    FULTON    10363826 FULLER       KAMEELAH      GLOSTER                         780 MOROSGO DR NE          #14404          ATLANTA      GA    30324




  Ex. 2 to Petition:
                       USPS    FULTON     2660237 CHEN         STEVEN        THOMAS                          227 SANDY SPRINGS PL NE    STE G28408      ATLANTA      GA    30328




Braynard Declaration
                       USPS    FULTON    12417412 WATKINS      WESLEY                                JR     2414 HERRING RD SW          UNIT 42044      ATLANTA      GA    30311
                       USPS    FULTON    11588075 COOPER       NAKIA         JANISE                          570 PIEDMONT AVE NE        UNIT 55433      ATLANTA      GA    30308
                       USPS    FULTON     3471720 RAQUE        PAUL          DAMON                           227 SANDY SPRINGS PL NE    D 272           ATLANTA      GA    30328
                       USPS    FULTON    10820597 DRAPER       ASHTON        TASHEA                           50 SUNSET AVE NW          UNIT 92763      ATLANTA      GA    30314
                       FedEx   FULTON    10908338 MADDRELL     JILL          MARIE                          2090 DUNWOODY CLUB DR       STE 106         ATLANTA      GA    30350
                       FedEx   FULTON    11705406 MCCLAIN      TAURUS        L                               245 N HIGHLAND AVE NE      #230 292        ATLANTA      GA    30307
                       USPS    FULTON     6161166 JARBOE       JUDITH                                        780 MOROSGO DR NE          UNIT 14712      ATLANTA      GA    30324
                       FedEx   FULTON     2558650 HILTON       LYDIA         MITCHELL                       2625 PIEDMONT RD NE         UNIT 56 297     ATLANTA      GA    30324
                       USPS    FULTON    10855306 TAYLOR       PAMELA        ELIZABETH                       575 PHARR RD NE            UNIT550893      ATLANTA      GA    30305
                       FedEx   FULTON     6457241 COMEAUX      BRANDON       JEROME                         1700 NORTHSIDE DR NW        APT 4405        ATLANTA      GA    30318
                       USPS    FULTON     4210351 BEAL         ARKINA        NASHAWN                        1590 JONESBORO RD SE        UNIT 6913       ATLANTA      GA    30315
                       USPS    FULTON     2381534 WIECZOREK    BETTYE        LORRAINE                        227 SANDY SPRINGS PL NE    D326            ATLANTA      GA    30328
                       FedEx   FULTON    10443152 BUTLER       LATASHA       NICOLE                         2625 PIEDMONT RD NE         SUITE 5627      ATLANTA      GA    30324
                       FedEx   FULTON    11000872 MURRAY       RYAN          DAVID                           245 N HIGHLAND AVE NE      APT # 230 271   ATLANTA      GA    30307
                       FedEx   FULTON    12130719 SALTERS      DANIELLE      V                              2625 PIEDMONT RD NE         APT 56153       ATLANTA      GA    30324
                       USPS    FULTON     5418438 THOMAS       JAMAR         ANTWAN                          575 PHARR RD NE            UNIT 52742      ATLANTA      GA    30305
                       UPS     FULTON     2379804 WEST         BENJAMIN      DANIEL                         2020 HOWELL MILL RD NW      APT C358        ATLANTA      GA    30318
                       FedEx   FULTON     3802166 JOHNSTON     JEFFREY       S                              9925 HAYNES BRIDGE RD       200218          ALPHARETTA   GA    30022
                       UPS     FULTON     4884829 JORDAN       KELLY         DAWAYNE                        2020 HOWELL MILL RD NW      APT # 197       ATLANTA      GA    30318
                       UPS     FULTON     7536112 SAXTON       TARA                                         2221 PEACHTREE RD NE        UNIT 275        ATLANTA      GA    30309
                                                                                                                                                        ROSWELL      GA    30076
                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 286 of 585




                       UPS     FULTON     5635943 COLEMAN      CHRISTOPHER   A                              1425 MARKET BLVD            APT 530 51
                       USPS    FULTON     7628578 SESSOMS      LINWOOD       D                       III    2414 HERRING RD SW          APT 7306        ATLANTA      GA    30311
                       USPS    FULTON     2403153 PIASECKI     CARLA         M                              2400 OLD MILTON PKWY        APT 683         ALPHARETTA   GA    30009
                                                                                                                                                                            ti
                                                                                                                                                                           ~
                                                                                                                                                                      It
                                                                                                                                                              -
                                                                                                                                                              -
                                                                                       GA PO Box Registrants



                        FedEx    FULTON     6138058 CHARLES       JERRY         LEONARD                    JR     1700 NORTHSIDE DR NW       STE A7         ATLANTA         GA    30318
                        FedEx    FULTON     2585460 REEVES        MICHAEL       D                                  245 N HIGHLAND AVE NE     STE230212     ATLANTA         GA    30307
                       UPS      FULTON    11429288 HUNTER        MARION        LEMARCUS                          1425 MARKET BLVD           STE 530        ROSWELL         GA    30076
                       USPS     FULTON     7090387 BROWN         MARQUELL      DASHUN                             650 S CENTRAL AVE         UNIT 82415     HAPEVILLE       GA    30354
                       USPS     FULTON     4153018 BUSH          VANESSA                                          570 PIEDMONT AVE NE       UNIT 55558     ATLANTA         GA    30308
                       USPS     FULTON    11219954 ARCENEAUX     ANTHONY       JAMES                             8920 EVES RD               UNIT 76751     ROSWELL         GA    30076
                       FedEx    FULTON     6848711 BENNETT       WILLIAM       JOSEPH                             245 N HIGHLAND AVE NE     APT 318        ATLANTA         GA    30307
                       FedEx    FULTON     4044708 CHAVOUS       JENNIFER      HOLSTON                           8725 ROSWELL RD            STE O 121      SANDY SPRINGS   GA    30350
                       FedEx    FULTON     4823622 WEGNER        ROBERT        JOHN                              2625 PIEDMONT RD NE        STE 56 294     ATLANTA         GA    30324
                       UPS      FULTON     2646382 DODSON        ROSHANAK      KASHANCHI                        12460 CRABAPPLE RD          UNIT 202 353   ALPHARETTA      GA    30004
                       UPS      FULTON     2541604 CONWAY        KEVIN         JAMES                             2020 HOWELL MILL RD NW     #127           ATLANTA         GA    30318
                       USPS     FULTON     2427449 PIASECKI      JERZY                                           2400 OLD MILTON PKWY       APT 683        ALPHARETTA      GA    30009
                       FedEx    FULTON    10891468 PATEL         AMEE          KANUBHAI                           245 N HIGHLAND AVE NE     APT 311        ATLANTA         GA    30307
                       UPS      FULTON    12424562 WELCH         JASON                                           7742 SPALDING DR           UNIT # 134     NORCROSS        GA    30092
                       USPS     FULTON     8614370 WILLINGHAM    TYLER         RENEE                              848 OGLETHORPE AVE SW     UNIT 1065      ATLANTA         GA    30310
                       UPS      FULTON     7119709 BISSONNETTE   WENDY                                           3000 OLD ALABAMA RD        # 171          ALPHARETTA      GA    30022
                       USPS     FULTON     6249781 TALLEY        JOSEPH        ALEXANDER                          570 PIEDMONT AVE NE       UNIT 54332     ATLANTA         GA    30308
                       USPS     FULTON     8625776 HALL          DELROY PAUL   MICHAEL ANTHONY                   4575 WEBB BRIDGE RD        LOT 4412       ALPHARETTA      GA    30005
                       FedEx    FULTON     3802166 JOHNSTON      JEFFREY       S                                 9925 HAYNES BRIDGE RD      200218         ALPHARETTA      GA    30022
                       FedEx    FULTON    12814479 ROBERTSON     THURSTON      LAMAR                             1700 NORTHSIDE DR NW       4302           ATLANTA         GA    30318
                       FedEx    FULTON     3996852 IDEMUDIA      KENNEDY                                          245 N HIGHLAND AVE NE     # 230 125      ATLANTA         GA    30307
                       USPS     FULTON    11825707 SULAIMAN      SHAHEED                                         8920 EVES RD               APT 767215     ROSWELL         GA    30076
                       USPS     FULTON    12342008 MUHAMMAD      SANA          NADIRA                             575 PHARR RD NE           UNIT 550311    ATLANTA         GA    30305
                       FedEx    FULTON     7013684 VIDEKI        AMANDA        LUISA                             1700 NORTHSIDE DR NW       APT 2203       ATLANTA         GA    30318
                       FedEx    FULTON     7976733 MURPHY        WAYNE         DONALD                             245 N HIGHLAND AVE NE     UNIT # 230     ATLANTA         GA    30307
                       USPS     FULTON    12721820 VISARRAGA     LAMAR         LYNN                       SR     2905 E POINT ST            APT 90746      EAST POINT      GA    30344
                       UPS      FULTON     2616343 STEWART       PHYLLIS       D                                10800 ALPHARETTA HWY        UNIT #752      ROSWELL         GA    30076
                       FedEx    FULTON    10374833 MYLES         ANDREA        JANAI                             1700 NORTHSIDE DR NW       APT 1410       ATLANTA         GA    30318
                       FedEx    FULTON     3518043 MAHONE        MAIA          AISHA                             1700 NORTHSIDE DR NW       UNIT 4301      ATLANTA         GA    30318
                       FedEx    FULTON     7241117 COPELAND      JOHN          WALLACE                    III    1700 NORTHSIDE DR NW       APT 1210       ATLANTA         GA    30318




  Ex. 2 to Petition:
                       USPS     FULTON     1778692 ROUNTREE      NICOLE                                           227 SANDY SPRINGS PL NE   APT D 176      ATLANTA         GA    30328




Braynard Declaration
                       UPS      FULTON     8853159 DABO          ABOUBACAR                                       1425 MARKET BLVD           STE530 160     ROSWELL         GA    30076
                       UPS      FULTON     5269473 TILLY         ANNE          MARIE                              880 MARIETTA HWY          UNIT # 630     ROSWELL         GA    30075
                       UPS      FULTON    11382346 CLIFFORD      COUGAR        HAYES                             2221 PEACHTREE RD NE       STE D244       ATLANTA         GA    30309
                       UPS      FULTON     4701939 RIORDAN       LAURA         ROBBINS FIELD                    12460 CRABAPPLE RD          STE 202 24     ALPHARETTA      GA    30004
                       USPS     FULTON     5090171 WASHINGTON    JARWIN                                           570 PIEDMONT AVE NE       UNIT 55594     ATLANTA         GA    30308
                       USPS     FULTON     8742106 JOHNSON       QUANITA       CHAIRMAINE                          75 WASHINGTON ST         UNIT 1526      FAIRBURN        GA    30213
                       UPS      FULTON     8560143 ALLEN         BRIGGS        WILLIAM                           5805 STATE BRIDGE RD       G422           JOHNS CREEK     GA    30097 8220
                       FedEx    FULTON    11324011 GITTONS       JUDITH        ELIZABETH                         1700 NORTHSIDE DR NW       APT 5402       ATLANTA         GA    30318
                       UPS      FULTON    11595461 SMITH         ANTOINE       DAMONE                           11877 DOUGLAS RD            APT102 193     ALPHARETTA      GA    30005
                       UPS      FULTON     2522429 MILES         JO            RENFRO                            2275 MARIETTA BLVD NW      #270 118       ATLANTA         GA    30318
                       USPS     FULTON     5297146 CHERRY        LATEAH        SHANEA                             227 SANDY SPRINGS PL NE   STE D228       ATLANTA         GA    30328
                       USPS     FULTON     2811999 MONCRIEF      MARION        LUTHER                     JR      227 SANDY SPRINGS PL NE   STE B          ATLANTA         GA    30328
                       USPS     FULTON    10073330 VELAZQUEZ     YVETTE                                           227 SANDY SPRINGS PL NE   D 229          ATLANTA         GA    30328
                       FedEx    FULTON     6915452 CHARLES       JOSHUA        JOSEPH                             245 N HIGHLAND AVE NE     APT 205        ATLANTA         GA    30307
                       UPS      FULTON    11198460 COHEN         ANITA         F                                11877 DOUGLAS RD            APT 102192     ALPHARETTA      GA    30005
                       USPS     FULTON    12778835 ARRASTIA      DAVID                                            575 PHARR RD NE           UNIT # 12177   ATLANTA         GA    30305
                       FedEx    FULTON     5383495 SANDERS       KATHLEEN      L                                  245 N HIGHLAND AVE NE     STE 230 317    ATLANTA         GA    30307
                       USPS     FULTON    11616322 BROWN         SHENOA        LA DAWN                            575 PHARR RD NE           UNIT 11611     ATLANTA         GA    30305
                       USPS     FULTON     8682159 LYNN          RICHARD       EARL                       JR     8920 EVES RD               #8581          ROSWELL         GA    30076
                       FedEx    FULTON     6350753 CAPIN         JONATHAN      GREGORY                            245 N HIGHLAND AVE NE     STE230 164     ATLANTA         GA    30307
                       USPS     FULTON     5793410 JOHNS         CHRISTINE     DIANE                              227 SANDY SPRINGS PL NE   STE D 449      ATLANTA         GA    30328
                                                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 287 of 585




                       UPS      FULTON     7195120 PINCKNEY      LEMERIO                                  II      885 WOODSTOCK RD          UNIT 218       ROSWELL         GA    30075
                       UPS      FULTON    11862485 PREVOST       JULIA         MICHELE                          12460 CRABAPPLE RD          APT 430        ALPHARETTA      GA    30004
                                                                                                                                                                            E
                                                                                                                                                                            I!
                                                                                                                                                                            It
                                                                                                                                                                  -
                                                                                                                                                                  -
                                                                                       GA PO Box Registrants



                        FedEx    FULTON     8677182 MAYS           FELICIA     ANN                                2995 E POINT ST             #112           EAST POINT      GA    30344
                        USPS     FULTON     6361852 HOLT           BRANDON                                         575 PHARR RD NE            UNIT 53032     ATLANTA         GA    30305
                        USPS     FULTON     5554114 FREEMONT       LATOYA      MIKAL MOORE                         575 PHARR RD NE            UNIT 53264     ATLANTA         GA    30305
                        USPS     FULTON     7201187 SACK           JULIE       SAMET                               227 SANDY SPRINGS PL NE    D307          ATLANTA         GA    30328 5918
                       UPS      FULTON     4882574 JOHNSON       TIPHANIE      WATSON                            2221 PEACHTREE RD NE        APT D120       ATLANTA         GA    30309
                       FedEx    FULTON     7546309 STROUD        CHRISTOPHER                                     2090 DUNWOODY CLUB DR       STE 106        ATLANTA         GA    30350 5406
                       FedEx    FULTON     3477544 BUFFTON       DOROTHY       LITTLEWOOD                         245 N HIGHLAND AVE NE      UNIT 224       ATLANTA         GA    30307
                       FedEx    FULTON    12047911 AASER         DOUGLAS       MARTIN                            1700 NORTHSIDE DR NW        APT 3602       ATLANTA         GA    30318
                       USPS     FULTON    12183986 BEAUCHAMP     ENOS          EMMANUEL                             75 WASHINGTON ST         UNIT 1521      FAIRBURN        GA    30213
                       FedEx    FULTON     8141612 AGYEPONG      YAW                                             1700 NORTHSIDE DR NW        APT # 4609     ATLANTA         GA    30318
                       FedEx    FULTON    10232719 MILLER        BEVERLY       MCADAMS                            245 N HIGHLAND AVE NE      APT # 304      ATLANTA         GA    30307
                       FedEx    FULTON    11051390 CARTER        PRACHEL       KAMEELAH                           245 N HIGHLAND AVE NE      UNIT 456       ATLANTA         GA    30307
                       FedEx    FULTON     2409961 PETERSON      CEDRIC        LAMAR                             2995 E POINT ST             APT # 114      EAST POINT      GA    30344
                       UPS      FULTON     5738538 FAUNTLEROY    THOMAS        T                          III    2221 PEACHTREE RD NE        D533           ATLANTA         GA    30309 1148
                       USPS     FULTON     7066144 LOYD          KATHERINE     JEAN                              2414 HERRING RD SW          UNIT 42655     ATLANTA         GA    30311
                       UPS      FULTON     8560143 ALLEN         BRIGGS        WILLIAM                           5805 STATE BRIDGE RD        G422           JOHNS CREEK     GA    30097 8220
                       USPS     FULTON     7874275 CREASMAN      SHARAD        HASSEINI                             50 SUNSET AVE NW         UNIT 92572     ATLANTA         GA    30314
                       FedEx    FULTON     7479746 TOLIVER       OCTAVIA       JEVETTA                            245 N HIGHLAND AVE NE      STE230 176     ATLANTA         GA    30307
                       UPS      FULTON    11061751 DEWITT        SUK                                             5805 STATE BRIDGE RD        APT G 249      DULUTH          GA    30097
                       FedEx    FULTON    10865043 NICHOLS       FREDERICK     THOMAS                            1700 NORTHSIDE DR NW        STE A7         ATLANTA         GA    30318
                       USPS     FULTON    11121968 OSIKOYA       JHARE         PLACHET T                           227 SANDY SPRINGS PL NE   D245           ATLANTA         GA    30328
                       UPS      FULTON     4663515 BANKS          ANNA         LOUISE                           10800 ALPHARETTA HWY         STE 208        ROSWELL         GA    30076
                       FedEx    FULTON     5804737 BARRON         LAWRENCE     CHARLES                           2625 PIEDMONT RD NE         # 53 205       ATLANTA         GA    30324
                       UPS      FULTON     7119709 BISSONNETTE   WENDY                                           3000 OLD ALABAMA RD         # 171          ALPHARETTA      GA    30022
                       USPS     FULTON     5607531 HILL          FARON         ALEXANDER                         3495 BUCKHEAD LOOP NE       UNIT 213       ATLANTA         GA    30326
                       UPS      FULTON    10572875 KNOX          CHANTE'       JOYCELYN                          8343 ROSWELL RD             UNIT 300       SANDY SPRINGS   GA    30350
                       UPS      FULTON     3882973 BERRY         MARION        C                                 2300 HOLCOMB BRIDGE RD      UNIT 103 136   ROSWELL         GA    30076
                       FedEx    FULTON     3838088 JOHNSON       FRANK                                           2090 DUNWOODY CLUB DR       APT106 783     ATLANTA         GA    30350
                       UPS      FULTON     2862268 SIMONE        CHERYL        LYN                               4279 ROSWELL RD NE          STE 207        ATLANTA         GA    30342
                       FedEx    FULTON    12279395 THORTON       BRIANNA                                         1700 NORTHSIDE DR NW        APT 5503       ATLANTA         GA    30318




  Ex. 2 to Petition:
                       USPS     FULTON     2442504 SMITH         DEBRA         M                                10719 ALPHARETTA HWY         682            ROSWELL         GA    30076




Braynard Declaration
                       USPS     FULTON     7908519 HANEY         OSCAR                                    III     575 PHARR RD NE            UNIT 550222    ATLANTA         GA    30305
                       USPS     FULTON     8315131 ALLEN         JOSEPH        CULP                       JR     3495 BUCKHEAD LOOP NE       UNIT 19204     ATLANTA         GA    30326
                       UPS      FULTON     8555149 DELSARTE      LLEWELLYN     RACHEL                            2221 PEACHTREE RD NE        APT D268       ATLANTA         GA    30309
                       UPS      FULTON     5181625 PATILLO       NICOLE        TURNER                            5805 STATE BRIDGE RD        G424           JOHNS CREEK     GA    30097 8220
                       FedEx    FULTON     1918391 CARUSO        JOSEPH        PAUL                              1700 NORTHSIDE DR NW        UNIT 2501      ATLANTA         GA    30318
                       USPS     FULTON     8204143 BENZ          SEBASTIAN                                       1185 HIGHTOWER TRL          501031         ATLANTA         GA    30350
                       USPS     FULTON     5034995 CHERRY        TAMERA        SHENNELL                           227 SANDY SPRINGS PL NE    UNIT # D22     ATLANTA         GA    30328
                       FedEx    FULTON     4655280 WINSTON       VALENCIA      RONNELDA                           245 N HIGHLAND AVE NE      230 347        ATLANTA         GA    30307
                       USPS     FULTON    11323264 CORNELIUS     PATRICK       EUGENE                            4575 WEBB BRIDGE RD         UNIT 4092      ALPHARETTA      GA    30005
                       FedEx    FULTON    11673363 MELTON        JESSICA       RENE'                              245 N HIGHLAND AVE NE      STE 230        ATLANTA         GA    30307
                       USPS     FULTON    11622870 VAUSE         GARILYN       AMARE                              570 PIEDMONT AVE NE        UNIT 54048     ATLANTA         GA    30308
                       FedEx    FULTON     2409961 PETERSON      CEDRIC        LAMAR                             2995 E POINT ST             APT # 114      EAST POINT      GA    30344
                       USPS     FULTON     7390886 MORRIS        KEITH         S                                10719 ALPHARETTA HWY         UNIT 894       ROSWELL         GA    30076
                       FedEx    FULTON     7013654 LOTT          GEORGE        LEOTIS                             245 N HIGHLAND AVE NE      220            ATLANTA         GA    30307
                       UPS      FULTON     4680986 LYNCH         PATRICK       MICHAEL                           6300 POWERS FERRY RD NW     STE600 223     ATLANTA         GA    30339
                       USPS     FULTON     7600864 CARROLL       JENNIFER                                         575 PHARR RD NE            APT 12023      ATLANTA         GA    30305
                       USPS     FULTON     7751540 WILLIAMS      CAROLYN       SUE                                227 SANDY SPRINGS PL NE    APT D460       ATLANTA         GA    30328
                       FedEx    FULTON     8412799 ALLEN         KRISTOFER     TRE                               1700 NORTHSIDE DR NW        APT 5502       ATLANTA         GA    30318
                       FedEx    FULTON    10086238 CABLER        TRACIE        JORDAN                             245 N HIGHLAND AVE NE      APT 1225       ATLANTA         GA    30307
                       UPS      FULTON     7774260 KRAVITZ       ERIC                                             885 WOODSTOCK RD           UNIT 430       ROSWELL         GA    30075
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 288 of 585




                       USPS     FULTON    11067923 BROWN         JIM           HENRY                      JR     5050 UNION ST               UNIT 119       UNION CITY      GA    30291
                       UPS      FULTON    11383859 ALDERETE      LILIANA                                         2020 HOWELL MILL RD NW      STE 201        ATLANTA         GA    30318
                       UPS      FULTON     7576573 MOSLEY        DEBRA         RENEE                             5805 STATE BRIDGE RD        APT G124       DULUTH          GA    30097
                                                                                                                                                                             ~
                                                                                                                                                                             I!
                                                                                                                                                                             It
                                                                                                                                                                   -
                                                                                                                                                                   -
                                                                                    GA PO Box Registrants



                        FedEx    FULTON     6770892 MASON         KRISTEN                                     1700 NORTHSIDE DR NW       APT # 530       ATLANTA          GA    30318
                        USPS     FULTON     5933597 OVERTON       LATONYA                                      780 MOROSGO DR NE         UNIT # 13161    ATLANTA          GA    30324
                        FedEx    FULTON    11202637 SUMMERS       BRENDA        JEAN                          8725 ROSWELL RD            UNIT # O12      SANDY SPRINGS    GA    30350
                        FedEx    FULTON    10140592 POPOWSKI      MICHAEL       JAMES                          245 N HIGHLAND AVE NE     UNIT 208        ATLANTA          GA    30307
                        UPS      FULTON     4834833 SONNEMAKER    VALORIE       FAYE                          2221 PEACHTREE RD NE       UNIT D219      ATLANTA          GA    30309
                       UPS      FULTON     7197380 PANDA         DILLIP        KUMAR                        12460 CRABAPPLE RD          UNIT 202 422    ALPHARETTA       GA    30004 6602
                       FedEx    FULTON     6894169 CLARK         BRITTANY      RENEE                         1700 NORTHSIDE DR NW       APT 2503        ATLANTA          GA    30318
                       USPS     FULTON    11720527 DORSEY        TALIA         ARIEL                         1185 HIGHTOWER TRL         UNIT 500996     ATLANTA          GA    30350
                       FedEx    FULTON    11793609 WRIGHT        LAKIESHA      N                             2625 PIEDMONT RD NE        STE 56 211      ATLANTA          GA    30324
                       USPS     FULTON     7631997 SPENCER       LASHENA       MARIA                          227 SANDY SPRINGS PL NE   STE D321        ATLANTA          GA    30328
                       USPS     FULTON    12753436 PRICE         SIR WILLIAM   L                       II    4575 WEBB BRIDGE RD         UNIT # 5261    ALPHARETTA       GA    30005
                        FedEx    FULTON     6494412 JACKSON       VICTORIA     ANN                             245 N HIGHLAND AVE NE     APT 316         ATLANTA         GA    30307
                        FedEx    FULTON     5897698 STUESSER      NAOMI                                        245 N HIGHLAND AVE NE     # 230          ATLANTA          GA    30307
                        UPS      FULTON     7926233 KAISERMAN     BRIAN        MATTHEW                      11877 DOUGLAS RD             STE 102179      ALPHARETTA      GA    30005
                        UPS      FULTON     2665274 WASHINGTON    SAUNDRA      L                             2221 PEACHTREE RD NE        # D 124        ATLANTA          GA    30309
                       USPS     FULTON     6477061 MARONEY       PATRICK       SHANE                          227 SANDY SPRINGS PL NE   D331            ATLANTA          GA    30328
                       USPS     FULTON     7119198 LOPEZ         SHALYSE       RENAE                          570 PIEDMONT AVE NE       UNIT 55485      ATLANTA          GA    30308
                       USPS     FULTON    10450860 HAMPTON       CHRISTOPHER   BRIAN                         4575 WEBB BRIDGE RD        UNIT 4272       ALPHARETTA       GA    30005
                       UPS      FULTON     4939273 HINES         BOBBY         EARL                          5805 STATE BRIDGE RD       G97             DULUTH           GA    30097
                       UPS      FULTON     8669501 MARTIN        MYRNA         DENISE                        5805 STATE BRIDGE RD       UNIT # G357     JOHNS CREEK      GA    30097
                       UPS      FULTON     1889807 BARKER        ROLF          PE                           10945 STATE BRIDGE RD       UNIT 401        ALPHARETTA       GA    30022
                       FedEx    FULTON     7901688 ALVAREZ       YOLENE                                      1700 NORTHSIDE DR NW       APT 4407        ATLANTA          GA    30318
                       USPS     FULTON     8379824 BARNEY        TASHA         TARRAN                         502 WALNUT WAY            UNIT 1486       PALMETTO         GA    30268
                       UPS      FULTON     5707029 TUDOR         PATRICE       ANTIGONE                      2221 PEACHTREE RD NE       APT D524        ATLANTA          GA    30309
                       USPS     FULTON     6392408 ODUBELA       CHRISTINE                                   3495 BUCKHEAD LOOP NE      UNIT 115        ATLANTA          GA    30326
                       UPS      FULTON    11571427 SPERLING      KIMBERLY      DAVIS                          885 WOODSTOCK RD          UNIT 430 247    ROSWELL          GA    30075
                       USPS     FULTON     7874275 CREASMAN      SHARAD        HASSEINI                         50 SUNSET AVE NW        UNIT 92572      ATLANTA          GA    30314
                       UPS      FULTON     4275346 SKORDILIS     LYDIA         DEWITT                        5805 STATE BRIDGE RD       G 249           JOHNS CREEK      GA    30097
                       UPS      FULTON     5138061 WALKER        JAE           ALLEN                        10945 STATE BRIDGE RD       APT 401 1       ALPHARETTA       GA    30022
                       UPS      FULTON     4687640 GILL          JEREMY        ALLEN                         2275 MARIETTA BLVD NW      STE 270         ATLANTA          GA    30318




  Ex. 2 to Petition:
                       USPS     FULTON     3274521 BAAWO         ALBERT        SAYE                    JR    3495 BUCKHEAD LOOP NE      UNIT 18614      ATLANTA          GA    30326




Braynard Declaration
                       USPS     FULTON     6297622 SNEED         LATERRIOUS    DEWAYNE                       1100 PEACHTREE ST NE       STE 200         ATLANTA          GA    30309
                       USPS     FULTON     2660237 CHEN          STEVEN        THOMAS                         227 SANDY SPRINGS PL NE   STE G28408      ATLANTA          GA    30328
                       UPS      FULTON     2646542 HASKINS       RICHARD       ALAN                         10945 STATE BRIDGE RD       #401 336        ALPHARETTA       GA    30022
                       UPS      FULTON     8034686 MANGHRAM      LOLITA        VENETTE                      10945 STATE BRIDGE RD       STE401 216      ALPHARETTA       GA    30022
                       FedEx    FULTON    10865043 NICHOLS       FREDERICK     THOMAS                        1700 NORTHSIDE DR NW       STE A7          ATLANTA          GA    30318
                       UPS      FULTON     8312065 WILLIAMS      SONYA         MONIQUE                       2221 PEACHTREE RD NE       D214            ATLANTA          GA    30309
                       FedEx    FULTON     4835080 HILL          ANTHONY       THOMAS                        2625 PIEDMONT RD NE        APT 56 135      ATLANTA          GA    30324
                       FedEx    FULTON     3264239 JOHNSON       AMELIA        DENISE                        8725 ROSWELL RD            STE 18          SANDY SPRINGS    GA    30350
                       UPS      FULTON     8811775 RHODES        JANESHA       LAVERNE                       7742 SPALDING DR           UNIT # 397      NORCROSS         GA    30092
                       USPS     FULTON     7201452 MORAN         TIMOTHY       BERNARD                 JR     780 MOROSGO DR NE         14424           ATLANTA          GA    30324
                       FedEx    FULTON     5025783 RAMOS         JAY           ANTHONY                 II    1700 NORTHSIDE DR NW       APT 1408        ATLANTA          GA    30318
                       UPS      FULTON     2814738 DELANEY       EVIE          JULES                         2300 HOLCOMB BRIDGE RD     103 180         ROSWELL          GA    30076
                       USPS     FULTON     8156320 DOLLIOLE      ANDRE         P                              227 SANDY SPRINGS PL NE   D171            ATLANTA          GA    30328 5918
                       UPS      FULTON    12728042 WHITFIELD     KALEIGH       SERENITY                      4279 ROSWELL RD NE         APT 197         ATLANTA          GA    30342
                       USPS     FULTON     2099285 SHOUP         THOMAS        MALIK                          227 SANDY SPRINGS PL NE   STE G28193      ATLANTA          GA    30328
                       FedEx    FULTON     8318967 AHMAD         AMER          HUSSAIN                        245 N HIGHLAND AVE NE     APT 409         ATLANTA          GA    30307
                       UPS      FULTON     8082837 JOHNSON       DALE          CHRISTOPHER                   2300 HOLCOMB BRIDGE RD     APT 103 293     ROSWELL          GA    30076
                       USPS     FULTON    10145972 HUNTER        LAKIERA       DESHEA                         780 MOROSGO DR NE         UNIT 13147      ATLANTA          GA    30324
                       UPS      FULTON     2598193 DLUGOZIMA     MARK                                       12460 CRABAPPLE RD          APT 202 242     ALPHARETTA       GA    30004
                       FedEx    GLYNN     11827704 LYONS         BRIDGETTE     ELECIA                         589 PALISADE DR           #51             BRUNSWICK        GA    31523
                       FedEx    GLYNN     11947474 GLASSCOCK     DAVID         BECK                          1825 GLYNN AVE             # 11            BRUNSWICK        GA    31520
                                                                                                                                                                                            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 289 of 585




                       FedEx    GLYNN     10429095 JACOBS        WILLIAM       IRA                           1825 GLYNN AVE             17              BRUNSWICK        GA    31520
                       FedEx    GLYNN      8024090 GAUDIO        PASQUALE      MICHAEL                        589 PALISADE DR           APT 35          BRUNSWICK        GA    31523
                                                                                                                                                                          I!
                                                                                                                                                                          It
                                                                                                                                                                          !I

                                                                                                                                                               -
                                                                                                                                                               -
                                                                                                GA PO Box Registrants



                        FedEx    GLYNN        10429092 JACOBS               NANCY      J                                   1825 GLYNN AVE            17              BRUNSWICK           GA    31520
                        USPS     GLYNN        11826159 TRACY                EMILY      ELIZABETH                            260 EDWARDS PLZ          UNIT # 24263    ST SIMONS ISLAND    GA    31522
                        FedEx    GLYNN         1130168 VAUGHN               KIMBERLY   P                                    589 PALISADE DR          #543            BRUNSWICK           GA    31523
                        FedEx    GWINNETT      4538706 TEVIS                KAREN      PAULINE                              320 TOWN CENTER AVE      UNIT 207        SUWANEE             GA    30024
                        FedEx    GWINNETT      4538707 TEVIS                WAYNE      C                                    320 TOWN CENTER AVE      UNIT 207        SUWANEE             GA    30024
                        FedEx    GWINNETT      8838239 CASTRO               SERGIO                                          320 TOWN CENTER AVE      UNIT 204        SUWANEE             GA    30024
                        FedEx    GWINNETT      6335967 BAMBACH              DENISE     CECELIA                              320 TOWN CENTER AVE      UNIT 307        SUWANEE             GA    30024
                        USPS     GWINNETT      6716303 PARYAG               RENEE                                          4160 LOGAN DR             UNIT 1742       LOGANVILLE          GA    30052
                        FedEx    GWINNETT      6289195 BAMBACH              JOHN       C                                    320 TOWN CENTER AVE      UNIT 307        SUWANEE             GA    30024
                        FedEx    GWINNETT     12898807 ALVAREZ DE CASTRO    ALICIA     WENDY ANETT                          320 TOWN CENTER AVE      UNIT # 204      SUWANEE             GA    30024
                        FedEx    GWINNETT      2784997 YOUNG                THOMAS     ARTHUR                               320 TOWN CENTER AVE      UNIT 206        SUWANEE             GA    30024
                        USPS     GWINNETT     10927216 DEFREITAS            FELECIA    FORTEAMMOR                          4160 LOGAN DR             UNIT 2074       LOGANVILLE          GA    30052
                        USPS     GWINNETT      4261018 THORNTON             KENNETH    MILTON                       JR     4160 LOGAN DR             UNIT 1312       LOGANVILLE          GA    30052
                        FedEx    GWINNETT      4488874 YOUNG                SUSAN      FULLER                               320 TOWN CENTER AVE      UNIT 206        SUWANEE             GA    30024
                        FedEx    GWINNETT      6335967 BAMBACH              DENISE     CECELIA                              320 TOWN CENTER AVE      UNIT 307        SUWANEE             GA    30024
                        USPS     GWINNETT     12188258 DEFREITAS            SHAMAYA    ANGELIQUE                           4160 LOGAN DR             UNIT 2074       LOGANVILLE          GA    30052
                        USPS     GWINNETT      6716303 PARYAG               RENEE                                          4160 LOGAN DR             UNIT 1742       LOGANVILLE          GA    30052
                        USPS     HABERSHAM     3972660 VICKERY              CYNTHIA     LEE                                 250 WASHINGTON ST        APT 1028        CLARKESVILLE        GA    30523
                        UPS      HALL          3004167 GERMAIN              RICHARD     HENRY                       III    4850 GOLDEN PKWY          B306            BUFORD              GA    30518
                        UPS      HALL         10254409 GREIF                KENNETH     WILLIAM                     JR     4850 GOLDEN PKWY          APT 106         BUFORD              GA    30518
                        USPS     HALL          2915575 ROBERTS              PAUL        MICHAEL                            3803 MAIN ST              UNIT 1461       OAKWOOD             GA    30566
                        USPS     HALL         12454424 DALEY                NISHA'E     ALEXIANNA YVONNE                    364 GREEN ST NE          # 1665          GAINESVILLE         GA    30501
                        UPS      HALL         12500295 GERMAIN              MICHAEL     RICHARD                            4850 GOLDEN PKWY          STE B           BUFORD              GA    30518
                        UPS      HALL          2908923 HUNT                 TRACY       M                                  4850 GOLDEN PKWY          B403            BUFORD              GA    30518
                        UPS      HALL          3794918 ARILDSEN             LYLE        EDWARD                             4850 GOLDEN PKWY          B110            BUFORD              GA    305185842
                       UPS      HALL           662132 FARMER               PHILLIP     NEILSON                            4850 GOLDEN PKWY          STE B           BUFORD              GA    30518
                       UPS      HALL           101946 PAULK                THOMAS      PAT                                4850 GOLDEN PKWY          B 371           BUFORD              GA    30518
                       USPS     HALL           371482 JETT                 ROBERT      WOODROW                            5341 THOMPSON BRIDGE RD   UNIT 3          MURRAYVILLE         GA    30564
                       USPS     HALL          7913907 GRAY                 ROBERT      LOUIS                              3803 MAIN ST              UNIT 252        OAKWOOD             GA    30566
                       UPS      HALL          3004167 GERMAIN              RICHARD     HENRY                       III    4850 GOLDEN PKWY          B306            BUFORD              GA    30518




  Ex. 2 to Petition:
                       UPS      HALL          5506980 STELLA               GLORIA      ESTELLE                            3446 WINDER HWY           M195            FLOWERY BRANCH      GA    30542




Braynard Declaration
                       UPS      HALL          3106781 SIDES                GAIL        LYNN                               4850 GOLDEN PKWY          # 259           BUFORD              GA    30518
                       USPS     HALL         10862156 BREHM                BRUCE       EDWARD                             3803 MAIN ST              #1802           OAKWOOD             GA    30566
                       UPS      HALL          2001118 JACOB                RONALD      HAWKINS                            4850 GOLDEN PKWY          B 127           BUFORD              GA    30518
                       UPS      HALL          8787649 MEYER                ELLE        ETNEL                              4850 GOLDEN PKWY          112             BUFORD              GA    30518
                       UPS      HALL          3382106 WARD                 STACEY      ALLENE                             4850 GOLDEN PKWY          STE B 450       BUFORD              GA    30518
                       UPS      HALL         12715290 LESUER               DWAN                                           4850 GOLDEN PKWY          UNIT # B229     BUFORD              GA    30518
                       USPS     HALL         10855457 WILLIAMS             KIMBERLY    JANE                               3803 MAIN ST              UNIT # 651      OAKWOOD             GA    30566
                       USPS     HALL         12797547 SICKINGER            GARY        F                                  4915 ATLANTA HWY          APT 1028        FLOWERY BRANCH      GA    30542
                       UPS      HALL          7380577 BROOKS               ALLYSON     LAURYN                             4850 GOLDEN PKWY          B116            BUFORD              GA    30518
                       UPS      HALL          3165715 AVERY                WILLIAM     HARRISON                           7380 SPOUT SPRINGS RD     APT 210190      FLOWERY BRANCH      GA    30542
                       UPS      HALL          2814372 SHEDRICK             VINCENT     JENE                               7380 SPOUT SPRINGS RD     STE 210         FLOWERY BRANCH      GA    30542
                       UPS      HALL          3431942 CARLETON             ALAN        KEITH                              4850 GOLDEN PKWY          STE B 252       BUFORD              GA    30518
                       USPS     HALL          4843145 BROOME               LISA        MAE                                4915 ATLANTA HWY          UNIT 691        FLOWERY BRANCH      GA    30542
                       UPS      HALL          5640097 STELLA               ROBERT      SAMUEL                             3446 WINDER HWY           M195            FLOWERY BRANCH      GA    30542
                       UPS      HALL          4818892 MOODY                JOE                                     III    7380 SPOUT SPRINGS RD     # 210140        FLOWERY BRANCH      GA    30542
                       USPS     HALL         12789391 BARBOUR              KENNETH     WAYNE                               364 GREEN ST NE          POBOX 2292      GAINESVILLE         GA    30501
                       UPS      HALL          2001118 JACOB                RONALD      HAWKINS                            4850 GOLDEN PKWY          B 127           BUFORD              GA    30518
                       UPS      HALL          4706536 TURNER               DERRICK     SEBASTIAN                          3446 WINDER HWY           APT 259         FLOWERY BRANCH      GA    30542
                       UPS      HALL          7631351 PHILLIPS             MIKE                                           7380 SPOUT SPRINGS RD     UNIT 210        FLOWERY BRANCH      GA    30542 7536
                       UPS      HALL          5641224 TORRINI              JILL        RONA                               4850 GOLDEN PKWY          # B 156         BUFORD              GA    30518
                       FedEx    HOUSTON       4826601 BURNS DOGAN          CHASITY     IEISHA                             1412 RUSSELL PKWY         UNIT 284        WARNER ROBINS       GA    31088
                                                                                                                                                                                                           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 290 of 585




                       USPS     JACKSON      11805170 JOHNSON              DYLAN       G                                   424 LITTLE ST            UNIT 1785       COMMERCE            GA    30529
                       USPS     LAURENS      10596522 BRYANT               EVA         M                                   514 BELLEVUE AVE         UNIT 8161       DUBLIN              GA    31021
                                                                                                                                                                                         I!
                                                                                                                                                                                         It
                                                                                                                                                                                         Ii

                                                                                                                                                                           -
                                                                                                                                                                           -
                                                                                      GA PO Box Registrants



                        USPS    LIBERTY      4661804 SMITH           TAMARCUS    C                               744 W OGLETHORPE HWY         UNIT 1370      HINESVILLE     GA    31313
                        USPS    LOWNDES      5930278 ECHOLS          SHERRELL    BUSSEY                         3698 INNER PERIMETER RD       UNIT 3603      VALDOSTA       GA    31602
                        UPS     LOWNDES     11125103 PEREZ           JOSE        ISRAEL                   JR    3338 COUNTRY CLUB RD          1 UNIT C       VALDOSTA       GA    31605
                        UPS     LOWNDES      1208101 VOIGT           CATHY       REDKEVITCH                     3338 COUNTRY CLUB RD          UNIT L 186     VALDOSTA       GA    31605
                        USPS    LOWNDES      5830575 ECHOLS          THADDIOUS   LAVESTA                  SR    3698 INNER PERIMETER RD       APT 3603       VALDOSTA       GA    31602
                        UPS     LOWNDES     11716878 TAYLOR          STEPHANIE   LYNN                           3338 COUNTRY CLUB RD          APT 141        VALDOSTA       GA    31605
                        USPS    MUSCOGEE     7039546 HIGHTOWER       KALEENA     NECOLE                         4012 HAMILTON RD              UNIT 4705      COLUMBUS       GA    31904
                        USPS    MUSCOGEE    12350269 PUGH            JAMILA      A                              3916 MILGEN RD                UNIT 8356      COLUMBUS       GA    31907
                        USPS    MUSCOGEE     1775709 PHIFER          PANSY                                      3916 MILGEN RD                UNIT 8723      COLUMBUS       GA    31907
                        UPS     MUSCOGEE     8321547 WOMACK          TAMERA       LYNN                          1639 BRADLEY PARK DR          UNIT 500       COLUMBUS       GA    319043623
                       FedEx   MUSCOGEE     5599504 BOWERS          SONIA        LYNN                          4519 WOODRUFF RD              UNIT # 4       COLUMBUS       GA    31904
                       UPS     MUSCOGEE      855745 BARRETT         JOY          CEANNE                        1639 BRADLEY PARK DR          500 222        COLUMBUS       GA    31904
                       USPS    MUSCOGEE     1851409 JONES           LORANE       CATHERINE                     3916 MILGEN RD                UNIT # 854     COLUMBUS       GA    31907
                       FedEx   MUSCOGEE     3294577 ABRAM           LEWIS        F                             4519 WOODRUFF RD              UNIT 4         COLUMBUS       GA    31904 6096
                       USPS    MUSCOGEE     6370053 PHIFER          KEVIN        LAMAR                         3916 MILGEN RD                APT 8723       COLUMBUS       GA    31907
                       USPS    MUSCOGEE     7948461 THOMAS          NATHANIEL                                  3469 MACON RD                 UNIT 3469      COLUMBUS       GA    31907
                       UPS     MUSCOGEE     1845735 LUCAS           SUE          ANN                           1639 BRADLEY PARK DR          UNIT 363       COLUMBUS       GA    31904 3620
                       FedEx   MUSCOGEE     5599504 BOWERS          SONIA        LYNN                          4519 WOODRUFF RD              UNIT # 4       COLUMBUS       GA    31904
                       USPS    MUSCOGEE     8024520 DORMAN          GINA         NILAY                         3916 MILGEN RD                UNIT 7882      COLUMBUS       GA    31907
                       FedEx   MUSCOGEE     1845914 MADDEN          DENISE       BAUER                         4519 WOODRUFF RD              UNIT 368       COLUMBUS       GA    31904 6011
                       FedEx   MUSCOGEE     6591877 LEWIS           KATRENNA     LAVERENDA                     4519 WOODRUFF RD              UNIT 365       COLUMBUS       GA    31904 6011
                       USPS    MUSCOGEE    11408498 BARDGE          ALLAYA       BONAI                         4012 HAMILTON RD              UNIT 4705      COLUMBUS       GA    31904
                       UPS     MUSCOGEE     1816178 SHAZIER         LISA         ANN                           1639 BRADLEY PARK DR          STE 500        COLUMBUS       GA    31904
                       FedEx   MUSCOGEE     5061995 MADDEN          KEVIN        ERIC                          4519 WOODRUFF RD              UNIT 352       COLUMBUS       GA    31904
                       USPS    MUSCOGEE     7948461 THOMAS          NATHANIEL                                  3469 MACON RD                 UNIT 3469      COLUMBUS       GA    31907
                       FedEx   NEWTON       5497158 MILES           RENEE        ANDREA                        3828 SALEM RD                 APT 82         COVINGTON      GA    30016
                       FedEx   NEWTON       2472574 COCHRAN         GERALD       NELSON                  JR    3828 SALEM RD                 APT 10         COVINGTON      GA    30016
                       FedEx   NEWTON      12335674 SHIPPY          MIAUNI       SLYVIA                        3828 SALEM RD                 APT 10         COVINGTON      GA    30016
                       FedEx   NEWTON       7622775 MCCORD          MICHELLE     YVETTE                        3828 SALEM RD                 APT 97         COVINGTON      GA    30016
                       UPS     OCONEE      11663172 CHIN            RYAN         KENNETH                       1720 EPPS BRIDGE PKWY         STE 108        ATHENS         GA    30606




  Ex. 2 to Petition:
                       UPS     OCONEE        259457 WALLACE         CHARLES      E DVM                         1720 EPPS BRIDGE PKWY         UNIT 108 391   ATHENS         GA    30606 6132




Braynard Declaration
                       FedEx   PAULDING     7149393 FRANKS          RICHARD      GORDON                        4813 RIDGE RD                 UNIT 111 18    DOUGLASVILLE   GA    30134 6117
                       USPS    PICKENS     11969193 HEADQUIST       MEREDITH     A                             4817 HIGHWAY 53 E             D              TATE           GA    30177
                       USPS    RABUN       11292470 BLACK           TORI         HARTLEY                        125 N MAIN ST                UNIT 1647      CLAYTON        GA    30525
                       USPS    RABUN        2298298 GRAHAM          EUGENE       RUSSELL                 JR     125 N MAIN ST                UNIT 111       CLAYTON        GA    30525
                       USPS    RABUN        3888983 HALTER          VERN         RALPH                           17 LAKEMONT INDUSTRIAL DR   #3             LAKEMONT       GA    30552
                       USPS    RICHMOND     7576015 HARMON          DEADRIAN                                   1434 STOVALL ST               UNIT # 12696   AUGUSTA        GA    30904
                       USPS    RICHMOND    10270481 SMITH           ASHLEE       MIKELLA                       1434 STOVALL ST               UNIT 2666      AUGUSTA        GA    30904
                       USPS    RICHMOND     1743707 PALMER          AUGUSTUS                             III   4902 WINDSOR SPRING RD        APT 544        HEPHZIBAH      GA    30815
                       USPS    ROCKDALE     5522146 HUGHES          WANDA        J                             1007 GREEN ST SE              UNIT 284       CONYERS        GA    30012
                       FedEx   ROCKDALE    11863283 AFAIRE MINTAH   ASHANTI      A                             2274 SALEM RD SE              APT 106123     CONYERS        GA    30013
                       FedEx   ROCKDALE     5864714 PRICE           LINDA        M                             2274 SALEM RD SE              UNIT 106 240   CONYERS        GA    30013 2097
                       FedEx   ROCKDALE     8903048 HAYES           DERICKA      VIRGINIA                      2274 SALEM RD SE              UNIT 106 203   CONYERS        GA    30013
                       FedEx   ROCKDALE     8903048 HAYES           DERICKA      VIRGINIA                      2274 SALEM RD SE              UNIT 106 203   CONYERS        GA    30013
                       USPS    ROCKDALE      322855 LAND            CHARLES      FRANKLIN                      1007 GREEN ST SE              UNIT 1897      CONYERS        GA    30012
                       UPS     ROCKDALE     5108874 BLACKWELL       FOLUKE       BO                             863 FLAT SHOALS RD SE        C158           CONYERS        GA    30094 6633
                       UPS     ROCKDALE     8877483 MANN            ISRAEL       LAYAA                          863 FLAT SHOALS RD SE        C208           CONYERS        GA    30094 6633
                       FedEx   ROCKDALE     2370993 MINTAH          ANGELETHA    CHARNANE                      2274 SALEM RD SE              UNIT 106123    CONYERS        GA    30013 2097
                       FedEx   ROCKDALE     7054418 TIMOTHY         MICHELLE     A                             2274 SALEM RD SE              #106103        CONYERS        GA    30013
                       USPS    TOWNS        2850030 SMITH           TONI         CHAMBLEE                      5171 COLLEGE ST               UNIT 1279      YOUNG HARRIS   GA    30582
                       USPS    TOWNS        4134836 MCDONALD        KELLY        LANE                           118 N MAIN ST                895            HIAWASSEE      GA    30546
                       USPS    TOWNS        8361160 BLAKE           GWYN         MICHAEL                       5171 COLLEGE ST               695            YOUNG HARRIS   GA    30582
                                                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 291 of 585




                       USPS    TOWNS       10508880 SMITH           PIERSON      ALEXANDER                     5171 COLLEGE ST               UNIT 1279      YOUNG HARRIS   GA    30582
                       USPS    TROUP         898759 TIMBROOK        JESSIE       LYNN                           950 LAFAYETTE PKWY           UNIT 911       LAGRANGE       GA    30241
                                                                                                                                                                            II
                                                                                                                                                                            I!
                                                                                                                                                                            It
                                                                                                                                                                  -
                                                                                                                                                                  -
                                                                      GA PO Box Registrants



                       USPS   TROUP   4314141 STOKES   SHIRLEY    JEAN                        950 LAFAYETTE PKWY   UNIT 3821   LAGRANGE   GA   30241
                       USPS   WAYNE   3250379 FLOYD    MARGARET   STAFFORD                    405 E WALNUT ST      APT 494     JESUP      GA   31546
                       USPS   WAYNE   3432337 FLOYD    GEORGE     EDWARD                      405 E WALNUT ST      494         JESUP      GA   31546




  Ex. 2 to Petition:
Braynard Declaration
                                                                                                                                                       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 292 of 585




                                                                                                                                          ~
                                                                                                                                          I!
                                                                                                                                          It
                                                                                                                                    -
                                                                                                                                    -
                    Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 293 of 585




                                                     Exhibit 5




DocVerlfy ID: 0D8654EE-3172-4549-9513-B8957DCF5E33
www.docverify.com                                                             Page 469 of 476   I 469B8957DCF5E33 I   1111 EEllll 111
                                                         Ex. 2 to Petition:
                                                       Braynard Declaration
                                                                                                             GA - Double Voters


                       County     voterid    lastname    fname         mname       Suffix streetnum   street                       apt       City             State   zip          GA_BallotReturnDat   NewState
                       BRYAN      05635616   JILEK       SALLY         ANN                55          PARKSIDE DR                            RICHMOND HILL    GA      31324-3906   10/13/2020           MD
                       COBB       07506474   ALEXANDER   ROBERT        LEE         JR     1087        PARKVIEW PL SE                         SMYRNA           GA      30080-3484   10/08/2020           MD
                       WARREN     00734581   JOHNSON     ROBERT                           298         HOWELL RD                              WARRENTON        GA      30828-6614   10/17/2020           ME
                       TROUP      06008863   DAVIS       KATHY         J                  501         GRANITE ST                             HOGANSVILLE      GA      30230        10/22/2020           OH
                       FORSYTH    03157854   DAVIS       ROBERT        W                  1135        WOODLAND TRCE                          CUMMING          GA      30041-7268   10/27/2020           OH
                       COBB       02873211   SMITH       JULIE         A                  765         CHAMBERLAIN CIR SW                     MARIETTA         GA      30008-4165   10/23/2020           OH
                       COBB       07177005   JONES       GREGORY                          3266        ASHGROVE LN SW                         MARIETTA         GA      30008-7659   10/16/2020           OH
                       GWINNETT   02749315   MOORE       GARY          LYNN               2634        GRAVITT RD                             DULUTH           GA      30096        10/21/2020           TX
                       SCREVEN    05433942   BURNS       MICHAEL                          5547        NEWINGTON HWY                          SYLVANIA         GA      30467        10/25/2020           TX
                       MUSCOGEE   01809116   WILLIAMS    JOSEPH                           4677        HIDDENWOODS DR                         COLUMBUS         GA      31907-7025   10/13/2020           TX
                       COBB       05270509   SCHWARTZ    JARED         S                  1054        QUEENSGATE DR SE                       SMYRNA           GA      30082-6407   10/01/2020           VA
                       BACON      03246555   TAYLOR      MELISSA       ANN                1046        N DIXON ST                             ALMA             GA      31510        10/16/2020           VA
                       COBB       12122865   AUSTIN      JERRY                            301         HICKS DR SE                            MARIETTA         GA      30060        10/07/2020           VT
                       LOWNDES    10905202   TURNER      TERRY                            811         TANGLEWOOD DR                          VALDOSTA         GA      31602        10/13/2020           WA
                       COBB       02660165   ANDERSON    SUSAN         M                  3614        CHATTAHOOCHEE SUMMIT DR SE             ATLANTA          GA      30339        10/21/2020           WA
                       DEKALB     05074613   DAVIS       JACQUELINE                       5078        TARA CREEK DR                          ELLENWOOD        GA      30294-2014   10/22/2020           CA
                       HOUSTON    00806099   MCGEE       DONNA         M                  223         CRESTWOOD CIR                          CENTERVILLE      GA      31028-1416   10/24/2020           WI
                       COBB       04732305   SMITH       LISA          MARIE              4545        SUMMERSWEET DR                         MARIETTA         GA      30066        10/24/2020           WA
                       ROCKDALE   10057026   GAINES      RICHARD                          2804        SPICETREE TRL                          CONYERS          GA      30094        09/30/2020           CA
                       WALTON     02105993   SMITH       ROBERT        LEE         JR     600         DOUBLE SPRINGS RD SW                   MONROE           GA      30656-6418   09/30/2020           NC
                       FULTON     02702031   MORGAN      WILLIAM       THOMAS             610         DEVONSHIRE FARMS WAY                   ALPHARETTA       GA      30004-4322   10/07/2020           NC
                       HENRY      07091764   CAMPUZANO   MARTA         E                  124         WATERCRESS CT                          STOCKBRIDGE      GA      30281        09/28/2020           NJ
                       GWINNETT   05201203   SMITH       MARK                             5218        BIRDLAKE DR NW                         LILBURN          GA      30047-4800   10/15/2020           NJ
                       WARE       07766259   GOOCH       LINDA         L                  2504        WINCHESTER RD                          WAYCROSS         GA      31501-7664   09/29/2020           NM
                       BIBB       06479571   ANDREWS     PATRICIA                         523         CHERRY ST                    APT 226   MACON            GA      31201        09/24/2020           OH
                       CHATHAM    03786720   WILLIAMS    ANN           ELIZABETH          10875       ABERCORN ST                  928       SAVANNAH         GA      31419        10/08/2020           OH
                       WORTH      01326862   WILLIAMS    ROBERT        LEE                108         HILL RD                                SYLVESTER        GA      31791-4505   09/28/2020           OH
                       GWINNETT   08191886   JOHNSON     JESSICA       LYNN               1692        MITZI CT                               DULUTH           GA      30097        10/31/2020           OH
                       BARROW     08535992   SMITH       ROBERT        CHARLES            3115        PINOT NOIR WAY                         BRASELTON        GA      30517-4400   09/30/2020           OR
                       FULTON     08763654   MEYER       KAREN         KAY                923         PIEDMONT AVE NE                        ATLANTA          GA      30309-4108   10/05/2020           OR
                       GILMER     03240410   STEPHENS    KATHLEEN      M                  386         CASCADE PT                             ELLIJAY          GA      30540-1251   10/20/2020           OR
                       FULTON     03729826   JACKSON     CAROL         A                  3347        REGENT PL SW                           ATLANTA          GA      30311        10/13/2020           PA
                       HENRY      06761867   AUSTIN      PHILLIP       LEE         JR     1425        TETHER LN                              MCDONOUGH        GA      30253        10/28/2020           MI
                       LOWNDES    01209376   JONES       PATRICIA      ANN                917         LAUSANNE DR                            VALDOSTA         GA      31601        10/12/2020           IL




  Ex. 2 to Petition:
                       FULTON     02559484   WILLIAMS    LINDA                            2751        LAURENS CIR SW                         ATLANTA          GA      30311        10/01/2020           IL
                       LOWNDES    06605307   JONES       EDWARD                           3349        OLD STATE RD                           VALDOSTA         GA      31606        10/19/2020           IN




Braynard Declaration
                       CALHOUN    00591959   JENKINS     SHIRLEY                          70          GREENLEAF AVE NE                       ARLINGTON        GA      39813-8005   10/05/2020           IN
                       DEKALB     03673905   THOMAS      KAREN         L                  3561        SANDY WOODS LN                         STONE MOUNTAIN   GA      30083-4048   10/16/2020           OH
                       CHEROKEE   02383290   SMITH       BRENDA        F                  250         TRENTON LN                             CANTON           GA      30115-8133   10/29/2020           OH
                       MUSCOGEE   01801336   SMITH       DENNIS        JAMES              4024        PICKERING DR                           COLUMBUS         GA      31907-1664   10/23/2020           OH
                       RICHMOND   01477842   HILL        DEBORAH       S                  3419        MERRIMAC AVE                           AUGUSTA          GA      30906-5603   10/22/2020           OH
                       HOUSTON    00790350   JOHNSON     PATRICIA      ANN                621         RANDOLPH AVE                           WARNER ROBINS    GA      31098        10/28/2020           OR
                       NEWTON     11932908   MILLER      JACOB         ALLEN              60          RIVER COVE MDWS                        SOCIAL CIRCLE    GA      30025        10/24/2020           PA
                       ROCKDALE   11592464   GARCIA      JORGE                            5350        TANAGER TER SW                         CONYERS          GA      30094        10/16/2020           TX
                       CHATHAM    01550558   JOHNSON     DELORES                          111         W 52ND ST                              SAVANNAH         GA      31405        10/23/2020           TX
                       GWINNETT   02877979   DAVIS       MICHAEL       RAY                1020        BIRCH RIDGE RUN                        LAWRENCEVILLE    GA      30043        10/21/2020           TX
                       RICHMOND   07959479   WILLIAMS    PATRICIA      ANN                1065        FOX DEN RD                             HEPHZIBAH        GA      30815        09/28/2020           TX
                       FULTON     06732519   WEBB        CHRISTOPHER   MICHAEL            937         CREW ST SW                             ATLANTA          GA      30315        10/19/2020           TX
                       FULTON     04287339   SWORDS      WILLIAM       EDWARD             1100        MOORES MILL RD NW                      ATLANTA          GA      30327        10/28/2020           FL
                       DECATUR    05023111   SPOONER     HENRY         JUSTIN             1306        MAJESTIC AVE                           BAINBRIDGE       GA      39817-8378   10/20/2020           FL
                       CARROLL    04937307   ROSS        SANDRA        JEAN               7203        TARA DR                                VILLA RICA       GA      30180        09/28/2020           FL
                       COFFEE     10245667   WINN        LAKANDRIA     SHANETTE           75          2ND AVE S                    LOT 3     DOUGLAS          GA      31533        10/13/2020           FL
                       FAYETTE    03593676   SMITH       LARRY         D                  111         REGENTS SQ                             PEACHTREE CITY   GA      30269-4279   10/19/2020           IL
                       JASPER     10341134   MARTINEZ    GABRIELA                         3114        GA HIGHWAY 83 S                        MONTICELLO       GA      31064        10/19/2020           IL
                       CARROLL    06075625   CARTER      PATRICIA      A                  208         WHITE PINE LN                          TEMPLE           GA      30179        10/16/2020           TX
                       OCONEE     02325431   WILLIAMS    CHERYL        LYNN               1330        JEFFERSON AVE                          BOGART           GA      30622        10/08/2020           VA
                       CHATHAM    06874257   BROWN       MARY          A                  70          VILLAGE DR                             SAVANNAH         GA      31408-7514   11/03/2020           TX
                       COLUMBIA   02262213   SMITH       LINDA         J                  1535        APPLING HARLEM RD                      APPLING          GA      30802-5410   10/23/2020           TX
                       FULTON     10225322   DELAWALLA   ASIF          FEROZALI           4785        PARAN OAK CT NW                        ATLANTA          GA      30327        10/31/2020           WA
                       GWINNETT   08401703   KNAPP       DONNA         MARIE              1810        PENNISTONE WAY                         SNELLVILLE       GA      30078-2337   10/26/2020           WI
                                                                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 294 of 585




                       FULTON     06432412   FEARNEY     MARC          DOUGLAS            345         WHITEHALL ST SW              APT 112   ATLANTA          GA      30303        10/30/2020           CA
                       DEKALB     02046545   MILLER      SUZANNE                          2482        BROAD RIVER PL                         ELLENWOOD        GA      30294-6203   10/08/2020           CA




                                                                                                                   Page 1
                                                                                                          GA - Double Voters


                       BANKS        03521476   PAYNE        MELISSA     DAWN                124    FREE DR                                 HOMER           GA   30547        10/26/2020        CA
                       JACKSON      04537652   MARTINEZ     FRANCISCA                       64     DOGWOOD LN                              HOSCHTON        GA   30548-2905   10/12/2020        CA
                       WORTH        01324235   SMITH        LISA        MARIE               818    N HENDERSON ST                          SYLVESTER       GA   31791        10/23/2020        CA
                       CHATHAM      10056063   PATEL        DIPAK       M                   22     PURPLE MARTIN LN                        SAVANNAH        GA   31419        10/28/2020        CA
                       CARROLL      10220400   EMEDOSI      WILLIAM     CHUKWUNONSO         115    DANIELLE CT                             VILLA RICA      GA   30180        10/28/2020        CA
                       FULTON       04446633   MILLER       NICOLE      MARIE               2682   SUMMIT PKWY SW                          ATLANTA         GA   30331        10/13/2020        WA
                       MERIWETHER   02932848   WILLIAMS     CHERYL      ANN                 1197   SULLIVAN MILL RD                        SENOIA          GA   30276        10/12/2020        WA
                       WAYNE        02304248   THOMAS       JAMES       ARTHUR        SR    2      EAGLE DR                                JESUP           GA   31546-2131   10/16/2020        WA
                       CHEROKEE     03634826   COX          CHRISTINA   ANN                 183    FARMINGTON DR                           WOODSTOCK       GA   30188        11/02/2020        WA
                       DODGE        00054872   WILLIAMS     BARBARA     ANN                 150    WILL REEVES RD                          RHINE           GA   31077-4908   10/22/2020        WA
                       TOOMBS       01315773   JOHNSON      DEBORAH     D                   253    PAGE LN                                 LYONS           GA   30436        10/16/2020        WI
                       MUSCOGEE     03961463   HOWARD       KENNETH     JAMES               4724   DELFAIR DR                              COLUMBUS        GA   31907-1654   10/18/2020        CA
                       HALL         03716175   SANCHEZ      ROBERTO                         6590   PAYNE RD                                MURRAYVILLE     GA   30564-1115   10/26/2020        CA
                       HALL         10505333   GONZALEZ     JENNIFER    ANN                 4005   SENECA VLY                              GAINESVILLE     GA   30506        10/26/2020        CA
                       COBB         04240193   WAGNER       GAIL        E                   2523   CAT HOLLOW CT NW                        KENNESAW        GA   30152-6537   10/10/2020        CA
                       PAULDING     08951257   WILLIAMS     DAVID       LEE                 510    THUNDER RIDGE DR                        ACWORTH         GA   30101        10/28/2020        AR
                       BIBB         07622173   BUTLER       DELORES                         4193   CAVALIER DR                 APT A 200   MACON           GA   31220        09/25/2020        CA
                       IRWIN        05063784   WILLIS       STEVEN      MICHAEL             156    FRANK CHURCH RD                         OCILLA          GA   31774        09/22/2020        IN
                       GWINNETT     02828690   DAVIS        SUSAN       R                   980    OLD PEACHTREE RD NE                     LAWRENCEVILLE   GA   30043        10/08/2020        KS
                       CHEROKEE     03915228   MOORE        MICHAEL                         261    TRADITIONS DR                           ALPHARETTA      GA   30004        09/28/2020        ID
                       RICHMOND     01430878   JOHNSON      CHERYL      A                   2737   SPIRIT CREEK RD                         HEPHZIBAH       GA   30815-5956   10/13/2020        IL
                       PICKENS      01023187   WALKER       SANDRA      J                   137    PLEASANT HILL RD                        JASPER          GA   30143-3029   10/07/2020        IL
                       DEKALB       05511400   BROWN        DENISE      M                   515    CHEVELLE LN                             DECATUR         GA   30030        10/12/2020        IL
                       HOUSTON      00802203   HILL         HERMAN                          202    REID ST                                 WARNER ROBINS   GA   31088-4932   10/23/2020        IL
                       DEKALB       01881113   ALLEN        RICHARD     L                   2095   TWIN FALLS RD                           DECATUR         GA   30032-6053   10/13/2020        IN
                       GORDON       05392476   JOHNSTON     ELIZABETH   ANN                 604    WOODY RD SW                             ADAIRSVILLE     GA   30103        10/28/2020        MT
                       LAMAR        00119243   SMITH        JASON       MICHAEL             340    TOM BELL RD                             MILNER          GA   30257        10/28/2020        NC
                       DEKALB       03415240   SMITH        DOUGLAS     MCARTHUR            189    WATSON CIR SE                           ATLANTA         GA   30317-2616   11/03/2020        NC
                       GWINNETT     04580892   SANDERS      ROSLYN      MARIE               986    PIKE FOREST DR                          LAWRENCEVILLE   GA   30045        10/20/2020        ND
                       DECATUR      01668661   BAKER        JOHN        EDWARD              114    BAKER PHILLIPS RD                       ATTAPULGUS      GA   39815-2324   10/30/2020        ND
                       DEKALB       02103931   SMITH        DONNA       M                   3888   JOHN HOPKINS CT                         DECATUR         GA   30034-5706   10/13/2020        NJ
                       HENRY        06562011   YOUNG        MICHELLE    ANN                 617    MOHAWK CIR                              STOCKBRIDGE     GA   30281-2456   10/16/2020        MN
                       CLAYTON      01715066   WILLIAMS     BARBARA     J                   4090   SWEETBRIAR LN                           FOREST PARK     GA   30297-1103   10/21/2020        IN
                       PAULDING     08951257   WILLIAMS     DAVID       LEE                 510    THUNDER RIDGE DR                        ACWORTH         GA   30101        10/28/2020        IN
                       CHATHAM      05138714   ALLEN        KIMBERLY    ANN                 8      RIGGER CT                               SAVANNAH        GA   31410-1620   10/29/2020        MD




  Ex. 2 to Petition:
                       FULTON       08816703   WILLIAMS     FRANK                           1332   EASON ST NW                             ATLANTA         GA   30314        10/31/2020        FL
                       CHEROKEE     05003040   BROWN        DAVID       WILLIAM             331    MCDANIEL PL                             CANTON          GA   30115        10/26/2020        FL




Braynard Declaration
                       FORSYTH      00824514   JONES        TRACY       LYNN                9220   VANNS TAVERN RD                         GAINESVILLE     GA   30506-5842   10/30/2020        ID
                       LEE          01262456   HAMILTON     DORETHA                         1204   USRY RD                     B           LESLIE          GA   31764-2034   09/25/2020        FL
                       FULTON       03726804   HALL         JAMES       F             III   540    REGENCY PARK DR SW                      ATLANTA         GA   30331-2072   10/15/2020        FL
                       NEWTON       03356024   SMITH        DONNA       MARIE               6193   FARMINGTON LN SE                        COVINGTON       GA   30014        10/27/2020        FL
                       EFFINGHAM    06481103   HART         CYNTHIA     ANN                 682    DEERFIELD RD E                          BLOOMINGDALE    GA   31302        10/20/2020        IA
                       MURRAY       02231927   SMITH        JAMES       R                   3007   GREESON BEND RD                         CHATSWORTH      GA   30705-5799   10/12/2020        IL
                       PAULDING     06122589   BROWN        MICHAEL                         5606   WENDY BAGWELL PKWY          APT 3205    HIRAM           GA   30141        10/19/2020        IL
                       FULTON       07067759   BROWN        MICHAEL     E                   1001   WETHERBY WAY                            ALPHARETTA      GA   30022-7119   10/16/2020        IL
                       FULTON       05101968   RICHARDSON   TERESA      E                   3560   PIEDMONT RD NE              APT 211     ATLANTA         GA   30305        10/14/2020        IN
                       FORSYTH      02847477   THOMAS       KEVIN       L                   2456   BAGLEY RD                               CUMMING         GA   30041-9396   10/23/2020        IN
                       FULTON       08608967   YOUNG        JAIME       LYNN                2171   OLD GEORGIAN TER NW                     ATLANTA         GA   30318        10/13/2020        IN
                       DOUGLAS      04386517   BROWN        LINDA       F                   5241   PRESTLEY CROSSING LN                    DOUGLASVILLE    GA   30135        09/28/2020        AR
                       CHEROKEE     04522274   LYONS        JOANN                           402    MARANS WAY                              WOODSTOCK       GA   30188        10/05/2020        CA
                       MONROE       01278307   BUSH         JO          ANN                 256    HICKMAN RD                              FORSYTH         GA   31029-4946   10/08/2020        CA
                       HENRY        01726627   JONES        ANGELA      M                   156    DUNCANS MILL DR                         LOCUST GROVE    GA   30248-2609   10/23/2020        CA
                       BIBB         00169915   TAYLOR       JAMES       ALLEN               4686   N STRATFORD OAKS DR                     MACON           GA   31210-3112   09/25/2020        CA
                       DOUGLAS      02969509   LONG         JAMES       R                   6800   FAIRWAY RIDGE DR                        DOUGLASVILLE    GA   30134-1720   09/24/2020        CA
                       SUMTER       10899955   BLACK        MARY        ANN                 354    ARCH HELMS RD                           AMERICUS        GA   31719        10/20/2020        CA
                       FULTON       07174523   CROWE        ANDREW      REECE               401    17TH ST NW                  APT 2105    ATLANTA         GA   30363        10/18/2020        CA
                       PAULDING     05967609   WAGNER       RUTH        A                   60     JOHN WESLEY DR                          DALLAS          GA   30132        10/27/2020        CA
                       FORSYTH      05269738   MILLER       JAMES       A                   6110   IVEY HILL DR                            CUMMING         GA   30040-6666   10/14/2020        DC
                       HENRY        05504964   BROWN        JESSICA     LATOYA              174    MILAM DR                                ELLENWOOD       GA   30294-2976   10/28/2020        FL
                       JACKSON      02735360   JOHNSON      JUDITH      ANN                 432    SOUTHAMPTON CIR                         HOSCHTON        GA   30548-6824   10/10/2020        FL
                       FULTON       07037005   PATEL        CHIRAG                          313    WYNFIELD ESTATES DR                     ROSWELL         GA   30075        10/17/2020        FL
                                                                                                                                                                                                    Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 295 of 585




                       FULTON       02977963   JOHNSON      ANGELA      M                   3733   BRITTANY WALK SW                        ATLANTA         GA   30331        10/12/2020        FL
                       CLAYTON      05410880   HALL         TIFFANY     NICOLE              6776   BELLS LANDING PL                        REX             GA   30273        10/27/2020        MD




                                                                                                                Page 2
                                                                                                                                                                                          ra

                                                                                                                                                                               ID
                                                                                                                                                                         ... ;::
                                                                                                                                                                              i
                                                                                                        GA - Double Voters


                       WORTH        07095413   GLENN         JENNIFER    LYNN             6414   MOULTRIE RD                            ALBANY             GA   31705        10/24/2020   MD
                       FULTON       02613227   SMITH         PATRICIA    LEE              1000   APPLEWOOD DR                APT 233    ROSWELL            GA   30076        10/19/2020   MD
                       FULTON       02688282   MURPHY        THOMAS      E                860    EDGEWATER TRL NW                       ATLANTA            GA   30328        10/23/2020   MI
                       HENRY        07403948   JACKSON       LISA        ANN              1517   FLAT ROCK RD                           STOCKBRIDGE        GA   30281        10/15/2020   MI
                       FAYETTE      00094810   TAYLOR        DEBORAH                      165    SANDY RIDGE TRL                        FAYETTEVILLE       GA   30214-3521   10/22/2020   FL
                       HALL         11025732   GORDON        LISA        MARIE            5424   STONE TRCE                             GAINESVILLE        GA   30504        10/15/2020   FL
                       PAULDING     07019256   SMITH         DONNA       M                201    BUTLER INDUSTRIAL DR        APT 308    DALLAS             GA   30132-0940   09/29/2020   IA
                       PICKENS      01029463   ANDERSON      STEPHEN     WAYNE            321    SISTERS TRL                            JASPER             GA   30143        10/21/2020   IL
                       CHATHAM      04221530   CADE          MICHAEL                      5210   GARRARD AVE                            SAVANNAH           GA   31405        10/14/2020   IL
                       DEKALB       02008647   JONES         PATRICIA    ANN              2397   NEWGATE DR                             DECATUR            GA   30035-2421   10/19/2020   IL
                       CHATHAM      01545772   SMITH         GLORIA      J                809    SEILER AVE                             SAVANNAH           GA   31401-9235   10/08/2020   IN
                       FORSYTH      07189265   KAUR          KASHMIR                      5525   ENFIELD WAY                            SUWANEE            GA   30024        10/22/2020   WA
                       FORSYTH      08013321   LIN           KEVIN                        518    KELLY MILL RD                          CUMMING            GA   30040        10/26/2020   WA
                       FAYETTE      04131318   WILLIAMS      JOHN        H          JR    470    NORA DR                                FAYETTEVILLE       GA   30214        10/16/2020   WI
                       COBB         11733516   BROWN         KEVIN                        2175   BALLY CLARE CT SW                      MARIETTA           GA   30008        10/28/2020   CA
                       HENRY        01731178   JOHNSON       JAMES       ERNEST           271    FLOYD RD                               HAMPTON            GA   30228-2465   10/15/2020   AZ
                       CHATHAM      08507079   RODRIGUEZ     JUAN        MANUEL     SR    6      WATERCREST WAY                         SAVANNAH           GA   31419        10/22/2020   CA
                       GWINNETT     02757089   DAVIS         SHARON                       201    HANARRY DR                             LAWRENCEVILLE      GA   30046-7406   10/16/2020   CA
                       DOUGLAS      05881243   SMITH         STEPHANIE   NICOLE           4119   HIGHWAY 92                             DOUGLASVILLE       GA   30135-4405   10/26/2020   CA
                       GILMER       05951558   COLLINS       JUDY        LYNN             128    BENNETT RDG                            ELLIJAY            GA   30536        10/26/2020   CA
                       GWINNETT     10921895   NGUYEN        KEVIN                        2300   WILDWOOD LAKE DR                       SUWANEE            GA   30024        10/27/2020   CA
                       GWINNETT     06656589   NGUYEN        HIEU        TRUNG            3287   ELMER HILL LN                          BUFORD             GA   30519        10/19/2020   CA
                       COBB         11303313   HERNANDEZ     ARTURO                       1316   RIDGECREST LN SE                       SMYRNA             GA   30080        10/23/2020   CA
                       DOUGLAS      02967882   MILLER        LINDA       LEE              6821   FAIRWAYS DR                            DOUGLASVILLE       GA   30134        10/14/2020   CO
                       DEKALB       01907203   BROWN         JAMES       D                3084   ABERDEEN CV                            LITHONIA           GA   30038-1539   10/16/2020   TX
                       DEKALB       02633509   BAILEY        RICHARD     LEE        JR    1396   NORMANDY DR NE              APT 2      ATLANTA            GA   30306-2531   10/28/2020   TX
                       DEKALB       01946277   DUNN          BARBARA     ANN              2735   OXFORD DR                              DECATUR            GA   30034-1074   10/05/2020   VA
                       GWINNETT     06204578   CHUNG         JI          YOUNG            1070   SPRING IVES DR                         LAWRENCEVILLE      GA   30043        10/10/2020   VA
                       GWINNETT     03511923   BROWN         MICHAEL     D                2490   LAKEMEADOW LN                          GRAYSON            GA   30017        10/24/2020   WA
                       HENRY        01726402   TAYLOR        JOHN        W          III   190    BRIDGEMILL DR                          HAMPTON            GA   30228-5537   10/15/2020   WA
                       COBB         07223053   WHITE         DEBRA                        799    OMAHA PL NW                            KENNESAW           GA   30152        10/23/2020   CA
                       WAYNE        08703349   CROSS         RONALD      THOMAS           7155   MANNINGTOWN RD                         JESUP              GA   31546-0814   10/15/2020   WI
                       MUSCOGEE     06603770   WILLIAMS      PATRICIA    ANN              5      HARVEST CT                             COLUMBUS           GA   31907-3655   09/29/2020   IL
                       COBB         11139122   BRENNAN       PATRICK     JOSEPH           3339   KIMBERLY RD NW                         KENNESAW           GA   30144        10/13/2020   IL
                       DEKALB       02104124   SMITH         ERNEST                 JR    3971   RAINOVER DR                            DECATUR            GA   30034-2243   09/30/2020   IL




  Ex. 2 to Petition:
                       FULTON       01773299   BELL          DAVID       A                1895   PLAZA LN SW                 APT 443    ATLANTA            GA   30311        10/01/2020   IL
                       COBB         03120506   SMITH         LINDA       SUE              2047   IMPERIAL PND SW                        POWDER SPRINGS     GA   30127        10/26/2020   IN




Braynard Declaration
                       PAULDING     05680520   WILLIAMS      ANTHONY                      636    KYLES CIR                              HIRAM              GA   30141-4673   10/19/2020   NC
                       MONROE       01281170   QUINN         JOHN        P          JR    4763   US HIGHWAY 41 S HWY                    MACON              GA   31220        10/01/2020   NJ
                       GWINNETT     02854266   WILLIAMS      ELIZABETH   A                372    BEN AVE SW                             LILBURN            GA   30047-4002   10/15/2020   NJ
                       UPSON        05823445   GRIER         CHARLES     EDWARD           824    BAILEY MILL RD                         YATESVILLE         GA   31097-4115   10/30/2020   NC
                       HENRY        07068699   VALDEZ        DOMINGO                      152    SUNFLOWER MEADOWS DR                   MCDONOUGH          GA   30252-3712   10/22/2020   NJ
                       DEKALB       01973231   GRIFFIN       CHARLES     A                2199   STERLING RIDGE RD                      DECATUR            GA   30032-6150   10/01/2020   NM
                       RABUN        07239576   EVANS         GEORGE      JOSEPH           224    BLANCHE PLACE RD                       CLAYTON            GA   30525-4380   10/21/2020   PA
                       COBB         03128110   FITZPATRICK   PATRICIA    A                4575   BLAKEDALE CIR NE                       ROSWELL            GA   30075-1978   10/09/2020   PA
                       LEE          00037155   LOWE          BETTY       JO               118    AUSTIN CT                              LEESBURG           GA   31763        10/13/2020   TX
                       COOK         06897163   ROBINSON      JESSICA     MARIE            411    S MAPLE ST                             ADEL               GA   31620        10/19/2020   TX
                       LOWNDES      03737686   CARPENTER     BARBARA     ANN              3817   STRATFORD CIR                          VALDOSTA           GA   31605        10/01/2020   TX
                       CARROLL      07610589   WILLIAMS      TERESA      ANN              229    STAGECOACH PASS                        TEMPLE             GA   30179        10/12/2020   NC
                       DEKALB       02005251   JOHNSON       KRISTINE                     7091   RAVENWOOD LN                           LITHONIA           GA   30038-7535   10/15/2020   ND
                       GWINNETT     04155096   OWENS         PATRICIA    A                1139   VINTAGE POINTE DR                      LAWRENCEVILLE      GA   30044        10/18/2020   NJ
                       GWINNETT     02798951   MERCHANT      MARK        SHERWOOD         4054   TANGLEWOOD RD                          SNELLVILLE         GA   30039        10/16/2020   NV
                       JONES        01310386   MOORE         CHARLES     T                136    FORTVILLE RD                           GRAY               GA   31032-4410   10/14/2020   OH
                       GLYNN        01105628   BARNES        THOMAS      FRANKLIN   II    1440   OCEAN BLVD                  APT 420    ST SIMONS ISLAND   GA   31522        10/13/2020   OH
                       WASHINGTON   00737366   BROWN         LINDA                        110    SMITH RD                               TENNILLE           GA   31089-2603   10/16/2020   OH
                       MONROE       03232860   MARTIN        ANTHONY                      341    PREAKNESS WAY                          FORSYTH            GA   31029        10/05/2020   OR
                       FULTON       05948969   SMITH         BARBARA     A                3347   WICKUM RD SW                           ATLANTA            GA   30349        10/15/2020   PA
                       COBB         03020699   JOHNSON       SHARON      D                3387   SPLIT WOOD WAY                         POWDER SPRINGS     GA   30127-5300   10/13/2020   PA
                       CLAYTON      04254008   WALKER        PATRICIA    ANN              1253   BRANCHFIELD CT                         RIVERDALE          GA   30296-2148   10/15/2020   TX
                       LOWNDES      01206973   ADAMS         DEBRA       ANN              3609   NORTHRIDGE DR                          VALDOSTA           GA   31602        10/19/2020   TX
                       CLARKE       02337201   SMITH         KAREN                        846    HILL ST                                ATHENS             GA   30606-2918   10/14/2020   TX
                                                                                                                                                                                               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 296 of 585




                       FULTON       10293108   STAEBLER      SUZANNE     LYNN             200    RIVER VISTA DR              UNIT 533   ATLANTA            GA   30339        10/14/2020   TX
                       HENRY        10273725   BROWN         MICHAEL     ANTHONY          294    IRONWOOD DR                            STOCKBRIDGE        GA   30281        09/25/2020   VA




                                                                                                             Page 3
                                                                                                          GA - Double Voters


                       COBB         12263449   BOONE        BARBARA       ANN              3056   FLEET ST SW                             MARIETTA        GA   30064        10/23/2020   VA
                       CLAYTON      07388054   SMITH        GLADSTONE                      1897   FLATROCK CT                             JONESBORO       GA   30236        10/08/2020   MD
                       COBB         03090709   KING         CHARLES       J           JR   3795   WESTWICK CT NW                          KENNESAW        GA   30152-3193   10/28/2020   ME
                       DOUGHERTY    04302392   WILLIAMS     MICHAEL       ANTHONY          3021   HARVEST LN                              ALBANY          GA   31721        10/16/2020   MI
                       RICHMOND     06598777   MORGAN       ROBERT        LEE              2706   LAKEWOOD DR                             AUGUSTA         GA   30904-5240   10/07/2020   CO
                       FORSYTH      00822634   HARTSFIELD   MYRALYN       B                8340   LANIER DR                               CUMMING         GA   30041        10/05/2020   FL
                       HENRY        04519746   PEREZ        MANUEL                         1680   MOUNT CARMEL RD                         MCDONOUGH       GA   30253-5801   10/06/2020   FL
                       RICHMOND     01466198   LEE          PATRICIA      ANN              2642   CROSSCREEK RD                           HEPHZIBAH       GA   30815-6603   10/14/2020   FL
                       CHEROKEE     03801483   WEST         PATRICIA      A                424    CHARLES RD                              CANTON          GA   30115        10/13/2020   FL
                       COBB         08860720   KENNEDY      LINDA         J                2923   TIMBERLINE RD                           MARIETTA        GA   30062-1578   10/06/2020   IL
                       DEKALB       05324741   BROWN        LORI          MARIE            3483   ASHWOOD LN                              ATLANTA         GA   30341-4537   10/17/2020   MN
                       RICHMOND     04179532   DAVIS        SHARON        DENISE           2005   STOREY MILL ESTATE DR                   HEPHZIBAH       GA   30815        10/27/2020   NC
                       COBB         11669001   CARTER       THOMAS        MARK             4773   LOGAN RD                                ACWORTH         GA   30101        10/06/2020   NC
                       PAULDING     10534347   BROWN        LINDA         ANN              705    BERANDA CIR                             DOUGLASVILLE    GA   30134        10/16/2020   TX
                       ELBERT       03522957   SMITH        RANDY         LEE              1959   BAKERS FERRY RD                         ELBERTON        GA   30635        10/16/2020   TX
                       GWINNETT     10483450   FOSTER       SUSAN         MARIE            2686   SARDIS CHASE CT                         BUFORD          GA   30519        10/05/2020   UT
                       DEKALB       05042302   TAYLOR       MARK                           1970   BROWN PL SE                             ATLANTA         GA   30316-2226   10/12/2020   WA
                       FANNIN       02796966   MOORE        JAMES         R                24     JARED RD                                BLUE RIDGE      GA   30513        10/03/2020   WA
                       FULTON       12136026   HALE         CLARENCE      PERO             145    PRESTON OAKS DR                         ALPHARETTA      GA   30022        10/27/2020   CA
                       CHEROKEE     05976121   JONES        CHARLES       F                3341   REAVIS MOUNTAIN RD                      BALL GROUND     GA   30107-2778   10/28/2020   AK
                       BROOKS       03861180   PATRICK      JULIE         ANN              211    PATRICK RD                              QUITMAN         GA   31643        10/23/2020   AR
                       FLOYD        03350104   CUMMINGS     MARK          ALLEN            19     SYLVAN ST NW                            ROME            GA   30165-2217   10/16/2020   AZ
                       COLUMBIA     05136187   WILLIAMS     DEBORAH       A                419    MILLWATER CT                            GROVETOWN       GA   30813-2010   10/22/2020   CA
                       DEKALB       04426138   SMITH        MARK                           6826   BROWNS MILL LAKE RD                     LITHONIA        GA   30038-4540   10/20/2020   CA
                       PAULDING     12287070   LOPEZ        ANDREA                         365    GRAISON LN                              DALLAS          GA   30157        10/26/2020   CA
                       PAULDING     08528410   RODRIGUEZ    MIGUEL        ANGEL            246    NORTHRIDGE LN                           DALLAS          GA   30132-0455   10/26/2020   CA
                       COLUMBIA     08873609   MILLER       JENNIFER      LYNN             814    SHACKLEFORD PL                          EVANS           GA   30809        10/27/2020   CA
                       FULTON       04867095   MALONE       JAVITTA                        530    E PACES FERRY RD NE          605        ATLANTA         GA   30305        10/20/2020   CA
                       FULTON       05512758   WILSON       DOUGLAS       EDWARD           112    FOSTER CIR                              FAIRBURN        GA   30213-1261   10/13/2020   IL
                       MONTGOMERY   01310548   HAMILTON     JANET         M                783    OLD KIBBEE RD N                         VIDALIA         GA   30474-6913   10/24/2020   IL
                       BALDWIN      01096577   SIMMONS      MICHAEL                        1066   N WAYNE ST                              MILLEDGEVILLE   GA   31061-2558   10/27/2020   IL
                       MACON        01274193   WASHINGTON   SANDRA                         104    BAKER ST                                OGLETHORPE      GA   31068        10/12/2020   IN
                       DEKALB       10378846   MORRIS       CHRISTOPHER   MICHAEL          3870   CHERRY RIDGE BLVD                       DECATUR         GA   30034        10/12/2020   FL
                       FORSYTH      02061324   OLSON        MICHAEL       J                1930   VINEYARD CT                             ALPHARETTA      GA   30004-7831   10/14/2020   IL
                       COBB         10796101   MATHIS       TAYLOR        GABRIELLE        4713   HERITAGE MIST TRL SW                    MABLETON        GA   30126        10/26/2020   VA




  Ex. 2 to Petition:
                       COBB         06962014   STEPHENS     ADAM          DOUGLAS          4935   BAKER PLANTATION WAY                    ACWORTH         GA   30101-6218   10/21/2020   VA
                       FLOYD        07739788   WRIGHT       LAMAR                          117    ECHOTA CIR SW                           ROME            GA   30165        10/15/2020   UT




Braynard Declaration
                       TOOMBS       06636940   TAYLOR       SHERRY        A                123    AGAN DR                      APT 3201   VIDALIA         GA   30474        10/01/2020   WA
                       PEACH        00550831   BROWN        WILLIAM       L                217    HARRIS DR                               FORT VALLEY     GA   31030-3502   10/14/2020   WA
                       HABERSHAM    05866575   BROWN        MARY          LOU              1062   KINNEY MILL RD                          MOUNT AIRY      GA   30563-2634   09/24/2020   WV
                       GWINNETT     02887407   JOHNSON      LAURA         ANN              567    EASTSIDE DR                             DACULA          GA   30019        10/29/2020   CA
                       CHEROKEE     02595711   HARPER       MICHAEL       A                30     LAUREL CANYON VILLAGE CIR    APT 4202   CANTON          GA   30114        10/27/2020   AR
                       CHEROKEE     08423284   ZAMZOW       CHARLES       EUGENE           227    SOMERSET CIR                            WOODSTOCK       GA   30189-7903   10/12/2020   CA
                       COWETA       10105985   PEREZ        GILBERT                        5      COUPLES CT                              NEWNAN          GA   30265        10/13/2020   CA
                       CLARKE       02331873   DAVIS        JOHN          H                101    WOODHAVEN CIR                           ATHENS          GA   30606-1952   09/24/2020   CA
                       FORSYTH      02438338   EDWARDS      DEBRA         ANN              4945   BOWMAN PARK PT                          CUMMING         GA   30041-1549   10/27/2020   CA
                       DEKALB       05199342   WILLIAMS     YVONNE                         3776   WALDROP HILLS DR                        DECATUR         GA   30034-6737   10/01/2020   MI
                       DEKALB       10926499   WILLIAMS     THERESA       ANN              2327   STERLING RIDGE RD                       DECATUR         GA   30032        10/07/2020   MI
                       HENRY        04639384   HARVEY       CHARLES       PATRICK          1181   HIGHWAY 42 N                            MCDONOUGH       GA   30253        09/28/2020   NC
                       THOMAS       00627437   MCLENDON     MARY          ANN              547    SHORTLEAF PL                            THOMASVILLE     GA   31792-2729   10/13/2020   FL
                       COBB         03909968   JONES        FELICIA       JANINE           2798   HAMBY ST SE                             SMYRNA          GA   30080        10/16/2020   FL
                       DEKALB       11965506   HAKIMIAN     NABIL                          5133   MOUNT VERNON WAY                        ATLANTA         GA   30338        10/27/2020   FL
                       DEKALB       11739685   WILLIAMS     EDWARD                         3354   HUNTERS HILL DR                         LITHONIA        GA   30038        10/01/2020   IL
                       HOUSTON      03469131   NELSON       DIANE                          118    CARTER CIR                              WARNER ROBINS   GA   31093-2910   10/26/2020   IL
                       MUSCOGEE     01803076   NELSON       SHIRLEY       A                4437   COLCHESTER CT                           COLUMBUS        GA   31907        10/22/2020   IL
                       DOUGLAS      11570223   MOORE        ROBERT        LEE              3705   BROOKHOLLOW DR                          DOUGLASVILLE    GA   30135        10/19/2020   IN
                       PAULDING     08556328   WHITE        JENNIFER      MICHELLE         199    DUNLEITH DR                             DALLAS          GA   30132        10/22/2020   KS
                       GWINNETT     05887612   JOHNSON      ANNETTE                        1108   POST HORN RUN                           LAWRENCEVILLE   GA   30045        10/17/2020   TX
                       CHEROKEE     00504736   POWELL       DEBORAH       ANN              8633   CUMMING HWY                             CANTON          GA   30115-9347   10/14/2020   TX
                       JACKSON      04537652   MARTINEZ     FRANCISCA                      64     DOGWOOD LN                              HOSCHTON        GA   30548-2905   10/12/2020   TX
                       GWINNETT     12765229   SMITH        PATRICIA      ANN              4217   VIRGIL MOON XING                        LOGANVILLE      GA   30052        10/25/2020   TX
                                                                                                                                                                                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 297 of 585




                       FLOYD        04150639   RILEY        ROOSEVELT                      125    NORCROSS WAY SW                         ROME            GA   30165-3961   10/26/2020   TX
                       COBB         10224317   AVERETT      AUSTIN        GREGORY          1140   MITSY FOREST DR NE                      MARIETTA        GA   30068        10/22/2020   VA




                                                                                                               Page 4
                                                                                                        GA - Double Voters


                       GWINNETT   08809759   JARVIS        KATHLEEN      JOY              536    GADWALL DR                              GRAYSON         GA   30017        10/26/2020   VA
                       BALDWIN    05129817   GREEN         BARBARA       ANN              900    W MONTGOMERY ST             UNIT 1203   MILLEDGEVILLE   GA   31061        10/18/2020   VA
                       HALL       00370708   WAGNER        RICHARD       D                6790   H WHITE RD                              CLERMONT        GA   30527        10/15/2020   WA
                       GWINNETT   03895948   SMITH         DOUGLAS       A                403    WALTHAM LN                              SUGAR HILL      GA   30518-7821   10/16/2020   WA
                       MCINTOSH   02019162   LAMB          LINDA         C                1105   KNOX CREEK LN SE                        DARIEN          GA   31305        10/13/2020   WA
                       GWINNETT   06632769   KIM           JIN                            1639   BELMONT HILLS DR                        SUWANEE         GA   30024        10/29/2020   CA
                       WALTON     01852838   JOHNSON       JO            ANN              1640   BROADNAX MILL RD                        LOGANVILLE      GA   30052-4570   10/07/2020   AZ
                       FAYETTE    00773302   ROSS          GREGORY       A                130    WINDHAM WAY                             FAYETTEVILLE    GA   30215        10/22/2020   AR
                       JACKSON    06866861   SMITH         JERRY         THOMAS      JR   115    SPRING ST                               COMMERCE        GA   30529        10/30/2020   CA
                       FULTON     02606632   SMITH         NORMA         J                1360   CHILDRESS DR SW                         ATLANTA         GA   30311-3602   10/14/2020   CA
                       COBB       03076865   JONES         BEVERLY       ANN              740    GARDNER ST                              AUSTELL         GA   30168-5408   10/13/2020   TX
                       FAYETTE    06441979   HILL          JAMES         THOMAS           120    OAK HILL DR                             FAYETTEVILLE    GA   30214        09/28/2020   TX
                       GLYNN      03722861   DAVIS         MARIE         L                410    BRENTWOOD CIR                           BRUNSWICK       GA   31523        10/20/2020   UT
                       BURKE      00276187   WALKER        ROBERT                    JR   356    WALKER PLACE CIR                        KEYSVILLE       GA   30816-4718   10/03/2020   VA
                       FULTON     02555220   JOHNSON       LORRAINE      A                120    SPICEWOOD CT                            COLLEGE PARK    GA   30349-4837   10/06/2020   WA
                       BIBB       06737501   CHAMBLISS     ALBERT                    JR   5243   RIVERSIDE DR                APT 1605    MACON           GA   31210        10/10/2020   WI
                       FLOYD      08072843   WALKER        WILLIAM       WENDELL     JR   1      MARGO TRL SE                            ROME            GA   30161        10/30/2020   WI
                       FORSYTH    10822695   SANCHEZ       SUSAN         MARIE            4725   LOWELL CT                               CUMMING         GA   30040        10/01/2020   WI
                       HOUSTON    05491606   SMITH         CHRISTOPHER   C           SR   107    DOVECOT DR                              WARNER ROBINS   GA   31088-8541   10/28/2020   WI
                       GLYNN      07005859   CLACK         DAVID         GORDON           18     PATRIOT CT                              BRUNSWICK       GA   31525-4782   10/26/2020   CA
                       BIBB       07000484   ROBINSON      LINDA         FAYE             212    TULIP CT                                MACON           GA   31216        10/30/2020   MI
                       FULTON     03152467   JOHNSON       RICHARD       L                1881   ADAGIO DR                               ALPHARETTA      GA   30009        10/24/2020   WA
                       LIBERTY    05848538   MORRISON      DAVID                          31     PLUM RD                                 ALLENHURST      GA   31301        10/16/2020   WA
                       BIBB       00287551   JOHNSON       ELLEN         E                508    WHISTLER LN N                           MACON           GA   31210        10/27/2020   WI
                       BIBB       04590299   PERRY         PATRICIA      ANN              1061   WOOLFOLK ST                 UNIT 202    MACON           GA   31217        10/02/2020   CA
                       BRYAN      10244940   SMITH         CHARLES       EDWARD           180    CREEKSIDE CIR                           ELLABELL        GA   31308        10/29/2020   AR
                       PULASKI    00604806   REED          PATRICIA      ANN              4      DANIELS ST                              HAWKINSVILLE    GA   31036        10/20/2020   AZ
                       WALKER     07482979   JONES         CARLOS                         337    NANCE DR                                ROSSVILLE       GA   30741-9780   10/26/2020   CA
                       DEKALB     10235070   BLACK         STEVEN        PATRICK          142    RIDGELAND AVE                           DECATUR         GA   30030        10/16/2020   CA
                       BARTOW     00500322   MILLER        KAREN         ELIZABETH        17     WOLF PEN PASS NE                        WHITE           GA   30184        10/27/2020   CA
                       CHATHAM    06372328   SMITH         PATRICIA      ANN              60     CONSERVATION DR                         SAVANNAH        GA   31419-7549   10/26/2020   CA
                       RICHMOND   05164307   WILSON        SANDRA        J                1722   DEER CHASE LN                           HEPHZIBAH       GA   30815        10/29/2020   CA
                       COBB       11841099   SCHRAUWEN     KELLY                          2609   TREES OF KENNESAW PKWY NW               KENNESAW        GA   30152        11/03/2020   CA
                       DAWSON     03621117   COOK          JAMES         EDWARD           327    STEGALL PL                              DAWSONVILLE     GA   30534-3932   10/24/2020   CA
                       JENKINS    01546598   MILLS         GLORIA        JEAN             517    BRIER CREEK CT                          MILLEN          GA   30442        10/16/2020   AR




  Ex. 2 to Petition:
                       COWETA     04878612   GRAY          JENNIFER      LYNN             65     MAR MAR LN                              NEWNAN          GA   30265        10/20/2020   AZ
                       CHATHAM    04561622   BROWN         CHARLES       EDWARD           811    SEILER AVE                              SAVANNAH        GA   31401-9235   10/23/2020   AR




Braynard Declaration
                       DEKALB     02093630   SCHNEIDER     STEPHEN       A                3565   EVANS RD                                ATLANTA         GA   30340        10/09/2020   CA
                       COWETA     00102601   CLARK         SHIRLEY       ANN              87     REDLEVEL WALK                           NEWNAN          GA   30265-6207   10/21/2020   CA
                       DEKALB     03343635   STERN         SUSAN         M                1733   KELLOGG SPRINGS DR                      ATLANTA         GA   30338-6009   10/16/2020   CA
                       FAYETTE    01739241   JACKSON       DWIGHT        ANDRE            185    MILL RUN                                FAYETTEVILLE    GA   30214-3526   10/08/2020   CA
                       CHARLTON   10124294   BAXTER        BRAD          LOO              391    THE HILL RD                             FOLKSTON        GA   31537        10/01/2020   CA
                       FULTON     11706471   ELNADEEF      ISMAIL        AHMED            710    OLD KNOLL VW                            ALPHARETTA      GA   30022        10/15/2020   CA
                       BARTOW     08936931   ROBINSON      MICHAEL       WAYNE            80     APPLEWOOD LN                            TAYLORSVILLE    GA   30178        10/26/2020   CO
                       MUSCOGEE   01810585   DAVIS         JAMES         M                6856   COPPER OAKS CT                          COLUMBUS        GA   31904        10/28/2020   DC
                       GWINNETT   03709238   SMITH         ALFRED        A                2089   VILLAGE CENTRE DR                       LOGANVILLE      GA   30052-5368   10/22/2020   FL
                       FAYETTE    06364053   WASHINGTON    KELVIN        LEE              256    BLUE POINT PKWY                         FAYETTEVILLE    GA   30215        10/16/2020   FL
                       GWINNETT   04475606   FREEMAN       DANA          MARIE            4130   JANEL LN                                LOGANVILLE      GA   30052        10/26/2020   FL
                       FORSYTH    03899830   SMITH         KAREN         M                2905   CANON CT                                CUMMING         GA   30041-6679   10/15/2020   ME
                       HENRY      06304503   DAVIS         CYNTHIA       MARIE            224    GLENLOCH CT                             STOCKBRIDGE     GA   30281-5912   10/31/2020   CA
                       WALTON     01864772   JOHNSON       DAVID         L                188    THURMAN BACCUS RD                       SOCIAL CIRCLE   GA   30025        10/23/2020   CA
                       HALL       00363903   BENNETT       PATRICIA      ANN              4745   BENNETT RD                              BUFORD          GA   30519        10/28/2020   CA
                       FULTON     12476179   SMITH         JENNIFER      JO               205    12TH ST NE                  APT 2204    ATLANTA         GA   30309        10/06/2020   CA
                       FORSYTH    06824188   CARAS         THANOS        GEORGE           1360   GROVE PARK LN                           CUMMING         GA   30041        10/22/2020   CA
                       FULTON     08047540   SMITH         JENNIFER      LYNN             1025   SIGNAL POINTE                           ALPHARETTA      GA   30005        10/24/2020   CA
                       DEKALB     10256954   PATEL         MEHUL                          1808   SAMANTHA BND                            CHAMBLEE        GA   30341        10/19/2020   DC
                       DAWSON     11600652   MARTINEZ      MERCEDES                       103    N WINDSOR LN                            DAWSONVILLE     GA   30534        10/12/2020   FL
                       PAULDING   08818885   NOORMOHAMED   AMIN                           164    ADELAIDE XING                           ACWORTH         GA   30101-5935   10/19/2020   FL
                       DEKALB     02120774   THOMAS        PATRICIA      ANN              3159   OZMER LNDG                              DECATUR         GA   30034-4789   10/22/2020   NC
                       PAULDING   03148011   JOHNSON       MARY          ANN              130    DUBLIN WAY                              DALLAS          GA   30132-7558   09/30/2020   NJ
                       GWINNETT   10320112   MARTINEZ      JOSE                           2537   ALBION FARM WAY                         DULUTH          GA   30097        10/20/2020   NJ
                                                                                                                                                                                             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 298 of 585




                       RICHMOND   01439698   JONES         FLORENCE                       1940   STARNES ST                              AUGUSTA         GA   30904-4251   10/21/2020   NJ
                       FORSYTH    06646519   SHAH          ARVIND        P                6420   CLUB VALLEY CT                          SUWANEE         GA   30024-3494   10/06/2020   NJ




                                                                                                             Page 5
                                                                                                          GA - Double Voters


                       CHEROKEE    00490225   HARPER         MICHAEL    RAY                329     MARINER CIR                             WOODSTOCK           GA   30189-5133   10/22/2020   NC
                       BIBB        00153435   WALKER         JAMES      MICHAEL            104     MUIRFIELD RD                            MACON               GA   31210-2900   10/20/2020   NC
                       DEKALB      03892439   CAMPBELL       CRAIG      D                  1856    COLT DR                                 ATLANTA             GA   30341-1431   10/18/2020   FL
                       HENRY       03881623   COOK           JEFFERY    LYNN               6220    WINSTON TRCE                            MCDONOUGH           GA   30252-6998   10/19/2020   FL
                       FANNIN      07624005   PROPER         NORMAN     RICHARD       JR   73      DOWN UNDER RD                           BLUE RIDGE          GA   30513        10/30/2020   FL
                       CHEROKEE    00488190   GIPSON         LILI       D                  103     DOCKSIDE DOWNS DR                       WOODSTOCK           GA   30189-5453   10/13/2020   FL
                       GREENE      03012802   JOHNSON        MARY       ANN                1651    SNUG HARBOR DR                          GREENSBORO          GA   30642-3735   10/20/2020   FL
                       GWINNETT    08309408   CLARK          ARVIN      JAMES              5301    TWIN CREEKS PL                          NORCROSS            GA   30071-4142   10/13/2020   FL
                       COBB        04910514   SMITH          ASHLEY     NICOLE             3786    SHADY OAK DR NW                         ACWORTH             GA   30101        10/29/2020   FL
                       HABERSHAM   00394614   TIDWELL        MAXWELL    LAWSON             208     FLESNER CT                              CLARKESVILLE        GA   30523-6033   10/27/2020   FL
                       PUTNAM      01346091   DARUGAR        BAHRAM     BARRY              104     KNOLLWOOD CT                            EATONTON            GA   31024-5422   10/02/2020   FL
                       GREENE      01386424   EVANS          LISA       ANN                1000    OPEN WATER DR                           GREENSBORO          GA   30642        10/13/2020   FL
                       FAYETTE     02435626   SMITH          DONNA      JEAN               125     FELTON DR                               FAYETTEVILLE        GA   30214-4302   10/20/2020   NC
                       TOOMBS      01308591   ANDERSON       LINDA      JEAN               2003    BRENDA LN                               VIDALIA             GA   30474        10/12/2020   NV
                       CLARKE      02323533   JONES          BERNICE                       105     BROOKLYN RD                             ATHENS              GA   30606        09/29/2020   OH
                       BLECKLEY    00282954   JONES          MARY       ANN                242     THOMPSON ST                             COCHRAN             GA   31014-4345   10/15/2020   PA
                       MURRAY      00065874   ROGERS         CHARLES    E                  449     BETTIS RD                               CHATSWORTH          GA   30705-5746   10/29/2020   RI
                       OCONEE      04985202   LEWIS          KIMBERLY   ANN                1100    ROBERTA DR                              BISHOP              GA   30621-7305   10/20/2020   TX
                       COLQUITT    08140114   PATEL          BHARAT                        255     COOL SPRINGS RD                         NORMAN PARK         GA   31771-4532   10/15/2020   TX
                       LONG        10074869   KLINGENSMITH   BETH       SHARON             75      PRINCE RD SE                            LUDOWICI            GA   31316        10/16/2020   FL
                       FULTON      10192693   BLATCHFORD     ASHLEY     DECAMILLIS         275     CROWN VETCH LN                          ALPHARETTA          GA   30005        11/02/2020   FL
                       UNION       08182243   GILMER         LINDA      BAGBY              158     SKYE DR                                 BLAIRSVILLE         GA   30512-8051   10/23/2020   FL
                       GWINNETT    01927466   MURPHY         PATRICIA   ANN                5858    SPALDING DR                             PEACHTREE CORNERS   GA   30092-2450   10/14/2020   FL
                       DEKALB      02773257   TUCKER         SUSAN                         986     EMORY PARC PL                           DECATUR             GA   30033        10/21/2020   IL
                       GWINNETT    10803673   THOMPSON       DEBORAH    ANN                3678    DURHAM RUN WAY                          AUBURN              GA   30011        10/25/2020   IL
                       FULTON      04721838   SMITH          PAMELA     S                  215     CLIPPER BAY DR                          ALPHARETTA          GA   30005        10/28/2020   IN
                       CARROLL     06172617   MARTIN         DEBORAH    ANN                24      GROVE ISLE DR                           TEMPLE              GA   30179        10/09/2020   NC
                       UPSON       01859828   SMITH          DONALD     R                  143     CRESCENT RD                             THOMASTON           GA   30286        10/02/2020   NJ
                       SPALDING    11339150   TAYLOR         ANN                           740     FIREFLY CT                              GRIFFIN             GA   30223        09/29/2020   NJ
                       COBB        10354577   KING           AUSTIN                        1854    ANMORE XING NW                          KENNESAW            GA   30152        10/28/2020   OH
                       FULTON      02468556   WILLIAMS       GORDON     L                  8027    LESTER RD                               FAIRBURN            GA   30213-2944   10/23/2020   OH
                       FULTON      02711067   JACKSON        YVONNE                        2731    FAIRBURN RD SW                          ATLANTA             GA   30331        10/21/2020   OH
                       THOMAS      00635399   SMITH          MICHAEL    A                  1360    MYRICK RD                               THOMASVILLE         GA   31792-9016   10/16/2020   OH
                       BURKE       01455205   MILLER         GLORIA     J                  171     HERNDON RD                              WAYNESBORO          GA   30830-6418   10/01/2020   OH
                       MARION      00252256   STEWART        BARBARA    ANN                307     GENEVA RD                   APT 501     BUENA VISTA         GA   31803        10/16/2020   PA




  Ex. 2 to Petition:
                       FULTON      08304797   MISHRA         VINAY                         11945   THORNBURY VW                            ALPHARETTA          GA   30005-9017   10/27/2020   PA
                       BRYAN       12260354   RODRIGUEZ      ANA                           159     STEVEN ST                               RICHMOND HILL       GA   31324        10/02/2020   TX




Braynard Declaration
                       MUSCOGEE    10686619   TAYLOR         PATRICIA   ANN                709     ALMOND RIDGE CT                         FORTSON             GA   31808        10/26/2020   TX
                       UPSON       05582633   TAYLOR         JENNIFER   MARIE              632     W GOODRICH AVE                          THOMASTON           GA   30286        10/24/2020   TX
                       HENRY       04894145   DAVIS          JANET      LYNN               1141    PICKETS RIDGE DR                        LOCUST GROVE        GA   30248        10/28/2020   UT
                       EFFINGHAM   11437190   JOHNSON        CAROLYN                       1189    RALPH RAHN RD                           RINCON              GA   31326        10/01/2020   NJ
                       CHATTOOGA   00428848   BROWN          GARY       MICHAEL            34      TAYLOR ST                               SUMMERVILLE         GA   30747-2111   10/13/2020   NV
                       GWINNETT    10412860   RAMIREZ        BRYAN                         5345    MALTDIE CT                              SUGAR HILL          GA   30518        10/28/2020   NV
                       DEKALB      02014645   KING           BARBARA    J                  5710    SNAPFINGER WOODS DR         109         LITHONIA            GA   30058        10/08/2020   OH
                       HALL        03308649   RAINES         KIMBERLY   ANN                5947    BARK CAMP RD                            MURRAYVILLE         GA   30564        11/03/2020   OH
                       CLAYTON     01749690   HAMM           JAMES      B                  1470    DIPLOMAT DR                             RIVERDALE           GA   30296        10/26/2020   PA
                       HOUSTON     00785662   JACKSON        MARY       ANN                403     LEE ST                                  WARNER ROBINS       GA   31088        10/20/2020   PA
                       CATOOSA     04551301   SMITH          JOSHUA     D                  56      E LAKEVIEW DR                           ROSSVILLE           GA   30741        10/12/2020   ME
                       COWETA      02926927   DAVIS          LINDA      SUE                405     POSEY RD                                NEWNAN              GA   30265-1357   10/19/2020   MI
                       FAYETTE     06049309   KELLY          NANCY      M                  310     BRECHIN DR                              SENOIA              GA   30276-1320   10/13/2020   FL
                       CHATHAM     01564364   SMITH          DAVID      BRUCE              1       HOWLEY LN                               SAVANNAH            GA   31411-1411   10/22/2020   FL
                       CHEROKEE    05826343   SMITH          JENNIFER   LYNN               216     HIGHLANDS DR                            WOODSTOCK           GA   30188-6081   10/28/2020   FL
                       COWETA      02932546   ALLEN          ROBERT     L             JR   180     TIMBERIDGE DR                           NEWNAN              GA   30263-6931   10/09/2020   FL
                       DEKALB      02050440   MOORE          JOHN       F                  600     DENSLEY DR                              DECATUR             GA   30033-5446   10/20/2020   FL
                       LAMAR       05114206   HAYES          JONATHAN   A                  2518    BARNESVILLE RD                          GRIFFIN             GA   30224        10/14/2020   FL
                       FULTON      10622119   COOPER         TODD       CHRISTOPHER        943     PEACHTREE ST NE             UNIT 1914   ATLANTA             GA   30309        10/26/2020   FL
                       FULTON      06192208   SCOTT          MARK       EDWARD             11600   BENTHAM CT                              ALPHARETTA          GA   30005        10/15/2020   IA
                       DEKALB      02045700   MILLER         BARBARA    L                  2194    LESLIE BROOK DR                         DECATUR             GA   30035-2400   10/01/2020   IA
                       COBB        03041037   WILLIAMS       BARBARA    JEAN               2035    DAYRON CT                               MARIETTA            GA   30062-1787   10/21/2020   NC
                       FULTON      02679774   MULLINS        TERRY      LEE                145     BROOKSHIRE LAKE DR                      JOHNS CREEK         GA   30022        10/20/2020   NC
                       FORSYTH     05989355   SCHMITZ        KATHLEEN   E                  4320    CODY CT                                 CUMMING             GA   30040        10/12/2020   AZ
                                                                                                                                                                                                   Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 299 of 585




                       FULTON      10726746   GREEN          MARGO      HELENA             951     GLENWOOD AVE SE             APT 2606    ATLANTA             GA   30316        10/16/2020   CA
                       DOUGHERTY   03723394   WALKER         MARK       ANTHONY            202     THORNTON DR                             ALBANY              GA   31705-2808   10/12/2020   CA




                                                                                                               Page 6
                                                                                              GA - Double Voters


                       CLAYTON     08388560   JOHNSON    RALPH                  7531   LIVINGSTON DR               JONESBORO     GA   30236-7236   09/25/2020    CA
                       FORSYTH     02145783   WILLS      KENNETH     JOHN       1240   WINDHAVEN DR                ALPHARETTA    GA   30005-2207   10/09/2020    CO
                       HALL        01775135   WRIGHT     PAMELA      JEAN       3754   JAMES ED RD                 GAINESVILLE   GA   30506        10/12/2020    CO
                       GWINNETT    02870246   GRAY       SHARON      M          3150   GREYSIDE DR                 BUFORD        GA   30519-3788   10/13/2020    NJ
                       MILLER      01677866   MILLS      ROGER       L          115    B AND B LN                  COLQUITT      GA   39837-5802   10/14/2020    NJ
                       FULTON      10698316   CHAVIS     QUINCIANA   SIMONE     2070   LIBERTY HTS                 FAIRBURN      GA   30213        10/22/2020    NV
                       LIBERTY     04244424   LOGAN      LARRY                  382    OLD SAVANNAH RD             HINESVILLE    GA   31313        10/12/2020    OH
                       HARRIS      01249465   JONES      CATHY       A          359    JONES RD                    CATAULA       GA   31804-4128   10/14/2020    OR
                       WHITFIELD   00084304   SANTOS     CARLOS      R          2916   FIVE SPRINGS RD SE          DALTON        GA   30721        10/26/2020    PA
                       LOWNDES     01222829   JONES      TRACY       LYNN       2000   OAKDALE DR                  VALDOSTA      GA   31602        10/16/2020    TX
                       CARROLL     10038834   HARRIS     MICHAEL     LEE        220    MCKENZIE BRIDGE RD          CARROLLTON    GA   30116        10/14/2020    TX
                       COBB        04210290   GONZALEZ   GLORIA                 2612   LONE OAK TRL NW             KENNESAW      GA   30144-5738   10/30/2020    TX
                       JACKSON     01860273   DAVIS      GREGORY     STEVEN     523    BROOKS VILLAGE DR           PENDERGRASS   GA   30567        10/15/2020    TX
                       DEKALB      06153302   JONES      DANIELLE               2124   PALIFOX DR NE               ATLANTA       GA   30307        10/16/2020    TX
                       COBB        05712182   PEAVEY     LYDIA       WRIGHT     3200   WILDWOOD DR SW              MARIETTA      GA   30060-6234   10/13/2020    VA
                       BIBB        02007219   JONES      CHARLES     EDWARD     300    WHITTINGTON DR              MACON         GA   31216-6584   10/02/2020    VA
                       WALTON      03866832   SMITH      DAVID       FRANKLIN   4897   OAKWOOD CT                  LOGANVILLE    GA   30052-5212   10/16/2020    MI
                       RICHMOND    08761388   CLEMONS    RONNIE      LEE        2803   MEADOWBROOK DR              AUGUSTA       GA   30906-4417   09/28/2020    MI




  Ex. 2 to Petition:
Braynard Declaration
                                                                                                                                                                      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 300 of 585




                                                                                                    Page 7
                                                                                                                                                                I!
                                                                                                                                                                I!
                                                                                                                                                                It
                                                                                                                                                                -
                                                                                                                                                                -
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 301 of 585




                 AFFIDAVIT OF MICHAEL LACAGNINA

      Comes now, Michael LaCagnina, and after being duly sworn makes the

following statement under oath

      1.    My name is Michael LaCagnina.

      2.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      3.    I reside at                              Georgia 30306.

      4.    Although I now reside in Fulton County, I am registered to vote in

DeKalb County. During early voting, I arrived at the DeKalb County polling

precinct on Sunday, October 25, 2020 around 3:00 p.m. at Coan Recreation

Center located at 1530 Woodbine Avenue SE, Atlanta, Georgia 30317.

      5.    As I waited in line to vote, I watched as the man in line in front of

me was questioned by the poll worker.

      6.    After the man showed the poll worker his ID, she asked him if he

received an absentee ballot. I heard him tell her that he had received an

absentee ballot. The poll worker then asked the man where his absentee ballot

was. He responded that "It's in the car, should I go get it?" The poll worker

shook her head indicating "no" and gave the man one of the plastic cards to use
  Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 302 of 585




In the voting machine. I watched the man proceed to the area with the voting

machines.

       7.      After I voted at the voting ·machine, a different poll worker was

waiting by the scanner where I was supposed to scan the ballot which the

machine had printed. The poll worker beside the scanner took my ballot from me

and looked over the candidates I had chosen. He then took my batrpt and plastic

card from .me and thanked me. I did not see him scan my ballot.

       8.      The whole experience mad~ me feel uncomfortable, and when I left

·the polling pr:ecinct I immediately called my friend, Mitchell Watkins, who is an

attom~y. At the time         we discussed whether the· man In line had been able to
vote twice. and whether the poll worker beside the scanner had actually scanned

my ballot after he had taken it from me and reviewed the candidates for whom I

voted. I was concerned but only after the election did I see the significance of

-the.- activities I witnessed.

       I declare under penalty of perjury 1hat the foregoing is true and correct.
                  30th
Executed this ~ay of ovember, 2020.




State of Georgia
County of DeKalb
Appeared before me Michael LaCagnina, this 30th day of November 2020.and after being duly .
sworn, stated the forgoing statements are true and correct to the best of his knowledge and beltef.


Notary Public - Ruthann P. Lacey
My Commission Expires: February 28, 2024                                                                     .
Thi~ Affirl::wit w~~ nnt~ri7P.rl n11r~11~nt tn FYP.r.11tivP. OrrlP.r 04   nq ?n 01 11~inn 7nnm ;:ii:; rP.;:il-hmP.
  Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 303 of 585




in the voting machine. I watched the man proceed to the area with the voting

machines.

       7.     After I voted at the voting machine, a different poll worker was

waiting by the scanner where I was supposed to scan the ballot which the

machine had printed. The poll worker beside the scanner took my ballot from me

and looked over the candidates I had chosen. He then took my ballot and plastic

card from me and thanked me. I did not see him scan my ballot.

       8.    The whole experience made me feel uncomfortable, and when I left

the polling precinct I immediately called my friend, Mitchell Watkins, who is an

attorney. At the time we discussed whether the man in line had been able to

vote twice, and whether the poll worker beside the scanner had actually scanned

my ballot after he had taken it from me and reviewed the candidates for whom I

voted. I was concerned but only after the election did I see the significance of

the activities I witnessed.

      I declare under penalty of perjury that the foregoing is true and correct.
               30th
Executed this ~day of



                                                      Michael LaCagnina

State of Georgia                                           ~,,,,,,,:.,,,,,,,
County of DeKalb                                         ~'~~~"..L.-fc<":"~
                                                        ~~~o/       ~).~
                                                                      ~
Appeared before me Michael LaCagnina, this 30th d~~o           r O land after being duly.
sworn, stated th f rgoing statements are true and c~reft t e s t      knowledge and belief.


 otary Public- Ruthann        acey
My Commission Expire~: February 28, 2024 .
                                                       ~~-..
                                                      ; ~\ ~.....,"' 16i
                                                                     /,~.:-
                                                      .,,. (s•····-.. ~$
                                                         ,,,,, CouN1'(,,,, .                   .
This Affidavit was notarized pursuant to Executive Order o:r'.-t,9.t.10."~ using Zoom as real-time
audio-visual communication technoloav.
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 304 of 585




             AFFIDAVIT OF MICHAEL HOOVER LAWSON

      Comes now, MICHAEL HOOVER LAWSON, and after being duly sworn

makes the following statement under oath:

      1.    My name is Michael Hoover Lawson.

      2.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      3.    I reside a                              Georgia 31788, in Colquitt

County.

      4.    I arrived on election day at the precinct in Berlin, Georgia, at

approximately 7:00 am to vote.

      5.    I presented my drivers' license to a poll worker at the check-in

table who scanned it and provided me with a plastic voting card and directed

me to the voting machines to begin voting. I put the card in the voting machine

and it told me I had already voted. I took it out and put it in again and it said

the same thing again. I tried a different machine but when I put the card in a

different machine it told me again that I had already voted. A poll worker tried

to clear the error message on the voting machine but was unable to do so.
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 305 of 585




      6.    I returned to the check-in table and the poll workers called

someone on the phone and typed something in to the iPad and then gave me

another plastic voting card and directed me to the voting machines again.

      7.    This time when I inserted the card, I did not get the error message.

After I made my voting selections, I printed my ballot and carried the printed

piece of paper to the scanning machines to cast my ballot.

      8.    This was a recurring problem while I was at the precinct as I saw

several people being told they had already voted, either at the check in station

or by the voting machines, and t hey all stated that was incorrect as they had

not voted yet.

      I declare under penalty of perjury that the foregoing is true and correct.

Executed this 18 th day of November, 2020.~


                                           MICHAEL HOOVER LAWSON


Appeared before me MICHAEL HOOVER LAWSON, and after being duly
sworn, stated the forgoing statements are true and correct to the best of HIS
knowledge and belief. I verified HIS ~~1:tity and witnessed HIS signature via
FnciGnv , at 5_:~ am@ on the ~           ay of November, 2020.




      My commission expires     t0{Is/93
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 306 of 585




               AFFIDAVIT OF MICHAEL STEVEN OPITZ



      Comes now, Michael Opitz and after being duly sworn makes the

following statement under oath:

      1.    My name is Michael Steven Opitz.

      2.    I reside at                          Marietta, GA 30063. I have

previously served as a Special Agent with the Office of Special Investigations

(OSI) for the United States Air Force. I had the responsibility of investigating

crimes on military bases that involved military personnel. As part of my job as

a Special Agent, I understood the importance of security and chain of custody

when preserving evidence.

      3.    On November 15, 2020, I served on the Vote Review Audit Panel

for the Risk Limiting Audit of the November 3rd General Election in Cobb

County, Georgia. The task of the Vote Review Audit Panel was to conduct a

full manual tally of all ballots assigned to our group by county employees. The

purpose of the election audit was to determine potential voter fraud as well as

to determine any inaccurate tabulations.

      4.    The Review Panel consisted of four members: a Democratic

representative, a Republican representative, and two county employees. I

served as the Republican representative. At this time, I do not recall the names
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 307 of 585




of the other members. We conducted our review at the Jim R. Miller Park in

Marietta, Georgia.

      5.    As part of our review process, we had to determine that the marks

on corrected ballots matched those of flawed ballots. I was told that flawed

ballots were those in which the machine would not count. I assume flawed

ballots were corrected by county employees. Party representatives did not

correct the ballots but were present to ensure that the corrected ballots

matched the flawed ballots. We also completed and reviewed tally sheets

showing how many votes each presidential candidate received as well as the

number of flawed ballots that could not be corrected.

      6.    After our group of four members finished reviewing the first set of

corrected ballots and annotating the total counts for the presidential

candidates, I asked if we, the Republican and Democratic representatives,

needed to sign or initial the tally sheets listing the total vote breakdown for

each presidential candidate. Our table coordinator/manager who was a county

employee told me that we did not need to sign or initial the count sheets.

      7.    The ballots and sheet totals were then placed all in an unsecured

U.S. Postal Service tray rather than a sealed, tamper-proof container. The tray

was then moved to another area. The area in which the ballots and tally sheets

were moved was out of my sight and observation. The tray had an open lid,
making it easily accessible to anyone who wanted to access the ballots and tally
sheets. Any individual could have altered the tally sheets or ballots.
      8.    I am concerned that the tally sheets were not placed in a secure
box with a chain of custody document. There should have been a time and date
stamp with witness signatures for each presidential tally sheet. Without a
proper chain of custody, it is difficult to detect voter fraud and to prosecute
those who commit voter fraud.
I declare under penalty of perjury that the foregoing is true and correct.
Executed this 30th day of November, 2020.
                                                 -~?~:fl
                                                 ___________________________
                                                 Michael Steven Opitz
                                                 404-862-1497
                                                 mopitz@mindspring.com
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 308 of 585
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 309 of 585




State of Georgia
County of Gwinnett


Appeared before me MICHAEL STEVEN OPITZ, this 30th day of November 2020,
and after being duly sworn, stated the forgoing statements are true and correct
to the best of his knowledge and belief. I verified his identity and witnessed his
signature via ZOOM VIDEO CONFERENCE at 9 :32 AM on the 30th day of
November, 2020.




My commission expires    03\ 5 /~
                              l
    Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 310 of 585




                AFFIDAVIT OF MICHAEL J. STRUTTON

      Comes now, Michael J. Strutton, and after being duly sworn makes the

following statement under oath

      1.    My name is Michael J. Strutton.

      2.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      3.    I reside a. .5 ] [    )ow . . .. lllilli . ..     ia llm30.

      4.    I arrived to vote on November 3, 2020 between 10:00 and 11:00 at

Ephesus Church located at 8445 Ephesus Church Road, Villa Rica, Georgia 30180.

      5.    As I went to vote, I gave the lady at the precinct my identification.

The lady issued me a digital card to vote in the voting booth, and as she was

prepru·ing the digital card, the lady took the card out of the computer and said

something was wrong with the card. She stated: ·'That card doesn't work." The

lady set the card aside and gave me different digital card to use which lead me

to believe that she had configured the first card against the ballot and issued

me a "dummy" card or something. I voted with the second card and got a

printout. I took the printout to the ballot reader which rejected my printout

three times in a row. Finally, they did something to the scanner, and the
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 311 of 585




 scannel' accepted my ballot. I don't know what the person did to cause the

 printout to go through the scanner.

      6.      I did look at the printout of my ballot, and the ballot appeared to

 be correcL. However, the scanner didn't seem Lo want lo accept the printout.

      7.    Since I was susp1c1ous of the lady issuing the digital card. I made

sure to vote in the booth closest to the lady I wanted to see what she was going

to do with that card. She Just kept it in her left hand off to the side the \vhole

time I , oted. She registered another person and kept the first card to the left.

She kept the card separate from the pile she had in front of her. When I left

the voting precmct, the card remained in the lady's left hand.

      I declare under penalty of perjury that the foregoing is true and correct.

Executed this 17th day of ·ovember, 2020.


                                                   ~
State of Georgia
County of Douglas

                     't                I           h
Appeared before me ~Qt, e._ () }ue. t:rthis \"f day of November 2020 and
                                   I




after bemg duly sworn, stated the forgoing statements are true and correct to
the best of his knowledge and belief.
Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 312 of 585




     _J)~(YLuJL
 . ·ota1·y Public   '

 \ly commission expires ~,   10 / ~~ I
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 313 of 585




                                                AFFIDAVIT



STATE OF GEORGIA

COUNTY OF COBB



   Personally appeared before the undersigned attesting officer, duly authorized to administer oaths in

said State and County, Michelle Branton, who after being duly sworn, deposes and says upon oath:

       1. My name is Michelle Branton, and I am a resident of Cobb County Georgia. I am employed by

       Georgia Republican party as a        Field Organizer. I am over the age of 18 and make these
       statements based on my personal knowledge of the facts, matters and events described herein.

        2. As I stated, I am employed by the Georgia Republican Party and so for the November 3, 2020

       General Election, I was to be involved in monitoring the ballot counting process. On the night of

       the November 3rd election, I was assigned by Regional Field Director Brandon Moye to be a Poll
       Watcher and to report to the Fulton County Board of Elections Warehouse, located at 1365

        English Street NW, Atlanta, Georgia, at 6:30 p.m ..

        3. A~er arrival, I was then reassigned to the State Farm Arena in downtown Atlanta to watch
       the processing of Absentee Ballots and arrived at around 8:15 p.m. At State Farm arena, I joined

        Mitchell Harrison, Field Organizer for the GAGOP. Mitchell and I entered the State Farm Arena at

        the same t ime as the news crew from Fox News which included their broadcaster, photographer,

        and producer.

        4. Upon arrival in the processing room located on Level S of State Farm Arena, we were
        supposed to watch the processing of the Absentee Ballots from the observat ion area which was

        delineated by a fenced area of roping secured by posts. This observation area we were put in

        was very distant from the staff actually processing the ballots. The room where t he ballot
        processing took place is a very large room, and this distance effectively prevented our actual
        observation of the process. In addition, other areas of this -- again very large -- room were not

        visible at all from our observation area.

        5. For example, the machine that copied the UOCAVA electronically received ballots (sometimes
        called military ballots) onto a paper copy of same could only be viewed from the side and the



                                                                                                        1
Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 314 of 585




 doors to that area were positioned in a way that prevented us from any viewing of this process.

 Additionally, the scanners that scanned the absentee ballots were not visible to us at all.

 6. The only way we knew that the scanners were located across this large room and was that

 Regina Waller, Public Affairs Manager for Elections was onsite and she described the process to

 Mitchell and me. There were several different news crews that came and went that evening

 from this same observation area. The Chairman of the Fulton County Commission, Robb Pitts,

 was there most of the night along with his personal assistant, another lady, and his security

 guard. At the time, I thought it was unusual that the Commission Chairman would be personally

 involved in the processing of ballots. Chairman Pitts left before the processing stopped later that

 evening. Additionally, Joe Carn, another Fulton County Commissioner was also onsite. Mr. Carn

 stayed until right before the processing stopped and spoke with Mitchell and me. Regina Waller,

 Public Affairs Manager for Elections for Fulton County was also onsite for the entire time and

 was still onsite when we departed.

 7. As the night progressed, most of the staff processing the removal of the inner envelopes and

 ballots from the outer envelope of the Absentee Ballots stopped working; however, there was

 one employee that continued working when the others had stopped. That last employee to

 finish was a younger woman. After that last employee completed her stack at approximately

 10:30 p.m.,   a woman across the room where the scanners were allegedly located yelled to

 everyone to stop working and to return the next day at 8:30 a.m. This lady had appeared

 through the night and Mitchell and I believed her to be the supervisor. The supervisor was an

 approximately 35-35 year old female, with hair that was blonde and braided which came at least

 to the middle of her back in length.

 8. After the "supervisor" gave her instruction, nearly all of the staff workers left, except the

 supervisor described above, another much older lady that had a shirt on that said "Ruby" on it,

 and one other lady that I cannot recall her appearance, and Regina Waller, the Public Affairs

 Manager for Elections. so, at the time that work stopped at about 10:30 I recall those four

 employees remaining.

 9. At this same time,, we along with the Fox News crew were the only other persons as I recall

 left in the room. We had been instructed by Brandon Moye to obtain the number of ballots

 processed and the number that were still remaining to be processed We attempted to obtain



                                                                                                   2
    Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 315 of 585




        this information three separate times from Regina Waller and she would not give an answer and

        she also appeared to be calling someone asking them for advice on how to respond to our

        request. Afterwards, Regina Waller would only say "it could be obtained on the website".

        10. After concluding that Regina Waller would not give us this information on the number
        processed versus the ones still left to be processed,, we along with the Fox News crew left the

        State Farm Arena shortly after 10:30 p.m. When we left, Regina, the "supervisor" and only two

        other people remained in the area of the scanners, the lady with the "Ruby" on her shirt was

        sanitizing the tables and tablecloths, and the third lady was further across the room and I could

        not tell what she was doing. Regina Waller was sending an email, as she relayed to us, when we

        left.

        11. We were then told to return to the Fulton County Board of Elections Warehouse on English
        Avenue. Shortly after we arrived at the Warehouse Facility, Regina Waller entered the facility

        within 15-20 minutes of when we arrived. The English Avenue facility is a huge warehouse

        storing election machines, scanners and other election equipment.

        12. Sometime thereafter while still at English Avenue, Mitchell Harrison and Brandon Moye
        advised they heard counting was still going on at State Farm Arena and Mitchell Harrison and

        Trevin McKay, field organizers, were sent to confirm the ballots were again being counted at the

        State Farm Arena. I did not go with them on the return to State Farm.

        FURTHER THE AFFIANT SAVETH NOT.




                                               {)ff~~
                                                 Michelle Branton

Sworn   ~i   and subscribed before me

t h i s ~day of November, 2020.



  /hdt.           ~rt
Notary Public




                                                                                                        3
C Document 1-3 Filed 12

  ,.,.,......,....,.......,..._..GAo,r,..,............... .
  ·••c..r...,.....,...,,,._,..-.........                    ~~-

      L"t-llWIIN~-f-1~fl~C....Wf'.I••..,.,


                                                                wa.--
      ---
      ...... M... .-111 ..c..p...,.._,.,..,MI~ I•-*•
      .ii.. . . . . . ~ . . . . .,.,..,. ....... - ..


      1. M .... flfa\'.,._ . . . "'--" ........ ~ ' - • ...... W.
                             -.,_.,...,_l.ll))U
      ~ - ~irlll,mC....,. Ofltr. .....

      .__....,......_._."wi.-....,.11-n-1•-
      ......,......,• ..,..ffllf.._ ..... ...,.~.,__..,••

      ....
      - ·.....---~'"""·
      _..._,....,,...         .
        ..,,.._ ..,,....,_ .........
                            ..-•-me.•                           ~~




      J.   -..!Wo1Mflfti.--.~IIICI_..__.,...,..._._
                    .,,...IIIC ......O.--••---,_llfal.,.I
           -............
      .. \Ml1. ......




      ~
      ~

         --........
                                  -
                   -....... .................   . . ...
      . . . . 11 .... ,.,,.""" . . . . . . . . . ..._.,......,, . . ....,..


                                      ...... .........-
                                   .,_,..,.
                                     ,..,.,
                                                "'
                                                          ""'
      ... ............--._... .............
      ........... - ..... -..--.--'""" wt--~--IIJ



      -
      ,     ~


      . ... _
                                                     ._
                ................... ,,..,.,. _ _ _ _ _11111

      :s .......... --.-., ..... ...,._.. _ _.~_,.,...., ..
      ""-NOW-t1 .. ,... c_..~-11..-._,-,oe....,lflfl't
       __
C Document
         ..._ .. .,...,..........
                                  1-3 Filed 12
  .......,... ,-...c-._.,,-c.--,---.-•--.....
                                         ~




       "•-"'""'-Anl•Dlltllklll!ll ...,_ ....._ __          .,_,.aolo!d
      ........_.. . . . . . . . C!Mf----.---~
      ----~- 1.ICICm-~---·~
       ..,...,.., ........ -.illlll#r. .......................~




              _..,. __
      .. __.............
       ",_,......._. . . . Nl .......


                         , ..................
       ~_,,,,..-.0 _ _.., .................. ,.. .-n•
       ~                        ....._ __________
                                              -..,""""'
                                                   .,,
                                     _,..,_..,.:_ihl
                                       .....................
       1. n,, ......... ...... ,_ _ _....,. _ _

       ,..,...._,......,""'-
       ""'..... .....- ,__ .-11..... _____ ...
                      ~
                                              _..
       ..,...litol .........._ ~ _
       1.s-t-•1t.............................
       _ _ lotl ..........
                                                9wl.~....._.,......
                           .............. " ... " " ' . . . , _ ~ _
                                   ~




       --1-!IJotn.._._...           .....   .,..u.....,~
       , _______,_..,...),ot...,_..,...,,_~.,..                 ....,.
       _ _ _ _ ...,...,.....,w_,..,,...1111111r.1JwbQlllor..llolltfllW

       _.........., ......_"""""'"'!~ll,elll....- .
       t ...... . .................................. --
                             --1111-... .,,_,_.,._..      ...,...,,1"'
       ---....,...,..___, ,-~
       ............. ll,fa .....
       Ml<~--•aec-.1"~ .......... ...,_... ..... .

                           ...,.............................
       _,__,.,.._.., ......,. __.
                                                             .....
                                       ___..,.-wi.... .........
                                           ___....... ..
                                                      ~




                                                          ,,.,,,,,.,,..
       IO....,_... ..................... ~.,,,,...._.
                                          ,..__llfl..
       ~-lf'I-Jlllltl\11M,...,., ..... . . . .
C Document
   s..,... -"-"' ....... 1-3
                         .............. ~Filed
                                         - - " ' - 12
                                                  ~
        .,,'"""'"""""··--"-,.
        U.Wf-1111t1••..,.•""',_..'---,_.,1a.a;.......,_oiiE.-

                          -
        ,,__~ ..... ... ....... ew .......,_fdW,..,_W... dl-'-i.e-.
        .. twt...._. ................... ~--ftdlll••,...........
        ~       ...... ..................
        11.   1--.___..,d•f-tnt\•------NWDI
        _.,. _ _,,.... .. «kllt'-"--... "'-.IOlll*.WIHWflllr"'
        .......... _ ....,,............,,.5-..........,....             ~


        •1•.. --•9-1..,._ "'--~WllotL«lAM•......... ......
        u -,,c~_,.. ... ,..,....si.,,_ ___ ..._.,.,. ... .,...
                                        Wt...,.,.._.._..~•
        . . . . . . . ),C . . . . . . . . .,,.. . . . .

        .. ,.,...__,.....,Wiolt.. _......owlil_....1ar...,_
        nr,,,c.,.....,. .......llt...-.....i,,,....,..___ ....,.,..
                          _
        ........... .........,..._..................... ... _
        -      ~-•..;..;               ................. --tlO
        ._ . . . - . . . . ...._ ... ,.....,. .... M._llll! ....... $111,oJ111

                                                    ,.................
        . . . . . . . . . 11111 ..._ _ _ _ _ _ . ., . . " "........

        ,\M. . . _    .....




                                                l{WJ:/J&
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 319 of 585




                  AFFIDAVIT OF MITCHELL WATKINS

      Comes now, Mitchell Watkins, and after being duly sworn makes the

following statement under oath

      1.    My name is Mitchell Watkins.

      2.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      3.    I reside at                           Georgia 30316.

      4.    I am registered to vote in Fulton County. However, I requested an

absentee ballot, which was sent to my relatives' house at

Montgomery, Alabama 36111. I received the absentee ballot there sometime

in early October. However, during that time I grew worried about whether the

absentee ballot would be timely processed, and I decided to vote in person

instead. I still have my absentee ballot, and have not opened the envelope in

which it was sent.

      5.    During early voting and in the week before Election Day, I arrived

at the Fulton County polling precinct located at the Georgia International

Convention Center, 2000 Convention Center Concourse, College Park, Georgia

30337.
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 320 of 585




      6.    A friend, Michael LaCagnina, has described his voting experiences

in a separate affidavit. When he voted in DeKalb County on October 25, 2020,

he watched the poll worker question the man in line ahead of him after the

man had produced his identification. The poll worker asked the man ifhe had

received an absentee ballot, and after the man told her that he had received an

absentee ballot, the poll worker asked the man where his absentee ballot was.

The man told the poll worker that the absentee ballot was in his car and asked

if he should retrieve it. The poll worker indicated that he did not need to, and

the man proceeded to vote.

      7.    As detailed in my friend's affidavit, after he finished voting, a poll

worker took his ballot from him and reviewed the ballot before my friend had

a chance to scan the ballot. My friend was upset by this experience, and he

called me as he left the polling precinct. He still does not know whether the

poll worker ever scanned the ballot.

      8.    Because of my friend's experiences I have described above, I

brought my absentee ballot with me to the Fulton County polling precinct.

However, after I provided my identification to the poll worker, she did not ask

whether I had an absentee ballot. She simply gave me a plastic card to operate

the machine and pointed me towards the voting machines.
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 321 of 585




      9.    A sign beside the voting machines instructed voters first to return

the plastic voting cards to the workers seated at the tables at the side of the

convention hall before taking their ballots to be scanned. The scanner was

located at the entrance to the hall. After I voted at the voting machine, I

printed my ballot and began walking quickly to the scanner. By the time I was

halfway across the convention hall, a poll worker seated at the tables on the

side stood up and started waving at me. I ignored her and she began to run,

not towards me but towards the scanner. I made it to the scanner and was

able to begin scanning my ballot before she reached me. She then took the

ballot from the bottom of the scanner along with my card. I believe that my

vote was scanned, but I am far from certain it would have been had she reached

the scanner first.

      I declare under penalty of perjury that the foregoing is true and correct.

Executed this 17th day of November, 2020.
    Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 322 of 585




State of Georgia
County of Fulton


Appeared before meM-:½hell ~~l;p ~a~'h'if l 7,~ ay of November 2020 and
after being duly sworn, stated the forgoing statements are true and correct to
the best of his knowledge and belief.



                                                t




   / Notary Public

     My commission expires


                                                Oishelesh Jones
                                               NOTARY PUBLIC
                                           Fulton County, GEORGIA
                                       My Commission Expires 07/19/2024
Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 323 of 585




                       AFFIDAVIT OF MORGAN WHITE

        Comes now, Morgan White, aod after being duly sworn makes the

  following statement under oath

        1.     My name is Morgan White.

        2.     I am over t he age of 21 year:,, and I am under no legal disability

  which would prevent me from giving this declaration. If called to testify, I

  would testify under oath to these facts.

        3.     I reside at                                GA30062

        4.     I worked in Cobb County for the Parks and Recreation

  Depai·tment.

        5.     I n April and into May,    2mm,    I was assigned to help process

  absentee ballot applications in Cobb Cout1ty.

        6.     There were three rooms of people working to process the absentee

  ballot applications. There were 30 or more people in each room.

        7.     I worked this process for appiroximately five days.

        8.     I personally processed hundr,eds of applications a day.

         9.    During the work processing; absentee ballot applications there

   were people a,ssigned to separate ballot applications into stacks for Democratic

   and Republican applications.

         10.   I was given stacks of either Democratic or Republican ballot

   applications.

                                                                          Pagel of3




                                  Ex. 9 to Petition:
                                    White Aff.
Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 324 of 585




     11.     My job was to continue processing the absentee ballot applications.
Part of the process involved checking the signatures. For each application, I

would scan a barcode. The signature would be brought up on my computer. The

signatui·e on the computer would be from a driver's license 01· other documents.

      12.      If the signattu-es matched, I would continue processing the

application.

      13.      I was told to put to the side any absentee ballot applications where

the signature did not match.

      14.      There were some applications I could tell the signatures did not

match what was on the screen. There were some I thought there was no way

the same person who signed the application signed the signature on the screen.

I put any applications where the signatures did not match in a separate stack.

       15.     I called the supervisor to ask what to do with the stack of

 signatures that did not match. I showed the supervisor t he signature from the

 computer and the signature on the application.

       16.     The supervisor, who was a man, said it is ok, go ahead and go forth

 with processing the application. In other words, go ahead and process the

 application in the same manner as the applications where the signatures

 matched.

       17.      I asked why we were putting applications to the side when the

 signatures did not match if we were goi ng t o process them in the same manner.

                                                                         Page 2 of 3




                                 Ex. 9 to Petition:
                                   White Aff.
 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 325 of 585




      18.   The supervisor said that the people who process the ballots when

the actual vote comes in would catch the mismatched signatures.

      19.   The environment to process absentee ballot applications was

unsecure, and phones and bags were allowed.

      20.   It was possible for fraud to occur because of these lax security
measures.

      I declare under penalty of perjury that the foregoing is true and correct.

Executed this 22nd day of November, 2020.




State of Georgia
County of Cobb


Appeared before me        ,/;;;ci ;/
                                 ~/7M!,/~this~day of November 2020 and
after being duly sworn, stated the forgoing statements are true and correct to
the best of her know ledge and belief.



                         UldaHParlcer
                        NOTARY PUBLIC
                   Cherokee Count1•, GEORGIA
             My Commissicn E,p.1cs January 12, 2024




      Notary Public

      My commission expires {)j.. !ff                 -i~/.


                                                                     Page 3 of3




                                               Ex. 9 to Petition:
                                                 White Aff.
                                 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 326 of 585




                           AFFIDAVIT OF NANCY M. KAIN

        Comes now, Nancy M. Kain, and after being duly sworn makes the

  following statement under oath:

            l.    I am over the age of 21 years, and I am under no legal disability

  which would prevent me from giving this declaration. If called to· testify, I

 would t estify under oath to these facts.

        2.        I reside in Marietta, Georgia.

        3.        I am credentialed to se1·ve as a poll watcher at the Election Day

 Ballot Tabulation Center located at the Lower Roswell Road, located at Marietta,

 GA.

        4.       Around 10:00 a.m. on November 5, 2020, arrived at the Fulton County

 Board of Elections to witness the vote counting of absentee ballots, and vote review

 panel process.

       5.        Upon arrival, I was not asked to present my tabulation center credentials

to an election official. I identified myself.

       6.        An election official supervisor told me where to sit, at a table next to

other poll watchers and media cameras.

       7.        I observed a poll worker with a paper ballot voting in a voting machine.

       8.        There was no one verifying or supervising this procedure. To my

knowledge, this does not follow the standard protocol.
                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 327 of 585




      9.     . I inquired about this nonstandard procedure to the Election Supervisor.

I recorded this conversation and his explanation.

      10.      He said that was what they were doing with all of the ballots that

are coming in and that are damaged.

      11.      The ballots were not being put into the scanning machine.

       12.     This happened for the remainder of the afternoon until I left a couple

hours later at approximately 12:00 or 12:30 PM.

       13.     I left because I heard a supervisor say that the ballot counting was

complete.

       14.     I then went to Dekalb County at the request of Georgia GOP by

Chris Gardner's assistant because they needed help at that facility.

       15.     I arrived at the Dekalb County facility at approximately 1:00-1:30

PM.

       16.      Upon arrival I presented credentials and introduced myself to a

poll watcher.

       17.     The poll watcher walked me around the facility and showed me where

the provisional ballots were being counted.

       18.     I asked the supervisor what the poll workers were doing so I could

understand the procedure.
                              Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 328 of 585




        19.   I observed that the poll watchers were at least twenty (20) feet away

from the tables where the military votes were being counted and some were

duplicated so they could be in a format that could be scanned.

        20.   The poll watchers wanted to observe this process closer but were not

allowed.

        21.   There were at least five (5) separate rooms where I saw they were
                                                                                                   .
counting, scanning, and sorting ballots, processing the Senate runoff and duplicating

the military ballots.

        22.   l was not allowed in the room where they were scanning the ballots.

        23.   I wanted to go into the room where they were scanning the ballots.

        24.   There was a glass barrier approximately thirty feet away from the

scanners that prohibited entry into the room.

        25.   I could not read or see the actual the ballots being scanned.

        26.   I wanted to read and see the ballots being scanned.

        27.   I spoke with the other poll watchers who could not see the process as

well.

        28.   An attorney from the Dekalb County arrived and he told me to move

away from where I was standing.

        29.   I told him that as a poll monitor, I had the right to observe the ballot

counting process closer and walk around the tables.

        30.   I showed the attorney my credentials.
                                                       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 329 of 585




                     31.                 I showed the attorney the statute OCGA Section 21-2-483 which states

my right to be able to walk around and observe process closer.

                     32.                 I was then able to observe the process closer, next to the tables.

                     I declare under penalty of perjury that the foregoing is true and correct.

Executed this 24th day of November, 2020.
                                                                                                                                 •


                                                                                                                 Nancy . Kain
                                                                                                                 Nancykain025@gmail.com



State of Georgia
County of


Appeared before me, this_ day of November 2020 and after being duly sworn,
stated the forgoing statements are true and correct to the best of his knowledge
and belief.

•


                                                                                                                                 •




                                ,
                 \   ...,   I       '   ._
            ~




          ,, .                  . , -~ _j      li.W,~t-kR
                     Notary Public

    ,..
          Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 330 of 585



                            AFFIDAVIT OF NANCY SPICCIA
       Comes now, Nancy Spiccia, and after being duly sworn makes the following statement
under oath:
       1.    My name is Nancy Spiccia. I am over the age of 21 years, and I am under no
legal disability that would prevent me from giving this declaration. I have personal
knowledge of the following facts, and if called to testify, I would testify under oath to these
facts.
       2.    I reside at                                  Georgia 30009, and I am a registered
voter in Fulton County, eorgia.
       3.    I was a Fulton County poll watcher. I observed early voting at Newtown Park
on October 24, 2020. While there I observed the poll manager giving a clipboard and a list
of information to the assistant manager who used the keyboard to input that data into the
poll pad (iPad) used to scan voter ids. I spoke about this with an experienced poll worker
(has worked multiple elections) in another precinct, and he said he could not think of any
reason for inputting information from a clipboard into the poll pads (iPads).
       4.    I observed voting on election day at Shakerag Elementary. I observed
numerous voters over a period of several hours who scanned their ids, got a green card,
placed the green card into a BMD, made their selections, retrieved their printed ballots from
the BMD, and then had their printed ballots rejected by both scanners on the site. When
that occurred, the poll worker did not place the rejected ballots into the emergency bin on
the scanner. Rather, the poll worker spoiled the rejected ballot and directed the voter to
start over again. This happened to some voters up to three times before the poll worker,
stating the EM code as the reason, eventually asked the voter to complete a provisional
ballot. I do not know what happened to the "spoiled" ballots.
       I declare1\n~r penalty of perjury that the foregoing is true and correct.
Executed this _rJ-_ / day of November 2020.      L---   ~         <     ~ - -.J

                                                        Nancy Spicci~
State of Georgia
County of     Fu   (-rDn
      Appeared before me NQ.nty 5p\       eti a ,
                                              this St1ay of November 2020, who, after
being duly sworn, stated the forgoing statements are true and correct to the best of h er
knowledge and belief.

            QlQ.JUL,]~VWJCt
       Notary Public

      My commission expires 8. { 'i?:{ &CJQ Q
   Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 331 of 585




           DECLARATION OF NATALIE CATHERINE STARLING

      Pursuant to 28 U.S.C. § 1746, I, Natalie Starling, make the following

declaration.

      1.       I am over the age of 21 years, and I am under no legal disability which

would prevent me from giving this declaration. If called to testify, I would testify

under oath to these facts.

      2.       I am a voter in Screven County.

      3.       I reside at                                Georgia 30467.

      4.       At approximately 6:40 a.m. on November 3, 2020, I arrived at the

voting precinct located at the Hunters Community House, 312 Hunter' s Road,

Sylvania, Georgia 30467.

      5.       I was one of the first individuals in line to vote.

      6.       When I entered the voting area, there were two tables in the front that

each had one tablet.

      7.       The poll workers at these tables were scanning our IDs.

      8.       I noticed that the man in front of me was confused.

      9.       I heard the poll worker tell him that "He had already voted."

       10.     Then, I noticed to my right, the same issue was occurring with the

citizens at the second table.
    Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 332 of 585




      11.   These citizens could not cast a vote because they too appeared to have

already voted.

      12.   I heard poll workers tell these citizens that they had already voted.

      13.   I thought maybe these incidents were a coincidence, and assumed that

I could cast my ballot without a problem.

      14.   I have voted at this same location multiple times.

      15.   I have never had an issue until today for the 2020 Presidential

Election.

      16.   As they pulled the man in front of me to the side, I noticed a woman

who had received a card to vote.

      17.    She went to the voting booth and inserted her card.

      18.    The machine told her that she had already voted.

      19.    She returned the check-in table because the machine said she could

not vote.

      20.    Then, it was my tum in line.

      21.    I came up to the check-in table and handed the poll worker my valid

Georgia Driver's License.

      22.    The poll worker asked me verify my address.
    Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 333 of 585




       23.       I verified my address at                                  Georgia 30467

by signing the tablet presented by the poll worker.

       24.       The poll worker then began to ask me a series of questions: 11Did you

vote early? 11 ; "Did you vote Absentee?"; "Did you request for an absentee ballot?"

       25.       I shook my head back and forth stating "No" to each question.

       26.       I did not vote early.

       27.       I did not vote absentee.

       28.       I did not request an absentee ballot.

       29.       At the time I presented myself to vote, I had not yet cast a ballot in the

present election.

       30.       The poll worker also asked if I had ever resided in multiple cities,

including Macon, Georgia.

       31.       I have never resided in Macon, Georgia.

       32.       My permanent address has been in Sylvania, Georgia since 2005.

       33.       After signing the tablet and verifying my address, the poll worker

informed me that I had already voted and requested my license.

       34.       At this point, more and more people were being denied the ability to

vote for the same reasons: poll workers were informing them that they had already

cast a ballot.
    Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 334 of 585




      3 5.   When it became apparent that each person had the same issue, the Poll

Manager took our IDs to the back in order to try to call someone and sort out the

problem.

      36.    I witnessed poll workers inform multiple voters that they had "already

voted."

      37.    I also witnessed voters attempting to vote and receiving a message

from the voting machines and printers that said, "Printer not ready. Contact the poll

worker for assistance."

      38.    I witnessed a voter insert her card into the voting machine.

      39.    The voter told me "the machine stated that she had voted twice

already" and that she could not cast her ballot.

      40.    She informed a poll worker of this issue.

      41.    I could not hear exactly what the poll worker said.

      42.    In less than an hour, multiple people had the exact same problem: the

voting machines stated that the voters had already voted.

      43.    I know this because I could hear the poll workers discussing this

problem with other voters.

      44.    While waiting for the Poll Manager to return with my driver's license,

I collected the names and numbers of the following individuals who had the same
    Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 335 of 585




obstacles to voting: Charles Hendricks, Laura Hendricks, Chris Tillman, Larry

Rovers, Betty C. Lee, Tonya James 'Burroughs, Benny Weathers, and Michael

Taylor.

      45.    The Poll Manager eventually returned my ID and instructed me to cast

a provisional ballot.

      46.    People who had been waiting with me for their ID walked away

without casting a provisional ballot.

      4 7.   At approximately 8: 14 a.m., I cast an Official Provisional Ballot.

      48.    I also filled out additional documents such as the Absentee

Cancellation Affidavit.

      49.    Although I did not request an absentee ballot and told the poll worker

I never requested an absentee ballot, the poll worker told me to sign the Absentee

Cancellation Affidavit.

      50.    I also received a Screven County Elections Office letter stating:

"Please be advised that your ballot will be returned to the Registrar's Office where

we will make every effort to determine whether or not your vote can be counted."

      51 .   Out of a room of ten people, only two of them were able to vote

electronically without any issues.
   Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 336 of 585




      52.    Only 20% of the people in the room were told that they could vote

while the other 80% were told that we had already voted.

      53.    After I exited the precinct, I called the county registrar.

      54.    Specifically, I called Debbie Brown at (912) 564-2783.

      55.    I spoke to the secretary for Ms. Brown.

      56.    The secretary informed me that, across the county, voters were being

forced to cast provisional ballots because the records stated they had already voted.

      I declare under penalty of perjury that the foregoing is true and correct.

Executed this 3rd day of November, 2020.
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 337 of 585




           AFFIDAVIT OF PAMELA COCHRAN WINTERBURN

      Cornes now, PAMELA COCHRAN WINTERBURN, and after being duly

sworn makes the following statement under oath

      1.    My name is Pamela Cochran Winterburn.

      2.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      3.    I reside at                                        Ga.31061.

      4.    On October 12, 2020, I arrived at 1601 N. Columbia Street,

Milledgeville, Ga. early voting location for the 2020 state and federal elections.

      5.    On October 12, 2020, I voted at the 1601 N. Columbia Street,

Milledgeville, Ga. early for both the state and federal election.

      6.    On or about November 4 or 5th , 2020, I checked online at the

Georgia Secretary of State "My Voter Page" and looked to see if there was an

absentee ballot requested under my name.

      7.    I plugged in my information on the website and it stated that I had

requested an absentee ballot on October 15, 2020, that my absentee ballot was

issued on October 15, 2020, and that my absentee ballot was received.
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 338 of 585




       8.    I did not request an absentee ballot on October 15, 2020 or any

other day regarding the 2020 state and federal election.



       I, PAMELA COCHRAN WINTERBURN declare under penalty of

       perjury that the foregoing is true and correct.

Executed this J1_ day of November 2020.

                                                  ~P,,, M2wn IJJ~
                                                     mela Cochran Winterburn

State of Georgia
County of Baldwin


Appeared before me PAMELA COCHRAN WINTERBURN, this J1. day of
November 2020 and after being duly sworn, stated the forgoing statements are
true and correct to the best of her knowledge and belief.

                                                                         '
                                                 ~ C,d,tv,,n Ww@~
                                                     rnelaCochran Winterburn
 (    Personally Known

 /     Produced Identification

Type and# ofID     GA  Oriif~CS UctDsG.
                     . 00~:!>.8'1515
     , - ~ ~ ~M,,_a,,,_.,
Notary      blic

My commission expires 6'1-Q':\ • ~




                                          -2-
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 339 of 585



                      DECLARATION OF PETER W. CHRISTIAN

Pursuant to 28 U.S.C. § 1746, I, Peter W. Christian, make the following
declaration.
       1.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration.

      2.     I reside at                                      Florida, 32746.

       3.    Around 11:00 A.M. on November 4, 2020, I went to witness the vote

counting, duplication, and vote review process at Henry County Board of Elections,

located at 40 Atlanta Street, McDonough, GA 30253.

      4.     At 11:45, while I was sitting in the lobby of the Board of Elections, an

election official demanded that I leave the building.

      5.     I informed the election official that I had a right to witness the tabulation

process.

      6.     She again demanded that I leave.

      7.     I refused her demand and remained at the tabulation center.

      5.     While I was at the tabulation center, ballots were being duplicated in a

room separate from the room in which the ballots were being scanned and counted.

      6.     I attempted to watch the ballot duplication process, but I could not see

the ballot duplication process because it was being conducted behind closed doors.

      7.     I also attempted to view the vote review panel process.
          Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 340 of 585



          8.        The vote review panel process was also being conducted in a room

different from the ballot counting process and behind closed doors.


          9.        After attempting to view the vote review panel process, the election

officials forced us to move to a back room in the Henry County Board of Elections

Office.


          7.        From the area in which we were placed, it was impossible to view or

witness the vote review panel process.

          l declare under penalty of perjury that the foregoing is true and correct.

Executed this 5th day of November 2020.


                                                            ~w~
                                                           Peter W. Christian
  5uvn-r1               io 1 .5 bl hs- c.,.; '9-ed
                                                            (917) 208-5251

    ft, ~fl--( ,n-e            -/¾h f; -f:: cL~ 1     1    peterchristian95@yahoo.com

   ('I 1✓e /IY\ ~ e r (            2-0Z 0




    pl y       CtJfJ1 ,i, J-,;-i tfJ-\   exf,Y'c:.5
          ~ 11/\ fl-< L>, 2023
Case
 Case1:20-cv-05310-MHC
       1:17-cv-02989-AT Document
                        Document 1002-8
                                 1-3 Filed
                                         Filed
                                            12/31/20
                                               11/05/20
                                                      Page
                                                        Page
                                                           3411ofof585
                                                                    2




                   AFFIV Vl OF PRISCILLA ,J

      COMES NOW Priscilla Jackson, who having been first duly sworn before

an officer authorized to administer oaths, deposes and states as follows:

   1. My name is Priscilla Jackson. lam over eighteen years of age and competent

      to testify to the matters contained herein. I voluntarily and freely make this

      Affidavit on my own personal knowledge for any and all uses and purposes

      autborized by law.

   2. I am a resident of Henry County, Georgia.

   3. On November 3, 2020, during the November 3 general election, I went to

      vote at Locust Grove United Methodist Church.

   4. Officials at Locust Grove United Methodist Church told me to vote at

      Harvest Point United Methodist Church.

  5. Once I arrived at Harvest Point United Methodist Church, after the poll

      worker scanned my driver's license, I was told that I had requested an

     absentee ballot and had already voted.

  6. I did not request or receive an absentee ballot, nor did I vote in-person

     during the early voting period for the November 3 election.

  7. At the poll workers' direction, I then went to another area to wait for

     assistance and was told again that I had already voted.

 8. I watched while the poll workers made a phone call.


                                            I           ~

                                                I
                                                    I
Case
 Case1:20-cv-05310-MHC
       1:17-cv-02989-AT Document
                        Document 1002-8
                                 1-3 Filed
                                         Filed
                                            12/31/20
                                               11/05/20
                                                      Page
                                                        Page
                                                           3422ofof585
                                                                    2




   9. A poll worker then asked me to confirm whether 1 bad a different last name.

   I 0.Another poll worker then came to me and took me to another area to vote

      using a provisional ballot. I completed the provisional ballot and returned it

     to the poll workers, as directed.



Sworn teu1nd subscribed before me
this ~f[iDV/ nt'2!/r, 2020.                   FURTHER, AFFIANT SAYETH

                  E~
NOTARY PUBLIC
                                                                                   Date
My Commission Expires:




                                         2
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 343 of 585




                   AFFIDAVIT OF REBECCA A. MOORE

      Comes now, Rebecca A. Moore, and after being duly sworn makes th e

following statement under oath:

      1.     My name is Rebecca A. Moore. I am over the age of 21 years, and I

am under no legal disability which would prevent me from giving this

declaration. If called to testify, I would testify under oath to these facts.

      2.    I reside in Enigma, Georgia in Berrien County. On election day, I

was working as a poll worker at the precinct in Enigma, Georgia.

      3.    While I was working at t he precinct that day, I saw several people

being told they had already voted, either at the check in st ation or by the actual

voting machines, and these people all stated that this was incorrect as they

had not voted yet. They seemed to be having this problem for a lot of people in

the precinct all throughout the day.

      I declare under penalty of perjury that the foregoing is true and correct.

Executed this (..9_
                 I
                    day of November, 2020.
                                              {



Appeared before me REBECCA A. MOORE, and after being duly sworn, stated
the forgoing st~ements are true and correct to the be~,t .R.f.,h~r knowledge and
belief on the _1_
                '1_ day of November, 2020.                  ,,,,t;~~.~-~?~J:~,,
         ~                  ~                    l O.·..···,,-RYp,:• .. -, ,.

                                                      ~~
                                                ~        0       v6) ·. () ~
        K                  ~         ~               ff a, / ~                              rn ~
      Notary Public    'aly;,;;;;;;:   ;.;;;expires:
                                                       l
                                                           \.
                                                            ~ \ 418f2024
                                                                           MY
                                                                  ci~~w:~ON .! "'j
                                                                                     ~\


                                                                                       /   0 f
                                                           \ 1'- ·•...           ....·· og;; -~
                                                            ~-,,,, cOUNT''
                                                                         ···· .. ····~ G ,,,,,-
                                                                  ,,,,,,           l ' \,,,,,
                                                                        ,,,,, "'""''
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 344 of 585




                         AFFIDAVIT OF ROBERT COLE

      Comes now, Robert Cole, and after being duly sworn makes the following

statement under oath

      1.    My name is Robert Cole.

      2.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      3.    I reside a                                   GA 30315.

      4.    I arrived on November 3, 2020 at approximately 2:00 PM at the

Praysmill Baptist Church precinct in Douglasville, GA.

      5.    I presented my ID to vote, received my voter card, selected my

choices on the touch-screen, and received a printout of my choices.

      6.    I inserted my printout into the scanner. The printout went into

the machine and was ejected. After the ejection, the machine said "Processing."

      7.    I asked the poll worker "Is that it?" and she said "Yes."

      8.    The poll worker took the printout from the scanner.

      9.    I left the polling station.

      I declare under penalty of perjury that the foregoing is true and correct.
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 345 of 585




Executed this 17th day of November, 2020.



                                              Robert Cole


State of Georgia
County of Fulton   Ur'I (OY\

Appeared before me Robert Cole, this ~ ~ay of November 2020 and, after
being duly sworn, stated the forgoing statements are true and correct to the
best of his knowledge and belief.




     My commission expires     4~ Q. I· ~4
   Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 346 of 585




   18. After 15 more minutes the poll manager returned and informed us again that only

       one of us could be inside the polling location. We did not comply and both went into

       the polling station.

   19.1 again observed the Democrat Poll Watchers using iPads and recording voters and

       voter information inside the voting area.

   20. We repeatedly implored the poll manager to review Georgia Statute §21-2-408

       which would have informed her about the legality of our presence and the illegality

       of the use of electronic recording devices within the voting area.

   21. The poll manager then told Robert Sinners to "stop speaking" to her and stated he

      was not allowed to speak to her. She then walked away.

   22. We followed her back into the polling area where we asked for her to return our

      appointment letters. She refused to return our letters, however after I demanded

      she do so she ultimately relented and returned the letters.

   23. We departed approximately 45 minutes after our in·                  rival.
                                                                                        0
                                                                                             . d ,    ;:,;:7'
                                                                                             «
                                                              ,,   -
                                                       I_,,
STATE OF GEORGIA
COUNTY OF FULTON TO WIT:
  This 12th day of November 2020, personally appeared before me, the undersigned
Notary Public, Joseph Michael Proenza, who is personally known to me and made oath that
the foregoing is true and correct to the best of his knowledge and belief.
  Given under my hand and seal this / J ++- day of Dc}vbu                        2020.

              iw~
              Nbtary Public
                              lJ: <t. ,Jt:;t~J
                                                 My Commission expi =
                                                                          ~~~~~•~•~i;~,,-:~:. ~Kt~o~~.~Er:r~~t~u~~f~i~~-\~~~;:tnrif~,L7I
                                                                       ~::~
                                                                    , ··J'...-!i•E
                                                                         ~,i.i'' i                    Cobb County
                                                                                              My Commission E><pires
                                                                           ,.,ir.?t.~~~.;-      February-03, 2024
   Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 347 of 585




                                           AFFIDAVIT


   I, Robert Alexander Sinners, after being first duly sworn appeared before the

undersigned notary public and under oath make the following statements:


   1. My name is Robert Alexander Sinners. I am over the age of 18 and am competent to

      testify.

   2. I have been credentialed by the Georgia Secretary of State as a State-Wide Poll

      Watcher and am credentialed to poll watch during the Advanced Voting Period.

   3. This morning at approximately 10:58 am I attempted to execute my duties as a Poll

      Watcher at the Buckhead Library along with Joseph Proenza who is also a

      commissioned State-Wide Poll Watcher.

   4. Upon arrival at the Buckhead Library we were greeted by a woman with an

      elections official badge and asked her to take us to the poll manager so we could

      present our credentials.

   5. At that point we identified two Democrat poll workers one of whom was inside the

      voting area, sitting at the voter check in table.

   6. This Democrat Poll Watcher was using her iPad and cellphone to take pictures of

      elections proceeding and check in processes.

   7. We presented our credentialling letters to the manager, however the manager

      would not immediately allow us to watch the polls. She insisted that because we

      were not on her list of poll watchers approved by the county Board of Elections we

      would not be allowed inside.
Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 348 of 585




8. Further, she insisted that there were already two poll watchers on site and no more

   would be permitted.

9. I explained to her that I would not be on that list as we received our commissions

   from the Georgia Secretary of State Pursuant to Georgia Statute §21-2-408 and that

   the statute allows for two State-Wide Poll Watchers in addition to those on a county

   appointed list.

10. The poll manager then left to make a phone call to an unknown person.

11. We were then approached by one Democrat poll watcher named Lori.

12. Lori informed us she had been instructed to record from inside the voting location

   and upload such recording into the "LBJ" system.

13. By information and belief, the "LBJ" system in the Democrat Party's Election Day

   operations program.

14. After approximately 15 minutes she returned and told us that only one of us would

   be allowed into the voting area. The other would be required to wait outside.

15. We informed her that was not the law and refused to go back outside. She then

   made another phone call to an unknown person.

16. Upon seeing our refusal to leave Lori, the Democrat poll watcher, asked us our

   names which we refused to give.

17. The Democrat poll watchers then went outside the polling station and while on the

   phone with an unknown individual claimed we were being "very intimidating".

   Joseph Proenza followed them outside and overheard this comment before

   returning.
    Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 349 of 585




   18. After 15 more minutes the poll manager returned and informed us again that only

       one of us could be inside the polling location. We did not comply and both went into

      the polling station.

   19. We again observed the Democrat Poll Watchers using iPads and recording voters

      and voter information inside the voting area.

   20. We repeatedly implored the poll manager to review Georgia Statute §21-2-408

      which would have informed her about the legality of our presence and the illegality

       of the use of electronic recording devices within the voting area.

   21. The poll manager then told me to "stop speaking" to her and stated I was not

      allowed to speak to her. She then walked away.

   22. We followed her back into the polling area where we asked for her to return our

      appointment letters. She refused to return our letters, however after a demand

      from Joseph Proenza, she ultimately relented and returned the letters.

   23. We departed approximately 45 minutes after our initial a



                                                                   Robert Alexander Sinners


STATE OF GEORGIA
COUNTY OF FULTON TO WIT:
  This 12th day of November 2020, personally appeared before me, the undersigned
Notary Public, Robert Alexander Sinners, who is personally known to me and made oath
that the foregoing is true and correct to the best of his knowledge and belief.
  Given under my hand and seal this Jd, 4,h day of O lJP~W            2020.
              ,/         \,l ~o. n                                  ~~tt,~,~~K~A~RiE~N~l~HE~N~T~S,C~H~EL~
              i\O:L~     J ld:4c-vT¼-V\t-~                            .l~~97'~           Notary Publ ic, Georgie
              N-0'tary Public                My Commission expires: g.f~:.i •j               Cobb Counw
                                                                                         My commluton Expires
                                                                      ~...,,,,,
                                                                          ~,,;_t
                                                                               ..i\\''     Februerv 03 2024
   Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 350 of 585




                           AFFIDAVIT OF ROCKY MOORE

       Comes now, Rocky Moore, and after being duly sworn makes the following

statement under oath:

       1.    My nar:ne is Rocky Moore.

       2.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I would

testify under oath to these facts.

      3.     I reside at                                 GA 30004, County of

Fulton.


      4. I arrived on October 12, 2020 at 9 am. at Milton Library early voting

location at 855 Mayfield Road, Milton, GA 30009.


      5.     I presented my id to a poll worker and was directed to go to the

voting machine,

      6.     While filling out my ballot at the machine, I was approached by the

poll worker, and she told me that according to the system I had already

requested an absentee ballot, which had already been received on that same

day, October 12, 2020.

      7.     I told the poll worker I never requested an absentee ballot.

      8.     The poll worker told me to complete the computer ballot but to sign a

form that would hopefully cancel out the prior ballot.
   Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 351 of 585




      9.     I signed the form as directed by the poll worker.

      10.    The form required that I identify as a Republican or Democrat.

      11 .   The poll worker told me that signing the form woutd cancel the

requested the absentee ballot that was previously reported as received .

      12.    l completed filling out my ballot at the voting machine, printed and

deposited the ballot on site.

      13.    I also witnessed the poll worker say that the polling location had

multiple reports of similar issues that day.



       I declare under penalty of perjury that the foregoing is true and correct.


Executed this _18.__!h day of November, 2020.




                                                    Rocky Moore
                                                    1507 Dartmouth Road,
                                                    Milton, GA 30004




State of Georgia
County of Fulton




                                               2
  Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 352 of 585




Appeared before m e ~          d.@= ,   this r8'4-f
                                                 ay of November 2020 and
after being duly sworn,st~ e forgoing statements are true and correct to the
best of his knowledge and belief.




                                        3
            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 353 of 585

                                              GENERAL AFFIDAVIT


STATE OF GEORGIA; County of Carroll

Rosemarie Parrish, who is a resident of Carroll County in the state of GEORGIA, personally came and appeared
before me, the undersigned notary, and makes this her statement and General Affidavit upon affinnation of belief
and personal knowledge that the following matters, facts and things set forth are true and correct to the best of her
knowledge:

1. l was a Poll Watcher for the General Election dated November 3, 2020. I was at the West Carrollton precfoct in
Carroll County, Georgia.

2. After the polls closed, I w itnessed approximately 600 unused, provisional ballots were placed in compartments
under the two scanners. The ballots were not locked nor sealed. 1 asked the poll workers three times if the ballots
were going to be locked, no one answered. The baJlots remained unsecured in the facility after the poll workers left.
T here were other people still in the build ing.

3. Earlier in the day, l bad asked the Poll Manager if she had received a number for how many provisional ballots
she received. She said no, that they had always given her a count for every other election, but for some reason they
did not give her a count for this election. I estimated the number of provisional ballots to be close to 600. Only 3
provisio nal baJlots were used, the rest remained unsecured in the building.

4. After the scanning machines were opened and the cast ballots removed, there were ballots in the ' trap drawer·.
The young man took those ballots put them with the scanned cast baJlots. The Poll Manager told him be was not
supposed to do that. She allowed him to grab a handful of ballots from the cast pile, and place them in a plastic bag.
At first the young man said there were about 10 that bad been in the trap compartment, but it appeared they grabbed
many more than 10 baUots. They did not count how many they removed. This only happened with one of the two
machines.

5. The cast paper ballots were removed from the scanner machines and placed in a case. The case was not locked
nor sealed. f asked the Poll Manager if she was going to lock the case. She said no, that she didn 't have to lock
them because the ballots were not going to leave her custody. The ballots were placed in a vehicle unsecured.

6. Du.ring the day, l noticed some of the poll workers wbo were stationed by the scanning machine make a motion
as though they were pushing a button on the scanner. J watched to see if they did that for every voter. They did not.
When there were no voters by the scanners, I went over there to see if there was a button that they were pushing. I
did not see a button so l shrugged it off. The next evening, f read that the Trump team was asking voters in another
state if they noticed any of the poll workers "pushing a button" on the display screen of the scanners. It occun,ed to
me that may have been what 1 witnessed. I was looking for a traditional button, not one on the screen.

7. People came in to vote wbo, it sounded like, had already voted absentee. The Poll Manager took them to another
room then they came back and voted. J was restricted as to where l was allowed to be and did not witness what
occurred in the other room. The poll manager tried to prevent me from roaming (and witnessing) the process.

Dated this J3_ day of November, 2020                                Kr;;f),,v-nuuu I'     ~ 7,1,,,.Jd'.
                                                                   SIGNATURE OF AFFTANT

Subscribed and affirmed before me, this the   ~J3___tb_ _   day of November, 2020
 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 354 of 585




                    AFFIDAVIT OF ROSLYN GREGORY

        Comes now, Roslyn Gregory, and after being duly sworn makes the
following statement under oath:
        1.   My name is Roslyn Gregory.
        2.   I am over the age of 21 years, and I am under no legal disability
which would prevent me from giving this declaration. If called to testify, I
would testify under oath to these facts.
        3.   I reside at                                          Georgia.
        4.   I received an absentee ballot to vote in the November 3, 2020
general election.
        5.   I decided to vote in person instead, so on October 16, 2020 I went
to the East Cobb Government Center at 4400 Lower Roswell Road, Marietta,
Cobb County, Georgia to cast my vote.
        6.   When I checked in I gave the poll worker my unopened absentee
ballot. She called someone over (perhaps a supervisor), who took the ballot
away.
        7.   Neither individual marked it "void" or tore it in half or shredded
it or otherwise defaced it.
        8.   The poll worker adjusted my information on her computer and
told me that I was taken off of the absentee ballot list and if I wanted to vote
absentee in the future I would have to reapply.
        9.   When I asked what would happen to the absentee ballot the poll
worker told me that it would be placed in a box along the wall behind where
the poll workers were sitting, and at the end of each day they are shredded.
  Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 355 of 585




      10.     In hindsight I question how this was handled. In the hands of a
dishonest poll worker my ballot, and the ballots of others similarly situated,
could be weaponized.
      I declare under penalty of perjury that the foregoing is true and correct.

                          1"'
Executed this 2-1-day of November, 2020.




                                                           ~
             CAITLIN M GRANT
              NOTARY PUBLIC
             New Hanover County
                   North Carolina
       My Cc· . . -~~ion Expires 1212~1? 11"~



State of North Carolina
County of N.Qw \t Q'f\G\H..I


Appeared before me Roslyn Gregory, this 8-9 day of November 2020 and
after being duly sworn, stated the forgoing statements are true and correct to
the best of her knowledge and belief.




Notary Public
My Commission Expires: / 2--/2.<P               J-z.02.t
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 356 of 585



STATE OF GEORGIA

COUNTY OF COBB



                           AFFIDAVIT OF SALLEIGH GRUBBS


      Personally appeared before me this )"'n~day of i1:v~020, the Deponent
SaUeigh Grubbs and hereby swears and affirms pursuant as follows:

       My name is Salleigh Grubbs and I reside in the State of Georgia.

      On Friday November 13~', 2020, I was a Republican monitor in Cobb County, Georgia at
Jim R. Miller Park, related to the recount for the 2020 United States Presidential Election. I was
concerned that there was no Republican representation on the floor monitoring the process. I
fotmd this out through a video received from another concerned citizen.

        I had previously submitted to be a monitor to the website for the Georgia GOP as
directed. I was told it was all being handled by the Georgia GOP and not our local Cobb GOP. I
was never contacted by anyone. Therefore, I showed up unannounced to Jim R. Miller Park on
November 13'\ 14th, 15th and 1611\ 2020.

      When I arrived at the Jim R. Miller Park there were three exhibit halls delineated A, B , and
C. I asked a poll official, as to which hall 1 was supposed to report. I asked if I could report to
Hall B. The poll official said, "no, you need to stay in hall G'. "That is where all the action is".

     Hall C is where the recount was being conducted. There were printed ballots from machines
being reviewed, not "absentee ballots'' at that time. These printed ballots were printed from
early, in person voting days prior to and including the election day of November 3, 2020.

       I contacted a friend at the Georgia GOP who saw that I was given the appropriate
credential to give to the Cobb Board of Elections Personnel.

    I observed ballots were sorted and placed in different postage type bins. There were forty
(40) tables of teams of two sorting people with occasional supervisors. I observed three tables
where there were different color ballots and different weight (thickness) of ballots. There were
inconsistencies in ballots. When a different looking ballot appeared, I observed they were all
Biden ballots. I was not the only ooe to notice this. Even workers at the tables noticed. They
called a supervisor over to see the difference in paper and were told, "it's fine-include them".
The group of ballots were from Team 12 which was s01ting ballots from the main voting location
on October 19, 2020. There were also different colored ballots from the main location from
October 21, 2020 being sorted by Team 15. After the ballots were sorted, they were taken to
electronic counting machines to be tallied. Every different colored ballot I saw happened to be a
vote cast for Biden. There was another table with the same issue that I observed but I was not
able to notate it.
        Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 357 of 585




        At Table 39, l witnessed counting without separating out the "mail in ballots";

           Voter review. which is comprised of two county employees, one Republican and one
Democratic reviewer, review mi litary ballots and damaged ballots to ensw·e where the votes are
being cast, was taking place in Hall B, in which there were no Republican Monitors. No one
informed us that there were no Republican Monitors in Hall B. 1 believe the aforementioned poll
official intentionally misled me so that as a Republican Monitor, l would be denied access to
Hall B.

        On November 15'\ 2020 I found out the voter review panel met without any Republican
representatives.

         Throughout my time at Jim R. Miller Park, I also noticed discrepancies in the military
absentee ballots related to the water marks. Debbie Fisher, who is a Voter Review Person for the
Republican side, and I saw discrepancies in the watermarks on some of the ballots. Specifically
on ballot SO02604 - K.3024, OST Def, the watermark was off. This needs to be investigated.
There were ballots with incorrect precinct numbers on them as well.

         I observed a Democrat on the voter review panel, fill in a ballot with a felt tip pen.

           I observed a person work as a ballot so11er for two days who then became a Democrat
monitor.

        l witnessed several instances of unfair treatment by Board of Election workers toward
Republican Monitors.

         We were told to stay back six (6) feet from any worker yet they didn' t observe their own
rule.
       There were black and blue pens and Sharpie markers on the tables. I was later told they
were to have no black or blue pens on the tables. The black and blue pens, as well as markers
were not removed from the tables.

        A friend of mine who had not been to the location, accidentally got into the line where
the workers enter. There were no signs saying "employees only". She thought she was entering
the building at the same location where other concerned citizens entered. No identification was
requested. When she came in the door, the person at the table told her to sign in and jot down
her cell phone number, which she did. She was then given a Cobb County badge and seated at a
table where the ballots were being sorted and counted. A conversation ensued between she and
another lady at the table who told her that she would be paid for her work there. She asked if my
friend had submitted her I-9. She told her no, and that she was just there as an observer. At that
time they called a supervisor over to ask where observers were to go. She was then directed
 behind the caution tape. At no time was she asked for identification. Had she not been an honest
 person, she would have access to ballots without any proper credentialing.

      There was a large group of non-profit people (Carter Center and ACLU) available for the
 Democrats at the location. We Repub1icans were stuck with 4 people on the floor at a11 times.
         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 358 of 585



We did not have any non-profit representatives on our side.

         We were told that only one Monitor could enter the Voter Review area.

         Janine Eveler who is the Director of the Cobb Board of Elections, explained to me that
what happened on the days I was there was a recount, and was not an audit. At this time, the
Secretary of State is saying that it was an audit. There seems to be confusion and
miscommunication between the office of the Secretary of State of Georgia and the local Director
of the Cobb Board of Elections. I am not confident the appropriate process was performed as
required by law.

        On Monday, November 16, 2020, 1 requested tallies for the Voter Review Panel ballots.
I was told they did not have them. I was told that she didn't know when the totals would be
available.

         The military ballots were of concern. Ballots are emailed to service or foreign personnel,
printed out, marked and then sent back to the county where someone transferred that information
to a ballot that could then be scanned into a scanning machine. 1 am concerned about the process
and the accuracy of marking ballots without appropriate representation of respective political
parties.



         FURTHER AFFIANT SAYETH NOT




         mas       illiams
        NOTARY PUBLIC
    Bartow County, GEORGIA
My Commission Expires 08/09/2022

My commission expires
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 359 of 585
             AFFIDAVIT OF SANDRA DOMINY
     Pursuant to 28 U.S.C. § 1746, I, Sandra Dominy, make the
following declaration.
      1. I am over the age of 21 years, and I am under no legal
disability which would prevent me from giving this declaration.
If called to testify, I would testify under oath to these facts.
      2. I was a credentialed voter review panel (VRP) member
for Paulding County.
      3. My local county GOP credentialed me.
      4. I participated in the VRP on November 2, 2020 and
November 3, 2020.
      5. The VRP in Paulding County was not open to the public.
      6. We conducted our VRP business in a narrow hall.
      7. There was only space for one person to walk through the
hall at a time.
      I declare under penalty of perjury that the foregoing is true
      and correct.
Executed this         day ofNovember 2020.


¢ \~v-                                   J~ {J_l)~
                                         NAME




<Q
NOTARY
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 360 of 585




                      AFFIDAVIT OF SANDRA METTS

       Comes now, Sandra Metts, and, after being duly sworn, makes the

following statement under oath:

       1.    My name is Sandra Metts.

      2.     I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      3.     I reside at                                  GA 30605.

      4.     I was assigned to be a poll worker at the lB Tennis Center in

Clarke County, GA.

      5.     At this location, there was a manager and two (2) assistant

managers.

      6.     Every hour the manager would do a count of the number of voters

recorded on each issued IPAD; then compare it to the number of ballots that

had been run through ICP.

      7.     Our numbers were not matching up.

      8.     A young lady doing the same job I was, mention to me to not use a

card because a voter told her it had already been used.

      9.     Without permission, she issued another card. This happened more

than once.
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 361 of 585




      10.   Later, someone from the county office came by and said that the

iPads were supposed to be communicating with each other. This would make

it so that no one could come back and vote twice because the records would

reveal the duplication.

      11.   Our iPads were not communicating with each other.

      12.   This is why the numbers on the iPads and the number recorded on

the ICP did not match. She was giving voters multiple voting cards.

      13.   The manager nor the two assistant managers had no idea that the

iPads were supposed to be communicating with each other.

      14.   While I was working as a poll worker on November 3, 2020, I

noticed a woman went to her voting station with her adult son. Neither the

manager at the polling station or any of the polling workers said anything to

her about her adult son accompanying her.

      15.   While I was working as a poll worker on November 3, 2020, a man

entered the polling station and stated that (a) he lived in Florida and (b) he

wanted to vote. The manager at the polling station tried to figure out a way

for him to vote. I objected to the manager's actions. The man left the polling

station without voting.

      16.   While I was working as a poll worker on November 3, 2020, a truck

driver came to polls and stated that (a) he was not registered and (b) he wanted
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 362 of 585




to vote. The manager at the polling station made several phone calls and, after

them, allowed the truck driver to vote. The manager at the polling station was

on speaker phone. I heard the person on the other end of the call say that she

deserved a Christmas present for helping the polling manager with this

situation. The truck driver said that he would bring her a flat screen TV.

        17.   While I was working as a poll worker on November 3, 2020, a

woman came to the polls and stated (a) that she had voted on two (2) absentee

ballots and (b) that she wanted to vote in person as well. The polling manager

just looked at her.    Tbe person left without voting in person. The polling

manager did not investigate the claim that the woman had voted on two (2)

absentee ballots.

        18.   While I was working as a poll worker on November 3, 2020, many

people stated that they had applied for absentee ballots but had not received

them.

        19.   I filed a complaint with the Secretary of State's office regarding

the polling pad issue. After filing the complaint, I called the Board of Elections

in Clarke County to sign up to work at the polls for the January 2021 runoff

election. The person with whom I spoke at the Board of Elections knew that I

had filed a complaint with the Board of Elections.
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 363 of 585




       20.   I was a monitor for the Clarke County GOP during the recount of

the November 3, 2020 election. I was told to stand in the middle of the room.

Consequently, l could not verify either (a) who the voter had voted for or (b) if

the tally of those doing the recount was accurate. I also noticed an issue with

the green bag.

       21.   During the election on November 3, 2020, at the end of the evening,

we took all of the ballots out of the ICP machine and sealed them in the green

box.

       22.   The green box that held the ballots was sealed with a tab.

       23.   That tab number was recorded the evening we closed the we closed

the precincts.

       24.   During the recount of November 14, 2020, the paperwork with that

tab number was not available to match the tab being removed on November

14, 2020 to ensure the green box had NOT (emphasis addea) been opened since

November 3, 2020.

       25.   As I was monitoring the count, one table came up short twelve (12)

ballots.

       26.   The table's counters asked for someone from the back room to come

over to the table and speak with them concerning the missing ballots.
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 364 of 585




         27.   The person who came over was an employee of the Clark County

Election Office. They told the employee of the Clark that they were 12 ballots

short of the number written on the green box.

         28.   The Election Official left the room and returned with a file folder

that contained 12 ballots.

         29.   I was concerned that if the green box had truly been sealed since

November 3, 2020 and was just opened on November 14, 2020 for the recount,

that there were 12 ballots out of the box that was sealed on November 3, 2020.

         30.   At the close of the precincts on November, there was a receipt

printed off the ICP machine. This receipt listed exactly how many votes were

cast and for whom they were cast.

         31.   The green boxes that held the ballots did not have the receipt on

top on November 14, 2020 to confirm the actual count of November 3, 2020.

         32.   I saw that there were handwritten numbers instead of the copy of

the receipt printed off election night on that box to ensure the validity of the

count.

         I declare under penalty of perjury that the foregoing is true and correct.
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 365 of 585




Executed this 17th day of November, 2020.



                                              Sandra Metts


State of Georgia
County of Fultori ,4£ IZ...
           d•r)U

Appeared before me Sandra Metts, this "L day of November 2020 and, after
being duly sworn, stated the forgoing statements are true and correct to the
best of her knowledge and belief.




      _-Jj (ih,%
       Notary Public

      My commission expires   Y /JrI
                               I
                                    lza.1
Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 366 of 585




                     AFFIDAVIT OF SANDY RUMPH

      Comes now, Sandy Rumph, and after being duly sworn makes the

following statement nnder oath

      1.    My name is Sandy Rumph.

      2.    I am over the age of 21 yeai·s, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify. I

would testify unde1· oath to these facts.

      3.    I reside at 433 Bakers Bridge Road, Douglasville, GA 30134

      4.    I am the daughter-in-law of John Clent Rumph who died

September 9, 2019.

      5.    John Clent Rumph died as a resident of 433 Bakers Bridge Road,

Douglasville, GA 30134 in Paulding County, GA and on September 17, 2019

bis 1·egistration was changed from "deceased" to ''active" with address changed

to 91 7 CaiTiage Place Court, Decatur GA 30033 in Dekalb County, GA




                               Ex. 6 to Petition:
                                 Rumph Aff.
Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 367 of 585




      [ declare under penalty of perjtuy that the foregoing is true and correct.

Executed this 17th day of November, 2020.




State of Georgia
County of -:Pc. ,4 ) rl; ~

Appeared before me ,jli\.qd,      (b1<1roth .  this 17th day of November 2020
and after being duly sworn, sta ed the forgoing statements ai·e true and correct
to the best of his know ledge and belief.




                             /.
                                                          Brenda ours
                                             Notary Public, Paulding County, Georgia
                                              My Commission Expires 08/10/2022

      My commission expires       1Sft n j~Oj..2,




                                  Ex. 6 to Petition:
                                    Rumph Aff.
               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 368 of 585



                                                                                             GEORGIA DEATH CERTIFICATE
                                                                                                                                                                            State File Number         2019GA000056326
    1. DECEDENT'S LEGAL FULL NAME (Firs!. Mld41o. Last)                                         11•. IF FEMALE. ENTER LAST NAME AT BIRTH                      12. SEX                 2a. DATE OF DEATH (Mo.. Day, Yo.,,
    J OHN CLENT RUMPH
                                                                                                                                                               MALE             ACTUAL DA TE OF DEATH 09/09/2019
-                          ITYNUMSER                       148. AGE    !Y•=>              I 4b. UNDER 1 YEAR               4c. UNDER 1 DAY                 I 5. DATE OF B;RTH (Mo., Qoy. YMr)
                                                                                                Mos.      Cays                   Hours        I Min$.
                                                                          85
                                                                                         I                 I              I                              -1

                                                           l
                                                                                                                                                                   -         934
    S. BIRTHPlACE
    GEORGIA
                                                               7a. RESIDENCE •STATE
                                                               GEORGIA
                                                                                                         , 7b. COUNTY
                                                                                                           PAULDING
                                                                                                                                                               l       7c. CITY, TOWN
                                                                                                                                                                       DOUGLASVILLE
                                                                                                                                                                                                                                -
    7d. STREET ANO NUMBER                                                                                          I
                                                                                                                  7e. ZIP CODE  I 71. INSIDE CITY UMITS?                              18. AA MEO FORCES?
    433 BAKERS BRIDGE ROAD                                                                                       30134            UNKNOWN                                              YES
    Sa USUAL OCCUPATION
    SERGEANT FIRST CLASS
                                                                      ,                                I ab. KIND OF INDUSTRY OR BUSINESS
                                                                                                         MILITARY
    9. MARITIALSTATUS                                           1 10. SPOUSE NAME                                                                                          1 11. FATHER'S FULL NAME (FlrsL Middle, Last)
    MAR.RIED
    12. MOTHER'S M.AJDEN NAME (Fnt. Middle. Last)
    LAURA BELL BUICE
                                                                      l
                                                                   BOBBIE LEE MURPHY
                                                                          ' 3a. INFORMANrS NAME (Flrs1. Middle, L.!st)
                                                                          BOBBIE LEE RUMPH
                                                                                                                                                                            WEBSTER JEROME RUMPH
                                                                                                                                                                              1 13b. RELATIONSHIP TO DECEDENT
                                                                                                                                                                               WIFE
    1:Jc. MAILING ADDRESS                                                                                           114. DECEDENT'S EDUCATION
    433 BAKERS BRIDGE ROAD DOUGLASVILLE GEORGIA 30134                                                                 HIGH SCHOOL GRADUATE OR GED COMPLETED
    15. ORIGIN OF DECEDENT (ltaNsn, Mex.,Fmnell, e,glish, etc.)              116. DECEDENT'S RACE (While, Blaci<, Amerieon Indian, etc.) (Specify)
    NO, NOT SPANISH/HISPANIC/LATINO                                             WHITE
    17a. IF DEATH OCCURRED IN HOSPITAL                                           I17b. IF DEATH OCCURRED OTHER THAN HOSPITAL (Specify)
                                                                                   DECEOENrs HOME
    18 HOSPITAL OR OTHER INSTITUTIOr-tNAME (II not In eithergiw, sueet and no.)         I19. CITY, TOWNorLOCATlONOF DEATH                          120. COUNTY OF DEATH
    433 BAKERS BRIDGE ROAD                                                               DOUGLASVILLE                                                PAULDING
    21. METHOD OF OISPOSITION (specify)             122. PLACE OF DISPOSITION                                                                123. DISPOSITION DATE (Mo., Day, Yell!)
    BURIAL                                           MELROSE HILLS MEMORIAL PARK CEMETERY HIGHWAY 61 VILLA RICA GEORGIA
                                                     30180                                                                                     09/12/2019
    240, EMSAUAER'S NAME                                  1241>. EMBALMER LICENSE NO.          1 25. F\/NERAL HOME NAME
    KENNETH A FIELDS                                       004445                               CLARK FUNERAL HOME HIRAM
    25a. FUNERAL HOt,1E ADDRESS
    4373 ATLANTA HIGHWAY HIRAM GEORGIA 30141
    2Sa SIGNATURE OF FUNERAL DIRECTOR                                                                                   126b. FUN. DIR, LICENSE NO AMENDMENTS
    JACK B STROUD JR                                                                                                      3934
    27 DATE PRONOUNCED DEAD (Mo., Day. Year)                              128. HOIJR PRONOUNCED DEAD
    09/09/2019                                                             08:35AM
    29a. PRONOUNCER'S NAME                                                                                             129b. LICENSE NUMBER            I29c. CATE SIGNED
    David WAYNE Humphries                                                                                               RN137805                        09/09/2019
    30. TIME OF DEATH                                                                                          131 . WAS CASE REFERRED TO MEDICAL EXAMINER
    08:36 AM                                                                                                    NO
    32, P,11tl. Entc< tt'le ~ o1 tWents-dseasn. injuriit$. o, COfflllCll!l'OM ltlat direclly caused O'le dultl. 00 NOT~ temlinal e-vems such .u Cllfdi.c •trttt.                    Approximate Wl!et\111 t>etwe-en oos.-t aod death
    re$pn(O!yanl!51, Orv~6bttllaiotl ~.showing Iha eUogy, DO NOT /l,£BREVlATE.

                                                            CARDIAC ARREST                                                                                                                      UNKNOWN
    IMMEDIATE CAUSE (Rnol                             A.
    disease or conc:fition resulting In                                        Ove lo. Of as a consequeACe cf
    death)                                                   CONGESTIVE HEART FAILURE                                                                                                           UNKNOWN
                                                      B.
                                                                               OIIO lo. Ql'a $ a consequence cf
                                                      c,
                                                                               ~ to, or as ti   oon~u•nce of
                                                      D.
    Patt It. EntM significant conditions contnbL'li.ng to death but notre!ated to cause
    given In Part 1A. Jffemale, indicate if pregnsn: or birth O®rred within 90 cfays of de:Jtlt
                                                                                                                           I   33. WAS AUTOPSY PERFORMED?                      134. WERE AUTOPSY FINDINGS AVAILABLE TO
                                                                                                                                                                                COMPLETE THE CAUSE OF DEATH?
    DIABETES                                                                                                                  NO
    35. TOBACCO USE CONTRISLITEO TO DEATH
    UNKNOWN
                                                                               I38. IF FEMALE (range 10-54) PREGNANT
                                                                                NOT APPLICABLE
                                                                                                                                    1 37. ACClDENT. SUICIDE. HOMICIDE. UNDETERMINED (Specify)
                                                                                                                                       NATURAL
    38. DATE OF INJVRY (Mo., Day, Year)                     139. TIME OF INJURY 140. PLACE OF INJURY (H"""', Farm. Sb-eet, F~o,y. Office, Etc.) (Specify) I41 . INJURY ATWORK? (YesorNo)

    42. LOC-'\TION OF INJURY /Sftffr, Apattment Number, City or Town, Slato, Zip. county)


    43. DESCRIBE HOW INJURY OCCURRED                                                                                                                      144. IF TRANSPORTATION INJURY

    45. To the best of my know!odgo doalfi OOCIJlfe<I at 1he time. d<lte and pJaee                                48. On the basis of e.xaminati"on andfor investigation., in my opinion deau, occurred a1 the time, date
    and due to the cause(s) stated. Medical Certifier (Name,   Tille, Ucense No.)                                 and place and due to tne cause{s) stated. Medical ExaminerfCoroner (Name, TiUo. Ucense No.)

    ALANA WILLIAMS, MO, 061376
    45a. DATE SIGNED (Mo., Day, '(oat)    1 45b. HOUR OF DEATH           46a. DATE SIGNED (Mo . Day. Year)                                                                , 46b. HOUR OF DEATH
    09/13/2019                              08:35 AM
    4i . NAME, ADDRESS. AND Z!P CODE OF PERSON COMPLETING CAUSE OF DEATH
    ALANA WILLIAMS 216 W WEST WILSON ST. STREET VILLA RICA GEORGIA 30180
    48REGISTRAR                                                                                                                                                    1•s. DATE A LEO. REGISTRAR         (Mo., Day, Year)
    (Signature)                /SI CHRISTOPHER JP HARRISON
                                                                                                                                                                       09/16/2019
    Form 3903 (Rev. <M/2012), GEORGIA DEPARTMENT OF PUBLIC HEALTH




                                                                                                   Ex. 6 to Petition:
                                                                                                     Rumph Aff.
           Case
            Case1:20-cv-05310-MHC
                  1:17-cv-02989-AT Document
                                   Document 1002-3
                                            1-3 Filed
                                                    Filed
                                                       12/31/20
                                                          11/05/20
                                                                 Page
                                                                   Page
                                                                      3691ofof585
                                                                               1




 4:03

Done SARAH CAROLlNE BLOUNT TAYL..•

     Al .t:ll>A\:'fT QJ; ~.\R _\H C,\IWLl'C tJ!,Ol,i'(l'
                           'ta)'l OR
        <'."<)'.\1f'i O\i.· ~'\M:\ff ( 1\ROff\.r. RLC)tP.\f
   l,\\' LOI< ~l1t• 1li.ii:,u& 1,C\:J'\ tLl'"t duly !!'\om bdi..• ,. ,tit
  vni\:' , autho, O'Cd to 1dm1ni..tcr                  u.llb:,, d ~ i ,t11tt
   'till~ S~ (o(lov, Ii,
           l M" na1th! ic S-1rnh CarohtK' IJl{,\ttt1 l,1\·lor I .,,n
  l'\\.,_"f the a~c: of~;Jttcc:1 <I !) ~ ,. , I 3m Ntfrnn;_! from
  u~ ~ l c1is.-,hiln~ 1nd I am corapetc:11 1wslc: tJ,;'>          ,a
  ,\tlid1,1t. ( voluntmJy a.oJ !t~Jy n~'\i:;:_ rhi< ,\t1ids~,t
  on ffl)' O\\'n pcr..ou~tl ku(~v. lcd c mr 11\')' a..'ld af! os<'~
  u.o1I f'utJ1'c'~.. wtli<tn1:l.'d b}• la\\'.
          : ( am .i r~.Ct<>IC'J\;11 G~)1:.<i3 \ 'Otcr. Mv aJdJl'q 1,;


         ; , ()a Nu~·cn,~r ~. 2010 at approl.ima•~ly 2:30
  r.~f. T :l.nWcd to vote .1t the l.auW4'1lt ~e<hyt:nan
  <.J,urch-" 1m C't:tinoonr Rd. Occ.1tur. (i.l\. 3003J
         .. l lo}J Wt ~ ,n ~orkcr th,lt I OC\ (T got m;)--- -                        -
  ;s~1cc hallM and ~kcd \tW l oouJJ ~•fl t.;, :a~,ut
  s1gn;ng altld.i"it
         ~ The poll "•:ort.:, called someone- to , ui•l ~u
  ~~t~ NJJoL              lht:y f,..zJ 111 rc::i,1 off m)' h~~
  Dllt'QN't tu fioo rhc into~3b(lfl. The poU v,c,dn ~~1•t
  th.: campurcr ,ho~'Cti 1\ \\'c1> deli~~,~, ,u n1.l1fho'\ s_rid
  rctorm:d I d1ir~ ~i.~ s.lid u \\'&.• dcti,·cred 011 C)ctobrr
   I &it,, l'llld r dunk date rt !-hO'tl.'C'd ti "ii) ~ci-.'l,1 t,ncl,;
          Otcober 22.
  ~71.,
                ---------------
        ,, t nrvn- M·c-i~"'tor sohntlttcd thl: zbicntcC b1.l101
   I \lOndcr if ~coll\! took mv• bi1ltul oot u( ,ti.. ,,w,I
  and rlJbmil~ it.
        7 I SJgncd ,m J1(JidJ1;i1 ~,~1111: J t~\' CJ' ~ii.cd W
  ab)CJ)\tt, bJIM .1fJII ,ot:d b\' 1 prM1•uon.al ballot.           ,_..,       ...
        a f'Ji~ pull - ,141..~ tnJd n1<: du:t n,y vote s.lt<.>11JJ t~
  <4·,un1Cd !!)· rn~y. ~o,ffllb:i 15 at •ht- faf~.
        o Tht(l ~1tu1t10U l$ t~ttro~ l«> rrk'! lt L, V~f}
  fmr,ortml lu m<' Llwl          "'.i "''(~
                                     i ~ cou,,rcd.
 Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 370 of 585




                IN THE SUPERIOR COURT OF FULTON COUNTY
                           STATE OF GEORGIA

DONALD J. TRUMP, in his capacity as a        )
Candidate for President, DONALD J,           )
TRUMP FOR PRESIDENT, INC., and               )
DAVID SHAFER, in his capacity as a           )
Registered Voter and Presidential Elector    )
pledged to Donald Trump for President,       )
                                             )
    Petitioners,                             )
                                            ) CIVIL ACTION FILE NO.
v.                                          )
                                            )
RICHARD L. BARRON, in his official          )
capacity as Director of Registration and    )
Elections for Fulton County, JANINE         )
EVELER, in her official capacity as         )
Director of Registration and Elections for  )
Cobb County, ERICA HAMILTON, in her )
official capacity as Director of Voter      )
Registration and Elections for DeKalb       )
County, KRISTI ROYSTON, in her              )
official capacity as Elections Supervisor   )
for Gwinnett County, RUSSELL                )
BRIDGES, in his official capacity as        )
Elections Supervisor for Chatham County, )
ANNE DOVER, in her official capacity as     )
Acting Director of Elections and Voter      )
Registration for Cherokee County,           )
SHAUNA DOZIER, in her official capacity )
as Elections Director for Clayton County,   )
MANDI SMITH, in her official capacity as )
Director of Voter Registration and          )
Elections for Forsyth County, AMEIKA        )
PITTS, in her official capacity as Director )
of the Board of Elections & Registration    )
for Henry County, LYNN BAILEY, in her )
official capacity as Executive Director of  )
Elections for Richmond County, DEBRA        )
PRESSWOOD, in her official capacity as      )
Registration and Election Supervisor for    )
Houston County, VANESSA WAD DELL,           )
in her capacity as Chief Clerk of Elections )
for Floyd County, JULIANNE ROBERTS, )




                                 Ex. 11 to Petition:
                                    Walter Aff.
  Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 371 of 585




 in her official capacity as Supervisor of         )
 Elections and Voter Registration for              )
 Pickens County,JOSEPH KIRK, in his                )
 official capacity as Elections Supenrisor         )
 for Bartow County, GERALD MCCOWN,                 )
 in his official capacity as Elections             )
 Supervisor for Hancock County, BRAD               )
 RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia,        )
 REBECCA N. SULLIVAN, in her official              )
 capacity as Vice Chair of the Georgia State       )
 Election Board, DAVID J. WORLEY, in               )
 his official capacity as a Member of the          )
 Georgia State Election Board,                     )
 MATTHEW MASHBURN, in his official                 )
 capacity as a Member of the Georgia State         )
 Election Board, and ANH LE, in her
 official capacity as a Member of the
 Georgia State Election Board,
                                                  )
    Respondents.                                  )

 AFFIDAVIT OF SCOTT WAL TERIN SUPPORT OF VERIFIED PETITION TO CONTEST
                          ELECTION RESULTS
   AND REQUEST FOR EMERGENCY DECLARATORY AND INJUNCTIVE RELIEF


Comes now, Scott Walter, of 151 l Sixteenth Street, NW, Washington, DC 20036, having

personal knowledge of the facts herein, to declare under penalty of perjury that the following is

true and accurate.

I. I am President of the Capital Research Center in Washington, D.C., a think tank founded in

1984 that specializes in the study of persons and institutions that influence public policy. We are

known as a "watchdog" of the nonprofit world, and our research has been cited in countless

publications, including the New York Times, the Wall Street Journal, the Washington Post, and

the Chronicle of Philanthropy. I have personally studied the nonprofit world for decades,

including five years as Vice President for Publications and Research at the Philanthropy




                                      Ex. 11 to Petition:
                                         Walter Aff.
  Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 372 of 585




Roundtable, before serving in a previous presidential administration as Special Assistant to the

President for Domestic Policy.



2. My most recent research report studied the results of millions of dollars of grants made to

Georgia election officials in dozens of counties by the Center for Tech and Civic Life, a

501(c)(3) nonprofit, which used monies the Center received from Mark Zuckerberg and his wife

Priscilla Chan. This report is attached as "Exhibit A" and is also available online at our website

at https:/ /capitalrcscarch.or 0 /artic!e/center-for-tech-civic !ife/. "The Report"



3. After The Report was published, I was asked by Petitioners' Counsel, as the author of The

Report and as an expert in the field of nonprofits, to submit this affidavit and the accompanying

Report regarding the Center for Tech and Civic Life's grants in Georgia.



4. The Report was prepared as part of the charitable mission of the Capital Research Center to

educate the public. Neither I nor the Capital Research Center have received any compensation

from Petitioners or Petitioners' Counsel, and we would not accept it if offered. Capital Research

Center has a public charitable mission to conduct and publish research on matters such as the

topic of the article.



5. Further, as a 50l(c)(3) tax-exempt public charity, the Capital Research Center does not

engage in partisan campaign intervention. The Report referenced herein does not favor or

oppose any candidate for public office; rather, it examines the receipt and expenditure by

government agencies and political subdivisions in the State of Georgia of substantial sums of




                                        Ex. 11 to Petition:
                                           Walter Aff.
  Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 373 of 585




money from a private interest group and a single donor and the potential impact of those funds

on the outcome of the November 3, 2020 General Election.




                                                   ,/4d&✓~
                                                    Scott Walter
State of  Vi rgi11/Ci
county of UJv davvi

                                      1N' ~]5
Appeared before me   ,½&tt:: Lvu'l\ ~this pt Day of December 2020 and after being duly
sworn, stated the forgoing statements are true and correct to the best of his knowledge and
belief.




~~
Notary Public
My commission expires   oY /?) o/ 202:6
                             I




                                    Ex. 11 to Petition:
                                       Walter Aff.
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 374 of 585




                                        Exhibit A


                                      SPECIAL REPORT



  Georgia Election Officials, a Billionaire, and the
   "Nonpartisan" Center for Tech & Civic Life



                                          by Scott Walter
                                          NOVEMBER 27, 2020




The first in an occasional series on the Zuckerberg election grants.


This year, left-leaning donors Mark Zuckerberg and wife Priscilla Chan gave $350
million to an allegedly "nonpartisan" nonprofit, the Center for Tech and Civic Life
(CTCL), which in turn re-granted the funds to thousands of governmental election
officials around the country to "help" them conduct the 2020 election.

The Capital Research Center is beginning state-by-state investigations of these
unusual grants in order to educate the public on the ways these grants may have
influenced the election. This, our first report, will focus on Georgia, where the election
results were unexpected and very close, and where two more runoff elections are still
to be held, with the Center for Tech and Civic Life now offering additional funding to
election officials for those contests.


Even before the 2020 election, the New York Times and the Associated Press ran
articles on these grants. The stories expressed great sympathy for local election
officials scrambling to conduct balloting under difficult circumstances, but even these
two left-leaning media outlets noted how odd and suspicious the operation was. The
New Yorh Times' respected reporter, Ken Vogel, observed,




                                   Ex. 11 to Petition:
                                      Walter Aff.
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 375 of 585




   The prospect of election administrators tapping large pools of private money
   has raised new legal and political questions. That is partly because it is unusual
   for elections to be subsidized by nongovernment funding at this level, but also
   because most of the cash is coming from nonprofit groups that have liberal ties,
   and the biggest source of the cash, Mr. Zuckerberg, has drawn fire from across
   the political spectrum.                                                                 ;

-------                                                                         - - _J

Similarly, writing on September 16 for the Associated Press, Nicholas Riccardi reRorted,
"The cash comes with a new set of questions about donor transparency, motivations
and the influence of groups and figures that are not democratically accountable." He
also reported without objection that conservatives were concerned because of "the
Democratic origins of CTCL and that its donations have predominantly been in areas
where Democrats depend on votes." Riccardi even quoted my skepticism: "I cannot
believe people of such partisanship will put their partisanship aside while taking
hundreds of millions of dollars and distributing it to election offices."

For this present report, we will analyze election results and compare what is known
about CTC~s grants in Georgia. The picture is notably partisan, even though we have
only incomplete data on where CTC~s money went. As the AP's Riccardi reported, "The
CTCL declined to disclose its other donors" besides the Zuckerbergs, who made their
donation public, or to "itemize all its contributions to local offices."

The CTC~s website fut,. only the counties in Georgia that received grants, but not the
level of funding, though that would hardly be difficult to include. CTCL, as a 501(c)(3)
nonprofit, is legally obligated to report on its IRS filings when it grants or provides
other assistance of $5,000 or more to "domestic organizations and domestic
governments" (see Schedule I of IRS Form 990). It is notable that CTCL has not, in
something as public and controversial as the 2020 election, made these grant numbers
public. Were its operatives and massive funding from the opposite end of the
spectrum, one doubts the cosmos would have enough electrons to power the outrage
vented on NYTimes.com and CNN.com, much less to post the objections by left-wing
critics of "dark money" like Sens. Sheldon Whitehouse (D-RI) and Chuck Schumer (D-
NY).




                                   Ex. 11 to Petition:
                                      Walter Aff.
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 376 of 585




For this preliminary report, in lieu of self-reporting from CTCL, we will rely on
Ballotpedia's tracking of these grants based on news reports, as well as our own
additional research in news databases. This accounts for grant amounts in 18 out of
the 43 Georgia counties that received funds. If CTCL ever provides more information,
we will update our reporting.


Major Data Points for CTCL Funding in the Georgia Election

■ CTCL did fund more counties won by Republican presidential candidate Donald
    Trump than by Democratic candidate Joe Bi den: 27 Trump counties vs. 17 Bid en
    counties.


■ But that's a function of how many more Georgia counties went for Trump. A better
    comparison: CTCL funded 21 percent of Trump counties vs. 55 percent of Bi den
    counties. So a Bi den county was over two-and-a-half times more likely to receive
    funding.


■ Nine out of ten of CTCt:s largest known grants in Georgia went to Biden counties.


■ Even more ominous, CTCL gave grants to nine of the ten counties with the greatest
    Democratic shifts in their 2020 voting. Those nine grantees averaged a 13.7 percent
    shift blue-ward, and two of those counties (Cobb and Gwinnett) were in the four
    counties that delivered Biden the most votes.


■   Of the four counties won by Biden that delivered him votes in six-figures, CTCL
    funded all four.


■ Of the 29 counties won by Bid en that delivered him votes in five-figures, CTCL
    funded 19, or 66 percent. (No counties delivered either candidate more than six-
    figure vote totals.)


■ So Biden carried 33 counties that delivered him votes in five- and six-figures, and 70
    percent received CTCL grants.




                                    Ex. 11 to Petition:
                                       Walter Aff.
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 377 of 585




■   By contrast, 46 counties carried by Donald Trump delivered him votes in five-figures
    (no county supplied the president a six-figure vote). CTCL funded only nine such
    counties, or 20 percent.


• So the most vote-rich counties for Bi den were three-and-a-half times more likely to
  be funded than the most vote-rich counties for Trump.

■ Nine counties were both top vote-producers for Trump and also received CTCL
    funds. Five of these counties were among the top ten most blue-shifting counties in
    the state.

This pattern of grant-making by a S01(c)(3) nonprofit may or may not be illegal, given
the murky laws governing nonprofits. The IRS states:


     Under the Internal Revenue Code, all section S01(c)(3) organizations are
     absolutely prohibited from directly or indirectly participating in, or intervening
     in, any political campaign on behalf of (or in opposition to) any candidate for
     elective public office ....

     Certain activities or expenditures may not be prohibited depending on the facts
    and circumstances .... [A]ctivities intended to encourage people to participate
     in the electoral process, such as voter registration and get-out-the-vote drives,
     would not be prohibited political campaign activity if conducted in a non-
     partisan manner.


    On the other hand, voter education or registration activities with evidence of
    bias that (a) would favor one candidate over another; (b) oppose a candidate in
    some manner; or (c) have the effect of favoring a candidate or group of
    candidates, will constitute prohibited participation or intervention.


Whether or not CTCL has crossed a legal line, the starkly partisan outcomes from its
giving in the Peach State should lead the appropriate authorities in Georgia and
Washington, DC, to determine just what has happened. Not only should CTCL be




                                    Ex. 11 to Petition:
                                       Walter Aff.
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 378 of 585




investigated for its adherence to nonprofit law, but the local election officials should
also be asked many questions on their role, such as,


• How were temporary election staff hired? Where were they recruited from? What
   were the interview questions, who served on the interview panels, and what
   percentage were hired?


• What training did new and old staff receive? Were there written training manuals?
  What other training curricula exist? Are they publicly available?

• Who did the training? How were they selected? Did CTCL or other nonprofits assist in
  any way with the training or curricula?


• Were state and local laws governing the receipt of private funds followed? Was all
  spending in accord with state and local laws and budget procedures?

■ What precisely was the amount of money received, and what exactly was it spent
  on?


• Is the contract between the government and CTCL publicly available?

■ Did the government spend any of the money on tasks that would help prevent voter
  fraud, such as how properly to match signatures?

Some states prohibit outside funding of governmental functions like elections, and
such a law seems ripe for consideration at all levels of government and by all citizens,
regardless of political affiliation.




Appendix: The Partisan Ties of the Center for Tech and Civic Life


The Center for Technology and Civic Life (CTCL) was founded in 2012 by Tiana Epps-
Johnson, Whitney May, and Donny Bridges. All three remain the group's leaders, and all
three worked together for years at the New Organizing Institute, a 501(c)(4) or "dark


                                       Ex. 11 to Petition:
                                          Walter Aff.
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 379 of 585




money" nonprofit whose partisanship is beyond dispute. The institute was described
by the Washington Post as "the Democratic Party's Hogwarts for digital wizardry:· It
trained activists, campaign staffers, and nonprofit employees so they could conduct
voter outreach via email lists and social media ads, spread on line video content, and
produce eye-catching on line messaging.

The Post reported that the institute was created because Democratic Party operatives
wanted their field workers to be trained in the digital techniques perfected by the 2012
Obama presidential campaign, in hopes of giving a lasting advantage to Democrats.
"Graduates of NOl's boot camp;' the Post wrote, are "subtly influencing the tone and
the strategy of hundreds of campaigns and nonprofits at every scale:• While "political
technology tends to make the most difference on the margins;• still, "in the aggregate,
all that nudging can add up:•


The institute was co-founded by Judith Freeman, a long-time strategist for the
Democratic Party and allied organizations. In 2004, Freeman worked for M•R Strategic
Services and on then-Senator John Kerry's (D-MA) presidential campaign. In 2005,
Freeman began serving as a senior political strategist for the AFL-CIO labor union
federation and co-founded New Organizing Institute. In 2008, Freeman worked as a
digital field director for Barack Obama's presidential campaign. From 2004 to 2015,
Freeman served as president of New Organizing Institute.

In 2013, Ethan Roeder became the executive director of New Organizing Institute.
Roeder had served as a voter file manager and the national data manager for Barack
Obama's 2008 campaign. He then worked at New Organizing Institute as director of
data, technology, and election administration for three years until he returned to
President Obama's re-election campaign as director of data.


While the Center for Tech and Civic Life today may have a few members of its
governing and advisory boards with Republican affiliations, its leading donors and
partner organizations lean exclusively to the left. No conservative-leaning donor,
individual or institutional, is ever known to have supported its work, but it has
received grants from the left-of-center Rockefeller Brothers Fund, a significant
supporter of the Iranian nuclear deal brokered by President Obama and ended by




                                   Ex. 11 to Petition:
                                      Walter Aff.
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 380 of 585




President Trump, and it has received at least $690,000 from the Democracy Fund, a
foundation controlled by eBay founder Pierre Omidyar, who is a primary funder of
numerous NeverTrump political efforts.


On its "Key Funders and Partners" web page, the Center for Tech and Civic Life credits
these organizations as having "supported" its work:




■   Facebook


■   Rock the Vote


■ Center for   Civic Design.

■   Women Donors Network


• center for Democracy and Technology


• The Voting Information Proje_ct (project of Democracy Works)


Capital Research Center has documented the left-wing ideology and sometime-
partisanship of these groups. For instance, Rock the Vote in 2014, ahead of the
midterm elections, released an advertisement featuring celebrities encouraging young
people to vote for left-progressive agenda items like abortion rights, and in 2019 it
circulated a petition in support of abolishing the Electoral College. Its president,
Carolyn DeWitt, formerly served as a project manager at the 2012 Democratic National
Convention. Its board co-chair Amanda Brown Lierman is the former political and
organizing director of the Democratic National Committee. Board co-chair Frank Smith
is a senior political advisor to the George Soros-founded donor group Democraq~
Alliance, a political consultant for the Blue Impact Network, and has been involved
with multiple political campaigns, including two presidential candidacies.




                                   Ex. 11 to Petition:
                                      Walter Aff.
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 381 of 585




Similarly, the Women Donors Network directs money only to left-of-center
organizations. Working with other left-wing donor networks, it launched the Emergent
Fund project as a response to President Trump's election in 2016. The fund's grantee
ltTakesRoots :;;iy_,_ it "organized direct actions within the first 100 days of the Trump
presidency. This included the Women's March and Climate March:' The Women's
Donors Network has been a client of the left-wing political consultancy Democracy
Partners, a highly controversial firm best known for firing Bob Creamer and Scott Foval
shortly before the 2016 election, when videos surfaced that suggested their work for
the Hillary Clinton presidential campaign included improperly coordinating between
the campaign and multiple supposedly "independent" activist groups, and also
training persons, sometimes mentally ill, to produce chaos at Trump rallies.

The Voting Information Project, like CTCL itself, is funded by NeverTrump stalwart
Pierre Omidyar. The Project's parent organization, Democracy Works, also receives
funding from the Rockefeller Brothers Fund (itself a CTCL funder) and George Soros's
Open Society_philanthropies. It is best known for increasing voter registration among
Democratic-leaning constituencies like college students. In this work, it partners with
universities as well as with left-leaning companies like Google, Facebook, Twitter, and
Amazon.




Much of the material in this appendix derives from information on JnfluenceWatch,org.




                                         Scott Walter
          Walter is president of the Capital Research Center. He served in the George W. Bush
               administration as Special Assistant to the President for Domestic Policy.




                                       Ex. 11 to Petition:
                                          Walter Aff.
        Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 382 of 585



                            AFFIDAVIT OF SHANNON HOLT


       Comes now, Shannon Holt, and after being duly sworn makes the following statement
under oath:
       1.     My name is Shannon Holt.
       2.     I am over the age of 21 years, and I am under no legal disability that would
prevent me from giving this declaration. I have personal knowledge of the following facts,
and if called to testify, I would testify under oath to these facts.
       3.     For about 30 months before election day (Nov. 3, 2020) I resided at 345
Huntarin Place, Newnan, Georgia, and I am a registered voter in Coweta County, Georgia.
Near the end of October 2020, I moved to 103 Pine Point, Peachtree City, Fayette County,
Georgia. Before election day I called Coweta County Board of Elections, informed them that
I had recently moved, and asked them where I should vote. They told me to go to my regular
polling location in Coweta County.
       4.     On November 3, 2020, I went to the Newnan Center polling location on Lower
Fayetteville Road in Coweta County, the same place I had voted several times before while I resided
at the Huntarin Place address.
       5.     I presented my ID to vote, which still showed my address at 345 Huntarin
Place. The poll worker scanned my ID into what looked like an I-Pad, told me I was good to
vote, and produced the small card to be inserted into the ballot marking device. I took the
card to a BMD and inserted it. The screen then showed the message "this registrar has
already voted." This message was incorrect. I had not already voted. I tried this procedure
on 3 different BMDs and got the same m essage on all 3 of them.
       6.     I then went to see the person who appeared to be in charge and told her what
was happening.      She said it had been happening all morning.             She then put some
information into her I-Pad and produced another card, which was different in color from the
card I had used earlier. I took the new card and inserted it into a BMD, which allowed me
to vote. I retrieved my printed ballot, reviewed it to be sure my selections bad been
accurately recorded, and took the ballot to a scanner.
           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 383 of 585




          7.    I inserted the ballot into a scanner, which rejected the ballot as "misread." I
inserted the ballot into the other available scanner, which also rejected it as "misread." The
poll worker at the scanner said the same thing had happened to about 25 other people that
day. He had me insert the rejected ballot into the slot towards the rear of the scanner and
said that my vote would count.
          8.    No one suggested that I could file a provisional ballot.
          9.    I had not applied for or received an absentee ballot, and I had not voted early.
          I declare under penalty of perjury that the foregoing is true and correct.
Executed this ~        day of December 2020.




                                                         Shannon Holt
State of Georgia
County of Fayette


Appeared before     m~·k r ~ h i s _I_ day of December 2020 and after being duly
sworn, stated the forgoing statements are true and correct to the best of her knowledge and
belief.




                                         Affidavit of Shannon Holt
                                                Page 2 of2
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 384 of 585




              AFFIDAVIT OF SHIRLEY JEANETTE MILES

      Comes now, Shirley Jeanette Miles, and after being duly sworn makes

the following statement under oath:

      1.    My name is Shirley Jeanette Miles.

      2.    I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      3.    I reside at                                oganville, GA 30052 m

Gwinnett County with my husband.

      4.    My husband and I arrived on October 29, 2020, at Lenora Church

Park in Snellville, Georgia at approximately 5:00 or 6:00 pm to vote.

      5.    I presented my drivers' license to someone sitting at the very last

table on the right hand side with a computer iPad in front of him. He told me

that according to the system I had already requested an absentee ballot that

bad been issued. I told the poll worker I had never requested an absentee ballot

and had not sent in an absentee ballot to vote at any time.

      6.    The poll worker told me that they would mark that I never received

an absentee ballot and that it got lost in the mail so I could vote in person. He

gave me a form to sign stating that I had not mailed in a ballot, which I

completed and signed.
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 385 of 585




      7.    I was given a plastic voting card and proceeded to the machine.

After I made my voting selections, I printed my ballot and carried the printed

piece of paper to the scanning machines at the exit.

      8.    A gentleman at the scanning machine took my ballot and my

plastic voting card and handed me a voting sticker.

      9.    I verified with my husband that my husband had never requested

an absentee ballot for me and he confirmed he had not done so.

      10.   My husband was not told at the precinct that an absentee ballot

bad been requested in his name either.

      I declare under penalty of perjury that the foregoing is true and correct.

Executed this 18~h day of November, 2020.




Appeared before me SHIRLEY JEANETTE MILES, this 18 th day of November,
2020, and after being duly sworn, stated the forgoing statements are true and
correct to the best of HER know~ e and belief. I veri~ HER identity and
witnessed HER signature via    fu~ · mt at 5_:~ am~ on the ~               day of
November, 2020.                                                      L_
                                                /,,,...,....,_1-7-:::;::-,


                                                   TAT. McCRAN E


      Notary Public         /\.,,\ I
      My commission expires \OJ \.$ JQ3,
                                               Case
                                                Case1:20-cv-05310-MHC
                                                      1:17-cv-02989-AT Document
                                                                       Document 1002-4
                                                                                1-3 Filed
                                                                                        Filed
                                                                                           12/31/20
                                                                                              11/05/20
                                                                                                     Page
                                                                                                       Page
                                                                                                          3861ofof585
                                                                                                                   3
DocuS1gn Envelope 10 COB39FE3-FCAA-4240-8282-4B2E8AC29FOB




                                       AFFIDAVIT OF SPENCER KURTTI

                    COMES NOW SPENCER KUR'I*I'l who having been first duly sworn before

            an officer autho1-ized to achniniste1~oaths, deposes and states as follows:

                    1.      My name is Spencer Kurtti. I mn over the age of eighteen (18) years, I

           am suffering from no legal disabilities, and Iain competent to make this Affidavit.

           I voluntarily and freely make this Affidavit on my own personal knowledge for any

           and all uses and purposes authorized by law.

                   2.       I am a registered Georgia voter. My address is

                                  Georgia, and my phone n11mber is

                   3.       On November 3, 2020 at approximately 3 :30 P.M ., I arrived to vote at

           the Parkside Elementary School at 685 Mercer Stt·eet SE, Atlanta, GA 30312 .

                   4.      I walked into the polling place with my fiancee and went to the check-

           in table. After the poll worker looked at my ID, he told me it said that I had voted

           by absentee ballot and delivered it in person on October 13 . However, 1 did not do

          that and had not yet voted in any way.

                   5.      The poll worker referred 1ne to a woman who appeared to be in charge.

          She told me she was calling ''downtown," whicl1 I assume meant the office

          overseeing things.
DocuSign Envelope ID COB39FE3- FCAA-4240--8282-482E8AC29FOB
                                                    Case
                                                     Case1:20-cv-05310-MHC
                                                           1:17-cv-02989-AT   Document
                                                                              Document 1002-4
                                                                                       1-3 Filed
                                                                                               Filed
                                                                                                  12/31/20
                                                                                                     11/05/20
                                                                                                            Page
                                                                                                              Page
                                                                                                                 3872ofof585
                                                                                                                          3




                         6.        She told 1ne I l1ad to vote by provisional ballot because they couldn' t

               do anything to change wl1at was in the computer. She gave me a paper ballot, which

               l filled out and ren1med.

                         7.        I did 11ot feel any pushback from the poll workers.                                         They were

               scratching their heads over what happened and were trying to help me do my civic

               duty that day.

                         8.        After I left the polling place, I spoke with a woman who said she was

               with the Democratic Party of Georgia. I told her what happened and she gave me

               the number of a voter protection hotline. I called the hotline and explained the

               situation.

                          9.       This is my first time voting in Georgia. I registered to vote on about

                October 3 rd or 4 th, 2020. I never applied for an absentee ballot and never voted 01·

                attempted to vote in person before November 3, 2020.

                          10.       I want to make sure that they count the ballot that I filled out with 1ny

               own hands. That is my name and my voice.

                          11.       I am also conce1ned that someone will think that I attempted to vote

               twice when I ilid not.
                                                   Case
                                                    Case1:20-cv-05310-MHC
                                                          1:17-cv-02989-AT   Document
                                                                             Document 1002-4
                                                                                      1-3 Filed
                                                                                              Filed
                                                                                                 12/31/20
                                                                                                    11/05/20
                                                                                                           Page
                                                                                                             Page
                                                                                                                3883ofof585
                                                                                                                         3
DocuS1gn Envelope ID COB39FE3-FCAA-42 40~8282-4B2E8AC29FOB

                                                                                                                              -    oocuSlgncd by-


                                                                                                                                  S°fUA.lU' kw1fi
                                                                                                                              -soeo880S82624AS

                         FURTHER AFFIANT SA YETH NAUGHT


                         Swo~to and subscribed before me
                         this ~ ~ay of November, 2020.


                          OTAR PUBLIC
                         My Co1nmission Expires:
          Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 389 of 585

                    AFFIDAVIT OF STEPHANIE D. ZIMMERMAN

       Comes now, Stephanie D. Zimmennan, and after being duly sworn makes the
following statement under oath
        l. My name is Stephanie D. Zinuuennan.
       2. I am over the age of 2 l years, and l am tmder no legal disability which would
p revent me from giving this declaration . If called to testify, I would testify under oath to
these facts.
       3, I reside a                                         GA 30022. in Fulton County,
Georgia.
        4. I arrived for EARLY VOTING on October 17. 2020, around Noon at the Spruill
Library Precinct in Fulton County .
        5. 1 had previously requested and received an Absentee BalloL which I had not
submitted or voted, which Absentee Ballot 1 brought with me on October J 7 to Spruill
Library.
        6. Prior to voting J presented my i.d. lo vote along with lhe Absentee Ballot in the
 SECRET envelope which I had received with the Absentee Ballot.
        7. The Poll Worker told me to surrender the Absentee Ballot to her and Tasked her
 how I could be sure it would not be used so my vote would be properly counted.
        8. As required by the Poll Worker. I signed an Affidavit that I had not voted my
 Absentee Ballot.
        9. After some further discussion she eventually wrote the word "Spoiled" on the
 envelope and lhen tossed the envelope. still containing the Absentee Ballot, into a large
 carton (wbjcb I think had a U-HauJ label).
         10. I looked in the carton, which l estimate was about three-quarters full of other
 Absentee Ballot envelopes and those I could see all appeared to still contain Abse11tee
 Ballots and none of those envelopes [ could see were marked in any way. I estimate there
 were more than 500 Absentee Ballot envelopes containing Absentee BaUols in the
 carton
        11 . Because of m y concern, l checked d1e -public voter logs once home and did find
 on the My Voter Page that I was confim,ed as having voted, but I do not know whether
 my vote was based on my acmal machine vote or w hether the Absentee Ballot was
 removed from the envelope, submitted by someone else and counted.
        I declare under penalty of perjury that the foregoing is true and correct.
 Executed   ws          22       day of November, 2020.


                                                           ~ 11 oixlii 0. ~ ~
                                                           Stephanie D. Zimmerman


                                                           November 30,2020


 State of Georgia




 County of El.!..l:wl, to wit·



 Appeared before me on this 30th day of November 2020, Stephanie Zimmerman and
 after being duly swom, stated the forgoing statements are true and correct to the best of
 her knowledge and belief.
My commission
       Caseexpires   et dt(,
                    ('.)      dOd-1
              1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 390 of 585

                       - 1· Initials:   ~
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 391 of 585




                       DECLARATION OF SUSAN KNOX

      Pursuant to 28 U.S.C. § 1746, I, Susan Knox, make the following

declaration.

      1.       I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      2.       I reside at                                Georgia 30068.

      3.       I am public observer for the recounting of the votes for the

Presidential Election at Cobb County, Jim Miller Park at 2245 Calloway Road

SW, Marietta, GA 30008.

      4.       Around 8:10 a.m. on November 13, 2020, arrived at Jim Miller Park to

witness the vote recounting.

      5.       Upon arrival, I was handed a mask and had my temperature taken and

stated that I was a public observer.

      6.       I was directed to Room C at the end of the hall.

      7.       I walked in and saw Jerry Ramsey & Terry Anderson

      8.       A few minutes later I saw Claire Harrison with the Trump Team

      9.       We had to stand behind the taped line to stand outside the “bull pen

area” which was located over 10-13 feet away from the counting tables. There were

approximately 40 tables in this room.
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 392 of 585




      10.      I could not see the ballots.

      11.      I wanted to see what was on the ballots.

      12.      I called Janine Everler, Director of Cobb County Board of Elections and

Registration over.

      13.      She told me that there were 4 Democrats who were credentialed that

were approved to be in the bullpen and no Republicans had shown up. (have video

recording of this conversation)

      14.      I told Claire Harrison, that I needed to get credentialed, immediately.

      15.      I witnessed a gentleman in a yellow shirt who was not reading the

ballots, and was immediately placing the ballots, unread in the Biden bin until

it was overflowing. (there is a video)

      16.      There were no Republican representatives who were approved

Monitors at the recount on Friday morning at 9:00 AM.

      17.      I immediately got credentialed because Claire Harrison called Jason

Shepherd of the Cobb County GOP via phone call.

      18.      I received a letter that had me approved as a Monitor

      19.      I was allowed into the bull pen and went to the gentleman with the

yellow shirt

      20.      When I started observing him, the gentleman started changing his

procedure by slowing down and looking at the ballots.
    Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 393 of 585




      21.   Prior to my arrival, 80 percent of the ballots were going into the

Biden bin I have a video showing him not looking at the Ballots and

immediately putting almost every ballot in the Biden Bin

      22.   There were officials who told me to stand back at several feet.

      23.   The situation was total chaos.

      24.   I wanted to view the process and that every vote was counted legally.

      25.   I witnessed that there were plenty of tables where there was no

monitor.

      26.   I wrote down the final counts in a notebook after they were sent

through a sorting machine. (has notebook)

      27.   I witnessed the putting stacks of ballots through the counting

machine.

      28.   I witnessed the person tabulating these with a computer monitor

and write the number they saw, put it on the Biden stack. A sticky note

      29.   They then filled out a piece of paper the number. I did not witness

any checks or balances of the tabulating process.

      30.   I saw over estimated, 1000 Trump ballots that Jerry Ramsey and

I saw the workers put 455 on top of the stack.

      31.   The workers packaged this stack up in a plastic bag and put it in

a box under the table.
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 394 of 585




      32.   I called the supervisor Janine Everler over and ask for her to look

at the enormous stack of Trump ballots that had 454 counted for Trump and

she said they have been counted. I insited they pull this huge stack out of the

box they had been placed in and the worker pulled a batch that was smaller in

front of the actual batch I was referring to and I made them pull out the actual

batch I was referring to.     I never took my eye off of this batch.         It was

overwhelming for Trump.

      33.   The worker pulled the box out at my request and I mentioned the

visual discrepancy to her.

      34.   I requested a recount and she decline, saying “it wouldn’t happen.”

      35.   I kept walking around the tables with my notebook and I

documented the following:        team number, county, the number of votes for

Trump and Biden, the table number.

      36.   The workers noticed that I was logging this information from the tables.

      37.   One of the head supervisors from the Democrat party informed the

workers that I was documenting what they were writing down.

      38.   I was then obstructed from viewing these papers.

      39.   I videoed boxes, people filling out paper, people counting ballots. There

was no transparency or system.

      40.   There was only 1 monitor per 10 tables.
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 395 of 585




         41.   I wanted to monitor the tables but I could not monitor them all.

         42.   I was prevented from monitoring the count in Cobb County.

         43.   I left at approximately 5:45PM on Friday. I took a video as I was leaving

of the lack of order for the recount.

         44.   I arrived at Jim Miller Park at 11:30 AM on November 14, 2020.

         45.   Upon my arrival, I was informed that they were no longer putting the

ballots through the machine, but hand counting them.

         46.   There were lines of people waiting to see Claire Harrison in order to gain

access to the counting.

         47.   I presented my credential to gain access to the building.

         48.   I went into the bull pen with my notebook and started watching the hand

count.

         49.   The workers were recounting by hand.

         50.   They were making stacks of ten.        I do not know how they were

categorized.

         51.   I witnessed no transparency or accountability.

         52.   I was not allowed to speak with counters in order to verify a ballot was

for Trump or Biden.

         53.   I wanted to speak with the counters in order to verify the ballot, that was

my job.
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 396 of 585




      54.   I walked to room A where there was a woman behind a computer.

      55.   I was behind the public observation area.

      56.   I asked what she was doing and she responded that she was “sending

out elderly and disabled/handicapped ballots”.

      57.   There was no monitoring in this room.

      I declare under penalty of perjury that the foregoing is true and correct.

Executed this 15th day of November, 2020.

                                                  __Susan
Knox_________________________
                                                  Susan Knox

      susan@corporateconnections.us
   Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 397 of 585




State of Geor~,
County of  Coot>
Appeared before me, this~ day of November 2020 and after being duly sworn,
stated the forgoing statements are true and correct to the best of his knowledge
and belief.




      Notary P u b ~

      My commission expires     )   uu.e   ~ .;b) l(
            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 398 of 585


                         AFFIDAVIT OF SUSAN MICHELLE LONG

      Comes now, Susan Michelle Long, and after being duly sworn makes the following

statement under oath

      1.       My name is Susan Michelle Long.

      2.       I am over the age of 21 years, and I am under no legal disability which would

prevent me from giving this declaration. If called to testify, I would testify under oath to

these facts.

      3.       I reside at                                     Georgia, 30022.

      4.       This is in Fulton County.

      5.       My experience and background include working in public accounting, finance

and budgeting, a consultant for Verizon and corporate security and data analytics.

      6.       On Saturday, November 14, 2020 and Sunday, November 15, 2020, I volunteered at

the Georgia World Congress Center, located at 285 Andrew Young International Boulevard N.W.,

Atlanta, Georgia, 30313, located in Fulton County.

      7.       I volunteered with the GOP to witness the hand count of the presidential ballots.

      8.       I understood that the audit would be conducted in front of the public, the press and

assigned party monitors, as well as livestreamed.

      9.       I was there to observe the 300+ volunteers audit the ballots.

      10.      When I first arrived, I was shocked at the lack of internal controls.
             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 399 of 585




                             No Chain of Custody for Suitcases of Ballots

      11.     At tables 122, 98, 93, 76, 37, 24, 46 and 80, two (2) suitcases were left on top of

the audit tables with no supervision. The ballots were the “split count” ballots from

Saturday afternoon.

      12.     All the suitcases were intermingled – suitcases that had already been counted

were placed with suitcase that had not been counted.

      13.     The suitcases were kept in the same room with the “counters”, “talliers”,

“loggers”.

      14.     The suitcases were left next to the entrance/exits, which allowed easy access

for anyone to take them.

      15.     There was never any security around the suitcases and if there had been a fire,

water pipe failure, or an emergency, the ballots would have been destroyed because they

were kept in suitcases, brown cardboard boxes and tote boxes.

      16.     The suitcases were distinguished by serialized, color-coded “intabs” that were

easy to break. The colors were green, red and orange. The serial numbers of the suitcases

were not tracked.

      17.     The “intabs” were handed out to people and were left on tables. Everyone had

access to these “intabs”.

      18.     The precinct and number of the ballots in the suitcase was written on a neon

green piece of paper – similar to your name on a suitcase. “Counters” were able to pull

these papers out and it was easy to manipulate.
            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 400 of 585




                         No Checks and Balances for the “Loggers”

      19.    The process to log the suitcases was conducted manually by a “logger” and the

ballot counts were logged on pink sheets of paper.

      20.    There were four (4) “loggers” that tracked the suitcases by table number.

      21.    At one point, the “loggers” became backlogged because they could not find

suitcase #70 on their sheet. I believe it was because they were processing this manually

and the persons’ handwriting was so sloppy.

      22.    The “runner” ended up breaking the seal on one of the suitcases because they

did not know what was inside. When he broke the seal, he discovered that there was an

envelope with ballots in it. He then sealed it up with another red “intab”. This seemed

improper and was never questioned. This was done outside of the “counter’s” supervision.

                        Procedures Were Not Followed or Enforced

      23.    The Supervisors did not properly supervise the “counters” during the ballot

counting.

      24.    Table 23 did not have a tally sheet, so the person pulled out his own pen and

paper to keep track of the ballot counts.

      25.    Row 4 (no table number) counters were sitting across from each other, rather

than next to each other, which violated the procedures and no one said anything or took

corrective action.

      26.    Table 44 and 145 had their cell phones out and were looking at their phones

which was against the documented procedures.
            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 401 of 585


      27.    Table 43 had food and drinks on the table, which was against the procedures

and could have ruined the ballots.

      28.    Personal belongings were allowed at the tables with the ballots – this included

backpacks, purses, lunch boxes and tote bags.

      29.    People could use their own pens.

      30.    At Table 128, the lady fell asleep with her head on the table.

      31.    Table 122 put one ballot in the wrong pile.

      32.    Monitors were too far away to watch whether the ballots were identified to

going to the correct candidate.

      33.    If one of the “counters” had a question, they had to raise a white paper with a

red question mark. I witnessed people grow tired of sitting with their hand raised and

stopped asking questions.

      34.    A “counter” told me that there were a lot of write-ins for Jesus.

      35.    Table 129 did not follow procedures.

      36.    I witnessed that Table 51 received a suitcase without a seal. The “counter”

stated, “this bag does not have a seal”. It was still counted anyways. It was labeled EP03A.

The total ballots was 175.

      37.    I witnessed Table 117 receive a suitcase without a seal. They counted it

anyways. It was labeled SC27. The ballots totaled 110.

      38.    I witnessed Table 123 open a suitcase of ballots, get through half of it and then

leave for the day. This was based upon the supervisors telling them this. The next
             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 402 of 585


morning, they continued counting. These suitcases were on top of table 123 with no

supervision when I arrived on Sunday at 6:50 a.m.

      39.     On Saturday, Table 122 had two (2) “counters” made up of an elderly lady that

was around eighty (80) years old paired with a woman that was around sixty-five (65) years

old. The elderly woman had a terrible time seeing and then separating the ballots. The

other woman had a vision problem. The elderly woman did not return the next day.

      40.     Table 42 had a “counter” that had hearing issues and vision issues. He would

do anything his partner told him. She would shout, “Biden, Biden, Biden” and he put them

in Biden’s stack. He also said the count was 1,000 and she said 1,010. They used 1,010. I

pointed this out to a Supervisor and they never took corrective action.

      41.     At one point, three (3) Democratic female monitors began circling the one (1)

GOP female monitor, acting aggressively towards her and prevented her from observing

the audit.

      42.     When I would ask the Supervisors a question, the Democratic monitors would

call out to the Supervisor, “You do not need to answer that”. There was a man with a name

tag that read, “Election Official”, who overheard the comments and never corrected them.

He never corrected the Democratic Monitors behavior. When I asked to see the tally totals

at one table, he came up to the table and told the counters, “YOU DON’T HAVE TO

ANSWER HER QUESTIONS”. He proceeded to follow me around the floor. The next day

one of the counter’s told me that I did not bother her, but the women that would circle the

tables was distracting (these were the Democratic Monitors).
            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 403 of 585


      43.    One table got a lot of attention from the media and the monitors. This table

reported “Table 99% to Biden”, which is a disproportionate amount of votes for the

presidential candidate. A member of the media said to me, “that is statistically impossible”.

No one had them recount the ballots or spot check the stacks.

      44.    Sunday morning at least 50% of the counters had nothing to do, I noticed that

when the counters finished counting the ballots from their suitcase, they were allowed to

leave. This was improper. I witnessed counters begin to count faster, so they could leave

sooner. If the process had been structured the ballots could have been completed on

Saturday.

      45.    As people collected their belongs to leave, this was a distraction to the

remaining counters. They were able to stop and chit-chat at the tables that were counting.

This process was done Saturday afternoon at around 4 pm and Sunday morning around

9:15 am.

      46.    I saw a media camera on the counting floor. They were not escorted by anyone

with credentials. No one was paying attention to the media that was walking among the

ballots.

      47.    At approximately 8:45 am, there were twenty (20) tables not doing any work.

      48.    I heard a worker say that “they are trying to determine if all of the suitcases

have been counted”.

      49.    The counts from the day before had been left on the table. The ballots were

now in two unsupervised suitcases.      No supervision to ensure the correct suitcase was

counted.
            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 404 of 585


      50.      At approximately 9:15 am, they announced if you did not have any ballots, you

could leave.

      51.      This was surprising to me, because if they did not have any ballots to count,

they should have completed the audit Saturday night. This reminded me of election night.

      52.      There was a mass exodus as everyone began to gather their belongings and say

goodbye to one another.

      53.      Workers went up to other workers and interrupted the counting of their votes.

      54.      Other workers walked through tables of ballots that were being counted.

      55.      There was not any security checking the personal belongings of the workers as

they left to ensure nothing had been taken.

      56.      There was no security at the doors. People were free to come in and out as they

pleased.

      57.      When the tables dwindled down to a few tables, supervisors were still scarce.

      58.      Table 121 had to wait approximately one (1) hour to have their counted

suitcase picked up.

      59.      When the employees were reminded to not have food, drink, telephones or

personal belongings on the table, Table 122 put their belongings, breakfast, juice bottles

and bananas in the suitcase that was full of ballots. There was no one supervising them

or watching them to tell them that could damage the ballots.

      60.      On Sunday morning, some of the counters did not show-up so they paired them

with someone else that had not been trained. It became obvious that they had not been

trained in the audit procedures.
            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 405 of 585


      61.    Table 122 had one veteran counter and one man that had not been trained. I

heard the veteran say, “however you want to do it”. They began to work independently –

without dual counting or observation. The table was a mess. A supervisor came up to the

table and asked them, “How’s it going?” Although she saw that they were not dual

counting, she did not say anything to them.

      62.    Additionally, Table 122 commented that they were “shocked with the number

of ballots for Trump” which was improper. This was the suitcase from the Ocee Library

located in North Fulton County.

      63.    Table 117 explained the procedures to his partner. I was surprised that they

did not make the counters watch the short training video.

      64.    Tables 122 and 123 were counting with only one (1) person at the table. A

supervisor was on a microphone reminding everyone that they were not allowed to touch

the ballots unless their partner was there but it was ignored.

      65.    Table 122, audited the Ocee Library, which is a primarily Republican area and

the area that I live. The total suitcase count was 3,387 votes. This was contrary to the

totals: Trump- 1,320; Biden- 1,365; Jorgensen- 43; Blank- 6; Write-In- 19.

      66.    Because of my experience and background, I was surprised by the lack of

control on the tally sheets.

      67.    For the split counts – the ballots in a suitcase counted on Saturday and the

remaining ballots from the same suitcase – these were split into 2 suitcases. They were on

top of the tables with no one watching them. The tally sheet was on the table and the

remaining count was added to the count the night before.
            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 406 of 585


      68.    The tally sheet and the suitcase were given back to the “runner”.

      69.    In my opinion, this should have been two (2) separate people.

      70.    The talliers were in the same room as the counters and the ballots.

      71.    In my opinion, this was improper, and they should have been separated in

order to maintain an internal control.

      72.    The counters were given the batch totals.

      73.    In my opinion, it should have been a blind count and later reconciled.

      74.    The tally sheets were printed on orange paper and red ink pens were used to

write the totals. This made it difficult to read and caused confusion and errors.

      75.    Almost all the tables I observed were matched with the same partner from the

day before. In my opinion, the pairs should have been separated in order to main checks

and balances.

76.   Per the documented procedures, "If the container contains more than 1000 ballots,

ballots should be removed from the container and sorted in manageable stacks (using an

Audit Board Batch Sheet for each stack).” I never witnessed this process being done.

      77.    Per the documented procedures, the counters were supposed to seal the

containers. The suitcases were sealed by the runner/other Fulton county employee. I did

not witness the serial number on the "intab" (used for sealing the suitcase) being

documented on the Audit Board Sheet.

      78.    If the Georgia Recount was to be successful, there should have been proper

checks and balances in place, with internal controls. There should have been an evidence

room with all the ballots with limited access. Another room would have everything needed
             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 407 of 585



for the counters. Another secure room with limited access would contain the counted

ballots. There should have been monitors designated to keep track of everything. There

should have been random audits throughout the day. The teams should have been rotated

out and switched around throughout the day.

       79.    In my opinion, the Georgia Recount was a failure due to the lack of oversight,

supervision and mismanagement of the ballots, counters, talliers, runners, loggers, etc.

Also, there was not a i,erson responsible for the oversight of the cou1p1ete the process that

took r espon sibility.



      I declare under penalty of perjw7 that the foregoing is true and correct.

Executed this 30 th day of November. 2020.
         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 408 of 585




State of Georgia
County of DeKalb


Appeared before me Susan Michelle Long, this3'J~ of November 2020 and after being
duly sworn, stated the forgoing statements are true and correct to the best of her knowledge
and belief.




     My commission expires February 28, 2024




 This Affidavit was notarized pursuant to Executive Order 04.09 . 20.01
 using Zoom as real-time audio-visual communication technology.
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 409 of 585




                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

L. LIN WOOD, JR.,                             )
                                              )
      Plaintiff,                              )     CIVIL ACTION FILE NO.
                                              )     1 :20-cv-04651-SDG
~                                             )
                                            )
BRAD RAFFENSPERGER, in his official )
capacity as Secretary of State of the State )
of Georgia, REBECCA N. SULLIVAN, )
in her official capacity as Vice Chair of )
the Georgia State Election Board,           )
DAVID J. WORLEY, in his official            )
capacity as a Member of the Georgia         )
State Election Board, MATTHEW               )
MASHBURN, in his official capacity as )
a Member of the Georgia State Election )
Board, and ANH LE, in her official          )
capacity as a Member of the Georgia         )
State Election Board,                       )
                                            )
____________
      Defendants.                           )
                                            )

           AFFIDAVIT OF SUSAN VOYLES IN SUPPORT OF
    PLAINTIFFS' MOTION FOR TEMPORARY RESTRAINING ORDER

      I, Susan Voyles, declare under penalty of perjury that the following is true

and correct:

     I. I am over the age of 18 years and competent to testify herein. I have personal

        knowledge of the matters stated herein.

                                          1
Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 410 of 585




2. I am a poll manager at Precinct SS02 A and B (Sandy Springs). The Fulton

   County Board of Elections ("BOE") sent an email soliciting poll managers

   and assistant poll managers for the purpose of participating in the "hand

   count" audit of votes cast in the November 3, 2020 presidential election. I

   accepted the assignment.

3. My direct supervisor, Marie Wright, asked me if! could confirm that I could

   show up to participate as an auditor in the recount from Saturday, November

   14 until Wednesday, November 18, 2020.           I was told that it was a

   requirement of the accepting the assignment to be available from 7:00 a.m.

   until 5 :00 p.m on each of those five days. I was to be paid $200 per day.

4. The BOE also solicited Fulton County employees generally, such as workers

   from the public libraries. Most had no election experience (other than

   perhaps voting themselves).

5. On Saturday at 7:00 a.m., I showed up to the Georgia World Congress Center

   at 285 Andrew Young International Blvd. in downtown Atlanta. We had to

   watch a very short training video (probably less than 5 minutes) -- there was

   no audio, but there were captions. I watched it three times to ensure I had

   captured all the information, but there were· some· things that were not




                                    2
Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 411 of 585




   covered, like what an auditor should do if he or she saw matters of concern.

   I did not see any helpful written materials on that issue.

6. We were required to sign an oath saying that we would conduct an audit

   impartially and fairly to the best of our ability, and were told that if we did

   anything wrong we would have to go before the State Board of Elections.

7. The BOE did not appear to have standardized operating procedures for the

   conduct of the audit.     Everything was in total· disarray at the counting

   location. The organizers did not have sufficient tables for all the committed

   volunteers. (When I arrived at 7:00 a.m., 134 tables were set up and I was

   assigned to table 136; ultimately, I believe 170 tables were set up.)

8. Counting began shortly after 7:00 a.m., as best as I could tell, but we were

   held to the side. After 90 minutes of counting had passed, we were assigned

   a table from additional tables that had been brought into the counting area .
                                                       .
9. Signs taped to the table indicated a place for ballots for Trump, Biden, and
                                                       '   ·:
   Jorgenson and to make a separate pile for "Blanks" (no vote for President)

   or overvotes (multiple votes for President). One person was to pick up the

   ballot and state the vote out loud, and the other ;.,as to confirm that selection

   and place the ballot in the appropriate location.




                                      3
Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 412 of 585




IO.After counting, we were instructed to pick up each individual "pile" and

  count the ballots in each pile and place them in alternating stacks of IO each.

  After counting the final tally, we were instructed to compare the number

  with the original number from the opening tally sheet. (The tally sheet

  provided a road map to the number that was needed to reconcile with the

  original reported results.)

11. We began counting around 9:00 a.m. We were given a tally sheet to record

  our findings, and manila envelopes for write-in candidates and disputed

  ballots. Again, we were not given any information or standards on how to

  interpret spoiled ballots or other discrepancies.

12.We noticed that the supervisors seemed selective as to how to allocate the

  assignments. For our first assignment, we were given a cardboard box that

  contained only absentee ballots. It was taped shut with packing tape with

  the seal of the Secretary of State. But the seal was blank, signed by no one,

  and no information had been supplied. There were no markings indicating

   the provenance of the box. The box was marked as Box No. 5 -Absentee-

   Batch Numbers 28-36.

13.Inside the box were stacks of ballots of appro~imaiely 100 ballots each.

   Each stack contained an original tally sheet thai said ihe location where the

                                    4
Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 413 of 585




  ballots were picked up. I am assuming these ballots came from the pervasive

  ballot boxes that had been placed throughout Fulton County.

14.Most of the ballots had already been handled; they had been written on by

  people, and the edges were worn. They showed obvious use. However, one

  batch stood out. It was pristine. There was a difference in the texture of the

  paper - it was if they were intended for absentee use but had not been used

   for that purposes. There was a difference in the feel.

IS.These different ballots included a slight depressed pre-fold so they could be

   easily folded and unfolded for use in the scanning machines. There were no

   markings on the ballots to show where they had come from, or where they

  had been processed. These stood out.

16.In my 20 years' of experience of handling ballots; I observed that the

   markings for the candidates on these ballots were unusually uniform,

   perhaps even with a ballot-marking device. By my estimate in observing

   these ballots, approximately 98% constituted votes for Joseph Biden. I only

   observed two of these ballots as votes for President Donald J. Trump.

17.We left at approximately 4:45 on Saturday. There will still much to be done.

   We were told to come back on Sunday. It was estimated at that time that the




                                     5
Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 414 of 585




   ballot recount would not be completed until Monday evening at the earliest

   - that's how many ballots were left.

18.On our way out, we spoke to a GWCC officer and thanked him for being

   there and his service. We asked him ifhe would be leaving shortly, and he

   said he was not scheduled to leave until 11 :00 p.m. At that point, other

   officers would come and guard the room from 11 :00 p.m. to 7:00 a.m.

19.On Sunday morning we arrived at approximately 6:45 a.m. Initially, the fact

   that there were so few auditors in the room indicated that others were just

   late. However, by 7: 15 a.m., we realized that because so few additional

   auditors had arrived, there would not be a lot of auditors present for the

   Sunday count.

20.Interestingly, we were told to go back to our original table. Even though the
                                                   ;     .~
   room was sparsely occupied, we were surrounded with two auditors

   immediately in front of us and two auditors immediately behind us. We

   began to notice a greater disparity in the distribution of workloads. Although

   the auditing tables surrounding us arrived later, they were assigned large

   boxes of ballots before we were given. When our box arrived - after a 45

   minute wait-I opened the ballot box to find only 60 ballots from the Quality

   Living Center in South Atlanta, a men's housing facility for recovering

                                     6
Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 415 of 585




   addicts. The other auditing tables received boxes with over 3,000 ballots

   each.

21.After we completed our first ballot box, we raised our "check card" for more

   ballots. After waiting for an extended period, we were told our assistance

   was no longer needed and thanked for our work. We were told to go home.

22. We offered to help on some larger piles that were still evident, and the

   officials present were adamant that they did not need any help. I sat at the

   table for a while longer and noticed how other auditors were treated. We

   were explicitly told we could not have drinks or food of any kind on the table

   -- that was understandable. The people behind us and in front ofus however

   had open water bottles, breakfast burritos supplied by the BOE, and snacks

   on their table.

23.Also, those tables were not counting as a team, with a pass-off from one to

   the other. Each auditor was counting individually. The purpose of the pass-

   off was to make sure that each auditor agreed that the call for each ballot

   was accurate.

24.This recount process was consistent with. the lack of preparation,

   contingency plans, and proper procedures that I experienced in this unusual

   election. For example, in the setup for Election Day, we typically receive

                                     7
Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 416 of 585




   the machines - the ballot marking devices - on the Friday before the

   election, with a chain of custody letter to be si_gned on Sunday, indicating

   that we had received the machines and the counts on the machines when

   received, and that the machines have been sealed. In this case, we were

   asked to sign the chain of custody letter on Sunday, even though the

   machines were not delivered until 2:00 a.m. in the morning on Election Day.

   The Milton precinct received its machines at 1:00 a.m. in the morning on

   Election Day. This is unacceptable and voting machi'nes should not be out

   of custody immediately prior to an Election Day. It is possible that these

   ballot marking devices could have been used for other purposes during that

   period.

25. When I was asked to sign the chain of custody letter, I only signed the letter

   with the added language to state that I was accepting chain of custody for

   equipment, BMDs, and pole pads that had not been delivered.

26.My precinct should have received the poll pads on Sunday and should have

   been able to store them inside the ballot marking devices. We could not do

   that, since we did not receive the ballot marking devices in a timely manner.

27. When we did receive the machines, they were not sealed or locked, the serial

   numbers were not what were reflected on the related documentation, and the

                                     8
Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 417 of 585




   green bar coded tags that are supposed to cover the door covering the

   memory card was broken. The supervisor told us to use the machines in that

   condition. As a poll manager of over 20 years, I knew this was not the

   standard operating procedure for the BMDs and therefore I did not put them

   into service.

28.1 believe my honesty in this affidavit will lead to my arrangement as a poll

   worker in Fulton County being compromised.              However, the BOE

   operations were sloppy and led me, in the case of at least one box I reviewed,

   to believe that additional absentee ballots had been added in a fraudulent

   manner. This is my personal experience.

              [SIGNATURE AND OATH ON NEXT PAGE]




                                     9
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 418 of 585




      I declare under penalty of perjury that the foregoing statements are true and

correct



                                                   S san Voyles

   STATE OF GEORGIA

   COUNTY OF FULTON


      Susan Voyles, appeared before me, a Notary Public in and for the above

jurisdiction, this 17 th day of November 2020, and after being duly sworn, made this

Declaration, under oath.




                                         10
            Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 419 of 585



                          AFFIDAVIT OF TALMAGE M. WATTS
      Comes now. Talmage 1\1. Watts, and after being duly sworn makes the following
statement under oath:

       1.     My name is Talmage M. Watts. I am over the age of 21 years, and I am under
no legal disability that would prevent me from giving this declaration. I have personal
knowledge of the following facts, and if called to testify, I would testify under oath to these
facts.
       2.     I reside at                              ashville, Davidson County. Tennessee
37221.
       3.     I was a volunteer Tennessee attorney working primarily in the EDO war room
on East Paces Ferry Road ~ the week of November 2, 2020. On November 4th and 5th, I
went to the Fulton County Board of Elections warehouse on English Street to observe vote
review panels review ballots that has been rejected becau e of some deficiency.
       4.     Upon arrival I observed that the warehouse was a large and busy facility into
which poll pads, BMDs, scanners, and apparently ballots in bags were being moved after
having been used in various precincts on election day.
       5.     These items arrived at the facility on Enterprise rental trucks and were moved
from loading dock into the facility by persons appearing to be employees. These employees
appai·ently had access to the entire warehouse , and I did not see theiJ: access being restricted
or monitored.
       6.     I was informed that ballots to be reviewed by vote review panels were delivered
to the wai·ebouse in digital form on a secure drive.
       7.     I observed 4 vote review panels, each of which consisted of 1 Rep and 1 Dem,
review digital images of rejected ballots on monitors. My ability to obse1·ve this process was
not impeded, and the Republican panel members reported no problem with the review
process itself.
       8.     I never saw the secure drive , do not know who or how it was delivered or where
it. came from , how or what data were loaded onto it, who had access to it or custody of it.
what if any manipulation was or could have been performed by IT personnel at the
warehouse, or how or if the secure drive was secured for audit purposes. To my knowledge
the issue of chain of custody is unknown and unobserved.
       9.     Observer. of the vote review panel process were completely denied any acce
to any other part of the warehouse ai·ea except a waiting area where the observers remained
when no vote review proces was underway. (Rejected ballots ai-rived on several different
sect1Te drive , and sometimes several hours passed until the next secUI·e drive arrived.)
        10.   I and another observer asked the facility manager, Nadine, if we could be
e carted on a brief tour of the facility. She absolutely refused based upon the obvious
             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 420 of 585



Affidavit of Talmage M. Watts
Page 2 of 3

pretense that we might see personally iden tifying information . But employees h ad open
access to all par ts of the facility.

       11.     I personally obser ved from a distance and photographed (see below) warehouse
personnel handling stacks of papers on t ables. Our ability to see this process up close was
blocked by a uniformed City of Atlanta Police Officer. I also am transmitting that photo in
digit al fo1·mat. It can be exp a nded, and the activities described in this paragraph a1·e clearly
visible.

       I ~,2lare under penalty of perjury that the foregoing is tr
this &'.-a'a.y of November 2020.
         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 421 of 585



Affidavit of Talmage M. Watts
Page 3 of 3


State of Tennessee
County of Davidson

      Appeared before me f<> \ ~$     ft1.
                                       Wdk"H , this "'}jf1-Jay of Nove mber 2020, who, after
being duly sworn, stated the forgoing statements arc true a nd con ect to the best of his
knowledge a nd belief.

        ~~
       Not ary Public

       My commission expires    ~1/1,:f I/ 2vO 2.,£4I
                                 Case
                                  Case1:20-cv-05310-MHC
                                        1:17-cv-02989-AT Document
                                                         Document 1002-9
                                                                  1-3 Filed
                                                                          Filed
                                                                             12/31/20
                                                                                11/05/20
                                                                                       Page
                                                                                         Page
                                                                                            4221ofof585
                                                                                                     2




                                \F• Ir)\\ IT <lf I tl(l\1                            < 111{1' \
    <..:U l~          \\ fli J\1 ~         (1-fRI '\ t                   \        been fi           dul~•

                                                         ~iJ



l   \f., rum.    1    lltom:i                                                                                                mt I test

    them I r             ta, ~ ha~ I \ o uruanl\ and r« . m c lh.                                         '\ffidz\       t


                                                                and pmpo«.S .!U1h nz

2 I am a rcsdcn1 of l~~U\• c ·01.t.J11• C,o. r ,



    1n I lenry       • unt~ Pnor to that. I had not \Oled                    c-a:m ,n ~son                nor b2d I r=qL'eSterl




    to lltt poll \\orter tn scan            fter w did .so. ~ told me ttw a fed cl:n,.I\• \ otcd

    1 hi: poll \.\<m.cr tlk--n m.3d • a phon: call_ and the p::rs.: n he ca led sa,d 1 ouJd n 1 be




    Ll1C11 told ro 11 nnd \,\ 1L

    I h~ flfT. nnother poll \\{•rLn- p> c "1th me nnd ::i cd me \\"hetkr I,,~ ur 1

    \Otcd earl} 1n ~             I ao1d L         poll   \\Of       er th:n I had oot, 1 C'd earl) 1n pei'S(l!l

-   Tlhen   ~ 1 ~ n. 1.:   cal oo ont ,f ll1 poll \\ rkcrs w co:ifirm th:i~ ocord,ng to lhc -stem. I

    had requt'Sted an nbscmoc bal 01 on Oct bcr l!.10.?0 unJ &hat the a ~,.,.. b.lllot                                               ~.a.:i



    :woe1,tc:J ,,n Ocu,hl.."f 29• .20~0            cc-0rd1ng ID ll ~ person on the ph nc.. thcf-e ,,a.,"'"" '--n 3

                                                                                           1...n.1tw-c     on                 e ID



    CJ, : oflhe polJ       ,o. as , \em:               ph      c    nu Jx-r                                 cr       mp!a1n1.
                                                                                                                     1
                                 Case
                                  Case1:20-cv-05310-MHC
                                        1:17-cv-02989-AT Document
                                                         Document 1002-9
                                                                  1-3 Filed
                                                                          Filed
                                                                             12/31/20
                                                                                11/05/20
                                                                                       Page
                                                                                         Page
                                                                                            4232ofof585
                                                                                                     2




       J l Rl, ,~rt   rf I \Nl        't'Fl 11             l C,11 f




  ,,.-,m to :ind su "nhcd h f(1rc n1c
Ih1i. $'Jb d ~ ot /:-!p v~ J .020




                                                                .,-
  Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 424 of 585




                           AFFIDAVIT OF TYLER SPEAKS
         Comes now, TYLER SPEAKS, and after being duly sworn makes the

 following statement under oath

         1.      My name is TYLER SPEAKS.

         2.       I am 20 years old, and I am under no legal disability which would

 prevent me from giving this declaration. If called to testify, I would testify

 under oath to these facts.

         3.       I reside at                       tlanta, Dekalb County, Georgia

 30338.

         4.       I arrived on ELECTION DAY (November 3, 2020) at 8:00 AM at

 the Mount Vernon Polling location located at DUNWOODY HIGH SCHOOL.

         5.      I presented my i.d./drivers license to vote and was told according

to the system I had already voted.

         6.      I attend college in Florida.

         7.      I did request an absentee ballot through the Georgia website. I

received a confirmation that my request was received.               I tracked the

response, but the response never showed that the absentee ballot was ever

sent out to me at my address in Florida.

        8.       Because I never received an absentee ballot, I flew home to vote.




Tyler Speaks Affidavit                                                               l
Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 425 of 585




       9.      The poll worker told me that I could vote a provisional ballot. I

did vote a provisional ballot. I do not know if my provisional ballot was

accepted/counted.

       10.     I witnessed I KNOW OF AT LEAST 2 OTHER PEOPLE WHO

HAD THE SAME PROBLEM THAT I HAD. ONE OF THOSE BEING THE

LADY IMMEDIATELY IN FRONT OF ME IN THE LINE TO VOTE.

        I declare under penalty of perjury that the foregoing is true and correct.

Executed this 20th day of November, 2020.




State of Georgia         /I   A   ,     •
County of                ~c--



Appeared before me            ~bJtu-+,   this ;).      V::;-;
                                                        November 2020 and
after being duly sworn: tated the forgoing statements are true and correct to
the best of his knowledge and belief.




  / iL ary         Public
                              d . O JJ~
        My commission expires     ?)   (fl!J. /~   ,:)t>?,, ' /



Tyler Speaks Affidavit                                                               2
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 426 of 585




State of Georgia

County of Fulton

                DECLARATION OF VERNADETTE BROYLES
      Pursuant to 28 U.S.C. § 1746, I, Vernadette Broyles, make the following

declaration.

       1.      I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

      2.       I am a resident of Johns Creek, Fulton County, Georgia 30097.

      3.       I am credentialed by the Georgia Republican P arty ("GOP") to

serve as a member of the vote review panel and at the Election Day Ballot

Tabulation Cente r located at the Henry County Board of Elections, located at 40

Atlanta Street, McDono ugh, GA 30253. 1 am also credentialed to serve as a Ballot

Monitor/Observor by the Henry County Republican Party.

      4.       I arrived rottnd 8:50 a.m. on Friday, November 6, 2020, at the Henry

County Board of Elections to witness the vote counting, processing of ballots, and vote

review panel process.

      5.       Upon arrival, I informed an election official supervisor of the Henry

County Elections Office, Ameika Pitts, that I had a right to be at the tabulation center
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 427 of 585




to observe the processing and counting of the ballots and provided a letter from the

Georgia GOP designating me to serve as a member of the vote review panel.

      6.      I requested to see the ballots and observe that the ballots were being

properly stored and handled.

      7.      The election official, Ms. Pitts then denied me entry to see the ballots or

how they were being processed.

      8.      I pressed the issue and stated to Ms. Pitts that it was not proper to deny

me access to observe the ballots and the manner in which they were being processed.

      9.      Ms. Pitts then called the Sherriffs office and requested that they come to

the Henry County Elections Office. It was my impression that the intention was to

have me removed and/or possibly arrested.

      10.     I removed myself from the situation and retreated to the public

lobby area.

      11.     Ms. Pitts came to where I was in the public lobby area.

      12.     I asked l\1s. Pitts what category of ballots remained to be counted.

She stated that they had military overseas ballots, absentee ballots, absentee

ballot cured affidavits, and provisional ballots to be processed and counted.

      13.     Ms. Pitts stated to me that they were not actively counting the ballots at

that time. She told me the military ballots were going to be opened and counted that

afternoon at approximately 4:00 PM.
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 428 of 585




       14.     I remained on the premises and called the GOP office for further

instruction.

       15.     I went to Ms. Pitts office and again reiterated my request to see any

ballots that were being processed.

       16.     Ms. Pitts stated to me that she had been instructed to deny all access to

the Henry County Board of Elections Office where the ballots were being processed.

       17.     She stated to me that she needed to call someone to get permission to

grant me entry. It was my impression that she was referring to someone at the

Secretary of State's office.

       18.     Around lunchtime l confronted Ms. Pitts with information I had

received from Alex Perez and Karis Ripple (who were also present to observe

the process on behalf of the Georgia GOP that morning) that a number of

ballots had been removed from the ballot drop box outside the Elections Office

front door that morning by elections officials.

       19.     1 asked what was presently being done with those ballots.

       20.     ~1s. Pitts responded that those ballots were taken to the back to be

"rejected" because they were dropped off after the Nove1nber 3 deadline.

       21.     I requested to be allowed access to observe the process of the

handling of those late ballots.
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 429 of 585




      22.   I also contintted to reqttest access to the location where any other

ballots were being processed.

      23.   At that time, which was several hours after I had first arrived and

requested access, Ms. Pitts relented and allowed me access to the room where the

cured ballots were being processed.

      24.   She first allowed me to see through a glass window the ballots that

had already been cast and were in what appeared to be sealed containers.

      25.   I was then allowed to witness the processing of the cured affidavits

for approximately twenty (20) absentee ballots. An election clerk by the name

of Britny (spelling uncertain), who was hearing impaired, was processing the

absentee ballot cured affidavits.

      26.   I saw cure notices that were designed to look like they were from

the Elections Board, but they were not, which had been sent to voters. The

election clerk informed me that a third party sent these cure notices to voters.

      27.   I observed an absentee ballot in which the signature did not match

the signature on the voter registration. However, the signature. on the cured

affidavit appear to match the voter registration. This ballot was accepted.

      28.   I inquired whether this was the manner in which all such absentee

ballots were being handled, where the signature on the cured notice matched

the voter registration signature but the signatiire on the absentee ballot did
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 430 of 585




not match the voter registration signature. I was told by the elections clerk

that this was the standard practice they were following in such circumstances

- the absentee ballot wotild still be accepted.

      29.      I al.so observed that the Elections Board had received absentee

ballot applications on behalf of voters that were on forms not used by the

Elections Board.

      30.      I inquired how such absentee application ballot applications were

being processed.

      31.      The elections clerk informed me they would still send an absentee

ballot to the voter. They would count the absentee ballot they received so long

as the signature on the absentee ballot matched the signature on the voter

registration. The elections clerk did not indicate that the signature on the

absentee ballot had to match the signature on the absentee ballot voter

application. Nor did I observe the elections clerk attempt to match up the

signature on the absentee ballot with the signature on the absentee ballot

application.

      32.      I also observed that any rejected absentee ballots required the

initials of multiple election officials.

      33.      Also present observing the processing of the absentee ballot cured

affidavits was a female attorney whom      t understood to be the Democrat voter
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 431 of 585




review panel designee and another woman associated with the Democrat

party.

         34.   The Democrat voter review panel designee left the room at some

point in the process. The other woman associated with the Democratic party

remained.

         35.   The Democrat voter review panel designee and the Chairman of

t-he Henry County Democrat Party went to Ms. Pitts to object to my presence.

They objected to my calling into ques tion the signatures not matching on the

absentee/cured ballots.

         36.   l stated I believed I had a right to view the processing of the

ballots, and that the woman associated with the Democrat Party was also

viewing the absentee ballot,/ cured affidavit processing as well.

      37.      The supervisor allowed us to continue to view the process for a bit

longer, however we were moved to outside the office.

      38.      I was later able to watch the transcription of the military ballots as part

of the vote review panel.

      39.      The military ballots had been already opened outside of the presence of

the vote review panel. I was not allowed to observe the opening of the military ballots

or the envelops in which they came. Nor was I allowed to observe the process by
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 432 of 585




which the signatures on outside of outside of the envelops of the military ballots were

verified with the signature on the voter registration.

      I declare under penalty of perjury that the foregoing is true and correct.

Executed this 24th day of November, 2020.


                                                ~,c,,<,;-/ ?, • ,_, -------
                                               \Yernadette Broyle;
                                               vbroyles07@gmail.com
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 433 of 585




                   AFFIDAVIT OF VERONICA B. ALBANESE

      Comes now, VERONICA B. ALBANESE, and after being duly sworn

makes the following statement under oath

      1.     My name is Veronica B. Albanese.

      2.     I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I would

testify under oath to these facts.

      3.     I reside a

      4.     On October 13. 2020, I arrived at the early place located at 226

Candler Street, Horner, Ga. 30547 for the 2020 state and federal elections.

      5.     On October 13, 2020, I voted at the 226 Candler Street, Homer, Ga.

30547 location for both the state and federal ele@Qn,
                                     l'-'.0-'<......,.
                                              :;,i ~
     6.     During the week of ..Qclob9r              ao;
                                                   2020, I checked online at the

Georgia Secretary of State "My Voter Page" and looked to see if there was an

absentee ballot requested under my name.

       7.    I plugged in my information on the website and it stated that I had

requested an absentee ballot on October 16, 2020, that my absentee ballot was

issued on October 16, 2020, and that my absentee ballot was received.
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 434 of 585




      8.     I did not request an absentee ballot on October 16, 2020 or any

other day regarding the 2020 state and federal election.

      I, VERONICA B. ALBANESE declare under penalty of perjury that the

      foregoing is true and correct.

Executed thi&SlO day of November 2020.



                                                  Veronica B. Albanese
State of Georgia
County of Banks


Appeared before me Veronica B. Albanese this :;J...O day of November 2020 and
after being duly sworn, stated the forgoing statements are true and correct to the
best of her knowledge and belief.


                                                1/,u:--:nl ._,_@)
                                                   touis-Albanese
 J    Personally Known

_ _ Produced Identification
Type and# of ID_________



      'S,,vh ,\,LJ \µ.
     • Notary Public
                         pQUQ, ~
      My commission expires
           Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 435 of 585

                      AFFIDAVIT OF WALTER L. BALDWIN, JR.
     Comes now, Walter L. Baldwin, Jr. and after being duly sworn makes the following

statement under oath

     1.

     2.

     prevent me from giving this declaration. If called to testify, I would testify under

     oath to these facts.

     3.      I reside at                              Georgia, 30161.

     4.      This is in Floyd County.

     5.      Several weeks before November 3, 2020, an absentee ballot arrived in the

     mail for me and my wife, Donna T. Baldwin.

     6.      Neither of us had requested an absentee ballot.

     7.      On Election Day, November 3, 2020, at 9AM, my wife and I arrived at Spring

     Creek Church, located at 2636 Chulio Road S.E., Rome, Georgia, 30161.

     8.      This is the voting precinct that we have been voting at for forty (40) years.

     9.      Both of us brought our unopened absentee ballots to turn in.

     10.     I presented my driver's license to vote and was informed that, according to

     the computer, I had already voted in town, in person, during the early voting

     period.

     11.    My wife presented her driver's license and was informed the same thing.

     12.     Neither of us had voted in town.



                                                 1


                                                                                             ...   .
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 436 of 585

 13.     I told the poll worker that I had never requested nn nbscntcc ballot, 1 hnd not

 voted m town and that I was there on Election Duy to vote in person.

 14.     The poll worker told me that I could do a provisional ballot, sign nn Affidavit,

 and turn in my absentee ballot.

 15.     She also told me that the same thing had happened to five (5) other people

 that morning and it was only 9AM.

 16.     This was extremely concerning to me.

 17.     I cast my provisional vote, I signed the Affidavit and my voided absentee

 ballot was returned to me.

 18.     The following morning, I called the county elections office and was informed

 that my provisional ballot had been "taken upstairs" to be counted later. I was told

that the issue had been caused by a computer glitch, and that no vote had been cast

early in my name.
19.     Later that week, I called the polling place to confirm that my vote counted,

but I was told to call back on November 12, 2020.

20.     The next day I received a letter stating that my provisional vote had been


counted.
21.      I still am concerned because I do not know for certain if there was an early

vote cast by an unknown person that may have cancelled out my vote that I cast at


Spring Creek Chw·ch.
22.     I believe that my vote was compromised and may not have counted in the


election.
                                            2
         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 437 of 585




     I declare under penalty of perjury that the foregoing is true and correct.

Executed this 17th day of November, 2020.




                                                Walter L. Baldwin, Jr.
                                                706.346.5007
                                                ButchandDonnaB@gmail.com




                                               3
         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 438 of 585

State of Georgia

County of Fulton


Appeared before me _ _ _ _ _ _ __, this _ day of November 2020 and after being
duly sworn, stated the forgoing statements are true and correct to the best of his
knowledge and belief.




     --,&.~%1L
     Notary Public

     My commission expires   o, -2.J -   l.:>l 'I




                                                    4
               Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 439 of 585

                        AFFIDAVIT OF WILLIAM C. RUTLAND

       Comes now, W1·11·1am C • Rutland, and after being duly sworn makes the following

statement under oath

       1. My name is William Rutland, DOB 12/30/1990.

      2. I am over the age of 21 years, and l am under no legal disability which would prevent

          me from giving this declaration. If called to testify, I would testify under oath to these

          facts.

      3. I reside at                                 GA 30265.

     4. I arrived on ELECTION DAY (November 3, 2020) at approximately 12:30PM at the

         Newnan Centre, located at 1515 Lower Fayetteville Road, Newnan, GA 30265.

     5. I was directed to a table, where I presented my driver's license. I was informed by the

        poll worker after she had scanned my license that their records showed that I already

        voted, even though I had not I informed her that I had not already voted, and she

        instructed me to proceed to another table.

    6. I discussed the issue with a second poll worker. She asked me if I had requested or

        submitted an absentee ballot, and I told her I had not. She then made a phone call

       downtown, and they checked my status. They affirmed that I had not yet voted and

       assured the worker J should be able to vote in the usual manner. I was instructed to

       return to the original table to try the process again.

   7. When the original worker scanned my license aga~ she ran into the same problem

      with the system stating 1 bad already voted. She directed me to a third poll worker.

      This poll worker tried again on her system, but she experienced the same issue. She

      then took me to a voting location herself, inserted a voting card into the system and



                                              1
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 440 of 585




            input a number on the screen. Now the ballot was displayed, and I made my

            selections without incident. My ballot with my selections printed without incident.

        8. However, when I went to insert my completed ballot into the ballot box machine, my

            ballot was rejected as invalid. A poll worker and I tried inserting my ballot multiple

            times in different orientations, but each time it was rejected.

        9. Another poll worker came over, and I described the situation to him. He instructed

           me to place my ballot in a special slot in the back of the machine adjacent to the

           machine we were attempting to place my ballot in. and he assured me my vote would

           be counted by hand later.

       I 0. I do not know whether my vote was counted.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed this _!f__ day of November, 2020.




                                                              William C. Rutland




                                                 2
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 441 of 585




 State of Gee,gia
 County of ( ( )    e-ve -~A-.
                         1
                             l\
 Appeared before me .JV . 1 <- : : -.(?\J. \
                                          ~Hl~ this l.6__ day of November 2020 and
 after being duly sworn and providing sufficient proof of identification, that is, a
 Georgia driver's license, stated the forgoing statements are true and correct to
 the best of his knowledge and belief.




./       Notary Public

         My commission expires    m):12/at{)j
          Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 442Fulton
                                                                      of 585County Superior Court
                                                                                              ***EFILED***QW
                                                                                      Date: 12/4/2020 6:26 PM
                                                                                     Cathelene Robinson, Clerk

                          IN THE SUPERIOR COURT OF FULTON COUNTY
                                      STATE OF GEORGIA

 DONALD J. TRUMP, in his capacity as a                  )
 Candidate for President, et al.,                       )
                                                        )
       Petitioners,                                     )
                                                        ) CIVIL ACTION FILE NO.
 v.                                                     )
                                                        ) 2020CV343255
 BRAD RAFFENSPERGER, in his official                    )
 capacity as Secretary of State of Georgia, et          )
 al.,                                                   )
                                                        )
       Respondents.                                     )

      PETITIONERS’ NOTICE OF FILING OF EXHIBIT 18 TO VERIFIED PETITION

               COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively “Petitioners”),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and give notice of the filing of Exhibit 18 to their Verified Petition to Contest Georgia’s

Presidential Election Results for Violations of the Constitution and Laws of the State of Georgia,

and Request for Emergency Declaratory and Injunctive Relief.

               Respectfully submitted this 4th day of December, 2020.


                                                   SMITH & LISS, LLC

                                                   /s/ Ray S. Smith, III
                                                   RAY S. SMITH, III
                                                   Georgia Bar No. 662555
                                                   Attorney for Petitioners
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000
Facsimile: (404) 760-0225

{00585368. }
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 443 of 585
                                                                                    F \-:- L ,f',C:f.)•J~.5£   P~Ft\ ""'
                                                                                    SUIT£ 2600
                                                                                    AfLM/rA      GE.0'1•:;IA.:!~•~2S
                                                                                    fE f:PH     Ne:    ~04-760-.:::.oc
                                                                                    F"(".SIMILI':     404 76 '1-0225




Via Electronic mail to: jfuchs@sos.ga.gov, RGermany@sos.ga.gov

The Honorable Brad Raffensperger
Georgia Secretary of State
214 State Capitol
Atlanta, Georgia 30334
Jordan Fuchs, Deputy Secretary of State
Ryan Germany, General Cow1sel

              RE: Fifth Request for Audit of Signatures on Absentee Ballot Applications and
              Ballot Return Envelopes for the November 3, 2020 General Election in the State
              of Georgia

Dear Secretary Raffensperger:

       On behalf of President Donald J. Trump, candidate for President of the United States and
Donald J. Trwnp for President, Inc., we are hereby requesting for thefifih time that you exercise
yow- broad supervisory authority to order, as part of the ongoing statutory recount, an immediate
audit ofthe signatures on absentee ballot applications and absentee ballot envelopes received in
all counties in Georgia for the November 3, 2020 General Election. This would necessarily
include signatures on absentee ballot applications returned for the 2020 Primary election, upon
which the counties relied to automatically return an absentee ballot for the 2020 General
Election ("the Signatures").

      It is not possible for you to accurately certify the results in the presidential race
from tbc November 3, 2020 election until and unless there is a thorough audit of the
Signatures, which we have now requestedfour times in writing prior to this request. Yo u
cannot in good faith conclude the ongoing statutory recount until you have instituted a
Signature matching audit. The margin in Georgia at this time is 12,670 votes - and the
potential illegal absentee ballots included in that number is between three and four times
the margin of votes awarding the victory to Joe Biden.

       The Georgia Election Code requires that voters who submit applications for absentee
ballots must be positively identified, including the matching of the voter's signature on the
application for an absentee ballot. Indeed, the legislature has enacted a statutory framework for
the applications for, processing, receipt and verifying all absentee ballots. See O.C.G.A. §§ 21-
2-380 et seq.




                                             Ex. 18 to Petition:
                                     Fifth Request for Signature Audit
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 444 of 585




       Notwithstanding the statutory requirements, it is apparent that the process enacted by the
legislature may not have been followed consistently in all counties in the State of Georgia
during the 2020 General Election. An analysis of the absentee ballot rejection rate since 2016
by a data expert, performed at my request, confirms the following:


    Table 1: Mail-In Ballot Rejection rates by Election.

     Row Ballot Status                            2016 General        2018 General     2020 Primary   2020 General
      1     Not returned (NULL)                          25,948               36,074       333,608        133,886
      2     Canceled                                     12,053               20,601       116,424        318,086
      3     Spoiled                                          69                   98         1,794          4,082
      4     Rejected                                      6,059                7,889        11,772          4,471
      5     Accepted                                    202,492              219,731     1,150,478      1,308,447
      6     Total ballots (returned) (3+4+5)            208,620              227,718     1,164,044      1,317,000
      7     Total ballots (mailed) (1+2+3+4+5)          246,621              284,393     1,614,076      1,768,972
      8     Rejection rate (4 + 6)                          2.90%             3.46%          1.01%          0.34%


    As Table 1 shows, Georgia's rate ofrejection for mail-in ballots averaged 2.90% and 3.46%
respectively for the 2016 and 2018 general elections. Concerning the 2020 primary election, the
mail-in ballot rejection rate decreased to 1.01 %.

   In stark contrast even to the 2020 primary, the 2020 general election rejection rate decreased
even further to just 0.34%.

   If Georgia's historical mail-in ballot rejection rate of 2.90-3.46% is applied to the current
mail in ballot numbers, there would have been between 38,250 and 45,626 ballots rejected in the
2020 general election, rather than the number actually rejected: 4,471.

    This number represents between three and four times the margin of victory in the presidential
race. Why would you not want to conduct an audit that could confirm what the results actually
are, when your search for the truth would either set the public's mind at rest about the conduct of
the election or, alternatively, change the outcome of the presidential election?

          It is unconscionable that you continue to refuse to allow for any verification of the
Signatures, particularly when there is a clear anomaly in the rate ofrejection of the absentee
ballots during the 2020 General Election - suggesting that the procedures required under Georgia
law were not followed.

        Your office has declared that the signature matching verification process yielded similar
rejection rates as in prior elections. See
https://sos.ga.gov/index.php/elections/number of absentee ballots rejected for signature issue
s in the 2020 election increased 3 50 from 2018



                                                        2
                                                 Ex. 18 to Petition:
                                         Fifth Request for Signature Audit
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 445 of 585




        However, your recent statement on the number of absentee ballots rejected in the 2020
election as compared to 2018 contains numerous misleading claims and outright incorrect data
figures. These errors raise serious questions about the quality of the data that your office is using
to make decisions and your office's understanding of that data.

        First, the figure you reference in your statement for the number of mail-in ballots "cast"
in the 2018 General Election is 284,393. In fact, this figure represents the number of mail-in
ballots your office mailed out, not the number of ballots cast. The correct figure for ballots cast is
227,718, nearly a 20% difference.

        Second, your figures for the total number of ballots "cast" in the 2020 Primary and
General Elections are also incorrect. The figures you reference-I, 151,371 and 1,322,529 mail-
in ballots cast in the Primary and General Elections, respectively-match neither the total
number of mail-in ballots cast nor the total number of mail-in ballots mailed in those elections.
And, unlike your 2018 figure, your 2020 numbers are closer to the total number of mail-in
ballots cast. While this is an improvement over your misleading 2018 figure, your conflation of
terms-namely, ballots mailed and ballots cast-raises doubts about your office's understanding
of its own data and its ability to conduct true "apples-to-apples" analysis across election cycles
that inspires public confidence.

        Third, in your statement, your office claims to know exactly how many mail-in ballots
were rejected for signature issues as opposed to other reasons. You state that the number of
ballots rejected for missing or non-matching signatures was 454 in the 2018 General Election;
3,266 in the 2020 Primary Election; and 2,011 in the 2020 General Election. Every one of these
numbers is false. For one, the data between the 2018 and 2020 elections are not comparable. In
the 2018 General Election, fully 203 unique reasons were entered into the free-text field entitled
"Status Reason," ranging from "INSUFFICIENT OATH INFORMATION" to "RE" to "NO
SIGNATURE. DID CALL HER." There are simply too many unique reasons listed with not
enough specificity to conclude with any degree of confidence how many ballots in the 2018
election were rejected for signature issues. Meanwhile, in the 2020 elections, the number of
reasons for ballot rejection reduces from 203 to five-two of which are entitled "Missing
Signature" and "Invalid Signature." But even this change in methodology does not allow one to
arrive at the same numbers your office provides. The number of mail-in ballots rejected for these
two reasons in the 2020 Primary and General Elections was 1,998 and 3,212, respectively-not
the 3,266 and 2,011 that your office asserts with confidence in its press release.

        At the very least, these discrepancies raise serious concerns regarding the quality of data
your office is using to make decisions, especially regarding your conclusions as to the correct
number of votes cast in the presidential election. ff your office is using a different, superior set
of data as compared to what is posted publicly on your website, we encourage you to release it.
Full transparency is the only way to restore the public's confidence in Georgia's elections, and it
is why we are requesting a full audit of the Signatures of persons requesting absentee ballots in
the 2020 General Election.




                                                     3
                                              Ex. 18 to Petition:
                                      Fifth Request for Signature Audit
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 446 of 585




        Indeed, the poor quality of the data that your office provides is why we performed our
analysis using the top-line number of total ballots rejected for all reasons. This is the only like-
for-like analysis that one can conduct on mail-in ballot rejection rates across election cycles, and
it shows a clear and undeniable drop in the rejection rate-from 2.9 and 3.5% in 2016 and 2018,
respectively, down to 0.3% in the 2020-while at the same the number of mail-in ballots cast
exploded sixfold, a highly unlikely coincidence.

        If your office is confident of your position, then you should welcome an audit of the
Signatures to put to rest any doubt as to whether the laws of the State of Georgia were followed
for purposes of processing absentee ballot applications and verifying the identity of the voters
allowed to cast absentee ballots.

        The absentee ballot envelopes are required by law in OCGA 21-2-390 to be delivered to
the county clerk of superior court to be preserved. The absentee applications are retained by the
registrars for 24 months per OCGA 21-2-390. In other words, the Georgia legislature has
directed that the documents that should and must be audited, are required by law to be preserved,
and we are presuming that all counties have complied with the law in that regard. It is
imperative that those records be made available immediately for audit and review as described
below.

       There are several specific steps related to the vitally important Signature matching that
must take place immediately, before the end of the current recount:

       1. Order the counties to immediately undertake a review and audit of all documents with
Signatures, related to the 2020 General Election absentee ballots, allowing monitors and poll
watchers to meaningfully observe and see the actual signatures on the applications and return
envelopes, or

        2. Alternatively, and at the very least, we would request an audit of the Signatures,
selecting the following records for a random sample of the Signatures, beginning from the date
of receipt of the absentee ballot applications for the Primary 2020, where the applicant requested
an absentee ballot for the General Election, through the last date of receipt of any ballot counted
for the November 3, 2020:
                o Absentee ballot applications containing the voter signatures (including ballot
                   applications received in the primary, where a general election ballot was
                   automatically forwarded without a separate application);
               o Absentee ballot return envelopes containing the voter signatures;
                o Voter files containing the voter signatures
                o Logs or other memoranda with the identity of the election office employee(s)
                   who conducted the signature verification for the application and the ballot,
                   with date and time ofreceipt and processing of signature verification(s).

       We also request the same information for all rejected absentee ballots

       Below is the list of 15 counties for review of the above identified records:



                                                    4
                                              Ex. 18 to Petition:
                                      Fifth Request for Signature Audit
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 447 of 585




                                                         % of accepted mail ballots,
County      Accepted mail-in ballots                     GA
COBB                                             148,577                     11.4%
FULTON                                           142,406                     10.9%
DEKALB                                           127,018                      9.7%
GWINNETT                                         123,543                      9.4%
CHATHAM                                           41,161                      3.1%
CHEROKEE                                          37,487                      2.9%
CLAYTON                                           31,449                      2.4%
FORSYTH                                           30,654                      2.3%
HENRY                                             29,162                      2.2%
RICHMOND                                          27,775                      2.1%
HOUSTON                                           20,130                       1.5%
BARTOW                                            10,571                      0.8%
FLOYD                                              8,661                      0.7%
PICKENS                                            2,972                      0.2%
HANCOCK                                            1,474                      0.1%
Grand Total                                     783,040                      59.9%

           For a statistically significant sample size, we are requesting that ten percent (10%) of
 the returned and accepted absentee ballot envelopes from each of the identified counties be
 provided for inspection / audit. This statistically significant random sample of documents will
 allow the voters of Georgia - and America - to know what actually transpired with the absentee
 ballots in Georgia - and whether the laws of the state of Georgia were or were not followed.

       3. We request that you immediately upload and make available to the public, appending
to the voter files, any and all digital signatures from ballot applications received at any time
during 2020, and the ballot envelopes from the November 3, 2020 General Election. Allowing
the public to have access to the Signatures in order that citizens can conduct their own reviews
and audits of the Signatures is an important step in restoring public confidence in the voting
process for the 2020 General Election.

       4. We request that you immediately publish all data files on which you rely for the
incorrect statements you have made regarding the rejection rate for absentee ballots in the 2020
General Election.

        5. We request that you require a verified, written report from each county to be released
to the public, outlining the specific procedures followed by the county for verification of
absentee voter identity, demonstrating full compliance with the Georgia Election Code.

        Attached are the four previous communications to you requesting that you conduct an
audit of the Signatures, dated November 10, 2020, November 12, 2020, November 23, 2020, and
a November 23, 2020 email to your general counsel, with affidavits from witnesses testifying as
to the failure of certain counties to conduct signature matching in compliance with state law.

                                                   5

                                             Ex. 18 to Petition:
                                     Fifth Request for Signature Audit
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 448 of 585




        Also attached is an amicus curiae brief filed on July 30, 2020 by the Public Interest Legal
Foundation and Landmark Legal Foundation in The New Georgia Project v Raffensperger, Case
No. 1:20-cv-01986-ELR (NDGA), which details the importance of verification of absentee voter
identity and the dramatically increased opportunity for voter fraud presented by massive
increases in absentee voting.

       We estimate that between 38,250 and 45,626 illegal votes may have been cast, counted,
and included in your tabulations for the presidential race. It is inconceivable that you are
unwilling to take any steps to audit the Signatures before completing the current recount and
proceeding to certify the results of an election where so many illegal votes may be included in
your tabulations.

        We implore you to exercise your statutory authority and your duty to the electorate to
audit the Signatures, before it is too late. Governor Brian Kemp has also publicly urged you to
conduct the audit of the Signatures, as have Senators David Perdue and Kelly Loeffler, among
others. There is absolutely no reason for your continued refusal to commence the audit of the
Signatures and we are again asking - for the fifth time - that the Signature audit be ordered and
commenced immediately.

       Thank you.




                                                                          .. mith, III
                                                                       . h & Liss, LLC
                                                                      o sel to Donald J. Trump,
                                                                    c didate for President, and Donald
                                                                    J. rump for President, Inc.

Attachments:

November 10, 2020 - Letter to Secretary Raffensperger requesting Signature Audit
November 12, 2020 -Letter to Secretary Raffensperger requesting Signature Audit
November 23, 2020 - Letter to Secretary Raffensperger requesting Signature Audit
November 23, 2020 - email to Ryan Germany, General Counsel to Secretary
                     Raffensperger, requesting investigation of counties for failing to conduct
                     Signature verification
July 30, 2020 Amicus Curiae Brief of Public Interest Legal Foundation and Landmark Legal
Foundation regarding Absentee Ballots and Verification to Prevent Fraud




                                                   6

                                             Ex. 18 to Petition:
                                     Fifth Request for Signature Audit
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 449 of 585




                                       November 10, 2020


VIA U.S. Mail, and Hand-Delivery
The H onorable Brad Raffensperger
Georgia Secretary of State
214 State Capitol
Atlanta, Georgia 30334

Dear Secretary Raffensperger:

     The Georgia Republica n P arty and The Donald J. Trump for President
Campaign daily continue to receive hundreds of reports of voting discr epancies
and errors statewide, including repor ts of tens of thousands of ballots being
unlawfully counted.

        To assure confidence in a n honest vote, tbe law authorizes your office to
recount and r ecanvass the ballots wherever and whenever needed prior to the
certification of the consolidated returns. 1 The role of your office is to assure
public confidence in the integrity and accuracy of the election process.
Whenever any "discrepancy" or "error" even "appear" to be present, tbe law
authorizes your office to take conective action, including a full band recount
of all ballots. (See O.C.G.A. 21-2-495).

      Millions of Georgians doubt the pr,ocess for counting ballots in this state,
including substantiated documentary, testimoni al and expert evidence of each
of the following categories of discrepaincy and error your office can take
meaningful effort t o helpfully resolve: a) ineligible, out-of-sLate voters casting
ballots in the General Election; b) deceased voter s casting ballots after their
death; c) duplicate ballots by voters; d) ballots counted that were received by
mail, but lacked the signa ture verification required under Georgia law, the
only safeguard to prevent false ballots from being inc1uded in the vot e count
when received by mail; e) voters denied the opportunity to vote a r egular ballot

       1 See O.C.G.A. 21-2-495; see aJso yow· office'~; pubjjshed Candidate Training Guide:
Information for County, State an d Federal Candidat,es.




                                              Ex. 18 to Petition:
                                      Fifth Request for Signature Audit
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 450 of 585


 The Honorable Brad Raffensperger
 November l Q, 2020
 Page 2

on November 3 because tbey were advised that someone bad already voted
absentee in their name; f) denial of statutory access to observe the opening of
ballots, and to observe the counting of ballots: and g) the illicit, ex parte
meetings ofVote Review Panels excluding RepublicaJ1 panel meml:iers denied
notice of the meeting and t he opportunity to participate.

       As you know, as the Georgia Secretary of State. your office is required by
law to "proceed to tabulate, compute, and canvass the votes" fot· statewide
offices and each slate of presidential electors. O.C.G.A. §§ 21-2-499(a) and 21-
2-499(b). "In the event an error is found in the certified returns presented to
the Secretary of State or in the tabulation. computation, or canvassing of votes
as described in [O.C.G.A. § 21-2-499], the Secretary of State shall notify the
county submitting t he incorrect returns and direct the county to correct and
recertify such returns.'' O.C.G.A. § 21-2-499(a). Upon receipt of any corrected
certified retm·ns of a county, a new certification of the results is issued and
filed in your office. Id.

       On behalf of the Georgia Republican Party and The Donald J. T1·ump for
President Campaign, we respectfully request, prior to certification of the
election l'esults, that your office exercise its statutory authority to order a
manual hand reco1mt of every ballot cast within the State of Georgia to ensure
the integi·ity of the ballots and the election process, so that the citizens of
Georgia and the United States can have confidence th at the results are
trustworthy. In order to accomplish that purpose, the following measures are
needed to resolve public concerns over the above-mentioned and detailed
discrepancies, to-wit:

l.     Direct the counties, in the presence of party-designated observers, to
       re-canvass using a hand-count process the votes for P resident of the
       United States, United States Senator (Senator Perdue), and Georgia
       Public Service Commission (District I/Commissioner McDonald);

2.    Verify. in the presence of party-designated observers, the validi ty of the
      signature of any ballot received absentee or by mail;

3,    Review the recorded list of voters to cross-check that no person who
      was unqualified to vote, was nonetheless able to cast a ballot, including
      those deceased at the t ime their ballot was cast, those who voted in
      other jurisdjctions, those legally domiciled in other jurisdictions, those




                                      Ex. 18 to Petition:
                              Fifth Request for Signature Audit
        Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 451 of 585


The Honorable Brad Raffensperger
November 10, 2020
Page 3

           in prison or felons not qualified to vote, and t hose not qualified citizens
           of the state;

4.         Trace the chain of custody of the ballots from printing to sending, from
           receipt to counting, to document that the ballots being counted were
           cast in a legal manner, conforming to the chain of custody of a ll ballots,
           and

5.         Inspection and confirmation that each ballot received by mail included
           the requisite notatjons of the date and time of receipt of the ballot, the
           signature verification of the absentee bal]ot, and the signature of the
           employee conducting the review, as required by Georgia law.

      We appreciate your office's state c,ommitment to "fully investigate'' every
irregularity, and we share this commitment to build confidence in this election.
An honest vote Tequires every lawful vote lawfully cast to be counted and that
every voter concern and complaint of irregularity be satisfactorily and
thoroughly investigated before your offiice can Lender its official certification to
the election. As your office justifiably assured the public:

           If somebody has a credible complaint and they have some kind
           of evidence or trail to an evidence, they can give our office a
           call .. . . cause we want to make sure we protect the integrity of
           the ballot because that's the way you'.r e going to build trust
           back in the system that the ontcome of the election is correct
            -·Georgia Secretary of State Press Conference November 6, 2020.

       In that respect, we request that you investigate the issues ident ified
above, and are further raised by affidavits we are providing to your office for
purposes of your investigation. In particular, we are concerned thaL the
counting of ballots t.ook place in secret a~er Republican Party obseTvers were
dismissed because they were advised that the tabulation center was shutting
down for the night. We are further concerned about the "duplication" of spoiled
ballots without the statutorily required presence of witnesses. 2 It is a critical
aspect of the truth-fincling process of ou-1· American system of law that public
scrutiny and the fresh light of transparency provides an oversight role
critically missing from this election. Your office has publicly committed that


2   These affidavits are a sample uf ihe evidence that bas been collected.




                                                  Ex. 18 to Petition:
                                          Fifth Request for Signature Audit
   Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 452 of 585


The Honorable Brad Raffensperger
November 10, 2020
Page 4

transparency was vital during the election process and we ar e troubled that
there are multiple reports to the contrary. You have the opportunity th.rough
the aforementioned hand recount to restore the transparency that did not exist
previously.

       We appreciate your service and look forward to working with your office
to accomplish our mutual objectives of protecting the integrity of Georgia's
elections.

      Should you need additional information, please do not hesitate to contact
the undersigned.




                                         oug Collins,
                                        Georgia Recount Team Leader
                                        Donald J. Trump for President

                                                                 (\_
                                       David J. Sha er
                                       State Chairman
                                       Georgia Republican Party




                                     Ex. 18 to Petition:
                             Fifth Request for Signature Audit
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 453 of 585




                                      November 12, 2020

VIA V.S. 1Wail and Elc!ctrmric Mail

The Honorable Brad Raffensperger
Georgia ecretary of State
2 l 4 State Capitol
Atlanta. Georgia 30334

Dear Secretary Raffensperger:

      The Georgia Republican Party and The Donald J. Trump for President
Campaign appreciate your announcement yesterday that you are exercising your
discretionary authority under Georgia law' to order a statewide hand count of
ballots cast in the November 2020 General Election, in response to our request
earlier this week. You stated yesterday that the process would be "an audit, a
recount and a recanvass all at once" and would help 'build public confidence."

      However, the training and directives issued today do not comport with your
stated goals yesterday and do not satisfy our concerns that gave rise to our request
for a hand count in the first p]ace.

      We write now to express our serious concerns regarding the training and
directives issued today as to how the hand count is to be conducted by the counties.
We do not believe that the protocols and procedures announced today will
accomplish what we had requested in our letter or announced by your otlice
yesterday. Absent immediate revisions, the people of Georgia cannot have
confidence that the hand count an<l audit were meaningful or delivered on the
promised objectives.




     1   See O.C.G.A. 21-2-•m r,


                                           Ex. 18 to Petition:
                                   Fifth Request for Signature Audit
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 454 of 585
The Honorable Brad Raffensperger
November 12, 2020
Page2

      first, the audit does not include a review of signatures on absentee ballot
applications and ballot enve]opes to confirm the validity of the statutory signature
verificatjon process by the counties. Our analysis of your office's publicly
available data shows that the number of rejected absentee ballots in Georgia
plummeted from 3.5% in 2018 to 0.3% in 2020. This raises serious concerns as to
whether the counties properly conducted signature verification and/or other
scrutiny of absentee ballots. In fact, it presents the issue of whether some counties
conducted any scrutiny at all.

      We reiterate our earlier request that this hand count and audit process include
a review of signatures on absentee ballot applications and envelopes in order to
ascertain whether the signature verification process was properly executed by the
counties. We believe that a review of the signatures is fundamental to this
procedure. We do not believe it is possible to certify the results of the 2020 General
Election without conducting this investigation and analysis.

       Second, we have concerns about meaningful access to the auditing process
by our designated monitors. Your office announced today that the state parties can
designate only one reviewer for every 10 audit teams. That makes it impossible for
hand count decisions to be reviewed in real time. One designated monitor cannot
observe ten tables at once. Transparency has been a very significant problem
during this election. During the initial vote tabulation~some counties placed ballot
reviewers in multiple rooms and aggressively enforced arbitrary distancing
restrictions that prevented poll watchers from effectively observing the tabulating
process. In other counties, poJI watchers were not allowed an unobstructed view of
the tabulating process. We are concerned that your directive today has replicated
and aggravated these problems.

      You have publicly stated that transparency and openness are a high priority
to you. That requires a system that allows our designated monitors to be able to
meaningfully observe the audit and hand count. Having one monitor for ten audit
teams does not allow for transparency. We hereby request that you allow
designated monitors on a one-to-one ratio for every audit team as well as for every
vote review panel.




                                        Ex. 18 to Petition:
                                Fifth Request for Signature Audit
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 455 of 585
The Honorable Brad Raffensperger
November 12, 2020
Page 3

      We also request that you direct the counties to make certain that the
designated monitors are able to confirm their ability to actually see the process as
it occurs. Simply allowing monitors somewhere in the vicinity of the audit process
is not sufficient for proper and meaningful oversight. And it is certainly not
meaningful if the monitors are behind obstmctions or not even in the same room as
the audit teams and the vote review panels.

      Third, we are very troubled by the directive issued today that counties must
certify their results by 5:00 P.M. tomon-ow. Given that the audit and recount will
necessarily still be ongoing, it is completely improper for counties to be directed to
certify the accuracy of the results before the audit and hand count are completed.
The purpose of the audit and hand count is to ascertain whether the unofficial
tabulations were accurate and conducted in accordance with state law. Only upon
completion of the audit and hand count should there be a certification of the results
- but not before. Please rescind your earlier directive that the counties are required
to certify their results tomorrow afternoon. And we further request confirmation
that your office will not rely on the accuracy of any certified results from the
counties until after the hand count and audit are completed.

       Fourth, we had expected to receive by yesterday the parameters for the hand
 count in order to provide sufficient time to the public of the process to be followed.
 However, your training and guidance were issued only within the last few hours
 and the counties are directed to start the audit tomorrow. That is simply not
 sufficient public notice of the existence, location, and times of the audits and hand
 counts. We would request that you delay the commencement of the process until
 Monday, November 16, 2020, in order to provide ample public notice in every
 county of the commencement and details of the audit. We would also request that
 the counties announce and post publicly and clearly when and where they will
 conduct the audit. It would be helpful to post that information from all the counties
 on your website. And, in that spirit, we would also request that you notify all
 counties that they must not begin the audit without public notice or outside the
 presence of our designated monitors.

        Fifth, the security of the paper ballots is critically important. Aside from a
 single passing reference about security during today's training, the Secretary of
 State's office provided no substantive guidance regarding the necessity of
 maintaining the security of the ballots, the transporting of ballots, and documenting
 the chain of custody as required by law.


                                        Ex. 18 to Petition:
                                Fifth Request for Signature Audit
    Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 456 of 585
The J f norable Brad Raffcn sperger
 ovcmbcr 12 2020
 Page 4


       W appreciate your decision to proceed with the hand count as well as your
publjc commitment to tran sparency and openness. The purpose of this Jetter is
to idcnti fy the ways in which the announced process is counter to that intended
purpose. We arc more than willing to work with your office to accomplish our
mutual < bjcctivcs of protectin, the integrity of Ucorgia's elections and to make
certain tlrnt there is mcanir gful public access to the audit and vote review process.

       Please contact the undcrni ,ncd should you wish to discuss further. Thank
y ou for your attention.

                                    (
                                          Sinc<.;r ·ly,



                                         Oo { Colfln.
                                         Georg ia Recount Team I ,ca<lcr
                                         The Donald .I. Trump for President
                                         Campaign




                                         David .I . Sh·,f'·r
                                         Stat· ( :hainrnm
                                         (; ·or1,ia I{ ·pul Ii ·an Purl y




                                        Ex. 18 to Petition:
                                Fifth Request for Signature Audit
             Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 457 of 585


~
V SM 1TH & LISS,                                          LLC
                             ~-roRNf:>"- S Col..'NS£Lc>9c: --1r L    ,:

   VIA U.S. MAJL AND EMAJL

  Hon. Brad Raffensperger
  c/o Ryan GemJany, General Counsel
  Secretary of State
  State of Georgia
  214 State Capitol
  Atlanta, Georgia 30334
  rgermany@sos.ga.gov

   November 23, 2020

   Dear Secretary Raffensperger:

  On behalf of President Donald J. Trwnp, we respectfully request that the statewide recount
  previously demanded by the Donald J. Trump Campaign pursuant to O.C.G.A § 21 -2-495 (c) (1)
  (as set fo rth in State Election Board Rule 183-1-15-.03) ("Recount") be robust, transparent, and
  conducted in a manner so that the A merican people have the highest degree of confidence in its
  outcome. Jt is within your inherent supervisory powers to do more than the minimum optical scan
  of the ballots as outlined in the aforementioned Code and Rule. Hundreds of thousanJs of
  Georgians voted via absentee ballot, and this information (and alleged signature matches) has yet
  to be thoroughly examined. The President of the United States requests that your office go beyond
  the Recount bare minimum and undertake, in addition to what is required by law, an absentee
  ballot audit. This audit has also been demanded by Governor Kemp, the Republican Party of
  Georgia, and now the President.

  The below elements should be incorporated into a meaningful recount and aud it:

   I.            Signature Verification of Absentee BaJlot Requests and Ballot Envelope

  We respectfully request that yow- office conduct the audit of absentee ballot signature
  verifications. This should be done live online, with paity representatives present for
  adjudication. We request that the following records be produced publicly p rior to the sample
  recount to ensure a random sample of returned and accepted absentee ballots be provided for
  inspection, including by Republican ins pectors, beginning from the date of mailing through
  November 3, 202 0:

                 o   Absentee ballot applications containing the voter signatures.
                 o   Absentee ballot return envelopes containing the voter signatures.
                 o   Voter files containing the voter signatures
                 o   Logs or other memoranda with the identity of the election office employee(s) who
                     conducted the signature verification for the application and the ballot, with date and
                     time of receipt and processing of signature verification(s).

                 Below is the list of 15 counties for review of the above identified records:




  (00584402 2)
                                                           Ex. 18 to Petition:
                                                   Fifth Request for Signature Audit
         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 458 of 585

The Honorable Brad Raffensperger
November 22, 2020
Page 2 of 3

County         Accepted mail-in ballots                        % of accepted mail ballots, GA

COBB                                              148,577                              11.4%
FULTON                                            142,406                              10.9%
DEKALB                                            127,018                               9.7%
GWINNETT                                          123,543                               9.4%
CHATHAM                                             41,161                              3.1%
CHEROKEE                                            37,487                              2.9%
CLAYTON                                             31,449                              2.4%
FORSYTH                                             30,654                              2.3%
HENRY                                               29,162                              2.2%
RICHMOND                                            27,775                              2.1%
HOUSTON                                             20,130                              1.5%
BARTOW                                              10,571                              0.8%
FLOYD                                                 8,661                             0.7%
PICKENS                                              2,972                              0.2%
HANCOCK                                               1,474                             0.1%
Grand Total                                      783,040                               59.9%


For a statistically significant sample size, we request that ten percent (10%) of the returned and
accepted absentee ballot envelopes from each of the identified counties be provided for inspection
/ audit.

2.       Verification that Ballots are not Counterfeit, Duplicates, or Test Ballots

The absentee ballots being recounted should first be checked to ensure they are authentic and
genuine. The following non exhaustive list includes scientific factors to be examined:

     •   Ballot paper type and weight;
     •   Ballot paper origin and manufacture date;
     •   Ballot paper brightness and color; and
     •   Fold mark measurements.




                                              Ex. 18 to Petition:
                                      Fifth Request for Signature Audit
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 459 of 585

The Honorable Brad Raffensperger
November 22, 2020
Page 3 of 3

We stand ready, willing and able to work with your office · a c llaborative fashion in order to
ensure the integrity of the sacred voting proces         onfide    of its outcome.




                                                         II, Esq.
                                                    PRESIDENT OF THE UNITED STATES


cc: Hon. Rudy Guiliani, Esq.




                                            Ex. 18 to Petition:
                                    Fifth Request for Signature Audit
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 460 of 585



From: Ray S. Smith, III
Sent: Monday, November 23, 2020 11:02 PM
To: rgermany@sos.ga.gov
Subject: Affidavits
Importance: High

Dear Ryan:

Pursuant to today’s conversation, attached please find multiple affidavits that are being submitted to
the Secretary of State for investigative purposes. We request that your office protect the identities of
the affiants throughout the course of your investigation. These affidavits should be treated as
confidential as they are being submitted in reliance of the promised ongoing investigation into voting
irregularities during this 2020 General Election.

Be advised that these affidavits are being submitted on behalf of the President of the United States in
support of his request, as well as that of the GA GOP’s request, that the Secretary of State investigate
irregularities and allegations of violations pertaining to Georgia’s signature match process (and lack
thereof) as well as the treatment and processing of mail in absentee ballots.

We are prepared to cooperate with Secretary Raffensberger and his office in this important endeavor
and we renew our request that the Secretary initiate an audit of the Signature Applications and Match
as outlined in the President’s letter of 11/22.

Thank you,

Ray S. Smith III, Esq.
FOR THE PRESIDENT OF THE UNITED STATES

Ray S. Smith III
Partner

SMITH & LISS, LLC
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Direct: (404)760.6006
Main: (404) 760.6000
Facsimile: (404) 760.0225
rsmith@smithliss.com




                                                Ex. 18 to Petition:
                                        Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
            1:20-cv-01986-ELR Document
                               Document1-3
                                        119 Filed 12/31/20
                                              Filed 07/30/20 Page
                                                              Page461 of30
                                                                   1 of  585




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                          Atlanta Division


THE NEW GEORGIA PROJECT,
et al.,

       Plaintiffs,
                                                  Case No. 1:20-cv-01986-ELR
v.

BRAD RAFFENSPERGER, in his
official capacity as the Georgia
Secretary of State and the Chair of the
Georgia State Election Board, et al.

       Defendants.


     BRIEF OF THE PUBLIC INTEREST LEGAL FOUNDATION AND
       LANDMARK LEGAL FOUNDATION AS AMICI CURIAE IN
      OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY
                          INJUNCTION




                                       Ex. 18 to Petition:
                               Fifth Request for Signature Audit
         Case
          Case1:20-cv-05310-MHC
                1:20-cv-01986-ELR Document
                                   Document1-3
                                            119 Filed 12/31/20
                                                  Filed 07/30/20 Page
                                                                  Page462 of30
                                                                       2 of  585




                                         TABLE OF CONTENTS

TABLE OF AUTHORITIES .................................................................................... ii

INTRODUCTION .................................................................................................... 1

ARGUMENT ............................................................................................................ 2

    I.       PILF’s Voter Roll Research ...................................................................... 2

             A. PILF’s Research and Submission of Findings to the Georgia Secretary
                of State .................................................................................................. 2

             B. PILF Matched More than 4,200 Registrations to a Verifiable Record
                of Death ................................................................................................ 3

             C. PILF Identified Potentially Duplicated Registrations with Apparent
                Voting Credits Assigned for Georgia Elections ................................... 4

             D. PILF Identified Potentially Duplicated Registrations with Apparent
                Voting Credits Assigned for Elections in Georgia and Another State . 5

    II.      Reasonable Protections for Absentee Voting Do Not Violate the Voting
             Rights Act nor Are They Unconstitutional ................................................ 6

             A. Absentee Voting Systems Require Special Protections and They Are
                Particularly Vulnerable to Fraud .......................................................... 9

             B. The Absentee Application Age Restriction Does Not Violate the 26th
                Amendment ........................................................................................ 11

             C. Georgia’s Requirement that Prospective Absentee Voters Pay Their
                Own Postage Does Not Violate the 24th Amendment ....................... 13

             D. Georgia’s Limitations on Who Handles Absentee Ballots Limits
                Opportunities for Voter Fraud ............................................................ 17


CONCLUSION....................................................................................................... 20

                                                         i
                                                      Ex. 18 to Petition:
                                              Fifth Request for Signature Audit
                   Case
                    Case1:20-cv-05310-MHC
                          1:20-cv-01986-ELR Document
                                             Document1-3
                                                      119 Filed 12/31/20
                                                            Filed 07/30/20 Page
                                                                            Page463 of30
                                                                                 3 of  585




                                                       TABLE OF AUTHORITIES

                                                                                                                                                  Page

Cases
         Anderson v. Celebrezze, 460 U.S. 780 (1983) ............................................................................ 7, 8
         Burdick v. Takushi, 504 U.S. 428 (1992).................................................................................... 7, 8
         Crawford v. Marion Cty. Election Bd., 553 U.S. 181 (2008) ............................................. 8, 17, 18
         Gonzalez v. Arizona, 677 F.3d 383 (9th Cir. 2012) ...................................................................... 16
         Griffin v. Roupas, 385 F.3d 1128 (7th Cir. 2004) ........................................................................... 7
         Harman v. Forssenius, 380 U.S. (1965) ................................................................................. 14, 17
         Harper v. Virginia Bd. of Elections, 383 U.S. 663 (1966) ........................................................... 13
         Harvey v. Brewer, 605 F.3d 1067 (9th Cir. 2010) .................................................................. 15, 16
         Howard v. Gilmore, No. 99-2285, 2000 U.S. App. LEXIS 2680 (4th Cir. Feb. 23, 2000) .......... 15
         Johnson v. Bredesen, 624 F.3d 742 (6th Cir. 2010) ..................................................................... 15
         Jones v. Desantis, No. 4:19cv300-RH/MJF, 2020 U.S. Dist. LEXIS 90729 (N.D. Fla. May 24,
           2020) ......................................................................................................................................... 15
         Jones v. Governor of Fla., 950 F.3d 795 (11th Cir. 2020) ........................................................... 15
         NE Ohio Coal. for Homeless v. Husted, 696 F.3d 580 (6th Cir. 2012) .......................................... 7
         Norman v. Reed, 502 U.S. 279 (1991) ............................................................................................ 8
         Oregon v. Mitchell, 400 U.S. 112 (1970) ..................................................................................... 12
         Purcell v. Gonzalez, 549 U.S. 1 (2006) ........................................................................................ 20
         Timmons v. Twin Cities Area New Party, 520 U.S. 351 (1997) ..................................................... 7
Statutes
      52 U.S.C. § 20507 ......................................................................................................................... 11
      O.C.G.A. § 21-2-216(a) ................................................................................................................ 14
      O.C.G.A. § 21-2-381..................................................................................................................... 14
      O.C.G.A. § 21-2-381(a)(1)(G) ........................................................................................................ 1
      O.C.G.A. § 21-2-381(b)(4) ......................................................................................................... 1, 8
      O.C.G.A. § 21-2-385..................................................................................................................... 14
      O.C.G.A. § 21-2-385(a) .............................................................................................................. 1, 3
      O.C.G.A. § 21-2-386(a)(1)(F)......................................................................................................... 1




Other Authorities
      Cong. Research Service, The Eighteen Year Old Vote: The Twenty-Sixth Amendment and
        Subsequent Voting Rates of Newly Enfranchised Age Groups, May 20, 1983, Report No. 83-
        103............................................................................................................................................. 13
      Presidential Commission on Election Administration, Building Confidence in U.S. Elections:
        Report of the Commission on Federal Election Reform (2005) ............................... 9, 10, 11, 17
      Presidential Commission on Election Administration, The American Voting Experience: Report
        and Recommendations of the Presidential Commission on Election Administration (2014) ... 10
                                                                            ii
                                                                        Ex. 18 to Petition:
                                                                Fifth Request for Signature Audit
                  Case
                   Case1:20-cv-05310-MHC
                         1:20-cv-01986-ELR Document
                                            Document1-3
                                                     119 Filed 12/31/20
                                                           Filed 07/30/20 Page
                                                                           Page464 of30
                                                                                4 of  585




         The Pew Center on the States, Inaccurate, Costly and Inefficient: Evidence that America’s Voter
           Registration System Needs an Upgrade (February 2012)......................................................... 10
         U.S. House of Representatives Committee on House Administration Republicans, Political
           Weaponization of Ballot Harvesting in California 2 (May 14, 2020) ................................ 18, 19
Constitutional Provisions
      U.S. Const. Amend. XXIV ..................................................................................................... 13, 14
      U.S. Const. Amend. XXVI ............................................................................................... 11, 12, 13
      U.S. Const. Art. I., § 4 .................................................................................................................... 7




                                                                        iii
                                                                     Ex. 18 to Petition:
                                                             Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
            1:20-cv-01986-ELR Document
                               Document1-3
                                        119 Filed 12/31/20
                                              Filed 07/30/20 Page
                                                              Page465 of30
                                                                   5 of  585




                             INTRODUCTION


      Plaintiffs ask this Court to invalidate five elements of Georgia’s absentee

ballot voting procedures: (1) the process for notifying voters on incomplete

absentee ballot applications (“Error Notification”), O.C.G.A. § 21-2-381(b)(4); (2)

the age restriction on those who are allowed to submit one application to vote by

mail for an entire election cycle, (“Absentee Application Age Restriction”),

O.C.G.A. § 21-2-381(a)(1)(G); (3) the failure to provide prepaid postage on

absentee ballots (“Postage Requirement”); (4) the rejection of absentee ballots

received after 7:00 p.m. on Election Day (“Receipt Deadline”), O.C.G.A. § 21-2-

386(a)(1)(F); and (5) the prohibition on third-party assistance for absentee ballots

(“Ballot Harvesting Ban”), O.C.G.A. § 21-2-385(a). (Doc. # 33 p. 10.)

      Plaintiffs have not established their entitlement to relief under relevant

precedent. Amici Public Interest Legal Foundation (“PILF”) and Landmark Legal

Foundation (“Landmark”) therefore respectfully urge the Court to deny Plaintiffs’

request for preliminary injunction.




                                          1
                                        Ex. 18 to Petition:
                                Fifth Request for Signature Audit
        Case
         Case1:20-cv-05310-MHC
               1:20-cv-01986-ELR Document
                                  Document1-3
                                           119 Filed 12/31/20
                                                 Filed 07/30/20 Page
                                                                 Page466 of30
                                                                      6 of  585




                                      ARGUMENT

   I.       PILF’s Voter Roll Research.

            A.    PILF’s Research and Submission of Findings to the Georgia
                  Secretary of State.

         As part of its organizational mission, PILF analyzes voter rolls across the

Nation to assess their health. In November 2019, PILF received a copy of

Georgia’s statewide voter roll. Then, at considerable expense for a 501(c)(3)

charitable organization, using detailed methodologies and matching techniques

(described infra and in the attached letter), PILF identified registrations that are

potentially inaccurate, outdated, or no longer valid. In Georgia, these registrations

include the following: (1) registrations belonging to potentially deceased

individuals; (2) registrations that are potentially duplicated across county lines; (3)

registrations that are potentially duplicated within the same county; and, (4)

persons potentially registered twice across state lines. PILF also reviews voting

histories to determine if one or more voting credits were assigned to these

potentially problematic entries. A voting credit is a government record from the

state of Georgia indicating whether a registrant voted in a particular election. On

June 19, 2020, PILF sent a letter to the Georgia Secretary of State that described

PILF’s methodology and findings and asked the Secretary to investigate and take




                                            2
                                          Ex. 18 to Petition:
                                  Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
            1:20-cv-01986-ELR Document
                               Document1-3
                                        119 Filed 12/31/20
                                              Filed 07/30/20 Page
                                                              Page467 of30
                                                                   7 of  585




corrective action where necessary.1 Exhibit A (hereafter, the “Letter”).

            B.   PILF Matched More than 4,200 Registrations to a Verifiable
                 Record of Death.

      PILF’s research indicates that there were potentially more than 4,200

deceased individuals with an active registration in Georgia in the voter roll data

purchased by PILF. Letter at 1. While it is true that the Georgia Secretary of State

may have removed some of these deceased registrants in the intervening time and

may endeavor to keep deceased registrants off the list of eligible registrants, the

record is not subject to dispute that there have been deceased registrants on the

rolls. Each of those potentially deceased individuals presents an opportunity for

confusion and even fraud. Anyone with access to a deceased registrant’s date of

birth and address information2 could attempt to request a ballot in the name of the

deceased.

      Georgia law presently limits the universe of people who may collect and

deliver the voted ballot of another person. See O.C.G.A. § 21-2-385(a). Those

limits are designed to safeguard the votes of those who are unable to deliver or

mail their own ballot, including the disabled. Plaintiffs ask this Court to remove

1
  Election officials are the final judge of voter eligibility. PILF asks election
officials to do what is permissible under state and federal law to investigate the
leads PILF submits.
2
 See Application for Official Absentee Ballot, available at
https://sos.ga.gov/admin/files/Absentee_Ballot_Application_2018.pdf (last
accessed July 14, 2020).
                                      3
                                        Ex. 18 to Petition:
                                Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
            1:20-cv-01986-ELR Document
                               Document1-3
                                        119 Filed 12/31/20
                                              Filed 07/30/20 Page
                                                              Page468 of30
                                                                   8 of  585




those limits and allow anyone to collect and deliver the voted ballots of other

absentee voters. If such relief is granted, someone who successfully requests a

ballot in the name of the deceased could also deliver and submit that ballot. Were

someone to succeed in doing so, it would cancel out the legitimate vote of another

Georgian.

      In order to ensure a high degree of confidence, PILF matched voter roll data

against the federally maintained cumulative Social Security Death Index (SSDI),

and where possible, against the SSDI and printed obituaries and other public

notices. Letter at 1. Approximately 89 percent of registrants matched against the

SSDI list a date of death in November 2019 or earlier, with some dates of death

reaching back as far as 2010. Letter at 1.3

          C.    PILF Identified Potentially Duplicated Registrations with
                Apparent Voting Credits Assigned for Georgia Elections.

      PILF’s letter also alerted the Secretary to registrations that are potentially

duplicated within the same Georgia county (intracounty) and across county lines

(intercounty) that were apparently assigned voting credits for the same election.

Letter at 2. For the 2016 General Election, more than 570 potential intercounty

duplicates were apparently assigned voting credits, and more than 9,600 potential

intracounty duplicates were apparently assigned voting credits, according to public


3
 The true number of deceased registrants is likely even higher because PILF
analyzed only registrants with active registrations.
                                       4
                                        Ex. 18 to Petition:
                                Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
            1:20-cv-01986-ELR Document
                               Document1-3
                                        119 Filed 12/31/20
                                              Filed 07/30/20 Page
                                                              Page469 of30
                                                                   9 of  585




records. Id. For the 2018 General Election, nearly 9,900 potential intracounty

duplicates were apparently assigned voting credits, according to public records. Id.

PILF cannot confirm whether the apparent duplicate registrations did or did not

cast ballots, only that the records from election officials indicated that they did.

      The number of people with two or more active duplicate registrations is

almost certainly even higher because PILF flagged only registrations that were

assigned voting credits. In addition, PILF has not yet accounted for some well-

known causes of duplication, such as married-name confusion, which happens

when a registrant becomes married and then submits a subsequent registration

using a different last name. Such cases of duplication would only increase the total

number of duplicate active registrations. PILF has seen those circumstances result

in significant numbers of likely duplicated registrations in other jurisdictions.

      It is paramount that Georgia’s election officials investigate and confirm the

registrations PILF flagged and further examine Georgia’s voter rolls for other

duplicate entries prior to the entry of any injunctive relief that would exacerbate

these defects.

          D.     PILF Identified Potentially Duplicated Registrations with
                 Apparent Voting Credits Assigned for Elections in Georgia
                 and Another State.

      Using voter roll extracts obtained from other states, PILF performed a

detailed matching analysis to discern the number of registrants who are potentially

                                           5
                                         Ex. 18 to Petition:
                                 Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
           1:20-cv-01986-ELR Document
                             Document1-3
                                      119 Filed
                                           Filed12/31/20
                                                 07/30/20 Page
                                                           Page470 of 30
                                                                10 of 585




registered in more than one state. Using this methodology, PILF alerted the

Secretary’s office to more than 840 potentially duplicated registrations across state

lines where it appeared that voting credits were assigned for the 2018 General

Election in each state, according to public records. Letter at 2. PILF cannot

confirm whether the apparent duplicate registrations did or did not cast ballots,

only that government records indicated that they did.

         PILF and Landmark invite the Court to appoint an Amicus Curiae to verify

PILF’s voter roll research. PILF’s research can be replicated. PILF hopes that

replication can resolve any doubts concerning ambiguities or uncertainties in the

data. PILF therefore invites the Court to verify its research. PILF welcomes efforts

to verify and improve upon its work so that the Court is working with the most

accurate and up-to-date data when rendering a decision in this matter. For example,

PILF invites the Court to appoint its own amicus curiae to replicate the study to

ascertain the number of duplicate registrations on the public voter rolls in Georgia,

if the Court believes it is warranted.

   II.      Reasonable Protections for Absentee Voting Do Not Violate the
            Voting Rights Act nor Are They Unconstitutional.

         Georgia’s laws designed to ensure the accuracy and integrity of its absentee

voting system are reasonable, impose a minimal burden on voters, and fall well

within a state’s authority to regulate the time, place, and manner of its elections.



                                            6
                                          Ex. 18 to Petition:
                                  Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
           1:20-cv-01986-ELR Document
                             Document1-3
                                      119 Filed
                                           Filed12/31/20
                                                 07/30/20 Page
                                                           Page471 of 30
                                                                11 of 585




U.S. Const. Art. I., § 4. They do not violate the Voting Rights Act nor are they

unconstitutional.

      The right to vote in any way one wishes is not absolute. Burdick v. Takushi,

504 U.S. 428, 433 (1992). There is no constitutional right to vote by absentee

ballot. Griffin v. Roupas, 385 F.3d 1128, 1130-31 (7th Cir. 2004). To achieve the

necessary objective of a fair, orderly, and honest election, states enact

comprehensive and sometimes complex election codes. These provisions affect—

at least to some degree—the individual’s right to vote. Anderson v. Celebrezze, 460

U.S. 780, 788 (1983). Reasonable and nondiscriminatory restrictions are justifiable

because of a state’s important regulatory interests in ensuring a fair and honest

election. Id. Voting regulations, therefore, do not automatically trigger strict

scrutiny—even when they affect the right to vote. Timmons v. Twin Cities Area

New Party, 520 U.S. 351, 358 (1997).

      Thus, courts must determine the burden the regulation places on voters when

setting the standard of review. “While a rational basis standard applies to state

regulations that do not burden the fundamental right to vote, strict scrutiny applies

when a state’s restriction imposes ‘severe’ burdens.” NE Ohio Coal. for Homeless

v. Husted, 696 F.3d 580, 592 (6th Cir. 2012). In less severe cases, courts apply the

flexible Anderson-Burdick standard:




                                           7
                                         Ex. 18 to Petition:
                                 Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
           1:20-cv-01986-ELR Document
                             Document1-3
                                      119 Filed
                                           Filed12/31/20
                                                 07/30/20 Page
                                                           Page472 of 30
                                                                12 of 585




      Under this test,

      A court considering a challenge to a state election law must weigh “the
      character and magnitude of the asserted injury to the rights protected
      by the First and Fourteenth Amendments that the plaintiff seeks to
      vindicate” against “the precise interests put forward by the State as
      justifications for the burden imposed by the rule,” taking into
      consideration “the extent to which those interests make it necessary to
      burden the plaintiff’s rights.”

Burdick, 504 U.S. at 434 (quoting Anderson, 460 U.S. at 789). There is thus no

“litmus test” to separate valid from invalid voting regulations. Courts must balance

the burden placed on voters against the state’s asserted justifications and “make the

‘hard judgment’ that our adversary system demands.” Crawford v. Marion Cty.

Election Bd., 553 U.S. 181, 190 (2008). Any burden should be “justified by

relevant and legitimate state interests ‘sufficiently weighty to justify the

limitation.’” Crawford, 553 U.S. at 191 (quoting Norman v. Reed, 502 U.S. 279,

288-289 (1991)).

      The protections challenged by the Plaintiffs do not violate this standard. The

notification process requirement that a voter completing an absentee ballot

provides enough information to establish identity guards against fraud. Requiring

verification of identity ensures a fair and honest election. The process also requires

election officials to “promptly” notify the voter should the request contain errors.

O.C.G.A. § 21-2-381(b)(4). It is a minimal burden that is especially necessary

because of the increasing likelihood that large numbers of absentee ballots may be

                                           8
                                         Ex. 18 to Petition:
                                 Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
           1:20-cv-01986-ELR Document
                             Document1-3
                                      119 Filed
                                           Filed12/31/20
                                                 07/30/20 Page
                                                           Page473 of 30
                                                                13 of 585




cast in the General Election. The receipt deadline ensures finality and reduces the

opportunities for post-election voter fraud.

          A.    Absentee Voting Systems Require Special Protections and
                They Are Particularly Vulnerable to Fraud.

      Plaintiffs allege that Georgia law disenfranchises lawful voters. (Doc. # 33

p. 10). They are incorrect and fail to consider the inherently vulnerable nature of

voting by absentee ballot. See United States v. McCranie, 169 F.3d 723, 725-26

(11th Cir. 1999) (“most of the illegal vote buying occurred during the absentee

voting period”). In short, opportunities for fraud abound when individuals vote by

absentee ballot. Presidential Commission on Election Administration, Building

Confidence in U.S. Elections: Report of the Commission on Federal Election

Reform 46 (2005) (“Carter−Baker Report”).4 For example, voting occurs outside

the strictly regulated confines of the precinct, where election officials guard against

undue influence and electioneering, ensure compliance with voting laws and

maintain the chain of custody of ballots. Thus, the absentee ballot process “remains

the largest source of potential voter fraud.” Id. Fraud occurs in several ways. First,

blank ballots mailed to wrong addresses or apartment buildings can be intercepted.

Id. Second, voters are particularly susceptible to pressure or intimidation when

voting at home or from a nursing home. Id. Finally, third-party organizations can


4
 Available at https://www.legislationline.org/download/id/1472/file/3b50795
b2d0374cbef5c29766256.pdf (last visited July 14, 2020).
                                      9
                                        Ex. 18 to Petition:
                                Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
           1:20-cv-01986-ELR Document
                             Document1-3
                                      119 Filed
                                           Filed12/31/20
                                                 07/30/20 Page
                                                           Page474 of 30
                                                                14 of 585




operate illicit “vote buying schemes” that are “far more difficult to detect when

citizens vote by mail.” Id.

      Even a study skeptical of the incidence of voter fraud generally

acknowledges the dangers in vote-by-mail. It notes that – when fraud does occur,

“absentee ballots are often the method of choice.” Presidential Commission on

Election Administration, The American Voting Experience: Report and

Recommendations of the Presidential Commission on Election Administration 56

(2014).5

      Voter registration errors also contribute to voting system vulnerabilities.

Millions of voters’ names appear on multiple state voter registration lists because

states do not routinely share registration data. Id. at 28. In 2012, The Pew Center

on the States found that about 24 million (one in eight) voter registrations were no

longer valid or contained significant inaccuracies with 1.8 million deceased

individuals listed on voter rolls and 2.75 million names on registrations in more

than one state. The Pew Center on the States, Inaccurate, Costly and Inefficient:

Evidence that America’s Voter Registration System Needs an Upgrade 1-5

(February 2012).6



5
  Available at https://elections.delaware.gov/pdfs/PCEA_rpt.pdf (last visited July
14, 2020).
6
  Available at https://www.pewtrusts.org/~/media/legacy/uploadedfiles/pcs_assets/
2012/ pewupgradingvoterregistrationpdf.pdf (last visited July 14, 2020).
                                       10
                                        Ex. 18 to Petition:
                                Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
           1:20-cv-01986-ELR Document
                             Document1-3
                                      119 Filed
                                           Filed12/31/20
                                                 07/30/20 Page
                                                           Page475 of 30
                                                                15 of 585




      These inaccuracies can, in part, be traced to states’ failures to enforce the

provisions of the National Voter Registration Act (NVRA), which require election

officials to ensure the accuracy of registration lists by confirming residency and

periodically removing the names of dead or out of state residents from voter rolls.

52 U.S.C. § 20507.

      As discussed, supra, amicus PILF’s research found potential inaccuracies on

Georgia’s voter registration rolls. These registration errors make an already

vulnerable voting system even more susceptible to fraud. Necessary protections

such as placing deadlines on when absentee ballots are received, limiting who may

handle ballots or ensuring absentee ballot applications are essential to limit

opportunities for fraud. See Carter-Baker Report at 47.

          B.    The Absentee Application Age Restriction Does Not Violate the
                26th Amendment.

      Without any relevant basis in the law, Plaintiffs allege the absentee age

restriction violates the 26th Amendment. (Doc. # 33 p. 62.) They are incorrect. The

26th Amendment lowered the voting age from 21 years to 18 years. U.S. Const.

Amend. XXVI. It expands the pool of eligible voters. It does not prohibit states

from enacting reasonable protections to ensure the integrity of the vote. The state

of Georgia’s statutory provision permitting elderly residents to cast absentee

ballots does not deny others the right to vote. Rather, it is a commonsense



                                          11
                                        Ex. 18 to Petition:
                                Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
           1:20-cv-01986-ELR Document
                             Document1-3
                                      119 Filed
                                           Filed12/31/20
                                                 07/30/20 Page
                                                           Page476 of 30
                                                                16 of 585




accommodation to ensure infirm and elderly citizens are able to vote while

allowing the state to maintain an orderly election process.

      Protections enacted by states on absentee voting are subject to a “rational

basis standard” because voting in this fashion is not a fundamental right. Texas

Dem. Party v. Abbott, No. 20-50407, 2020 U.S. App. LEXIS 17564 at *26 (5th

Cir. June 4, 2020). As older voters face unique challenges in their ability to vote

in-person, the state is justified in providing them an exclusive accommodation.

Accordingly, Plaintiffs should not succeed on their 26th Amendment challenge.

      Prior to ratification of the 26th Amendment, Congress lowered the voting

age from 21 years to 18 years by amending the Voting Rights Act. Congress

determined that imposing “national defense responsibilities” upon 18 to 21-year-

olds while denying that class of individuals the right to vote was particularly

unfair. The amendments applied to all federal, state and local elections. The statute

was limited to federal elections by the Supreme Court in Oregon v. Mitchell, 400

U.S. 112, 223 (1970). The VRA amendments, however, did not create a universal

ban on any secondary age requirements that a state might place on absentee voting

– they simply guaranteed those 18-years-old and older the right to vote.

      In response to Oregon v. Mitchell, Congress, with support from the states,

proposed to expand the franchise to those 18-years-old and older to all elections

through the 26th Amendment. Ratification occurred after extensive debates on the

                                          12
                                        Ex. 18 to Petition:
                                Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
           1:20-cv-01986-ELR Document
                             Document1-3
                                      119 Filed
                                           Filed12/31/20
                                                 07/30/20 Page
                                                           Page477 of 30
                                                                17 of 585




abilities of 18-year-olds to conscientiously participate in the election process.

Congress determined that most people between ages 18 and 21 had completed high

school, bore all or most of an adult’s responsibilities, and ought to be extended the

opportunities to influence society in a constructive manner. See Cong. Research

Service, The Eighteen Year Old Vote: The Twenty-Sixth Amendment and

Subsequent Voting Rates of Newly Enfranchised Age Groups, May 20, 1983,

Report No. 83-103.

      The ratification history and case law pertaining to the 26th Amendment do

not support Plaintiffs’ expansive and unfounded claims.

          C.    Georgia’s Requirement that Prospective Absentee Voters Pay
                Their Own Postage Does Not Violate the 24th Amendment.

      The Plaintiffs allege that Georgia’s requirement that absentee ballot voters

pay their own postage to return completed ballots violates the 24th Amendment.

(Doc. # 33 p. 35.) Plaintiffs demand that the Court open Pandora’s box to the

indirect costs associated with voting. Their argument goes well beyond the scope

of the Amendment’s text and should be rejected.

      The 24th Amendment prohibits conditioning the right to vote in federal

elections upon payment of a “poll tax or other tax.” U.S. Const. Amend. XXIV.

Under equal protection grounds, the Supreme Court found that the right to vote in a

state election could not be conditioned upon payment of a fee as well. Harper v.

Virginia Bd. of Elections, 383 U.S. 663, 668-69 (1966). The state cannot force a
                                          13
                                        Ex. 18 to Petition:
                                Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
           1:20-cv-01986-ELR Document
                             Document1-3
                                      119 Filed
                                           Filed12/31/20
                                                 07/30/20 Page
                                                           Page478 of 30
                                                                18 of 585




voter to choose between a poll tax and a cumbersome burden. In the first Supreme

Court case interpreting the amendment, the Court struck down a state law requiring

either the payment of a poll tax or the filing of a certificate of residence six months

before the election. Harman v. Forssenius, 380 U.S. 528, 533-34 (1965). The

state’s scheme for filing the certificate was “plainly a cumbersome procedure” so

that many would prefer just paying the poll tax. Id. at 541.

      Georgia does not condition the right to vote on the payment of any poll tax

or fee, nor does it impose any cumbersome burden in lieu of a poll tax. See

O.C.G.A. § 21-2-216(a) (elector’s qualifications); O.C.G.A. § 21-2-381

(application for absentee ballot); O.C.G.A. § 21-2-385 (voting by absentee

electors). Georgia voters have several methods of voting. They can vote in person

at the ballot box or during early voting. They can vote by absentee ballot and hand

deliver the ballot to the county elections office. They can vote by absentee ballot

and have the U.S. postal service deliver the ballot in the return envelope. Plaintiffs

contend that, when using this last option to vote, the indirect cost of postage

amounts to a tax.

      Yet courts have not extended the 24th Amendment in several cases in which

fees arise indirectly, such as the restoration of rights of former felons and voter

identification laws. In former felons cases, circuit courts have rejected claims that

the amendment prohibits their re-enfranchisement turning on payment of child

                                           14
                                         Ex. 18 to Petition:
                                 Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
           1:20-cv-01986-ELR Document
                             Document1-3
                                      119 Filed
                                           Filed12/31/20
                                                 07/30/20 Page
                                                           Page479 of 30
                                                                19 of 585




support, see Johnson v. Bredesen, 624 F.3d 742 (6th Cir. 2010), payment of past

due fines or restitution, see Harvey v. Brewer, 605 F.3d 1067 (9th Cir. 2010)

(O’Connor, J. (retired)), or even a fee to cover the process for reinstatement of

voting rights, see Howard v. Gilmore, No. 99-2285, 2000 U.S. App. LEXIS 2680

(4th Cir. Feb. 23, 2000).

      In contrast, however, a district court recently held that a state “can condition

voting on payment of fines and restitution that a person is able to pay but cannot

condition voting on payment of amounts a person is unable to pay or on payment

of taxes, even those labeled fees or costs.” Jones v. Desantis, No. 4:19cv300-

RH/MJF, 2020 U.S. Dist. LEXIS 90729, at *7 (N.D. Fla. May 24, 2020) (emphasis

in original). While affirming a preliminary injunction in the same case, the 11th

Circuit ruled earlier that states cannot condition voting on the payment of an

amount a person is genuinely unable to pay. Jones v. Governor of Fla., 950 F.3d

795, 800 (11th Cir. 2020).

      The district court’s opinion in Jones v. Desantis conflicts with the reasoning

in Harvey v. Brewer. In Harvey, Justice O’Connor shunned the type of expansive

reading of the amendment that is urged by the Plaintiffs in this case.

      Plaintiffs’ right to vote was not abridged because they failed to pay a poll
      tax; it was abridged because they were convicted of felonies. Having lost
      their right to vote, they now have no cognizable Twenty-Fourth Amendment
      claim until their voting rights are restored. That restoration of their voting
      rights requires them to pay all debts owed under their criminal sentences
      does not transform their criminal fines into poll taxes.
                                          15
                                        Ex. 18 to Petition:
                                Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
           1:20-cv-01986-ELR Document
                             Document1-3
                                      119 Filed
                                           Filed12/31/20
                                                 07/30/20 Page
                                                           Page480 of 30
                                                                20 of 585




Id. at 1080.

       The argument— that the costs associated with obtaining identification to

vote violated the amendment— also failed in the Ninth Circuit. Gonzalez v.

Arizona, 677 F.3d 383 (9th Cir. 2012). In Gonzalez, plaintiffs argued that because

some voters did not have the identification required under Arizona law, those

voters would have to spend money to obtain it, making this payment indirectly

equivalent to a tax on the right to vote. The court disagreed, stating, “Although

obtaining the identification required under [the law] may have a cost, it is neither a

poll tax itself (that is, it is not a fee imposed on voters as a prerequisite for voting),

nor is it a burden imposed on voters who refuse to pay a poll tax.” Id. at 407.

       In fact, all forms of voting often require indirect costs. Voters may have to

pay for gas to drive to a polling place or pay for public transportation. Anyone

outside walking distance of a polling place has an indirect cost. Voters may also

have to take time off from work to vote on Election Day, requiring hourly workers

to lose income. The danger of Plaintiffs’ argument is that it has no limiting

principle and would bring such costs under constitutional scrutiny. This would

raise the administrative costs of elections for the states exponentially.

      However, Plaintiffs do not stop with postage. They argue that beyond the

cost of a stamp, going out to buy a stamp is a complicated process that imposes

more financial costs. (Doc. # 33 at 12.) Local post offices may not be open and
                                            16
                                          Ex. 18 to Petition:
                                  Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
           1:20-cv-01986-ELR Document
                             Document1-3
                                      119 Filed
                                           Filed12/31/20
                                                 07/30/20 Page
                                                           Page481 of 30
                                                                21 of 585




available to answer questions, delaying the voting process. This is nowhere near

the administrative burdens at issue in Harman v. Forssenius.

          D.    Georgia’s Limitations on Who Handles Absentee Ballots
                Limits Opportunities for Voter Fraud.

      The inherently vulnerable nature of absentee voting coupled with

registration errors makes it imperative to enact and enforce reasonable limitations

on who handles absentee ballots. Should ineligible individuals receive absentee

ballots, harvesting groups can easily exploit the situation and commit wholesale

voter fraud. Such exploitation has occurred in the past. For example, in 2004,

1,700 voters registered in both New York and California requested vote-by-mail

ballots to be mailed to their home in the other state with no investigation. Carter-

Baker Report at 12.

      Absentee ballots mailed to addresses of those who have moved or died are

vulnerable to ballot harvesting. Unaccounted-for ballots are currency to harvesters.

Georgia’s limitations on who handles ballots, however, are a useful tool to ensure

that ballots sent to ineligible registrants are not collected and submitted by

unscrupulous individuals or organizations. Removal of this protection exposes this

system to persons who seek to unlawfully affect the outcome of elections. The U.S.

Supreme Court has recognized incidents of voting fraud that have occurred in vote-

by-mail systems. Crawford v. Marion County Election Bd., 553 U.S. at 195-196.

The Court noted that fraudulent voting in the 2003 Democratic primary for East
                                          17
                                        Ex. 18 to Petition:
                                Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
           1:20-cv-01986-ELR Document
                             Document1-3
                                      119 Filed
                                           Filed12/31/20
                                                 07/30/20 Page
                                                           Page482 of 30
                                                                22 of 585




Chicago Mayor, “perpetrated using absentee ballots,” demonstrated “that not only

is the risk of voter fraud real but that it could affect the outcome of a close

election.” Id.

      Lack of significant regulation on the absentee ballot voting process led to

widespread “ballot harvesting” in California in 2018. “[P]olitical operatives,

known as ‘ballot brokers,’…identify specific locations, such as large apartment

complexes or nursing homes” to exploit the voting process. U.S. House of

Representatives Committee on House Administration Republicans, Political

Weaponization of Ballot Harvesting in California 2 (May 14, 2020) (“Committee

Report”).7 After establishing relationships with individuals in these locations,

ballot brokers would “encourage, and even assist, these unsuspecting voters in

requesting a mail-in ballot; weeks later when the ballot arrives in the mail the same

ballot brokers are there to assist the voter in filling out and delivering the ballot.”

Id. As noted in the Committee Report, “[t]his behavior can result in undue

influence in the voting process and destroys the secret ballot, a long-held essential

principle of American elections intended to protect voters.” Id. It continued,

“These very scenarios are what anti-electioneering laws at polling locations are




7
  Available at https://republicans-cha.house.gov/sites/republicans.cha.house.gov/
files/documents/CA%20Ballot%20 Harvesting%20Report%20FINAL.pdf (last
visited July 14, 2020).
                                       18
                                         Ex. 18 to Petition:
                                 Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
           1:20-cv-01986-ELR Document
                             Document1-3
                                      119 Filed
                                           Filed12/31/20
                                                 07/30/20 Page
                                                           Page483 of 30
                                                                23 of 585




meant to protect against. A voter cannot wear a campaign button to a polling

location, but a political operative can collect your ballot in your living room?” Id.

      Ballot harvesting appeared to affect the outcome of several races for the U.S.

House of Representatives in California. For example, in the 39th Congressional

district, Young Kim, the Republican candidate, led the vote count on election night

and in the week following election day. Ms. Kim even traveled to Washington

D.C. for orientation as a new member of the House. “Two weeks later, the

Democrat challenger was declared the winner after 11,000 mail ballots were

counted, many of which were harvested.” Id. at 3. In the 21st Congressional

district, Republican David Valadao led by almost 5,000 votes on election night.

The final tally of votes led to Mr. Valadao’s Democratic challenger winning by

862 votes – a swing of 5,701 votes. Id. These votes, “heavily favored the Democrat

candidate at a much higher rate than previously counted ballots.” Id. The swing in

counted votes was due largely to numbers of vote-by-mail ballots that had been

dropped off at the polls and were processed and counted in the days following the

election. “In Orange County alone, 250,000 mail ballots were turned in on Election

Day.” Id. at 4. Such last-minute actions can overwhelm election officials’ ability to

properly validate every ballot before the certification deadline. California’s

insufficient signature verification standards only added to this post-election chaos.




                                          19
                                        Ex. 18 to Petition:
                                Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
           1:20-cv-01986-ELR Document
                             Document1-3
                                      119 Filed
                                           Filed12/31/20
                                                 07/30/20 Page
                                                           Page484 of 30
                                                                24 of 585




      This uncertainty and after-the-fact results undermine the public’s confidence

in the integrity of the election process. And “[c]onfidence in the election process is

essential to the functioning of our participatory democracy.” Purcell v. Gonzalez,

549 U.S. 1, 4 (2006). The Court continued, “Voter fraud drives honest citizens out

of the democratic process and breeds distrust of our government.” Id.

      Limiting who handles vote-by-mail ballots to the voter, an acknowledged

family member, the U.S. Postal Service, caregivers, or election officials is

reasonable and provides a necessary protection to guard against voter manipulation

and voter fraud. As voter rolls are not accurate and as voting by mail is the method

of choice for those who seek to commit fraud, reasonable protections are essential.

The benefits of preventing fraud, intimidation, and undue influence on voters by

limiting who can handle vote-by-mail ballots far outweighs the minimal burden

imposed by Georgia’s law.

                                   CONCLUSION
      This Court should accordingly deny Plaintiffs’ request for a preliminary

injunction.




                                          20
                                        Ex. 18 to Petition:
                                Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
           1:20-cv-01986-ELR Document
                             Document1-3
                                      119 Filed
                                           Filed12/31/20
                                                 07/30/20 Page
                                                           Page485 of 30
                                                                25 of 585




Dated: July 15, 2020

Respectfully Submitted,



/s Harry W. MacDougald
Harry W. MacDougald
Ga. Bar No. 463076
Counsel of Record
Two Ravinia Drive, Suite 1600
Atlanta, GA 30346
(404) 843-1956
hmacdougald@cpdlawyers.com

Kaylan L. Phillips (Ind. Bar No. 30405-84)*
Public Interest Legal Foundation
32 E. Washington St., Suite 1675
Indianapolis, Indiana 46204
(317) 203-5599
(888) 815-5641 (facsimile)
kphillips@publicinterstlegal.org

Michael J. O’Neill (Va. Bar No. 45718)*
Matthew C. Forys (Va. Bar No. 65455)*
Landmark Legal Foundation
19415 Deerfield Ave.
Suite 312
Leesburg, VA 20176
(703) 554-6100
mike@landmarklegal.org
matt@landmarklegal.org

*Motion for admission pro hac vice forthcoming




                                        21
                                      Ex. 18 to Petition:
                              Fifth Request for Signature Audit
     Case
      Case1:20-cv-05310-MHC
           1:20-cv-01986-ELR Document
                             Document1-3
                                      119 Filed
                                           Filed12/31/20
                                                 07/30/20 Page
                                                           Page486 of 30
                                                                26 of 585




      The undersigned certifies that the foregoing document was prepared in 14-

point Times New Roman font and in accordance with the margin and other

requirements of Local Rule 5.1.


 s/ Harry W. MacDougald
Harry W. MacDougald
Georgia Bar No. 463076




                                        22
                                      Ex. 18 to Petition:
                              Fifth Request for Signature Audit
  Case
   Case1:20-cv-05310-MHC
        1:20-cv-01986-ELR Document
                          Document1-3
                                   119 Filed
                                        Filed12/31/20
                                              07/30/20 Page
                                                        Page487 of 30
                                                             27 of 585




                             EXHIBIT A


Public Interest Legal Foundation Letter to Georgia
      Secretary of State Brad Raffensperger
                         June 19, 2020.




                                  Ex. 18 to Petition:
                          Fifth Request for Signature Audit
      Case
       Case1:20-cv-05310-MHC
            1:20-cv-01986-ELR Document
                              Document1-3
                                       119 Filed
                                            Filed12/31/20
                                                  07/30/20 Page
                                                            Page488 of 30
                                                                 28 of 585


                       PUBLIC INTEREST
                       --LEGAL FOUNDATION--


VIA FACSIMILE and USPS                                                        June 19, 2020

The Hon. Brad Raffensperger
Georgia Secretary of State
Elections Division
2 MLK Jr. Drive
Suite 802, Floyd West Tower
Atlanta, GA 30334
Fax: (404) 463-5231

       Re:     Voter List Maintenance Leads
               Request for Meeting

Dear Secretary Raffensperger:

Our organization—the Public Interest Legal Foundation—is a non-partisan, 501(c)(3) public-
interest organization that is dedicated entirely to promoting the integrity of elections nationwide
through research, education, remedial programs, and litigation. As part of our mission, we study,
audit, and analyze voter rolls throughout the country to assess their health and accuracy. We
compare voter roll data against federal and other public or commercial databases to flag
registrations that may be incomplete, outdated, or no longer valid. We then submit findings and
leads to proper election officials for further investigation and confirmation to better aid voter roll
maintenance programs.

We write today to offer you our findings for the State of Georgia.

Summary of Findings and Methodology

   1. Potentially Deceased Registrants with an Active Registration.

In November 2019, we received a copy of the Georgia voter registration extract from your
offices. The “active” portion of the extract was compared against the U.S. Social Security Death
Index (SSDI), a database made available via the U.S. Social Security Administration. Where
possible, voter registration entries were compared against the SSDI and printed obituaries and
other public notices.

Our analysis showed there were potentially more than 4,200 deceased individuals with an active
registration in Georgia at that time. Approximately 89 percent of the entries matched against the
SSDI listed a date of death prior to November 2019, the time period when the roll was provided.
Some matches list dates of death as far back as 2010.

As you are likely aware, the National Voter Registration Act of 1993 (“NVRA”) requires your
office to use reasonable efforts to identify and remove registrants who are deceased. 52 U.S.C. §
20507(a)(4)(A). Georgia law provides that “Upon receipt of the lists described in subsection (d)

                   32 E. Washington Street, Suite 1675, Indianapolis, Indiana 46204
                Telephone: 317.203.5599 Fax: 888.815.5641 PublicInterestLegal.org
                                              Ex. 18 to Petition:
                                      Fifth Request for Signature Audit
      Case
       Case1:20-cv-05310-MHC
            1:20-cv-01986-ELR Document
                              Document1-3
                                       119 Filed
                                            Filed12/31/20
                                                  07/30/20 Page
                                                            Page489 of 30
                                                                 29 of 585




of this Code section, the Secretary of State or his or her designated agent shall remove all such
names of deceased persons from the list of electors and shall notify the registrar in the county
where the deceased person was domiciled at the time of his or her death.” Georgia Code Title
21. Elections § 21-2-231(e). Further, “county registrars may obtain information about persons
who died from obituaries published by local newspapers, death certificates, verifiable knowledge
of the death…County registrars shall determine if such deceased person’s name appears on the
list of electors and, if so, shall remove such name from the list of electors….” Georgia Code Title
21. Elections § 21-2-231(e.1).

We have utilized multiple means to verify these potentially deceased registrants, but ultimately
only your office can conclusively determine whether the registrants are indeed deceased.

   2. Potential Duplicate Registrations Across State Lines with Voting Credits
      Apparently Assigned by Election Officials for the 2018 Election.

Using voter roll extracts obtained from other states at the same time as we obtained Georgia’s
extract, we performed a detailed matching analysis to discern the number of registrants who are
potentially registered in more than one state. We then viewed voting history reports to discern
the number of registrants who were apparently assigned voting credits in more than one state for
the same election.

In Georgia, we identified more than 840 potentially duplicated registrations across state lines
with apparent voting credits assigned by election officials in each state for the 2018 General
Election. To arrive at this figure, potential matches of full names and dates of birth were filtered
through commercial identity-validation services using Social Security data and more. We have
utilized multiple means to verify these potentially duplicate registrations but ultimately only your
office can conclusively determine whether these registrations are indeed duplications with
genuine document trails reflecting the voting credits shown in the purchased voter extract.

   3. Potential Intercounty and Intracounty Duplicates with Apparent Voting Credits
      Assigned for 2016 and 2018 General Elections.

Using a similar methodology as above, we also flagged registrations that are potentially
duplicated within the same Georgia county (intracounty) and across county lines (intercounty).
We then reviewed assigned voting credits for each such registration.

For the 2016 General Election, 570 potential intercounty duplicates were apparently assigned
voting credits.

More concerning were the findings of intracounty duplicates at matched residential addresses. At
least 9,600 potential intracounty duplicates were apparently assigned voting credits in the 2016
General. For the 2018 General Election, nearly 9,900 potential intracounty duplicates were
apparently assigned voting credits.




                                                    2

                                             Ex. 18 to Petition:
                                     Fifth Request for Signature Audit
      Case
       Case1:20-cv-05310-MHC
            1:20-cv-01986-ELR Document
                              Document1-3
                                       119 Filed
                                            Filed12/31/20
                                                  07/30/20 Page
                                                            Page490 of 30
                                                                 30 of 585




Our reading of the most recent U.S. Election Assistance Commission survey data show that your
offices are aware of a duplicate registration problem. During the 2018 election cycle, your
offices reportedly removed more than 62,000 registrants on this score.

We have utilized multiple means to verify these potentially duplicate registrations but ultimately
only your office can conclusively determine whether these registrations are indeed duplications
with genuine document trails reflecting the voting credits shown in the purchased voter extract.

Request for Meeting

We would like to offer our findings to you for further investigation and confirmation. We are
available via telephone or videoconference, if needed, to discuss our research and how we can
best transfer the data to you. Please let us know which date(s) and time(s) you prefer.

Should you need to contact us regarding this matter, please contact me at
lchurchwell@publicinterestlegal.org. Thank you for your service on this matter.

Sincerely,


 fy
Logan Churchwell
Communications & Research Director
Public Interest Legal Foundation
lchurchwell@publicinterestlegal.org




                                                    3

                                             Ex. 18 to Petition:
                                     Fifth Request for Signature Audit
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 491Fulton
                                                                  of 585County Superior Court
                                                                                                   ***EFILED***TB
                                                                                          Date: 12/9/2020 2:54 PM
                                                                                         Cathelene Robinson, Clerk

                    IN THE SUPERIOR COURT OF FULTON COUNTY

                                     STATE OF GEORGIA
DONALD J. TRUMP, in his capacity                      ]
As Candidate for President, et al.,                   ]
      Petitioners,                                    ]       CIVIL ACTION FILE
v.                                                    ]       NO.:2020CV343255
Brad Raffensperger, in his official capacity          ]
As Secretary of State of Georgia, et al.,             ]
      Respondents.                                    ]

     MOTION FOR LEA VE TO AMEND VERIFIED PETITION TO CONTEST
  GEORGIA'S PRESIDENTIAL ELECTION RESULTS FOR VIOLA TIO NS OF THE
 CONSTITUTION AND LAWS OF THE STATE OF GEORGIA, AND REQUEST FOR
EMERGENCY DECLARATORY AND INJUNCTIVE RELIEF AND TO ADD PARTIES

       NOW COMES Donald J. Trump, pursuant to O.C.G.A. § 9-11-15, 9-11-19, 9-11-20, 9-

11-21 and/or the Georgia Election Code, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively "Petitioners"),

Petitioners in the above-styled civil action, by and through their undersigned counsel of record,

and file this, their Motion for Leave To Amend Verified Petition to Contest Georgia's Presidential

Election Results for Violations of the Constitution and Laws of the State of Georgia, and Request

for Emergency Declaratory and Injunctive Relief and to Add Parties (the "Petition"), respectfully

showing this honorable Court as follows:

       I.      Legal Standard.

       A party may amend his pleading as a matter of course and without leave of court at any

time before the entry of a pretrial order .... Leave shall be freely given when justice so requires. A

party may plead or move in response to an amended pleading and, when required by an order of

the court, shall plead within 15 days after service of the amended pleading, unless the court

otherwise orders. O.C.G.A. § 9-11-15. "The right to amend pleadings under the Civil Practice
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 492 of 585



Act is exceedingly broad." Cook Pecan Company, Inc. v. McDaniel, 337 Ga. App. 186, 190-191,

786 S.E.2d 852, 856, (2016); (citing to Bandy v. Hosp. Auth. of Walker Cty.; 174 Ga. App. 556,

557 (1) (b) (332 S.E.2d 46) (1985)). Further, pursuant to O.C.G.A. § 21-2-524, amendments to

election contests can be granted with leave of court. The Court may set a reasonable time for

response to any opposing litigant. Id. Parties must be added by Order of Court under O.C.G.A. 9-

11-19, 9-11-20, 9-11-21. It is unclear whether the Board of Elections and its particular members

are required to be added to this action as indispensable parties; however, in an abundance of

caution, we are also requesting leave of Court to add the Boards of Elections/Registrations of the

various counties and their respective members in their official capacities as additional parties as

may be required by the Georgia Election Code.


       II.     Relevant Facts


       The matters at issue here are of such gravitas and importance that leave of court should be

freely given to enable Petitioner to amend his Verified Complaint in this matter to have their day

in Court and prove the verified data that was attached to the Verified Complaint. This action is

not like any other action that has been filed; it is not based on conjecture, speculation or guesswork,

or even some statistical theory. This action is based on simple math based on the data from

Respondent Secretary of State Raffensberger's own public website and other reliable public

sources.

        True, this action was originally filed on December 4, 2020. Due to the voluminous amount

of evidence and exhibits and through an apparent administrative error, it was not assigned a case

number by the Clerk of Court until December 7, 2020. December 4, 2020, was a Friday; December

7, 2020 was the following Monday. However, The Honorable Clerk of Court, Cathelene Robinson

filed stamped the Verified Complaint as having been filed as of December 4, 2020, at 6:26pm.
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 493 of 585



During that same period of time, Respondent Secretary of State Raffensberger "officially" certified

the election in the State of Georgia. Of extreme importance, Respondent Raffens berger certified

the election for Mr. Biden despite the fact that at least one Georgia County, Coffee County, had

sent a letter to the Secretary of State on December 4, 2020, informing the Secretary that the County

could not replicate the election results on a repeated basis and therefore could not officially certify

the results according to the audit required by the Election Code. See Exhibit" A" attached hereto

and incorporated by reference.

        Specifically, Mrs. Ernestine Thomas-Clark, the Chairperson for the Coffee County Board

of Elections and Registration said " ... given its inability to repeatedly duplicate creditable election

results. Any system, financial, voting, or otherwise, that is not repeatable nor dependent should

not be used. To demand certification of patently inaccurate results neither serves the objective of

the electoral system nor satisfies the legal obligation to certify the electronic recount." Id. Mrs.

Clark also stressed that: "NO local election board has the ability to reconcile the anomalies

reflected in the attached" (capitalization in original) and thereby, has called into question the

certification of election recount throughout the entire State of Georgia.         This letter was just

disclosed to Petitioners on December 8, 2020, and provides absolute evidence from a Georgia

County that their election results cannot be certified. 1 Respondent Raffensperger, himself, stated

that these matters must be addressed by the Courts.

        Coffee County voted only to certify election night results not audit results, and tendered

them to Respondent Raffensberger, who then in an ultra vires act, disregarded the letter and

certified the election for the entire State of Georgia. He misrepresented that the certification was




1
 This creates an absolute new actual controversy and cannot render this action moot or subject to
any laches argument.
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 494 of 585



based on the certified audits received from all 159 Georgia counties. This action falls squarely

under the "Misconduct, fraud, or irregularity" "sufficient to change or place the result in doubt"

standard under O.C.G.A. §21-2-522(1), and proves a need for an audit to determine if illegal votes

were received under O.C.G.A. § 21-2-522(3), any error in counting if the error would change the

result under O.C.G.A. § 21-2-522(4), or any "other cause" which shows that another person was

elected under O.C.G.A.§ 21-2-522(5). Accordingly, manifest justice and the balance of the

equities in this matter should weigh heavily in the favor of Petitioners to enable them to amend

their pleadings to challenge the certification, request de-certification by amendment based on the

illegal acts of Respondent Secretary of State Raffensberger, including without limitation, an

independent audit ordered and to ultimately prove Petitioners case on the merits.


       III.    ARGUMENT AND CITATION OF AUTHORITIES


       The law permits amendment of pleadings as a matter of right and the Election Code permits

a Court to allow amendment of pleadings. While it is not known how the Georgia Civil Practice

Act plays into this special statutory proceeding, equity should intercede to permit this amendment.

The recent actions of Respondent Raffensberger in certifying the election and the ultra vires act

of certifying the election despite the letter from Coffee County, Georgia, makes Respondent

Raffensberger a "Violator" as defined in the Georgia Election Code. O.C.G.A. § 21-2-2(37). "It

is declared to be the Policy of this State, in furtherance of its responsibility to protect the integrity

of the democratic process and to ensure fair elections for constitutional offices .... " and this must

be upheld in equity and the Court should intervene in situations where our elected officials have

engaged in improper conduct. See O.C.G.A. § 21-5-2. Based on O.C.G.A. § 9-11-15 and the

Election Code, and the balance of the equities, amendment is just and proper, as Petitioners are

now irreparably harmed and prejudiced if they are not permitted to amend their Verified
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 495 of 585



Complaint. Petitioners seek to challenge not only certification, but now de-certification, and

pursue the illegal acts of the Respondent Raffensberger and audit remedies attendant thereto.

Petitioners respectfully show that the outcome of a Presidential Election is fundamentaJ to our

system of justice and democracy, that leave should be freely given to get to the merits of what

actually happened in this 2020 election. The proposed Amended Complaint is attached hereto for

the Court's consideration as Exhibit ''B".


        WHEREFORE, Petitioners respectfully request that its Motion be granted and for such

other and further relief as is just proper and equitable.


        Respectfully submitted, this $ "•Y ofDec<:mh,
                                               --...,..._~   HIL,......._,.._..&




                                                                            o.352877
205 Norcross Street
Roswell, GA 30075
T: (770) 551-9310
F: (770) 551-9311
E: khi.l berL@,hi I bcrtlaw.com
         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 496 of 585

                                      COFFEE COUNTY BOARD OF
                                    ELECTIONS AND REGISTRATION
 Ernestine Thomas-Clark, Chairman         224 West Ashley Street                                  Eric Chaney, Member
 Wendell Slone, Vice-chairman             Douglas, GA 31533                                Mntthew McCullogh, Member
 C.T, Peavy, Member                           (912) 384-7018                        Misty Martin, Election Supervisor
                                            FAX (912) 384-1343                       Jil Ridlehoover Elections Assistant
                                       E-Mail: misl v-hampton@coffeecounty-ga.gov


  12/04/2020



 Brad Raffensperger
 214 State Capitol
 Atlanta, GA. 30334

  Dear Mr. Raffensperger,

  The Coffee County Board of Elections and Registration cannot certify the electronic
  recount numbers given its inability to repeatably duplicate creditable election results. Any
  system, financial, voting, or otherwise, that is not repeatable nor dependable should not
  be used. To demand certification of patently inaccurate results neither serves the
  objective of the electoral system nor satisfies the legal obligation to certify the electronic
  recount.

  I am enclosing a spread sheet which illuminates that the electronic recount lacks
  credibility. NO local election board has the ability to reconcile the anomalies reflected in
  the attached. Accordingly, the Coffee County Board of Elections and Registration have
  voted to certify the votes cast in the election night report. The election night numbers are
  reflected in the official certification of results submitted by our office.


  Respectfully,

                                ·v1/
  Coffee County Bo,ard of Elections and R~istrntion
                 fll·')                                          ·
<f:J!!~~
     t,''
 ~_;%--    /
                  /;.~~,,j/4!
                 r, --·-- 1

· Ernestine Thomas-Clark
                                 '}--/

                         (_,,,/ ---
                                   ;/
                                         /'


  Chairperson
  Signed by Chairperson by expressed permission and consent of I 00% of the board.

  cc
  Dominic LaRiccia
  Tyler Harper




                                                   ~ci
                                                            EXHIBIT
                                                   z
                                                          ((A\       (I
                                                                 ?
                                       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 497 of 585



          DISCREPENCIES IN THE NOVEMBER 3, 2020 GENERAL ELECTION AND RECOUNTS
                                                                                                           Total    Internal    Total   Net Discripency Between Total
   Date              Activity        Action#     Trump      Biden    Jorgensen    Write-IN*   No Vote*     Votes     Delta      Delta           and Internal
11/3/2020        Election Day 1          1       10578      4511        125          23           40      15237


11/17/2020       Hand Recount            2       10578      4511        126          NA           NA      15238
                 Compare 2 to 1                       0       0          +1                                 +1         +1        +1                  0


11/30/2020     Electronic Recount        3       10596      4518         13           0           15      15127
                 Compare 3 to 1                   +18        +7         -112                               -110       -87       -110                +23
                 Compare 3 to 2                   +18        +7         -112                               -110       -88       -110                +22


               2nd uploaded 185                   NO         NO         NO                                  NO
11/30/2020          BALLOTS              4      CHANGE CHANGE         CHANGE          0           74     CHANGE


             The tabluated Electonic Recount revealed the above discrepencies
             Investigation revealed we negelected to run 185 balltos: we then ran these ballots
             we reviewed the resultsbut there was No Change in Vote Count Despite 185 Ballots Added
             The on Site Dominion Rep could not explain why system would not update votes
             The Dominion Rep directed the Board of Elections to make a decision about what to do.
             FOR SOME REASON NO WRITE-IN COLUMN PRINTED ON THE RECOUNT SUMMARY
             THERE WAS NO EXPLANATION OR SOLUTION TO THIS PROBLEM


12/2/2020      Prepare to Certify       5        10597     4520         136                               15236
                Compare 5 to 1                    +19        +9         +9                                  -1        +37       +16                 +21
                Compare 5 to 2                    +19        +9         +9                                  -2        +38       +16                 +22
             There is a discrepency between Electronic Recount and total votes for both 1 & 2
             Stated Differently after 3 counts a clear inconsistency exists as one compares the orgional election counts, the hand
             recount, and the electronic recount.
             Anomilies in software recounts create irreconciable difference in vote count which leaves the Board with no clear
             guidance as to which count to certify.

             * Write-IN and NO Votes are NOT included in the Total Votes
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 498 of 585



                IN THE SUPERIOR COURT OF FULTON COUNTY
                           STATE OF GEORGIA


DONALD J. TRUMP, in his capacity as a         )
Candidate for President, DONALD J.            )
TRUMP FOR PRESIDENT, INC., and                )
DAVID J. SHAFER, in his capacity as a         )
Registered Voter and Presidential Elector     )
pledged to Donald Trump for President,        )
                                              )
   Petitioners,                               )
                                              ) CIVIL ACTION FILE NO.
v.                                            )
                                              )
BRAD RAFFENSPERGER, in his official           )
capacity as Secretary of State of Georgia,    )
REBECCA N. SULLIVAN, in her official          )
capacity as Vice Chair of the Georgia State   )
Election Board, DAVID J. WORLEY, in his )
official capacity as a Member of the Georgia )
State Election Board, MATTHEW                 )
MASHBURN, in his official capacity as a       )
Member of the Georgia State Election          )
Board, ANH LE, in her official capacity as a )
Member of the Georgia State Election          )
Board, RICHARD L. BARRON, in his              )
official capacity as Director of Registration )
and Elections for Fulton County and           )
Members of the Fulton County Board of         )
Elections and Registration in their Official  )
Capacities, JANINE EVELER, in her             )
official capacity as Director of Registration )
and Elections for Cobb County and             )
Members of the Cobb County Board of           )
Elections and Registration in their Official  )
Capacities, ERICA HAMILTON, in her            )
official capacity as Director of Voter        )
Registration and Elections for DeKalb         )
County and Members of the DeKalb County )
Board of Elections and Registration in their )
Official Capacities , KRISTI ROYSTON, in )
her official capacity as Elections Supervisor )
for Gwinnett County and Members of the         )
Gwinnett County Board of Elections and         )
Registration in their Official Capacities,     )
RUSSELL BRIDGES, in his official               )

                                            EXHIBIT

                                            6
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 499 of 585



capacity as Elections Supervisor for           )
Chatham County and Members of the              )
Chatham County Board of Elections and          )
Registration in their Official Capacities,     )
ANNE DOVER, in her official capacity as        )
Acting Director of Elections and Voter         )
Registration for Cherokee County and           )
Members of the Cherokee County Board of        )
Elections and Registration in their Official   )
Capacities, SHAUNA DOZIER, in her              )
official capacity as Elections Director for    )
Clayton County and Members of the              )
Clayton County Board of Elections and          )
Registration in their Official Capacities ,    )
MANDI SMITH, in her official capacity as       )
Director of Voter Registration and Elections   )
for Forsyth County and Members of the          )
Forsyth County Board of Elections and          )
Registration in their Official Capacities,     )
AMEi.KA PITTS, in her official capacity as     )
Director of the Board of Elections &           )
Registration for Henry County and              )
Members of the Henry County Board of           )
Elections and Registration in their Official   )
Capacities, LYNN BAILEY, in her official       )
capacity as Executive Director of Elections    )
for Richmond County and Members of the         )
Richmond County Board of Elections and         )
Registration in their Official Capacities,     )
DEBRA PRESSWOOD, in her official               )
capacity as Registration and Election          )
Supervisor for Houston County and              )
Members of the Houston County Board of         )
Elections and Registration in their Official   )
Capacities, VANESSA WAD DELL, in her           )
capacity as Chief Clerk of Elections for       )
Floyd County and Members of the Floyd          )
County Board of Elections and Registration     )
in their Official Capacities, JULIANNE         )
ROBERTS, in her official capacity as           )
Supervisor of Elections and Voter               )
Registration for Pickens County and             )
Members of the Pickens County Board of          )
Elections and Registration in their Official    )
Capacities, JOSEPH KIRK, in his official        )
capacity as Elections Supervisor for Bartow    )


                                      Page 2 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 500 of 585



County and Members of the Bartow County            )
Board of Elections and Registration in their       )
Official Capacities, GERALD MCCOWN,                )
in his official capacity as Elections              )
Supervisor for Hancock County and                  )
Members of the Hancock County Board of             )
Elections and Registration in their Official       )
Capacities, and MISTY MARTIN, in her               )
official capacity as Elections Supervisor for      )
Coffee County and Members of the Coffee            )
County Board of Elections and Registration         )
in their Official Capacities,                      )
                                                   )
                                                   )
                                                   )
    Respondents.                                   )


    FIRST AMENDED PETITION TO CONTEST GEORGIA'S PRESIDENTIAL
ELECTION RESULTS FOR VIOLATIONS OF THE CONSTITUTION AND LAWS OF
  THE STATE OF GEORGIA, DECLARATORY JUDGMENT, AND INJUNCTIVE
 RELIEF- EXPEDITED DISCOVERY AND DECERTIFICATION OF DECEMBER 7,
2020 ELECTION RESULTS (AND ALL OTHER CERTIFIED RESULTS OF THE 2020
                      PRESIDENTIAL CONTEST)


       COME NOW Donald J. Trump, in his capacity as a Candidate for President, Donald J.

Trump for President, Inc., and David J. Shafer, in his capacity as a Georgia Registered Voter and

Presidential Elector pledged to Donald Trump for President (collectively "Petitioners"), in the

above-styled civil action, and by and through their undersigned counsel of record, file this, their

Amended Verified Petition to Contest Georgia's Presidential Election Results for Violations of the

Constitution and Laws of the State of Georgia, Declaratory Judgment, and Injunctive Relief -

Expedited Discovery and Decertification of December 7, 2020 Election Results (And All Other




                                           Page 3 of 83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 501 of 585



Certified Results of the 2020 Presidential Contest (the "Petition"), respectfully showing this

Honorable Court as follows. 1


                                              Matter is Not Moot.


        This matter is not mooted by 3 U.S.C. § 5 (the "Safe Harbor Statute") because the claims

herein challenge whether Georgia's determination of its electors has been and will be conducted

pursuant to state election laws enacted prior to the electors' appointment. The plain language of

the Safe Harbor Statute permits a state's appointment of electors to be "conclusive" only when a

state's actions governing its appointment of electors is made pursuant to "laws enacted prior to the

day fixed for the appointment of electors" existing "at least six days before the time fixed for the

meeting of the electors." This matter puts squarely in dispute whether Georgia's determination of

electors will have been made pursuant to Georgia law. As the merits of that dispute remain un-

resolved, Georgia's electors' appointment cannot be deemed "conclusive." If the Court were to

hold that the Safe Harbor Statute prevents a decision on the merits, the decision would raise Due

Process concerns.


                                           Ladies Is Not Applicable.


        The equitable defense of laches is not applicable to this matter. Petitioners have not

delayed in asserting their claims. Petitioners file an as "applied challenge" to Respondents'

enforcement of the Georgia Election Code. These claims could not have been made until after the

election was completed.          The results of the November 3rd election were not certified until

November 20, 2020. The next day, President Trump and the Trump Campaign notified Secretary

Raffensperger of President Trump's request to invoke the statutory recount authorized by


1
 Petitioners incorporate by reference as set forth herein verbatim all of the Exhibits Attached to its December 4, 2020
Petition.

                                                   Page 4 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 502 of 585



O.C.G.A. § 21-2-495( c) for elections in which the margin is less than one-half of one percent (the

"Statutory Recount"). On December 4th, while the results of the recount were still outstanding,

Petitioners challenged the election results.    On December 7 th , the Secretary of State certified the

election results again, this time, with different totals. A mere two (2) days later (and within the

statutory window allowed by Georgia election law), Petitioners seek to amend their pleadings to

challenge the new certification. In addition, Respondents cannot show prejudice by any delay.


                                        INTRODUCTION


                                                    1.


       The United States Constitution sets forth the authority to regulate federal elections: "The

Times, Places and Manner of holding Elections for Senators and Representatives shall be

prescribed in each State by the Legislature thereof; but the Congress may at any time by Law make

or alter such Regulations, except as to the Places of choosing Senators." U.S. Const. art. I, § 4.


                                                    2.


        With respect to the appointment of presidential electors, the Constitution further provides,

"[e Jach State shall appoint, in such Manner as the Legislature thereof may direct, a Number of

Electors, equal to the whole Number of Senators and Representatives to which the State may be

entitled in Congress." U.S. Const. art. II, § 1.


                                                    3.


        In Georgia, the General Assembly is the "legislature." See Ga. Const. art. III, § 1, para. I.




                                               Page 5 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 503 of 585



                                                  4.


       Pursuant to the legislative power vested in the Georgia General Assembly (the

"Legislature"), the Legislature enacted the Georgia Election Code governing the conduct of

elections in the State of Georgia. See O.C.G.A. §§ 21-2-1 et seq. (the "Election Code").


                                                  5.


       Through the Election Code, the Legislature promulgated a statutory framework for

choosing the presidential electors, as directed by the Constitution.


                                                  6.


       In this case, Petitioners present to this Court substantial evidence that the November 3,

2020, Presidential Election in Georgia (the "Contested Election") was not conducted in accordance

with the Election Code, that the tabulation and certification processes were not in accordance with

the Election Code, and that the named Respondents deviated significantly and substantially from

the Election Code.


                                                  7.


        Due to significant systemic misconduct, fraud, and other irregularities occurring during the

election process, many thousands of illegal votes were cast, counted, and included in the

tabulations from the Contested Election for the Office of the President of the United States, and

other legal votes were not included in these tabulations, thereby creating substantial doubt

regarding the results of that election.




                                            Page 6 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 504 of 585



                                                   8.


       Petitioners demonstrate that the Respondents' repeated violations of the Election Code

constituted an abandonment of the Legislature's duly enacted framework for conducting the

election and for choosing presidential electors, contrary to Georgia law and the United States

Constitution.


                                                   9.


       Petitioners bring this contest pursuant to O.C.G.A. §21-2-522.


                                                   10.


       "Honest and fair elections must be held in the selection of the officers for the government

of this republic, at all levels, or it will surely fall. If [this Court] place[s] its stamp of approval

upon an election held in the manner this one [was] held, it is only a matter of a short time until

unscrupulous men, taking advantage of the situation, will steal the offices from the people and set

up an intolerable, vicious, corrupt dictatorship." Bush v. Johnson, 111 Ga. App. 702, 705, 143

S.E.2d 21, 23 (1965).


                                                   11.


        The Georgia Supreme Court has made clear that it is not incumbent upon Petitioners to

show how voters casting irregular ballots would have voted had their ballots been regular.

Petitioners "only [have] to show that there were enough irregular ballots to place in doubt the

result." Mead v. Sheffield, 278 Ga. 268, 271, 601 S.E.2d 99, 101 (2004) (citing Howell v. Fears,

275 Ga. 627, 628, 571 S.E.2d 392, 393 (2002)).


                                                    12.


                                             Page 7 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 505 of 585



       To allow Georgia's presidential election results to stand uncontested, and its presidential

electors chosen based upon election results that are erroneous, unknowable, not in accordance with

the Election Code and unable to be replicated with certainty, constitutes a fraud upon Petitioners

and the Citizens of Georgia, an outcome that is unlawful and must not be permitted.


                                        THE PARTIES


                                                 13.


       President Donald J. Trump ("President Trump") is President of the United States of

America and a natural person. He is the Republican candidate for reelection to the Presidency of

the United States of America in the November 3, 2020, General Election conducted in the State of

Georgia.


                                                 14.


       Donald J. Trump for President, Inc. is a federal candidate committee registered with,

reporting to, and governed by the regulations of the Federal Election Commission, established

pursuant to 52 U.S.C. §§ 30101 et seq. as the principal authorized committee of President Trump,

candidate for President, which also serves as the authorized committee for the election of the Vice

Presidential candidate on the same ticket as President Trump (the "Committee"). The agent

designated by the Committee in the State of Georgia is Robert Sinners, Director of Election Day

Operations for the State of Georgia for President Trump (collectively the "Trump Campaign").

The Trump Campaign serves as the primary organization supporting the election of presidential

electors pledged to President Trump and Vice President Pence.




                                           Page 8 of83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 506 of 585



                                                            15.


        David J. Shafer ("Elector Shafer") is a resident of the State of Georgia and an aggrieved

elector who was entitled to vote, and did vote, for President Trump in the November 3, 2020,

General Election. Elector Shafer is an elector pledged to vote for President Trump at the Meeting

of Electors pursuant to United States Constitution and the laws of the State of Georgia.


                                                            16.


        Petitioners are "Contestants" as defined by O.C.G.A. § 21-2-520(1) who are entitled to

bring an election contest under O.C.G.A. § 21-2-521 (the "Election Contest").


                                                            17.


        Respondent Brad Raffensperger is named in his official capacity as the Secretary of State

of Georgia. 2 Secretary Raffensperger serves as the Chairperson of Georgia's State Election Board,

which promulgates and enforces rules and regulations to (i) obtain uniformity in the practices and

proceedings of election officials as well as legality and purity in all primaries and general elections,

and (ii) be conducive to the fair, legal, and orderly conduct of primaries and general elections. See

O.C.G.A. §§ 21-2-30(d), 21-2-31, 21-2-33.1.                    Secretary Raffensperger, as Georgia's chief

elections officer, is also responsible for the administration of the Election Code. Id.


                                                            18.


         Among the below allegations, Secretary Raffensperger has failed to train, supervise,

conduct, maintain (Georgia's voter list), audit, and properly certify.




2
 Secretary Raffensperger is a state official subject to suit in his official capacity because his office "imbues him
with the responsibility to enforce the [election laws]." Grizzle v. Kemp, 634 F.3d 13 I 4, 1319 (11th Cir. 2011 ).

                                                    Page 9 of83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 507 of 585



                                                            19.


        Specifically, Secretary Raffensperger improperly and illegally certified election results for

the Presidential election contest, including but not limited to the Secretary's December 7, 2020

election certification. 3


                                                            20.


        Respondents Rebecca N. Sullivan, David J. Worley, Matthew Mashburn, and Anh Le in

their official capacities as members of the Georgia State Election Board (the "State Election

Board"), are members of the State Election Board in Georgia, responsible for "formulat[ing],

adopt[ing], and promulgat[ing] such rules and regulations, consistent with law, as will be

conducive to the fair, legal, and orderly conduct of primaries and elections." O.C.G.A. § 21-2-

31 (2). Further, the State Election Board "promulgate[s] rules and regulations to define uniform

and nondiscriminatory standards concerning what constitutes a vote and what will be counted as a

vote for each category of voting system" in Georgia. O.C.G.A. § 21-2-31(7).


                                                            21.


          Respondent Richard L. Barron is named in his official capacity as Director of Registration

and Elections for Fulton County, Georgia, and conducted the Contested Election within that

county.




3 The 3rd Certification of the results for Contested Election. Among the Secretary of State's errors and irregularities,
is the fact that the Secretary of State failed to use every counties audit number in his 3rd (and final?) certification.

                                                    Page 10 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 508 of 585



                                               22.


       Respondent Mary C. Cooney is named in her official capacity as the Chair of the Fulton

County Board of Elections and Registration.


                                               23.

       Respondent Vernetta K. Nuriddin is named in her official capacity as the Vice Chair of

the Fulton County Board of Elections and Registration.

                                                24.


       Respondent Dr. Kathleen Ruth is named in her official capacity as a member of the Fulton

County Board of Elections and Registration.


                                                25.


       Respondent Aaron Johnson is named in his official capacity as a member of the Fulton

County Board of Elections and Registration.


                                                26.


       Respondent Mark Wingate is named in his official capacity as a member of the Fulton

County Board of Elections and Registration.


                                                27.


       Respondent Janine Eveler is named in her official capacity as Director of Registration and

Elections for Cobb County, Georgia, and conducted the Contested Election within that county.




                                         Page 11 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 509 of 585



                                               28.


       Respondent Phil Daniell is named in his official capacity as the Chair of the Cobb County

Board of Elections and Registration.


                                                29.

       Respondent Fred Aiken is named in his official capacity as the Vice Chair of the Cobb

County Board of Elections and Registration.

                                                30.

       Respondent Pat Gartland is named in his official capacity as a member of the Cobb

County Board of Elections and Registration.

                                                31.

       Respondent Jessica M. Brooks is named in her official capacity as a member of the Cobb

County Board of Elections and Registration.

                                                32.


       Respondent Darryl 0. Wilson is named in his official capacity as a member of the Cobb

County Board of Elections and Registration.


                                                33.


       Respondent Erica Hamilton is named in her official capacity as Director of Voter

Registration and Elections for DeKalb County, Georgia, and conducted the Contested Election

within that county.


                                                34.

        Respondent Anthony Lewis is named in his official capacity as a member of the DeKalb

County Board of Elections and Registration.

                                         Page 12 of 83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 510 of 585



                                               35.

       Respondent Susan Motter is named in her official capacity as a member of the DeKalb

County Board of Elections and Registration.

                                               36.


       Respondent Dele L. Smith is named in the official capacity as a member of the DeKalb

County Board of Elections and Registration.


                                                37.


       Respondent Samuel E. Tillman is named in his official capacity as a member of the

DeKalb County Board of Elections and Registration.


                                                38.


       Respondent Baoky N. Vu is named in the official capacity as a member of the DeKalb

County Board of Elections and Registration.


                                                39.


       Respondent Kristi Royston is named in her official capacity as Elections Supervisor for

Gwinnett County, Georgia, and conducted the Contested Election within that county.


                                                40.


       Respondent John Mangano is named in his official capacity as the Chair of the Gwinnett

County Board of Elections and Registration.




                                         Page 13 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 511 of 585



                                                41.


       Respondent Ben Satterfield is named in his official capacity as the Vice Chair of the

Gwinnett County Board of Elections and Registration.


                                                42.


       Respondent Dr. Wandy Taylor is named in her official capacity as a member of the

Gwinnett County Board of Elections and Registration.


                                                43.


       Respondent Stephen Day is named in his official capacity as a member of the Gwinnett

County Board of Elections and Registration.


                                                44.


       Respondent Alice O'Lenick is named in her official capacity as a member of the

Gwinnett County Board of Elections and Registration.


                                                 45.


       Respondent Russell Bridges is named in his official capacity as Elections Supervisor for

Chatham County, Georgia, and conducted the Contested Election within that county.


                                                 46.


       Respondent Thomas Mahoney, III is named in his official capacity as the Chair of the

Chatham County Board of Elections and Registration.




                                          Page 14 of 83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 512 of 585



                                               47.


       Respondent Marianne Heimes is named in her official capacity as a member of the

Chatham County Board of Elections and Registration.


                                               48.


       Respondent Malinda Hodge is named in her official capacity as a member of the Chatham

County Board of Elections and Registration.


                                               49.


       Respondent Antwan Lang is names in his official capacity as a member of the Chatham

County Board of Elections and Registration.


                                               50.


       Respondent Debbie Rauers is named in her official capacity as a member of the Chatham

County Board of Elections and Registration.




       Respondent Anne Dover is named in her official capacity as Acting Director of Elections

and Voter Registration for Cherokee County, Georgia, and conducted the Contested Election

within that county.


                                               52.


       Respondent Alan Shinall is named in his official capacity as the Chair of the Cherokee

County Board of Elections and Registration.




                                         Page 15 of 83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 513 of 585



                                               53.


       Respondent Cindy Castello is named in her official capacity as the Vice Chair of the

Cherokee County Board of Elections and Registration.


                                               54.


       Respondent Donald Sams named in his official capacity as a member of the Cherokee

County Board of Elections and Registration.


                                               55.


       Respondent Frankie Shephard is named in his official capacity as a member of the

Cherokee County Board of Elections and Registration.


                                               56.


       Respondent Mike Byrd is named in his official capacity as a member of the Cherokee

County Board of Elections and Registration.


                                               57.


       Respondent Shauna Dozier is named in her official capacity as Elections Director for

Clayton County, Georgia, and conducted the Contested Election within that county.


                                               58.


       Respondent Carol Wesley is named in her official capacity as the Chair of the Clayton

County Board of Elections and Registration.




                                         Page 16 of 83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 514 of 585



                                                   59.


       Respondent Dorothy F. Hall is named in her official capacity as the Vice Chair of the

Clayton County Board of Elections and Registration.


                                                   60.


          Respondent Patricia Pullar is named in her official capacity as a member of the Clayton

County Board of Elections and Registration.


                                                   61.


          Respondent Diane Givens is named in her official capacity as a member of the Clayton

County Board of Elections and Registration.


                                                   62.


          Respondent Mandi Smith is named in her official capacity as Director of Voter Registration

and Elections for Forsyth County, Georgia, and conducted the Contested Election within that

county.


                                                   63.


          Respondent Barbara Luth is named in her official capacity as the Chair of the Forsyth

County Board of Elections and Registration.


                                                   64.


          Respondent Matthew Blender is named in his official capacity as the Vice Chair of the

Forsyth County Board of Elections and Registration.




                                            Page 17 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 515 of 585



                                               65.


       Respondent Joel Natt is named in his official capacity as a member of the Forsyth County

Board of Elections and Registration.


                                               66.


       Respondent Carla Radzikinas is named in her official capacity as a member of the Forsyth

County Board of Elections and Registration.


                                               67.


       Respondent Randy Ingram is named in his official capacity as a member of the Forsyth

County Board of Elections and Registration.


                                               68.


       Respondent Ameika Pitts is named in her official capacity as Director of the Board of

Elections & Registration for Henry County, Georgia, and conducted the Contested Election within

that county.


                                               69.


       Respondent Dr. Donna Morris-McBride is named in her official capacity as the Chair of

the Henry County Board of Elections and Registration.


                                               70.


       Respondent Andy Callaway is named in his official capacity as the Co-Chair of the Henry

County Board of Elections and Registration.




                                         Page 18 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 516 of 585



                                                  71.


          Respondent Arch Brown is named in his official capacity as a member of the Henry County

Board of Elections and Registration.


                                                  72.


          Respondent Mildred Schmelz is named in her official capacity as a member of the Henry

County Board of Elections and Registration.


                                                  73.


          Respondent Lynn Bailey is named in her official capacity as Executive Director of

Elections for Richmond County, Georgia, and conducted the Contested Election within that

county.


                                                  74.


          Respondent Tim McFalls is named in his official capacity as the Chair of the Richmond

County Board of Elections and Registration.


                                                  75.


          Respondent Sherry T. Barnes is named in her official capacity as the Vice Chair of the

Richmond County Board of Elections and Registration.


                                                  76.


          Respondent Marcia Brown is named in her official capacity as a member of the Richmond

County Board of Elections and Registration.




                                           Page 19 of 83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 517 of 585



                                                77.


       Respondent Terence Dicks is named in his official capacity as a member of the Richmond

County Board of Elections and Registration.


                                                78.


       Respondent Bob Finnegan is named in his official capacity as a member of the Richmond

County Board of Elections and Registration.


                                                79.


       Respondent Debra Presswood is named in her official capacity as Registration and Election

Supervisor for Houston County, Georgia, and conducted the Contested Election within that county.


                                                80.


       Respondent Katherine Shelton is named in her official capacity as the Chair of the Houston

County Board of Elections and Registration.


                                                81.


       Respondent Barbara Waddle is named in her official capacity as the Vice Chair of the

Houston County Board of Elections and Registration.


                                                82.


       Respondent John Applegate is named in his official capacity as a member of the Houston

County Board of Elections and Registration.




                                         Page 20 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 518 of 585



                                                83.


       Respondent Henry Childs is named in his official capacity as a member of the Houston

County Board of Elections and Registration.


                                                84.


       Respondent Sherman Falana is named in his official capacity as a member of the Houston

County Board of Elections and Registration.


                                                85.


       Respondent Vanessa Waddell is named in her official capacity as Chief Clerk of Elections

for Floyd County, Georgia, and conducted the Contested Election within that county.


                                                86.


       Respondent Dr. Tom Rees is named in his official capacity as the Chair of the Floyd County

Board of Elections and Registration.


                                                87.


       Respondent Dr. Melanie Conrad is named in her official capacity as a member of the Floyd

County Board of Elections and Registration.


                                                88.


       Respondent John S. Husser is named in his official capacity as a member of the Floyd

County Board of Elections and Registration.




                                         Page 21 of 83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 519 of 585



                                                89.


       Respondent Julianne Roberts is named in her official capacity as Supervisor of Elections

and Voter Registration for Pickens County, Georgia, and conducted the Contested Election within

that county.


                                                90.


       Respondent Jack Barnes is named in his official capacity as a member of the Pickens

County Board of Elections and Registration.


                                                91.


       Respondent Tara Cannon is named in her official capacity as a member of the Pickens

County Board of Elections and Registration.


                                                92.


        Respondent Sheralee Brindell is named in her official capacity as a member of the Pickens

County Board of Elections and Registration.


                                                 93.


        Respondent Will Bell is named in his official capacity as a member of the Pickens County

Board of Elections and Registration.


                                                 94.


        Respondent Paul Lindsey is named in his official capacity as a member of the Pickens

County Board of Elections and Registration.




                                          Page 22 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 520 of 585



                                                95.


       Respondent Joseph Kirk is named in his official capacity as Elections Supervisor for

Bartow County, Georgia, and conducted the Contested Election within that county.


                                                96.


       Respondent Neil Hopper is named in his official capacity as the Chair of the Bartow County

Board of Elections and Registration.


                                                97.


       Respondent Janet Queen named in her official capacity as the Vice Chair of the Bartow

County Board of Elections and Registration.


                                                98.


       Respondent Dexter Benning is named in his official capacity as a member of the Bartow

County Board of Elections and Registration.


                                                99.


       Respondent Ken Cathcart is named in his official capacity as a member of the Bartow

County Board of Elections and Registration.


                                                100.

       Respondent Mike Powell is named in his official capacity as a member of the Bartow

County Board of Elections and Registration.




                                          Page 23 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 521 of 585



                                              101.


       Respondent Gerald McCown is named in his official capacity as Elections Supervisor for

Hancock County, Georgia, and conducted the Contested Election within that county.


                                               102.


       Respondent Robert Ingram is named in his official capacity as the Chair of the Hancock

County Board of Elections and Registration.


                                               103.


       Respondent Roshiba McCrary is named in her official capacity as a member of the

Hancock County Board of Elections and Registration.


                                               104.


       Respondent Teresa Kell is named in her official capacity as a member of the Hancock

County Board of Elections and Registration.


                                               105.


       Respondent Nancy Stephens is named in her official capacity as a member of the Hancock

County Board of Elections and Registration.


                                               106.


       Respondent James Culver is named in his official capacity as a member of the Hancock

County Board of Elections and Registration.




                                         Page 24 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 522 of 585



                                                107.


       Respondent Misty Martin is named in her official capacity as Elections Supervisor for

Coffee County, Georgia, and conducted the Contested Election within that county.


                                                108.


       Respondent Ernestine Thomas-Clark is named in her official capacity as the Chair of the

Coffee County Board of Elections and Registration.


                                                109.


       Respondent Wendell Stone is named in his official capacity as the Vice Chair of the Coffee

County Board of Elections and Registration.


                                                110.


       Respondent Eric Chaney is named in his official capacity as a member of the Coffee

County Board of Elections and Registration.


                                                111.


       Respondent Matthew McCullough is named in his official capacity as a member of the

Coffee County Board of Elections and Registration.


                                                112.


       Respondent C.T. Peavy is named in his official capacity as a member of the Coffee County

Board of Elections and Registration.




                                         Page 25 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 523 of 585



                                                  113.


       All references to Respondents made herein include named Respondent and those election

workers and election officials deputized by Respondents to act on their behalf during the Contested

Election.


                                JURISDICTION AND VENUE


                                              114.


       Jurisdiction is proper in this Court pursuant to O.C.G.A. § 21-2-523(a) as the Superior

Court of the county where Secretary Raffensperger, the State Board of Elections, and Respondent

Richard L. Barron are located. See also Ga. Dep 't of Human Servs. v. Dougherty Cty., 330 Ga.

App. 581, 582, 768 S.E.2d 771, 772 (2015).


                                              115.


       "The court having jurisdiction of the action shall have plenary power, throughout the area

in which the contested primary or election was conducted, to make, issue, and enforce all necessary

orders, rules, processes, and decrees for a full and proper understanding and final determination

and enforcement of the decision of every such case, according to the course of practice in other

civil cases under the laws of this state, or which may be necessary and proper to carry out this

chapter." O.C.G.A. § 21-2-525(b).


                                              116.

        "Notwithstanding the deadlines specified in this Code section, such times may be altered

for just cause by an order of a judge of superior court of this state." O.C.G.A. § 21-2-499(b).




                                           Page 26 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 524 of 585



                                               117.

       "It is declared to be the policy of this state, in furtherance of its responsibility to protect

the integrity of the democratic process and to ensure fair elections ... " O.C.G.A. § 21-5-2.

                                                118.


       Venue is proper before this Court.


                                   FACTUAL BACKGROUND

                   The Georgia Election Code and Election Contest Provisions


                                                119.


       The Election Code sets forth the manner in which the Citizens of Georgia are allowed to

participate in the Legislature's duty of choosing presidential electors by specifying, inter alia,

which persons are eligible to register to vote in Georgia, the circumstances and actions by which

a voter cancels his or her voter registration, the procedures for voting in person and by absentee

ballot, the manner in which elections are to be conducted, and the specific protocols and procedures

for recounts, audits, and recanvasses. See O.C.G.A. §§ 21-2-1 et seq.


                                                120.


        The Election Code in O.C.G.A. § 21-2-522 provides the means for a candidate in a federal

election to contest the results of said election based on:


        1. Misconduct, fraud, or irregularity by any primary or election official or officials
           sufficient to change or place in doubt the result;
        2. When the defendant is ineligible for the nomination or office in dispute;
        3. When illegal votes have been received or legal votes rejected at the polls
           sufficient to change or place in doubt the result;
        4. For any error in counting the votes or declaring the result of the primary or
           election, if such error would change the results; or



                                            Page 27 of 83
        Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 525 of 585



         5. For any other cause which shows that another was the person legally nominated,
            elected, or eligible to compete in a run-off primary or election. 4

                                                     121.


         The results of an election may be set aside when a candidate has "clearly established a

violation of election procedures and has demonstrated that the violation has placed the result of

the election in doubt." Martin v. Fulton Cty. Bd ofRegistration & Elections, 307 Ga. 193-94, 835

S.E.2d 245, 248 (2019) (quoting Hunt v. Crawford, 270 GA 7, 10, 507 S.E.2d 723 (1998)

(emphasis added).


                                                     122.


         The Election Code "allows elections to be contested through litigation, both as a check on

the integrity of the election process and as a means of ensuring the fundamental right of citizens

to vote and to have their votes counted securely." Martin, 307 Ga. at 194.


                                                     123.


         The Georgia Supreme Court has made clear that "it [is] not incumbent upon [Petitioners]

to show how ... voters would have voted if their ... ballots had been regular. [Petitioners] only

ha[ve] to show that there were enough irregular ballots to place in doubt the result." Mead at 268

(emphasis added).




4
    Petitioners do not contest pursuant O.C.G.A. § 21-2-522 Ground (2).

                                                  Page 28 of83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 526 of 585



                                              The Contested Election


                                                         124.


        On November 3, 2020, the Contested Election for electors for President of the United States

took place in the State of Georgia.


                                                         125.


        President Trump, former Vice President Joseph R. Biden ("Mr. Biden"), and Jo Jorgensen

were the only candidates on the ballot for President in the Contested Election.


                                                         126.


         The original results reported by Secretary Raffensperger for the Contested Election (the

"Original Result") consisted of a purported total of 4,995,323 votes cast, with Mr. Biden "ahead"

by a margin of 12,780 votes.


                                                         127.


         The results of the subsequent Risk Limiting Audit conducted by the Secretary of State (the

"Risk Limiting Audit") included a total of 5,000,585 votes cast, with Mr. Biden "ahead" by a

margin of 12,284 votes.


                                                         128.


         On November 20, 2020, the Contested Election was declared and certified for Mr. Biden

by a margin of only 12,670 votes (the "Certified Result"). 5




5
  The first certified number of votes. The Secretary of State also certified a "Canvass and Risk Limiting Audit" (which
is a creature invented by the Secretary of State and not found in the O.C.G.A.), as well as a 3 rd certification on
December 7, 2020. Petitioners contest all three (3) off the Secretary of States certifications, but take particular dispute,

                                                     Page 29 of83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 527 of 585



                                                    129.


        On November 21, 2020, President Trump and the Trump Campaign notified Secretary

Raffensperger of President Trump's request to invoke the statutory recount authorized by

O.C.G.A. § 21-2-495(c) for elections in which the margin is less than one-half of one percent (the

"Statutory Recount"). A true and correct copy of President Trump's request for the Statutory

Recount is attached as Exhibit 1 to the original Verified Complaint filed in this matter and

incorporated herein by reference.


                                                     130.

         At the direction and under the supervision of Secretary Raffensperger, the State of Georgia

began conducting a Statutory Recount.


                                                     131.


        On December 1, 2020, Robert Gabriel Sterling, Statewide Voting System Implementation

Manager for the Secretary of State, gave a press conference to discuss the status of the ongoing

Statutory Recount.


                                                     132.


        During his press conference, Mr. Sterling stated that at least two counties needed to

recertify their vote counts as the totals reached during the Statutory Recount differed from the

Certified Results.




and thereby focus on the December 7, 2020 recount certification and all applicable county certifications associated
therewith.

                                                 Page 30 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 528 of 585




                                                133.

       On December 4, 2020, Secretary Raffensperger received a letter from the chair of the Board

of Elections and Registration of Coffee County, Georgia, which was sent with the unanimous

consent of the entire Board, and in which the Board stated that it could not certify its electric

recount numbers "given its inability to repeatedly duplicate creditable election results."    Its

electronic recount produced patently inaccurate results. The December 4th letter is attached as

Exhibit 19 and incorporated by reference.

                                                134.

       Despite this evidence of suspect election results, Secretary Raffensperger certified the

Statutory Recount on December 7, 2020.             Secretary Raffensperger's December 7, 2020,

certification of the Statutory Recount ("Third Certification") shows Mr. Biden ahead by only

11,779 votes (the "Differential") with the following vote tallies: Biden: 2,473,633; Trump:

2,461,854; Jorgensen: 62,229.

                                                135.

       Petitioners dispute all of the Secretary of State's Contested Election certifications.

Petitioners seek and pray that this Honorable Court decertify the Secretary of State's Contested

Election Certifications.

                                                136.

       Petitioners seek and pray that, in particular, this Honorable Court decertify the Third

Certification and declare the Contested Election invalid, null, and void.

                                                137.

        Petitioners dispute the Differential.


                                            Page 31 of 83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 529 of 585



                                                    138.


        On multiple occasions prior to December 7, 2020, Secretary Raffensperger announced he

does not anticipate the Statutory Recount to yield a substantial change in the results of the

Contested Election.


                                                    139.


        As of the date of this Petition, not all of Georgia's 159 counties have certified their results

from the Statutory Recount. 6


                                                    140.


        Consequently, as of the date of this Petition, Secretary Raffensperger has yet to properly

certify the results from the Statutory Recount. See O.C.G.A. § 21-2-495 et seq.


                                                    141.

        Secretary Raffensperger has certified three different results for the Contested Election.

                                                     142.


        The presidential electors of the States are scheduled to meet on December 14, 2020.

Therefore, this matter is ripe, and time is of the essence.


                                                     143.


        An actual controversy exists.




6
 See Coffee County Letter of December 4, 2020 (Ex. 19) whereby, although certifying its results, they were not and
could not be the "audit results" as required by the Election Code.

                                                 Page 32 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 530 of 585



                                               144.


       Because the outcome of the Contested Election is in doubt, Petitioners jointly and

severally hereby contest Georgia's November 3, 2020, election results for President of the

United States pursuant to O.C.G.A. §§ 21-2-521 and 21-2-522 et seq. and all certifications.


                                               145.


       Petitioners assert that the laws of the State of Georgia governing the conduct of the

Contested Election were disregarded, abandoned, ignored, altered, and otherwise violated by

Respondents, jointly and severally, and all agents of Respondents including but not limited to all

designated contractors, employees, election workers and/or election officials, allowing a sufficient

number of illegal votes to be included in the vote tabulations, such that the results of the Contested

Election are invalid, and the declaration of the presidential election in favor of Mr. Bi den must be

enjoined, vacated, and nullified.


      THERE WERE SYSTEMIC IRREGULARITIES AND VIOLATIONS OF THE
          GEORGIA ELECTION CODE IN THE CONTESTED ELECTION
                             Requirements to Legally Vote in Georgia


                                                146.


        The Election Code sets forth the requirements for voting in Georgia, including the

requirements that a voter must be: (1) "Registered as an elector in the manner prescribed by law;

(2) A citizen of this state and of the United States; (3) At least 18 years of age on or before the date

ofthe ... election in which such person seeks to vote; (4) A resident of this state and of the county

or municipality in which he or she seeks to vote; and (5) "Possessed of all other qualifications

prescribed by law." O.C.G.A. § 21-2-216(a). "No person shall remain an elector longer than such



                                            Page 33 of83
        Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 531 of 585



person shall retain the qualifications under which such person registered." O.C.G.A. § 21-2-

2 l 6(f).


                                                  147.


            In violationofO.C.G.A. § 21-2-216, Respondents,jointly and severally, allowed thousands

of unqualified persons to register to vote and to cast their vote in the Contested Election. These

illegal votes were counted in violation of Georgia law. Exhibits 2, 3, 4, and 10 are attached to

the original Verified Complaint filed in this matter and incorporated herein by reference.


                                                  148.


            O.C.G.A. § 21-2-216(b) provides that "[n]o person who has been convicted of a felony

involving moral turpitude may register, remain registered, or vote except upon completion of the

sentence."


                                                  149.


            In violation of O.C.G.A. § 21-2-216(b), Respondents, jointly and severally, allowed as

many as 2,560 felons with an uncompleted sentence to register to vote and to cast their vote in the

Contested Election. Exhibit 3 attached to the original Verified Complaint filed in this matter and

and incorporated herein by reference.


                                                  150.


            In violation of Georgia law, Respondents, jointly and severally, counted these illegal votes

in the Contested Election.




                                               Page 34 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 532 of 585



                                              151.


       "Any person who possesses the qualifications of an elector except that concerning age shall

be permitted to register to vote if such person will acquire such qualification within six months

after the day ofregistration." O.C.G.A. § 21-2-216(c).


                                              152.


       In violation of O.C.G.A. § 21-2-216(c), Respondents,jointly and severally, allowed at least

66,247 underage-and therefore ineligible-people to illegally register to vote, and subsequently

illegally vote. See Exhibit 3.


                                              153.


       In violation of Georgia law, Respondents, jointly and severally, counted these illegal votes

in the Contested Election.


                                              154.


       In order to vote in Georgia, a person must register to vote.


                                              155.


       Respondents, jointly and severally, allowed at least 2,423 individuals to vote who were not

listed in the State's records as having been registered to vote. See Exhibit 3.


                                              156.


        Respondents then, jointly and severally, improperly counted these illegal votes in the

Contested Election.




                                           Page 35 of 83
         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 533 of 585



                                               157.


         Because determining a voter's residency is necessary to confirm he or she is a qualified

voter in this state and in the county in which he or she seeks to vote, the Election Code provides

rules for determining a voter's residency and when a voter's residency is deemed abandoned. See

O.C.G.A. § 21-2-217.


                                               158.


         "The residence of any person shall be held to be in that place in which such person's

habitation is fixed." O.C.G.A. § 21-2-217(a)(l). "Residence" means "domicile". O.C.G.A. 21-2-

2(32).


                                               159.


         Additionally, "[t]he specific address in the county .. .in which a person has declared a

homestead exemption ... shall be deemed the person's residence address." O.C.G.A. § 21-2-

217(a)(14).


                                               160.


         A voter loses his or her Georgia and/or specific county residence if he or she: (1)

"register[s] to vote or perform[ s] other acts indicating a desire to change such person's citizenship

and residence;" (2) "removes to another state with the intention of making it such person's

residence;" (3) "removes to another county or municipality in this state with the intention of

making it such person's residence;" or (4) "goes into another state and while there exercises the

right of a citizen by voting." O.C.G.A. § 21-2-217(a); see also O.C.G.A. § 21-2-218(±) ("No

person shall vote in any county or municipality other than the county or municipality of such



                                            Page 36 of83
          Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 534 of 585



person's residence except ["an elector who moves from one county ... to another after the fifth

Monday prior to a[n] ... election"] O.C.G.A.§ 21-2-218(e).)


                                                 161.


          In violation of O.C.G.A. § 21-2-217, Respondents, jointly and severally, allowed at least

4,926 individuals to vote in Georgia who had registered to vote in another state after their Georgia

voter registration date. See Exhibit 2.


                                                 162.


          It is illegal to vote in the November 3, 2020, general election for president in two different

states.


                                                 163.


          It is long established that "one man" or "one person" has only one vote.


                                                 164.


          In violation of O.C.G.A. § 21-2-217, Respondents, jointly and severally, allowed at least

395 individuals to vote in Georgia who also cast ballots in another state (the "Double Voters").

See Exhibit 2.


                                                 165.


          The number of Double Voters is likely higher than 395, yet Respondents have the exclusive

capability and access to data to determine the true number of Double Voters.




                                              Page 37 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 535 of 585



                                             166.


       Respondents, jointly and severally, improperly counted these illegal votes in the Contested

Election.


                                             167.


       Despite having the exclusive ability to determine the true number of Double Voters in

Contested Election, to date Respondents, jointly and severally, have failed to properly analyze and

remove the Double Voters from the election totals.


                                             168.


       To date, and despite multiple requests, Respondents, jointly and severally, have failed to

provide identifying information or coordinate with the other 49 states and U.S. Territories and

federal Districts to adequately determine the number of Double Voters.


                                              169.


       Respondents, jointly and severally, improperly counted these illegal votes in the Contested

Election.


                                              170.


        In violation of O.C.G.A. § 21-2-217, Respondents, jointly and severally, allowed at least

15,700 individuals to vote in Georgia who had filed a national change of address with the United

States Postal Service prior to November 3, 2020. See Exhibit 2.




                                          Page 38 of 83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 536 of 585



                                               171.


       Respondents, jointly and severally, improperly counted these illegal votes in the Contested

Election.


                                               172.


       If a Georgia voter "who is registered to vote in another county ... in this state ... moves such

person's residence from that county ... to another county ... in this state," that voter "shall, at the

time of making application to register to vote in that county ... provide such information as

specified by the Secretary of State in order to notify such person's former voting jurisdiction of

the person's application to register to vote in the new place of residence and to cancel such person's

registration in the former place ofresidence." O.C.G.A. § 21-2-218(b); see also The Democratic

Party of Georgia, Inc. v. Crittenden, Civil Action File No. l:18-CV-05181-SCJ, Doc. 33,

Supplemental Declaration of Chris Harvey, Elections Director of the Office of the Secretary of

State,, 11 (N.D. Ga. Nov. 13, 2018) ("If the state allowed out of county voting, there would be

no practical way of knowing if a voter voted in more than one county.").


                                                173.


        In violation of O.C. G.A. § 21-2-21 S(b), Respondents, jointly and severally, allowed at least

40,279 individuals to vote who had moved across county lines at least 30 days prior to Election

Day and who had failed to properly re-register to vote in their new county after moving. Exhibit

4 is attached to the original Verified Complaint filed in this matter and incorporated herein by

reference.




                                            Page 39 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 537 of 585



                                                174.


        Respondents, jointly and severally, improperly counted these illegal votes in the Contested

Election.


                                                175.


       In violation of O.C.G.A. § 21-2-217, Respondents, jointly and severally, allowed at least

1,043 individuals to cast ballots who had illegally registered to vote using a postal office box as

their habitation. See Exhibit 2.


                                                176.


       Respondents then, jointly and severally improperly counted these illegal votes in the

Contested Election.


                                                177.


       A postal office box is not a residential address.


                                                178.


        One cannot reside or have a domicile within a postal office box.


                                                179.


        It is a violation of Georgia law to list a postal office box as one's voter place of habitation.

See O.C.G.A. § 21-2-217(a)(l).




                                            Page 40 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 538 of 585



                                               180.


       A person desiring "to vote at any ... general election" must apply to register to vote "by the

close of business on the fifth Monday ... prior to the date of such ... general election." O.C.G.A. §

21-2-224(a).


                                               181.


       The application for registration is "deemed to have been made as of the date of the postmark

affixed to such application," or if received by the Secretary of State through the United States

Postal Service, by "the close of business on the fourth Friday prior to a . . . general election."

O.C.G.A. § 21-2-224(c).


                                               182.


        In violation of O.C.G.A. § 21-2-224, Respondents, jointly and severally, allowed at least

98 individuals to vote who the state records as having registered after the last day permitted under

law. See Exhibit 3.


                                               183.


        Respondents,jointly and severally, improperly counted these illegal votes in the Contested

Election.


                                               184.


        "Each elector who makes timely application for registration, is found eligible by the board

of registrars and placed on the official list of electors, and is not subsequently found to be

disqualified to vote shall be entitled to vote in any ... election." O.C.G.A. § 21-2-224( d).




                                            Page 41 of 83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 539 of 585



                                                 185.

          "Neither the original applications of voter registration nor any copies thereof shall be open

for public inspection except upon order of a court of competent jurisdiction." 0. C. G .A § 21-2-

225(a).

                                                 186.


          Respondents, jointly and severally, have access to and the ability to exchange confidential

information in order to maintain voter registration systems. O.C.G.A § 21-2-225.


                                                 187.


          Secretary Raffensperger is required to maintain and update a list of registered voters within

this state.


                                                 188.


          On the 10th day of each month, each county is to provide to the Secretary of State a list of

convicted felons, deceased persons, persons found to be non-citizens during a jury selection

process, and those declared mentally incompetent. See O.C.G.A. § 21-2-23 l(a)-(b), (d).


                                                 189.


          In tum, any person on the Secretary of State's list of registered voters is to be removed

from the registration list if the voter dies, is convicted of a felony, is declared mentally

incompetent, confirms in writing a change of address outside of the county, requests his or her

name be removed from the registration list, or does not vote or update his or her voter's registration

through two general elections. See O.C.G.A. §§ 21-2-231, 21-2-232, 21-2-235.




                                              Page 42 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 540 of 585



                                              190.


       Respondents, jointly and severally, did not update the voter registration list(s).


                                              191.


       In violation of O.C.G.A. § 21-2-231(a)-(b) and (d), Respondents, jointly and severally,

allowed as many as 10,315 or more individuals to vote who were deceased by the time of Election

Day. See Exhibit 3.


                                              192.


       Respondents, jointly and severally, improperly counted these illegal votes in the Contested

Election.


                                              193.


       Of these individuals, 8,718 are recorded as having perished prior to the date the State

records as having accepted their vote. See Exhibit 3.


                                              194.


       Respondents, jointly and severally, improperly counted these illegal votes in the Contested

Election.


                                               195.


        For example, Affiant Lisa Holst received three absentee mail-in ballots for her late father-

in-law, Walter T. Holst, who died on May 13, 2010. Exhibit 5 attached hereto and incorporated

by reference.




                                           Page 43 of 83
        Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 541 of 585



                                              196.


        Voter history shows that an absentee ballot was returned for Mr. Holst on October 28,

2020.


                                              197.


        Someone deceased for 10 years should not have received three absentee ballots.


                                              198.


        Someone deceased for 10 years should not have received any absentee ballot.


                                              199.


        Someone deceased for 10 years should not have had any absentee ballot counted.


                                              200.


        Another Affiant, Sandy Rumph, has stated that her father-in-law, who died on September

9, 2019, had his voter registration change from "deceased" to "active" 8 days after he passed away.

Exhibit 6 is attached to the original Verified Complaint filed in this matter and incorporated herein

by reference.


                                              201.


         With his registration status change, his address was also changed online from his real

address in Douglasville to an unfamiliar address in DeKalb County. Id.


                                              202.


         Respondents jointly and severally failed to maintain and update voter registration lists

which allowed voter registration information to be changed after the death of an elector.

                                           Page 44 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 542 of 585



                                                 203.


       Respondents jointly and severally failed to maintain and update voter registration lists

which allowed absentee ballots to be used fraudulently.


 RESPONDENTS COMMITTED SUBSTANTIAL VIOLATIONS OF GEORGIA LAW
               WITH RESPECT TO ABSENTEE BALLOTS
                                                 204.


       The Legislature has established procedures for absentee voting in the state.


                                                 205.


       Pursuant to O.G.C.A. 21-2-381, absentee ballots must be requested by the voter, or the

voter's designee, before they can be sent out.


                                                 206.


       In violation of O.C.G.A. § 21-2-381, Respondent Raffensperger sent unsolicited absentee

ballot applications before the 2020 primary election to all persons on the list of qualified electors,

whether or not an application had been requested by the voter.


                                                 207.


        The unlawfully sent applications allowed the recipient to check a box to request an absentee

ballot for the Contested Election in advance of the period for which an absentee ballot could be

requested.




                                            Page 45 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 543 of 585



                                               208.


          Individuals wishing to vote absentee may apply for a mail-in ballot "not more than 180

days prior to the date of the primary or election." O.C.G.A. § 21-2-38l(a)(l)(A) (emphasis

added).


                                               209.


          In violation of O.C.G.A. § 21-2-381(a)(l)(A), Respondents,jointly and severally, allowed

at least 305,701 individuals to vote who, according to State records, applied for an absentee ballot

more than 180 days prior to the Contested Election. See Exhibit 3.


                                               210.


          Respondents then, jointly and severally, improperly counted these illegal votes in the

Contested Election. Id.


                                               211.


          Pursuant to O.C.G.A. § 21-2-381(b) an absentee voter must have requested an absentee

ballot before such ballot is capable of being received by the voter.


                                               212.


          If such applicant is eligible under the provisions of the Election Code, an absentee ballot

is to be mailed to the voter.




                                            Page 46 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 544 of 585



                                               213.


       In violation of O.C.G.A. § 21-2-385, Respondents, jointly and severally, allowed at least

92 individuals to vote whose absentee ballots, according to State records, were returned and

accepted prior to that individual requesting an absentee ballot. See Exhibit 3.


                                               214.


       Respondents then, jointly and severally, improperly counted these illegal votes in the

Contested Election. Id.


                                               215.


       Absentee ballots may only be mailed after determining the applicant is registered and

eligible to vote in the election. O.C.G.A. § 21-2-38l(b)(l).


                                                216.


       In violation of O.C.G.A. § 21-2-38l(b)(l), Respondents, jointly and severally, allowed

state election officials to mail at least 13 absentee ballots to individuals who were not yet registered

to vote according to the state's records. See Exhibit 3.


                                                217.


        Respondents then, jointly and severally, improperly counted these illegal votes in the

Contested Election. Id.


                                                218.


        Pursuant to O.C.G.A. § 21-2-384(a)(2) absentee ballots may not be mailed more than 49

days prior to an election.



                                             Page 47 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 545 of 585



                                              219.


       Respondents, jointly and severally, mailed at least 2,664 absentee ballots to individuals

prior to the earliest date permitted by law. See Exhibit 3.


                                              220.


       Respondents then, jointly and severally, improperly counted these illegal votes in the

Contested Election. Id.


                                              221.


       According to State records, Respondents jointly and severally allowed at least 50

individuals to vote whose absentee ballots were returned and accepted prior to the earliest date that

absentee ballots were permitted by law to be sent out. See Exhibit 3.


                                              222.


       Respondents then, jointly and severally improperly counted these illegal votes in the

Contested Election. Id.


                                              223.


       An absentee voter's application for an absentee ballot must have been accepted by the

election registrar or absentee ballot clerk in order for that individual's absentee ballot vote to be

counted. O.C.G.A. § 21-2-385.




                                           Page 48 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 546 of 585



                                              224.


       In violation of O.C.G.A. § 21-2-385, Respondents, jointly and severally, allowed at least 2

individuals to vote whose absentee ballot applications had been rejected, according to state records.

See Exhibit 3.


                                              225.


       Respondents, jointly and severally, improperly counted these illegal votes in the Contested

Election. Id.


                                              226.


       It is not possible for an absentee voter to have applied by mail, been issued by mail, and

returned by mail an absentee ballot, and for that ballot to have accepted by election officials, all

on the same day.


                                               227.


       In violation of O.C.G.A. § 21-2-384, Respondents, jointly and severally, allowed at least

217 individuals to vote whose absentee ballots, according to state records, were applied for, issued,

and received by mail all on the same day. See Exhibit 3.


                                               228.


        Respondents then, jointly and severally, improperly counted these illegal votes in the

Contested Election. Id.




                                            Page 49 of 83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 547 of 585



 RESPONDENTS FAILED TO COMPLY WITH GEORGIA LAW PROVISIONS FOR
MATCHING SIGNATURES AND CONFIRMING VOTER IDENTITY FOR ELECTORS
                   SEEKING TO VOTE ABSENTEE
                                                 229.


       O.C.G.A. §21-2-381(b) mandates the procedures to be followed by election officials upon

receipt of an absentee ballot application:


       "Upon receipt of a timely application for an absentee ballot, a registrar or absentee
       ballot clerk ... shall determine .. .if the applicant is eligible to vote in the ... election
       involved. In order to be found eligible to vote an absentee ballot by mail, the
       registrar or absentee ballot clerk shall compare the identifying information on
       the application with the information on file in the registrar's office and, if the
       application is signed by the elector, compare the signature or mark of the
       elector on the application with the signature or mark of the elector on the
       elector's voter registration card. In order to be found eligible to vote an absentee
       ballot in person .. .shall show one of the forms of identification listed in Code
       Section 21-2-417 and the registrar or absentee ballot clerk shall compare the
       identifying information on the application with the information on file in the
       registrar's office." O.C.G.A. § 21-2-38l(b) (emphasis added).
                                                 230.


        O.C.G.A. § 21-2-386(a)(l)(B) mandates the procedures to be followed by election officials

upon receipt of an absentee ballot:


        Upon receipt of each [absentee] ballot, a registrar or clerk shall write the day and
        hour of the receipt of the ballot on its envelope. The registrar or clerk shall then
        compare the identifying information on the oath with the information on file
        in his or her office, shall compare the signature or make on the oath with the
        signature or mark on the absentee elector's voter card or the most recent
        update to such absentee elector's voter registration card and application for
        absentee ballot or a facsimile of said signature or maker taken from said card
        or application, and shall, if the information and signature appear to be valid and
        other identifying information appears to be correct, so certify by signing or
        initialing his or her name below the voter's oath. Each elector's name so certified
        shall be listed by the registrar or clerk on the numbered list of absentee voters
        prepared for his or her precinct. O.C.G.A. § 21-2-386(a)(l)(B) (emphasis added).




                                              Page 50 of 83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 548 of 585



                                                    231.


        O.C.G.A. § 21-2-386(a)(l)(C) mandates the procedures to be followed by election officials

with respect to defective absentee ballots:


        If the elector has failed to sign the oath, or if the signature does not appear to
        be valid, or if the elector has failed to furnish required information or
        information so furnished does not conform with that on file in the registrar's
        or clerk's office, or if the elector is otherwise found disqualified to vote, the
        registrar or clerk shall write across the face of the envelope "Rejected," giving the
        reason therefor. The board of registrars or absentee ballot clerk shall promptly
        notify the elector of such rejection, a copy of which notification shall be retained
        in the files of the board of registrars or absentee ballot clerk for at least one year.
        O.C.G.A. § 21-2-386(a)(l)(C) (emphasis added).


RESPONDENT RAFFENSPERGER DISREGARDED THE ELECTION CODE BY FIAT
     AND INSTRUCTED THE RESPONDENT COUNTIES TO DO LIKEWISE
                                                     232.


        On March 6, 2020, Respondents Raffensperger and the State Election Board entered into a

"Compromise and Settlement Agreement and Release" (the "Consent Decree") in litigation filed

by the Democratic Party of Georgia, Inc., the Democrat Senatorial Campaign Committee, and the

Democratic Congressional Campaign Committee (collectively the "Democrat Party Agencies"). 7

A true and correct copy of the Consent Decree is attached to the original Verified Complaint filed

in this matter as Exhibit 7 and incorporated herein by reference.


                                                     233.


        The litigation was one of more than one hundred lawsuits nationwide filed by Democrats

and partisan affiliates of the Democratic Party seeking to rewrite the duly enacted election laws of



7
 See Democratic Party of Georgia, Inc., et al. v. Raffensperger, et al., Civil Action File No. 1: 19-cv-05028-WMR,
Doc. 56-1, Joint Notice of Settlement as to State Defendants, Att. A, Compromise Settlement Agreement and
Release (N.D. Ga. Mar. 6, 2020).

                                                 Page 51 of 83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 549 of 585



the states. Exhibit 8 is attached to the original Verified Complaint filed in this matter and

incorporated herein by reference.


                                               234.


       Without legislative authority, Respondents unlawfully adopted standards to be followed by

the clerks and registrars in processing absentee ballots inconsistent with the election code.


                                               235.


       The Consent Decree exceeded Respondents' authority under the Georgia Constitution. See

Ga. Const. art. III, § 1; Exhibit 15 is attached to the original Verified Complaint filed in this matter

and incorporated herein by reference; see also O.C.G.A. § 21-2-31 (providing that the State

Election Board shall "formulate, adopt, and promulgate such rules and regulations, consistent with

the law, as will be conducive to the fair, legal, and orderly conduct of primaries and elections"

(emphasis added)).


                                                236.


        The Consent Decree changed the plain language of the statute for receiving and processing

absentee ballot applications and ballots.


                                                237.


        The Consent Decree increased the burden on election officials to conduct the mandatory

signature verification process by adding additional, cumbersome steps.


                                                238.


        For example, the Consent Decree tripled the number of personnel required for an absentee

ballot application or ballot to be rejected for signature mismatch.

                                             Page 52 of 83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 550 of 585



                                               239.


       The Consent Decree further violated the Election Code by purporting to allow election

officials to match signatures on absentee ballot envelopes against the application, rather than the

voter file as required by O.C.G.A. §§ 21-2-381, 21-2-385.


      RESPONDENTS DID NOT CONDUCT MEANINGFUL VERIFICATION OF
          ABSENTEE BALLOT APPLICANT AND VOTER IDENTITIES
                                               240.


       Notwithstanding the changes made by the Consent Decree, the mandatory signature

verification and voter identification requirements were not altogether eliminated.


                                               241.


       Despite the legal requirement for signature matching and voter identity verification,

Respondents failed to ensure that such obligations were followed by election officials. Exhibit 9

is attached to the original Verified Complaint filed in this matter and incorporated herein by

reference.


                                               242.


        According to state records, an unprecedented 1,768,972 absentee ballots were mailed out

in the Contested Election. Exhibit 10 is attached to the original Verified Complaint filed in this

matter and incorporated herein by reference.


                                               243.


        Of the total number of absentee ballots mailed out in the Contested Election, 1,317,000

were returned (i.e., either accepted, spoiled, or rejected). Id.



                                            Page 53 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 551 of 585



                                                244.


       The number of absentee ballots returned in the Contested Election represents a greater than

500% increase over the 2016 General Election and a greater than 400% increase over the 2018

General Election. Id.


                                                245.


       The state received over a million more ballots in the Contested Election than the 2016 and

2018 General Elections. Id.


                                                246.


       The number of returned absentee ballots that were rejected in the Contested Election was

4,471, yielding a 0.34% rejection rate. Id.


                                                247.


       The number of returned absentee ballots that were rejected in the 2016 General Election

was 6,059, yielding a 2.90% rejection rate. Id.


                                                248.


        The number of returned absentee ballots that were rejected in the 2018 General Election

was 7,889, yielding a 3.46% rejection rate. Id.


                                                249.


        Stated differently, the percentage of rejected ballots fell to 0.34% in 2020 from 2.9% in

2016 and 3.46% in 2018, despite a nearly sixfold increase in the number of ballots returned to the

state for processing.



                                              Page 54 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 552 of 585



                                               250.


          The explosion in the number of absentee ballots received, counted, and included in the

tabulations for the Contested Election, with the simultaneous precipitous drop in the percentage of

absentee ballots rejected, demonstrates there was little or no proper review and confirmation of the

eligibility and identity of absentee voters during the Contested Election.


                                               251.


          Had the statutory procedure for signature matching, voter identity and eligibility

verification been followed in the Contested Election, Georgia's historical absentee ballot rejection

rate of 2.90-3.46% applied to the 2020 absentee ballot returned and processed, between 38,250

and 45,626 ballots should have been rejected in the Contested Election. See Exhibit 10.


      RESPONDENTS VIOLATED GEORGIANS' FUNDAMENTAL RIGHT TO A
                  TRANSPARENT AND OPEN ELECTION
                                               252.


          A fair, honest, and transparent vote count is a cornerstone of democratic elections.

INTERNATIONAL INSTITUTE FOR DEMOCRACY AND ELECTORAL ASSISTANCE, INTERNATIONAL


ELECTORAL STANDARDS, GUIDELINES FOR REVIEWING THE LEGAL FRAMEWORK OF ELECTIONS


(2002).


                                               253.


          All citizens, including Georgians, have rights under the United States Constitution to the

full, free, and accurate elections built upon transparency and verifiability. Purcell v. Gonzalez,

549 U.S. 1, 4, 127 S. Ct. 5, 7 (2006) (per curiam).




                                            Page 55 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 553 of 585



                                             254.


       Citizens are entitled-and deserve-to vote in a transparent system that is designed to

protect against vote dilution. Bush v. Gore, 531 U.S. 98, 104-05, 121 S. Ct. 525, 529-30 (2000);

Anderson v. United States, 417 U.S. 211, 227 (1974); see also Baker v. Carr, 369 U.S. 186, 208,

82 S. Ct. 691, 705 (1962).


                                             255.


       This requires that votes be counted, tabulated and consolidated in the presence of the

representatives of parties and candidates and election observers, and that the entire process by

which a winner is determined is fully and completely open to public scrutiny.     INTERNATIONAL


ELECTORAL STANDARDS      at 77.


                                             256.


       The importance of watchers and representatives serving as an important check in elections

is recognized internationally. Id.


                                             257.


       Georgia law recognizes "the fundamental right of citizens to vote and to have their votes

counted accurately." Martin at 194 (emphasis added).


                                             258.


        The right to have one's vote counted accurately infers a right to a free, accurate, public,

and transparent election, which is reflected throughout Georgia election law. Cf Ellis v. Johnson,

263 Ga. 514, 516, 435 S.E.2d 923, 925 (1993) ("Of particular importance is that the General




                                          Page 56 of83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 554 of 585



Assembly has provided the public with the right to examine ... the actual counting of the ballots,

... and the computation and canvassing ofreturns .... ").


                                             259.


       Georgia law requires "[s]uperintendents, poll officers, and other officials engaged in the

conducting of primaries and elections ... shall perform their duties in public." O.C.G.A. §21-2-

406.


                                             260.


       Each political party who has nominated a candidate "shall be entitled to designate ... state-

wide poll watchers." O.C.G.A. § 21-2-408 (b)(2).


                                              261.


       Poll watchers "may be permitted behind the enclosed space for the purpose of observing

the conduct of the election and the counting and recording of votes." O.C.G.A. § 21-2-408 (d).


                                              262.


        "All proceedings at the tabulating center and precincts shall be open to the view of the

public." O.C.G.A, § 21-2-483(b).


                                              263.


        Under O.C.G.A. § 21-2-493, "[t]he superintendent shall, at or before 12:00 noon on the

day following the primary or election, at his or her office or at some other convenient public place

at the county seat or in the municipality, of which due notice of shall have been given as provided

by Code Section 21-2-492, publicly commence the computation and canvassing of returns and

continue the same from the day until completed." (Emphasis added.)

                                           Page 57 of 83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 555 of 585



                                                   264.


       During the tabulation of votes cast during an election, vote review panels are to convene

to attempt to determine a voter's intent when that intent is unclear from the ballot, consisting of

equal Republican and Democratic representation. See O.C.G.A. § 21-2-483(g)(2).


                                                   265.


        The activities of the vote review panel are required to be open to the view of the public.

See O.C.G.A. § 21-2-483(a).


                                                   266.


        Moreover, Respondent Raffensperger declared that for the Risk Limiting Audit:


        Per the instructions given to counties as they conduct their audit triggered full hand
        recounts, designated monitors will be given complete access to observe the
        process from the beginning. While the audit triggered recount must be open to
        the public and media, designated monitors will be able to observe more closely.
        The general public and the press will be restricted to a public viewing area.
        Designated monitors will be able to watch the recount while standing close to
        the elections' workers conducting the recount.
        Political parties are allowed to designate a minimum of two monitors per county at
        a ratio of one monitor per party for every ten audit boards in a county .... Beyond
        being able to watch to ensure the recount is conducted fairly and securely, the
        two-person audit boards conducting the hand recount call out the votes as they are
        recounted, providing monitors and the public an additional way to keep tabs
        on the process. 8
                                                   267.


        Respondents, jointly and severally, violated Petitioners' fundamental right to a free,

accurate, public, and transparent election under the Constitution of the State of Georgia in the


8
 Office of Secretary of State Brad Raffensperger, Monitors Closely Observing Audit-Triggered Full Hand Recount:
Transparency is Built Into Process (Nov. 17, 2020),
https://sos.ga.gov/index.php/elections/monitors_closely_observing_audit_triggered_full_hand_recount_transparency
_is_built_into_process.

                                                Page 58 of83
        Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 556 of 585



Contested Election and the Risk Limiting Audit. See composite Affidavit Appendix attached is

attached to the original Verified Complaint filed in this matter and incorporated herein by reference

as Exhibit 17.


                                                     268.


         Respondents, jointly and severally, violated provisions of the Georgia Election Code

mandating meaningful public oversight of the conduct of the election and the counting and

recording of votes in the Contested Election and the Risk Limiting Audit. Id.


                                                     269.


         Respondents, jointly and severally, failed to adhere to Respondent Raffensperger's own

guidelines promising a free, accurate, public, and transparent process in the Risk Limiting Audit.

Id.

      RESPONDENTS HA VE ADMITTED MISCONDUCT, FRAUD, AND WIDESPREAD
             IRREGULARITIES COMMITTED BY MULTIPLE COUNTIES
                                                      270.


         The Secretary of State has admitted that multiple county election boards, supervisors,

employees, election officials and their agents failed to follow the Election Code and State Election

Board Rules and Regulations. 9




9
  Note: These are samples and not an exhaustive list of the Secretary of State's admissions of Respondents' failures
and violations of Georgia law.

                                                  Page 59 of83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 557 of 585



                                                   271.


        The Secretary of State has called The Fulton County Registration and Elections Board and

its agents' ("Fulton County Elections Officials") job performance prior to and through the Election

Contest "dysfunctional."


                                                   272.


        The Secretary of State and members of his staff have repeatedly criticized the actions, poor

judgment, and misconduct of Fulton County Elections Officials.


                                                   273.


        Fulton County Elections Officials' performance in the 2020 primary elections was so

dysfunctional that it was fined $50,000 and subject to remedial measures.


                                                    274.


        Describing Respondent Barron's and the Fulton County Election Officials conduct in the

Fulton County Elections in the Election Contest, Secretary Raffensperger stated, "Us and our

office, and I think the rest of the state, is getting a little tired of always having to wait on Fulton

County and always having to put up with [Fulton County Elections Officials'] dysfunction."


                                                    275.


        The Secretary of State's agent, Mr. Sterling, said initial findings from an independent

monitor allegedly show "generally bad management" with Fulton's absentee ballots. 10




10
  Ben Brasch, Georgia Opens 2 Investigations Into Fulton's Elections Operations, The Atlanta Journal-Constitution
(Nov. 17, 2020), https://www .ajc.com/news/atlanta-news/georgia-opens-2-investigations-into-fultons-elections-
operations/EVCBN4ZJTZELPDHMH63 POL3 RKQ/.

                                                Page 60 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 558 of 585



                          Fulton County Elections' Deception and Fraud


                                             276.


       The Secretary of State's Office claims it investigated an incident where Fulton County

election officials fraudulently stated there was a "flood" and "a pipe burst," which was later

revealed to be a "leaky" toilet.


                                             277.


       At approximately 10:00 p.m. on November 3, 2020, Fulton County Election Officials, who

were handling and scanning thousands of ballots at the State Farm Arena, instructed Republican

poll watchers and the press that they were finished working for the day and that the Republican

poll watchers and the press were to leave. The Fulton County Elections Officials further stated

that they would restart their work at approximately 8:00 a.m. on November 4, 2020.


                                             278.


        The Fulton County Election Officials lied.


                                             279.


        Deliberate misinformation was used to instruct Republican poll watchers and members of

the press to leave the premises for the night at approximately 10:00 p.m. on November 3, 2020.

Exhibits 12, 13, and 14 are attached to the original Verified Complaint filed in this matter and

incorporated herein by reference.


                                             280.


        After Fulton County Elections Officials lied and defrauded the Republican poll watchers

and members of the press, whereby in reasonable reliance the Republican poll watchers and

                                          Page 61 of 83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 559 of 585



members of the press left the State Farm Arena (where they had been observing the ballots being

processed), without public transparency Fulton County Elections Officials continued to process,

handle, and transfer many thousands of ballots. See Exhibit 14.


                                                     281.


        Fulton County Elections Officials' fraudulent statements not only defrauded the

Republican poll watchers and the press, but also deprived every single Fulton County voter,

Georgian, American, and Petitioners of the opportunity for a transparent election process and have

thereby placed the Election Contest in doubt.


      Spalding County Elections & Voter Registration Supervisor and Her Agents' Failures


                                                     282.


        Respondent Raffensperger has called for the resignation of the Spalding County Elections

and Voter Registration Supervisor, who has, as of this filing, resigned. 11


                                                     283.


        Respondent Raffensperger cited "serious management issues and poor decision-making"

by Election Supervisor Marcia Ridley during the Contested Election.




11
   David Wickert, Georgia Officials Call for Spalding Election Director to Resign, The Atlanta Journal-Constitution
(Nov. 17, 2020), https://www .ajc.com/politics/election/georgia-officials-call-for-spalding-election-director-to-
resign/YYUISCBSV 5FTHDZPM3N 5RJVV 6A/.

                                                 Page 62 of83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 560 of 585



        Floyd County Elections & Voter Registration Supervisor and Her Agents' Failures


                                                     284.


        Respondent Raffensperger has called for the resignation of the Executive Director of the

Floyd County Board of Registrations and Elections for his failure to follow proper election

protocols. 12


   RESPONDENTS CONSPIRED TO DISREGARD THE ELECTION CODE AND TO
             SUBSTITUTE THEIR OWN UNLAWFUL EDICTS
                                                     285.


        In violation of O.C.G.A. § 21-2-386 et seq. the State Board of Election promulgated a rule

that authorized county election boards to begin processing absentee ballots on the third Monday

preceding the election, provided they give the Secretary of State and the public notice of such

intention to begin processing absentee ballots.


                                                     286.


        Failure to follow the process directed by the statute is a derogation of the Election Code

and denies voters the ability to cancel their absentee ballot up until Election Day.


                                                     287.


        Respondents, jointly and severally, were complicit in conspiring to violate and violating

the Election Code.




12
   Jeffrey Martin, Georgia Secretary of State Calls for Resignation of County Election Director After 2,600 Ballots
Discovered (Nov. 16, 2020 ), https ://www .newsweek.com/georgia-secretary-state-calls-resignation-county-election-
director-after-2600-ballots-d iscovered-1547 874.

                                                  Page 63 of83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 561 of 585



                                               288.

        Respondents, jointly and severally, are "Violators" as defined by the Election Code.

                                               289.


        As a direct and proximate result of Respondents multiple, continued, and flagrant disregard

of the Election Code, the outcome of the Contested Election is not capable of being known with

certainty.


                                               290.


        Petitioners incorporate by reference and reallege all prior paragraphs of this Petition and

the paragraphs in the Counts below as though set forth fully herein.


                                               291.


        Despite Respondents receiving substantial funding from the Center for Technology and

Civic Life (CTCL), Respondents failed to use such funds to train the election workers regarding

signature verification, the proper procedures for matching signatures, and how to comply fully

with the Election Code. Exhibit 11 is attached to the original Verified Complaint filed in this

matter and incorporated herein by reference.


                                               292.


        Due to the lack of uniform guidance and training, the signature verification and voter

identity confirmation was performed poorly or not at all in some counties and served as virtually

no check against improper voting. See Exhibit 9.




                                           Page 64 of83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 562 of 585



RESPONDENT SECRETARY OF STATE MUST ALLOW AND CONDUCT AN AUDIT
OF THE SIGNATURES ON ABSENTEE BALLOT APPLICATIONS AND ABSENTEE
  BALLOTS IN ORDER TO DETERMINE WHETHER THE SIGNATURES WERE
 PROPERLY MATCHED PRIOR TO BEING COUNTED AND INCLUDED IN THE
                          TABULATIONS
                                                     293.


        The data regarding the statistically miniscule rejection rate of absentee ballots cast and

counted in the Contested Election gives rise to sufficient concerns that there were irregularities

that should be reviewed and investigated.


                                                     294.


        Petitioners have brought these concerns about the signature matching and voter verification

process to the attention of Respondent Raffensperger on five separate occasions since the

Contested Election, requesting that the Secretary conduct an audit of the signatures on the absentee

ballot applications and absentee ballots, via Letter on November 10, 2020; Letter on November

12, 2020; Letter on November 23, 2020; Email on November 23, 2020, and again via Letter on

November 30, 2020. Exhibit 18 is attached to the original Verified Complaint filed in this matter

and incorporated herein by reference.


                                                     295.


        The Secretary of State is obligated by law to "to permit the public inspection or copying,

in accordance with this chapter, of any return, petition, certificate, paper, account, contract, report,

or any other document or record in his or her custody." O.G.C.A. § 21-2-586(a). The Court has

the power to compel the open inspection of original applications. O.C.G.A. § 2 l-2-225(a). 13




13
  Petitioners are ready, willing and able to enter into a mutually agreeable Protective Order to protect any
personal identifying information.

                                                  Page 65 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 563 of 585



                                               296.


          Failure to comply with any such request by the Secretary of State or an employee of his or

her office shall [constitute] a misdemeanor." O.G.C.A. § 21-2-586(a).


                                               297.


          The Secretary of State's refusal on five separate occasions to comply with requests to

produce the signatures used to request absentee ballots and to confirm the identities of those

individuals requesting such ballots in the contested election is a violation of O.G.C.A. § 21 2

586(a).


                                               298.


          In order for the Secretary of State to comply with O.G.C.A. § 21-2-586(a), professional

handwriting experts recommend a minimum of Ten Thousand (10,000) absentee ballot signatures

be professionally evaluated. Exhibit 16 is attached to the original Verified Complaint filed in this

matter and incorporated herein by reference.


                                               299.


          Petitioners respectfully request that the Court order the production of the records of the

absentee ballot applications and absentee ballots, for purposes of conducting an audit of the

signatures on absentee ballot applications and absentee ballots cast in the Contested Election.


   THERE ARE MYRIAD REPORTS OF IRREGULARITIES AND VIOLATIONS OF
         THE ELECTION CODE DURING THE CONTESTED ELECTION
                                                300.


          Petitioners have received hundreds of incident reports regarding problems, irregularities,

and violations of the Election Code during the Contested Election.

                                             Page 66 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 564 of 585



                                              301.


       From those reports, Petitioners have attached affidavits from dozens of Citizens of Georgia,

sworn under penalty of perjury, attesting to myriad violations of law committed by Respondents

during the Contested Election. See Exhibit 17.


                                              302.


       The affidavits are attached to this Petition as an Appendix, with details of the multiple

violations of law. Id.


                                              303.


       Also included in the Appendix are sworn declarations from data experts who have

conducted detailed analysis of irregularities in the State's voter records. See Exhibits 2, 3, 4, and

10.


                                             COUNTS


                                            COUNT I:

                                     ELECTION CONTEST

                                    O.C.G.A §21-2-521 et seq.



                                               304.

        Petitioners incorporate by reference and re-allege the applicable foregoing paragraphs

stated above.


                                               305.

        Respondents, jointly and severally, have violated the Constitution of the State of Georgia.




                                           Page 67 of83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 565 of 585



                                                306.

        Respondents, jointly and severally, have violated the laws of the State of Georgia.


                                                307.

        Respondents, jointly and severally, have violated the Election Code.


                                                308.

        Respondents, jointly and severally, have violated State Election Board Rules and

Regulations.


                                                309.

        Respondents, jointly and severally, have violated the basic tenants of an open, free, and

fair election.


                                                310.

        Respondents, jointly and severally, have failed in their duties to their constituents, the

people of the State of Georgia, and the entire American democratic process.


                                                311.

        The Contested Election has been timely and appropriately contested per O.C.G.A. § 21-2-

522 et seq.


                                                312.

        As a direct and proximate result of Respondents' actions, the Contested Election is fraught

with misconduct, fraud, and irregularities.




                                              Page 68 of 83
         Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 566 of 585



                                               313.

         Due to the actions and failures of Respondents, many thousands of illegal votes were

accepted, cast, and counted in the Contested Election, and legal votes were rejected.


                                               314.

         The fraud, misconduct, and irregularities that occurred under the "supervision" of

Respondents are sufficient to change the purported results of the Contested Election.


                                                315.

         The fraud, misconduct, and irregularities that occurred under the "supervision" of

Respondents are sufficient to place the Contested Election in doubt.


                                                316.

         Respondents' misconduct is sufficient to change the purported results in the Contested

Election in President Trump's favor.


                                                317.

         Respondents' misconduct is sufficient to place the purported Contested Election results in

doubt.


                                                318.

          Respondents, jointly and severally, erred in counting the votes in the Contested Election.


                                                319.

          Respondents' error in counting the votes in the Contested Election would change the result

in President Trump's favor.




                                             Page 69 of83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 567 of 585



                                                       320.

        Respondents, jointly and severally, erred in declaring the Contested Election results in

favor of Mr. Biden.


                                                       321.

        Respondents' systemic negligent, intentional, willful, and reckless violations of the

Georgia Constitution, Georgia law, as well as the fundamental premise of a free and fair election

created such error and irregularities at every stage of the Contested Election-from registration

through certification and every component in between-that the outcome of the Contested Election

is in doubt.


                                                       322.

        As a result, there is sufficient evidence to call the result of the Contested Election into

doubt as to the outcome of the Contested Election, and the Contested Election and any certification

associated therewith shall be enjoined, vacated, and nullified and either a new presidential election

be immediately ordered that complies with Georgia law or, in the alternative, that such other just

and equitable relief is obtained so as to comport with the Constitution of the State of Georgia. 14

See O.C.G.A. § 21-2-522.


                                                    COUNT II:
     VIOLATIONS OF THE GEORGIA CONSTITUTION'S EQUAL PROTECTION
                             PROVISION
                                                       323.

         Petitioners incorporate by reference and re-allege the paragraphs stated above.




14
 In the event this Court enjoins, vacates, and nullifies the Contested Election, the Legislature shall direct the
manner of choosing presidential electors. U.S. art II, § 1; see also Bush v. Gore, 531 U.S. 98.

                                                   Page 70 of83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 568 of 585



                                                324.


        The Constitution of the State of Georgia provides, "Protection and property is the

paramount duty of government and shall be impartial and complete. No person shall be denied

the equal protection of the laws." Ga. Const. art. I, § I, para. II.


                                                325.


        Under Georgia's Equal Protection Clause, "the government is required to treat similarly

situated individuals in a similar manner." State v. Jackson, 271 GA 5 (1999), Favorito v. Handel,

285 Ga. 795, 798 (2009) (citation and quotations omitted). See Exhibit 15.


                                                  326.


        This requires establishing a uniform procedure for all counties to conduct absentee voting,

advance voting, and Election Day in-person voting.


                                                  327.


        Respondents, jointly and severally, failed to establish such uniform procedure for the

verification of signatures of absentee ballots.


                                                  328.


        Respondents, jointly and severally, failed to establish a uniform level of scrutiny for

signature matching.


                                                  329.


        Respondents,jointly and severally, failed to train those who would be conducting signature

verification on how to do so.



                                             Page 71 of 83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 569 of 585



                                               330.


        The burdens of applying for and voting an absentee ballot were different in various counties

throughout the State of Georgia.


                                               331.


        Electors voting via by absentee mail-in ballot were not required to provide identification,

other than a matching signature.


                                               332.


        Electors voting in person were required to show photo identification and verify the voter's

identity.


                                               333.


        The burdens of applying for and voting via absentee mail-in ballot were different from

those for absentee in person.


                                               334.


        Georgia voters were treated differently depending on how they voted (i.e., whether by mail

or in person), where they voted, when they voted, and for whom they voted.


                                               335.


        An elector in one county casting a ballot would not have his or her ballot treated in a similar

manner as a voter in a different county.




                                            Page 72 of83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 570 of 585



                                              336.


        Electors in the same county would not have their ballots treated in a similar manner as

electors at different precincts.


                                              337.


        Electors in the same precinct would not have their ballots treated in a similar manner whose

votes were tabulated using different tabulators.


                                              338.


        Respondents, jointly and severally, failed to establish uniform procedures for treating

similarly situated electors similarly.


                                              339.


        Respondents' systemic failure to even attempt uniformity across the state is a flagrant

violation of the Constitution of the State of Georgia.


                                              340.


        Such a violation of the rights of the Citizens of Georgia constitutes misconduct and

irregularity by election officials sufficient to change or place in doubt the result of the Contested

Election.


                                              341.


        As a result, there is substantial doubt as to the outcome of the Contested Election, and the

Contested Election and any certification associated therewith should be enjoined, vacated, and

nullified and either a new presidential election be immediately ordered that complies with Georgia



                                           Page 73 of83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 571 of 585



law or such other just and equitable relief is obtained so as to comport with the Constitution of the

State of Georgia. See O.C.G.A. § 21-2-522.


                                            COUNT III:

 VIOLATIONS OF THE GEORGIA CONSTITUTION'S DUE PROCESS PROVISIONS

                                               342.


       Petitioners incorporate by reference and re-allege the paragraphs stated above.


                                               343.


        Pursuant to the Constitution of the State of Georgia, "No person shall be deprived of life,

liberty, or property except by due process of law." Ga. Const. art. I, § I, para. I.


                                               344.


        Moreover, "All citizens of the United States, resident in this state, are hereby declared

citizens of this state; and it shall be the duty of the General Assembly to enact such laws as will

protect them in the full enjoyment of the rights, privileges, and immunities due to such citizenship."

Ga. Const. art. I, § 1, para. VII.


                                               345.


        The right to vote is a fundamental right.


                                               346.


        When a fundamental right is allegedly infringed by government action, substantive due

process requires that the infringement be narrowly tailored to serve a compelling state interest.

Old S. Duck Tours v. Mayor & Aldermen of City of Savannah, 272 Ga. 869, 872, 535 S.E.2d 751,

754 (2000).


                                            Page 74 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 572 of 585



                                              347.


       By allowing illegal ballots to be cast and counted, Respondents diluted the votes of

qualified Georgia electors.


                                              348.


       By allowing illegal ballots to be cast and counted, Respondents, by and through their

misconduct, allowed the disenfranchisement of qualified Georgia electors.


                                              349.


       Respondents, jointly and severally, violated the Due Process protections of qualified

Georgia Electors guaranteed by the Georgia State Constitution.


                                              350.


       As a result, there is substantial doubt as to the outcome of the Contested Election and any

certification associated therewith should be enjoined, vacated, and nullified and either a new

presidential election be immediately ordered that complies with Georgia law or such other just and

equitable relief is obtained so as to comport with the Constitution of the State of Georgia.


                                           COUNT IV:

                        DECLARATORY JUDGMENT AND RELIEF

                                              351.

        Petitioners incorporate by reference and re-allege the paragraphs stated above.


                                              352.

        This claim is an action for a declaratory judgment pursuant to O.C.G.A. §§ 9-4-1 et seq.




                                           Page 75 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 573 of 585



                                               353.


       An actual controversy is ripe and exists between Petitioners and Respondents with regard

to the misconduct, fraud, and irregularities occurring in the Contested Election, specifically

including but not limited to:


           a. The illegal and improper inclusion of unqualified voters on Georgia's voter list;

           b. allowing ineligible voters to vote illegally in the Contested Election;

           c. whether the Contested Election results are invalid;

           d. whether the results of the Contested Election are null and void.

                                               354.

        It is necessary and proper that the rights and status amongst the parties hereto be declared.

                                               355.

        This Honorable Court is a Court of Equity and therefore endowed with the authority to hear

and the power to grant declaratory relief.

                                               356.

        As a result of the systemic misconduct, fraud, irregularities, violations of Georgia law, and

errors occurring in the Contested Election and consequently in order to cure and avoid said

uncertainty, Petitioners seek the entry of a declaratory judgment providing that:


            a.   ineligible and unqualified individuals are unlawfully included on Georgia's voter

                 role;

            b. unregistered, unqualified, and otherwise ineligible voters cast their votes during the

                 Contested Election;

            c. the results of the Contested Election are null and void;



                                             Page 76 of83
       Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 574 of 585



            d. any such other relief under the Election Code and which equity would otherwise

                  require.

                                                   COUNTY:

     REQUEST FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY AND
                     PERMANENT INJUNCTIVE RELIEF

                                                      357.

        Petitioners incorporate by reference and re-allege the paragraphs stated above.


                                                      358.

        Petitioners seek an temporary restraining order, as well as preliminary and permanent

injunctive relief per O.C.G.A. § 9-11-65, to:


             a. Order expedited discovery and strict compliance with all open records requests;

             b. Order Respondents to respond to this Petition within 3 days;

             c. Require Respondents to immediately fulfill their obligations under the Election

                  Code to properly maintain and update Georgia's list of registered voters to remove

                  ineligible voters;

             d. Prevent Respondents from allowing unqualified, umegistered, and otherwise

                  ineligible individuals from voting in Georgia elections, including but not limited to

                  the upcoming January 5, 2021 run-off15;

             e. Require an immediate audit of the signatures on absentee ballot applications and

                  ballots as described in Exhibit 16;

             f.   Require the Secretary of State to decertify the results of the Contested Election and

                  declare it a nullity;



15
  To the extent ineligible voters have already voted absentee for the January 5, 2021, runoff, those votes should be
put into a provisional status.

                                                  Page 77 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 575 of 585



           g. Enjoin the Secretary of State from appointing the Electors to the Electoral College;

           h. Order a new Presidential Election to occur at the earliest opportune time; and

           1.   For such other relief that this Court deems just and proper under the circumstances.

                                              359.

       In the absence of a temporary restraining order and preliminary and permanent injunctions,

Petitioners (and the Citizens of Georgia and the United States) will suffer irreparable harm for

which there is no adequate remedy at law, while injunctive relief will cause no harm to

Respondents.


                                               360.

       Immediate and irreparable injury, loss, or damage will result to the Petitioners (as well as

the Citizens of Georgia and the United States) if the requested injunctive relief is not granted.


                                               361.

       There will be immediate and irreparable damage to the Citizens of Georgia by allowing an

illegal, improper, fraudulent, error-ridden presidential election to be certified, thereby improperly

appointing Georgia's electors for Mr. Biden even though the Contested Election is in doubt.


                                               362.

        There will be irreparable damage to the Citizens of Georgia through their loss of confidence

in the integrity of the election process by virtue of the illegal votes included in the tabulations of

the Contested Election, which outweighs any potential harm to Respondents.

                                               363.

        Granting the requested relief will not disserve the public interest.

                                               364.

        Granting the requested relief does not violate public policy.

                                            Page 78 of83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 576 of 585



                                                 365.

       Granting the requested relief is in the interest of public policy.

                                                 366.


       Petitioners will be irreparably injured in the event the prayed for injunctive relief is not


granted.


                                                 367.

       The public will be irreparably injured in the event the prayed for injunctive relief is not


granted.


                                                 368.

       Petitioners are entitled to ascertain the true outcome of the Contested Election.

                                                 369.

       Petitioners are entitled to ascertain whether the Contested Election was conducted in a


manner that violated the law.


                                                 370.

       The Citizens of the State of Georgia are entitled to ascertain the true outcome of the


Contested Election.


                                                 371.

           The Citizens of the State of Georgia are entitled to ascertain whether the Contested Election

was conducted in a manner that violated the law.




                                              Page 79 of 83
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 577 of 585



                                               372.


       It is further in the public interest to grant Petitioner's request for injunctive relief so that

Georgia voters can have confidence that the January 5, 2021, Senate election is conducted in

accordance with the Election Code.


                                               373.


       As early as possible, notice to Respondents of Petitioners' motion for injunctive relief will

be made via email and / or telephone.


                                               374.


       Petitioners are further entitled to the injunctive relief sought herein because there is a

substantial likelihood of success on the merits.


                                               375.


       The damage to Petitioners is not readily compensable by money.


                                               376.


       The balance of equities favors entry of a temporary restraining order and injunctive relief

against Respondents and would not be adverse to any legitimate public interest.


WHEREFORE, Petitioners respectfully pray as follows for relief as follows:


    1. That this Court issue a declaratory judgment that systemic, material violations of the

        Election Code during the Contested Election for President of the United States occurred

        that has rendered the Contested Election null and void as a matter of law;




                                            Page 80 of83
  Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 578 of 585



2. That this Court issue a declaratory judgment that systemic, material violations of the

   Election Code during the Contested Election violated the voters' due process rights under

   the Georgia Constitution have rendered the Contested Election null and void as a matter of

   law;

3. That this Court issue a declaratory judgment that systemic, material violations of the

   Election Code violated the voters' equal protection rights under the Constitution of the

   State of Georgia that have rendered the Contested Election null and void as a matter of law,

   and such other and further relief under the Election Code and as equity should dictate;

4. That the Court issue an injunction requiring all Respondents to decertify the results of the

   Contested Election;

5. That the Court order a new election to be conducted in the presidential race, in the entirety

   of the State of Georgia at the earliest date, to be conducted in accordance with the Election

   Code;

6. That the Court order expedited discovery and hearing, since time is of the essence, given

    the legal requirements that the presidential electors from the State of Georgia are to meet

    on December 14, 2020, and that the electoral votes from the State of Georgia are to be

    delivered to and counted by the United States Congress on January 6, 2021;

9. That the Court order Respondents to make available 10,000 absentee ballot applications

    and ballot envelopes from Respondents, as per Exhibit 16, and access to the voter

    registration database sufficient to complete a full audit, including but not limited to a

    comparison of the signatures affixed to absentee ballot applications and envelopes to those

    on file with the Respondents under O.C.G.A. § 21-2-225(a);




                                       Page 81 of 83
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 579 of 585



   10. That the Court order the Secretary of State and other Respondents to release to Petitioners

      for inspection all records regarding the Contested Election pursuant to O.C.G.A. § 21-2-

      586;

   11. That the Court order all Respondents to immediately identify and remove felons with

      uncompleted sentences, cross-county voters, out-of-state voters, deceased voters, and other

      ineligible persons from Respondents' voter rolls within the next 30 days;

   14. That the Court declare that all rules adopted by the Respondents Secretary of State or the

      State Election Board in contravention of the Georgia Election Code be invalidated,

      specifically regarding the authentication and processing of absentee ballots, to wit: State

      Election Board Rule 183-1-14-0.9-.15;

   15. That the Court order such other relief as it finds just and proper.

       Respectfully submitted this 9th day of December, 2020.


                                              THE HILBERT LAW FIRM, LLC

                                              Isl Kurt Hilbert (e-sig)

                                              Kurt R. Hilbert
                                              Georgia Bar No. 352877
                                              Attorney for all Petitioners
205 Norcross Street
Roswell, GA 30075
T: (770) 551-9310
F: (770) 551-9311
E: khilbert@hilbertlaw.com
                                              SMITH & LISS, LLC
                                              Isl Ray S. Smith 111

                                              RAYS. SMITH, III
                                              Georgia Bar No. 662555
                                              Attorney for Petitioners Donald J Trump, in his
                                              capacity as a Candidate for President, and Donald
                                              J Trump for President, Inc.




                                           Page 82 of83
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 580 of 585



Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone: (404) 760-6000
Facsimile: (404) 760-0225

                                     MARK POST LAW, LLC

                                     Isl Mark C. Post
                                     MARKC.POST
                                     Georgia Bar No. 585575
                                     Attorney for Petitioner David J Shafer, in his
                                     capacity as a Registered Voter and Presidential
                                     Elector Candidate pledged to Donald Trump for
                                     President


      3 Bradley Park Court
      Suite F
      Columbus, Georgia 31904
      Telephone: (706) 221-9371
      Facsimile: (706) 221-93 79




                                   Page 83 of83
          Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 581 of 585

                                      COFFEE COUNTY BOARD OF
                                    ELECTIONS AND REGISTRATION
 Ernestine Thomas-Clark, Chairman         224 West Ashley Street                                Eric Chancy, Member
 Wendell Stone, Vice-chairman             Douglas, GA 31533                              Matthew McCullogh, Member
 C.T. Peavy, Member                           (912) 384-7018                       Misty Martin. Election Supervisor
                                           FAX (912) 384-1343                      Jil Ridlehoovcr Elections Assistant
                                       E-Mail: mistv-hampton@coffeecounty-ga.gov


 12/04/2020



 Brad Raffensperger
 214 State Capitol
 Atlanta, GA. 30334

 Dear Mr. Raffensperger,

 The Coffee County Board of Elections and Registration cannot certify the electronic
 recount numbers given its inability to repeatably duplicate creditable election results. Any
 system, financial, voting, or otherwise, that is not repeatable nor dependable should not
 be used. To demand certification of patently inaccurate results neither serves the
 objective of the electoral system nor satisfies the legal obligation to certify the electronic
 recount.

  I am enclosing a spread sheet which illuminates that the electronic recount lacks
  credibility. NO local election board has the ability to reconcile the anomalies reflected in
  the attached. Accordingly, the Coffee County Board of Elections and Registration have
  voted to certify the votes cast in the election night report. The election night numbers are
  reflected in the official certification of results submitted by our office.


  Respectfully,
  Coffee County Bqard of Elections and R~gistra,tion
~:.__ , - t.---1? /·n<? ;;{/,.·
c~li.e.J0f.{f✓{)-rc74:_1j;/
' Emestme Thomas-Clark                 I,_,/
  Chairperson
   Signed by Chairperson by expressed permission and consent of 100% of the board.

   cc
   Dominic LaRiccia
   Tyler Harper




                                                    1)l
                                                    ~

                                                    I
                                                    a,
                                      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 582 of 585



          DISCREPENCIES IN THE NOVEMBER 3, 2020 GENERAL ELECTION AND RECOUNTS
                                                                                                           Total    Internal    Total     Net Discripency Between Total
   Date              Activity         Action#    Trump      Biden    Jorgensen    Write-IN*   No Vote*     Votes      Delta     Delta             and Internal
11/3/2020         Election Day 1          1      10578      4511         125          23         40        15237


11/17/2020        Hand Recount           2       10578      4511         126          NA         NA        15238
                 Compare 2 to 1                       0       0          +1                                 +1         +1            +1                0


11/30/2020     Electronic Recount        3       10596      4518         13           0          15        15127
                 Compare 3 to 1                   +18        +7         -112                                -110      -87        -110                 +23
                 Compare 3 to 2                   +18        +7         -112                               -110       -88       -110                  +22


               2nd uploaded 185                   NO     NO              NO                                 NO
11/30/2020          BALLOTS              4      CHANGE CHANGE         CHANGE          0          74      CHANGE


             The tabluated Electonic Recount revealed the above discrepencies
             Investigation revealed we negelected to run 185 balltos: we then ran these ballots
             we reviewed the resultsbut there was No Change in Vote Count Despite 185 Ballots Added
             The on Site Dominion Rep could not explain why system would not update votes
             The Dominion Rep directed the Board of Elections to make a decision about what to do.
             FOR SOME REASON NO WRITE-IN COLUMN PRINTED ON THE RECOUNT SUMMARY
             THERE WAS NO EXPLANATION OR SOLUTION TO THIS PROBLEM


12/2/2020      Prepare to Certify        5       10597      4520        136                               15236
                Compare 5 to 1                  +19        +9          +9                                   -1        +37       +16                  +21
                Compare 5 to 2                  +19        +9         +9                                    -2       +38        +16                  +22
             There is a discrepency between Electronic Recount and total votes for both 1 & 2
             Stated Differently after 3 counts a clear inconsistency exists as one compares the orgional election counts, the hand
             recount, and the electronic recount.
             Anomilies in software recounts create irreconciable difference in vote count which leaves the Board with no clear
             guidance as to which count to certify.

             * Write-IN   and NO Votes are NOT included in the Total Votes
      Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 583 of 585



                                CERTIFICATE OF SERVICE

       I hereby certify that I have this day served a true and correct copy of the above and

foregoing MOTION FOR LEAVE TO AMEND VERIFIED PETITION TO CONTEST

GEORGIA'S PRESIDENTIAL ELECTION RESULTS FOR VIOLATIONS OF THE

CONSTITUTION AND LAWS OF THE STATE OF GEORGIA, AND REQUEST FOR

EMERGENCY DECLARATORY AND INJUNCTIVE RELIEF AND INCORPORATED

BRIEF IN SUPPORT upon all parties and their counsel via this Court's e-file system, via

STATUTORY ELECTRONIC SERVICE (O.C.G.A. § 9-11-5) and/or by placing a copy of the

same in the United States mail, first class, with sufficient postage thereon to ensure delivery,

addressed as follows:

           Brad Raffensperger, in his official capacity as Secretary of State of Georgia
                                        214 State Capitol
                                     Atlanta, Georgia 30334

 Rebecca N. Sullivan, in her official capacity as Vice Chair of the Georgia State Election Board,
                                         214 State Capitol
                                      Atlanta, Georgia 30334

    David J. Worley, in his official capacity as a Member of the Georgia State Election Board
                                          214 State Capitol
                                       Atlanta, Georgia 30334

  Matthew Mashburn, in his official capacity as a Member of the Georgia State Election Board
                                       214 State Capitol
                                    Atlanta, Georgia 30334

        Anh Le, in her official capacity as a Member of the Georgia State Election Board
                                         214 State Capitol
                                     Atlanta, Georgia 30334

   Richard L Barron in his official capacity as Director of Registration and Elections for Fulton
                                              County,
                                         141 Pryor St. SW
                                        Atlanta, GA 30303
     Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 584 of 585




Janine Eveler in her official capacity as Director of Registration and Elections for Cobb County
                                           P.O. Box 649
                                    Marietta, GA 30061-0649

  Erica Hamilton, in her official capacity as Director of Voter Registration and Elections for
                                        DeKalb County
                                     1300 Commerce Drive
                                      Decatur, GA 30030

      Kristi Royston, in her official capacity as Elections Supervisor for Gwinnett County
                                       455 Grayson Highway
                                     Lawrenceville, GA 30046

     Russell Bridges, in his official capacity as Elections Supervisor for Chatham County
                                 1117 Eisenhower Drive, Suite F
                                    Savannah, Georgia 31406

 Anne Dover, in her official capacity as Acting Director of Elections and Voter Registration for
                                       Cherokee County,
                               2782 Marietta Highway, Suite 100
                                       Canton, GA 30114

        Shauna Dozier, in her official capacity as Elections Director for Clayton County,
                                         112 Smith Street
                                      Jonesboro, GA 30236

Mandi Smith, in her official capacity as Director of Voter Registration and Elections for Forsyth
                                             County
                                       1201 Sawnee Drive
                                      Cumming, GA 30040

 Ameika Pitts, in her official capacity as Director of the Board of Elections & Registration for
                                          Henry County,
                                       140 Henry Parkway
                                     McDonough, GA 30253

Lynn Bailey, in her official capacity as Executive Director of Elections for Richmond County
                                         535 Telfair Street
                                       Augusta, GA 30901

Debra Presswood, in her official capacity as Registration and Election Supervisor for Houston
                                           County

                          801 Main Street - Room 237, P.O. Box 945
                                      Perry, GA 31069
    Case 1:20-cv-05310-MHC Document 1-3 Filed 12/31/20 Page 585 of 585




        Vanessa Waddell, in her capacity as Chief Clerk of Elections for Floyd County
                                12 East 4th Avenue, Suite 20
                                      Rome, GA 30 161

 Julianne Roberts, in her official capacity as Supervisor of Elections and Voter Registration for
                                         Pickens County,
                                         83 Pioneer Road
                                        Jasper, GA 30143

        Joseph Kirk, in his official capacity as Elections Supervisor for Bartow County
                                   135 West Cherokee Avenue
                                      Cartersville, GA 30120

     Gerald Mccown, in his official capacity as Elections Supervisor for Hancock County
                                     12630 Broad Street
                                      Sparta, GA 31087




                                                                                 ,LLC




                                                     ttorney for Petitioners
                                                    Georgia Bar No. 352877

205 Norcross Street
Roswell, GA 30075
T : (770) 551 .931 O
F: (770) 551-931 l
E: khilbert@hilbertlaw.com
